      Case 1:21-cv-00058-CL        Document 16-1       Filed 05/10/21    Page 1 of 631




SANGYE INCE-JOHANNSEN (OSB #193827)
Western Environmental Law Center
120 Shelton McMurphey Blvd, Ste 340
Eugene, OR 97401
(541) 778-6626 | Phone
sangyeij@westernlaw.org

SUSAN JANE BROWN (OSB #054607)
Western Environmental Law Center
4107 NE Couch St.
Portland, OR 97232
(503) 914-1323 | Phone
brown@westernlaw.org


                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                  MEDFORD DIVISION



KLAMATH-SISKIYOU WILDLANDS CENTER,                    Civ. Case No. 21-cv-00058-CL
OREGON WILD, and CASCADIA WILDLANDS,
              Plaintiffs,
                                                      DECLARATION OF SUSAN JANE M.
                 vs.                                  BROWN

UNITED STATES FISH AND WILDLIFE
SERVICE,
              Defendant,
                 and
BOISE CASCADE WOOD PRODUCTS, L.L.C.,
and TIMBER PRODUCTS COMPANY,
              Defendant-Intervenors.


I, Susan Jane M. Brown, declare as follows:

1.     I am one of the attorneys of record for plaintiffs Klamath-Siskiyou Wildlands Center,

Oregon Wild, and Cascadia Wildlands in the above captioned matter. I am filing this declaration




PAGE 1 – DECLARATION OF SUSAN JANE M. BROWN
      Case 1:21-cv-00058-CL         Document 16-1       Filed 05/10/21     Page 2 of 631




to authenticate documents cited in Plaintiffs’ Memorandum in Support of Motion for Temporary

Restraining Order/Preliminary Injunction.

2.     Federal defendants have not yet filed an administrative record in this case.

3.     Attached hereto as Exhibit A is a true and correct copy of the United States Fish and

Wildlife Service’s Biological Opinion on Medford District of the Bureau of Land Management’s

FY20 Batch of Projects that May Affect the Northern Spotted Owl and its designated Critical

Habitat (Reference Number 01EOFW00-2020-F-0508). This document is cited in Plaintiffs’

Motion and Memorandum in Support of Motion for Temporary Restraining Order/Preliminary

Injunction as “the BiOp.”

4.     Attached hereto as Exhibit B is a true and correct copy of Memorandum from State

Supervisor, Oregon Fish and Wildlife Office, to Acting Assistant Regional Director, Ecological

Services, Interior Regions 9/12, Portland, Oregon (Jan. 15, 2021); see also, Endangered and

Threatened Wildlife and Plants; Revised Designation of Critical Habitat for the Northern

Spotted Owl; Delay of Effective Date, 86 Fed. Reg. 22,876 (April 30, 2021) (referenced as “FWS

2021b”), also available at Regulations.gov, Fish and Wildlife Service, Endangered and

Threatened Wildlife and Plants; Revised Designation of Critical Habitat for the Northern

Spotted Owl Rulemaking Docket, (March 1, 2021), https://www.regulations.gov/document/FWS-

R1-ES-2020-0050-1784 (“Browse & Comment on Documents;” “Henson Jan 7 21 memo

response to Director nso ch”). This document is cited in Plaintiffs’ Motion and Memorandum in

Support of Motion for Temporary Restraining Order/Preliminary Injunction as “FWS 2021b.”

5.     Attached hereto as Exhibit C is a true and correct copy of the 2011 Northern Spotted

Owl Recovery Plan. This document is cited in Plaintiffs’ Motion and Memorandum in Support

of Motion for Temporary Restraining Order/Preliminary Injunction as “Recovery Plan.”




PAGE 2 – DECLARATION OF SUSAN JANE M. BROWN
       Case 1:21-cv-00058-CL         Document 16-1        Filed 05/10/21     Page 3 of 631




6.     Attached hereto as Exhibit D is a true and correct copy of Franklin, A.B. 1992.

Population regulation in northern spotted owls: theoretical implications for management. Pages

815-827 in D. R. McCullough and R. H. Barrett (eds.)., Wildlife 2001: Populations. Elsevier

Applied Sciences, London, England. This document is cited in Plaintiffs’ Motion and

Memorandum in Support of Motion for Temporary Restraining Order/Preliminary Injunction as

“Franklin et al. 1992.”

7.     Attached hereto as Exhibit E is a true and correct copy of Forsman, E.D., Anthony, R.

G., Reid, J. A., Loschl, P. J., Sovern, S. G., Taylor, M., Biswell, B. L., Ellingson, A., Meslow, E.

C., Miller, G. S., Swindle, K. A., Thrailkill, J. A., Wagner, F. F., and D. E. Seaman. 2002. Natal

and breeding dispersal of northern spotted owls. Wildlife Monographs, No. 149. 35 pp. This

document is cited in Plaintiffs’ Motion and Memorandum in Support of Motion for Temporary

Restraining Order/Preliminary Injunction as “Forsman et al. 2002.”

8.     Attached hereto as Exhibit F is a true and correct copy of Wiens, J.D., Dugger, K.M.,

Lesmeister, D.B., Dilione, K.E., and Simon, D.C., 2020, Effects of barred owl (Strix varia)

removal on population demography of northern spotted owls (Strix occidentalis caurina) in

Washington and Oregon—2019 annual report: U.S. Geological Survey Open-File Report 2020–

1089, 19 p., https://doi.org/10.3133/ofr20201089. This document is cited in Plaintiffs’ Motion

and Memorandum in Support of Motion for Temporary Restraining Order/Preliminary Injunction

as “Wiens et al. 2020.”

9.     Attached hereto as Exhibit G is a true and correct copy of an excerpt of Reid, J.A.;

Forsman, E.D.; Lint, J.B. 1992. Demography of spotted owls in west central Oregon.

Proceedings of the 62nd annual meeting of the Cooper Ornithological Society symposium; 1992

June 22-28; Seattle, WA. This document is cited in Plaintiffs’ Motion and Memorandum in




PAGE 3 – DECLARATION OF SUSAN JANE M. BROWN
         Case 1:21-cv-00058-CL         Document 16-1       Filed 05/10/21        Page 4 of 631




Support of Motion for Temporary Restraining Order/Preliminary Injunction as “Reid et al.

1992.”

10.      Attached hereto as Exhibit H is a true and correct copy of Information Bulletin No. OR-

2017-063, Timber Sale Planning Approaches to Avoid Take of Northern Spotted Owls Under the

2016 Resource Management Plans (July 21, 2017). This document is cited in Plaintiffs’ Motion

and Memorandum in Support of Motion for Temporary Restraining Order/Preliminary Injunction

as “Information Bulletin.”

         I declare under penalty of perjury that the foregoing is true and correct.

         Dated this 10th day of May, 2021.

                                                         /s/ Susan Jane M. Brown                 .




                                                       SUSAN JANE BROWN (OSB #054607)
                                                       Western Environmental Law Center
                                                       4107 NE Couch St.
                                                       Portland, OR 97232
                                                       (503) 914-1323 | Phone
                                                       brown@westernlaw.org

                                                       Attorney for Plaintiffs




PAGE 4 – DECLARATION OF SUSAN JANE M. BROWN
Case 1:21-cv-00058-CL   Document 16-1   Filed 05/10/21   Page 5 of 631




   EXHIBIT A
         Case 1:21-cv-00058-CL                            Document 16-1                Filed 05/10/21   Page 6 of 631



                    United States Department of the Interior
                                             FISH AND WILDLIFE SERVICE



                                             Roseburg Field Office
                                          777 NW Garden Valley Blvd
                                           Roseburg, Oregon 97471
                                  Phone: (541) 957-3474 FAX: (541) 440-4948

In Reply Refer To: # 01EOFW00-2020-F-0508                                                                      July 24, 2020
Filename: Medford District BLM FY20 Batch of Projects
Tails #: 01EOFW00-2020-F-0508
TS#: 20-515




To:                 District Manager, Medford District
                    Bureau of Land Management
                    Medford, Oregon
                                        Digitally signed by JAMES
                     JAMES THRAILKILL   THRAILKILL
                                        Date: 2020.07.24 16:37:31 -07'00'

From:               Field Supervisor, Roseburg Fish and Wildlife Office
                    Roseburg, Oregon

Subject:            Formal Consultation on the Medford District of the Bureau of Land
                    Management’s FY20 Batch of Projects that May Affect the Northern Spotted Owl
                    and its designated Critical Habitat (Reference Number 01EOFW00-2020-F-0508).

This memorandum transmits the Fish and Wildlife Service’s (Service) Biological Opinion
(Opinion) addressing the Medford District (District) Bureau of Land Management’s (BLM)
Fiscal Year 2020 (FY20) Batch of Projects for forest management activities across the District.
At issue are the effects of the proposed action (Proposed Action or Project) which may affect the
northern spotted owl (Strix occidentalis caurina) (spotted owl) and spotted owl designated
critical habitat. This consultation was prepared in accordance with the requirements of section 7
of the Endangered Species Act of 1973, as amended (16 U.S.C. 1531 et seq.).

The enclosed Opinion is based on information provided in the District’s Assessment
(Assessment) (USDI BLM 2020), received by the Service via email on May 21, 2020, as well as
other supporting information cited herein. A complete decision record for this consultation is on
file at the Service’s Roseburg Field Office. The analysis and findings presented herein regarding
the effects of the Project on the spotted owl rely on the best available information and the
situational context as discussed herein.



                                           INTERIOR REGION 9
                                       COLUMBIA––PACIFIC NORTHWEST
                                   Idaho, Montana*, Oregon*, Washington
                                                                            *PARTIAL
       Case 1:21-cv-00058-CL          Document 16-1         Filed 05/10/21      Page 7 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




The proposed action addressed in the Opinion includes the District’s Bear Grub and Round Oak
forest management projects. The primary objectives of the FY20 Batch of Projects are to: (1)
contribute to the attainment of the declared allowable sale quantity (ASQ) of harvestable timber
for the District consistent with the BLM’s revised Resource Management Plan (USDI BLM
2016a); (2) reduce forest stand competition; and (3) promote forest resiliency. The District
proposes to achieve these objectives by regeneration harvest, commercial thinning, and selection
harvest prescriptions along with fuels reduction activities (e.g., mechanical thinning, pruning,
burning).

Approximately 8,142 acres of forest-related treatments are proposed resulting in impacts to
approximately 11 percent (3,527 acres) of the 31,476 acres of available spotted owl nesting,
roosting, and foraging (NRF) habitat within the action areas. Approximately 24 percent (1,945)
of treatment acres within the action area occur in the District’s Harvest Land Base (HLB) Land-
Use allocation (LUA), which is the primary LUA for meeting the ASQ. Approximately 94
percent of NRF proposed for removal is within the HLB. This includes the removal of up to 256
acres of structurally complex forest in the HLB (Assessment, p. 52). Of the total 8,142 acres
approximately 26 percent (2,131 acres) of treatment acres occur in capable or non-habitat.

The late-successional reserve LUA is the focal point for spotted owl recovery under the BLM’s
revised RMP. The only removal of NRF habitat in the LSR LUA consists of low relative habitat
suitability (RHS) foraging habitat, not suitable for nesting, consistent with the RMP (USDI BLM
Southwest Oregon Resource Management Plan Record of Decision 2016a pp. 71 and 72).
Downgrading of up to 53 acres (53 acres in Bear Grub and 0 acres in Round Oak) NRF is
proposed in the LSR LUA to achieve forest resiliency objectives that are also consistent with the
RMP (p.74).

According to the District, effects to spotted owl habitat caused by the proposed action are likely
to be reduced at the time of the NEPA Decision Record because it is anticipated that a certain
amount of spotted owl habitat acres will be deferred from harvest for various reasons, including
economics or logging feasibility issues, that result in fewer acres being offered for sale. Annual
consultation monitoring reports will reflect the actual affected acres for this Project and will be
used to adjust the habitat baseline, as appropriate. Based on past implementation experience by
the District, the proposed action would likely be implemented over several years resulting in
relative incremental impacts to spotted owls and its habitat (Assessment, pp. 1 and 37).

The Service, in August 2016, issued a non-jeopardy and non-adverse modification biological
opinion (Opinion) (USDI FWS 2016) on the BLM’s revised RMP (USDI BLM 2016a) relative
to the northern spotted owl and spotted owl critical habitat. In that Opinion, the conservation
needs of the spotted owl (USDI FWS 2016, pp. 486-490) were analyzed by the Service in
relation to the Plan level RMP. The Service found the RMP to be consistent with the recovery
needs of the spotted owl by providing for a well distributed network of large reserves with
adequate opportunities for spotted owl dispersal, and by supporting a barred owl management
program if, after compliance with NEPA, MBTA and other applicable requirements, the Service
decides such a program would be effective and feasible. In the interim, BLM has committed to
developing land management actions in accordance with the RMP that avoid incidental take of
spotted owls from timber harvest until a barred owl management program is implemented (USDI
                                                                                                      ii
       Case 1:21-cv-00058-CL          Document 16-1         Filed 05/10/21      Page 8 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




BLM 2016a, p. 30, USDI FWS 2016, p. 4). Finally, the Opinion concluded that land
management activities developed in accordance with the RMP should be compatible with the
proper function of the spotted owl critical habitat network to serve its intended conservation role
(USDI FWS 2016, pp. 702-703).
The RMP and Opinion at the programmatic scale anticipated consultation on individual projects,
such as the FY20 Batch of Projects considered herein, to determine site-specific impacts on the
spotted owl and its critical habitat (USDI BLM 2016a, pp. 30-31, USDI FWS 2016, p. 5). One
of the purposes of site-specific project analysis is to determine if the effects of these projects
would result in impacts to spotted owls and critical habitat in a manner or to an extent not
consistent with the analysis and conclusions of the 2016 RMP/ROD and the Plan-level Opinion.
Under those circumstances, reinitiation of formal consultation on the RMP would be warranted.

In the enclosed Opinion, the Service concludes that the District’s implementation of the FY20
batch of forest management projects, including implementation of measures to avoid take of
spotted owls, is not likely to jeopardize the continued existence of the spotted owl or to destroy
or adversely modify critical habitat because the proposed Project will not appreciably reduce the
likelihood of spotted owl survival or recovery. Further, project impacts, taken together with
cumulative effects, are not expected to rise to a level that would affect or disrupt the biology of
breeding spotted owls at a territory scale or disrupt the ability of spotted owls to disperse at a
landscape scale. The proposed action is consistent with the management direction and strategy
contained in the RMP to maintain or enhance the function of large blocks of habitat to support
successfully reproducing spotted owls and to facilitate spotted owl movement between those
blocks.

In addition, the proposed action incorporates discretionary recommendations set forth in the
Northern Spotted Owl Recovery Plan (USDI FWS 2011) that when implemented are likely to
contribute to the conservation needs of the spotted owl. These actions are consistent with
Recovery Actions 6, 10, 29 and 32 of the recovery plan.

The Assessment includes a finding that it may take several years to fully complete the proposed
action. This consultation remains valid for the term of the action as discussed in these
documents, provided the annual monitoring and reporting described as part of the proposed
action are implemented. In accordance with the implementing regulations for section 7 at 50
CFR 402.16, re-initiation of consultation on the proposed action is required where discretionary
Federal agency involvement or control over the actions has been maintained (or is authorized by
law) and if: (1) the amount or extent of exempted incidental take is exceeded; (2) new
information reveals effects of the agencies’ action that may affect listed species or critical habitat
in a manner or to an extent not considered in the consultation; (3) the agency action is
subsequently modified in a manner that causes an effect to the listed species or critical habitat
that was not considered in the consultation or (4) a new species is listed or critical habitat
designated that may be affected by one or both of these actions. When consultation is reinitiated,
the provisions of section 7(d) of the ESA apply.

If you have any questions regarding the enclosed Opinion, please contact Michael Asch of the
Service’s Roseburg Field Office at 541-957-3469.

                                                                                                   iii
       Case 1:21-cv-00058-CL          Document 16-1         Filed 05/10/21      Page 9 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




cc:     Robin Snider, District Biologist, Medford District BLM, Medford, Oregon. (e)
        Dave Clayton, Forest Biologist, Rogue River-Siskiyou National Forest, Medford, Oregon. (e)




                                                                                                     iv
Case 1:21-cv-00058-CL     Document 16-1        Filed 05/10/21    Page 10 of 631




                           Biological Opinion
                               Addressing
             Medford District Bureau of Land Management’s
                        FY20 Batch of Projects
                     on the Northern Spotted Owl


             (FWS Reference Number 01EOFW00-2020-F-0508)




                        U.S. Department of the Interior
                        U.S. Fish and Wildlife Service
                            Roseburg Field Office
                                July 24, 2020




Signature:     JAMES THRAILKILL Digitally signed by JAMES THRAILKILL
             ___________________________________________
                                  Date: 2020.07.24 16:38:14 -07'00'


                             Jim Thrailkill
                            Field Supervisor

Date Signed: _________________________________________



                       INTERIOR REGION 9
                   COLUMBIA––PACIFIC NORTHWEST
                Idaho, Montana*, Oregon*, Washington
                                    *PARTIAL
         Case 1:21-cv-00058-CL                       Document 16-1                Filed 05/10/21              Page 11 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




                                         TABLE OF CONTENTS
INTRODUCTION ......................................................................................................................4
CONSULTATION HISTORY ....................................................................................................5
DEFINITIONS............................................................................................................................6
ENVIRONMENTAL BASELINE............................................................................................. 32
RANGE-WIDE STATUS OF THE NORTHERN SPOTTED OWL.......................................... 33
ENVIRONMENTAL BASELINE FOR THE OREGON KLAMATH and the OREGON
WEST CASCADES PHYSIOGRAPHIC PROVINCES ............................................................36
BLM Resource Management Plan ............................................................................................. 50
SPOTTED OWL RESOURCE USE.......................................................................................... 50
EFFECTS OF THE PROPOSED ACTION ...............................................................................57
Effects to Spotted Owls ............................................................................................................. 66
Effects of the Action on Spotted Owl Prey Species ................................................................... 79
Potential Influence of Barred Owls ............................................................................................ 81
EFFECTS TO SPOTTED OWL CRITICAL HABITAT ...........................................................92
CONSIDERATION OF THE SPOTTED OWL RECOVERY PLAN ...................................... 100
CUMULATIVE EFFECTS ..................................................................................................... 104
CONCLUSION ....................................................................................................................... 105
INCIDENTAL TAKE STATEMENT ..................................................................................... 109
CONSERVATION RECOMMENDATIONS ......................................................................... 110
MONITORING ....................................................................................................................... 110
REINITIATION NOTICE....................................................................................................... 111
LITERATURE CITED ........................................................................................................... 112
APPENDIX A. STATUS OF THE SPECIES - NORTHERN SPOTTED OWL ..................... 130
APPENDIX B: PROJECT DESIGN CRITERIA (PDC) (Copied from the Assessment) ......... 212
APPENDIX C. MONITORING FORM ................................................................................. 216

                                                         LIST OF TABLES

Table 1. Northern Spotted Owl Breeding Periods. .......................................................................7
Table 2. Medford District BLM 2016 SWO RMP/ROD Land Use Allocation for the Bear Grub
and Round Oak Projects. ........................................................................................................... 16
Table 3. Treatment Acres by Spotted Owl Habitat for Medford District BLM FY20 Batch of
Projects. .................................................................................................................................... 17
Table 4. Acres of Vegetation Treatments and Road/Landing Construction for Medford District
BLM FY20 Batch of Projects. ...................................................................................................20
Table 5. Spotted Owl Habitat Environmental Baseline for the Bear Grub Action Area, Medford
District BLM. ............................................................................................................................ 39
Table 6. Spotted Owl Habitat Environmental Baseline for the Round Oak Action Area, Medford
District BLM. ............................................................................................................................ 40
Table 7. Dispersal Habitat Conditions in the Fifth Field Watersheds Associated with the Bear
Grub and Round Oak Projects, Medford District BLM. ............................................................. 41
Table 8. Spotted Owl Sites Associated with the Bear Grub and Round Oak Action Areas,
Medford District BLM FY20 Batch of Projects. ........................................................................42



                                                                                                                                               2
         Case 1:21-cv-00058-CL                      Document 16-1                 Filed 05/10/21             Page 12 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Table 9. Spotted Owl NRF Habitat on Federal Lands Outside of Known Spotted Owl Home
Ranges, but within the Bear Grub and Round Oak Action Areas for the Medford District BLM
FY20 Batch of Projects. ............................................................................................................ 42
Table 10. Barred Owl Detections within the Bear Grub and Round Oak Action Areas, Medford
District BLM FY20 Batch of Projects........................................................................................ 44
Table 11. Critical Habitat Baseline (acres) for the units that overlap the Medford District BLM
FY20 Batch of Projects. ............................................................................................................ 49
Table 12. Summary of Effects to Spotted Owl Habitat from the Bear Grub and Round Oak
Projects, Medford District BLM. ............................................................................................... 60
Table 13. Pre and Post-Project Dispersal Conditions in the Fifth Field Watersheds from the Bear
Grub and Round Oak Proposed Actions, Medford District BLM. .............................................. 64
Table 14. Bear Grub and Round Oak Spotted Owl Site Effects Table Summary (from
Assessment Appendix C, Table C-1), for the FY20 Batch of Projects, Medford District BLM... 69
Table 15. Occupancy Status Summary of Spotted Owl Sites Affected by the Bear Grub and
Round Oak FY20 Batch of Projects, Medford District BLM...................................................... 71
Table 16. Detailed Spotted Owl Site Effects for the Bear Grub and Round Oak FY20 Batch of
Projects, Medford District BLM. ............................................................................................... 72
Table 17. Effects to Spotted owl Habitat Outside of Known Home Ranges for the Bear Grub and
Round Oak Action Areas, Medford District BLM. ....................................................................77
Table 18. Effects to Spotted Owl Critical Habitat from the Bear Grub and Round Oak Proposed
Actions, Medford District BLM FY20 Batch of Projects. .......................................................... 94
Table 19. Recovery Action 32 Summary for the Bear Grub and Round Oak Projects, Medford
District BLM FY20 Batch of Projects...................................................................................... 104


                                                        LIST OF FIGURES

Figure 1. Medford District Structural Class Departure from Natural Range of Variability for Dry
Douglas-fir (Assessment, p. 8). ................................................................................................. 12
Figure 2. Rogue Basin Annual Burn Probability for the Rogue Basin, Southwest Oregon (Metlen
et al. 2017). ............................................................................................................................... 13
Figure 3. Current Bear Grub Structural Class Abundance, Medford District BLM (source
Medford District BLM). ............................................................................................................14
Figure 4. Current Round Oak Structural Class Abundance, Medford District BLM (source:
Medford District BLM). ............................................................................................................15




                                                                                                                                              3
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 13 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




INTRODUCTION
This document transmits the Fish and Wildlife Service’s (Service) Biological Opinion addressing
the effects of the Medford District (District) Bureau of Land Management’s (BLM) proposed
Fiscal Year 2020 (FY20) batch of forest management projects on the northern spotted owl (Strix
occidentalis caurina) (spotted owl) and spotted owl critical habitat. This consultation was
prepared in accordance with the requirements of section 7 of the Endangered Species Act of
1973, as amended (16 U.S.C. 1531 et seq.) (ESA) (Consultation Handbook).

The District’s Biological Assessment (Assessment) (USDI BLM 2020) was received via email in
the Service’s Roseburg Office on May 21, 2020, and is herein incorporated by reference. The
Assessment describes and evaluates the potential effects of forest-habitat related projects on
8,142 acres of forested lands. The following two projects are analyzed herein: (1) Bear Grub
(4,958 acres); and (2) Round Oak (3,184 acres). Based on multiyear contracts, offering timber
sales over two fiscal years NEPA procedures and other factors, the District anticipates the
proposed actions will be implemented over several years, therefore impacts to spotted owls will
be temporally and spatially distributed (Assessment, p. 1). Further, the effects to habitat as
described herein could be reduced at the time of the NEPA Decision Record for these two
projects because it is likely that some of the acres proposed for treatment could be deferred for
various reasons including economics or logging feasibility issues, resulting in fewer acres
offered for sale (Assessment, p. 37). Annual consultation monitoring reports will reflect the
actual amount of affected acres for these two projects.
The Bear Grub and Round Oak projects have been designed consistent with the BLM’s
Southwestern Oregon Resource Management Plan and Record of Decision (SWO RMP/ROD)
(USDI BLM 2016a). Timber products produced from these projects will be sold in support of
the District’s Allowable Sale Quantity (ASQ) declared in the 2016 SWO RMP/ROD (USDI
BLM 2016a) (Assessment, p.1).

As adopted and embedded in the BLM RMP, project design for the FY20 Batch of Projects
includes implementing discretionary conservation recommendations from the Northern Spotted
Owl Recovery Plan (USDI FWS 2011). Specifically, the BLM is implementing, to the extent
practicable, recommendations 6, 10, 29 and 32, and these are further described herein.

Per the BLM’s ROD (USDI BLM 2016a) and the Service’s Opinion (USDI FWS 2016), the
BLM will not propose timber harvest activities under the proposed action that are likely to result
in the incidental take of spotted owls (USDI BLM 2016a, p. 30, USDI FWS 2016, p. 4). When
the spotted owl survey season is completed and the results compiled, the Rogue Basin Level 1
Team (Level 1) which was established per interagency consultation streamlining process (USDI
BLM et al. 1999) and consists of the Rogue River-Siskiyou National Forest Biologist, the
Medford District BLM Biologist, and a Roseburg Fish and Wildlife Office Biologist, will
convene (e.g., in September or October) to review the best available survey and site history
information. Based on this evaluation, spotted owl site occupancy will be determined (or could
occur prior to the Level 1 meeting depending on the adequacy of the information), and these
determinations will inform the District’s decisions on potential modifications to the FY20 Batch
of Projects that are necessary to avoid incidental take of spotted owls caused by this action (see
                                                                                                 4
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 14 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Project Design Criteria section). The Bear Grub and Round Oak projects combined, are a
relatively large batch of projects proposed by the District since the adoption of the BLM’s RMP.
The batching of projects for consultation is consistent with the BLM’s internal direction (USDI
BLM 2017) as well as recent ESA revisions (USDI FWS and USDOC NOAA 2019). This
approach facilitates the success of BLM to adaptively manage and implement projects of this
scale (see USDI BLM 2017).

The primary objectives for the Bear Grub and Round Oak Projects are to meet non-spotted owl-
specific objectives such as timber production and forest health to attain the District’s ASQ, while
still creating resilient forest stands (Assessment, p.11). In doing so, the Project would remove
and downgrade some spotted owl habitat. Overall, 1.2 percent of spotted owl nesting, roosting,
foraging habitat, and 0.9 percent of the total Federal lands across the District will be impacted by
the FY20 Batch of Projects (Assessment, p. 1). The Projects are located within spotted owl
critical habitat (77 Federal Register 233:71876-72068).

As standard practice for Medford BLM, a timber sale is considered ‘implemented’ on the date
the project is sold, acknowledging that harvest of timber sales often occurs several years after the
sale date. The project is considered ‘completed’ when all of the on-the ground components are
finished. The implementation date for non-timber sale projects will be the date of the work is
conducted, date of the decision record or categorical exclusion date, or the contract or task order
date (fuels projects, pre-commercial thinning) (R. Snider pers. comm. July, 19, 2020).
Please note that it may take several years to fully complete the activities included in the proposed
action (Assessment, p. 37). On that basis, this consultation is valid for the term of the proposed
action as discussed and analyzed herein or until an ESA consultation reinitiation trigger has been
reached.

CONSULTATION HISTORY
The Service issued a Biological Opinion on August 5, 2016 (USDI FWS 2016) addressing the
BLM’s approval of the Southwestern Oregon Resource Management Plan (USDI BLM 2016a).
The Service determined the BLM action was not likely to preclude recovery of 19 potentially
affected species, was not likely to jeopardize their continued existence, or destroy or adversely
modify designated critical habitats (USDI FWS 2016). Of these species, the northern spotted
owl occurs on Medford District BLM-administered lands and is the subject of this consultation.

The Bear Grub and Round Oak projects are considered new projects. The Bear Grub and Round
Oak projects were presented at a Level 1 team briefing at the Medford Interagency Office on
March 4, 2020. A Level 1 field trip to the Bear Grub Project occurred on March 4, 2020, and a
Level 1 field trip to the Round Oak Project occurred on December 5, 2019.

A draft of the FY20 Batch of Projects Biological Assessment for formal consultation was
submitted to the Level 1 team for review on April 20, 2020. The Service returned comments to
the District on May 04, 2020. Recommendations from the Service and the Level 1 team were
incorporated into the preparation of the final Assessment to the extent practicable. The final
Assessment was submitted to the Service on May 21, 2020.
                                                                                                    5
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 15 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




The District review a draft biological opinion from July 20-23, 2020. The Service has
incorporated the District’s comments to the extent practicable.

On July 16, 2020, the District and Service through mutual agreement determined that delivery of
a final consultation from the Service to the District would be delayed so as to reconcile a few
items.

DEFINITIONS
The terms and definitions listed below are integral to clearly understanding the proposed action
and the analyses in this consultation. Throughout this consultation, acreage values (or
percentages) are presented and discussed. These values are approximations based on analysis of
aerial photographs and some subsequent field review. These acres and percentages may be
adjusted as additional information and further field review refines the approximations.
Monitoring of project implementation is expected to detect if the acreage amounts identified
herein are likely to be exceeded, and, if so, the BLM shall determine (in coordination with the
Service) if reinitiation of section 7 consultation is required prior to exceeding the acreage
amounts. As mentioned above, it is likely the proposed amount of Project-affected acres will be
reduced due to NEPA considerations and logging system limitations.

Land Use Allocations – 2016 SWO RMP

There are five land use allocations designated in the 2016 Southwestern Oregon Resource
Management Plan (USDI BLM 2016a) that occur in the project area: Congressionally Reserved
Lands, District-Designated Reserves, Harvest Land Base, Late-Successional Reserves, and
Riparian Reserves.

Congressionally Reserved Lands are lands set aside to conserve, protect, and restore the
identified outstanding cultural, ecological, and scientific values of National Conservation Lands
and other congressionally designated lands. These lands include Designated and Suitable Wild
and Scenic Rivers and Designated Wilderness and Wilderness Study Areas.

District-Designated Reserves (DDR) is the Federal land in which the primary objective is to
maintain the values and resources for which the BLM has reserved these areas from sustained-
yield timber production. The DDR contains further sub-allocations to guide management based
on site-specific values identified; Lands Managed for their Wilderness Characteristics (DDR-
LMWC), Areas of Environmental Concern (ACEC), and Timber Production Capability Class
(DDR-TPCC).

Harvest Land Base (HLB) has specific objectives for sustained-yield timber production. The
HLB contains further sub-allocations to guide forest management based on large-scale forest
conditions; Uneven-Aged Timber Area (UTA), Low Intensity Timber Area (LITA), and
Moderate Intensity Timber Area (MITA).


                                                                                                    6
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 16 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Late-Successional Reserves (LSRs) are Federal lands primarily dedicated to maintaining and
promoting the development of habitat for the northern spotted owl and other late-successional
species. The LSR LUA is comprised of two sub-allocations: Dry Forest and Moist Forest.
Riparian Reserves (RRs) are Federal lands primarily dedicated to maintaining and restoring
riparian functions, maintaining water quality, and contributing toward the conservation and
recovery of ESA-listed fish species (USDI BLM 2016a, p. 75). The RR LUA is comprised of
two sub-allocations: Dry Forest and Moist.

Activity Periods for the Northern Spotted Owl

Table 1. Northern Spotted Owl Breeding Periods.
Entire Breeding Period                Critical Breeding Period
March 1-September 30                  March 1-July 15


Northern Spotted Owl Sites

Northern spotted owl site occupancy is defined as locations with evidence of continued use by
spotted owls (including breeding), repeated location of a pair or single birds, presence of young
before dispersal, or some other strong indication of continued occupancy. Spotted owls are
generally monogamous and primarily mate for life (Gutiérrez et al. 1995, p. 10). They are also
known to exhibit high site fidelity. However, owls often switch nest trees and use multiple core
areas over time, possibly in response to fluctuations of prey availability, loss of a particular nest
tree, or presence of barred owls. Spotted owl sites used in this consultation are based on historic
information, recent protocol surveys, incidental observations or a combination thereof. For the
purposes of this consultation and its analysis, a spotted owl site is the defined “circle area”
representing an approximation of a home range. However, because there are often multiple nest
locations (original and alternates) that become the “center point” for home ranges (see below), in
some cases these multiple areas are combined to represent one spotted owl pair territory and
based on site specific information. For the District’s assessment, survey history was used to
determine whether the original or alternate nest locations (or both) would be analyzed to
represent the territory.

Home Range Circle is an approximation of the median home range size used by spotted owls.
The Medford District uses the median home range estimated for southwestern Oregon of 2,895
acres or a circle with a radius of 1.2 for the West Cascades Province and 3,400 acres or a circle
with a radius of 1.3 miles for the Klamath Province (Thomas et al., 1990; Courtney et al., 2004).
The Home Range Circle provides a coarse but useful analogue of the median home range for
northern spotted owl (Lehmkuhl and Raphael 1993; Raphael et al., 1996). Although it provides
an imprecise estimate of actual home ranges, the home range circle approach has been used to
show that stand age/structure, patch size, and configuration within the circle influences the
likelihood of occupancy. The provincial home ranges of several owl pairs may overlap.



                                                                                                    7
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 17 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Core-Use Area Circle has a radius that captures the approximate core use area, defined as the
area around the nest tree that receives disproportionate use (Bingham and Noon 1997). The
Medford District uses a 0.5-mile radius (|500 acre) circle to approximate the core area. Core
areas represent the areas that are defended by territorial owls and generally do not overlap the
core areas of other owl pairs (Anthony and Wagner1998; Dugger et al., 2005; Zabel et al., 2003;
Bingham and Noon 1997).

Nest Patch is the 300-meter radius (70 acres) circle around a known or likely nest site and is
included in the core and home range areas. Nest area arrangement and nest patch size have been
shown to be an important attribute for site selection by spotted owls (Swindle et al., 1997;
Perkins 2000; Miller et al., 1989; Meyer et al., 1998). Models developed by Swindle et al.
(1997) and Perkins, (2000) showed that the amount of older forest within the 200- to 300-meter
radius (and sometimes greater), is positively associated with likelihood of nesting by spotted
owls. The nest patch size also represents key areas used by juveniles prior to dispersal. Miller et
al. (1989) found that the extent of forested area used by juvenile owls prior to dispersal averaged
approximately 70 acres.

Northern Spotted Owl Habitat

Canopy Cover is considered the area of the ground covered by a vertical projection of the
canopy (Jennings et al., 1999). Based on best available information, the Rogue Basin Level 1
Team uses canopy cover to measure canopy levels important to spotted owl habitat function.
Canopy is important for spotted owls because it provides dispersal/connectivity, thermal cover,
and protection from avian predators (Forsman et al., 1984, Thomas et al., 1990). The Team
calculates canopy cover averaged at the scale of the treatment unit (see Treatment Unit definition
below), which includes a distribution of overstory trees across the unit.

Nesting, Roosting, Foraging (NRF) Habitat for the northern spotted owl consists of forest
cover types used by owls for nesting, roosting, and foraging. Generally, this habitat is
multistoried, 80 years old or older (depending on stand type and structural condition), has high
canopy (generally > 60 percent), and has sufficient snags and down wood to provide
opportunities for nesting, roosting, and foraging. Other attributes that may be present include
large trees with various deformities (e.g. large cavities, broken tops, mistletoe infestations, and
other evidence of decadence), large snags, large fallen trees and other woody debris on the
ground, and sufficient open space below the canopy for owls to fly (Thomas et al., 1990). Not
all of these habitat components need to be present to qualify as NRF habitat. Sometimes only
some of the habitat components are present, or all of them are present, but at lower quantities.
Nesting habitat is described above and the basal area ranges from approximately180 to 240
ft2/acre, but is typically greater than 240 ft2/acre.

In southwest Oregon, NRF habitat varies greatly, but is typified by mixed-conifer forest,
recurrent fire history, patchy habitat components, and a higher incidence of woodrats. It may
consist of somewhat smaller tree sizes. One or more important habitat components, such as dead
down wood, snags, dense canopy, multistoried stands, or mid-canopy habitat, might be lacking
or even absent in portions of southwest Oregon NRF. NRF habitat also functions as dispersal
habitat.
                                                                                              8
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 18 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Foraging (F) Habitat is a subset of nesting habitat (occasionally referred to as
Roosting/Foraging (RF)). Even though the stands might have large trees and high canopy, they
are often single storied, lack decadent features, and usually have at least 150 ft2/acre basal area.
Currently, the Team uses NRF habitat to represent both NRF and Foraging habitat for baseline
tracking purposes. The Medford District classifies NRF and Foraging habitat separately, which
also helps inform the effects determinations and planning for all projects.

Dispersal Habitat at a minimum consists of stands with adequate tree size and canopy to
provide protection from avian predators and at least minimal foraging opportunities. Dispersal
habitat may include younger and less diverse forest stands than foraging habitat, such as even-
aged, pole-sized stands, but such stands should contain some roosting structures and foraging
habitat to allow for temporary resting and feeding for dispersing juveniles (USFWS 1992 and
USDI FWS 2012b). Dispersal habitat is generally forest stands with an average stand canopy
cover of 40 percent or greater and an average diameter at breast height (DBH) of 11 inches or
greater. It provides temporary shelter for owls moving through the area between NRF habitats
and some opportunity for owls to find prey; but it does not provide all of the requirements to
support an owl throughout its life. NRF habitat can also function as dispersal habitat. However,
dispersal (or dispersal-only) will be used throughout this document to refer to habitat that does
not meet the criteria to be NRF habitat, but has adequate cover to facilitate movement between
blocks of NRF habitat. Dispersal-habitat also consists of landscapes with sufficient dispersal-
quality habitat that provides for forest connectivity enabling successful dispersal (Thomas et al.
1990, Lint et al. 2005, Davis et al. 2011).

Stands are an aggregation of trees occupying a specific area managed as a discrete operational or
management unit. A stand may be composed of trees and groups of trees of a variety of ages,
species, and conditions, or it may be relatively uniform. A stand may also contain multiple land
use allocations (USDI BLM 2016a, p. 314).

Dispersal Function for the spotted owl consists of an assemblage of conifer-dominated forest
stands that the owls can use for dispersal movements across the landscape. Dispersal habitat for
spotted owls includes nesting-roosting, foraging, and dispersal-only habitat. Dispersal habitat
and dispersal-only habitat are not synonymous. The term “dispersal habitat” is generally used
when describing and discussing the opportunities (e.g., acres of dispersal habitat) for spotted
owls to move across the landscape. The Service has generally recommended using a fifth field
or larger landscapes for assessing dispersal habitat conditions because watersheds or provinces
offer a more biologically meaningful way to evaluate dispersal function. More recent
information (Davis, et al. 2016), suggests that landscapes having at least 40 percent of dispersal
habitat conditions (including both older and younger forests) would be sufficient to support
spotted owl dispersal across the landscape.

Capable Habitat for the northern spotted owl is forestland that is currently not habitat but can
become NRF, or dispersal habitat in the future, as trees mature and the canopy closes.

Non-habitat does not currently provide habitat for northern spotted owls and will not develop
into NRF, or dispersal habitat in the future.


                                                                                                       9
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 19 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Northern Spotted Owl Habitat Modifications

Treatment Unit (or cutting unit) is the footprint of where trees are actually being cut. Trees
left standing outside the perimeter of where cutting is authorized, are by definition, not in the
cutting unit and do not count toward canopy cover or basal area retention levels. The cutting unit
includes new roads and landings within and adjacent to the cutting unit because the results of
these actions also contribute to canopy cover and basal area retention values. It does not include
existing roads outside the cutting units or riparian reserves, unless, thinning in the riparian
reserve. Larger treatment units may be subdivided into separate effects determinations based on
the extent of the prescriptions and existing habitat conditions. The overall goal of defining the
cutting unit this way informs an analysis of habitat function pre and post treatment and effects.

Modify NRF or Dispersal-Only Habitat is the treatment defined when an action or activity in
NRF or dispersal habitat removes some trees or reduces the availability of other habitat
components, but does not change the current function of the habitat because the conditions that
would classify the stand as NRF or dispersal-only would remain post-treatment (also known as
“maintain function”). The treated stand is expected to still function as NRF habitat because it
will continue to provide at least 60 percent canopy cover (treatment unit average), large trees,
multistoried canopy, standing and down dead wood, diverse understory adequate to support prey,
and may have some mistletoe or other decay. The treated stand will still function as dispersal
habitat because it will continue to provide at least 40 percent canopy cover (treatment unit
average), flying space, and an average of trees 11 inches DBH or greater. In order to maintain
function at treatment unit scale, habitat variables should be distributed within that defined area.
For example, the stand or unit would not function as NRF or dispersal-only habitat if all of the
canopy retention was concentrated on the side or middle of the unit, leaving large gaps that do
not provide spotted owl habitat/function. Depending on the scale and intensity of harvest, the
results may have adverse effects to spotted owls.

Downgrade NRF alters the condition of spotted owl NRF habitat so the habitat no longer
contains the variables associated with nesting, roosting, and foraging. Downgraded units would
contain trees > 11 inches in diameter and enough tree cover to support spotted owl dispersal.
Downgrade is defined when the canopy cover in a NRF stand is reduced to 40-60 percent
(treatment unit average) and basal area and layering are significantly reduce to the point that
stands are in such a condition that spotted owl would be unlikely to continue to use that stand for
nesting or roosting and may lead to increased predation risk by exposing owl to other raptors.
Best available information suggests that downgrading NRF may still provide foraging habitat,
albeit on site specific conditions and downgraded NRF continues to provide habitat for dispersal.

Remove NRF alters known spotted owl NRF habitat so the habitat no longer functions as
nesting, roosting, or foraging habitat. Removal generally reduces canopy cover to less than 40
percent (treatment unit average), alters the structural diversity and dead wood in the stand or
otherwise changes the stand so it no longer provides nesting, roosting, or foraging, or even
dispersal habitat for owls. The removal of these key habitat features would reduce the roosting,
foraging, and dispersal opportunities for owls in the action area, and lead to increased predation
risk. These treatment acres would not be expected to provide functioning NR or F habitat for
decades post-treatment.
                                                                                                 10
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 20 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Remove Dispersal alters known spotted owl dispersal-only habitat so the habitat no longer
functions as dispersal habitat. Removal generally drops canopy cover to less than 40 percent
(treatment unit average) and otherwise changes the stand so it no longer provides dispersal
habitat for owls. The post-harvest stand would be too open to provide protection from predators.

DESCRIPTION OF THE PROPOSED ACTION

The Assessment (pp. 7–24), along with the Assessment’s Appendices A, B and C provide details
of the proposed action for the FY20 Batch of Projects. The following represents a summary of
the Proposed Action as represented in the Assessment.

Project Area History and Current Condition

Forest management direction can be informed by past management history and historical range
of natural conditions. For example, there is a range of structural stages within a forest area at
any given time, which can be analyzed against a historical reference condition to determine if
desired structural attributes are present and whether management is needed to address structural
composition issues. These classes typically include: (1) Early successional, (2) Mid-development
Closed Canopy, (3) Mid-development Open Canopy, (4) Late Development Open Canopy, and
(5) Late Development Closed Canopy. The definition of each s-class in terms of species
composition, stand structure, and stand age is unique for each biophysical setting (USDI BLM,
2016b, p.1308). However, the approximate class thresholds are as follows: The early
successional class includes Establishment vegetation comprised of grass, herbs, shrubs, and tree
seedlings to saplings and poles. The mid successional class includes stands with pole (8” DBH)
to large (20” DBH) sized conifers, while the late successional class includes stands with large
sized (> 20”DBH) conifer. The open category represents overstory canopy cover that is < 40
percent and the closed canopy cover represents overstory canopy cover > 40 percent.

As displayed in Figure 1, overall across the Medford District, there is an abundance of early and
mid-closed structural classes; whereas in contrast, mid-open, late-open, and late-closed classes is
less represented compared to reference conditions (Assessment, p. 8) with the difference ranging
from 5 to 55 percent. Because of these conditions, best available information indicates a high
likelihood of high severity fire and potential loss of spotted owl habitat.




                                                                                                 11
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 21 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Figure 1. Medford District Structural Class Departure from Natural Range of Variability
for Dry Douglas-fir (Assessment, p. 8).




After missing several fire return cycles, the likelihood of uncharacteristic fire behavior and high
severity fire has increased due to the buildup of fuels (Brown et al. 2004, Hessberg et al. 2005,
Kauffman 2004, Reinhardt et al. 2008, Ryan et al. 2013). Haugo et al. (2015) categorized the
forest restoration needs across Oregon and Washington, and found that not only does southwest
Oregon demonstrate the highest need for active forest restoration in the region, but many of the
watersheds across the Medford District (lands located primarily in the center portion Figure 2)
are among the most in need of active management to promote forest resiliency. Lesmeister et al.
(2019b) concluded that older mixed conifer forests are less susceptible to high-severity fire than
other successional stages, even under high fire weather conditions, but notes that habitat
suitability is reduced or lost when they do burn at moderate and high severity. The 2011 Revised
Recovery Plan addresses this concern and recommends conserving older more structurally
complex habitat and strategically treating around older forest habitat. The Recovery Plan further
recommends active management that includes the strategic placement of projects guided by a
landscape context where practicable. Metlen et al. (2017) generated an annual burn probability
map for the Rogue Basin (Figure 2) that further illustrates fire risk in southwest Oregon and the
need for active management.




                                                                                                12
       Case 1:21-cv-00058-CL               Document 16-1           Filed 05/10/21        Page 22 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Figure 2. Rogue Basin Annual Burn Probability for the Rogue Basin, Southwest Oregon
(Metlen et al. 2017).




FSim generated annual probability of a 2-ac pixel burning in a fire >35-ac for the 10 million-ac fire behavior
modeling area (see inset) centered on the 4.6 million-ac Rogue Basin Project area (Metlen et al. 2017, p. 15).

Bear Grub Project Area Current Vegetation Conditions

The Bear Grub Project Area is located just south of the city of Jacksonville and east of the town
of Ruch in Jackson County, Oregon. These lands are a mix of BLM-administered, Oregon
Department of Forestry, and private, or individual company ownership. The project is within
three 5th field watersheds (Middle Applegate, Little Applegate, and Bear Creek watersheds). The
current landscape pattern of the vegetation here is a result of highly dissected topography, fires,
wind events, timber harvesting, and forest pathogens.

The Bear Grub project area is between 1,700 and 5,500 feet in elevation and lies within the
Klamath Mountain Province as described by Franklin and Dyrness (1973). Moisture and
temperature gradients differ between forest zones creating a unique pattern of various vegetation
types throughout the project area, which are broadly correlated with elevation. Vegetation
within this area is summarized according to Plant Associations Groups (PAG) of Southern
Oregon (Atzet 1996). Douglas-fir plant associations comprise the majority of forestland in the

                                                                                                                 13
        Case 1:21-cv-00058-CL                  Document 16-1             Filed 05/10/21   Page 23 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Project Area. At the highest elevations on the eastside of the planning area the PSME (Douglas-
fir)-ABCO (white fir) and PSME-ABCO/PIPO (ponderosa pine) plant associations are present.
When rainfall is abundant, or the aspect is more conducive to cooler temperatures (such as north
and east aspects), the plant associations most often found include PSME-PIPO, and PSME-
BENE (dwarf Oregon grape). On the drier sites the PSME-RHDI (poison oak) and PSME-
RHDI-BEPI (Piper's Oregon grape) plant associations are most prevalent. Pine and white oak
series forests are usually found on south and west aspects and the lowest elevations (PIPO-
QUKE (California black oak) and PIPO-PSME).

Figure 3. Current Bear Grub Structural Class Abundance, Medford District BLM (source
Medford District BLM Assessment).




*Successional class definitions on file with the Medford District BLM.

Overall, for the Bear Grub project, 45 percent of the treatments would promote resiliency as an
objective while 55 percent may result in resiliency as a secondary benefit. These outcomes are
expected due to the nature of treatments in UTA, which compose 100 percent of the HLB
treatments in Bear Grub.

Round Oak Project Area Current Vegetation Conditions

The proposed Round Oak project area is roughly split between two fifth field watersheds the
South Fork of the Rogue River to the north and Big Butte watershed to the south. The stands
proposed for treatment are geographically bound in the north by Round Mountain at an elevation
of approximately 5,000 ft and the west flank foothills of Oak Mountain in the southern portion of
the project at ~3,000 ft. Aspects represented are moderately variable and have an influence on
existing vegetation condition. South and west aspects tend to be the hotter and drier and have
xeric forest conditions. Whereas the north and east aspects are cooler and relatively more moist
throughout the growing season and in general have a higher carrying capacity for vegetation as
compared to south and west slopes.

The Round Oak project is within one distinct ecoregion province: Cascades West (Thompson et
al. 2003). Overstory dominate tree species and associated understory vegetation within the
project area is summarized according to Plant Associations Groups (PAG) of Southern Oregon
                                                                                           14
                          Case 1:21-cv-00058-CL               Document 16-1        Filed 05/10/21     Page 24 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




(Atzet 1990). There are four major forested PAGs found in the project area: White fir-
Intermediate is the most dominant PAG accounting for approximately one third of the project
area (36 percent), White fir – cool (26 percent) and Douglas fir-dry (24 percent) each account for
a quarter of the project area. Western Hemlock Intermediate is the fourth most abundant PAG at
~7 percent of the area. Four other Moist and Dry PAGs less than 2 percent each account for the
rest of the forested areas. Non forest PAGs account for the remainder of the project area. For
the actual proposed treatment units the same four dominate PAGs are represented in the project
area are reflected in the units with a slight difference in distribution. White fir – Intermediate is
43 percent, White fir – Cool 34 percent and Douglas fir – Dry at 13 percent of the proposed
units. In general low elevation species composition is consists of pine/oak dominance. Mid
elevation species composition is reflective of mixed conifer forest type with the following
specific species present in order of dominance: Douglas fir, ponderosa pine, incense cedar, sugar
pine, white fir, Oak Sp., and madrone. High elevation stands have species composition similar to
mixed conifer forest types, but with greater proportions of white fir and Western hemlock. Land
ownership patterns, past timber harvest, windstorms, wildfires, and fire exclusion have created
the highly variable vegetation existing structural conditions in the Round Oak Project Area
(Figure 4). The present-day vegetation pattern across the watershed landscape results from the
dynamic processes of natural and human influences over time.


Figure 4. Current Round Oak Structural Class Abundance, Medford District BLM
(source: Medford District BLM).
                                       Round Oak Structural Class Distribution
                         70

                         60

                         50
    Relative Abundance




                         40

                         30

                         20

                         10

                          0
                               Early        Mid-Closed           Mid-Open   Late-Closed   Late-Open
                                                         Structural Class

*Successional class definitions on file with the Medford District BLM

Overall, for the Round Oak project, 16 percent (fuels treatments) of the treatments would
promote resiliency as an objective while 34 percent may result in resiliency as a secondary
benefit. The remaining 50 percent of treatments are within MITA and LITA (ASQ as the primary
objective) and are not anticipated to promote resiliency as an outcome.




                                                                                                                       15
      Case 1:21-cv-00058-CL                 Document 16-1             Filed 05/10/21           Page 25 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Proposed Action Overview

The District’s FY20 Batch of Projects have been designed consistent with the 2016 SWO
RMP/ROD (USDI BLM 2016a) to accomplish specific LUA management directions (Table 2).
These LUA objectives include: harvest timber to contribute to the attainment of the declared
ASQ for the Medford District, reduce tree competition and promote forest resiliency. Timber
products produced from these projects are sold in support of the District’s ASQ declared in the
2016 SWO RMP/ROD (USDI BLM 2016a). Approximately 70 percent of the harvest is planned
for the HLB.


Table 2. Medford District BLM 2016 SWO RMP/ROD Land Use Allocation for the Bear
Grub and Round Oak Projects.
                  2016 Land Use Allocation1 Acres
Project                   HLB –       HLB –          HLB-                                                        Total
                                                                    DDR2             LSR            RR
                          MITA        LITA           UTA                                                         Acres
Bear Grub                 0           0              2,743          1,251            446            518          4,958

Round Oak                 430         1,394          1,073          120              5              162          3,184

            TOTAL 430                 1,394          3,816          1,371            451            680          8,142
        1 - HLB-MITA=Moderate Intensity Timber Area; HLB-LITA = Harvest Land Base-Low Intensity Timber Area; HLB-UTA= Harvest
        Land Base – Uneven-Aged Timber Area; DDR= District Designated Reserve; LSR = Late Successional Reserve; RR – Riparian
        Reserve (see definitions); 2 - The DDR acres in the projects include TPCC lands, roads, and water.


Project Objectives and Development Strategies

According to the Assessment, the District conducted field-based surveys and inventories during
the project planning process to determine current and desired-future stand conditions. Current
stand data was used to determine where management could occur within the project areas in
order to meet project objectives such as forest resiliency and achieving the District’s ASQ
targets. To inform project planning, evaluations of spotted owl habitat were also incorporated
into the treatment designs and prescriptions. Of the 8,142 acres of proposed action, the highest
proportion of the treatments within spotted owl habitat, 33 percent (2,714 acres), is planned
within stands characterized as spotted owl foraging habitat (a subset of NRF habitat), followed
by 25 percent (2,011 acres) in dispersal-only habitat, and then 16 percent (1,286 acres) in
nesting-roosting habitat. Twenty-six percent (2,131 acres) of the proposed action is planned in
lands that do not currently function as spotted owl habitat (i.e., capable or non-habitat). Table 3
below provides the amount of proposed vegetation treatment, road construction and landing
construction by spotted owl habitat type.




                                                                                                                          16
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 26 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




 Table 3. Treatment Acres by Spotted Owl Habitat for Medford District BLM FY20 Batch of
 Projects.
                                            NRF
                       Field                               Dispersal-                    Non-
 Project                           Nesting-                               Capable                   Total
                       Office                 Foraging       Only                       Habitat
                                   Roosting
 Bear Grub            Ashland        133          1,202      1,542          1,246        835        4,958
 Round Oak           Butte Falls    1,153         1,512       469            43           7         3,184
       TOTAL                        1,286         2,714      2,011          1,289        842        8,142

To balance the ecological need as described above (e.g. Figures 1-4), along with the District’s
and RMP management Direction and Objectives (2016 RMP/ROD) and ESA obligations, the
District planned, to the extent practicable, the proposed action with the following strategies to
avoid and minimize impacts to spotted owls (see Assessment, pp. 11-14).


Harvest Land Base

           o Conduct timber harvest to contribute to the attainment of the declared Allowable
             Sale Quantity (ASQ) for the Medford Sustained Yield Unit (SYU) (HLB LUA)
             (pp. 62, 64, and 68).
           o Utilize integrated vegetation management to promote the development and
             retention of large, open grown trees and multi-cohort stands; increase or maintain
             vegetative species diversity; promote and enhance the development of structural
             complexity and heterogeneity; adjust stand composition or dominance; reduce
             stand susceptibility to disturbances; and create growing space for hardwood and
             pine persistence and regeneration (at dry sites) (HLB-UTA LUA) (p. 68).
           o Conduct regeneration harvest to reset stand development in stands that would not
             respond well to commercial thinning, and provide complex early-successional
             ecosystems (HLB-LITA LUA) (p. 64).
           o Design timber harvest treatments in a manner sufficient to avoid incidental take of
             spotted owls (p. 121).
           o Treat both management activity fuels and natural hazardous fuels to modify the
             fuel profile, reduce potential fire behavior and fire severity (p. 91).

Late Successional Reserves (Bear Grub Only)

           o Promote the development of nesting-roosting habitat for the spotted owl that do
             not currently support northern spotted owl nesting and roosting (p. 70).
           o Apply silvicultural treatments to speed the development of spotted owl nesting-
             roosting habitat or improve the quality of nesting-roosting habitat in the stand in
             the long-term (p. 72).




                                                                                                    17
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 27 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




           o Enable forests to: respond positively to climate-driven stresses, wildfire and other
             disturbance with resilience, and ensure positive or neutral ecological impacts from
             wildfire (p. 74).
           o Contribute to the 17,000 acre decadal target (p. 74).
           o Apply fuels treatments to reduce the potential for uncharacteristic wildfires (p. 75).
           o Design timber harvest treatments in a manner sufficient to avoid incidental take (p.
             121).
Under the proposed action, the removal and retention of all age and size classes (proportional
thinning) helps achieve the stated RMP objectives for the LSR land use allocation. Here, the
treatment objective is to reduce stand densities now so as to set the stand on a more desirable
stand development trajectory to create a multiple canopy, multi-age stand for the future. These
treatments would accelerate the development of forest stand conditions for northern spotted owl
habitat and shift stand trajectories to encourage key habitat components for the future.
Conversely, stands in which treatments are not applied would maintain a higher relative density
and would remain in a homogenous and uniform stand structure of less complexity until a natural
disturbance event takes place. For likely outcomes of the treatments, please see the Bear Grub
Vegetation Management Project Environmental Assessment (pp. 24-32 and 76).


Riparian Reserves
           o Conduct timber harvest and fuels reductions treatments to reduce the risk of stand-
             replacing crown fires and/or to ensure that stands are able to provide trees that
             would function as stable wood in the stream (RR-Dry LUA, Class 1 watershed)
             (pp. 82-84).

Spotted Owl Considerations in Project Planning

Effects to spotted owls were considered in project planning because timber harvest under the
BLM’s SWO RMP/ROD is expected to avoid incidental take of spotted owls until
implementation of a barred owl management program is in place (USDI BLM 2016a, p. 30). In
designing projects to minimize impacts to spotted owls, District wildlife biologists and
silviculturists worked together to develop stand-level prescriptions consistent with the LUA
management direction and spatial locate harvest units to reduce impacts to and likely avoid
incidental take of spotted owls. This includes avoiding and minimizing impacts to currently
occupied spotted owl sites as determined through current and ongoing surveys (USDI FWS
2012a) in the Bear Grub and Round Oak project areas. If spotted owls are located, the District
will drop or modify the treatment prescriptions to avoid an incidental take determination by the
Service. Take avoidance and/or project modification is consistent with Recovery Plan
discretionary Recovery Action 10 where occupied sites will be avoided to the extent possible as
well as conservation of higher quality habitat.

The projects were planned, to the extent practicable, consistent with the critical habitat rule for
the spotted owl (USDI FWS 2012b) by utilizing the following concepts of Ecological Forestry
(e.g. see Franklin and Johnson 2012 entire), for example, implement:
                                                                                                      18
        Case 1:21-cv-00058-CL         Document 16-1        Filed 05/10/21      Page 28 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




    x     Uneven-aged stand management (UTA) for fire resilience in the dry forest;
    x     Regeneration harvest with varying levels of retention in the Low Intensity Timber Area
          (moist forests types);
    x     Protection of larger and older trees within harvested areas;
    x     Thinning within the Late-Successional Reserve to speed the development of northern
          spotted owl habitat; and
    x     Retention of key forest structural components following natural disturbances in the
          reserves (USDI BLM 2016a, p. 23).

In addition to the Ecological Forestry concepts above, the District incorporated the following
from the critical habitat rule in project planning:
     1.           While the management of spotted owls and their critical habitat are not the
          primary objectives for the treatments proposed in the HLB LUA of the Bear Grub
          project, the proposed silviculture objectives are to reduce stand densities to within the
          historic natural range to increase stand resilience, which is consistent with the critical
          habitat rule to restore natural ecological processes where they have been disrupted or
          suppressed (USDI FWS 2012b:71877). In addition, treatments proposed in LSR (Bear
          Grub only) would aim to accelerate the development of spotted owl nesting habitat, also
          consistent with the rule (USDI FWS 2012b, p. 71881).
     2.           If resident spotted owls are located, harvest units would be dropped or modified to
          avoid the likelihood of incidental take of spotted owls. Therefore, the proposed action is
          not anticipated to impact the demographic support role of the critical habitat sub-units
          (USDI FWS 2012b, p. 71881).

Project Prescriptions

The FY20 Batch of Projects utilizes silviculture prescriptions for managing conifer forests to
accomplish the project level objectives (Table 4). This includes prescriptions applied to each
stand based on existing stand conditions, field based spotted owl habitat determinations, or in
some cases, aerial photo/LiDAR interpretation by experienced BLM wildlife biologists. The
Project’s prescription writer and wildlife biologist will conduct field reviews and adjust marked
trees, as necessary, prior to harvest to ensure prescription objectives and spotted owl habitat
retention levels are met and consistent with this consultation (see USDI BLM 2015).




                                                                                                   19
         Case 1:21-cv-00058-CL                    Document 16-1                 Filed 05/10/21           Page 29 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Table 4. Acres of Vegetation Treatments and Road/Landing Construction for Medford
District BLM FY20 Batch of Projects.
Treatment Type                                                            Bear Grub               Round Oak     Total Acres
Selection Harvest                                                           1,433                    987           2,420
Regeneration Harvest                                                          0                     1,629          1,629
Hazardous Fuels Reduction                                                   3,460                    544           4,004
Riparian Reserve Thinning                                                     7                       0              7
Road and Landing Construction, yarding wedges1                               58                      24             82
                                         TOTAL                              4,958                   3,184          8,142
    1-   These only include acres from road and landing construction and yarding wedges that are
         outside of units or inside NR or F downgrade or NR, F, and Dispersal-only modification units.


Prescriptions/Land Use Allocation/Project Area (copied from the Assessment, pp. 14-19)

Harvest Land Base – Low and Moderate Intensity Timber Areas (LITA and MITA)
         Regeneration Harvest (RH) – Round Oak Only
         The primary purposes of implementing this treatment are to produce timber to contribute
         to the attainment of the declared ASQ and to create growing space for early-seral species
         (such as pine) persistence and regeneration and to provide a variety of forest structural
         stages distributed both spatially and temporally. Utilizing ecological forestry principles,
         up to15-30 percent of live conifer pre-harvest basal area (BA) would be retained in LITA
         and 5-15 percent would be retained in MITA. These would be retained in a variety of
         VSDWLDOSDWWHUQVLQFOXGLQJDJJUHJDWHGJURXSVDQGLQGLYLGXDOWUHHV7UHHVWKDWDUHERWK
         inches DBH and that the BLM identifies as having been established prior to 1850 would
         be retained as well, except where falling is necessary for safety or operational reasons
         and no alternative harvesting method is economically viable or practically feasible. If
         such trees need to be cut for safety or operational reasons, retain cut trees in the stand.
         After regeneration harvest, natural or artificial regeneration would be used to reforest a
         mixture of species appropriate to the site.

         The proposed regeneration harvest prescription would remove nesting-roosting, foraging,
         and dispersal-only habitat (see Effects Table for acreage).

Harvest Land Base - Uneven Aged Timber Area (UTA) – Bear Grub and Round Oak
         While each project uses different terms for the prescriptions (commercial thinning,
         selection harvest), they will follow RMP UTA direction.

         Projects would be treated with integrated vegetation management. Integrated
         vegetation management includes the use of a combination of silvicultural or other
         vegetation treatments, fire and fuels management activities, harvest methods, and
         restoration activities. Activities include, but are not limited to, vegetation control,
         planting, snag creation, prescribed fire, biomass removal, thinning, single tree selection
         harvest, and group selection harvest (USDI BLM 2016a, p. 68). In forested stands
         greater than 10 acres commercial treatments may consist of the following:

                                                                                                                              20
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 30 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




              x Thinning treatments would be prescribed to achieve an average relative density
                 between 20-45 percent after harvest.
              x The retention of all dominant Douglas-fir and pine trees that are both greater than
                 or equal to 36 inches diameter at breast height and were established prior to 1850
              x The retention of all madrone, big leaf maple, and oak trees greater than or equal to
                 24 inches diameter at breast height
              x At least 10 percent of the treatment unit would be retained in untreated “skips” to
                 provide structural complexity and refugia.
              x A total of 30 percent of the stand may consist of openings up to 4 acres, but not
                 exceeding 4 acres each.
              x For stands where the primary objective is to maintain dispersal-only habitat,
                 Selection Harvest would be prescribed to achieve 40 percent canopy cover
                 retention, as well as retaining other key habitat features to maintain dispersal
                 function. For stands where the primary objective is to maintain NR or F habitat
                 function, Selection Harvest would be prescribed to maintain 60 percent canopy
                 cover and retain other key habitat features, such as canopy layering, large down
                 woody material, basal area, and standing snags, and legacy structures, to
                 maintain nesting and/or roosting foraging function. Additionally, no more than
                 20 percent of the pre-harvest basal area would be removed in the stands with
                 prescriptions to maintain nesting-roosting habitat function.
              x Prescribed fire may be used following mechanical treatments to stimulate
                 vegetation, reduce fuel loading, and prepare the site for planting.


LSR – Dry – Bear Grub Only
LSRs are Federal lands primarily dedicated to maintaining and promoting the development of
habitat for the northern spotted owl. The LSR LUA is comprised of two sub-allocations: Dry
Forest and Moist Forest. RMP direction for LSR and HLB appear similar in prescription, but
diverge in objective. Treatments in LSR incorporate a more balanced ratio of harvest group
selections (openings) and areas that are left as intact forest (skips), resulting in a more
heterogeneous stand structure post-harvest For likely outcomes of the treatments, achieving
RMP objectives for the LSR, please see the Bear Grub Vegetation Management Project
Environmental Assessment (pp. 24-32 and 76).


Selection Harvest
Proposed treatments include Selection Harvest, which will follow the direction under the SWO
RMP/ROD for LSR LUA as described below.

        Projects would be treated with integrated vegetation management. Integrated vegetation
        management includes the use of a combination of silvicultural or other vegetation
        treatments, fire and fuels management activities, harvest methods, and restoration
        activities. Activities include, but are not limited to, vegetation control, planting, snag
                                                                                                   21
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 31 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




        creation, prescribed fire, thinning, single tree selection harvest, and group selection
        harvest (USDI BLM 2016a, p. 68). In forested stands greater than 10 acres commercial
        treatments may consist of the following:
              x Thinning treatments would be prescribed to achieve an average relative density
                 between 20-45 percent after harvest.
              x The retention of all dominant Douglas-fir and pine trees that are both greater than
                 or equal to 36 inches diameter at breast height and were established prior to
                 1850.
              x The retention of all madrone, big leaf maple, and oak trees greater than or equal to
                 24 inches diameter at breast height.
              x At least 10 percent of the treatment unit would be retained in untreated “skips” to
                 provide structural complexity and refugia.
              x A total of 25 percent of the stand may consist of openings up to, but not
                 exceeding 4 acres each.
              x For stands where the primary objective is to maintain dispersal-only habitat,
                 Selection Harvest would be prescribed to achieve 40 percent canopy cover
                 retention, as well as retaining other key habitat features to maintain dispersal
                 function. For stands where the primary objective is to maintain nesting-roosting
                 or foraging function, Selection Harvest would be prescribed to maintain 60
                 percent canopy cover and retain other key habitat features, such as canopy
                 layering, large down woody material, standing snags, and legacy structures, to
                 maintain nesting and/or roosting foraging function.
              x Prescribed fire may be used following mechanical treatments to stimulate
                vegetation, reduce fuel loading, and prepare the site for planting.
              x In stands < 10 acres treated with selection harvest or commercial thinning, do not
                 create group selection openings greater than 2.5 acres in size.
                 When conducting commercial harvest create snags as identified in the SWO
                 RMP/ROD (p. 73).

        LSR prescriptions would vary, but could downgrade and remove foraging habitat and
        remove dispersal-only habitat as long as nesting-roosting habitat still maintains function
        at the stand level post-treatment (USDI BLM 2016, p. 70, 71). Foraging habitat in LSR
        would only be removed in low relative habitat suitability. LSR prescriptions could also
        modify nesting-roosting, foraging, and dispersal-only habitat, but would still maintain
        function post- treatment.

Riparian Reserve – (Commercial Thinning only in Bear Grub)

        Riparian Commercial Thinning would be applied in the Middle (50-120 feet of
        intermittent, non-fish-bearing streams) and Outer Zones (Site Potential Tree of fish-
        bearing, perennial, and intermittent streams) of the Riparian Reserve-Dry (RR) land use
        allocation (Class I sub-watershed). The primary objective is to reduce the risk of stand-
                                                                                                  22
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 32 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




        replacing, crown fires by reducing stand density and creating space between residual
        trees to reduce the potential for fire spread (USDI BLM 2016a, p. 83).

        Commercial-sized (>8 inches DBH) conifer trees would be removed in addition to
        hardwoods >8 inches DBH, if necessary, to facilitate removal of conifer trees to meet the
        prescription. Generally, conifer tree removal would target the lowest size classes (8
        inches DBH to 20 inches DBH) within the stand. Appropriate riparian species would be
        retained to maintain and improve diversity. The following retention preference for conifer
        species would be applied, where possible: sugar pine, ponderosa pine, incense cedar,
        Douglas-fir, and white fir. Treatments would maintain at least 30 percent canopy cover
        and 60 trees per acre expressed as an average across the treated portion of the RR (USDI
        BLM 2016a, p. 83). Existing snags >6 inches DBH and down woody material >6 inches
        in diameter at the large end and >20 feet in length would be retained unless removal is
        necessary for safety, operation, or fuels reduction reasons. Snags >6 inches DBH cut for
        safety or operational reasons would be retained as down woody material. In the Inner,
        Middle, or Outer Zones, a minimum of two new snags (1 >10 inches DBH and 1 >20
        inches DBH) would be created within one year of completion of yarding the timber in the
        timber sale. If trees are not available in the size class specified, trees from the largest size
        class available would be used. Snag creation amounts would be met as an average at the
        scale of the portion of the harvest unit within the RR, and would not need to be attained
        on every acre (USDI BLM 2016a, p. 83).

        Riparian thinning would remove nesting-roosting, foraging, and dispersal-only habitat
        (see Effects Table). All Bear Grub Riparian commercial thinning is proposed in mid seral
        closed and homogenous stand conditions.

                “Thinning these stands that are over stocked and contain mostly small Douglas-fir
                trees would increase the growth of desirable trees for the future and increase the
                number of large trees better suited as stable wood to the streams currently lacking
                structural complexity and riparian species diversity. Thinning these stands would
                help reduce the amount of Douglas-fir trees, while retaining those species less
                prominent in the stand to increase species diversity in the riparian zones. Also,
                thinning treatments would favor the retention of all size classes of trees and in
                turn would help promote more structural complexity in these stands” (Draft Bear
                Grub Vegetation Management Project EA pg. 8 of 76).

Hazardous and Activity Fuels Reduction Treatments (all LUAs, including Riparian Reserves)
–     Bear Grub and Round Oak
Fuels Treatment of Forest Management Activity Slash
Activity fuels created from forest management activities described above would be treated post-
harvest. To accomplish the fuels treatments, the BLM would conduct a fuels assessment within
each unit following harvest activity to determine the fuel hazard and fire risk based on surface
fuel loading, aspect, slope, access, and location of each unit. Post-harvest fuels treatments may
include lop and scatter, selective slashing, hand pile burning, biomass removal, pre-commercial
thinning, understory, thinning, and under-burning.

                                                                                                     23
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 33 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




      Pre-Commercial Thinning (PCT)
      Pre-Commercial Thinning would include the cutting of understory vegetation and small
      trees (conifers less than 8 inches DBH and hardwoods less than 12 inches DBH) using
      chainsaws. Methods for disposing of the cut material are discussed below.

      Lop-and-Scatter
      When the slash (live and dead material 8 inches or less in diameter) remaining in the
      treatment units after harvest is less than 11 tons per acre, all stems and branches would be
      cut from the tree trunk and scattered. Trunks 7 inches in diameter and less would be cut to
      3-foot lengths and left on the ground. Slash depth would not exceed 18 inches.

      Hand Piling, Mechanical Piling, and Pile Burning
      Hand piling and hand pile burning would occur when the slash remaining in the treatment
      units after harvest is greater than 11 tons per acre. Material between 1 and 7 inches in
      diameter, and longer than 2 feet, would be handpiled. The piles would be a minimum of 4
      feet high and 6 feet in diameter. Piles would be burned in the fall, winter, or spring and
      would occur within 1 year or less of being piled.

      Mechanical piling and pile burning would occur when the slash remaining in the treatment
      units after harvest is greater than 11 tons per acre and the slope is less than 35 percent.
      Mechanical equipment would pick up material and walk it to the pile. Material would not
      be pushed into a pile. Equipment would only travel on previously used skid trails. If
      machine piled, material between 2 and 12 inches in diameter and 2 feet long would be
      piled. The piles would be a minimum of 8 feet high and 10 feet in diameter. Most fuels
      treatments would begin within 90 days after completion of harvest activities. Piles would
      be burned in the fall to winter and burning of piles would occur within six months to 3
      years of being piled.

      Underburning
      Underburning may be proposed in treatment units to treat residual slash and reduce fire
      hazard. In proposed treatment units, underburning would be used to remove at least 60
      percent of slash less than 3 inches in diameter and a lesser amount of larger fuel size
      classes. Underburning would be implemented in the spring or fall. Treatment units are
      analyzed for possible underburning based on the anticipated amount of residual slash,
      resource objectives, strategic and logistical concerns (aspect, ridgetops, roads, proximity to
      other fuels treatments, values at risk, etc.). BLM fire and fuels management personnel
      would conduct post-treatment evaluations to determine the need for underburning.

      Follow-up maintenance underburning may take place within five years following initial
      treatments. Underburning involves the controlled application of fire to understory
      vegetation and downed woody material when fuel moisture, soil moisture, and weather and
      atmospheric conditions allow for the fire to be confined to a predetermined area at a
      prescribed intensity to achieve the planned resource objectives. Prescribed underburning
      usually occurs during late winter to spring when soil and duff moisture conditions are
      sufficient to retain the required amounts of duff, large woody material, and to reduce soil
      heating. Occasionally, these conditions can be met during the fall season.

                                                                                                  24
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 34 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




      Biomass Removal
      Whole trees or tree tops would be yarded to log landings, the tree tops and limbs removed
      and piled at the landings, and the resulting slash piles hauled away from the landings.
      Whole tree yarding and tree top yarding would not be required but are options for treating
      activity slash.

Proposed Action Implementation Methods
A variety of manual and mechanical methods will be used to implement the proposed action.
These methods include ground-based, skyline-cable, and helicopter log extraction.

Polygons representing possible landing locations were included in the proposed units GIS layer
used to determine effects from the proposed action. All landings occurring outside of proposed
units or within units with prescriptions that would not remove spotted owl habitat were included
in the analysis. Approximately 11 acres of NR and F (4 acres of NR and 7 acres of F) habitat
would be removed from landing construction within the Bear Grub and Round Oak projects.
Landing construction would remove approximately 24 acres of dispersal-only habitat (17 acres in
Bear Grub and 7 acres in Round Oak). The habitat effects from the proposed landing
construction are analyzed as a separate treatment area and have been incorporated into the total
habitat effects for the project as habitat removal (Table 12). Openings created from proposed
yarding corridors were assessed and added to the potential treatment effects determination for
each unit (either modified and maintained habitat function or downgraded NR or F habitat). Per
the timber sale contracts, yarding corridors are limited to 12 feet in width. The prescription
writers/silviculturists work with logging systems foresters to determine where more basal area
retention is needed to account for potential openings from yarding corridors, while still
maintaining habitat function post-treatment. Additionally, the BLM would use one of the timber
sale contract stipulations (L-24) to ensure canopy cover is retained, when necessary. The L-24
stipulation requires yarding corridors to be flagged prior to harvesting the unit and if previously
reserved trees are needed for yarding corridors, a tree previously marked for harvest could be re-
marked as reserve to replace the original reserved tree in the corridor. BLM contract
administrators walk the flagged corridors and identify equivalent reserve trees in the unit if
needed to replace marked reserve trees located in flagged corridors. The BLM contract
administrator makes the final approval before the contractor is allowed to move forward with
cutting and yarding operations along the corridors.

For the Bear Grub and Round Oak projects, known spotted owl nest tree locations were
compared with the proposed cable units and this evaluation found that no known nest trees are
located near potential guy line anchor or tailhold tree estimated paths or locations. Therefore,
the BLM has determined that no known spotted owl nests would be removed as a result of tail
hold or anchor trees. However, nest trees could get damaged by yarding cables. Spotted owl
surveys are being conducted consistent with the spotted owl survey protocol, including surveys
at known sites and proposed timber sale areas. If spotted owls are located, the BLM will
evaluate the spotted owl locations relative to the logging systems and make changes as
appropriate consistent with BLM authorities which could include modification to the logging
systems or reducing the number of anchor trees.


                                                                                                25
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 35 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




The exact number of guyline or tailhold trees that would be cut in the proposed units is unknown,
but the potential exists for several to be cut adjacent to each cable unit. Guyline or tailhold trees
could be cut in nesting-roosting, foraging, dispersal-only, or non-habitat. Even though several
trees could be cut, these stands adjacent to the harvest units are still anticipated to retain their
current habitat function post-treatment because it is estimated that no more than three to six trees
per landing would be cut. The total number of trees to be cut would depend on the amount of
yarder settings/landings for each unit. The individual tree removal is not expected to have
substantial reductions to the canopy cover or basal area, change multi-layer stand conditions (if
they exist), or remove other key habitat components. The amount of individual trees that could
be cut would not collectively change the current function of nesting-roosting, foraging, or
dispersal-only stands in which they occur. BLM contract administrators inspect these guyline
and tailhold trees while the timber sale is active and report findings to the wildlife biologist and
other resource specialist. All landings need approval from the BLM contract administrator prior
to them being cut. In some cases, the adjacent areas where the guylines are located do not
qualify as habitat, and when single remaining trees are not present, dozers would be used as
anchors. According to Oregon OSHA Regulations, felled trees would be removed from the site
if they cannot be stabilized and pose an additional threat of sliding or rolling onto the roadways
(OAR 437-007-0225 and OAR 437-007-0500). Potential guyline or anchor trees are not
expected to occur in spotted owl nest patches.

Access to some units would require road construction to extract timber. The habitat effects from
the road construction are analyzed as separate treatment areas if they are located outside of
habitat removal units, and have been incorporated into the total habitat effects for the project as
habitat removal (Table 12). The roads were buffered to create polygons to represent the effects
from the road building. These buffers were included in the proposed units GIS layer used to
determine effects from the proposed action. All road construction outside of proposed units or
within NR or F downgrade, NR or F modified, or dispersal-only modified units were included in
the analysis. Approximately 2 acres of foraging habitat and 4 acres of dispersal-only habitat
would be removed by proposed route construction scattered throughout the Round Oak project.
The proposed road construction in Bear Grub would not occur in spotted owl habitat.
For all of the activities included above, reinitiation of consultation would occur if the actual
effects from these actions exceed the anticipated effects described in this consultation.

Project Design Criteria

Under the proposed action, conservation measures (also described as Project Design Criteria –
PDC) are integrated into the project design to avoid and minimize potential adverse effects of the
activity on listed species and critical habitat (Assessment, Appendix A, and Appendix B herein).
In some cases, incorporation of these conservation measures into the project design may warrant
a determination that the activity is not likely to adversely affect (NLAA) listed species or critical
habitat.

The following conservation measures (including and in addition to PDCs from Appendix B
herein) apply to all proposed activities considered in this Opinion unless a particular activity is


                                                                                                      26
        Case 1:21-cv-00058-CL         Document 16-1        Filed 05/10/21      Page 36 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




expressly exempted by a particular measure. As such, exemptions (if any) are described in the
Assessment (pp. 20-24).

The District retains discretion to halt and modify all projects, anywhere in the process of project
completion, should new information regarding effects to proposed and listed threatened or
endangered species, or their Critical Habitat, arise. Minimization of impacts will then, at the
least, include the application of an appropriate seasonal restriction to minimize disruption
impacts; and could include clumping of retention trees around nest trees, establishment of
buffers, dropping unit(s) or portions of units, or dropping entire projects. Also, should such a
situation arise, the Level 1 Team will be convened to determine whether reinitiating consultation
will be necessary.

If new spotted owl sites are located during surveys, BLM staff biologists and the Level 1 teams
will review PDCs and the consultation to confirm the ESA analysis remains valid given the
circumstances. Timber sales have a contract clause (E-3) that authorizes the District to initiate a
stop work order to the timber sale contractor when threatened and endangered species are found
in the timber sale or to comply with court orders. If or when listed species are found in the
project area the timber operators would be notified in writing by the contracting officer to stop
the work until the issue is evaluated further. If the impacts to the new site are no longer
consistent with the analysis, the project will remain stopped until the BLM completes one or
more of the following:
    o Modifies the proposed action to ensure that impacts remain as described in the
         consultation documents.
    o Imposes seasonal protections (if necessary).
    o Reinitiates or completes new consultation.

The following general PDC are expected to be implemented to the fullest extent practicable.
If the PDC are not implemented as described or per agreed upon deviations between the
Service and BLM, reinitation of consultation may be warranted.
    x   Activities would be seasonally restricted between March 1 and July 15 within the
        disruption distances Seasonal Restrictions as described in Table B-1 in Appendix B
    x   Spotted owl protocol (USDI FWS 2012a) surveys are still ongoing at the time of this
        Assessment. Therefore, current occupancy information is not available for many of the
        sites but will be available prior to and/or concurrent with the on-the ground work. If
        spotted owls are located during remaining protocol surveys before the time of on the
        ground implementation, units would be dropped or modified to eliminate potential
        adverse effects that could lead to an incidental take determination. Survey results will be
        shared with the Level 1 at the end of each survey season to discuss the survey results and
        appropriate conservation measures.
    x   Wildlife biologists will review proposed activities through current field office project
        tracking procedures, which may include field reviews. The purpose of this involvement
        is to ensure the project minimizes impacts to listed species and the project is carried out
        as described in this consultation and supporting documents, including implementing
        seasonal restrictions and other PDC.
                                                                                                  27
        Case 1:21-cv-00058-CL         Document 16-1        Filed 05/10/21      Page 37 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




    x   The planning and implementation of Medford District projects will be consistent with the
        District’s Planning and Implementation Quality Control Plan (2015) current at the time of
        project implementation. Note the Plan is periodically revised; project implementation
        will be consistent with the current plan. The citation provided here represents the current
        plan.
    x   Prescriptions designed to maintain nesting-roosting or foraging habitat function at the
        unit scale post-treatment would implement these project design criteria to ensure the
        function of the habitat and the conditions that would classify the stand as NR or F would
        remain post-treatment. Best available information from the Klamath Province and as
        summarized in USDA USDI 2013 informs the treatments and PDCs.
            o Nesting habitat would retain an average of 60 percent canopy cover. Generally no
              more than 20 percent of the existing basal area would be removed (Wagner and
              Anthony, 1998) in NR habitat. This includes having at least 180 ft2/acre total
              basal area (balanced mix of conifer and hardwoods) retention. The wildlife
              biologist and prescription writer would review the NR (nesting) units to ensure
              habitat elements are retained to ensure the stands would still function as nesting
              habitat post-treatment.
            o Foraging stands would retain an average of 60 percent canopy cover and will have
              at least 150 ft2/acre total basal area (balanced mix of conifer and hardwoods)
              retention. The wildlife biologist and prescription writer would review the
              foraging units to ensure habitat elements, including basal area and canopy cover,
              are retained to ensure the stands would still function as nesting habitat post-
              treatment.
            o Multiple canopy layers would be retained in stands with more than one layer
              present prior to treatment. These conditions are documented prior to treatment
              during habitat evaluations and/or silviculture stand exams. The mark inspection
              process includes the evaluation of how the mark impacts the layering and would
              be adjusted as needed to ensure pre-treatment layering is retained post-treatment.
            o Decadent components such as large snags, large character trees (live trees with
              deformities) large down wood, and large hardwoods, would be retained. Snags
              and danger/hazard trees that must be felled to meet Occupational Safety and
              Health Administration guidelines would be left on site, used for stream
              restoration, or sold, depending on the proximity to roads, streams, and the LUA.
            o In prescriptions that include the creation of small openings (gaps) and where the
              objective is to maintain habitat function, the openings would range from not be
              greater than one acre in size and would be distributed throughout the unit in a
              manner to retain sufficient canopy cover, basal area, and key habitat features as
              described above. The total acres of openings would not exceed 20 percent of the
              treatment area to maintain NR and F quality and canopy cover. Fewer openings
              would considered in units with additional thinning in order retain sufficient basal
              area and canopy cover.
            o Post-harvest fuels treatments, understory reduction, or pre-commercial thinning
              would only be done if the existing post-harvest layering (especially the lower
                                                                                                28
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 38 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




                canopy layers) would not be removed as a result of the activity fuels treatments.
                The post-harvest layering conditions and need for additional understory
                treatments would be assessed by the project wildlife biologist, fuels specialist, and
                prescription writer.
x       Prescriptions designed to maintain dispersal-only habitat function at the unit scale post-
        treatment would implement these project design criteria to ensure the function of the
        habitat and the conditions that would classify the stand as dispersal-only habitat would
        remain post-treatment. Best available information from the Klamath Province and as
        summarized in USDA USDI 2013 informs the treatments and PDCs.
            o Canopy cover in treated dispersal-only units would be retained at an average of 40
              percent, which would provide the minimum canopy to function as dispersal-only
              habitat.
            o Decadent components important to owls, such as large snags, large down wood,
              and large hardwoods, would be retained. Snags or danger/hazard trees that must
              be felled for Occupational Safety and Health Administration guidelines would be
              left on-site, used for stream restoration, or sold, depending on the proximity to
              roads, streams, and the LUA.

x       No known nest trees would be removed. In some situations with known sites, these are
        not based on having known nest trees but rather activity areas with spotted owl pairs
        and/or fledgling spotted owls. For example, no known nest trees are known for Bear
        Grub sites 0096O, 0971O, 2260B, and 3942O. In cases where actions are planned within
        these activity areas, like 0971O and 2260B, no large diameter trees (potential nest
        trees/structure) would be removed and only ground-level fuels treatments conducted.
        Similarly, for site 0096O and 39420, no potential nest trees would be removed and the
        proposed commercial thinning are on the edge of the nest patches, away from general
        vicinity were historic activity has been documented.

x       Large standing snags and down wood will be retained in all project areas to meet the
        SWO RMP/ROD management direction (USDI BLM 2016a). Generally the marking
        guidelines favor the retention of large hardwoods and large deformed trees, which
        provide nesting opportunities for spotted owls. Snags and danger/hazard trees that must
        be felled to meet Occupational Safety and Health Administration guidelines would be left
        on site, used for stream restoration, or sold, depending on the proximity to roads, streams,
        and the LUA.

x       The timber sale mark in proposed units that modify nesting-roosting or foraging habitat
        would be reviewed by the project wildlife biologist prior to implementation to ensure the
        prescription would retain the function of NR or F habitat post-treatment. The priority for
        review would be in the home ranges of occupied owl sites to ensure accurate
        implementation in the relatively more demographically meaningful areas for spotted
        owls. Foraging units retaining at least 150 ft2/acre total basal area (conifer and
        hardwoods), would also be a high priority for review. The desired habitat retention stand
        conditions described in the definition section above would be checked in the field by the
        project area biologist and/or the prescription writer. Specifically the mark review would
                                                                                                  29
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 39 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




        include checking and documenting how the mark would affect the following stand/habitat
        elements: tree DBH, basal area, canopy cover, multi-layered structure (if present), skip
        placement, and gap sizes. Additional trees would be marked for retention if the field
        review indicated the habitat function (i.e. high canopy cover, layering, basal area, etc.) as
        intended in the prescription would not be retained post-harvest.

Action Area

The proposed 4,958 acre Bear Grub project is within three 5th field watersheds (Middle
Applegate, Little Applegate, and Bear Creek watersheds). The proposed 3,189 acre Round Oak
Project area is roughly split between two fifth-field watersheds, the South Fork of the Rogue
River to the North and Big Butte watershed to the South. See further discussion of action areas
below in Action Area section. The Bear Grub project is located in the Klamath Province
whereas the Round Oak project is in the Cascades West Province.

ANALYTICAL FRAMEWORK FOR THE JEOPARDY AND ADVERSE MODIFICATION
DETERMINATIONS

Jeopardy Determination for the Spotted Owl

Section 7(a)(2) of the Act requires that Federal agencies insure that any action they authorize,
fund, or carry out is not likely to jeopardize the continued existence of any listed endangered or
threatened species. The analysis in this Biological Opinion relies on the following four
components: (1) the Status of the Species, which evaluates the range-wide condition of the listed
species addressed, the factors responsible for that condition, and the species’ survival and
recovery needs; (2) the Environmental Baseline, which evaluates the condition of the species in
the action area, the factors responsible for that condition, and the relationship of the action area
to the survival and recovery of the species; (3) the Effects of the Action, which determines the
consequences of the proposed Federal action; and (4) Cumulative Effects, which evaluates the
effects of future, non-federal activities in the action area on the species.

In accordance with policy and regulation, the jeopardy determination is made by evaluating the
effects of the proposed federal action in the context of the species’ current status, taking into
account any cumulative effects, to determine if implementation of the proposed action is likely to
cause an appreciable reduction in the likelihood of both the survival and recovery of the spotted
owl in the wild.

The jeopardy analysis in this Biological Opinion emphasizes the range-wide survival and
recovery needs of the listed species and the role of the action area in providing for those needs.
It is within this context that we evaluate the significance of the proposed Federal action, taken
together with cumulative effects, for purposes of making the jeopardy determination.

The project area is located within the Oregon Klamath Mountains and the West Cascades
Physiographic Provinces and both provinces are recognized as recovery units in the Northern
Spotted Owl Revised Recovery Plan (USDI FWS 2011). Pursuant to Service policy, when an

                                                                                                     30
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 40 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




action impairs or precludes the capacity of a recovery unit from providing both the survival and
recovery function assigned to it, that action may represent jeopardy to the species. When using
this type of analysis, the biological opinion describes how the action affects not only the
recovery unit’s capability, but also the relationship of the recovery unit to both the survival and
recovery of the listed species as a whole. For the spotted owl, when an action impairs or
precludes the capacity of a recovery unit from providing both the survival and recovery function
assigned to it, that action may represent jeopardy to the species at the range-wide scale.

The analysis in the following sections places an emphasis on consideration of the rangewide
survival and recovery needs of the spotted owl and the relationship of the action area to the
survival and recovery of the spotted owl at the rangewide and provincial scales as the context for
evaluating the significance of the effects of the proposed Federal action, taken together with
cumulative effects, for purposes of making the jeopardy determination.

Destruction or Adverse Modification Determination

Section 7(a)(2) of the Act requires that Federal agencies insure that any action they authorize,
fund, or carry out is not likely to destroy or to adversely modify designated critical habitat. A
final rule revising the regulatory definition of “destruction or adverse modification of critical
habitat” was published on August 27, 2019 (84 FR 44976); the final rule became effective on
October 28, 2019 (84 FR 50333). The revised definition states: “Destruction or adverse
modification means a direct or indirect alteration that appreciably diminishes the value of critical
habitat as a whole for the conservation of a listed species.”

Past designations of critical habitat have used the terms “primary constituent elements” (PCEs),
“physical or biological features” (PBFs) or “essential features” to characterize the key
components of critical habitat that provide for the conservation of the listed species. The new
critical habitat regulations discontinue use of the terms “PCEs” or “essential features,” and rely
exclusively on use of the term “PBFs” for that purpose because that term is contained in the
statute. However, the shift in terminology does not change the approach used in conducting a
“destruction or adverse modification” analysis, which is the same regardless of whether the
original designation identified PCEs, PBFs or essential features. For those reasons, in this
Biological Opinion, references to PCEs or essential features should be viewed as synonymous
with PBFs. All of these terms characterize the key components of critical habitat that provide for
the conservation of the listed species.

Our analysis for destruction or adverse modification of critical habitat relies on the following
four components: (1) the Status of Critical Habitat, which evaluates the rangewide condition of
designated critical habitat for the listed species in terms of essential features, PCEs, or PBFs,
depending on which of these terms was relied upon in the designation, the factors responsible for
that condition, and the intended recovery function of the critical habitat overall; (2) the
Environmental Baseline, which evaluates the condition of the critical habitat in the action area,
the factors responsible for that condition, and the recovery role of the critical habitat in the action
area; (3) the Effects of the Action, which determines all consequences to critical habitat that are
caused by the proposed action on the essential features, PCEs, or PBFs and how those effects are
likely to influence the recovery role of affected critical habitat units; and (4) Cumulative Effects,
                                                                                                     31
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 41 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




which evaluates the effects of future, non-Federal activities in the action area on the essential
features, PCEs, or PBFs and how those effects are likely to influence the recovery role of
affected critical habitat units.

For purposes of making the DAM determination, the Service evaluates if the effects of the
proposed Federal action, taken together with cumulative effects, are likely to impair or preclude
the capacity of CH in the action area to serve its intended conservation function to an extent that
appreciably diminishes the rangewide value of CH for the conservation of the listed species. The
key to making that finding is understanding the value (i.e., the role) of the CH in the action area
for the conservation/recovery of the listed species based on the Environmental Baseline analysis.

The following analysis places an emphasis on using the intended rangewide and provincial scale
recovery functions of spotted owl critical habitat and the role of the action area relative to those
intended functions as the context for evaluating the significance of the effects of the proposed
Federal action, taken together with cumulative effects, for purposes of making the adverse
modification determination.

Please note that a “may affect, likely to adversely affect” determination for spotted owl critical
habitat that triggers the need for completing an adverse modification analysis under formal
consultation is warranted in cases where a proposed Federal action will: (1) reduce the quantity
or quality of existing spotted owl nesting, roosting, foraging (NRF), or dispersal habitat at the
stand level to an extent that it would be likely to adversely affect the breeding, feeding, or
sheltering behavior of an individual spotted owl; (2) result in the removal or degradation of a
known spotted owl nest tree when that removal reduces the likelihood of owls nesting within the
stand; or (3) prevent or appreciably slow the development of spotted owl habitat at the stand
scale in areas of critical habitat that currently do not contain all of the essential features, but have
the capability to do so in the future; such actions adversely affect spotted owl critical habitat
because older forested stands are more capable of supporting spotted owls than younger stands.
Adverse effects to an individual tree within spotted owl critical habitat will not trigger the need
to complete an adverse modification analysis under formal consultation if those effects are not
measurable at the stand level.

In the following sections, the jeopardy analysis for the spotted owl is presented first, followed by
the adverse modification analysis for spotted owl critical habitat. The CONCLUSION section is
then presented that provides the section 7(a)(2) determinations based on each of these analyses.


ENVIRONMENTAL BASELINE

Regulations implementing the Act (50 CFR 402.02) define the environmental baseline as the
condition of the listed species or its designated critical habitat in the action area, without the
consequences to the listed species or designated critical habitat caused by the proposed action.
The environmental baseline includes the past and present impacts of all Federal, State, or private
actions and other human activities in the action area, the anticipated impacts of all proposed
Federal projects in the action area that have already undergone formal or early section 7
consultation, and the impact of State or private actions which are contemporaneous with the
                                                                                                     32
        Case 1:21-cv-00058-CL         Document 16-1        Filed 05/10/21      Page 42 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




consultation in process. The consequences to listed species or designated critical habitat from
ongoing agency activities or existing agency facilities that are not within the agency’s discretion
to modify are part of the environmental baseline.


RANGE-WIDE STATUS OF THE NORTHERN SPOTTED OWL

Information pertaining to the status of the spotted owl is summarized below, but further
information is provided in Appendix A (herein) on the biology, status, and distribution of the
spotted owl.

Demographic Information

Because current range-wide survey data are insufficient and/or not available to produce reliable
estimates of the spotted owl’s population size, demographic data are used to evaluate trends in
spotted owl study area populations, and these trends are used as a surrogate to inform a
characterization of the range-wide status of the spotted owl.

The most recent meta-analysis of spotted owl data was conducted in January of 2014 (Dugger et
al. 2016). The analysis incorporated the long history of spotted owl data, which includes survey
and banding data for the past 22 to 29 years (Appendix A).

In summary, Dugger et al. (2016) found declines in most demographic parameters. Their
findings indicate that competition with barred owls are likely the key reason for range-wide
declines, as apparent survival declines and local extinction rate increases were associated with
the occurrence of barred owls. Additionally, authors noted a positive association between the
removal of barred owls and the vital rates of spotted owls (Dugger et al. 2016, p. 98).
Declines in population change and occupancy rates were shown to have continued across the
range, except in coastal California where barred owl removal project was started in 2009. In the
Oregon and California study areas, realized rate of population change (the change in population
since the study was initiated) has shown steady declines over the past two decades (Dugger et al.
2016, p. 72-74), including declines in the Klamath, Cascades, and Hoopa study areas, which
were noted as stable in the previous meta-analysis (Forsman et al, 2011 as cited by Dugger et al.
2016, p. 91). Authors found strong evidence of declines in seven areas, and less evidence of
declines in three (Tyee, Klamath and South Cascades) (Dugger et al., 2016, p. 70).
In summary, the key findings include the following:

    x   Spotted owl populations range-wide are declining at an average annual rate of 3.8
        percent.
    x   Competition with barred owls are likely the primary cause of spotted owl population
        declines across their range because:
            o Barred owls have a strong negative effect on spotted owl survival on some but not
               all of the individual study areas.


                                                                                                   33
        Case 1:21-cv-00058-CL         Document 16-1        Filed 05/10/21      Page 43 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




            o Barred owls have a strong positive effect on spotted owl site extinction rates on
                all areas. Barred owls also have a strong negative effect on spotted owl
                colonization on some but not all study areas.
    x   Occupancy is declining on all individual study areas but at differing rates among the
        areas.
    x   Effects of climate/weather are variable on spotted owl vital rates. The effects are more
        evident range-wide in this analysis relative to the results of the previous meta-analysis
        (Forsman et al. 2011).
    x   Habitat loss is still concerning that is affecting spotted owl survival, extirpation, and
        colonization rates on some spotted owl demographic study areas.

Habitat Conditions

The current range-wide environmental baseline for spotted owl habitat can be obtained from two
primary sources. The first source of range-wide nesting/roosting data can be obtained from the
20 Year NWFP Northern Spotted Owl Monitoring Report which evaluates remotely-sensed
nesting/roosting habitat trends from 1994 through 2012 (Davis et al. 2016, Table 7; p. 22).

This recent report illustrated variable rates of habitat loss depending on land allocation,
ownership, and Provincial location. Range-wide there was a gross loss of about 650,200 acres of
nesting/roosting habitat on federal lands (Davis et al. 2016, Table 6), which represents about 7.2
percent of what was present in 1993. Habitat loss on federal lands from timber harvesting
represents 25 percent of what was anticipated. Most of the overall losses (73 percent) occurred
within the federally reserved land use allocations, or a loss of about 7.5 percent of the habitat
reserved by the NWFP. The majority of these losses occurred in the California and Klamath
Physiographic Provinces, largely resulting from the effects of high severity fires (Davis et al.,
2011, p. iii; Davis et al. 2016, pages 23, 35-38). Forest succession is resulting in habitat
recruitment that has compensated somewhat for some of these losses from disturbances;
therefore, the net decrease of habitat is less than the gross decrease as represented by the values
presented above. However, these younger mature stands are primarily developing after clearcut
logging and generally lack structural legacies from previous stands.

The second source of information is the more inclusive USFWS Tracking and Integrated
Logging System database (TAILS), which includes a component for tracking the effects to NRF
habitat (by physiographic province and ownership type), based on site-specific consultation-
related impacts to habitat from land management and natural disturbance events from 2012 to
present. The TAILS database also incorporates the effects to foraging habitat, where field units
are able to discern these often distinct habitats; though they may or may not be included in the
remotely-sensed and classified “NR” layers. These data are entered typically after completion of
consultation. Since 1994, 759,992 acres of NRF have been reported removed or downgraded
from management actions, and 414,199 acres have been reported removed or downgraded from
wildfires or other natural causes, private timber harvest [through Habitat Conservation Plans or
Safe Harbor permits] (see Appendix A, Table A-1).



                                                                                                    34
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 44 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Threats to the Continued Existence of the Spotted Owl

The recent best available information strongly indicates that barred owl competition may be the
most pressing threat (USDI FWS 2013 and Dugger et al. 2016, p. 112) influencing spotted owls
(see Competition between Spotted Owls and Barred Owls in the Effects section). The potential
for management to mitigate the impacts of barred owls may be effective for maintaining
occupied northern spotted owl sites and enabling northern spotted owls to recolonize historic
sites that have been occupied by barred owls (Diller et al. 2016, p. 11 and Wiens et al. 2020).
While not occurring in the action areas, over 2,000 barred owls have been removed under the
experimental removal study (USDI FWS 2013 and Wiens et al. 2020). Results of the
experimental removal will inform future barred owl management efforts across the range of the
spotted owl, including BLM managed lands.

The effects of extensive past habitat loss and degradation caused by timber harvest, past and
ongoing effects of wildfires are additive and are also influencing the current range-wide
condition of the spotted owl (USDI FWS 2011, p. vi.).

Glenn et al. (2010, p.2551) noted that the potential consequences of global climate change on
Pacific Northwest forests remain somewhat unclear, though there is potential for changes in
forest composition and disturbance patterns that could affect northern spotted owl populations.
Most models predict warmer, wetter winters and hotter, drier summers for the Pacific Northwest
in the first half of the 21st century (Mote and Salathé 2010, Figure 7, pp. 39-41). More recently,
Mote and others (2014, p. 489) found similar temperature trends but varying precipitation trends
depending on scenarios. These changes will likely exacerbate some existing threats such as the
effects of past habitat loss as a result of tree mortality caused by drought-related fires, insects and
disease, and increases in extreme flooding, landslides and wind-throw events in the short-term
(10 to 30 years) (Mote et al. 2014, p.494). While a change in forest composition or extent is
likely a result of climate change, the rate of that change is uncertain. Large scale high-severity
fires were found to initiate rapid ecological state changes at local and stand-level spatial scales
(Crausbay et al. 2017) suggesting forest transformation could likely occur over the long term.
Others have noted that in forests with long-lived dominant tree species some forest components
can survive these stresses, so direct effects of climate on forest composition and structure would
most likely occur over a longer time scale (100 to 500 years) in some areas than disturbances
such as wildfire or insect outbreaks (25 to 100 years) (McKenzie et al. 2009, pp. 319-338).

While not a threat identified at the time of listing, exposure to contaminants and other factors
associated with marijuana cultivation is now recognized as a growing concern for northern
spotted owls, especially in the California Coast and California and Oregon Klamath Provinces
(see additional information in Exposure to Toxicants, Appendix A), which are recognized as
important areas for northern spotted owl populations (Schumaker et al. 2014). Numerous forms
of toxicants used in marijuana cultivation threaten wildlife. Herbicides and highly toxic, second-
generation anticoagulant rodenticides (ARs) are commonly used to prevent grasses and small
mammals from damaging the crop (Thompson et al. 2013 entire, Gabriel et al. 2013, entire).
Recently, wildlife exposure to a wide range of toxicants found on illegal cannabis grow sites on
private timberlands, wilderness areas, and Tribal land in Northern California were documented
between 2012 and 2016, where soluble and liquid fertilizers, organophosphates, carbamates,
                                                                                                    35
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 45 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




rodenticides, pyrethroids, avermectins, molluscicides and strychnine alkaloids were found at 76
independent locations (Gabriel 2017). In this same area, 70 percent of northern spotted owls and
40 percent of barred owls tested positive to one or more anticoagulant rodenticides (Gabriel et al
2018). These findings suggest that contaminants represent a concern for the spotted owl’s
survival.

ENVIRONMENTAL BASELINE FOR THE OREGON KLAMATH AND THE OREGON
WEST CASCADES PHYSIOGRAPHIC PROVINCES

Spotted Owl Demographics

The Medford District FY20 Batch of Projects occur within the Oregon Klamath and the Oregon
West Cascades Physiographic Provinces. Actual population data for the Provinces are not
available. However, the Oregon Klamath Province (and a small proportion of the Oregon South
Cascades Province) intersects with portions of the Klamath East and Klamath West Modeling
regions analyzed in the final critical habitat rule. Together, these two modeling regions were
determined to contain 934 spotted owl sites (USDI FWS 2011, p. C-20-21, Table C-3). Using
the above estimate for both modeling regions and assuming pair occupancy (from 2008 data), an
estimated 1,868 spotted owls would have occurred in the East and West Klamath modeling
regions. Incorporating data from 2009-2013, Dugger et al. 2016, found annual declines in the
Klamath, Southern Cascades, and Northwestern California study areas ranging -2.8 to -3.7
(Table 4, p. 70). Applying the mean annual rate of decline (-3.17) from the estimated 2008
population to the time prior to the 2017 fires, we estimate the current population to have
approximately 1,300 spotted owls in the Klamath East and Klamath West modeling regions,
including updates from recent consultations (on file with the Service). However, this is likely
optimistic estimate because we assume continued declines in pair occupancy and that the annual
rate of decline has continued since 2013, the last year of data analyzed for the meta-analysis.
Data from other administrative units are not available for spotted owl sites no longer viable after
the 2017 fires nor does this account for the unknown number of spotted owls lost from toxicant
exposure in the California Klamath province (see Gabriel et al. 2018). However, as provided in
the Effects section below, the BLM will not implement projects that incur incidental take of
spotted owls. As a result, the population estimate provide above is not anticipated to be reduced
in any appreciable manner due to the proposed action.
In addition to the meta-analysis described above, we are also utilizing the results of local
demographic analyses from the Klamath Demographic Study Area (KLA) for the South
Cascades Demographic Study Area (CAS) to evaluate the current condition of the spotted owl
population for the local environmental baseline. The KLA is located within the Oregon Klamath
Mountains Physiographic Province in Southwestern Oregon and occurs across the BLM
checkboard ownership pattern adjacent to the action areas. The CAS is located on Forest Service
managed lands to the east of the actions areas with some overlap with the Round Oak action
area. Both the KLA and CAS are relatively large and the precipitation patterns and forest
composition are representative of the action areas (Anthony et al. 2006). Because of the
similarities, we assume demographic data from the KLA and CAS are likely representative of, or
somewhat comparable to, the spotted owl population condition in the action areas. However, we
recognize that the differences in size, land ownership patterns, and recent natural and

                                                                                                 36
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 46 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




anthropomorphic disturbances may influence differences in demographic performance to an
unknown extent (see Hollen et al. 2016, p. 3, Lesmeister et al. 2018, p. 3, ) likely influence
spotted owls.

In recent years, findings from both the KLA and CAS suggest steady declines in the number of
pairs and non-juveniles and declines in overall occupancy, survival, reproduction, and fecundity
(Lesmeister et al. 2020, entire and Dugger et al. 2019 entire). The most recent report for the
KLA found the number of sites with pair occupancy has declined every year since 2005. In
2019, at least one spotted owl in 20 of the 161 sites in the study area (12.4 percent), with 8 sites
occupied by pairs (five percent) (Lesmeister et al. 2020, pp. 2-4). Similarly, the CAS has
experienced a declining trend in occupancy with 12 percent of the sites occupied with at least
one spotted owl in 21 of the 171 sites surveyed in the study area (10 percent spotted owl pair
occupancy) in 2019 (Dugger et al. 2019, p. 14 [issued February 2020]). Under the RMP, it was
modeled and anticipated that spotted owl populations would continue to decline precipitously
and be locally extirpated across the range. This was largely due to due to barred owl competition
regardless of how much habitat is conserved and unless the barred owl threat is addressed.

Spotted Owl Habitat

The current environmental baseline for spotted owl habitat can be obtained from two primary
sources. The first source of range-wide and provincial nesting/roosting data can be obtained
from the 20 Year NWFP Northern Spotted Owl Monitoring Report which evaluates remotely-
sensed nesting/roosting habitat trends from 1994 through 2012 (Davis et al. 2016, Table 7; p.
22). Based on this report, the Oregon Klamath province is estimated to consist of 1,175,300
acres, accounting for a loss of 85,500 acres from harvest and 136,800 from wildfire and other
natural disturbance events. The Oregon West Cascades province is estimated to consist of
2,710,700 acres, accounting for a loss of 225,100 acres from harvest and 71,200 acres from
wildfire and other natural disturbance events. The second source of information is the more
inclusive USFWS Tracking and Integrated Logging System database (TAILS), which includes a
component for tracking the rangewide NR (nesting, roosting) habitat baseline (by physiographic
province and ownership type), including site-specific consultation-related impacts to habitat
from land management and natural disturbance events from 2012 to present. The TAILS
database also incorporates the effects to foraging habitat, where field units are able to discern
these often distinct habitats; though they may or may not be included in the remotely-sensed and
classified “NR” layers. These data are entered typically after completion of consultation. NR
habitats measured from the 2012 range-wide baseline of 9,003,781 acres, this database reports
that the Oregon Klamath Province currently consists of approximately 934,566 acres and
accounts of a loss of 16,675 acres due to management activities and an additional loss of 45,344
acres due to natural disturbance events, such as wildland fire since 2012. The same table reports
the Oregon West Cascades currently consists of approximately 2,374,071 acres and accounts of a
loss of 14,463 acres due to management activities and an additional loss of 16,513 acres due to
natural disturbance events, such as wildland fire since 2012 (Appendix A, Table A-2). This
information represents the most current and best available information on the provincial and
range-wide condition of spotted owl habitat.



                                                                                                 37
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 47 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Generally, the current conditions of forested stands in the province reflect an area characterized
by very high climatic and vegetative diversity resulting from the regime of mixed-fire severity,
steep gradients of elevation, dissected topography, mixed soil types, range of precipitation. As a
result, the forests in the Klamath and southern and western Oregon Cascades region support
highly diverse mix of vegetation types with compositional diversity and spatial heterogeneity at
the stand, landscape, and regional levels (Spies et al., 2007 entire). The vegetational diversity
translates to a diverse prey base for spotted owls in the action area, but generally dominated by
woodrats (Neotoma sp.) and northern flying squirrels (Glaucomys sabrinus) (Carey and Biswell.
1992, p. 242, Carey et al. 1999, pp. 73-76; Forsman et al. 2004, p. 219). On federally managed
lands, the most common nesting structure used by spotted owls in the Oregon portion of this
province include Douglas-fir mistletoe platforms or some type of cavity nest on federally
managed lands (as summarized in Courtney et al. 2004:5-26).

ENVIRONMENTAL BASELINE FOR THE ACTION AREAS

Description of the Action Area

The action area is defined as all areas to be affected directly or indirectly by the Federal action
and not merely the immediate area involved in the action (50 CFR 402.02). In delineating the
action area, we evaluated the farthest reaching physical, chemical, and biotic effects of the action
on the environment.

For northern spotted owls, the action area is usually based on the radius of a circle that would
approximate the provincial home range, which is 1.3 miles for the Klamath Mountains Province
and 1.2 in the West Cascades Province (Thomas et al. 1990 and Courtney et al. 2004). The Bear
Grub Project is in the Klamath Province and the Round Oak Project is in the West Cascades
Province. Therefore, the action area represents all lands within 1.2 and 1.3 miles of proposed
treatment units and all lands within any overlapped associated provincial home ranges of known
spotted sites that could be directly, indirectly or cumulatively impacted by the proposed action.
The action areas for all projects are displayed in the maps in Assessment Appendix D. Tables 5
and 6 below provide habitat baseline data for the action areas.

Status of Northern Spotted Owl Habitat in the Action Area
The baseline tables below summarize spotted owl habitat by ownership, land use allocation, and
critical habitat in for the Bear Grub and Round Oak Action Areas (Tables 5 and 6). The District
used the Medford District spotted owl habitat baseline layer for BLM managed lands and the
updated 2014 Rogue Basin habitat layer based on GNN (Gradient Nearest Neighbor) data to type
habitat on non-BLM land (NRF, dispersal-only, capable, and non-habitat).

The Medford District BLM spotted owl habitat baseline, which is updated annually by District
staff, is current as of February, 2020 (Assessment, p. 26), incorporates impacts from previous
fires and suppression actions, and represents best available information.

The majority of the spotted owl habitat updates for the project units within the proposed Bear
Grub and Round Oak treatment units were based on field evaluations. These field evaluations
included taking measurements of overstory canopy cover (ocular estimates), measuring overstory
                                                                                                 38
         Case 1:21-cv-00058-CL                          Document 16-1                    Filed 05/10/21                Page 48 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




tree diameters, recording the number of canopy layers, recording the amount of coarse woody
debris and snags, and recording other habitat characteristics such as nesting platforms, cavities,
and mistletoe brooms. In addition to the field evaluations, the project wildlife biologists
conducted a review of potential spotted owl habitat using a combination of aerial photographs,
LiDAR, GIS software, wildlife survey data, and stand exam records for the remaining project
units. Areas outside of proposed treatment units were updated using aerial photos or LiDAR. As
a result, the habitat baseline for the Bear Grub and Round Oak projects represents the most
current and up-to-date habitat information to the extent practicable, and overall, this habitat
information represents best available information.

Bear Grub Action Area

The Bear Grub Action Area is contained in one large polygon, at 78,028 acres, and does not
overlap with the Round Oak Action Area. Approximately 25 percent of the federal lands within
the action area are NRF habitat (Table 5). The habitat in the action area is influenced by
geology, with meadows or oak woodlands on many of the south facing slopes. Historic fire has
also influenced the habitat, with the most recent large fire occurring in 2002 (Squires Peak).
There are 25 spotted owl home ranges within the action area (Table 8).

Table 5. Spotted Owl Habitat Environmental Baseline for the Bear Grub Action Area,
Medford District BLM.
                                                                                     Capable                                 Non-
                                                              NRF Habitat                                Reserved                             Dispersal2,
                                              Total                                  Habitat                                Reserved
                                                                Acres                                     Acres1                                Acres
                                              Acres                                   Acres                                  Acres
                                                                 (% Total)                              (% Of Total)                         (% Of Total)
                                                                                     (% Total)                            (% Of Total)
OWNERSHIP

                                             78,028               17,669               28,358             27,211             50,817             37,783
 -All Ownerships
                                                                  (23%)                (36%)              (35%)               (65%)             (48%)
                                                                  6,774                12,094                                34,460             17,097
 - Non-Federal (Private, State)              34,460                                                          0
                                                                  (20%)                (35%)                                 (100%)             (50%)

                                             43,568               10,897               16,266             27,211             16,357             20,686
 -Federal (BLM, USFS )
                                                                  (25%)                (37%)              (62%)              (38%)              (47%)
LAND ALLOCATION—FEDERAL (hierarchal, no acres double-counted)
                                                    6,544                              9,973              27,211                                10,942
  Reserves                      27,211                                                                                          0
                                                   (24%)                               (37%)              (100%)                                (40%)
  Harvest Land Base (and                            4,353                              6,293                                 16,357              9,738
                                16,357                                                                       0
       Matrix on FS)                               (27%)                               (38%)                                 (100%)             (60%)
SPOTTED OWL CRITICAL HABITAT
  Critical Habitat                                            NRF Habitat         Capable Habitat                            Non-
                          Sub-unit            Acres                                                      Reserved                              Dispersal
        Unit                                                    Acres                 Acres                                 Reserved
                                                                    97                  250                 299                317                243
         10                KLE-3               616
                                                                  (16%)                (41%)               (49%)              (51%)              (39%)
                                                                  6,867                4,675               9,979              8,028             11,980
         10                KLE-6             18,007
                                                                  (38%)                (26%)               (55%)              (45%)             (67%)
Notes: 1. Based on 2016 RMP LUAs BLM and 1994 NWFP LUA FS Reserved= land allocation with no programmed timber harvest, but some removal of
commercial trees, including LSR, Riparian Reserve, and District Designated Reserves in this AA 2. Dispersal includes NRF habitat. See DEFINITIONS section
above habitat descriptions.




                                                                                                                                                         39
         Case 1:21-cv-00058-CL                          Document 16-1                   Filed 05/10/21                 Page 49 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Round Oak Action Area

The Round Oak Action Area is contained in one large polygon, at 57,737 acres and does not
overlap with the Bear Grub Action Area. Approximately 39 percent of the federal lands within
the action area are NRF habitat (Table 6). There are 18 spotted owl home ranges within the
action area (Table 8).

Table 6. Spotted Owl Habitat Environmental Baseline for the Round Oak Action Area,
Medford District BLM.
                                                                                      Capable                               Non-
                                                              NRF Habitat                                Reserved                            Dispersal2,
                                              Total                                   Habitat                              Reserved
                                                                Acres                                     Acres1                               Acres
                                              Acres                                    Acres                                Acres
                                                                (% Total)                               (% Of Total)                        (% Of Total)
                                                                                      (% Total)                           (% Of Total)
OWNERSHIP

                                              57,737             13,807                16,487              6,748             50,989            37,928
 -All Ownerships
                                                                 (24%)                 (29%)               (12%)             (88%)             (66%)

                                                                  2,266                10,262                                28,234            15,297
 - Non-Federal (Private, State)               28,234                                                          0
                                                                  (8%)                 (36%)                                 (100%)            (54%)


                                              29,503             11,541                6,225               6,748             22,755            22,001
 -Federal (BLM, USFS)
                                                                 (39%)                 (21%)               (23%)             (77%)             (75%)
LAND ALLOCATION—FEDERAL (hierarchal, no acres double-counted)
                                                                  3,448                1,060               6,748                                5,321
   Reserves (BLM, USFS)                       6,748                                                                             0
                                                                  (51%)                (16%)              (100%)                                (79%)

   Harvest Land Base                                              8,093                5,165                                 22,755            16,680
                                              22,755                                                          0
   (matrix FS)                                                    (36%)                (23%)                                 (100%)            (73%)

SPOTTED OWL CRITICAL HABITAT

  Critical Habitat                                            NRF Habitat         Capable Habitat                           Non-
                           Sub-unit           Acres                                                      Reserved                             Dispersal
        Unit                                                    Acres                 Acres                                Reserved

                                                                  3,171                1,376               1,257             6,946              6,822
          10                KLE-4             8,203
                                                                  (39%)                (17%)               (15%)             (85%)              (83%)

                                                                  2,884                 856                1,656             4,698              5,228
          10                KLE-5             6,354
                                                                  (45%)                (13%)               (26%)             (74%)              (83%)
Notes: 1 Based on 2016 RMP LUAs BLM and 1994 NWFP LUA FS Reserved= land allocation with no programmed timber harvest, but some removal of
commercial trees, including LSR, Riparian Reserve, and District Designated Reserves in this AA 2. Dispersal includes NRF habitat. See DEFINITIONS section
above habitat descriptions.




Fifth field watersheds can provide a landscape-level qualitative evaluation for dispersal function
using the concepts of Thomas, et al (1990), as described below, along with more recent analyses
of dispersal function per Lint, et al. (2005), Davis, et al. (2011 and 2016). Davis, et al. (2016)
suggested that landscapes having at least 40 percent of dispersal habitat conditions (including
both older and younger closed canopy forests) would be sufficient to support spotted owl
dispersal across the landscape. For the fifth field watershed scale analysis conducted in this
consultation, the District used the updated habitat information as described above to characterize
NRF, dispersal-only, capable, and non-habitat across the region and across all ownerships (Table
6). This information represents the best available habitat data and analysis approach to evaluate
dispersal-habitat function for spotted owls. The effects to spotted owl dispersal from the Bear
Grub and Round Oak projects are analyzed in the Effects section below.
                                                                                                   40
       Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 50 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




 Table 7. Dispersal Habitat Conditions in the Fifth Field Watersheds Associated with the
 Bear Grub and Round Oak Projects, Medford District BLM.
                                                 Total       Total            Total         % Watershed
  th                                 Total                                  Dispersal        Dispersal
 5 Field              Associated                 NRF       Dispersal-
                                    Watershed                                Acres            Habitat
 Watershed            Project (s)               Habitat   Only Habitat
                                     Acres                                (NRF+ Dispersal        (NRF
                                                 Acres       Acres            Only)         +Dispersal-only)

 Bear Creek           Bear Grub      231,067    37,126       56,786          93,912             41 %

 Big Butte Creek      Round Oak      158,137    41,136       65,061         106,197             67 %
 Little Applegate
                      Bear Grub      72,245     22,245       20,322          42,567             59 %
 River
 Middle Applegate
                      Bear Grub      82,537     20,986       22,739          43,725             53 %
 River
 South Fork Rogue
                      Round Oak      160,657    64,727       57,314         122,041             76 %
 River


Status of Northern Spotted Owl Sites in the Action Area

Northern spotted owl site occupancy is defined as locations with evidence of continued use by
spotted owls (including breeding), repeated location of a pair or single birds, presence of young
before dispersal, or some other strong indication of continued occupation. Spotted owl sites used
in this consultation are based on historic information, protocol surveys, or incidental
observations (Assessment, Appendix C and Table 16 herein). Spotted owls are generally
monogamous and primarily mate for life (Courtney 2004). They are also known to exhibit high
site fidelity. However, owls often switch nest trees and use multiple core areas over time,
possibly in response to fluctuations of prey availability, loss of a particular nest tree, or presence
of barred owls (see the barred owl section below). These multiple nest locations (original and
alternates) are typically combined to represent one spotted owl pair territory for analysis
purposes. For this analysis, survey history was used to determine which location had the
preponderance of activity (original or alternate locations, or both) to represent the final territory
used for analysis (Assessment, p. 29).

As mentioned above, the action area represents all lands within 1.2 and 1.3 miles of proposed
treatment units and all lands within any associated provincial home ranges of known spotted sites
that could be directly, indirectly or cumulatively impacted by the proposed action. There are 43
known spotted owl site home ranges (including 3 territories with original and alternate site
locations) that could be impacted by proposed projects in the Assessment (Assessment Table 8
and Assessment Appendix B). These home ranges are completely contained within the Bear
Grub and Round Oak Action Areas because they overlap project unit footprints. There are 16
spotted owl site centers outside of the action areas with a portion of their home range
overlapping the action areas. However, no treatments are proposed within these home ranges and
these sites are further discussed in the Effects section.




                                                                                                          41
         Case 1:21-cv-00058-CL                           Document 16-1       Filed 05/10/21    Page 51 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Table 8. Spotted Owl Sites Associated with the Bear Grub and Round Oak Action
Areas, Medford District BLM FY20 Batch of Projects.
                                                                              Bear     Round
                                                                                                     Total
                                                                              Grub      Oak
Number of Owl Home Ranges Completely Contained in the
                                                                               25       181           43
Action Area (proposed units in known home ranges)
Number of Owl Home Ranges Overlapping the Action Area
(site center outside of AA and no units inside known home ranges)
                                                                               12        4            16

                                                                     TOTAL     37        22           59
  1 – Includes 3 territories with 1 alternate location/home ranges




Spotted Owl Site/Home Range Habitat Conditions

The pre-treatment NRF habitat acres for spotted owl sites in the Bear Grub and Round Oak
project Action Areas are displayed in Table 16 herein and inform the effects determinations from
the proposed actions. NRF habitat is a focus of the analysis because research has indicated that
the quantity and configuration of “older forest” (analogous to NRF habitat) provides a valid
inference into the likelihood of occupancy (Hunter, et al. 1995), survival, and reproduction
(Franklin, et al. 2000; Zabel, et al. 2003; Olson, et al. 2004; Dugger, et al. 2005; Dugger, et al.
2011).

Spotted Owl Habitat Outside of Known Spotted Owl Home Ranges

There are approximately 3,527 acres of NRF habitat on federal lands within the Bear Grub and
Round Oak Action Areas that are outside of known spotted owl home ranges (Table 9).

Table 9. Spotted Owl NRF Habitat on Federal Lands Outside of Known Spotted Owl
Home Ranges, but within the Bear Grub and Round Oak Action Areas for the Medford
District BLM FY20 Batch of Projects.
Project Action Areas                              NRF Acres
Bear Grub                                           1,984
Round Oak                                           1,543
                   TOTAL                            3,527




                                                                                                                42
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 52 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




These NRF acres include aggregations of habitat that have potential for spotted owl occupancy.
Contiguous NRF habitat greater than 70 acres (Miller et al., 1989) is one factor to determine if
owls are present and based on threshold models developed by Swindle, et al. (1997) and Perkins
(2000) that indicate the 200- to 300-meter radius (and sometimes greater), encompassing up to
70 acres around a nest is important to spotted owls. Additionally, contiguous NRF habitat
located in high relative habitat suitability (RHS) (see USDI FWS 2011) have a higher potential
of supporting spotted owls. Abiotic factors represented in the high RHS, such as slope, aspect,
and core habitat, increase the likelihood of supporting nesting owls compared to other locations
across the landscape.

Spotted Owl Surveys

All nesting-roosting and foraging habitat associated with the Bear Grub and Round Oak projects
will be surveyed to protocol (USDI FWS 2012a and Lint et al. 1999), on BLM lands within 1.2
(Round Oak) and 1.3 (Bear Grub) miles of the proposed units and within spotted owl sites
affected by the proposed action. These surveys include nesting-roosting and foraging habitat
outside spotted owl known home ranges in the areas that have the highest potential for spotted
owl occupancy, as determined by the District and informed by the information provided above.
Spot check surveys will continue as needed according to the protocol. If spotted owls are
located, the BLM will modify or drop the units as appropriate to avoid incidental take of spotted
owls. See Assessment Appendix B for a summary of the survey efforts and survey results for the
known spotted owl sites associated with Bear Grub and Round Oak projects.

Northern Spotted Owl Prey Species

The composition of the spotted owl’s diet varies geographically and by forest type. Generally,
flying squirrels are the most prominent prey for spotted owls in Douglas-fir and western hemlock
forests in Washington and Oregon (USDI FWS 2011). In southwest Oregon, dusky-footed
woodrats (Neotoma fuscipes) and northern flying squirrels (Glaucomys sabrinus) are a primary
prey species for spotted owls (Forsman et al. 2004). Dusky-footed woodrats are typically found
in high densities in early-seral or edge habitat (Sakai and Noon 1993; Bingham and Noon 1997),
but are also abundant in old growth and complex forests (Carey, et al. 1997). Northern flying
squirrels are another major source of owl prey in southwest Oregon, and are found in older, more
structurally complex forest along with younger stands (Wilson 2010). Other important prey
items include red tree voles, deer mice, red-backed voles, gophers, snowshoe hare, bushy-tailed
wood rats, birds, and insects, although these species comprise a small portion of the spotted owl
diet (USDI FWS 2011).
Barred Owls

The 2011 Revised Recovery Plan for the Northern Spotted Owl identifies competition from the
barred owl as a threat to the spotted owl (USDI FWS 2011). Barred owls (Strix varia) are native
to eastern North America, but have moved west into spotted owl habitat. Existing evidence
suggests that barred owls compete with northern spotted owls for habitat and prey with near total
niche overlap and that interference competition (Dugger, et al. 2011; Van Lanen, et al. 2011;
Wiens et al. 2014) is resulting in increased northern spotted owl site abandonment, reduced
                                                                                                43
      Case 1:21-cv-00058-CL                Document 16-1         Filed 05/10/21       Page 53 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




colonization rates, and likely reduction in reproduction (Olson, et al. 2005; Dugger, et al. 2011;
Forsman, et al. 2011; Wiens et al. 2014).

Barred owls are detected opportunistically because the BLM does not conduct barred owl
surveys across the District (Table 10). However, the District assumes the increasing trend of
barred owl observations across the District, is consistent with the trends in the adjacent
demography study areas. These additive impacts are discussed further in the Competition
between Spotted Owls and Barred Owls in the Effects section.

While the BLM did not specifically survey for barred owls, a study in the Oregon Coast range
suggests that over the course of a season, spotted owl surveys to protocol (> 3 visits) allow ~85
percent of the barred owls present in the area to be detected (Wiens et al. 2011). Additionally,
the spotted owl survey protocol (USDI FWS 2012a) allows for a reasonable assurance that
spotted owls in an area will be detected, even where barred owls are present. The Service and
cooperators conducted analyses of historical spotted owl survey data, leading to estimates of
detection rates for spotted owls that account for the effects of barred owl presence. These
detection rates, along with data on spotted owl site colonization and extinction probabilities, and
empirical analysis of spotted owl site occupancy, were utilized in developing the survey protocol
used by the BLM in the Project Area. Use of the 2012 Protocol serves two primary purposes: (1)
provide a methodology that results in adequate coverage and assessment of an area for the
presence of spotted owls, and (2) ensure a high probability of locating resident spotted owls and
identifying owl territories that may be affected by a proposed management activity, thereby
minimizing the potential for unauthorized incidental take (USDI FWS 2012a). This represents
best available information and approach to determining spotted owl residency/occupancy.


Table 10. Barred Owl Detections within the Bear Grub and Round Oak Action Areas,
Medford District BLM FY20 Batch of Projects.
                 Spotted Owl Sites with Barred           Percent of Total Spotted    Additional Barred Owl
Project                 Owl Detections                    Owl Sites in the Action   Observations in the Action
                       (within the last 2 years)         Area with Barred Owls          Area/ Comments
                              14 sites
                  0096O, 0097O, 0114O, 0592O,0944O,
Bear Grub                                                         56 %                          0
                     0973A, 0992O, 2361O, 2395O,
                  2397O, 3648O, 3942O, 4066O, 4611O

                              10 Sites
               1826B, 1831A/1831O, 1957B/1957F, 1958A,
Round Oak         2059A/2059O, 2359O, 2360A, 3260O,
                                                                  56%                          30
                 4079O, 4616O, 4620O, FS-DD, FS-OM




As mentioned above, experimental removal of barred owls suggest a positive demographic
response by spotted owls (Diller et al. 2016 and Wiens et al. 2020). Experimental removal of
barred owls is currently occurring in four study areas across the range of the spotted owl (USDI
FWS 2013). The Union Myrtle Study Area (UMSA) is one of the four proposed long-term
northern spotted owl study areas designed to assess the effects of barred owl removal on the
status and trends in northern spotted owl as directed under Recovery Action 29 in the Revised
                                                                                                            44
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 54 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Recovery Plan (USDI FWS 2011). The KLA is being used as a control area (non-removal) for
the UMSA, including areas within the Medford District. Results from the experimental removal
will inform barred owl management options across the range of the spotted owl, including BLM
lands.

Status of Northern Spotted Owl Critical Habitat

Section 4(a)(3) of the ESA specifies that the Service shall designate critical habitat for
endangered or threatened species and may, from time-to-time thereafter as appropriate, revise
such designation. Critical habitat is defined as (1) specific areas within the geographical area
occupied by the species at the time it is listed, on which are found those physical or biological
features that are essential to the conservation of the listed species and which may require special
management considerations or protection, and (2) specific areas outside the geographical area
occupied by the species at the time it is listed that are essential for the conservation of a listed
species.

Critical habitat for the northern spotted owl was first designated in 1992 in Federal Register 57
(USDI FWS 1992), and includes the primary constituent elements that support nesting, roosting,
foraging, and dispersal. Designated critical habitat also includes forest land that is currently
unsuitable, but has the capability of becoming NRF habitat in the future (USDI FWS 2012b, pp.
1796-1837). Critical habitat was revised for the northern spotted owl and the final designation
was published by the Service in the Federal Register (signed on August 12, 2008) and became
effective on September 12, 2008 (USDI FWS 2008). The 2008 Service’s Critical Habitat
delineations were challenged in court and the 2008 designation of northern spotted owl CHU was
remanded. The Service was ordered to revise the CHU designation. The final Critical Habitat
Rule was published in the Federal Register on December 4, 2012 (USDI FWS 2012, pp. 71876-
72068) and became effective January 3, 2013. The rule continues to be litigated with a case
pending in the District Court of Columbia.

Considerations in designating spotted owl Critical Habitat (USDI FWS 2012b) included the
following:
    x Ensuring sufficient habitat to support stable, healthy populations across the range, and
       also within each of the 11 recovery units;
    x Ensuring distribution of spotted owl populations across the range of habitat conditions
       used by the species;
    x Incorporating uncertainty, including potential effects of barred owls, climate change, and
       wildfire disturbance risk; and
    x Recognizing that these protections are meant to work in concert with other recovery
       actions, such as barred owl management.

Four Critical Habitat sub-units (KLE-3, KLE-4, KLE-5, and KLE-6) are partially located within
the action areas encompassing 33,180 acres of designated spotted owl Critical Habitat across all
ownerships (Tables 5 and 6), which is 0.3 percent of designated spotted owl Critical Habitat
range-wide (9,577,342 acres). Of the lands within spotted owl Critical Habitat in the action
areas, 73 percent (24, 273 acres) are dispersal quality habitat (NRF plus dispersal-only habitat)

                                                                                                  45
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 55 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




and 39 percent (13,019 acres) are NRF habitat (Tables 5 and 6). There are an additional 631
acres of spotted owl Critical Habitat on lands managed by the State of Oregon within the Bear
Grub Action Area.

Essential Physical or Biological Features of Critical Habitat

The Physical or Biological Features (PBFs) are the specific elements considered essential to the
conservation of the spotted owl and are those elements that make areas suitable as nesting,
roosting, foraging, and dispersal habitat. The PBFs should be arranged spatially such that it is
favorable to the persistence of populations, survival, and reproductive success of resident pairs,
and survival of dispersing individuals until they are able to recruit into a breeding population
(USDI FWS 2012b: 71904). Within areas essential for the conservation and recovery of the
spotted owl, the Service has determined that the PBFs are:

    1) Forest types that may be in early, mid-, or late-seral states and support the northern
       spotted owl across its geographical range

    2) Habitat that provides for nesting and roosting. This habitat must provide:
       a) Sufficient foraging habitat to meet the home range needs of territorial pairs of
          northern spotted owls throughout the year.
       b) Stands for nesting and roosting that are generally characterized by:
          (i) Moderate to high canopy cover (60 to over 80 percent),
          (ii) Multilayered, multispecies canopies with large (20–30 in. [51-76 cm] or greater
                 dbh) overstory trees,
          (iii) High basal area (greater than 240 ft2/acre [55 m2/ha]),
          (iv) High diversity of different diameters of trees,
          (v) High incidence of large live trees with various deformities (e.g., large cavities,
                 broken tops, mistletoe infections, and other evidence of decadence)
          (vi) Large snags and large accumulations of fallen trees and other woody debris on
                 the ground, and
          (vii) Sufficient open space below the canopy for northern spotted owls to fly.

    3) Habitat that provides for foraging (F), which varies widely across the northern spotted
       owl’s range, in accordance with ecological conditions and disturbance regimes that
       influence vegetation structure and prey species distributions.

    4) Habitat to support the transience and colonization phases of dispersal, which in all cases
       would optimally be composed of nesting, roosting, or foraging habitat (PBFs (2) or (3)),
       but which may also be composed of other forest types that occur between larger blocks of
       nesting, roosting, and foraging habitat. In cases where nesting, roosting, or foraging
       habitats are insufficient to provide for dispersing or nonbreeding owls, the specific
       dispersal habitat PBFs for the northern spotted owl may be provided by the following:
       a) Habitat supporting the transience phase of dispersal, which includes:


                                                                                                 46
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 56 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




            (i)  Stands with adequate tree size and canopy cover to provide protection from
                 avian predators and minimal foraging opportunities; in general this may include,
                 but is not limited to, trees with at least 11 in. (28 cm) dbh and a minimum 40
                 percent canopy cover; and
           (ii) Younger and less diverse forest stands than foraging habitat, such as even-aged,
                 pole-sized stands, if such stands contain some roosting structures and foraging
                 habitat to allow for temporary resting and feeding during the transience phase.
        b) Habitat supporting the colonization phase of dispersal, which is generally equivalent
           to nesting, roosting, and foraging habitat as described in PBFs (2) and (3), but may be
           smaller in area than that needed to support nesting pairs.

For the Bear Grub and Round Oak projects combined, approximately 2,178 acres of the proposed
treatments in this Assessment occur in northern spotted owl habitat (nesting-roosting [PBF 2],
foraging [PBF 3], and dispersal-only [PBF 4]) within the 2012 Revised Designated Northern
Spotted Owl Critical Habitat (USDI FWS 2012b, pp.71876-72068) (Table 18). A portion of the
Bear Grub project units (1,387 acres) are within Critical Habitat Unit 10 (sub-units KLE-3 and
KLE-6). A portion of Round Oak project units (1,122 acres) are within Critical Habitat Unit10
(sub-unit KLE-5). Although the action area includes land in sub-unit KLE-4, no proposed
treatment units occur in this sub-unit.

The following descriptions for CHU 10 and the associated sub-units where proposed treatments
occur (KLE-3, KLE-5, and KLE-6) are directly out of the final rule in the Federal Register
(USDI FWS 2012b, pp.71931-71935). The number of historical spotted owl sites for each sub-
unit are from local BLM and Forest Service database and GIS queries.

Unit 10: Klamath East (KLE)
Unit 10 contains seven subunits and consists of the eastern portion of the Klamath Mountains
Ecological Section M261A, based on section descriptions of forest types from Ecological
Subregions of the United States (McNab and Avers 1994, Section M261A), and portions of the
Southern Cascades Ecological Section M261D in Oregon. This region is characterized by a
Mediterranean climate, greatly reduced influence of marine air, and steep, dissected terrain.
Franklin and Dyrness (1988, pp. 137-149) differentiate the mixed-conifer forest occurring on the
“Cascade side of the Klamath from the more mesic mixed evergreen forests on the western
portion (Siskiyou Mountains),” and Kuchler (1977) separates out the eastern Klamath based on
increased occurrence of ponderosa pine. The mixed-conifer/evergreen hardwood forest types
typical of the Klamath region extend into the southern Cascades in the vicinity of Roseburg and
the North Umpqua River, where they grade into the western hemlock forest typical of the
Cascades. High summer temperatures and a mosaic of open forest conditions and Oregon white
oak (Quercus garryana) woodlands act to influence northern spotted owl distribution in this
region. Northern spotted owls occur at elevations up to 1,768 m. Dwarf mistletoe provides an
important component of nesting habitat, providing additional structure and enabling northern
spotted owls to occasionally nest within stands of relatively younger, small trees.




                                                                                                47
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 57 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




KLE-3
The KLE-3 subunit occurs in Jackson, Josephine, and Douglas Counties, Oregon, and comprises
Federal lands managed by the USFS and the BLM under the NWFP (USDA and USDI 1994,
entire). Special management considerations or protection are required in this subunit to address
threats to the essential physical or biological features from current and past timber harvest, losses
due to wildfire and the effects on vegetation from fire exclusion, and competition with barred
owls. This subunit is expected to function primarily for east-west connectivity between subunits
and critical habitat units, but also for demographic support. This subunit facilitates northern
spotted owl movements between the western Cascades and coastal Oregon and the Klamath
Mountains.

There are approximately 100 total historic spotted owl site centers located on BLM lands in this
entire critical habitat sub-unit. This critical habitat sub-unit is not within lands managed by the
Forest Service as indicated in the Final Critical Habitat rule language.

KLE-5
The KLE-5 subunit occurs in Jackson County, Oregon, and comprises lands managed by the
BLM. Special management considerations or protection are required in this subunit to address
threats to the essential physical or biological features from current and past timber harvest, losses
due to wildfire and the effects on vegetation from fire exclusion, and competition with barred
owls. This subunit is expected to function primarily for north-south connectivity between
subunits, but also for demographic support.

There are approximately 40 total historic spotted owl site centers located on BLM lands in this
entire critical habitat sub-unit. This critical habitat sub-unit is not within lands managed by the
Forest Service as indicated in the Final Critical Habitat rule language.

KLE-6
The KLE-6 subunit consists of Federal lands managed by the BLM and USFS in Jackson
County, Oregon, and Siskiyou County, California. Special management considerations or
protection are required in this subunit to address threats to the essential physical or biological
features from current and past timber harvest, losses due to wildfire and the effects on vegetation
from fire exclusion, and competition with barred owls. This subunit is expected to function
primarily for north-south connectivity between subunits, but also for demographic support.

There are approximately 80 total historic spotted owl sites on BLM and FS lands in Oregon in
this entire critical habitat subunit.

Northern Spotted Owl Critical Habitat Baseline

Table 11 summarizes the spotted owl habitat baseline for the entire critical habitat subunits KLE-
3, KLE-5 and KLE-6. The Service created the habitat baseline acres by clipping the NWFP
Interagency Regional Monitoring Program Spotted Owl habitat layer to the December 2012
critical habitat layer. The Service then created a spreadsheet on December 19, 2012 with the
baseline habitat acres by CHUs and subunits. For this consultation, the District used the
February 10, 2020 USFWS updated critical habitat acres for the current CH habitat baseline for
                                                                                                  48
       Case 1:21-cv-00058-CL              Document 16-1           Filed 05/10/21      Page 58 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




subunits. These acres were derived by subtracting spotted owl habitat removed by habitat-
altering projects and fires entered into the USFWS database from the December 19, 2012 layer.
Project specific habitat determinations are based on field verification, GIS habitat layers, and
photo interpretation. Table 11 the most recent status of critical habitat, May 02, 2020. Any
variation in acres from previous tables provided for this consultation are minor and discountable.

Table 11. Critical Habitat Baseline (acres) for the units that overlap the Medford District
BLM FY20 Batch of Projects.
CHU/                    Dispersal-       Dispersal            Capable or Non-                Total
Subunit        NRF
                          Only       (NRF + Dispersal-Only)      Habitat        (Dispersal + Capable + Non-Habitat)

10-KLE-3       37,627     43,694            81,321                31,476                    112,797
10-KLE-5       18,233     13,044            31,277                 6,974                     38,251
10-KLE-6       44,807     88,136           132,943                34,906                    167,849
* Source May 02, 2020 USFWS ECOS TAILS Report.


Role of the Action Area in the Survival and Recovery of the Spotted Owl
NRF habitat within the action area covers 17,669 acres and dispersal-only habitat covers 37,783
acres; these values represent approximately less than one percent each of nesting-roosting habitat
(12,733,533 acres total [Davis et al. 2016 as cited in USDI FWS 2016, p. 503]) and dispersal
habitat range wide (9,120,287 acres total [Davis et al. 2016 as cited in USFWS 2016, p. 503]) for
the spotted owl. Within the action areas, there are 43 known spotted owl sites and based on
ongoing (yet-to-be completed) surveys to date, only 2 of these sites have been occupied by a
resident spotted owls in the last two years.

As provided above, the District’s combined action areas occur within the Oregon Klamath and
Oregon West Cascades Physiographic Provinces. These provinces have been noted as an
important area for spotted owl conservation. For example, Schumaker et al. (2014, pp. 585-587
and Figures 3 and 4) describe the spotted owls in the Oregon and Cascade Physiographic
Province (modeling regions) as likely “source” populations for surrounding provinces, with the
Klamath modeling region, overall, serve as a principal zone of productivity for spotted owl
populations. Schumaker et al. (2014, p. 589) suggests that protecting and enhancing
performance in both sources and sinks may be essential for range-wide population persistence.

These provinces are also identified as Recovery Units in the Revised Recovery Plan for the
Spotted Owl (USDI FWS 2011, p. III-1). The intended function of these Recovery Units,
inclusive of the action areas, are to support high quality spotted owl NRF and dispersal habitats.
Specific to the Klamath Province, it was noted as threatened with ongoing habitat loss as a result
of wildfire and the effects of fire exclusion on vegetation change (USDI FWS 2011, p. I-8, III-7).
Findings from the 20-year NWFP report confirm these findings (Davis et al. 2016). To respond
to these threats to old forests in the Klamath province, the Service recommended that landscapes:

          “… be actively managed in a way that reconciles the overlapping goals of spotted owl
          conservation, responding to climate change and restoring dry forest ecological structure,
          composition and processes, including wildfire and other disturbances.”
                                                                                                                      49
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 59 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




As described in Davis et al. 2016, the southern and western Oregon Cascades, which include Dry
Forests, are impacted by large scale wildfire as well, and result in loss of spotted owl habitat.

Consequently, District actions that result in positive or negative impacts to spotted owls and/or
spotted owl habitat in the action area may impact the spotted owl across its range.

BLM Resource Management Plan

The FY20 Batch of Projects were planned consistent with the BLM’s Southwestern Oregon
Resource Management Plan (SWO RMP/ROD) (USDI BLM 2016a) (see INTRODUCTION
section above). Specifically, the HLB LUA is intended for the harvest of timber and timber
products produced from these projects would be sold in support of the District’s Allowable Sale
Quantity (ASQ) declared in the 2016 Medford District RMP (USDI BLM 2016a) (Assessment,
pp. 1). A portion of the proposed action is also planned with the LSR. The proposed action is
consistent with RMP LSR objectives in maintaining habitat and enhancing forest resiliency. The
proposed action is also consistent with the RMP in avoiding incidental take of spotted owls.
Currently occupied sites are not subject to NRF habitat removal. The RMP was consulted on
with the Service and with conclusions as described above. Embedded in the 2016 RMP, the
District is implementing discretionary conservation recommendations from the Northern Spotted
Owl Recovery Plan (USDI FWS 2011) (as discussed in the Recovery Plan section below).

SPOTTED OWL RESOURCE USE

This section is provided in advance of the Effects of the Action on the Spotted Owl section to
provide some important contextual information that helps to inform that analysis.

Because complete range-wide population surveys for the spotted owl are not available, it is a
well-established analytical approach to analyze the effects of proposed activities on the spotted
owl based on the extent, duration, and timing of habitat-altering activities and how those
alterations are likely to affect spotted owl nesting, roosting, foraging, and dispersal behavior
based on known spatial and habitat use relationships exhibited by the spotted owl (see USDI
BLM et al. 1994, Lehmkuhl and Raphael 1993, Meyer et al. 1998, and Courtney et al. 2004).
The anticipated amount of forest habitat likely to be used by spotted owls is based on the known
range of habitat conditions used by spotted owls for nesting, roosting, and foraging (see Thomas
et al. 1990 and Courtney et al. 2004). In addition, the basis for a finding that a proposed action is
likely to significantly impair the breeding, feeding, sheltering and/or dispersal of affected spotted
owls relies on the scientifically-recognized range of habitat conditions that are known to
adequately provide for spotted owl life history requirements.

Spotted owls exhibit clear, consistent patterns of habitat association, and these patterns can
provide the foundation for assessing the potential effects caused by land management activities.
In the 1990 Conservation Strategy for the Northern Spotted Owl, the Interagency Scientific
Committee (Thomas et al. 1990) stated that:


                                                                                                    50
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 60 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




         “With the exception of recent studies in the coastal redwoods of California, all studies
        of habitat use suggest that old-growth forests are superior habitat for northern spotted
        owls. Throughout their range and across all seasons, spotted owls consistently
        concentrated their foraging and roosting in old-growth or mixed-age stands of mature and
        old-growth trees....Structural components that distinguish superior spotted owl habitat in
        Washington, Oregon, and northwestern California include: a multilayered, multispecies
        canopy dominated by large (>30 inches DBH) conifer overstory trees, and an understory
        of shade-tolerant conifers or hardwoods; a moderate to high (60-80 percent) canopy
        closure; substantial decadence in the form of large, live coniferous trees with deformities-
        such as cavities, broken tops, and dwarf mistletoe infections; numerous large snags;
        ground cover characterized by large accumulations of logs and other woody debris; and a
        canopy that is open enough to allow owls to fly within and beneath it.”

Fifteen years later, the conclusions of the Interagency Scientific Committee were echoed in the
Scientific Evaluation of the Status of the Northern Spotted Owl (Courtney et al. 2004), which
found that the habitat attributes identified by Thomas et al. (1990) remain important components
of spotted owl habitat. Notably, positive relationships were found with the aforementioned
attributes whether the samples of spotted owl and random locations were within old-growth
forest, non-old growth forest, National Parks, public land, or private land. In 2011, the Revised
Recovery Plan again reiterated the association of spotted owls with older forest conditions,
stating: “Spotted owls generally rely on older forested habitats (Carroll and Johnson 2008)
because such forests contain the structures and characteristics required for nesting, roosting, and
foraging.”

Spotted Owl Spatial Use of Forest Landscapes

A major advance in our understanding of spotted owl habitat relationships from Thomas et al.
(1990) to the present is that we now have a much better understanding of the spatial scale of
habitat selection (see Hunter et al. 1995, Meyer et al. 1998, Zabel et al. 2003) and the
relationships of habitat to spotted owl fitness (Franklin et al. 2000, Olson et al. 2004, Dugger et
al. 2005). Generally, for management activities addressing territorial organisms is typically
spatially explicit and such activities are applied to an area corresponding to the movements and
activity patterns of the individuals of the organism occupying the territory(ies). Spotted owls are
territorial raptors that range widely in search of prey but are ‘anchored’ during the breeding
season to a nest site (Rosenberg and McKelvey 1999). That is, spotted owls are a central-place
forager. Foraging close to the nest reduces travel time and energetic expenditures of adults and
also increases the ability of the adults to remain nearby and protect their young. Several studies
have shown that spotted owls optimize selection of their nest sites to maximize the amount of
older forest habitat close to the nest (see Ripple et al. 1991, Ripple et al. 1997, Swindle et al.
1999, and Perkins 2000) in addition to selecting habitat on a larger landscape basis (Ripple et al.
1997 and Swindle et al. 1999). On that basis, evaluations of spotted owl spatial use of an area
and habitat are most meaningfully conducted at two spatial scales: the home range and core-use
area, recognizing that habitat selection at a larger home range scale is likely dependent on the
smaller core-use area (see Johnson 1980 for hierarchy of habitat selection).


                                                                                                 51
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 61 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




The home range is the “area traversed by the individual in its normal activities of food gathering,
mating, and caring for young” (Burt 1943:351). Within home ranges, areas receiving
concentrated use, typically surrounding the nest site and favored foraging areas, are called core
areas (Bingham and Noon 1997). Establishing the exact spatial extent of a spotted owl’s home
range and core area based on relative use within a home range typically requires use of radio-
telemetry. Because of the intensity and high cost of radio-telemetry, action agencies are not able
to conduct this type of study for specific projects. Therefore, for the purposes of assessing a
project’s potential impacts to the spotted owl, the Service approximates circles of similar size to
the provincial median home range and core-use area estimates of spotted owls (see home range
estimates in Thomas et al. 1990 and reaffirmed in Courtney et al. 2004), centered on spotted owl
nest sites or activity centers (see below).

There are numerous analytical techniques for estimating home range sizes based on animal
locations (reviewed in Powell 2000). For estimating median annual home range size of spotted
owl pairs in Oregon (and elsewhere in the spotted owl’s range), the estimator typically used was
the minimum convex polygon or MCP method (Thomas et al. 1990 and USDI FWS 1992).
Because the MCP estimates are generally large (as compared to other methods), they provide
relatively conservative values on which to base the outer habitat-analysis area in that they
include distant but likely important patches of habitat in such home ranges.

Spotted owls are central place foraging animals in that areas closer to the nest site receive
disproportionally greater use (Rosenberg and McKelvey 1999). Resources such as food and
breeding and resting sites can be patchily distributed in heterogeneous landscapes, such as those
prevalent throughout the NWFP provinces. In such landscapes, animals are likely to
disproportionately use areas that contain relatively high densities of important resources (Powell
2000), with concentrated use close to their nests. These disproportionately used areas are
referred to as “core areas” (Bingham and Noon 1997). Thomas et al. (1990) found that amounts
of suitable habitat within 0.7 miles (986 acres) of spotted owl activity centers were important to
spotted owl life history functions, and that the amount of suitable habitat around nest sites was
significantly greater than the amount of suitable spotted owl habitat in random circles. Schilling
et al. (2013) found similar results for spotted owls in southwest Oregon in that the probability of
stand use decreased with increasing distances from the nest area.

The findings of Thomas et al. (1990) illustrate the importance of the amount of suitable habitat
within a spotted owl territory to support the life history requirements of the spotted owl. The
results of subsequent studies (see below) have also indicated that a 0.5-mile radius circular area
encompassing 500 acres around spotted owl activity centers is likely a more appropriate scale at
which to evaluate the amounts of habitat required by breeding spotted owls (USDI FWS 2009
and USDI FWS 2011b Appendix A). These studies relied on three primary sources of
information to support the 500-acre core area size: (1) the distribution of locations of radio-
telemetered spotted owls; (2) the territorial spacing patterns of spotted owls; and (3) the results
of studies comparing relative habitat selection by spotted owls at different scales (see Appendix-
Status of the Species, Habitat Use and Selection).

Based on best available information, we are utilizing the documented spotted owl spatial use
patterns of home range and core-use areas to inform potential project effects to the species. Due
                                                                                                 52
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 62 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




to the impracticality of conducting radio-telemetry on each individual owl potentially affected,
the Service uses circles as surrogates for approximating spotted owl home range and core-use
areas to inform impacts to the species. It is recognized that spotted owls may adjust the shape of
their home ranges to encompass as much older forest habitat as possible (Carey et al. 1992). As
such, the use of circles may not correspond exactly with the areas used by spotted owls and may
be more defined by other factors such as topographic features (e.g., drainages), abundance and
availability of prey species, and the distribution and/or abundance of competitors and predators
(Anthony and Wagner 1998, pp. 5-6, 1-17; summarized by Courtney et al. 2004, pp. 5-4 through
5-7). However, the practice of using circles has a biological basis (Lehmkuhl and Raphael
1993), and has been utilized by many researchers (Thomas et al. 1990, Ripple et al. 1991,
Lehmkuhl and Raphael 1993, Ripple et al. 1997, Swindle et al. 1999, Perkins 2000, Franklin et
al. 2000, Olson et al. 2004, Dugger et al. 2005) by providing a uniform method for quantifying
(comparing/contrasting) spotted owl habitat. Use of circles, as opposed to other shapes (i.e.,
square, rectangles, etc.) imposes no bias on what is included or excluded for analysis. The use of
circles also seems appropriate for species, like the spotted owl, characterized as a “central place
species” and provides a simple unbiased measure of habitat availability at multiple ecologically-
relevant scales surrounding spotted owl sites. The use of circles, as described herein that
correspond to minimum convex polygon (MCP) estimates (and used interchangeably) should be
large enough to include habitat to meet all major life history needs and include areas important to
both members of most pairs.

Based on the median MCP home range estimate for spotted owl pairs, the following estimate by
NWFP Province will help inform a spotted owl spatial analysis for the Klamath Province with
3,398 acres or a circle with a 1.3- mile radius. Within a home range, the smaller core-use area
estimate of 500 acres or a circle with a 0.5 mile radius will inform the spotted owl core-use area
analysis (Thomas et al. 1990, USDI FWS 1992, Carey et al. 1992, Anthony and Wagner 1998,
Irwin et al. 2000, Courtney et al. 2004, Glenn et al. 2004 and USDI FWS 2011a). For purposes
of this analysis, the core-use/home range area circle(s) will be centered on a spotted owl activity
center that represents the area that spotted owls are likely to use for nesting and foraging in any
given year. In situations where there is local information available on home range and core-use
areas, those estimates should be given consideration for use.

Habitat Availability in Spotted Owl Core Areas and Home Ranges

Best available information indicates that spotted owl sites that are occupied over the long-term
are positively associated with mosaics of forest habitat at the provincial core-use area and home
range scales that are capable of providing the resources necessary to meet the essential life
functions of individual spotted owls.

Core Area

Recently developed habitat-fitness (see below) and landscape models and other publications
have demonstrated the validity of the core-use area and the importance of having sufficient
amounts of NRF habitat within spotted owl core areas to adequately provide for spotted owl
survival and reproduction, and access to prey (Franklin et al. 2000, Olson et al. 2004, Dugger et
al. 2005, Zabel et al. 2003). Best available information to date indicates that spotted owl survival
                                                                                                 53
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 63 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




and fitness are positively correlated with large patch sizes of older forest or large forest patches
containing a high proportion of older forest (Franklin et al. 2000, Olson et al. 2004 and Dugger et
al. 2005). Habitat-based fitness, or habitat fitness potential (HFP), is the “fitness conferred on an
individual occupying a territory of certain habitat characteristics” (Franklin et al. 2000). HFP is
function of both the survival and reproduction of individuals within a given territory. For
example, the data sets analyzed by Franklin et al. (2000) were re-analyzed to evaluate the
relationship between HFP and the simple proportion of older forest within spotted owl core-use
areas. The results of that analysis (USDI FWS 2007, Appendix D), indicate a quadratic
relationship between spotted owl HFP and older forest conditions, with optimum HFP occurring
when approximately 50 percent of the estimated core area consisted of older forest (Franklin et
al. 2000). More than half (55 percent) of the high-quality (with a HFP greater than 1) spotted
owl territories had core areas comprised of 50 to 65 percent older forest. In a similar study in
southern Oregon, Dugger et al. (2005) found that spotted owl HFP was positively related to the
proportion of older forest in the core area, although the strength of the relationship decreases
with increased proportions. Roughly 72 percent of core areas with a HFP greater than 1.0 had
more than 50 percent older forest; whereas core areas with a HFP of less than 1.0 never
contained more than 50 percent older forest.

Collectively, researchers have reported a wide range (ca. 35 to 60 percent) of mean proportions
of older forest at the core area scale around spotted owl nests in southwest Oregon and northwest
California (Hunter et al. 1995, Ripple et al. 1997, Meyer et al. 1998, Franklin et al. 2000 and
Dugger et al. 2005). It is difficult to assess how much of this variation was due to differences in
ecological setting, spatial scale, habitat classification, and individual variation among owls.
Nonetheless, the central tendency of these results was roughly 50-60 percent older forest habitat
within spotted owl core-use areas. The best available information suggests that older forest is
more likely than other vegetation classes to provide the spotted owl with suitable structures for
perching and nesting, a stable, moderate microclimate at nest and roost sites, and visual
screening from both predators and prey.

Annual Home Range

Bart (1995) evaluated the suggestion in the 1992 draft recovery plan for the spotted owl (USDI
FWS 1992) that at least 40 percent of the estimated home range be retained as suitable habitat.
Using demographic data from throughout the spotted owl’s range, including Oregon, Bart (1995)
calculated that spotted owl populations are stable when the average proportion of NRF habitat in
the home range is 30 to 50 percent. Olson et al. (2004) found for their Oregon Coast Ranges
study area that mid and late-seral forest is important to spotted owls, but also found that a
mixture of these forests with early seral forest improved spotted owl productivity and survival.
Spotted owl demography and the presence of spotted owls appear to be positively associated
with an intermediate amount of horizontal heterogeneity in forest habitat at the home range scale
(Schilling et al. 2013); findings reported in more recent papers (see USDI FWS 2009) have been
consistent with those of Bart (1995).




                                                                                                  54
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 64 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Site Occupancy

Habitat-based assessments have been used in various studies to estimate the presence
(occupancy) of breeding spotted owls; these tools are important for evaluating the species-habitat
relationships. Bart (1995) reported that occupied spotted owl core areas contained at least 30 to
50 percent mature and old growth forest and spotted owl demographic performance, particularly
occupancy, increases with increasing amounts of NRF habitat in the core area. Meyer et al.
(1998) examined landscape indices associated with spotted owl sites versus random plots on
BLM lands throughout Oregon. Across provinces, landscape indices highly correlated with the
probability of spotted owl occupancy included the percent of older forest (approximately 30
percent) within the 500 acres (analogous to a core area) surrounding the site (and this predictive
value decreased with increasing distance) and that territory occupancy decreased following the
harvest of NRF habitat in the vicinity of the affected core area. Zabel et al. (2003) found for
their northwest California study area that the highest probability of spotted owl occupancy
occurred when the core area is comprised of 60 - 70 percent nesting/roosting habitat. Stepping
up to the larger home range scale, Thomas et al. (1990), Bart and Forsman (1992), Bart (1995),
Olson et al. 2004, and Dugger et al. (2005) suggest that when spotted owl home ranges are
comprised of less than 40 to 60 percent NRF habitat, they were more likely to have lower
occupancy and fitness. It should also be noted that many spotted owl sites on BLM managed
lands in southwest Oregon have historically been occupied by spotted owls, having less habitat
than described in the above studies (USDA FS/USDI BLM 2013; unpublished and local
demography reports e.g., Lesmeister et al. 2019 for historic occupancy).

The Service recognizes that many different combinations of forest habitat structure and amount
at various spatial scales may support viable spotted owl territories sufficient for the survival and
reproduction of individual owls. Despite consistent patterns of habitat selection by spotted owls,
structural conditions of forest habitats occupied by spotted owls are highly variable. However,
overall, the best available information suggests that: (1) the probability of spotted owls
occupying a given patch of forest habitat is increased when core areas contain a range of forest
habitat conditions that support the essential life history requirements of individual spotted owls;
and (2) the survival and fitness of spotted owls are positively correlated with larger patch sizes of
older forest or larger patches of forest habitat with a high proportion of older forest (Franklin et
al. 2000, Olson et al. 2005 and Dugger et al. 2005).

Dispersal Habitat

Dispersing spotted owls are essential to maintaining stable populations by filling territorial
vacancies when resident spotted owls die or leave their territories (colonization phase), and to
providing adequate gene flow across the range of the species (transience phase). The effects
analysis for owl dispersal habitat considerations is informed not only at the stand level (as
discussed in the Definitions section above) but also and more importantly by landscape
conditions, as suggested by Thomas et al. (1990) along with Lint et al. (2005) and Davis et al.
(2016). Typical dispersal-only habitat is characterized as forest stands less than 80 years old, of
simple structure, and providing some foraging structure and prey base for owls as they disperse
across the landscape (Miller et al. 1997 and Courtney et al. 2004) with adequate tree size and
canopy to provide protection from avian predators (USDI FWS 2011b). However, dispersal
                                                                                                  55
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 65 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




habitat not only includes the forests as previously described but also forests greater than 80 years
old which provides better dispersal conditions due to stand structure and available prey (Miller et
al. 1997, Courtney et al. 2004 and Sovern et al. 2015). Although, as Buchanan (2004, p.1341)
noted, the stand- and landscape-level attributes of forests needed to facilitate successful dispersal
may not have been thoroughly evaluated. An assessment of dispersal habitat condition was
recommended on the quarter-township scale by Thomas et al. (1990); the U.S. Fish and Wildlife
Service has subsequently used fifth-field watersheds or larger landscapes for assessing dispersal
habitat conditions because watersheds or provinces offer a more biological meaningful way to
conduct the analysis (see Davis et al. 2011). Forsman et al. (2002, p. 22) found that spotted owls
could disperse through highly fragmented forest landscapes. To assess potential impacts in the
ability of spotted owls to move across a given landscape, Davis and others (2016, p.12) recently
described “dispersal-capable landscapes” as those which contain >40 percent dispersal-quality
habitat.

Role of Forest Canopy in Spotted Owl Habitat Selection

Because the terms canopy cover and canopy closure are often used inter-changeably in the
literature and among resource professionals despite technically being considered different
measurements (Jennings et al. 1999, entire), we believe it important to make the distinction that
in this opinion, and which may not be applicable for other biological opinions or elsewhere in the
range of the spotted owl, the Service and the District are using canopy cover to characterize pre-
and post- treatment characterization of spotted owl habitat. Characterizing canopy by using
“cover” has relied on the Rogue Basin Level 1 Team’s determination of the best available
science for each consultation, as appropriate.

There is little dispute in the literature that canopy cover or closure is just one of several
indicators in estimating the likelihood of use of a stand by a spotted owls and that relatively high
canopy cover or closure correlates with presence and use by spotted owls. However, inconsistent
methodology and estimation methods do not necessarily lend themselves to a definitive standard
for use of an area by spotted owls.

The Service uses current and expected residual canopy as one factor in its evaluation of potential
impacts to spotted owls. Canopy is believed to be important to spotted owls because of prey
associations (Forsman et al. 1984, pp. 55-56), acting as a thermal mediator (Forsman et al. 1984,
pp.29-30, Barrows 1981 and Thomas et al. 1990, pp.171 and 278) and providing concealment
cover for predator protection (Thomas et al. 1990, pp. 299-300). Canopy alone is unlikely to
provide good insight into a stands ability to provide spotted owl habitat; rather, it is one of the
factors associated with use. For example, lower quantities of one factor may be ameliorated by
higher quantities of other; North et al. (2017) found canopy cover of large trees a better predictor
of California spotted owl nest site locations than total canopy cover. Most likely, it is the
combination of several factors in variable quantities that influence the likelihood of spotted owl
use (Zabel et al. 2003, Irwin et al. 2007). Generally, however; there is little evidence that stands
with <40 percent canopy cover are substantially used by owls, and that 40 to 60 percent canopy
may not preclude use if other features are present (e.g. perches and relatively higher prey
density), while stands with denser canopy cover are most commonly used by spotted owls for
nesting and roosting. Habitat structure and composition are described in detail in the final rule
                                                                                                  56
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 66 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Revised Critical Habitat for the Northern Spotted Owl (USDI FWS 2012). NR habitat function
evaluation has to take all of the fundamental elements into consideration, and none should be
considered in isolation.

EFFECTS OF THE PROPOSED ACTION
Effects of the action are all consequences to listed species or critical habitat that are caused by
the proposed action, including the consequences of other activities that are caused by the
proposed action. A consequence is caused by the proposed action if it would not occur but for the
proposed action and it is reasonably certain to occur. Effects of the action may occur later in
time and may include consequences occurring outside the immediate area involved in the action
(USDI FWS and USDOC NOAA 2019).

The effects analysis below assumes full implementation of the PDCs (see above and Appendix
B) included as part of BLM’s proposed action.

Overview

We evaluate potential impacts to NRF habitat in the context of the scope and intensity of
proposed treatments, the treatment location and distribution, and how these factors may influence
the life functions of spotted owls and their prey. Specific terms are used herein to categorize the
estimated degree of change (potential effect) to spotted owl habitat elements that may or are
likely to be caused by the proposed action. For example, the term downgrade signifies that the
proposed treatments may have a negative influence on the quality of affected spotted owl habitat
by removing or reducing habitat elements that support spotted owl life history requirements. The
term remove pertains to treatments that significantly reduce or remove the elements of habitat to
the degree that it no longer supports spotted owl life history requirements. The term modify is
the treatment defined when an action or activity in nesting-roosting, foraging, or dispersal-only
habitat removes some trees or reduces the availability of other habitat components, but does not
change the current function of the habitat because the conditions that would classify the stand as
NR, F, or dispersal-only habitat would remain post-treatment (see Definitions, p. 6)

Determination of the significance of changes to spotted owl habitat likely to be caused by
proposed activities, and whether these changes are likely to adversely affect spotted owls or their
critical habitat, must also be based on an analysis of site-specific conditions, type of treatment(s),
and the scale of dependent factors (e.g., nesting, foraging, or dispersal). Spotted owl responses
to changes of nesting and roosting habitat via mechanical treatments are likely most influenced
by relative changes in important structural features such as canopy, availability of dense clumps
of larger trees, and nesting structures such as mistletoe brooms, tree cavities, and large snags.
The removal of trees with defects and snags that could serve as nesting structures may reduce
nesting opportunities for spotted owls and the simplification of canopy layering can degrade the
thermal and protective properties found in multi-storied stands.

We also evaluate the Project’s potential impacts to spotted owls and their habitats in context with
the threats to, and trends of habitat observed in available information. Over the last two decades,
the rates of habitat loss from high severity fires have disproportionately affected Oregon and
                                                                                                 57
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 67 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




California Klamath Physiographic Provinces (particularly reserves) and to some extent the
Oregon West Cascades province. These losses correspond with areas intended for long-term
conservation (reserves) (Davis et al., 2011, p. iii; Davis et al. 2016, page 23, 35-38) as well as
within a portion of the range noted as important for spotted owl recovery and conservation
(Schumaker et al. 2014, pp. 587-588). Recent studies and reviews of existing literature shows
the current condition and trends of western forests and the restoration approaches for achieving
more historical variation (Hessburg et al. 2015, Haugo et al. 2015, Willms et al. 2017). In
southwest Oregon specifically, about 50 percent of the forests were identified as needing some
form of disturbance in order to retain the natural range of variability of forest structure (Haugo et
al. 2015, Table 5, p. 47). To address the low diversity of current stand conditions typical in
many areas of western states, management recommendations proposed by these reviews include
a range of treatment types, some similar to the Proposed Action. Variable approaches within
each are dictated by many factors including objectives for specific landscapes, but recommended
treatments included mechanical commercial and non-commercial thinning, prescribed burning,
managed wildfire, and prevention so as to improve stand resiliency (Haugo et al. 2015, pp. 46-
48; Hessburg 2016, entire; Willms 2017 pp. 187-188).

In forests characterized by mixed severity fires, restoration-based treatment objectives that
promote larger patches of older, larger, widely-spaced trees with variable understories, in
addition to fine-and large scale heterogeneity will increase landscape resistance to severe fires
(as reviewed in Hessburg et al. 2016, pp. 233-234) (see text below). Resiliency-based treatments
can variably influence the occurrence and/or richness of shrubs or herbaceous vegetation
depending on the treatments or combination of treatments (Fulé et al., 2005, Willms et al. 2017,
pp. 191-192). As a consequence, variable direct and indirect effects to prey may result from
these treatments (see Impacts to Prey). In a meta-analysis of biodiversity response to biomass
treatments, Verschuyl et al. (2011, p. 227) found forest thinning treatments had generally
positive or neutral effects on diversity and abundance across all taxa but that the degree of
impact to species depended upon the intensity and the type of thinning conducted.

Forest-habitat management decisions sometimes face competing opinions, incomplete
information and some degree of uncertainty. This is sometimes the case in conducting treatments
for forest restoration and resiliency projects, such as covered in this Opinion. The Service’s
Revised Northern Spotted Owl Recovery Plan (USDI FWS 2011) reviewed the best available
information, weighed the uncertainty and provided restoration principles and discretionary
recovery actions to address the threat from habitat loss due to large-scale wildfire in the dry
forest ecosystems. However, in areas where land managers are considering competing land
management goals (e.g., northern spotted owl habitat conservation vs. commercial timber
harvest), the Service encourages managers to consider an ecological forestry approach to better
meet the needs of the northern spotted owl, the goals of the land managers, and long-term forest
health.




                                                                                                  58
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 68 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Effects to Habitat

The District’s FY20 Batch of Projects have been designed consistent with the BLM’s Southwest
Oregon RMP (USDI BLM 2016a) by following management directions for each of LUAs within
the Bear Grub and Round Oak Action Areas. Collectively for both areas, this consists of 69
percent of the proposed treatments located within the HLB (MITA, LITA and UTA) (5,640
acres) and the remaining treated acres proposed within District Designated Reserve (1,371
acres), LSR (451 acres), and Riparian Reserve (680 acres) LUAs (Table 2).

Collectively, up to 8,142 acres of forest-related treatment projects are proposed (Table 2) and
consist of up to 2,131 acres of early-seral habitat (Capable) and Non-habitat (Assessment, p. 11).
These areas currently do not contain stand conditions providing for spotted owl habitat and
providing for relatively little use, therefore Capable and Non-habitat areas affected by the
proposed action will not be analyzed further in this analysis with the exception that effects of the
action on capable habitat will be analyzed as part of the assessment of effects to spotted owl
Critical Habitat. Up to 2,011 treatment acres are within dispersal-only habitat and 58 percent of
these acres will have modify harvest prescriptions (Table 12), meaning that these stands post-
treatment, are expected to retain dispersal function. Approximately 4,000 acres of spotted owl
NRF habitat is proposed for treatment with 23 percent of these acres (~ 920 acres) having modify
prescriptions (Table 12). NRF removal and downgrades accounts for 38 percent of the overall
proposed action and approximately 77 (~ 3,080 acres) percent of the proposed NRF treatments
(Table 12).

As noted above, as has been demonstrated based on previous projects, it is likely the effects to
habitat caused by the proposed action could be reduced at the time and temporally implemented
over multiple years because NEPA decisions may reduce treatment acres and/or economic or
logging feasibility issues may occur, resulting in fewer acres offered for sale (Assessment, p.
37); however, for the purposes of this analysis of effects, the acres affected are included herein
(Table 12). Annual consultation monitoring reports (Appendix C) will reflect the actual acres
affected by the proposed action and will be used to adjust the habitat baseline, as appropriate.




                                                                                                 59
       Case 1:21-cv-00058-CL                       Document 16-1                 Filed 05/10/21             Page 69 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Table 12. Summary of Effects to Spotted Owl Habitat from the Bear Grub and Round Oak
Projects, Medford District BLM.
                                                       NRF                                                                    Dispersal
                                         NRF Remove                           NRF Modify Dispersal- Dispersal-                                   Total
                                                    Downgrade                               only       only                    Quality          Habitat
                                           (acres)                              (acres)
                                                      (acres)                            Remove3     Modify                   Remove             Acres
                                                                                                                           (NRF+Dispersal-
                                          NR1       F2     NR1           F2   NR1     F2  (acres)    (acres)                   only)4
                                                                                                                                                Treated5

Bear Grub Action Area Baseline                                                                                                (37,783)           78,0281
                                                             (17,669)                                 (20,114)
Habitat (From Table 5)                                                                             (Dispersal-only)
                                                                                                                           (NRF + Dispersal-    (total AA)
                                                                                                                                 only)

Bear Grub                                  96      599       2           57    37      550        599           976             1,294               2,916
% Change to the Bear Grub                                                                                       No                                  3.7 %
                                             -3.4%                -0.3        No Change           -3%                           -3.4%                of AA
Action Area Baseline Habitat                                                                                  Change                                treated

Round Oak Action Area                                                                                 (24,121)                (37,928)           57,7371
                                                             (13,807)                                                      (NRF + Dispersal-
                                                                                                                                                (total AA)
Baseline Habitat (From Table 6)                                                                    (Dispersal-only)              only)

Round Oak                                1,068 1,278          0          0     85      234        279           190             2,625               3,134

% Change to the Round Oak                                                                                       No                                  5.4 %
                                             - 17 %         No Change         No Change          -1.2%                          -6.9%                of AA
Action Area Baseline Habitat                                                                                  Change                                treated
TOTAL HABIAT EFFECTS FOR the
              FY20 BATCH BA
                             1,164                1,877       2          57   122      784        878          1,166            3,919               6,050
            1-NR = Nesting/Roosting; 2 - F = Foraging; 3 - Baseline is Dispersal-Only habitat; 4- Baseline is Total Dispersal Quality Habitat
            (NR and F + Dispersal-Only Habitat);5 - Total Action Area acres across all ownership, including non-habitat and capable habitat
            acres


Effects to NRF habitat in the LSR LUA include approximately 5 acres of removal due to road and
landing construction (Bear Grub=2, Round Oak = 3), 53 acres of NRF downgrade (Bear Grub = 53
and Round Oak = 0 acres) and 86 acre of NRF modify treatments (Bear Grub = 86 and Round Oak =
0 acres). As described in the SW OR RMP/ROD (p. 70 and 71), removal and downgrade of NRF
habitat is consistent with the RMP for certain types of projects. Specific to the 53 acres of NRF
downgrade, the objectives here including reducing stand densities now so as to set the stand on a
more desirable stand development trajectory to create a multiple canopy, multi-age stand for the
future. These treatments would accelerate the development of forest stand conditions for
northern spotted owl habitat and shift stand trajectories to encourage key habitat components for
the future. Conversely, stands in which treatments are not applied would maintain a higher
relative density and would remain in a homogenous and uniform stand structure of less
complexity until a natural disturbance event takes place. For likely outcomes of the treatments,
please see the Bear Grub Vegetation Management Project Environmental Assessment (pp. 24-32
and 76).
All acres of NRF modify treatments (86 acres) in the LSR LUA are for hazardous fuels reduction;
these treatments are consistent with the Management Direction of the RMP.

Effects to NRF Habitat from NRF Removal and Downgrade

Under the proposed action, the District’s objectives for NRF removal (Table 12) are primarily
intended to contribute to the ASQ. Proposed activities (i.e., commercial thinning, regeneration
harvest, restoration thinning, selection harvest, integrated vegetation management, road and
landing construction) would remove large trees that could serve as spotted owl nest structure,
                                                                                                                                               60
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 70 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




reduce the overall average canopy cover within the affected stand to near or below
approximately 40 percent, diminish the existing multi-canopy (layers), and other key habitat
features, rendering the affected stands non-functional as spotted owl nesting habitat. These
treatments, primarily large tree removal, are expected to result in mostly unusable NRF habitat
within the affected stands for decades post-treatment.

Downgraded habitat however, can still provide dispersal function due to remaining canopy,
perches and food resources and in some cases function as foraging habitat depending on the site-
specific conditions. For example, if the post-treatment conditions of the stands are variably open
due to having skip areas with dense pockets of trees, remnant large trees and mixed sized
hardwoods, which is an expected situation with some of the downgraded stands, best available
information shows spotted owl with some frequency, make use of these treated stands (see Zabel
et al. 1992a and b). Further, there is some potential for short-term foraging opportunities in
harvested areas (Sisco 1990, Folliard 1993 and Irwin et al. 2012) (including in NRF removal
areas) if the harvested areas are connected or adjacent to higher quality habitat or smaller order
watercourses (Irwin et al. 2011, pp. 9-10). So while there may be negative impacts from the
proposed action (i.e., removal and downgrade) to NR and F habitats, depending on site-specific
situations, spotted owl may not totally avoid harvested areas post-treatment. Downgrade
treatments in Bear Grub are intended to develop NR habitat in LSR, and there are no downgrade
treatments in Round Oak.

Due to NRF removal and downgrade, the habitat-fitness of any affected spotted owls to
reproduce and survive is likely to be reduced, albeit depending on unit proximity to nest site
locations. Because incidental take of spotted owls is to be avoided under this consultation, only
the unoccupied spotted owl sites will be subject to the associated demographic impacts. These
sites however, may become unavailable to spotted owls for decades.

As provided above, 1,081 acres of the NRF removal and downgrade is proposed in HLB LUA.
This LUA is the portion of the landscape not being relied upon for supporting reproducing
populations of spotted owls and where BLM is targeting timber removal at unoccupied sites (per
Recovery Action 10, as described below in the Recovery section) and not where recovery of the
spotted owl will be focused. Future development of spotted owl habitat and management of
barred owls in the LSR LUA is expected to provide for territories that will support future spotted
owl populations (USDI FWS 2016 p. 583).

For the aforementioned reasons, NRF habitat removal and downgrade activities from Bear Grub
and Round Oak are likely to have adverse effects to spotted owl NRF habitat. However, as per
Table 12, most of the NRF habitat in the action areas will not be impacted by the proposed
action. Substantial removal of spotted owl habitat in the HLB LUA under the RMP was
expected and analyzed. The spatial configuration of reserves, the management of those reserves
to retain, promote and develop spotted owl habitat, the management of the HLB and the
scheduling of the management of the HLB are expected to provide for spotted owl dispersal
between physiographic provinces/modeling regions and between and among large blocks of
spotted owl habitat designed to support clusters of reproducing spotted owls (USDI FWS 2016
pp. 637-638). Overall, under the duration of the RMP an overall net positive conservation
outcome at the landscape scale of the plan and to improve habitat conditions for the spotted owl
                                                                                                  61
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 71 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




in the LSRs is expected (see Late-successional reserve section below). Therefore, the Service did
not expect timber harvest during the interim (take avoidance) period to influence the distribution
of spotted owls at the local, action area or range-wide scales.


Effects to NRF and Dispersal-only Habitat due to Modify Prescriptions

The objectives of modify treatments (i.e., riparian thinning, selection harvest, pre-commercial
thinning, density management, yarding corridor only areas, and hazardous fuels maintenance) in
NRF (906 acres) and dispersal-only (1,166 acres) habitats are to contribute to the District’s ASQ,
and, in some cases, to improve forest-stand resiliency by reducing tree competition for resources
in stands with high relative tree densities (Table 12). To achieve the outcome of retaining stand-
habitat function post-treatment, the District will adhere to the PDCs (see Assessment, pp. 20-24
and above in the PDC section). In general, “modify” treatments are not anticipated to result in
adverse effects because the habitat is expected to retain a similar habitat function post-treatment
as pre-treatment.

Up to 757 acres of modify treatments are planned for the HLB and 169 acres in the LSR (acre
values per personal communication R. Snider July 2020). For the LSR, the modify acres, as per
RMP Management Direction and Objectives for LSR treatments are to reduce the risk of wildfire
through fuels treatments. The proposed action is expected to attain the RMP-LSR management
objectives.

Effects due to Removal of Spotted Owl Dispersal-quality Habitat (NRF and Dispersal-only)
and nonterritorial spotted owl considerations

The proposed action includes the removal of approximately 1,294 acres for Bear Grub and 2,625
acres for Round Oak (Tables 12 and 13) of dispersal-only quality habitat, resulting from
commercial thinning, regeneration harvest, selection harvest, integrated vegetation management,
restoration thinning, riparian commercial thinning, road and landing construction. An evaluation
of effects to spotted owl dispersal includes both stand- and landscape-level considerations.
While stand level effects are considered, the effectiveness of spotted owl dispersal is most
meaningfully evaluated at a landscape scale (see Thomas et al. 1990, Lint 2005 and Davis et al.
2016; however see Buchanan 2004 [USDI FWS 2016]). Analysis of movement data of spotted
owls suggest that most (90 percent) of dispersal occurred through landscapes meeting criteria of
having > 11 inch dbh trees and 40 percent canopy cover (at the stand level) capable of supporting
dispersal (Davis et al. 2011 and 2016, Forsman et al. 2002 and Lint 2005). However, these
findings remain untested but this approach represents best available information for analyses.
Only two studies (Miller et al. 1997, Sovern et al. 2015) have empirically studied forest-type
selection during juvenile dispersal. Both studies found that juveniles select for old forest with
closed canopy (>70 percent canopy cover) and large-diameter trees (>20 inch d.b.h.), which are
similar forest conditions selected by adult spotted owls for nesting and roosting (Miller et al.
1997, Sovern et al. 2015). Miller et al. (1997, p. 145) also found that dispersing spotted owls
selected for closed-sapling-pole saw timber stands. In general, dispersing spotted owls tend not
to select and/or avoid more open forest conditions (Miller et al. 1997). The stand level
descriptions in these studies are similar to the dispersal-quality habitat analyzed herein.
                                                                                                62
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 72 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Fragmented forest landscapes are more likely to be used by spotted owls in the transience phase
as a means to move rapidly between denser forest areas (Courtney et al. 2004, pp. 5-13; USDI
FWS 2012 p. 71875). Movements through closed canopy forests occur during the colonization
phase when birds are looking to become established in an area (Miller et al. 1997, p. 144;
Courtney et al. 2004, pp. 5-13). Transient dispersers use a wider variety of forest conditions for
movements than colonizing dispersers, who require habitats resembling NRF habitats used by
breeding birds (USDI FWS p. 71875).

Landscapes with 40 to 50 percent (or more) dispersal-quality habitat are more likely to provide
habitat connectivity conducive to spotted owl dispersal (Davis et al. 2016). For purposes of this
analysis, landscapes, such as fifth-field watersheds and the overall habitat condition of the action
area, are useful scales to evaluate the project’s effects on dispersal habitat connectivity and
represent best available information.

The proposed action is expected to remove dispersal-quality habitat from seven of the eight fifth-
field watersheds associated with the action areas. However, the post-watershed condition per
habitat removal is not anticipated to meaningfully impact the overall dispersal-habitat condition
because there will be less than a 1 percent change per watershed. As such, each watershed will
have at least 40 percent dispersal-quality habitat remaining, post project (Table 13) and likely
sufficient for landscape-habitat connectivity based on best available information. It should be
noted that the Bear Grub watershed will have approximately 40 percent habitat, post treatment.

Forest landscapes traversed by dispersing owls typically include a fragmented mosaic of roads,
clear-cuts, and non-forested areas, and a variety of forest age classes ranging from fragmented
forests on cutover areas to old-growth forests (Forsman, et al. 2002). Miller et al. (1997, p. 147)
found that dispersing juvenile owls selected equally between less fragmented and more
fragmented forests. Although, while difficult to quantify the relationship between forest
fragmentation and dispersal, Miller et al. (1997) noted that indirect evidence suggests that
fragmentation may require owls to disperse greater distances to locate preferred habitat, and also
that owls that confront clearcuts while dispersing in fragmented forests may actually reduce their
dispersal distances. There will be some areas of concentrated treatment, but these areas are not
expected to preclude dispersal. Also, Bear Grub watershed has existing conditions of large
open, valleys and rural residential areas. While there will be a reduction in dispersal habitat, we
do not expect dispersal to be precluded in this already fragmented situation. As a result, large
blocks/areas of non-habitat (open areas) are not expected to be created by the proposed action
and result in barriers to dispersal.

According to BLM, no large-scale fires of significance overlap the Bear Grub and Round Oak
action areas, with the exception of the Squires Peak fire in 2002 (see Assessment); the
environmental baseline and analysis herein reflects the changes. However, there have been
notable changes, including the Biscuit and more recent Chetco, Klondike, Miles, Taylor Creek,
Evans Creek, Big Windy, Douglas Complex and Mile Post 97 fires that have likely created
challenges to dispersal-habitat landscape condition across greater southwest Oregon. Prior to the
2018 fires, Davis et al. (2016 p. 28 and Figure 9 p. 33) concluded that the large reserve network
in this portion of the spotted owl’s range in southwest Oregon remains mostly intact for
dispersal. With foresight, the LSRs under the NWFP within the fire-prone provinces were

                                                                                                  63
      Case 1:21-cv-00058-CL           Document 16-1            Filed 05/10/21     Page 73 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




designed with wildfire in mind. LSRs were delineated to be large enough to withstand large
wildfire events over 50 years such that unburned portions would maintain a well-connected
network of dispersal-quality habitat (USDA and USDI 1994, apps. J3-8 and 9). As mentioned
elsewhere herein, the BLM is providing protection to additional acres of NRF habitat, over
previous BLM plans, which were part of the NWFP. The additional habitat protection afforded
under the revised RMP provides for continued redundancy of LSR protection and support to
dispersal capable landscapes. However, given the increased frequency of large wildfires, and the
disproportionate impact of fires in the large reserves in southwest Oregon, this design feature
may be challenged in the near future.

In the Service’s Opinion on the RMP, the Service concluded that the spatial configuration of
reserves, the management of those reserves to retain, promote and develop spotted owl habitat,
the management of the HLB and the scheduling of the management of the HLB are expected to
provide for spotted owl dispersal between physiographic provinces/modeling regions and
between and among large blocks of spotted owl habitat designed to support clusters of
reproducing spotted owls. Therefore, the Service did not expect timber harvest during the
interim (take avoidance) period to influence the distribution of spotted owls at the local, action
area or range-wide scales.

Due to the dispersal-quality habitat conditions in the watershed, post-treatment above 40 percent
of the watershed in closed canopy condition, and more BLM lands in reserved status, we
conclude the Bear Grub and Round Oak action areas are likely to continue to support functional
dispersal habitat/connectivity and colonization for spotted owls.


 Table 13. Pre and Post-Project Dispersal Conditions in the Fifth Field Watersheds from the Bear
 Grub and Round Oak Proposed Actions, Medford District BLM.
                                     Total                                                     %
                                                  % Watershed                               Watershed    Total %
                                   Dispersal       Dispersal                      Total
 5th Field            Total         Acres                             Total                 Dispersal   Reduction
                                                    Habitat                     Dispersal
 Watershed           Watershed       (NRF+                             NRF                  (NRF+DO)      from
                                                        (NRF                      -only      Habitat
 (Project)            Acres         Dispersal                        Removed                            Proposed
                                      Only)
                                                  +Dispersal-only)              Removed       Post-
                                                   Pre-treatment                                         Action
                                  Pre-treatment                                             Treatment
 Bear Creek
                      231,067       93,912           40.6 %            229         76        40.5 %      -0.1 %
 (Bear Grub)
 Big Butte Creek
                      158,137      106,197            67 %            1,096        57         66 %        -1%
 (Round Oak)
 Little Applegate
 River                72,245        42,567            59 %             133        261         58 %        -1%
 (Bear Grub)
 Middle Applegate
 River                82,537        43,725            53 %             330        259         52 %        -1%
 (Bear Grub)
 South Fork
 Rogue River          160,657      122,041            76 %            1,251       222         75 %        -1%
 (Round Oak)


                                                                                                        64
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 74 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Effects to Non-breeding “floater” spotted owls
Northern spotted owl populations consist of the territorial, resident owls, for which we have
documentated occupancy throughout much of the owl’s range, but also include nonterritorial
(non-breeding) adult ‘‘floaters’’ spotted owls. Nonterritorial spotted owls are present on the
landscape and use closed canopy forest habitat to support transient and colonization phases until
they recruit into the breeding population. However, nonterritorial spotted owls are difficult to
detect in surveys because many floaters either do not respond to surveys or respond in very
tenuous fashion such that they are difficult to capture or resight (Forsman et al. 2002, p. 26).

Nonterritorial spotted owls generally persist in the population and use a series of temporary
home ranges to systematically sample or “prospect” the underliying network of resident
territories along a somewhat erratic dispersal path (Forsman et al. 2002, p. 30). Because they are
difficult to detect, the number and distribution of nonterritorial and dispersing spotted owls are
poorly known for any given northern spotted owl population. Male and female nonterritorial
spotted owls are recruited into the population differently through recruitment and immigration
(Franklin 1992, p. 822). Nonterritorial spotted owls likely contribute an important role is spotted
owl population regulation. However, for monitored populations, population change was more
sensitive to adult survival than to recruitment (Glenn et al. 2010). Also, the rate of population
change in spotted owls is most sensitive to variation in adult female survival and relatively
insensitive to variation in fecundity and age at first reproduction (Noon and Biles 1990). As
such, the degree to which floaters influence or regulate populations is unknown, for example in
Franklin’s study population (Franklin 1992).

The distribution of closed canopy forest relative to the spotted owl’s ability to locate and that are
accessible affect the persistence of the spotted owl population. In the Bear Grub and Round Oak
action areas, much of these areas are covered by the 43 spotted owl home ranges. As much as 96
and 83 percent NRF habitat in the Bear Grub and Round Oak action areas will not be impacted
by the proposed action. And therefore, nonbreeding spotted owls should be able to access some
of this habitat, albeit depending on competition from territorial spotted owls and interference
competition from barred owls. There is also over 3,000 acres of available habitat outside of
home ranges in the actions areas, with over l,000 acres being surveyed due to proposed nearby
projects. To date, surveys are not detecting resident spotted owls (i.e, colonizing spotted owls).
Because spotted owl populations are regulated by territorial behavior, declines in the territorial
component initially would be dampened by the increased recruitment of floaters. If the number
of floaters is sizable, then the number of territory holders would appear stable for some time
before a decline is observed. With the barred owl impact reducing spotted owl populations and
demographic rates and the overall lack of occupied territories on the Bear Grub and Round Oak
action areas, it is likely the floater population has decreased and thus not replacing the territory
holders. Given the lack of territory occupancy, these acres should be accessible to nonbreeding
spotted owls to be colonize as territory holders.

Conservation of closed canopy forest under the BLM’s RMP Reserves, whether LSR, DDR or
RR, provides for patches of habitat to be occupied by breeding adults and provide
colonization areas for subadults during the years before their recruitment into the breeding
population. Habitat in Reserves (LSR, DDR, RR) will provide potential travel corridors for both

                                                                                                  65
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 75 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




juvenile and displaced adult owls during transient dispersal. Given the increased propensity for
inter-territory movements by adult resident spotted owls because of barred owls, habitat in the
Reserves along with HLB habitat not impacted in the action area, is likely to provide habitat for
temporary home ranges for spotted owl currently in – or that will enter- the nonbreeding
population.

As mentioned above, because they are difficult to detect, the number and distribution of
nonterritorial spotted owls is poorly known for any given spotted owl population. In evaluating
conservation scenarios under the spotted owl recovery plan and the revised BLM RMPs, spotted
owl population modeling was conducted (see USDI FWS 2011 – Appendix C, USDI BLM 2016
and Dunk et al. 2019). In the modeling scenarios, nonbreeding spotted owls were simulated and
incorporated into HexSim population modeling. The results showed that additional protection of
habitat on the landscape does not necessarily improve the situation for spotted owls, while barred
owls are on the landscape, unless barred owls are reduced. With the population analysis,
incorporating nonterritorial spotted owls, and the anticipated spotted owl response, with barred
owls on the landscape, the Service’s opinion of No Jeopardy on the BLM’s RMP relied on: 1)
No incidental take of spotted owls to minimize effects to spotted owl survival for an interim
period and; 2) Sufficient area and distribution of forested area reserved from sustained yield
harvest to protect the majority of existing habitat and allow development of additional habitat to
support population persistence and expansion.

EFFECTS TO SPOTTED OWLS

For the purposes of this analysis, changes in habitat conditions caused by the proposed action
within 1.3 miles in the Klamath Mountains Province and 1.2 miles in the West Cascades
Province of a project footprint will be analyzed to determine the effects on spotted owls, and
reflects best available information (see the Spotted Owl Resource Use section above). As
described above and in the Assessment, the District utilized multiple sources of habitat data to
inform their characterization of spotted owl habitat within the project footprint and to inform the
characterization of baseline spotted owl habitat conditions at the action area scale and is
considered the best available information.

The potential impacts to spotted owls presented below relies on the scope and intensity of the
proposed habitat treatments, the treatment location and distribution relative to known spotted owl
sites, and how these factors may influence the capability of spotted owls and their prey to survive
and reproduce.

Amount of Habitat Available

Bart (1995) reported a linear reduction in spotted owl productivity and survivorship as the
amount of suitable (NRF) habitat within a spotted owl home range declined. Many researchers
have stressed the importance of habitat availability within a core area around the nest site
(Bingham and Noon 1997; Franklin et al. 2000; Hunter 1994; Meyer et al. 1998; Zabel et al.
2003). However, in some situations, spotted owls have been shown to successfully reproduce
with a minimum of 20 percent NRF habitat in the core area around the nest site (Bart and
Forsman 1992). The proposed action minimizes effects to spotted owls by directing harvest, to
                                                                                             66
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 76 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




the extent practicable, within unoccupied spotted owl home ranges, and/or occupied sites with
maintain prescriptions and/or home ranges with habitat quality and quantity at sufficient levels
per best available information (see Recovery Action 10 discussion below). Because incidental
take is to be avoided, only the unoccupied spotted owl sites will be subject to these impacts;
however, these sites may become unavailable to spotted owls for decades in the HLB. Harvest
activities in the HLB are primarily to meet ASQ objectives with secondary objectives of creating
more fire resilient conditions of the treated stands with likely some benefits of reduced fire risk
to adjacent NRF stands. The HLB LUA is not where recovery of the spotted owl will is focused
and is not being relied upon for supporting reproducing spotted owls. Future development of
spotted owl habitat and management of barred owls in the LSR LUA is expected to provide for
territories that will support future spotted owl populations (USDI FWS 2016 p. 583).

Thinning-Removal Intensity

The intensity of mechanical treatment influences the degree of change to habitat suitability. For
example, heavier treatments in NRF habitat, such as removal have a higher likelihood of
negatively affecting spotted owls due to the reductions in cover and structural complexity.
Spatial distribution of treatments can also influence habitat use, whereby large openings will
create areas that are less unusable by spotted owls until the forest recovers; however edges of
these openings may be used to opportunistically access prey such as woodrats that may occupy
the shrub habitats or early successional conifer vegetation. The thinning prescriptions proposed
under the “modify” treatment are designed to retain key habitat elements (e.g., canopy, basal
area, layers, etc.) and habitat functionality. For example, within stand vegetation layers are
considered important characteristics of spotted owl habitat (Anthony and Wagner 1998, Mills et
al. 1993 and North et al. 1999). In many cases, there will be immediate improvements in stand
structure from the proposed treatments that reduce the dense or uniform pole-sized Douglas-firs
and create variable understories that spotted owls can navigate through. However, there is some
uncertainty regarding the response of the spotted owls to these types of treatments (see Habitat
with Modify Prescriptions below), especially at the scale proposed, along with the combined or
additive effect of the presence of barred owls in this landscape. Additionally, there are varying
effects to prey depending on pre-existing treatment stand conditions, adjacent stand conditions,
and prey species’ ecology.

Affected Habitat

Spotted owls depend on multi-storied, structurally complex forests that are dominated by large
trees, and high densities of down and standing coarse wood. Habitats that contain these
attributes are considered to be high quality NRF habitat for spotted owls. The reduction of the
amount of NRF habitat, or large proportions of habitat within home ranges, especially close to
the nest site, can be expected to have negative effects on spotted owls. For example, habitat
changes within core-use areas could have disproportionate effects to individual spotted owls.
Demographic parameters have been positively related to the proportion of these older forests and
the amounts of edge of other vegetation types (Bart 1995; Franklin et al., 2000; Olson et al.
2004; Dugger et al., 2005; and others). The higher the proportion of affected high quality
habitats, the more severe the potential effects may be. The most pronounced and impactful
effects to spotted owl habitat will be through the approximately 3,100 acres (3,041 acres NRF
                                                                                                 67
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 77 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




removed and 59 acres NRF downgraded) of NRF habitat removal and downgrading (Table 12).
While these treatments are spatially and temporally distributed across the District in the two
large action areas, the treatments are likely not insignificant and discountable.

Abiotic Factors

In addition to forest structure, some landscape factors act to influence the habitat value of forest
stands for spotted owls in the mixed-conifer hardwood forests. Spotted owl foraging is strongly
associated with distance to streams, proximity to nest sites, slope position, aspect, and elevation
(Irwin et al. 2007, pp. 1187-1188; USDI FWS 2009, p. 58; Irwin et al. 2011, p. 208-209). We
consider the treatments locations relative to known sites but also relative to areas of likely use.

Proximity to the Nest Area

Because of their central-place foraging tendency (Rosenberg and McKelvey 1999, entire),
thinning close to a nest area has a higher likelihood of negatively affecting spotted owls than
does thinning further from a nest area (see Meiman et al. 2003 and Forsman et al. 1984). Of the
43 sites within the action area, there are 12 sites with proposed treatments in the nest patch.
These treatments range from removal (2-64 acres) to thinning but do not occur within occupied
sites.

Affected Home Ranges

There are 43 spotted owl sites/territories affected by the FY20 Batch of Projects because the
proposed action are within these home ranges (Table 15). Based on the intensity, location and
spatial relationships of the proposed treatments within the 43 spotted owl home ranges, the Level
1 Team has determined that adverse effects are likely to occur to spotted owls at 37 sites (Table
15). The adverse effects are primarily due to the removal and downgrade of NRF habitat within
core-use and/or home ranges (Table 16). Many of the sites under the proposed action are
currently in habitat limited situations (Table 16), based on best available information and further
reductions in NRF habitat are likely to have negative effects on spotted owl demographic
parameters. For example, best available information suggests that when less than 40 to 60
percent of the home range is NRF habitat, the likelihood of spotted owl presence is lower and
survival and reproduction may be reduced (Thomas, et al. 1990; Bart and Forsman 1992; Bart
1995; Dugger, et al. 2005). These central tendency values, along with site-specific conditions
and spotted owl occupancy inform a determination of harm; which is provided below.

In addition to the 43 site/home ranges mentioned above, there are 16 spotted owl site centers
outside of the action areas with a portion of their home range overlapping the action areas.
However, no treatments are proposed within these home ranges. The District has determined
that the proposed action will not affect spotted owls at these 16 sites.

It should be noted that spotted owl home ranges represent the movement patterns for resident
spotted owls, as such, spotted owls are unlikely to use project areas outside of their home ranges
(see Resource Selection section above). As stated above, both action areas have more than 80
percent NRF habitat not impacted by the proposed action, dispersal-habitat-connectivity is
                                                                                                  68
      Case 1:21-cv-00058-CL              Document 16-1             Filed 05/10/21        Page 78 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




expected to provide continued function and prey resources are likely to be available and
accessible post-project.


Table 14. Bear Grub and Round Oak Spotted Owl Site Effects Table Summary (from
Assessment Appendix C, Table C-1), for the FY20 Batch of Projects, Medford District
BLM.
               LAA Sites                                                 NLAA Sites
Bear Grub      23                                                        2
               0096O, 0097O, 0114O, 0592O,0944O, 0971O, 0972O, 0973A,
               0992O, 2234O, 2260B, 2267O, 2361O, 2394O,
                                                                         2395O, 3559O
               2397O, 3648O, 3934O, 3941O, 3942O, 4066O
               4068O, 4513O, 4611O

Round Oak      14                                                        4
               1163O, 1826B, 1831A/1831O, 1957B/1957F, 1958A, 2059A/
                                                                         2007B, 2220O, 2222A/2222O,3561B
               2059O, 2359O, 2360A, 3260O, 4079O, 4616O, 4620O, FS-DD,
               FS-OM

TOTAL          37                                                        6



Alternate Habitat Available

Availability of alternative untreated habitat can reduce the likelihood that treatments can
negatively affect owls. The majority of NRF habitat in the action areas, 96 percent in Bear Grub
and 83 percent in Round Oak, will remain untreated under this consultation (Assessment, pp.
26-27 and Table 12 herein). For treated NRF habitat, approximately 1,018 acres are outside of
spotted owl home ranges (Assessment Table 17) which represent 25 percent of the total NRF
acres proposed for treatment.

Barred owls are documented in the action areas (Table 10) and further analysis of barred owl-
spotted owl competition and available habitat, please see section below.


Spotted Owls Likely to be Adversely Affected from the Proposed Action:

Based on a site by site analysis along with the effects descriptions provided in the Definitions
section above and the acres of effects provided in the Effects to Habitat section above, spotted
owls at 37 sites would likely be adversely affected by the proposed action (Table 15). In total,
2,448 acres of NRF would be removed or downgraded within spotted owl home ranges
associated with the Bear Grub and Round Oak Projects (579 acres in Bear Grub and 1,869 acres
in Round Oak) (Assessment, p. 41). The amount of NRF removal within the spotted owl home
range scale ranges from 0.2 acres up to 360 acres. Adverse effects to spotted owls are
anticipated because the quantity and quality of habitat would be diminished, likely result in
reductions to reproduction, survival, feeding and sheltering. Any potential harm to occupied
spotted owl sites is discussed below.

                                                                                                           69
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 79 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Adverse effects are also anticipated at spotted owl sites where the current amount of NRF habitat
in the core-use area is below the habitat range as informed by best available information and
where substantial amounts of dispersal-only habitat removal (see below) or NRF habitat
modification are proposed within the core-use area. Treatments in these specific core-use areas
would exacerbate the overall poor habitat conditions at sites 0971O and 4079O and therefore,
treatments are likely to adversely affect spotted owl occupying these sites.

While adverse effects to occupied spotted owl home ranges may occur, treatments are proposed
in forested stands where the existing conditions have formed from fire suppression and/or
ingrowth subsequent to management. The intent is that long-term benefits to spotted owls would
result compared to no action, because the vegetation structure would more closely resemble
those found historically in the respective watersheds/action areas. Some of these habitats are
classified as either relatively lower quality NRF or F for spotted owls. The Service recognizes
that impacts to spotted owl habitats may be necessary to maximize treatment efficacy. For
example, to achieve stand resiliency and moderating fire behavior, conservative silvicultural
prescriptions have been found to be ineffective (Roloff et al. 2005, pp. 178-180). Increasing the
intensity of treatments and focusing treatments in vegetation types associated with frequent fire
regimes, (active management) and that are not associated with spotted owl core –use areas was
found to result in lower crown fire potential than no management (Roloff et al. 2012, pp. 4-6).

Occupancy Status of Spotted Owls Likely to be Adversely Affected

Because spotted owl protocol surveys are ongoing at the time of this consultation, current spotted
owl occupancy information is not available for all of the sites. However, for planning purposes
for the projects in this consultation, the District has determined occupancy status based on
current survey information (Table 16) and is subject to change once surveys have been
completed. If resident spotted owls are found occupying where adverse effects are determined
due to habitat modification, the District will defer and/or modify their harvest plans to reduce the
likelihood of incidental take of spotted owls and/or reinitiate consultation, as appropriate. This
process would be conducted through the Rogue Basin Level 1 Team, as appropriate.

For the Bear Grub action area, current survey information indicates that 23 sites are considered
as not having resident spotted owls whereas at 2 sites, 3941O and 4611O, occupancy status is
undetermined at this time. Because of private land considerations of these 2 sites, resulting in
survey delays which have recently been overcome, the District anticipates conducting full
protocol surveys as necessary for project clearance. As noted above, if owls are located, the
District will defer and/or modify their harvest plans to reduce the likelihood of incidental take of
spotted owls.

For the Round Oak action area, current survey information indicates 2 sites with resident spotted
owls whereas 16 sites do not have detections sufficient enough to ascertain occupancy.




                                                                                                  70
      Case 1:21-cv-00058-CL            Document 16-1             Filed 05/10/21        Page 80 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




 Table 15. Occupancy Status Summary of Spotted Owl Sites Affected by the Bear Grub
 and Round Oak FY20 Batch of Projects, Medford District BLM.
                  Surveys are Current (at least 2 years of protocol surveys)         Occupancy Status Currently
                    Occupied                                                         Unknown (Protocol Surveys
                                                  Unoccupied                           Not Completed, or Not
                     (Pair or
                                         (No Pairs or Resident Singles)                 Enough Information)
                 Resident Single)
                        0                                23                                      2
                                         0096O, 0097O, 0114O, 0592O, 0944O,
                                         0971O, 0972O, 0973A, 0992O, 2234O,
 Bear Grub                               2260B, 2267O, 2361O, 2394O, 2395O,                 3941O, 4611O
                                         2397O, 3559O, 3648O, 3934O, 3942O,
                                                4066O, 4068O, 4513O
                        2                                16                                      0
                                    1163O, 1826B, 1831A/1831O, 1957B/1957F, 1958A,
 Round Oak         2220O, 3561B     2007B, 2059A/2059O, 2222A/2222O, 2359O, 2360A,
                                      3260O, 4079O, 4616O, 4620O, FS-DD, FS-OM
     TOTAL              2                                39                                      2


Spotted Owls Not Likely to be Adversely Affected from the Proposed Action:
Of the 43 total spotted owl sites, spotted owls at 6 sites (Table 15) would not be adversely
affected by the proposed action. This is because the proposed action is not expected to
measurably impact habitat for nesting or foraging activities, which could affect reproduction and
survival of spotted owls associated with the sites. Adverse effects are not expected at the
majority of these sites because the proposed treatments would only modify the stand conditions,
and therefore habitat function would be retained post-harvest.

Round Oak sites 2220O and 3561B are both occupied, but adverse effects are not expected to
occur from the proposed action. Site 2220O has no proposed treatments in NRF, and no
proposed treatment at the core or nest patch scale. For this site, there will be a total of
approximately 78 acres of dispersal-only quality habitat removed at the home range scale and no
other treatments. Site 3561B has approximately 0.3 acres of proposed NRF removal at the home
range scale and approximately 17 acres of dispersal-only removal proposed at the HR scale. This
site has no proposed treatment at the core or nest patch scale (Table 16 herein).

 Similar to the LAA sites listed above, if spotted owls are located during surveys that represent a
change in site location or some other change in circumstances that warrants a reevaluation of the
effects determination, the District will consider modifying or dropping units to avoid incidental
take, as appropriate. This process would be conducted through the Rogue Basin Level 1 Team,
as appropriate.

In summary, of the 43 sites with treatment units, site-specific conditions lead the Level 1 Team
to determine that the proposed action may affect and is likely to adversely affect spotted owls at
37 sites. This finding is based on a site by site pre and post-treatment habitat evaluation and the
situational context. Any site with treatments to NRF habitat underwent additional scrutiny to
ensure there would be minimal risk of incidental take and that treatments are consistent within
the RMP (SWO RMP/ROD) (USDI BLM 2016a) as consulted by the Service (USDI FWS
2016). The District is conducting surveys for spotted owls and the proposed action will be
modified by the District when sites are determined to be occupied and if incidental take is likely.
                                                                                                             71
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Table 16. Detailed Spotted Owl Site Effects for the Bear Grub and Round Oak FY20 Batch of Projects, Medford District BLM.
                                                                                                                                 Case 1:21-cv-00058-CL
                                                                                                                                 Document 16-1
                                                                                                                                 Filed 05/10/21
                                                                                                                                 Page 81 of 631




                                                                                                                            72
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Table 16: Detailed Spotted Owl Site Effects for the Bear Grub and Round Oak FY20 Batch of Projects, Medford District BLM.
                                                                                                                                 Case 1:21-cv-00058-CL
                                                                                                                                 Document 16-1
                                                                                                                                 Filed 05/10/21
                                                                                                                                 Page 82 of 631




                                                                                                                            73
      Case 1:21-cv-00058-CL         Document 16-1       Filed 05/10/21      Page 83 of 631



Habitat with Modify Prescriptions – Fuels reduction

Collectively, for the fuels reduction activities of prescribed fire (including understory burning
which is expected to prune conifers and hardwoods within a couple feet of the ground, not
affecting the overstory and treatments for slash), there could be indirect short-term impacts to
spotted owl prey habitat in that prey species forage conditions and travel pathways could
temporarily be modified. However, portions of the area will not undergo underburning and will
leave prey habitat intact. Further, prescribed fire burns at different rates and intensities may
establish diffuse edges (Sakai and Noon 1993) and are likely to be good habitat for woodrats
(Neotoma spp) (Sakai and Noon 1993). Diffuse edges may also create better access for hunting
small mammals (Zabel et al. 1992 a and b) and Ward et al. 1998), in general, while
simultaneously providing adjacent closed canopy cover habitat. This proposed action should
create just these types of habitats by burning some areas which will regenerate into suitable
habitat for many types of small mammals and leaving areas unburned as habitats for other small
mammals such as woodrats.

The proposed action is not intended to affect the mid and upper story canopy. However, recent
research has recently demonstrated a preference by spotted owls for areas with more developed
understory, at least as compared to areas preferred by barred owls (Jenkins et al. 2019, pp. 3-4).
The prescribed burns is likely to reduce habitat suitability in the understory throughout portions
of the proposed burn areas because, in general, ladder fuels such as surface fuels –shrubs- and
small diameter trees will likely be removed due to the burns. The understory burning is not
anticipated to effect upper canopy microclimate conditions and concealment cover from
predators because these mid to upper story portions of the canopy are not expected to be
modified by the proposed action.

Bond et al. (2009) found that California spotted owls selected areas that burned at low and
moderate severity for roosting and foraging. The authors suggested that increased prey
availability (woodrats) explains the increased use by spotted owls. The Service expects that
spotted owls will continue to use the post-prescribed fire stands because habitat conditions are
likely to be similar to low severity wildfire conditions and the availability of woodrats for
spotted owl foraging.

Habitat with Modify Prescriptions – Tree Harvest

Approximately 34 percent (of acres) of the District’s FY20 Batch of Projects include modify
prescriptions intended to maintain habitat function. This includes 906 acres of NR and F habitat
and 1,166 acres of dispersal- only habitat (Table 12). Some of the planned treatments will
impact the condition of the stands due to the removal of larger trees. The following weighs the
best available information related to spotted owl response to thinning related activities, which is
varied. For example, as overviewed in the Revised Recovery Plan for the Northern Spotted Owl
(USDI FWS 2011), most of the data on thinning effects were collected incidental to larger
research objectives and the studies were generally not designed or intended to develop future
spotted owl habitat. A theme from Forsman et al. (1984) suggests that harvest, particularly
higher intensity timber harvest such as regeneration or heavy tree selection (most likely
resembling NRF removal and downgrade), close to the nest and when the sites had low amounts
of habitat, had negative impacts to spotted owls (e.g., decreased reproduction and site
abandonment). Meiman et al. (2003) recommended that harvest operations not be conducted
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 84 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




near spotted owl nest sites, which indicated that a spotted owl in their study moved its core-use
area away from thinned areas. However, Anthony and Wager (1998) and Zabel et al. (1992b)
found spotted owls using stands with some overstory removal and thinning from below. In the
case of Anthony and Wager (1998), their study was conducted several years post-treatment so
initial spotted owl response is unknown. Irwin et al. (2015 p. 236) did not observe site
abandonment as a result of thinning or partial harvest of young stands. Overall, given the small
number of spotted owls studied, the information provided in these studies is insufficient for
drawing firm conclusions about the effects of thinning prescriptions on spotted owls (USDI FWS
2011, III-15). Further confounding the ability to make definitive statements regarding the effects
of thinning is that none of the available studies were conducted with the specific intent to
maintain or enhance spotted owl habitat but rather the best available information while
informative, is ancillary. However, after weighing this information, it is the Service’s view that
opportunities do exist to conduct vegetation management to enhance development of late-
successional forest characteristics or meet other restoration goals in a manner compatible with
retaining resident spotted owls (USDI FWS 2011, III-14); albeit weighing the trade-offs with the
site specific circumstances, including the spatial location of the treatments relative to the nest site
and core-use area.
Despite consistent patterns of habitat selection by spotted owls, structural conditions of forest
habitats occupied by spotted owls are highly variable. This is particularly evident in the diverse
conifer-hardwood forests of the southern Oregon, including the Oregon Klamath and Oregon
West Cascades Provinces, relative to the more northerly moist Douglas-fir-hemlock
forests/Provinces, where spotted owl home ranges are larger (Zabel et al. 1995) and habitat
preferences are narrower. This includes the use of foraging habitat (including RF habitat as under
evaluation here), which is the most variable and spatially extensive of all habitats used by
territorial spotted owls (USDI FWS 1992, p. 20). The descriptions of foraging habitat in the
Klamath Province rely on published and unpublished studies, including work conducted on the
California spotted owl in the northern Sierra Nevada (e.g., Irwin et al. 2007, 2012, 2015 and
Zabel et al. 1992a and b). Much of the California spotted owl studies were conducted in a
mixed-conifer/hardwood forest similar to forest types used by northern spotted owls in the
Klamath and south Cascades ecosystems. Although spotted owls often selectively foraged in
older forest, these telemetry studies show that they also use a relatively wide range of forest
structure (Irwin et al. 2004 and 2007 and Zabel et al. 1992 a and b), supporting the Service’s
view that some forms of forest thinning can be compatible with retaining resident spotted owls.
Descriptions of foraging habitat have ranged from complex structure (Solis and Gutierrez 1990,
pp. 742-744) to forests with lower canopy (cover or closure) and smaller trees than forests
containing nests or roosts (Gutierrez 1996, pp. 3-5). Forest structural features typically used to
describe spotted owl foraging habitat include canopy cover (or closure), tree size and basal area.
Other attributes such as tree species composition, canopy layering (Anthony and Wagner 1998,
Mills et al. 1993 and North et al. 1999), presence of edges and small openings and landscape
position were influential in several studies (Zabel et al. 1995, Ward et al. 1998 and Irwin et al.
2007 and 2012). As discussed above, all of the fundamental elements of spotted owl habitat
need to be considered in the evaluation; none of the elements should be considered in isolation
when evaluating impacts due to thinning. It should be noted that a description of foraging
habitat likely represents the range of stand conditions used by spotted owls at night, and may not
represent the specific habitat qualities of sites where spotted owls successfully obtain prey.
                                                                                                   75
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 85 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




However, researchers have concluded that spotted owls will select old forests for foraging at the
landscape scale (Carey et al. 1992, pp. 236-237 and Carey and Peeler 1995, p. 235) but will also
forage in younger stands with high prey densities and access to prey (Carey et al. 1992, p.247,
Rosenberg and Anthony 1992, p. 165, and Thome et al. 1999, pp. 56-57). Irwin et al. (2012, pp.
209-10) found that spotted owls in the mix-conifer region would often forage within more open
stands that contained brush or a low basal area of conifer trees, and that presence of a few
scattered trees or snags likely facilitated hunting for prey such as woodrats. Hardwoods within
stands are also an important structural element in some of the dry forest study areas (Irwin et al.
2012, p. 209). Our evaluation of the information regarding treatments intended to maintain
spotted owl habitat are consistent with and based on the high degree of stand conditions and site
variability in “foraging” habitat used by spotted owls.
Most of the aforementioned studies suggested some degree of selection for higher basal areas
(150 to 220 ft2/ac) but a substantial amount of foraging (44 percent) occurred within stands with
basal areas ranging from 80 to 160 ft2/acre (USDI FWS 2009 and Irwin et al. 2007 and 2012).
Residual basal area appears to be the most important part of the prescription (Irwin et al. 2015, p.
240: 25-35 m2/ha basal area [109 to 152 ft2]). For the District’s FY20 Batch of Projects, the
intended post-treatment basal area (greater than 150 ft2/acre) (Assessment, p. 22) target for NRF
and F modify prescriptions are well within the foraging structural conditions of known spotted
owl foraging use patterns in mixed-conifer dry forests.
Based on radio telemetry locations, Zabel et al. (1992a) considered stands with at least 40
percent canopy cover could be considered as foraging habitat (Zabel et al call it closure but they
evaluated canopy from aerial photography which typically translate to cover). Although, Zabel
et al. (2003) found that from 18 to 40 percent of foraging locations occurred in stands with 20 to
39 percent canopy cover, Irwin et al. (2007) did not find significant relationships with canopy
cover. Overall, species diversity and vertical structure are anticipated to improve, providing
more resilient stands (see Table 16 herein for projected outcomes).

As mentioned elsewhere in this opinion, there are distance relationships that spotted owls display
(Rosenberg and McKelvey 1999, Schilling et al.2013, Swindle et al. 1999, Irwin et al. 2015). In
that: spotted owls will use parts of their home ranges more intensively than other areas and use
certain topographic locations, such as upper slopes and ridgetops, less than expected (Irwin et al.
2012). When thinning projects are located outside of nest patches and core-use areas -
treatments under the proposed action are for the most part, located outside of occupied core-use
areas (Table 16) and toward the outer portions of the home range - the actual use of stands will
likely vary depending on relative habitat quality and abiotic factors; and, as mentioned above, it
has been recommended that harvests, such as thinning, should occur outside spotted owl core-use
areas because of relatively less impact to the owl when projects are located farther to the
perimeter of the home range.
As provided above in this section, the District’s modify prescriptions are intended to retain
structural features of spotted owl habitat, such as basal area, layering, canopy cover and large
trees within ranges provided for in the best available information, along with other elements such
as shrubs and decadent features, to the extent possible. Under the proposed action up to 14 of the
spotted owl sites have core-use areas (neither of the sites are occupied) proposed for modify
prescriptions, ranging from 2-80 acres (collectively for NRF, F and dispersal-only) (Table 16).
                                                                                                 76
      Case 1:21-cv-00058-CL                   Document 16-1        Filed 05/10/21    Page 86 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




The District’s proposed targeted outcome of post-stand condition in terms of basal area retention,
layers, canopy cover and other key stand features are within the range of habitat conditions of
spotted owl habitat use areas, as informed by best available information. As described in the
PDC section above, District wildlife and forestry staff will work together to develop and
implement prescriptions to maintain spotted owl habitat per the prescriptions and will change the
prescriptions and implementation procedures as needed to fulfill this PDC. Therefore, the
function of the habitat, post-treatment, is anticipated to be maintained and not likely to adversely
affect spotted owls.

Proposed Treatments Outside of Known Home Ranges
The Bear Grub and Round Oak projects are proposing to treat 1,691 acres (28 percent of total
project habitat acres treated) of spotted owl habitat outside of home ranges of known spotted owl
sites. These acres are a subset of the total project acres listed in Table 12 above and further
summarized by project in Table 17. As such, this habitat (as well as other habitats not being
treated in the action areas – see above) is available to spotted owls if movements occur due to the
proposed action. For example, this habitat would be available for spotted owl foraging and a
shift in a future nest site.

Spotted owl protocol surveys to all NRF outside of known home ranges are ongoing and if new
resident spotted owls are found, the District plans to drop units or modify proposed prescriptions
to avoid and minimize or avoid adverse effects and avoid incidental take. To date, no spotted
owls have been observed outside of known home ranges in the Bear Grub or Round Oak Projects
in the last 2 years (Assessment, p.42). As indicated above, surveys in these project areas will
continue and if resident spotted owls are located, the units will be dropped or modified to
minimize or avoid adverse effects that lead to a determination of harm.


 Table 17. Effects to Spotted owl Habitat Outside of Known Home Ranges for the Bear
 Grub and Round Oak Action Areas, Medford District BLM.
                                                       NRF
                                        NRF Removed Downgraded NRF Modify       Dispersal-   Dispersal-    Total
                                          (acres)     (acres)    (acres)          Only         Only       Habitat
                                                                                Removed       Modify       Acres
                                        NR1      F2    NR1    F2    NR1   F2     (acres)      (acres)     Treated
 Bear Grub                                6      168    0     0       2   235       70          512        993
 Round Oak                               161     316    0     0      22   108       73          17         698
                              TOTAL      167     484    0     0      24   343       143         529        1,691
             1- NR = Nesting/Roosting
             2- F = Foraging




                                                                                                              77
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 87 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Take Avoidance

Under the RMP/ROD (USDI BLM 2016a, pp. 121 and 127), the BLM will avoid actions that
would cause the incidental take of spotted owls from timber harvest. As determined above,
adverse effects to spotted owls is anticipated at 37 sites. While adverse effects are anticipated,
those effects do not necessarily mean that harm occurs. For significant impairment (harm) to
occur to spotted owls at the 37 sites with adverse effects, there must be reasonable certainty that
resident/territorial spotted owls are likely to occupy the affected sites and biologically respond to
altered habitat conditions in a manner that corresponds to the regulatory and statutory definitions
of take (USDI FWS 2002 and USDI FWS 2018a). For the Bear Grub and Round Oak proposed
actions, spotted owl protocol surveys have been conducted. Spotted owl occupancy (as a
resident spotted owl), inform the take analysis; that is, if effects of the action are reasonably
certain to occur. In general, when less than 40 to 60 percent of a home range is NRF habitat, the
likelihood of spotted owl presence is lower, and the likelihood of spotted owl survival and
successful reproduction is lower (see Appendix A below, the Spotted Owl Resource Use section
above, and Figure 4-7 in Lesmeister et al. 2018b). These central tendency values, along with
site-specific conditions, and other best available information, inform the Service’s determination
of take. However, there are exceptions to the central tendency values as discussed above (e.g.,
Bart and Forsman 1992) and these are taken into consideration in the evaluation of take.

Adjacent private lands have removed or could remove potential NRF on their lands within
spotted owl home ranges. As discussed in the Cumulative Effects section of the Assessment (p.
53), the District indicates that spotted owl habitat conditions on intermingled private lands are
not likely contributing to any meaningful extent to spotted owl occupancy.

Of the 37 sites likely to be adversely affected by the proposed action, 0 sites are currently
occupied by resident spotted owls and 35 sites (Assessment Appendix B, Table B-1 and Table 16
herein) are not occupied as determined through current protocol surveys (USDI FWS 2012a).
The occupancy status of the two remaining sites are unknown pending completion of ongoing
protocol surveys.

Because recent protocol surveys indicate that spotted owls are not currently present at the 35
sites (Assessment Appendix B, Table B-1), it is the Service’s opinion that the proposed action is
not reasonably certain to result in the incidental take of spotted owls at these sites.

The proposed action will result in adverse effects to spotted owls at 0 occupied sites at present,
but the two unknown sites 3941O and 4611O in the Bear Grub Action Area are both LAA. The
District plans to survey these core-use areas because access was recently granted to site 4611O
and a public access point was located for site 3941O. Once the surveys are completed, the
District will meet with the Service to determine the appropriate consultation coverage for these
sites.

The spotted owl sites and proposed harvest units included in this consultation are subject to the
District conducting Complete Protocol Surveys (Assessment) prior to modifying spotted owl
habitat (USDI FWS 2012a). When resident spotted owls are located, the District will modify
proposed actions, as necessary, to avoid incidental take of spotted owls. The Service will
                                                                                                  78
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 88 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




provide technical assistance through the Level 1 process in making recommendations for
minimizing adverse impacts and avoiding incidental take of spotted owls.

Effects of the Action on Spotted Owl Prey Species

Treatments, such as commercial harvest, selection harvest and other activities that negatively
alter the canopy and understory of forest stands may affect habitat elements important to small
mammals and can result in direct injury or mortality of individuals, depending on scope and
scale of treatments. Reductions in habitat components such as canopy connectivity and cover
such as shrubs, down wood, and snags, may subsequently affect small mammal abundance and
diversity (Chambers 2002; Manning et al., 2011); however positive response of some
components of prey habitat such as herb-grass cover, understory vegetation, understory species
richness) have been observed after fuels treatments (Manning and Edge 2008 p. 628, Dodson and
Peterson 2010 p. 1704). Other findings indicate thinning can have short-term negative effects on
understory plants (mechanical destruction) and below- ground fungi (death of host trees and
mechanical destruction; Courtney et al. 2004). In turn these effects may affect the food sources
used by small mammals (Converse et al., 2006, Amacher et al., 2008, Dodson and Peterson
2010, Manning and Edge 2008; Suzuki and Hayes 2003). Although small mammals seem to
recolonize areas soon after disturbance, diversity and species dominance differ as succession
progresses. Verschuyl et al. (2011, p. 227) reported positive medium- and long-term response to
forest thinning by mammals across all forest types and thinning intensities but noted that the
effects of forest thinning on species of conservation concern may warrant further review.

The northern flying squirrel, dusky-footed woodrat, bushy-tailed woodrat, and red tree voles are
important prey of the northern spotted owl in this action areas (Forsman, et al. 2004).

Dusky-footed woodrats occur in a variety of conditions, including old, structurally complex
forests, younger seral stages, and shrubby openings, and are often associated with streams (Carey
et al. 1999, Sakai and Noon 1993, Hamm and Diller 2009). The Project prescriptions and
implementation of PDCs will reduce, but are expected to variably retain important habitat
components (hardwoods, snags, woody debris, shrubs) during treatments. Oaks (Quercus spp.),
other mast producing hardwoods, and shrubs provide a key food resource for dusky-footed
woodrats and shrubs may be important sources of cover from predators. Forms of thinning that
create substantial canopy openings could reduce habitat suitability for woodrats in the short-term
but subsequently create benefits if increases in growth of shrubs or hardwoods (Innes et al. 2007)
follow after thinning. Conversely, thinning or associated practices (e.g., burning slash piles)
could be detrimental to dusky-footed woodrats if hardwoods, shrubs, or down logs are reduced.
A study of dusky-footed woodrats in the redwood region of California, however, did not find an
association between abundances of woodrats and different intensities of commercial thinning
(Hamm and Diller 2009). Gaps, no treatment ‘skips’, and retention of riparian habitats will
enhance the fine-scale diversity of vegetation and should maintain overall populations of dusky-
footed woodrats in the long-term. Short-term effects are largely dependent on the large-and fine-
scale spatial distribution of existing habitats and the proportion of the habitat affected.

Studies of the effects of vegetation management on flying squirrels have found similarly mixed
results, likely due to variability in stand conditions and treatment intensity of study areas.
                                                                                                79
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 89 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Depending on the prescription and initial conditions, thinning and other forms of partial
harvesting can affect a squirrel’s ability to glide or avoid predation. For example, NRF habitat
removal and possibly downgrade would likely remove flying squirrel habitat and decrease flying
squirrel abundance (Wilson 2010 and Manning et al. 2011). Thinning can also destroy decaying
or defective woody materials; increase their recruitment; or both. In a study conducted in the
Sierra Nevada of California (similar ecotype as the FY20 Batch of Projects), abundances of
flying squirrels in thinned stands appeared related to the amount of canopy cover retained during
harvesting; though authors noted that the study was limited in scope and sampling effort (Meyer
et al. 2007, pp.206-207). Canopy was also found to be positively correlated with flying squirrel
density in another study (Sollmann et al. 2016, p. 104-106). Other studies have suggested that
food availability influences flying squirrel abundance, and commercial thinning modifies
microsite conditions and can temporarily (e.g., <20 years) reduce the availability of truffles, and
other hypogeous fungi which are key food resources for flying squirrels and other small
mammals (Waters et al. 1994, Luoma et al. 2003, Gomez et al, 2005). Comparing flying squirrel
densities in thinned and un-thinned treatments, flying squirrel densities were found to be lowest
in thinned units, that flying squirrels shifted into un-thinned patches toward un-harvested areas
that retained higher percent canopy, but overall flying squirrel densities at larger spatial scales
did not decline (Sollmann et al. 2016, pp. 104-106). Management recommendations for flying
squirrel conservation in the papers cited above include the retention of the existing
environmental heterogeneity, specifically, avoidance of large openings, the retention of large
logs and snags and escape cover, and connectivity within the canopy to facilitate gliding.

Surveys for red-tree voles were not conducted because the FY20 Batch of Projects are under the
2016 SWO RMP/ROD so Survey and Manage surveys are not required (USDI BLM 2016a, pp.
27-28) and the Bear Grub and Round Oak action areas are outside the newer red tree vole zones.
As a result, some undiscovered nests may be removed as a result of the proposed action. Red
tree voles and their habitat would be negatively affected due to reduced canopy cover, isolating
nests, and reducing dispersal capability. However, even with the loss of some nests and habitat
from the proposed action, red tree voles are likely to persist in action area because spotted owl
habitat would remain throughout the action areas. Red-tree voles are not federally listed species.

The FY20 Batch of Projects plans to implement harvest in a manner that would distribute the
impacts to spotted owl prey species both temporally and spatially within the action areas,
providing areas for spotted owl foraging during project implementation. Of the 135,765 total
acres in the combined action areas, 96 percent (129,715 acres) of spotted owl habitat will remain
untreated by the proposed action. Specific to each action area, 96 and 83 percent (Bear Grub and
Round Oak of NRF habitat will remain untreated. Therefore, much of the action areas will
provide current levels of prey species and foraging opportunities for spotted owls, which could
alleviate the pressure placed on habitats by barred owls. At least two timber sales within the
proposed projects would be implemented in 2020 (Assessment, pp. 37), but on-the-ground
activities are likely to be conducted over a longer time period- as discussed above. The results of
distributing effects spatially and temporally could reduce the impact of short-term negative
impacts at the project level. Residual trees, snags, and down wood that are retained in the
thinned stands would provide some cover for spotted owl prey species over time, and would help
minimize harvest impacts to some prey species. Harvest activities may reduce flying squirrel
densities in treated stands, but those same activities have the potential to be beneficial for
                                                                                                80
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 90 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




woodrats and other small mammals (as summarized in Courtney et al. 2004, Verschuyl et al.
2011, p. 227, and Sollmann et al. 2016 p. 104-105).

Considering all of the available information, the Service anticipates both short and long-term
reductions in the distribution and abundance of primary prey species of the spotted owl, in
particular the northern flying squirrel in the action areas caused by the habitat modification
treatments (i.e., removal and downgrade and to some extent modify). These negative impacts to
the prey base may be offset in the long-term by the on-site retention of snags and coarse wood as
described in the Description of the Proposed Action and for the spatial and temporal
implementation aspects as describe immediately above.

Competition between Spotted Owls and Barred Owls

Competition with established populations of barred owls has emerged as a much more prominent
and complex threat to the long-term persistence of the spotted owl than was anticipated since the
listing of the spotted owl, earlier versions of draft Recovery Plans and during the development
and adoption of the NWFP. Subsequently, the pressing threat of the barred owl has been
factored into the Revised Northern Spotted Owl Recovery Plan (USDI FWS 2011), Spotted Owl
Critical Habitat designation (USDI FWS 2012), development of a barred owl experimental
removal plan (USDI FWS 2013), revisions to BLM RMPs (USDI BLM 2016) and the Service’s
Biological Opinion on the BLM’s RMP (USDI FWS 2016).

Available evidence suggests that the presence and distribution of barred owls may affect habitat
quality for (and use by) spotted owls (Wiens 2012 and Yackulic et al. 2012, Yackulic et al. 2019,
Wiens et al. 2014; Dugger et al. 2016, Wiens et al. 2017). Additionally, many studies suggest
that the two species compete for resources and that maintaining older, high quality forest habitat
may help spotted owls persist, at least in the short-term (see Threats in Appendix A). To date,
there is no information describing forest conditions that provide spotted owls with a competitive
advantage over barred owls. It is also not known if NRF habitat removal or thinning directly
results in a range expansion of barred owls (USDI FWS 2013); however, at the landscape-scale,
we assume that reductions in available habitat can result in the shifting of use areas of either
species (Wiens et al. 2014). The degree of change in the availability and distribution of habitat
in a landscape would likely influence these potential movements.

Habitat and Prey Use
Competition between barred owls and spotted owls is commonly referred to as interference
competition. While barred owls utilize similar resources as spotted owls, they are considered
generalist predators and consume a wider variety of food than spotted owls. Thus, barred owls
are able to occupy habitat in much higher densities than spotted owls. This packing effect is
likely to negatively affect the food supply of the remaining spotted owls. The competition for
food and the aggressive nature of barred owls may explain why spotted owls are less likely to
remain in their territories in the presence of barred owls. Strong effects of barred owls on
spotted owls (e.g., occupancy, survival, reproduction, population size, etc) is now firmly
described in the literature (Bailey et al. 2009, Dugger 2016, Dugger et al. 2011, Kelly et al. 2003,
Kroll et al. 2010, Olson et al. 2005, Sovern et al. 2014; Yackulic et al. 2014, Yackulic et al.

                                                                                                 81
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 91 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




2019, Anthony et al. 2006, Diller et al. 2016, Dugger et al. 2016, Forsman et al. 2011, and Glenn
et al. 2011).

In addition to the competition for food, barred owls occupy and use a broader range of forest
types in the Pacific Northwest (Livezey 2007), including fragmented mixed-deciduous forest in
rural and urban landscapes (Rullman and Marzluff 2014), older forest in the northern Cascades
(Hamer et al. 2007) and lower elevations (Hamer et al. 2007). In the Oregon Coast Range,
foraging barred owls most often used patches of old (>120 years) conifer forest in addition to
riparian-hardwood forests in relatively flat areas (Wiens et al. 2014). In the redwood region of
coastal California, barred owls most often used sites with greater understory vegetation height
and more hardwood trees, perhaps in response to greater densities of woodrats (Neotoma spp.) in
these conditions (Weisel 2015). In Olympic National Park, Gremel (2005) found that spotted
owls were moving to higher elevations and steeper slopes, possibly in response to barred owls.
In Mt. Rainier National Park, Mangan et al. (2019) found that mean slope of territories was
positively associated with spotted owl occupancy dynamics. That is, observed occupancy by
spotted owls increased at territories with higher slopes in response to the increased presence of
barred owls. This finding suggests that habitat partitioning was occurring between the species,
similar to other observations of barred owl habitat preferences in the Pacific Northwest (i.e.
mesic, low-elevation, low-slope sites; Singleton et al. 2010, Wiens et al. 2014). Despite the
contiguity and age of the forest landscape in the Mt. Rainier study area, authors found no
relationship between habitat variables and northern spotted owl occupancy dynamics, suggesting
that barred owl presence was a primary influence in spotted owl occupancy rates (Mangan et al.
pp. 11-14). The forest-landscape in the Mt. Rainier study area is dominated by old growth forest,
where timber harvest and fire has not occurred.
Collectively, these studies are consistent with other studies which have indicated that barred owls
use a broader range of forest types than those used by spotted owls. Barred owl use of older
forest in combination with moist, valley-bottom forest was consistent with forest associations
described for barred owl nesting areas (Buchanan et al. 2004, Herter and Hicks 2000, Pearson
and Livezey 2003). However, these findings show abiotic (e.g., slope, aspect, elevation)
differences in habitat selection, which are factors that cannot necessarily be managed to benefit
spotted owls. Systematic studies have yet to quantify the full range of forest conditions that
support barred owls in the Pacific Northwest. Comparing fine scale habitat use of barred owls
and spotted owls, Jenkins et al. (2019) found that while both species used forested areas with tall
canopy more often than areas with low canopy, spotted owls were more commonly found in
areas with lower overstory tree cover, more developed understory, and steeper slopes. This is the
first evidence of fine-scale partitioning based on structural forest properties by northern spotted
owls and barred owls. However, potential management actions that could be conducted to reflect
the findings of Jenkins et al. (2019) would likely still be detrimental to spotted owls, such as
reducing canopy cover and creating conditions for a more developed understory. Specific
management actions that would benefit spotted owls more than barred owls is not fully
understood.

Dispersal and Connectivity
As Lesmeister et al. (2018) indicate, it is unknown how barred owls influence juvenile spotted
owl survival or dispersal. Historically, adult spotted owls exhibited strong nesting-site and mate

                                                                                                82
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 92 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




fidelity, with fewer than 8 percent of individuals dispersing to a different territory between years
(Forsman et al. 1984, 2002). In recent years, however, field observations suggest that inter-
territory movements by resident spotted owls are increasing, and that such movements appear to
coincide with the colonization of barred owls (Dugger et al. 2011, Dugger et al. 2016 and Olson
et al. 2005). Additional research is needed that addresses how forest alteration influences barred
owl and spotted owl interactions, subadult and adult movements, as well as to better understand
which forest management practices would benefit spotted owls.


Population
Interspecific competition between spotted owls and barred owls is causing population declines of
spotted owls (Dugger et al. 2016, Wiens et al. 2020). Competitive pressure from barred owls
may negate the benefits of recruitment of suitable forest cover, because barred owls exclude
spotted owls from sites that otherwise are suitable for spotted owls and as a result would
negatively affect site occupancy, reproduction and survival (Mangan et al. 2019).
Removal studies have demonstrated a positive association between removal of barred owls and
population trends of spotted owls; these responses appear to vary between study areas (Diller et
al. 2016, Dugger et al. 2016, Wiens et al. 2020); effectiveness may be influenced by the timing
of the management relative to the timing of the barred owl invasion (Wood et al. 2020).
Modeling studies have also shown beneficial effects of barred owl removal for spotted owls
(Dunk et al. 2019, USDI BLM 2016). Some populations of spotted owls have responded
positively to the removal of barred owls during the removal experiments; supporting the
hypothesis that along with forest conservation and management, removal of barred owls might
slow or reverse local declines in spotted owl populations in some areas (Holm 2016, Diller et al.
2016, Dugger et al. 2016). Dunk et al. 2019 (p. 38) suggested that barred owl populations within
the range of the spotted owl are apparently not currently at equilibrium. Thus, barred owl
impacts, in many portions of the spotted owl’s range will increase if no countervailing
management actions are taken. For example, under the no barred owl control scenario, state-
wide spotted owl populations declined by 95 percent, but under the barred owl control scenario,
spotted owl populations decline by about 50 percent. The long-term effectiveness of removal is
currently being evaluated in the barred owl removal experiment (USDI FWS 2013, Wiens et al.
2020). Projections from occupancy models suggest that maintaining barred owls at a relatively
low occupancy level (0.2/survey polygon) may decrease competition and benefit northern
spotted owls by significantly lowering barred owl colonization rates (Yackulic et al. 2014).

It remains uncertain how, or if, spotted owls can coexist with barred owls (see Gutierrez et al.
2007). The long-term effects to spotted owls from barred owls and the overall partition of
resources remain unknown, and studies are needed to identify resilient sites for spotted owls in
the face of competitive interactions with barred owls, if they exist. Overall, best available
evidence suggests that a combination of habitat protection and active management of barred owls
are the two highest priorities for stabilizing declining trends in populations of spotted owls.

Forest Management Considerations
Ameliorating the potential negative effects of barred owl competition is an essential component
of the recovery of the northern spotted owl. Removal of barred owls is a tool toward spotted owl
                                                                                                  83
        Case 1:21-cv-00058-CL         Document 16-1        Filed 05/10/21      Page 93 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




recovery and further discussed below. The degree to which the colonizing population of barred
owls has reached carrying capacity within the geographic range of the spotted owl is currently
unknown and may not be at equilibrium (Dunk et al. 2019), but studies are underway that can
help address this uncertainty (e.g., Wiens et al. 2017, Wiens et al. 2020). Barred owl populations
may continue to increase depending on the capacity of available habitat and food resources,
which varies regionally with forest composition and latitudinal changes in prey communities and
climate.

In examining forest or habitat management that may favor spotted owls and hinder barred owls,
the following factors should be considered:

    x   To date, there are no known information that there are forest conditions under which
        spotted owls have a competitive advantage over barred owl and that we can manage for
        these conditions.
    x   To date, studies suggest barred owls use a broad range of habitat conditions including all
        types of habitat used by spotted owls.
    x   Managing habitat to be favorable and beneficial to spotted owls and simultaneously
        unfavorable to barred owls is not understood would require a very long time to test, with
        limited potential for success.
    x   During the time needed to implement and evaluate effects of forest management on
        spotted owls where they co-exist with barred owls, barred owl populations would
        continue to increase and expand.
    x   Changes in the abundance and distribution of an apex predator like the barred owl can
        have cascading effects on prey populations and food web dynamics (Holm et al. 2016,
        Wiens et al. 2014), as well as populations of other small sympatric owls (Acker 2012,
        Elliot 2006).
    x   Differences in space use, abundance, demography, suitable forest, diets, and behavior
        collectively suggest that the barred owl is not a direct functional replacement of the
        spotted owl in old-growth forest ecosystems (Holm et al. 2016, Wiens et al. 2014). As a
        consequence, additional changes in community structure and ecosystem processes are
        anticipated as a result of barred owl encroachment into areas managed under Federal
        Forest Management Plans.

In the 2011 Revised Recovery Plan for the Northern Spotted Owl, the Service’s modeling team
used the HexSim modeling program (Schumaker 2008) to simulate population-level responses to
various conservation strategies and other threats (USDI FWS 2011). This work provided further
evidence that the framework, standards, and guidelines of the interagency Northwest Forest Plan
(NWFP) are critical components to spotted owl recovery plans, but the impacts of barred owls
will likely need to be controlled if spotted owl species recovery is to be successful (Dunk et al.
2019).

Similar to the recovery planning used by the Service, Marcot et al. (2013) also used the HexSim
model to evaluate how size and spacing of suitable forest cover types for spotted owls affected
simulated population size and persistence. Their results indicated that long-term occupancy rates
were significantly higher with suitable forest patches large enough to support 25 spotted owl
pairs or more, with less than 9.3 mi (15 km) spacing between patches, and with overall
                                                                                                84
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 94 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




landscapes of at least 35 to 40 percent suitable forest cover types for nesting and roosting (i.e.,
analogous to contemporary conservation planning for spotted owls). The Service’s work above
and Marcot et al. (2013) used static habitat maps that did not incorporate climate change or
wildfire impacts on spotted owls. Only the USFWS (2011b) model incorporated effects of barred
owls.

As part of the analysis for the BLM’s RMP FEIS and section 7 consultation, BLM developed a
modeling strategy and analytical approach to assess the influence of BLM lands in western
Oregon on northern spotted owl demography (USDI BLM 2016 pp. 928-989). The modeling
approach included a “habitat model” (MaxEnt [same as used in the Service’s Recovery Plan –
Appendix C]) informed by a forest development and harvest selection model (Organon and
Woodstock, respectively) and a population response model (Hexsim [same as used in the
Service’s Recovery Plan – Appendix C]) that included a barred owl effect and also wildfire
disturbance.

The BLM included a “No Harvest” scenario, where all forest capable lands were allowed to
develop without intervention in the analysis along with alternatives that removed differing
amounts of older forest associated with use by spotted owls within the Harvest Land Base. This
allowed them to assess the likelihood that conservations needs associated with habitat could be
met through the reserve networks under each alternative. The FEIS analysis showed that there
were minimal differences in the formation of large blocks of spotted owl habitat or expected
population responses between the No Harvest Scenario and the Preferred Alternative (See USDI
BLM 2016 Figures 3-180 and 182, pp. 938 and 940, and Figure 3-188, p. 959 respectively).
Forest cover amount on BLM managed lands had essentially no influence on projected spotted
owl population trends due to the effects of barred owls.
While BLM’s analysis showed that no amount BLM forest reserved from harvest would result in
positive northern spotted owl population response when barred owls are present, it did recognize
that importance of limiting the direct effects to extant spotted owls from harvest activities. This
would ensure that any additional stressors on the spotted owl population were minimized and
survival is supported. Consistent with guidance from the Service’s Spotted Owl Recovery Plan
to minimize short term impacts to extant spotted owls; the BLM adopted a provision under the
RMP that it would not authorize the incidental take of spotted owls from timber harvest until a
barred owl management program has begun (USDI BLM 2016 pp. xxxiii, 87). If after, a
maximum of 8 years (prior to 2024) from the implementation of the RMP, a barred owl plan
meeting the assumptions in the FEIS and PRMP Biological Opinion (BO) had not begun, BLM
and the Service would reinitiate consultation.

Although the RMP will remove forest cover associated with use by northern spotted owls,
management actions will avoid the potential for take. The RMP BO found that the expected
amount of habitat modifications was not expected to appreciably reduce the survival or recovery
of the spotted owl because spotted owl habitat availability in the RMP action area was not likely
to limit the reproduction, numbers, and distribution of the spotted owl (USDI FWS 2016,
Biological Opinion, p. 620)



                                                                                                 85
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 95 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Project Level Consultation

Based on best available evidence (see APPENDIX A – Status of the Species), the Service
considers competition from the barred owl to pose the most significant and pressing threat to the
continued existence of the northern spotted owl. Our evaluation herein focuses on whether the
proposed action, Bear Grub and Round Oak, could potentially exacerbate competitive
interactions between the two species by reducing the availability of NRF habitat (see Recovery
Plan section below), if the two species co-occur in the action area.

The proposed action includes the removal and downgrade of spotted owl NRF habitat; however,
96 and 83 percent of the NRF habitat in the Bear Grub and Round Oak action areas, respectively
will not be impacted by the proposed actions. As indicated above, competition from barred owls
may cause shifts and movements in spotted owls. The extent of NRF habitat in the action areas
that will not be impacted by the proposed action is likely to accommodate shifting and re-
colonization of spotted owls on the landscape, albeit depending on the extent of the barred owl
influence of the habitat. But as described elsewhere herein, (e.g., Table 10) barred owls already
occupy many of the known spotted owl sites. Of the currently occupied sites under the proposed
action, sites 2220O and 3561B, associated with the Round Oak project, neither of these two sites
have barred owl detections (Table 10); however, barred owl specific surveys have not been
conducted so barred owls could be present. The proposed action does not include any removal
or downgrade of NRF habitat at these two sites, except for less than 1 acre of removal at site
3561B (Table 16). As a result, we do not anticipate the Round Oak project to exacerbate the
competitive interactions between the species for these occupied sites.
The intent of Recovery Action 32 is to conserve the older and more structurally complex multi-
layered conifer forests on federal lands in order to not further exacerbate the competitive
interactions between spotted owls and barred owls. To the extent practicable, mapped
structurally complex forest is being retained under the proposed action (Table 19). Further, the
LSR system is intended to provide for recovery of spotted owls even with barred owls on the
landscape. As provided herein, 70 percent of the overall proposed action is planned within the
HLB (Table 2) (less than 5 percent in LSR), which is targeted for timber harvest under the RMP.
To some extent, these species are co-occurring in the action areas (Table 10) so we anticipate
that competitive interactions between the two species are occurring and are likely to continue;
the overall outcome of this relationship as a result of the proposed action is uncertain. Because
barred owls may compete with spotted owls and may exclude them from substantial amounts of
otherwise useable habitat, securing habitat alone is likely not sufficient for spotted owl recovery.
As described below and in the analysis supporting the BLM’s RMP, while habitat is being
conserved for spotted owls under the RMP and through discretionary recovery actions, removal
of barred owls is likely needed to recovery spotted owls.

The proposed projects, Bear Grub and Round Oak, are within the Medford District BLM
Sustained Yield Unit and primarily occurs within the MITA/LITA/UTA Land Use Allocation(s).
As discussed in the Project Objectives and Development Strategies section above, the proposed
actions are consistent with the management direction and assumptions on harvest rate in the
RMP and extent the Service considered in the Biological Opinion for the RMP.


                                                                                                  86
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 96 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




The Service's opinion of No Jeopardy relied on:
   a) no incidental take of spotted owls to minimize effects to spotted owl survival until a
       barred owl management plan meeting Biological Opinion assumptions was in place,
   b) a time limit forcing reinitiation if a management plan isn't put in place.
   c) when and if incidental take was allowable, it would be limited to a specified proportion of
       the population, and;
   d) sufficient area and distribution of forested area reserved from sustained yield harvest to
       protect the majority of existing habitat and allow development of additional habitat to
       support population persistence and expansion.

As discussed in the Take Avoidance section herein, the proposed action would not result in
incidental take of northern spotted owl. Barred owls and spotted owls co-occur on the Action
Area and likely compete for resources. It is uncertain how the proposed action will exacerbate
the competitive interaction of the species. However, for the currently occupied sites as described
above, removal and downgrade of habitat is not planned at the occupied sites, so any further
exacerbations to spotted owls from the proposed action is not anticipated and NRF habitat is
available to accommodate spotted owls that may shift home ranges. The rate, type, and area of
proposed harvest are consistent with the assumptions in the RMP BO and would not delay or
preclude the development of NR structure within the reserve LSR. In Environmental Baseline
section, the impacts from wildfire have been included and serve as basis for the Effects to
Habitat analysis.

The Service's Opinion that implementing the RMP would not result in Destruction or Adverse
Modification of Critical Habitat is based on:
   a) approximately 79 percent of Critical Habitat managed by BLM is in reserve LUA where
       management would be consistent with Critical Habitat and Recovery guidelines.
   b) Approximately 18 percent is in the HLB, but based on expected harvest rate compared to
       development in the LSR, there is expected to be a net increase in NR habitat within
       Critical Habitat Units.

As discussed in detail in the Effect to Critical Habitat section herein, the proposed action would
adversely affect PBFs in critical habitat subunit KLE-3, KLE-5 and KLE-6. However, the rate,
type and area of proposed harvest are consistent with the assumptions in the RMP BO. All NR
stands in LSR critical habitat would be maintained. In the Environmental Baseline section, it is
updated to reflect the recent wildfires within critical habitat and analyzed herein.

Due to reductions of timber harvest on federal lands since the late 1980s, forests throughout most
of the range of the spotted owl are on a trajectory— through succession—to develop suitable
forest characteristics for spotted owls in coming decades (see Davis et al. 2016). When the
NWFP was adopted, and more recently the RMP on BLM lands, spotted owl populations were
expected to continue declining for several decades because of lingering impacts of previous
losses of suitable forest cover, yet the magnitude and characteristics of barred owl impacts were
unknown and unexpected at that time (of the NWFP). Currently, successful spotted owl
recovery rests on improving our understanding of how to minimize impacts of barred owls, and
on fine-tuning our ability to retain needed forest structure while also increasing resiliency of
forests through strategic management. Coupling barred owl removal with management actions
                                                                                                 87
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 97 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




that promote quality spotted owl habitat reflect the 2ဨpronged approach necessary to ensure the
persistence of the northern spotted owl (Diller et al. 2016, Dugger et al. 2016, Holm 2016, Dunk
et al. 2019, Long and Wolfe 2019, and Wood et al. 2020). However, additional protection of
habitat while barred owls are on the landscape, as modeled for various landscape level
conservation efforts for spotted owls, do not improve the situation for spotted owls, unless barred
owls are reduced.

Disturbance

Project Design Criteria restricting activities during the breeding season and within recommended
disturbance distance thresholds will be incorporated into the Bear Grub and Round Oak Projects
(Appendix B). Applying the Mandatory PDC should avoid noise or activity which would
adversely affect nesting owls and their young. On-the ground implementation will not occur
during the critical breeding season (March 1 to July 15). Nesting owls are confined to an area
close to the nest, but once the young fledge, they can move away from noise and activities that
might cause adverse effects.

Summary
The primary objectives of the District’s FY20 Batch of Projects are to meet the District ASQ,
and secondarily create more resilient forest-structural and vegetative conditions to a more natural
range in some stands, and reduce fire risk and insect and disease outbreaks, and stand
susceptibility to disturbance (Assessment, pp. 12-14). The Service recognizes that impacts to
spotted owl habitats may be necessary to maximize treatment efficacy. The rate of habitat loss
from uncharacteristic fires in the dry forest provinces, particularly the Klamath Province, is
indicative of a threat which needs to be addressed. Increasing the intensity of treatments and
focusing treatments in vegetation types associated with frequent fire regimes, (i.e., active
management) is likely to result in lower crown fire potential, thus increasing the affected stand’s
potential for withstanding disturbance under characteristic fire conditions. As provide above and
per Appendix D best available information suggests that active management can influence and
benefit stand trajectories and reduce fire risk and behavior.

Lesmeister et al. (2019b) concluded that older mixed conifer forests are less susceptible to high-
severity fire than other successional stages, even under high fire weather conditions, but notes
that habitat suitability is reduced or lost when they do burn at moderate and high severity. The
2011 Revised Recovery Plan addresses this concern and recommends conserving older more
structurally complex habitat and strategically treating around older forest habitat. The Recovery
Plan further recommends active management that includes the strategic placement of projects
guided by a landscape context where practicable. The proposed action includes protection of
structurally complex forest through LSR protections and proposes active management to portions
of the HLB.

Spotted owls at 37 sites are likely to be adversely affected by the proposed action; however, the
action will not result of incidental take of spotted owls and as directed by RMP management
direction. The District is further conserving spotted owls through the RMP incorporation of
discretionary recommendations 6, 10, and 32 of the Recovery Plan (Assessment, p. 51). By

                                                                                                88
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 98 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




implementing these recovery actions, the District is collectively helping to address primary and
secondary threats to the spotted owl, which is competition from barred owls and habitat loss due
to timber harvest and wildfires (USDI FWS 2016, p. 583). Dispersal connectivity is expected to
continue to fill its role for spotted owl transient dispersal. As a result of these actions, the
demographic role of the action areas are expected to provide for spotted owl survival and
reproduction. Collectively for these reasons, the Service anticipates that the District’s FY20
Batch of Projects action areas will continue to provide for spotted owl survival and recovery.

Spotted Owl Conservation and Late-successional Reserves
While only a limited amount of the proposed action occurs in the late-successional reserves, it is
worth noting the role of the reserves in this consultation.

Large, contiguous blocks of late-successional forest have been an element of northern spotted
owl conservation strategies for over two decades. For example, Thomas et al. (1990, pp. 23–27)
and reaffirmed by Courtney et al. (2004, pp. 9-11, 9-15) 15 years later described that a
conservation strategy for the northern spotted owl requires large blocks of nesting, roosting, and
foraging habitat that support clusters of reproducing owls, distributed across a variety of
ecological conditions and spaced so as to facilitate owl movement between the blocks. More
recently, the Service’s Revised Recovery Plan for the Northern Spotted Owl recommends
managing for large, contiguous blocks of late-successional forest (USDI FWS 2011, p. III-19)
(see USDI BLM 2016a p. 7). For example, in the 2011 Revised Recovery Plan for the Northern
Spotted Owl, the Service’s modeling team used the HexSim modeling program (Schumaker
2008) to simulate population-level responses to various conservation strategies and other threats
(USDI FWS 2011). This work provided further evidence that the framework, standards, and
guidelines of the interagency Northwest Forest Plan (NWFP) are critical components to spotted
owl recovery plans, but the impacts of barred owls will likely need to be controlled if spotted owl
species recovery is to be successful (Dunk et al. 2019). The resulting models were used for
delineation and designation of what was considered critical habitat (USFWS 2011b).

Similar to the recovery planning used by the Service, Marcot et al. (2013) also used the HexSim
model to evaluate how size and spacing of suitable forest cover types for spotted owls affected
simulated population size and persistence. Their results indicated that long-term occupancy rates
were significantly higher with suitable forest patches large enough to support 25 spotted owl
pairs or more, with less than 9.3 mi (15 km) spacing between patches, and with overall
landscapes of at least 35 to 40 percent suitable forest cover types for nesting and roosting (i.e.,
analogous to contemporary conservation planning for spotted owls).

As part of the analysis for the BLM’s RMP FEIS and section 7 consultation, BLM developed a
modeling strategy and analytical approach to assess the influence of BLM lands in western
Oregon on northern spotted owl demography (USDI BLM 2016 pp. 928-989). The modeling
approach included a “habitat model” (MaxEnt [same as used in the Service’s Recovery Plan –
Appendix C]) informed by a forest development and harvest selection model (Organon and
Woodstock, respectively) and a population response model (Hexsim [same as used in the
Service’s Recovery Plan – Appendix C]) that included a barred owl effect and also wildfire
disturbance (see below for BLM wildfire modeling).

                                                                                                 89
        Case 1:21-cv-00058-CL         Document 16-1        Filed 05/10/21      Page 99 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




 “The ability of the BLM to contribute to the conservation and recovery of the northern spotted
owl necessitates maintaining a network of large blocks of forest to be managed for late-
successional forests (USDI BLM 2016a p. 7)”.

BLM’s Management Direction and Objectives in the LSRs include:
“Contribute to the conservation and recovery of threatened and endangered species, including—
    x   Maintaining a network of large blocks of forest to be managed for late-successional
        forests; and,
    x   Maintaining older and more structurally-complex multi-layered conifer forests;” (USDI
        BLM 2016a p. xxiii, USDI BLM 2016b p. 1).

In developing the BLM’s resource management plans, BLM assembled a team of northern
spotted owl experts, fire ecologists, silviculturists, and modelers to develop an approach to model
and analyze the potential effects on northern spotted owl habitat and populations from large
wildfires (USDI BLM 2016, RMP Vol. 3, Appendix D). For this analysis, the BLM predicted
future wildfire effects based upon historic fire frequency, size, and severity. This effort also
supported the Service’s request for the BLM to evaluate whether the resulting plan would
provide sufficient habitat to assure persistence of the northern spotted owl for the next 50 years.
This estimation of the quantity of habitat affected by fire over the next five decades better
informs the development of land management strategies for the BLM-administered lands in
western Oregon.

Although the relationship between large wildfire frequency and severity on owl demography is
not fully understood, the BLM used the underlying data for the maps produced from this
modeling effort as input into the vegetation modeling process to inform the effects of disturbance
on habitat loss and recruitment over the next 5 decades. The BLM used the results of the
vegetation modeling efforts in the northern spotted owl population analysis for these RMP
revisions, which will inform management decisions on lands administered by the BLM in
western Oregon.

Wildfire is a natural process within the identified range for the northern spotted owl, especially
in the southern and eastern portions of the range. While the spotted owl has adapted to wildfire
and its effects in an intact landscape, human development and land use have reduced and
fragmented habitat and populations in large portions of the region (Davis and Lint 2005, Davis et
al. 2011). One result has been an increase in the potential for adverse effects of large, high
severity wildfires on remnant northern spotted owl habitats and populations. Over the last two
decades, the rates of habitat loss from high severity fires have disproportionately affected the
Oregon and California portions of the Klamath Physiographic Province, particularly with respect
to reserve system across Federal lands (BLM [while under the NWFP] and Forest Service)
(Davis et al., 2011, p. iii; Davis et al. 2016, pp 23, 35-38). This is relevant because Medford
District BLM lands, location of the Bear Grub and Round Oak action areas, occur within
portions of the Oregon Klamath province. The overall expectation of the NWFP and BLM’s
2016 RMP is that LSRs, currently or eventually, would achieve habitat conditions to support
multiple breeding pairs and collectively would facilitate spotted owl population recovery (see the
conservation and habitat modeling above). The success of meeting that threshold depends on the

                                                                                                90
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 100 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




frequency, severity, and spatial extent of disturbance (e.g., wildfire, timber harvests), as well as
the rate of forest succession, and interactions among these processes on forest recruitment.

Results from long-term monitoring (see Davis et al. 2016) indicate that during the first two
decades of the NWFP, range-wide losses of nesting/roosting habitat on federal lands were
estimated at 5.2 percent (474,300 ac) from wildfire; 1.3 percent (116,100 ac) from timber
harvesting; and 0.7 percent (59,800 ac) from insects, disease, or other natural disturbances. This
accounted for a total range-wide loss of 7.2 percent, but we estimated an overall net decrease of
1.5 percent, owing to new nesting/roosting habitat recruitment. Range-wide, the observed rate of
habitat loss on federal lands was less than what was anticipated when the NWFP was designed,
mostly as a result of less timber harvesting than was anticipated. Losses from wildfire were
slightly higher than anticipated in federal reserved LUAs at the range scale. Insects and disease
accounted for less than 1 percent of losses. While dispersal habitat has shown a net increase of
2.2 percent on federal lands, dispersal-capable landscapes have been reduced in area by 5
percent, partially owing to losses of habitat on surrounding nonfederal lands but also owing to
large wildfires on federal lands.

Forest cover trends on federal lands during the next two to three decades are expected to benefit
spotted owls because significant recruitment of suitable nesting/roosting forest cover is expected
to offset many pre-NWFP losses (Davis et al. 2016). However, this expectation is based on
current rates of harvest and wildfire occurrence on federal lands, which may change depending
on future forest plan revisions and the predicted increased spatial extent, frequency, and severity
of wildfires due to climate change. In addition, competitive pressure from established barred
owls (as discussed elsewhere herein) has raised uncertainties about whether recruitment of
suitable forest cover will be enough to conserve spotted owls over the long term. If spotted owls
are to persist in LSRs under competitive pressure from barred owls, barred owl removal is likely
needed.

Spotted owl nesting/roosting habitat was projected to continue to decline for up to 50 years or
until about 2044 (USDA and USDI 1994, chap. 3 and 4, pg. 228) (and under the BLM RMP).
Eventually, habitat recruitment was expected to exceed losses and nesting/roosting habitat within
the LSR network would begin to increase and become less fragmented, providing greater
benefits for spotted owls as well as other late-successional forest species (USDA and USDI
1994, apps. J3-8). With foresight, the LSRs within fire-prone provinces were designed with
wildfire in mind. Late-successional reserves were delineated to be large enough to withstand
large wildfire events over 50 years such that unburned portions would maintain a well-connected
network of nesting/roosting and dispersal habitat (USDA and USDI 1994, app. J3-8 and 9).
However, this design feature may be challenged in the near future.

The recovery of future spotted owl habitat may be affected by climate change that could alter the
pattern and frequency of large wildfire within the northern spotted owl’s range. Climate change
is also expected to alter forest species composition within the Pacific Northwest by the end of the
21st century (Peterson et al. 2014). Subalpine forests are expected to recede in area while pine-
dominated forests will likely expand. Both of these forest types are normally not used for nesting
and roosting by spotted owls, and these potential changes will affect amounts and distribution of
future spotted owl habitat. While any changes in forest species composition over two decades
                                                                                                   91
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 101 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




were most likely due to disturbances (e.g., wildfire, timber harvest, etc.) or natural succession,
the potential for forest species composition changes resulting from changes in climate will need
to be considered in future monitoring (Davis et al. 2016, p. 37). Carroll et al. (2010) used a
climatic niche modeling approach to evaluate the regional system of LSRs for resiliency to
climate change for providing necessary resources of species associated with old forest. The LSRs
functioned better than expected by chance for capturing all of the species, but community
composition and interspecific interactions were also important to consider in evaluating
effectiveness of the reserves. As such, a fixed reserved system needs to provide for topographic
heterogeneity (i.e., designed for resilience) to have an increased likelihood of retaining the
biological diversity of old-forest ecosystems under climate change. Continued monitoring is
needed to adaptively manage under a changing climate.

One of the goals of the NWFP and more recently with the BLM RMP, was to protect and
enhance habitat for the spotted owls on federal lands. The first step in achieving this goal was to
reduce the rate at which habitat was being lost. Monitoring shows that the NWFP has been
effective at achieving this. Eventually, the NWFP (and under the BLM RMP) anticipated
restoration of habitat within the large reserve network over the course of several decades;
recruitment of habitat is currently occurring in portions of the range and beginning to help offset
losses (Davis et al. 2016).


EFFECTS TO SPOTTED OWL CRITICAL HABITAT

This section evaluates how the proposed action is likely to affect the capability of affected
critical habitat PBFs to support spotted owl life history requirements regardless of the species’
presence or absence in the affected critical habitat (77 FR 233:71876-72068). We also evaluate
how the impacts of the action may likely influence the designated functions of critical habitat at
the landscape, subunit and unit scale. As described in the final rule (p.71938) five possible
outcomes in terms of how proposed Federal actions may affect the PBFs of northern spotted owl
critical habitat or essential habitat qualities associated with that critical habitat area: (1) No
effect; (2) wholly beneficial effects (e.g., improve habitat condition); (3) both short-term adverse
effects and long-term beneficial effects; (4) insignificant or discountable adverse effects; or (5)
wholly adverse effects.

The designation of areas as critical habitat does not change land use allocations or management
direction under the BLM’s RMP, or other land management plans, nor does the critical habitat
rule establish any management plan or prescriptions for the management of critical habitat.
However, the Service encourages land managers to consider implementation of forest
management practices recommended in the Revised Recovery Plan to restore natural ecological
processes where they have been disrupted or suppressed (e.g.,natural fire regimes), and
application of ‘‘ecological forestry’’ management practices (e.g., Gustafsson et al. 2012, entire;
Franklin et al. 2007, entire; Kuuluvainen and Grenfell et al. 2012 entire) within critical habitat to
reduce the potential for adverse impacts associated with commercial timber harvest when such
harvest is planned within or adjacent to critical habitat. In sum, the Service encourages land
managers to consider the conservation of existing high-quality northern spotted owl habitat, the
restoration of forest ecosystem health, and the ecological forestry management practices
                                                                                                  92
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 102 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




recommended in the Revised Recovery Plan that are compatible with both the goals of northern
spotted owl recovery and management direction of land use plans such as the RMP (USDI FWS
2012b:71877).

The District’s FY20 Batch of Projects collectively will affect up to 2,178 acres of spotted owl
critical habitat in three different critical habitat sub-units. The primary impacts to critical habitat
will be removal and downgrade of approximately 1,207 acres NR/F habitat (PBFs 2 and 3)
(Table 18). Of the 1,207 acres of NRF habitat proposed for removal and downgrade, 47 percent
(572 acres) are in nesting roosting habitat (PBF 2) and 53 percent (640 acres) in foraging habitat
(PBF 3). The foraging stands may have large trees and high canopy cover, but they are often
dense, uniform and single story, lacking habitat components such as layering, diameter
distributions, snags and coarse woody debris. Approximately 585 acres of NR/F and dispersal-
only critical habitat are proposed for thinning that will maintain the current function of habitat.

Overall, the proposed action would lead to a 0.01 (KLE-3), 5 (KLE-5), and 0.6 (KLE-6) percent
reduction of the NRF (PBFs 2 and 3) habitat baseline (Table 18).

Removal and Downgrade of PBFs #2 and #3

The primary objective for the 1,156 acres of NR and F proposed for removal within critical
habitat is to meet SWO RMP/ROD directed timber ASQ volume targets on the Harvest Land
Base LUA. These acres habitat proposed for removal in the Bear Grub and Round Oak projects
would not be expected to obtain NRF conditions in designated critical habitat for decades. The
Biological Opinion for the BLM Western Oregon Resource Management Plan predicted that
uneven-aged management would result in the loss of PBFs #2 and #3. However, even with the
proposed loss, the prescriptions would promote more rapid development of stands containing the
elements associated with nesting-roosting habitat and would promote restoration of natural
disturbance regimes, compared to regeneration type treatments. The Service also concluded that
these losses would be mitigated because during this same time span that these the critical habitat
in reserved LUAs are expected to develop spotted owl habitat through ingrowth and through
management actions such as thinnings designed to speed the development of critical habitat
PBFs (USDI FWS 2016, pp. 690 and 691).

Up to six of the 1,156 acres of NRF/F proposed for removal are due to road and landing
construction. The road and landing construction would remove all vegetation and key habitat
components (layering, large trees, snags, coarse woody debris, and high canopy cover) and are
not expected to return to or obtain NRF/F functioning habitat as long as these areas are utilized
as roads or landings in the future.

Effects to spotted owl critical habitat PBFs through their removal are similar to the effects of
NRF removal as discussed in the Effects to Habitat section above and therefore will not be
repeated here but in general include the removal of large diameter trees, reduced layering and a
reduction in canopy cover etc.




                                                                                                     93
      Case 1:21-cv-00058-CL                Document 16-1             Filed 05/10/21        Page 103 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




KLE-3 – Within KLE-3 (Bear Grub) 0 acres of NRF habitat is proposed for removal. This
would not result in a change at the subunit scale (0 acres out of the 37,627 NRF acres of KLE-3
subunit).

KLE-5 – Within KLE-5 (Round Oak) up to 928 acres of NRF is proposed for removal. This
represents a five percent change of NRF habitat at the subunit scale and would not result in an
appreciable change at the subunit scale (928 acres per 18,233 NRF acres of KLE-5).

KLE-6 – Within KLE-6 (Bear Grub) up to 228 acres of NRF is proposed for removal. This
represents an approximately 0.5 percent change at the subunit scale (228 acres per 44,807 NRF
acres of KLE-6). The amount of change is not expected to result in an appreciable difference at
the subunit scale because 99 percent of the subunit is unaffected by the proposed action.

Table 18. Effects to Spotted Owl Critical Habitat from the Bear Grub and Round Oak Proposed
Actions, Medford District BLM FY20 Batch of Projects.
                                            NRF           NRF
                                                                     NRF Modify Dispersal Dispersal-   Dispersal     Total
                                          Removed      Downgrade                 -Only      Only     Quality Remove Habitat
                                                                       (acres)
                                           (acres)       (acres)                                     (NRF+Dispersal-
                                                                                Removed Modify                       Acres
                                                                                                                     3
                                         NR1    F2     NR1      F1   NR1    F2   (acres)      (acres)        only)          Treated
                                                                                                             81,323
KLE-3 (baseline acres from Table 11)                                                    43,696
                                                         37,627                                         (NRF + Dispersal-
                                                                                    (Dispersal-only)          only)

                          Bear Grub       0      0       0       5    0     0     103            21           103            129
% Change to KLE-3 Baseline Habitat No Change            - 0.01 %     No Change   - 0.2 %   No Change         -0.1%

                                                                                        13,045               38,252
KLE-5 (baseline acres from Table 11)                     18,233                                         (NRF + Dispersal-
                                                                                    (Dispersal-only)
                                                                                                              only)

                           Round Oak 525        403      0       0   21    65      34            55           962            1,103

% Change to KLE-5 Baseline Habitat            -5%     No Change      No Change - 0.03 % No Change            -2.5%
                                                                                                            132,943
KLE-6 (baseline acres from Table 11)                                                    88,136
                                                         44,807                                              (NRF +
                                                                                    (Dispersal-only)
                                                                                                         Dispersal-only)

                            Bear Grub     45    183      2      49    5    243    244            175          472            946
% Change to KLE-6 Baseline Habitat         -0.5%         -0.1%       No Change   - 0.3%    No Change         -0.4%
           1-   NRF = Nesting/Roosting/Foraging - PBF #2;
           2-   RF = Roosting /Foraging - PBF #3;
           3-   All Dispersal Baseline (Dispersal-only + NRF)



The proposed vegetation treatments in the Bear Grub Project would downgrade 2 acres of NR
habitat (PBF #2) and 54 acres of foraging habitat (PBF #3) in designated critical habitat. There
will be no NR or F downgrade in the Round Oak project. Treatments proposed to downgrade
foraging habitat in the Bear Grub project are located in the LSR LUA. In these areas the
treatments are silviculturally designed and intended to speed the trajectory of the development of
spotted owl nesting habitat, improve resiliency, and restore ecological functions (USDI BLM
2016a, pp. 70, 72, and 74). These treatments would also help meet the District’s non ASQ
timber ASQ targets, which is a bi-product of the primary objective. By conducting these types of
                                                                                                94
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 104 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




treatments in PBF #3, over the long term, it is anticipated that stand resiliency would improve
which would reduce fire risk and enhance the overall ecological condition of the stand and
immediate landscape. These types of treatments were proposed in the Western Oregon Proposed
Resource Management Plan/Final Environmental Statement (USDI BLM 2016b, p. 252) because
the increased spatial heterogeneity at multiple scales, and disruption of fuel continuity, can alter
potential fire behavior and may create conditions in which wildfire can occur without detrimental
consequences, reducing impacts to highly valued resources, including timber and wildlife habitat
(Finney 2001 and Jain et al. 2012). In stands that are not currently structurally-complex, the
creation of small openings and heterogeneous (patchy) stand composition would move
vegetation patterns and fuel loadings and arrangements toward conditions comparable to low-
and mixed-severity fire regimes (Agee 2002). Additionally, in general, studies have shown that
stands with higher fire resistance have reduced surface fuel loading, lower tree density, large
diameter trees of fire-resistant species, increased height to live crown, and discontinuous
horizontal and vertical fuels (USDI BLM 2016b, p. 243).

The current condition of the foraging stands proposed for treatment are generally either single-
storied homogenous stands and lacking structure, or layered stands lacking the large diameter
trees characteristic of supporting nesting habitat. Therefore, some long-term habitat benefits
may also be achieved from the proposed action as tree diameter growth increases, multi-layered
structure and species diversity develops. More immediate short-term impacts to spotted owls
and critical habitat PBFs are anticipated due to the removal of key habitat features coincident
with the likely use of the area by breeding spotted owls. According to the critical habitat rule,
these tradeoffs of short-term impacts and longer-term habitat development are tradeoffs that are
taken into consideration when designing dry forest restoration projects (USDI FWS 2012b, pp.
71881, 71942).

According to the 2012 Final Critical Habitat Rule (USDI FWS 2012b, pp.14062-14165), Section
7 consultations need to consider the temporal and spatial scale of impacts a proposed action may
have on the PBFs. As part of the Rule, the Service recommends using a scale that is relevant to
the needs and biology of the spotted owl and believes the 500-acre core-use area scale is a
reasonable metric for land managers to use as a screen when assessing effects on critical habitat.
The Rogue Basin Level 1 team has consistently used the 500-acre scale analysis in previous ESA
Section 7 consultations. However, in this case, it was evident without doing a site specific 500-
acre analysis that the amount of NRF removal and downgrade relative to the existing NRF at the
500-acre scale would be measureable. As a result, the District and the Service agree the removal
of 1,156 acres of NRF habitat may affect, and would likely adversely affect (LAA) spotted owl
critical habitat because it would result in a measurable removal of an essential physical or
biological feature.

The removal and downgrade of NRF (PBF #2) and F (PBF #3) habitat may affect and would
likely adversely affect spotted owl critical habitat.




                                                                                                 95
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 105 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Effects from the Removal of Dispersal Quality Habitat (NRF [PBFs #2 and #3] + Dispersal-
only [PBF#4])
The Bear Grub and Round Oak Projects would remove 381 acres of dispersal-only habitat in
designated critical habitat from vegetation treatments and road/ landing construction. The
removal of 1,156 acres of NR and F habitat that also serves as dispersal quality habitat, when
combined with the removal of dispersal-only habitat, would contribute to a reduction of dispersal
habitat (PBF #4) in these critical habitat sub-units. The removal of dispersal-quality habitat in
critical habitat may affect and likely adversely affect spotted owl critical habitat because it
would result in a measurable removal of PBFs.

The removal of dispersal habitat (NRF + dispersal-only) would not affect the intended
connectivity function of these sub-units (east/west and north/south connectivity). Habitat
supporting the transience phase of dispersal contains stands with adequate tree size and canopy
cover to provide minimal foraging opportunities and protection from avian predators. This may
include younger and less diverse forest stands, such as even-aged, pole-sized stands, than
foraging habitat but such stands should contain some roosting structures and foraging habitat to
allow for temporary resting and feeding during the movement phase (USDI FWS 2011).

Effects from NRF and Dispersal-Only Modify
The proposed vegetation treatments in the Bear Grub and Round Oak Projects would modify, but
maintain the function of 334 acres of NR and F habitat (PBFs # 2 and 3) and 251 acres of
Dispersal-only habitat (PBFs # 1 and 4) in designated critical habitat. The District would follow
the PDCs described above to ensure habitat would function post-treatment. As a result, no
adverse effects are anticipated to critical habitat as a result of these treatments because the
amount and condition of these PBFs would not change. Because PBFs are not anticipated to
change as result of these treatments, connectivity and demographic support functions of the
subunits are not expected to be altered.

Effects to Capable Habitat

Capable habitat is forests below the elevation limits of occupancy by territorial spotted owls,
excluding serpentine soil areas that are capable of growing and sustaining structural conditions
of spotted owl habitat (USDI BLM 2016a). Capable habitat is currently not spotted owl habitat
but can become dispersal or NRF habitat in the future, as the trees mature and the canopy closes.
Typically, capable habitat are young plantations.

Approximately 2,131 acres of early-seral (Capable) and Non-habitat will be treated (Table 3) and
329 acres of this total are in critical habitat. Of these 329 acres, only 17 acres (5 percent) are
proposed for road and landing construction (all in Bear Grub and in KLE-6) which would
preclude habitat development because of the potentially permanent nature of road and landing
construction. These 17 acres are distributed throughout the Bear Grub action area (Assessment,
p. 48). The proposed road and landing construction preventing the development of future spotted
owl habitat would not be an appreciable change in the KLE-6 sub-unit, because no more than
0.05 percent of the current capable habitat would be affected.



                                                                                                96
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 106 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




The remaining 296 acres of capable habitat in Bear Grub and 16 acres in Round Oak are
proposed for treatment with prescriptions that would not preclude the development of future
spotted owl habitat. In some cases, the prescriptions would speed the trajectory of developing
dispersal-only or nesting habitat in the next 20-30 years, consistent with Recovery Action 6.


Effects to Critical Habitat Subunits KLE-3, KLE-5, KLE-6 (landscape level)

Each of the subunits, KLE-3, KLE-5, and KLE-6, are expected to function as connectivity
between subunits and units and demographic support to the overall population (USDI FWS
2012b). There are approximately 100, 40, and 80 historical spotted owl sites for each of the
subunits, respectively (Assessment pp. 35).

Within the critical habitat subunits, the proposed action is removing dispersal-quality habitat
which is anticipated to result in 0.1 to 2.5 percent of change to the spotted owl dispersal-quality
habitat conditions within the subunits (Table18). This amount of removal, relative to the amount
of acres remaining as spotted owl habitat post treatment (over 97 percent per subunit), is not
expected to appreciable reduce the connectivity function within the subunits. Also from a
landscape perspective, the watersheds of the action areas are expected to have sufficient habitat
for dispersal function (see Habitat Effects section above). This is because habitat supporting the
transience phase of dispersal contains stands with adequate tree size and canopy cover will
remain post-harvest and provide minimal foraging opportunities and protection from avian
predators. This may include younger and less diverse forest stands, such as even-aged, pole-
sized stands, than foraging habitat but such stands should contain some roosting structures and
foraging habitat to allow for temporary resting and feeding during the movement phase (USDI
FWS 2011).

From a provincial perspective and prior to the 2018 fires, Davis et al. (2016 p. 28 and Figure 9 p.
33) concluded that the large (NWFP) reserve network (which overlaps large portions of critical
habitat) remains mostly intact for dispersal, even with many large fires occurring within them.
The impacts of fire are reflected in an updated habitat baseline and analyzed herein. The impacts
from the fires have contributed to dispersal-habitat function challenges in the southern Oregon
forest-landscape. However, the redundancy of the NWPF reserve system along with BLM
increasing the acres of protected reserves under their recently revised RMP (which portions
overlap critical habitat) is anticipated to continue to facilitate dispersal and connectivity function
of critical habitat. Under the proposed action, only a minor amount of NRF removal (from 2 to
10 acres for any subunit) are proposed in the LSR system in the action areas. This amount of
removal is not expected to alter the recovery functions of the LSR in the action area, nor the
intended connectivity function of critical habitat. Whereas the greatest proportion of NRF
removal within critical habitat within the action is proposed in the HLB, as expected under the
RMP.

The proposed removal and downgrade of NRF and removal of dispersal-only habitat within
critical habitat subunits KLE-3, KLE-5 and KLE-6 would not alter the intended subunit function
of providing demographic support for spotted owls. This is because while adverse effects are
anticipated from habitat removal and downgrade, incidental take of spotted owls is being avoided
                                                                                                   97
        Case 1:21-cv-00058-CL        Document 16-1        Filed 05/10/21      Page 107 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




under the proposed action. As a result, the demographic support function in these subunits is not
anticipated to be meaningfully impacted (Assessment, p. 48).

Beneficial Effects to Critical Habitat

The following beneficial effects may be realized as a result of implementation of the proposed
action:
    x    Thinning in simple stands of F (maintain and downgrade) and dispersal-only habitat
         would accelerate tree growth and promote the development of structurally complex forest
         conditions. See the Table 16 for site specific post-harvest desired conditions.
    x    Very dense stands would be opened by thinning, thereby improving the ability for spotted
         owls to disperse within these stands by providing more “flying space.”
    x    Treated stands are likely to be more ecologically sustainable because residual stands
         would be less susceptible to suppression mortality, as well as mortality from insects and
         disease.
    x    Treated stands may provide additional protection to adjacent untreated NRF stands from
         wildfire by making more fire resilient stands through stand density and ladder fuel
         reduction.
    x    Single tree selection would reduce stand density to increase tree growth, quality, and
         vigor of the remaining trees; create diversified stand structure (height, age, and diameter
         classes), develop spatial heterogeneity within stands; increase resilience of forest stands
         to wildfire, drought, insects, by reducing stand density and ladder fuels; and increase
         growing space and decrease competition for large and/or legacy pine, oak, and cedar.

Summary for Critical Habitat

The Bear Grub and Round Oak Action Areas consist of effects to 6,050 acres of spotted owl
habitat. Of which, 3,100 acres impacted will be due to the removal and downgrade of NR/F
habitats. Overall, the proposed action would lead to a 0.01 (KLE-3), 5 (KLE-5) and 0.6 (KLE-6)
percent reduction of the NRF (PBFs 2 and 3) habitat baseline (Table 18).

Vegetation and fuels management in dry and mixed-dry forests, such as in the action area, may
be appropriate both within and outside designated critical habitat where the goal of such
treatment is to conserve natural ecological processes or restore them (including fire) where they
have been modified or suppressed (Allen et al. 2002, pp. 1429–1430; Spies et al. 2006, pp. 358–
361; Fiedler et al. 2007, entire; Prather et al. 2008, entire; Lindenmayer et al. 2009, p. 274;
Tidwell 2011, entire; Stephens et al. 2009, pp. 316–318; Stephens et al. 2012, pp. 557–558;
Franklin et al. 2008, p. 46; Miller et al. 2009, pp. 28–30; Fule et al. 2012, pp. 75–76) (USDI
FWS 2012b). These types of management activities are encouraged in the RMP through
treatments in the HLB UTA. While some of the actions are considered as “habitat removal”,
UTA prescriptions provide for the retention of forest structure based on current stand
condition(s) and the retention will provide for more rapid development of older forest
characteristics relative to a regeneration harvest. The UTA prescriptions include leaving some

                                                                                                   98
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 108 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




larger diameter trees and thinning across all diameter classes which eventually promotes broader
forest structure. Uneven-aged management in these stands are expected to promote restoration
of natural disturbance regimes, compared to regeneration type treatments. The Service’s
Opinion on the RMP concluded that these losses would be offset because during this same time
span because critical habitat in the LSR LUAs are expected to develop spotted owl habitat
through ingrowth (see LSR section below) and management actions such as thinnings designed
to speed the development of critical habitat PBFs (USDI FWS 2016, pp. 690 and 691).

Despite potential adverse effects associated with habitat removal, the type, location, and
proportional impacts will not affect the designated function of critical habitat at the action area or
the subunit scale (between 0.01 and 5 percent). These actions will not compromise the capability
the affected subunits to fulfill its intended conservation function, nor does this represent an
appreciable reduction in the conservation value of the entire designated critical habitat. In some
cases, these reductions occur in areas of low likelihood of use and are expected to result in a
landscape that will be more resilient to future disturbances.
The proposed action is consistent with the Service’s Opinion on the BLM’s RMP. Analyzed in
context with the Plan’s provisions for ingrowth, the proposed action is not expected to alter any
critical habitat subunit to a point that would appreciably diminish the value of critical habitat
sub-units for the conservation of spotted owls, as:
• adverse impacts will occur on only a very small portion of these sub-units;
• the ability of the sub-units to support dispersing spotted owls are expected to be retained post-
treatment supporting the life history needs of dispersing spotted owls;
• demographic support is not expected to be compromised because incidental take of spotted
owls are not anticipated.

Overall, no adverse impacts are expected at the scale of spotted owl critical habitat units, as only
minimal adverse effects are expected at the sub-unit scale. No adverse impacts are expected at
the scale of spotted owl network, as only minimal adverse effects are expected at the unit scale.
For these reasons, adverse modification to critical habitat is not expected.

While many of the spotted owl sites would be adversely affected, these sites are not currently
occupied. Surveys are ongoing and units would be dropped or modified if resident singles or
territorial pairs are located. Therefore, even though adverse effects are likely at these sites, PDC
and conservation measures are in place that would avoid affecting owls and the demographic
support of these sub-units.

Contribution to Recovery

Spotted owl critical habitat was designated to provide for adequate amounts of habitat to allow
for recovery of the species across the range. Although most of the designated network occurs on
Federal lands managed by the USFS, 12 percent of the overall network is managed by BLM
under the RMP. Of this total on BLM lands, 15 percent (or 1.8 percent of the overall spotted owl
critical habitat designation) is within the HLB and is potentially adversely affected by the RMP
proposed action.


                                                                                                   99
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 109 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Removal of habitat has the potential to preclude spotted owl dispersal through the harvest or
modified stands in the HLB. As noted in the spotted owl critical habitat revision (USDI FWS
2012a), the ability of spotted owls to disperse is a biological need best assessed at a landscape
scale larger than a forest stand. In the Service’s Opinion (p. 584) on the RMP, the Service
concluded that the spatial configuration of reserves, the management of those reserves to retain,
promote and develop spotted owl habitat, the management of the HLB and the scheduling of the
management of the HLB are expected to provide for spotted owl dispersal between
physiographic provinces/modeling regions and between and among large blocks of spotted owl
habitat designed to support clusters of reproducing spotted owls. Therefore, the Service does not
expect timber harvest, such as proposed herein, during the interim (take avoidance) period to
influence the distribution of spotted owls at the local, action area or range-wide scales.

This critical habitat network is expected to provide for nesting/roosting, foraging and dispersal of
spotted owls across the BLM lands. This is because the BLM has located their LSRs where
modeling demonstrates that large blocks of critical habitat PBF 2 (nesting/roosting habitat) can
form in a well-distributed manner across the BLM lands. Because the critical habitat network
was designed in the same manner, there is substantial overlap of critical habitat and the reserved
LUAs. We expect a substantial improvement in the condition of spotted owl critical habitat
PBFs in these reserves. By distributing the reserved LUAs to incorporate blocks of high-quality
critical habitat across BLM lands, the role of critical habitat in providing spotted owl
immigration and emigration will be facilitated. Demographic and genetic interchange are both
vital to the conservation of spotted owls, and PBF 2 represents the highest quality dispersal
habitat. Spotted owls are expected to be able to utilize spotted owl critical habitat that is PBFs 2,
3 and 4 within these reserves for movement within and between reserves. In addition, portions
of the HLB that are critical habitat may also provide areas of support for spotted owl movement.
Although PBFs 2, 3 and 4 will be lost in critical habitat across the HLB where timber
management occurs, these losses will occur over the next 50 years which will retain some of
those habitat elements in declining amounts over the next five decades. The HLB is not where
recovery of the spotted owl will be focused. Future development of spotted owl habitat and
management of barred owls in the LSR LUA is expected to provide for territories that will
support future spotted owl populations (USDI FWS 2016 p. 583). Under the RMP, individual
projects, such as proposed herein, while having adverse effects, are expected to have an overall
net positive conservation outcome at the landscape scale of the plan and to improve habitat
conditions for the spotted owl in the LSRs (USDI FWS 2016 pp 637-638).


CONSIDERATION OF THE SPOTTED OWL RECOVERY PLAN

The Revised Recovery Plan for the Spotted Owl (USDI FWS 2011) identifies discrete recovery
units throughout the entire range of the spotted owl. These recovery units are based on
physiographic provinces defined by unique biological and physical factors that provide essential
survival and recovery functions for the spotted owl. The Plan identifies the primary range-wide
threats to the spotted owl as competition with the barred owl and habitat loss or degradation,
primarily from stand-replacing wildfire and other disturbances. The Plan describes a Recovery
Strategy and discretionary Recovery Actions that includes habitat conservation and active forest
management as necessary steps to address these threats; including: conserving more occupied
                                                                                                 100
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 110 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




habitat and unoccupied high-value habitat; and encouraging and initiating active management
actions that restore, enhance and promote development of high value habitat, consistent with
broader ecological restoration goals (USDI FWS 2011, III-4-5). Specific text in the Plan
addresses the disparate issues which face the spotted owl across its range.

In the disturbance-prone drier forests of the Oregon Klamath and the southern Oregon west
Cascades Physiographic Provinces, where the District’s FY20 Batch of Projects are located, the
Plan recommends, through discretionary actions, that active management be conducted “in a way
that reconciles overlapping goals of spotted owl conservation, responding to climate change and
restoring dry forest ecological structure, composition and processes, including wildfire and other
disturbances (USDI FWS 2011, III 20-21).

The Klamath Province, in particular, is threatened by ongoing habitat loss as a result of wildfire
and effects of fire exclusion on vegetation change (USDI FWS 2011, I-8). The dry forests of the
southern Oregon Cascades are more similar to forests in the Klamath Province than farther north
in the Cascades and susceptible to wildfire (see Davis et al. 2016, p. 39 and Figure 13).
Potential management in older forests, either for climate-related management or spotted
owl recovery, must explicitly weigh the relative trade-offs of silvicultural activities in these
systems (USDI FWS 2011 III-18).

As a general rule, forest management activities that are likely to diminish a home range’s
capability to support spotted owl occupancy and reproduction in the long-term should be
discouraged. However, the Service recognizes that land managers have a variety of forest
management obligations. Including that it may be necessary to maintain or improve ecological
conditions where the intent is to provide long-term benefits to forest resiliency and restore
natural forest dynamic processes, when implemented in a landscape context and carefully
applied prescriptions (USDI FWS 2011, III-45). Such actions may include silvicultural
treatments that promote ecological restoration and are expected to reduce future losses of spotted
owl habitat and improve overall forest ecosystem resilience to climate change, which should
result in more habitat retained on the landscape for longer periods of time (USDI FWS 2011, II-
11). Land managers should not be so conservative that, to avoid risk, they forego actions that are
necessary to conserve the forest ecosystems that are necessary to the long-term conservation of
the spotted owl. But they should also not be so aggressive that they subject spotted owls and
their habitat to treatments where the long-term benefits do not clearly outweigh the short-term
risks. Finding an appropriate balance to this dichotomy will be an ongoing challenge for all
engaged in spotted owl conservation and Federal actions will be subject to section 7 consultation
allowing for site specific analysis of effects on spotted owls (USDI FWS 2011, II-11-12).

Increasingly, objectives for forests with moderate- or mixed-severity fire regimes, such as in
southwestern Oregon, are to restore successfully diverse landscapes that are resistant and
resilient to current and future stressors (Hessberg et al. 2016). Best available information
indicates that large portions of the forested landscape in the southern Oregon have missed
frequent, low-intensity fires, and current conditions of stands are severely departed from historic
conditions (Hessberg et al. 2016 and Haugo et al. 2015). This leads to the prospect of more high
severity and extent of large-scale fires, as suggested by Davis et al. (2016). There is scientific
debate regarding past and future fire frequency in the dry forest systems and whether to actively
                                                                                                101
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 111 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




manage at risk stands (Hessberg et al. 2016 and Odion et al. 2014). The Recovery Plan and
Critical Habitat rule acknowledged differences of opinion in the literature but concluded that
active forest management is needed in dry-forests.

Recovery plans are not regulatory documents; rather, they provide guidance (discretionary) to
bring about recovery and establish criteria to be used in evaluating when recovery has been
achieved. The BLM continues to work with the Service to incorporate Recovery Goals and
Actions consistent with BLM laws and regulations and the Service’s Northern Spotted Owl
Recovery Plan (USDI FWS 2011). The BLM is a participant in the inter-organizational spotted
owl working group (Recovery Action 1) and will continue demographic monitoring to address
Recovery Actions 2 and 3. Regionally, the BLM is assisting in spotted owl conservation through
implementation of Recovery Action 29, which is the experimental removal of barred owls.
During this experiment, the BLM will not authorize timber harvest activities that would result in
incidental take of spotted owls.

Besides the broader recovery actions mentioned above, three recovery actions are relevant to the
FY20 Batch of Projects: 6, 10 and 32 were applied/incorporated at the RMP and therefore
District level. Each of these discretionary recovery actions are discussed below. Further, the
Plan recommends continued application of the NWFP reserve network (USDI FWS 2011, p. III-
41) on Forest Service administered lands along with the BLM’s 2016 RMP Late-Successional
Reserves which helps the Service evaluate projects, such as the FY20 Batch of Projects, in terms
of their ability to contribute to the overall recovery of the spotted owl.

Recovery Action 6 – “..modify younger stands to accelerate the development of structural
complexity…”

Approximately 338 acres of thinning treatments (262 acres in Bear Grub and 76 acres in Round
Oak) are prescribed units proposed in dispersal-only habitat and capable habitat that have the
potential to develop into nesting habitat based on their plant association series and site potential
(Assessment, p.51). These treatments would accelerate the development of structural complexity
and biological diversity.

Recovery Action 10 – “Conserve spotted owl sites and high value spotted owl habitat to provide
additional demographic support to the spotted owl population.”

The FY20 Batch of Projects incorporated Recovery Action 10 principles to the extent it was
compatible with the primary purpose and need of the forest management projects. To inform
BLM decisions on avoiding and minimizing impacts to spotted owls, the District prioritized
spotted owl sites based on occupancy status. If occupied, the District would conduct modify
treatments to maintain habitat function, and/or would not remove habitat below best available
information for habitat fitness. However, in order to meet other management directions,
treatments are proposed in known home ranges (Assessment and USDI BLM 2016a, Appendix A
entire).
Further, District staff has/will work collaboratively to design treatments that will avoid incidental
take of spotted owls due to habitat modifying actions, until implementation of a barred owl

                                                                                                 102
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 112 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




management program is in place (USDI BLM 2016a, p. 30). Spotted owl sites and NRF habitat
associated with harvest units will be surveyed to protocol (USDI FWS 2012a) prior to harvest
and if spotted owls are located, the BLM will drop or modify the prescriptions to reduce
potential adverse effects to spotted owls and avoid incidental take of spotted owls. BLM’s take
avoidance strategy is their primary contribution to Recovery Action 10 implementation.

Recovery Action 32 – “Because spotted owl recovery requires well distributed, older and more
structurally complex multi-layered conifer forests on Federal and non-federal lands across its
range, land managers should work with the Service as described below to maintain and restore
such habitat while allowing for other threats, such as fire and insects, to be addressed by
restoration management actions. These high- quality spotted owl habitat stands are
characterized as having large diameter trees, high amounts of canopy cover, and decadence
components such as broken-topped live trees, mistletoe, cavities, large snags, and fallen trees.”

The intent of Recovery Action 32 is to maintain the older and more structurally complex multi-
layered conifer forests on federal lands in order to not further exacerbate the competitive
interactions between spotted owls and barred owls (USDI FWS 2011 III-67; USDA and USDI
2010). The land use allocations, management direction, and the guidance in the RMP provides
contributions toward Recovery Action 32 (USDI BLM 2016a) (Assessment, p. 52).

Management Direction in the SWO RMP/ROD (USDI BLM 2016a, p. 71) directs “protection”
of structurally complex forests specifically identified at the stand level which was mapped based
on data base inquiries during the RMP development process. This mapping process resulted in
having 7,571 acres of mapped LSR (including stand level mapped LSR) in the Bear Grub and
Round Oak Action Areas. Approximately, 447 acres of these mapped LSR (RA32) seven
percent) are proposed for treatment (443 acres in the Bear Grub Project and 4 acres in the Round
Oak Project). However, these acres do not have the characteristics of a structurally complex
forest, so there would be no effect to Recovery Action 32 type habitat from this treatment. These
were field verified by the wildlife staff. Field level identification of structurally complex forest
at the District level was informed by the interagency SW Oregon process for determining
structurally complex forest (USDA USDI 2010).

None of the LSR LUA that has been field verified to be structurally complex would be removed
or downgraded in these action areas. The LSR (District Identified structurally complex habitat
(Recovery Action 32) Acres) LUAs constitute the BLM’s contribution to Recovery Action 32 in
the Revised Recovery Plan for the Northern Spotted Owl (USDI FWS 2011) (USDI BLM
2016a).

Besides the RMP/ROD directed complex forest identification for LSRs, District staff conducted
field work to identify structurally complex forest within the Bear Grub and Round Oak treatment
units. This field-based survey resulted in the identification of 281 acres of Recovery Action 32
habitat in the HLB LUA (Assessment Table 20). Of the 281 acres, the District proposes
treatment, collectively of 256 acres: 68 acres in Bear Grub and 188 acres in Round Oak action
areas. The proposed treatment is consistent with direction in the SWO RMP/ROD not to forego
timber harvest of stands in the HLB (USDI BLM 2016a, p. 127).

                                                                                                103
       Case 1:21-cv-00058-CL             Document 16-1       Filed 05/10/21      Page 113 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




The Service’s Opinion of the RMP anticipated that the majority, but not all, of the structurally
complex forest would be mapped and designated as LSR LUA (USDI FWS 2016, pp. 225, 236,
522 and USDI BLM 2016a). Overall though, the 2016 RMP provides extensive protection of
structurally complex habitat through the LSR protections. For example, within the two action
areas, there is approximately 7,571 acres of identified in the 2016 RMP GIS layers as structurally
complex, multilayered stands potentially meeting Recovery Action 32. Harvest activities are
prohibited in these stands with the exception of certain situations (USDI BLM 2016a, p.71
footnote). These acres comprise 22 percent of the total reserve acres in the combined action
areas (33,959 acres). There are nearly 175,000 acres more habitat in reserves under the 2016
RMP compared to previous BLM RMPs.


Table 19. Recovery Action 32 Summary for the Bear Grub and Round Oak Projects,
Medford District BLM FY20 Batch of Projects.
                District Identified structurally complex
                                                             Treated Structurally Complex Habitat Acres
                habitat (Recovery Action 32) Acres
Project         District Staff          2016 SWO
                Field Identified        RMP/ROD Mapped                           2016 SWO RMP/ROD
                                                             HLB
                in Project Area in      LSR/RA 32 Habitat                        Mapped LSR/RA 32
                HLB                     in the Action Area
                                                             68                  443

                                                                                 29 acres F removal (in low RHS
                91                                                               and 2 in roads/landings)
Bear                                                                             56 acres F downgrade
                11 patches (0.5 to 32   5,112
Grub            acres)                                       68 acres removed     86 F maintain
                                                                                  29 acres dispersal only removed
                                                                                 (3 roads/landings)
                                                                                 83 acres dispersal-only maintain
                                                                                 161 acres non-habitat/capable

                190                                          188                 4
Round                                                                            2 acres NR removal
                34 patches (0.1 to 30   2,459                183 acres removed
                                                                                 (roads/landings)
Oak             acres)                                       5 maintained        1 acre dispersal-only removal
                                                                                 1 acre capable
          Total 281                     7,571                256                 447


CUMULATIVE EFFECTS

Cumulative effects are those effects of future State or private activities, not involving Federal
activities, that are reasonably certain to occur within the action area of the Federal action subject
to consultation (50 CFR 402.02). Future federal actions that are unrelated to the proposed action
are not considered in this section because they will require separate consultation pursuant to
section 7 of the Act.

Updates to habitat from post-harvest monitoring of recent BLM timber sales within these action
areas have been included in this Opinion.
                                                                                                          104
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 114 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




The Action Areas have a checkerboard pattern of ownership of private land interspersed with
BLM. Management practices occurring on private lands range from residential home site
development to intensive industrial timber management. The majority of state and private
forests in Washington, Oregon, and Northern California are managed for timber production.
Non-federal lands are not expected to provide demographic support for spotted owls across and
between physiographic provinces (Thomas, et al. 1990; USDA and USDI 1994a). Historically,
non-federal landowners practiced even-aged management (clear-cutting) of timber over
extensive acreages. Private industrial forestlands are managed for timber production and will
typically be harvested between 40 and 60 years of age, in accordance with State Forest Practices
Act Standards.

The Medford BLM assumes past management practices on private lands will continue. The
BLM anticipates some loss of owl habitat on private lands, but cannot predict the rate of loss,
types of spotted owl habitat affected, or the specific location of harvest. BLM does not track
private land harvest activity. Harvest activities, including salvage logging on state and private
lands can be expected to impact spotted owls located within adjacent federal lands by removing
and fragmenting habitat and through disturbance activities adjacent to occupied sites during
sensitive periods. The Oregon Forest Practices Act Rules (OAR 629-665-0210) protects spotted
owl nest sites (70-acre core areas) for at least three years after the last year of occupation.

Reciprocal ROW permit holders may fell hazard trees and adjacent trees on BLM lands.
Landowners or their agents are required to obtain Road Use Permits to build roads across BLM
managed land for commercial purposes or to haul commercial products on BLM maintained road
systems. Reciprocal ROWs with private parties already cover many existing road activities in
the Action Area. According to BLM Information Bulletin (IB) # OR-2000-174, this is a non-
discretionary action, including the disposal of the logs. If these areas occur in LSR or Riparian
Reserves, the BLM cannot ask the permittees to leave these trees as coarse woody debris.

The Service assumes that non-federal land management actions in the action areas would
continue at current levels. Non-federal land conditions are expected to continue to degrade in the
action areas over time, but it is the Federal lands in the action areas that are anticipated to
provide for the long-term conservation of the spotted owl. Therefore, cumulative impacts do not
change the significance of our determinations/finding made to the species under the effects of the
proposed action section.


CONCLUSION

After reviewing the current status of the spotted owl and its critical habitat, the environmental
baseline for the action area, the effects of the proposed action, including all measures proposed
to avoid and minimize adverse effects, and the cumulative effects, it is the Service’s Biological
Opinion that the action, as proposed, is not likely to jeopardize the continued existence of the
spotted owl, and is not likely to destroy or adversely modify spotted owl critical habitat.



                                                                                                105
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 115 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




The Service reached these conclusions for the following reasons:

The majority of NRF habitat each action area, 96 and 83 percent for Bear Grub and Round Oak
remains un-treated under the proposed action (Table 5, Table 6, and Table 12).

Approximately six percent of the Bear Grub and less than six percent of the Round Oak action
areas are proposed for treatments. About 25 percent (1,018 acres) of the overall NRF treatment
acres are outside of known spotted owl home ranges (Assessment Table 17). There are also 16
spotted owl site centers outside of the Action Area with a portion of the home range overlapping
the Action Area and no treatments are proposed within these home ranges.

The adverse impacts of the proposed action are not expected to preclude the capability of spotted
owls to disperse at a landscape scale because sufficient levels of dispersal quality- habitats are
expected to be available for habitat connectivity as per individual watershed and collectively for
the action areas.

Approximately 385 acres of dispersal-only habitat and approximately 312 acres of capable
habitat are proposed for treatment (Modify) with the intended purpose of speeding the
development trajectory toward NRF or dispersal-only only habitat. Depending current stand
condition, development of spotted owl habitat could occur in the next 20-30 years.

Although there are 43 known spotted owl home ranges (including 3 home ranges with original
and alternate site locations) that could be impacted, the RMP management direction calls for the
avoidance of incidental take of spotted owls. Therefore, the impacts should not resonate to the
provincial or range-wide scales.

Physical impacts to habitat and disturbances to individuals will be reduced or avoided per
measures described in the PDCs. To avoid and minimize the disturbance, and/or physical injury
distance to spotted owls, appropriate timing restrictions for proposed activities will be
implemented by the District.

Spotted owl protocol (USDI FWS 2012a) surveys are still ongoing at the time of this
consultation. If spotted owls are located during remaining protocol surveys before the time of on
the ground implementation, units would be dropped or modified to eliminate potential adverse
effects that could lead to an incidental take determination.

Over the last two decades, the rates of habitat loss from high severity fires have
disproportionately affected Oregon and California Klamath Physiographic Provinces
(particularly reserves) and to some extent the Oregon West Cascades province. Most of the
overall losses (73 percent) occurred within the federally reserved land use allocations, or a loss
of about 7.5 percent of the habitat reserved by the NWFP. The majority of these losses occurred
in the California and Klamath Physiographic Provinces, largely resulting from the effects of high
severity fires (Davis et al., 2011, p. iii; Davis et al. 2016, pages 23, 35-38). However, forest
succession is resulting in habitat recruitment that has compensated somewhat for some of these
losses from disturbances; therefore, the net decrease of habitat is less than the gross decrease as
represented by the values presented above.
                                                                                                106
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 116 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




While NRF will be removed as a result of Bear Grub and Round projects, harvest activities in the
HLB (MITA, LITA and UTA) are primarily for ASQ, secondarily are intended to create more
fire resilient stands and may reduce the overall fire risk to remaining adjacent spotted owl habitat
on the landscape. Harvest in the LSR is consistent with the RMP, toward developing spotted owl
habitat.

The conservation needs of the spotted owl will continue to be met at the provincial and range-
wide scale because the proposed action is consistent with the management direction and strategy
of the BLM’s RMP. For example, the RMP provides for the function of large blocks of habitat
for reproducing spotted owls and the ability of the landscape to support spotted owl movement
between those blocks. It is anticipated that the LSR related treatments will provide long-term
habitat benefits such as tree diameter growth increases, multi-layered structure and species
diversity development. However, immediate short-term impacts are anticipated due to the
removal of key habitat features such as layers, perches for foraging, and some concealment
cover. The Service’s Opinion on the BLM’s RMP concluded that these losses would be offset
because during this same time span because critical habitat in the LSR LUAs are expected to
develop spotted owl habitat through ingrowth and management actions such as thinnings
designed to speed the development habitat.

In addition, the proposed action incorporates discretionary recommendations set forth in the
Northern Spotted Owl Recovery Plan and as incorporated at the RMP level. This includes
meeting the intent of Recovery Actions 6, 10, 29 and 32, along with implementing dry forest
restoration treatments at the landscape scale. These type of treatments are discussed and
encouraged in the Recovery Plan (USDI FWS 2011, pp III-32-39). While the proposed action is
modifying (removing) high quality habitat as defined in the spotted owl recovery plan, the high
quality habitat is primarily within the HLB and removing structurally complex habitat in the
harvest land-base is anticipated under the Service’s Opinion on the RMP. On a broad scale, the
BLM is currently protecting more late-successional habitat through LSR protections than in
previous RMPs which is likely to help reduce interference competition from barred owls.

With implementation of the proposed action, the vast majority of spotted owl NRF habitat in the
action areas will be retained in a functional condition on the landscape. Although the loss or
downgrade of existing NRF habitat is certainly an adverse effect to the spotted owl, the proposed
action was specifically designed to disperse habitat impacts on the landscape in a manner that
avoids take of spotted owls, enhances the resiliency of remaining stands in the action area to
wildfire, and retains the capability of NRF habitat in the action area to support the life history
requirements of the spotted owl. Wildfire has become a more significant threat to spotted owls
and their habitat in this portion of its range due to higher than natural fuel-loading following
decades of fire suppression and the warming and drying effects of climate change. Land
management actions that enhance forest stand resiliency to wildfire, retain functional NRF
habitat, and avoid take should benefit the conservation of the spotted owl. Therefore, population
impacts are not expected to resonate at the range-wide level. As a result, the proposed action is
not expected to jeopardize spotted owls at the range-wide scale where the jeopardy determination
is made.



                                                                                                107
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 117 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Overall, the proposed action would lead to a 0 (KLE-3), 5 (KLE-5) and 0.5 (KLE-6) percent
reduction of the NRF (PBFs 2 and 3) habitat baseline (Table 18) within these critical habitat sub-
units. The intended function of the subunits are for landscape connectivity and demographic
support and are not expected to appreciably diminish as a result of the proposed action.

The District developed the Bear Grub and Round Oak projects consistent with the dry forest
recommendations in the critical habitat rule so as to promote and conserve biodiversity, and
restore more natural vegetation and disturbance regimes and heterogeneity conducive to the
long-term conservation of the spotted owl (USDI FWS 2012b, pp. 71908-71911).

Despite potential adverse effects associated with habitat removal, the type, location, and
proportional impacts will not affect the designated function of critical habitat at the action area or
the subunit scale (between 0 and 5 percent). These actions will not compromise the capability
the affected subunits to fulfill its intended conservation function, nor does this represent an
appreciable reduction in the conservation value of the entire designated critical habitat. In some
cases, these reductions occur in areas of low likelihood of use and are expected to result in a
landscape that will be more resilient to future disturbances.
The Service, in August 2016, issued a non-jeopardy and non-adverse modification biological
opinion (Opinion) (USDI FWS 2016) on the Bureau of Land Management’s Resource
Management Plan (USDI BLM 2016a) as related to the northern spotted owl and spotted owl
critical habitat. Under the Opinion, the conservation needs (USDI FWS 2016, pp. 486-490) of
the spotted owl were analyzed in relation to the Plan level RMP and the Service found the RMP
to be consistent with the recovery needs of the spotted owl by providing for a well distributed
network of large block reserves with adequate opportunities for dispersal and by supporting a
barred owl management program if, after compliance with NEPA, MBTA and other applicable
requirements, the Service decides such a program would be effective and feasible. The RMP
also precludes incidental take of spotted owls from timber harvest until such a program is
implemented or consultation is reinitiated. Finally, the Opinion concluded that the RMP is
consistent with the functioning of the critical habitat network to serve its intended conservation
role.
The proposed action is consistent with the Service’s Opinion on the BLM’s RMP. Analyzed in
context with the Plan’s provisions for ingrowth, the proposed action is not expected to alter any
critical habitat subunit intended functions of connectivity and demographic support to a point
that would appreciably diminish the value of critical habitat sub-units for the conservation of
spotted owls, as:

• adverse impacts will occur on only a very small portion of these sub-units;
• the ability of the sub-units to support dispersing spotted owls are expected to be retained post-
treatment supporting the life history needs of dispersing spotted owls;
• demographic support is not expected to be compromised because incidental take of spotted
owls are not anticipated.

The proposed action is expected to improve the affected areas’ resilience to climate changes, as
the project is designed to reduce the action areas risk of uncharacteristic wildfire. Therefore,
potential climate change interactions (i.e., changes in temperature and precipitation) do not
                                                                                                  108
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 118 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




exacerbate the significance of our determinations/findings made to the species under the effects
of the proposed action section.
In the Service’s Opinion on the RMP, it was determined that spotted owl populations will
continue to decline precipitously and be locally extirpated across the range due to barred owl
competition regardless of how much habitat is conserved unless the barred owl threat is
addressed. Modeling conducted to support the BLMs PRMP/FEIS and section 7 consultation
supports the Service’s opinion. In recognition of this the BLM and the Service developed a two
part strategy to support the survival and recovery of northern spotted owls: the designation of
the reserve network designed to protect and support development of existing and future spotted
owl habitat sufficient for recovery of viable populations; and implementation of a barred owl
management program meeting defined parameters to support spotted owl survival. Recognizing
that a barred owl management plan would take time to develop and implement, the strategy also
included avoidance of incidental take from timber harvest to minimize effects on survival. No
incidental take from timber harvest activities will be authorized, until such time as a barred owl
management program is implemented. It is the Service’s opinion that the take prohibition
combined with habitat protection and development in the reserve network adequately support
northern spotted owl survival and recovery. If a barred owl strategy meeting the parameters
described in the RMP Opinion is not implemented prior to 2024, BLM is supposed to re-initate
consultation of the RMP and would be under the prohibitions of section 7(d) of the act.

As analyzed herein, while adverse effects to the spotted owl and spotted owl critical habitat are
anticipated, the Service concludes that the District’s implementation of the FY20 Batch of
Projects are not likely to jeopardize the continued existence of the spotted owl or to destroy or
adversely modify critical habitat and as such, are consistent with the Biological Opinion on the
RMP.


INCIDENTAL TAKE STATEMENT

From the analysis presented above, the Service determined that spotted owls are likely be
adversely affected by the proposed action, but the proposed action is not likely to jeopardize the
continued existence of the spotted owl, or result in the destruction or adverse modification of
critical habitat. Spotted owls present in the project area could be exposed to stressors caused by
the proposed action, but as part of the proposed action, the BLM will implement project design
criteria such as timing restrictions to avoid or minimize disturbance of spotted owls; in addition,
BLM will survey known spotted owl sites in areas proposed for treatment, and will drop the area
from treatment, or modify the treatment prescription, to avoid take if spotted owls are detected.
As such, the Service does not anticipate the Bear Grub and Round Oak proposed actions
will incidentally take any spotted owls because take as defined in the Act is not reasonably
certain to occur.




                                                                                                109
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 119 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Reasonable and Prudent Measures

No reasonable and prudent measures are set forth below because no take of the spotted owl is
anticipated. However, the District has agreed under the proposed action to monitor impacts to
spotted owls (Appendix C) during the course of the proposed action to ensure that the anticipated
amount or extent of take (zero) is not exceeded.

Terms and Conditions

No Terms and Conditions are provided in this Opinion because no incidental taking is
anticipated.

If a dead, injured, or sick endangered or threatened species specimen is located, initial
notification must be made to the nearest Service Law Enforcement Office, located at 9025 SW
Hillman Court, Suite 3134, Wilsonville, OR 97070; phone: 503-682-6131 along with the local
U.S. Fish and Wildlife Office in Roseburg, OR. Care should be taken in handling sick or injured
specimens to ensure effective treatment or the handling of dead specimens to preserve biological
material in the best possible state for later analysis of cause of death. In conjunction with the
care of sick or injured endangered and threatened species or preservation of biological materials
from a dead animal, the finder has the responsibility to carry out instructions provided by Law
Enforcement to ensure that evidence intrinsic to the specimen is not unnecessarily disturbed.

If the exempted level of incidental take (zero) is exceeded or is likely to be exceeded based on
the monitoring conducted by the District as part of the proposed action, reinitiation of formal
consultation is required.


CONSERVATION RECOMMENDATIONS

Section 7(a)(1) of the Act directs federal agencies to utilize their authorities to further the
purposes of the ESA by carrying out conservation programs for the benefit of endangered and
threatened species. Conservation recommendations are discretionary agency activities to
minimize or avoid adverse effects of a proposed action on listed species or critical habitat, to
help implement recovery plans, or to develop information.
Implement PDCs as recommended.

MONITORING

According to the District, timber sales are administered by an Authorized Officer and Contract
Administrator. All other contracts are administered at the local level by Contracting Officer
Representatives (CORs) and Project Inspectors (PI) throughout implementation until the project
work is completed, or implemented by District staff. Timber sales also have a contract clause
(E-3) that authorizes stop work when threatened or endangered species are found within the
timber sale or to comply with court orders. When (and if) a spotted owl or other listed species is
found in the project area, the District is authorized to stop the work until the issue is evaluated
further. If a spotted owl or other listed species is found, biologists will review PDFs and PDC
                                                                                                110
          Case 1:21-cv-00058-CL       Document 16-1       Filed 05/10/21      Page 120 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




and the appropriate consultation document to confirm the Endangered Species Act analysis
remains valid. The District will also implement monitoring under the District’s implementation
monitoring strategy (USDI BLM Medford District 2015).
If the spotted owl (or other listed species) was not analyzed in the Assessment, if the project area
changes from what was originally analyzed in the Assessment, if a site has moved, or other
information is inconsistent with what is authorized, the District coordinates with project
proponents, contractors, managers, local biologists and the Level 1 team to ensure the project
impacts remain consistent with the Assessment and the responding consultation document
(biological opinion or letter of concurrence). If not, the project will remain stopped until the
District implements one or more of the following:

      x    Modify the proposed action to ensure that impacts remain as described in the consultation
           documents;
      x    Impose seasonal protection (if necessary);
      x    Re-initiate consultation.

REINITIATION NOTICE

The Assessment includes a finding that it may take several years to fully complete the Proposed
Action. This consultation remains valid for the term of the action as discussed in these
documents, provided the annual monitoring and reporting described in the Assessment is
dutifully implemented. In accordance with the implementing regulations for section 7 at 50 CFR
402.16, re-initiation of consultation on the proposed action is required where discretionary
Federal agency involvement or control over the actions has been maintained (or is authorized by
law) and if: (1) the amount or extent of exempted incidental take is exceeded; (2) new
information reveals effects of the agencies’ action that may affect listed species or critical habitat
in a manner or to an extent not considered in the consultation; (3) the agency action is
subsequently modified in a manner that causes an effect to the listed species or critical habitat
that was not considered in the consultation or (4) a new species is listed or critical habitat
designated that may be affected by one or both of these actions. When consultation is reinitiated,
the provisions of section 7 (d) of the ESA apply.

If you have any questions regarding this consultation, please contact Michael Asch at 541-957-
3469.

cc:        Robin Snider, Medford District BLM
           Dave Clayton, Rogue River-Siskiyou National Forest




                                                                                                  111
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 121 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




LITERATURE CITED


Acker, J. 2012. Recent trends in western screech-owl and barred owl abundances on Bainbridge Island,
        Washington. Northwestern Naturalist. 93(2): 133–137. doi:10.1898/nwn11-21.1.

Agee, J. K. 2002. The fallacy of passive management managing for firesafe forest reserves. Conservation
        in Practice 3(1): 18–26. http://dx.doi.org/10.1111/j.1526-4629.2002.tb00023.x.

Allen, C.D., M. Savage, D.A. Kalk, K.F. Suckling, T.W. Swetnam, T. Schulke, P.B. Stacey, P. Morgan,
        M. Hoffman and J.T. Klingel. 2002. Ecological restoration of southwestern ponderosa pine
        ecosystems: a broad perspective. Ecological Applications 12(5): 1418–1433.

Amacher, A.J., R.H. Barrett, J.J. Oghaddas, and S.L. Stephens. 2008. Preliminary effects of fire and
      mechanical fuel treatments on the abundance of small mammals in the mixed-conifer forest of the
      Sierra Nevada. Forest Ecology and Management 255 (2008) 3193–3202

Anthony, R.G., and F. Wagner. 1998. Reanalysis of northern spotted owl habitat use on the Miller
       Mountain Study Area. Unpublished Report. USDI Bureau of Land Management, Medford
       District and Forest and Rangeland Ecosystem Science Center, Biological Resources Division,
       U.S. Geological Survey.

Anthony, R.G., E.D. Forsman, A.B. Franklin, D.R. Anderson, K.P. Burnham, G.C. White, C.J. Schwarz,
       J. Nichols, J.E. Hines, G.S. Olson, S.H. Ackers, S. Andrews, B.L. Biswell, P.C. Carlson, L.V.
       Diller, K.M. Dugger, K.E. Fehring, T.L. Fleming, R.P. Gerhardt, S.A. Gremel, R.J. Gutiérrez, P.J.
       Happe, D.R. Herter, J.M. Higley, R.B. Horn, L.L. Irwin, P.J. Loschl, J.A. Reid, and S.G. Sovern.
       2006. Status and trends in demography of northern spotted owls, 1985–2003. Wildlife
       Monograph No. 163.

Atzet, Thomas, and Lisa A. McCrimmon. Preliminary plant associations of the southern Oregon Cascade
        Mountain Province. USDA Forest Service, Pacific Northwest Region, Siskiyou National Forest,
        1990. (Atzet 1990).

Atzet, T. 1996. Fire Regimes and Restoration Needs in Southwestern Oregon. In: Hardy, Colin C.; Arno,
        Stephen F., eds. 1996. The use of fire in forest restoration. Gen. Tech. Rep. INT-GTR-341.
        Ogden, UT: U.S. Dept. Ag. Forest Service, Intermountain Research Station.

Bailey, L. L., J. A. Reid, E. D. Forsman, and J. D. Nichols. 2009. Modelling co-occurrence of Northern
        Spotted and Barred owls: Accounting for detection probability differences. Biological
        Conservation 142:2983–2989.

Barrows, C.W. 1981. Roost selection by spotted owls: an adaptation to heat stress. Condor 83:302–309.

Bart, J. and E.D. Forsman. 1992. Dependence of Northern Spotted Owls, Strix occidentalis caurina, on
         Old-Growth Forests in the Western United States. Biological Conservation 62(2):95-100.

Bart , J. 1995. Amount of Suitable Habitat and Viability of Northern Spotted Owls. Conservation
          Biology, Pages 943-946 Volume 9, No. 4, August 1995.



                                                                                                    112
      Case 1:21-cv-00058-CL            Document 16-1         Filed 05/10/21       Page 122 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Bingham, B. and B.R. Noon. 1997. Mitigation of Habitat Take: Application to Habitat Conservation
      Planning. Conservation Biology 11(1):127-139.

Bond, M.L., D.E. Lee, R.B. Siegel, and J.P. Ward, Jr. 2009. Habitat use and selection by spotted owls in a
       postfire landscape. Journal of Wildlife Management 73(7):1116-1124.

Brown, R. T., J. K. Agee, and J. F. Franklin. 2004. Forest restoration and fire: Principles in the context of
       place. Conservation Biology 18(4), 903-912.

Buchanan, J.B. 2004. In my Opinion: Managing habitat for dispersing northern spotted owls—are the
       current management strategies adequate? Wildlife Society Bulletin. 32: 1333–1345.
       http://wdfw.wa.gov/publications/00424/wdfw00424.pdf

Buchanan, J. B., R. J. Gutierrez, R. G. Anthony, T. Cullinan, L. V. Diller, E. D. Forsman, and A. B.
       Franklin (2007). A synopsis of suggested approaches to address potential competitive interactions
       between Barred Owls (Strix varia) and Spotted Owls (S.occidentalis). Biological Invasions
       9:679–691.

Burt, W.H. 1943. Territoriality and home range concepts as applied to mammals. Journal of
       Mammalogy 24:346-352.

Carey, A.B., S.P. Horton and B.L. Biswell. 1992. Northern spotted owls: influence of prey base and
        landscape character. Ecological Monographs 62(2):223–250.

Carey, A.B. and K.C. Peeler. 1995. Spotted owls: resource and space use in mosaic landscapes. Journal
        of Raptor Research 29(4):223-229.

Carey, A.B., T.M. Wilson, C.C. Maguire, and B.L. Biswell. 1997. Dens of Northern Flying Squirrels in
        the Pacific Northwest. J. Wildlife Management 61(3):684-699.

Carey, A.B., Kershner, J., Biswell, B. and de Toledo, L.D., 1999. Ecological scale and forest
        development: squirrels, dietary fungi, and vascular plants in managed and unmanaged forests.
        Wildlife Monographs.

Carey, A.B. 2007. AIMing for Healthy Forests: active, intentional management for multiple values.
        General Technical Report PNW-GTR-721, Pacific Northwest Research Station, U.S. Dept. Ag.,
        Forest Service, Portland, Oregon.

Carroll, C., and D.S. Johnson. 2008. The importance of being spatial (and reserved): assessing northern
         spotted owl habitat relationships with hierarchical Bayesian models. Conservation Biology
         22:1026–1036.

Chambers, Carol. 2002. Forest Management and the Dead Wood Resource in Ponderosa Pine Forests:
      Effects on Small Mammals. In USDA Forest Service Gen. Tech. Rep. PSW-GTR-181. pp. 679-
      693.

Converse, Sarah J., Gary C. White, Kerry L. Farris, and Steve Zack. 2006. Small mammals and forest
       fuel reduction: national-scale responses to fire and fire surrogates. Ecological Applications
       16:1717-1729.


                                                                                                         113
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21       Page 123 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Courtney, S.P., J.A. Blakesley, R.E. Bigley, M.L. Cody, J.P. Dumbacher, R.C. Fleischer, A.B. Franklin,
       J.F. Franklin, R.J. Gutiérrez, J.M. Marzluff, and L. Sztukowski. 2004. Scientific evaluation of the
       status of the northern spotted owl. Sustainable Ecosystems Institute. Portland, Oregon. September
       2004. 498 p.

Crausbay, S.D., P.E. Higuera, D.G. Sprugel, and L.B. Brubaker. 2017. Fire catalyzed rapid ecological
       change in lowland coniferous forests of the Pacific Northwest over the past 14,000 years.
       Ecology, 98:2356–2369.

Davis, Ramond J.; Dugger, Katie M.; Mohoric, Shawne; Evers, Louisa; Aney, William C. 2011.
        Northwest Forest Plan-the first 15 years (1994-2008): status and trends of northern spotted owl
        populations and habitats. Gen. Tech. Rep. PNW-GTR-850. Portland, OR: U.S. Depart
        Agriculture, Forest Service, Pacific Northwest Research Station. 147 p.

Davis, Raymond J.; B. Hollen; J. Hobson; J.E. Gower; and D. Keenum. 2016. Northwest Forest Plan—
        the first 20 years (1994–2013): status and trends of northern spotted owl habitats. Gen. Tech.
        Rep. PNW-GTR-929. Portland, OR: U.S. Department of Agriculture, Forest Service, Pacific
        Northwest Research Station. 54 p.

Diller, L.V., K.A, Hamm, D.E. Early, D.W. Lamphear, K.M. Dugger, C.B. Yackulic, C.J. Schwarz, P.C.
         Carlson, and T.L. McDonald. 2016. Demographic response of northern spotted owls to barred
         owl removal. Journal of Wildlife Management 80: 691–707.

Dodson, E.K., and D.W. Peterson 2010. Dry coniferous forest restoration and understory plant diversity:
       The importance of community heterogeneity and the scale of observation. Forest Ecology and
       Management. 260:1702-1707.

Dugger, K.M., F. Wagner, R.G. Anthony, and G.S. Olson. 2005. The relationship between habitat
       characteristics and demographic performance of northern spotted owls in southern Oregon.
       Condor 107:863-878.

Dugger, K.M., R.G. Anthony and L.S. Andrews. 2011. Transient dynamics of invasive competition:
       barred owls, spotted owls, habitat, and the demons of competition present. Ecological
       Applications. 21:2459-2468.

Dugger, Katie, E.D. Forsman, A.B. Franklin, R.J. Davis, G.C. White, C.J. Schwarz, K.P. Burnham, J.D.
       Nichols, J.E. Hines, C.B. Yackulic, D.Paul F. Jr., L.Bailey, D.A. Clark, S. H. Ackers, L.S.
       Andrews, B. Augustine, B.L. Biswell, J.Blakesley, P.C. Carlson, M.J. Clement, L.V. Diller, E.M.
       Glenn, A. Green, S.A. Gremel, D.R. Herter, J. M. Higley, J. Hobson, R.B. Horn, K.P. Huyvaert,
       C. McCafferty, T. McDonald, K. McDonnell, G.S. Olson, J.A. Reid, J. Rockweit, V. Ruiz, J.
       Saenz, and S.G. Sovern. 2016. The effects of habitat, climate, and Barred Owls on long-term
       demography of Northern Spotted Owls. The Condor: February 2016, Vol. 118, No. 1, pp. 57-116.

Dugger , K. et al. 2017. Demographic characteristics of northern spotted owls (Strix occidentalis caurina)
       in the southern Oregon Cascades. Oregon Cooperative Fish and Wildlife Research Unit
       (OCFWRU). Annual research report for 2017. USDA Forest Service, Pacific Northwest
       Research Station, Corvallis, OR and Dept. of Fish and Wildlife, Oregon State Univ., Corvallis,
       OR



                                                                                                      114
      Case 1:21-cv-00058-CL           Document 16-1         Filed 05/10/21      Page 124 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Dugger, K. et al. 2019. Demographic characteristics and ecology of northern spotted owls (Strix
      occidentalis caurina) in the southern Oregon Cascades. Oregon Cooperative Fish and
      Wildlife Research Unit (OCFWRU). Annual research report for 2018. USDA Forest
      Service, Pacific Northwest Research Station, Corvallis, OR and Dept. of Fish and
      Wildlife, Oregon State Univ., Corvallis, OR

Dunk JR, B. Woodbridge, N. Schumaker,E.M. Glenn, B. White, D.W. LaPlante, et al. 2019. Conservation
       planning for species recovery under the Endangered Species Act: A case study with the Northern
       Spotted Owl. PLoS ONE 14(1):e0210643. ttps://doi.org/10.1371/journal. pone.0210643

Elliot, K. 2006. Declining numbers of western screech-owl in the lower mainland of British Columbia.
         British Columbia Birds. 14: 2–11.

Federal Occupational Safety & Health Administration (OSHA). General Duty Standard 29 CFR 1960.8.
        https://www.osha.gov/pls/oshaweb/owadisp.show_document.

Fiedler, C. E., P. Friederici, M. Petruncio, C. Denton, and W. D. Hacker. 2007. Managing for old growth
         in frequent-fire landscapes. Ecology and Society 12(2):20.

Folliard, L. 1993. Nest site characteristics of northern spotted owls in managed forest of northwest
        California. M.S. Thesis. Univ. Idaho, Moscow, ID.

Forsman, E.D., E.C. Meslow, and H.M. Wight, 1984. Distribution and biology of the spotted owl in
       Oregon. Wildlife Monographs, pp.3-64.

Forsman, E.D., R.G. Anthony, J.A. Reid, P.J. Loschl, S.G. Sovern, M. Taylor, B.L. Biswell, A. Ellingson,
       E.C. Meslow, G.S. Miller, K.A. Swindle, J.A. Thrailkill, F.F. Wagner and D.E. Seaman. 2002.
       Natal and breeding dispersal of northern spotted owls. Wildlife Monographs 149:1–35.

Forsman, E.D., R.G. Anthony, E.C. Meslow, and C.J. Zabel. 2004. “Diets and Foraging Behavior of
       Northern Spotted Owls in Oregon.” J. of Raptor Res. 38(3):214-230.

Forsman, E. D., R. G. Anthony, K. M. Dugger, E. M. Glenn, A. B. Franklin, G. C. White, C. J. Schwarz,
       K. P. Burnham, D. R. Anderson, J. D. Nichols, J. E. Hines, J. B. Lint, R. J. Davis, S. H. Ackers,
       L. S. Andrews, B. L. Biswell, P. C. Carlson, L. V. Diller, S. A. Gremel, D. R. Herter, J. M.
       Higley, R. B. Horn, J. A. Reid, J. Rockweit, J. Schaberl, T. J. Snetsinger, and S. G. Sovern. 2011.
       Population demography of Northern Spotted Owls. Studies in Avian Biology 40. University of
       California Press, Berkeley, California, USA.

Franklin, J.F., and C.T. Dyrness. 1973. Natural vegetation of Oregon and Washington. Oregon State
        University Press, Corvallis, OR. 452pp.

Franklin, A.B. 1992. Population regulation in northern spotted owls: Theoretical implications for
        management. Pages: 815-827 In: McCullough and Barrett, eds. Wildlife
        2001: Populations. Elsevier Applied Science, London, England.

Franklin, A.B., D.R. Anderson, R.J. Gutiérrez, and K.P. Burnham. 2000. Climate, habitat quality, and
        fitness in northern spotted owl populations in northwestern California. Ecological Monographs
        70(4):539-590.
                                                                                                       115
      Case 1:21-cv-00058-CL           Document 16-1         Filed 05/10/21       Page 125 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Franklin, J.F., R.J. Mitchell and B.J. Palik. 2007. Natural disturbance and stand development principles
        for ecological forestry. General Technical Report NRS-GTR-19, Northern Research Station, U.S.
        Department of Agriculture, Forest Service, Newtown Square, Pennsylvania.

Franklin, J.F., M.A. Hemstrom, R. Van Pelt, J.B. Buchanan, 2008. The case for active management of dry
        forest types in eastern Washington: Perpetuating and creating old forest structures and function.
        Washington State Department of Natural Resources Report, Olympia, WA.

Franklin, J.F., and K.N. Johnson. 2012. A restoration framework for federal forests in the Pacific
        Northwest. J. For. 110:429–439.

Fulé, P.Z., D.C. Laughlin, W.W. Covington. 2005. Pine-oak forest dynamics five years after ecological
        restoration treatments, Arizona, USA. Forest Ecology and Management 218 (2005) 129–145.

Fulé, P.Z., J.E. Crouse, J.P. Roccaforte, E.L. Kalies, 2012. Do thinning and/or burning treatments in
        western USA ponderosa or Jeffrey pine-dominated forests help restore natural fire behavior?
        Forest Ecol. Manag. 269: 68–81.

Gabriel., M. W., G. M. Wengert, J. M. Higley, S. Krogan, W. Sargent, and D L. Clifford. 2013. Silent
        Forests? Rodenticides on illegal marijuana crops harm wildlife. The Wildlife Society. The
        Wildlife Professional, Spring 2013. Pp. 46-50.

Gabriel, M.W. 2017. Current and Projected Toxicant and Fertilizer Use at Marijuana Cultivation Sites on
        Public Lands in California: Four Year Trends of Landscape Impacts to Watersheds and Forest
        Lands. In abstract of presentation to the Society of Northwest Vertebrate Biology. Arcata,
        California. February 2017. http://thesnvb.org/wp-content/uploads/2017/02/2017_all-MEETING-
        ABSTRACTS.pdf.

Gabriel, M. W., L. V. Diller, J. P. Dumbacher, G. M. Wengert, J. M. Higley, R. H. Poppenga, and S.
        Mendia. 2018. Exposure to rodenticides in Northern Spotted and Barred Owls on remote forest
        lands in northwestern California: evidence of food web contamination. Avian Conservation and
        Ecology 13(1):2. https://doi.org/10.5751/ACE-01134-130102
        [accessed May 07 2018].

Gomez, D.M., Anthony, R.G. and Hayes, J.P. 2005. Influence of thinning of Douglas-fir forests on
       population parameters and diet of northern flying squirrels: Journal of Wildlife
       Management 69:1670–1682.

Glenn, E.M, M.C. Hansen, and R.G. Anthony. 2004. Spotted owl home-range and habitat use in young
        forests of western Oregon. Journal of Wildlife Management 68(1):33-50.

Glenn, E.M., R.G. Anthony, and E.D. Forsman. 2010. Population trends in northern spotted owls:
        associations with climate in the Pacific Northwest. Biological Conservation. 143(11): 2543-2552.

Glenn, E.M., R.G. Anthony, E.D. Forsman, and G.S. Olson. 2011. Reproduction of Northern Spotted
        Owls: The Role of Local Weather and Regional Climate. The Journal of Wildlife Management
        75(6): 1279-1294; 2011; DOI: 10.1002/jwmg.177.


                                                                                                        116
      Case 1:21-cv-00058-CL           Document 16-1         Filed 05/10/21      Page 126 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Gremel, S. A. 2005. Factors controlling distribution and demography of northern spotted owls in a
       reserved landscape. Thesis, University of Washington, Seattle, USA.

Gustafsson, L., S.C. Baker, J. Bauhus, W.J. Beese, A. Brodie, J. Kouki, D.B. Lindenmayer, A. Lõhmus,
        G. Martínez Pastur, C. Messier, M.Neyland, B. Palik, A. Sverdrup-Thygeson, W. J. A. Volney,
        A.Wayne, and..J. F. F ranklin. 2012. Retention forestry to maintain multifunctional forests: a
        world perspective. BioScience 62: 633–645.

Gutiérrez, R.J., A.B. Franklin, and W.S. LaHaye. 1995. Spotted owl (Strix occidentalis) in: A. Poole
        and F. Gill, editors. The birds of North America, No. 179. The Academy of Natural Sciences and
        The American Ornithologists' Union, Washington, D.C. 28 pages.

Gutiérrez, R.J. 1996. Biology and distribution of the northern spotted owl. Pages 2-5 in E.D. Forsman,
        S. DeStefano, M.G. Raphael, and R.J. Guiterrez (Eds): Studies in Avian Biology No. 17.

Gutierrez, R. J., M. Cody, S. Courtney, and A. B. Franklin. 2007. The invasion of the Barred Owl and its
        potential effect on the Spotted Owl: A conservation conundrum. Biological Invasions 9:181–196.

Hamer, T.E., E.D. Forsman, and E. M. Glenn. 2007. Home Range Attributes and Habitat Selection of
       Barred Owls and Spotted Owls in an Area of Sympatry. The Condor 109:750–768

Hamm, K.A., and L.V. Diller. 2009. Forest management effects on abundance of woodrats in northern
      California. Northwestern Naturalist. 90:97-106.

Haugo, R., C. Zangerb, T. DeMeo, C. Ringo, A. Shlisky, K. Blankenship, M. Simpson, K. Mellen-
       McLean, J. Kertis, M. Stern. 2015. A new approach to evaluate forest structure restoration needs
       across Oregon and Washington, USA. Forest Ecology and Management 335: 37-50.
       http://www.sciencedirect.com/science/article/pii/S0378112714005519

Herter, D. R., and L. L. Hicks. 2000. Barred owl and spotted owl populations and habitat in the central
        Cascade Range of Washington. Journal of Raptor Research 34:279–286.

Hessburg, P. F., J. K. Agee, and J. F. Franklin. 2005. Dry forests and wildland fires of the inland
       Northwest USA: Contrasting the landscape ecology of the pre-settlement and modern eras. Forest
       Ecology and Management 211, 117–139.

Hessburg, P.F.; Churchill, D.J.; Larson, A.J.; Haugo, R.D.; Miller, C.; Spies, T.A.; North, M.P.; Povak,
       N.A.; Belote, R.T.; Singleton, P.H.; Gaines, W.L.; Keane, R.E.; Aplet, G.H.; Stephens, S.L.;
       Morgan, P.; Bisson, P.A.; Rieman, B.E.; Salter, R.B.; Reeves, G.H. 2015. Restoring fire-prone
       inland pacific landscapes: seven core principles. Landscape Ecology. 30(10): 1805– 1835.
       doi:10.1007/s10980-015-0218-0.

Hessburg,, P.F., T.A. Spies, D.A. Perry, C.N. Skinner, A.H. Taylor, P.M. Brown, S.L. Stephens, A.J.
       Larson, D.J. Churchill, N.A. Povak, P.J. Singleton, B.McComb, W.J. Zielinksi, B.M. Collins,
       R.B. Salter, J.J. Keene, J.F. Franklin and G. Reigel. 2016. Tamm Review: Management of
       mixed-severity fire regimes forests in Oregon, Washington and Northern California. Forest
       Ecology and Mangement 366: 221-250.

Hollen, B., R. Horn, R. Crutchley, K. Fukuda, T. Kaufmann, C. Larson, A. Price, and H. Wise. 2016.
        Demographic characteristics of northern spotted owls (Strix occidentalis caurina) in the Klamath
                                                                                                      117
      Case 1:21-cv-00058-CL            Document 16-1         Filed 05/10/21       Page 127 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




        Mountain Province of Oregon, 1990-2015. Annual report. USDI Bureau of Land Management,
        Oregon State Office, Portland, OR. 20 p.

Holm, S.R., B.R. Noon, J.D. Wiens and W.J. Ripple. 2016. Potential trophic cascades trigger by the
       barred. Wildlife Society Bull. Vol. 40 (4):615-624.

Hunter, J.E.1994.Habitat configuration around spotted owl nest and roost sites in northwestern California.
        M.S. thesis, Humboldt State University, Arcata, CA.

Hunter, J.E., R.J. Gutierrez and A.B. Franklin. 1995. Habitat configuration around spotted owl nest sites
        in northwestern California. Condor 97:684- 693.

Innes, R.J., D.H. Van Vuren, D.A. Kelt, M.L. Johnson, J.A. Wilson and P.A. Stine. 2007. Habitat
        associations of dusky-footed woodrats (Neotoma fuscipes) in mixed-conifer forests of the
        northern Sierra-Nevada. Journal of Mammalogy, 88(6):1523–1531, 2007.

Irwin, L.L., D.F. Rock, and G.P. Miller. 2000. Stand structures used by northern spotted owls in
        managed forests. Journal of Raptor Research 34(3):175-186.

Irwin, L.L, T.L. Fleming, and J. Beebe. 2004. Are spotted owl populations sustainable in fire-prone
        forests? Journal of Sustainable Forestry, Vol. 18(4)

Irwin, L.L.,.Laurie A. Clark, D.F. Rock, and S. C. Rock. 2007. Modeling Foraging Habitat of California
        Spotted Owls. The Journal of Wildlife Management, Vol. 71, No. 4 (Jun., 2007), pp. 1183-1191.

Irwin, L.L., D.F. Rock, and S. C. Rock. 2011. Habitat Selection by Northern Spotted Owls in Mixed-
        Coniferous Forests. Journal of Wildlife Management. 76(1):200-213.

Irwin, L.L., D.F. Rock and S.C. Rock. 2012. Habitat selection by northern spotted owls in mixed-conifer
        forests. J. Wildl. Manage. 76: 200-213.

Irwin, L.L, Dennis F. Rock, Suzanne C. Rock, Craig Loehle, Paul Van Deusen. 2015. Forest ecosystem
        restoration: Initial response of spotted owls to partial harvesting. Forest Ecology and
        Management 354 (2015) 232–242.

Jenkins, J.M.A, D.B. Lesmeister, D. Wiens, J.T. Kane, V.R. Kane, and J. Verschuyl. Three-dimensional
        partitioning of resources by congeneric forest predators with recent sympatry. 2019. Scientific
        Reports. https://doi.org/10.1038/s41598-019-42426-0

Jennings, S.B., Brown, N.D. and Sheil, D., 1999. Assessing forest canopies and understorey illumination:
       canopy closure, canopy cover and other measures. Forestry, 72(1), pp.59-74.

Johnson, D.H. 1980. The Comparison of usage and availability measurements for evaluation resource
       preference. Ecology 61:65-71.

Kauffman, J. B. 2004. Death rides the forest: perceptions of fire, land use, and ecological restoration of
      western forests. Conservation Biology 18(4), 878-882. http://dx.doi.org/10.1111/j.1523-
      1739.2004.545_1.x


                                                                                                         118
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21       Page 128 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Kelly, E. G., E. D. Forsman, and R. G. Anthony. 2003. Are barred owls displacing spotted owls? Condor
        105:45–53.

Kroll, A. J., T. L. Fleming, and L. L. Irwin. 2010. Site occupancy dynamics of Northern Spotted Owls in
        the Eastern Cascades, Washington, USA, 1990–2003. The Journal of Wildlife Management
        74:1267–1274.

Kuchler, A.W. 1977. The Map of the Natural Vegetation of California. University of Kansas, Lawrence.

Kuuluvainen, T. and R. Grenfell 2012. Natural disturbance emulation in boreal forest ecosystem
       management – theories, strategies, and a comparision with conventional even-aged management.
       Canadian Journal of Forest Research 42: 1185-1203.

Lehmkuhl, J.F. and M.G. Raphael. 1993. Habitat pattern around northern spotted owl locations on the
      Olympic Peninsula, Washington. J. Wildlife Management 57(2):302-315.

Lesmeister, D. et al. 2017. Demographic characteristics of northern spotted owls (Strix occidentalis
       caurina) in the Klamath Mountain Province of Oregon, 1990-2016.

Lesmeister, D. et al. 2018a. Demographic characteristics of northern spotted owls (Strix occidentalis
       caurina) in the Klamath Mountains Province of Oregon. 1990-2017.

Lesmeister, D. B., R.J. Davis, P.H. Singleton, and JD. Wiens. 2018b. Chapter 4: Northern spotted owl
       habitat and populations: status and threats. In Spies et al. Synthesis of Science to Inform Land
       Management within the Northwest Forest Plan Area. PNW-GTR-966. USDA Forest Service,
       PNW Research Station, Portland, OR.

Lesmeister, D., 2019a. Demographic characteristics of northern spotted owls (Strix occidentalis caurina)
       in the Klamath Mountain Province of Oregon, 1990-2018.

Lesmeister, D. B., S. G. Sovern, R. J. Davis, D. M. Bell, M. J. Gregory, and J. C. Vogeler. 2019b. Mixed-
       severity wildfire and habitat of an old-forest obligate. Ecosphere 10(4):e02696.
       10.1002/ecs2.2696

Lesmeister, D., R. Horn, R. Crutchley, E. Fliegel, K. Fukuda, A. Kupar, S. Langley, C. Larson,
      and H. Wise. 2020a. Demographic characteristics of northern spotted owls (Strix
      occidentalis caurina) in the Klamath Mountain Province of Oregon, 1990-2019. US
      Department of Interior, Bureau of Land Management Roseburg District US Department
      of Agriculture Forest Service Pacific Northwest Research Station Klamath Spotted Owl
      Demography Study 2019 Annual Report January, 2020. 27 pp.

Lindenmayer, D.B., G.E. Likens. 2009. Improving ecological modeling. Trends in Ecology and
       Evolution. 25(4): 200–201

Lint, Joseph, tech. coord. 2005. Northwest Forest Plan—the first 10 years (1994–2003): status and trends
         of northern spotted owl populations and habitat. Gen. Tech. Rep. PNW-GTR-648. Portland, OR:
         U.S. Department of Agriculture, Forest Service, Pacific Northwest Research Station. 176 p.



                                                                                                        119
      Case 1:21-cv-00058-CL           Document 16-1         Filed 05/10/21       Page 129 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Livezey, K. B. 2007. Barred owl habitat and prey: a review and synthesis of the literature. Journal of
       Raptor Research 41:177–201.

Long, L.L. and J.D. Wolfe. 2019. A review of the effects of barred owls on spotted owls. The Journal of
       Wildlife Management 1–15; 2019; DOI: 10.1002/jwmg.21715.

Luoma, D. L., J. M. Trappe, A. W. Claridge, K. M. Jacobs, and E. Cázares. 2003. Relationships among
       fungi and small mammals in forested ecosystems. Pages 343–373 in Zabel C. J. and Anthony R.
       G., editors. Mammal community dynamics: management of conservation in the coniferous forests
       of Western North America. Cambridge University Press, Cambridge, United Kingdom.

Mangan, A.O., T. Chestnut, J.C. Vogeler, I.K. Breckheimer, W.M. King K.E. Bagnall and K.M. Dugger.
      2019. Barred Owls reduce occupancy and breeding propensity of Northern Spotted Owl in a
      Washington old-growth forest. The Condor: 121, pp.1-20.

Manning, J. A., and W.D. Edge. 2008. Small Mammal Responses to Fine Woody Debris and Forest Fuel
      Reduction in Southwest Oregon. The Journal of Wildlife Management, Vol. 72, No. 3 (Apr.,
      2008), pp. 625-632.

Manning, T., J.C. Hagar, and Brenda McComb. 2011. Thinning of young Douglas-fir forests decreases
      density of northern flying squirrels in the Oregon Cascades. Forest Ecology and Management 264
      (2012): 115-124.

Marcot, B.G.; Raphael, M.G.; Schumaker, N.H.; Galleher, B. 2013. How big and how close? Habitat
        patch size and spacing to conserve a threatened species. Natural Resource Modeling. 26(2): 194–
        214.

McKenzie, D., D.L. Peterson and J.J. Littell. 2009. Global warming and stress complexes in forests of
      western North America. Pages 319–338 in A. Bytnerowicz, M.J. Araugh, A.R. Riebau and C.
      Andersen (editors), Developments in Environmental Science, Volume 8. Elsevier, The
      Netherlands.

McNab, W.H., and P.E. Avers. 1994. Ecological subregions of the United States: Chapter 25. Publication
      WO-WSA-5. USDA Forest Service, Washington, D.C. Downloaded December 21, 2011 from
      http://www.fs.fed.us/land/pubs/ecoregions/ch25.html.

Meiman, S., R. Anthony, E. Glenn, T. Bayless, A. Ellingson, M.C. Hansen and C. Smith. 2003. Effects
      of commercial thinning on home range and habitat-use patterns of a male northern spotted owl:
      A Case Study. Wildlife Society Bulletin 2003 31(4) 1254-1262.

Metlen, K. L., D. Borgias, B. Kellogg, M. Schindel, A. Jones, G. McKinley, D. Olson, C. Zanger, M.
        Bennett, B. Moody, and E. Reilly. 2017. Rogue Basin Cohesive Forest Restoration Strategy: A
        Collaborative Vision for Resilient Landscapes and Fire Adapted Communities. The Nature
        Conservancy, Portland, OR.

Meyer, J.S., L.L. Irwin and M.S. Boyce. 1998. Influence of habitat abundance and fragmentation on
       northern spotted owls in western Oregon. Wildlife Monographs 139:1–51.




                                                                                                         120
      Case 1:21-cv-00058-CL          Document 16-1         Filed 05/10/21      Page 130 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Meyer, M.D., D.A. Kelt, and M.P.North. 2007. Microhabitat Associations of Northern Flying Squirrels
       in Burned and Thinned Forest Stands of the Sierra Nevada. The American Midland Naturalist.
       Vol. 157, No. 1 (Jan., 2007), pp. 202-211.

Miller, G.S. 1989. Dispersal of juvenile spotted owls in western Oregon. M.S. Thesis. Oregon State
        University, Corvallis, Oregon.

Miller, G.S., R.J. Small, and E.C. Meslow. 1997. Habitat selection by spotted owls during natal dispersal
        in western Oregon. J. Wildl. Manage. 61(1):140-150.

Miller, J.D., H.D. Safford, M. Crimmins, A.E. Thode, 2009. Quantitative evidence for increasing forest
         fire severity in the Sierra Nevada and southern Cascade Mountains, California and Nevada, USA.
         Ecosystems. 12: 16–32

Mills, L.S., R.J. Fredrickson and B.B. Moorhead. 1993. Characteristics of old-growth forests associated
        with norhthern spotted owls in Olympic National Park. J. Wildl. Manage. 57(2):315-321.

Mote P.W. and E.P. Salathé. 2010. Future climate in the Pacific Northwest, Chap 1. In: The Washington
       climate change impacts assessment: evaluating Washington’s future in a changing climate,
       climate impacts group. University of Washington, Seattle, Washington.

Mote, P., A. K. Snover, S. Capalbo, S. D. Eigenbrode, P. Glick, J. Littell, R. Raymondi, and S. Reeder.
       2014: Ch. 21: Northwest. Climate Change Impacts in the United States: The Third National
       Climate Assessment, J. M. Melillo, Terese (T.C.) Richmond, and G. W. Yohe, Eds., U.S. Global
       Change Research Program, 487-513. doi:10.7930/J04Q7RWX.

Noon, B.R. and C.M. Biles. 1990. Mathematical demography of spotted owls in the Pacific Northwest.
       J. Wildl. Manage. 54(1) 18-26.

North, Malcom P., J. F. Franklin, A. B. Carey, E. D Forsman and T. Hamer. 1999. Forest Stand
       Structure of the Northern Spotted Owl’s Foraging Habitat. Journal of Forest Science 45(14).

North M.P., J.T. Kane, V. R. Kane, G.P. Asner, W. B., D.J. Churchill, S. Conway, R.J. Gutiérrez,
       S.Jeronimo , J.Keane , A. Koltunov, T. Mark, M. Moskal, T. Munton, Z. Peery, C. Ramirez, R.
       Sollmann, A. White, and S. Whitmore. 2017. Cover of tall trees best predicts California spotted
       owl habitat. Forest Eco and Management 405 (2017) 166–178.

Olson, G.S., E. Glenn, R.G. Anthony, E.D. Forsman, J.A. Reid, P.J. Loschl, and W.J. Ripple. 2004.
        Modeling demographic performance of northern spotted owls relative to forest habitat in Oregon.
        J. Wildlife Management 68(4):1039-1053.

Olson, G. S., R. G. Anthony, E. D. Forsman, S. H. Ackers, P. J. Loschl, J. A. Reid, K. M. Dugger, E. M.
        Glenn, and W. J. Ripple. 2005. Modeling of site occupancy dynamics for northern spotted owls,
        with emphasis on the effects of barred owls. Journal of Wildlife Management 69:918–932..

Oregon Occupational Safety and Health Code Division 7 Forest Activities. Oregon Administrative Rules,
       Chapter 437. 2010 http://www.orosha.org/standards/div_7.html



                                                                                                     121
      Case 1:21-cv-00058-CL           Document 16-1         Filed 05/10/21      Page 131 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Oregon Occupational Safety and Health Code Division 1 Rules for the Administration of the Oregon Safe
       Employment Act. Rules for All Workplaces 437-001-0769. March 2014
       http://arcweb.sos.state.or.us/pages/rules/oars_400/oar_437/437_001.html.

Pearson, R. R., and K. B. Livezey. 2003. Distribution, numbers, and site characteristics of spotted owls
        and barred owls in the Cascade Mountains of Washington. Journal of Raptor Research 37:265–
        276.

Perkins, J.P. 2000. Land cover at northern spotted owl nest and non-nest sites, east-central coast ranges,
        Oregon. M.S. thesis. Depart. Forest Resources, Oregon State University, Corvallis, OR.

Powell, R.A. 2000. Animal home ranges and territories and home range estimators. Pp. 65-110 In L.
        Boitani and T.K. Fuller (eds.), Research techniques in animal ecology: controversies and
        consequences. Columbia University Press, New York.

Prather, J.W., R.F. Noss, and T.D. Sisk. 2008. Real versus perceived conflicts between restoration of
         ponderosa pine forests and conservation of the Mexican spotted owl. Forest Policy and
         Economics. 10:140-150.

Raphael, M.G., R.G. Anthony, S. DeStefano, E.D. Forsman, A.B. Franklin, R. Holthausen, E.C. Meslow,
       and B.R. Noon. 1996. Use, interpretation, and implications of demographic analyses of northern
       spotted owl populations. Studies in Avian Biology 17:102-112.

Reinhardt, E. D., R. E. Keane, D. E. Calkin, and J. D. Cohen. 2008. Objectives and considerations for
       wildland fuel treatment in forested ecosystems of the interior western United States. Forest
       Ecology and Management 256, 1997-2006. http://dx.doi.org/10.1016/j.foreco.2008.09.016

Ripple, W.J., D.H. Johnson, K.T. Hershey, and E.C. Meslow. 1991. Old-growth and mature forests near
        spotted owl nests in western Oregon. J. Wildlife Management 55(2):316-318.

Ripple, W.J., P.D. Lattin, K.T. Hershey, F.F. Wagner, and E.C. Meslow. 1997. Landscape Composition
        and Pattern around Northern Spotted Owl Nest Sites in Southwest Oregon. J. Wildl. Manage.
        61(1):151-158.

Roloff, G.J., S. P. Mealey, C. Clay, J. Barry, C. Yanish, and L. Neuenschwander. 2005. A process for
        modeling short- and long-term risk in the southern Oregon Cascades. Forest Ecology and
        Management 211 (2005) 166–190.

Roloff, G.J., S.P. Mealey, and J.D. Bailey. 2012. Comparative hazard assessment for protected species
        in a fire-prone landscape. Forest Ecology and Management 277: 1-10.

Rosenberg, D. K., and R. G. Anthony. 1992. Characteristics of Northern Flying Squirrel Populations in
       Young Second and Old Growth Forests in Western Oregon. Canadian Journal of Zoology.
       Volume 70.

Rosenberg, D.K. and K.S. McKelvey. 1999. Estimation of habitat selection for central-place foraging
      animals. J. Wildlife Management 63(3):1028-1038.

Rullman, S. and J.M Marluff. 2014. Raptor presence along an urban-wildland gradient: Influences of
       prey abundance and land cover. J. Raptor Research. 48(3):257-272

                                                                                                        122
      Case 1:21-cv-00058-CL           Document 16-1          Filed 05/10/21      Page 132 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Ryan, K. C., E. E. Knapp, and J. M. Varner. 2013. Prescribed fire in North American forests and
       woodlands: history, current practice, and challenges. Frontiers in Ecology and the Environment
       11, 15-24. http://dx.doi.org/10.1890/120329

Sakai, H.F., and B.R. Noon. 1993. Dusky-footed woodrat abundance in different aged
        forests in northwestern California. Journal of Wildlife Management 57:373–382.

Schilling, J.W., K.M. Dugger, and R.G. Anthony. 2013. Survival and home range size of northern
        spotted owls in southwest Oregon. Journal of Raptor Research. 47(1):1-4.

Schumaker, N.H. 2008. Hexsim (version 1.3.6.9). http:// www.hexsim.net. (13 September 2017).

Schumaker, Nathan H.; A. Brookes; J. R. Dunk; B. Woodbridge; J. A. Heinrichs; J. J. Lawler; C. Carroll
      and D. LaPlante. 2014. Mapping sources, sinks and connectivity using a simulation model of
      northern spotted owls. Journal of Landscape Ecology. DOI 10.1007/S 10980-014-0004-4.

Singleton, P. H., J. F. Lehmkuhl, W. L. Gaines, and S. A. Graham 2010. Barred Owl space use and
        habitat selection in the Eastern Cascades, Washington. The Journal of Wildlife Management
        74:285–294.

Sisco, C.L. 1990. Seasonal home range and habitat ecology of spotted owls in northwestern California.
        M.S. Thesis. Humboldt State University, Arcata, California.

Solis, D. M. and R. J. Gutierrez. 1990. Summer habitat ecology of northern spotted owls in northwestern
        California. The Condor 92:739-748.

Sollmann, R. A.M. White, G.L. Tarbill, P.N. Manley, and E.E. Knapp. 2016. Landscape heterogeneity
       compensates for fuel reduction treatment effects on Northern flying squirrel populations. Forest
       Ecology and Management 373: 100–107.

Sovern, S. G., E. D. Forsman, G. S. Olson, B. L. Biswell, M. Taylor, and R. G. Anthony (2014). Barred
        Owls and landscape attributes influence territory occupancy of Northern Spotted Owls. The Journal
        of Wildlife Management 78:1436–1443.

Sovern, S.G., E.D. Forsman, K.M.Dugger and M.Taylor. 2015. Roosting habitat use and selection by
        northern spotted owls during nataldispersal. The Journal of Wildlife Management 79(2):254–262.

Spies, T.A., M.A. Hemstrom, A. Youngblood and S. Hummel. 2006. Conserving old-growth forest
        diversity in disturbance-prone landscapes. Conservation Biology 20:351–362.

Spies, T.A., B.C. McComb, R.S.H. Kennedy, M.T. McGrath, K. Olsen, and R.J. Pabst. 2007. Potential
        effects of forest policies on terrestrial biodiversity in a multi-ownership province. Ecological
        Applications 17(1):48-65.

Stephens, S.L., J.J. Moghaddas, C Edminster, C.E. Fiedler, S. Haase, M. Harrington, J.E. Keeley, E.E.
       Knapp, J.D. McIver, K. Metlen, C. Skinner, A. Youngblood, 2009. Fire and fire surrogate
       treatment effects on vegetation structure, fuels, and potential fire behavior and severity from six
       western United States coniferous forests. Ecol. Appl. 19: 305–320.

                                                                                                        123
      Case 1:21-cv-00058-CL          Document 16-1         Filed 05/10/21      Page 133 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Stephens, S.L., J.D. McIver, R.E.J. Boerner, C.J. Fettig, J.B. Fontaine, B.R. Hartsough, P.L. Kennedy,
       D.W. Schwilk, 2012. Effects of forest fuel-reduction treatments in the United States. Bioscience
       63: 549–560.

Suzuki, N. and J. P. Hayes. 2003. Effects of thinning on small mammals in Oregon coastal forests. J.
        Wildlife Management 67(2):352-271.

Swindle, K.A 1997. Old-forest distribution around spotted owl nests in the central Cascade Mountains,
       Oregon. M.s. Thesis, Oregon State University.

Swindle, K.A., W.J. Ripple, E.C. Meslow, and D.J. Schafer. 1999. Old-forest distribution around spotted
       owl nests in the central Cascade Mountains, Oregon. J. Wild. Manage. 63(4):1212-1221.

Thomas, J.W., E.D., Forsman, J.B. Lint, E.C. Meslow, B.R. Noon, and J. Verner. 1990. “A conservation
      strategy for the northern spotted owl: report of the Interagency Scientific Committee to address
      the conservation of the northern spotted owl.” USDA Forest Service, USDI Bureau of Land
      Management, USDI Fish and Wildlife Service, and USDI National Park Service. Portland, OR.
      427 pp.

Thome, Darrin M., C. J. Zabel and L. V. Diller. 1999. Forest Stand Characteristics and Reproduction of
       Nothern Spotted Owls in Managed North-Coastal California Forests. Journal Of Wildlife
       Management 63(1):44-59.

Thompson, T.D., Bryce, S.A., Lammers, D.A., Woods, A.J., Omernik, J.M., Kagan, J., Pater, D.E., and
      Comstock, J.A., 2003. Ecoregions of Oregon (color poster with map, descriptive text, summary
      tables, and photographs) Reston, Virginia, U.S. Geological Survey (map scale 11,500,000).

Thompson, C. , R. Sweitzer, M. Gabriel, K. Purcell, R. Barrett and R. Poppenga (2013), Impacts of
      Rodenticide and Insecticide Toxicants from Marijuana Cultivation Sites on Fisher Survival Rates
      in the Sierra National Forest, California. Conservation Letters, 7: 91-102. doi:10.1111/conl.12038

Tidwell, T. 2011. Statement before the Committee on Energy and Natural Resources; U.S. Senate. June
        14, 2011

USDA Forest Service and USDI Bureau of Land Management. 1994a. Final Supplemental Environmental
      Impact Statement on Management of Habitat for Late-Successional and Old-Growth Forest
      Related Species Within the Range of the Northern Spotted Owl US Government Printing Office,
      Portland, OR.

USDA Forest Service and USDI Bureau of Land Management, 1994b. Record of Decision for
      Amendments to Forest Service and BLM Planning Documents within the Range of the Northern
      Spotted Owl. Includes Standards and Guidelines for Management of Late-Successional and Old-
      Growth Dependent Species Within the Range of the Northern Spotted Owl. US Government
      Printing Office, Portland, OR.

USDA Forest Service and USDI Bureau of Land Management. 2013. Recovery Plan Implementation
      Guidance: Interim Recovery Action 10 Medford Bureau of Land Management Rogue River-
      Siskiyou National Forest USFWS Roseburg Field Office. Unpublished. Medford BLM and
      Rogue River Siskiyou National Forest. Medford, OR.

                                                                                                       124
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21       Page 134 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




USDI BLM (Bureau of Land Management), Medford District. 1995. Medford District Record of Decision
      and Resource Management Plan, Medford, OR.

USDI BLM, USDI FWS, USDA FS/USDC, NMFS. Streamlined Consultation Procedures for section 7 of
      the Endangered Species Act (ESA). July 1999.

USDI BLM (Bureau of Land Management). 2015a. Medford District Guide for Planning and
      Implementing Vegetation Management Projects. Medford, OR.

USDI BLM (Bureau of Land Management), Western Oregon. 2015b. Proposed Resource Management
      Plan, Western Oregon. Portland, OR.

USDI BLM (Bureau of Land Management), Western Oregon. 2016a. Southwest Oregon Record of
      Decision/ Resource Management Plan, Western Oregon. Portland, OR.

USDI (BLM) Bureau of Land Management, 2016b. Proposed Resource Management Plan/Final
       Environmental Impact Statement for the Resource Management Plans for Western Oregon.
       Volumes 1-4. Portland, OR: Government Printing Office.

USDI BLM (Bureau of Land Management) Medford District. 2020. Biological Assessment for the FY20
      Batch of Projects. Bear Grub and Round Oak. May 2020.

USDI FWS (Fish and Wildlife Service). 1990. Endangered and threatened wildlife and plants;
      determination of threatened status for the northern spotted owl; final rule. 55 Federal Register
      123:26114-26194.

USDI FWS (Fish and Wildlife Service). 1992. Endangered and Threatened Wildlife and Plants;
      determination of critical habitat for the northern spotted owl. Federal Register 57: 1796-1838.

USDI FWS (Fish and Wildlife Service). 2002. Review of the Arizona Cattle Growers Association Case.
      Memo to Regional Directors. 6 pp.

USDI FWS (U.S. Fish and Wildlife Service). 2007. Draft Recovery Plan for the Northern Spotted Owl.
      Region 1. U.S. Fish and Wildlife Service. Portland, Oregon.

USDI FWS (U.S. Fish and Wildlife Service). 2008. Recovery Plan for the Northern Spotted
      Owl. Region 1. U.S. Fish and Wildlife Service. Portland, Oregon.

USDI FWS (U.S. Fish and Wildlife Service). 2009. Regulatory and scientific basis for the U.S. Fish and
      Wildlife Service guidance for evaluation of take for northern spotted owls on private timberlands
      in California’s northern interior region.

USDI FWS (U.S. Fish and Wildlife Service. 2011. “Revised Recovery Plan for the Northern Spotted Owl
      (Strix occidentalis caurina).” US Fish and Wildlife Service, Portland, Oregon xvi + 258 pp.

USDI FWS (U.S. Fish and Wildlife Service). 2012a. Protocol for Surveying Proposed Management
      Activities that May Impact Northern Spotted Owls. Fish and Wildlife Service, Portland, OR.



                                                                                                         125
      Case 1:21-cv-00058-CL          Document 16-1         Filed 05/10/21      Page 135 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




USDI FWS (U.S. Fish and Wildlife Service). 2012b. Endangered and threatened wildlife and plants;
      Final Designation of northern spotted owl critical habitat; 77 Federal Register 46:14062-14165.

USDI FWS (U.S. Fish and Wildlife Service). 2012c. Revised Critical Habitat for the Northern Spotted
      Owl. Region 1. U.S. Fish and Wildlife Service. Portland, Oregon. Published in the Federal
      Register December 4, 2012.

USDI FWS (U.S. Fish and Wildlife Service). 2013. Experimental Removal of Barred Owls to Benefit
      Northern Spotted Owls. Final Environmental Impact Statement. Oregon Fish and Wildlife
      Office, Portland, Oregon. 467 pp.

USDI FWS (U.S. Fish and Wildlife Service). 2016. Biological Opinion on the Bureau of Land
      Management’s Approval of the Proposed Resource Management Plan for Western Oregon. FWS
      Reference Number O1EOFWOO-2015-F-0279. July 20, 2016.

USDI FWS (U.S. Fish and Wildlife Service). 2018a. Memorandum to Regional Directors Regions 1-8 for
      Guidance on trigger for an incidental take permit under section 10 (a)(1)(B) of the Endangered
      Species Act where occupied habitat or potentially occupied habitat is being modified. April 26,
      2018.

USDI FWS (U.S. Fish and Wildlife Service) and USDC NOAA (National Oceanic and Atmospheric
      Administration). 2019. Endangered and Threatened Wildlife and Plants; Revision of Regulations
      for Interagency Cooperation. Final Rule. Federal Register Vol. 84, No. 166. August 27, 2019. pp.
      44976-45018.

USDI FWS/USDC NMFS (Fish and Wildlife Service, National Marine Fisheries Service). 1998.
      Consultation Handbook; Procedures for Conducting Consultation and Conference Activities
      under Section 7 of the Endangered Species Act.


Van Lanen, N. J., A. B. Franklin, K. P. Huyvaert, R. F. Reiser Ii, and P. C. Carlson. 2011. Who hits and
       hoots at whom? Potential for interference competition between barred and northern spotted owls.
       Biological Conservation 144:2194-2201.

Verschuyl, J., S. Riffell, D. Miller, T. B. Wigley. 2011. Biodiversity response to intensive biomass
       production from forest thinning in North American forests – A meta-analysis. Forest Ecology and
       Management 261 (2011) 221–232.

Wagner, F.F. and R.G. Anthony. 1998. “Reanalysis of northern spotted owl habitat use on the Miller
       Mountain study area. A report for the Research Project: Identification and evaluation of northern
       spotted owl habitat in managed forests of southwest Oregon and the development of silvicultural
       systems for managing such habitat.” Oregon Cooperative

Ward, J.P. Jr., R.J. Gutierrez and B.R. Noon. 1998. Habitat selection by northern spotted owls: The
        consequences of prey selection and distribution. Condor 100: 79-92.

Waters, J.R., K.S. McKelvey, and C.J. Zabel. 1994. The effects of thinning and broadcast
        burning on sporocarp production of hypogeous fungi. Can. J. For. Res. 24: 1516-1522.


                                                                                                      126
      Case 1:21-cv-00058-CL           Document 16-1         Filed 05/10/21       Page 136 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Weisel, L.E. 2015. Northern spotted owl and barred owl home range size and habitat selection in coastal
        northwestern California. Arcata, CA: Humboldt State University. 54 p. M.S. thesis.

Wiens, J.D., R.G. Anthony, and E.D. Forsman. 2011. Barred owl occupancy surveys within the range of
        the northern spotted owl. Journal of Wildlife Management 75:531-538.

Wiens, J. D. 2012. Competitive interactions and resource partitioning between northern spotted owl and
        barred owl in western Oregon. Oregon State University, Corvallis.

Wiens, J. D., R. G. Anthony, and E. D. Forsman. 2014. Competitive interactions and resource partitioning
        between northern spotted owls and barred owls in western Oregon. Wildlife Monographs 85:1-50.

Wiens, J.D., K.M. Dugger, D.B. Lesmeister, K.E. Dilione, and D.C. Simon, 2019, Effects of Barred Owl
        (Strix varia) removal on population demography of Northern Spotted Owls (Strix occidentalis
        caurina) in Washington and Oregon, 2015–18: U.S. Geological Survey Open-File Report 2019-
        1074, 17 p., https://doi.org/10.3133/ofr20191074.

Wiens, J.D., K.M. Dugger, D.B. Lesmeister, K.E. Dilione, and D.C. Simon, 2020, Effects of barred owl
        (Strix varia) removal on population demography of northern spotted owls (Strix occidentalis
        caurina) in Washington and Oregon—2019 annual report: U.S. Geological Survey Open-File
        Report 2020–1089, 19 p., https://doi.org/10.3133/ofr20201089.

Wiens, J.D, K.M. Dugger, K.E. Lewicki, and D.C. Simon. 2017. Effects of Experimental Removal of
        Barred Owls on Population Demography of Northern Spotted Owls in Washington and Oregon—
        2016 Progress Report. U.S. Geological Survey Open-File Report 2017-1040, 23 p.,
        https://doi.org/10.3133/ofr20171040.

Willms, J., A.Bartuszevige, D.W. Schwilk, and P.L. Kennedy. 2017. The effects of thinning and burning
       on understory vegetation in North America: A meta-analysis.

Wilson, T.M. 2010. Limiting factors for northern flying squirrels (Glaucomys sabrinus) in the Pacific
        Northwest: a spatio-temporal analysis. Ph.D. dissertation. Cincinnati, OH: Union Institute &
        University.

Wood et al. 2020. Early detection of rapid Barred Owl population growth within the range of the
       California Spotted Owl advises the Precautionary Principle. The Condor. Volume 122, 2020, pp.
       1–10.

Yackulic, C. B., J. Reid, R. Davis, J. E. Hines, J. D. Nichols, and E. Forsman. 2012. Neighborhood and
       habitat effects on vital rates: Expansion of the Barred Owl in the Oregon coast ranges. Ecology
       93:1953–1966.

Yackulic, C. B., J. Reid, J. D. Nichols, J. E. Hines, R. Davis, and E. Forsman. 2013. The roles of
       competition and habitat in the dynamics of populations and species distributions. Ecology
       95:265-279.

Yackulic, C. B., J. Reid, J. D. Nichols, J. E. Hines, R. Davis, and E. D. Forsman. 2014. The roles of
       competition and habitat in the dynamics of populations and species distributions. Ecology
       95:265–279.


                                                                                                        127
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21       Page 137 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Yackulic, C.B., L.L. Bailey, K.M. Dugger, R.J. Davis, A.B. Franklin, E.D. Forsman, S.H. Ackers, L.S.
       Andrews, L.V. Diller, S.A. Gremel, K.A. Hamm, D.R. Herter, J.M. Higley, R.B. Horn, C.
       McCafferty, J.A. Reid, J.T. Rockweit, and S.G. Sovern, 2019, The past and future roles of
       FRPSHWLWLRQDQGKDELWDWLQWKHUDQJHဨZLGHRFFXSDQF\G\QDPLFVRIQRUWKHUQVSRWWHGRZOV
       Ecological Applications, v. 29, no. 3, article e01861, 8 p., https://doi.org/10.1002/eap.1861.

Zabel, C.J., K. McKelvey, and J.P. Ward. 1995. “Influence of primary prey on home range size and
        habitat use patterns of northern spotted owls (Strix occidentalis caurina).” Canadian Journal of
        Zoology 73:433-439.

Zabel, C.J., J.R. Dunk, H.B. Stauffer, L.M. Roberts, B.S. Mulder, and A. Wright. 2003. “Northern spotted
        owl habitat models for research and management application in California (USA).” Ecological
        Applications 13(4):1027-1040.

Zabel, C.J., G.N. Steger, K.S. McKelvey, G.P. Eberlein, B.R. Noon, and J. Verner. 1992a. Home-range
        size and habitat-use patterns of California spotted owls in the Sierra Nevada. In Verner et al.,
        The California Spotted Owl: A technical assessment of its current status. PSW-GTR-133. USDA
        Forest Service, Pacific Southwest Region. 285 pages.

Zabel, C.J., K.S. McKelvey and J.D. Johnston. 1992b. Patterns of habitat use by California spotted owls
        in logged forests of the northern Sierra Nevada. In Verner et al., The California Spotted Owl: A
        technical assessment of its current status. PSW-GTR-133. USDA Forest Service, Pacific
        Southwest Region. 285 pages.




Personal Communication
R. Snider, Medford District BLM biologist, July 19, 2020 (Email correspondence from the BLM).




                                                                                                      128
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 138 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Associated Federal Register Documents

55 FR 26114: Determination of Threatened Status for the Northern Spotted Owl. Final Rule.
       Published in the Federal Register on January 26, 1990. 26114-26194.

57 FR 1796: Endangered and Threatened Wildlife and Plants; determination of critical habitat
       for the northern spotted owl. Final Rule. Published in the Federal Register on January 15,
       1992. 1796-1838.

58 FR 14248: Final Rule To List the Mexican Spotted Owl as a Threatened Species. Final Rule.
       Published in the Federal Register on March 16, 1993. 14248-14271.

73 FR 29471: Proposed Revised Designation of Critical Habitat for the Northern Spotted Owl
       (Strix occidentalis caurina). Proposed rule. In addition, this document announced that
       the Final Recovery Plan for the Northern Spotted Owl is available. Published in the
       Federal Register on May 21, 2008. 29471-29477.

73 FR 47326: Revised Designation of Critical Habitat for the Northern Spotted Owl; Final Rule.
       Published in the Federal Register on Federal Register on August 13, 2008. 47326-47522.

76 FR 38575: Revised Recovery Plan for the Northern Spotted Owl (Strix occidentalis caurina).
       Notice of document availability: revised recovery plan. Published in the Federal Register
       on July 1, 2011. 38575-38576.

76 FR 63719: 12-Month Finding on a Petition To List a Distinct Population Segment of the Red
       Tree Vole as Endangered or Threatened. Proposed Rule. Published in the Federal
       Register on October 13, 2011. 63720-63762.

77 FR 71876: Designation of Revised Critical Habitat for the Northern Spotted Owl. Final Rule.
       Published in the Federal Register on December 4, 2012. 71876-72068.

78 FR 57171: Experimental Removal of Barred Owls To Benefit Threatened Northern Spotted
       Owls; Record of Decision for Final Environmental Impact Statement. Notice of
       availability September 17, 2013. 57171-57173.

80 FR 19259. 90-Day Findings on 10 Petitions. Notice of petition findings and initiation of status
       reviews. Published in the Federal Register on April 10, 2015. 19259-72068.




                                                                                                129
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 139 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




APPENDIX A. STATUS OF THE SPECIES - NORTHERN SPOTTED OWL



Northern Spotted Owl

Legal Status

The northern spotted owl was listed as threatened on June 26, 1990 due to widespread loss and
adverse modification of suitable habitat across the owl’s entire range and the inadequacy of
existing regulatory mechanisms to conserve the owl (USDI FWS 1990a, p. 26114). Listing
priority numbers are assigned on a scale of 1C (highest) to 18 (lowest). The “C” reflects conflict
with development, construction, or other economic activity (USDI FWS 1983, p. 43104). The
northern spotted owl was originally listed with a recovery priority number of 3C, but that number
was changed to 6C in 2004 during the 5-year review of the species (USDI FWS 2004, p. 55).
This number reflects a high degree of threat, a low potential for recovery, and the owl’s
taxonomic status as a subspecies (USDI FWS 1983, p. 51895). The most recent five year status
review was completed on September 29, 2011, and did not propose changes to the listing status
or introduce any new threats (USDI FWS 2011a). In 2012, the U.S. Fish and Wildlife Service
(Service) was petitioned to uplist the northern spotted owl from threatened to endangered status
under the Endangered Species Act. In April 2015, the Service determined that petition presented
substantial information indicating that the listing may be warranted due to a number of listing
factors (USDI FWS 2015, pp.19259-19263). The species’ status report is currently under
review.

Life History

Taxonomy
The northern spotted owl is one of three subspecies of spotted owls currently recognized by the
American Ornithologists’ Union. The taxonomic separation of these three subspecies is
supported by genetic (Barrowclough and Gutiérrez 1990, pp.741-742; Barrowclough et al. 1999,
p. 928; Haig et al. 2004, p. 1354), morphological (Gutiérrez et al. 1995, p. 2), and biogeographic
information (Barrowclough and Gutiérrez 1990, p.741-742). The distribution of the Mexican
subspecies (S. o. lucida) is separate from those of the northern and California (S. o. occidentalis)
subspecies (Gutiérrez et al. 1995, p.2). Recent studies analyzing mitochondrial DNA sequences
(Haig et al. 2004, p. 1354; Chi et al. 2004, p. 3; Barrowclough et al. 2005, p. 1117) and
microsatellites (Henke et al., unpubl. data, p. 15) confirmed the validity of the current subspecies
designations for northern and California spotted owls. The narrow hybrid zone between these
two subspecies, which is located in the southern Cascades and northern Sierra Nevada, appears
to be stable (Barrowclough et al. 2005, p. 1116).

Funk et al. (2008, pp. 1-11) tested the validity of the three current recognized subspecies of
spotted owls and found them to be valid. During this genetics study, bi-directional hybridization
and dispersal between northern spotted owls and California spotted owls centered in southern
Oregon and northern California was discovered. In addition, a discovery of intro-regression of
                                                                                                130
        Case 1:21-cv-00058-CL        Document 16-1        Filed 05/10/21      Page 140 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Mexican spotted owls into the northernmost parts of the northern spotted owl populations in
Washington was made, indicating long-distance dispersal of Mexican spotted owls into the
northern spotted owl range (Funk et al. 2008, pp. 1-11). Some hybridization of northern spotted
owls with barred owls has been recorded (Hamer et al. 1994, pp. 487-491; Dark et al. 1998, pp.
50-56; Kelly 2001, pp. 33, 38). Physical Description

The northern spotted owl is a medium-sized owl and is the largest of the three subspecies of
spotted owls (Gutiérrez et al. 1995, p. 2). It is approximately 46 to 48 centimeters (18 inches to
19 inches) long and the sexes are dimorphic, with males averaging about 13 percent smaller than
females. The mean mass of 971 males taken during 1,108 captures was 580.4 grams (1.28
pounds) (out of a range 430.0 to 690.0 grams) (0.95 pound to 1.52 pounds), and the mean mass
of 874 females taken during 1,016 captures was 664.5 grams (1.46 pounds) (out of a range 490.0
to 885.0 grams) (1.1 pounds to 1.95 pounds) (Loschl, P. and E. Forsman pers. comm. 2006 cited
in USDI FWS 2011b, p. A-1). The northern spotted owl is dark brown with a barred tail and
white spots on its head and breast, and it has dark brown eyes surrounded by prominent facial
disks. Four age classes can be distinguished on the basis of plumage characteristics (Forsman
1981; Moen et al. 1991, p. 493). The northern spotted owl superficially resembles the barred
owl, a species with which it occasionally hybridizes (Kelly and Forsman 2004, p. 807). Hybrids
exhibit physical and vocal characteristics of both species (Hamer et al. 1994, p. 488).

Current and Historical Range
The current range of the spotted owl extends from southwest British Columbia through the
Cascade Mountains, coastal ranges, and intervening forested lands in Washington, Oregon, and
California, as far south as Marin County (USDI FWS 1990a, p. 26115). The range of the spotted
owl is partitioned into 12 physiographic provinces (see Figure A-1) based on recognized
landscape subdivisions exhibiting different physical and environmental features (USDI FWS
2011b, p. III-1; Thomas et al. 1993). These provinces are distributed across the species’ range as
follows:

    x    Four provinces in Washington: Eastern Washington Cascades, Olympic Peninsula,
         Western Washington Cascades, Western Washington Lowlands
    x    Five provinces in Oregon: Oregon Coast Range, Willamette Valley, Western Oregon
         Cascades, Eastern Oregon Cascades, Oregon Klamath
    x    Three provinces in California: California Coast, California Klamath, California Cascades

The spotted owl is extirpated or uncommon in certain areas such as southwestern Washington
and British Columbia. Timber harvest activities have eliminated, reduced or fragmented spotted
owl habitat sufficiently to decrease overall population densities across its range, particularly
within the coastal provinces where habitat reduction has been concentrated (USDI FWS 2011b,
pp. B-1 to B-4; Thomas and Raphael 1993).

Behavior
Northern spotted owls are primarily nocturnal (Forsman et al. 1984, pp. 51-52) and spend
virtually their entire lives beneath the forest canopy (Courtney et al. 2004, p. 2-5). They are
adapted to maneuverability beneath the forest canopy rather than strong, sustained flight

                                                                                                  131
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 141 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




(Gutiérrez et al. 1995, p. 9). They forage between dusk and dawn and sleep during the day with
peak activity occurring during the two hours after sunset and the two hours prior to sunrise




                                                                                                132
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 142 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Figure A-1. Physiographic Provinces within the range of the northern spotted owl in the
United States (from USDI FWS 2011b, A-3)




                                                                                                133
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 143 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




(Gutiérrez et al. 1995, p. 5; Delaney et al. 1999, p. 44). They will sometimes take advantage of
vulnerable prey near their roosts during the day (Layman 1991, pp. 138-140; Sovern et al. 1994,
p. 202).

Northern spotted owls seek sheltered roosts to avoid inclement weather, summer heat, and
predation (Forsman 1975, pp. 105-106; Barrows and Barrows 1978; Barrows 1981; Forsman et
al. 1984, pp. 29-30). Northern spotted owls become stressed at temperatures above 28°C, but
there is no evidence to indicate that they have been directly killed by temperature because of
their ability to thermoregulate by seeking out shady roosts in the forest understory on hot days
(Barrows and Barrows 1978; Forsman et al. 1984, pp. 29-30, 54; Weathers et al. 2001, pp. 678,
684). During warm weather, spotted owls seek roosts in shady recesses of understory trees and
occasionally will even roost on the ground (Barrows and Barrows 1978, pp. 3, 7-8; Barrows
1981, pp. 302-306, 308; Forsman et al. 1984, pp. 29-30, 54; Gutiérrez et al. 1995, p. 7). Glenn et
al. (2010, p. 2549) found that population growth was negatively associated with hot summer
temperatures at their southernmost study area in the southern Oregon Cascades, indicating that
warm temperatures may still have an effect on the species. Both adults and juveniles have been
observed drinking water, primarily during the summer, which is thought to be associated with
thermoregulation (Gutiérrez et al. 1995, p. 7).

Spotted owls are territorial; however, home ranges of adjacent pairs overlap (Forsman et al.
1984, p. 22; Solis and Gutiérrez 1990, p. 746) suggesting that the area defended is smaller than
the area used for foraging. They will actively defend their nests and young from predators
(Forsman 1975, p. 15; Gutiérrez et al. 1995, p. 11). Territorial defense is primarily effected by
hooting, barking and whistle type calls. Some spotted owls are not territorial but either remain as
residents within the territory of a pair or move among territories (Gutiérrez 1996, p. 4). These
birds are referred to as “floaters.” Floaters have special significance in spotted owl populations
because they may buffer the territorial population from decline (Franklin 1992, p. 822). Little is
known about floaters other than that they exist and typically do not respond to calls as vigorously
as territorial birds (Gutiérrez 1996, p. 4).

Spotted owls are monogamous and usually form long-term pair bonds. “Divorces” occur but are
relatively uncommon. There are no known examples of polygyny in this owl, although
associations of three or more birds have been reported (Gutiérrez et al. 1995, p. 10).

Habitat Relationships

Home Range and Core Areas
Spotted owls are territorial raptors that range widely in search of prey but are ‘anchored’ during
the breeding season to a nest site (central-place forager). Evaluations of spotted owl habitat are
usually conducted at two spatial scales; the home range and core areas. The home range is the
“area traversed by the individual in its normal activities of food gathering, mating, and caring for
young” (Burt 1943:351, cited in USDI FWS 2009). Within home ranges, areas receiving
concentrated use, typically surrounding the nest site and favored foraging areas, are called core
areas. Because the size and pattern of spotted owl’s space use are typically unknown, estimates
of use areas are derived from radio-telemetry studies. Results from Bingham and Noon (1997)
showed that spotted owls typically used 20-21 percent of their home range as core use area
                                                                                                134
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 144 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




habitat, which generally included 60-70 percent of the sites within their home range used during
the breeding season. As central place foragers, nesting spotted owls are likely very sensitive to
activities that occur within their core use areas and especially their nest patch (Swindle et al.
1997, Miller et al. 1989, and Meyer et al. 1998).

The habitat composition within cores and annual home ranges has been found to be directly
correlated with demographic response such as occupancy, reproductive success, survival, and
fitness. Meyer et al. (1998) examined landscape indices associated with spotted owl sites versus
random plots on BLM lands throughout Oregon. Across provinces, landscape indices highly
correlated with the probability of spotted owl occupancy included the percent older forest (30
percent) within the 500 acres (analogous to a core-use area) surrounding the site. Zabel et al.
(2003, abstract, p. 1033) found the best-fitting model for owl occupancy predictions in northwest
California was at the 200-ha (500 acre) scale. Their model found a pseudo-threshold relationship
to nesting and roosting habitat (meaning once the quantity of the habitat metric reached some
‘‘threshold’’ level the probability of occupancy did not increase or decrease substantially with
more habitat) and a quadratic relationship to foraging habitat. Bart (1995) found that core areas
should contain 30-50 percent mature and old growth forest. Results from Thomas et al. (1990),
Bart and Forsman (1992) Bart (1995) and Dugger et al (2005) suggest that when spotted owl
home ranges have less than 40 to 60 percent nesting/roosting/foraging (NRF), they were more
likely to have lower occupancy and fitness. Olson et al. (2005) found similar results on their
Oregon Coast Ranges study area.

As further described in the 2009 FWS Guidelines (USDI FWS 2009, “Guidelines”), the
probability of occupancy is increased when core areas contain a range of habitat conditions
suitable for use by spotted owls, and the survival and fitness of spotted owls is positively
correlated with larger patch sizes or proportion of older forests (Franklin et al. 2000, Dugger et
al. 2005). The Guidelines express “the strongest type of information relevant to the evaluation of
take relates to the fitness of spotted owls to characteristics of their habitat.” Depending on the
availability of habitat, fitness may be compromised when additional habitat degradation or losses
occur. The final evaluation of incidental take is both a quantitative and qualitative analysis of
the actual amount and distribution of habitat available to the spotted owl when compared to the
effects of the proposed action and site specific conditions.

Recently developed habitat-fitness and landscape models have demonstrated the importance of
having sufficient amounts of NRF habitat within core use areas to adequately provide for spotted
owl survival and reproduction along with access to prey. For example, Franklin et al. (2000)
found that the proportion of good habitat was around 60 percent to lesser quality habitat for owl
core use areas in northwest California. In a recently published study of spotted owls in the
Oregon Klamath Province, survival was negatively correlated with forest fragmentation
(Schilling et al. 2013).

Home-range sizes vary geographically, generally increasing from south to north, which is likely
a response to differences in habitat quality (USDI FWS 1990a, p. 26117). Estimates of median
size of their annual home range (the area traversed by an individual or pair during their normal
activities (Thomas and Raphael 1993, pp. IX-15)) vary by province and range from 2,955 acres
in the Oregon Cascades (Thomas et al. 1990, p. 194) to 14,211 acres on the Olympic Peninsula
                                                                                                135
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 145 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




(USDI FWS 1994, p. 3). Zabel et al. (1995, p. 436) showed that these provincial home ranges
are larger where flying squirrels are the predominant prey and smaller where wood rats are the
predominant prey. Home ranges of adjacent pairs overlap (Forsman et al. 1984, p. 22; Solis and
Gutiérrez 1990, p. 746), suggesting that the defended area is smaller than the area used for
foraging. Spotted owl core areas vary in size geographically and provide habitat elements that
are important for the reproductive efficacy of the territory, such as the nest tree, roost sites and
foraging areas (Bingham and Noon 1997, p. 134). Some studies have found that spotted owls
use smaller home ranges during the breeding season and often dramatically increase their home
range size during fall and winter (Forsman et al. 1984, pp. 21-22; Sisco 1990, p. iii). In Southern
Oregon, one study found that home range and core areas remained essentially the same between
seasons, concluding that perhaps this was due to the quality of available habitat (Shilling et al.
2013).

Although differences exist in natural stand characteristics that influence home range size, habitat
loss and forest fragmentation effectively reduce habitat quality in the home range. A reduction
in the amount of suitable habitat reduces spotted owl abundance and nesting success (Bart and
Forsman 1992, pp. 98-99; Bart 1995, p. 944).

Habitat Use and Selection
Forsman et al. (1984, pp.15-16) reported that spotted owls have been observed in the following
forest types: Douglas-fir (Pseudotsuga menziesii), western hemlock (Tsuga heterophylla), grand
fir (Abies grandis), white fir (Abies concolor), ponderosa pine (Pinus ponderosa), Shasta red fir
(Abies magnifica shastensis), mixed evergreen, mixed conifer hardwood (Klamath montane), and
redwood (Sequoia sempervirens). The upper elevation limit at which spotted owls occur
corresponds to the transition to subalpine forest, which is characterized by relatively simple
structure and severe winter weather (Forsman 1975, p. 27; Forsman et al. 1984, pp. 15-16).

Spotted owls generally rely on older forested habitats because such forests contain the structures
and characteristics required for nesting, roosting, and foraging. Features that support nesting and
roosting typically include a moderate to high canopy closure (60 to 80 percent); a multi-layered,
multi-species canopy with large overstory trees (with diameter at breast height [dbh] of greater
than 30 inches); a high incidence of large trees with various deformities (large cavities, broken
tops, mistletoe infections, and other evidence of decadence); large snags; large accumulations of
fallen trees and other woody debris on the ground; and sufficient open space below the canopy
for spotted owls to fly (Thomas et al. 1990, p. 19). Weathers et al. 2001, (p. 686) found the
spotted owl association with structurally complex habitats containing high canopy closure was in
part due to their intolerance of high temperatures. Complex vertically structured habitat such as
mature and old-growth forests habitats contain sufficient cover to provides protection from
predators (Franklin et al. 2000, p. 578-579).

Spotted owls nest almost exclusively in trees. Like roosts, nest sites are found in forests having
complex structure dominated by large diameter trees and high canopy closure (Forsman et al.
1984, p. 30; Hershey et al. 1998, p. 1402, LaHaye et al. 1997, p. 46-48). Even in forests that
have been previously logged, spotted owls select forests having a structure (i.e., larger trees,
greater canopy closure) different than forests generally available to them (Folliard 1993, p. 40;
Buchanan et al. 1995, p. 304-305; Hershey et al. 1998, p. 1406-1407). In eastern Washington,
                                                                                                136
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 146 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




spotted owl nest sites were found to have canopies of dominant and/or codominant and
intermediate trees that were farther aboveground, more 35-60-cm (14-24 in)-dbh Douglas-fir
(Pseudotsuga menzies/, greater basal area of Douglas-fir trees, more 61-84-cm (24-33.5 in) dbh
ponderosa pine (Pinus ponderosa) trees, more live tree basal and more basal area of Class IV
snags (broken snags with no branches and little bark).

Roost sites selected by spotted owls have more complex vegetation structure than forests
generally available to them (Barrows and Barrows 1978, p. 2-3; Forsman et al. 1984, pp. 29-30;
Solis and Gutiérrez 1990, pp. 742-743, 747). These habitats are usually multi-layered forests
having high canopy closure and large diameter trees in the overstory.

Foraging habitat is the most variable of all habitats used by territorial spotted owls (Thomas et al.
1990; USDI FWS 2011b, p. G-2). Descriptions of foraging habitat have ranged from complex
structure (Solis and Gutiérrez 1990, pp. 742-744) to a broader range of forests with lower canopy
closure and smaller trees than forests containing nests or roosts (Gutiérrez 1996, p. 3-5).
Foraging habitat for northern spotted owls provides a food supply for survival and reproduction.
Foraging activity is positively associated with tree height diversity (North et al. 1999, p. 524),
canopy closure and woody debris (Irwin et al. 2000, p. 180; Courtney et al. 2004, pp. 5-15), snag
volume, density of snags greater than 20 in (50 cm) dbh (North et al. 1999, p. 524; Irwin et al.
2000, pp. 179-180; Courtney et al. 2004, pp. 5-15), density of trees greater than or equal to 31 in
(80 cm) dbh (North et al. 1999, p. 524), volume of woody debris (Irwin et al. 2000, pp. 179-180),
and young forests with some structural characteristics of old forests (Carey et al.1992, pp. 245-
247; Irwin et al. 2000, pp. 178-179). Northern spotted owls select old forests for foraging in
greater proportion than their availability at the landscape scale (Carey et al. 1992, pp. 236-237;
Carey and Peeler 1995, p. 235; Forsman et al. 2004, pp. 372-373), but will forage in younger
stands with high prey densities and access to prey (Carey et al. 1992, p. 247; Rosenberg and
Anthony 1992, p. 165; Thome et al. 1999, pp. 56-57).

Dispersal habitat is essential to maintaining stable populations by filling territorial vacancies
when resident northern spotted owls die or leave their territories, and to providing adequate gene
flow across the range of the species. Dispersal habitat, at a minimum, consists of stands with
adequate tree size and canopy closure to provide protection from avian predators and at least
minimal foraging opportunities (USDI FWS 2011b, p. G-1). Dispersal habitat may include
younger and less diverse forest stands than foraging habitat, such as even-aged, pole-sized
stands, but such stands should contain some roosting structures and foraging habitat to allow for
temporary resting and feeding for dispersing juveniles (USDI FWS 2011b, p. G-1). . In a study
of the natal dispersal of northern spotted owls, Sovern and others (2015, pp. 257-260) found the
majority of roosts were in forested habitats with at least some large (>50 cm or about 19 inches
dbh) trees and they selected stands with high canopy cover (>70 percent) at the landscape scale.
These authors suggested the concept of ‘dispersal’ habitat as a lower quality type of habitat may
be inappropriate. Forsman et al. (2002, p. 22) found that spotted owls could disperse through
highly fragmented forest landscapes. However, the stand-level and landscape-level attributes of
forests needed to facilitate successful dispersal have not been thoroughly evaluated (Buchanan
2004, p. 1341).



                                                                                                 137
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 147 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Spotted owls may be found in younger forest stands that have the structural characteristics of
older forests or retained structural elements from the previous forest. In redwood forests and
mixed conifer-hardwood forests along the coast of northwestern California, considerable
numbers of spotted owls also occur in younger forest stands, particularly in areas where
hardwoods provide a multi-layered structure at an early age (Thomas et al. 1990, p. 158; Diller
and Thome 1999, p. 275). In mixed conifer forests in the eastern Cascades in Washington, 27
percent of nest sites were in old-growth forests, 57 percent were in the understory reinitiation
phase of stand development, and 17 percent were in the stem exclusion phase (Buchanan et al.
1995, p. 304). In the western Cascades of Oregon, 50 percent of spotted owl nests were in late-
seral/old-growth stands (greater than 80 years old), and none were found in stands of less than 40
years old (Irwin et al. 2000, p. 41).

In the Western Washington Cascades, spotted owls roosted in mature forests dominated by trees
greater than 50 centimeters (19.7 inches) dbh with greater than 60 percent canopy closure more
often than expected for roosting during the non-breeding season. Spotted owls also used young
forest (trees of 20 to 50 centimeters (7.9 inches to 19.7 inches) dbh with greater than 60 percent
canopy closure) less often than expected based on this habitat’s availability (Herter et al. 2002, p.
441).

In the Coast Ranges, Western Oregon Cascades and the Olympic Peninsula, radio-marked
spotted owls selected for old-growth and mature forests for foraging and roosting and used
young forests less than predicted based on availability (Forsman et al. 1984, pp. 24-25; Carey et
al. 1990, pp. 14-15; Thomas et al. 1990; Forsman et al. 2005, pp. 372-373). Glenn et al. (2004,
pp. 46-47) studied spotted owls in young forests in western Oregon and found little preference
among age classes of young forest.

Habitat use is influenced by prey availability. Ward (1990, p. 62) found that spotted owls
foraged in areas with lower variance in prey densities (that is, where the occurrence of prey was
more predictable) within older forests and near ecotones of old forest and brush seral stages.
Zabel et al. (1995, p. 436) showed that spotted owl home ranges are larger where flying squirrels
(Glaucomys sabrinus) are the predominant prey and smaller where wood rats (Neotoma spp.) are
the predominant prey. The availability or abundance of prey can in turn influence reproductive
success (Rosenburg et al. 2003, pp. 1720-1723).

The availability and distribution of habitats are important considerations. Landscape-level
analyses in portions of Oregon Coast and California Klamath provinces suggest that a mosaic of
late-successional habitat interspersed with other seral conditions may benefit spotted owls more
than large, homogeneous expanses of older forests (Zabel et al. 2003, p. 1038; Franklin et al.
2000, pp. 573-579; Meyer et al. 1998, p. 43). In Oregon Klamath and Western Oregon Cascade
provinces, Dugger et al. (2005, p. 876) found that apparent survival and reproduction was
positively associated with the proportion of older forest near the territory center (within 730
meters) (2,395 feet). Survival decreased dramatically when the amount of non-habitat (non-
forest areas, sapling stands, etc.) exceeded approximately 50 percent of the home range (Dugger
et al. 2005, pp. 873-874). The authors concluded that they found no support for either a positive
or negative direct effect of intermediate-aged forest—that is, all forest stages between sapling
and mature, with total canopy cover greater than 40 percent—on either the survival or
                                                                                                 138
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 148 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




reproduction of spotted owls. It is unknown how these results were affected by the low habitat
fitness potential in their study area, which Dugger et al. (2005, p. 876) stated was generally much
lower than those in Franklin et al. (2000) and Olson et al. (2004), and the low reproductive rate
and survival in their study area, which they reported were generally lower than those studied by
Anthony et al. (2006). Olson et al. (2004, pp. 1050-1051) found that reproductive rates
fluctuated biennially and were positively related to the amount of edge between late-seral and
mid-seral forests and other habitat classes in the central Oregon Coast Range. Olson et al. (2004,
pp. 1049-1050) concluded that their results indicate that while mid-seral and late-seral forests are
important to spotted owls, a mixture of these forest types with younger forest and non-forest may
be best for spotted owl survival and reproduction in their study area. In a large-scale
demography modeling study, Forsman et al. (2011, pp. 1-2) found a positive correlation between
the amount of suitable habitat and recruitment of young.

Reproductive Biology

The spotted owl is relatively long-lived, has a long reproductive life span, invests significantly in
parental care, and exhibits high adult survivorship relative to other North American owls
(Forsman et al. 1984; Gutiérrez et al. 1995, p. 5). Spotted owls are sexually mature at 1 year of
age, but rarely breed until they are 2 to 5 years of age (Miller et al. 1985, p. 93; Franklin 1992, p.
821; Forsman et al. 2002, p. 17). Breeding females lay one to four eggs per clutch, with the
average clutch size being two eggs; however, most spotted owl pairs do not nest every year, nor
are nesting pairs successful every year (USDI FWS 1990b; Forsman et al. 1984, pp. 32-34;
Anthony et al. 2006, p. 28), and re-nesting after a failed nesting attempt is rare (Gutiérrez 1996,
p. 4). The small clutch size, temporal variability in nesting success, and delayed onset of
breeding all contribute to the relatively low fecundity of this species (Gutiérrez 1996, p. 4).

Courtship behavior usually begins in February or March, and females typically lay eggs in late
March or April. The timing of nesting and fledging varies with latitude and elevation (Forsman
et al. 1984, p. 32). After they leave the nest in late May or June, juvenile spotted owls depend on
their parents until they are able to fly and hunt on their own. Parental care continues after
fledging into September (USDI FWS 1990a; Forsman et al. 1984, p. 38). During the first few
weeks after the young leave the nest, the adults often roost with them during the day. By late
summer, the adults are rarely found roosting with their young and usually only visit the juveniles
to feed them at night (Forsman et al. 1984, p. 38). Telemetry and genetic studies indicate that
close inbreeding between siblings or parents and their offspring is rare (Haig et al. 2001, p. 35;
Forsman et al. 2002, p. 18). Hybridization of northern spotted owls with California spotted owls
and barred owls has been confirmed through genetic research (Hamer et al. 1994, pp. 487-492;
Gutiérrez et al. 1995, pp. 2-3; Dark et al. 1998, p. 52; Kelly 2001, pp. 33-35; Funk et al. 2008,
pp. 161-171).

Dispersal Biology

Natal dispersal of spotted owls typically occurs in September and October with a few individuals
dispersing in November and December (Miller et al. 1997; Forsman et al. 2002, p. 13). Natal
dispersal occurs in stages, with juveniles settling in temporary home ranges between bouts of
dispersal (Forsman et al. 2002, pp. 13-14; Miller et al. 1997, p. 143). The median natal dispersal
                                                                                               139
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 149 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




distance is about 10 miles for males and 15.5 miles for females (Forsman et al. 2002, p. 16).
Dispersing juvenile spotted owls experience high mortality rates, exceeding 70 percent in some
studies (USDI FWS 1990a; Miller 1989, pp. 32-41). Known or suspected causes of mortality
during dispersal include starvation, predation, and accidents (Miller 1989, pp. 41-44; USDI FWS
1990a; Forsman et al. 2002, pp. 18-19). Parasitic infection may contribute to these causes of
mortality, but the relationship between parasite loads and survival is poorly understood (Hoberg
et al. 1989, p. 247; Gutiérrez 1989, pp. 616-617; Forsman et al. 2002, pp. 18-19). Successful
dispersal of juvenile spotted owls may depend on their ability to locate unoccupied suitable
habitat in close proximity to other occupied sites (LaHaye et al. 2001, pp. 697-698).

There is little evidence that small openings in forest habitat influence the dispersal of spotted
owls, but large, non-forested valleys such as the Willamette Valley apparently are barriers to
both natal and breeding dispersal (Forsman et al. 2002, p. 22). The degree to which water
bodies, such as the Columbia River and Puget Sound, function as barriers to dispersal is unclear,
although radio telemetry data indicate that spotted owls move around large water bodies rather
than cross them (Forsman et al. 2002, p. 22). Analysis of the genetic structure of spotted owl
populations suggests that gene flow may have been adequate between the Olympic Mountains
and the Washington Cascades, and between the Olympic Mountains and the Oregon Coast Range
(Haig et al. 2001, p. 35).

Breeding dispersal occurs among a small proportion of adult spotted owls; these movements
were more frequent among females and unmated individuals (Forsman et al. 2002, pp. 20-21).
Breeding dispersal distances were shorter than natal dispersal distances and also are apparently
random in direction (Forsman et al. 2002, pp. 21-22). In California spotted owls, a similar
subspecies, the probability for dispersal was higher in younger owls, single owls, paired owls
that lost mates, owls at low quality sites, and owls that failed to reproduce in the preceding year
(Blakesley et al. 2006, p.77). Both males and females dispersed at near equal distances
(Blakesley et al. 2006, p. 76). In 72 percent of observed cases of dispersal, dispersal resulted in
increased habitat quality (Blakesley et al. 2006, p. 77).

Dispersal can also be described as having two phases: transience and colonization (Courtney et al
2004, p. 5-13). Fragmented forest landscapes are more likely to be used by owls in the
transience phase as a means to move rapidly between denser forest areas (Courtney et al 2004, p.
5-13; USDI FWS 2012a, p. 14086). Movements through mature and old growth forests occur
during the colonization phase when birds are looking to become established in an area (Miller et
al 1997, p. 144; Courtney et al 2004, p. 5-13). Transient dispersers use a wider variety of forest
conditions for movements than colonizing dispersers, who require habitats resembling
nesting/roosting/foraging habitats used by breeding birds (USDI FWS 2012a, p. 14086).
Dispersal success is likely highest in mature and old growth forest stands where there is more
likely to be adequate cover and food supply (USDI FWS 2012a, p. 14086).

Food Habits

Spotted owls are mostly nocturnal, although they also forage opportunistically during the day
(Forsman et al. 1984, p. 51; 2004, pp. 222-223; Sovern et al. 1994, p. 202). The composition of
the spotted owl’s diet varies geographically and by forest type. Generally, flying squirrels
                                                                                                 140
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 150 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




(Glaucomys sabrinus) are the most prominent prey for spotted owls in Douglas-fir and western
hemlock (Tsuga heterophylla) forests (Forsman et al. 1984, pp. 40-41) in Washington and
Oregon, while dusky-footed wood rats (Neotoma fuscipes) are a major part of the diet in the
Oregon Klamath, California Klamath, and California Coastal provinces (Forsman et al. 1984, pp.
40-42; 2004, p. 218; Ward et al. 1998, p. 84; Hamer et al. 2001, p. 224). Depending on location,
other important prey include deer mice (Peromyscus maniculatus), tree voles (Arborimus
longicaudus, A. pomo), red-backed voles (Clethrionomys spp.), gophers (Thomomys spp.),
snowshoe hare (Lepus americanus), bushy-tailed wood rats (Neotoma cinerea), birds, and
insects, although these species comprise a small portion of the spotted owl diet (Forsman et al.
1984, pp. 40-43; 2004, p. 218; Ward et al. 1998; p. 84; Hamer et al. 2001, p.224).

Other prey species such as the red tree vole (Arborimus longicaudus), red-backed voles
(Clethrionomys gapperi), mice, rabbits and hares, birds, and insects) may be seasonally or
locally important (reviewed by Courtney et al. 2004, pp. 4-27). For example, Rosenberg et al.
(2003, p. 1720) showed a strong correlation between annual reproductive success of spotted owls
(number of young per territory) and abundance of deer mice (Peromyscus maniculatus) (r2 =
0.68), despite the fact they only made up 1.6±0.5 percent of the biomass consumed. However, it
is unclear if the causative factor behind this correlation was prey abundance or a synergistic
response to weather (Rosenberg et al. 2003, p. 1723). Ward (1990, p. 55) also noted that mice
were more abundant in areas selected for foraging by owls. Nonetheless, spotted owls deliver
larger prey to the nest and eat smaller food items to reduce foraging energy costs; therefore, the
importance of smaller prey items, like Peromyscus, in the spotted owl diet should not be
underestimated (Forsman et al. 2001, p. 148; 2004, pp. 218-219). In the southern portion of their
range, where woodrats are a major component of their diet, northern spotted owls are more likely
to use a variety of stands, including younger stands, brushy openings in older stands, and edges
between forest types in response to higher prey density in some of these areas (Forsman et al.
1984, pp. 24-29).

Population Dynamics

The northern spotted owl is relatively long-lived, has a long reproductive life span, invests
significantly in parental care, and exhibits high adult survivorship relative to other North
American owls (Forsman et al. 1984; Gutiérrez et al. 1995, p. 5). The spotted owl’s long
reproductive life span allows for some eventual recruitment of offspring, even if recruitment
does not occur each year (Franklin et al. 2000, p. 576).

Annual variation in population parameters for spotted owls has been linked to environmental
influences at various life history stages (Franklin et al. 2000, p. 581). In coniferous forests, mean
fledgling production of the California spotted owl (Strix occidentalis occidentalis), a closely
related subspecies, was higher when minimum spring temperatures were higher (North et al.
2000, p. 805), a relationship that may be a function of increased prey availability. Across their
range, spotted owls have previously shown an unexplained pattern of alternating years of high
and low reproduction, with highest reproduction occurring during even-numbered years (e.g.,
Franklin et al. 1999, p. 1). Annual variation in breeding may be related to weather (i.e.,
temperature and precipitation) (Wagner et al. 1996, p. 74; Zabel et al. 1996, p.81 In: Forsman et
al. 1996) and fluctuation in prey abundance (Zabel et al. 1996, pp.437-438).
                                                                                                 141
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 151 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




A variety of factors may regulate spotted owl population levels. These factors may be density-
dependent (e.g., habitat quality, habitat abundance) or density-independent (e.g., climate).
Interactions may occur among factors. For example, as habitat quality decreases, density-
independent factors may have more influence on survival and reproduction, which tends to
increase variation in the rate of growth (Franklin et al. 2000, pp. 581-582). Specifically, weather
could have increased negative effects on spotted owl fitness for those owls occurring in relatively
lower quality habitat (Franklin et al. 2000, pp. 581-582). A consequence of this pattern is that at
some point, lower habitat quality may cause the population to be unregulated (have negative
growth) and decline to extinction (Franklin et al. 2000, p. 583). Recent findings of the northern
spotted owl meta-analysis suggest that competition with barred owls is an important stressor of
spotted owl populations, but habitat availability and climatic patterns also appear to influence
survival, occupancy, recruitment, and, to a lesser extent, fecundity (Dugger et al. 2016, entire).
Authors noted variable annual rates of decline across the range, but the CleElum study area in
Washington and the control area in Green Diamond study area in northern California showed the
highest annual rates of population decline (Dugger et al. 2016, pp.70-71; further detail provided
in Barred Owls section below). Rangewide, the weighted mean estimated population was
determined to decline 3.8 percent per year (Dugger et al. 2016, p. 71).

Olson et al. (2005, pp. 930-931) used open population modeling of site occupancy that
incorporated imperfect and variable detectability of spotted owls and allowed modeling of
temporal variation in site occupancy, extinction, and colonization probabilities (at the site scale).
The authors found that visit detection probabilities average less than 0.70 and were highly
variable among study years and among their three study areas in Oregon. Pair site occupancy
probabilities declined greatly on one study area and slightly on the other two areas. However,
for all owls, including singles and pairs, site occupancy was mostly stable through time. Barred
owl presence had a negative effect on these parameters (see barred owl discussion in the New
Threats section below). However, there was enough temporal and spatial variability in detection
rates to indicate that more visits would be needed in some years and in some areas, especially if
establishing pair occupancy was the primary goal.

Threats

The spotted owl was listed as threatened throughout its range “due to loss and adverse
modification of suitable habitat as a result of timber harvesting and exacerbated by catastrophic
events such as fire, volcanic eruption, and wind storms” (USDI FWS 1990a, p. 26114). More
specifically, threats to the spotted owl included low populations, declining populations, limited
habitat, declining habitat, inadequate distribution of habitat or populations, isolation of
provinces, predation and competition, lack of coordinated conservation measures, and
vulnerability to natural disturbance (USDI FWS 1992a, pp. 33-41). These threats were
characterized for each province as severe, moderate, low, or unknown (USDI FWS 1992a, pp.
33-41). Declining habitat was recognized as a severe or moderate threat to the spotted owl
throughout its range, isolation of populations was identified as a severe or moderate threat in 11
provinces, and a decline in population was a severe or moderate threat in 10 provinces.
Together, these three factors represented the greatest concerns about rangewide conservation of
the spotted owl. Limited habitat was considered a severe or moderate threat in nine provinces,
                                                                                                 142
        Case 1:21-cv-00058-CL        Document 16-1        Filed 05/10/21      Page 152 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




and low populations were a severe or moderate concern in eight provinces, suggesting that these
factors were also a concern throughout the majority of the spotted owl’s range. Vulnerability to
natural disturbances was rated as low in five provinces.

The degree to which predation and competition might pose a threat to the spotted owl was
unknown in more provinces than any of the other threats, indicating a need for additional
information. Few empirical studies exist to confirm that habitat fragmentation contributes to
increased levels of predation on spotted owls (Courtney et al. 2004, pp. 11-8 to 11-9). However,
great horned owls (Bubo virginianus), an effective predator on spotted owls, are closely
associated with fragmented forests, openings, and clearcuts (Johnson 1992, p. 84; Laidig and
Dobkin 1995, p. 155). As mature forests are harvested, great horned owls may colonize
fragmented forests, thereby increasing spotted owl vulnerability to predation.

The Service conducted a 5-year review of the spotted owl in 1994 (USDI FWS 2004), for which
the Service prepared a scientific evaluation of the status of the spotted owl (Courtney et al.
2004). An analysis was conducted assessing how the threats described in 1990 might have
changed by 2004. Some of the key threats identified in 2004 were:

    x    “Although we are certain that current harvest effects are reduced, and that past harvest is
         also probably having a reduced effect now as compared to 1990, we are still unable to
         fully evaluate the current levels of threat posed by harvest because of the potential for lag
         effects…In their questionnaire responses…6 of 8 panel member identified past habitat
         loss due to timber harvest as a current threat, but only 4 viewed current harvest as a
         present threat” (Courtney and Gutiérrez 2004, pp.11-7).

    x    “Currently the primary source of habitat loss is catastrophic wildfire, although the total
         amount of habitat affected by wildfires has been small (a total of 2.3 percent of the range-
         wide habitat base over a 10-year period)” (Courtney and Gutiérrez 2004, pp.11-8).

    x    “Although the panel had strong differences of opinion on the conclusiveness of some of
         the evidence suggesting [barred owl] displacement of [spotted owls], and the mechanisms
         by which this might be occurring, there was no disagreement that [barred owls]
         represented an operational threat. In the questionnaire, all 8 panel members identified
         [barred owls] as a current threat, and also expressed concern about future trends in
         [barred owl] populations” (Courtney and Gutiérrez 2004, pp. 11-8).

Threats, as identified in the 2011 Revised Recovery Plan for the Northern Spotted Owl, continue
to emphasize that habitat loss and barred owls are the main threats to northern spotted owl
recovery (USDI FWS 2011b, Appendix A), and that effects of high severity wildfires pose
concern for habitat conservation in some portions of the range (Davis et al. 2016, p. 38).

Barred Owls (Strix varia)
Barred owls currently appear to be the primary threat to northern spotted owls. With its recent
expansion to as far south as Marin County, California (Gutiérrez et al. 2004, pp. 7-12 to 7-13;
Steger et al. 2006, p.226), the barred owl’s range now completely overlaps that of the northern
spotted owl. Evidence that barred owls are occurring in higher densities than spotted owls in
                                                                                                143
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 153 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




many parts of the range (3–8 barred owl territories/northern spotted owl; Hamer et al. 2007;
Singleton et al. 2010; Wiens et al. 2011, 2014), and, to a lesser extent, northern California
spotted owls (Diller et al. 2016, Dugger et al. 2016). In a recent study, the highest densities
found were in the Oregon Coast Range, with up to 20 barred owls per spotted owl territory
reported (Wiens et al. 2017, p. 12).
The two species of owls share similar habitats and are likely competing for food resources
(Hamer et al. 2001, p. 226, Gutiérrez et al. 2007, p. 187; Livezey and Fleming 2007, p. 319,
Wiens et al., 2014, pp. 24 and 33). Hamer found a strong diet overlap (76 percent) between
northern spotted and barred owl diets (pp. 221, 226). Barred owl diets are more diverse than
northern spotted owl diets and include species associated with riparian and other moist habitats
(e.g. fish, invertebrates, frogs, and crayfish), along with more terrestrial and diurnal species
(Smith et al. 1983; Hamer et al. 2001; Gronau 2005, Wiens et al., 2014, p. 24). Even though
barred owls may be taking northern spotted owls’ primary prey only as a generalist, northern
spotted owls may be affected by a sufficient reduction in the density of these prey items due to
barred owls, leading to a depletion of prey to the extent that the northern spotted owl cannot find
an adequate amount of food to sustain maintenance or reproduction (Gutiérrez et al. 2007, p.
187; Livezey and Fleming 2007, p. 319). These impacts are likely to have direct and indirect
effects on ecosystem processes (Holm et al. 2017, p. 618)
In addition to completion for prey, barred owls are competing for habitats (Hamer et al. 1989,
p.55; Dunbar et al. 1991, p. 467; Herter and Hicks 2000, p. 285; Pearson and Livezey 2003, p.
274; Wiens et al., 2014, pp. 24 and 33). Barred owls were initially thought to be more closely
associated with early successional forests than spotted owls, based on studies conducted on the
west slope of the Cascades in Washington (Hamer et al 1989, p. 34; Iverson 1993, p.39).
However, more recent studies conducted in the Pacific Northwest show that barred owls
frequently use mature and old-growth forests (Pearson and Livezey 2003, p. 270; Gremel 2005,
Schmidt 2006, p. 1; Singleton et al. 2010, pp. 290-292). In the fire prone forests of eastern
Washington, a telemetry study conducted on barred and spotted owls showed that barred owl
home ranges were located on lower slopes or valley bottoms, in closed canopy, mature, Douglas-
fir forest, while spotted owl sites were located on mid-elevation areas with southern or western
exposure, characterized by closed canopy, mature, ponderosa pine or Douglas-fir forest
(Singleton et al. 2005, p. 1).
In addition to resource competition, barred owls have been documented to physically attack
spotted owls (Pearson and Livezey 2003, p. 274), and circumstantial evidence strongly indicated
that a barred owl killed a spotted owl (Leskiw and Gutiérrez 1998, p. 226).

There is consensus in the literature on the negative influence barred owls are having on northern
spotted owl site occupancy, fecundity, reproduction, apparent survival, and detectability, and that
data indicates that over the last ten-fifteen years, they are contributing to declines in spotted owl
populations (Olson et al. 2005, p. 924; Forsman et al. 2011, pp. 69-70), Dugger et al. 2011, pp.
2463-2467; Dugger et al. 2016, pp. 70-96). As barred owls have expanded, the occupancy of
historical spotted owl territories appears to be declining. Over ten years ago, site occupancy of
spotted owls in Washington and Oregon was significantly lower (p < 0.001) after barred owls
were detected within 0.8 kilometer (0.5 miles) of the territory center but was “only marginally
lower” (p = 0.06) if barred owls were located more than 0.8 kilometer (0.5 miles) from the
spotted owl territory center (Kelly et al. 2003, p. 51). Pearson and Livezey (2003, p. 271) found
                                                                                                   144
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 154 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




that there were significantly more barred owl site-centers in unoccupied spotted owl circles than
occupied spotted owl circles (centered on historical spotted owl site-centers) with radii of 0.8
kilometer (0.5 miles) (p = 0.001), 1.6 kilometer (1 mile) (p = 0.049), and 2.9 kilometer (1.8
miles) (p = 0.005) in Gifford Pinchot National Forest. In Olympic National Park, Gremel (2005,
p. 11) found a significant decline (p = 0.01) in spotted owl pair occupancy at sites where barred
owls had been detected, while pair occupancy remained stable at spotted owl sites without barred
owls. Olson et al. (2005, p. 928) found that the annual probability that a spotted owl territory
would be occupied by a pair of spotted owls after barred owls were detected at the site declined
by 5 percent in the HJ Andrews study area, 12 percent in the Coast Range study area, and 15
percent in the Tyee study area. In contrast, Bailey et al. (2009, p. 2983), when using a two-
species occupancy model, showed no evidence that barred owls excluded northern spotted owls
from territories in Oregon. More recently, results from a barred owl and northern spotted owl
radio-telemetry study in Washington reported two northern spotted owls fleeing their territories
and traveling six and 15 miles, believed to be as a result of frequent direct encounters with barred
owls; both northern spotted owls were subsequently found dead (Irwin et al. 2010, p. 3-4).
Preliminary findings from an ongoing barred owl experimental control/treatment study, spotted
owl pair occupancy was low, has declined in control sites; while (with the exception of one year
in one study area), the occupancy by barred owls has increased (Wiens et al. 2017, tables 1 and
2). Authors also report that the probability of use by barred owls within 500 acre hexagons
(1,235 acres) in the Oregon Coast Ranges study area was high in the two years of the study in the
control area (>0.920) (p. 16).

Numerous studies suggest that barred owls are negatively affecting spotted owl survival and
reproduction. Anthony et al. (2006, p. 32) found significant evidence for negative effects of
barred owls on apparent survival of spotted owls in two of 14 study areas (Olympic and
Wenatchee). They attributed the equivocal results for most of their study areas to the coarse
nature of their barred owl covariate. Dugger et al. (2011, pp. 2463-2467) described synergistic
effects associated with territory composition and presence of barred owls; some northern spotted
owl pairs retained their territories and continued to survive and successfully reproduce during
their study even when barred owls were present, but the effects of reduced old growth forest in
the core habitat areas were compounded when barred owls were present - extinction rates of
northern spotted owl territories nearly tripled when barred owls were detected. Yackulic and
others documented similar findings; the effects of interspecific competition were likely to
negatively affect spotted owls, both through its immediate effects on local extinction and by
indirectly lowering colonization (Yackulic et al., 2014, pp. 271-273).

Most recently, apparent survival and local extinction rates were the key vital rates associated
with barred owl presence in spotted owl populations (Dugger et al., 2016, p. 93-98). Dugger et
al. (2016, pp. 98-99) suggested that barred owl densities may now be high enough across the
range of the northern spotted owl that, despite the continued management and conservation of
suitable owl habitat on Federal lands (Davis et al. 2011, 2015), the long-term prognosis for the
persistence of northern spotted owls may be in question without additional management
intervention. For example, Dugger et al. (2016) found that the removal of barred owls in the
Green Diamond study area in northern California had rapid, positive effects on northern spotted
owl survival and rates of population change, suggesting that, along with habitat conservation and

                                                                                                145
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 155 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




management, barred owl removal may be able to slow or reverse northern spotted owl population
declines on at least a localized scale (Diller et al. 2016).

Olson et al. (2004, p. 1048) found that the presence of barred owls had a significant negative
effect on the reproduction of spotted owls in the central Coast Range of Oregon (in the Roseburg
study area). The conclusion that barred owls had no significant effect on the reproduction of
spotted owls in one study (Iverson 2004, p. 89) was unfounded because of small sample sizes
(Livezey 2005, p. 102). It is likely that all of the above analyses underestimated the effects of
barred owls on the reproduction of spotted owls because spotted owls often cannot be relocated
after they are displaced by barred owls (Forsman, E. pers. comm. 2006, cited in USDI FWS
2011b, p. B-11). Anthony et al. (2006, p. 32) found significant evidence for negative effects of
barred owls on apparent survival of spotted owls in two of 14 study areas (Olympic and
Wenatchee). They attributed the equivocal results for most of their study areas to the coarse
nature of their barred owl covariate. Dugger et al. (2011, pp. 2463-2467) confirmed the
synergistic effects of barred owls and territory habitat characteristics on extinction and
colonization rates of territories by northern spotted owls. Extinction rates of northern spotted
owl territories nearly tripled when barred owls were detected (Dugger et al. 2011, p. 2464). The
recent meta-analysis suggested weak relationships between fecundity and barred owls across all
study areas; however, declines in the number of occupied spotted owl sites contributed to
declines in the total number of young produced per study area (Dugger et al. 2016 p. 96).

Monitoring and management of northern spotted owls has become more complicated due to their
possible reduced detectability when barred owls are present (Kelly et al. 2003, pp. 51-52;
Courtney et al. 2004, p. 7-16 ; Olson et al. 2005, p. 929; Crozier et al. 2006, p.766-767).
Evidence that northern spotted owls were responding less frequently during surveys led the
Service and its many research partners to update the northern spotted owl survey protocol (USDI
FWS 2012b). The recent changes to the northern spotted owl survey protocol were based on the
probability of detecting northern spotted owls when barred owls are present (See USDI FWS
Memorandum, revised January 9, 2012, “Northern Spotted Owl Survey Protocol” and attached
“Protocol for Surveying Proposed Management Activities That May Impact Northern Spotted
Owls” for guidance and methodology).

In an analysis of more than 9,000 banded spotted owls throughout their range, only 47 hybrids
were detected (Kelly and Forsman 2004, p. 807). Consequently, hybridization with the barred
owl is considered to be “an interesting biological phenomenon that is probably inconsequential,
compared with the real threat—direct competition between the two species for food and space”
(Kelly and Forsman 2004, p. 808).

There is no evidence that the increasing trend in barred owls has stabilized in any portion of the
spotted owl’s range in the western United States, and “there are no grounds for optimistic views
suggesting that barred owl impacts on northern spotted owls have been already fully realized”
(Gutiérrez et al. 2004, pp. 7-38). To date, this situation does not appear to have changed.




                                                                                                146
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 156 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Wildfire
At the time of listing there was recognition that large-scale wildfire posed a threat to the spotted
owl and its habitat (USDI FWS 1990a, p. 26183). New information suggests fire may be more
of a threat than previously thought. In 2005 the overall total amount of habitat affected by
wildfires was been relatively small (Lint 2005, p. v) but since then, there have been significant
losses of nesting/roosting habitats reported, particularly in the reserved land allocations of the
Klamath Province and parts of the Oregon Cascades (Davis et al. 2011, pp. 43-48; Davis et al.
2016, tables 5 and 7). Table A-2 below also summarizes habitat lost from natural disturbances,
the majority of which has resulted from high severity fires. Silvicultural management of forest
fuels are currently being implemented throughout the spotted owl’s range, in an attempt to
reduce the levels of fuels that have accumulated during nearly 100 years of effective fire
suppression; however, the ability to protect spotted owl habitat and viable populations of spotted
owls from large fires through risk-reduction endeavors is uncertain (Courtney et al. 2004, pp. 12-
11). The NWFP recognized wildfire as an inherent part of managing spotted owl habitat in
certain portions of the range. The distribution and size of reserve blocks as part of the NWFP
design may help mitigate the risks associated with large-scale fire (Lint 2005, p. 77).

Studies indicate that the effects of wildfire on spotted owls and their habitat are variable,
depending on fire intensity, severity, and size. Within the fire-adapted forests of the spotted
owl’s range, spotted owls likely have adapted to withstand fires of variable sizes and severities.
However, fire is often considered a primary threat to spotted owls because of its potential to alter
habitat rapidly (Bond et al. 2009, p. 1116) and is a major cause of habitat loss on Federal lands
(Courtney et al. 2004, executive summary; Davis et al. 2011, pp. 43-48; Davis et al. 2016, tables
5 and 7).

Research results on spotted owl use of burned landscapes and their demographic variables
following fires at localized scales has yielded variable results that were influenced by small
sample sizes, varying impacts to habitat, existing forest management practices, the condition of
pre- and post-fire landscapes, and the status of spotted owls that previously occupied the sites
(Elliott 1985; Gaines et al. 1997, King et al. 1998; Bond et al. 2002; Jenness et al. 2004; Clark
2007; Seamans and Gutierrez 2007; Bond et al. 2009; Clark et al. 2011; Roberts et al. 2011;
Clark et al. 2013; Comfort 2014; Lee and Bond 2015a; Lee and Bond 2015b; Bond et al. 2016;
and Jones et al., 2016). Bond and others (2002) examined the demography of the three spotted
owl subspecies after wildfires, in which wildfire burned through spotted owl nest and roost sites
in varying degrees of severity. Post-fire demography parameters for the three subspecies were
similar or better than long-term demographic parameters for each of the three subspecies in those
same areas (Bond et al. 2002, p. 1025-1026). In a preliminary study conducted by Anthony and
Andrews (2004, p. 8) in the Oregon Klamath Province, their sample of spotted owls appeared to
be using a variety of habitats within the area of the Timbered Rock fire, including areas where
burning had been moderate. Site fidelity can influence spotted owl use of burned areas that were
previously suitable (Clark 2007, Bond et al. 2009, Lee et al. 2012). Also, the amount, extent,
and location of high severity fires appear to be strong influences on spotted owl occupancy. One
year following the extensive King Fire in the Sierra Nevada Mountains, Jones and others (2016)
documented strong negative California spotted owl population impacts, with declines in
occupancy and reproduction associated with severely burned sites; the probability of site
extinction in that study was seven times higher one year after the fire where more than 50
                                                                                                147
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 157 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




percent of the site (approximately 0.7 mile radius area) burned at high severity (75–100 percent
canopy mortality) (p. 303-304).

In southwest Oregon, lower occupancy and survival rates of spotted owl were found in burned
areas compared to unburned, but the results were confounded by prior management and post-fire
harvest (Clark 2007, Clark et al. 2011, Lee et al. 2012, Clark et al. 2013). Available data on the
direct mortality of spotted owls from fire is limited. In one study, mortality was assumed to have
occurred at one site, and spotted owls were present at only one of the six sites 1 year after a fire
(Gaines et al. 1997, p. 126). In 1994, two wildfires burned in the Yakama Indian Reservation in
Washington’s eastern Cascades, affecting the home ranges of two radio-tagged spotted owls
(King et al. 1998, pp. 2-3). No direct mortality of spotted owls was observed, even though thick
smoke covered several spotted owl site-centers for a week. Although the amount of home ranges
burned was not quantified, spotted owls were observed using areas that burned at low and
medium intensities. More research is needed to understand further the relationship between fire
and spotted owl habitat use. Overall, we can conclude that fires are a change agent for northern
spotted owl habitat, but there are still many unknowns regarding how much fire benefits or
adversely affects northern spotted owl habitat (USDI FWS 2011b, p. III-31).

Additional impacts to northern spotted owls related to wildfire include forest management that
occurs after fires. Post-fire salvage logging typically occurs on the majority of private
timberlands, but also occurs on Federal lands to a smaller degree. This type of harvest can
directly impact habitat potentially occupied by northern spotted owls and can negatively
influence ecological processes, which can impair the long-term development of spotted owl
habitat (reviewed in USDI FWS 2011b, p. III-48). Action agencies, working with the Service,
are attempting to influence fire severity by designing projects to reduce fire-suppressed
vegetation and mimic the effects of historical fire regimes. The effects of this type of
management are uncertain and highly debated in the literature (Courtney et al. 2004, pp. 12-11,
Omi and Martenson 2002, pp. 19-27; Irwin et al. 2004, p. 21; Spies et al. 2006 p. 359-361;
Hanson et al. 2009, pp. 1316-1319; Spies et al. 2009, pp. 331-332; Ager et al. 2012, p. 282;
Odion et al. 2014a pp. 10-12, Spies et al. 2012, pp. 10-12; Odion et al. 2014b, pp. 46-49; Gaines
et al. 2010, Baker 2015, entire; Baker 2017, entire; Gallagher et al. 2018, pp. 10-13).

West Nile Virus
West Nile virus (WNV), caused by a virus in the family Flaviviridae, has killed millions of wild
birds in North America since it arrived in 1999 (McLean et al. 2001; Caffrey 2003; Caffrey and
Peterson 2003, pp. 7-8; Marra et al. 2004, p. 393). Mosquitoes are the primary carriers (vectors)
of the virus that causes encephalitis in humans, horses, and birds. Mammalian prey may also
play a role in spreading WNV among predators, like spotted owls. Owls and other predators of
mice can contract the disease by eating infected prey (Garmendia et al. 2000, p. 3111; Komar et
al. 2001). One captive spotted owl in Ontario, Canada, is known to have contracted WNV and
died.

Human activities and landscape physiography appear to influence the occurrence of WNV
(Dobson and Foufopoulos 2001, p. 1004; Gibbs et al. 2006, p. 80). Mountainous terrain
typically associated with northern spotted owls may limit the widespread occurrence of WNV.
The effect of how WNV will ultimately affect spotted owl populations is unknown but localized
                                                                                                148
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 158 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




populations could be adversely affected (Blakesley and others 2004, in Courtney et al. 2004, p.
8-25-8-31). Susceptibility to infection and the mortality rates of infected individuals vary among
bird species (Blakesley et al. 2004, pp. 8-33), but most owls appear to be quite susceptible. For
example, breeding Eastern screech owls (Megascops asio) in Ohio experienced 100 percent
mortality (Grubb, T. pers. comm. 2006 cited in Blakesley et al. 2004, pp. 8-33). Barred owls, in
contrast, showed lower susceptibility (Hunter, B. pers. comm. no date cited in Blakesley et al.
2004, pp. 8-34). Some level of innate resistance may occur (Fitzgerald et al. 2003), which could
explain observations in several species of markedly lower mortality in the second year of
exposure to WNV (Caffrey and Peterson 2003). Wild birds also develop resistance to WNV
through immune responses (Deubel et al. 2001). The effects of WNV on bird populations at a
regional scale have not been large, even for susceptible species (Caffrey and Peterson 2003),
perhaps due to the short-term and patchy distribution of mortality (McGowan, K. pers. comm. no
date, cited in Courtney et al. 2004) or annual changes in vector abundance and distribution.

Blakesley et al. (2004, pp. 8-35) offer competing propositions for the likely outcome of spotted
owl populations being infected by WNV. One scenario is that spotted owls can tolerate severe,
short-term population reductions due to WNV, because spotted owl populations are widely
distributed and number in the several hundreds to thousands. An alternative scenario is that
WNV will cause unsustainable mortality, due to the frequency and/or magnitude of infection,
thereby resulting in long-term population declines and extirpation from parts of the spotted owl’s
current range. Thus far, no mortality in wild, northern spotted owls has been recorded; however,
WNV is a potential threat of uncertain magnitude and effect (Blakesley et al. 2004, pp. 8-34).


Sudden Oak Death
Sudden oak death was not listed as particular threat at the time of listing but was recognized as a
potential threat to the spotted owl after it was discovered in Oregon (Courtney et al. 2004, USDI
Fish and Wildlife 2011). This disease is caused by the fungus-like pathogen, Phytopthora
ramorum that was recently introduced from Europe and is rapidly spreading as it is capable of
infecting over 100 species of trees and shrubs (APHIS 2011, in Peterson et al. 2015, p. 937) .
The disease has been found in several different forest types and at elevations from sea level to
over 800 m and is now known to extend over 650 km from south of Big Sur, California to Curry
County, Oregon (Rizzo and Garbelotto 2003, p. 198). In some areas it has reached epidemic
proportions in oak (Quercus spp.) and tanoak (Lithocarpus densiflorus) forests along
approximately 300 kilometers (186 miles) of the central and northern California coast (Rizzo et
al. 2002, p. 733). Near Brookings, Oregon it has killed tanoak and causing dieback of closely
associated wild rhododendron (Rhododendron spp.) and evergreen huckleberry (Vaccinium
ovatum) (Goheen et al. 2002, p. 441), common components of spotted owl habitat. Despite
treatments of infected sites that remove all infected trees and shrubs as well as those occurring
within a 300 foot buffer, occurrences of infected sites have increased since 2001 (Peterson et al.
2015, p. 937). The majority of infected sites in Oregon are concentrated in the Chetco River
drainage, but it has been located as far north as Cape Sebastian (Peterson et al. 2015, p. 238).
The spores from this pathogen are transmitted through the coastal fog and rain or through
contaminated surfaces. During a study completed between 2001 and 2003 in California, one-
third to one-half of the hiker’s present in the study area carried infected soil on their shoes
(Davidson et al. 2005, p. 587), creating the potential for rapid spread of the disease. Sudden oak
                                                                                                149
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 159 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




death poses a threat of uncertain proportion because of its potential impact on forest dynamics
and alteration of key prey and spotted owl habitat components (e.g., hardwood trees, forest
structure and nest tree mortality); especially in the southern portion of the spotted owl’s range
(Courtney et al. 2004, pp. 6-26 through 6-27, 11-8). Eradication treatments themselves have the
potential to remove habitat at the stand level as all hardwoods and shrubs identified as carriers
are removed. Because of the coastal influence on this pathogen, sudden oak death is not likely to
be of consequence rangewide, but could compound existing stressors in coastal provinces of the
spotted owl range.

Inbreeding Depression, Genetic Isolation, and Reduced Genetic Diversity
Inbreeding and other genetic problems due to small population sizes were not considered an
imminent threat to the spotted owl at the time of listing. Earlier studies showed no indication of
reduced genetic variation and past bottlenecks in Washington, Oregon, or California
(Barrowclough et al. 1999, p. 922; Haig et al. 2004, p. 36). A more recent study however,
reported a significant bottleneck influence in the Washington Cascades, an area known to be
experiencing a significant population decline, and that other areas with significant population
bottlenecks were correlated with declines in population growth rate (Funk et al. 2010, as
reviewed in Haig et al. 2016, p. 187). Canadian populations may be more adversely affected by
issues related to small population size including inbreeding depression, genetic isolation, and
reduced genetic diversity (Courtney et al. 2004, pp. 11-9). A 2004 study (Harestad et al. 2004, p.
13) indicates that the Canadian breeding population was estimated to be less than 33 pairs and
annual population decline may be as high as 35 percent. In 2007, a recommendation was made
by the Spotted Owl Population Enhancement Team to remove northern spotted owls from the
wild in British Columbia (USDI FWS 2012a, p. 14078). This recommendation resulted in the
eventual capture of the remaining 16 wild northern spotted owls in British Columbia for a
captive breeding program (USDI FWS 2012a, p. 14078). Low and persistently declining
populations throughout the northern portion of the species range (see “Population Trends”
below) may be at increased risk of losing genetic diversity.
Hybridization of northern spotted owls with California spotted owls, Mexican spotted owls, and
barred owls has been confirmed through genetic research (Funk et al. 2008, p. 1; Hamer et al.
1994, p. 487; Gutiérrez et al. 1995, p. 3; Dark et al. 1998, p. 50; Kelly 2001, pp. 33-35).


Climate Change

Global climate change has the potential to produce entirely new environmental conditions,
making predictions about future ecological consequences a more daunting challenge. Recent
forecasts indicate that climate change will have long-term and variable impacts on forest habitat
at local and regional scales. Locally, this could involve shifts in tree species composition that
influence habitat suitability. Frey et al. (2016, pp. 1, 6) concluded that old-growth will provide
some buffer from impacts of regional warming and/or slow the rate at which some species
relying on old-growth must adapt, based on their modeling of the fine-scale spatial distribution,
under-canopy air temperatures in mountainous terrain of central Oregon. Similarly, Lesmeister
et al. (2019, p. 16) concluded that older forest can serve as a buffer to climate change and
associated increases in wildfire, as these areas have the highest probability of persisting through
fire events even in weather conditions associated with high fire activity. Regionally, there could
                                                                                                150
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 160 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




be losses of habitat availability caused by advances or retreats of entire vegetative communities,
and perhaps prey communities as well. Effects of climate change, including fire and pest
incidence, will not only affect currently suitable habitat for the northern spotted owl, they will
also likely alter or interrupt forest growth and development processes (Karl et al. 2008, pp. 15
and 18; Dale et al. 2001, entire; Yospin et al. 2015, entire) that influence forest turnover rates
and the emergence of suitable habitat attributes in new locations. These changes are predicted to
be driven by changes in patterns of temperature and precipitation that are projected to occur
under climate change scenarios (Mote et al. 2014, entire).

Glenn et al. (2010, p.2551) noted that the potential consequences of global climate change on
Pacific Northwest forests remain somewhat unclear, though there is potential for changes in
forest composition and disturbance patterns that could affect northern spotted owl populations.
Most models predict warmer, wetter winters and hotter, drier summers for the Pacific Northwest
in the first half of the 21st century (Mote et al., 2008, Mote et al. 2014, p. 489). This may result in
a change in species composition or reduction in the acreage of existing low-elevation forests.
The general predicted trend in North American forests is declining occupancy by conifers and
displacement by hardwoods. Both the frequency and intensity of wildfires and insect outbreaks
are expected to increase over the next century in the Pacific Northwest (Littell et al. 2010, p.
130). One of the largest projected effects on Pacific Northwest forests is likely to come from an
increase in fire frequency, duration, and severity. Westerling et al. (2006, pp. 940-941) analyzed
wildfires and found that since the mid-1980s, wildfire frequency in western forests has nearly
quadrupled compared to the average of the period from 1970-1986. The total area burned is
more than 6.5 times the previous level and the average length of the fire season during 1987-
2003 was 78 days longer compared to 1978-1986 (Westerling et al. 2006, p. 941). The area
burned annually by wildfires in the Pacific Northwest is expected to double or triple by the 2080s
(Littell et al. 2010, p. 140). Wildfires are now the primary cause of spotted owl habitat loss on
Federal lands, with about 505,800 acres of nesting/roosting habitat loss attributed to wildfires
from 1993 to 2012 (Davis et al. 2016, table 7, p. 22).

In its review of the status of the northern spotted owl in California (CDFW 2016, p. 153-155),
the California Department of Fish and Wildlife (CDFW) evaluated the possible effects of climate
change upon northern spotted owl and the forested habitats on which it depends. In general,
CDFW (2016, p. 153-155) determined that climate change is occurring within the northern
spotted owl’s entire range, including California, with many climate projections forecasting
steady changes in the future. They reported that climate change studies predict future conditions
that may negatively impact northern spotted owls, such as wet and cold springs, more frequent
and severe summer heat waves, decreased fog along the coast, shifts in forest species
composition, and increased frequency of severe wildfire events. However, CDFW (2016, p. 153-
155) also reported that in some instances predicted future conditions, such as increased
frequency of low to moderate severity fires and expansion of suitable owl habitat forest types,
may be favorable to the northern spotted owl in the long-term. They further reported that in
California, current rates of temperature and precipitation change predict hotter and drier
conditions in some areas of the northern spotted owl’s range, and wetter colder conditions in
other areas of the range. They looked at past precipitation and temperature trends, and reported
that drying trends across most of the northern spotted owl’s range in California, coupled with
warmer winters and cooler summers in the interior and cooler winters and warmer summers
                                                                                                   151
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 161 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




along the coast, may play a role in both owl and prey population dynamics. CDFW (2016, p.
153-155) recommended that further research is necessary to understand how climate change may
be affecting northern spotted owls in California and throughout its range.

Potential changes in temperature and precipitation have important implications for spotted owl
reproduction and survival. Wet, cold weather during the winter or nesting season, particularly
the early nesting season, has been shown to negatively affect spotted owl reproduction (Olson et
al. 2004, p. 1039, Dugger et al. 2005, p. 863), survival (Franklin et al. 2000 pp. 576-577, Olson
et al. 2004, p. 1039, Glenn et al. 2011, p. 1279), and recruitment (Glenn et al. 2010, pp.2446-
2547). Cold, wet weather may reduce reproduction and/or survival during the breeding season
due to declines or decreased activity in small mammal populations so that less food is available
during reproduction when metabolic demands are high (Glenn et al. 2011, pp. 1288-1289). Cold,
wet nesting seasons may increase the mortality of nestlings due to chilling and reduce the
number of young fledged per pair per year (Franklin et al. 2000, p.557, Glenn et al. 2011, p.
1286). Most recently, the relationships between spotted owl populations and climate was
complex and variable, but rangewide, Dugger and others (2016, page 98) suggested that survival
increased when winters were warmer and drier. This may become a factor in population
numbers in the future; given climate change predictions for the Pacific Northwest include
warmer, wetter winters.

Drought or hot temperatures during the summer have also been linked to reduced spotted owl
recruitment (Glenn et al. 2010, p. 2549). Drier, warmer summers and drought conditions during
the growing season strongly influence primary production in forests, food availability, and the
population sizes of small mammals that spotted owls prey upon (Glenn et al. 2010, p. 2549).

Various types of changes in climate can have direct or indirect effects on species. These effects
may be positive, neutral, or negative and they may change over time, depending on the species
and other relevant considerations, such as the effects of interactions of climate with other
variables (e.g., habitat fragmentation) (IPCC 2007, pp. 8–14, 18–19). For the more central
portion of the northern spotted owl’s range such as the location of the action area, climate
models have provided a series of projections. For example, annual temperatures are likely to
increase up to 3 degrees in the next couple of decades. Total precipitation may remain roughly
similar to historic levels but likely increasing in the fall and winter months. Rising temperatures
will cause snow to turn to rain in the lower elevations. As a result, the area is likely to
experience more severe storm events, variable weather, higher and flashier winter and spring
runoff events and increased flooding. Reduced snowpack and soil moisture along with hotter
temperatures and longer fire seasons likely will increase significantly (Doppelt et al. 2008).

While a change in forest composition or extent is likely as a result of climate change, the rate of
that change is uncertain. In forests with long-lived dominant tree species, mature individuals can
survive these stresses, so direct effects of climate on forest composition and structure would
most likely occur over a longer time scale (100 to 500 years) in some areas than disturbances
such as wildfire or insect outbreaks (25 to 100 years) (McKenzie et al. 2009). The presence of
high-quality habitat may buffer the negative effects of cold, wet, springs and winters on survival
of spotted owls as well as ameliorate the effects of heat. This habitat might help maintain a
stable prey base, thereby reducing the cost of foraging during the breeding season when
                                                                                                152
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 162 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




energetic needs are high (Franklin et al. 2000).

Although the scientific literature has explored the link between climate change and the invasion
by barred owls, changing climate alone is unlikely to have caused the invasion (Livezey 2009).
In general, climate change can increase the success of introduced or invasive species in
colonizing new territory. Invasive animal species are more likely to be generalists, such as the
barred owl, than specialist, such as the spotted owl and adapt more successfully to a new climate
than natives.

In summary, effects of climate change may vary across the range, but is likely to exacerbate
some existing threats to the spotted owl such as the projected potential for increased habitat loss
from drought-related fire, tree mortality, insects and disease, as well as affecting reproduction
and survival during years of extreme weather.

Exposure to Toxicants
Toxicants were not identified as a threat when the northern spotted owl was listed, but a growing
body of information suggests exposure to anti-coagulant rodenticides, fertilizers, other
contaminants, as well as other factors associated with marijuana cultivation represent a growing
concern for northern spotted owls. Recent accounts show that the scope and scale of exposure
from illegal cultivation is increasing on federal and non-federal ownerships; these threats extend
northern spotted owls and many other wildlife species and the resources they depend upon
(Thompson et al. 2013, entire, Gabriel et al. 2013, entire; Wengert et al. 2015, p. 8; CDFW 2016
pp. 176-177, CEPA 2017b, p.1; Gabriel et al. 2018, entire; Higley et al. 2017 (abstracts). Known
grow sites have been found to intersect with both subspecies of spotted owl ranges throughout
California. On Forest Service lands in 2014, more than 620,000 marijuana plants on about 1,500
ac (607 ha) were removed from 167 different sites; about 90 percent of which were in California
(US Senate press release 2015). Over 600 trespass grow sites were reported on mixed California
ownerships in 2010 (Wengert et al. 2015, p. 8). Increases in mortalities from and exposure to
pesticides in fishers in the Sierras and Northern California indicate that toxicants from marijuana
cultivation suggest increasing trends (Gabriel et al. 2015, pp. 5-8, 14).

Illegal cultivation is a serious issue in the Klamath Physiographic Province, an area recognized
as an important area for northern spotted owl populations (Schumaker et al. 2014). In
Southwestern Oregon in Jackson and Josephine Counties alone, a multi-agency Drug Task force
reported a total of 100 illegal marijuana cultivation sites containing approximately 294,090
plants between 2005-2014 (Caruthers, R. pers. comm. 2017). Many of these sites were located
within known spotted owl home ranges, cores, or nest stands (Clayton, D. pers. comm. 2017).

Known exposure and recent data on impacts to barred owls suggest serious implications for
northern spotted owls. In Hoopa Tribal lands in northwestern California, of 176 barred owls
tested for exposure to anticoagulant rodenticides, 65 percent tested positive for one or more
second generation ARs; many of these were collected from known spotted owl home ranges
(Higley et al. 2017). From another data set in northwestern California, barred owls collected
from 37 historical northern spotted owl territories have been tested for ARs (Gabriel et al. 2018,
p. 4). In Oregon, 40 percent of barred owls sampled (n=10) tested positive for rodenticides.

                                                                                                153
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 163 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Disturbance
Northern spotted owls may also respond physiologically to a disturbance without exhibiting a
significant behavioral response. In response to environmental stressors, vertebrates secrete stress
hormones called corticosteroids (Campbell 1990, p. 925). Although these hormones are essential
for survival, extended periods with elevated stress hormone levels may have negative effects on
reproductive function, disease resistance, or physical condition (Carsia and Harvey 2000, pp.
517-518; Saplosky et al. 2000, p. 1). In avian species, the secretion of corticosterone is the
primary non-specific stress response (Carsia and Harvey 2000, p. 517). The quantity of this
hormone in feces can be used as a measure of physiological stress (Wasser et al. 1997, p. 1019).
Recent studies of fecal corticosterone levels of northern spotted owls indicate that low intensity
noise of short duration and minimal repetition does not elicit a physiological stress response
(Tempel and Gutiérrez 2003, p. 698; Tempel and Gutiérrez 2004, p. 538). However, prolonged
activities, such as those associated with timber harvest, may increase fecal corticosterone levels
depending on their proximity to northern spotted owl core areas (Wasser et al. 1997, p.1021;
Tempel and Gutiérrez 2004, p. 544).

The effects of noise on spotted owls are largely unknown, and whether noise is a concern has
been a controversial issue. The effect of noise on birds is extremely difficult to determine due to
the inability of most studies to quantify one or more of the following variables: 1) timing of the
disturbance in relation to nesting chronology; 2) type, frequency, and proximity of human
disturbance; 3) clutch size; 4) health of individual birds; 5) food supply; and 6) outcome of
previous interactions between birds and humans (Knight and Skagan 1988, pp. 355-358).
Additional factors that confound the issue of disturbance include the individual bird’s tolerance
level, ambient sound levels, physical parameters of sound, and how it reacts with topographic
characteristics and vegetation, and differences in how species perceive noise.

Information specific to behavioral responses of spotted owls to disturbance is limited, research
indicates that recreational activity can cause Mexican spotted owls (S. o. lucida) to vacate
otherwise suitable habitat (Swarthout and Steidl 2001, p. 314) and helicopter overflights can
reduce prey delivery rates to nests (Delaney et al. 1999, p. 70). Additional effects from
disturbance, including altered foraging behavior and decreases in nest attendance and
reproductive success, have been reported for other raptors (White and Thurow 1985, p. 14;
Andersen et al. 1989, p. 296; McGarigal et al. 1991, p. 5).

Although it has not been conclusively demonstrated, it is anticipated that nesting spotted owls
may be disturbed by heat and smoke as a result of burning activities during the breeding season.

Conservation Needs of the Spotted Owl

Based on the above assessment of threats, the spotted owl has the following habitat-specific and
habitat-independent conservation (i.e., survival and recovery) needs:

Habitat-specific Needs
1.     Large blocks of habitat capable of supporting clusters or local population centers of
spotted owls (e.g., 15 to 20 breeding pairs) throughout the owl’s range;
2.     Suitable habitat conditions and spacing between local spotted owl populations throughout
                                                                                                154
        Case 1:21-cv-00058-CL        Document 16-1        Filed 05/10/21      Page 164 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




its range that facilitate survival and movement;
3.      Suitable habitat distributed across a variety of ecological conditions within the northern
spotted owl’s range to reduce risk of local or widespread extirpation;
4.      A coordinated, adaptive management effort to reduce the loss of habitat due to
catastrophic wildfire throughout the spotted owl’s range, and a monitoring program to clarify
whether these risk reduction methods are effective and to determine how owls use habitat treated
to reduce fuels; and
5.      In areas of significant population decline, sustain the full range of survival and recovery
options for this species in light of significant uncertainty.

Habitat-independent Needs
1.     A coordinated research and adaptive management effort to better understand and manage
competitive interactions between spotted and barred owls; and
2.     Monitoring to understand better the risk that WNV and sudden oak death pose to spotted
owls and, for WNV, research into methods that may reduce the likelihood or severity of
outbreaks in spotted owl populations.

Conservation Strategy to Address Habitat Loss and Fragmentation

Since 1990, various efforts have addressed the conservation needs of the spotted owl and
attempted to formulate conservation strategies based upon these needs. These efforts began with
the ISC’s Conservation Strategy (Thomas et al. 1990); they continued with the designation of
critical habitat (USDI FWS 1992b), the Draft Recovery Plan (USDI FWS 1992a), and the
Scientific Analysis Team report (Thomas et al. 1993), report of the Forest Ecosystem
Management Assessment Team (Thomas and Raphael 1993); and they culminated with the
NWFP (USDA FS/USDI BLM 1994a). Recently, the management strategy for portions of
Bureau of Land Management lands in Oregon (2.5 million acres) was modified and is no longer
following all measures described in the NWFP (USDI BLM 2016a, entire and USDI BLM
2016b, entire). In comparison to the NWFP land use allocations, the Late-Successional Reserve
(LSR) designs of the revised Resource Management Plans (RMPs) make similar contributions to
the development and spacing of the large habitat blocks needed for northern spotted owl
conservation. The RMPs includes approximately 177,000 more acres (71,629 ha) of LSR and
Riparian Reserves than in the NWFP. These land use allocations represent 36 and 27 percent of
the RMP lands, respectively, and will be managed for the retention and development of large
trees and complex forests across the RMP landscape (USDI FWS 2016, Table 1, p. 9). Two
additional key provisions differ from previous strategies, including a mitigation that the BLM
would participate in, cooperate with, and provide support for an interagency program for barred
owl management to implement Recovery Action 30 when the Service determines the best
manner in which barred owl management can contribute to the recovery of the northern spotted
owl. Also, timber sales that would cause the incidental take of northern spotted owls from
timber harvest would not be authorized until implementation of a barred owl management
program has begun (USDI BLM 2016a, p 19 and USDI BLM 2016b, p. 19). Overall
fundamentals of these large-scale conservation strategies have been based upon the reserve
design principles first articulated in the ISC’s report, which are summarized as follows:

    x    Species that are well distributed across their range are less prone to extinction than
                                                                                                  155
        Case 1:21-cv-00058-CL        Document 16-1        Filed 05/10/21      Page 165 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




         species confined to small portions of their range.
    x    Large blocks of habitat, containing multiple pairs of the species, are superior to small
         blocks of habitat with only one to a few pairs.
    x    Blocks of habitat that are close together are better than blocks far apart.
    x    Habitat that occurs in contiguous blocks is better than habitat that is more fragmented.
    x    Habitat between blocks is more effective as dispersal habitat if it resembles suitable
         habitat.

Federal Contribution to Recovery
Since it was signed on April 13, 1994, the NWFP has guided the management of Federal forest
lands within the range of the spotted owl (USDA FS/USDI BLM 1994a, 1994b). The NWFP
was designed to protect large blocks of old growth forest and provide habitat for species that
depend on those forests including the spotted owl, as well as to produce a predictable and
sustainable level of timber sales. The NWFP included land use allocations which would provide
for population clusters of northern spotted owls (i.e., demographic support) and maintain
connectivity between population clusters. Certain land use allocations in the plan contribute to
supporting population clusters: LSRs, Managed Late-successional Areas, and Congressionally
Reserved areas. Riparian Reserves, Adaptive Management Areas, and Administratively
Withdrawn areas can provide both demographic support and connectivity/dispersal between the
larger blocks, but were not necessarily designed for that purpose. Matrix areas were to support
timber production while also retaining biological legacy components important to old-growth
obligate species (in 100-acre owl cores, 15 percent late-successional provision, etc. (USDA
FS/USDI BLM 1994a, USDI FWS 1994) which would persist into future managed timber
stands.

The NWFP with its rangewide system of LSRs was based on work completed by three previous
studies (Thomas et. al. 2006): the 1990 Interagency Scientific Committee (ISC) Report (Thomas
et. al. 1990), the 1991 report for the Conservation of Late-successional Forests and Aquatic
Ecosystems (Johnson et. al. 1991), and the 1993 report of the Scientific Assessment Team
(Thomas et. al. 1993).

The Forest Ecosystem Management Assessment Team and the NWFP predicted, based on expert
opinion, the spotted owl population would decline in the Matrix land use allocation over time,
while the population would stabilize and eventually increase within LSRs as habitat conditions
improved over the next 50 to 100 years (Thomas and Raphael 1993, p. II-31; USDA FS/USDI
BLM 1994a, 1994b, p. 3&4-229). The results of the first decade of monitoring, Lint (2005, p.
18) did not yield conclusions whether implementation of the NWFP would reverse the spotted
owl’s declining population trend because not enough time had passed to provide the necessary
measure of certainty. However, the results from the first decade of monitoring did not provide
any reason to depart from the objective of habitat maintenance and restoration as described in the
NWFP (Lint 2005, p. 18; Noon and Blakesley 2006, p. 288). Other stressors that occur in
suitable habitat, such as the range expansion of the barred owl (already in action) and infection
with WNV (which may or may not occur) may complicate the conservation of the spotted owl.
Recent reports about the status of the spotted owl offer few management recommendations to
deal with these emerging threats.

                                                                                                    156
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 166 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




On June 28, 2011, the Service published the Revised Recovery Plan for the Northern Spotted
Owl (USDI FWS 2011b). The recovery plan identifies threats from competition with barred
owls, ongoing loss of northern spotted owl habitat as a result of timber harvest, loss or
modification of northern spotted owl habitat from uncharacteristic wildfire, and loss of amount
and distribution of northern spotted owl habitat as a result of past activities and disturbances
(USDI FWS 2011b, p. II-2 and Appendix A). To address these threats, the current recovery
strategy identifies five main steps: 1) development of a rangewide habitat modeling framework;
2) barred owl management; 3) monitoring and research; 4) adaptive management; and 5) habitat
conservation and active forest restoration (USDI FWS 2011b, p. II-2). The recovery plan lists
recovery actions that address each of these items, some of which were retained from the 2008
recovery plan (USDI FWS 2008). The Managed Owl Conservation Areas and Conservation
Support Areas recommended in the 2008 recovery plan are not a part of the recovery strategy
outlined in the Revised Recovery Plan. The Service completed a rangewide, multi-step habitat
modeling process to help evaluate and inform management decisions and critical habitat
development (USDI FWS 2011b, Appendix C).

The Revised Recovery Plan recommended implementing a robust monitoring and research
program for the spotted owl. The recovery plan encourages these efforts by laying out the
following primary elements to evaluate progress toward meeting recovery criteria: monitoring
spotted owl population trends, comprehensive barred owl research and monitoring, continued
habitat monitoring; inventory of spotted owl distribution, and; explicit consideration for climate
change mitigation goals consistent with recovery actions (USDI FWS 2011b, p. II-5). The
Revised Recovery Plan also strongly encourages land managers to be aggressive in the
implementation of recovery actions, including strategies that include active forest management.
In other words, land managers should not be so conservative that, to avoid risk, they forego
actions that are necessary to conserve the forest ecosystems that are necessary to the long-term
conservation of the spotted owl. But they should also not be so aggressive that they subject
spotted owls and their habitat to treatments where the long-term benefits do not clearly outweigh
the short-term risks. Finding the appropriate balance to this dichotomy will remain an ongoing
challenge for all who are engaged in spotted owl conservation (USDI FWS 2011b, p. II-12). The
Revised Recovery Plan estimates that recovery of the spotted owl could be achieved in
approximately 30 years (USDI FWS 2011b, p. II-3). The Revised Recovery Plan and the critical
habitat designation build on the NWFP and recommends continued implementation of the NWFP
and its standards and guides (USDI FWS 2011b, p. I-1).
Spotted Owl Recovery Units

The 2011 Final Revised Recovery Plan for the Northern Spotted Owl determined that the 12
existing physiographic provinces meet the criteria for use as recovery units (USDI FWS 2011b,
p. III 1-2). Recovery criteria, as described in the 2011 Final Revised Recovery Plan (p. 11-3),
are measurable and achievable goals that are believed to result through implementation of the
recovery actions described in the recovery plan. Achievement of the recovery criteria will take
time and are intended to be measured over the life of the plan, not on a short-term basis. The
criteria are the same for all 12 identified recovery units. The four recovery criterion are: 1)
stable population trend, 2) adequate population distribution, 3) continued maintenance and
recruitment of northern spotted owl habitat, and 4) post-delisting monitoring (USDI FWS 2011b,
p III-3).
                                                                                                157
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 167 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




The 2011 Revised Recovery Plan for the Northern Spotted Owl (USDI FWS 2011b) contains 14
recovery actions that specifically address northern spotted owl habitat loss and degradation. Two
actions of primary importance are recovery actions 10 and 32:
•       Recovery Action 10: Conserve northern spotted owl sites and high value northern spotted
owl habitat to provide additional demographic support to the northern spotted owl population.
This action addresses both nesting/roosting and foraging habitat.
•       Recovery Action 32: Because northern spotted owl recovery requires well distributed,
older and more structurally complex multi-layered conifer forests on Federal and non-Federal
lands across its range, land managers should work with the Service…to maintain and restore
such habitat while allowing for other threats, such as fire and insects, to be addressed by
restoration management actions. These high-quality northern spotted owl habitat stands are
characterized as having large diameter trees, high amounts of canopy cover, and decadence
components such as broken-topped live trees, mistletoe, cavities, large snags, and fallen trees.
This action addresses nesting/roosting habitat.

Recovery actions 10 and 32 are implemented on reserved areas by the USFS and BLM through
the NWFP and the Resource Management Plans (RMPs); these two regulatory actions are
discussed in more detail in Section 6. The large reserve network created under the NWFP and
RMPs facilitates implementation of recovery actions 10 and 32 by protection of current
nesting/roosting and foraging habitat, protection of spotted owl nest sites, and allowing for
recruitment of new northern spotted owl habitat. Through the section 7 consultation process, the
Service reviews the management activities implemented under the NWFP and RMPs and
provides technical assistance to the USFS and BLM in making activities within or outside of
reserves consistent with recovery actions 10 and 32 to the extent consistent with other land
management priorities. Nesting/roosting and foraging habitat associated with both recovery
actions 10 and 32 may decrease in local areas, but over the larger area and time, habitat that is
associated with these recovery actions is increasing and will continue to increase under both the
NWFP and RMPs.

Conservation Efforts on Non-Federal Lands

Non-Federal lands contributed 3,149,700 ac (1,274,638 ha) to the total 12,103,700 ac (4,898,193
ha) of nesting/roosting habitat available for breeding northern spotted owls in 2012 (Davis et al.
2016, pp. 21-22). There are portions of the range where habitat on Federal lands is lacking or of
low quality, or where there is little Federal ownership; State and private lands may be important
to provide demographic support (pair or cluster protection) and habitat connectivity for northern
spotted owl in key areas such as southwestern Washington, northwestern Oregon (potentially
including parts of the Tillamook and Clatsop State Forests), and northeastern California (USDI
FWS 2011b, p. III-51). Timber harvest on State and private lands in Washington, Oregon, and
California is regulated by each State’s forest practice rules. The level of northern spotted owl
conservation included in each State’s regulations varies. Furthermore, while recovery efforts for
the northern spotted owl are primarily focused on Federal land, Recovery actions 14 in the 2011
Revised Recovery Plan centered on seeking partnership with non-Federal landowners to
supplement Federal conservation efforts, including voluntary actions like Habitat Conservation
Plans (HCPs) and Safe Harbor Agreements (SHAs). There are a total of 21 current conservation
plans in these states, including 7 HCPs and 3 SHAs located in Washington, 2 HCPs and 5 SHAs
                                                                                                158
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 168 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




in Oregon, and 2 HCPs and one SHA in California, with an additional SHA occurring in both
Washington and Oregon.

U.S. Fish and Wildlife Habitat Conservation Plans and Safe Harbor Agreements

The purpose of the HCP and SHA process is to provide for the conservation of endangered and
threatened species while at the same time authorizing the incidental take of those species. HCPs
are required as part of an application for an incidental take permit. They describe the anticipated
effects of the proposed taking; how those impacts will be minimized, and mitigated; and how the
HCP is to be funded among other things. The Secretary must issue the permit if statutory
issuance criteria are met, including that the applicant will minimize and mitigate the effects of
the taking to the maximum extent practicable, the taking will not jeopardize the continued
existence of the species, and funding to implement the plan is assured. 16 U.S.C. 1539(a)(2)(B).
In developing HCPs, people applying for incidental take permits describe measures designed to
minimize and mitigate the effects of their actions and receive formal assurances from the Service
that if they fulfill the conditions of the HCP, the Service will not require any additional or
different management activities by the participants without their consent. SHAs are voluntary
agreements between non-Federal property owners and the Service; in exchange for actions that
contribute to the recovery of listed species on non-Federal lands, participating property owners
may return the enrolled property to the baseline conditions that existed at the beginning of the
SHA. Incidental Take Permits that result from both HCPs and SHAs are intended to allow non-
Federal entities to undertake actions that incidentally "take" species protected under the Act.

HCPs are not required to have a net benefit and SHAs are designed to have a temporary net gain
for northern spotted owls. Under these plans, timber harvest has continued, resulting in the loss
of nesting/roosting, foraging, and dispersal habitat; we do not currently have an analysis of
habitat loss on lands without conservation plans compared to habitat loss on lands covered by
HCPs and SHAs. Although the HCPs do not provide a net conservation benefit to northern
spotted owl, they provide mitigation for habitat loss or slow down habitat loss through the
required conservation measures. SHAs do provide a net conservation benefit to the northern
spotted owl, and both conservation plans eliminate uncertainty with respect to landowners’
actions in northern spotted owl habitat, and provide the Service an opportunity to provide
technical assistance to landowners in the development of conservation measures included in the
agreements. Therefore, in this context, both HCPs and SHAs have contributed to the overall
conservation of spotted owls.

In Washington, there are seven northern spotted owl-related HCPs currently in effect covering 2
million ac (80,9371 ha) of non-Federal lands, one of which covers Washington Department of
Natural Resources (DNR) lands. These HCPs still allow timber harvest but are designed to retain
some nesting habitat and or connectivity over the next few decades. There are four northern
spotted owl-related SHAs in Washington, with one including some lands in Oregon. The
primary intent of SHAs is to maintain or create potential northern spotted owl habitat. In
addition, there is a long term habitat management agreement covering 13,000 ac (5,261 ha) in
which authorization of take was provided through an incidental take statement (section 7)
associated with a Federal land exchange (USDI FWS 2011b, p. A-15). While timber harvest and
habitat loss continues on lands covered by these agreements, the plans retain some
                                                                                                159
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 169 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




nesting/roosting habitat throughout the area or in strategic locations, and provide habitat
connectivity. Overall, HCPs, and SHAs in Washington provide some protection to northern
spotted owls and their habitat. However, nesting/roosting and foraging habitat continue to
decline due to timber harvest on non-Federal lands in Washington.

In Oregon, there are two northern spotted owl-related HCPs currently in effect covering 210,400
ac (85,146 ha) of non-Federal lands. These HCPs still allow timber harvest but are designed to
retain some nesting habitat and or connectivity over the next few decades. There are two
northern spotted owl-related SHAs occurring in Oregon. One SHA is a Washington SHA that
covered some Oregon lands. The other SHA is a programmatic SHA with the Oregon
Department of Forestry with 13 landowners with 3,484 acres enrolled. The primary intent of
SHAs is to maintain or create potential northern spotted owl habitat. Strategies employed in the
programmatic Oregon Department of Forestry SHA include, maintaining existing suitable
habitat, increase time between harvests to allow for habitat development, and to lightly to
moderately thin younger forestry stands that are currently not habitat (to increase tree diameter
and stand diversity) (USDI FWS 2011b, p. A-16). There are 4 additional SHAs in Oregon
related to the Barred Owl Removal Experiment explained below in the barred owl section.
While timber harvest and habitat loss continue on lands covered by these HCPs and SHAs in
Oregon, the plans retain some nesting/roosting habitat throughout the area or in strategic
locations, and provide habitat connectivity. Overall, HCPs, and SHAs in Oregon provide some
protection to northern spotted owls and their habitat. However, nesting/roosting and foraging
habitat continue to decline due to timber harvest on non-Federal lands in Oregon.

In California, there are two northern spotted owl-related HCPs currently in effect covering
211,765 ac (85,698ha) of non-Federal lands. These HCPs still allow timber harvest but are
designed to retain some nesting habitat and or connectivity over the next few decades. There is
one northern spotted owl-related SHA in California. The primary intent of SHAs is to maintain
or create potential northern spotted owl habitat. While timber harvest and habitat loss continues
on lands covered by these agreements, the plans retain some nesting/roosting habitat throughout
the area or in strategic locations, and provide habitat connectivity. Overall, HCPs, and SHAs in
California provide some protection to northern spotted owls and their habitat. However,
nesting/roosting and foraging habitat continue to decline due to timber harvest on non-Federal
lands in California.

State Forest Practice Rules

The majority of northern spotted owl conservation is expected from Federal lands, but the
Service’s primary expectations for private lands are for their contributions to demographic
support (pair or cluster protection) to Federal lands, or their connectivity with Federal lands.
Timber harvest on State and private lands in Washington, Oregon, and California is regulated by
each State’s forest practice rules. The level of northern spotted owl conservation included in
each State’s regulations varies Each State’s rules are described below.

Washington

The northern spotted owl was listed as endangered species in Washington State by the
                                                                                                160
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 170 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Washington Fish and Wildlife Commission in 1988 to prioritize conservation for the subspecies
(WDFW 2017). Timber harvest on State and private lands in Washington is guided by a number
of State laws and policies, except for Washington Department of Natural Resources (WDNR)
lands that are covered by an HCP. The Washington State Environmental Policy Act (SEPA)
requires analysis of environmental impacts and consideration of reasonable alternatives for
actions proposed by the State. State timber harvest activities must also comply with the State
Forest Practices Act (Chapter 76.09 RCW), which regulates all forest management activities in
Washington. The management of State trust lands, specifically, is guided by the Forest Resource
Plan, which was adopted by the Board of Natural Resources in 1992. Among other things, the
policies of the Plan require the Washington DNR analyze and potentially modify the impacts of
its activities on watersheds, wildlife habitat, special ecological features, wetlands, and other
natural resources to maintain healthy forests for future generations.

In 1996, the State Forest Practices Board adopted rules (Washington Forest Practices Board
1996) that would contribute to conserving the northern spotted owl and its habitats on non-
Federal lands. Adoption of the rules was based in part on recommendations from a Science
Advisory Group that identified important non-Federal lands and recommended roles for those
lands in northern spotted owl conservation (Hanson et al. 1993, pp. 11-15; Buchanan et al. 1994,
p. ii). The 1996 rule package was developed by a stakeholder policy group and then reviewed
and approved by the Forest Practices Board (Buchanan and Swedeen 2005, p. 9). The 1996 rules
identified 10 landscapes, or Spotted Owl Special Emphasis Areas (SOSEAs) where owl
protections on non-Federal lands would be emphasized. Protections provided under the State
Environmental Policy Act for those portions of owl sites located beyond the boundaries of the
SOSEAs were largely eliminated (Buchanan and Swedeen 2005, p. 7). The overarching policy
goal of the Washington Forest Practices Rules is to complement the conservation strategy on
Federal lands, and as such the SOSEAs are adjacent to Federal lands. The SOSEAs are designed
to provide a larger landscape for demographic and dispersal support for northern spotted owls
with the long-term goal of supporting a viable population of northern spotted owls in
Washington.

The Forest Practices Rules for northern spotted owls can be described as containing three basic
types of provisions: 1) regulations that apply outside SOSEAs, 2) a circle-based protection
scheme for northern spotted owl sites inside SOSEAs (retain all suitable habitat within 0.7 mi (1
km) of site center and retain 40 percent of suitable habitat within 1.8 to 2.7 mi (2.9 to 4.3 km)
radius of home range), and 3) landscape-level planning options for inside SOSEAs. To avoid
disturbance of nesting northern spotted owls inside SOSEAs, the rules also include timing
restrictions from March 1 to August 31 within 0.25 miles of a site center for several potentially
disruptive activities (e.g., road construction). Forest practices rules outside the SOSEAs are
designed to protect the immediate vicinity of northern spotted owl site centers during the nesting
season (March 1 to August 31) by restricting harvest within the best 70 ac (28 ha) of habitat
around the site center and requiring additional environmental analysis for permitting (of
harvesting, road construction, or aerial application of pesticides), but outside the nesting season
there are no owl-related protections outside SOSEAs that constrain harvest of suitable northern
spotted owl habitat in spotted owl management circles (Buchanan and Swedeen 2005, p. 14).

Within SOSEAs, the rules were intended to maintain the viability of each northern spotted owl
                                                                                                161
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 171 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




site center by establishing that enough suitable habitat should be maintained to protect the
viability of owls associated with each northern spotted owl site center, or to provide for the goals
established in Spotted Owl Special Emphasis Areas. Due to extensive timber harvest activities
in the decades leading up to listing of the northern spotted owl, most northern spotted owl
management circles centered on non-Federal lands have far less habitat than the viability
threshold identified (see below) when the rule went into effect. Because the rules do not include
provisions for restoration of habitat to achieve the viability threshold at northern spotted owl
sites these circles remain far below those thresholds. For individual site centers, the habitat
considered necessary to maintain viability is as follows: (a) all suitable northern spotted owl
habitat within 0.7 mi (1.1 km) of each northern spotted owl site center; (b) at least 5,863 ac
(2,373 ha) of suitable northern spotted owl habitat within of 2.7 mi (4.3 km) of a site center in
the Hoh-Clearwater Spotted Owl Special Emphasis Area on the western Olympic Peninsula, and
(c) at least 2,605 ac (1,054 ha) of suitable northern spotted owl habitat within 1.8 mi (2.9 km) of
a site center in all other Spotted Owl Special Emphasis Areas. At all sites within SOSEAs, any
proposed harvest of suitable northern spotted owl habitat within a territorial owl circle (status 1,
2, or 3 in the Washington Department of Fish and Wildlife database) would be considered a
“Class-IV special” and would trigger State Environmental Policy Act review; such activities
would require a Class IV special forest practices permit and an environmental impact statement
per the State Environmental Policy Act (Buchanan and Swedeen 2005, p. 15-16).

The Forest Practices Board in Washington has a long-standing relationship with the Service and
collaborates extensively on owl conservation. The Service provided extensive technical
assistance in the development of the Board's existing owl rules. The Board was recognized in
the Revised Recovery Plan for the Northern Spotted Owl (USDI FWS 2011b) for its ongoing
owl conservation efforts in Recovery Action 18 encouraged to continue to use its existing
processes "to identify areas on non-Federal lands in Washington that can make strategic
contributions to northern spotted owl conservation over time. The Service encourages timely
completion of the Board's efforts and will be available to assist as necessary." The Board
convened the Northern Spotted Owl Implementation Team (NSOIT) in 2010 to develop
incentives for landowners to achieve conservation goals for northern spotted owls and to identify
the temporal and spatial allocation of conservation efforts on non-Federal lands; a draft product
is due to be completed in 2017. The NSOIT conducted a pilot project testing different thinning
prescriptions in northern spotted owl habitat but the project has since been discontinued. These
efforts underway have evolved over years of collaboration and are designed to change the
dynamic away from fear and resistance to partnership and participation. The Service has and is
providing funding to support the work of the NSOIT. Overall, State forest practice rules in
Washington provide some protection to northern spotted owls and their habitat. However,
nesting/roosting and foraging habitat continue to decline due to timber harvest on non-Federal
lands in Washington.

Oregon

The northern spotted owl is listed as a threatened species in Oregon (ODFW 2017). The Oregon
Fish and Wildlife Commission’s long-term goal for species listed as threatened or endangered
under the Oregon Endangered Species Act is to manage the species and their habitats so that the
status of the species improves to a point where listing is no longer necessary. Timber harvest on
                                                                                                162
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 172 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




non-Federal lands in Oregon is guided by the Forest Practices Act and Forest Practices Rules
(ODF 2014). The Oregon Forest Practices Act restricts timber harvest within 70 ac (28 ha) core
areas around sites occupied by an adult pair of northern spotted owls capable of breeding (as
determined by recent protocol surveys), but it does not provide for protection of northern spotted
owl habitat beyond these areas (ODF 2014, pp. 61-62). In general, no large-scale northern
spotted owl habitat protection strategy or mechanism currently exists for non-Federal lands in
Oregon.

State forests in particular are managed to achieve “greatest permanent value,” considering
economics, environmental, and cultural goals. Each State Forest has a Forest Management Plan
that seeks to implement these ideals. Ultimately, the State’s goal is to produce timber revenue
and also provide for a range of habitats across ownerships. Specific policies and procedures
have been adopted on State lands to protect and conserve the northern spotted owl and its habitat.
The State Forests Division has an extensive survey program across all districts as part of annual
harvest planning (approximately $1.4 million spent in 2016) and conducts density surveys on
two districts. Division policy directs districts to avoid any harvest activity on State lands which
results in less than 40% suitable habitat within the provincial home range of an owl or pair (a 1.2
– 1.5-mi (1.9- 2.4 km) radius circle centered on a nest site or activity center). Division policy
also directs districts to avoid any harvest activity which results in less than 500 ac (202 ha) of
suitable habitat within a 0.7-mi (1.1 km) radius (1000 ac (405 ha)) of a nest site or activity
center. In addition, 30 percent of Oregon State forests must be managed for the development of
“complex forest structure” and late-seral tree species, which could provide some level of
conservation benefit for a number of wildlife species of concern, including the northern spotted
owl (IEc 2012). Thirty percent of Oregon State forests must be managed for “complex forest
structures” and late seral tree species, for the benefit of a number of wildlife species. The
locations of these managed lands are based in part on locations of northern spotted owl nest sites.
Within these areas, a variety of treatments are employed to promote complex habitat and species
diversity. Overall, State forest practice rules in Oregon provide some protection to northern
spotted owls and their habitat. However, nesting/roosting and foraging habitat continue to
decline due to timber harvest on non-Federal lands in Oregon.

California

The northern spotted owl was listed as an endangered species under the California Endangered
Species Act (CESA) in early 2016 (CDFW 2017). The incidental take of state-listed species is
prohibited under the California Code of Regulations (783-783.8 and the California Fish and
Game Code 2080 (CDFW 2016), unless permitted by an HCP. Forest management and forest
practices on private lands in California, including harvesting for forest products or converting
land to another use are regulated by the State under Division 4 of the Public Resources Code, and
in accordance with the California Forest Practice Rules (CFPR)(California Code of Regulations,
(CCR) Title 14, Sections 895-1115; CFPR)(CFPR 2017). The CFPR require surveys for
northern spotted owls in nesting/roosting and foraging habitat and restrict timber harvest within
0.7–1.3 mi (1-2 km) of a northern spotted owl activity center. Under this framework, the
California Department of Forestry and Fire Protection (CALFIRE) is the designated authority on
forest management and forest practices on private lands in California.

                                                                                                163
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 173 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




All private land timber harvesting in California must be conducted in accordance with a site-
specific Timber Harvest Plan (THP, for industrial timberlands) or Nonindustrial Timber
Management Plan (NTMP, for non-industrial private timberland owners) that is submitted by the
owner and is subject to administrative approval by the CALFIRE. The THP/NTMP must be
prepared by a State-registered professional forester, and must contain site-specific details on the
quantity of timber involved, where and how it will be harvested, and the steps that will be taken
to mitigate potential environmental damage. The THP/NTMP and CALFIRE’s review process
are recognized as the functional equivalent to the environmental review processes required under
the California Environmental Quality Act of 1970 (CEQA). The CFPRs require surveys for
northern spotted owls in suitable habitat and to provide protection around activity centers. Under
the CFPRs, no THP or NTMP can be approved if it is likely to result in incidental take of
federally-listed species, unless the take is authorized by a Federal incidental take permit.

For private timber lands in California not covered by a HCP or SHA, the policy of the State with
regard to the northern spotted owl and timber harvest can be characterized as one of “take
avoidance,” for which the Service (Arcata and Yreka Fish and Wildlife Offices) has
recommended measures to avoid take of northern spotted owls, primarily through
recommendations for habitat retention, timing of timber operations and survey procedures for
northern spotted owls (described briefly below). The Director of CALFIRE is not authorized to
approve any proposed THP or NTMP that would result in take of a federally-listed species,
including the northern spotted owl, unless that taking is authorized under a Federal Incidental
Take Permit (review process is outlined in 14 CCR 919.9 and 919.10). This latter point creates
an incentive for private landowners to enter into HCPs or SHAs, or to implement take avoidance
measures recommended by the USFWS.

Prior to 2000, the California Department of Fish and Wildlife (then, California Department of
Fish and Game; CDFW) reviewed THPs and NTMPs to ensure that take of northern spotted owls
was not likely to occur. From about 2000 until 2010, the Service assumed this role and reviewed
THPs and NTMPs (hundreds per year) for northern spotted owl “take avoidance.” From 2010,
the Service and CALFIRE shared duties for northern spotted owl take avoidance review of THPs
and NTMPs. Beginning in 2014, the northern spotted owl was listed as a candidate species for
potential listing under the California Endangered Species Act; consequently, in 2014, CDFW
began reviewing a small number of THPs and NTMPs annually for northern spotted owl take
avoidance. On August 25, 2016, the California Fish and Game Commission recommended that
the northern spotted owl be added to the State list of threatened and endangered animals.
Regarding timber harvest on private lands in California after 2016, the Service, CALFIRE and
CDFW have not formally discussed how the agencies will share reviewing duties for northern
spotted owl take avoidance associated with THPs and NTMPs, but recommended habitat
retention standards (i.e., Attachments A and B) and survey recommendations remain in effect.
California is currently engaged in discussions with the Service addressing northern spotted owl
use of post-fire landscapes currently lacking in the California Forest Practice Rules.

For timber harvest activities that occur on non-Federal lands (excluding California State Parks
and lands covered under a HCP) within CAL FIRE’s Coast Forest District (generally, within the
range of the coast redwood), the Service (Arcata Fish and Wildlife Office) provided to CAL
FIRE and foresters a document titled, Northern Spotted Owl Take Avoidance Analysis and
                                                                                                164
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 174 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Guidance for California Coast Forest District (“Attachment A”), dated March 15, 2011. In
general, recommended habitat retention guidelines around known active northern spotted owl
activity centers in include: (1) delineation of a 100 ac (40 ha) “Core Area” comprised of
“nesting/roosting” habitat (defined in Attachment A), in which timber harvest does not occur; (2)
retention of at least an additional 100 ac (40 ha) of “nesting/roosting” habitat within 0.7 mi (1.1
km) of an activity center; and (3) retention of at least 300 ac (121 ha) of “foraging” habitat
(defined in Attachment A) within 0.7 mi (1.1 km) of an activity center.

For timber harvest activities that occur on non-Federal lands within CAL FIRE’s Interior Forest
District, the Service (Arcata and Yreka Fish and Wildlife Offices) provided to CAL FIRE and
foresters a document titled, Attachment B: Take Avoidance Analysis-Interior, dated February 27,
2008. In general, recommended habitat retention guidelines around known active northern
spotted owl activity centers in include: (1) no harvest within 1,000 ft (305 m) of an activity
center; (2) within 0.5 mi (0.8 km) radius (502 ac (203 ha) of an activity center, retention of four
habitat types (as defined in Attachment B), including at least 100 ac (40 ha) “high quality
nesting/roosting” habitat, 150 ac (61 ha) of “nesting/roosting” habitat, 100 ac (40 ha) of
“foraging” habitat and 50 ac (20 ha) “low-quality foraging habitat”; and (3) between 0.5 mi (0.8
km) and 1.3 mi (2 km) radius circles on an activity center (2896 ac (1172 ha)), retention of
greater than 935 ac (378 ha) of habitat, including at least 655 ac (265 ha) foraging habitat and at
least 280 ac (113 ha) low-quality foraging habitat. Overall, State forest practice rules in
California provide some protection to northern spotted owls and their habitat. However,
nesting/roosting and foraging habitat continue to decline due to timber harvest on non-Federal
lands in California.

Conservation Measures to Address Barred Owls

The 2011 Revised Recovery Plan for the Northern Spotted Owl contains ten recovery actions
specific to addressing the barred owl threat. These include the establishment of protocols to
detect barred owls and document barred owl site status and reproduction (Recovery Action 24),
and the design and implementation of large-scale control experiments to assess effects of barred
owl removal on spotted owl site occupancy, reproduction, and survival (Recovery Action 29).
The manner in which this set of ten Recovery Actions is expected to contribute to northern
spotted owl recovery is presented in Figure A-2.




                                                                                                165
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 175 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Figure A-2. Flowchart of barred owl Recovery Actions (USDI FWS 2011b, p. III-66,
Figure III-1).




Several barred owl recovery actions have been completed, and recovery Action 29 is currently
ongoing. The Barred Owl Removal Experiment (USDI FWS 2013 and 78 FR 57171) was
developed based on a pilot project at Green Diamond Resources study area that demonstrated
barred owl removal had rapid, positive effects on northern spotted owl survival and the rate of
population change (Dugger et al. (2016, p. 58). This experiment is currently being implemented
under the direction of USGS, the Hoopa Tribe, and APHIS in partnership with the Service. The
research program is evaluating the effectiveness of barred owl removal as a potential recovery
strategy for northern spotted owls on one study area in Washington, two study areas in Oregon,
and one study area in northern California. Barred owl removal was implemented on the
California study area in fall/winter 2013-2014, and on the Washington and one of the Oregon
study areas in fall/winter 2015-2016. Barred owl removal on the final Oregon study area was
initiated in fall of 2016. Removal was scheduled to occur for a minimum of four consecutive
years at each study area, but could be extended if spotted owl population results from the initial
removal are not definitive.

Under the BLM RMPs, the BLM will support barred owl management on their lands as informed
by the outcome of the Barred Owl Removal Experiment. In the interim, the BLM is avoiding

                                                                                                166
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 176 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




incidental take of northern spotted owls resulting from timber harvest on their lands. This
support is intended to mitigate for the adverse effects associated with timber harvest and other
resource programs, and result in a net positive impact on the recovery of northern spotted owls
(USDI FWS 2016, p. 701).

Results from this experiment will provide future management guidance for the recovery of the
northern spotted owl. Annual reports on study progress are provided each year, and a final report
is anticipated in 2022. While results of the this experiment are not yet fully analyzed, removal
has resulted in a substantial increase in the apparent survival of spotted owls on the Hoopa
Reservation in California, the longest running of the study areas in the experiment, improving by
nearly 10 percent over the apparent survival for the 5 years prior to the initiation of removal
(Carlson et. al. 2019, p 9). On the three study areas in Oregon and Washington, the occupancy
of spotted owl sites continues to decline on the control areas where no barred owls are removed,
but appears to have stabilized or increased slightly on the treatment areas where barred owls are
removed. However, the number of spotted owls on these areas is very low. Statistical analysis
has not been completed on these areas yet (Wiens et. al. 2019, pp 12-13).

Safe Harbor Agreements in Oregon for Barred Owl Experiment

There are currently four SHAs specific to the Service’s ongoing Barred Owl Removal
Experiment in Oregon. The SHAs were limited to areas managed by landowners that were
willing to work with the Service to provide access for survey and removal of barred owls on their
lands within the study areas. Agreements were established with Roseburg Resources Company,
Oxbow I LLC, Weyerhaeuser Company, and Oregon Department of Forestry to facilitate
successful completion of this research project. The Barred Owl Removal Experiment
implements Recovery Action 29 of the 2011 Revised Recovery Plan for the Northern Spotted
Owl (USDI FWS 2011b, p. III-65). The Barred Owl Removal Experiment is being implemented
on two study areas in Oregon, one in the Oregon Coast Ranges west of Eugene, Oregon, and one
in the forest lands around Canyonville, Oregon. While the experiment is focused on Federal
lands, the landscapes involved in the study areas include significant interspersed private and state
lands. In the Oregon Coast Ranges study area, this includes lands owned by Roseburg Resources
Company and Oxbow Timber I, LLC (SHA covers 9,400 ac (3,804 ha) of land total, 308 ac (125
ha) of currently unoccupied northern spotted owl habitat for which an incidental take permit was
issued); Weyerhaeuser Company (SHA covers 1,072 ac (434 ha) total, 817 ac (331 ha) of
currently unoccupied northern spotted owl habitat for which an incidental take permit was
issued), and lands managed by Oregon Department of Forestry (SHA covers 20,000 ac (8,093
ha) total, 3,345 ac (1,354 ha) of currently unoccupied northern spotted owl habitat for which an
incidental take permit was issued). In the Union/Myrtle (Klamath) study area in southern
Oregon, this includes lands owned by Roseburg Resources Company (SHA covers 45,100 ac
(18,251 ha) of land total, 7,080 ac (2865 ha) of currently unoccupied northern spotted owl habitat
for which an incidental take permit was issued). Access on these non-Federal lands is important
to the effective and efficient completion of the experiment.

Through these four SHAs, Roseburg Resources Company, Oxbow I LLC, Weyerhaeuser
Company, and Oregon Department of Forestry will contribute to the conservation of the northern
spotted owl by allowing the researchers to survey for barred owls on their lands throughout the
                                                                                                167
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 177 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Study Area, and remove barred owls from their lands within the removal portion of the
experiment. The section 10 permit issued to them as part of the SHA provides these landowners
with short-term incidental take authorization through habitat modification for spotted owls that
may return to non-baseline northern spotted owl sites (unoccupied by resident spotted owls for
the three years prior to the initiation of removal on the area) after the removal of barred owls.
However, this information and access is crucial to efficient and effective implementation of this
experiment. Information from this experiment is critical to the development of a long-term
management strategy to address the barred owl threat to the northern spotted owl.

Rangewide Environmental Baseline

The environmental baseline of the species incorporates the effects of all past human activities
and natural events that led to the present-day status of the species and its habitat, including all
previously consulted on effects (USDI FWS/USDC NMFS 1998, pp. 4-19).

Habitat Trends
The Service has used information provided by the USFS, BLM, and National Park Service to
update the habitat baseline conditions by tracking relative habitat changes over time on Federal
lands for northern spotted owls on several occasions, since the northern spotted owl was listed in
1990 (USDA FS/USDI BLM 1994b, USDI FWS 2001, Lint 2005, Davis et al. 2011, Davis et al.
2016). These NWFP monitoring reports assess the status and trends of spotted owl habitat across
22.1 million acres of federally administered forest lands in addition to 23.8 million acres of
nonfederal forest lands within the range in the United States. The estimate of 7.4 million acres
used for the NWFP in 1994 (USDA FS/USDI BLM 1994b) was believed to be representative of
the general amount of northern spotted owl habitat on NWFP lands at that time. These periodic
rangewide evaluations of northern spotted owl habitat (Lint 2005, Davis et al. 2011, Davis et al.
2016) are used to determine if the rate of potential change to northern spotted owl habitat has
been consistent with changes in amount of habitat anticipated under the NWFP and described in
the Final Supplemental Environmental Impact Statement (FSEIS; USFS and USDI 1994b).
Each analysis has used more up-to-date and higher quality data than the previous analyses and
new analytical methods have been incorporated over time. While this improved the overall
quality of the information provided, it also means that individual reports should not be compared
directly without fully understanding the processes used to develop the results.

Trends for suitable habitat are largely declining rangewide, with rates of loss varying by
province and land allocation. Approximately 9,089,700 acres of spotted owl nesting/roosting
habitat existed on Federal lands and 3,436,000 acres existed on non-federal lands at the
beginning of the NWFP in 1994/1996 Davis and others (2016, pp.23-24). Two decades into the
NWFP, Davis and others (2016, tables 6 and 7, pp. 21-22) reported a gross loss of about 650,200
acres of nesting/roosting habitat, representing about 7.2 percent of what was present in
1994/1996. Most of the losses (73 percent) occurred within the federally reserved LUAs, or a
loss of about 7.5 percent of the habitat reserved by the NWFP; the majority of these losses were
due to high severity fires within the Klamath Physiographic Provinces.

Some recruitment of nesting/roosting habitat was noted (Davis et al. 2016, p. 24). The
recruitment of habitat in non-reserved areas led to a net increase in nesting/roosting habitat of 4.3
                                                                                                  168
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 178 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




percent since 1993. Most of the gains occurred in the moister physiographic provinces (e.g.,
Coast Ranges and Western Cascades) however, there was also a large gain (13.5 percent) in the
Oregon Eastern Cascades. Authors noted that habitat recruitment estimates have a higher level
of uncertainty than estimates of habitat loss for reasons detailed in the NWFP 15-year monitoring
report (Davis et al. 2011, pgs. 48 and 49). Although the spatial resolution of this new habitat
map currently makes it unsuitable for tracking habitat effects at the scale of individual projects,
the Service has evaluated the map for use in tracking provincial and rangewide habitat trends and
now considers these data as the best available information on the distribution and abundance of
extant spotted owl habitat within its range as of 2012 for Oregon and Washington, and
California, when the base imagery was collected.

The Service also considers habitat effects that are documented through the section 7 consultation
process since 1994. The analytical framework of these consultations focuses on the reserve and
connectivity goals established by the NWFP land-use allocations (USDA FS/USDI BLM 1994a),
with effects expressed in terms of changes in suitable northern spotted owl habitat within those
land-use allocations.

In February 2013, the Service adopted the 2006/07 satellite imagery data on spotted owl habitat
as the new rangewide habitat baseline for Federal lands which effectively resets the timeframe
for establishing changes in the distribution and abundance of spotted owl habitat. These data
were refreshed in May of 2017 to reflect the 2012 remotely-sensed layer utilized in Davis et al.,
2016. Until these data are refreshed, the assessment of local, provincial and rangewide spotted
owl habitat status in this and future Opinions as well as Biological Assessments will rely on
these habitat data associated with 2012 imagery to characterize changes in the status of spotted
owl habitat.

Service’s Consultation Database
To update information considered in 2001 (USDI FWS 2001), the Service designed the
Consultation Effects Tracking System database in 2002, which recorded impacts to northern
spotted owls and their habitat at different spatial and temporal scales. In 2011, the Service
replaced the Consultation Effects Tracking System with the Consulted on Effects Database
located in the Service’s Environmental Conservation Online System (ECOS). The ECOS
Database corrected technical issues with the Consultation Effects Tracking System. Data are
currently entered into the ECOS Database under various categories including; land management
agency, land-use allocation, physiographic province, and type of habitat affected.

Rangewide Consultation Effects: 1994 to May 20, 2020
Between 1994 and May 20, 2020, the Service has consulted on the proposed removal/downgrade
of approximately 236,913 acres of federal nesting/roosting habitats (Table A-1) or about 2.6
percent of the 9.09 million acres of northern spotted owl nesting/roosting habitat estimated by
Davis et al. (2016, p. 21) to have occurred on Federal lands in 1994. These changes in suitable
northern spotted owl habitat are consistent with the expectations for implementation of the
NWFP, which anticipated a rate of habitat harvested at 2.5 percent per decade (USDA FS/USDI
BLM 1994a).

The Service also tracks habitat changes on non-NWFP lands through consultations including
                                                                                                169
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 179 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




long-term Habitat Conservation Plans, Safe Harbor Agreements, or Tribal Forest Management
Plans. Consultations conducted since 1994 have documented the eventual combined reduction
of about 523,079 acres of habitat on non-NWFP lands. Most of the losses on non-NWFP lands
have yet to be realized because they are part of long-term management plans.

In 2017, the Service updated the nesting /roosting habitat baseline which impacts are evaluated
against, based on the 2012 habitat layer documented in Davis et al. (2016, p. 21) which is the
most current evaluation of spotted owl habitat. The acre values for the Service’s 2012 baseline
in Table A-2 varies slightly from the acre values in Davis et al. (2016, p. 21), with the total acre
variation being 0.09 percent. Davis et al. (2016, p. 21) rounded to the nearest 100 acres, but this
does not explain all the variation. In 2016, the BLM in Oregon changed their land use
allocations. Therefore, the 2012 base habitat layer was divided by different land use allocations
representing reserves and non-reserved lands than was used to produce Davis et al. (2016, p. 21).
Due to raster data (2012 habitat layer) overlaid on polygons (land use allocations representing
reserves and non-reserved lands) there is some error in the identification of acres. The use of a
different polygon layer, than used for the Davis et al. (2016, p. 21) land use allocations, resulted
in different physiographic province reserves and non-reserved lands habitat acres. The
combination of errors is extremely small and is still the best available information to use. This
highlights that this data is to be used at a landscape level and may not be appropriate at the finer
local scale. Since 2012, the acres reported as removed/downgraded are summarized by origin
and by province (Table A-2).




                                                                                                170
      Case 1:21-cv-00058-CL           Document 16-1          Filed 05/10/21       Page 180 of 631
Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508




Table A-1: Spotted owl Take/Effect Reports Table A - Rangewide summary of effects to
northern spotted owl nesting/roosting habitat1 (acres) documented through ESA section 7
consultations or technical assistance reports; 1994 to Present.
        May 20 10:40:40 MDT 2020
                                                   Consulted On                     Other Habitat
                                                  Habitat Changes2                    Changes3
           Land Ownership
                                        Removed/ Maintained/ Removed/ Maintained/
                                       Downgraded Improved Downgraded Improved
                USFS, BLM, and NPS 236,913         660,178    408,416  148,610
     Bureau of Indian Affairs / Tribes 114,574      28,372     3,176      0
      Habitat Conservation Plans/Safe
                                         339,692    14,539      N/A      N/A
                  Harbor Agreements
 Other Federal, State, County, Private
                                          68,813    28,447     2,607      0
                                Lands
Total Changes                            759,992   731,536    414,199  148,610
Notes:
    1. Northern spotted owl suitable habitat includes nesting/roosting habitat, and foraging habitat.
       Nesting/roosting habitat supports all life-history functions for spotted owls including foraging,
       and is sometimes referred to as nesting, roosting, and foraging habitat (NRF). Foraging-only
       habitat is a separate category that can include more open and fragmented forests, and does not
       provide structures for nesting/roosting. Habitat effects summarized in this table are all classified
       as impacts to nesting/roosting habitats. Impacts to foraging-only habitat are tracked separately.
    2. Includes effects documented through ESA section 7 consultations for the period from 1994 to
       6/26/2001 (USFWS 2001) and all subsequent effects reported in the USFWS Tracking and
       Integrated Logging System - Northern Spotted Owl Consultation Effects Database (web
       application and database).
    3. Includes effects to spotted owl nesting/roosting habitat documented through technical assistance
       reports resulting from wildfires and other natural causes, private timber harvest, and/or land
       exchanges not associated with ESA section 7 consultations.




                                                                                                        171
                    Case 1:21-cv-00058-CL                   Document 16-1             Filed 05/10/21      Page 181 of 631

          Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508

          Table A-2. Spotted owl Take/Effect Reports Table B - Summary of northern spotted owl
          nesting/roosting1 habitat (acres) removed or downgraded as documented through ESA
          section 7 consultations on Federal lands. Environmental baseline and summary of effects
          by state, province, and land use function from 2012 to present.
                        May 20 10:44:07 MDT 2020
                                                             Nesting/Roosting Habitat Removed/Downgraded4
                                                       3
                          Evaluation Baseline (2012)      Land Management          Habitat Loss from    Total   %
                                                                                                                         %
        Physiographic
                                                                Effects              Natural Events      NR   Provinci
                                                                                                                       Range-
State                                                                                                  remove    al
                                                                                                                        wide
         Province2                  NR Acres                      Non-                   Non-             d/  Baseline
                        NR Acres in            Total NR Reserve                 Reserve                                Effects
                                     in Non-                    Reserve Total           Reserv Total downgr Affected
                         Reserves                Acres    s5                       s
                                    Reserves                       s6                      es           aded
        Eastern
WA                         554,786     224,876    779,662     1,563     55      1,618   63,931    0      63,931   65,549   8.41   28.42
        Cascades
        Olympic
                           714,555     23,084     737,639       1        0        1       0       0        0        1       0      0
        Peninsula
        Western
                           957,314     212,325 1,169,639       15       188     203       0       0        0       203     0.02   0.09
        Cascades
        Western
                           12,964         3        12,967       0        0        0       0       0        0        0       0      0
        Lowlands
        Cascades
OR                         206,719     133,080    339,799     1,199    3,245    4,444    2,159   1,528   3,687    8,131    2.39   3.53
        East
        Cascades
                          1,425,026    949,045 2,374,071      4,527    9,936 14,463 13,129       3,384   16,513   30,976   1.3    13.43
        West
        Coast
                           468,575     38,898     507,473     2,310    1,809    4,119     0       0        0      4,119    0.81   1.79
        Range
        Klamath
                           706,840     227,726    934,566     6,997    9,678 16,675 22,289 23,055 45,344          62,019   6.64   26.89
        Mountains
        Willamette
        Valley
                            3,688       3,938      7,626        0        0        0       0       0        0        0       0      0
CA      Cascades           120,067     89,316   209,383         0       174      174      0      0      0           174    0.08   0.08
        Coast              113,857      9,999   123,856         0        0        0       0    2,940 2,940         2,940   2.37   1.27
        Klamath           1,143,050    622,027 1,765,077       387      630     1,017   15,528 39,973 55,501      56,518   3.2    24.51
Total                     6,427,441   2,534,317   8,961,758   16,999   25,715   42,714 117,036 70,880 187,916 230,630      2.57   100
          Notes:
               1.       Northern spotted owl suitable habitat includes nesting/roosting habitat, and foraging habitat.
                        Nesting/roosting habitat supports all life-history functions for spotted owls including foraging, and is
                        sometimes referred to as nesting, roosting, and foraging habitat (NRF). Foraging-only habitat is a separate
                        category that can include more open and fragmented forests, and does not provide structures for
                        nesting/roosting. Habitat effects summarized in this table are all classified as impacts to nesting/roosting
                        habitat. Impacts to foraging-only habitat are tracked separately.
               2.       Defined in the Revised Recovery Plan for the Northern Spotted Owl (USFWS 2011) as Recovery Units as
                        depicted on page A-3.
               3.       Spotted owl nesting/roosting (NR) habitat on Federal lands (includes USFS, BLM, NPS, DoD, USFWS)
                        based on GIS data developed for the Northwest Forest Plan 20-year monitoring report for northern spotted
                        owl habitat as reported by Davis et al. 2016 (PNW-GTR-929). Nesting/roosting habitat acres are
                        approximate values based on 2012 satellite imagery. Values reported here may vary slightly from values
                        reported in PNW-GTR-929.
               4.       Estimated nesting/roosting habitat removed or downgraded from land management (e.g., timber sales) or
                        natural events (e.g., wildfires) as documented through section 7 consultation or technical assistance. Effects
                        reported here include acres removed or downgraded from 2012 to present.
               5.       Reserve land use allocations intended to provide spotted owl demographic support include Late-
                        Successional Reserves identified in the Northwest Forest Plan on National Forests, designated Wilderness,
                        and other Congressionally-reserved lands. Reserves on BLM lands in western Oregon managed under the
                        2016 revised Land and Resource Management Plans include Late-Successional Reserves, Congressionally-
        Case 1:21-cv-00058-CL           Document 16-1         Filed 05/10/21       Page 182 of 631
                      Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
         reserved lands, National Landscape Conservation System lands, and some District Designated Reserves
         (e.g., Areas of Critical Environmental Concern).
   6.    Non-reserve lands intended to provide spotted owl dispersal connectivity between reserves include USFS
         and BLM designations for timber production (matrix and harvest land base designations), Adaptive
         Management Areas, and other non-reserved land use designations.


Recently, the Service modified the database input to account for effects to the habitats that could
be used as foraging, but that lack the age or structural characteristics of habitats used for nesting
and roosting (NR). This distinction may not be made in all consultations. These data represent
effects as reported in individual consultations and likely do not represent the entirety of impacts
to foraging habitat within critical habitat since 2012. For many projects, affected foraging likely
is captured within the “NR” acres as foraging habitat was lumped into “nesting/roosting/foraging
habitat” at the time of consultation. Table A-3 summarizes the acres of foraging habitat removed
or downgraded.




                                                                                                          173
        Case 1:21-cv-00058-CL             Document 16-1           Filed 05/10/21        Page 183 of 631
                     Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Table A-3. Spotted owl Take/Effect Reports Table B2 - Summary of northern spotted owl
foraging habitat1 (acres) removed or downgraded as documented through ESA section 7
consultations on Federal lands. Summary of effects by state, province, and land use
function from 2012 to present.
May 20 11:02:05 MDT 2020

                                          Foraging Habitat Removed/Downgraded3
                                                     Habitat Loss from Natural                    Total Foraging
       Physiographic     Land Management Effects
State              2                                          Events                                 Habitat
          Province
                                    Non-                        Non-                                removed/
                        Reserves4            Total Reserves               Total                    downgraded
                                  Reserves5                   Reserves
WA Eastern Cascades         0         0        0      0            0         0                            0
               Olympic
                            0         0        0      0            0         0                            0
             Peninsula
               Western
                            0        10       10      0            0         0                           10
              Cascades
               Western
                            0         0        0      0            0         0                            0
             Lowlands
OR       Cascades East    124      2,738     2,862    0           62        62                         2,924
        Cascades West     263      1,417     1,680    0            0         0                         1,680
           Coast Range      0      1,934     1,934    0            0         0                         1,934
              Klamath
                          242      3,688     3,930    0            0         0                         3,930
            Mountains
      Willamette Valley     0         0        0      0            0         0                            0
CA            Cascades    571       248       819     0            0         0                           819
                 Coast      0         1        1      0         7,711     7,711                         7,712
              Klamath 1,454         655      2,109 8,558        9,916     18,474                       20,583
Total                    2,654     10,691   13,345 8,558       17,689     26,247                       39,592
Notes:
   1.    Northern spotted owl suitable habitat includes nesting/roosting habitat, and foraging habitat.
         Nesting/roosting habitat supports all life-history functions for spotted owls including foraging, and is
         sometimes referred to as nesting, roosting, and foraging habitat (NRF). Foraging-only habitat is a separate
         category that can include more open and fragmented forests, and does not provide structures for
         nesting/roosting. Habitat effects summarized in this table are all classified as impacts to nesting/roosting
         habitat. Impacts to foraging-only habitat are tracked separately.
   2.    Defined in the Revised Recovery Plan for the Northern Spotted Owl (USFWS 2011) as Recovery Units as
         depicted on page A-3.
   3.    Spotted owl nesting/roosting (NR) habitat on Federal lands (includes USFS, BLM, NPS, DoD, USFWS)
         based on GIS data developed for the Northwest Forest Plan 20-year monitoring report for northern spotted
         owl habitat as reported by Davis et al. 2016 (PNW-GTR-929). Nesting/roosting habitat acres are
         approximate values based on 2012 satellite imagery. Values reported here may vary slightly from values
         reported in PNW-GTR-929. Estimated nesting/roosting habitat removed or downgraded from land
         management (e.g., timber sales) or natural events (e.g., wildfires) as documented through section 7
         consultation or technical assistance. Effects reported here include acres removed or downgraded from 2012
         to present.
   4.    Reserve land use allocations intended to provide spotted owl demographic support include Late-
         Successional Reserves identified in the Northwest Forest Plan on National Forests, designated Wilderness,
         and other Congressionally-reserved lands. Reserves on BLM lands in western Oregon managed under the
         2016 revised Land and Resource Management Plans include Late-Successional Reserves, Congressionally-
         reserved lands, National Landscape Conservation System lands, and some District Designated Reserves
         (e.g., Areas of Critical Environmental Concern).



                                                                                                                 174
        Case 1:21-cv-00058-CL           Document 16-1         Filed 05/10/21       Page 184 of 631
                     Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
   5.    Non-reserve lands intended to provide spotted owl dispersal connectivity between reserves include USFS
         and BLM designations for timber production (matrix and harvest land base designations), Adaptive
         Management Areas, and other non-reserved land use designations.


Other Past Habitat Trend Assessments
In 2005, the Washington Department of Wildlife released the report, “An Assessment of Spotted
Owl Habitat on Non-Federal Lands in Washington between 1996 and 2004” (Pierce et al. 2005).
This study estimates the amount of spotted owl habitat in 2004 on lands affected by state and
private forest practices. The study area is a subset of the total Washington forest practice lands,
and statistically-based estimates of existing habitat and habitat loss due to fire and timber harvest
are provided. In the 3.2-million acre study area, Pierce et al. (2005) estimated there was 816,000
acres of suitable spotted owl habitat in 2004, or about 25 percent of their study area. Based on
their results, Pierce et al. (2005) estimated there were less than 2.8 million acres of spotted owl
habitat in Washington on all ownerships in 2004. Most of the suitable owl habitat in 2004 (56%)
occurred on Federal lands, and lesser amounts were present on state-local lands (21%), private
lands (22%) and tribal lands (1%). Most of the harvested spotted owl habitat was on private
(77%) and state-local (15%) lands. A total of 172,000 acres of timber harvest occurred in the 3.2
million-acre study area, including harvest of 56,400 acres of suitable spotted owl habitat. This
represented a loss of about 6 percent of the owl habitat in the study area distributed across all
ownerships (Pierce et al. 2005). Approximately 77 percent of the harvested habitat occurred on
private lands and about 15 percent occurred on State lands. Pierce and others (2005) also
evaluated suitable habitat levels in 450 spotted owl management circles (based on the provincial
annual median spotted owl home range). Across their study area, they found that owl circles
averaged about 26 percent suitable habitat in the circle across all landscapes. Values in the study
ranged from an average of 7 percent in southwest Washington to an average of 31 percent in the
east Cascades, suggesting that many owl territories in Washington are significantly below the 40
percent suitable habitat threshold used by the State as a viability indicator for spotted owl
territories (Pierce et al. 2005).

Moeur et al. 2005 estimated an increase of approximately 1.25 to 1.5 million acres of medium
and large older forest (greater than 20 inches dbh, single and multi-storied canopies) on Federal
lands in the NWFP area between 1994 and 2003. The increase occurred primarily in the lower
end of the diameter range for older forest. In the greater than 30 inch dbh size class, the net area
increased by only an estimated 102,000 to 127,000 acres (Moeur et al. 2005). The estimates
were based on change-detection layers for losses due to harvest and fire and re-measured
inventory plot data for increases due to ingrowth. Transition into and out of medium and large
older forest over the 10-year period was extrapolated from inventory plot data on a
subpopulation of Forest Service land types and applied to all Federal lands. Because size class
and general canopy layer descriptions do not necessarily account for the complex forest structure
often associated with northern spotted owl habitat, the significance of these acres to northern
spotted owl conservation remains unknown.


Population Trends

There are no estimates of the historical population size and distribution of spotted owls, although
they are believed to have inhabited most old-growth forests throughout the Pacific Northwest
prior to modern settlement (mid-1800s), including northwestern California (USDI FWS 1989,

                                                                                                          175
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 185 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
pp. 2-17).

The current range of the spotted owl extends from southwest British Columbia through the
Cascade Mountains, coastal ranges, and intervening forested lands in Washington, Oregon, and
California, as far south as Marin County (USDI FWS 1990a, p. 26114). The range of the spotted
owl is partitioned into 12 physiographic provinces (Figure A-1) based on recognized landscape
subdivisions exhibiting different physical and environmental features (USDI FWS 1992a, p. 31).
The spotted owl has become rare in certain areas, such as British Columbia, southwestern
Washington, and the northern coastal ranges of Oregon.

Because the existing survey coverage and effort are insufficient to produce reliable rangewide
estimates of population size, demographic data are used to evaluate trends in spotted owl
populations. Analysis of demographic data can provide an estimate of the finite rate of
SRSXODWLRQFKDQJH Ȝ ZKLFKSURYLGHVLQIRUPDWLRQRQWKHGLUHFWLRQDQGPDJQLtude of population
FKDQJH$ȜRILQGLFDWHVDVWDWLRQDU\SRSXODWLRQmeaning the population is neither
LQFUHDVLQJQRUGHFUHDVLQJ$ȜRIOHVVWKDQLQGLFDWHVDGHFUHDVLQJSRSXODWLRQDQGDȜRI
greater than 1.0 indicates a growing population. Demographic data, derived from studies
initiated as early as 1985, have been analyzed periodically to estimate trends in the populations
of the spotted owl (Anderson and Burnham 1992; Burnham et al. 1994; Forsman et al. 1996;
Anthony et al. 2006; Forsman et al. 2011; Dugger et al. 2016).

The most recent meta-analysis (Dugger et al. 2016) found continued declines in virtually all
demographic parameters evaluated (Table A-4). Estimates of annual rates of population change,
occupancy rates, and realized population change showed continuing declines across the range,
and that the annual rate of decline was increasing in many areas, including southern Oregon and
northern California. With the exception of treatment areas the Green Diamond Study Area
(GDR-T) where removal of barred owls was initiated in 2009, Dugger et al. (2016, p. 70)
reported that the populations in all study areas were declining, including those study areas that
had been relatively stable in earlier analyses. Notably, the rate of realized population change for
northern spotted owls in Cle Elum and the Olympic Peninsula demographic study areas in
Washington showed a 60-70 percent decline over the past two decades. Lower rates were
observed in the Oregon and California study areas where the realized rate of population change
has shown a decline of 31-64 percent over the past two decades; the confidence intervals for
some of the estimates of rate of population change slightly overlap zero, the results indicated a
significant negative time trend at seven of the eleven study areas (Dugger et al. 2016, p. 70).
These findings indicate that these populations are declining over time and the rate of decline is
increasing.

The probability of occupancy has declined in all three states over the past two decades. Dugger
et al. (2016, pp. 73-74); reported that occupancy rates in Washington declined from a range of 56
to100 percent in 1995, to a range of 11 to 26 percent in 2013. During this same time period,
occupancy rates in Oregon declined from a range of 61 to 88 percent in 1995, to a range of 28 to
48 percent in 2013. In California, occupancy rates declined from a range of approximately 42 to
92 percent in 1993, to a range of 38 to 55 percent in 2013. This 2016 analysis was the first
rangewide assessment of northern spotted owl population status to include estimates of
occupancy dynamics (i.e. proportion of northern spotted owl territories occupied by a resident
single or pair in a given year compared to the total number of territories surveyed), which
revealed that territory occupancy of northern spotted owls has declined substantially in all 11
study areas since the early 1990s (Dugger et al. 2016, p. 79). The lowest occupancy rates were
                                                                                                176
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 186 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
observed in 2013 (the final year included in this study) in the Oregon Coast Ranges Study Area
(28 percent) and at the 3 study areas in Washington (Olympic, Cle Elum, Rainier).

Two methods of estimating populations have been described - records of known sites and
population modeling. As of July 1, 1994, there were 5,431 known site-centers of spotted owl
pairs or resident singles: 851 sites (16 percent) in Washington, 2,893 sites (53 percent) in
Oregon, and 1,687 sites (31 percent) in California (USDI FWS 1995, p. 9495). The actual
number of currently occupied spotted owl locations across the range is unknown because many
areas remain unsurveyed (USDI FWS 2011b, p. A-2). In addition, many historical sites are no
longer occupied because spotted owls have been displaced by barred owls, timber harvest, or
severe fires, and it is possible that some new sites have been established due to reduced timber
harvest on Federal lands since 1994. The totals above represent the cumulative number of
locations recorded in the three states, not population estimates. Estimated populations were
modeled during the 2012 critical habitat designation which projected a steady-state rangewide
population size of roughly 3,400 female northern spotted owls. Population sizes varied
regionally from low in the north, especially the northwest (e.g., about 100 in the North Coast
Olympics and West Cascades North modeling regions), to high in parts of southern Oregon and
northern California (e.g. about 750 each in the Inner California Coast, Klamath East, Klamath
West, Redwood Coast, and West Cascades South modeling regions) (Dunk et al., 2012, p. 64).
These estimates likely over represent the numbers of females as this modeling effort does not
reflect rates of declines from 2008 - 2011 (as described in Dugger et al. 2016). Additionally, the
actual number of currently occupied spotted owl locations across the range is unknown because
many areas remain un-surveyed (USDI FWS 2011a, p. A-2) and many historical sites are no
longer occupied because spotted owls have been displaced by barred owls, timber harvest, or
severe fires. Other factors such as impacts of anticoagulant rodenticides have likely negatively
affected localized spotted owl populations (Gabriel et al. 2018, p. 6). Another unmeasured factor
might include the possibility that some new sites have been established due to reduced timber
harvest on Federal lands since 1994.




                                                                                                  177
         Case 1:21-cv-00058-CL       Document 16-1        Filed 05/10/21          Page 187 of 631
                   Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508

Table A-4. Summary of most recent spotted owl population trends from in demographic
study areas in Washington, Oregon, and California 1985-2013 (Derived from Dugger et al.
2016, Tables 2, 4 and 25).

    Study Area a     Fecundity    Apparent Survival Occupancy Rates   Lamda          Mean        % Pop Size
                                                                                     Lamda
    Washington
      CLE            Declining    Declining         Declining         No trend       0.916          –77%
      RAI            No trend     Declining         Declining         No trend       0.953          –61%
      OLY            No trend     No trend          Declining         No trend       0.961          –59%
    Oregon
      COA            Declining    No trend          Declining         Declining      0.949          –64%
      HJA            Declining    Declining         Declining         Declining      0.965          –47%
      TYE            Declining    Declining         Declining         Declining      0.976          –31%
      KLA            Declining    No trend          Declining         Declining      0.972          –34%
      CAS            No trend     Declining         Declining         No trend       0.963          –44%
    California
      NWC            Declining    Declining         Declining         Declining      0.970          –55%
      HUP            Declining    Declining         Declining         Declining      0.977          –32%
      GDR-CB         Declining    Declining         Declining         Declining      0.988          –31%
      GDR-TB         Declining    Declining         Declining         Declining      0.961          –26%
      GDR-CA            **        **                Declining         **             0.878          –41%
      GDR-TA            **        **                N/A c             **             1.030          –9%

c
 Data used for occupancy modeling in the GDR study area excluded treatment areas after Barred
Owl removals began in 2009.
** Too few years since Barred Owl removal to evaluate a trend.

In the northern-most portion of the range in British Columbia, few spotted owls are remaining.
Chutter et al. (2004, p. v) suggested immediate action was required to improve the likelihood of
recovering the spotted owl population in British Columbia. In 2007, personnel in British
Columbia captured and brought into captivity the remaining 16 known wild spotted owls (USDI
FWS 2011b, p. A-6). Prior to initiating the captive-breeding program, the population of spotted
owls in Canada was declining by as much as 10.4 percent per year (Chutter et al. 2004, p. v). As
of 2016, this program was comprised of 17 spotted owls, eight of which were born in captivity
(British Columbia 2017, p. 1). The program is targeted produce annually up to 20 captive-born
owls ready for release back into the wild until the population reaches 200; the first year of
release expected to occur in the spring of 2018. The amount of previous interaction between
spotted owls in Canada and the United States is unknown.


Spotted Owl Critical Habitat

Legal Status

The final rule designating critical habitat for the northern spotted owl was published on
December 4, 2012 (USDI FWS 2012a), and became effective on January 3, 2013. Critical
habitat for the northern spotted owl now includes approximately 9,577,969 acres in 11 units and
60 subunits in California, Oregon, and Washington.

Designation of critical habitat serves to identify those lands that are necessary for the
conservation and recovery of the listed species. In this case, the Service’s primary objective in

                                                                                                    178
       Case 1:21-cv-00058-CL        Document 16-1        Filed 05/10/21      Page 188 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
designating critical habitat was to identify capable and existing essential northern spotted owl
habitat and highlight specific areas where management of the northern spotted owl and its habitat
should be given highest priority. The expectation of critical habitat is to ameliorate habitat-based
threats. The recovery of the northern spotted owl requires habitat conservation in concert with
the implementation of recovery actions that address other, non-habitat-based threats to the
species, including the barred owl (USDI FWS 2012a, p. 71879). The conservation role of
northern spotted owl critical habitat is to “adequately support the life-history needs of the species
to the extent that well-distributed and inter-connected northern spotted owl nesting populations
are likely to persist within properly functioning ecosystems at the critical habitat unit and range-
wide scales” (USDI FWS 2012a, p. 71938). The specific conservation roles of the subunits
included in the action area are described below in the Environmental Baseline.

Physical or Biological Features and Primary Constituent Elements

When designating critical habitat, the Service considers “the physical or biological features
[PBFs] essential to the conservation of the species and which may require special management
considerations or protection” (50 CFR §424.12; USDI FWS 2012a, p. 71897). “These include,
but are not limited to: (1) space for individual and population growth and for normal behavior;
(2) food, water, air, light, minerals, or other nutritional or physiological requirements; (3) cover
or shelter; (4) sites for breeding, reproduction, or rearing (or development) of offspring; and (5)
habitats that are protected from disturbance or are representative of the historical, geographical,
and ecological distributions of a species” (USDI FWS 2012a, p. 71897). The final critical
habitat rule states that “for the northern spotted owl, the physical or biological features essential
to the conservation of the species are forested areas that are used or likely to be used for nesting,
roosting, foraging, or dispersing” (USDI FWS 2012a, p. 71897). The final critical habitat rule
for the northern spotted owl provides an in-depth discussion of the PBFs, which may be
referenced for further detail (USDI FWS 2012a, pp. 71897-71906).

The final rule for critical habitat defines the primary constituent elements (PCEs) as the specific
elements of the PBFs that are considered essential to the conservation of the northern spotted owl
and are those elements that make areas suitable as nesting, roosting, foraging, and dispersal
habitat (USDI FWS 2012a, p. 71904). The PCEs should be arranged spatially such that it is
favorable to the persistence of populations, survival, and reproductive success of resident pairs,
and survival of dispersing individuals until they are able to recruit into a breeding population
(USDI FWS 2012a, p. 71904). Within areas essential for the conservation and recovery of the
northern spotted owl, the Service has determined that the PCEs are:

i)      Forest types that may be in early-, mid-, or late-seral stages and that support the northern
         spotted owl across its geographic range;
ii)     Habitat that provides for nesting and roosting;
iii)    Habitat that provides for foraging;
iv)     Habitat to support the transience and colonization phases of dispersal, which in all cases
         would optimally be composed of nesting, roosting, or foraging habitat (PCEs 2 or 3), but
         which may also be composed of other forest types that occur between larger blocks of
         nesting, roosting, or foraging habitat (USDI FWS 2012, pp. 72051-72052).

In 2016, the Service returned to the use of statutory reference of PBFs rather than PCEs when
evaluating and discussing the availability and function of, as well as the effects to the attributes
of critical habitat in the adverse modification analysis (USDI FWS and USDC NOAA 2016, p.
                                                                                                   179
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 189 of 631
                   Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
2716). Some critical habitat subunits may contain all of the PBFs and support multiple life
history requirements of the northern spotted owl, while some subunits may contain only those
PBFs necessary to support the species particular use of that habitat. All of the areas designated
as critical habitat, however, do contain PCE 1, forest type. As described in the final rule, PCE 1
always occurs in concert with at least one other PCE (PCE 2, 3, or 4; USDI FWS 2012a, p.
72051). Northern spotted owl critical habitat does not include meadows, grasslands, oak
woodlands, aspen woodlands, or manmade structures and the land upon which they are located
(USDI FWS 2012a, p. 71918).

PCE 1: Forest Types

The primary forest types that support the northern spotted owl are: Sitka spruce, western
hemlock, mixed conifer, mixed evergreen, grand fir, Pacific silver fir, Douglas-fir, white fir,
Shasta red fir, redwood/Douglas-fir, and moister ponderosa pine (USDI FWS 2012a, p. 72051).

PCE 2: Nesting and Roosting Habitat

Nesting and roosting habitat habitats provide structural features for nesting, protection from
adverse weather conditions, and cover to reduce predation risk for adults and young. Unlike
foraging habitat, structural conditions of nesting roosting habitats do not vary much across the
range. The final rule describes characteristics associated with nesting and roosting habitats
sufficient for foraging by territorial pairs, moderate to high canopy cover (60 to over 80 percent),
multilayered and multispecies canopies with large overstory trees (20 to 30 inches dbh), basal
area greater than 240 square feet per acre, high diversity of tree diameters, high incidence of
large live trees with various deformities (e.g., large cavities, broken tops, mistletoe infections,
and other evidence of decadence), large snags and large accumulations of woody debris on the
ground, and sufficient open space beneath the canopy for flight (USDI FWS 2012a, p. 72051).
Nesting and roosting habitats will also function as foraging and dispersal habitat (FWS 2012a, p.
71884).

PCE 3: Foraging Habitat

Foraging habitat varies across the range, depending upon ecological conditions and disturbance
regimes that influence vegetation structure and prey species distributions. Across most of the owl’s
range, nesting and roosting habitat is also foraging habitat, but in some regions (particularly in the
southern portion of the range) northern spotted owls may additionally use other habitat types for
foraging as well (differences in foraging habitats between ecological provinces are discussed below).

PCE 4: Dispersal Habitat

Northern spotted owl dispersal habitat is habitat that supports the transience and colonization
phases of owl dispersal, and in all cases would optimally be composed of nesting, roosting, or
foraging habitat (PCE 2 or 3), but which may also be composed of other forest types that occur
between larger blocks of northern spotted owl nesting, roosting, or foraging habitat. In cases
where nesting, roosting, or foraging habitats are insufficient to provide for dispersing or
nonbreeding owls, the specific dispersal PCEs are: habitat supporting transience phase of
dispersal (protection from avian predators, minimal foraging opportunities, younger and less
diverse forests that provide some roosting structures and foraging opportunities) and habitat

                                                                                                   180
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 190 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
supporting the colonization phase of dispersal (nesting, roosting, and foraging habitat but in
smaller amounts than needed to support a nesting pair) (USDI FWS 2012a, p. 72052).

Zones of Habitat Associations used by Northern Spotted Owls

Differences in patterns of habitat associations used by the northern spotted owl across its range
suggest four different broad zones of habitat use, which we characterize as the (1) West
Cascades/Coast Ranges of Oregon and Washington, (2) East Cascades, (3) Klamath and
Northern California Interior Coast Ranges, and (4) Redwood Coast (Figure A-3). We configured
these zones based on a qualitative assessment of similarity among ecological conditions and
habitat associations within the 11 different regions analyzed during the critical habitat
designation process (see USDI FWS 2012a). These four zones capture the range in variation of
some of the PBFs essential to the conservation of the northern spotted owl. Habitat modeling
indicates that vegetation structure has a dominant influence on owl population performance, with
habitat pattern and topography also contributing. High canopy cover, high density of large trees,
high numbers of sub-canopy vegetation layers, and low to moderate slope positions are all
important features. Summarized below are the PBFs for each of these four zones, emphasizing
zone-specific features that are distinctive within the context of general patterns that apply across
the entire range of the northern spotted owl.

West Cascades/ Coast Range of Oregon and Washington - This zone includes five regions west
of the Cascade crest in Washington and Oregon (Western Cascades North, Central and South;
North Coast Ranges and Olympic Peninsula; and Oregon Coast Ranges; USDI FWS 2011b, p.
C–13). Climate in this zone is characterized by high rainfall and cool to moderate temperatures.
Variation in elevation between valley bottoms and ridges is relatively low in the Coast Ranges,
creating conditions favorable for development of contiguous forests. In contrast, the Olympic
and Cascade ranges have greater topographic variation with many high-elevation areas
supporting permanent snowfields and glaciers. Douglas-fir and western hemlock dominate
forests used by northern spotted owls in this zone. Root diseases and wind-throw are important
natural disturbance mechanisms that form gaps in forested areas. Flying squirrels (Glaucomys
sabrinus) are the dominant prey, with voles and mice also representing important items in the
northern spotted owl’s diet.




                                                                                                  181
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 191 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Figure A-3. Regions and zones of habitat associations used by northern spotted owls in
Washington, Oregon, and California.




West Cascade/Coast Ranges of Oregon and Washington - Nesting habitat in this zone is mostly
limited to areas with large trees with defects such as mistletoe brooms, cavities, or broken tops.
The subset of foraging habitat that is not nesting/roosting habitat generally had slightly lower
values than nesting habitat for canopy cover, tree size and density, and canopy layering. Prey
species (primarily the northern flying squirrel) in this zone are associated with mature to late-
successional forests, resulting in small differences between nesting, roosting, and foraging
habitats.

East Cascades -This zone includes the Eastern Cascades North and Eastern Cascades South
regions (USDI FWS 2011b, p. C–13). This zone is characterized by a continental climate (cold,
snowy winters and dry summers) and a high frequency of natural disturbance due to fires and
outbreaks of forest insects and pathogens. Flying squirrels are the dominant prey species, but the
diet of northern spotted owls in this zone also includes relatively large proportions of bushy-
tailed woodrats (Neotoma cinerea), snowshoe hare (Lepus americanus), pika (Ochotona
princeps), and mice (Microtus spp. (Forsman et al. 2001, pp. 144–145).

Our modeling indicates that habitat associations in this zone do not show a pattern of dominant
influence by one or a few variables (USDI FWS 2011b, Appendix C). Instead, habitat
association models for this zone included a large number of variables, each making a relatively
modest contribution (20 percent or less) to the predictive ability of the model. The features that
were most useful in predicting northern spotted owl habitat quality were vegetation structure and
composition, and topography, especially slope position in the north. Other efforts to model
habitat associations in this zone have yielded similar results (e.g., Garm et al. 2010, pp. 2048–
2050; Loehle et al. 2011, pp. 25–28).
                                                                                                 182
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 192 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508

Relative to other portions of the northern spotted owls’ range, nesting and roosting habitat in this
zone includes relatively younger and smaller trees, likely reflecting the common usage of dwarf
mistletoe (Arceuthobium douglasii) brooms (dense growths) as nesting platforms (especially in
the north). Forest composition that includes high proportions of Douglas-fir is also associated
with this nesting structure. Additional foraging habitat in this zone generally resembles nesting
and roosting habitat, with reduced canopy cover and tree size, and reduced canopy layering.
High prey diversity suggests relatively diverse foraging habitats are used. Topographic position
was an important variable, particularly in the north, possibly reflecting competition from barred
owls (Singleton et al. 2010, pp. 289, 292). Barred owls, which have been present for over 30
years in the northern portions of this zone, preferentially occupy valley-bottom habitats, possibly
compelling northern spotted owls to establish territories on less productive, mid-slope locations
(Singleton et al. 2010, pp. 289, 292).

Klamath and Northern California Interior Coast Ranges - This zone includes the Klamath West,
Klamath East, and Interior California Coast regions (USDI FWS 2011b, p. C–13). This region in
southwestern Oregon and northwestern California is characterized by very high climatic and
vegetative diversity resulting from steep gradients of elevation, dissected topography, and large
differences in moisture from west to east. Summer temperatures are high, and northern spotted
owls occur at elevations up to 5,800 feet. The western portions of this zone support a diverse
mix of mesic forest communities interspersed with drier forest types. Forests of mixed conifers
and evergreen hardwoods are typical of the zone. The eastern portions of this zone have a
Mediterranean climate with increased occurrence of the ponderosa pine. Douglas-fir/dwarf
mistletoe is rarely used for nesting platforms in the western part of the northern spotted owl’s
range, but is commonly used in the east.

The prey base for northern spotted owls in this zone is correspondingly diverse, but dominated
by dusky-footed woodrats, bushy-tailed woodrats, and flying squirrels. Northern spotted owls
have been well studied in the western Klamath portion of this zone (Forsman et al. 2004, p. 217),
but relatively little is known about northern spotted owl habitat use in the eastern portion and the
California Interior Coast Range portion of the zone.

Our habitat association models for this zone suggest that vegetation structure and topographic
features are nearly equally important in influencing owl population performance, particularly in
the Klamath. High canopy cover, high levels of canopy layering, and the presence of very large
dominant trees were all important features of nesting and roosting habitat. Compared to other
zones, additional foraging habitat for this zone showed greater divergence from nesting habitat,
with much lower canopy cover and tree size. Low to intermediate slope positions were strongly
favored. In the eastern Klamath, the presence of Douglas-fir was an important compositional
variable in our habitat model (USDI FWS 2011b, Appendix C).

Redwood Zone - This zone is confined to the northern California coast, and is represented by the
Redwood Coast region (USDI FWS 2011b, p. C–13). It is characterized by a maritime climate
with moderate temperatures and generally mesic conditions. Near the coast, frequent fog
delivers consistent moisture during the summer. Terrain is typically low-lying (0 to 3,000 feet).
Forest communities are dominated by redwood, Douglas-fir–tanoak (Lithocarpus densiflorus)
forest, coast live oak (Quercus agrifolia), and tanoak series. Dusky footed woodrats are the
dominant prey items for northern spotted owls in this zone.

                                                                                                  183
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 193 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Habitat association models for this zone diverged strongly from models for other zones.
Topographic variables (slope position and curvature) had a dominant influence with vegetation
structure having a secondary role. Low position on slopes was strongly favored, along with
concave landforms.

Several studies of northern spotted owl habitat relationships suggest that stump-sprouting and
rapid growth of redwood trees, combined with high availability of woodrats in patchy,
intensively managed forests, enables northern spotted owls to occupy a wide range of vegetation
conditions within the redwood zone. Rapid growth rates enable young stands to develop
structural characteristics typical of older stands in other regions. Thus, relatively small patches of
large remnant trees can also provide nesting habitat structure in this zone.


Climate Change and Range-wide Spotted Owl Critical Habitat


There is growing evidence that recent climate change has impacted a wide range of ecological
systems (Stenseth et al. 2002, entire; Walther et al. 2002, entire; Ådahl et al. 2006, entire; Karl et
al. 2009, entire; Moritz et al. 2012, entire; Westerling et al. 2011, p. S459; Marlon et al. 2012, p.
E541). Climate change, combined with effects from past management practices, is exacerbating
changes in forest ecosystem processes and dynamics to a greater degree than originally
anticipated under the NWFP. Environmental variation affects all wildlife populations; however,
climate change presents new challenges as systems may change beyond historical ranges of
variability. In some areas, changes in weather and climate may result in major shifts in
vegetation communities that can persist in particular regions. (See expanded discussion in
environmental baseline section above).

Climate change will present unique challenges to the future of northern spotted owl populations
and their habitats. Northern spotted owl distributions (Carroll 2010, entire) and population
dynamics (Franklin et al. 2000, entire; Glenn et al. 2010, entire; Glenn et al. 2011a, entire) may
be directly influenced by changes in temperature and precipitation. In addition, changes in forest
composition and structure as well as prey species distributions and abundance resulting from
climate change may impact availability of habitat across the historical range of the subspecies.
The 2011 Northern Spotted Owl Revised Recovery Plan provides a detailed discussion of the
possible environmental impacts to the habitat of the northern spotted owl from the projected
effects of climate change (USDI FWS 2011b, pp. III-5 to III-11).

Because both northern spotted owl population dynamics and forest conditions are likely to be
influenced by large-scale changes in climate in the future, we have attempted to account for these
influences in our designation of critical habitat by recognizing that forest composition may
change beyond the range of historical variation, and that climate changes may have unpredictable
consequences for both Pacific Northwest forests and northern spotted owls. Our critical habitat
designation also recognizes that forest management practices that promote ecosystem health
under changing climate conditions will be important for northern spotted owl conservation.

Current Condition of Range-Wide Critical Habitat

The current condition of critical habitat incorporates the effects of all past human activities and
natural events that led to the present-day status of the habitat (USDI FWS/USDC NMFS 1998,
                                                                                                  184
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 194 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
pg. 4-19). With the revision of spotted owl critical habitat, the rangewide condition has been
“reset” as of December 4, 2012.

The Service updated the ECOS database to reflect the 2006/2007 habitat baseline developed for
the NWFP 15-year monitoring report (Davis et al. 2011, Appendix D, Table D). Additional
updates were made in May of 2017 to reflect 2012 imagery utilized in the 20-year NWFP
monitoring report (Davis et al. 2016).

The Service’s ECOS database indicates that as of May 20, 2020, approximately 4.89 million
acres nesting/roosting (NR) habitat occur within the rangewide 9.577 million acres of spotted
owl critical habitat (Table A-5, baseline data). Since the imagery date of 2012, an estimated
34,494 acres of NR habitat in critical habitat have been removed or downgraded range-wide
(about .36 percent of the available nesting/roosting). The majority of these impacts originated in
the Washington East Cascades, Oregon East and West Cascades, the Oregon and California
Klamath Physiographic Provinces and the California Coastal Province. Rangewide, about
15,269 acres were associated with natural disturbances, and about 19,225 were associated with
land management actions.




                                                                                                  185
             Case 1:21-cv-00058-CL              Document 16-1               Filed 05/10/21           Page 195 of 631
                           Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508

  Table A-5. Spotted owl Take/Effect Reports Table D - Designated northern spotted owl
  critical habitat. Summary of northern spotted owl nesting/roosting1 habitat (acres)
  removed or downgraded as documented through ESA section 7 consultations. Summary of
  effects by state, province, and land use function from 2012 to present.
                 May 20 11:20:31 MDT 2020
                                                       Nesting/Roosting Habitat Removed/Downgraded5
                        Evaluation Baseline                                       Habitat Loss                        %
                                                Land Management Effects
                                                                               from Natural Events               %   Range
  Physiographic          Total                                                                   Total NR Provincial -wide
    Province2          Designated                          Non-                                   Acres    Baseline
                                  Nesting/Roos                                     Non-                              Effect
                        Critical              4 Reserves6 Reserves Total Reserves          Total Removed Affected      s
                                   ting Acres                7                    Reserves
                         Habitat
                         Acres3
           Eastern
WA                     1,022,960     467,221     1,552       55     1,607     3,895      0     3,895    5,502   1.18    15.95
          Cascades
          Olympic
                        507,165      211,373       1          0      1         0         0       0       1      0.00    0.00
         Peninsula
          Western
                       1,387,567     606,093      15         185    200        0         0       0      200     0.03    0.58
          Cascades
          Cascades
OR                      529,652      187,798      893       2,501   3,394     1,003    195     1,198    4,592   2.45    13.31
              East
          Cascades
                       1,965,407    1,255,027    1,830      4,230   6,060     662      617     1,279    7,339   0.58    21.28
             West
             Coast
                       1,151,874     483,846      96         854    950        0         0       0      950     0.20    2.75
            Range
          Klamath
                        911,681      542,119     2,109      4,068   6,177     2,517    2,727   5,244 11,421     2.11    33.11
         Mountains
CA        Cascades      243,205      97,248        0         114    114        0         0       0    114       0.12    0.33
             Coast      149,044      94,033        0          0      0         0       2,212   2,212 2,212      2.35    6.41
          Klamath      1,708,787     945,505      292        430    722        30      1,411   1,441 2,163      0.23    6.27
                                                                                               15,26
Total                  9,577,342    4,890,263    6,788     12,437 19,225      8,107    7,162         34,494     0.36%   100%
                                                                                                 9
  Notes:
        1.    Northern spotted owl suitable habitat includes nesting/roosting habitat, and foraging-only habitat.
              Nesting/roosting habitat supports all life-history functions for spotted owls including foraging, and is
              sometimes referred to as nesting, roosting, and foraging habitat. Foraging-only habitat is a separate
              category that can include more open and fragmented forests, and does not provide structures for
              nesting/roosting. Habitat effects summarized in this table are all classified as impacts to nesting/roosting
              habitats. Impacts to foraging-only habitat are tracked separately.
        2.    Defined in the Revised Recovery Plan for the Northern Spotted Owl (USFWS 2011a) as Recovery Units as
              depicted on page A-3.
        3.    Northern spotted owl critical habitat as designated December 4, 2012 (77 FR 71876). Total designated
              critical habitat acres listed here (9,577,342 acres) are derived from GIS data, and vary slightly from the
              total acres (9,577,969 acres) listed in the Federal Register (-627 acres).
        4.    Spotted owl nesting/roosting (NR) habitat based on GIS data developed for the Northwest Forest Plan 20-
              year monitoring report by Davis et al. 2016 (PNW-GTR-929). NR habitat acres are approximate values
              based on 2012 satellite imagery.
        5.    Estimated nesting/roosting habitat removed or downgraded from land management (e.g., timber sales) or
              natural events (e.g., wildfires) as documented through section 7 consultation or technical assistance. Effects
              reported here include acres removed or downgraded from 2012 to present.
        6.    Reserve land use allocations intended to provide spotted owl demographic support include Late-
              Successional Reserves identified in the Northwest Forest Plan on National Forests, designated Wilderness,
              and other Congressionally-reserved lands. Reserves on BLM lands in western Oregon managed under the
              2016 revised Land and Resource Management Plans include Late-Successional Reserves, Congressionally-
              reserved lands, National Landscape Conservation System lands, and some District Designated Reserves
              (e.g., Areas of Critical Environmental Concern).
                                                                                                                         186
        Case 1:21-cv-00058-CL           Document 16-1         Filed 05/10/21       Page 196 of 631
                     Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
   7.    Non-reserve lands intended to provide spotted owl dispersal connectivity between reserves include USFS
         and BLM designations for timber production (matrix and harvest land base designations), Adaptive
         Management Areas, and other non-reserved land use designations.

Recently, the Service modified the ECOS database input to account for effects to the habitats that
could be used as foraging, but that lack the age or structural characteristics of habitats used for
nesting and roosting. This distinction may not be made in all consultations. These data represent
effects as reported in individual consultations and likely do not represent the entirety of impacts
to foraging habitat within critical habitat since 2012. For many projects, affected foraging likely
is captured within the NR acres as foraging habitat was lumped into “nesting/roosting/foraging
habitat” at the time of consultation. Trends to date mirror impacts reported by Davis et al. 2016,
where habitat reductions are disproportionally affecting reserved lands and the Oregon and
Klamath Province (Table A-6).




                                                                                                          187
          Case 1:21-cv-00058-CL            Document 16-1             Filed 05/10/21         Page 197 of 631
                       Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508



Table A-6: Spotted owl Take/Effect Reports Table D2 - Designated northern spotted owl
critical habitat. Summary of northern spotted owl foraging habitat1 (acres) removed or
downgraded as documented through ESA section 7 consultations. Summary of effects by
state, province, and land use function from 2012 to present.
               May 20 12:25:39 MDT 2020
                                             Foraging Habitat Removed/Downgraded4
                           Total                                     Habitat Loss
  Physiographic                        Land Management Effects                          Total Foraging
                         Designated                              from Natural Events
    Province2                                                                              Habitat
                          Critical
                                                Non-                      Non-            removed/
                          Habitat   Reserves5
                                                        Total Reserves5
                                                                                  Total downgraded
                           Acres3             Reserves6                 Reserves6
           Eastern
WA                        1,022,960        0           0         0        0           0         0           0
          Cascades
          Olympic
                          507,165          0           0         0        0           0         0           0
         Peninsula
          Western
                          1,387,567        0           0         0        0           0         0           0
          Cascades
OR Cascades East           529,652         0          29        29        0           0         0          29
    Cascades West         1,965,407       263         687       950       0           0         0          950
       Coast Range        1,151,874        0          441       441       0           0         0          441
          Klamath
                          911,681         242        1,789     2,031      0           0         0         2,031
        Mountains
CA        Cascades         243,205        98          91        189      0            0         0           189
             Coast         149,044         0           1         1       0          4,688     4,688        4,689
          Klamath         1,708,787      1,449        523      1,972    772          133       905         2,877
Total                     9,577,342      2,052       3,561     5,613    772         4,821     5,593       11,206
Notes:

     1.    Northern spotted owl suitable habitat includes nesting/roosting habitat, and foraging-only habitat.
           Nesting/roosting habitat supports all life-history functions for spotted owls including foraging, and is
           sometimes referred to as nesting, roosting, and foraging habitat. Foraging-only habitat is a separate
           category that can include more open and fragmented forests, and does not provide structures for
           nesting/roosting. Habitat effects summarized in this table are all classified as impacts to foraging-only
           habitat. Impacts to nesting/roosting habitat are tracked separately. Environmental baseline information for
           foraging habitat as a separate habitat category is not available at a provincial scale.
     2.    Defined in the Revised Recovery Plan for the Northern Spotted Owl (USFWS 2011) as Recovery Units as
           depicted on page A-3.
     3.    Northern spotted owl critical habitat as designated December 4, 2012 (77 FR 71876). Total designated
           critical habitat acres listed here (9,577,342 acres) are derived from GIS data, and vary slightly from the
           total acres (9,577,969 acres) listed in the Federal Register (-627 acres).
     4.    Estimated foraging-only habitat removed or downgraded from land management (e.g., timber sales) or
           natural events (e.g., wildfires) as documented through ESA section 7 consultations or technical assistance.
           Effects reported here include acres removed or downgraded from 2012 to present.
     5.    Reserve land use allocations intended to provide spotted owl demographic support include Late-
           Successional Reserves identified in the Northwest Forest Plan on National Forests, designated Wilderness,
           and other Congressionally-reserved lands. Reserves on BLM lands in western Oregon managed under the
           2016 revised Land and Resource Management Plans include Late-Successional Reserves, Congressionally-
           reserved lands, National Landscape Conservation System lands, and some District Designated Reserves
           (e.g., Areas of Critical Environmental Concern).



                                                                                                                   188
     Case 1:21-cv-00058-CL           Document 16-1         Filed 05/10/21       Page 198 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
6.    Non-reserve lands intended to provide spotted owl dispersal connectivity between reserves include USFS
      and BLM designations for timber production (matrix and harvest land base designations), Adaptive
      Management Areas, and other non-reserved land use designations.




                                                                                                       189
     Case 1:21-cv-00058-CL         Document 16-1        Filed 05/10/21      Page 199 of 631
                 Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Literature Cited
Ådahl, E., P. Lundberg, N.Jonzén et al. 2006. From climate change to population change: the
       need to consider annual life cycles. Global Change Biology. [Abstract] V. 12(9), pp.
       1627-1633.

Ager, A., N. Vaillant, M. Finney, and H. Preisler. 2012. Analyzing wildfire exposure and
       source-sink relationships on a fire prone forest landscape. Forest Ecology and
       Management 267 (2012) 271-283.

Anderson, David E. and K.P. Burnham. 1992. Evidence that Northern Spotted Owl populations
      are declining, Part II. In USDI FWS 1992a, Draft Recovery Plan for the northern spotted
      owl, Appendix C.

Anthony, R.G., and L.S. Andrews. 2004. Summary Report – Winter habitat use by spotted owls
      on USDI Bureau of Land Management Medford District Lands within the boundaries of
      the Timbered Rock Fire. Unpublished report, OCWRU, OSU, Corvallis, Oregon. 29
      pages.

Anthony, R.G., E.D. Forsman, A.B. Franklin, D.R. Anderson, K.P. Burnham, G.C. White, C.J.
      Schwarz, J. Nichols, J.E. Hines, G.S. Olson, S.H. Ackers, S. Andrews, B.L. Biswell, P.C.
      Carlson, L.V. Diller, K.M. Dugger, K.E. Fehring, T.L. Fleming, R.P. Gerhardt, S.A.
      Gremel, R.J. Gutiérrez, P.J. Happe, D.R. Herter, J.M. Higley, R.B. Horn, L.L. Irwin, P.J.
      Loschl, J.A. Reid, and S.G. Sovern. 2006. Status and trends in demography of northern
      spotted owls, 1985-2003. Wildlife Mongraph No. 163.

Bailey, L.L., J.A. Reid, E.D. Forsman, and J.D. Nichols. 2009. Modeling co-occurrence of
        northern spotted and barred owls: accounting for detection probability differences.
        Biological Conservation. 142: 2983-2989.

Baker, W.L. 2015. Historical Northern spotted owl habitat and old-growth dry forests maintained
       by mixed-severity wildfires Landscape Ecology (2015) 30:655–666.

Baker, W.L. 2017. Restoring and managing low-severity fire in dry-forest landscapes of the
       western USA. PLoS ONE 12(2): e0172288. 28 pp.

Barrowclough, G. F. and R. J. Gutiérrez. 1990. Genetic variation and differentiation in the
      spotted owl. Auk 107:737-744.

Barrowclough, G.F., R.J. Gutiérrez, and J.G. Groth. 1999. Phylogeography of spotted owl
      (Strix occidentalis) populations based on mitochondrial DNA sequences; gene flow,
      genetic structure, and a novel biogeographic pattern. Evolution 53(3):919-931.

Barrowclough, G.F., J.G. Groth, and R.J. Gutiérrez. 2005. Genetic structure, introgression and a
      narrow hybrid zone between northern and California spotted owls (Strix occidentalis).
      Molecular Ecology 14:1109–1120.

Barrows, C.W., and K. Barrows. 1978. Roost characteristics and behavioral thermoregulation in
      the spotted owl. Western Birds 9:1-8.
                                                                                                 190
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 200 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Barrows, C.W. 1981. Roost selection by Spotted Owls: an adaptation to heat stress. Condor 83:
      302-309.

Bart, J. 1995. Amount of suitable habitat and viability of northern spotted owls. Conservation
        Biology 9 (4):943-946.

Bart J. and E. Forsman. 1992. Dependence of northern spotted owls (Strix occidentalis caurina)
        on old-growth forests in the western USA. Biological Conservation 1992: 95-100.

Bingham, B.B., and B.R. Noon. 1997. Mitigation of habitat “take”: Application to habitat
      conservation planning. Conservation Biology 11 (1):127-138.

Blakesley, J.A., W. LaHaye, J.M.M. Marzluff, B.R. Noon, and S. Courtney. 2004. Scientific
       evaluation of the status of the northern spotted owl – demography. Chapter 8 In:
       Courtney, S.P., J.A. Blakesley, R.E. Bigley, M.L. Cody, J.P. Dumbacher, R.C. Fleischer,
       A.B. Franklin, J.F. Franklin, R.J. Gutiérrez, J.M. Marzluff, L. Sztukowski. In 2004.
       Scientific evaluation of the status of the northern spotted owl. Sustainable Ecosystems
       Institute. Portland, Oregon. September 2004.
Blakesley, J.A., D. R. Anderson, and B. R. Noon. 2006. Breeding dispersal in the California
       spotted owl. The Condor, Vol. 108, No. 1:71-81.
Bond, M.L., R.J. Gutierrez, A.B. Franklin, W.S. LaHaye, C.A. May, and M.E. Seamans. 2002.
      Short-term effects of wildfires on spotted owl survival, site fidelity, mate fidelity, and
      reproductive success. Wildlife Society Bulletin 30(4):1022-1028.
Bond, M.L., D.E. Lee, R.B. Siegel, and J.P. Ward, Jr. 2009. Habitat use and selection by spotted
      owls in a postfire landscape. Journal of Wildlife Management 73(7):1116-1124.
Bond, M.L., C. Bradley, and D.E. Lee. 2016. Foraging habitat selection by California spotted
      owls after Fire. The Journal of Wildlife Management; Vol. 80, Issue 7, pp. 1290–1300.

Buchanan, J.B., L.L. Irwin, and E.L. McCutchen. 1995. Within-stand nest site selection by
      spotted owls in the eastern Washington Cascades. Journal of Wildlife Management
      59:301-310.

Buchanan, J.B. 2004. Managing habitat for dispersing northern spotted owls - are the current
      management strategies adequate? Wildlife Society Bulletin 32:1333–1345.

Buchanan, J.B. and P. Swedeen. 2005. Final briefing report to the Washington State Forest
      Practices Board regarding spotted owl status and forest practices rules. Washington
      Department of Fish and Wildlife, Olympia. 84 pp.

Burnham, K.P., D.R. Anderson, and G.C. White. 1994. Estimation of vital rates of the northern
      spotted owl. Colorado Cooperative Fish and Wildlife Research Unit, Colorado State
      University, Fort Collins, Colorado, USA.
Burt, W.H. 1943. Territoriality and home range concepts as applied to mammals. Journal of
       Mammalogy 24:346-352.

                                                                                                  191
     Case 1:21-cv-00058-CL         Document 16-1        Filed 05/10/21      Page 201 of 631
                 Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
British Columbia. 2017. Northern Spotted Owl Recovery & Breeding Program. Website.
        http://www2.gov.bc.ca/gov/content/environment/plants-animals-ecosystems/species-
        ecosystems-at-risk/implementation/conservation-projects-partnerships/northern-spotted-
        owl. Accessed June 1, 2017.

Caffrey, C. 2003. Determining impacts of West Nile Virus on crows and other birds. American
       Birds (103rd Count) 57:14-21.

Caffrey, C. and C.C. Peterson. 2003. West Nile Virus may not be a conservation issue in
       northeastern United States. American Birds (103rd Count) 57:14-21.

CFPR (California Forest Practices Rules). 2017. Title 14, California Code of Regulations,
      Chapters 4, 4.5, and 10. Sacramento, CA. Available online:
      http://calfire.ca.gov/resource_mgt/downloads/2017%20Forest%20Practice%20Rules%20
      and%20Act.pdf
Campbell, N. A. 1990. Biology. The Benjamin/Cummings Publishing Company, Inc.
      Redwood City, California.

Carey, A.B., J.A. Reid, and S.P. Horton. 1990. Spotted owl home range and habitat use in
       southern Oregon coast ranges. Journal of Wildlife Management 54:11–17.

Carey, A. B., S. P. Horton, and B. L. Biswell. 1992. Northern spotted owls: influence of prey
       base and landscape character. Ecological Monographs 62: 223-250.

Carey, A.B. and K.C. Peeler. 1995. Spotted owls: resource and space use in mosaic landscapes.
       Journal of Raptor Research 29(4):223-229.

Carlson, P.C., J.M. Higley, and A.B. Franklin. 2019. Barred Owl Experimental Removal:
       Hoopa/Willow Creek Study Area NSO Demographic Report, 11 June 2019. Pp. 1-10.

Carroll, Carlos. 2010. Role of climatic niche models in focal-species-based conservation
        planning: assessing potential effects of climate change on Northern Spotted Owl in
        the Pacific. Biological Conservation. Volume 143, Issue 6, June 2010, Pp. 1432–
        1437.

Carsia, R. V., and S. Harvey. 2000. Adrenals. Chapter 19 in G. C. Whittow, editor. Sturkie’s
        Avian Physiology. Academic Press, San Diego, California.

CEPA (California Environmental Protection Agency). 2017. Cannabis Cultivation Regulatory
      and Enforcement Unit. Environmental Harm from Cannabis Cultivation.
      http://www.waterboards.ca.gov/water_issues/programs/enforcement/cannabis_enforceme
      nt.shtml. Accessed February 16, 2017. 4 pp.

CDFW (California Department of Fish and Wildlife). 2016. Report to the Fish and Game
     Commission a status review of the northern spotted owl (Strix occidentalis caurina) in
     California. Charlton H. Bonham, Director, California Department of Fish and Wildlife,
     January 27, 2016. i-229. 238 pp.


                                                                                                 192
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 202 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
CDFW (California Department of Fish and Wildlife). 2017. Special Animals List- Natural
     Diversity Database. Periodic publication. 51 pp. Available online:
     https://www.wildlife.ca.gov/Conservation/SSC/Mammals

Chutter, M.J., I. Blackburn, D. Bonin, J. Buchanan, B. Costanzo, D. Cunnington, A. Harestad, T.
       Hayes, D. Heppner, L. Kiss, J. Surgenor, W. Wall, L. Waterhouse, and L. Williams.
       2004. Recovery strategy for the northern spotted owl (Strix occidentalis caurina) in British
       Columbia. British Columbia Ministry of Environment, Victoria. 74 pp.

Clark D.A. 2007. Demography and habitat selection of northern spotted owls in post-fire
       landscapes of Southwestern Oregon. M.S. Thesis. Oregon State University. 218 pp.
Clark D.A., R.G. Anthony, and L.S. Andrews. 2011. Survival rates of northern spotted owls in
       post-fire landscapes of Southwest Oregon. Journal of Raptor Research, 45(1):38-47.
       2011.
Clark D.A., R.G. Anthony, and L.S. Andrews. 2013. Relationship between wildfire, salvage
       logging, and occupancy of nesting territories by northern spotted owls. The Journal of
       Wildlife Management 77(4):672–688; 2013.
Comfort, E.J. 2014. Trade-offs between management for fire risk reduction and northern spotted
      owl habitat protection in the dry conifer forests of Southern Oregon. PhD. Dissertation;
      Oregon State University, Corvallis, OR.
Courtney, S.P. and R.J. Gutiérrez. 2004. Scientific evaluation of the status of the northern
      spotted owl – threats. In: Courtney, S.P., J.A. Blakesley, R.E. Bigley, M.L. Cody, J.P.
      Dumbacher, R.C. Fleischer, A.B. Franklin, J.F. Franklin, R.J. Gutiérrez, J.M. Marzluff,
      L. Sztukowski. 2004. Scientific evaluation of the status of the northern spotted owl.
      Sustainable Ecosystems Institute. Portland, Oregon. September 2004.

Crozier, Michelle L., Mark E. Seamans, R. J. Gutiérrez, Peter J. Loschl, Robert B. Horn, Stan G.
       Sovern and Eric D. Forsman. 2006. Does the presence of barred owls suppress the
       calling behavior of spotted owls? In The Condor 108: 260-269. The Cooper
       Ornithological Society 2006.



Dale, V.H, L.A. Joyce, S. McNulty, R.P. Neilson, M.P. Ayres, M.D. Flannigan, P.J. Hanson,
       L.C. Irland, A.E. Lugo, C.J. Peterson, D. Simberloff, F.J. Swanson, B.J. Stocks, and B.M.
       Wotton. 2001. Climate change and forest disturbances. BioScience 51: 723–734.

Dark, S.J., R.J. Gutiérrez, and G.I. Gould, Jr. 1998. The barred owl (Strix varia) invasion in
       California. The Auk. 115(1): 50-56.

Davis, R. J., K. M. Dugger, S. Mohoric, L. Evers, and W. C. Aney. 2011. Northwest Forest
       Plan—The first 15 years (1994–2008): Status and trends of Northern Spotted Owl
       populations and habitats. USDA Forest Service General Technical Report PNW-GTR-
       850.


                                                                                                  193
     Case 1:21-cv-00058-CL         Document 16-1        Filed 05/10/21      Page 203 of 631
                 Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Davis, Raymond J.; Hollen, Bruce; Hobson, Jeremy; Gower, Julia E.; Keenum, David. 2016.
       Northwest Forest Plan—the first 20 years (1994–2013): status and trends of northern
       spotted owl habitats. Gen. Tech. Rep. PNW-GTR-929. Portland, OR: U.S. Department of
       Agriculture, Forest Service, Pacific Northwest Research Station. 54 p.

Davidson, J.M., A.C. Wickland, H.A. Patterson, K.R. Falk, and D.M. Rizzo. 2005.
      Transmission of Phytophthora ramorum in mixed-evergreen forest in California.
      Ecology and Epidemiology. 95(5)587-596.

Delaney, D. K., T. G. Grubb, P. Beier, L. L. Pater, and M. H. Reiser. 1999. Effects of helicopter
      noise on Mexican spotted owls. Journal of Wildlife Management 63:60-76.
Deubel, V., L. Fiette, P. Gounon, M.T. Drouet, H. Khun, M. Huerre, C. Banet, M. Malkinson,
       and P. Despres. 2001. Variations in biological features of West Nile viruses. Annals of
       the New York Academy of Sciences 951:195-206.

Diller, L.V. and D.M. Thome. 1999. Population density of northern spotted owls in managed
        young-growth forests in coastal northern California. Journal of Raptor Research 33:
        275–286.

Diller, L.V., K.A, Hamm, D.E. Early, D.W. Lamphear, K.M. Dugger, C.B. Yackulic, C.J.
        Schwarz, P.C. Carlson, and T.L. McDonald. 2016. Demographic response of northern
        spotted owls to barred owl removal. Journal of Wildlife Management 80: 691–707.

Dobson, A. P. and J. Foufopoulos. 2001. Emerging infectious pathogens of wildlife.
      Philosophical Transactions of The Royal Society B Biological Sciences 356(1411):1001-
      1012. Available online:
      https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1088495/pdf/TB011001.pdf

Doppelt, B., R. Hamilton, C. Deacon, and M. Koopman. 2008. Preparing for climate change in
      the Rogue River Basin of southwest Oregon. Climate Change Leadership Initiative.
       University of Oregon, Eugene, Oregon. 43 pp.

Dugger, K.M., F. Wagner, R.G. Anthony, and G.S. Olson. 2005. The relationship between
      habitat characteristics and demographic performance of northern spotted owls in southern
      Oregon. The Condor 107:863-878.

Dugger, KM., R.G. Anthony, S. Andrews. 2011. Transient Dynamics of Invasive Competition:
      barred Owls, Spotted Owls, Habitat and the Demons of Competition Present. Ecological
      Applications (7). 2459-68.

Dugger KM, Forsman ED, Franklin AB, Davis RJ, White GC, Schwarz CJ, Burnham KP,
      Nichols JD, Hines JE, Yackulic CB, Doherty Jr PF. The effects of habitat, climate, and
      Barred Owls on long-term demography of Northern Spotted Owls. The Condor. 2015
      Dec 10;118(1):57-116Dunbar, D. L., B. P. Booth, E. D. Forsman, A. E. Hetherington,
      and D. J. Wilson. 1991. Status of the spotted owl, Strix occidentalis, and barred owl,
      Strix varia, in southwestern British Columbia.


                                                                                                 194
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 204 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Frey, S.J.K, A.S. Hadley, S.L. Johnson, M. Schulze, J.A. Jones, and M.G. Betts. 2016. Spatial
       models reveal the microclimate buffering capacity of old-growth forests. Science
       Advances 2:e1501392, pp. 1-9.

Folliard, L. 1993. Nest site characteristics of northern spotted owls in managed forest of
        northwest California. M.S. Thesis. Univ. Idaho, Moscow, ID.

Forsman, E.D. 1975. A preliminary investigation of the spotted owl in Oregon. M.S. thesis,
      Oregon State University, Corvallis. 127 pp.

Forsman, E.D. 1981. Molt of the spotted owl. Auk 98:735-742

Forsman, E.D., Meslow, E.C., Wight, H.M. 1984. Distribution and biology of the spotted owl in
      Oregon. Wildlife Monographs, 87:1-64.

Forsman, E.D., S. DeStafano, M.G. Raphael, and R.G. Gutiérrez. 1996. Demography of the
      northern spotted owl. Studies in Avian Biology No. 17. 122 pp.

Forsman, E.D., I.A. Otto, S.G. Sovern, M. Taylor, D.W. Hays, H. Allen, S.L. Roberts, and D.E.
      Seaman. 2001. Spatial and temporal variation in diets of spotted owls in Washington.
      Journal of Raptor Research 35(2):141-150.

Forsman, E.D., Anthony, R. G., Reid, J. A., Loschl, P. J., Sovern, S. G., Taylor, M., Biswell, B.
      L., Ellingson, A., Meslow, E. C., Miller, G. S., Swindle, K. A., Thrailkill, J. A., Wagner,
      F. F., and D. E. Seaman. 2002. Natal and breeding dispersal of northern spotted owls.
      Wildlife Monographs, No. 149. 35 pp.

Forsman, E.D., R.G. Anthony, E.C. Meslow, and C.J. Zabel. 2004. Diets and foraging behavior
      of northern spotted owls in Oregon. Journal of Raptor Research 38(3):214-230.

Forsman, E.D., T.J. Kaminiski, J.C. Lewis, K.J. Maurice, and S.G. Sovern. 2005. Home range
      and habitat use of northern spotted owls on the Olympic Peninsula, Washington. J.
      Raptor Research 39(4):365-377.

Forsman, Eric D., Robert G. Anthony, Katie M. Dugger, Elizabeth M. Glenn, Alan B. Franklin,
      Gary C. White, Carl J. Schwarz, Kenneth P. Burnham, David R. Anderson, James D.
      Nichols, James E. Hines, Joseph B. Lint, Raymond J. Davis, Steven H. Ackers, Lawrence
      S. Andrews, Brian L. Biswell, Peter C. Carlson, Lowell V. Diller, Scott A.Gremel, Dale
      R. Herter, J. Mark Higley, Robert B. Horn, Janice A. Reid, Jeremy Rockweit, Jim
      Schaberel, Thomas J. Snetsinger, and Stan G. Sovern. 2011- POPULATION
      DEMOGRAPHY OF NORTHERN SPOTTED OWLS: 1985–2008.

Franklin, A.B. 1992. Population regulation in northern spotted owls: theoretical implications for
       management. Pages 815-827 in D. R. McCullough and R. H. Barrett (eds.)., Wildlife
       2001: populations. Elsevier Applied Sciences, London, England.

Franklin, A. B., D. R. Anderson, R. J. Gutierrez, and K. P. Burnham. 2000. Climate, habitat
       quality, and fitness in northern spotted owl populations in northwestern California.
       Ecological Monographs 70: 539–590.
                                                                                                  195
     Case 1:21-cv-00058-CL         Document 16-1        Filed 05/10/21      Page 205 of 631
                 Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Funk, W.C., E.D. Forsman, T.D. Mullins, and S.M. Haig. 2008. Introregression and dispersal
      among spotted owl (Strix occidentalis) subspecies. Evolutionary Applications. 1: 161-
      171.

Gabriel., M. W., G. M. Wengert, J. M. Higley, S. Krogan, W. Sargent, and D L. Clifford. 2013.
       Silent Forests? Rodenticides on illegal marijuana crops harm wildlife. The Wildlife
       Society. The Wildlife Professional, Spring 2013. Pp. 46-50.

Gabriel, M.W., L. W. Woods, G. M. Wengert, N. Stephenson, J.M. Higley, C.Thompson, S. M.
       Matthews, R. A. Sweitzer, K. Purcell, R. H. Barrett, S.M. Keller, P. Gaffney, M.Jones,R.
       Poppenga, J. E. Foley, R. N. Brown,, D. L. Clifford, and B.N. Sacks. 2015. Patterns of
       Natural and Human-Caused Mortality Factors of a Rare Forest Carnivore,the Fisher
       (Pekania pennanti) in California. PLoS ONE 10(11):e0140640.
       doi:10.1371/journal.pone.0140640

Gabriel, M.W., L.V. Diller, J.P. Dumbacher, G.M. Wengert, J.M. Higley, R.H. Poppenga, and S.
       Mendia. 2018. Exposure to rodenticides in Northern Spotted and Barred Owls on remote
       forest lands in northwestern California: evidence of food web contamination. Avian
       Conservation and Ecology 13(1):2. https://doi.org/10.5751/ACE-01134-130102 Pp. 1-9.

Gaines, W.L., R.A. Strand, and S.D. Piper. 1997. Effects of the Hatchery Complex Fires on
       northern spotted owls in the eastern Washington Cascades. Pages 123-129 in Dr. J.M.
       Greenlee, ed. Proceedings of the First Conference on Fire Effects on Rare and
       Endangered Species and Habitats, November 13-16, 1995. International Association of
       Wildland Fire. Coeur d’Alene, ID.

Gaines, W. L., R.J. Harrod, J. Dickinson, A. L. Lyonsa, K.Halupka. 2010. Integration of
       northern spotted owl habitat and fuels treatments in the eastern Cascades, Washington,
       USA. Forest Ecology and Management 260 (2010) 2045–2052.

Gallagher, C.V., J.J. Keane, P.A. Shaklee, A.A. Kramer, and R. A. Gerrard. 2018 Note: Spotted
       Owl Foraging Patterns Following Fuels Treatments, Sierra Nevada, California. The
       Journal of Wildlife Management; DOI: 10.1002/jwmg.21586. Pp. 1-15.

Garmendia, A.E., H.J. Van Kruiningen, R.A. French, J.F. Anderson, T.G. Andreadis, A. Kumar,
      and A.B. West. 2000. Recovery and identification of West Nile virus from a hawk in
      winter. Journal of Clinical Microbiology 38:3110-3111.

Gibbs, SEJ, MC. Wiberly and M. Madden. 2006. Factors affecting the geographic distribution of
       West Nile virus in Georgia, USA: 2002–2004. Vector-borne and Zoonotic Diseases.
       Volume 6, Number 1, 2006. Pp. 73-82.

Glenn, E.M, M.C. Hansen, and R.G. Anthony. 2004. Spotted owl home-range and habitat use in
       young forests of western Oregon. Journal of Wildlife Management 68(1):33-50.

Glenn, E.M., R.G. Anthony, and E.D. Forsman. 2010. Population trends in northern spotted
       owls: associations with climate in the Pacific Northwest. Biological Conservation.
       143(11): 2543-2552.

                                                                                                 196
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 206 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Glenn, E.M., R.G. Anthony, E.D. Forsman, and G.S. Olson. 2011a. Local Weather, Regional
       Climate, and Annual Survival of the Northern Spotted Owl. The Condor 113(1) 159-176,
       The Cooper Ornithological Society 2011

Glenn, E.M., R.G. Anthony, E.D. Forsman, and G.S. Olson. 2011b. Reproduction of Northern
       Spotted Owls: The Role of Local Weather and Regional Climate. The Journal of
       Wildlife Management 75(6): 1279-1294; 2011; DOI: 10.1002/jwmg.177.

Goheen, E.M., E.M. Hansen, A. Kanaskie, M.G. Williams, N. Oserbauer, and W. Sutton. 2002.
      Sudden oak death caused by Phytophthora ramorum in Oregon. Plant Disease 86:441.

Gremel, S. 2005. Factors controlling distribution and demography of Northern Spotted Owls in
      a reserved landscape. A thesis submitted in partial fulfillment for a Master of Science
      degree. University of Washington.

Gronau, Christian W. 2005. Evidence of an unusual prey item in a barrel owl pellet. In Wildlife
      Afield, 2:2, December 2005.

Gutiérrez, R.J., A.B. Franklin, and W.S. LaHaye. 1995. Spotted owl (Strix occidentalis) in: A.
       Poole and F. Gill, editors. The birds of North America, No. 179. The Academy of Natural
       Sciences and The American Ornithologists' Union, Washington, D.C. 28 pages.

Gutiérrez, R.J. 1996. Biology and distribution of the northern spotted owl. Pages 2-5 in E.D.
       Forsman, S. DeStefano, M.G. Raphael, and R.J. Guiterrez (Eds): Studies in Avian
       Biology No. 17.

Gutiérrez, R. J., M. Cody, S. Courtney, and D. Kennedy. 2004. Assessment of the potential threat
       of the northern barred owl. In: Courtney, S.P., J.A. Blakesley, R.E. Bigley, M.L. Cody,
       J.P. Dumbacher, R.C. Fleischer, A.B. Franklin, J.F. Franklin, R.J. Gutiérrez, J.M.
       Marzluff, L. Sztukowski. 2004. Scientific evaluation of the status of the northern spotted
       owl. Sustainable Ecosystems Institute. Portland, Oregon. September 2004.

Haig, S.M., R.S. Wagner, E.D. Forsman, and T.D. Mullins. 2001. Geographic variation and
       genetic structure in spotted owls. Conservation Genetics 2(1): 25-40.

Haig, S.M., T.D. Mullins, E.D. Forsman, P. Trail, and L. Wennerberg. 2004. Genetic
       identification of spotted owls, barred owls, and their hybrids: legal implications of hybrid
       identity. Conservation Biology 18:1347-1357.

Haig, S.M., M.P. Miller, R.Bellinger, H.M. Draheim, D.M. Mercer, and T.D. Mullins. 2016. The
       conservation genetics juggling act: integrating genetics and ecology, science and policy.
       Evolutionary Applications. VOL9 Pp. 181-195.

Hamer, T.E., S.G. Seim, and K.R. Dixon. 1989. Northern spotted owl and northern barred owl
      habitat use and home range size in Washington: preliminary report. Washington
      Department of Wildlife, Olympia, Washington.

Hamer, T.E., E.D. Forsman, A.D. Fuchs, and M.L. Walters. 1994. Hybridization between
      barred and spotted owls. Auk 111(2):487-492.
                                                                                                  197
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 207 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Hamer, T.E., D.L. Hays, C.M. Senger, and E.D. Forsman. 2001. Diets of northern barred owls
      and northern spotted owls in an area of sympatry. Journal of Raptor Research 35(3):221-
      227.

Hanson, E., D. Hays, L. Hicks, L. Young, and J. Buchanan. 1993. Spotted Owl habitat in
      Washington. Report to Washington Forest Practices Board, Olympia, Washington. i-116.
      126 pp.

Harestad, A., J. Hobbs, and I. Blackburn. 2004. Précis of the Northern Spotted Owl in British
       Columbia. Pages. 12-14 in Zimmerman, K., K. Welstead, E. Williams, J. Turner,
       (editors). Northern Spotted Owl Workshop Proceedings. Forrex Series (online No. 14),
       Vancouver, British Columbia, Canada.

Henke, A.L., T.Y. Chi, J. Smith, C. Brinegar. Unpublished Draft. Microsatellite Analysis of
       Northern and California Spotted Owls in California. Conservation Genetics Laboratory,
       Department of Biological Sciences, San Jose State University, San Jose, California.

Hershey, K.T., E.C. Meslow, and F.L. Ramsey. 1998. Characteristics of forests at spotted owl
      nest sites in the Pacific Northwest. Journal of Wildlife Management 62(4):1398-1410.

Herter, D.R., and L.L. Hicks. 2000. Barred owl and spotted owl populations and habitat in the
        central Cascade Range of Washington. Journal of Raptor Research 34(4): 279-286.

Herter, D.R., L.L. Hicks, H.C. Stabins, J.J. Millspaugh, A.J. Stabins, and L.D. Melampy. 2002.
        Roost site characteristics of northern spotted owls in the nonbreeding season in central
        Washington. Forest Science 48(2):437-446.

Higley, J. M., M.W. Gabriel., G. M.Wengert; and B. Poppenga. Barred Owl Exposure to
       Anticoagulant Rodenticide on the Hoopa Valley Indian Reservation, Potential
       Implications for Northern Spotted Owls In abstracts of presentation to the Society of
       Northwest Vertebrate Biology. Arcata, California. February 2017.
       http://thesnvb.org/wp-content/uploads/2017/02/2017_all-MEETING-ABSTRACTS.pdf

Hoberg, E.P., G.S. Miller, E. Wallner-Pendleton, and O.R. Hedstrom. 1989. Helminth parasites
      of northern spotted owls (Strix occidentalis caurina). Journal of Wildlife Diseases
      25:246–251.

IEc (Industrial Economics, Incorporated). 2012. Economic analysis of critical habitat for the
       northern spotted owl. Prepared for: U.S. Fish and Wildlife Service. Arlington, VA.
       November 20, 2012. Cambridge, MA. 244 pp.

IPCC (Intergovernmental Panel on Climate Change) 2007. Climate Change 2007: The Physical
       Science Basis. Summary for Policymakers. Contribution of Working Group I to the
       Fourth Assessment Report of the Intergovernmental Panel on Climate Change, February
       2007.

Irwin, L.L., D.F. Rock, and G.P. Miller. 2000. Stand structures used by northern spotted owls in
        managed forests. Journal of Raptor Research 34(3):175-186.

                                                                                                  198
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 208 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Irwin, Larry, Dennis Rock, and Suzanne Rock. 2010. Adaptive Management Monitoring of
        Spotted Owls. Annual Progress Report. National Council for Air and Stream
        Improvement, Inc.

Irwin, L.L., T.L. Fleming, and J. Beebe. 2004. Are spotted owl populations sustainable in fire-
        prone forests? Journal of Sustainable Forestry 18:1–28.

Iverson, W.F. 1993. Is the barred owl displacing the spotted owl in western Washington? M.S.
       Thesis, Western Washington University, Bellingham, Washington.

Jenness, J.S., P. Beier, and J.L. Ganey. 2004. Associations between forest fire and Mexican
       Spotted Owls. Forest Science 50(6) 2004.

Johnson, D. H., K. Norman, Jerry F. Franklin, Jack Ward Thomas, and John Gordon. 1991.
      Alternatives for Management of Late-Successional Forests of the Pacific Northwest. A
      report for the Conservation of Late-successional Forests and Aquatic Ecosystems.

Johnson, D.H. 1992. Spotted owls, great horned owls, and forest fragmentation in the central
      Oregon Cascades. M.S. Thesis, Oregon State University, Corvallis, Oregon.

Jones, G.M., R.J. Gutiérrez, D. J Tempel, S.A.Whitmore, W.J. Berigan, and M.Z. Peery. 2016.
       Megafires: an emerging threat to old-forest species. Front Ecol Environ 14(6): 300–306.

Karl, T.R. J.M. Melillo, and T.C. Peterson. 2009. Global Climate Change Impacts in the United
       States. Cambridge University Press.

Karl, T.R., G.A. Meehl, C.D. Miller, S.J. Hassol, A.M. Waple, and W.L. Murray, Eds., 2008:
       Weather and climate extremes in a changing climate. Regions of focus: North America,
       Hawaii, Caribbean, and U.S. Pacific islands. U.S. Climate Change Science Program
       Synthesis and Assessment Product 3.3, 180 pp.

Kelly, E.G. 2001. The Range Expansion of the Northern Barred Owl: An Evaluation of the
       Impact on Spotted Owls. M.S. Thesis. Oregon State University, Corvallis, Oregon. 92
       pp.

Kelly, E.G., E.D. Forsman, and R.G. Anthony. 2003. Are barred owls replacing spotted owls?
       Condor 105:45-53.

Kelly, E.G. and E.D. Forsman. 2004. Recent records of hybridization between barred owls
       (Strix varia) and northern spotted owls (S. occidentalis caurina). Auk 121:806-810.

King, Gina M, K. R. Bevis, M. A. Rowe and E. E. Hanson. 1998. Spotted Owl Use of Habitat
       Impacted by 1994 Fires on the Yakama Indian Reservation: Three Years Post-Fire.
       Presentation at the Second Fore Effects on Rare and Endangered Species Conference;
       International Association of Wildland Fire, Coeur d’Alene. March 29-April 1, 1998.

Knight, R. L. and S. K. Skagen. 1988. Effects of recreational disturbance on birds of prey: a
       review. Pages 355-359 in R. L. Glinski et al., editors. Proceedings of the Southwest

                                                                                                  199
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 209 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
       Raptor Management Symposium and Workshop, National Wildlife Federation,
       Washington, D. C.

Komar, N., N.A. Panella, J.E. Burns, S.W. Dusza, T.M. Mascarenhas, and T.O. Talbot. 2001.
      Serologic evidence for West Nile virus infection in birds in the New York City vicinity
      during an outbreak in 1999. Emerging Infectious Diseases 7(4):621-5.

Laidig, K.J., and D.S. Dobkin. 1995. Spatial overlap and habitat association of Barred Owls and
        Great Horned Owls in southern New Jersey. J. Raptor Res. 29:151–157.

LaHaye, W.S., R.J. Guiterrez, and J.R. Dunk. 2001. Natal dispersion of the spotted owl in
      southern California: dispersal profile of an insular population. Condor 103:691-700.

Layman, S.A. 1991. Diurnal foraging by spotted owls. Wilson Bulletin. 103(1): 138-140.

Lee, D.L., M.L. Bond, and R.B. Siegel. 2012. Dynamics of California Spotted Owl breeding-
       season site occupancy in burned forests. The Condor 114:792-802.

Lee, D.L., and M.L. Bond. 2015a. Occupancy of California spotted owl sites following a large
       fire in the Sierra Nevada. The Condor. Ornithological Applications. V. 117:228-236.

Lee, D.L., and M.L. Bond. 2015b. Previous year’s reproductive state affects spotted owl site
       occupancy. The Condor. Ornithological Applications. V. 117:307-319.

Leskiw, T., and R.J. Gutiérrez. 1998. Possible predation of a Spotted Owl by a Barred Owl.
      Western Birds 29:225–226.

Lesmeister, D.B., S.G. Sovern, R.J. Davis, D.M. Bell, M.J. Gregory, and J.C. Vogeler. 2019.
      Mixed-severity wildfire and habitat of an old-forest obligate. Ecosphere.
      www.esajournals.org April 2019, Volume 10(4), Article e02696. Pp. 1-22.

Lint, J. 2005. Northwest Forest Plan – The first ten years (1994-2003): Status and trend of
        northern spotted owl populations and habitat. PNW Station Edit Draft (Lint, Technical
        Coordinator, 2005). USDA Forest Service, PNW Research Station, PNW-GTR-2005.
        Draft. Portland, OR 230pp

Littell, J. S., E. E. Oneil, D. McKenzie, J. A. Hicke, J. A. Lutz, R. A. Norheim, and M. M.
         Elsner. 2010. Forest ecosystems, disturbance, and climatic change in Washington State,
         USA. Climatic Change.

Livezey, K.B. 2005. Iverson (2004) on spotted owls and barred owls: comments on methods and
       conclusions. Journal of Raptor Research 39(1):102-103.

Livezey, K.B. and T.L. Fleming. 2007. Effects of barred owls on spotted owls: the need for
       more than incidental detections and correlational analyses. Journal of Raptor Research.
       41(4): 319-325.



                                                                                                  200
     Case 1:21-cv-00058-CL         Document 16-1        Filed 05/10/21      Page 210 of 631
                 Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Livezey, K. B. 2009. Range Expansion of Barred Owls, Part II: Facilitating Ecological
       Changes. The American Midland Naturalist 161:323–349.

Loehle, Craig, Larry Irwin, John Beebe, and Tracy Fleming. 2011. Factors Influencing the
       Distribution of Northern Spotted Owls in the Eastern Cascades, Washington. Published
       by the Society for Northwestern Vertebrate Biology.
       http://www.bioone.org/doi/full/10.1898/09-33.1

Marlon, J.R., P. J. Bartleinb, D. G. Gavinb, C. J. Long, R. S. Anderson, C. E. Brilese, K. J.
      Brown, D. Colombaroli, D. J. Hallett, M. J. Power, E. A. Scharf, and M. K. Walsh. 2012.
      Long-term perspective on wildfires in the western USA. Proceedings of the National
      Academy of Sciences of the United States of America. 2012. Vol. 109 no. 9. Edited by
      B. L. Turner, Arizona State University, Tempe, AZ. Pp. E535-E543.

Marra, P. P., S. Griffing, C. Caffrey, A. M. Kilpatrick, R. McLean, C. Brand, E. Saito, A. P.
       Dupuis, L. Kramer, and R. Novak. 2004. West Nile virus and wildlife. BioScience 54:
       393-402.

McGarigal, K., R.G. Anthony, and F.B. Isaacs. 1991. Interactions of humans and bald eagles on
      the Columbia River estuary. Wildl. Monogr. 115. 47 pp.McKenzie, D., D.L. Peterson,
      and J.J. Littell. 2009. Global warming and stress complexes in forests of western North
      America. Pages 319–338 In A. Bytnerowicz, M.J. Araugh, A.R. Riebau, and C.
      Andersen, editors. Developments in Environmental Science, Volume 8. Elsevier, The
      Netherlands.

McLean, R. G., S. R. Ubico, D. E. Docherty, W. R. Hansen, L. Sileo, and T. S. McNamara.
     2001. West Nile virus transmission and ecology in birds: Annals of the New York
     Academy of Sciences 951: 54–57.

Meyer, J.S., Irwin, L.L., and M.S. Boyce. 1998. Influence of habitat abundance and
       fragmentation on northern spotted owls in western Oregon. Wildlife Monographs 139: 1-
       51.

Miller, G.S., S.K. Nelson, and W.C. Wright. 1985. Two-year-old female spotted owl breeds
        successfully. Western Birds 16:69-73.

Miller, G.S. 1989. Dispersal of juvenile northern spotted owls in western Oregon. M.S. Thesis.
        Oregon State University, Corvallis, Oregon. 139 pages.

Miller, G.S., R.J. Small, and E.C. Meslow. 1997. Habitat selection by spotted owls during natal
        dispersal in western Oregon. J. Wildl. Manage. 61(1):140-150.

Moen, C.A., A.B. Franklin, and R.J. Gutiérrez. 1991. Age determination of subadult northern
      spotted owls in northwest California. Wildlife Society Bulletin 19:489-493.

Moeur, Melinda; Spies, Thomas A.; Hemstrom, Miles; Martin, Jon R.; Alegria, James;
      Browning, Julie; Cissel, John; Cohen, Warren B.; Demeo, Thomas E.; Healey, Sean;
      Warbington, Ralph. 2005. Northwest Forest Plan–The first 10 years (1994-2003): status
      and trend of late-successional and old-growth forest. Gen. Tech. Rep. PNW-GTR-646.
                                                                                        201
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 211 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
       Portland, OR: U.S. Department of Agriculture, Forest Service, Pacific Northwest
       Research Station. 142 pp.

Moritz, M.A., M.A. Parisien, E. Batllori, M.A. Krawchuk, J. VanDorn, D.J. Ganz, and
       K.Hayhoe. 2012. Climate change and disruptions to global fire activity. 2012.
       Ecosphere. V. 3(6). Article 49, pp. 1-29.

Mote, P. W., A. Hamlet, and E. Salathé. 2008: Has spring snowpack declined in the Washington
       Cascades? Hydrology and Earth System Sciences, 12, 193-206, doi:10.5194/hess-12-93-
       2008. [Available online at http://www.hydrol-earth-syst-sci.net/12/193/2008/hess-12-
       193-2008.pdf]

Mote, P., A. K. Snover, S. Capalbo, S. D. Eigenbrode, P. Glick, J. Littell, R. Raymondi, and S.
       Reeder. 2014: Ch. 21: Northwest. Climate Change Impacts in the United States: The
       Third National Climate Assessment, J. M. Melillo, Terese (T.C.) Richmond, and G. W.
       Yohe, Eds., U.S. Global Change Research Program, 487-513. doi:10.7930/J04Q7RWX

Noon, B.R. and J.A. Blakesley. 2006. Conservation of the northern spotted owl under the
      Northwest Forest Plan. Conservation Biology 20:288–296.

North, Malcom P., J. F. Franklin, A. B. Carey, E. D Forsman and T. Hamer. 1999. Forest Stand
       Structure of the Northern Spotted Owl’s Foraging Habitat. Journal of Forest Science
       45(14).

North, M.P., G.Steger, R.Denton, G.Eberlein, T. Munton, and K. Johnson. 2000. Association of
       weather and nest-site structure with reproductive success in California spotted owls.
       Journal of Wildlife Management 64(3):797-807.

ODFW (Oregon Department of Fish and Wildlife). 2017. Threatened, Endangered, and
    Candidate Fish and Wildlife Species in Oregon. Revised June 2017. 2 pp.

Odion, D.C., C.T. Hanson, A. Arsenault, W.L. Baker, D.A. DellaSala, R.L. Hutto, W. Klenner,
       M.A. Moritz, R.L. Sherriff, T.T. Veblen, and M.A. Williams 2014a. Examining
       Historical and Current Mixed-Severity Fire Regimes in Ponderosa Pine and Mixed-
       Conifer Forests of Western North America. PLoS ONE 9(2): e87852.
       doi:10.1371/journal.pone.0087852 14 pp.

Odion, D.C., C.T. Hanson, D.A. DellaSala, W.L. Baker, and M.L.Bond. 2014b. Effects of Fire
       and Commercial Thinning on Future Habitat of the Northern Spotted Owl. The Open
       Ecology Journal, 2014, 7, 37-51.Olson, G.S., E.M. Glenn, R.G. Anthony, E.D. Forsman,
       J.A. Reid, P.J. Loschl, and W.J. Ripple. 2004. Modeling demographic performance of
       northern spotted owls relative to forest habitat in Oregon. Journal of Wildlife
       Management 68(4):1039-1053.

Olson, G.S., E. Glenn, R.G. Anthony, E.D. Forsman, J.A. Reid, P.J. Loschl, and W.J. Ripple.
       2004. Modeling demographic performance of northern spotted owls relative to forest
       habitat in Oregon. Journal of Wildlife Management.


                                                                                                  202
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 212 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Olson, G.S., R.G. Anthony, E.D. Forsman, S.H. Ackers, P.J. Loschl, J.A. Reid, K.M Dugger,
       E.M. Glenn, and W.J. Ripple. 2005. Modeling of site occupancy dynamics for northern
       spotted owls, with emphasis on the effects of barred owls. Journal of Wildlife
       Management 69(3):918-932.

Omi, P.N., and E.J. Martinson. 2002. Effects of fuels treatment on wildfire severity. Final report
       submitted to the Joint Fire Science Program Governing Board. i-36. 40 pp.

Oregon Department of Forestry (ODF). 2014. Forest Practices Administrative Rules and Forest
      Practices Act. Salem, OR. Available online:
      https://www.oregon.gov/ODF/Documents/WorkingForests/FPARulebook.pdf

Pearson, R.R., and K.B. Livezey. 2003. Distribution, numbers, and site characteristics of
       spotted owls and barred owls in the Cascade Mountains of Washington. Journal of
       Raptor Research 37(4):265-276.

Peterson, E.K., E.M. Hansen, and A. Kanaski. 2015. Temporal epidemiology of sudden oak
       death in Oregon. Phytopathology. 105:937-946.

Pierce, D.J., J.B. Buchanan, B.L. Cosentino, and S. Snyder. 2005. An assessment of spotted owl
        habitat on non-federal lands in Washington between 1996 and 2004. Wildlife
        Department of Wildlife Research Report.

Rizzo, D.M., M. Garbeloto, J.M. Davidson, G.W. Slaughter, and S.T. Koike. 2002.
       Phytophthora ramorum as the cause of extensive mortality of Quercus spp. and
       Lithocarpus densiflorus in California. Plant Disease 86:205-214.

Rizzo, David and Matteo Garbelotto. 2003. Sudden oak death: endangering California and
       Oregon forest ecosystems1: 197–204. http://dx.doi.org/10.1890/1540-
       9295(2003)001[0197:SODECA]2.0.CO;2

Rosenburg, Daniel K., and R. G. Anthony. 1992. Characteristics of Northern Flying Squirrel
      Populations in Young Second and Old Growth Forests in Western Oregon. Canadian
      Journal of Zoology. Volume 70.

Rosenberg, D.K., K.A. Swindle, and R.G. Anthony. 2003. Influence of prey abundance on
      northern spotted owl reproductive success in western Oregon. Canadian Journal of
      Zoology 81:1715-1725.

Saplosky Robert, L. Michael Romero, and Allan U. Munck. 2000. How do Glucocorticoids
       affect stress responses? Integrating Permissive, Suppressive, Stimulatory and
       Preparatory Actions. Http://edrv/endojournals.org/cgi/content. 12-19-2000.

Schilling, J.W., K.M. Dugger, and R.G. Anthony. 2013. Survival and home range size of
        northern spotted owls in southwest Oregon. Journal of Raptor Research. 47(1):1-4.

Schmidt, K. 2006. Northern spotted owl monitoring and inventory, Redwood National and State
      Parks, 2005 annual report. Redwood National and State Parks, Orick, California.

                                                                                                  203
     Case 1:21-cv-00058-CL         Document 16-1        Filed 05/10/21      Page 213 of 631
                 Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Schumaker, N.H., A.Brookes, J.R. Dunk, B.Woodbridge, J.A. Heinrichs, J.J.Lawler, C.Carroll,
      and D.LaPlante. 2014. Mapping sources, sinks, and connectivity using a simulation
      model of northern spotted owls. Landscape Ecology, 29, 579–592.

Singleton, P, S. Graham, W. Gaines, and J. Lehmkuhl. 2005. The ecology of barred owls in
       fire-prone forests. USDA PNW December 2005 Progress Report; Wenatchee,
       Washington. Sisco, C.L. 1990. Seasonal home range and habitat ecology of spotted owls
       in northwestern California. M.S. Thesis. Humboldt State University, Arcata, California.

Singleton, P., J.F. Lehmkuhl, W.L. Gaines, and S.A. Graham. 2010. Barred owl space use and
       habitat selection in the eastern Cascades, Washington. Journal of Wildlife Management.
       74(2): 285-294.

Sisco, C.L. 1990. Seasonal home range and habitat ecology of spotted owls in northwestern
       California. M.S. Thesis. Humboldt State University, Arcata, California.

Solis, D. M. and R. J. Gutierrez. 1990. Summer habitat ecology of northern spotted owls in
        northwestern California. The Condor 92:739-748.

Sovern, S.G., E.D. Forsman, B.L. Biswell, D.N. Rolph, and M. Taylor. 1994. Diurnal behavior
       of the spotted owl in Washington. Condor 96(1):200-202.

Sovern, S.G., E.D. Forsman, K.M.Dugger and M.Taylor. 2015. Roosting habitat use and
       selection by northern spotted owls during nataldispersal. The Journal of Wildlife
       Management 79(2):254–262; 2015.Steger, G. N., L. R. Werner, and T. E. Munton, 2006.
       USDAForest Service, Pacific Southwest Research Station, First Documented Record of
       the Barred Owl in the Southern Sierra Nevada. Pacific Southwest Research Station.
       Western Birds. 37:106-109. 2006.

Spies, T.A., M.A. Hemstrom, A. Youngblood, and S. Hummel. 2006. Conserving old-growth
        forest diversity in disturbance-prone landscapes. Conservation Biology. 20:351-362.

Spies, T.A., Miller, J.D., Buchanan, J.B., Lehmkuhl, J.F., Franklin, J.F., Healy, S.P.,Hessburg,
        P.F., Safford, H.D., Cohen, W.D., Kennedy, R.S.H., Knapp, E.K., Agee, J.K., Moeur, M.,
        2009. Underestimating risks to the Northern Spotted Owl in fireprone forests: response to
        Hanson et al. Conservation Biology 24 (1), 330–333.

Spies, T.A., D.B. Lindenmayer, A.M.Gill, S.L. Stephens, and J.K. Agree. 2012. Challenges and
        a checklist for biodiversity conservation in fire-prone forests: perspectives from the
        Pacific Northwest of USA and southeastern Australia. Biological Conservation 145: 5-14.

Stenseth, N.C, A. Mysterud, G. Ottersen, J.W. Hurrell, K. Chan, M. Lima. Ecological Effects of
       Climate Fluctuations. 2002. Science V. 23 August 2002. Pp.1292-1296. Vol. 297 no.
       5585 pp. 1292-1296

Swarthout, E.C.H. and R.J. Steidl. 2001. Flush responses of Mexican spotted owls to
      recreationists. J. Wildlife Management 65(2):312-317.


                                                                                                 204
     Case 1:21-cv-00058-CL         Document 16-1        Filed 05/10/21      Page 214 of 631
                 Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Swindle, Keith A., William J. Ripple, and E. Charles Meslow. 1997. Landscape Composition
      around Northern Spotted Owl Nests, Central Cascade Mountains, Oregon. An Abstract of
      the Thesis for Master of Science degree. Oregon Cooperative Wildlife Research Unit,
      Oregon State University, Corvallis, Oregon.

Tempel D.J. and R. J. Gutiérrez. 2003. Fecal Corticosterone Levels in California Spotted Owls
      Exposed to Low-intensity Chainsaw Noise.

Tempel D.J. and R. J. Gutiérrez. 2004. Factors Relating to Fecal Corticosterone Levels in
      California Spotted Owls: Implications for Assessing Chronic Stress.

Thomas, J.W.; E.D. Forsman; J.B. Lint; E.C. Meslow; B.R. Noon; and J. Verner. 1990. A
     conservation strategy for the northern spotted owl: a report of the Interagency Scientific
     Committee to address the conservation of the northern spotted owl. Portland, Oregon.
     U.S. Department of Agriculture, Forest Service; U.S. Department of Interior, Bureau of
     Land Management, U.S. Fish and Wildlife Service, National Park Service. 427 pp.

Thomas, J.W., M.G. Raphael, R.G. Anthony, E.D. Forsman, A.G. Gunderson, R.S. Holthausen,
     B.G. Marcot, G.H. Reeves, J.R. Sedell, and D.M. Solis. 1993. Viability assessments and
     management considerations for species associated with late-successional and old-growth
     forests of the Pacific Northwest. USDA Forest Service, Portland, Oregon.

Thomas, J.W., and M.G. Raphael (Eds.). 1993. Forest Ecosystem Management: An Ecological,
     Economic, and Social Assessment. Report of the Forest Ecosystem Management
     Assessment Team (FEMAT). July 1993. Portland, OR: USDA Forest Service and the
     USDI Bureau of Land Management.

Thome, Darrin M., C. J. Zabel and L. V. Diller. 1999. Forest Stand Characteristics and
      Reproduction of Nothern Spotted Owls in Managed North-Coastal California Forests.
      Journal Of Wildlife Management 63(1):44-59.

USDA FS/USDI BLM (Forest Service and Bureau of Land Management). 1994a. Record of
     Decision for amendments to Forest Service and Bureau of Land Management planning
     documents within the range of the northern spotted owl. U.S. Forest Service, Bureau of
     Land Management, Portland, OR. 2 vols. and appendices.

USDA FS/USDI BLM (Forest Service and Bureau of Land Management). 1994b. Final
     supplemental environmental impact statement on management of habitat for late-
     successional and old-growth forests related species within the range of the northern
     spotted owl. U.S. Forest Service, Bureau of Land Management, Portland, OR.

USDI BLM (Bureau of Land Management). 2016a. Northwestern & Coastal Oregon Record of
      Decision and Resource Management Plan. Oregon State Office, Portland, Oregon. i-308.
      320 pp.

USDI BLM (Bureau of Land Management). 2016b. Southwestern Oregon Record of Decision
      and Resource Management Plan. Oregon State Office, Portland, Oregon. i-318. 332
      pp.USDI BLM (Bureau of Land Management). 2016b. Proposed Resource Management
      Plan/Final Environmental Impact Statement for the Resource Management Plans for
                                                                                      205
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 215 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
       Western Oregon. Available online:
       https://www.blm.gov/or/plans/rmpswesternoregon/feis/

USDI FWS (U.S. Fish and Wildlife Service). 1983. Endangered and threatened species listing
      and recovery priority guidelines: correction. Federal Register 48:51985.

USDI FWS (U.S. Fish and Wildlife Service). 1989. The Northern Spotted Owl; a status review
      supplement. Portland, Oregon. 113 pp.

USDI FWS (U.S. Fish and Wildlife Service). 1990a. Endangered and threatened wildlife and
      plants; determination of threatened status for the northern spotted owl; final rule. Federal
      Register, 50 CFR 17: 26,114-26,194.

USDI FWS (U.S. Fish and Wildlife Service). 1990b. 1990 status review: northern spotted owl;
      Strix occidentalis caurina. Report to the U.S. Fish and Wildlife Service, Portland, OR.

USDI FWS (U.S. Fish and Wildlife Service). 1992a. Endangered and Threatened Wildlife and
      Plants; Draft Recovery Plan for the northern spotted owl.

USDI FWS (U.S. Fish and Wildlife Service). 1992b. Endangered and Threatened Wildlife and
      Plants; determination of critical habitat for the northern spotted owl. Federal Register 57:
      1796-1838.

USDI FWS (U.S. Fish and Wildlife Service). 1994. Final biological opinion for the preferred
      alternative of the supplemental environmental impact statement on management of
      habitat for late-successional and old-growth forest related species within the range of the
      northern spotted owl. Fish and Wildlife Service, Portland, Oregon.

USDI FWS (U.S. Fish and Wildlife Service). 1995. Endangered and threatened wildlife and
      plants; proposed special rule for the conservation of the northern spotted owl on non-
      federal lands. Federal Register 60:9483–9527.

USDI FWS (U.S. Fish and Wildlife Service). 2001. A range wide baseline summary and
      evaluation of data collected through section 7 consultation for the northern spotted owl
      and its critical habitat: 1994-2001. Portland, OR. Unpublished document. 41 pages.

USDI FWS (U.S. Fish and Wildlife Service). 2004. Northern Spotted Owl Five Year Review:
      Summary and Evaluation, Portland, OR. 72pp.

USDI FWS (U.S. Fish and Wildlife Service). 2008. Recovery Plan for the Northern Spotted
      Owl. Region 1. U.S. Fish and Wildlife Service. Portland, Oregon.

USDI FWS (U.S. Fish and Wildlife Service). 2009. Regulatory and scientific basis for the U.S.
      Fish and Wildlife Service guidance for evaluation of take for northern spotted owls on
      private timberlands in California’s northern interior region.

USDI FWS (U.S. Fish and Wildlife Service). 2011a. Northern Spotted Owl: Five Year Review
      Summary and Evaluation. USFWS, Portland, Oregon. 7 pp.

                                                                                                  206
     Case 1:21-cv-00058-CL         Document 16-1        Filed 05/10/21      Page 216 of 631
                 Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
USDI FWS (U.S. Fish and Wildlife Service). 2011b. Revised Recovery Plan for the Northern
      Spotted Owl. Region 1. U.S. Fish and Wildlife Service. Portland, Oregon.

USDI FWS (U.S. Fish and Wildlife Service). 2012a. Revised Critical Habitat for the Northern
      Spotted Owl. Region 1. U.S. Fish and Wildlife Service. Portland, Oregon. Published in
      the Federal Register December 4, 2012.

USDI FWS (U.S. Fish and Wildlife Service). 2012b. Protocol for surveying proposed
      management activities that may impact northern spotted owls. Revised January 9, 2012.
      42pp.

USDI FWS (U.S. Fish and Wildlife Service). 2013. Experimental removal of barred owls to
      benefit threatened northern spotted owls. Environmental Impact Statement. July, 2013.
      Oregon Fish and Wildlife Office, Portland, Oregon. 467 pp.

USDI FWS (U.S. Fish and Wildlife Service). 2015. Endangered and Threatened Wildlife and
      Plants; 90-Day Findings on 10 Petitions; Evaluation of a Petition To Reclassify the
      Northern Spotted Owl as an Endangered Species Under the Act Federal Register 80 (69):
      19262

USDI FWS (U.S. Fish and Wildlife Service). 2016. Biological Opinion for the Western Oregon
      Resource Management Plan. August, 2016,

USDI FWS and USDC NOAA(U.S. Fish and Wildlife Service, U.S. National Oceanic and
      Atmospheric Administration). 2016. Interagency Cooperation—Endangered Species Act
      of 1973, as Amended; Definition of Destruction or Adverse Modification of Critical
      Habitat Federal Register. Vol. 81, No. 28 Thursday, February 11, 2016. Final Rule. Pp.
      7214-7225. Available online:
      https://www.fws.gov/endangered/improving_ESA/pdf/Adverse%20Modification-2016-
      02675-02112015.pdf

USDI FWS/USDC NMFS (Fish and Wildlife Service, National Marine Fisheries Service). 1998.
      Procedures for Conducting Consultation and Conference Activities under Section 7 of the
      Endangered Species Act.

Wagner, F.F., E.C. Meslow, G.M. Bennett, C.J. Larson, S.M. Small, and S. DeStefano. 1996.
      Demography of northern spotted owls in the southern Cascades and Siskiyou, Mountains,
      Oregon. Pages: 67-76 In: Forsman, E.D., S. DeStefano, M.G. Raphael, and R.J.
      Gutierrez, (editors). 1996. Demography of the northern spotted owl. Studies in Avian
      Biology No. 17. Cooper Ornithology Society.

Walther, G.E., E. Post, P. Convey, A. Menzel, C. Parmesan. 2002. Ecological responses to recent
      climate change. Nature. V. 416. 28 March 2002. Pp. 389-395.

Ward, J. W. Jr. 1990. Spotted owl reproduction, diet and prey abundance in northwest
       California. M.S. Thesis. Humboldt State University, Arcata.

Washington Forest Practices Board. 1996. Permanent rules for the northern spotted owl.
      Washington Department of Natural Resources, Olympia, Washington.
                                                                                                 207
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 217 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Wasser, S. K., K. Bevis, G. King, and E. Hanson. 1997. Noninvasive physiological measures of
      disturbance in the northern spotted owl. Conservation Biology 11: 1019-1022.

WDFW (Washington Department of Fish and Wildlife). 2017. State Listed Species. Revised
    February 2017. 2 pp.

Weathers, W.W., Hodum, P.J., and J.A. Blakesley. 2001. Thermal ecology and ecological
      energetics of California spotted owls. The Condor 103: 678-690.

Wengert, G.M., M. Higley, M.W.Gabriel, H.R.Romsos, and W. Spencer. 2015. Modeling to
      predict the probability of trespass marijuana cultivation site presence in fisher, northern
      spotted owl, and Humboldt marten habitat. Powerpoint presentation to USFWS.
      November 2015.

Westerling, A. L., H. Hidalgo, D.R. Cayan, and T. Swetnam, 2006: Warming and Earlier Spring
       Increases Western US Forest Wildfire Activity, Science, 313: 940-943.

White, C. M., and T. L. Thurow. 1985. Reproduction of ferruginous hawks exposed to
       controlled disturbance. The Condor 87:14-22.

Wiens, J.D., R.G. Anthony, and E.D. Forsman. 2011. Barred Owl Occupancy Surveys Within the
       Range of the Northern Spotted Owl. The Journal of Wildlife Management 75(3):531–
       538.

Wiens, J.D., R.G. Anthony, and E.D. Forsman. 2014. Competitive interactions and resource
       partitioning between northern spotted owls and barred owls in western Oregon. Wildlife
       Monographs No. 185. 50 pp.

Wiens, J.D., Dugger, K.M., Lewicki, K.E., and Simon, D.C., 2017. Effects of experimental
       removal of barred owls on population demography of northern spotted owls in
       Washington and Oregon—2016 progress report: U.S. Geological Survey Open-File
       Report 2017-1040, 23 p., https://doi.org/10.3133/ofr20171040.

Wiens, J.D., Dugger, K.M., Lesmeister, D.B., Dilione, K.E., and Simon, D.C., 2019, Effects of
       Barred Owl (Strix varia) removal on population demography of Northern Spotted Owls
       (Strix occidentalis caurina) in Washington and Oregon, 2015–18: U.S. Geological
       Survey Open-File Report 2019-1074, 17 p.,
       https://doi.org/10.3133/ofr20191074.Yackulic, C.B., J. Reid, J.D. Nichols, J.E. Hines,
       and R. Davis. 2014. The roles of competition and habitat in the dynamics of populations
       and species distributions. Ecology, 95(2), 2014, pp. 265–279.

Yospin, G.I., S.D. Bridgham, R.P. Neilson, J.P. Bolte, D.M. Bachelet, P.J. Gould, C.A.
       Harrington, J.A. Kertis, C. Evers, and B.R. Johnson. 2015. A new model to simulate
       climate-change impacts on forest succession for local land management. Ecological
       Applications, 25(1), 226-242. doi:10.1890/13-0906.

Zabel, C. J., K. M. McKelvey, and J. P. Ward, Jr. 1995. Influence of primary prey on home-
       range size and habitat-use patterns of northern spotted owls (Strix occidentalis caurina).
       Canadian Journal of Zoology 73:433-439.
                                                                                               208
     Case 1:21-cv-00058-CL         Document 16-1        Filed 05/10/21      Page 218 of 631
                 Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Zabel C.J., S.E. Salmons, and M. Brown. 1996. Demography of northern spotted owls in
       southwestern Oregon. Studies in Avian Biology 17:77-82.

Zabel, C. J., J. R. Dunk, H. B. Stauffer, L. M. Roberts, B. S. Mulder, and A. Wright. 2003.
       Northern spotted owl habitat models for research and management application in
       California. Ecological Applications 13:1027–1040.




                                                                                                 209
     Case 1:21-cv-00058-CL         Document 16-1        Filed 05/10/21      Page 219 of 631
                 Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508



Personal Communications

Caruthers, Robert, USDA FS. 2017. April 7 telephone conversation with Jan Johnson.
       Documented in PDF file .

Clayton, David. USDA FS. 2017 May 5 email thread to Jan Johnson. Subject: FW: MjOwls in
       the 0.5 mile buffer group

Forsman, E. pers. comm. 2006. citation, p. B-11 in USDI FWS (U.S. Fish and Wildlife Service).
      2011b. Revised Recovery Plan for the Northern Spotted Owl. Region 1. U.S. Fish and
      Wildlife Service. Portland, Oregon. 277 pp.

Grubb, T. pers. comm. No date. Pers. comm. citation on Ch 8 p. 33 in Blakesley, J.A., W.
       LaHaye, J.M.M. Marzluff, B.R. Noon, and S. Courtney. 2004. Scientific evaluation of
       the status of the northern spotted owl – demography. 1-46 pp. In: Courtney, S.P., J.A.
       Blakesley, R.E. Bigley, M.L. Cody, J.P. Dumbacher, R.C. Fleischer, A.B. Franklin, J.F.
       Franklin, R.J. Gutiérrez, J.M. Marzluff, L. Sztukowski. 2004. Scientific evaluation of
       the status of the northern spotted owl. Sustainable Ecosystems Institute. Portland,
       Oregon. September 2004. 508 pp.

Hunter B. pers. comm. No date. Pers. comm. citation on Ch 8 p. 34 in Blakesley, J.A., W.
       LaHaye, J.M.M. Marzluff, B.R. Noon, and S. Courtney. 2004. Scientific evaluation of
       the status of the northern spotted owl – demography. 1-46 pp. In: Courtney, S.P., J.A.
       Blakesley, R.E. Bigley, M.L. Cody, J.P. Dumbacher, R.C. Fleischer, A.B. Franklin, J.F.
       Franklin, R.J. Gutiérrez, J.M. Marzluff, L. Sztukowski. 2004. Scientific evaluation of
       the status of the northern spotted owl. Sustainable Ecosystems Institute. Portland,
       Oregon. September 2004. 508 pp.Loschl, P. and E. Forsman pers. comm.. 2006. Pers.
       comm. citation on p. A-1 in USDI FWS (U.S. Fish and Wildlife Service). 2011b.
       Northern Spotted Owl: Five Year Review Summary and Evaluation. USFWS, Portland,
       Oregon. 7 pp. 277 p.

Loschl, P. and E. Forsman. 2006. Pers. comm. citation, p. A-1 in USDI FWS (U.S. Fish and
       Wildlife Service). 2011b. Northern Spotted Owl: Five Year Review Summary and
       Evaluation. USFWS, Portland, Oregon. 7 pp. 277 p.

McGowan, K. pers. comm. No date. Pers. comm. citation on Ch 8 p. 33 in Blakesley, J.A., W.
     LaHaye, J.M.M. Marzluff, B.R. Noon, and S. Courtney. 2004. Scientific evaluation of
     the status of the northern spotted owl – demography. 1-46 pp. In: Courtney, S.P., J.A.
     Blakesley, R.E. Bigley, M.L. Cody, J.P. Dumbacher, R.C. Fleischer, A.B. Franklin, J.F.
     Franklin, R.J. Gutiérrez, J.M. Marzluff, L. Sztukowski. 2004. Scientific evaluation of
     the status of the northern spotted owl. Sustainable Ecosystems Institute. Portland,
     Oregon. September 2004. 508 pp.




                                                                                                 210
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 220 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Associated Federal Register Documents

55 FR 26114: Determination of Threatened Status for the Northern Spotted Owl. Final Rule.
       Published in the Federal Register on January 26, 1990. 26114-26194.

57 FR 1796: Endangered and Threatened Wildlife and Plants; determination of critical habitat
       for the northern spotted owl. Final Rule. Published in the Federal Register on January 15,
       1992. 1796-1838.

58 FR 14248: Final Rule To List the Mexican Spotted Owl as a Threatened Species. Final Rule.
       Published in the Federal Register on March 16, 1993. 14248-14271.

73 FR 29471: Proposed Revised Designation of Critical Habitat for the Northern Spotted Owl
       (Strix occidentalis caurina). Proposed rule. In addition, this document announced that
       the Final Recovery Plan for the Northern Spotted Owl is available. Published in the
       Federal Register on May 21, 2008. 29471-29477.

73 FR 47326: Revised Designation of Critical Habitat for the Northern Spotted Owl; Final Rule.
       Published in the Federal Register on Federal Register on August 13, 2008. 47326-47522.

76 FR 38575: Revised Recovery Plan for the Northern Spotted Owl (Strix occidentalis caurina).
       Notice of document availability: revised recovery plan. Published in the Federal Register
       on July 1, 2011. 38575-38576.

76 FR 63719: 12-Month Finding on a Petition To List a Distinct Population Segment of the Red
       Tree Vole as Endangered or Threatened. Proposed Rule. Published in the Federal
       Register on October 13, 2011. 63720-63762.

77 FR 71876: Designation of Revised Critical Habitat for the Northern Spotted Owl. Final Rule.
       Published in the Federal Register on December 4, 2012. 71876-72068.

78 FR 57171: Experimental Removal of Barred Owls To Benefit Threatened Northern Spotted
       Owls; Record of Decision for Final Environmental Impact Statement. Notice of
       availability September 17, 2013. 57171-57173.

80 FR 19259. 90-Day Findings on 10 Petitions. Notice of petition findings and initiation of status
       reviews. Published in the Federal Register on April 10, 2015. 19259-72068.




                                                                                                  211
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 221 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
APPENDIX B: PROJECT DESIGN CRITERIA (PDC) (Copied from the Assessment)

Project design criteria (PDC) are measures applied to project activities designed to minimize
potential detrimental effects to proposed or listed species. The PDCs in this Appendix include
the detailed seasonal restrictions for spotted owls. PDC for disturbance are intended to reduce
disturbance to nesting spotted owls occupied spotted owl nest sites. Sites are assumed occupied
unless surveys or habitat conditions indicate otherwise.

The seasonal or daily restrictions listed below may be waived at the discretion of the decision
maker if necessary to protect public safety (as in the case of emergency road repairs or hazard
tree removal). Emergency consultation with the Service will then be initiated in such cases,
where appropriate.

Any of the following PDC may be waived in a particular year if nesting or reproductive success
surveys conducted according to the U.S. Fish and Wildlife Service endorsed survey guidelines
reveal that spotted owls are non-nesting or that no young are present that year. Waivers are only
valid until March 1 of the following year. Previously known sites/ activity centers are assumed
occupied until protocol surveys indicate otherwise.

Disruption and Disturbance Distances
A disruption distance is the distance within which the effects to listed species from noise, or
mechanical movement associated with an action is expected to exceed the level of discountable
or insignificant. Thus, within the disruption distance, actions occurring within the nesting season
are expected to adversely affect listed species. Unit wildlife biologists may increase, but may not
decrease, these disruption distances and still comply with the standards of this consultation.
Within the disruption distance, activities occurring during the critical breeding period could
significantly disrupt the normal behavior pattern of individual animals or breeding pairs (USDI
FWS 2004).

A disturbance distance is the distance within which the effects to listed species from noise,
human intrusion, and mechanical movement associated with an action is expected to be
discountable or insignificant and adverse effects will not be expected. Effects are expected to be
“insignificant” or “discountable” beyond the disruption distance and up to the disturbance
distance. Thus, between the disruption distance and disturbance distance recommendations,
effects are not expected to adversely affect listed species. To correctly apply the standards of this
assessment to individual animals or breeding pairs, the unit wildlife biologist may increase or
decrease these disturbance distances in accordance with the best available scientific information
and site-specific conditions. Beyond the disturbance distance recommendations, no effects to
listed species are expected.

During the critical breeding period, activities occurring within the disruption distances, shown in
Table B-1 from occupied spotted owl sites, and unsurveyed NRF habitat, could cause injury by
significantly disrupting the normal behavior pattern of individual animals or breeding pairs. Use
of these recommended distances with the project design criteria listed below will minimize
effects to listed species from disruption.




                                                                                                  212
       Case 1:21-cv-00058-CL                     Document 16-1           Filed 05/10/21         Page 222 of 631
                         Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Spotted Owl Seasonal Restrictions
Distances described in Table B-1 to a known occupied spotted owl nest tree or fledging
locations, but if no current survey information is available then distances are from the edge of the
most recent nest patch.

Table B-1 – Spotted Owl Seasonal Restrictions (content adopted from USDI FWS 2016 USDI FWS
                2016b; Table 227, pp. 597-600).
                                                                                                           Disturbance
                                                                                                            Distance –
             Project Activity                       Disruption Distance – Mandatory Seasonal                Potential
                                                                   Restrictions                             Extension
                                                                                                            March 1 –
                                                                                                             Sept. 30
Light maintenance (e.g., road brushing and
grading) at campgrounds, administrative                           No Seasonal Restriction                   PLOH
facilities, and heavily-used roads

Log hauling on heavily-used roads                                 No Seasonal Restriction                   PLOH

Chainsaws (includes felling hazard/danger
                                                    1RWDOORZHG\DUGVEHWZHHQ0DUFK– July 15        PLOH
trees)
Heavy equipment for logging, road
construction, road repairs, bridge                  1RWDOORZHG\DUGVEHWZHHQ0DUFK– July 15        PLOH
construction, culvert replacements, etc.
Pile-driving (steel H piles, pipe piles); Rock
                                                    1RWDOORZHG\DUGVEHWZHHQ0DUFK– July 15       PLOH
Crushing and Screening Equipment

Burning (prescribed fires, pile burning)           1RWDOORZHGPLOHVEHWZHHQ0DUFK– July 15        PLOH


                                                  1RWDOORZHGPLOHVEHWZHHQ0DUFK– July 15 and
Blasting                                                                                                     PLOH
                                                    QRWDOORZHG\DUGV between July 16 - Sept. 30

                                                  1RWDOORZHG\DUGVEHWZHHn March 1 – July 15 and
Helicopter: Chinook 47d                                           not allowed 100 yards                   PLOH
                                                         (hovering only) between July 16 - Sept. 30

                                                  1RWDOORZHG\DUGVEHWZHHQ0DUFK– July 15 and
Helicopter: Boeing Vertol 107, Sikorsky S-
                                                                  not allowed 50 yards                    PLOH
64 (SkyCrane)
                                                         (hovering only) between July 16 - Sept. 30
                                                  1RWDOORZHG\DUGVEHWZHHQ0DUFK– July 15 and
Helicopters: K-MAX, Bell 206 L4, Hughes                           not allowed 50 yards
                                                                                                            PLOH
500                                                      (hovering only) between July 16 - Sept. 30


Small fixed-wing aircraft (Cessna 185, etc.)        1RWDOORZHG\DUGVEHWZHHQ0DUFK– July 15       PLOH




                                                                                                                          213
          Case 1:21-cv-00058-CL                    Document 16-1                 Filed 05/10/21              Page 223 of 631
                          Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Table B-2. Disturbance, disruption and/or physical injury distance thresholds for northern
spotted owls (USDI FWS 2016b; Table 227, pp. 597-600).

                                                                                   LAA                    LAA
                                                        NLAA                   early nesting
                                                                                                        late nesting              LAA
                                                                                                           season             direct injury
  Project Activity             No Effect             “may affect”           season disruption
                                                                                                        disruption          and/or mortality
                                                 disturbance distance            distance
                                                                                                          distance         (Mar 1 – Sep 30)
                                                                             (Mar 1–Jul 15)
                                                                                                     (Jul 16–Sep 30)
Light maintenance
(e.g., road brushing
and grading) at
campgrounds,                  >0.25 mile             PLOH                   NA1                      NA                     NA
administrative
facilities, and
heavily-used roads
Log hauling on
                              >0.25 mile             PLOH                   NA1                      NA                     NA
heavily-used roads
Chainsaws (includes
                                                     66 yards to
felling hazard/danger        >0.25 mile -                                      \DUGV2                  NA                     NA
                                                     0.25 mile -
trees)
Heavy equipment for
road construction,
                                                     66 yards to
road repairs, bridge          >0.25 mile                                       65 yards2                  NA                     NA
                                                      0.25 mile
construction, culvert
replacements, etc.
Pile-driving (steel H
piles, pipe piles)
                                                    120 yards to                                                               5 yards
Rock Crushing and             >0.25 mile                                      120 yards3                  NA
                                                     0.25 mile                                                                 (injury)3
Screening
Equipment
                                                                                                                              100 yards
Blasting                        >1 mile          0.25 mile to1 mile            0.25 mile4                 NA
                                                                                                                              (injury)4
                                                                                                      100 yards6
Helicopter: Chinook                               266 yards to 0.5                           5
                               >0.5 mile                                      265 yards              (hovering                   NA
47d                                                    mile
                                                                                                         only)
Helicopter: Boeing                                                                                    50 yards6
                                                 151 yards to 0.25
Vertol 107, Sikorsky          >0.25 mile                                      150 yards7             (hovering                   NA
                                                       mile
S-64 (SkyCrane)                                                                                          only)
Helicopters: K-                                                                                       50 yards6
                                                 111 yards to 0.25
MAX, Bell 206 L4,             >0.25 mile                                      110 yards8             (hovering                   NA
                                                       mile
Hughes 500                                                                                               only)
Small fixed-wing
                                                    111 yards to
aircraft (Cessna 185,         >0.25 mile                                       110 yards                  NA                     NA
                                                     0.25 mile
etc.)
                                                     26 yards to
Tree Climbing                  >66 yards                                       25 yards9                  NA                     NA
                                                       65 yards
Burning (prescribed                                  0.25 mile to
                                >1 mile                                       0.25 mile10                 NA                     NA
fires, pile burning)                                    1 mile
NLAA = “not likely to adversely affect.”   LAA = “likely to adversely affect” LVJUHDWHU WKDQRUHTXDOWRLVOHVVWKDQRUHTXDOWR

Table B-2 (Northern Spotted Owl) Footnotes:

     1.    NA = not applicable. Based on information presented in Temple and Guttiérez (2003, pg. 700), Delaney et al. (1999,
           pg. 69), and Kerns and Allwardt (1992, pg. 9), we anticipate that spotted owls that select nest sites in close proximity to
           open roads either are undisturbed by or habituate to the normal range of sounds and activities associated with these
           roads.


                                                                                                                                           214
     Case 1:21-cv-00058-CL               Document 16-1              Filed 05/10/21           Page 224 of 631
                   Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
2.  Based on Delaney et al. (1999, pg. 67) which indicates that spotted owl flush responses to above-ambient equipment
    sound levels and associated activities are most likely to occur at a distance of 65 yards (60 meters) or less.
3. Impulsive sound associated with pile-driving is highly variable and potentially injurious at close distances. A
    reviewcompiled by Dooling and Popper (2007, pg. 25) indicates that birds exposed to multiple impulses (e.g., pile
    driving) of sound at 125 decibels (dBA) or greater are likely to suffer hearing damage. We have conservatively chosen
    a distance threshold of 120 yards for impact pile-driving to avoid potential effects to hearing and to account for
    significant behavioral responses (e.g., flushing) from exposure to loud, impulsive sounds. Based on an average
    maximum sound level of 110 dBA at 50 feet for pile-driving, exposure to injurious sound levels would only occur at
    extremely close distances (e.g.\DUGV 
4. Impulsive sound associated with blasts is highly variable and potentially injurious at close distances. We selected a
    0.25-mile radius around blast sites as a disruption distance based on observed prairie falcon flush responses to blasting
    noise at distances of 0.3 – 0.6 miles from blast sites (Holthuijzen et al. 1990, pg. 273). Exposure to peak sound levels
    that are >140 dBA are likely to cause injury in the form of hearing loss in birds (Dooling and Popper 2007, pgs. 23-24).
    We have conservatively selected 100 yards as an injury threshold distance based on sound levels from experimental
    blasts reported by Holthuijzen et al. (1990, pg. 272), which documented peak sound levels from small blasts at 138 –
    146 dBA at a distance of 100 meters (110 yards).
5. Based on an estimated 92 dBA sound-contour (approximately 265 yards) from sound data for the Chinook 47d
    presented in Newman et al. (1984, Table D.1).
6. Rotor-wash from large helicopters is expected to be disruptive at any time during the nesting season due the potential
    for flying debris and shaking of trees located directly under a hovering helicopter. The hovering rotor-wash distance
    for the Chinook 47d is based on a 300-foot radius rotor-wash zone for large helicopters hovering at < 500 above ground
    level (from WCB 2005, pg. 2 – logging safety guidelines). We reduced the hovering helicopter rotor-wash zone to a
    50-yard radius for all other helicopters based on the smaller rotor-span for all other ships.
7. Based on an estimated 92 dBA sound contour from sound data for the Boeing Vertol 107 the presented in the San
    Dimas Helicopter Logging Noise Report (USFS 2008, chapters 5, 6).
8. The estimated 92 dBA sound contours for these helicopters is less than 110 yards (e.g., K-MAX (100 feet) (USFS
    2008, chapters 5, 6), and Bell 206 (85-89 dBA at 100 meters) (Grubb et al. 2010, pg. 1277).
9. Based on Swarthout and Steidl (2001, pg. 312) who found that 95 percent of flush responses by spotted owls due to the
    presence of hikers on trails occurred within a distance of 24 meters.
10. Based on recommendations presented in Smoke Effects to Northern Spotted Owls (USDI FWS 2008, pg. 4).




                                                                                                                        215
          Case 1:21-cv-00058-CL                       Document 16-1            Filed 05/10/21               Page 225 of 631
                              Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508

  APPENDIX C. MONITORING FORM

                               Consultation NSO/MAMU Effects Data Input Form (Revised 8/2017)
                                    For use in preparing BA, BO, and annual tracking reports

  Section I: Consultation Identifier Information (complete for each form)

      Consultation Type             Consultation#                    Consultation Name                             Sale Volume
  o    Formal
  o    Informal                  Reinitiation Cross                 Consultation Author                    Fiscal Year Signed
  o    Tech Assistance           Ref
  o    Tech Asst Nat Event
                                 ർSuppl or                 Termination Date            / / /               Signature            / / /
                                 ർReplace                                                                 Date
  Comments


  Section II: Ownership and Location Identifier Information¹
  Species                Physiographic Province      Group                              Land Use Allocation              CHU Identifier
                                                     o NWFP Lands                       o LSR
  Agency                 MAMU Conserv. Zone          o W. OR RMP                        o Matrix                         Decade
                                                     o Tribal                           o Adaptive Mgmt Area
  Administrative Unit Timber Sale?                   o Other Fed Agency                 o Harvest Land Base
                         ർ Yes        ർ No          o HCP                              o East Side Mgmt Area
                                                     o Other Pvt/State                  o Other Reserve (i.e.RR)
                         Report Type
      Administrative          ർAuthorized                   MAMU Conservation                  LUA Identifier #
        Subunit               ർNot Implemented                   Zone
                              Project Report Name



  Section III: NSO Consultation Habitat Effects (requires separate form for each change in any data entry field in Sec. II.
  Affected Suitable Habitat                                  Habitat Associated Take                  Dispersal Habitat (non-NRF)
                                                                           ACs w         ACs w/o        Acres             Assoc Harm
        Effect           NRF           NR             F       Acres
                                                                           acres          acres
  Removed
  Downgraded
  Treat/Maintain
  Improved
  Added
  ർ Harm               Disturbance/Disruption Effects        FY         FY             FY             FY            FY
                       Acres (w/o LOPs)
  ർHarass              # of Activity Centers (w/ acres)
                       # of Activity Centers (w/o acres)

  Section III. MAMU Consultation Habitat Effects (requires separate form for each change in any data entry field in Sec. II.
                        Affected Suitable Habitat                              Nesting Habitat Associated Harm (subset of affected
                                                                                                 suitable habitat)
                                           Acres CHU ½ site
                                                                  Suveyed
                                          Potential w/in 0.5                                                        Occupied
  Effect (acres)   Stands Remnants                                   Not         Unsurveyed Acres
                                           mile of potential                                                         Acres
                                                                 Occupied³
                                           nest tree (PCE2)²
Removed
Treat/Maintain
Degraded
Added
# of Trees
ർ Harm                          Disruption Effects (non-hab)                              Annual Effects (By Fiscal Year)
                  Unsurveyed Suitable Acres                                        FY          FY         FY          FY      FY

                                                                                                                                        216
          Case 1:21-cv-00058-CL                 Document 16-1              Filed 05/10/21           Page 226 of 631
                          Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
ർHarass               Occupied Suitable Acres
                      # of Individuals
Sections II and III: General Notes and Comments

  Administration Unit – National Forest or BLM Administrative District or National Park
  Administrative Subunit – USFS Ranger District or BLM Resource Area
  Tech Asst Nat Event = Check if reporting effects of a natural event (i.e. wildfire)
  Footnotes
  ¹Requires separate data entry form for each change in any field (i.e. for matrix treatments and LSR treatments).
  ² PCE 2 = forested areas within 0.5 mile (0.8 kilometer) of individual trees with potential nesting platforms, and with a canopy
  height of at least one-half the site-potential tree height. Enter as separate data sheet if only portion of action is within CH.
  ³ Surveyed Not Occupied




                                                                                                                               217
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 227 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508

APPENDIX D: Spotted Owls, Ecological Forestry and Efficacy of Forest Treatments

This Resilient Lands Consultation relies on the use of best available information when
addressing wide-ranging species such as the spotted owl, its habitat associations and effects of
habitat management. However, the information available rarely addresses all of the questions at
hand, meaning there remains some degree of uncertainty. Hence, there is inherently an element
of risk management (especially for wide-ranging species which face a multitude of threats)
because habitat management recommendations made either by the Service or BLM and resulting
management decisions face incomplete information and uncertainty.

The Service’s Revised Northern Spotted Owl Recovery Plan (USDI FWS 2011) reviewed the
best available information, weighed the uncertainty and provided restoration principles and
discretionary recovery actions to address the threat from habitat loss due to large-scale wildfire
in the dry forest ecosystems. The Recovery Plan advised that based on best available
information and despite uncertainty, strategic active forest management was a prudent and
proactive approach to follow in the dry forests. The BLM (USDI BLM 2016) utilized the
Recovery Plan and also weighed the contemporary science and developed a resource
management plan based in active forest management. Active forest management strategies to
address the threat from habitat loss is an expression of risk and resulting actions, and may not
match the risk tolerance of every interested party. However, it is the conclusion of the Service’s
Revised Recovery Plan and other best available information (as provided below) that strategic
actions are necessary to achieve the Plan’s goal for the conservation and survival of the species
(USDI FWS 2011, p. II-6).

Underlying active management and species recovery under the Revised Recovery Plan is the
stated purpose of the ESA: “to provide a means whereby the ecosystems upon which endangered
species and threatened species depend may be conserved.” Consistent with this purpose, it is the
Service’s goal that this spotted owl recovery strategy be embedded within -- and be consistent
with -- a broader framework of conservation of forest ecosystems for the Pacific Northwest. This
approach will provide more resilient forested habitat in the face of climate change and other
stressors, thereby conserving more spotted owl habitat on the landscape for longer periods of
time. Species-specific needs of the spotted owl should not be the sole determinant of landscape
management decisions. Rather, spotted owl recovery objectives should fit within a broader
strategy whose goals include the conservation of the full assemblage of species and ecological
processes in that landscape so that it will be more resilient to future losses of spotted owl habitat
or ecosystem change resulting from climate change and other disturbances (USDI FWS 2019).

On western Oregon BLM lands, the broader forest management strategy is the BLM’s 2016
RMP and on Forest Service lands, is the Northwest Forest Plan (USDA and USDI 1994). These
Forest Plans provide for spotted owl recovery and benefit many other late-successional forest
species (USDI FWS 2011, p. 11 and 12 and USDI FWS 2016 pgs 426, 620 and 782). However,
there have been several significant developments that affect spotted owl recovery during the life
of these plans, and include: continued decline of spotted owl populations, low occupancy rates in
large habitat blocks, negative impacts from barred owls, climate change, and scientific principles
continue to evolve on forest management (see Lesmeister et al 2018, entire). Because of these
factors, spotted owl management is likely best informed by implementing decisions within a
broader landscape approach based on the conservation of natural ecological patterns and
processes (see below), as articulated in the management plans.
                                                                                               218
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 228 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508

These issues are not mutually exclusive, and spotted owl recovery depends on the integration of
all facets to the degree possible. Extant, high-quality spotted owl habitat must be managed,
restored, and conserved in the face of a declining population and the potential threats from barred
owls. Active, restoration-focused management to address climate change and dynamic
ecosystem processes is also necessary in many areas, with the goal of maintaining or restoring
forest ecosystem structure, composition and processes so they are sustainable and resilient under
current and future climate conditions (USDI FWS 2011, II-11).

As mentioned above, there is a strong scientific consensus that Pacific Northwest forests,
including the dry forests in southwest Oregon, are already undergoing significant changes from
current conditions due to past management practices, shifting disturbance patterns, and changing
climate influences. There is a variety of scientific opinion regarding the extent to which land
managers can manage or positively influence these changes (Millar et al. 2007, Reinhardt et al.
2008), and how such shifts may affect spotted owls (see, e.g., Hanson et al. 2009, 2010 and Spies
et al. 2010b). To address this uncertainty, “active forest management” has been proposed as an
approach that includes “ecological forestry and restoration” as described by Franklin et al.
(2007), Carey (2007), Johnson and Franklin (2009), Long (2009), and Spies et al. (2010a),
among others. Forest restoration should be applied where the best available science suggests
ecosystems and spotted owls would benefit in the long-term. In many cases, it is evident that
some forest areas need or would benefit from restoration treatments, whereas others are at less
risk or the science is less clear about how to treat certain areas. Forest managers and policy
makers must take reasonable but proactive steps to conserve forest ecosystems and spotted owls
in the face of past management and future uncertainty (Agee 2002, Carey 2007, Gaines et al.
2010); and there is a scientific and social consensus emerging that land managers must restore
more sustainable (resistant and resilient) ecological processes to forests at various landscape
scales (Hessburg et al. 2004, Millar et al. 2007, Long 2009, Moritz et al. 2011).

Retrospective studies and emerging work suggests that fuel reduction treatments, including
treatments as proposed in this Resilient Lands consultation, modify subsequent fire behavior,
reducing the likelihood of high intensity fire with high mortality (Fulé et al. 2012, Safford et al.
2012, Martinson and Omi 2013, Yocom Kent et al. 2015, Lydersen et al. 2017, Prichard et al.
2020). To be most effective, a combination of methods, when used in concert, reduce fire spread.
These methods include mechanical treatments with follow-up prescribed burning. Mechanical
treatments that reduce fuels can still mitigate potential wildfire behavior but to a much lesser
extent than those that include burning (Stephens et al. 2009, Martinson and Omi 2013, Lydersen
et al. 2017, Prichard et al. 2020). Prescribed burning is critical for reducing fuels (Finney et al.
2005, Stephens et al. 2009, Prichard et al. 2010, Martinson and Omi 2013, Prichard and Kennedy
2014, Lydersen et al. 2017, Prichard et al. 2020). Fuel treatments in advance of wildfire can
increase forest resistance and resilience, even in the case of mega-fire (Shive et al. 2013,
Stevens-Rumann et al. 2013, Lydersen et al. 2014, Prichard and Kennedy 2014, Lydersen et al.
2017, Tubbesing et al. 2019, Prichard et al. 2020).

Given wildfire threats to complex old forest, including the same type of forests being conserved
in the Resilient Lands action area, fuel treatments may actually be necessary to protect late
successional habitat from the effects of uncharacteristically severe fire (Spies et al. 2006,
Kennedy and Wimberly 2009, Ager et al. 2010, Gaines et al. 2010, Roloff et al. 2012, Jones et al.
2016, Lesmeister et al. 2019), though short-term costs need to be weighed against long-term
benefits (Tempel et al. 2015, Lesmeister et al. 2018).
                                                                                              219
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 229 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508

Even though treatments are reasonably certain to modify subsequent fire behavior (based on the
authors conclusions above), questions remain about the costs and impacts of fuel treatments
including impacts to spotted owls as described in this consultation) given the probability that an
individual treated unit will experience fire within the effective lifespan of that treatment
(Schoennagel et al. 2004, Campbell et al. 2011, Barnett et al. 2016, Schoennagel et al. 2017,
Barros et al. 2019). Much has been learned about optimal treatment placement and fire behavior
models, and historical burn patterns are increasingly facilitating the effective placement of
treatments (e.g., Stevens et al. 2016, Vaillant and Reinhardt 2017, Barros et al. 2019, Tubbesing
et al. 2019, Roloff et al. 2012).

Consideration of fuel treatment effectiveness, probability of encountering wildfire, and
economics all are inherently dependent on spatial and temporal scale. Fuel treatments
implemented under forest restoration principles have over-arching co-benefits including forest
resiliency and maintaining old fire-resistant trees. Restorative fuel treatments are designed at a
landscape scale and intended for maintenance over time, so economics and effectiveness also
need to consider larger spatial and temporal scales whereby the probability that treatments will
interact with wildfire is high. These forest restoration principles are given consideration and
PDCs are applied under this Resilient Lands consultation.

One of the primary objectives of the resiliency restoration treatments within the Resilient Lands
action area are to incrementally improve forest resiliency and reduce large scale fire risk. When
a larger area of the landscape is in restored condition, fire suppression effectiveness and safety
are improved, enabling more options for managed fire to achieve more economical outcomes and
restoration of a more natural fire regime (e.g., Kennedy and Johnson 2014, Thompson et al.
2016a,b). Over time and with a higher proportion of the action area landscape in a condition that
reduces large scale fire risk and increases the persistence of old forest habitat, the treated areas
are expected to influence fire. For example, even with the Rim Megafire, a smaller proportion of
treated area (10-40 percent) was sufficient to diminish the proportion of high severity fire
(Lydersen et al. 2017). This clarifies the common narrative that individual treatment units can be
overwhelmed by fire weather (e.g., hot, dry, windy, low humidity conditions), but that in
aggregate across a landscape, treatments significantly influence burn outcomes.

There is however, competing science, and hence the uncertainty that is described above. For
example, DellaSalla and Hanson (2019) detected a significant increase in the total area of large
patches relative to the first time period of study (1984–1991), but no significant upward trend
since the early 1990s. Meaning that there was no significant trend in the size of large complex
early seral forest patches between 1984 and 2015. The authors go on to counter claims used by
some researchers and decision-makers to justify large-scale forest “thinning” and post-fire
logging projects—specifically, the assumption that such logging projects are needed to prevent
type conversion in response to a perceived increase in early seral patch sizes and conifer
regeneration failures in “megafires” (see Stevens et al. 2016, Stephens et al. 2013, Hessberg et al.
2015, and Hessberg et al. 2016). DellaSalla and Hanson recommend that land managers focus
limited resources on community fire safety and defensible space of homes as a means of getting
to coexistence with wildfire [see Cohen 2000, Moritz et al. 2014 and Schoennagel 2017] and for
managing wildfire under safe conditions for a myriad of ecosystem benefits. Further, there is an
ongoing debate, as captured in Hanson et al. (2009, 2010) and Spies et al. (2010b), regarding the
relative merits of active management in dry forest landscapes and the potential positive and
negative impacts to spotted owls (Spies et al. 2006). This debate focuses on uncertainty and
                                                                                                220
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 230 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
seems to be one of degree rather than fundamental difference in long-term conservation goals.
Land managers, such as the BLM Districts in this consultation, are attempting to implement a
program of landscape-scale, science-based adaptive restoration treatments in disturbance prone
forests that will reconcile the goals of conserving and encouraging spotted owl habitat while
better enabling forests to: (1) recover from past management measures, and (2) increase forest
resiliency (Spies et al. 2006, 2010a,b, Millar et al. 2007, Reinhardt et al. 2008, Haugo et al. 2010,
Keane et al. 2009, North et al. 2010, Littell et al. 2010, Stephens et al. 2010). Using this
restorative approach, it is anticipated that more high quality spotted owl habitat will be provided
relatively sooner and for a longer duration into the future which will greatly benefit spotted owl
recovery in the long-term. For the dry forests of the Rogue Basin, which covers a very large
portion of the Resilient Lands action area, the Rogue Basin Comprehensive Strategy (Metlen et
al. 2017) provides an approach for how to consider reconciling spotted owl habitat management
with vegetation management. Some of the principles in that Strategy are incorporated into this
Resilient Lands proposed action.

The concept of “conservation of ecological processes” has long been an underlying principle of
“ecosystem management” and is familiar to most land managers in the Pacific Northwest.
Ricklefs et al. (1984) proposed this concept to include basic ecological cycles on large
landscapes, such as the soil formation cycle and the hydrological cycle, with the understanding
that fish and wildlife resources are integral to these cycles. That is, conserve the ecological
processes and you conserve fish and wildlife. Natural disturbance processes – wildfire, disease,
insect outbreaks and windthrow – are important forces that influence spotted owl habitat. The
scientific study and emulation of these processes has emerged as a “dominant paradigm in North
American forest management” (Long 2009).

A good synopsis of disturbance-based management for forested systems is provided by North
and Keeton (2008:366): “Disturbance-based forest management is a conceptual approach where
the central premise might be summarized as ‘manipulation of forest ecosystems should work
within the limits established by natural disturbance patterns prior to extensive human alteration
of the landscape’ (Seymour and Hunter 1999). Although such an objective seems like a simple
extension of traditional silviculture, it fundamentally differs from past fine-filter approaches that
have manipulated forests for specific objectives such as timber production, water yield, or
endangered species habitat. Some critics have argued that this approach leaves managers without
clear guidelines because the scale and processes of ecosystems are poorly defined, making it
difficult to directly emulate the ecological effects of natural disturbances (USDI FWS 2011, III-
13). Under the Revised Recovery Plan, the Service continues to recommend that active forest
management and disturbance-based principles be applied throughout the range of the spotted owl
with the goal of maintaining or restoring forest ecosystem structure, composition and processes
so they are sustainable and resilient under current and future climate conditions in order to
provide for long-term conservation of the species. The majority of published studies support this
general approach for Pacific Northwest forests, although there is some disagreement regarding
how best to achieve it. Most of this variance in opinion is due to the scientific uncertainty in: (1)
accurately describing the ecological “reference condition” or the “natural range of variability” in
historical ecological processes, such as fire and insect outbreaks across the varied forest
landscape within the range of the spotted owl (e.g., see Hessburg et al. 2005, and Keane et al.
2002, 2009); and (2) confidently predicting future ecological outcomes on this landscape due to
rapid, climate-driven changes in these natural processes, with little precedent in the historical (or
prehistoric) record (Drever et al. 2006, Millar et al. 2007, Long 2009, Littell et al. 2010). Again,
the goal is not to restore forests to a particular time period pre-fire exclusion. Rather the
                                                                                                  221
     Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 231 of 631
                  Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
restoration goal is to implement forest practices that emulate disturbance processes and provide
for ecosystem function and processes to take hold.

In summary, from the best available science, there is ample evidence that fuel treatments are
effective at mitigating wildfire effects in forests and at giving fire suppression personnel
increased options and safety for managing wildfires. If strategically applied, the restoration
activities covered under this Resilient Lands consultation would provide for spotted owl habitat
over the long-term by conserving the ecosystem upon which the species relies. This approach,
while controversial, is a land management perspective that is embraced by most forest ecologists
and biologists and is well published in the scientific literature. Given the competing threats to
the spotted owl, embedding spotted owl recovery into the management of large landscapes is
likely the most reasonable and likely successful approach to restoring habitat and recovering
spotted owls. A recovery strategy and land management plans requires action in the face of
uncertainty. As Carey (2007, pg. 345, 349) has indicated: “(A)ctive management for ecological
values trades short-term negative effects for long-term gains. Collaborative management must
be willing to accept short-term impacts and short-term risks to achieve long-term benefits and
long-term risk reduction; overly zealous application of the precautionary principle often is a
deliberate, conscious management decision to forego long-term increases in forest health and
resilience to avoid short-term responsibility or controversy.” In other words, land managers
should not be so conservative that, to avoid risk, they forego actions that are necessary to
conserve the forest ecosystems that are necessary to the long-term conservation of the spotted
owl (USDI FWS 2011). However, managers should not be so aggressive that they subject spotted
owls and their habitat to treatments where the long-term benefits do not clearly outweigh the
short-term risks. Finding the appropriate balance to this dichotomy will remain an ongoing
challenge for all who are engaged in spotted owl conservation. Federal land, such as BLM lands
with dry forests across southwest Oregon and further subject to this Resilient Lands consultation,
will undergo section 7 consultation to assess the impact to the spotted owl.




                                                                                                  222
      Case 1:21-cv-00058-CL           Document 16-1         Filed 05/10/21       Page 232 of 631
                   Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Literature Cited

Agee, J.K. 2002. The fallacy of passive management: managing for firesafe forest reserves. Conservation
        Biology in Practice 3:18–25.

Ager, A.A., Vaillant, N.M., and Finney, M.A. 2010. A comparison of landscape fuel treatment strategies
       to mitigate wildland fire risk in the urban interface and preserve old forest structure. Forest
       Ecology and Management 259(8): 1556-1570.

Barnett, K., Parks, S.A., Miller, C., and Naughton, H.T. 2016. Beyond fuel treatment effectiveness:
        characterizing interactions between fire and treatments in the US. Forests 7(10): 237.

Barros, A. M.G, A.A. Ager, M.A. Day and P. Palajologou. 2019. Improving long-term fuel treatment
        effectiveness in the National Forest System through quantitative prioritization. Forest Ecology
        and Management 433 pp. 514-527.Campbell, J.L., Harmon, M.E., and Mitchell, S.R. 2011. Can
        fuel-reduction treatments really increase forest carbon storage in the western US by reducing
        future fire emissions? Frontiers in Ecology and the Environment 10: 83-90.

Campbell, J.L., M.E. Harmon, and S.R. Mitchell. 2011. Can fuel-reduction treatments really increase
      forest carbon storage in the western US by reducing future fire emissions? Front. Ecol. Env.
      10:83–90.

Carey, A.B. 2007. AIMing for Healthy Forests: active, intentional management for multiple values.
        General Technical Report PNW-GTR-721, Pacific Northwest Research Station, U.S. Department
        of Agriculture, Forest Service, Portland, Oregon.

Cohen, J. Preventing disaster: Home ignitability in the wildland-urban interface. J. For. 2000, 98, 15–21.

DellaSalla, D.A. and C.T. Hanson. 2019. Are Wildland Fires Increasing Large Patches of Complex
       Early Seral Forest Habitat? Diversity.

Drever, C.R., G. Peterson, C. Messier, Y. Bergeron and M. Flannigan. 2006. Can forest management
        based on natural disturbances maintain ecological resilience? Canadian Journal of Forest
        Research 36:2285–2299.

Finney, M.A. 2005. The challenge of quantitative risk analysis for wildland fire. Forest Ecology and
        Management 211.

Franklin, J.F., R.J. Mitchell and B.J. Palik. 2007. Natural disturbance and stand development principles
        for ecological forestry. General Technical Report NRS-GTR-19, Northern Research Station, U.S.
        Department of Agriculture, Forest Service, Newtown Square, Pennsylvania.

Fulé, P.Z.; Crouse, J.E.; Roccaforte, J.P.; Kalies, E.L. 2012. Do thinning and/or burning treatments in
        western USA ponderosa or Jeffrey pine-dominated forests help restore natural fire
        behavior? Forest Ecology and Management. 269: 68-81.

Gaines, W.L., R.J. Harrod, J. Dickinson, A.L. Lyons and K. Halupka. 2010. Integration of Northern
        spotted owl habitat and fuels treatments in the eastern Cascades, Washington, USA. Forest
        Ecology and Management 260:2045–2052.

Hanson, C.T., D.C. Odion, D.A. DellaSala and W.L. Baker. 2009. Overestimation of fire risk in the
       Northern Spotted Owl Recovery Plan. Conservation Biology 23:1314-1319.

                                                                                                          223
      Case 1:21-cv-00058-CL           Document 16-1         Filed 05/10/21       Page 233 of 631
                    Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Hanson, C.T., D.C. Odion, D.A. DellaSala and W.L. Baker. 2010. More comprehensive recovery actions
       for northern spotted owls in dry forests: reply to Spies et al. Conservation Biology 24:334-337.

Haugo, R.D., S.A. Hall, E.M. Gray, P. Gonzalez and J.D. Bakker. 2010. Influences of climate, fire,
       grazing, and logging on woody species composition along an elevation gradient in the eastern
       Cascades, Washington. Forest Ecology and Management 260: 2204-2213.

Hessburg, P.F., K.M. Reynolds, R.B. Salter and M.B. Richmond. 2004. Using a decision support system
       to estimate departures of present forest landscape patterns from historical reference conditions.
       Pages. 158-175 in A.H. Perera, L.J. Buse and M.G. Weber (editors), Emulating Natural Forest
       Landscape Disturbances: Concepts and Applications. New York: Columbia University Press. 352
       pp.

Hessburg, P.F., J.K. Agee and J.F. Franklin. 2005. Dry forests wildland fires of the inland Northwest
       USA: Contrasting the landscape ecology of the presettlement and modern eras. Forest Ecology
       and Management 211:117–139.

Hessburg, P.F.; Churchill, D.J.; Larson, A.J.; Haugo, R.D.; Miller, C.; Spies, T.A.; North, M.P.; Povak,
       N.A.; Belote, R.T.; Singleton, P.H.; et al. Restoring fire-prone Inland Pacific landscapes: Seven
       core principles. Landsc. Ecol. 2015, 30, 1805–1835.

Hessburg, P.F.; Spies, T.A.; Perry, D.A.; Skinner, C.N.; Taylor, A.H.; Brown, P.M.; Stephens, S.L.;
       Larson, A.J.; Churchill, D.J.; Povak, N.A.; et al. Tamm review: Management of mixed-severity
       fire regime forests in Oregon,Washington, and Northern California. For. Ecol. Manag. 2016, 366,
       221–250.

Keane, R. E., R. Parsons and P.F. Hessburg. 2002. Estimating historical range and variation of landscape
       patch dynamics: Limitations of the simulation approach. Ecological Modeling 151: 29–49.

Keane, R.R., P.F. Hessburg, P. Landres and F.J. Swanson. 2009. The use of historical range and
       variability (HRV) in landscape management. Forest Ecology and Management 258:1025–1037.

Kennedy, M.C. and Johnson, M.C. 2014. Fuel treatment prescriptions alter spatial patterns of fire severity
      around the wildland–urban interface during the Wallow Fire, Arizona, USA. Forest Ecology and
      Management 318: 122-132.

Kennedy, R.S.H., and M.C. Wimberly. 2009. Historical fire and vegetation dynamics in dry forests of the
      interior Pacific Northwest, USA, and relationships to northern spotted owl (Strix occidentalis
      caurina) habitat conservation. Forest Ecology and Management 258:554–566.

Johnson, K.N., and J.F. Franklin. 2009. Restoration of Federal forests in the Pacific Northwest: strategies
       and management implications. Unpublished manuscript. August 15, 2009. 120 pp. Available
       online at
       <http://www.cof.orst.edu/cof/fs/PDFs/RestorationOfFederalForestsInThePacificNorthwest.pdf>.
       Accessed 3 March 2011.

Jones, G.M., R.J. Gutiérrez, D. J Tempel, S.A.Whitmore, W.J. Berigan, and M.Z. Peery. 2016. Megafires:
        an emerging threat to old-forest species. Front Ecol Environ 14(6): 300–306.

Lesmeister, D. B., R. J. Davis, P. H. Singleton, and J. D. Wiens. 2018. Chapter 4: Northern spotted owl
       habitat and populations: status and threats. In Spies, T., P. Stine, R. Gravenmier, J. Long, and M.
       Reilly, Technical Coordinators. Synthesis of Science to Inform Land Management within the


                                                                                                        224
      Case 1:21-cv-00058-CL           Document 16-1         Filed 05/10/21      Page 234 of 631
                   Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
        Northwest Forest Plan Area. PNW-GTR-966. USDA Forest Service, Pacific Northwest Research
        Station. Portland, Oregon.

Lesmeister, D., R. Horn, R. Crutchley, K. Fukuda, T. Kaufmann, E. Fliegel, C. Larson, A. Price, and H.
       Wise. 2019. Demographic characteristics of northern spotted owls (Strix occidentalis caurina) in
       the Klamath Mountain Province of Oregon, 1990-2018. Annual report. USDI Bureau of Land
       Management, Oregon State Office, Portland, OR. 21 p.

Littell, J.S., E.E. Oneil, D. McKenzie, J.A. Hicke, J.A. Lutz, R.A. Norheim and M.M. Elsner. 2010.
          Forest ecosystems, disturbance, and climate change in Washington State, USA. Climate Change
          102: 129-158.

Long, J.N. 2009. Emulating natural disturbance regimes as a basis for forest management: A North
        American view. Forest Ecology and Management 257:1868–1873.

Lydersen, J. M., M. P. North, and B. M. Collins. 2014. Severity of an uncharacteristically large
       wildfire, the Rim Fire, in forests with relatively restored frequent fire regimes. Forest
       Ecology and Management 328: 326–334. http://dx.doi.org/10.1016/j.foreco.2014.06.005.

Lydersen, J.M., Collins, B.M., Brooks, M.L., Matchett, J.R., Shive, K.L., Povak, N.A., Kane, V.R., and
       Smith, D.F. 2017. Evidence of fuels management and fire weather influencing fire severity in an
       extreme fire event. Ecol. Appl. 27(7): 2013-2030. doi:10.1002/eap.1586.

Martinson, E.J. and P.N Omi. 2013. Fuel treatments and fire severity: a meta-analysis. Res. Pap. RMRS-
       RP-103WWW. Fort Collins, CO: U.S. Department of Agriculture, Forest Service, Rocky
       Mountain Research Station. 38 p.Martinson, E. and P.N. Omi 2013.

Metlen, K.L., Borgias, D., Kellogg, B., Schindel, M., Jones, A., McKinley, G., Olson, D., Zanger, C.,
        Bennett, M., Moody, B., and Reilly, E. 2017. Rogue Basin Cohesive Forest Restoration Strategy:
        A Collaborative Vision for Resilient Landscapes and Fire Adapted Communities. The Nature
        Conservancy, Portland, OR. Available at: http://bit.ly/rbs-report.

Millar, C.I., N.L. Stephenson and S.L Stephens. 2007. Climate change and forests of the future: managing
        in the face of uncertainty. Ecological Applications 17:2145–2151.

Moritz, M.A., P.F. Hessburg and N.A. Povak. 2011. Native fire regimes and landscape resilience. Chapter
        3 in: Ecological Studies Series, Volume 213, The Landscape Ecology of Fire, McKenzie, D.,
        Miller, C., Falk, D.A. (editors), Springer-Verlag.


Moritz, M.A.; Batllori, E.; Bradstock, R.A.; Gill, A.M.; Handmer, J.; Hessburg, P.F.; Leonard, J.;
        McCarey, S.;Odion, D.C.; Schoennagel, T.; et al. Learning to coexist with wildfire. Nature 2014,
        515, 58–66.

North, M., and W. Keeton. 2008. Emulating natural disturbance regimes: an emerging approach for
       sustainable forest management. Pages 341–372 in R. Lafortezza, J. Chen, G. Sanesi and T. Crow
       (editors), Landscape ecology: Sustainable management of forest landscapes. Springer-Verlag
       Press, The Netherlands.

North, M., P. Stine, W. Zielinski, K. O’Hara and S. Stephens. 2010. Harnessing fire for wildlife: fuels
       management in California’s mixed-conifer forests. The Wildlife Professional. 4:30–33.


                                                                                                          225
      Case 1:21-cv-00058-CL            Document 16-1         Filed 05/10/21       Page 235 of 631
                    Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
Prichard, S.J., Peterson, D.L. and Jacobson, K. 2010. Fuel treatments alter the effects of wildfire in dry
        mixed conifer forest, north-central Washington, USA. Canadian Journal of Forest Research
        40:1615-1626.

Prichard, S.J. and Kennedy, M.C. 2014. Fuel treatments and landform modify landscape patterns of burn
        severity in an extreme fire event. Ecol. Appl. 24(3): 571-590.

Prichard, S.J. and Stevens-Rumann, C. In prep. 2020. Wildland fire-on-fire interactions: management
        implications under a changing climate. Forest Ecology and Management.

Reinhardt, E. D., R. E. Keane, D. E. Calkin, and J. D. Cohen. 2008. Objectives and considerations for
       wildland fuel treatment in forested ecosystems of the interior western United States. Forest
       Ecology and Management 256, 1997-2006. http://dx.doi.org/10.1016/j.foreco.2008.09.016

Ricklefs, R.E., Z. Naveh and R.E. Turner. 1984. Conservation of ecological processes. The
        Environmentalist 4, supplement 8:6–16.

Roloff, G.J., Mealey, S.P., and Bailey, J.D. 2012. Comparative hazard assessment for protected species in
        a fire-prone landscape. Forest Ecology and Management 277: 1-10.

Safford, H.D., Stevens, J.T., Merriam, K., Meyer, M.D., and Latimer, A.M.. 2012. Fuel treatment
        effectiveness in California yellow pine and mixed conifer forests. For. Ecol. Manage. 274:17–28.

Schoennagel, T., Veblen, T.T., and Romme, W.H. 2004. The interaction of fire, fuels, and climate across
       Rocky Mountain Forests. BioScience 54(7): 661-676. doi:10.1641/0006-
       3568(2004)054[0661:tioffa]2.0.co;2.

Schoennagel, T.; Balch, J.K.; Brenkert-Smith, H.; Dennison, P.E.; Harvey, B.J.; Krawchuk, M.A.;
       Mietkiewicz, N.;Morgan, P.; Moritz, M.A.; and Rasker, R. 2017. Adapt to more wildfire in
       western North American forests as climate changes. Proc. Natl. Acad. Sci. USA 2017, 114, 4582–
       4590.

Seymour, R., and M. Hunter. 1999. Principles of ecological forestry. Pages XX in M. Hunter (editor),
      Managing Biodiversity in forested ecosystems. Cambridge University Press, Cambridge, United
      Kingdom.

Shive, K.L., C.H. Sieg and P.Z. Fule. 2013. Pre-wildfire management treatments interact with fire
        severity to have lasting effects on post-wildfire vegetation response. Forest Ecology and
        Management 297, pp. 75-83.

Spies, T.A., M.A. Hemstrom, A. Youngblood and S. Hummel. 2006. Conserving old-growth forest
        diversity in disturbance-prone landscapes. Conservation Biology 20:351–362.
Spies, T.A., T.W. Geisen, F.J. Swanson, J.F. Franklin, D. Lach and K.N. Johnson. 2010a. Climate change
        adaptation strategies for federal forests of the Pacific Northwest, USA: ecological, policy, and
        socio-economic perspectives. Landscape Ecology 25:1185–1199.

Spies, T.A., J.D. Miller, J.B. Buchanan, J.F. Lehmkuhl, J.F. Franklin, S.P. Healey, P.F. Hessburg, H.D.
        Safford, W.B. Cohen, R.S.H. Kennedy, E.E. Knapp, J.K. Agee and M. Moeur. 2010b.
        Underestimating risks to the northern spotted owl in fire-prone forests: response to Hanson et al.
        Conservation Biology 24:330–333.

Stephens, S.L., J.J. Moghaddas, C Edminster, C.E. Fiedler, S. Haase, M. Harrington, J.E. Keeley, E.E.
       Knapp, J.D. McIver, K. Metlen, C. Skinner, A. Youngblood, 2009. Fire and fire surrogate
                                                                                                         226
      Case 1:21-cv-00058-CL            Document 16-1         Filed 05/10/21       Page 236 of 631
                    Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
        treatment effects on vegetation structure, fuels, and potential fire behavior and severity from six
        western United States coniferous forests. Ecol. Appl. 19: 305–320.

Stephens, S. L., C. I. Millar, and B. M. Collins. 2010. Operational approaches to managing forests of the
       future in Mediterranean regions within a context of changing climates. Environmental Research
       Letters 5: 024003.

Stephens, S.L.; Agee, J.K.; Fulé, P.Z.; North, M.P.; Romme, W.H.; Swetnam, T.W.; Turner, M.G. 2013.
       Managing Forests and Fire in Changing Climates. Science 2013, 342, 41–42.

Stevens, J.T.; Sa_ord, H.D.; North, M.P.; Fried, J.S.; Gray, A.N.; Brown, P.M.; Dolanc, C.R.; Dobrowski,
        S.Z.; Falk, D.A.; and Farris, C.A 2016. Average stand age from forest inventory plots does not
        describe historical fire regimes in ponderosa pine and mixed-conifer forests of western North
        America. PLoS ONE 2016, 11,e0147688.

Stevens-Rumann, C.S., Shive, K., Fulé, P., Sieg, C.H., 2013. Pre-wildfire fuel reduction treatments result
        in more resilient forest structure a decade after wildfire. Int J Wildland Fire 22, 1108–1117

Tempel, D.J., Gutiérrez, R., Battles, J.J., Fry, D.L., Su, Y., Guo, Q., Reetz, M.J., Whitmore, S.A., Jones,
       G.M., and Collins, B.M. 2015. Evaluating short-and long-term impacts of fuels treatments and
       simulated wildfire on an old-forest species. Ecosphere 6(12): 1-18.

Thompson, M., Bowden, P., Brough, A., Scott, J., Gilbertson-Day, J., Taylor, A., Anderson, J., and Haas,
      J. 2016a. Application of wildfire risk assessment results to wildfire response planning in the
      southern Sierra Nevada, California, USA. Forests 7(3): 64. Available from
      http://www.mdpi.com/1999-4907/7/3/64

Thompson, M.P., Freeborn, P., Rieck, J.D., Calkin, D.E., Gilbertson-Day, J.W., Cochrane, M.A., and
      Hand, M.S. 2016b. Quantifying the influence of previously burned areas on suppression
      effectiveness and avoided exposure: a case study of the Las Conchas Fire. International Journal of
      Wildland Fire 25(2): 167-181.

Tubbesing, C.L., Fry, D.L., Roller, G.B., Collins, B.M., Fedorova, V.A., Stephens, S.L., and Battles, J.J.
       2019. Strategically placed landscape fuel treatments decrease fire severity and promote recovery
       in the northern Sierra Nevada. Forest Ecology and Management 436: 45-55.
       doi:https://doi.org/10.1016/j.foreco.2019.01.010.


USDA Forest Service/ USDI BLM. 1994. Record of decision for amendments to Forest Service
     and Bureau of Land Management planning documents within the range of the Northern
     spotted owl. Available online at www.reo.gov/ library/reports/newroda.pdf; last accessed
     Aug. 27, 2013.

USDI BLM (Bureau of Land Management), Western Oregon. 2016a. Southwest Oregon Record of
      Decision/ Resource Management Plan, Western Oregon. Portland, OR.

USDI FWS (Fish and Wildlife Service. 2011. “Revised Recovery Plan for the Northern Spotted Owl
      (Strix occidentalis caurina).” US Fish and Wildlife Service, Portland, Oregon xvi + 258 pp.

USDI FWS (Fish and Wildlife Service). 2016. Biological Opinion on the Bureau of Land Management’s
      Approval of the Proposed Resource Management Plan for Western Oregon. FWS Reference
      Number O1EOFWOO-2015-F-0279. July 20, 2016.

                                                                                                         227
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 237 of 631
                   Biological Opinion – Medford District BLM FY20 Batch of Projects 01EOFW00-2020-F-0508
USDI FWS (Fish and Wildlife Service) and National Marine Fisheries Service. 2019. Final
      rule: revision to portions of regulations that implement section 7 of the Endangered
      Species Act of 1973 to clarify, interpret, and implement portions of the Act
      concerning the interagency cooperation procedures. Federal Register 84:44976-45018
Vaillant, N.M. and E.D. Reinhardt. 2017. An Evaluation of the Forest Service Hazardous Fuels
        Treatment Program—Are We Treating Enough to Promote Resiliency or Reduce Hazard? J. For.
         115(4):300–308 https://doi.org/10.5849/jof.16-067
Yocom Kent, L.L, Kristen L. Shive, Barbara A. Strom, Carolyn H. Sieg , Molly E. Hunter , Camille S.
      Stevens-Rumann, and Peter Z. Fulé. 2015. Interactions of fuel treatments, wildfire severity, and
      carbon dynamics in dry conifer forests. Forest Ecology and Management 349, pp 66-72.




                                                                                                   228
Case 1:21-cv-00058-CL   Document 16-1   Filed 05/10/21   Page 238 of 631




    EXHIBIT B
  Case 1:21-cv-00058-CL            Document 16-1             Filed 05/10/21             Page 239 of 631




To:            Acting Assistant Regional Director, Ecological Services, Interior Regions
               9/12, Portland, Oregon

From:          State Supervisor, Oregon Fish and Wildlife Office
               Portland, Oregon                   Digitally signed by PAUL HENSON
                                        PAUL HENSON Date: 2021.01.15 15:07:24 -08'00'
Subject:       Response to January 7, 2021, Memorandum, “Extinction Analysis for the
               Northern Spotted Owl,” from Director Skipwith to Secretary Bernhardt


On January 14, 2021, I was provided a copy of the January 7, 2021, memorandum
entitled “Extinction Analysis for the Northern Spotted Owl,” from Director Skipwith to
Secretary Bernhardt (Memo). The stated purpose of this Memo was for the Director to
present to the Secretary her analysis of whether recommended exclusions of critical
habitat (CH) would result in extinction of the northern spotted owl (NSO).

The purpose of this memorandum to you is to clarify and correct some potential
misinterpretations of the scientific information and conclusions in the Director’s memo.
Information and communications provided by my staff and me to the Director were cited
in the Memo, and I would like to use this opportunity to ensure that this information is
correctly interpreted from a scientific perspective.

In a December 9, 2020, email to the Director and other Department leadership cited in the
Memo, I provided my scientific recommendation concerning the potential critical habitat
exclusions being considered at that time by the Department:

        “Lastly, I feel a duty as the NSO recovery lead for the Service to reiterate here
        what I described in the three recent meetings with DOI leadership. If DOI
        excludes the large amount of critical habitat requested by the commenters,
        including the federal O&C reserve lands, and this exclusion leads to subsequent
        habitat management on these lands that is inconsistent with the current BLM and
        FS land management plans, it is my opinion it will preclude the recovery of the
        NSO. Most scientists (myself included) would conclude that such an outcome
        will, therefore, result in the eventual extinction of the listed subspecies. No one
        can give a precise timeframe for when this would occur, but it is a reasonable
        scientific conclusion.”

The Director and the Department subsequently arrived at a decision to exclude 3,472,064
acres of critical habitat from the total of 9,577,342 acres designated as critical habitat for
NSO in 2012, or 36% of the total. Most of this exclusion is concentrated in Oregon and,
due to its geographic location and habitat quality, it represents a significant portion of the
NSO’s most important remaining habitat. The Director’s memo provides seven separate
justifications for why an exclusion of this magnitude will not result in the extinction of
  Case 1:21-cv-00058-CL         Document 16-1       Filed 05/10/21     Page 240 of 631




the species, as required under section 4(b)(2) of the Endangered Species Act (Act).
Below I provide clarification or additional scientific perspective on each of these points.

   1. Section 9 ESA protections will ensure the NSO is not jeopardized even if CH is
      removed.
      These section 9 protections only legally apply to habitat areas with extant spotted
      owls and/or where site-specific surveys show owls are currently present and
      proposed actions might take these individuals. As stated in the 2011Recovery
      Plan, "It is not uncommon for an occupied spotted owl site to be unoccupied in
      subsequent years, only to be re-occupied by the same or different spotted owls
      two, three or even more years later (Dugger et al. 2009). While temporarily
      unoccupied, these sites provide conservation value to the species by providing
      habitat that can be used by spotted owls on nearby sites while also providing
      viable locations on which future pairs or territorial singles can establish
      territories." The CH includes multiple such areas. Thus, section 9 prohibitions
      will only protect a subset of the excluded CH areas where NSO have not been
      displaced.

   2. The plain language of the Act says the Secretary cannot exclude CH from a
      designation if such exclusion “will” result in extinction, and it is “speculative at
      best” to suggest these exclusions will result in extinction of the NSO.
      The best scientific information strongly suggests that the NSO population is in a
      precipitous decline, and the Service recently concluded that the NSO warranted
      uplisting to endangered status under the Act. The subspecies is essentially extinct
      in British Columbia, rapidly declining to near extirpation in Washington and parts
      of Oregon, and in the earlier stages of similar declines in the rest of its range. As
      the statutory definition of “endangered” states, the NSO is in very real “danger of
      extinction throughout all or a significant portion of its range.” The Director’s
      statement, “yet the NSO population continues to persist,” seems to suggest the
      NSO population will continue to persist into the foreseeable future. The science
      simply does not support this suggestion (see below). Significant changes to
      habitat conservation will exacerbate this decline by working synergistically with
      the impacts from barred owl.

   3. The NSO population modeling from the 2011 Revised Recovery Plan suggests that
      NSO will not go extinct if a barred owl eradication program is put in place.
      Not surprisingly, models and the barred owl removal experiment do suggest that
      NSO recovery chances improve significantly if an effective barred owl
      management program is put in place and maintained. However, it is premature to
      conclude that such a program will be put in place and that it will be effective.
      There are tremendous economic, logistical, social, and legal obstacles that need to
      be overcome first. The Service is working hard toward this goal, but at this point
      in the process it is speculative at best that this outcome will be achieved. Also, it
      must be noted that the impact of barred owls on NSO has made the conservation
      of extant habitat even more pressing, at least in the near term until a barred owl
      management plan is in place and shown to be effective. The CH exclusions work

                                             2
Case 1:21-cv-00058-CL        Document 16-1       Filed 05/10/21     Page 241 of 631




    at cross-purposes with this need.

    Also, the NSO Recovery Plan modeling scenarios all assumed that these CH areas
    in reserves would be protected from harvest; it did not model a scenario with
    these areas being harvested, with or without barred owl management occurring.

 4. NSO use logged habitat.
    This statement is accurate, but it must be put in context. Logged areas
    (depending on the treatment) are usually much lower quality for NSO than are
    older, more complex forests, and NSO survival and reproduction rates are
    likewise lower in such lower quality areas. It is inaccurate to suggest that NSO
    populations are sustainable in such areas without proximal access to higher
    quality habitat areas, or that such areas provide some sort of fundamental
    component of a NSO conservation strategy.

 5. “To the extent the Field office director is suggesting that exclusion from critical
    habitat will lead to immediate and drastic change in management across the
    excluded portion, history shows that result is very unlikely.”
    This statement is not an accurate characterization of my email; I did not suggest
    there would be an immediate and drastic change in management. The Director’s
    memo suggests as a consequence of this CH exclusion that “any increased logging
    will be incremental and will take place over time,” and therefore extinction of
    NSO will be avoided because some owls can persist as these areas are slowly
    harvested in the future. Historic harvest rates of these areas under the Northwest
    Forest Plan are cited to justify this conclusion of a relatively slow harvest
    timeframe. It is important to note that these historic harvest rates were themselves
    influenced by critical habitat designations of these lands as well as other policies,
    and future harvest rates would not, in all likelihood, reflect past harvest rates if
    this CH exclusion leads to changes in land management goals. In fact, in previous
    meetings with Service staff, DOI leadership has suggested that harvest rates on
    the Oregon Bureau of Land Management CH lands should increase 4-5 fold from
    these historic rates (i.e., from @200mmbf to 1 billion mmbf). Likewise, such
    increases are a specific goal of the timber industry commenters and plaintiffs to
    whom these CH exclusions are responsive. It is important to note that such
    elevated harvest rates, which did occur on BLM lands during the period after
    World War II until the 1980’s, created the very conditions that led to the listing of
    the NSO. Therefore, my concern about the potential impacts of future harvest on
    NSO populations cited in the Director’s memo is not misplaced and is probably
    the more likely outcome of the exclusions.

 6. “There is a significant amount of protected habitat located in National Parks and
    wilderness that will never be logged and is used by the NSO…Absent invasions by
    the barred owl or wildfire, this habitat and the owls living therein will be
    maintained in their current state regardless of any critical habitat exclusions.”
    It is accurate to state that there are NSO existing in Congressional-reserved areas
    outside of critical habitat, such as National Parks and some lower elevation and

                                          3
  Case 1:21-cv-00058-CL         Document 16-1        Filed 05/10/21     Page 242 of 631




       forested wilderness. However, it is mistaken to suggest NSO are not at risk in
       these areas “absent invasions by barred owl or wildfire,” as if these areas are
       either immune to or are not already experiencing such invasions. NSO
       populations have been declining in such Congressionally-reserved areas for years
       due to the impacts associated with barred owls and wildfire. Although these areas
       do provide some refugia for NSO from direct human impacts (i.e., timber
       harvest), they cannot be relied upon to provide sustainable populations of NSO
       into the future unless they are part of and connected to a wider reserve network.

   7. The demographic population monitoring and modeling process (Dugger et al.
      2016) for the NSO “leads to results that are too conservative and may undercount
      the species… Although this appears to be the ‘best commercial and scientific data
      available’ for making population estimates, it is imprecise at best in determining
      if the habitat exclusions proposed ‘will result’ in extinction of the species.”
      As of this writing I do not have all the information that the Director used to
      question the accuracy of the federal agencies’ NSO demographic modeling
      process, but it is worth noting that the results of this ongoing program have been
      regularly published every five years in prestigious peer-reviewed scientific
      journals. Regardless, the Director’s memo seems to misunderstand how the
      Service uses the demographic data to inform decisions regarding NSO. Most
      importantly, this data gives accurate (if not precise) insight into the status and
      trend of the NSO population. This in turn informs land management decisions
      that might affect NSO at various scales, including that of the rangewide critical
      habitat designation. The model results are relevant and useful in assessing the
      potential adverse impacts of a massive CH exclusion to the NSO population.

Put simply, the justification for the conclusion made in my December 9, 2020, email to
the Director is: (1) NSO populations are declining precipitously due to a combination of
historic habitat loss and more recent competition with the barred owl; and (2) the only
way to arrest this decline and have a high probability of preventing extinction (in any
timeframe) is to manage the barred owl threat and conserve adequate amounts of high
quality habitat distributed across the range in a pattern that provides acceptable levels of
connectivity as well as protection from stochastic events. The 2012 critical habitat
designation met the habitat conservation portion of this goal. The proposed CH
exclusion, given its disproportionate concentration in high quality habitat in Oregon,
thwarts this goal.

Assuming the excluded CH areas are harvested to the levels desired by the commenters
for whom this exclusion is being made (see above), it is reasonable to conclude that it
will result in the extinction of the NSO. The Director’s memo suggests that the plain
language of the Act – “will result in extinction” -- means this outcome must not be
speculative or occur some (unspecified) distance out into the future. I generally defer to
DOI solicitors’ interpretation of the legal meaning of statutory language, but from a
scientific perspective I will suggest that such a narrow interpretation renders this aspect
of the Act irrelevant for most listed species. Such a high standard of certitude and
immediacy would only apply to the rarest, most narrowly distributed, and most critically

                                              4
 Case 1:21-cv-00058-CL         Document 16-1       Filed 05/10/21     Page 243 of 631




endangered of species. For the NSO and most other species, a more appropriate
biological definition of the 4(b)(2) language (“will result”) would be “more likely than
not” or “has a high likelihood” to result in the extinction of the species. The NSO CH
exclusions clearly meet this threshold.




                                             5
Case 1:21-cv-00058-CL   Document 16-1   Filed 05/10/21   Page 244 of 631




    EXHIBIT C
Case 1:21-cv-00058-CL   Document 16-1     Filed 05/10/21   Page 245 of 631
           U.S. Fish & Wildlife Service


           Revised Recovery Plan
           for the Northern Spotted Owl
           (Strix occidentalis caurina)
               Case 1:21-cv-00058-CL         Document 16-1   Filed 05/10/21   Page 246 of 631




Cover photo:
© Jared Hobbs, by permission. (www.hobbsphotos.com)
Case 1:21-cv-00058-CL       Document 16-1    Filed 05/10/21   Page 247 of 631




      Revised Recovery Plan
               for the
       Northern Spotted Owl
    {Strix occidentalis caurina)

                                   Region 1
                        U.S. Fish and Wildlife Service
                              Portland, Oregon




 Approved:      ~~
             Regional Dir    or, U.S. Fish and Wildlife Service


 Date:   JUN 2 8 2011
Case 1:21-cv-00058-CL                Document 16-1     Filed 05/10/21   Page 248 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL




 Disclaimer
 Recovery plans describe reasonable actions and criteria that are considered
 necessary to recover listed species. Recovery plans are approved and published
 by the U.S. Fish and Wildlife Service (“Service” or “we” in narrative, (except as
 otherwise indicated) “USFWS” in citations, “FWS” in tables) and are sometimes
 prepared with the assistance of recovery teams, contractors, State agencies, and
 others. The 2011 Revised Recovery Plan for the Northern Spotted Owl (Revised
 Recovery Plan) does not necessarily represent the view or official position of any
 individual or organization—other than that of the Service—involved in its
 development. Although the northern spotted owl is a subspecies of spotted owl,
 we sometimes refer to it as a species when discussing it in the context of the ESA
 or other laws and regulations.
 Approved recovery plans are subject to modification as dictated by new findings,
 changes in species status, and the completion of recovery actions. The objectives
 in this Revised Recovery Plan will be achieved subject to availability of funding
 and the capability of the involved parties to participate while addressing other
 priorities. This Revised Recovery Plan replaces, in its entirety, the 2008 Recovery
 Plan.

 Notice of Copyrighted Material
 Permission to use copyrighted images in this Revised Recovery Plan has been
 granted by the copyright holders. These images are not placed in the public
 domain by their appearance herein. They cannot be copied or otherwise
 reproduced, except in their printed context within this document, without the
 written consent of the copyright holder.

 Citation
 U.S. Fish and Wildlife Service. 2011. Revised Recovery Plan for the Northern
 Spotted Owl (Strix occidentalis caurina). U.S. Fish and Wildlife Service, Portland,
 Oregon. xvi + 258 pp.

 Electronic Copy
 A copy of the Revised Recovery Plan and other related materials can be found at:
 http://www.fws.gov/species/nso.




 ii
Case 1:21-cv-00058-CL                Document 16-1     Filed 05/10/21   Page 249 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL




 Acknowledgments
 The Service gratefully acknowledges the effort and commitment of the many
 individuals involved in the conservation and recovery of the northern spotted
 owl who participated in the preparation of both the 2008 Recovery Plan and this
 Revised Recovery Plan. Without their individual expertise and support, this
 Revised Recovery Plan would not have been possible as it is the culmination of
 many years of labor. This Revised Recovery Plan is the culmination of many
 hours of discussion, research and analysis by a large number of scientific experts
 and managers over several years.
 This revision to the 2008 Recovery Plan has been led by the Service and builds
 upon the efforts of numerous individuals from several different agencies,
 academia, State governments and private organizations; their names and
 affiliations are listed in Appendix H. The Service is indebted to all of these
 individuals for the information provided during the preparation of this Revised
 Recovery Plan. Their names, affiliations, and roles are listed below. Their
 participation in the revision process does not imply these contributors or their
 sponsoring agencies agree with the recommendations and conclusions of this
 Revised Recovery Plan.
 Recovery Plan Revision Lead
       Brendan White, U.S. Fish and Wildlife Service
 Research and Writing Assistance
       MJ Mazurek, Humboldt State University
       Dan Hansen, Humboldt State University
       LouEllyn Jones, U.S. Fish and Wildlife Service
       Kent Livezey, U.S. Fish and Wildlife Service
       James Bond, U.S. Fish and Wildlife Service
       Bill Vogel, U.S. Fish and Wildlife Service
       Robin Bown, U.S. Fish and Wildlife Service
       Richard Szlemp, U.S. Fish and Wildlife Service
       Jim Thrailkill, U.S. Fish and Wildlife Service
       Sue Livingston, U.S. Fish and Wildlife Service
       Brian Woodbridge, U.S. Fish and Wildlife Service
       Miel Corbett, U.S. Fish and Wildlife Service
       Paul Henson, U.S. Fish and Wildlife Service
       Bob Progulske, U.S. Fish and Wildlife Service
       Cat Brown, U.S. Fish and Wildlife Service
       Betsy Glenn, U.S. Fish and Wildlife Service
       Kim Garner, U.S. Fish and Wildlife Service
 Primary Modeling Team
       Brian Woodbridge, U.S. Fish and Wildlife Service
       Jeff Dunk, Humboldt State University
       Bruce Marcot, U.S. Forest Service
       Nathan Schumaker, Environmental Protection Agency


 iii
Case 1:21-cv-00058-CL               Document 16-1     Filed 05/10/21   Page 250 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL




      Dave LaPlante, Natural Resource Geospatial
 Modeling Advisory Group
      Jim Thrailkill, U.S. Fish and Wildlife Service
      Brendan White, U.S. Fish and Wildlife Service
      Ray Davis, U.S. Forest Service
      Bob Anthony, U.S. Geological Survey
      Bruce Marcot, U.S. Forest Service
      Jeff Dunk, Humboldt State University
      Brian Woodbridge, U.S. Fish and Wildlife Service
      Katie Dugger, Oregon State University
      Marty Raphael, U.S. Forest Service
      Eric Greenquist, Bureau of Land Management
 Habitat Experts
      Eric Forsman, U.S. Forest Service
      Joe Buchanan, Washington Dept. of Fish and Wildlife
      Trisha Roninger, U.S. Fish and Wildlife Service
      Christy Cheyne, U.S. Forest Service
      Elizabeth Willy, U.S. Fish and Wildlife Service
      Scott Gremel, National Park Service
      Brian Biswell, U.S. Forest Service
      Dale Herter, Private Contractor
      Janice Reid, U.S. Forest Service
      Scott Hopkins, Bureau of Land Management
      Tom Snetsinger, Oregon State University
      Brian Woodbridge, U.S. Fish and Wildlife Service
      Joan Kittrell, U.S. Forest Service
      Nancy Gilbert, U.S. Fish and Wildlife Service
      Ned Wright, Washington Dept. of Natural Resources
      Bruce Livingston, Washington Dept. of Natural Resources
      Bill Vogel, U.S. Fish and Wildlife Service
      Dennis Rock, National Council for Air and Stream Improvement
      Jim Michaels, U.S. Fish and Wildlife Service
      Lauri Turner, U.S. Forest Service
      Todd Chaudhry, The Nature Conservancy
      Larry Irwin, National Council for Air and Stream Improvement
      Stan Sovern, U.S. Forest Service
      Mike Simpson, U.S. Forest Service
      Peter Singleton, U.S. Forest Service
      Sue Livingston, U.S. Fish and Wildlife Service
      Scott Center, U.S. Fish and Wildlife Service
      Steve Ackers, Oregon State University
      Jen O’Reilly, U.S. Fish and Wildlife Service
      Nicole Athearn, U.S. Fish and Wildlife Service
      Rick Gerhardt, SageScience
      Steve Andrews, Oregon State University


 iv
Case 1:21-cv-00058-CL               Document 16-1     Filed 05/10/21   Page 251 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL




     Jim Thrailkill, U.S. Fish and Wildlife Service
     Steve Hayner, Bureau of Land Management
     Amy Markus, U.S. Forest Service
     Mike Stevens, Strix Wildlife Consulting
     Jen Sanborn, U.S. Forest Service
     Lynn Roberst, U.S. Fish and Wildlife Service
     Ken Hoffman, U.S. Fish and Wildlife Service
     John Hunter, U.S. Fish and Wildlife Service
     Lowell Diller, Green Diamond Resource Co.
     MJ Mazurek, Humboldt State University
     Robert Douglas, Mendocino Redwoods Company
 Computer Modelers
     Dave LaPlante, Natural Resource Geospatial
     Craig Ducey, Bureau of Land Management




 v
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21   Page 252 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                      EXECUTIVE SUMMARY




      EXECUTIVE SUMMARY

 Current Status
 The northern spotted owl (Strix occidentalis caurina) (spotted owl) inhabits
 structurally complex forests from southwest British Columbia through the
 Cascade Mountains and coastal ranges in Washington, Oregon, and California,
 as far south as Marin County (Appendix A). After a
 status review (USFWS 1990a), the spotted owl was         Based on the best available
 listed under the Endangered Species Act (ESA) as         scientific information,
 threatened on June 26, 1990 (USFWS 1990b) because competition from the barred
 of widespread loss of spotted owl habitat across the owl (S. varia) poses a
 spotted owl’s range and the inadequacy of existing       significant threat to the
 regulatory mechanisms to conserve the spotted owl. spotted owl.
 Past habitat loss and current habitat loss are also
 threats to the spotted owl, even though loss of
 habitat due to timber harvest has been greatly reduced on Federal lands over the
 past two decades. Many populations of spotted owls continue to decline,
 especially in the northern parts of the subspecies’ range, even with extensive
 maintenance and restoration of spotted owl habitat in recent years. Managing
 sufficient habitat for the spotted owl now and into the future is important for its
 recovery. However, it is becoming more evident that securing habitat alone will
 not recover the spotted owl. Based on the best available scientific information,
 competition from the barred owl (S. varia) poses a significant and complex threat
 to the spotted owl.


 Habitat Requirements
 Scientific research and monitoring indicate spotted owls generally rely on mature
 and old-growth forests because these habitats contain the structures and
 characteristics required for nesting, roosting, and foraging. Although spotted
 owls can disperse through highly fragmented forested areas, the stand-level and
 landscape-level attributes of forests needed to facilitate successful dispersal have
 not been thoroughly evaluated or described.




 vi
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21    Page 253 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                        EXECUTIVE SUMMARY




 Delisting
 In order to consider a species recovered, analysis of five listing factors must be
 conducted and the threats from those factors reduced or eliminated. The five
 listing factors are:
       A. The present or threatened destruction, modification, or curtailment of the
          species’ habitat or range;
       B. Overutilization for commercial, scientific, or educational purposes;
       C. Disease or predation;
       D. Inadequacy of existing regulatory mechanisms;
       E. Other natural or manmade factors affecting its continued existence.


 Recovery Strategy
 Currently, the most important range-wide threats to the spotted owl are
 competition with barred owls, ongoing loss of spotted owl habitat as a result of
 timber harvest, habitat loss or degradation from stand replacing wildfire and
 other disturbances, and loss of amount and
 distribution of spotted owl habitat as a result of past In addition to describing
 activities and disturbances. To address these           specific actions to address
 threats, this recovery strategy includes four basic     the barred owl threat, this
 steps:                                                  Revised Recovery Plan
                                                            continues to recognize the
       1. Completion of a rangewide habitat                 importance of maintaining
          modeling tool;                                    habitat for the recovery and
       2. Habitat conservation and active forest            long-term survival of the
          restoration;                                      spotted owl.
       3. Barred owl management; and
       4. Research and monitoring.

 The U.S. Fish and Wildlife Service (Service) recognizes the barred owl constitutes
 a significantly greater threat to spotted owl recovery than was envisioned when
 the spotted owl was listed in 1990. As a result, the Service recommended in the
 2008 Recovery Plan that specific actions to address the barred owl threat begin
 immediately. These actions are currently underway, and this Revised Recovery
 Plan builds on these actions.
 In addition to describing specific actions to address the barred owl threat, this
 Revised Recovery Plan continues to recognize the importance of maintaining and
 restoring high value habitat for the recovery and long-term survival of the
 spotted owl.
 Maintaining and restoring sufficient habitat is important to address the threats
 the spotted owl faces from a loss of habitat due to harvest, loss or alteration of
 habitat from stand replacing fire, loss of genetic diversity, and barred owls
 (Forsman et al. 2011). The 2008 Recovery Plan established a network of Managed
 Owl Conservation Areas (MOCAs) across the range of the species. Based on


 vii
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21   Page 254 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                      EXECUTIVE SUMMARY




 scientific peer review comments the Service is not incorporating the previously
 recommended MOCA network into this Revised Recovery Plan. We will update
 spotted owl critical habitat; in the interim, we recommend land managers
 continue to implement the standards and guidelines of the Northwest Forest
 Plan (NWFP) throughout the range of the species, as well as fully consider other
 recommendations in this Revised Recovery Plan. We also support the updating
 of existing land management plans.
 The estimated time to delist the species is 30 years if all actions are implemented
 and effective. While the 2008 Recovery Plan identified an interim 10-year
 timeframe, this revision identifies several actions that will take many years to
 implement effectively. Therefore, the Service believes that this Revised Recovery
 Plan can be fully implemented in a 30-year timeframe. A longer time to delisting
 would be required if these assumptions are not met. Total cost for delisting over
 these 30 years is $127.1 million (see Section IV; Implementation Schedule and
 Cost Estimates for specific costs).
 Due to the uncertainties associated with the effects of barred owl interactions
 with the spotted owl and habitat changes that may occur as a result of climate
 change, the Service intends to implement this Revised Recovery Plan
 aggressively and will use the 5-year review process to evaluate recovery
 implementation and success. The Service and other implementers of this Revised
 Recovery Plan will have to employ an active adaptive management strategy to
 achieve results and focus on the most important actions for recovery. Adaptive
 management is a systematic approach for improving resource management by
 learning from the results of explicit management policies and practices and
 applying that learning to future management decisions.
 After the 2008 Recovery Plan was finalized, an inter-organizational Northern
 Spotted Owl Recovery Plan implementation structure was established that
 included multiple interagency recovery implementation teams. This
 implementation structure will be reevaluated and updated in accordance with
 this Revised Recovery Plan.


 Recovery Goal
 The goal of every Recovery Plan is to improve the status of the species so it can
 be removed from protection under the ESA. The long-term goal for the spotted
 owl is the same.




 viii
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21   Page 255 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                      EXECUTIVE SUMMARY




 Recovery Objectives
 The objectives of this Revised Recovery Plan are:
      1. Spotted owl populations are sufficiently large and distributed such that
         the species no longer requires listing under the ESA;
      2. Adequate habitat is available for spotted owls and will continue to exist
         to allow the species to persist without the protection of the ESA; and
      3. The effects of threats have been reduced or eliminated such that spotted
         owl populations are stable or increasing and spotted owls are unlikely to
         become threatened again in the foreseeable future.


 Recovery Criteria
 There are four Recovery Criteria in this Revised Recovery Plan. Recovery
 Criteria are measurable, achievable goals that we believe will result from
 implementation of the recovery actions in this Revised Recovery Plan.
 Achievement of these criteria will take time and is intended to be measured over
 the life of the plan, not on a short-term basis and should not be considered near-
 term recommendations. Not all recovery actions necessarily need to be
 implemented for the Service to consider initiating the delisting process based on
 the statutory criteria for determining whether a species should be listed (16
 U.S.C. § 1533(a)(1)).
 Recovery Criterion 1 – Stable Population Trend: The overall population trend
 of spotted owls throughout the range is stable or increasing over 10 years, as
 measured by a statistically reliable monitoring effort.
 Recovery Criterion 2 – Adequate Population Distribution: Spotted owl
 subpopulations within each province (i.e., recovery unit) (excluding the
 Willamette Valley Province) achieve viability, as informed by the HexSim
 population model or some other appropriate quantitative measure.
 Recovery Criterion 3 – Continued Maintenance and Recruitment of Spotted
 Owl Habitat: The future range-wide trend in spotted owl nesting/roosting and
 foraging habitat is stable or increasing throughout the range, from the date of
 Revised Recovery Plan approval, as measured by effectiveness monitoring
 efforts or other reliable habitat monitoring programs.
 Recovery Criterion 4 – Post-delisting Monitoring: To monitor the continued
 stability of the recovered spotted owl, a post-delisting monitoring plan has been
 developed and is ready for implementation within the States of Washington,
 Oregon, and California, as required in section 4(g)(1) of the ESA.




 ix
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21   Page 256 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                      EXECUTIVE SUMMARY




 Recovery Actions
 Recovery actions are near-term recommendations to guide the activities needed
 to accomplish the recovery objectives and achieve the recovery criteria. This
 Revised Recovery Plan presents 33 actions that address overall recovery through
 maintenance and restoration of spotted owl habitat, monitoring of avian
 diseases, development and implementation of a delisting monitoring plan, and
 management of the barred owl. These actions are organized following the five
 listing factors described earlier.


 Organization of Revised Recovery Plan
 This Revised Recovery Plan is organized into four main sections with supporting
 appendices and retains the structure of the 2008 Plan. After Section I the
 Introduction, Section II gives a summary of recovery goals, objectives, and
 strategy. This section also gives an overview of how this recovery strategy for
 spotted owls fits within a broader ecosystem management approach. Section III
 describes recovery units, criteria, and the actions that are necessary to recover the
 species. These recovery actions are organized according to the five factors
 considered when a species is listed under section 4(a)(1) of the ESA. Section IV
 outlines the Plan’s implementation schedule and cost estimates.
 This Revised Recovery Plan also includes several appendices. These appendices
 provide background information, literature cited, a description of the spotted owl
 habitat modeling tool, and other important supporting information.




 x
Case 1:21-cv-00058-CL                      Document 16-1                  Filed 05/10/21               Page 257 of 631
        REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                                                   TABLE OF CONTENTS




                                              TABLE OF CONTENTS
 Executive Summary ........................................................................................................ vi
 I. Introduction............................................................................................................. I-1
 II. Recovery Goal, Objectives, Criteria, and Strategy ............................................ II-1
       Recovery Goal ..................................................................................................... II-1
       Recovery Objectives ........................................................................................... II-1
       Recovery Criteria ................................................................................................ II-1
       Recovery Strategy............................................................................................... II-2
           Development of Range-wide Habitat Modeling Framework................ II-2
       Barred Owl Management .................................................................................. II-4
       Monitoring and Research .................................................................................. II-4
           Monitoring of Spotted Owl Population Trend ........................................ II-4
           A Comprehensive Effort of Barred Owl Research and Monitoring ..... II-5
           Continued Habitat Monitoring .................................................................. II-5
           Inventory of Spotted Owl Distribution .................................................... II-5
           Explicit Consideration for Climate Change Mitigation Goals
           Consistent with Spotted Owl Recovery Actions ..................................... II-5
       Adaptive Management ...................................................................................... II-6
           Risk, Uncertainty and Changing Management ....................................... II-6
           What is Adaptive Management? ............................................................... II-6
           Goals and Steps in an Adaptive Management Process for the
           Spotted Owl .................................................................................................. II-8
       Habitat Conservation and Active Forest Restoration ................................. II-10
 III. Recovery Units, Criteria, and Actions ............................................................... III-1
       Recovery Units................................................................................................... III-1
       Recovery Criteria ............................................................................................... III-2
       Recovery Actions............................................................................................... III-3
           Northern Spotted Owl Recovery Implementation Oversight .............. III-4
           Monitoring and Inventory ......................................................................... III-4
           Climate Change and Forest Ecosystems.................................................. III-5
           Spotted Owls and Ecological Forestry ................................................... III-11
           Habitat Management in Moist Forests .................................................. III-17
           Habitat Management in Dry Forests ...................................................... III-20
           Spotted Owl Habitat Conservation on All Landscapes ...................... III-41
           Conserving Occupied and High Value Spotted Owl Habitat ............ III-42
           Post-fire Logging ...................................................................................... III-47
           Habitat Definitions ................................................................................... III-49
           Tribal Lands ............................................................................................... III-50
           State and Private Lands ........................................................................... III-51
           Diseases ...................................................................................................... III-54
           Predation .................................................................................................... III-55
           Barred Owl................................................................................................. III-62
           Post-delisting Monitoring ........................................................................ III-68
 IV. Implementation Schedule and Cost Estimates .................................................IV-1
 Appendix A.        Background .................................................................................... A-1
 Appendix B.        Threats ............................................................................................. B-1



 xi
Case 1:21-cv-00058-CL                       Document 16-1                  Filed 05/10/21               Page 258 of 631
        REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                                                    TABLE OF CONTENTS




 Appendix C.   Development of a Modeling Framework to Support Recovery
   Implementation and Habitat Conservation Planning ...................................... C-1
 Appendix D.   References Cited ............................................................................ D-1
 Appendix E.   Comments and Responses to Comments on the Draft Revised
   Recovery Plan......................................................................................................... E-1
 Appendix F.   Scientific Names for Common Names Used in the Text ...........F-1
 Appendix G.   Glossary of Terms .......................................................................... G-1
 Appendix H.   Contributors To The 2008 Recovery Plan .................................. H-5

                                                  LIST OF FIGURES

 Figure III-1. Flowchart of barred owl Recovery Actions. ....................................III-66
 Figure A-1. Physiographic provinces within the range of the spotted owl in the
        United States. ...................................................................................................A-3
 Figure C-1. Diagram of stepwise modeling process for developing and
        evaluating habitat conservation scenarios for the spotted owl. ............... C-5
 Figure C-2. Modeling regions used in development of relative habitat suitability
        models for the spotted owl. ......................................................................... C-13
 Figure C-3. Venn diagram of relationships among spotted owl nesting-roosting,
        foraging, and dispersal habitats. ................................................................. C-14
 Figure C-4. Example of the strength of selection (SOS) evaluation ................... C-32
 Figure C-5. Strength of Selection evaluation for all modeling regions. ............ C-39
 Figure C-6. Map depicting Relative Habitat Suitability from MaxEnt model.. C-43
 Figure C-7. Hypothetical relationship between total size of habitat conservation
        system and percentage of habitat value “captured.” ............................. C-45
 Figure C-8. Comparison of Zonation 40% (orange) and 50% (yellow) solutions on
        all land ownerships (left) and with Congressional Reserves prioritized
        (right). ............................................................................................................ C-48
 Figure C-9. Relationship between proportion of various land
        ownerships/categories included in a habitat conservation network and
        proportion of spotted owl habitat value included in the habitat
        conservation network. .................................................................................. C-50
 Figure C-10. Example Zonation output map of the Mount Ashland, OR, area,
        depicting 30 percent of habitat value in red on all lands (A) and on
        Federal lands only (B)................................................................................... C-53
 Figure C-11. HexSim event cycle for spotted owls............................................... C-58
 Figure C-12. Estimated spotted owl reproductive rates by stage class ............. C-64
 Figure C-13. Distribution of 852,000 simulated Year 1 dispersal distances ....... C-65
 Figure C-14. Model calibration: Comparison of simulated spotted owl
        population size (time step 50) to estimates based on field sampling in
        eight Demographic Study Areas................................................................. C-73
 Figure C-15. Model calibration: Comparison of natal dispersal distances of
        banded female spotted owls (N= 328) from Forsman et al. (2002) to
        simulated natal dispersal distances for female spotted owls in HexSim
        (N=850,000). ................................................................................................... C-74




 xii
Case 1:21-cv-00058-CL                   Document 16-1                Filed 05/10/21             Page 259 of 631
        REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                                           TABLE OF CONTENTS




 Figure C-16. Results of HexSim Round 1 model runs with five replicates each for
        “Without STVA” (barred owl) impacts and “With STVA” impacts for the
        spotted owl’s entire geographic range in the U.S..................................... C-81
 Figure C-17. Simulated Round 1 spotted owl population sizes in the Oregon
        Coast Ranges modeling region showing 1) current barred owl influence
        and 2) barred owl influence removed. ....................................................... C-81
 Figure C-18. Simulated Round 1 spotted owl population sizes in the Western
        Klamath modeling region showing 1) current barred owl influence, and
        2) barred owl influence removed. ............................................................... C-82
 Figure C-19. Comparison of percent population change (rangewide) between
        year 25 and year 250 under the scenarios in Rounds 2 and 3, with and
        without barred owl influence. .................................................................... C-83
 Figure C-20. Percentage of modeling regions whose simulated populations
        declined by more than 75% between years 25 and 250 (indication of
        extinction risk) under the scenarios in Rounds 2 and 3, with and without
        barred owl influence. .................................................................................... C-84

                                               LIST OF TABLES

 Table III-1. Summary of the forestry rules that provide spotted owl protections
         for California, Oregon and Washington ...................................................III-60
 Table IV-1. Implementation schedule and cost estimates. .................................. IV-4
 Table A-1. Spotted owl demographic parameters based on data from the spotted
         owl demographic study areas. ......................................................................A-5
 Table B-1. Spotted owl habitat loss on Federal lands resulting from harvest and
         natural disturbances from 1994/961 to 2006-71 (acres) .............................. B-3
 Table B-2. Estimated amount of spotted owl nesting and roosting habitat1 at the
         start of the Northwest Forest Plan (baseline 1994/962) and losses owing
         to harvest through 2006/72, by State and ownership................................ B-5
 Table B-3. Spotted owl nesting and roosting habitat loss from natural
         disturbances on non-federal lands from 1994/961 to 2006-71 (acres). .... B-7
 Table C-1. Pearson correlation coefficients for GNN structural variables used in
         modeling relative habitat suitability models for spotted owls. .............. C-18
 Table C-2. Local scale accuracy assessments (kappa coefficients) for individual
         species variables within stand species composition variable groupings
         used in applicable modeling regions. N/A = variable not in best models
         for modeling region. ..................................................................................... C-19
 Table C-3. Comparison of area and spotted owl location data within modeling
         regions and demographic study areas (DSAs). ........................................ C-21
 Table C-4. Sample size of spotted owl site center locations (1993-1999) by
         modeling region and the impact of various thinning distances (minimum
         allowable distance between site centers) on sample size. ....................... C-22
 Table C-5. Spotted owl nesting-roosting habitat variables for the northern Coast
         Ranges and Olympic Peninsula .................................................................. C-23
 Table C-6. Sample definitions of spotted owl nesting-roosting habitat based on
         variables and values from Table 5. ............................................................. C-24



 xiii
Case 1:21-cv-00058-CL                       Document 16-1                  Filed 05/10/21               Page 260 of 631
        REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                                                     TABLE OF CONTENTS




 Table C-7. Spotted owl foraging habitat variables for the northern Coast Ranges
        and Olympic Peninsula. ............................................................................... C-24
 Table C-8. Sample definitions of spotted owl foraging habitat based on variables
        and values from Table C7. ........................................................................... C-25
 Table C-9. Categories of candidate variables, variable names, and order of the . C-
        29
 Table Series C-10. Highest-ranking (best) Nesting/Roosting habitat (NR),
        foraging habitat (F), and full models for coastal Washington, Oregon and
        California modeling regions. ....................................................................... C-33
 Table C-11. Individual covariates and their contribution to full model............. C-34
 Table Series C-12. Nesting/Roosting habitat, foraging habitat, and full models for
        Western Cascades modeling regions. ........................................................ C-34
 Table C-13. Individual covariates and their contribution to full model............ C-35
 Table Series C-14. Nesting/Roosting habitat, foraging habitat, and full models for
        Eastern Cascades modeling regions. .......................................................... C-35
 Table C-15. Individual covariates and their contribution to full model............ C-36
 Table Series C-16. Nesting/Roosting habitat, foraging habitat, and full models
        for Klamath-Siskiyou Mountains and Interior California modeling
        regions. ........................................................................................................... C-36
 Table C-17. Individual covariates and their contribution to full model............ C-37
 Table C-18. Codes and descriptions of stand structural variables from GNN and
        compositional variables used in relative habitat suitability models. .... C-38
 Table C-19. Results from cross-validation tests, showing absolute values of
        differences (% classified by full model - % classified in cross-validated
        model) among modeling regions ................................................................ C-40
 Table C-20. Comparison of percentage of 1996 training sites versus test samples
        of 2006 spotted owl locations in 5 categories of Relative Habitat
        Suitability ....................................................................................................... C-41
 Table C-21. Comparison of area, percent of 1996 spotted owl sites used in model
        development, and percent of top 10% and 20% Zonation ranked habitat
        value for 10 spotted owl reserve scenarios. ............................................... C-51
 Table C-22. Proportion of relative habitat suitability (RHS) bins represented
        among various habitat conservation network scenarios. Many more
        Zonation (Zall and Zpub) scenarios are presented in this table than in the
        remainder of the document.. ....................................................................... C-52
 Table C-23. Spotted owl scenario traits and value categories.............................. C-61
 Table C-24. Estimated resource targets based on RHS values at 3,790 spotted owl
        locations.......................................................................................................... C-63
 Table C-25. Barred owl encounter probabilities estimated from Forsman et al.
        (2011) ............................................................................................................... C-66
 Table C-26. Spotted owl home range sizes used in population modeling. ....... C-68
 Table C-27. Estimated survival rates of spotted owl based on stage class, resource
        class, and barred owl effect ......................................................................... C-69
 Table C-28. Initial set of habitat conservation networks evaluated in population
        modeling Rounds 1-3. .................................................................................. C-79
 Table C-29. Barred owl encounter probabilities estimated from Forsman et al.
        (2011) ............................................................................................................... C-85


 xiv
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21   Page 261 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL




 Acronyms and Abbreviations
 BLM                U.S. Bureau of Land Management
 BOWG               Barred Owl Work Group
 CAL FIRE           California Department of Forestry and Fire Protection
 CDFG               California Department of Fish and Game
 CI                 confidence interval
 CO2                carbon dioxide
 dbh                diameter at breast height
 DCA                Designated Conservation Area
 DFLWG              Dry forest Landscape Work Group
 ENSO               El Niño-Southern Oscillation
 ESA                Endangered Species Act
 FEMAT              Forest Ecosystem Management Assessment Team
 FS                 U.S. Forest Service
 FWS                U.S. Fish and Wildlife Service
 HCA                Habitat Conservation Area
 HCP                Habitat Conservation Plan
 ISC                Interagency Scientific Committee
 KPWG               Klamath Province Work Group
 LRMP               Land and Resource Management Plan (for BLM and FS)
 LSR                Late-Successional Reserve
 MOCA               Managed Owl Conservation Area
 NPS                National Park Service
 NRF                Nesting/roosting and foraging
 NSO                Northern spotted owl
 NSOIT              Northern Spotted Owl Implementation Team
 NWFP               Northwest Forest Plan
 ODF                Oregon Department of Forestry
 PDO                Pacific Decadal Oscillation
 SE                 standard error
 SEI                Sustainable Ecosystems Institute
 SHA                Safe Harbor Agreement
 SOSEA              Spotted Owl Special Emphasis Areas
 TBD                to be determined
 USFWS              U.S. Fish and Wildlife Service (Service)
 USGS               U.S. Geological Survey
 WDNR               Washington Department of Natural Resources
 WNV                West Nile virus




 xv
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21   Page 262 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                         I. INTRODUCTION




   I. INTRODUCTION

 Development of This Revised Recovery Plan
 This Revised Recovery Plan builds extensively on the 1992 Draft Recovery Plan
 for the Northern Spotted Owl (USFWS 1992b), the 1994 NWFP (USDA and USDI
 1994a, b), and the 2008 Recovery Plan for the Northern Spotted Owl (USFWS
 2008b).
 In 1993, President Clinton announced the NWFP which was intended to serve
 three roles: (1) a program to manage forests to achieve both sustainable timber
 production and protection of biological diversity; (2) a system for coordinating
 Federal agency implementation of the forest management efforts and receiving
 advice from non-federal interests; and (3) an initiative for providing economic
 assistance for those individuals and communities who were adversely affected
 by the reduction in the timber program. The 1994 NWFP signaled a unique
 approach to Federal land management in that it sought to embody (Pipkin 1998):
       1. A shift to an ecosystem approach that crosses jurisdictional boundaries;
       2. Active and meaningful public participation;
       3. A balancing of commodity production and ecosystem viability;
       4. Increased adaptive management efforts that support reevaluation and
          adjustments based on science;
       5. A commitment to improved interagency processes; and
       6. Federal agencies sharing responsibility for the implementation of a set of
          standards and guidelines for managing a common resource.
 Due to its broad, over-arching nature and comprehensive scientific information,
 the 1994 NWFP was widely viewed as the Federal government’s contribution to
 the recovery of the spotted owl since it contained the information used to
 develop the draft 1992 Northern Spotted Owl Recovery Plan. The NWFP was
 directly incorporated into 4 National Forest land and resource management
 plans (LRMPs) and amended the LRMPs or resource management plans (RMPs)
 that guide the management of each of the 15 National Forests and 6 Bureau of
 Land Management (BLM) Districts across the range of the spotted owl. These
 plans adopted a series of reserves and management guidelines that were
 intended to protect spotted owls and their habitat as well as other species.
 As time passed, the public and land managers expressed a desire for a spotted
 owl recovery plan that explicitly outlined and described the management actions
 and habitat needs of the species. The U.S. Fish and Wildlife Service (Service)
 responded by publishing in May, 2008, the Recovery Plan for the Northern
 Spotted Owl, which was created after 2 years of scientific meetings, peer review,
 input from a wide variety of experts and more than 70,000 public comments.



 I-1
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21   Page 263 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                         I. INTRODUCTION




 The 2008 Recovery Plan identified two predominant threats: increasing
 competition from barred owls, and habitat loss from timber harvest and fire. The
 main elements of the 2008 Recovery Plan included: (1) a network of conservation
 areas on Federal lands west of the Cascade Crest; (2) a new approach to habitat
 management on Federal lands east of the Cascade Crest that maintains spotted
 owl habitat in a fire-prone landscape; (3) barred owl removal experiments; and
 (4) maintenance of substantially all older forests on Federal lands west of the
 Cascade Crest to reduce spotted owl and barred owl competitive interactions as
 we evaluate barred owl management options.
 In June 2008, the Service received reviews of the 2008 Recovery Plan from the
 American Ornithologists’ Union, Society for Conservation Biology and The
 Wildlife Society. These scientific peer reviews were consistent in their
 comments, noting that the recovery plan provided a “solid conceptual
 framework for recovery.” However, the comments were critical of several key
 aspects of the 2008 Recovery Plan, particularly addressing threats posed by
 habitat loss from fire and concerns regarding the adequacy of reserves and their
 management.
 Both the 2008 Recovery Plan and the 2008 revised critical habitat designation for
 the northern spotted owl, which is based on the 2008 Recovery Plan, were
 challenged in court, Carpenters’ Industrial Council v. Salazar, 1:08-cv-01409-EGS
 (D.D.C.). In addition, on December 15, 2008, the Inspector General of the
 Department of the Interior issued a report entitled “Investigative Report of the
 Endangered Species Act and the Conflict between Science and Policy,” which
 concluded that the integrity of the agency decision-making process for the 2008
 Recovery Plan was potentially jeopardized by improper political influence. As a
 result, the Federal government filed a motion in the lawsuit for remand of the
 2008 Recovery Plan and the 2008 critical habitat designation. On September 1,
 2010, the Court issued an opinion remanding the 2008 Recovery Plan to the
 Service for issuance of a revised recovery plan within nine months. On May 6,
 2011, the Court granted our request for a 30-day extension to allow time to
 consider the comments we received on Appendix C, which describes the
 modeling process, during an additional 30-day comment period. This Revised
 Recovery Plan is the result of the process to consider revisions to the 2008
 Recovery Plan.
 This Revised Recovery Plan is based on the best scientific information available,
 addressing the scientific peer reviewers’ comments and including more recent
 scientific information involving climate change and habitat modeling. This
 Revised Recovery Plan focuses largely on five topics:
       1. Conservation of spotted owl sites and high value spotted owl habitat;
       2. Ecological forestry and active forest restoration to meet the challenges of
          climate change and altered ecological processes;
       3. The threat posed by barred owls and management options to address it;
       4. The potential need for State and private lands to contribute to spotted
          owl recovery in certain areas; and


 I-2
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21   Page 264 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                         I. INTRODUCTION




       5. Completion of a habitat modeling framework as an informational tool to
          better enable future land management decisions.
 While this document retains some aspects of the 2008 Recovery Plan such as the
 strategy to assess and address threats from the barred owl and support for forest
 restoration treatments, it presents the most comprehensive, up-to-date
 evaluation of spotted owl science, conservation needs and management
 alternatives. With it, the Service seeks to engage Federal, State and private
 landowners in developing a comprehensive, landscape-level approach that
 furthers the recovery of the spotted owl.
 The following is a chronology of the process involved in writing this Revised
 Recovery Plan.
          September 2010: 2010 Draft Revised Recovery Plan released for public
           comment and scientific peer review.
          Fall, 2010: Service holds eight stakeholder briefings and workshops
           regarding development of the habitat modeling tool.
          October 2010: Service posts to website a map depicting the results of the
           first two steps of the modeling tool.
          December 2010: Service posts summary results of the third step of the
           modeling tool.
          November 15, 2010: public comment period closes, but is extended until
           December 15, 2010.
          April 22, 2011: 30-day public comment period opened for review of and
           comment on updated spotted owl habitat modeling information
           contained in draft Appendix C.


 Recovery Planning and Timeframes
 The Endangered Species Act of 1973, as amended (16 USC 1531 et seq.)(ESA),
 establishes policies and procedures for identifying and conserving species of
 plants and wildlife that are endangered or threatened with extinction. To help
 identify and guide species recovery efforts, section 4(f) of the ESA directs the
 Secretary of the Interior to develop and implement recovery plans for listed
 species. These plans are to include:
       1. A description of site-specific management actions necessary for
          conservation and survival of the species;
       2. Objective, measurable criteria that, when met, will allow the species to be
          delisted; and
       3. Estimates of the time and funding required to achieve the plan’s goals
          and intermediate steps.
 Recovery plans are not regulatory documents; rather, they are created by the Service
 as guidance to bring about recovery and establish criteria to be used in


 I-3
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21   Page 265 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                         I. INTRODUCTION




 evaluating when recovery has been achieved. There may be many paths to
 recover a species. Recovering a wide-ranging species takes time and significant
 effort from a multitude of entities. Recovering a species is a dynamic process,
 and judging when a species is recovered requires an adaptive management
 approach that is sensitive to the best available information and risk tolerances.
 Given the adaptive nature of this iterative process, recovery may be achieved
 without fully following the guidance provided in this Revised Recovery Plan.


 Recovery Plan Objectives, Criteria, and Actions
 The ultimate goal of this Revised Recovery Plan is to recover the spotted owl so
 that protections afforded by the ESA are no longer necessary, allowing us to
 delist the species. Its objectives describe a scenario in which the spotted owl’s
 population is stable or increasing, well-distributed, and affected by manageable
 threats. To meet this goal and these objectives, interim expectations are defined
 to guide us as we learn more about the multiple uncertainties surrounding this
 species.
 This Revised Recovery Plan was developed using the best scientific information
 available and a “step-down” approach of objectives, criteria and actions.
 Recovery objectives are broad statements that describe the conditions under
 which the Service would consider the spotted owl to be recovered. Recovery
 criteria serve as objective, measurable guidelines to assist in determining when
 an endangered species has recovered to the point that it may be downlisted to
 threatened, or that the protections afforded by the ESA are no longer necessary
 and the species may be delisted. Recovery actions are the Service’s
 recommendations to guide the activities needed to accomplish the recovery
 criteria. Recovery actions are recommended throughout the U.S. range of the
 spotted owl and are designed to address the specific threats identified in this
 Revised Recovery Plan. Implementation of the full suite of recovery actions will
 involve participation from the States, Federal agencies, non-federal landowners
 and the public.
 The recovery criteria and actions are described at the beginning of this Revised
 Recovery Plan. Information concerning the spotted owl’s biology is in Appendix
 A, and a description of the threats to the spotted owl is presented in Appendix B.


 Five-year Status Reviews
 A 5-year review of a listed species is required by section 4(c)(2) of the ESA, and
 considers all new available information concerning the population status of the
 species and the threats that affect it. This process can serve as an integral
 component of tracking recovery implementation, updating scientific
 understanding and evaluating status of the species. The Service conducts these
 periodic reviews to ensure the listing classification of a species as threatened or
 endangered is accurate. A 5-year status review considers the best scientific and
 commercial information that has become available since the original listing


 I-4
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21   Page 266 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                          I. INTRODUCTION




 determination or last review such as: species biology, habitat conditions,
 conservation measures, threat status and trends, and any other new information.
 The Service publishes a notice in the Federal Register announcing the initiation
 of these reviews and provides the public an opportunity to submit relevant
 information regarding the species and its threats.
 A 5-year review is intended to indicate whether a change in a species listing
 classification is warranted. Changes in classification recommended in a 5-year
 review could include delisting, reclassification from threatened to endangered
 (i.e., uplisting), reclassification from endangered to threatened (i.e., downlisting),
 or no change is warranted at this time. The 5-year review does not involve rule-
 making, so no change to a species classification is made at the time a review is
 completed. If a change is recommended in the completed review, the Service
 would need to initiate a separate rule-making process to propose the change.


 Delisting Process
 When sufficient progress toward recovery has been made, a separate effort will
 assess the spotted owl’s status in relation to the five listing factors found in
 section 4(a)(1) of the ESA to determine whether delisting is appropriate (see
 Executive Summary). A change in status (downlisting or delisting) requires a
 separate rule-making process based on an analysis of the same five factors
 (referred to as the listing factors) considered in the listing of a species, as
 described in section 4(a)(1) of the ESA. These include:
       A. The present or threatened destruction, modification, or curtailment of its
          habitat or range;
       B. Overutilization for commercial, recreational, scientific, or educational
          purposes;
       C. Disease or predation;
       D. The inadequacy of existing regulatory mechanisms;
       E. Other natural or manmade factors affecting its continued existence.
 This subsequent review may be initiated without all of the recovery criteria in
 this Revised Recovery Plan having been fully met. For example, one or more
 criteria may have been exceeded, while other criteria may not have been fully
 accomplished. In this instance, the Service may judge that, overall, the threats
 have been minimized sufficiently and the species’ population health is robust
 enough to be considered for delisting. If sufficient progress toward recovery has
 not been made, the spotted owl may retain its current status. If the spotted owl’s
 condition deteriorates, it may be necessary to change its status to “endangered.”
 New recovery opportunities or scientific information may arise that were
 unknown at the time this Revised Recovery Plan was created. New opportunities
 may encompass more effective means of achieving recovery or measuring
 recovery. In addition, new information may alter the extent to which criteria
 need to be met for recognizing recovery of the species. Conversely, new
 information may result in new challenges, and achieving recovery may be more
 difficult than we now believe.

 I-5
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21   Page 267 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                          I. INTRODUCTION




 Assumptions Made in Drafting the Revised Recovery
 Plan
 There are numerous land management plans and strategies being implemented
 to help recover the spotted owl. This Revised Recovery Plan is not meant to
 negate or supplant these other plans. However, these plans may be subject to
                                 change, so this Revised Recovery Plan is meant to
  Implementation of the full     be a stand-alone document that describes steps
  suite of recovery actions will necessary to recover the spotted owl. The
  involve participation from the recommendations described in the Revised
  States, Federal agencies, non- Recovery Plan are meant to be successful on their
  federal landowners and the     own; that is, they are not dependent on the
  public.                        continuance of any other conservation or
                                 management plan to be successful, unless
                                 specifically noted.


 Listing History and Recovery Priority
 The spotted owl was listed as threatened on June 26, 1990. On a scale of 1C
 (highest) to 18 (lowest) (USFWS 1983a, b), the Service recovery priority number
 for the spotted owl is 12C. We assigned this number per our guidelines for the
 following reasons: the spotted owl faces a
 “moderate” degree of threat which equates to a          The spotted owl was listed in
 continual population decline and threat to its          1990 as a result of
 habitat, although extinction is not imminent. It        widespread loss and adverse
 received a “low recovery potential” because there is modification of spotted owl
 uncertainty regarding our ability to alleviate the      habitat across its entire range
 barred owl impacts to spotted owls and the              and the inadequacy of
 techniques are still experimental; and because of the existing regulatory
 spotted owl’s taxonomic status as a subspecies and      mechanisms to conserve the
                                                         spotted owl.
 inherent conflicts with development, construction,
 or other economic activity given the economic value
 of older forest spotted owl habitat (USFWS 1983a,
 b). Despite the definitions that led us to a 12C Recovery priority number, the
 Service is optimistic regarding the spotted owl’s potential for recovery if
 immediate challenges such as barred owls are managed.


 Reasons for Listing and Assessment of Threats
 The spotted owl was listed as threatened throughout its range “due to loss and
 adverse modification of spotted owl habitat as a result of timber harvesting and
 exacerbated by catastrophic events such as fire, volcanic eruption, and wind
 storms” (USFWS 1990b:26114). More specifically, threats to the spotted owl
 included low populations, declining populations, limited habitat, declining


 I-6
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21   Page 268 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                         I. INTRODUCTION




 habitat, inadequate distribution of habitat or populations, isolation of
 populations within physiographic provinces, predation and competition, lack of
 coordinated conservation measures, inadequacy of regulatory mechanisms and
 vulnerability to natural disturbance (USFWS 1992b). These threats were
 characterized for each province as severe, moderate, low or unknown (USFWS
 1992b). The range of the spotted owl is divided into 12 physiographic provinces
 from Canada to northern California and from the Pacific Coast to the eastern
 Cascades (see Appendix A, Figure A-1). Declining habitat was recognized as a
 severe or moderate threat to the spotted owl throughout its range, isolation of
 populations was identified as a severe or moderate threat in 11 provinces, and a
 decline in population was a severe or moderate threat in 10 provinces. Together,
 these three factors represented the greatest concerns about range-wide
 conservation of the spotted owl. Limited habitat was considered a severe or
 moderate threat in nine provinces, and low populations was a severe or
 moderate concern in eight provinces, suggesting that these factors were also a
 concern throughout the majority of the spotted owl’s range. Vulnerability to
 natural disturbances was rated as low in five provinces.
 The Service conducted a 5-year review of the spotted owl in 2004 (USFWS
 2004b), based in part on the content of an independent scientific evaluation of the
 status of the spotted owl (Courtney et al. 2004) performed under contract with
 the Service. For that evaluation, an assessment was conducted of how the threats
 described in 1990 might have changed by 2004. Some of the key ideas relative to
 threats identified in 2004 were: (1) “Although we are certain that current harvest
 effects are reduced, and that past harvest is also probably having a reduced effect
 now as compared to 1990, we are still unable to fully evaluate the current levels
 of threat posed by harvest because of the potential for lag effects” (Courtney and
 Gutiérrez 2004:11-7); (2) “Currently the primary source of habitat loss is
 catastrophic wildfire, although the total amount of habitat affected by wildfires
 has been small” (Courtney and Gutiérrez 2004:11-8); and (3) “We are convinced
 that Barred Owls are having a negative impact on Spotted Owls at least in some
 areas” (Gutiérrez et al. 2004:7-43) and “there are no grounds for optimistic views
 suggesting that Barred Owl impacts on Northern Spotted Owls have been
 already fully realized” (Gutiérrez et al. 2004:7-38).
 On June 1, 2006, we convened a meeting of seven experts to help identify the
 most current threats facing the species. Six of the seven were experts on the
 biology of the spotted owl, and a seventh was an expert on fire ecology. The
 workshop was conducted as a modified Delphi expert panel in which the seven
 experts scored the severity of threat categories. The baseline assumption of this
 meeting was that existing habitat conservation strategies (e.g., the NWFP) would
 be in place. With that assumption, the experts identified and ranked threats to
 the spotted owl. The 2007 Recovery Team then had an opportunity to interact
 with them to discuss their individual rankings and thoughts on spotted owl
 threats. The experts re-ranked the threats if they felt this was relevant given the
 substance of the discussion.
 These experts identified past habitat loss, current habitat loss, and competition
 from barred owls as the most pressing threats to the spotted owl, even though

 I-7
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21   Page 269 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                         I. INTRODUCTION




 timber harvest recently has been greatly reduced on Federal lands. They noted
 that evidence of these three threats is presented in the scientific literature. The
 range of threat scores made by the individual experts was narrowest for barred
 owl competition and slightly greater for habitat threats, indicating that there was
 more agreement about the threat from barred owls. The experts identified
 disease and the effect of climate change on vegetation as potential and more
 uncertain future threats.
 The experts also ranked the threats by importance in each province. Among the
 12 physiographic provinces, the more fire-prone provinces (Eastern Washington
 Cascades and Eastern Oregon Cascades, California Cascades, Oregon and
 California Klamath) scored high on threats from ongoing habitat loss as a result
 of wildfire and the effects of fire exclusion on vegetation change. West-side
 provinces (Western Washington Cascades and Western Oregon Cascades,
 Western Washington Lowlands, Olympic Peninsula, and Oregon Coast Range)
 generally scored high on threats from the negative effects of habitat
 fragmentation and ongoing habitat loss as a result of timber harvest. The
 province with the fewest number of threats was Western Oregon Cascades, and
 the provinces with the greatest number of threats were the Oregon Klamath and
 the Willamette Valley. For a more complete description of the threats, see
 Appendix B.


 Barred Owls
 It is the Service’s position that the threat from barred owls is extremely pressing
                                  and complex, requiring immediate consideration.
                                  Barred owls have been found in all areas where
  The workshop panel
                                  surveys have been conducted for spotted owls. In
  unanimously identified past
                                  addition, barred owls inhabit all forested areas
  habitat loss, current habitat
  loss, and competition from
                                  throughout Washington, Oregon, and northern
  barred owls as the most-        California where nesting opportunities exist,
  pressing threats to the         including areas outside of the specific range of the
  spotted owl, even though        spotted owl (Kelly and Forsman 2003, Buchanan
  timber harvest recently has     2005, Gutiérrez et al. 1995, 2007, Livezey 2009a).
  been greatly reduced on         Consequently, the Service assumes barred owls
  Federal lands.                  now occur at some level in all areas used now or in
                                  the past by spotted owls.
                               Addressing the threats associated with past and
 current habitat loss must be conducted simultaneously with addressing the
 threats from barred owls. Addressing the threat from habitat loss is relatively
 straightforward with predictable results. However, addressing a large-scale
 threat of one raptor on another, closely related raptor has many uncertainties.
 At this time, the long-term removal of significant numbers of barred owls, along
 with a suite of other recovery actions, will be assessed as a possible approach to
 recover the spotted owl. Before considering whether to fund and fully
 implement such an action, however, the Service needs to be confident this


 I-8
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21   Page 270 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                         I. INTRODUCTION




 removal would benefit spotted owls. The Service is currently developing a draft
 Environmental Impact Statement to assess the effects of barred owl removal
 experiments proposed in this Revised Recovery Plan.
 Because barred owls compete with spotted owls for habitat and resources for
 breeding, feeding and sheltering, ongoing loss of habitat has the potential to
 intensify the competition by reducing the total amount of these resources
 available to the spotted owl and bringing barred owls into closer proximity with
 the spotted owl. In order to reduce or not increase this potential competitive
 pressure while the threat from barred owls is being addressed, this Revised
 Recovery Plan now recommends conserving and restoring older, multi-layered
 forests across the range of the spotted owl.


 Habitat Management
 In addition to addressing the barred owl threat, the Service agrees with scientific
 experts that it is necessary to conserve the highest value spotted owl habitat to
 address the key threats. The 2008 Recovery Plan recommended establishing
 Managed Owl Conservation Areas (MOCAs) on Federal lands to provide the
 important habitat needed for the species to recover over the long-term. The
 Service is not making this recommendation in this Revised Recovery Plan.
 Instead, we rely on the habitat conservation network of the NWFP, in addition to
 other habitat conservation recommendations contained within this Revised
 Recovery Plan. In addition, we have completed a range-wide, multi-step habitat
 modeling tool, described in Appendix C, that will help evaluate and inform the
 Service’s designation of critical habitat, and the development of future land
 management plans by Federal land managers, and the consideration of
 management options by State, Tribal, or private landowners as recommended by
 this Revised Recovery Plan.
 In addition, given the continued decline of the species, the apparent increase in
 severity of the threat from barred owls, and information indicating a recent loss
 of genetic diversity for the species, this Revised Recovery Plan also recommends
 retaining more occupied spotted owl sites and unoccupied, high value spotted
 owl habitat on all lands. Vegetation management actions that may have short-
 term impacts but are potentially beneficial to occupied spotted owl sites in the
 long-term meet the goals of ecosystem conservation. Such actions may include
 silvicultural treatments that promote ecological restoration and are expected to
 reduce future losses of spotted owl habitat and improve overall forest ecosystem
 resilience to climate change, which should result in more habitat retained on the
 landscape for longer periods of time.
 In the more disturbance-prone provinces on the east side of the Cascade
 Mountains and in the Klamath Province, the Dry Forest Landscape and Klamath
 Province Work Groups (these are recovery implementation teams established as
 recommended by the 2008 Recovery Plan) are working to develop strategies that
 incorporate the dynamic natural disturbance regime in a manner that provides
 for long-term ecological sustainability through the restoration of ecological


 I-9
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21   Page 271 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                         I. INTRODUCTION




 processes while conserving spotted owl habitat over the long-term. Some land
 management units, such as the Okanagan-Wenatchee National Forest, have
 published such strategies (USDA 2010).




 I-10
Case 1:21-cv-00058-CL                Document 16-1      Filed 05/10/21             Page 272 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   II. RECOVERY GOAL, OBJECTIVES, CRITERIA AND STRATEGY




 II. RECOVERY GOAL, OBJECTIVES, CRITERIA,
     AND STRATEGY


 Recovery Goal
 The long-term goal of this recovery plan is to improve the status of the spotted
 owl so it can be removed from protection under the ESA.


 Recovery Objectives
 The objectives of this Revised Recovery Plan are:
        1. Spotted owl populations are sufficiently large and distributed such that
           the species no longer requires listing under the ESA;
        2. Adequate habitat is available for spotted owls and will continue to exist
           to allow the species to survive without the protection of the ESA; and
        3. The effects of threats have been reduced or eliminated such that spotted
           owl populations are stable or increasing and spotted owls are unlikely to
           become threatened again in the foreseeable future.


 Recovery Criteria
 There are four recovery criteria in this Revised Recovery Plan. Recovery criteria
 are measurable, achievable goals that we believe will result from implementation
 of the recovery actions in this Revised Recovery Plan. Achievement of these
 criteria will take time and is intended to be measured over the life of the plan,
 not on a short-term basis and should not be considered near-term
 recommendations. This plan is designed to meet these criteria at which time the
 Service will make a decision about whether to propose delisting the spotted owl.
 Not all recovery actions need to be implemented and not all recovery criteria
 need to be fully achieved for the Service to consider delisting.
 Recovery Criterion 1 - Stable Population Trend: The overall population trend
 of spotted owls throughout the range is stable or increasing over 10 years, as
 measured by a statistically-reliable monitoring effort.
 Recovery Criterion 2 – Adequate Population Distribution: Spotted owl
 subpopulations within each province (i.e., recovery unit) (excluding the
 Willamette Valley Province) achieve viability, as informed by the HexSim
 population model or some other appropriate quantitative measure.
 Recovery Criterion 3 – Continued Maintenance and Recruitment of Spotted
 Owl Habitat: The future range-wide trend in spotted owl nesting/roosting and


 II-1
Case 1:21-cv-00058-CL                Document 16-1      Filed 05/10/21             Page 273 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   II. RECOVERY GOAL, OBJECTIVES, CRITERIA AND STRATEGY




 foraging (NRF) habitat is stable or increasing throughout the range, from the
 date of Revised Recovery Plan approval, as measured by effectiveness
 monitoring efforts or other reliable habitat monitoring programs.
 Recovery Criterion 4 – Post-delisting Monitoring: To monitor the continued
 stability of the recovered spotted owl, a post-delisting monitoring plan has been
 developed and is ready for implementation within the States of Washington,
 Oregon, and California (as required by section 4(g)(1) of the ESA).


 Recovery Strategy
 Currently, the most important range-wide threats to the spotted owl are
 competition with barred owls, ongoing loss of spotted owl habitat as a result of
 timber harvest, loss or modification of habitat from uncharacteristic wildfire, and
 loss of amount and distribution of spotted owl habitat as a result of past activities
 and disturbances. To address these threats, this recovery strategy includes five
 basic steps:
        1.   Development of a range-wide habitat modeling framework;
        2.   Barred owl management;
        3.   Monitoring and research;
        4.   Adaptive management; and
        5.   Habitat conservation and active forest restoration.
 These five steps are described in detail below.


 Development of Range-wide Habitat Modeling
 Framework
 The first step in this recovery strategy is to develop a state-of-the-science
 modeling framework for evaluating spotted owl habitat and populations.
 Scientific peer reviewers were critical of the 2008 Recovery Plan’s MOCA reserve
 strategy and the general lack of updated habitat modeling capacity. The Service
 agreed with this concern; the MOCA recommendation is not contained in this
 Revised Recovery Plan.
 When listed as threatened in 1990 (USFWS 1990), habitat loss and fragmentation
 of old-growth forest were identified as major factors contributing to declines in
 spotted owl populations. As older forest became reduced to smaller and more
 isolated patches, the ability of spotted owls to successfully disperse and establish
 territories was reduced (Lamberson et al. 1992). Lamberson et al. (1992) identified
 that there appeared to be a sharp threshold in the amount of habitat below which
 spotted owl population viability plummeted. In order to promote spotted owl
 recovery, earlier plans including the 1992 Draft Recovery Plan for the Northern
 Spotted Owl (USFWS 1992) and the Northwest Forest Plan (USDA and USDI
 1994) established spotted owl habitat reserve networks to promote species
 recovery. The goal of these conservation reserves was to achieve a high
 likelihood of long-term persistence while minimizing impacts on resources with

 II-2
Case 1:21-cv-00058-CL                Document 16-1      Filed 05/10/21             Page 274 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   II. RECOVERY GOAL, OBJECTIVES, CRITERIA AND STRATEGY




 economic value. For territorial species such as the spotted owl, Lamberson et al.
 (1994) concluded that size, spacing and shape of reserved areas all had strong
 influence on population persistence, and reserves that could support a minimum
 of 20 spotted owl territories were more likely to maintain spotted owl
 populations than smaller reserves. They also found that juvenile dispersal was
 facilitated in areas large enough to support at least 20 spotted owl territories. In
 addition to size, spacing between reserves had a strong influence on successful
 dispersal (Lamberson et al. 1992). Forsman et al. (2002) reported dispersal
 distances of 1,475 spotted owls in Oregon and Washington for 1985–1996.
 Median maximum dispersal distance (the straight-line distance between the natal
 site and the farthest location) for radio-marked juvenile male spotted owls was
 12.7 miles, and that of female spotted owls was 17.2 miles (Forsman et al. 2002:
 Table 2). Dispersal data and other studies on the amount and configuration of
 habitat necessary to sustain spotted owls provided the foundation for developing
 previous spotted owl habitat reserve systems.
 Although we are not recommending a new habitat conservation network, we
 recommend utilizing the best available information, including modeling data, to
 evaluate and refine such a network that will continue to support the recovery of
 the spotted owl. The NWFP currently provides a network of reserve land use
 allocations that protects habitat for late-successional forest species, including the
 demographic and dispersal needs of the spotted owl. Anthony et al. (2006) and
 Forsman et al. (2011) have reported that demographic rates for spotted owls on
 long-term Federal monitoring areas that contained late-successional reserves
 were higher than those from other long-term study areas. We believe a habitat
 conservation network designed using the best available science is necessary to
 recover the spotted owl. The NWFP reserve network, in addition to other habitat
 conservation recommendations in this Revised Recovery Plan (e.g., Recovery
 Actions 10, 32 and 6), meets that need in the near term until the Forest Service
 and BLM revise their respective management plans. We recommend that any
 future revisions in Federal land management plans take into account the need for
 appropriately spaced, large habitat conservation areas for spotted owls. The
 upcoming critical habitat revision process will help identify whether any
 additional areas or adjustments to that network are warranted.
 Therefore, we recommend continued application of the reserve network of the
 NWFP until the 2008 designated spotted owl critical habitat is revised and/or the
 land management agencies amend their land management plans taking into
 account the guidance in this Revised Recovery Plan. We have developed a
 modeling framework that can provide information for numerous spotted owl
 recovery actions and management decisions, including revisions to the spotted
 owl critical habitat designation. This spatially-explicit modeling effort is
 designed to allow for a more in-depth evaluation of various habitat features that
 affect the distribution of spotted owl territories and the factors influencing
 spotted owl populations. Different land management scenarios can then be
 evaluated for their relative potential contribution to spotted owl recovery. This
 modeling effort is described in detail in Appendix C. The Service hopes this
 modeling framework or similar approaches will be used by Federal, State, and


 II-3
Case 1:21-cv-00058-CL                Document 16-1      Filed 05/10/21             Page 275 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   II. RECOVERY GOAL, OBJECTIVES, CRITERIA AND STRATEGY




 private scientists to make better informed decisions concerning what areas
 should be conserved for spotted owls.


 Barred Owl Management
 The second step in this recovery strategy is to move forward with a scientific
 evaluation of potential management options to reduce the impact of barred owls
 on spotted owls. Barred owls pose perhaps the most significant short-term threat
 to spotted owl recovery. This threat is better understood now than when the
 spotted owl was listed. Barred owls have reduced spotted owl site occupancy,
 reproduction, and survival. Because the abundance of barred owls continues to
 increase, effectively addressing this threat depends on initiating action as soon as
 possible. The recovery actions address research involving the competition
 between spotted and barred owls, experimental control of barred owls and, if
 recommended by research, management of barred owls. Discussion of the
 barred owl threat occurs throughout this document, especially in Listing Factor E
 and Appendix B.


 Monitoring and Research
 The third step in this recovery strategy is to continue implementing a robust
 monitoring and research program for the spotted owl. This Revised Recovery
 Plan recommends activities be implemented to track progress toward recovery,
 to inform changes in recovery actions by a process of adaptive management, and
 ultimately to help determine when delisting is appropriate. The following
 primary elements of this strategy will provide information required to evaluate
 progress toward the Recovery Criteria. The monitoring and research results can
 be considered within the 5-year review process which is required under the ESA.


 Monitoring of Spotted Owl Population Trend
 Currently, this monitoring is done within a network of demographic study areas,
 but it may be possible to monitor trends using other reliable methods.
 Recognizing that the demographic monitoring efforts are costly, it is
 recommended that, in the absence of another method that would provide reliable
 trend data at an improved cost-effectiveness, these existing studies should be
 continued while other methods are piloted and tested. The current demographic
 studies provide region-specific demographic data that provide the basis for
 many of the current and proposed studies of spotted owl ecology. Also, because
 monitoring in the demographic study areas has been ongoing for approximately
 two decades, the data from these efforts allow trend estimates in the near-term
 that would not be available for a considerable length of time if new methods
 were implemented.




 II-4
Case 1:21-cv-00058-CL                Document 16-1      Filed 05/10/21             Page 276 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   II. RECOVERY GOAL, OBJECTIVES, CRITERIA AND STRATEGY




 A Comprehensive Effort of Barred Owl Research and
 Monitoring
 This is needed to experimentally determine the effects of barred owls on spotted
 owls and to incorporate this information into management to reduce negative
 effects to a level that would promote spotted owl recovery.
 Given the immediacy of the barred owl threat, the continuation of monitoring in
 the demographic study areas provides a timely opportunity to integrate barred
 owl removal experiments to assess any demographic response of spotted owls to
 removal of barred owls. Assessing the demographic response will help the
 Service determine whether the effects of this threat could be reduced or
 eliminated by a larger-scale control program.


 Continued Habitat Monitoring
 The Effectiveness Monitoring program initiated by the NWFP includes tracking
 the status and trends of spotted owl habitat (Davis and Lint 2005). This
 monitoring program will allow us to assess progress towards meeting Recovery
 Criterion 3: Continued Maintenance and Recruitment of Spotted Owl Habitat
 and help the Service determine whether the threat of habitat loss has been
 reduced or eliminated such that spotted owls are unlikely to become threatened
 again in the foreseeable future.


 Inventory of Spotted Owl Distribution
 The recovery of the spotted owl is predicated on maintaining the current
 rangewide distribution of the species within each of the 12 provinces (see
 Recovery Unit discussion). When trend data indicate that populations are stable
 or increasing in the provinces as specified in Recovery Criterion 1, sampling
 should also be considered to evaluate spotted owl distribution in all provinces.


 Explicit Consideration for Climate Change Mitigation
 Goals Consistent with Spotted Owl Recovery Actions
 There is significant overlap between many of the spotted owl recovery goals
 described in this Revised Recovery Plan and opportunities to mitigate impacts
 due to climate change. The Service is applying Secretarial Order No. 3289:
 Addressing the Impacts of Climate Change on America’s Water, Land, and Other
 Natural and Cultural Resources into our forest management activities. This
 Secretarial Order directs DOI agencies to analyze potential climate change
 impacts when undertaking long-range planning exercises, developing multi-year
 management plans, and making major decisions regarding potential use of
 resources under the Service’s purview. This direction applies to this Revised



 II-5
Case 1:21-cv-00058-CL                Document 16-1      Filed 05/10/21             Page 277 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   II. RECOVERY GOAL, OBJECTIVES, CRITERIA AND STRATEGY




 Recovery Plan, which includes a detailed treatment of climate change and its
 potential impact on spotted owl recovery.


 Adaptive Management
 Risk, Uncertainty and Changing Management
 When writing a recovery plan, the Service must use the best scientific
 information available. However, the information available rarely addresses all of
 the questions at hand, meaning there is usually some degree of uncertainty.
 Hence, recovery plans include an element of risk management (especially for
 wide-ranging species which face a multitude of threats) because the Service must
 make recommendations and decisions in the face of incomplete information and
 uncertainty.
 In the face of significant scientific uncertainty, we propose aggressive strategies
 to address the threats from habitat loss, barred owls and climate change. It is
 understood that this Revised Recovery Plan’s expression of risk, as embodied by
 the recovery strategy and actions, may not match the risk tolerance of every
 interested party. However, it is the conclusion of the Service that the actions in
 this Revised Recovery Plan are necessary to achieve the plan’s goal for the
 conservation and survival of the species.
 In order to deal with uncertainty and risk the Service will employ an active
 program of adaptive management. Adaptive management includes identifying
 areas of uncertainty and risk, implementing a research and monitoring approach
 to clarify these areas, and making decisions to change management direction that
 is not working while still maintaining management flexibility (see Thomas et al.
 1990, USFWS 1992b). Where possible, the implementation of the recovery actions
 included within this Revised Recovery Plan should be designed in a manner that
 provides feedback on the efficacy of management actions such that the design of
 future actions can be improved.


 What is Adaptive Management?
 Adaptive management is a systematic approach for improving resource
 management by learning from the results of explicit management policies and
 practices and applying that learning to future management decisions (Holling
 1978, Walters 1986, Gregory et al. 2006). This tool is useful when there is
 substantial uncertainty about appropriate strategies for managing natural
 resources. Although adaptive management is a form of “learning by doing,” its
 purposefulness and systematic approach distinguish it from learning by trial and
 error where management direction changes in the face of failed policies and
 actions (Stankey et al. 2005, Gregory et al. 2006). Bormann et al. (2007:187)




 II-6
Case 1:21-cv-00058-CL                Document 16-1      Filed 05/10/21             Page 278 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   II. RECOVERY GOAL, OBJECTIVES, CRITERIA AND STRATEGY




 provide a practical description of and purpose for adaptive management:
          “Adaptive management requires exploring alternative ways to
          meet management objectives, predicting the outcomes of
          alternatives based on what is known, implementing one—or if
          possible, more than one—of these alternatives, monitoring to learn
          which alternative best meets the management objectives, and then
          using results to update knowledge and adjust management
          actions. Adaptive management is not an end in itself, but a means
          to more effective decisions and enhanced benefits; thus, its true
          measure is in how well it helps meet environmental, social, and
          economic goals, adds to scientific knowledge, and reduces
          tensions among stakeholders.”
 Key components of adaptive management include: (1) treating management
 actions and policies as formal experiments that yield new information; (2)
 embracing risk and uncertainty as opportunities for learning; and (3) applying
 the knowledge gained from management experiments to subsequent actions
 (Holling 1978, Stankey et al. 2003, Stankey et al. 2005). We elaborate on each of
 these components below.
 Treating management actions as experiments is a fundamental component of the
 adaptive management process. Key to this is clearly articulating questions about
 the effects of implementing management actions, formally re-casting these
 questions as testable hypotheses, implementing them as experiments to be tested,
 and monitoring the results. Yet this is often where the process fails. For
 example, in a critique of the NWFP adaptive management program, Stankey et
 al. (2003) found a major fault to be a predominant reliance on decision-making
 approaches that were informal and incremental, yet widely accepted as an
 adaptive management approach. Articulating measurable management
 objectives and forming them into explicit hypotheses that can be tested is what
 ultimately separates adaptive management from learning by trial and error.
 The second key component in successfully implementing adaptive management,
 as identified above, requires embracing risk and uncertainty as opportunities for
 learning. The need for adaptive management is driven by the existing
 uncertainty surrounding appropriate management treatments and how
 ecosystems may respond to those treatments. A risk-averse mentality of not
 acting until more information is known may ultimately result in implementing
 ongoing, ineffectual policies that may not only further threaten resources of
 concern, but also suppress experimental actions that could provide learning to
 inform and improve future management. While there are costs and risks in
 applying experimental treatments, failing to experiment also carries costs and
 risks (Wildavsky 1988, as cited in Stankey et al. 2003). As Stankey et al. (2003:45)
 noted, “The irony here is that while continuation of policies that have not
 worked seems to ensure continued failure, undertaking actions where outcomes
 are uncertain is resisted because of the inability to ensure that unwanted effects
 will not result.” Testing clearly formed hypotheses in a systematic manner
 under identifiable, bounded settings and monitoring the outcomes will go far in


 II-7
Case 1:21-cv-00058-CL                Document 16-1      Filed 05/10/21             Page 279 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   II. RECOVERY GOAL, OBJECTIVES, CRITERIA AND STRATEGY




 improving future management and developing more resilient policies while
 minimizing risk to resources.
 The knowledge gained from testing hypotheses must be documented and
 applied to future actions if learning is to happen and if the policy or decision-
 making process is to be informed and improved. Thus, it is vital that the
 question asked as part of the experiment is relevant to managers. To speed the
 pace of learning, Williams et al. (2009) recommend that alternative management
 options be applied and tested, and that these options are sufficiently different to
 produce observable responses that can be detected by monitoring.


 Goals and Steps in an Adaptive Management Process
 for the Spotted Owl
 The overarching purpose of implementing adaptive management for spotted owl
 recovery is to reduce key scientific uncertainties with respect to spotted owl
 management and recovery and apply that knowledge to future spotted owl
 management decisions. An adaptive management program must deliver
 biological and ecological information relevant to spotted owl recovery; key
 objectives to facilitate this need are:
           1. Identify and fill key gaps in our knowledge base
           2. Improve our understanding of ecosystem responses, thresholds and
              dynamics
           3. Learn about the effectiveness of alternate management policies and
              activities
           4. Document and disseminate the knowledge gained so that it is
              available in future management
 Several sources of information are available that outline steps in designing and
 implementing adaptive management programs (Williams et al. 2009, BCMFR
 undated). Typical steps in adaptive management include:
        1. Assess and define the problem – including defining measurable
           management objectives and potential management treatments, along
           with key indicators and projected responses for each objective.
        2. Design the management treatment and monitoring plan – including
           clarifying response thresholds that will trigger management adjustments,
           and identifying which management adjustments are needed.
        3. Implement the management treatment and monitoring program –
           including documenting any deviation from the plan.
        4. Monitor treatment implementation and results following the protocol
           designed in Step 2.
        5. Evaluate results – including comparing outcomes to forecasts made in
           Step 1, as well as communicating results to others facing similar
           management issues.


 II-8
Case 1:21-cv-00058-CL                Document 16-1      Filed 05/10/21             Page 280 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   II. RECOVERY GOAL, OBJECTIVES, CRITERIA AND STRATEGY




        6. Adjust or revise hypothesis and management as necessary – including
           identifying where uncertainties have been reduced and where they
           remain unresolved, as well as adjusting the model used to predict
           outcomes developed in Step 1 so that it reflects the hypothesis supported
           by the results.
 The Service encourages existing recovery plan work groups to develop Steps 1
 and 2 in the above adaptive management steps for problems relevant to their
 chartered tasks. Developing a clearly articulated problem and objective
 statement, combined with an implementation and monitoring plan, will provide
 an adaptive management framework that allows us to learn from future
 management activities. Work groups will forward frameworks to the Service for
 presentation to the Regional Interagency Executive Committee for consideration
 at the executive level under the existing Northwest Forest Plan process. The
 Service will work with these agencies to look for opportunities to implement
 Steps 3 through 6 of the above adaptive management steps consistent with the
 framework developed under Steps 1 and 2.
 Below is a list of potential questions that may drive development of an adaptive
 management framework. It is not meant to be comprehensive, nor is it
 necessarily a prioritized list. Further articulation of these questions may be
 needed to develop frameworks that will be most informative. Additional
 questions are expected to arise as the Revised Recovery Plan is implemented.
 For example, results gleaned from Recovery Action 8, as well as implementation
 of the modeling process described in Appendix C, are expected to provide
 additional questions for adaptive management.
 Questions that may for consideration under adaptive management include:
              What vegetation management treatments best accelerate the
               development of forest structure associated with spotted owl habitat
               functions while maintaining or restoring natural disturbance and
               provide greater ecosystem resiliency? What are the effects of these
               vegetation management treatments on spotted owl occupancy,
               demography, and habitat use immediately following treatment and at
               specified time periods after treatment? What are the effects of these
               treatments on spotted owl prey abundance and availability
               immediately following treatments and at specified time periods after
               treatment? What are the effects of the above vegetation management
               treatments on the habitat components that spotted owls and their
               prey use? How effective are these vegetation management treatments
               in developing desired forest structure and how long does this
               development take?
              What are the effects of wildland and prescribed fire on the structural
               elements of spotted owl habitat (compare burned and unburned
               areas, as well as different fire severities)? What are the effects on
               spotted owl habitat use? What are the effects of these fires on
               abundance of spotted owl prey? How does the scale of high severity
               burn patches affect foraging use by spotted owls? How does the

 II-9
Case 1:21-cv-00058-CL                Document 16-1      Filed 05/10/21             Page 281 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   II. RECOVERY GOAL, OBJECTIVES, CRITERIA AND STRATEGY




               pattern and distribution of burned and unburned patches, or patches
               of differing burn severities, affect spotted owl use for foraging,
               roosting, and nesting?
              Can strategically-placed restoration treatments be used to reduce the
               risk of spotted owl habitat being burned by high severity fire within
               dry forest ecosystems?
              What are the effects of epidemic forest insect outbreaks on spotted
               owl occupancy and habitat use immediately following the event and
               at specified time periods after treatment?
              What is the nature of the competitive interaction between spotted and
               barred owls, and how might those interactions be managed in terms
               of direct intervention (e.g., barred owl control) or indirectly through
               habitat management (e.g., vegetation management treatments)?


 Habitat Conservation and Active Forest Restoration
 The fifth component of this recovery strategy is derived from the stated purpose
 of the ESA: “to provide a means whereby the ecosystems upon which
 endangered species and threatened species depend may be conserved.”
 Consistent with this purpose, it is the Service’s goal that this spotted owl
 recovery strategy be embedded within -- and be consistent with -- a broader
 framework of conservation of forest ecosystems for the Pacific Northwest. This
 approach will provide more resilient forested habitat in the face of climate
 change and other stressors, thereby conserving more spotted owl habitat on the
 landscape for longer periods of time. Species-specific needs of the spotted owl
 should not be the sole determinant of landscape management decisions. Rather,
 spotted owl recovery objectives should fit within a broader strategy whose goals
 include the conservation of the full assemblage of species and ecological
 processes in that landscape so that it will be more resilient to future losses of
 spotted owl habitat or ecosystem change resulting from climate change and other
 disturbances.
 The NWFP was developed to meet this goal for spotted owls and many other
 late-successional forest species. It continues to provide the basic landscape
 conservation framework for Federal lands in the range of the spotted owl (Noon
 and Blakesley 2006, Strittholt et al. 2006, Spies et al. 2010a,b), and the
 recommendations in this Revised Recovery Plan affirm and build upon the
 scientific principles of the NWFP. These principles include managing for the
 maintenance of ecological processes and applying adaptive management
 strategies to gain new scientific insight (FEMAT 1993, pg. VIII-5).
 Although spotted owl recovery still relies heavily upon the principles of the
 NWFP as its foundation, there have been several significant developments that
 affect spotted owl recovery since the NWFP was first implemented 17 years ago.
 These include:



 II-10
Case 1:21-cv-00058-CL                Document 16-1      Filed 05/10/21             Page 282 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   II. RECOVERY GOAL, OBJECTIVES, CRITERIA AND STRATEGY




            The continued decline of the spotted owl populations and low occupancy rates in
             large habitat reserves, and the growing negative impact from barred owl
             invasions of spotted owl habitats (Forsman et al. 2011, Dugger et al. in press),
             which is greater than anticipated in the NWFP. We recommend increased
             conservation and restoration of spotted owl sites and high-value spotted
             owl habitat to help ameliorate this impact.
            Climate change combined with effects of past management practices are
             exacerbating changes in forest ecosystem processes and dynamics, including
             patterns of wildfires, insect outbreaks and disease, to a degree greater than
             anticipated in the NWFP (Perry et al. 2011). Land managers need to
             consider this uncertainty and how best to integrate knowledge of
             management-induced landscape pattern and disturbance regime changes
             with climate change when making spotted owl management decisions.
            Scientific principles of forest management continue to evolve since
             implementation of the NWFP. “Ecological forestry,” “natural disturbance-based
             management,” “resilience management” and other related perspectives have
             emerged as accepted forest management approaches (Long 2009, Moritz et al.
             2011). We recommend spotted owl management decisions be
             implemented within a broader landscape approach based on the
             conservation of natural ecological patterns and processes.

 These issues are not mutually exclusive, and spotted owl recovery depends on
 the integration of all three. Extant, high-quality spotted owl habitat must be
 managed, restored, and conserved in the face of a declining population and the
 potential threats from barred owls. Active, restoration-focused management to
 address climate change and dynamic ecosystem processes is also necessary in
 many areas, with the goal of maintaining or restoring forest ecosystem structure,
 composition and processes so they are sustainable and resilient under current
 and future climate conditions. Each of these issues is described in more detail
 below, and site-specific recommendations addressing these issues are contained
 in various recovery actions later in this Revised Recovery Plan.
 This Recovery Strategy requires action in the face of uncertainty. We agree with
 Carey (2007, pg. 345, 349): “(A)ctive management for ecological values trades
 short-term negative effects for long-term gains…Collaborative management
 must be willing to accept short-term impacts and short-term risks to achieve
 long-term benefits and long-term risk reduction; overly zealous application of
 the precautionary principle often is a deliberate, conscious management decision
 to forego long-term increases in forest health and resilience to avoid short-term
 responsibility or controversy.”
 In other words, land managers should not be so conservative that, to avoid risk,
 they forego actions that are necessary to conserve the forest ecosystems that are
 necessary to the long-term conservation of the spotted owl. But they should also
 not be so aggressive that they subject spotted owls and their habitat to treatments
 where the long-term benefits do not clearly outweigh the short-term risks.
 Finding the appropriate balance to this dichotomy will remain an ongoing


 II-11
Case 1:21-cv-00058-CL                Document 16-1      Filed 05/10/21             Page 283 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   II. RECOVERY GOAL, OBJECTIVES, CRITERIA AND STRATEGY




 challenge for all who are engaged in spotted owl conservation. All Federal
 actions will be subject to section 7 consultation allowing for site-specific analyses
 of the effect on spotted owls.
 If carefully applied, we believe this Recovery Strategy and the recommendations
 in this Revised Recovery Plan will recover the spotted owl and sustain its
 recovery in the long-term by conserving the ecosystem upon which it relies. We
 also believe this approach is a land management perspective that is embraced by
 most forest ecologists and biologists and is well published in the scientific
 literature. It builds on what is already occurring in parts of the Pacific Northwest
 (see USDA 2010 and Gaines et al. 2010) and is consistent with the basic tenets of
 the NWFP. It provides opportunities for land managers to address multiple
 management goals in an integrated fashion, including recovery of the spotted
 owl, conservation of other fish and wildlife species, habitat restoration, fuels
 management, and timber production. It may also provide a common ground
 where adversarial stakeholders in the forest management debate can find some
 agreement and move forward.




 II-12
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 284 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




III. RECOVERY UNITS, CRITERIA, AND ACTIONS

 Recovery Units
 Unlike previous versions of the spotted owl recovery plan, this Revised Recovery
 Plan identifies discrete recovery units throughout the entire range of the spotted
 owl such that each unit provides an essential survival and recovery function for
 the species. Recovery units defined on this basis are useful for purposes of
 managing the species and for applying the jeopardy standard under section 7 of
 the ESA to proposed Federal actions (USFWS and NMFS 1998, NMFS and
 USFWS 2010). When a proposed Federal action is likely to impair or preclude
 the capacity of a recovery unit to provide both the survival and recovery function
 it provides, that action may represent jeopardy to the species, provided the
 analysis describes not only how the action affects the recovery unit’s capability
 but also the relationship of the recovery unit to both the survival and recovery of
 the listed species as a whole (NMFS and USFWS 2010).
 In this Revised Recovery Plan, recovery units differ from management units, and
 are also not synonymous with critical habitat units; the former is a unit of the
 listed species, the latter is a unit of the species’ habitat.
 The recovery units defined in this Revised Recovery Plan are intended to assist
 managers in re-establishing or maintaining: (1) historical or current genetic flow
 between spotted owl populations; (2) current and historic spotted owl
 population and habitat distribution; and (3) spotted owl meta-population
 dynamics. Because the recovery units are defined on a biological basis, the
 recovery criteria for the spotted owl address each identified recovery unit.
 In 1990, the Interagency Scientific Committee decided to subdivide the range of
 the spotted owl into “smaller areas for practical and analytical purposes” and
 used the physiographic provinces as a basis for their analysis (Thomas et al. 1990:
 61). The physiographic provinces (also referred to as "provinces") incorporate
 physical, biological and environmental factors that shape broad-scale landscapes.
 The provinces reflect differences in geology (e.g., uplift rates, recent volcanism,
 tectonic disruption) and climate (e.g., precipitation, temperature, glaciation). In
 turn, these factors result in broad-scale differences in soil development, natural
 plant communities and ultimately, forest zones. Studies have demonstrated
 biological differences in the numbers, distribution, habitat use patterns, and prey
 of spotted owls relative to the different forest zones that occur within its range
 (Thomas et al. 1990). The Northern Spotted Owl Recovery Team (USFWS 1992b)
 divided the range of the spotted owl into 12 provinces based on differences in
 vegetation, soils, geologic history, climate, land ownership and political
 boundaries.
 Given the above definitions and background information, the physiographic
 provinces meet the criteria for use as recovery units (see Figure A-1 in Appendix


 III-1
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 285 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 A). The provinces collectively cover the range of the species, and each is
 essential for the conservation of the spotted owl (Thomas et al. 1990). The
 provinces are based on physical, biological and environmental factors that affect
 spotted owl numbers, distribution, habitat use patterns, habitat conditions, and
 prey species abundance. These provinces have been scientifically accepted, have
 been in use since 1990, and are integrated into management regimes and
 administrative purposes. In addition, most of the physiographic provinces
 contain long-term monitoring areas for the spotted owl, which yield robust
 scientific information to assess population dynamics and trends within each area
 and provide a good basis for analysis at recovery-unit and range-wide scales.
 Their long-standing monitoring information, biological basis and accepted use
 by managers should lead to an efficient transition to their adoption as recovery
 units. Using this rationale, we are proposing to adopt the physiographic
 province designations in place since 1990 as recovery units, with the exception of
 the Willamette Valley province, which is comprised largely of non-habitat for the
 spotted owl.


 Recovery Criteria
 Recovery criteria serve as objective, measurable guidelines to assist in
 determining when an endangered species has recovered to the point that it may
 be downlisted to threatened, or that the protections afforded by the ESA are no
 longer necessary and the species may be delisted. However, meeting all or most
 of the recovery criteria does not automatically result in delisting, and does not
 meeting all criteria preclude delisting. A change in status (downlisting or
 delisting) requires a separate rule-making process based on an analysis of the
 same five factors (referred to as the listing factors) considered in the listing of a
 species, as described in section 4(a)(1) of the ESA. These include:
         A. The present or threatened destruction, modification, or curtailment of its
            habitat or range;
         B. Overutilization for commercial, recreational, scientific, or educational
            purposes;
         C. Disease or predation;
         D. The inadequacy of existing regulatory mechanisms; and
         E. Other natural or manmade factors affecting its continued existence.
 Recovery criteria in this Revised Recovery Plan represent our best assessment of
 the conditions that may result in a determination in a 5-year review that delisting
 the spotted owl is warranted, which we would follow by a formal regulatory
 rule-making process to delist the species. Recovery actions are the Service’s
 recommendations to guide the activities needed to accomplish the recovery
 criteria. Ultimately, a positive response by spotted owl populations to the
 recovery actions will mean recovery is occurring. Such a positive response will
 be measured in accordance with the population-related recovery criterion.
 When the Service listed the spotted owl, we identified population decline, small
 population size, and related demographic conditions as threats. In the current


 III-2
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 286 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 assessment, these conditions were viewed as results of other threats and not
 threats per se. However, recovery actions are identified here that are intended to
 address and ameliorate such demographic conditions and address the key
 threats to the species. Recovery criteria are measurable and achievable goals that
 we believe will result from implementation of the recovery actions in this
 Revised Recovery Plan. Achievement of these criteria will take time and is
 intended to be measured over the life of the plan, not on a short-term basis.
 Recovery Criterion 1 - Stable Population Trend: The overall population trend
 of spotted owls throughout the range is stable or increasing over 10 years, as
 measured by a statistically-reliable monitoring effort.
 Recovery Criterion 2 – Adequate Population Distribution: Spotted owl
 subpopulations within each province (i.e., recovery unit) (excluding the
 Willamette Valley Province) achieve viability, as measured by the HexSim
 population model or some other appropriate quantitative measure.
 Recovery Criterion 3 – Continued Maintenance and Recruitment of Spotted
 Owl Habitat: The future range-wide trend in spotted owl nesting, roosting,
 foraging habitat is stable or increasing throughout the range, from the date of
 Revised Recovery Plan approval, as measured by effectiveness monitoring
 efforts or other reliable habitat-monitoring programs.
 Recovery Criterion 4 – Post-delisting Monitoring: To monitor the continued
 stability of the recovered spotted owl, a post-delisting monitoring plan has been
 developed and is ready for implementation within the States of Washington,
 Oregon, and California (as required by section 4(g)(1) of the ESA).


 Recovery Actions
 In this Revised Recovery Plan, we have retained some of the original recovery
 actions from the 2008 Recovery Plan, introduced some new recovery actions, and
 revised some from the 2008 Recovery Plan to reflect new information, and
 updated status, in order to clarify our intent or respond to public comments.
 Generally, recovery actions follow the order of the listing factors. However, the
 first recovery action pertaining to implementation of this Revised Recovery Plan
 and Recovery Actions 2-4, which address Recovery Criterion 1, do not fit into
 any of the listing factors and so are presented first. The first recovery criterion
 assesses the spotted owl’s population status. The Service believes this criterion is
 the best way to assess whether the five listing factors—that is, the threats facing
 the spotted owl—are addressed. For a more complete description of the threats
 to the spotted owl addressed by these recovery actions, see Appendix B.




 III-3
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21         Page 287 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL           III. RECOVERY UNITS, CRITERIA AND ACTIONS




 Northern Spotted Owl Recovery Implementation
 Oversight
 This Recovery Action pertains to all listing factors.
            Recovery Action 1: For each State, the FWS will designate offices that
             will coordinate implementation of the spotted owl recovery plan. These
             offices will work with local and regional partners to best ensure actions
             taken within that management jurisdiction are meeting the intention of
             the recovery plan while taking local context and variation into account.
             The Oregon Fish and Wildlife Office will remain the overall lead for the
             species and provide technical assistance and oversight to the other FWS
             offices as needed. We have established and lead an interagency and inter-
             organizational Northern Spotted Owl Implementation Team (NSOIT)
             designed to help coordinate implementation of this Revised Recovery
             Plan throughout the range of the species.


 Monitoring and Inventory
 These Recovery Actions also pertain to all listing factors.

            Recovery Action 2: Continue annual monitoring of the population trend
             of spotted owls to determine if the population is decreasing, stationary
             or increasing. Monitoring in demographic study areas is currently the
             primary method to assess the status of populations of spotted owls.
             Other statistically valid monitoring methods (i.e., analytically robust and
             representative of the entire province and range) may be possible and
             could potentially fulfill this recovery action.

            Recovery Action 3: Conduct occupancy inventory or predictive modeling
             needed to determine if Recovery Criteria 1 and 2 have been met. It is
             expected this inventory will begin when it appears the spotted owl is
             close to meeting Recovery Criterion 1. Modeling techniques have
             improved recently, so predictive modeling may be part of the
             methodology for estimating spotted owl occupancy across the range.


    LISTING FACTOR A: THE PRESENT OR THREATENED
    DESTRUCTION, MODIFICATION, OR CURTAILMENT OF THE
    SPECIES’ HABITAT OR RANGE.
    The key threats identified that relate to this listing factor are: (1) loss of habitat
    and changes in distribution of habitat as a result of past activities and
    disturbances, due especially to timber harvest and permanent conversion of
    habitat; and (2) ongoing habitat loss from natural disturbance (especially fire),
    timber harvest, and permanent conversion of habitat (see Appendix B).

 III-4
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 288 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




    Therefore, this Revised Recovery Plan recommends two basic strategies to
    address these threats: (1) conserve more occupied habitat and unoccupied
    high-value habitat; and (2) encourage and initiate active management actions
    that restore, enhance, and promote development of high value habitat,
    consistent with broader ecological restoration goals.

            Recovery Action 4: Use the habitat modeling process described above and
             in Appendix C to identify and implement recovery actions and
             conservation measures that would contribute to spotted owl recovery,
             including testing the efficacy of various habitat conservation network
             scenarios at conserving spotted owl habitat. Use the results from this
             effort to inform decisions concerning the possible development of habitat
             conservation networks.

 The following discussion provides the background and justification for the
 various recovery actions that address Listing Factor A. First, it is important to
 understand the potential changes in spotted owl habitat conditions and
 landscape ecological processes due to ongoing climate change. These changes
 are occurring throughout the spotted owl’s range but are currently most serious
 in the drier portions of the range, and they affect both the species’ habitat and its
 distribution. Second, we address emerging scientific principles of forestry
 science and “ecological forestry,” and how forest scientists are trying to manage
 spotted owl habitat for resiliency and uncertainty in the face of climate change.
 And third, we discuss how the science of spotted owl recovery can fit within and
 be compatible with the broader forest ecosystem science and strategies that land
 managers are applying in order to be make spotted owl conservation efforts
 sustainable into the future. These strategies differ from moist forests to dry
 forest, and on Federal land versus private lands. Specific recovery actions are
 presented in the context of the relevant sections where management issues are
 discussed.


 Climate Change and Forest Ecosystems
 Climate change, combined with effects from past management practices, is
 exacerbating changes in forest ecosystem processes and dynamics to a greater
 degree than originally anticipated in the NWFP. This includes patterns of
 wildfire, insect outbreaks, drought, and disease. Many researchers believe there
 is a need to manage forests within an increasingly dynamic and unpredictable
 future that is driven by climate change (Perera et al. 2004, Millar et al. 2007, Kurz
 et al. 2008, Heyerdahl et al. 2008, Blate et al. 2009, Kennedy and Wimberly 2009,
 Krawchuk et al. 2009, Littell et al. 2008, 2009, 2010, Reinhardt et al. 2008, Johnson
 and Franklin 2009, Mitchell et al. 2009, Spies et al. 2010a,b). The preponderance of
 recent scientific research and opinion on climate change has coalesced around
 several key points concerning temperature, precipitation, wildfire, and insect and
 disease outbreaks.




 III-5
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 289 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 Temperature and Precipitation

 In the Pacific Northwest, mean annual temperatures rose 0.8o C (1.5o F) in the 20th
 century and are expected to continue to warm from 0.1o to 0.6o C (0.2 o to 1 o F)
 per decade (Mote and Salathe 2010). Global climate models project an increase of
 1 to 2 percent in annual average precipitation, with some predicting wetter
 autumns and winters with drier summers (Mote and Salathe 2010). University of
 Washington researchers (Salathe et al. 2009) have developed finer-resolution,
 regional, predictive climate models that account for local terrain and other
 factors that affect weather (e.g., snow cover, cloudiness, soil moisture, and
 circulation patterns) in the Pacific Northwest. These models agree with the
 global climate models in projecting warmer, drier summers and warmer, wetter
 autumns and winters for the Pacific Northwest, which will result in diminished
 snowpack, earlier snowmelt, and an increase in extreme heat waves and
 precipitation events.
 On the cooler, moister west side of the Cascades, the summer water deficit is
 projected to increase two- to three-fold over current conditions (Littell 2009).
 East of the Cascade Crest, summer soil deficits may not change as much or may
 even moderate slightly over current conditions (Elsner et al. 2009). Researchers
 expect some ecosystems to become more water-limited, more sensitive to
 variability in temperature, and more prone to disturbance (McKenzie et al. 2009).
 There is evidence that the productivity of many high-elevation forests, where
 low summer temperature and winter snowpack limits the length of the growing
 season, is increasing in the Pacific Northwest as temperatures rise, potentially
 increasing the elevation of the tree line (Graumlich et al. 1989, Case and Peterson
 2009). Conversely, productivity and tree growth in many low-elevation Pacific
 Northwest forests is likely to decrease due to the longer, warmer summers (Case
 and Peterson 2009). This may result in a change in species composition or
 reduction in the acreage of existing low-elevation forests.

 Wildfire
 Wildfire size and frequency have been increasing in the dry, fire prone forests of
 the western U.S. as a result of changing climatic conditions and past
 management activities (Westerling et al. 2006, Heyerdahl et al. 2008, Reinhardt et
 al. 2008, Wiedinmyer and Hurteau 2010, Spies et al. 2010a), although some
 researchers have suggested finer scale exceptions to this general pattern (Odion
 et al. 2004, Heyerdahl et al. 2008, Krawchuk et al. 2009, Hanson et al. 2009, 2010).
 According to Schafer et al. (2010), “An increase in fire activity is expected for all
 major forest types in Oregon” (emphasis original), and areas burned by fire in
 the Pacific Northwest are likely to increase substantially in the coming century
 (Hessburg et al. 2005, 2007, Kennedy and Wimberly 2009, Littell et al. 2009, 2010,
 Shafer et al. 2010).
 Natural landscape resilience mechanisms have been decoupled by fire exclusion
 and wildfire suppression activities (Hessburg et al. 2005, Moritz et al. 2011).


 III-6
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21         Page 290 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL           III. RECOVERY UNITS, CRITERIA AND ACTIONS




 Before the era of management, patchworks of burned and recovering vegetation,
 caused by mostly small and medium-sized fires, reduced the likelihood of the
 largest fires, which usually resulted from extreme weather events. Twentieth-
 century fire suppression eliminated most of these fires, and forest landscapes are
 now susceptible to large wildfires.
 Stand-replacing events and disturbances will speed up ecological “conversions”
 (e.g., forests to shrublands) (Joyce et al. 2008, Blate et al. 2009, Littell et al. 2010).
 Dry forests are at greater risk to large scale disturbances (Agee and Skinner 2005,
 Mitchell et al. 2009), but recent research suggests “that large disturbances are
 likely in west-side forests that have not traditionally been thought of as fire
 prone,” and “it is therefore reasonable to expect increased fire activity” in such
 forests (Littell et al. 2010). Dry forests are treated in greater detail later in this
 section.
 Older forests in the range of the spotted owl are being lost due to fire (Spies et al.
 2006, 2010b, Ager et al. 2007a, Clark 2007, Healey et al. 2008, Kennedy and
 Wimberly 2009, Hanson et al. 2009, 2010), especially east of the Cascades and in
 the Klamath Province. However, some patches of habitat may be more resistant
 to climate change effects than others. A study on the east side of the Cascade
 Mountains found that areas of high soil and fuel moisture had historically
 created fire refugia where late-successional forest persisted longer (Camp et al.
 1997). These patches were often near streams or valley bottoms, had perched
 water tables, or were near headwalls where soil moisture was higher. They were
 also often at higher elevations where total precipitation was higher or on
 northern aspects of mountains where terrain was shaded longer. Daley et al.
 (2009) found that cold air pooling in some mountain valleys may decouple or
 shelter the local microclimate from regional climate conditions. These studies
 imply that some areas on the landscape may resist climate-driven disturbances
 that may affect spotted owls and their habitat.

 Insect and Disease Outbreaks
 Climate change is affecting the location, size and intensity of insect outbreaks,
 which in turn affect fire and other forest processes (Joyce et al. 2008, Kurz et al.
 2008, Littell et al. 2009, 2010, Latta et al. 2010, Spies et al. 2010a). Warming
 temperatures have led to mountain pine beetle outbreaks, with large-scale effects
 in some western forests, including in the eastern Cascades. In warmer winters
 more mountain pine beetles survive and shorten their generation time, resulting
 in larger and more severe outbreaks. Drought can heighten the susceptibility of
 host trees to attack (Littell et al. 2010). Littell et al. (2010) suggest that the greatest
 likelihood of mountain pine beetle attack is when conditions are hot and dry
 combined with a fairly short period of extreme vapor pressure deficit, when trees
 are most vulnerable. In the future, outbreaks are projected to increase at higher
 elevations and decrease at lower elevations (Littell et al. 2010), with uncertain
 implications for spotted owls. Littell et al. (2010) have projected that the
 combination of increased tree susceptibility and mountain pine beetle outbreaks
 could lead to the loss of pine species in the eastern Cascades as early as the 2040s.


 III-7
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 291 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 Mixed conifer stands in the eastern Cascades, which include pine species,
 provide den sites and food resources for bushy-tailed woodrats, an important
 prey species of spotted owls (Lehmkuhl et al. 2006a). Warmer winters have also
 been shown to increase the incidence of Swiss needle cast, a fungal disease in
 Douglas-fir on the Oregon coast (Manter et al. 2005) inhibiting tree growth, and
 causing severe chlorosis and defoliation. We are uncertain how significantly this
 will affect spotted owl habitat.

 Effects of Weather and Climate on Spotted Owl Demography
 The influence of weather and climate on spotted owl populations was evidenced
 in northern California (Franklin et al. 2000), Oregon, and Washington (Glenn
 2009). Climate accounted for 84 and 78 percent of the temporal variation in
 population change of spotted owls in the Tyee and Oregon Coast Range study
 areas, respectively (Glenn 2009). Climate and barred owls together accounted for
 nearly all (~100 percent) of the changes in spotted owl survival in the Oregon
 Coast Range (Glenn 2009).
 Wet, cold weather during the winter or nesting season, particularly the early
 nesting season, has been shown to negatively affect spotted owl reproduction
 (Olson et al. 2004, Dugger et al. 2005), survival (Franklin et al. 2000, Olson et al.
 2004, Glenn 2009), and recruitment (Franklin et al. 2000). Cold, wet weather may
 reduce reproduction and/or survival during the breeding season due to declines
 or decreased activity in small mammal populations so that less food is available
 during reproduction when metabolic demands are high (Glenn 2009). Wet, cold
 springs or intense storms during this time may reduce the time it takes for an
 adult bird to starve (Franklin et al. 2000). Cold, wet weather may also inhibit the
 male spotted owl’s ability to bring food to incubating females or nestlings
 (Franklin et al. 2000). Cold, wet nesting seasons may increase the mortality of
 nestlings due to chilling (Franklin et al. 2000) and reduce the number of young
 fledged per pair per year (Franklin et al. 2000, Glenn 2009). Wet, cold weather
 may decrease survival of dispersing juveniles during their first winter thereby
 reducing recruitment (Franklin et al. 2000).
 Drought or hot temperatures during the previous summer have also reduced
 spotted owl recruitment and survival (Franklin et al. 2000, Glenn 2009). Drier,
 warmer summers and drought conditions during the growing season strongly
 influence primary production in forests, food availability, and the population
 sizes of small mammals (Glenn 2009). Northern flying squirrels, for example,
 forage primarily on ectomycorrhizal fungi (truffles), many of which grow better
 under mesic, or moist, conditions (Lehmkuhl et al. 2004). Drier, warmer
 summers, or the high-intensity fires, which such conditions support, may change
 the range or availability of these fungi, affecting northern flying squirrels and the
 spotted owls that prey on them. Periods of drought are associated with declines
 in annual survival rates for other raptors due to a presumed decrease in prey
 availability (Glenn 2009).




 III-8
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 292 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 Survival, recruitment, and reproduction increased with precipitation in the late
 spring or summer (Olson et al. 2004, Glenn 2009). Olson et al. (2004) found that
 while survival decreased with early-nesting season precipitation, it increased
 with late-nesting season precipitation. This is probably due to reducing the
 potential for drought to occur.
 In addition to effects on habitat, the heat itself may have physiological effects on
 spotted owls. Weathers et al. (2001) suggest California spotted owls (Strix
 occidentalis occidentalis) are less heat-tolerant than other owls responding to
 temperatures of 30 to 34 o C (86 o– 93 o F) with increased breathing rates, fluffing
 of feathers, and wing drooping. Northern spotted owls in an earlier study
 (Barrows 1981) showed signs of heat stress at even more modest temperatures of
 27 to 31 o C (81 o–88 o F). We have no current information on how this affects
 survival or reproduction.
 The presence of high-quality habitat appears to buffer the negative effects of
 cold, wet springs and winters on survival of spotted owls as well as ameliorate
 the effects of heat. High-quality spotted owl habitat was defined in a northern
 California study area as a mature or old growth core within a mosaic of different
 seral stages (Franklin et al. 2000). The high-quality habitat might help maintain a
 stable prey base, thereby reducing the cost of foraging during the early breeding
 season when energetic needs are high (Carey et al. 1992, Franklin et al. 2000).

 Barred Owls, Spotted Owls, and Climate Change

 Although the scientific literature has explored the link between climate change
 and the invasion by barred owls, changing climate alone is unlikely to have
 caused the invasion (Livezey 2009b). In general, climate change can increase the
 success of introduced or invasive species in colonizing new territory (Dale et al.
 2001). Invasive animal species are more likely to be generalists, such as the
 barred owl, than specialists, such as the spotted owl and adapt more successfully
 to a new climate than natives (Dukes and Mooney 1999).

 Implications for Spotted Owl Conservation
 While a change in forest composition or extent is likely as the result of climate
 change, the rate of that change is uncertain. In forests with long-lived dominant
 tree species, mature individuals can survive these stresses, so direct effects of
 climate on forest composition and structure would most likely occur over a
 longer time scale (100 to 500 years) in some areas than disturbances such as
 wildfire or insect outbreaks (25 to 100 years)(McKenzie et al. 2009). Some
 changes appear to be already occurring. Regional warming and consequent
 drought stress appear to be the most likely drivers of an increase in the mortality
 rate of trees in recent decades in the western United States. The increase was
 evident across regions (Pacific Northwest, California), elevations (i.e.,
 topography), tree size, type of trees, and fire-return-intervals (van Mantgem et al.
 2009).



 III-9
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 293 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 As summarized above, it is clear that ecosystem-level changes are occurring
 within the spotted owl’s forest habitat. Therefore, many of the recovery actions
 proposed for spotted owls must take into account the uncertainty associated with
 climate change predictions. There are short-term risks and tradeoffs for long-
 term benefits when assessing the relative merits of active management (Roloff et
 al. 2005, Spies et al. 2006, Carey 2007, Millar et al. 2007, Blate et al. 2009).
 As discussed below, landscape-level adaptive management strategies that
 include active management of forest habitat should be encouraged (Wright and
 Agee 2004, Lee and Irwin 2005, Carey 2007, Keeton et al. 2007, Littell et al. 2008).
 Millar et al. (2007) suggest a conceptual framework for managing forested
 ecosystems in a way that helps ecosystems accommodate changes adaptively.
 These “adaptation” strategies include: (1) resistance options (to forestall impacts
 and protect highly valued resources), (2) resilience options (to improve the
 capacity of ecosystems to return to desired conditions after disturbance), and (3)
 response options (to facilitate transition of ecosystems from current to new
 conditions). This framework has value in planning actions to help spotted owls
 accommodate future climate changes and is discussed in more detail below.
 Part of the Service-wide priority for responding to climate change is to conduct
 species and habitat vulnerability assessments, an analytical tool for determining
 how climate change will affect a species, habitat, or ecosystem and for
 developing strategies to safeguard these resources (USFWS 2009).
 Methodologies have been developed in recent years to conduct vulnerability
 assessments, some of which may be useful for determining appropriate recovery
 actions, given the climate change effects on the spotted owl and its habitat (Stein
 2010).
 Recovery implementation for spotted owls should also, wherever feasible, look
 for opportunities where managing for spotted owl habitat also meets other
 societal priorities concerning climate change. For example, the highest densities
 of forest biomass carbon storage in North America occur in the conifer forests of
 the Pacific Northwest (Sundquist et al. 2009, Keith et al. 2010). Older forests with
 longer rotations may be more effective at sequestering carbon than younger,
 more intensively managed tree plantations (Schulze et al. 2000, Luyssaert 2008),
 but all forest lands may have value for the purpose of carbon sequestration.
 Effectiveness in this goal may depend on very specific prescriptions and locales.
 Preliminary research funded by the Service indicates that forests in Oregon have
 tremendous potential for carbon sequestration on State forest lands in the Coast
 Range (Davies et al. 2011), and nearby lands likely have similar potential.
 Likewise, managing for carbon sequestration means it is also necessary to
 manage forest biomass and the risks of stand replacing wildfire (Canadell and
 Raupach 2008). As of this writing it is unclear what role, if any, Federal and State
 forest lands will ultimately play in mitigating climate change, but some policy
 analysts have begun to frame this issue (see Depro et al. 2008).
 Therefore, to be consistent with the Secretarial Order as well as other Service
 initiatives (e.g., Landscape Conservation Cooperatives), we are recommending
 researchers emphasize ecological and economic overlap between recovery
 actions for spotted owls and action to mitigation climate change. For example,

 III-10
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21         Page 294 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL           III. RECOVERY UNITS, CRITERIA AND ACTIONS




 more research should be conducted on the relative compatibility or conflict
 between thinning a forest to reduce fire risk, its impact on long-term spotted owl
 habitat quality, and the action’s mitigation of climate change impacts. Although
 thinning activity removes carbon from the forest system in the short-term, it may
 reduce the risk of a subsequent carbon release through fire or disease outbreak,
 and it also encourages carbon being concentrated in fewer, larger trees that
 approximate old-growth structure of pre-fire suppression forests (Hurteau et al.
 2008). The validity of such a concept is not in dispute among mainstream
 scientists but, as discussed elsewhere in this document, there is significant
 disagreement regarding where, when, and how to implement such management
 measures to optimize the potential for positive outcomes.

         Recovery Action 5 – Consistent with Executive Order 3226, as amended,
          the Service will consider, analyze and incorporate as appropriate
          potential climate change impacts in long-range planning, setting
          priorities for scientific research and investigations, and/or when making
          major decisions affecting the spotted owl.


 Spotted Owls and Ecological Forestry
 As documented above, there is a strong scientific consensus that Pacific
 Northwest forests will be – and already are – undergoing significant changes
 from current conditions due to past management practices, shifting disturbance
 patterns, and changing climate influences. There is a variety of scientific opinion
 regarding the extent to which land managers can manage or positively influence
 these changes (Millar et al. 2007, Reinhardt et al. 2008), and how such shifts may
 affect spotted owls (see, e.g., Hanson et al. 2009, 2010 and Spies et al. 2010b). To
 address this uncertainty, we propose applying “active forest management” as
 part of a spotted owl recovery strategy that includes “ecological forestry and
 restoration” as described by Franklin et al. (2007), Carey (2007), Johnson and
 Franklin (2009), Long (2009), and Spies et al. (2010a), among others. We
 recommend that land managers consider implementing forest restoration
 activities where the best available science suggests ecosystems and spotted owls
 would benefit in the long-term.
 We recognize that this recommendation may be controversial. As described
 below, some forest areas need or would benefit from restoration treatments,
 whereas others are at less risk or the science is less clear about how to treat
 certain areas. We make this recommendation to apply ecological forestry and
 restoration in many parts of the spotted owl’s range because:
      • Climate change is rapidly altering forest ecosystems within the range of the
        spotted owl with some unpredictable or potentially undesirable outcomes
        (Lenihan et al. 2008, Littell et al. 2010, Shafer et al. 2010, Spies et al. 2010a);
      • The Service, forest managers, and policy makers must take reasonable but
        proactive steps to conserve forest ecosystems and spotted owls in the face



 III-11
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 295 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




          of past management and future uncertainty (Agee 2002, Carey 2007, Gaines
          et al. 2010); and
      • There is a scientific and social consensus emerging that land managers
        must restore more sustainable (resistant and resilient) ecological processes
        to forests at various landscape scales (Hessburg et al. 2004, Millar et al. 2007,
        Long 2009, Moritz et al. 2011).
 First, it is worth noting that this recommendation is consistent with a primary
 goal of the NWFP – the conservation of ecological processes (FEMAT 1993, App.
 VIII) – and thus should be addressed within the existing planning and adaptive
 management framework currently in place for Federal lands in the range of the
 spotted owl. The concept of “conservation of ecological processes” has long been
 an underlying principle of “ecosystem management” and should be familiar to
 most land managers in the Pacific Northwest. Ricklefs et al. (1984) proposed this
 concept to include basic ecological cycles on large landscapes, such as the soil
 formation cycle and the hydrological cycle, with the understanding that fish and
 wildlife resources are integral to these cycles. That is, conserve the ecological
 processes and you conserve fish and wildlife. In the 1980s and 1990s, ecosystem
 management emerged as a dominant theme in managing large landscapes across
 varied ownerships. Some examples include management of the Greater
 Yellowstone Ecosystem, the Florida Everglades, the coastal sage scrub of
 Southern California and the forests of the Pacific Northwest with the NWFP. The
 NWFP explicitly includes this goal of conserving natural processes (FEMAT
 1993, App. VIII).
 Natural disturbance processes – wildfire, disease, insect outbreaks and
 windthrow – are important forces that influence spotted owl habitat. The
 scientific study and emulation of these processes has emerged as a “dominant
 paradigm in North American forest management” (Long 2009). Much of this
 work has occurred in the Pacific Northwest and has direct applicability to forest
 management in the range of the spotted owl (e.g., Franklin et al. 2002, Perera et al.
 2004, Hessburg et al. 2004, Wright and Agee 2004, Nitschke 2005, Drever et al.
 2006, Noss et al. 2006, Carey 2007, Franklin et al. 2007, O’Hara 2009, Johnson and
 Franklin 2009, Long 2009, Odion et al. 2010, Swanson et al. 2010). A good
 synopsis of disturbance-based management for forested systems is provided by
 North and Keeton (2008:366):
      “Disturbance-based forest management is a conceptual approach where the
      central premise might be summarized as ‘manipulation of forest ecosystems
      should work within the limits established by natural disturbance patterns
      prior to extensive human alteration of the landscape’ (Seymour and Hunter
      1999). Although such an objective seems like a simple extension of
      traditional silviculture, it fundamentally differs from past fine-filter
      approaches that have manipulated forests for specific objectives such as
      timber production, water yield, or endangered species habitat. Some critics
      have argued that this approach leaves managers without clear guidelines
      because the scale and processes of ecosystems are poorly defined, making it
      difficult to directly emulate the ecological effects of natural disturbances.


 III-12
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21         Page 296 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL           III. RECOVERY UNITS, CRITERIA AND ACTIONS




      Disturbance-based management, however, readily acknowledges these
      uncertainties. It emphasizes a cautious approach, targeted at those specific
      management objectives, such as provision of complex habitat structures,
      reduced harvesting impacts, and landscape connectivity that can be achieved.
      Although this approach will require changes in how management success is
      evaluated, disturbance-based management is likely to minimize adverse
      impacts on complex ecological processes that knit together the forest
      landscape.”
 The Service continues to recommend that active forest management and
 disturbance-based principles be applied throughout the range of the spotted owl
 with the goal of maintaining or restoring forest ecosystem structure, composition
 and processes so they are sustainable and resilient under current and future
 climate conditions in order to provide for long-term conservation of the species.
 The majority of published studies support this general approach for Pacific
 Northwest forests, although there is some disagreement regarding how best to
 achieve it. We received widely varying recommendations for meeting this goal
 from knowledgeable scientists. Most of this variance in opinion is due to the
 scientific uncertainty in: (1) accurately describing the ecological “reference
 condition” or the “natural range of variability” in historical ecological processes,
 such as fire and insect outbreaks across the varied forest landscape within the
 range of the spotted owl (e.g., see Hessburg et al. 2005, and Keane et al. 2002,
 2009); and (2) confidently predicting future ecological outcomes on this
 landscape due to rapid, climate-driven changes in these natural processes, with
 little precedent in the historical (or prehistoric) record (Drever et al. 2006, Millar
 et al. 2007, Long 2009, Littell et al. 2010).
 These are very real problems that should be addressed with more research
 (Strittholt et al. 2006, Kennedy and Wimberly 2009). In the meantime, addressing
 this uncertainty in a careful but active manner is the challenge of this Revised
 Recovery Plan and of forest management in general. The Service agrees with
 those climate scientists and forest researchers who propose that decision makers
 must deploy a suite of reactive and proactive approaches to cope with the
 impacts of climate change on forest lands, while taking into account both short-
 and long-term timeframes and differing landscape scales (Millar et al. 2007, Joyce
 et al. 2008, Reinhardt et al. 2008, Blate et al. 2009, Gaines et al. 2010, Spies et al.
 2010a, Moritz et al. 2011). This strategy should incorporate the concept of
 “adaptation” into forest management decisions (Drever et al. 2006, Joyce et al.
 2008, Long 2009, Littell et al. 2010). Adaptation options include: (1) resisting
 change; (2) promoting resilience to change; and (3) allowing forest ecosystems to
 respond to change (Millar et al. 2007, Joyce et al. 2008, Blate et al. 2009, Littell et al.
 2010).
 Resistance strategies are usually deployed to protect high-value resources, such
 as human structures or very rare habitats. They can be expensive and labor
 intensive, and include actions such as fire suppression across large and rugged
 landscapes. Resilience-enhancing adaptations include managing within the
 bounds of natural disturbance processes by emulating these processes through
 prescriptive actions (Peterson et al. 1998, Franklin et al. 2002, Drever et al. 2006,

 III-13
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 297 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 Joyce et al. 2008). This approach will likely lead to the restoration and
 maintenance of forest ecosystems which are resilient to a wide range of
 environmental challenges or scenarios (Long 2009). Allowing forest ecosystems
 to change as resilience thresholds are crossed means minimizing dramatic and
 abrupt transitions from one ecosystem condition to another (e.g., forest to
 shrubland), thereby also minimizing disruptions to important ecological
 processes (e.g., species dispersal, hydrological cycle, etc.) (Hessburg et al. 2005,
 Blate et al. 2009).
 Maintaining or improving ecosystem resilience in the face of climate change
 should be a fundamental goal of forest land managers (Hessburg et al. 2005,
 Reinhardt et al. 2008, Lawler 2009, Littell et al. 2010). “Resilient forests are those
 that not only accommodate gradual changes related to climate but tend to return
 toward a prior condition after disturbance either naturally or with management
 assistance” (Millar et al. 2007). Managing for resilient forests should also be
 considered a fundamental recovery goal for spotted owls. Federal land
 managers should apply ecological forestry principles where long-term spotted
 owl recovery will benefit, even if short-term impacts to spotted owls may occur
 (Franklin et al. 2006) to improve the resiliency of the landscape in light of threats
 to spotted owl habitat from climate change and other disturbances. For example,
 managers should promote spatial heterogeneity within patches and local and
 regional landscapes, restore lost species and structural diversity (including
 hardwoods) within the historical range of variability, and restore ecological
 processes to historical levels and intensities (Franklin et al. 2002, 2007, Drever et
 al. 2006, Long 2009). This includes early-successional ecosystems on some forest
 sites (Swanson et al. 2010, Perry et al. 2011). Some of these management actions
 may degrade spotted owl habitat in local areas in the short-term (Franklin et al.
 2006, Spies et al. 2006, 2010a), but may be beneficial to spotted owls in the long-
 term if they reduce future losses of ecosystem structure or better incorporate
 future disturbance events to improve overall forest ecosystem resilience to
 climate change (Roloff et al. 2005, Ager et al. 2007a, Spies et al. 2010a).
 Of course, trade-offs that affect spotted owl recovery will need to be assessed on
 the ground, on a case-by-case basis with careful consideration given to the
 specific geographical and temporal context of a proposed action. There is no
 “one right prescription.” Specific patch-level prescriptions are impossible to
 make in this Revised Recovery Plan given the tremendous variety in conditions
 and land management goals across the species’ range. Each forest is unique
 (Agee 2002), and landscape and site-specific assessments need to be made (Lee
 and Irwin 2005). Prescriptive management goals to address climate change
 concerns vary across the spectrum of forest types, landscapes, and ownership
 (Millar et al. 2007). When considering a potential restoration treatment project, it
 will be necessary for land managers working with the Service and other
 interested stakeholders to weigh the potential tradeoffs between short-term
 impacts to spotted owl habitat versus longer-term ecosystem restoration
 outcomes. While our understanding of short- and long-term effects of ecosystem
 restoration actions on spotted owls is limited at this time, research on effects of
 more traditional forest management practices on spotted owls and their prey has


 III-14
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 298 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 been conducted and is discussed below. These studies provide data that should
 inform development of restoration projects to develop desired future conditions
 while best maintaining existing spotted owls on the landscape. In addition,
 projects with these types of effects on Federal land will undergo section 7
 consultation to assess the impact to the spotted owl.

 Effects of Forest Management Practices on Spotted Owls

 Before applying ecological forestry principles and implementing the
 recommendations in this Plan, it is necessary to summarize the scientific
 understanding of how various forest management practices affect spotted owls.
 Historically, many of the timber management practices used in the Pacific
 Northwest have had detrimental consequences for spotted owls. Clearcuts,
 shelterwoods and heavy commercial thinning operations have typically
 converted spotted owl habitat to non-habitat. Several peer-reviewed
 publications (Forsman et al. 1984, Zabel et al. 1992, Buchanan et al.1995, Hicks et
 al. 1999, Meiman et al. 2003), three master’s theses (Solis 1983, Sisco 1990, King
 1993) and a number of reports (Anthony and Wagner 1999, Irwin et al. 2005,
 Irwin et al. 2008, Irwin et al. 2010) specifically addressed effects of timber harvest
 (primarily thinning operations) on spotted owls, and results of these studies
 were summarized by Hansen and Mazurek (2010). In most of these studies, one
 to two spotted owls were affected by thinning projects, and data on thinning
 effects were collected incidental to larger research objectives. Furthermore,
 timber harvest activities in these studies were generally not designed or intended
 to develop future spotted owl habitat.
 Among those studies that reported spotted owl responses to thinning or other
 timber harvest activities, four studies (Forsman et al. 1984, King 1993, Hicks et al.
 1999, Meiman et al. 2003) found spotted owls were displaced by contemporary
 harvest near the nest or activity center. Based on observations of nine spotted
 owl territories where harvest occurred during the study, Forsman et al. (1984)
 suggested that negative effects (decreased reproduction, site abandonment) of
 thinning or selective harvest were most likely associated with higher-intensity
 thinning, timber harvest close to the nest area and when the affected owl site had
 low amounts of alternative habitat available. Similarly, Meiman et al. (2003)
 reported that a male spotted owl expanded his home range and shifted foraging
 and roosting away from a thinning operation located close to the nest tree.
 Consequently, they recommended harvest operations not be conducted near
 spotted owl nest sites. While harvest activities tend to decrease use by spotted
 owls during and immediately following the action, spotted owl use of previously
 logged forest (selectively logged or thinned) was demonstrated in a number of
 cases: four of these 12 studies reported nesting attempts, five reported roosting,
 and nine described foraging activities in stands that had been thinned or
 selectively logged one to five decades earlier (Hansen and Mazurek 2010). Given
 the small number of spotted owls studied, the information provided in these
 studies is insufficient for drawing firm conclusions about the effects of thinning
 prescriptions on spotted owls.


 III-15
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 299 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 Another important consideration is the effect of vegetation management on
 spotted owl prey species, including northern flying squirrels, dusky-footed
 woodrats, bushy-tailed woodrats and other small mammals. The northern flying
 squirrel’s relationships with forest seral stages, forest structure and land
 management have been a topic of considerable research and debate. Some
 studies have found that densities of flying squirrels are highest in old forests
 (Carey et al. 1992, Carey 1995), whereas others have suggested that the species is
 a generalist with respect to seral stage or stand age (Rosenberg and Anthony
 1992, Waters and Zabel 1995, Ransome and Sullivan 1997). Studies of the effects
 of timber harvest on northern flying squirrels have generally found negative
 responses to thinning, although results have varied across studies. Several
 studies have suggested that forest thinning can temporarily (e.g., up to 20 years)
 reduce the availability of truffles, which are a key food resource for northern
 flying squirrels and other small mammals on which spotted owls depend
 (Waters et al. 1994, Colgan et al. 1999, Luoma et al. 2003, Meyer et al. 2005).
 However, studies in British Columbia did not find any significant short-term
 differences in densities, movements or reproduction of flying squirrels in young,
 commercially-thinned stands versus unthinned young stands (Ransome and
 Sullivan 2002, Ransome et al. 2004). Carey (2000) found lower abundances of
 flying squirrels in recently-thinned (within 10 years) stands in Washington than
 in stands that were clear-cut 50 years prior to the study, with retention of both
 live and dead trees. He attributed his results to the apparently negative effects of
 commercial thinning on canopy connectivity, downed wood and truffle
 communities in the area. Wilson (2010) also reported most thinning is likely to
 suppress flying squirrel populations for several decades, but the long-term
 benefits of variable-density thinning for squirrels are likely to be positive. He
 emphasized that developing the next layer of trees is critical if the goal is to
 accelerate late-seral conditions and promote prey for spotted owl, and complex
 structure favorable to squirrels may be achieved sooner in younger stands where
 there is a shorter vertical distance between the ground and the bottom of the
 canopy.
 Mixed results have also been reported in studies that examined effects of
 thinning on woodrats. Dusky-footed woodrats occur in a variety of conditions,
 including both old, structurally complex forests and younger seral stages, and
 are often associated with streams (Raphael 1987, Carey et al. 1992, 1999, Williams
 et al. 1992, Sakai and Noon 1993, Anthony et al. 2003, Hamm and Diller 2009).
 Research has suggested that thinning or associated practices (e.g., burning slash
 piles) could be detrimental to dusky-footed woodrats if it reduces hardwoods,
 shrubs or downed wood, yet treatments could ultimately benefit woodrats if
 they result in growth of shrubs or hardwoods (Williams et al. 1992, Innes et al.
 2007). Bushy-tailed woodrats may be more limited by abiotic features, such as
 the availability of suitable rocky areas for den sites (Smith 1997) or the presence
 of streams (Carey et al. 1992, 1999). Similar to dusky-footed woodrats, forms of
 thinning that reduce availability of snags, downed wood or mistletoe could
 negatively impact bushy-tailed woodrat populations (Lehmkuhl et al. 2006a). A
 study of dusky-footed woodrats in the redwood region of California, however,



 III-16
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 300 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 did not find an association between abundances of woodrats and different
 intensities of commercial thinning (Hamm and Diller 2009).
 Results from these studies suggest that active management projects should
 explicitly evaluate the short-term impacts to spotted owls and their prey while
 considering the long-term ecological benefits of such projects, especially in
 spotted owl core-use areas. Spotted owl home ranges generally have a greater
 proportion of older forest within the core-use area and more diverse forest
 conditions on the periphery of their ranges (Swindle et al. 1999). The studies
 referenced above primarily described effects of commercial timber harvest;
 management designed under an ecological forestry framework should avoid
 existing high value habitat, if possible, while meeting long-term restoration
 goals. Within provincial home ranges but outside core-use areas, opportunities
 exist to conduct vegetation management to enhance development of late-
 successional characteristics or meet other restoration goals in a manner
 compatible with retaining resident spotted owls. Restoration activities
 conducted near spotted owl sites should first focus on areas of younger forest
 less likely to be used by spotted owls and less likely to develop late-successional
 forest characteristics without vegetation management. Vegetation management
 should be designed to include a mix of disturbed and undisturbed areas,
 retention of woody debris and development of understory structural diversity to
 maintain small mammal populations across the landscape.
 At regional landscape scales, managers should consider how spotted owls fit into
 a larger ecological framework. Additional factors including historical
 disturbance regimes and different forest vegetation communities need to be
 considered. The following section addresses these regional differences in more
 detail. As ecological forestry is considered and applied in the Pacific Northwest,
 forest ecosystem management goals will differ between moist and dry forests,
 and between northern interior portions of the range versus coastal areas in
 California (Spies et al. 2006, Strittholt et al. 2006, Mitchell et al. 2009). The
 following sections provide some principles for land managers to consider in
 these differing forests within the spotted owl’s range.


 Habitat Management in Moist Forests
 A primary spotted owl recovery goal of this Revised Recovery Plan for moist
 forests is to conserve older stands that are either occupied or contain high-value
 spotted owl habitat; this recovery goal is discussed in greater detail later under
 Recovery Action 10 and Recovery Action 32. On Federal lands these
 recommendations apply to reserved and non-reserved land allocations.
 Managers of the moist forest landscapes recognize that emulating natural
 disturbance patterns at large landscape levels will be very difficult (Wimberly et
 al. 2004). In contrast to dry forests, short-term fire risk is generally lower in the
 moist forests that are the dominant condition on the west side of the Cascade
 Range, and disturbance-based management for forests and spotted owls here
 should be different. Silvicultural treatments are generally not needed to


 III-17
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 301 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 maintain existing old-growth forests on moist sites (Wimberly et al. 2004, Johnson
 and Franklin 2009). Efforts to alter either fuel loading or potential fire behavior
 in these sites could have undesirable ecological consequences (Johnson and
 Franklin 2009, Mitchell et al. 2009). Potential management in older forests, either
 for climate-related management or spotted owl recovery, must explicitly weigh
 the relative pros and cons of such activities.
 However, this recommendation should be reassessed regularly as new scientific
 information emerges regarding climate change. For example, Littell et al. (2010)
 suggest climate-driven fire risk may increase on the west-side in moist forests,
 and Shafer et al. (2010) conclude that fire activity is expected to increases in all
 forest types in Oregon. Although these model predictions are still highly
 variable, the recommendations of mainstream climate scientists (Littell et al. 2010,
 Shafer et al. 2010) should be incorporated into longer-term planning. Wimberly
 et al. (2004) give some recommendations to consider in the Oregon Coast Range
 that address historical fire regimes and disturbance patterns.
 Even with uncertain model predictions, there are younger or less diverse moist
 forest areas outside of old-growth stands where active management could
 promote ecological goals, including spotted owl recovery. The most current
 evaluations suggest climate change in the Pacific Northwest is affecting
 processes in addition to wildfire, including insect and disease outbreaks and
 changes in species composition (Latta et al. 2010, Littell et al. 2010, Spies et al.
 2010a). Therefore, ecological forestry and active management in the range of the
 spotted owl should address issues in addition to wildfire dynamics. For
 example, where past management practices have decreased age-class diversity
 and altered the structure of forest patches, targeted vegetation treatments could
 simultaneously reduce fuel loads and increase canopy and age-class diversity
 (Franklin et al. 2002, 2006, Wimberly et al. 2004, Littell et al. 2010). Likewise, there
 may be post-disturbance opportunities to restore more natural, early
 successional forest conditions that provide more ecological benefits to spotted
 owls (and other native forest species) than do traditional clearcuts and young,
 even-aged stands (Swanson et al. 2010).
 Long-term spotted owl recovery could benefit from forest management where
 the basic goals are to restore or maintain ecological processes and resilience.
 Therefore, we recommend application of disturbance-based principles to such
 decisions (Franklin et al. 2002, 2006, 2007, Drever et al. 2006, Noon and Blakesley
 2006, Carey 2007, Long 2009, Swanson et al. 2010). For example, some treatments
 may accelerate the development of spotted owl nesting habitat (Wimberly et al.
 2004, Andrews et al. 2005), even if it temporarily degrades existing dispersal
 habitat (Franklin et al. 2006). This issue needs more applied research, and land
 management experiments should target this need. There are areas in moist LSRs
 where stands average 50 years or older that are uniform and not likely to achieve
 desired complexity or resilience on their own, yet may develop structural
 complexity more quickly with treatment (Bailey and Tappeiner 1998, Latham
 and Tappeiner 2002, Carey 2003). These areas should be considered for
 restoration treatments designed to encourage development of late-successional
 structural complexity and promote resilience in the face of expected climate-

 III-18
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 302 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 driven changes (Johnson and Franklin 2009). Much of this activity can, and
 should, be carried out in all Federal land classifications consistent with the
 NWFP Standards and Guidelines. In some cases, it may be appropriate to seek
 exemptions to the 80-year old threshold for silvicultural activities in LSRs if a
 clear conclusion can be reached that spotted owl recovery and/or ecosystem
 restoration goals would be met. Research and monitoring on the specific effects
 of such treatments on spotted owls and their prey is needed and should evaluate
 effects on both spotted owl recovery as well as broader forest management goals.
 In general, to advance long-term spotted owl recovery and ecosystem restoration
 in moist forests in the face of climate change and past management practices, we
 recommend the following principles be applied by land managers:
      1. Conserve older stands that have occupied or high-value spotted owl
         habitat as described in Recovery Actions 10 and 32. On Federal lands this
         recommendation applies to all land-use allocations outside of
         Congressionally Reserved Areas.
      2. Management emphasis needs to be placed on meeting spotted owl
         recovery goals and long-term ecosystem restoration and conservation.
         When there is a conflict between these goals, (e.g., short-term adverse
         impact but expected long-term benefit), managers should make tradeoffs
         explicit and seek Service input if necessary. Use a sliding scale to
         prioritize landscapes (e.g., watersheds, stands, etc.) for treatment.
      3. Continue to manage for large, continuous blocks of late-successional
         forest.
      4. Regeneration harvest, if carried out, should apply ecological forestry
         principles as recommended by Franklin et al. (2002, 2007), Drever et al.
         (2006), Johnson and Franklin (2009), Swanson et al. (2010), and others
         cited above.
      5. Use pilot projects and applied management to test or demonstrate
         techniques and principles (Noon and Blakesley 2006). In the near term, to
         reduce conflict and potential inconsistencies with existing Federal land
         management plans, locate such pilot projects wherever possible in Matrix
         and Adaptive Management Areas. However, we continue to recommend
         that such actions be considered in LSRs if a determination is made that
         treatments would meet broader ecosystem restoration goals.

         Recovery Action 6: In moist forests managed for spotted owl habitat,
          land managers should implement silvicultural techniques in plantations,
          overstocked stands and modified younger stands to accelerate the
          development of structural complexity and biological diversity that will
          benefit spotted owl recovery.

 Implement LSR treatments per the Standards and Guides of the NWFP. In
 addition, LSR thinning in plantations older than 80 years of age should occur in
 cases where long-term beneficial effects to spotted owls will be realized from


 III-19
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 303 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 enhancing within-stand structural diversity. The treatment should emphasize
 the retention of the oldest and largest trees in the stands or any trees with
 characteristics that create stand diversity (e.g., bole and limb deformities) and
 should focus on structural diversity in the mid- to upper- story layers, but not at
 the expense of large snags or existing species diversity. Cases where facilitating
 a thinning operation necessitates felling existing remnant trees over 120 years old
 should be rare. We recommend the use of fungal inoculation, mechanical
 methods, or other tools as needed to create snags. The Service is available to
 participate in local or regional efforts to provide guidance on these sorts of
 prescriptions. Any LSR thinning in plantations greater than 80 years old, if
 appropriate, should occur where nesting and roosting habitat is needed within
 LSRs to bolster spotted owl populations and should be considered within the
 interagency structure of the Level 1 teams.
 Likewise, in areas with regeneration harvest in moist forest Matrix lands, any
 harvest should be designed using ecological forestry principles that emphasize
 retention of larger and older trees, snags and downed wood of varying size and
 decay classes, and live trees with decay and deformities (see Swanson et al. 2010).
 Unlike traditional regeneration harvests, applying these measures retain
 important habitat features while also encouraging eventual development of late-
 successional conditions.


 Habitat Management in Dry Forests
 Although the dry forest portion of the spotted owl’s range hosts a minority of the
 overall population, management of spotted owl habitat in these drier areas is an
 extremely complex undertaking. Changing climate conditions, dynamic
 ecological processes, and a variety of past and current management practices
 render broad management generalizations impractical. Recommendations for
 spotted owl recovery in this area also need to be considered alongside other land
 management goals – sometimes competing, sometimes complimentary – such as
 fuels management and invasive species control. In some cases, failure to
 intervene or restore forest conditions may lead to dense stands heavy with fuels
 and in danger of stand-replacing fires and insect and disease outbreaks. As a
 consequence, the dry forest discussion below provides substantial detail on
 spotted owl ecology in such areas, including a more specific treatment of the
 effects of climate, fire, and insect and disease outbreaks on spotted owl habitat.
 In general, we recommend that dynamic, disturbance-prone forests of the eastern
 Cascades, California Cascades and Klamath Provinces should be actively
 managed in a way that reconciles the overlapping goals of spotted owl
 conservation, responding to climate change and restoring dry forest ecological
 structure, composition and processes, including wildfire and other disturbances
 (Noss et al. 2006, Spies et al. 2006, 2010a, Agee and Skinner 2005, Healey et al.
 2008, Mitchell et al. 2009). Vegetation management of fire-prone forests can
 retain spotted owl habitat on the landscape by altering fire behavior and severity
 (Reinhardt et al. 2008, Haugo et al. 2010, Wiedinmyer and Hurteau 2010) and, if
 carefully and strategically applied, it could be part of a larger disturbance

 III-20
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 304 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 management regime for landscapes that attempts to reintegrate the relationship
 between forest vegetation and disturbance regimes, while also anticipating likely
 shifts in future ecosystem processes due to climate (Gartner et al. 2008, Noss et al.
 2006, Lawler 2009, Mitchell et al. 2009, Littell et al. 2010, Swanson et al. 2010,
 Moritz et al. 2011). Such an approach is more likely to achieve ecologically and
 socially acceptable outcomes, and could enable transitions to more acceptable
 disturbance regimes, even if it includes more frequent but less severe wildfires
 (Allen et al. 2002, Wright and Agee 2004, Hessburg et al. 2005, 2007, Strittholt et al.
 2006, Reinhardt et al. 2008). Some areas, such as dry portions of the Klamath
 Province, have a different fire ecology than areas in the East Cascades and may
 not be subject to the same generalizations (Odion et al. 2004, 2010, Skinner et al.
 2006, Hanson et al. 2009, 2010); this should be evaluated at a finer scale by
 recovery implementation teams and interested land managers.
 Specific silvicultural practices that promote forest resilience and that can be
 applied to various forest types are given by Franklin et al. (2002, 2006, 2007),
 Hessburg et al. (2004, 2005, 2007), and Drever et al. (2006). Short-term decisions
 to increase forest ecosystem adaptations to climate-driven drought stresses may
 include vegetation management around older individual trees to reduce
 competition for moisture (Wright and Agee 2004, Agee and Skinner 2005,
 Reinhardt et al. 2008, Johnson and Franklin 2009, Haugo et al. 2010, Littell et al.
 2010). Longer-term strategies may include protecting or restoring multiple
 examples of ecosystems and promoting heterogeneity among and within forest
 stands with the potential for natural adaptation to future (and unpredictable)
 climate changes (Hessburg et al. 2005, Kennedy and Wimberly 2009, Blate et al.
 2009). In many areas, fire could be encouraged to perform its ecological role of
 introducing and maintaining landscape diversity (DellaSala et al. 2004, Reinhardt
 et al. 2008, Odion et al. 2010), although it may be desirable to manage fire severity
 or return intervals through vegetation management at various temporal and
 landscape scales (Agee and Skinner 2005, Haugo et al. 2010, Littell et al. 2010,
 Spies et al. 2010a, Moritz et al. 2011).
 There is an ongoing debate, as captured in Hanson et al. (2009, 2010) and Spies et
 al. (2010b), regarding the relative merits of active management in dry forest
 landscapes and the potential positive and negative impacts to spotted owls
 (Spies et al. 2006). This debate focuses on uncertainty and seems to be one of
 degree rather than fundamental difference in long-term conservation goals. We
 would like to build on areas of agreement for spotted owl recovery, but we
 recognize that many of these recommendations are controversial due to political
 and socio-economic reasons (e.g., see Spies et al. 2010a). However, given the need
 for action in the face of uncertainty (Agee 2002, Roloff et al. 2005, Carey 2007,
 Millar et al. 2007, Reinhardt et al. 2008, Littel et al. 2010, Mote et al. 2010, Shafer et
 al. 2010), we continue to recommend that land managers implement a program
 of landscape-scale, science-based adaptive restoration treatments in disturbance-
 prone forests that will reconcile the goals of conserving and encouraging spotted
 owl habitat while better enabling forests to: (1) recover from past management
 measures, and (2) respond positively to climate change with resilience (Spies et
 al. 2006, 2010a,b, Millar et al. 2007, Reinhardt et al. 2008, Haugo et al. 2010, Keane


 III-21
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 305 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 et al. 2009, North et al. 2010, Littell et al. 2010, Stephens et al. 2010). This should
 provide more high quality spotted owl habitat sooner and for longer into the
 future which will greatly benefit spotted owl recovery in the long-term. Several
 authors provide clear recommendations for how to consider reconciling spotted
 owl habitat management with vegetation management in the eastern Cascades
 (Lehmkuhl et al. 2007, Buchanan 2009, Gaines et al. 2010, USDA 2010).

 Disturbance Regimes of Dry Forests Within the Range of the Spotted Owl

 Ecological disturbance regimes derive from complex interactions among
 vegetation, climate, topography, and other biotic and abiotic factors that vary
 over space and time. Fire and other disturbances have been fundamentally
 important to shaping landscape patterns and processes in the dry forest systems
 (Hessburg et al. 2000a, 2005, 2007, Dale et al. 2001, Hessburg and Agee 2003,
 Skinner et al. 2006, Skinner and Taylor 2006, Perry et al. 2011). Fire regimes have
 been described for the Eastern Washington Cascades, Eastern Oregon Cascades,
 California Cascades, and Klamath Provinces (Hessburg et al. 2000a, 2005, 2007,
 Hessburg and Agee 2003, SEI 2008, Skinner et al. 2006, Skinner and Taylor 2006,
 Perry et al. 2011), though there is not agreement on some regime descriptions
 (Hanson et al. 2009, 2010, Spies et al. 2010b).
 Additional research has advanced our understanding of the occurrence of low,
 mixed, and high-severity fires in dry forest fire regimes typically considered as
 low severity only (e.g., see Baker et al. 2007, Hessburg et al. 2007, Beaty and
 Taylor 2008, Brown et al. 2008, Collins and Stephens 2010, Perry et al. 2011). In
 dry forests of the eastern Cascades of Washington, for example, surface-fire
 dominated mixed severity fires were found to be more prominent historically
 than previously thought (Hessburg et al. 2007), rendering more spatial and
 temporal variability in landscape patterns of disturbed and recovering
 vegetation. Kennedy and Wimberly (2009) found similar results for the
 Deschutes National Forest in the eastern Cascades of Oregon. Consequently, dry
 forest landscapes historically comprised a complex arrangement of fire regimes
 and patch sizes (Hessburg et al. 2005, 2007, Skinner et al. 2006, Skinner and Taylor
 2006, Perry et al. 2011), creating spatial and temporal patterns and variability in
 vegetation and fuels that reinforced self-similar patterns (Turner and Romme
 1994, Peterson 2002, Hessburg and Agee 2003, Bigler et al. 2005, Skinner et al.
 2006, North and Keeton 2008, Moritz et al. 2011). This temporal and spatial
 variability in vegetation and fuels has been substantially altered by human
 activities and are key features that must be included in restoring dry forest
 ecosystems.

 Past Management Actions
 Over the past two centuries, Euro-American settlement has substantially
 transformed the inland northwest of the U.S. Anthropogenic activities that have
 altered the landscape include timber harvesting, mining, livestock grazing, fur
 trapping, constructing roads and rail lines, development of towns and


 III-22
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 306 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 settlements, agricultural conversion, fire suppression and fire exclusion. These
 activities have so altered the patterns of vegetation and fuels, and subsequent
 disturbance regimes, that contemporary landscapes no longer function as they
 did historically (Hessburg et al. 2000a, 2005, Hessburg and Agee 2003, Skinner et
 al. 2006, Skinner and Taylor 2006).
 Fire exclusion, combined with the removal of fire-tolerant structures (e.g., large,
 fire-tolerant tree species such as ponderosa pine, western larch, and Douglas-fir),
 have reduced the resiliency of the landscape to fire and other disturbances, at
 least in those forest types outside of the wetter, higher severity fire regime types
 (Agee 1993, Hessburg et al. 2000a, Hessburg and Agee 2003). In the eastern
 Cascades of Washington and Oregon, forest types that historically had
 understories of grass and shrubs have shifted to shade-tolerant conifer
 understories which are denser and less tolerant of fire than historic understories.
 This has resulted in an overall increase in the area of fire-intolerant forest-types
 at the expense of fire-tolerant forest types (Hessburg et al. 2000a, Hessburg and
 Agee 2003). Additionally, these understories compete with fire-tolerant tree
 species for limited water, thus exacerbating drought stress on the structural
 components that will be important in restoring dry forest ecosystems. These
 understories result in an altered fuel bed that exhibits increased flame length,
 fireline intensity and rate of spread over historic understories, putting any
 remnant fire-tolerant structural features at greater risk of loss to fire (Hessburg et
 al. 2000a).
 In addition to the stand structure, the spatial distribution of these stands also
 influences fire activity across the landscape. The spatial distribution of fire
 intolerant-stands among the fire-tolerant stands has been fundamentally altered
 through past management. Past management has homogenized the patchy
 vegetative network and reduced the complexity that was more prevalent during
 the pre-settlement era (Skinner 1995, Hessburg and Agee 2003, Hessburg et al.
 2007, Kennedy and Wimberly 2009). Therefore, rather than existing as patches of
 fire-intolerant vegetation types being spatially separated, they have become more
 contiguous, and are more prone to conducting fire, insects, and diseases across
 large swaths of the landscape (Hessburg et al. 2005). This homogenized
 landscape may be altering the size and intensity of today’s fires and further
 altering landscape functionality (e.g., Everett et al. 2000). This alteration in the
 disturbance regime further affects forest structure and composition. Not only do
 these landscapes not exhibit the structure or function that they historically had
 (Hessburg and Agee 2003, Naficy et al. 2010), the shift from fire and drought-
 tolerant species to shade-tolerant species is a shift in the opposite direction in
 terms of forest types that will be most resilient to projected future climates
 (Haugo et al. 2010).

 Projected Effects of Climate Change in Dry Forest Ecosystems

 The implications of climate change on dry forest ecosystems are multi-faceted.
 The effects and interrelationships are complex and not fully understood. A
 comprehensive treatment of this topic is beyond the scope of the recovery plan.


 III-23
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 307 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 Instead, we lay out some of the possible implications of climate change on
 ecosystem structures and processes that are relevant to dry forest management,
 and restoration and spotted owl recovery.
 Mean temperatures have increased in the Pacific Northwest and northern
 California. Models project an even more substantial increase than what occurred
 over the twentieth century (Cayan et al. 2008, Mote and Salathe 2010).
 Seasonally, most models predict the greatest increases during the summer rather
 than winter months (Cayan et al. 2008, Mote et al. 2010). Regional models that
 further consider local geographical features show an increased warming above
 global model predictions. For example, the loss of snowpack in the Cascades is
 projected to increase temperatures above those projected in the global models,
 likely due to the increased heat absorption caused by snowpack loss. This results
 in many areas of the Cascade Range showing greater rates of winter and spring
 warming, which is expected to hasten the loss of snowpack and further increase
 drought stress on trees (Salathe et al. 2008), as well as lengthen the fire season
 (Westerling et al. 2006).
 The magnitude and direction of changes in mean annual precipitation in the
 Pacific Northwest and northern California are less clear than for temperature
 (Cayan et al. 2008, Westerling and Bryant 2008, Mote and Salathe 2010). This
 region is located in a transition zone between projected increased precipitation in
 the southern portion of North America and projected decreased precipitation in
 the northern part of the continent (Mote and Salathe 2010). Model projections for
 northern California range from slight increases in precipitation to decreases of
 10-20 percent, with no noticeable change in seasonal precipitation (Cayan et al.
 2008). In the Pacific Northwest, models are ambiguous in their projections of
 annual precipitation trends. Seasonal predictions are less ambiguous, however,
 with most predicting increased winter precipitation and decreased summer
 precipitation (Mote and Salathe 2010), though regional models project local
 differences (Salathe et al. 2008). Even if increases in annual precipitation should
 occur, summer water deficits in the Pacific Northwest are projected to increase
 by 2-3 times due to increased temperatures and decreased summer precipitation
 (Littell et al. 2010). Some projections call for decreases in the amount, frequency,
 and intensity of precipitation in drier parts of the world, including the western
 U.S., potentially increasing the vulnerability to drought (Sun et al. 2007), while in
 northern California, some models call for a slight increase in the number and
 magnitude of large precipitation events (Cayan et al. 2008). Due to increasing
 temperatures throughout the west, more precipitation is expected to fall as rain
 rather than snow, reducing snow accumulation. Snowpacks are already
 declining (Stewart et al. 2005) and showing decreased water content throughout
 western North America (Mote et al. 2005). Warmer temperatures are expected to
 result in snow continuing to melt earlier than in the past (Mote et al. 2005, Cayan
 et al. 2008), further increasing drought stress on dry forests.
 Changes to the range and composition of current vegetation species are expected
 as local climates transform and become more favorable for some species and less
 favorable for others (van Mantgem et al. 2009, Allen et al. 2010, Haugo et al. 2010,
 Littell et al. 2010, Shafer et al. 2010). For example, Littell et al. (2010) predict a 32

 III-24
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 308 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 percent increase in the area of forests in Washington that will be severely water-
 limited by the 2020s, with further increases of 12 percent by 2040 and another 12
 percent by 2080. Specific to the range of the spotted owl, this effect is most likely
 to occur in the eastern Cascades in the northern part of the state. As a result,
 shifts in the range of Douglas-fir and several pine species are expected (Littell et
 al. 2010). A statewide analysis of forests in California indicates evergreen forests
 will decline while mixed evergreen forests will increase under all climate
 scenarios modeled (Lenihan et al. 2008). Total forest cover is expected to increase
 by 23 percent statewide in California under the cooler and wetter climate
 scenarios, whereas forest cover is projected to decrease by 3 and 25 percent under
 the warmer and drier models used (Lenihan et al. 2008). Where climate becomes
 less suitable for tree species, particularly in areas that become drier, these tree
 species are likely to decline in growth and become more vulnerable to mortality
 agents such as fire or insects that may result in large-scale mortality (Littell et al.
 2010).
 Increased mortality rates of trees have already been attributed to drought and
 heat stress caused by increasing temperatures (van Mantgem et al. 2009, Allen et
 al. 2010). Mortality is expected to increase further as temperatures warm and
 drought stress increases, even in systems that are not water limited (Allen et al.
 2010). Water limitation is expected to increase across a significant portion of the
 eastern Cascades of Washington (Littell et al. 2010). The degree to which trees
 may succumb to drought stress is not entirely clear, however, when one
 considers other effects brought on by climate change. The increase in
 atmospheric CO2 is expected to have a fertilization effect on tree growth,
 allowing them to more efficiently use water and reduce their susceptibility to
 drought stress (Huang et al. 2007). However, this efficiency may not be
 sustainable in the long-term (Huang et al. 2007, Lindroth 2010). For example,
 CO2-enhanced growth may diminish over time as other nutrients become
 limited; specifically, as nitrogen demand and its subsequent storage in plant
 biomass increase, its availability to plant growth is expected to decrease,
 resulting in systems becoming nitrogen limited (Huang et al. 2007, Lindroth
 2010). Others project that warmer temperatures will eventually increase water
 stress and evaporative demand, regardless of precipitation amount or water use
 efficiency (Nielson et al. 2006, Barber et al. 2000).
 The effect of changing disturbance regimes such as fire and insects will likely be
 more abrupt and rapid than the changes in vegetation composition, distribution,
 and productivity in response to climate change (Littell et al. 2010). Interactions
 among these disturbances can alter forest structure and function more rapidly
 than what is predicted to occur through modeling of vegetation redistribution or
 disturbance alone. In periods of rapid climate change during the Holocene, fire
 was often the catalyst for changing vegetation (Whitlock et al. 2003). How
 climate change affects fire regimes will vary with the energy or water limitations
 of the varying ecosystems (Littell et al. 2009). In energy-limited wildfire regimes
 (e.g., ecosystems with abundant fuels, such as productive forests), increasing
 temperatures are likely to substantially increase fire risk, regardless of
 precipitation; conversely, in moisture-limited regimes (e.g., particularly dry


 III-25
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 309 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 ecosystems with limited fuels such as grass and shrublands), changes in both
 temperature and precipitation will influence their fire risk (Westerling and
 Bryant 2008). Predicting specifics of disturbance processes is difficult not only
 because of the uncertainties in the climate models, but also the synergistic
 interactions among disturbance agents (e.g., Simard et al. 2011). In addition, there
 are other variables not easily modeled that will likely affect disturbance
 processes under future climate scenarios (Fried et al. 2004, Spracklen et al. 2009,
 Littell et al. 2010). These include changes in vegetation composition and
 distribution, as well as changes in ignitions caused by changing climate or by
 human activity. For example, while mountain pine beetle attacks are projected to
 be more successful, it is not known how changes in the range of beetles and host
 trees may affect this success. If vegetation range changes occur rapidly as a
 result of increased fire, a subsequent spatial heterogeneity across the landscape
 could substantially reduce the risk of beetle outbreaks (Littell et al. 2010).
 Multi-year climatic patterns tied to sea surface temperatures in the Pacific Ocean
 have been linked to fire activity within the Pacific Northwest. Specifically, the El
 Niño-Southern Oscillation (ENSO) results in an alteration of temperature and
 precipitation patterns that cycle, on average, every four years, though annual
 cycles occur (Mote et al. 2010). The Pacific Decadal Oscillation (PDO) is a
 manifestation of ENSO which cycles between cool and warm phases every 20-30
 years (Mantua et al. 1997). Prior to the onset of fire exclusion in the 20th century,
 increased fire activity has been associated with warm phases of the PDO (Hessl et
 al. 2004, Heyerdahl et al. 2008). Gedalof et al. (2005), however, found no
 difference in fire activity in the latter half of the 20th century between warm and
 cool phases of the PDO, but they did find a relationship with smaller scale
 annual and inter-annual variability in the PDO. The PDO entered a warm phase
 in 1977 (Mantua et al. 1997), and it may now be reversing into a cooler phase (JPL
 2008), or it may be losing its decadal persistence (Mote et al. 2010, NOAA 2011).
 Given past associations between fire activity and PDO, it could be argued that
 the next several decades will result in a decrease in fire activity in the Pacific
 Northwest. However, making such an inference of cause and effect should be
 done with caution (Hessl et al. 2004). The onset of fire exclusion in the 20th
 century may confound associations of fire activity with PDO (Mote et al. 1999).
 Furthermore, our understanding of how ENSO and PDO will respond to climate
 change and our ability to extrapolate their influence on disturbance regimes is
 poor (McKenzie et al. 2004).
 Though there is uncertainty with how climate change may specifically alter fire
 regimes, McKenzie et al. (2004) proposed several inferences that can be made
 given our understanding of fire-climate interactions and our understanding of
 vegetation response to fire. The first inference is that warmer and drier summers
 will produce more frequent and extensive fires. Second is that reduced snowpack
 and earlier snowmelt will likely extend the time span of moisture deficits in
 water-limited systems. Finally, drought stress on plants will increase as a result
 of the drier conditions and longer moisture deficits, increasing their vulnerability
 to other multiple disturbances such as fire and insects; these disturbances often
 have a synergistic effect.


 III-26
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 310 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 Evidence is already accumulating to support some of the inferences made by
 McKenzie et al. (2004). The frequency of large (>400 hectares) wildfires and the
 total area burned by these fires has substantially increased in the western U.S.
 (Westerling et al. 2006), despite active fire suppression. Westerling et al. (2006)
 links this trend to an increase in spring and summer temperatures and earlier
 spring snowmelts, both of which can result in earlier and longer fire seasons.
 Given the link between climate and wildfire activity, the authors underscore the
 urgency to ecologically restore forests that have undergone substantial
 alterations from past land uses. Specific to California and the Pacific Northwest,
 an analysis of wildland fires between 1984-2005 showed a significant trend of
 increasing average fire size, and what appears to be a trend towards an
 increasing proportion of area burned as a result of large fires (Schwind 2008).
 Trends in burn severity were less conclusive.
 Various authors have projected increases in fire potential in response to projected
 climate changes, both globally (e.g., Liu et al. 2010) as well as in areas
 encompassing parts or all of the spotted owl range. Littell et al. (2010) predicted
 for Washington that by the 2080s, there will be two to three times as much area
 burned as what burned between 1916 and 2006; specific to the forested
 ecosystems of the eastern Cascades, Littell et al. (2010) predict a near doubling by
 the 2080s of the mean area burned between 1980 and 2006 (from 63,000 to 124,000
 ha). Westerling and Bryant (2008) projected a 15-90 percent increase in fire in
 northern California by 2070-2099. Though unquantified, an increase in fire
 activity is expected in all forest types in Oregon (Shafer et al. 2010). Spracklen et
 al. (2009) projected that Pacific Northwest forests will experience some of the
 greatest increases in mean annual area burned in the western U.S., with a
 projected increase of 78% by 2050 over that burned between 1996-2005. Whitlock
 et al. (2003) suggest that fire frequency or severity may increase under climate
 projections. However, in areas where changing climate is expected to reduce
 combustible vegetation, fire activity could decrease (Westerling and Bryant 2008,
 Krawchuk et al. 2009).
 Frequent and extensive outbreaks of native forest insects, such as bark beetles
 and spruce budworm, have occurred historically in the western U.S. (e.g.,
 Amman and Cole 1983, Brookes et al. 1987, Swetnam and Lynch 1989, Hessburg
 et al. 1994). However, anthropogenic influences through past management and
 fire suppression have altered the landscape vegetation patterns, subsequently
 altering the timing, duration and magnitude of outbreaks (Swetnam and Lynch
 1989, Hessburg et al. 1994). Climate change is predicted to further exacerbate the
 situation by redistributing forest insects as well as intensifying all aspects of
 forest insect outbreak behavior (Logan et al. 2003). Temperatures drive the life
 history of insects and determine their geographic range. As highly mobile
 species living in a warmer world, insects are expected to readily expand their
 range and invade new habitats (Logan et al. 2003). Increased CO2 levels may
 further favor sap-feeding insect species such as bark beetles (Whittaker 1999).
 Yet predicting specific responses is difficult because climate relationships with
 some forest insect outbreaks are poorly understood (e.g., see Swetnam and Lynch
 1993 regarding spruce budworm).


 III-27
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 311 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 Recent bark beetle outbreaks have exceeded the magnitude of outbreaks
 documented during the prior 125 years in parts of the U.S. (Raffa et al. 2008). It
 appears that human activities have influenced recent increases in bark beetle
 activity (Logan and Powell 2001, Logan et al. 2003). Changing climate,
 particularly increased temperature and drought, combined with management
 that has favored continuous, uninterrupted distributions of host tree species (e.g.,
 Douglas-fir and true fir species), tend to foster outbreaks (Hicke and Jenkins
 2008, Raffa et al. 2008). Unusually hot and dry weather is already responsible for
 increased insect outbreaks in forests in several North American localities, from
 pinyon pine in the southwest U.S. (Breshears et al. 2005) to lodgepole pine forests
 in British Columbia where the beetle outbreak is larger than any recorded in
 Canada (Carroll et al. 2004 as cited in Whitehead et al. 2006, Taylor et al. 2006). In
 addition, increased stand densities of lodgepole pine have increased their
 susceptibility to bark beetle outbreaks throughout the western U.S. (Hicke and
 Jenkins 2008). There is evidence of irruptive thresholds being crossed by insects
 in Alaska and British Columbia, whereby the outbreak continues in a self-
 sustaining mode even after the extreme drought conditions that initiated the
 attack have subsided (Raffa et al. 2008). However, not all outbreaks appear to be
 exceeding known historical magnitudes. In Colorado for example, mountain
 pine beetle activity does not exceed historical activity levels, although the insects
 are moving outside of their known historical range and into higher elevation
 (Romme et al. 2006); the authors, however, point out that it is difficult to know if
 this movement is truly outside of their historical range given the lack of historical
 data on beetle distributions.
 With respect to forest pathogens, Kliejunas et al. (2009) summarize the literature
 on the relationship between climate change and tree diseases in western North
 America. They note that while there is great uncertainty with how specific
 pathogens will respond to climate change, general inferences can be made, all of
 which can vary by ecosystem and specific climate conditions. Similar to forest
 insects, pathogen distributions are expected to change, including invasion of new
 areas by nonnative pathogens. The epidemiology of plant diseases is also
 expected to change, complicating the prediction of disease outbreaks. The rate
 that pathogens evolve and overcome host resistance may increase in a rapidly
 changing climate. With increasing temperatures, we should expect an increase in
 overwintering survival of pathogens, as well as an increase in disease severity.
 Predicted drought stress on many host species will increase their vulnerability to,
 and exacerbate the effect of, many pathogens. Finally, with the exception of
 extremely dry conditions, climate change may alter fungal pathogens that could
 have a profound change on rates of wood decay, shortening the length of time
 valuable legacies like down wood can be retained in the ecosystem (Yin 1999).
 Interactions between disturbance processes also need to be considered, but are
 not well understood. For example, the fuel composition created by mountain
 pine beetle outbreaks in lodgepole pine is thought to facilitate the stand-
 replacing fires favorable to lodgepole reproduction (Logan and Powell 2001).
 However, the evidence is mixed as to whether insect mortality increases the risk
 or severity of fire (Fleming et al. 2002, Bebi et al. 2003, Hummel and Agee 2003,


 III-28
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 312 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 Lynch et al. 2006, Parker et al. 2006, Romme et al. 2006, Kulakowski and Veblen
 2007, Jenkins et al. 2008, Simard et al. 2011). Some studies recorded situations
 where probability or severity of burns was higher in beetle-killed stands than in
 control stands (Bigler et al. 2005, Lynch et al. 2006). Others found no difference in
 severity or probability of fires occurring in beetle-killed stands compared to
 control stands (Bebi et al. 2003, Lynch et al. 2006, Kulakowski and Veblen 2007).
 Furthermore, high-severity fires that did occur were consistent with the typical
 fire regime of affected forests, even without the insect outbreaks (see Romme et
 al. 2006). Still other research has found that the likelihood of active crown fire
 was actually reduced in beetle killed stands than in control stands, potentially
 due to decreases in the canopy fuels caused by beetle mortality (Simard et al.
 2011). Finally, Bigler et al. (2005) observed that while beetle outbreaks may have
 contributed to fire severity, other contributors such as pre-fire stand structure
 and composition were more of an influence.
 At a minimum, insect outbreaks substantially alter the fuel complex and ultimate
 vegetative composition within a stand (Jenkins et al. 2008), and such alteration
 can potentially affect fire activity. Insect mortality does more to affect fire
 behavior than just increase the dead fuel load. The removal of overstory canopy
 can decrease the surface fuel moistures, alter understories, and allow for greater
 wind speeds through the stand, which can affect fire behavior. These changes in
 stand structure and composition may be more influential drivers of fire risk and
 severity than the actual direct increase in fuels caused by beetle outbreaks (Bigler
 et al. 2005, Lynch et al. 2006). These factors change through time and will
 influence the behavior of fires that enter the stand at any given time. In short,
 the relationships between insects and fire are complex with no simple, single
 conclusion that can be drawn (Romme et al. 2006).
 In summary, the implications of climate change on dry forest ecosystems are
 broad and multi-faceted. Though models are not all in agreement, it appears
 likely that there will be at least some level of summer water deficit, even if
 overall precipitation increases. This increase in water limitation increases the
 risk of fire activity and creates drought stress on trees, making them more
 susceptible to insect attacks. Interactions among these disturbances can have
 synergistic effects. The existing condition of increased stand densities and
 decreased landscape heterogeneity further exacerbates the vulnerability of these
 systems to disturbance, as well the potential magnitude and intensity of the
 event itself, particularly in those fire regimes that were predominately of mixed-
 and low-severity (Schoennagel et al. 2004, Keeton et al. 2007). Ecosystem
 functions that are already altered due to past management will be further altered
 with projected climate change.

 Effects of Fire on Spotted Owl Habitat
 Research on all three spotted owl subspecies indicates variability in the degree to
 which spotted owls use post-fire sites, depending on fire severity and the
 function of the site for spotted owls (i.e., nesting, roosting, or foraging). A few
 studies have looked at spotted owl occupancy of nesting territories and survival


 III-29
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 313 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 rates in burned areas. In southwest Oregon, lower occupancy and survival rates
 of northern spotted owls were found in burned areas compared to unburned
 areas, but the results were confounded by prior management of the area and
 harvest after the fire (Clark 2007, Clark et al. 2011). Jenness et al. (2004) found
 decreased occupancy of Mexican spotted owls in burned areas compared to
 unburned areas, although the authors considered the relationship statistically
 weak. Roberts et al. (2011) found no difference in occupancy of California
 spotted owls between burned and unburned areas, although their burned areas
 were predominately of low and moderate severity. Bond et al. (2002) compared
 survival rates of all three subspecies of spotted owls in burned sites with overall
 survival estimates recorded in the literature and found them to be similar.
 Spotted owl reproduction and nesting have been observed in burned landscapes
 and in core areas in which some portion was burned by high-severity fire (i.e.,
 fires with typically 70-100% overstory mortality). It is not known whether there
 is a maximum amount of high severity fire within a nesting core that would
 preclude nesting of spotted owls, and there have been no long-term studies to
 determine how long spotted owls may remain in a burned-over area. Specific to
 the actual nest tree, Bond et al. (2009) did not find any of their four nest trees
 located in a high severity burn. Nest trees, however, have been observed in
 patches with low to moderate severity burn (Gaines et al. 1997, Clark 2007, Bond
 et al. 2009). For spotted owls nesting in burned areas, reproductive rates are
 generally similar to unburned areas (Gaines et al. 1997, Bond et al. 2002, Clark
 2007).
 While spotted owls have been observed roosting in forests experiencing the full
 range of fire severity, most roosting owls were associated with low or moderate
 severity burns (Clark 2007, Bond et al. 2009). Specifically, Bond et al. (2009) found
 spotted owls selecting low severity burns for roosting and avoiding high severity
 burns. In addition, roost sites from which stand measurements were taken had
 high levels of canopy closure (i.e., greater than 60 percent) and a large tree
 component, regardless of burn severity (Clark 2007, Bond et al. 2009). Spotted
 owls have been observed foraging in forest areas that experienced fire events of
 all severities, and seemed especially attracted to edges where burned forest met
 unburned stands (Clark 2007, Bond et al. 2009). This is consistent with other
 observations of spotted owl habitat use in the Klamath Province, where
 increased edge between old-growth forest and other vegetation types were
 important habitat components (Franklin et al. 2000). Clark (2007) found that
 spotted owls did not use large patches of high severity burns, and Bevis et al.
 (1997) found spotted owls shifting their use away from areas burned at a higher
 severity to those burned at a lower severity; however, the results in both studies
 may be confounded due to post-fire logging that occurred in the burn areas.
 Bond et al. (2009) found owls selecting burned areas, including high-severity
 burns, over unburned areas for foraging when those areas were within 1.5
 kilometers of a nest or roost site. Bond et al. (2009) postulated that selecting
 burned patches over unburned patches for foraging may be due to increased
 presence of prey, such as the dusky-footed woodrat, a species associated with
 open stands and increased shrub and herbaceous cover.


 III-30
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 314 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 It is unknown whether spotted owl selection of high-severity burns for foraging
 would prevail in that portion of its range where dusky-footed woodrats are not
 available (eastern Washington Cascades and most of eastern Oregon Cascades).
 In these areas, northern flying squirrels are the principle prey species (Forsman et
 al. 2001, 2004, Sztukowski and Courtney 2004) and are more closely tied to closed
 canopy forest (Lehmkuhl et al. 2006a, b). It is difficult to tease out the
 relationship between prey abundance and prey selection by spotted owls, but
 studies suggest that variability in diet among spotted owls may be due to spatial
 variation in prey abundance (Forsman et al. 2001, 2004, Roberts and van
 Wagtendonk 2006). The degree that other prey species are available to spotted
 owls in post-burn areas outside of the range of the dusky-footed woodrat may
 affect their use of post-fire landscapes in this area.
 There is evidence of spotted owls occupying territories that have been burned by
 fires of all severities. The limited data on spotted owl use of burned areas seems
 to indicate that different fire severities may provide for different functions. For
 example, spotted owls appear to select high severity burns for foraging, but
 avoid roosting or nesting in these sites. However, there are multiple
 confounding factors and uncertainties in the data on this topic which limit the
 strength of the conclusions that can be drawn. Few studies occur in areas where
 post-fire logging has not taken place, which confounds conclusions regarding
 non-use of burned areas. Studies that looked at habitat use by radio-marked
 spotted owls either have low sample sizes or suffer from other confounding
 effects. For example, Clark (2007) had the largest sample size of radio-marked
 spotted owls (n=26), but interpretation is confounded by prior management
 history as well as logging that occurred in the burned area post-fire. The largest
 sample size of radio-marked spotted owls monitored in burned areas that were
 not harvested post-fire was seven (Bond et al. 2009).
 There are no long-term studies to look at how spotted owl habitat use of these
 sites changes through time since the burn; so far, habitat use studies have all
 occurred within four years of the fire. Survey information on spotted owls is not
 always adequate to allow rigorous comparison of spotted owl occupancy in the
 burn area before and after fire. Likewise, when adequate occupancy data is
 available pre-fire, the fate of spotted owls tied to sites that are deemed
 unoccupied after fire are often unknown; whether these spotted owls died in the
 fire, abandoned the area, or shifted their use to alternate sites within or adjacent
 to the burned area is rarely known. It is not clear whether spotted owls outside
 the range of the dusky-footed woodrat, a species tied to habitats consistent with
 the early seral conditions created by fire, would show similar use of burned areas
 as those spotted owls in areas where this prey species is available. Finally, we
 have a poor understanding of how spotted owl occupancy and habitat use are
 affected by the geographic scale of the disturbance, as well as the spatial
 arrangement and amount of unburned patches and patches exhibiting different
 burn severities within a home range. We can conclude that fires are a change
 agent for spotted owl habitat, but there are still many unknowns regarding how
 much fire benefits or adversely affects spotted owl habitat.



 III-31
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 315 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 Restoring Dry Forest Ecosystems
 Dry forest ecosystems exhibit tremendous complexity in structure and process,
 as well as in the relationships among and within biotic and abiotic components.
 Historically it was topography and disturbance regimes such as insects and fire
 that shaped the distribution and composition of vegetation across the landscape,
 with patches of shade-tolerant and fire-intolerant conifers spatially isolated from
 one another in the drier forest types. The disturbance regimes, along with the
 vegetation structure, composition and distribution have been substantially
 altered since Euro-American settlement. As a consequence, dry forest systems
 no longer function as they once did (Hessburg et al. 2005). There is not
 agreement on some regime descriptions within the range of the spotted owl (e.g.,
 Hanson et al. 2009, 2010, Spies et al. 2010b), and our understanding of fire regimes
 in certain dry forest types is changing (e.g., Hessburg et al. 2007, Perry et al. 2011).
 Complicating the matter is the ongoing climate change that will likely increase
 the stressors on these systems. We may accurately predict some ecosystem
 changes and not others, but we can be confident that dry forest ecosystems will
 change in the face of projected climate change. Consequently, there are risks in
 any management decision we make, whether it be action or no action, active or
 passive management (Agee and Skinner 2005). Any actions we take should
 move dry forest systems on a path that will develop and retain the resiliency in
 the ecosystem to adequately respond to whatever changes do occur. The key to
 developing that resiliency is to restore the inherent forest structure and
 composition and to reintegrate the relationship between forest vegetation and
 the disturbance regimes.
 As noted earlier in this document, our intent in this Revised Recovery Plan is to
 embed spotted owl conservation and recovery within broader dry forest
 ecosystem restoration efforts to increase the likelihood spotted owl habitat will
 remain on the landscape longer and develop as part of this fire adapted
 community instead of being consumed by uncharacteristic wildfires. Herein we
 borrow from original objectives described in SEI (2008). Our first objective is to
 develop and maintain adequate spotted owl habitat in the near term to allow
 spotted owls to persist in the face of threats from barred owl expansion and
 habitat alterations from fire and other disturbances. The second objective is to
 restore landscapes that are resilient to fire and other disturbances in the near
 term, and more resilient to alterations projected to occur with ongoing climate
 change. The final objective is to restore function of a variety of ecological
 services provided by late-successional and old forests. It is not our intent, nor do
 we believe it would be consistent with the above objectives, to do landscape-
 wide treatments for the purpose of excluding disturbance events such as fires,
 including high-severity fires. On the contrary, we are looking to support the
 disturbance regimes inherent to these systems and believe our management
 should be consistent with the counsel of Hessburg et al. (2007:21):
          “Restoring resilient forest ecosystems will necessitate managing
          for more natural patterns and patch size distributions of forest
          structure, composition, fuels, and fire regime area, not simply a


 III-32
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 316 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




          reduction of fuels and thinning of trees to favor low severity
          fires.”
 We define resiliency as the “ability of a system to absorb change and variation
 without flipping into a different state where the variables and processes
 controlling structure and behavior suddenly change (Holling 1996:734-735).”
 Key to managing systems for resilience are to keep options open, view events in
 a regional rather than local context, and to manage for heterogeneity (Holling
 1973). Furthermore, managers need to acknowledge our limited understanding
 and assume that unexpected events will happen. Therefore, managing for
 resilience does not require the need for precision in predicting future events,
 “but only a qualitative capacity to devise systems that can absorb and
 accommodate future events in whatever unexpected form they may take”
 (Holling 1973:21).
 To accommodate future disturbances and restore ecosystem resiliency, we
 believe it is essential to restore ecosystem structure, composition and processes.
 Restoring ecosystem structures that provide resiliency will necessitate
 maintaining and restoring the biological legacies that typically persist through
 disturbance events and influence the recovery process in the post-disturbance
 landscape (Franklin et al. 2000). With respect to the dry forest landscapes,
 structural legacies include not only the large trees that tend to be fire tolerant,
 but the snags and downed wood that were created as a result of the disturbance
 event. Structural legacies serve valuable functions such as reproductive
 structures that facilitate plant propagation, modifying microclimates, or
 improving connectivity through the disturbed area (Franklin et al. 2007).
 Restoring ecosystem composition that provides resiliency will necessitate
 managing for vegetative heterogeneity both within and among stands.
 Compositional, as well as structural heterogeneity, are influenced by tree growth
 and decline, competition among plants and the resulting mortality, as well as
 small-scale disturbances (Franklin et al. 2002, 2007). Heterogeneity in the
 patterns of vegetation composition and structure are key features of resilient
 forests (e.g., Stephens et al. 2008). Complex arrangements and spatial patterns of
 vegetation produce a similar variability in fire behavior and effect, maintaining
 ecosystem heterogeneity (Stephens et al. 2010).
 Restoring ecosystem processes that provide resiliency will aid in developing the
 vegetation structures, composition, patterns, and distributions advocated above.
 This would include managing for high-severity disturbance events in the
 appropriate landscape context. High severity fires, for example, provide
 valuable habitat for fire-dependent species (e.g., Hutto 2008), as well as important
 seral conditions that contribute to biodiversity (Swanson et al. 2010). Conversely,
 specific locations on the landscape may be identified where it is desirable to
 manage the vegetation so that fire severity is reduced (e.g., in wildland urban
 interface or in areas where human activities have increased available fuel (see
 Odion et al. 2004), or in areas where it is desirable to reduce the risk to valued
 structural legacies).



 III-33
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 317 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 We believe restoring ecosystem processes will contribute to developing and
 maintaining ecosystem structure and heterogeneity, increasing the resiliency to
 disturbance events and ongoing climate change (Schoennagel et al. 2004, Fettig et
 al. 2007, Hessburg et al. 2007, Klenner et al. 2008, Stephens et al. 2008, 2010).
 Restoring these features would further allow the disturbance processes to play
 their inherent role in maintaining these features (Noss et al. 2006). The following
 treatment principles were derived from multiple sources (SEI 2008, Gaines et al.
 2010, Hanson et al. 2010). We believe them to be consistent with the stated
 objectives above, and will be important to accommodating future disturbances
 and restoring ecosystem resiliency. These principles should be part of any dry
 forest restoration treatment:
      1. Emphasize vegetation management treatments outside of spotted owl
         core areas or high value habitat where consistent with overall landscape
         project goals. The proportion of Federal land in the dry forest provinces
         that is currently spotted owl habitat ranges from 18 percent in the Eastern
         Washington Cascades to 42 percent in the Oregon Klamath Province
         (Davis and Lint 2005, Davis and Dugger in press). Thus, there are many
         opportunities to restore ecosystem components in areas that will have
         little direct effects on spotted owls. Where treatments will occur within
         spotted owl core areas or high value habitat, we recommend monitoring
         owl response to treatments or apply treatments as part of an adaptive
         management process to improve our understanding of how these
         activities affect spotted owls.
      2. Design and implement restoration treatments at the landscape level.
         Treatments need to be placed in context with the surrounding landscape
         to be most effective and to accommodate the inherent disturbance regime
         (see USDA 2010).
      3. Retain and restore key structural components, including large and old
         trees, large snags and downed logs. Retaining these structural features
         will conserve habitat, legacy, seed stock, and genetic values. In addition,
         vegetation management to reduce moisture competition and improve the
         vigor of these older trees will also be necessary. An emphasis should also
         be placed on retaining tree species that are fire and drought tolerant in
         those vegetation types that exhibit fire regimes typically of low or mixed
         severity or typically dominated by predominately a surface -fires regime.
         However, older trees likely present before fire exclusion should also be
         retained, regardless of their fire tolerance.
      4. Retain and restore heterogeneity within stands (i.e., manage for fine-scale
         mosaic within stands). This includes both vertical and horizontal
         diversity.
      5. Retain and restore heterogeneity among stands (i.e., manage for meso-
         scale mosaics across a landscape). Retain patches of denser, moister
         forests that are good quality spotted owl habitat, as appropriate, within
         the landscapes where fire may be more frequent but less severe,
         consistent with historic variability or modeled future variability, and


 III-34
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 318 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




          where its occurrence maintains and provides for desired levels of species
          and structural diversity.
      6. Manage roads to address fire risk.
      7. Use wildfires to meet vegetation management objectives where
         appropriate.
 Some form of vegetation management will be necessary to address many of the
 restoration principles described above. This can be done through a variety of
 methods, including mechanical removal such as thinning, prescribed burning, or
 using naturally ignited fires burning within a specified prescription to meet
 ecological objectives (i.e., wildland fire for resource use). There are risks
 associated with these treatments in their potential to disturb soils, affect long-
 term productivity, and increase the risk of exotic plant invasions. Managers need
 to account for and minimize these risks as they plan and implement restoration
 treatments. There is also limited information on the effects of these types of
 treatments on spotted owls; the few studies that have looked at effects of
 thinning on spotted owls were limited to prescriptions designed to increase
 stand productivity and decrease stand complexity rather than improve stand
 structure for spotted owl. To fill this knowledge gap, restoration treatments
 implemented inside spotted owl core areas or high value habitat should be
 initiated under a monitoring or adaptive management study to test their effects
 on spotted owl occupancy, demographic performance and habitat use.
 Restoring the large and old fire-tolerant trees and structure requires more than
 simply retaining them where they are found. In places where fire exclusion or
 past management has increased the density of surrounding trees, the densities of
 these smaller trees will need to be reduced to decrease the competition for water
 and resultant susceptibility to drought stress and insect attack (Thomas et al.
 2006). Reducing the stand basal area around residual target trees, including
 large trees present prior to settlement, can be effective in improving the vigor of
 several tree species (Larsson et al. 1983, Feeney et al. 1998, Kolb et al. 1998, Latham
 and Tappeiner 2002). This increased vigor helps individual trees to withstand
 drought stress and better ward off attacks from sap-feeding insects such as bark
 beetles (Amman and Logan 1998, Schmid and Mata 2005, Fettig et al. 2007), but
 only if done before an outbreak begins (Shore et al. 2006, Romme et al. 2006).
 Thinning to improve tree vigor may not be as effective in reducing a stand’s
 susceptibility to defoliating insects, such as western spruce budworm (Muzika
 and Liebhold 2000), but it may reduce insect densities and ultimate stand
 damage if the treatment is focused on reducing the tree host species within the
 stand (Swetnam and Lynch 1993, Su et al. 1996).
 Mountain pine beetles, at least in lodgepole pine stands, tend to prefer larger
 trees (Safranyik and Carroll 2006). Their preference for tree size is less clear in
 ponderosa pine stands (Olsen et al. 1996, Negron and Popp 2004). Thus, while
 thinning lodgepole stands may improve tree vigor and resistance, the larger
 remnant trees may increase the likelihood of beetle colonization in the stand,
 particularly once an outbreak begins (Mitchell and Preisler 1991, Preisler and
 Mitchell 1993). This risk needs to be considered when managing vegetation to


 III-35
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 319 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 reduce risk of insect attack. Finally, when treating vegetation to reduce
 susceptibility to insect attack, care needs to be taken to ensure treatments do not
 increase risk of attack through injury (Jenkins et al. 2008).
 Vegetation management for the purpose of altering fuels to modify fire behavior
 at specific locations can be effective (Omi and Martinson 2002, Pollet and Omi
 2002, Martinson et al. 2003). This assumes, however, that surface fuels generated
 from the stand treatment were reduced or removed. Otherwise, severities can
 actually be higher with treatment (Weatherspoon and Skinner 1995, Raymond
 and Peterson 2005, Prichard et al. 2010). In addition, retaining structures that are
 fire resistant (e.g., retaining the largest trees) will improve effectiveness (Omi and
 Martinson 2002, Agee and Skinner 2005). Fire severity, however, results from a
 complex interaction of fuels (including composition and moisture), topography
 (including slope percent , elevation, and aspect), and fire weather (including
 wind and temperature). Variations in each of these components and interactions
 among them will influence fire behavior and its resultant burn severity.
 Understanding how these components interact within local fire regimes is
 important to implementing effective restoration treatments. For example,
 thinning and underburning have resulted in lower fire severities than those
 observed in untreated stands across a variety of geographical areas and
 vegetation types (e.g., Pollet and Omi 2002). However, the mixed evergreen
 forests of the Klamath Province may exhibit stand development pathways that
 result in different fire susceptibilities (see Perry et al. 2011). For example, lower
 fire severities were observed in stands with longer fire-free periods as well as in
 untreated stands with closed canopies or with larger, more mature forest
 conditions, when compared to treated stands (Weatherspoon and Skinner 1995,
 Odion et al. 2004, Alexander et al. 2006, Thompson and Spies 2009). Severities of
 past fires may be a major determinant of future fire severity; for example, in the
 Klamath Province, stands burned by high severity fires in the previous one or
 two decades have been observed to reburn at high severity (Odion et al. 2010,
 Thompson et al. 2007, Thompson and Spies 2010). Aspect and slope have been
 tied to fire severity is some areas (e.g., Alexander et al. 2006) but not others (e.g.,
 Turner et al. 1999). Fire severity within a given patch may be affected by the
 surrounding landscape (e.g. Weatherspoon and Skinner 1995). Finally, extreme
 fire weather events can overwhelm a stand’s resistance to fire, resulting in high
 severity burns regardless of the topography, fuel condition or prior management
 (Martinson et al. 2003, Skinner et al. 2006). Thus, treatments to reduce fire
 severity need to be strategically located and designed with specific objectives and
 a clear understanding of how the local landscape responds to the many variables
 that influence fire severity.
 Fuel treatments have other limitations that need to be considered in their
 application. Treatments require maintenance if they are to remain effective
 (Agee and Skinner 2005, Reinhardt et al. 2008). In addition, treatments that are
 not maintained may actually result in fire behavior that is more deleterious than
 expected without treatment (Ager et al. 2007b). Finally, given the stochastic
 nature of fires, without extremely large-scale treatments that may be neither
 economically nor socially feasible, there is a low probability of fires intercepting


 III-36
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 320 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 fuel breaks (Rhodes and Baker 2008). However, modeling indicates that strategic
 placement can improve treatment leverage (i.e., increase the ratio of acres
 experiencing reduced fire severity to acres treated) (e.g., Loehle 2004, Schmidt et
 al. 2008). Fuel treatments need to be strategically located with clear objectives.
 They should not be used for the purpose of “fireproofing” the forest. Rather,
 they should be designed to increase the acceptability of wildfire through
 reducing fire behavior and severity in local areas, rather than simply to reduce
 fire occurrence, size, or amount of burned area per se (Reinhardt et al. 2008).
 Vegetation management treatments that are strategically located in a landscape
 context are encouraged to restore structural elements, restore heterogeneity
 within and among stands, and which increase resiliency to future fires and other
 disturbance events. A necessity of any vegetation management treatment,
 regardless of its purpose, is to ensure that slash and other residual fuels
 generated as part of the project are adequately treated so as not to increase fire
 severity or risk (Agee and Skinner 2005). Treatments should allow us to
 incorporate future disturbance events as a means to restore and maintain desired
 ecosystem components and heterogeneity (Noss et al. 2006, Reinhardt et al. 2008).
 Prescribed fire may be a means to reintroduce fire as an ecosystem process, but
 will likely need to be implemented at scales much greater than what has been
 done in the past to be effective (Baker 1994, Taylor 2000); such a scale may not be
 socially or politically acceptable at this time (Stephens and Ruth 2005, Schulte et
 al. 2006). Developing wildfire management plans to allow the use of wildfires to
 meet vegetation management objectives is another tool that the Service
 encourages.

 Need for Active Management

 The characterization of fire risk in the dry forest provinces within the range of
 the spotted owl has recently been argued in the scientific literature (Hanson et al.
 2009, 2010, Spies et al. 2010b). In short, Hanson et al. (2009) concluded that, given
 the low risk of high-severity fire in these provinces, there is time to conduct
 needed research to fill key information gaps before committing to a large-scale
 strategy of active management. We acknowledge the value that some high-
 severity fires may provide to spotted owls in areas where these effects have been
 studied, though there are many limitations with the existing data to make strong
 conclusions. We also agree with the authors that an adaptive management
 framework should be in place so that we can learn from our management efforts
 as we go forth, and have included an adaptive management discussion in this
 plan. However, given the highly altered condition of the existing dry forest
 ecosystem and the effects of ongoing climate change on the currently
 compromised functions, we believe restoration of dry forest ecosystem structures
 and processes must begin now and cannot wait for all key information gaps to be
 filled.
 As an example, the Gotchen Risk Reduction and Restoration Project was
 designed to reduce fire risk and promote forest health in the Gotchen LSR and
 the surrounding landscape of the Eastern Washington Cascades on the Gifford


 III-37
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 321 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 Pinchot National Forest. Forest health in the area had declined dramatically due
 to a history of selective timber harvest, fire suppression, and widespread tree
 mortality caused by insects and diseases (USFS 2003). The project included over
 2,200 acres of strategic thinning and fuels treatments to reduce the risk of
 catastrophic wildfire including some degradation of spotted owl habitat deemed
 necessary to achieve the objectives of the project. Treatment areas included over
 1,000 acres of suitable spotted owl habitat, but direct impacts to spotted owls
 were minimized by avoiding treatments near known spotted owl nest sites.
 There are some questions under adaptive management that may be answered
 within the next several years, the results of which can be applied to future
 management decisions (e.g., how do spotted owls use areas treated with specific
 vegetation management prescriptions intended to promote structural features
 conducive to spotted owl habitat?). Other questions, particularly population-
 based questions such as how spotted owls respond to disturbance processes,
 may take decades before clear conclusions can be drawn from those studies. The
 risk in waiting this long before pursuing restoration activities is a continued loss
 of valued ecological structures (e.g., large, fire-tolerant trees) to increased
 drought stress that is projected with future climate change, as well as continued
 decoupling of vegetation patterns from disturbance processes. In the immediate
 future, we need to pursue restoration activities that are strategic and that focus
 on restoring and maintaining ecosystem structure, composition, patterns and
 processes with an eye towards maintaining resiliency in the face of future climate
 change.
 We also stress this cannot be done successfully without an aggressive adaptive
 management framework to learn from treatments. Land managers should use
 pilot projects and active management to test or demonstrate techniques and
 principles (Noon and Blakesley 2006). In the near term, to reduce conflict and
 potential inconsistencies with existing Federal land management plans, we
 recommend locating such projects wherever possible in Matrix and Adaptive
 Management Areas. However, we continue to recommend that such actions be
 considered in LSRs as well (Gaines et al. 2010). An example of a site-specific plan
 that could be emulated in other areas is the Okanogan-Wenatchee National
 Forest Restoration Strategy (USDA 2010). This strategy applies many of the
 concepts described in this Plan to meet the overlapping goals of spotted owl
 recovery and ecosystem management.

 Conclusions Regarding Dry Forest Management

 Given the complexity of the disturbance regimes in dry forest systems, response
 of spotted owls to these disturbances, and the projected influence that climate
 change will play on these regimes, this Revised Recovery Plan recognizes that
 active management of vegetation within the dry forest landscape is needed to
 restore ecosystem resiliency consistent with spotted owl conservation objectives.
 Restoration of forest ecosystems that are resilient to the endemic disturbance
 regimes and adaptive to impending climate change is a primary goal of any dry
 forest recovery strategy and needs to include some form of active management to


 III-38
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 322 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 achieve that objective. Our knowledge is far from complete, and management to
 restore these systems will be challenging. These knowledge gaps need to be
 addressed through a well-defined adaptive management approach that reduces
 biological risk to the spotted owl and provides information to inform future
 management decisions.
 The 2008 Plan called for establishing an interagency, science-based Dry forest
 Landscape Work Group (DFLWG) as a recovery implementation team to assist
 the Service in designing a strategy for managing the Klamath Provinces, the
 Eastern Washington Cascades, Eastern Oregon Cascades, and California
 Cascades Provinces. Shortly after publication of the 2008 Plan, the Service
 created another recovery implementation team, the Klamath Province Work
 Group to address dry forest issues in the Klamath Provinces, leaving the DFLWG
 to cover the Cascades portion of the dry forest landscape (To more clearly
 identify the geographic responsibility of the DFLWG, we are renaming it the Dry
 Cascades Work Group as part of this recovery plan). Both of these work groups
 were tasked with helping identify landscape-scale approaches to managing these
 areas based on the restoration of ecosystem processes.

         Recovery Action 7: Create an interagency Dry Cascades Work Group that
          is available to assist land managers in developing and evaluating
          landscape-level recovery strategies for the Eastern Washington, Eastern
          Oregon, and California Cascades Provinces, including monitoring and
          adaptive management actions.

 The DFLWG has been working to evaluate and develop landscape approaches to
 restoring forest ecosystem structure and processes in support of spotted owl
 recovery. The work group members represented a broad array of expertise in
 different technical fields from different geographical areas. Researchers and
 practitioners comprised the work group, and members brought forward different
 interpretations of the research in dry forest systems. After this plan is finalized,
 the Service will appoint a new recovery implementation team, the Dry Cascades
 Work Group, using a similar diverse array of expertise to continue this work and
 find areas of agreement upon which a strategy for the dry Cascades provinces
 can be developed.
 This implementation team will be available to help local land management units
 with the design and development of new prescriptions and treatments for fuel
 reduction and other dry forest management strategies through training,
 workshops or other information transfer methods. It may also be asked to
 develop an integrated strategy for all the Eastern Washington, Eastern Oregon,
 and California Cascades Provinces. This may include:
       1. Recommending relevant research.
       2. Standardizing, to the extent possible, new recommendations for
          prescriptions and treatments for fuel reduction and other dry forest
          management to facilitate regional comparisons by meta-analysis and to
          maximize the scientific and management value of studies.


 III-39
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 323 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




      3. Standardizing, to the extent possible, experimental designs to assist with
         comparability across the region and to ensure statistically valid results.
      4. Assisting in the development or evaluation of plans that include
         landscape specific habitat objectives, treatment strategies, and projected
         outcomes.
      5. Developing monitoring techniques and coordinating effort. Given the
         uncertainties concerning sustaining spotted owl habitat in dry forest
         landscapes, monitoring is imperative. Characteristics that may be
         important to monitor in any dry forest landscape managed for spotted
         owl habitat include:
              Total spotted owl habitat area and condition;
              Dispersal habitat and condition;
              Effectiveness of spatial isolation on spotted owl habitat clusters;
              Pattern, amount, and timing of management activities and natural
               disturbances;
              Preferred timing of follow-up treatments by area;
              Patch recruitment potential and timing as replacement spotted owl
               habitat relative to fledging success; interactions with barred owls; and
               stand-level prey response to treatments, including habitat elements
               that support prey (mistletoe, snags, downed wood, forage lichens,
               truffle abundance);
              Spotted owl response to habitat and dispersal areas; and
              Occupancy breeding pairs or single spotted owls

         Recovery Action 8: In Eastern Washington, Eastern Oregon and
          California Cascades Provinces, analyze existing data on spotted owl
          occupancy pre- and post-fire and establish a consistent database to track
          owl occupancy response to fires across the dry Cascades provinces.

 Data currently exist that may aid our understanding of spotted owl occupancy of
 sites after a fire. Most National Forest units in these provinces annually monitor
 known spotted owl sites for occupancy, and they have accumulated occupancy
 data sets in burned and unburned areas. Members of the DFLWG have begun
 compiling and analyzing existing data on occupancy rates of spotted owls in
 burned and unburned sites, as well as fire extent and severity in the burned sites,
 to determine how fire influences occupancy rates of spotted owls. We anticipate
 the DCWG will continue this effort. Existing data on pre- and post-fire
 vegetation structure is also being analyzed to determine possible connections
 between pre-fire estimates of fuel loads, fire severity, and subsequent spotted
 owl occupancy to inform risk analysis efforts. These data should be entered into
 a database to track future data on spotted owl occupancy and fires. Data
 collection standards should be established to aid comparison of data among the


 III-40
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 324 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 provinces to aid in comparison across the provinces, though these standards will
 be subject to change if methodology improvements become available. This
 synthesis and analysis will inform land managers about how fuel loads in and
 adjacent to spotted owl habitats can be managed.

         Recovery Action 9: Create an interagency Klamath Province Work Group
          that is available to assist land managers in developing and evaluating
          landscape-level recovery strategies for the Oregon and California
          Klamath physiographic province, which include monitoring and adaptive
          management actions.

 The KPWG was formed as a recovery implementation team as a result of
 Recovery Action 8 in the 2008 Recovery Plan, and has been operating since 2008.
 During the course of several meetings and workshops in 2008 and 2009, the
 KPWG established a multi-step approach for evaluation of potential alternative
 conservation strategies for spotted owls in the Klamath Province, a combined
 view of the Oregon and California Klamath Provinces. The primary steps
 included: (1) conduct a thorough review of the literature, spotted owl data sets,
 and spatial information and synthesize into a report describing spotted owl
 habitat in the Klamath Province, and the role of fire in developing, maintaining,
 modifying, and removing spotted owl habitat at multiple scales; (2) use spatially-
 explicit predictive models, developed and validated using current spotted owl
 location data from the Klamath Province, to identify areas of high-value spotted
 owl habitat based on forest composition and structure, climate variables, and
 topographic features; and (3) integrate spotted owl habitat models with models
 of fire occurrence and severity patterns to identify and prioritize areas for habitat
 protection, habitat restoration, and fuels treatment. This implementation team
 will be available to help land management units with the design and
 development of new prescriptions and treatments for fuel reduction and other
 dry forest management strategies through training, workshops or other
 information transfer methods.


 Spotted Owl Habitat Conservation on All Landscapes
 This Revised Recovery Plan recommends building on the principles established
 in the NWFP to conserve and restore more occupied and high-value spotted owl
 habitat, including increased conservation of habitat on some Federal “Matrix”
 lands and the evaluation of potential contributions from State and private lands.
 This Plan does not propose a new or revised mapped habitat reserve network
 and continues to recommend reliance upon the LSRs of the NWFP throughout
 the range of the spotted owl. In addition, the Service sought remand of the 2008
 spotted owl critical habitat designation in a recent court case and will consider
 revisions to the designation, with a final rule to be published by the end of 2012.
 Critical habitat designation defines and maps those geographical areas essential
 to the conservation of the species. Particularly in light of the fact that a revised
 designation based on the latest and best available information is imminent, the


 III-41
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 325 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 Service believes it is appropriate to use the critical habitat rulemaking process to
 identify any essential habitat areas for the spotted owl in addition to the LSR
 system.
 Because of the value to spotted owls, it is likely that much of the LSR network
 that was originally established in the NWFP process will continue to serve as the
 foundation for the spotted owl recovery on Federal lands. We expect that
 recommendations made in this Revised Recovery Plan concerning active
 management of spotted owl habitat, if applied by land managers, will be
 beneficial to spotted owl conservation and thus may not be considered as having
 a significant adverse effect on the spotted owl or its critical habitat in the long-
 term. Final decisions concerning these and other issues will be made as part of
 the critical habitat revision and section 7 consultation processes.


 Conserving Occupied and High Value Spotted Owl
 Habitat
 The three main threats to the spotted owl are competition from barred owls, past
 habitat loss, and current habitat loss (USFWS 2008b). Despite the habitat
 protections of the NWFP, the most recent demographic analysis (Forsman et al.
 2011) indicates that spotted owl populations are declining on 7 of the 11 active
 demographic study areas at about 3 percent annually range-wide. Scientific peer
 reviewers and Forsman et al. (2011) recommended that we address this
 downward demographic trend by protecting known spotted owl sites in
 addition to the retention of structurally-complex forest habitat.
 The Service recommends conserving occupied spotted owl sites throughout the
 range, especially those containing the habitat conditions to support successful
 reproduction. This recommendation is especially important in the short-term,
 until spotted owl population trends improve (Forsman et al. 2011).
 Conservation of important spotted owl habitat depends on the application of a
 two-tiered approach to forest land management decisions as follows:
      1. Conserve spotted owl sites and high-value spotted owl habitat where
         possible in addition to Federal conservation blocks to provide additional
         demographic support to the spotted owl population (see Recovery Action
         10, below).
          a. This recommendation includes currently occupied as well as
             historically occupied sites (collectively “spotted owl sites,” see
             Appendix G: Glossary of Terms).
          b. Work with land managers and spotted owl field scientists to develop
             prescriptions and approaches to implement this recommendation. At
             a minimum, this prescription should retain sufficient NRF habitat
             within the provincial core-use area and within the provincial home
             range to support breeding, feeding and sheltering.



 III-42
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 326 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




      2. Maintain and restore the older and more structurally complex multi-
         layered conifer forests on all lands (see Recovery Action 32 under Listing
         factor E).
 It is clear that these two recommendations overlap. It is our hope that their
 application on Federal, State, and private lands will more effectively address the
 threats of competition with and displacement by barred owls, as well as the
 impacts of past and current habitat loss.
 This recommendation can be justified at several scales. At the scale of a spotted
 owl territory, several studies have shown a positive association between spotted
 owl fitness and spotted owl habitat or a mosaic of habitat types (Franklin et al.
 2000, Dugger et al. 2005, Olson et al. 2004). Additionally, Dugger et al. (in press)
 found an inverse relationship between the amount of old forest within the core
 area and spotted owl extinction rates from territories. At the population scale,
 Forsman et al. (2011) found a positive relationship between recruitment of
 spotted owls into the overall population and the percent cover of spotted owl
 NRF habitat within study areas. This multi-scale research suggests retention of
 spotted owl habitat within spotted owl territories positively affects demographic
 rates. Because spotted owls on established territories are likely to be more
 successful if they remain in those locations (Franklin et al. 2000), managing to
 retain spotted owls at existing sites should be the most effective approach to
 bolstering the demographic contribution of a habitat conservation network and
 the highest priority for land managers. Retention of long-term occupancy and
 reproduction at established spotted owl sites will require a coordinated and
 cooperative effort to craft management approaches tailored to regional,
 provincial or local conditions.

         Recovery Action 10 - Conserve spotted owl sites and high value spotted
          owl habitat to provide additional demographic support to the spotted
          owl population.

 For Federal lands, create an interagency scientific team to use the latest and best
 available habitat modeling information and other data to identify these high
 value areas. This recovery implementation team will make recommendations for
 areas to conserve and manage based upon the following criteria and
 considerations:
         Use of habitat modeling to better identify high value habitat, including
          consideration of abiotic factors that influence spotted owl usage.

         Use of demographic monitoring and survey data, if available, to inform
          other measures of value, such as maintaining population distribution in
          underrepresented areas or to reflect the most current habitat conditions.

         How retention of specific areas may affect probability of persistence of
          the spotted owl population at the province scale. Use this evaluation to
          establish “thresholds” for recommendations of which areas to conserve or
          not.


 III-43
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 327 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




         Consideration of related barred owl impacts, influence, and management
          decisions and the likely success of such management actions in those
          areas.

 The intent of this recovery action is to protect, enhance and develop habitat in
 the quantity and distribution necessary to provide for the long-term recovery of
 spotted owls. The Service will use the results of this effort to inform subsequent
 recommendations or decisions regarding the quantity and spatial configuration
 of habitat necessary to support the recovery of spotted owls. The spatial
 depiction informed by the habitat modeling efforts will better identify areas
 where land managers should consider protecting, enhancing and developing
 habitat to support recovery of spotted owls and, where appropriate, will seek
 additional public review and comment (e.g., as part of proposed critical habitat).
 Where the modeling output and/or examination on the ground indicate that
 forest stands could and should be enhanced or developed through vegetation
 management activities to improve long-term habitat conditions, or to create
 improved habitat for spotted owls, larger habitat patches, or increased
 connectivity between patches, they should generally be encouraged even if they
 result in short-term impacts to existing spotted owls. However, such a process
 should occur where a determination is made that these longer term goals
 outweigh short-term impacts.

 Interim Guidance
 In the interim time period while the above team process is formalized and
 carried out, we recommend the following process be followed.
 When planning management activities, Federal and non-federal land managers
 should work with the Service to prioritize known and historic spotted owl sites
 for conservation and/or maintenance of existing levels of habitat. The
 prioritization factors to consider are reproductive status and site condition.
 The site conservation priorities for reproductive status are:
         Known sites with reproductive pairs;
         Known sites with pairs;
         Known sites with resident singles; and
         Historic sites with reproductive pairs, pairs, and resident singles,
          respectively.
 The priority for site condition is sites currently with >40% in the provincial home
 range (e.g., 1.3 mile radius) and >50% habitat within the core home range (e.g., 0.5
 mile radius). This prioritization provides a guide to evaluate the relative impacts
 of management actions, and conservation of sites that provide the most support
 to spotted owl demography.
 When implementing this interim process, land managers and the Service should
 utilize professional judgment as to the best available site-specific data


 III-44
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 328 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 (collectively across years, if appropriate). These data may be contained in agency
 databases, land manager files, or other sources. Managers can also decide to
 conduct surveys to document current status.
 Land managers should prioritize vegetation management and silvicultural
 treatments intended to enhance habitat conditions based on:
             Status as follows:
                    o Unoccupied stands
                    o Miscellaneous observations sites
                    o Historic sites and;
                    o Known sites – resident singles;
                    o Known sites – resident pairs.
             Known sites with <40% in the provincial home range and <50%
                habitat within the core home range
             Ability to affect meaningful structural change in <30 years. Land
                managers should generally avoid activities that would reduce
                nesting, roosting and foraging habitat within provincial home
                ranges (e.g., 1.3 mile radius) of reproductive pairs. Activities
                which address threats from stochastic disturbance (e.g., insect,
                disease, wildfire, etc.) by restoration action will generally be
                consistent with the intent of RA 10 even if short-term effects to
                spotted owls would occur.
 In unsurveyed spotted owl habitat, the agencies and the Service should work
 cooperatively through the Endangered Species Act consultation process to
 minimize impacts to potential spotted owl sites. It is likely to be most beneficial
 to address these areas as early in the planning process as possible. Non-federal
 land managers should seek technical assistance from the FWS as appropriate.
 It is not uncommon for an occupied spotted owl site to be unoccupied in
 subsequent years, only to be re-occupied by the same or different spotted owls
 two, three or even more years later (Dugger et al. 2009). While temporarily
 unoccupied, these sites provide conservation value to the species by providing
 habitat that can be used by spotted owls on nearby sites while also providing
 viable locations on which future pairs or territorial singles can establish
 territories. Where unique circumstances or questions arise (e.g., multiple activity
 centers, etc.), the Service is available to assist land managers with applying this
 recovery action.
 As a general rule, forest management activities that are likely to diminish a home
 range’s capability to support spotted owl occupancy, survival and reproduction
 in the long-term should be discouraged. However, we recognize that land
 managers have a variety of forest management obligations and that spotted owls
 may not be the sole driver in these decisions. Here, active forest management
 may be necessary to maintain or improve ecological conditions. We support
 projects whose intent is to provide long-term benefits to forest resiliency and
 restore natural forest dynamic process, when this management is implemented
 in a landscape context and with carefully applied prescriptions to promote long-
 term forest health. Examples of active management projects include forest stand


 III-45
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 329 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 restoration, fire risk reduction, treatment of insect infestations and disease and
 the restoration of high quality early seral habitat as described by Swanson et al.
 (2010). It is recognized that these projects may have both short and/or long-term
 effects to spotted owls and that treatments will be designed to minimize impacts
 as much as possible in keeping with project’s intent.
 Given natural events such as fire, wind storms, and insect damage, not all
 habitat-capable lands in a spotted owl home range are likely to contain spotted
 owl habitat at any one time. The amount and distribution of existing habitat
 within a home range may determine which management options will have
 greater or lesser impacts to the ability of spotted owls to occupy and reproduce
 in those areas. This, in turn, may affect the flexibility for land managers to
 implement traditional timber harvests while meeting the intent of this recovery
 action.
 In the drier and southern portions of the range, managing for dense older forest
 mixed with some younger or more structurally diverse stands may also be
 appropriate (Franklin et al. 2000, Olson et al. 2004, but see Dugger et al. 2005).
 The Service recognizes there is tremendous variation across the species’ range in
 such habitat conditions, and therefore, we expect to work closely with the BLM,
 FS and other land managers to define how to best meet the intent of this
 recommendation.
 There is a wide breadth of spotted owl occupancy data throughout the species’
 range. Where spotted owl occupancy data are unavailable (e.g., unsurveyed
 habitat), land managers have a variety of tools to assist in determining where
 likely occupied habitat is and how to implement this recovery action, including
 assumption of occupancy (a common practice during section 7 consultation),
 surveys, spotted owl modeling results, forest stand data, etc.
 Monitoring data, interagency teams, and adaptive management feedback will be
 useful tools in future revisions of this recovery action and its implementation,
 and may result in more refined approaches to implementation of this recovery
 action in the future. In cases where active management is conducted, assessing
 the effectiveness of treatments within spotted owl home ranges will provide land
 managers valuable feedback on how to design future projects and approaches
 within spotted owl home ranges. Land managers and researchers have
 numerous tools available to assess project efficacy, including spotted owl
 surveys, habitat mapping, prey analysis and modeling results. When
 opportunities arise, integration of monitoring in an adaptive management
 framework would be particularly valuable. The utility of each tool is largely
 dependent on the pre-project data available for comparison.
 Research directly evaluating spotted owl responses to vegetation management
 including thinning, fuels reduction, and management intended to restore
 ecosystem functions is needed to address: (1) whether vegetation treatments
 result in development of desired habitat conditions; (2) whether treatments
 designed to create spotted owl habitat are used by spotted owls as NRF habitat
 conditions develop; (3) whether thinning operations designed to create future
 spotted owl habitat result in site abandonment during or after the operation and


 III-46
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 330 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 what types of vegetation management operations will allow spotted owls to
 persist on existing territories (minimize short-term negative effects); and (4)
 whether fuel reduction treatments can be done in a manner consistent with
 retaining occupied spotted owl sites and developing future spotted owl habitat
 on the landscape.

         Recovery Action 11: When vegetation management treatments are
          proposed to restore or enhance habitat for spotted owls (e.g., thinnings,
          restoration projects, prescribed fire, etc.), consider designing and
          conducting experiments to better understand how these different actions
          influence the development of spotted owl habitat, spotted owl prey
          abundance and distribution, and spotted owl demographic performance
          at local and regional scales.

 Additional research that identifies both short-term and long-term responses of
 prey populations (northern flying squirrels, woodrats, and other small
 mammals) to thinning treatments is also needed. Such forest management
 experiments should recognize the management activities known to negatively
 affect spotted owls discussed earlier and seek to expand our understanding of
 practices that will improve conditions for spotted owls and their prey.
 We encourage collaborative efforts among State and Federal agencies, research
 scientists, and other interested parties where possible. In order to address the
 questions presented above, both intensive field research projects and larger,
 retrospective analyses that examine how different forest practices influence
 development of spotted owl habitat over time are needed.


 Post-fire Logging
 Decisions to harvest timber after wildfires often are based on financial
 considerations, human safety, a desire to modify the composition and resource
 production of forests, and a desire to “clean up the forest” (Foster and Orwig
 2006, Noss and Lindenmayer 2006, Lindenmayer et al. 2008). Possible beneficial
 ecological effects of post-fire timber harvest include: decreased erosion due to
 placement of debris on the forest floor which intercepts surface water flow;
 decreased buildup of insect pests due to dead tree removal; decreased
 magnitude and extent of lethal soil temperatures around burning coarse woody
 debris; and, in stands where harvest-generated slash is treated, decreased fire
 risk due to removal of snags (McIver and Starr 2000, Lindenmayer et al. 2008,
 Monsanto and Agee 2008, Peterson et al. 2009). However, support is lacking for
 the contention that reduction of fuels from post-fire harvest reduces the intensity
 of subsequent fires (McIver and Starr 2000), and planting of trees after post-fire
 harvest can have the opposite effect. For example, forests in southwest Oregon
 that were logged and planted after a 1987 fire burned more severely in a 2002 fire
 than areas that were not logged or planted due, evidently, to high fuel conditions
 in conifer plantations (Thompson et al. 2007).



 III-47
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 331 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 Detrimental ecological effects of post-fire timber harvest include: increased
 erosion and sedimentation, especially due to construction of new roads; damage
 to soils and nutrient-cycling processes due to compaction and displacement of
 soils; reduction in soil-nutrient levels; removal of snags and, in many cases, live
 trees (both of which are habitat for spotted owls and their prey); decreased
 regeneration of trees; shortening in duration of early-successional ecosystems;
 increased spread of weeds from vehicles; damage to recolonizing vegetation;
 reduction in hiding cover and downed woody material used by spotted owl
 prey; altered composition of plant species; increased short-term fire risk when
 harvest generated slash is not treated and medium-term fire risk due to creation
 of conifer plantations; reduction in shading; increase in soil and stream
 temperatures; and alterations of patterns of landscape heterogeneity (Perry et al.
 1989, McIver and Starr 2000, Beschta et al. 2004, Karr et al. 2004, Donato et al. 2006,
 Lindenmayer and Noss 2006, Reeves et al. 2006, Russell et al. 2006, Thompson et
 al. 2007, Lindenmayer et al. 2008, Johnson and Franklin 2009, Peterson et al. 2009,
 Swanson et al. 2010). Soil damage and erosion are higher with traditional
 harvesting systems (e.g., tractors) than they are with advanced systems (e.g.,
 helicopters) (Klock 1975, Peterson et al. 2009). After the 1988 Yellowstone fire,
 rates of soil loss were greatest where litter cover was minimal, percent silt
 content was high, and postfire logging had been conducted (Marston and Haire
 1990 in McIver and Starr 2000). Moreover, post-fire timber harvest activities
 “undermine many of the ecosystem benefits of major disturbances”
 (Lindenmayer et al. 2004:1303) and frequently “ignore important ecological
 lessons, especially the role of disturbances in diversifying and rejuvenating
 landscapes” (DellaSala et al. 2006:51). To avoid crisis-mode decision-making and
 to minimize these detrimental effects, ecologically-informed policies based on
 pre-fire management direction should be developed before fires occur
 (Lindenmayer et al. 2008, Johnson and Franklin 2009).
 Results from the three radio-telemetry studies of spotted owls in post-fire
 landscapes indicate that spotted owls use forest stands that have been burned,
 but generally do not use stands that have been burned and logged. For example,
 California spotted owls tracked 4 years post-fire in burned, unlogged stands: (1)
 had 30 percent of their nonbreeding-season roost locations within the fire’s
 perimeter (Bond et al. 2010); (2) selected low-severity burned forests for roosting
 during the breeding season (Bond et al. 2009); and (3) selected low-, medium-,
 and high-severity burned forests for foraging within 1.5 km of the nest or roost
 site, with the strongest selection for high-severity burned forest (Bond et al. 2009).
 However, for spotted owls in stands that had been harvested post-fire: (1)
 infrequent foraging in stands burned with low-, medium-, and high-severity fires
 was restricted to areas with live trees such as those in riparian areas (Clark 2007),
 and (2) use shifted away from burned stands during 3 years post-fire (King et al.
 1998). Comprehensive analyses quantifying how spatial configuration of forest
 type, burn intensity, and post-fire logging affects spotted owl demographic and
 occupancy rates will provide critical information for maintaining habitat during
 fuels-management activities.




 III-48
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 332 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 Consistent with restoration goals, post-fire management in these areas should
 promote the development of habitat elements that support spotted owls and
 their prey, especially those which require the most time to develop or recover
 (e.g., large trees, snags, downed wood). Such management should include
 retention of large trees and defective trees, rehabilitation of roads and firelines,
 and planting of native species (Beschta et al. 2004, Hutto 2006, Peterson et al.
 2009). We anticipate many cases where the best approach to retain these features
 involves few or no management activities. Forests affected by medium- and low-
 severity fires are still often used by spotted owls and should be managed
 accordingly. Many researchers supported the need to maintain habitat for
 spotted owl prey. For example, Lemkuhl et al. (2006) confirmed the importance
 of maintaining snags, downed wood, canopy cover, and mistletoe to support
 populations of spotted owl prey species. Gomez et al. (2005) noted the
 importance of fungal sporocarps which were positively associated with large
 downed wood retained on site post-harvest. Carey et al. (1991) and Carey( 1995)
 noted the importance of at least 10 to 15 percent cover of downed wood to
 benefit prey. The costs and benefits of post-fire harvest to the development of
 habitat for spotted owls and their prey should be evaluated by interagency teams
 (e.g., Level 1 teams) during the consultation process.

         Recovery Action 12: In lands where management is focused on
          development of spotted owl habitat, post-fire silvicultural activities
          should concentrate on conserving and restoring habitat elements that
          take a long time to develop (e.g., large trees, medium and large snags,
          downed wood). Examples of areas where we believe this recovery action
          would greatly benefit future spotted owl habitat development include
          such fire-affected areas as the Biscuit fire, the Davis fire and the B&B
          complex.


 Habitat Definitions
 While some area-specific definitions of habitat have been developed in parts of
 the spotted owl’s range, identification of existing spotted owl habitat and the
 management of lands to provide new habitat in the future would benefit greatly
 from a range-wide set of province-specific definitions of spotted owl habitat (e.g.,
 high-quality, nesting/roosting, foraging, dispersal). Variation in habitat
 structure and use across the spotted owl’s range drives the need for province-
 specific definitions. The definitions should use forest composition and structure
 vernacular so that spotted owl habitat can be described in forest-management
 terms, and may also incorporate spatial and abiotic features that help determine
 where spotted owls use these types of stands. As part of our habitat modeling
 process (Appendix C), we solicited information from spotted owl experts on the
 regional biotic and abiotic factors that dictated where on the landscape spotted
 owls nested and roosted, and on regional definitions of spotted owl foraging
 habitat. These data will provide a good starting point for this effort.




 III-49
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 333 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




         Recovery Action 13: Standardize province-specific habitat definitions
          across the range of the spotted owl using a collaborative process.


 Tribal Lands
 The Service received comments from a number of American Indian Tribes on the
 draft Revised Recovery Plan indicating concerns that Tribal lands were not
 recognized separately from other non-federal lands. It was not the Service’s
 intent to imply that Tribal lands are the same as other non-federal lands. The
 Revised Recovery Plan is not intended to affect the American Indian Tribal
 governments’ rights to manage their lands. We understand Tribal lands are
 managed in accordance with Tribal goals and objectives, within the framework
 of applicable laws.
 The Service recognizes the special government-to-government relationship
 between the Federal government of the United States and American Indian
 Tribal governments derived from the Constitution of the United States, treaties,
 Supreme Court doctrine, and Federal statutes. The Service acknowledges
 American Indian Tribal governments as sovereign nations with inherent powers
 of self-governance.
 The Service also recognizes American Indian Tribes have long worked to
 conserve and monitor spotted owls on their lands. The efforts of many Tribes
 have contributed to spotted owl conservation and maintained the Tribal cultural
 values of the spotted owl and its habitat. Many Tribal lands have been managed
 with a holistic perspective, including reserves and modified silvicultural
 practices, and therefore can be islands of high quality habitat that support many
 species as well as healthy ecosystems. The Service is proud of our many positive
 government-to-government collaborations with American Indian Tribes and the
 benefits to fish and wildlife conservation.
 The Service is committed to engaging in regular and meaningful consultation
 and collaboration with American Indian Tribal governments to determine what
 cooperative and voluntary measures Tribes may take to support spotted owl
 recovery actions and address other recovery needs and opportunities for spotted
 owls, recognizing the special status of Tribal lands. Consistent with existing
 laws and policies, and to honor this spirit of consultation and collaboration, the
 Service will give full consideration to tribal recovery plans, habitat and modeling
 data, and other conservation efforts.
 All of the Service’s actions, including our consultation and collaboration, will
 take place on a government-to-government basis and be consistent with
 applicable executive and secretarial orders, memoranda, and policies, including
 Executive Order 13175, “Consultation and Coordination with Indian Tribal
 Governments” (11/6/2000); Secretarial Order 3206, “American Indian Tribal
 Rights, Federal-Tribal Responsibilities, and the Endangered Species Act”
 (6/5/97); Presidential Memorandum (11/5/09); the U.S. Fish and Wildlife
 Service’s Native American Policy (6/28/94), and the Endangered Species Act.



 III-50
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 334 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 The Service may enter Memoranda of Understanding with Tribes for (a)
 mutually agreeable species conservation efforts, (b) utilizing Tribal habitat and
 modeling data regarding the presence of threatened, endangered, or candidate
 species on Tribal lands, and (c) processes to discuss and resolve matters
 regarding each government’s spotted owl recovery efforts and obligations.


 State and Private Lands
 This Revised Recovery Plan acknowledges the role State and private lands can
 contribute toward recovering the spotted owl. The relative importance of this
 role to spotted owl recovery should be assessed. In 1994, in its biological opinion
 on the NWFP, the Service concluded that the NWFP met or exceeded the
 standards expected for the Federal contribution to recovery of the spotted owl.
 The Service also concluded in that opinion that overall recovery of the species
 would be further evaluated to determine recovery needs on non-federal lands.
 Since 1994, Federal lands have provided the majority of contribution to spotted
 owl recovery, and in many portions of the range it provides the sole contribution.
 However, there are portions of the range where habitat on Federal lands are
 lacking or of low quality or where there is little Federal ownership, and State and
 private lands may be able to improve recovery potential in key areas.
 Given the continued decline of the species, the apparent increase in severity of
 the threat from barred owls, and information indicating a recent loss of genetic
 diversity for the species, we recommend conserving occupied sites and
 unoccupied, high-value spotted owl habitat on State and private lands wherever
 possible. This recommendation is primarily driven by the concern associated
 with displacement of spotted owls by barred owls, the need to retain good
 quality habitat to allow for displaced or recruited spotted owls to reoccupy such
 habitat, and the need to retain a spotted owl distribution across the range where
 Federal lands are lacking. Examples of these areas include portions of
 southwestern Washington, northwestern Oregon (potentially including parts of
 the Tillamook and Clatsop State Forests), and northeastern California.
 Because spotted owls on established territories are likely to be more successful if
 they remain in those locations (Franklin et al. 2000), managing to retain spotted
 owls at existing sites should be the most effective approach to conserving spotted
 owls. Retention of long-term occupancy and reproduction at established spotted
 owl sites will require a coordinated and cooperative effort to craft management
 approaches tailored to regional, provincial or local conditions.
 This Revised Recovery Plan acknowledges the important role State and private
 lands can play toward implementing a coordinated and cooperative effort to
 recover the spotted owl. The relative importance of this role to spotted owl
 recovery can be addressed in a variety of ways. Using the rangewide habitat
 modeling framework will help identify areas where State and private lands can
 make the best contribution to spotted owl recovery. The Service will continue to
 work with these landowners to use a variety of voluntary incentives and
 approaches that will help contribute to spotted owl recovery through protection
 and development of unoccupied, high-quality habitat.

 III-51
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 335 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 During the past 20 years, the Service has worked cooperatively with non-federal
 landowners to minimize negative impacts to spotted owls and to encourage
 conservation of spotted owl habitat. The Service has worked with a number of
 different applicants to implement habitat conservation plans (HCPs) and safe
 harbor agreements (SHAs) that minimize and mitigate impacts or provide for a
 net conservation benefit. Lands covered under section 10 of the ESA provide for
 the conservation of key habitat areas and occupied sites.
 Although HCPs are not required to advance the recovery of listed species,
 voluntary recovery actions included in an HCP can promote recovery. These
 plans generally are designed to provide: (1) high-quality habitat and retain
 spotted owl sites; or (2) foraging and dispersal opportunities to make important
 contributions to spotted owl recovery. SHAs must provide a net conservation
 benefit to the species, while allowing the landowner to return to baseline habitat
 conditions after a pre-defined period of time. The net conservation benefits are
 often direct contributions to recovery, even if of a limited temporal nature. We
 recommend these efforts be continued and expanded in certain portions of the
 range to retain and recruit spotted owl habitat on State and private lands in areas
 with a lack of proximal high-quality habitat on Federal lands and where future
 distribution of spotted owls would improve long-term recovery potential. These
 areas include, but are not limited to, southwest Washington, northwest Oregon
 and the north coast of California.
 This Revised Recovery Plan also identifies several recovery actions meant to
 encourage State and private landowners to work voluntarily toward recovery
 through economic incentives. There are a number of established and emerging
 incentive-based options that currently exist for non-federal landowners,
 including conservation banking and carbon sequestration that could provide
 valuable spotted owl habitat maintenance or restoration. Spotted owls could
 receive either directed or indirect benefits from ecosystem services market
 incentives.

         Recovery Action 14: Encourage applicants to develop Habitat
          Conservation Plans and Safe Harbor Agreements that are consistent with
          the recovery objectives.

 Habitat conservation plans and safe harbor agreements are important tools that
 non-federal landowners can voluntarily use to assist in the recovery of the
 spotted owl. On July 27, 2010, the Service finalized a SHA for small woodlot
 owners in Oregon that will enroll up to 50,000 acres of non-federal lands within
 the State over a total of 50 years. The primary goal of this SHA is to increase the
 time between harvests (i.e., defer harvest), and to lightly to moderately thin
 younger forest stands that are currently not habitat to increase tree diameter size
 and stand diversity (e.g., species, canopy layers, presence of snags).




 III-52
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 336 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




         Recovery Action 15: The Service will solicit individual recommendations
          from stakeholders to develop a comprehensive set of tools and business
          and economic incentives that facilitate creative opportunities for non-
          federal landowners to engage in management strategies consistent with
          the recovery objectives.

 Many non-federal landowners and land managers in the region have adjusted
 their management strategies to emphasize short harvest rotations (e.g., 40 to 50
 years) and the processing of comparatively small diameter trees. Incentives
 should be identified and developed as a means to reward landowners and land
 managers for implementing “ecological forestry” practices (Franklin et al. 2007)
 designed to recruit and retain higher-quality spotted owl habitat. Such
 incentives may include extending tax credits for recovery–related activities that
 are carried out under the Farm Bill to timber production, development of State or
 Federal subsidies for lands that meet carbon sequestration and habitat
 development goals, or conservation banks that facilitate mitigation for actions
 that impact the spotted owl. Many of the emerging ecosystem services incentives
 could allow landowners to receive financial compensation for providing co-
 benefits that include growing higher-quality spotted owl habitat.
 Implementation of the incentives program could be coupled with the SHA
 process to provide regulatory protection for landowners who create or enhance
 spotted owl habitat. Aspects of this recovery action may also be implemented
 more efficiently at the individual state levels as described under Listing Factor D.

         Recovery Action 16: Federal, State, and local managers should consider
          long-term maintenance of local forest management infrastructure as a
          priority in planning and land management decisions.

 This Revised Recovery Plan documents the need for active forest management
 and restoration in many parts of the spotted owl’s range to meet long-term
 ecological goals, especially in dry forest areas, which will benefit spotted owl
 recovery. Meeting this need will require local capability to treat, remove, and
 process various types of forest biomass under a variety of logistical and
 economic conditions.
 Timber-based economies and communities in the western United States have
 experienced significant changes during the last half-century. Some declines in
 workforce can be attributed to changes in environmental regulation at the
 Federal, State, and local levels during this time period. However, changing
 domestic and international markets, competition, industry automation, and
 depleted supply of older timber have all combined to create a sometimes volatile
 and unpredictable economic environment for local timber-based economies.
 Many of these economic changes were well underway prior to the listing of the
 spotted owl and have occurred outside of the spotted owl’s range as well
 (Raettig and Christensen 1999, Conway and Wells 1994, Power 2006).




 III-53
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 337 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 Several representatives from smaller timber companies and rural communities
 have stated that the ability to implement forest restoration projects in the future
 will suffer because of a continued decline in local workforce, expertise,
 equipment, and milling or processing capacity (Storm 2007, Mason and Lippke
 2009, Carrier 2010). The Service recognizes this concern and recommends it be
 evaluated at the State and local scales.
 Although it is beyond the scope of this Revised Plan to address these broader
 economic issues, it is in the general interest of long-term forest health -- and
 therefore spotted owl recovery -- to maintain a local ability to implement forest
 management and restoration projects on public lands. Therefore, it is
 appropriate for agency land managers to take into account this need when
 designing, prioritizing, and locating projects. Stewardship contracting by the
 BLM and the USFS may be applicable to this goal (Newberry 2011).


 LISTING FACTOR B: OVERUTILIZATION FOR COMMERCIAL,
 SCIENTIFIC, OR EDUCATIONAL PURPOSES
 There is no known threat to the spotted owl relative to this listing factor, so no
 recovery criteria or recovery actions are identified specific to this listing factor.


 LISTING FACTOR C: DISEASE OR PREDATION
 Although there is no known imminent threat to the spotted owl from disease or
 predation (so no recovery criteria are identified specific to this listing factor) it is
 important to continue to monitor for diseases and pathogens so that appropriate
 action can be taken if necessary.


 Diseases
 Sudden oak death
 Sudden oak death is a potential threat to spotted owl habitat (Courtney et al.
 2004). This disease is caused by a non-native, recently introduced, fungus-like
 pathogen, Phytopthora ramorum. This pathogen has killed hundreds of thousands
 of oak and tanoak trees along the California coast (from southern Humboldt
 County to Monterey County) and hundreds of tanoak trees on the southern
 Oregon coast (southwestern Curry County) (Goheen et al. 2006).
 According to Goheen et al. (2006:1):
          “The pathogen has a wide host range including Douglas-fir, grand fir,
          coast redwood, and many other tree and shrub species common in Oregon
          and Washington forests. Tree mortality, branch and shoot dieback, and
          leaf spots result from infection depending on host species and location.
          Phytopthora ramorum spreads aerially by wind and wind-driven rain and


 III-54
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 338 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




          moves within forest canopies and tree tops to stems and shrubs and from
          understory shrubs to overstory trees. The pathogen survives in infected
          plant material, litter, soil, and water. It is moved long distances in nursery
          stock.…State and Federal personnel regularly survey forests and nurseries
          in the Pacific Northwest to detect the disease.”
 Due to its potential impact on forest dynamics and alteration of key prey and
 spotted owl habitat components (e.g., hardwood trees, canopy closure, and nest
 tree mortality), sudden oak death poses a potential threat to spotted owls,
 especially in the southern portion of the spotted owl’s range (Courtney et al.
 2004).

 Avian disease
 At this time, no avian diseases are significantly affecting spotted owls. It is
 unknown whether avian diseases such as West Nile virus (WNV), avian flu, or
 avian malaria (Ishak et al. 2008) will significantly affect spotted owls. Carrying
 out the following monitoring action would alert us if any disease becomes a
 threat.

         Recovery Action 17: Monitor for sudden oak death and avian diseases
          (e.g., WNV, avian flu, Plasmodium spp.) and address as necessary.

 Monitoring is necessary to assess the degree to which sudden oak death affects
 spotted owl habitat and whether any avian disease becomes a threat. If one or
 more pathogens or diseases pose a threat to spotted owls or their habitat, specific
 responses would need to be developed and implemented.


 Predation
 Known predators of spotted owls are limited to great horned owls (Forsman et al.
 1984), and, possibly, barred owls (Leskiw and Gutiérrez 1998). Other suspected
 predators include northern goshawks, red-tailed hawks, and other raptors
 (Courtney et al. 2004). Occasional predation of spotted owls by these raptors is
 not considered to be a threat to spotted owl populations, so no criteria or actions
 are identified. Actions relative to the threat from barred owls are presented in
 Listing Factor E.


 LISTING FACTOR D: INADEQUACY OF EXISTING REGULATORY
 MECHANISMS
 One of the original reasons for listing the spotted owl was the inadequacy of the
 applicable regulatory mechanisms as they existed in 1990. Although there were
 regulatory mechanisms in place at the time, they offered variable levels of
 protection to spotted owls and, to a lesser extent, spotted owl habitat. Since 1994,
 the NWFP has been implemented on Federal lands throughout the range of the


 III-55
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 339 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 spotted owl. On Federal lands, the Service continues to support the
 implementation of the NWFP and its associated Standards and Guidelines, as
 well as the implementation of the recovery actions in this Revised Recovery Plan.
 This section focuses primarily on the State regulations that cover the
 approximately 21 million acres of private- and State-owned forest lands in
 Washington, Oregon and California (see Table III-1).
 State and private lands are regulated under various State authorities, and timber
 harvest within each state is governed by rules that provide varying degrees of
 protection of spotted owls or their habitat. In Washington, logging practices on
 State, State trust, and private lands are regulated by the Washington State
 Department of Natural Resources. In Oregon, the State Forest Practices Act
 regulates State and private lands. In California, the Forest Practice Rules and
 timber harvest plan review process on State and private lands substitute for an
 Environmental Impact Review under the California Environmental Quality Act
 of 1970. The California Department of Forestry and Fire Protection (CAL FIRE) is
 responsible for review and approval of timber harvest plans. See below for a
 more comprehensive treatment of each state.
 Since the listing of the spotted owl, there have been some regulatory changes that
 have reduced the rate of habitat decline on State and private lands. However, in
 light of the continued decline of the species, the apparent increase in severity of
 the threat from barred owls, and information indicating a recent loss of genetic
 diversity for the species, this Revised Recovery Plan identifies a more important
 recovery role for State and private lands. The Service recommends the States
 evaluate existing spotted owl conservation efforts and consider changes where
 appropriate to contribute to recovery goals; specific geographical areas of interest
 include northeastern California, northwestern Oregon and southwestern
 Washington. This evaluation should consider the feasibility of restoring and
 conserving spotted owl habitat on non-federal lands where they can contribute to
 spotted owl recovery. The Service is available to assist States in evaluating the
 importance of spotted owl conservation efforts on State and private lands.
 In addition, the Service suggests the States evaluate existing regulations affecting
 spotted owls and make changes where necessary and appropriate to meet
 recovery goals. We acknowledge the potential economic impacts such changes
 might have in certain parts of the spotted owl range, and we make several
 recommendations below to address these concerns.
 Washington. In 1996, the State Forest Practices Board (Board) adopted Forest
 Practices Rules (Washington Forest Practices Board 1996, Washington
 Administrative Code 222) that would contribute to protection of spotted owls on
 strategic areas of non-federal lands. Adoption of the Forest Practices Rules was
 based in part on recommendations from a Science Advisory Group that
 identified important non-federal lands and recommended roles for those lands in
 spotted owl conservation (Hanson et al. 1993, Buchanan et al. 1994). The 1996
 rule package was developed by a stakeholder policy group and then reviewed,
 modified, and approved by the Board.



 III-56
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 340 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 The Board is currently working to develop an updated, long-term strategy to
 protect the spotted owl and its habitat on private and state forest lands. In 2008,
 the Forest Practices Board convened a Northern Spotted Owl Policy Working
 Group (Working Group). The Working Group’s consensus recommendations
 were presented to the Board in February 2010. The Board accepted the Working
 Group consensus recommendations and directed Washington State Department
 of Natural Resources to form a Northern Spotted Owl Implementation Team
 (Washington NSO Implementation Team).
 One of the Working Group’s recommendations resulted in a rule change that
 reduces the likelihood that potentially important habitat near a spotted owl site
 center is lost through timber harvest while the Board completes its long-term
 conservation strategy. This rule change adds an evaluation by a three-member
 Spotted Owl Conservation Advisory Group whenever a site center is subject to
 possible decertification (and therefore loss of regulatory protections provided by
 the Forest Practices Rules). The purpose of this evaluation is to determine
 whether habitat at the site center should be maintained, regardless of the site
 center’s occupancy status, while the Board is completing its long-term strategy.
 The Board also directed the Washington NSO Implementation Team to develop a
 work plan, including prioritization, and directed the team to coordinate with the
 Federal agencies with regard to the Barred Owl control experiments. The Board
 also directed the Washington NSO Implementation Team to formally convene a
 technical team to assess spatial and temporal allocation of conservation efforts on
 non-federal lands using best available science.

         Recovery Action 18: The Washington State Forest Practices Board
          (Board) should use the final recovery plan and the habitat modeling tool
          to inform the process currently underway to identify areas on non-federal
          lands in Washington that can make strategic contributions to spotted
          owl conservation over time. The Service encourages timely completion of
          the Board’s efforts and will be available to assist as necessary.

 Oregon. The Oregon Forest Practices Act provides for protection of 70-acre core
 areas around recently surveyed sites occupied by an adult pair of spotted owls
 capable of breeding (as determined by protocol surveys), but it does not provide
 for protection of resident single sites, nor of spotted owl habitat beyond these
 areas (ODF 2006). The Forest Practices Act does not require spotted owl surveys
 to identify potential nesting-pair or resident-single sites. The interim protection
 goals for spotted owl nesting sites initially adopted under the Forest Practices
 Act at the time of listing have yet to be finalized. There is a process under the
 Forest Practices Act (see Oregon Administrative Rule 629-680) to update resource
 (i.e., spotted owl) site protection measures. Every two years the Oregon
 Department of Forestry reports to the Board of Forestry regarding any
 recommended changes to the resource site protection rules and to identify any
 research needed to further evaluate the protection levels. This on-going review
 has not been used to finalize the spotted owl resource site protection rules or to
 monitor their impact on spotted owls.


 III-57
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 341 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




         Recovery Action 19: The Service will request the cooperation of Oregon
          Department of Forestry in a scientific evaluation of: (1) the potential role
          of State and private lands in Oregon to contribute to spotted owl
          recovery; and (2) the effectiveness of current Oregon Forest Practices in
          conserving spotted owl habitat and meeting the recovery goals identified
          in this Revised Recovery Plan. Based on this scientific evaluation, the
          Service will work with the Oregon Department of Forestry and other
          individual stakeholders to provide specific recommendations for how
          best to address spotted owl conservation needs on Oregon’s non-federal
          lands.

 Such an analysis is beyond the scope of this Revised Recovery Plan and should
 be initiated as a cooperative effort between the Service and Oregon Department
 of Forestry. Among the issues this evaluation should address are the adequacy
 of the 70-acre core approach for spotted owl pair nest sites in contributing to
 recovery needs, an assessment of long-term residency and productivity of
 spotted owls in these territories, the potential application of the habitat modeling
 tool (Appendix C) to identify areas of high current or potential recovery value,
 and the potential application of these results to future land management
 decisions (e.g., critical habitat revisions, HCPs, etc.).
 Similar to the Washington Forest Practices Board’s Northern Spotted Owl Policy
 Working Group, this group should identify voluntary and regulatory incentives
 that may improve spotted owl conservation on State and private lands, as well as
 areas where economic and other goals may be achieved while also benefiting
 spotted owls. The state-led Washington group provides a strong model for
 critically examining the contribution of State forestry regulations to spotted owl
 recovery.
 This Oregon effort should focus on the identification of opportunities to address
 spotted owl recovery needs on State and private lands and an assessment of the
 various economic and social trade-offs necessary to meet this goal. Some specific
 issues this Oregon group should address are:
         potential recommendations to revise Forest Practice regulations, if
          appropriate and necessary;
         identification of specific opportunities to apply complimentary
          management goals that meet multiple economic, social, and ecological
          objectives compatible with spotted owl recovery, such as carbon
          sequestration, fuels treatment, silviculture, water quality, and recreation;
         coordination between the Oregon Department of Forestry and the Service
          to receive routine summaries of forest operations; and
         identification of financial and non-regulatory incentives to non-federal
          land managers that may encourage implementation of recovery actions
          on these lands (see Recovery Action 15).




 III-58
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 342 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 California. State Forest Practice Rules, which govern timber harvest on private
 lands, were amended in 1990 to require surveys for spotted owls in nesting,
 roosting and foraging habitat and to provide habitat protection measures
 around activity centers (CFPR 2011, 14 CCR§§ 919.9 (a)-(g)). Under the Forest
 Practice Rules, a timber harvest plan cannot be approved if it is likely to result in
 incidental take of federally-listed species, unless the take is authorized by a
 Federal HCP (CFPR 2011, 14 CCR§§ 898.2(d) and (f)). The California Department
 of Fish and Game (CDFG) initially reviewed all Timber Harvest Plans (THPs) to
 ensure that take of State- and federally-listed species was not likely to occur. The
 Service currently provides technical assistance to CAL FIRE in its THP review of
 federally-listed species.

         Recovery Action 20: The Service will request the cooperation of CAL
          FIRE and individual stakeholders in an evaluation of: (1) the potential
          recovery role of spotted owl sites and high-quality habitat on non-
          federal lands in California, and (2) evaluation and implementation of
          appropriate conservation tools (e.g., carbon sequestration, Habitat
          Conservation Plans, Safe Harbor Agreements) to assist with supporting
          spotted owl recovery actions outlined in this Recovery Plan.

 Working with the State and stakeholders in this manner would create an
 opportunity to identify more locally-specific information to assist with outlining
 the potential contribution of private lands to spotted owl recovery. This sort of
 collaboration would also be an appropriate mechanism to identify and create
 voluntary and regulatory incentives that may improve spotted owl conservation
 on non-federal lands that integrate with existing State regulatory and incentive
 programs.

         Recovery Action 21: The Service will provide technical assistance to the
          California Board of Forestry and Fire Protection and CAL FIRE to
          develop scientifically based and contemporary Forest Practice Rules to
          provide for the breeding, feeding and sheltering of spotted owls.

 Currently, the State of California considers it a crime to “take, possess, or
 destroy” birds of prey, including all owl species (California Fish and Game Code:
 CA FISH & G § 3500 – 3857). While some barred owl removal has occurred in
 California forest lands under special permits, this statute could hinder the ability
 to reduce the effects of barred owls on spotted owls in the southern portion of
 the range.

         Recovery Action 22: If barred owl removal is determined to be effective,
          work with the State of California to explore options for managing barred
          owls using lethal means.




 III-59
                                Case 1:21-cv-00058-CL                    Document 16-1                Filed 05/10/21          Page 343 of 631
    REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                                                                                               III. RECOVERY UNITS, CRITERIA AND ACTION




Table III-1. Summary of the forestry rules that provide spotted owl protections for California, Oregon and Washington

                                                     Habitat Requirements                                           Noise Disturbance Restrictions
              NSO                                                                                                                                                 NSO Forest
    State     Surveys                                                                                                                                             Rules last         Exceptions
              Required Which                                                                                                                                      updated
                       spotted       Size-Location        Habitat                          Duration    Zone size Duration     Restricted Disturbance Includes
                       owl sites
                                                          Within 500 ft. of nest timber                                                                           2009 –
                                                          operations limited during                                                                               allowed
                                                          breeding season and must                                                                                designation
                                                          retain functional nesting        All year                                                               of               CFPRs allow
                                                          habitat2                         as long as                                                             independent      for deviations
                                     Within 0.7–1.3       500-1000 ft. retain functional   determine               Breeding   All timber harvest operations       biological       with FWS
California1   Yes       All                                                                           500 ft.
                                     miles of center      roosting habitat2                d by CAL                season3    except planting and surveying       consultants to   review and
                                                          500 acres spotted owl habitat    FIRE to be                                                             fulfill          other sec. 7
                                                          in 0.7 -mile radius              a site                                                                 evaluation       and 10
                                                                                                                                                                  role for
                                                          1336 acres spotted owl habitat                                                                          likelihood of
                                                          in 1.3- mile radius                                                                                     take
                                                                                                                              Timber operations except log
                                                                                                                              hauling, reforestation, road
                                                          70-acre no cut Core around
                                     Nest site4 is within                                                                     maintenance, research and
                                                          nest with the outer edge of the Life of                  Critical
Oregon        No        All          500 ft. of timber                                                 0.25 mile              monitoring, ground application      2006
                                                          Core no less than 300 ft.       circle                   period5
                                     operations                                                                               of chemicals, aerial applications
                                                          distance from the nest
                                                                                                                              that do not require multiple
                                                                                                                              passes, and burning
                                                                                                                                                                                   For
                                     Within 0.7 miles of                                                                                                                           landowners
                                                         retain all suitable habitat 6,7
                                     site center                                                                              Felling and bucking, yarding,                        whose forest
                                                                                           Life of
                        SOSEA                                                                                                 slash disposal, prescribed                           land
                                                                                           circle
                                     Within home                                                                   Nesting    burning, road construction, and                      ownership
Washington No                                             retain 40% of suitable                       0.25 mile                                                  1996
                                     range of 1.8-2.7                                                              season8    other such activities (operation                     within the
                                                          habitat 6,7
                                     mile radius                                                                              of heavy equipment and                               SOSEA is
                                                                                           Nesting                            blasting)                                            ≤500 acres
                        Non-         70 acres around
                                                          retain best 70 acres7            season8                                                                                 and where
                        SOSEA        known nest site
                                                                                           only                                                                                    the activity is




                                                                                                                                                                                       III-60
                                 Case 1:21-cv-00058-CL                  Document 16-1              Filed 05/10/21           Page 344 of 631
     REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                                                                                           III. RECOVERY UNITS, CRITERIA AND ACTION




                                                                                                                                                                                >0.7 mile of
                                                                                                                                                                                the NSO site
                                                                                                                                                                                center and
                                                                                                                                                                                sec. 7, 10 and
                                                                                                                                                                                some State
                                                                                                                                                                                planning
                                                                                                                                                                                regulations
1.        California Forest Practice Rules (CFPRs) rely on the Service's Guidelines as presented here.
2.        Nest-Roost habitat in California is generally defined as 60-90% canopy closure, multi-layered/species canopy with trees >30 inches diameter, trees with deformities, woody debris
                     on ground and open space below canopy to allow spotted owls to fly.
3.        Breeding season for Coastal California is defined as February 1-July 30, Interior as February 1-August 31.
4.        Nest site requires a pair of spotted owls.
5.        The critical period in Oregon is defined as March 30 to September 30.
6.        Suitable habitat in Washington is defined as: forest stands which meet the description of old forest habitat, sub-mature habitat or young forest marginal habitat per Washington
                     Forest Practices Regulations (Washington Forest Practices Board 1996).
7.        These thresholds are used as guidance in SEPA review and do not necessarily preclude harvest.
8.        Nesting season in Washington is defined as March 1 to August 31.




                                                                                                                                                                                    III-61
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 345 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 LISTING FACTOR E: OTHER NATURAL OR MANMADE FACTORS
 AFFECTING ITS CONTINUED EXISTENCE

 Barred Owl
 The three main threats to the spotted owl are competition from barred owls, past
 habitat loss, and current habitat loss. Barred owls reportedly have reduced
                                 spotted owl site occupancy, reproduction, and
                                 survival (see Appendix B). Limited experimental
  Because the abundance of
                                 evidence, correlational studies, and copious
  barred owls continues to
                                 anecdotal information all strongly suggest barred
  increase, the effectiveness in
  addressing this threat
                                 owls compete with spotted owls for nesting sites,
  depends on action as soon as roosting sites, and food, and possibly predate
  possible.                      spotted owls. The threat posed by barred owls to
                                 spotted owl recovery is better understood now
                                 than when the spotted owl was listed. Because the
 abundance of barred owls continues to increase, the effectiveness in addressing
 this threat depends on action as soon as possible.
 There are substantial information gaps regarding ecological interactions between
 spotted owls and barred owls, and how those interactions may be managed to
 meet the Recovery Criteria. Recovery actions should provide the information
 needed to identify effective management approaches and guide the
 implementation of appropriate management strategies. Many of the following
 actions should be done concurrently; Figure III-1 shows how these Actions may
 inform one another. The Service is the primary agent to oversee implementation
 of any strategy for the management of barred owls.
 Coordination among all agencies and non-governmental organizations that can
 contribute to research on ecological interactions between spotted owls and
 barred owls is needed to prioritize research topics, maximize funding
 opportunities, minimize redundancies, increase efficiency, identify potential
 management strategies, and communicate with decision-makers. Included as
 Recovery Action 21 in the 2008 Recovery Plan, the Barred Owl Work Group was
 appointed as a Recovery Implementation Team to implement the 2008 Recovery
 Plan and has provided coordination on numerous analyses, topics and issues.
 Currently, representatives from 10 Federal, State and non-governmental agencies
 and organizations comprise the Work Group helping to implement its technical
 and scientific functions.
 This Barred Owl Work Group is chaired by the Service and guided by its charter,
 along with the Northern Spotted Owl Implementation Team (NSOIT). The
 Barred Owl Work Group has guided, and will continue to guide, implementation
 of numerous recovery actions addressing the barred owl threat to spotted owls.




 III-62
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 346 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




         Recovery Action 23: Analyze existing data sets from the demographic
          study areas relative to the effects of barred owls on spotted owl site
          occupancy, reproduction, and survival.

 Through implementation of this recovery action, many of the long-term
 demographic data sets have been studied, resulting in white papers and pending
 publications. Additional analysis of these data has provided a greater
 understanding of the effects of barred owls on spotted owl detection rates,
 survival, site occupancy and the role of habitat in site occupancy. The Barred
 Owl Work Group will continue to work with the Principal Investigators of the
 demographic studies to mine data as appropriate.

         Recovery Action 24: Establish protocols to detect barred owls and
          document barred owl site status and reproduction.

 Protocols to detect barred owls and document important population information,
 including pair status and reproduction, provide vital data needed to help
 manage barred owls to reduce their threat to spotted owls. A subgroup of the
 Barred Owl Work Group was formed in 2008 to develop a barred owl-specific
 survey protocol. The subgroup developed a draft protocol in 2009 with the
 purpose of providing a high likelihood of determining barred owl presence for
 research studies. During the 2009 field season, the draft protocol was tested in
 several areas with the objectives of determining barred owl detection rates and
 the survey effort needed to adequately detect barred owls. These data have been
 analyzed allowing the subgroup to refine the protocol based on the field tests.

         Recovery Action 25: Ensure that protocols adequately detect spotted
          owls in areas with barred owls.

 The presence of barred owls has been shown to decrease the detectability of
 spotted owls. Consequently, the Barred Owl Work Group enlisted scientific
 support and analysis from many individual spotted owl researchers from the
 Federal, State and private sectors across the range of the spotted owl. Additional
 analysis of data from demographic study areas focused on addressing the
 questions of: 1) what are the per visit detection rates of spotted owls with and
 without barred owls, and 2) what are the site occupancy rates of spotted owls at
 historical spotted owl sites? These efforts have led to several white papers and
 pending publications. A draft revised spotted owl survey protocol was released
 for use and comment during the 2010 field season along with direction on how to
 transition from the 1992 protocol. Field testing of, and commenting on, several
 provisions of the draft protocol will occur during the next several field seasons
 leading to finalization of a survey protocol.

         Recovery Action 26: Analyze resource partitioning of sympatric barred
          owls and spotted owls.




 III-63
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 347 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 Radio-telemetry studies of sympatric spotted and barred owls help to: determine
 how the two species use their habitat and resources, including prey, in various
 areas; identify characteristics of habitats used by spotted owls in areas with
 substantial barred owl populations; and determine how habitat use by barred
 owls and spotted owls changes as barred owl numbers increase.
 In anticipation of the need for this information, several research projects were
 initiated in 2007 and led by USGS, PNW, OSU and private industry researchers.
 This research is focused on interspecific competition and niche partitioning by
 spotted owls and barred owls. Results from the research are either incorporated
 in Appendix B or soon will be released in peer-reviewed publications. This
 information will provide the opportunity for adaptive management of this
 Revised Recovery Plan when it becomes available.

         Recovery Action 27: Create and implement an outreach strategy to
          educate the public about the threat of barred owls to spotted owls.

 Outreach and education are important components in addressing the barred owl
 threat, and we continue to look for opportunities to provide this. For example,
 since completion of the 2008 Recovery Plan, a Barred Owl Stakeholder Group
 has been formed. The Barred Owl Stakeholder Group, comprised of nearly 40
 private and public stakeholders with interest in spotted owl and barred owl
 issues, met twice in 2009 with members of the barred owl work group and a
 professional ethicist to discuss the ethical considerations associated with
 permitting the experimental removal of barred owls and provided their
 individual feedback on the issue. The results of these discussions are part of the
 pre-scoping process, and are being considered, along with the results of public
 scoping, in the development of the draft EIS for issuance of a permit for barred
 owl removal to ensure we are aware of all potential issues. We will be
 conducting extensive outreach as part of the NEPA process for issuance of the
 Migratory Bird Treaty Act permit for the experimental removal of barred owls.
 It is crucial that the general public be kept informed concerning this difficult
 aspect of spotted owl recovery and the potential consequences of not addressing
 this threat. Public outreach could include production and distribution of
 brochures, kiosk displays, press releases, and public meetings relative to research
 and management options.

         Recovery Action 28: Expedite permitting of experimental removal of
          barred owls.

 The concern regarding the current and future negative effects of barred owls on
 the recovery of spotted owls is considerable, and immediate research is needed.
 State and Federal permitting of scientifically sound research on removal
 experiments will be necessary to answer the question of the impacts of barred
 owls on spotted owls.




 III-64
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 348 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




         Recovery Action 29: Design and implement large-scale control
          experiments to assess the effects of barred owl removal on spotted owl
          site occupancy, reproduction, and survival.

 We believe removal of barred owls would provide benefits to spotted owls in the
 vicinity of the removal and may have larger population effects. Given the
 rapidity and severity of the increasing threat from barred owls, barred owl
 removal should be initiated as soon as possible in the form of well-designed
 removal experiments. These experiments will have the potential to substantially
 expand our knowledge of the ecological interactions between spotted owls and
 barred owls (Dugger et al. in press) and the effectiveness of barred owl removal
 in recovering spotted owls. Removal experiments should be conducted in
 various parts of the spotted owl’s range, including a range of barred owl/spotted
 owl densities, to provide the most useful scientific information.
 In the fall of 2009 the Service initiated an Environmental Impact Statement for a
 proposed experimental removal of barred owls to determine if the removal
 benefits spotted owls. Public scoping was completed in January 2010 and a draft
 Environmental Impact Statement is in process.

         Recovery Action 30: Manage to reduce the negative effects of barred owls
          on spotted owls so that Recovery Criterion 1 can be met.

 Implement the results of research to adaptively manage the effects of barred owls
 to meet Recovery Criterion 1. Management could include silvicultural
 treatments for stand structure and composition (e.g., habitat management for
 spotted owl prey), local or large-scale control of barred owl populations, and/or
 other activities at present unforeseen but informed by research results.




 III-65
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 349 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 Figure III-1. Flowchart of barred owl Recovery Actions.

 Conducting natural history studies (Figure III-1) is ongoing. Retrospective
 analysis of data from past and ongoing studies involves evaluating past data sets
 from demography study areas by adding barred owl covariates to test whether
 presence of barred owls affected detection rates, occupancy, reproduction, and
 survival of spotted owls (Dugger et al. 2009, Forsman et al. 2011, Dugger et al. in
 press). Many actions (e.g., additional analysis of data, improving detection
 protocols for both species’, outreach, identification of key spotted owl areas)
 have already begun. Preliminary findings from barred owl removal experiments
 could be realized in 1-3 years, whereas estimates of spotted owl vital rates may
 require more time. Evaluation of results from research is ongoing, and includes
 research already completed. Identification of management strategies should be
 based on research results, considerations for different geographic areas, costs,
 and changes in risk-levels to spotted owls over time. This may lead to the
 removal of barred owls through non-lethal or lethal methods. If research
 indicates local or large-scale maintenance removal of barred owl populations is
 needed, then public outreach, coordination among agencies, Migratory Bird
 Treaty Act permitting, and NEPA compliance would be required. Evaluation of
 results from research also may result in landscape and stand-scale management
 of spotted owl habitat and/or other activities unforeseen at present.



 III-66
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 350 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




         Recovery Action 31: Develop mechanisms for landowners and land
          managers to support barred owl management using a collaborative
          process.

 Incentives, such as easily implemented safe harbor agreements or habitat
 conservation plans, can decrease a private landowner’s concern regarding barred
 owl management that may result in an increase of spotted owls, as well as the
 associated issues that come with a listed species under the ESA.

         Recovery Action 32: Because spotted owl recovery requires well
          distributed, older and more structurally complex multi-layered conifer
          forests on Federal and non-federal lands across its range, land managers
          should work with the Service as described below to maintain and restore
          such habitat while allowing for other threats, such as fire and insects, to
          be addressed by restoration management actions. These high-quality
          spotted owl habitat stands are characterized as having large diameter
          trees, high amounts of canopy cover, and decadence components such as
          broken-topped live trees, mistletoe, cavities, large snags, and fallen trees.

 Maintaining or restoring forests with high-quality habitat will provide additional
 support for reducing key threats faced by spotted owls. Protecting these forests
 should provide spotted owls high-quality refugia habitat from the negative
 competitive interactions with barred owls that are likely occurring where the two
 species’ home ranges overlap. Maintaining or restoring these forests should
 allow time to determine both the competitive effects of barred owls on spotted
 owls and the effectiveness of barred owl removal measures. Forest stands or
 patches meeting the described conditions are a subset of NRF habitat and actual
 stand conditions vary across the range. These stands or patches may be relatively
 small but important in a local area, may not be easily discernable using remote
 sensing techniques, and likely require project-level analysis and field verification
 to identify.
 This recommendation can be justified at several scales and is supported by the
 best available research. At the scale of a spotted owl territory, Dugger et al. (in
 press) found an inverse relationship between the amount of old forest within the
 core area and spotted owl extinction rates from territories. At the population
 scale, Forsman et al. (2011) found a positive relationship between recruitment of
 spotted owls into the overall population and the percent cover of spotted owl
 NRF habitat within study areas. Both of these studies provide scientific support
 for the value to spotted owls of retaining structurally complex stands on the
 landscape.
 Because the characteristics of the stands or patches targeted by this recovery
 action vary widely across the range of the species, the Service believes
 implementation and/or mapping of this recovery action is best left to
 interagency teams with localized expertise. To facilitate implementation of this
 recovery action on Federal lands, local, interagency Level 1 teams should
 continue to identify RA 32 stands or patches when necessary and evaluate the


 III-67
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 351 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 effects of proposed management activities in these areas on spotted owls, with
 assistance from management (Level 2) and Regional Technical Specialists, as
 needed. This approach will continue to ensure that interagency localized
 expertise will be utilized in identifying and managing Recovery Action 32 stands
 or patches and will be the result of interagency cooperation. Non-federal
 landowners are welcome to utilize the tools developed during the cooperative
 Federal process. The Service is available to assist non-federal landowners with
 the implementation of this recovery action.
 On-the-ground application of this action has been, and continues to be,
 implemented on the west side of the Cascades on Federal lands as part of the
 level 1 team consultation process since shortly after the 2008 Recovery Plan was
 finalized. Our recent experience reinforces that the BLM and FS are aware of the
 conservation value of this recovery action and have been proactive and
 collaborative in the application of Recovery Action 32.
 In dry forest areas, actively manage habitat to meet the overlapping goals of
 spotted owl recovery, restoration of dry forest structure, composition and
 process including fire, insects and disease. Managers should refer to earlier
 discussions in this Plan for specific recommendations about landscape scale,
 science based adaptive restoration treatments to meet Recovery Action 32 goals.
 Land managers that utilize and document the application of these
 recommendations in their project planning are consistent with the intent of
 Recovery Action 32. An existing example of a site-specific plan that could be
 emulated at the National Forest, BLM District, or project level in other dry forest
 areas is the Okanogan-Wenatchee National Forest Restoration Strategy (USDA
 2010).
 The Dry Cascades and the Klamath Province Work Groups will both assist the
 Service with implementation of this recovery plan by developing multiple
 province-specific management strategies. Given the dynamic disturbance
 regimes of these provinces, the strategies developed by these two work groups
 may address the goals of this recovery action differently than outlined above
 when finalized. If these strategies require amendments to this Revised Recovery
 Plan the Service will provide an additional opportunity for public comment.
 This recovery action may be temporary in nature, until such time as the
 competitive pressures of the barred owl on the spotted owl can be reduced to an
 extent that retention of these stands or patches is not necessary for spotted owl
 recovery. The 5-year review process will help inform assessments of reduction of
 threats posed by barred owls. If the 5-year review finds this recommendation
 unnecessary we will amend this Revised Recovery Plan as needed.

 Post-delisting Monitoring
 Once the spotted owl is delisted the Service is required to continue to monitor its
 population for at least 5 years to ensure it does not require the protections of the
 ESA after those protections have been lifted. Currently, spotted owl populations



 III-68
Case 1:21-cv-00058-CL                Document 16-1    Filed 05/10/21        Page 352 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL          III. RECOVERY UNITS, CRITERIA AND ACTIONS




 are monitored through the demographic study areas described in Appendix A
 under Population Trends and Distribution.

 Recovery Criterion 4 – Post-delisting Monitoring: To monitor the continued
 stability of the recovered spotted owl, a post-delisting monitoring plan has been
 developed and is ready for implementation with the States of Washington,
 Oregon, and California (ESA 4(g)(1)).
         Recovery Action 33: Develop a post-delisting monitoring plan ready for
          implementation with the States of Washington, Oregon, and California
          (ESA 4(g)(1)). Such a plan is necessary to meet the requirements of the
          ESA.




 III-69
Case 1:21-cv-00058-CL                Document 16-1       Filed 05/10/21            Page 353 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   IV. IMPLEMENTATION SCHEDULE AND COST ESTIMATES




IV. IMPLEMENTATION SCHEDULE AND COST
    ESTIMATES

 Recovery plans are intended to assist the Service and other stakeholders in
 planning and implementing actions to recover or protect threatened or
 endangered species. The following implementation schedule identifies priority
 number, duration, potential stakeholders, responsible agencies, and estimated
 costs for the recovery actions described in this Revised Recovery Plan. It is a
 guide for planning and meeting the objectives discussed in this Revised
 Recovery Plan.
 Due to the uncertainties associated with the effects of barred owl interactions,
 results from ongoing and new research, and habitat changes that may occur as a
 result of climate change, the actions needed to stabilize and begin to recover the
 spotted owl may change over time. The Service and other implementers of this
 Revised Recovery Plan will have to employ an active adaptive management
 strategy to achieve results and focus on the most important actions for recovery.
 This Revised Recovery Plan will be amended as necessary.
 The implementation schedule and cost estimate (Table IV-1) outlines recovery
 actions and their estimated costs for the first 5 years of this recovery program;
 total costs are estimated for the entire 30-year period. The costs are broad
 estimates and identify foreseeable expenditures that could be made to implement
 the specific recovery actions. Actual expenditures by identified agencies and
 other partners will be contingent upon appropriations and other budgetary
 constraints.
 The actions identified in the implementation schedule are those that, in our
 opinion, should bring about the recovery of this species. However, these actions
 are subject to modification as dictated by new findings, changes in the species’
 status, and the completion of other recovery actions. The priority for each action
 is assigned as follows:
        Priority 1: An action that must be taken to prevent extinction or prevent the
        species from declining irreversibly in the foreseeable future.
        Priority 2: An action that must be taken to prevent a significant decline in the
        species’ population/habitat quality or some other significant negative impact
        short of extinction.
        Priority 3: All other actions deemed necessary to meet the recovery
        objectives.
 The column “Action Duration” indicates whether the action is one of five types.
 (1) Discrete actions are shown by the number of years estimated to complete the
 action. (2) Continuous actions are to be implemented every year once begun. (3)
 Ongoing actions are currently being implemented and will continue until the


 IV-1
Case 1:21-cv-00058-CL                Document 16-1       Filed 05/10/21            Page 354 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   IV. IMPLEMENTATION SCHEDULE AND COST ESTIMATES




 action is no longer necessary. (4) Intermittent actions are to be implemented as
 needed. (5) “TBD” (to be determined) actions are those for which the duration
 was not possible to estimate.
 While the ESA assigns a strong leadership role to the Service for the recovery of
 listed species, it also recognizes the importance of other Federal agencies, States,
 and other stakeholders in the recovery process. The “responsible parties”
 identified in the implementation schedule are those partners who can make
 significant contributions to specific recovery tasks and who may voluntarily
 participate in any aspect of recovery actions listed. In some cases, the most
 logical lead agency has been identified with an asterisk. The identification of
 agencies and other stakeholders in the implementation schedule does not
 constitute any additional legal responsibilities beyond existing authorities.
 However, parties willing to participate may benefit by being able to show in their
 own budgets that their funding request is for a recovery action identified in an
 approved recovery plan and is therefore considered a necessary action for the
 overall coordinated effort to recover the spotted owl. Also, section 7(a)(1) of the
 ESA directs all Federal agencies to use their authorities in furtherance of the
 purposes of the ESA by carrying out programs, such as these recovery actions,
 for the conservation of threatened and endangered species.
 We listed the agencies and other parties that we believe are the primary
 stakeholders in the recovery process, and have the authority, expertise,
 responsibility, or expressed interest to implement a specific recovery action.
 However, the list of possible stakeholders is not limited to the parties below;
 other stakeholders are invited to participate.
 There are four assumptions associated with these cost estimates:
        1. Estimates include Federal government reimbursement of travel and per-
           diem costs of non-governmental employees to participate in recovery
           actions.
        2. Responsible parties include both organizations that carry out the activity
           and organizations that fund the activity.
        3. The cost of each Action is estimated independently, unless otherwise
           noted.
        4. The opportunity cost of managing these lands for spotted owls instead of
           other uses is not included in this analysis.
 For most of the actions identified in this Revised Recovery Plan, there is no way
 of deriving a precise cost estimate. A variety of assumptions were used to
 produce these estimates. For actions that called for meetings or formation of
 work groups, we assumed the cost of meetings based on the cost of a single
 Recovery Team meeting. For research and monitoring related actions, current
 similar research or monitoring projects were used as surrogates to estimate these
 costs. In some cases, researchers were asked to estimate the cost of a particular
 study or monitoring program. The cost estimates shown include certain actions
 that have no new costs (e.g., certain agencies or organizations are already staffed
 and committed to participating in some of the actions identified).



 IV-2
Case 1:21-cv-00058-CL                Document 16-1       Filed 05/10/21            Page 355 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   IV. IMPLEMENTATION SCHEDULE AND COST ESTIMATES




 Several actions call for habitat alteration to benefit the spotted owl. These
 comprise two categories: actions calling for modification of existing practices to
 benefit the spotted owl, and actions calling for specific types of management.
 For modifications of existing practices, the cost of adjusting the action during
 planning was estimated, rather than the actual entire cost of implementing the
 project since the “existing practices” cost would already be incurred by the land
 manager. For the actions that call for specific management, actual estimates for
 conducting a given type of management were used, but the cost attributable to
 spotted owl recovery was set at 10 percent of this total cost as an estimate of the
 added cost to the agencies of implementing such actions. To complete the
 estimates for some habitat-related actions, base numbers were obtained using the
 costs and accomplishments of the FS and BLM within the range of the spotted
 owl.
 The costs are broad estimates and identify foreseeable expenditures that could be
 made to implement the specific recovery actions. Actual expenditures by
 identified agencies and other partners will be contingent upon appropriations and
 other budgetary constraints. There are no recovery actions for Listing Factor B.
 In Table IV-1, “Land managers” means non-federal land managers,
 “Landowners” means non-federal landowners, and “States” means State
 governments of Washington, Oregon, and California. For some recovery actions
 the interagency Northern Spotted Owl Implementation Team is identified as a
 responsible party. In these cases it is likely the Northern Spotted Owl
 Implementation Team will coordinate within their agencies to complete these
 actions as opposed to the Northern Spotted Owl Implementation Team itself
 actually carrying out the activity.




 IV-3
                                          Case 1:21-cv-00058-CL            Document 16-1              Filed 05/10/21   Page 356 of 631
REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   IV. IMPLEMENTATION SCHEDULE AND COST ESTIMATES


Table IV-1. Implementation schedule and cost estimates.

                                                                                                                       FY Cost Estimate (in $1,000s)
Action Priority                                                                                 Resp. Parties
No.    No.      Action Description                            Action Duration                   (* = lead)             30-yr Total 2011    2012    2013    2014    2015

1         1          Establish FWS spotted owl                Continuous                        FWS                    180          6      6       6       6       6
                     implementation structure

2         3          Monitor population trend                 Ongoing                           FWS, FS, BLM*, NPS,    69,000      2,300   2,300   2,300   2,300   2,300
                                                                                                NSOIT

3         3          Monitor occupancy through                Start TBD, intermittent NSOIT                            7,500        0      0       0       0       0
                     surveys or modeling                      thereafter

Listing Factor A: The present or threatened destruction, modification, or curtailment of the species’ habitat or range
4         1          Utilize habitat modeling        Continuous                                 FWS*, BLM, FS, States, 140          80     60      0       0       0
                     framework for Recovery measures                                            NPS

5         2          FWS to consider and incorporate Continuous                                 FWS*                   350          20     20      20      20      20
                     climate change impacts on spotted
                     owls into planning

6         1          West side: Manage to accelerate          Continuous                        FS, BLM, FWS           1,750        150    150     100     50      50
                     structural complexity

7         1          Create Dry Cascades Work Group Up to 10 years                              FWS*, FS, BLM          230          35     35      20      20      20
                     (DCWG)

8         3          Fire and occupancy data analysis 3 years                                   DCWG                   60           25     25      10      0       0

9         1          Create Klamath Province Work             Up to 10 years                    FWS*, FS,BLM           200          20     20      20      20      20
                     Group (KPWG)

10        1          Conserve spotted owl sites and           Continuous                        FS, BLM, FWS           1,600        100    100     50      50      50
                     high value habitat for
                     demographic support

                                                                                                                                                                       IV-4
                                          Case 1:21-cv-00058-CL            Document 16-1              Filed 05/10/21   Page 357 of 631
REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   IV. IMPLEMENTATION SCHEDULE AND COST ESTIMATES


Table IV-1. Implementation schedule and cost estimates.

                                                                                                                       FY Cost Estimate (in $1,000s)
Action Priority                                                                                 Resp. Parties
No.    No.      Action Description                            Action Duration                   (* = lead)             30-yr Total 2011    2012   2013   2014   2015

11        3          Design and conduct experiments Intermittent to                             FS, BLM, FWS, NPS,     1,500        50     50     50     50     50
                     concerning habitat, prey and     Continuous                                WDNR, ODF, CAL
                     spotted owl fitness and thinning                                           FIRE, CDFG,
                                                                                                landowners

12        2          Post-fire management in lands            Continuous                        FWS, FS, BLM           0            0      0      0      0      0
                     managed for spotted owl habitat
                     development


13        3          Standardize habitat definitions          2 years                           NSOIT, FS, BLM         200          100    100    0      0      0

14        3          Encourage development of HCPs Continuous                                   FWS                    1,500        50     50     50     50     50
                     and SHAs that are consistent with
                     spotted owl recovery

15        3          Solicit recommendations for non- Continuous                                FWS                    1,500        50     50     50     50     50
                     federal landowner incentives

16        2          Long-term maintenance of forest          Continuous                        FS, BLM, FWS, States, 0             0      0      0      0      0
                     management infrastructure                                                  Counties

Listing Factor C: Disease or predation
17        3          Monitor and address diseases             Continuous                        NSOIT                  300          10     10     10     10     10

Listing Factor D: Inadequacy of existing regulatory mechanisms
18        2          WA State Forest Practices Board 3 years                                    WA State Forest        450          150    150    150    0      0
                     evaluation of strategic non-federal                                        Practices Board*, WA
                     spotted owl contributions                                                  Dept. of Natural
                                                                                                Resources, WA Dept.

                                                                                                                                                                    IV-5
                                          Case 1:21-cv-00058-CL            Document 16-1              Filed 05/10/21   Page 358 of 631
REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   IV. IMPLEMENTATION SCHEDULE AND COST ESTIMATES


Table IV-1. Implementation schedule and cost estimates.

                                                                                                                       FY Cost Estimate (in $1,000s)
Action Priority                                                                                 Resp. Parties
No.    No.      Action Description                            Action Duration                   (* = lead)             30-yr Total 2011    2012   2013   2014   2015

                                                                                                of Fish and Wildlife

19        2          Cooperate with ODF on scientific 5 years                                   ODF*, FWS              450          100    100    100    100    50
                     evaluation of potential role of
                     State and private lands, and the
                     effectiveness of Oregon Forest
                     Practices rules

20        2          Work with CAL FIRE on recovery Continuous                                  CAL FIRE*, FWS         730          10     80     80     80     20
                     role on non-federal lands and
                     evaluation/implementation of
                     conservation tools

21        2          FWS work with CAL FIRE to                3 years                           CAL FIRE, FWS          310          0      100    100    100    0
                     provide Forest Practice Rules for
                     spotted owls

22        2          If necessary, work with State of         4 years                           State of Cal*, FWS     200          50     50     50     50     0
                     California on options to allow
                     lethal control of barred owls

Listing Factor E: Other natural or manmade factors affecting its continued existence
23        2          Analyze existing data sets for           5 years                           BOWG*, FWS, FS,        250          50     50     50     50     50
                     effects of barred owls                                                     BLM, NPS

24        2          Establish protocols to detect            2 years                           BOWG*, FWS, FS,        150          75     75     0      0      0
                     barred owls                                                                BLM, NPS

25        2          Ensure protocols adequately              3 years                           BOWG*, FWS, BLM,       300          100    100    100    0      0
                     detect spotted owls                                                        FS, NPS, States,
                                                                                                landowners
                                                                                                                                                                    IV-6
                                          Case 1:21-cv-00058-CL            Document 16-1              Filed 05/10/21   Page 359 of 631
REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   IV. IMPLEMENTATION SCHEDULE AND COST ESTIMATES


Table IV-1. Implementation schedule and cost estimates.

                                                                                                                       FY Cost Estimate (in $1,000s)
Action Priority                                                                                 Resp. Parties
No.    No.      Action Description                            Action Duration                   (* = lead)             30-yr Total 2011    2012   2013   2014    2015

26        2          Analyze resource partitioning            5 years                           BOWG*, USGS, FS,       1,820        190    510    440    440     120
                                                                                                FWS, NPS, BLM

27        2          Implement public outreach                Continuous                        BOWG*, FWS             48           15     5      1      1       1
                     strategy

28        1          Expedite permitting of                   3 years                           FWS*, States           45           0      0      0      15      15
                     experimental removals

29        1          Conduct experimental removal             10 years                          BOWG*, TBD             3,000        0      0      600    600     600
                     studies

30        1          Manage negative effects of barred Start time 4 years    BOWG*, FS, BLM,                           31,860       0      0      0      1,180   1,180
                     owls                              away, continuous once NPS, States, FWS,
                                                       started               landowners

31        2          Develop mechanisms to support            2 years to develop;    BOWG*, FWS, FS,                   360          40     40     20     0       20
                     barred owl management                    intermittent as needed BLM, NPS, States,
                                                                                     landowners

32        1          Maintain high-quality habitat            Continuous                        FWS, BLM, FS, States   1040         100    100    30     30      30
                     across all landscapes

33        3          Develop delisting monitoring             1 year; initiation TBD            FWS                    30           0      0      0      0       0
                     plan

Estimated total cost for all actions for 30 years: $127.1. million




                                                                                                                                                                     IV-7
Case 1:21-cv-00058-CL              Document 16-1            Filed 05/10/21   Page 360 of 631
       REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                    APPENDIX A. BACKGROUND




 Appendix A.                          Background
 This section of the Revised Recovery Plan is designed to provide information
 necessary to understand the Revised Recovery Plan’s strategy, goals, objectives,
 and criteria for the spotted owl. While it is not an exhaustive review,
 information on the spotted owl’s status, basic ecology, demography, and past
 and current threats is included. Detailed accounts of the taxonomy, ecology, and
 reproductive characteristics of the spotted owl were presented in the 1987 and
 1990 Status Reviews (USFWS 1987, 1990a), 1989 Status Review Supplement
 (USFWS 1989), Interagency Scientific Committee Report (Thomas et al. 1990),
 Forest Ecosystem Management Assessment Team (FEMAT) Report (USDA et al.
 1993), final rule designating the spotted owl as a threatened species (USFWS
 1990b), scientific evaluation of the status of the spotted owl (Courtney et al. 2004),
 and several key monographs (e.g., Forsman et al. 2004, Anthony et al. 2006).


 Species Description and Taxonomy
 The spotted owl is a medium-sized owl and is the largest of the three subspecies
 of spotted owls (Gutiérrez et al. 1995). It is approximately 46 to 48 centimeters
 (18 inches to 19 inches) long and the sexes are dimorphic, with males averaging
 about 13 percent smaller than females. The mean mass of 971 males taken
 during 1,108 captures was 580.4 grams (1.28 pounds) (range = 430.0 to 690.0
 grams) (0.95 pound to 1.52 pounds), and the mean mass of 874 females taken
 during 1,016 captures was 664.5 grams (1.46 pounds) (range = 490.0 to 885.0
 grams) (1.1 pounds to 1.95 pounds) (P. Loschl and E. Forsman pers. comm.
 2006). The spotted owl is dark brown with a barred tail and white spots on its
 head and breast, and it has dark brown eyes surrounded by prominent facial
 disks. Four age classes can be distinguished on the basis of plumage
 characteristics (Forsman 1981, Moen et al. 1991). The spotted owl superficially
 resembles the barred owl, a species with which it occasionally hybridizes (Kelly
 and Forsman 2004). Hybrids exhibit physical and vocal characteristics of both
 species (Hamer et al. 1994).
 The northern spotted owl is one of three subspecies of spotted owls recognized
 by the American Ornithologists’ Union. The taxonomic separation of these three
 subspecies is supported by genetic (Barrowclough and Gutiérrez 1990,
 Barrowclough et al. 1999, Haig et al. 2004), morphological (Gutiérrez et al. 1995),
 and biogeographic information (Barrowclough and Gutiérrez 1990). The
 distribution of the Mexican subspecies (S. o. lucida) is separate from those of the
 northern and California (S. o. occidentalis) subspecies (Gutiérrez et al. 1995).
 Recent studies analyzing mitochondrial DNA sequences (Haig et al. 2004, Chi et
 al. 2005, Barrowclough et al. 2005) and microsatellites (Henke et al. 2005)
 confirmed the validity of the current subspecies designations for northern and
 California spotted owls. The narrow hybrid zone between these two subspecies,
 which is located in the southern Cascades and northern Sierra Nevadas, appears
 to be stable (Barrowclough et al. 2005).



 A-1
Case 1:21-cv-00058-CL                  Document 16-1            Filed 05/10/21   Page 361 of 631
           REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                    APPENDIX A. BACKGROUND




 Population Trends and Distribution
 There are no estimates of the size of the spotted owl population prior to
 settlement by Europeans. Spotted owls are believed to have inhabited most old-
 growth forests or stands throughout the Pacific Northwest, including
 northwestern California, prior to beginning of modern settlement in the mid-
 1800s (USFWS 1989).
 The current range of the spotted owl extends from southwest British Columbia
 through the Cascade Mountains, coastal ranges, and intervening forested lands
 in Washington, Oregon, and California, as far south as Marin County (USFWS
 1990b). The range of the spotted owl is partitioned into 12 physiographic
 provinces (Figure A-1) based on recognized landscape subdivisions exhibiting
 different physical and environmental features (Thomas et al. 1993). These
 provinces are distributed across the species’ range as follows:
           Four provinces in Washington: Eastern Washington Cascades, Olympic
            Peninsula, Western Washington Cascades, Western Washington
            Lowlands
           Five provinces in Oregon: Oregon Coast Range, Willamette Valley,
            Western Oregon Cascades, Eastern Oregon Cascades, Oregon Klamath
           Three provinces in California: California Coast, California Klamath,
            California Cascades
 The spotted owl has become rare in certain areas, such as British Columbia,
 southwestern Washington, and the northern coastal ranges of Oregon.
 As of July 1, 1994, there were 5,431 known site-centers of spotted owl pairs or
 resident singles: 851 sites (16 percent) in Washington, 2,893 sites (53 percent) in
                                  Oregon, and 1,687 sites (31 percent) in California
                                  (USFWS 1995). By June 2004, the number of
  Many historical spotted owl
                                  territorial spotted owl sites recognized by
  sites are no longer occupied
                                  Washington Department of Fish and Wildlife was
  because spotted owls have
  been displaced by barred
                                  1,070 (J. Buchanan pers. comm. 2010). The actual
  owls, timber harvest, or fires. number of currently occupied spotted owl
                                  locations across the range is unknown because not
                                  all areas have been or can be surveyed on an
 annual basis (USFWS 1992a, Thomas et al. 1993). In addition, many historical
 sites are no longer occupied because spotted owls have been displaced by barred
 owls, timber harvest, or severe fires, and it is possible that some new sites have
 been established due to recruitment of new areas into NRF habitat since 1994.
 The totals in USFWS (1995) represent the cumulative number of locations
 recorded in the three States, not population estimates.




 A-2
Case 1:21-cv-00058-CL              Document 16-1            Filed 05/10/21   Page 362 of 631
       REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                    APPENDIX A. BACKGROUND




 Figure A-1. Physiographic provinces within the range of the spotted owl in the United
 States.




 A-3
Case 1:21-cv-00058-CL              Document 16-1            Filed 05/10/21   Page 363 of 631
       REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                    APPENDIX A. BACKGROUND




 Because the existing survey coverage and effort are insufficient to produce
 reliable range-wide estimates of population size, demographic data are used to
 evaluate trends in spotted owl populations. Analysis of demographic data can
 provide an estimate of the finite rate of population change (λ) (lambda), which
 provides information on the direction and magnitude of population change. A λ
 of 1.0 indicates a stationary population, meaning the population is neither
 increasing nor decreasing. A λ of less than 1.0 indicates a decreasing population,
 and a λ of greater than 1.0 indicates a growing population. Demographic data,
 derived from studies initiated as early as 1985, have been analyzed periodically
 (Anderson and Burnham 1992, Burnham et al. 1994, Forsman et al. 1996, Anthony
 et al. 2006, Forsman et al. 2011) to estimate trends in the populations of the
 spotted owl.
 In January 2009, two meta-analyses modeled rates of population change for up to
 24 years using the re-parameterized Jolly-Seber method (λRJS). One meta-analysis
 modeled the 11 long-term study areas (Table A-1), while the other modeled the
 eight study areas that are part of the effectiveness monitoring program of the
 NWFP (Forsman et al. 2011).
 Point estimates of λRJS were all below 1.0 and ranged from 0.929 to 0.996 for the
 11 long-term study areas. There was strong evidence that populations declined
 on 7 of the 11 areas (Forsman et al. 2011), these areas included Rainier, Olympic,
 Cle Elum, Coast Range, HJ Andrews, Northwest California and Green Diamond.
 On the other four areas (Tyee, Klamath, Southern Cascades, and Hoopa),
 populations were either stable, or the precision of the estimates was not sufficient
 to detect declines.
 The weighted mean λRJS for all of the 11 study areas was 0.971 (standard error
 [SE] = 0.007, 95 percent confidence interval [CI] = 0.960 to 0.983), which indicated
 an average population decline of 2.9 percent per year from 1985 to 2006. This is a
 lower rate of decline than the 3.7 percent reported
 by Anthony et al. (2006), but the rates are not            Demographic data suggest
 directly comparable because Anthony et al. (2006)          that populations over the 11
 examined a different series of years and because           long-term demographic study
 two of the study areas in their analysis were              areas decreased by about 2.9
 discontinued and not included in Forsman et al.            percent from 1985 to 2006.
 (2011). Forsman et al. (2011) explains that the
 indication populations were declining was based on
 the fact that the 95 percent confidence intervals around the estimate of mean
 lambda did not overlap 1.0 (stable) or barely included 1.0. While estimates of
 mean λRJS are not directly comparable between Anthony et al. (2006) and Forsman
 et al. (2011), results from these studies indicate that rates of population decline
 for spotted owls have not moderated in recent years. In the most recent meta-
 analysis, Forsman et al. (2011) indicated that the number of populations that
 showed declines and the rates of decline on study areas in Washington and
 northern Oregon were noteworthy and should be cause for concern for the long-
 term sustainability of spotted owl populations throughout the range of the
 subspecies.



 A-4
Case 1:21-cv-00058-CL               Document 16-1            Filed 05/10/21   Page 364 of 631
        REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                    APPENDIX A. BACKGROUND




 Table A-1. Spotted owl demographic parameters based on data from the spotted owl
 demographic study areas (adapted from Forsman et al. 2011).

                                                Apparent
 Study Area               Fecundity             Survival1         λRJS          Population change2
 Cle Elum                 Declining             Declining         0.937         Declining
 Rainier                  Increasing            Declining         0.929         Declining
 Olympic                  Stable                Declining         0.957         Declining
                                                Declining since
 Coast Ranges             Increasing            1998            0.966           Declining
                                                Declining since
 HJ Andrews               Increasing            1997            0.977           Declining
                                                Declining since
 Tyee                     Stable                2000            0.996           Stationary
 Klamath                  Declining             Stable            0.990         Stationary
                                                Declining since
 Southern Cascades Declining                    2000            0.982           Stationary
 NW California            Declining             Declining         0.983         Declining
                                                Declining since
 Hoopa                    Stable                2004            0.989           Stationary
 Green Diamond            Declining             Declining         0.972         Declining
 1Apparent   survival calculations are based on model average.
 2Population  trends are based on estimates of realized population change.


 The mean λRJS for the eight demographic monitoring areas (Cle Elum, Olympic,
 Coast Range, HJ Andrews, Tyee, Klamath, Southern Cascades, and Northwest
 California) that are part of the effectiveness monitoring program of the NWFP
 was 0.972 (SE = 0.006, 95 percent CI = 0.958 to 0.985), which indicated an
 estimated decline of 2.8 percent per year on Federal lands within the range of the
 spotted owl. The weighted mean estimate λRJS for the other three study areas
 (Rainier, Hoopa, and Green Diamond) was 0.969 (SE = 0.016, 95 percent CI =
 0.938 to 1.000), yielding an estimated average decline of 3.1 percent per year.
 These data suggest that demographic rates for spotted owl populations on
 Federal lands were somewhat better than elsewhere; however, this comparison is
 confounded by the interspersion of non-federal land in study areas and the
 likelihood that spotted owls use habitat on multiple ownerships in some
 demography study areas.




 A-5
Case 1:21-cv-00058-CL              Document 16-1            Filed 05/10/21   Page 365 of 631
       REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                    APPENDIX A. BACKGROUND




 The number of populations that declined and the rate at which they have
 declined are noteworthy, particularly the precipitous declines in the Olympic,
                                Cle Elum, and Rainier study areas in Washington
                                and the Coast Range study area in Oregon.
  Decreases in adult apparent
                                Estimates of population declines in these areas
  survival rates were an
                                ranged from 40 to 60 percent during the study
  important factor contributing
  to decreasing population
                                period through 2006 (Forsman et al. 2011). Spotted
  trends.
                                owl populations on the HJ Andrews, Northwest
                                California, and Green Diamond study areas
                                declined by 20-30 percent whereas the Tyee,
 Klamath, Southern Cascades, and Hoopa study areas showed declines of 5 to 15
 percent.
 Decreases in adult apparent survival rates were an important factor contributing
 to decreasing population trends. Forsman et al. (2011) found apparent survival
 rates were declining on 10 of the study areas with the Klamath study area in
 Oregon being the exception. Estimated declines in adult survival were most
 precipitous in Washington where apparent survival rates were less than 80
 percent in recent years, a rate that may not allow for sustainable populations
 (Forsman et al. 2011). In addition, declines in adult survival for study areas in
 Oregon have occurred predominately within the last five years and were not
 observed in the previous analysis by Anthony et al. 2006. Forsman et al. (2011)
 express concerns about the collective declines in adult survival across the
 subspecies range because spotted owl populations are most sensitive to changes
 in adult survival.
 There are few spotted owls remaining in British Columbia. Chutter et al. (2004)
 suggested immediate action was required to improve the likelihood of
 recovering the spotted owl population in British Columbia. In 2007, the Spotted
 Owl Population Enhancement Team recommended to remove spotted owls from
 the wild in British Columbia. The primary recommendation consisted of two
 different options – 1) remove all spotted owls immediately and 2) remove most
 spotted owls in the first year and evaluate subsequently the need to remove
 additional spotted owls. The second option was selected for implementation
 (Fenger et al. 2007). Personnel in British Columbia captured and brought into
 captivity the remaining 16 known wild spotted owls. Prior to initiating the
 captive-breeding program, the population of spotted owls in Canada was
 declining by as much as 35 percent per year (Chutter et al. 2004). The amount of
 previous interaction between spotted owls in Canada and the United States is
 unknown (Chutter et al. 2004).




 A-6
Case 1:21-cv-00058-CL              Document 16-1            Filed 05/10/21   Page 366 of 631
       REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                    APPENDIX A. BACKGROUND




 Life History and Ecology
 Spotted owls are territorial and usually monogamous. Home-range sizes vary
 geographically, generally increasing from south to north (USFWS 1990b).
 Estimates of median size of their annual home range vary from 2,955 acres in the
 Oregon Cascades (Thomas et al. 1990) to 14,211
 acres on the Olympic Peninsula (Forsman et al.         The spotted owl is relatively
 2001). Zabel et al. (1995) showed that spotted owl     long-lived, has a long
 home ranges are larger where flying squirrels are      reproductive life span, invests
 the predominant prey and smaller where wood rats significantly in parental care,
 are the predominant prey. Home ranges of adjacent and exhibits high adult
 pairs overlap (Forsman et al. 1984, Solis and          survivorship relative to other
 Gutiérrez 1990), suggesting that the defended area     North American owls.
 is smaller than the area used for foraging. The
 portion of the home range used during the breeding
 season is smaller than that used in the remainder of the year (Forsman et al. 1984,
 Sisco 1990).
 The spotted owl is relatively long-lived, has a long reproductive life span, invests
 significantly in parental care, and exhibits high adult survivorship relative to
 other North American owls (Forsman et al. 1984, Gutiérrez et al. 1995). Spotted
 owls are sexually mature at 1 year of age, but rarely breed until they are 2 to 5
 years of age (Miller et al. 1985, Franklin 1992, Forsman et al. 2002). Breeding
 females lay one to four eggs per clutch, with the average clutch size being two
 eggs; however, most spotted owl pairs do not nest every year, nor are nesting
 pairs successful every year (Forsman et al. 1984, USFWS 1990b, Anthony et al.
 2006). The small clutch size, temporal variability in nesting success, and delayed
 onset of breeding all contribute to the relatively low fecundity of this species
 (Gutiérrez 1996).
 Courtship behavior usually begins in February or March, and females typically
 lay eggs in late March or April. The timing of nesting and fledging varies with
 latitude and elevation (Forsman et al. 1984). After they leave the nest in late May
 or June, juvenile spotted owls depend on their parents until they are able to fly
 and hunt on their own. Parental care continues after fledging into September
 (Forsman et al. 1984, USFWS 1990b). During the first few weeks after the young
 leave the nest, the adults often roost with them during the day. By late summer,
 the adults are rarely found roosting with their young and usually only visit the
 juveniles to feed them at night (Forsman et al. 1984).
 Natal dispersal of spotted owls typically begins in September and October with a
 few individuals dispersing in November and December (Miller et al. 1997,
                                Forsman et al. 2002). Natal dispersal occurs in
                                stages. Juveniles will settle for up to seven months
  Dispersing juvenile spotted
                                at temporary locations between larger movements
  owls experience high
                                (Miller et al. 1997, Forsman et al. 2002) and may do
  mortality rates, exceeding 70
  percent in some studies.
                                this multiple times before establishing a territory.
  Known or suspected causes     The median natal dispersal distance from fledging
  of mortality during dispersal
  include starvation, predation,
 A-7
  and accidents.
Case 1:21-cv-00058-CL              Document 16-1            Filed 05/10/21   Page 367 of 631
       REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                    APPENDIX A. BACKGROUND




 to “permanent” settlement is about 10 miles for males and 15.5 miles for females
 (Forsman et al. 2002).
 During the transience (movement) phase, dispersers used mature and old-
 growth forest slightly more than its availability. Habitat supporting the
 transience phase of dispersal contains stands with adequate tree size and canopy
 closure to provide protection from avian predators and minimal foraging
 opportunities. This may include younger and less diverse forest stands than
 foraging habitat, such as even-aged, pole-sized stands, but such stands should
 contain some roosting structures and foraging habitat to allow for temporary
 resting and feeding during the movement phase. While the stand-level and
 landscape-level attributes of forests needed to facilitate successful dispersal have
 not been thoroughly evaluated (Buchanan 2004), an early attempt to describe
 dispersal conditions in the Interagency Scientific Committee (ISC) Report
 (Thomas et al. 1990) recommended managing the forested landscape such that 50
 percent of each quarter-township has a mean diameter at breast height (dbh) of
 at least 11 inches and a canopy closure of at least 40 percent (the 50-11-40 rule).
 The minimum levels of this definition describe habitat supporting the transient
 phase of dispersal.
 Spotted owl dispersal needs are better assessed at the landscape scale than at the
 stand- or habitat-patch scale (Thomas et al. 1990). Existing land allocations and
 congressional designations (e.g., Wilderness Areas, Wild and Scenic Rivers, etc.)
 contribute significantly to spotted owl dispersal in some areas, but are not evenly
 distributed across the landscape. For example, many wilderness areas contain
 little spotted owl habitat due to elevation or topography. Spotted owls are able
 to move successfully through highly fragmented landscapes typical of the
 mountain ranges in western Washington and Oregon (Forsman et al. 2002). Still,
 barriers to spotted owl dispersal do exist and likely include large tracts of
 unforested lands, such as the Willamette, Rogue and Umpqua valleys and broad
 expanses of open water, such as Hood Canal and Puget Sound (Forsman et al.
 2002). Spotted owls have dispersed from the Coastal Mountains to the Cascades
 Mountains in Oregon though broad forested regions between the Willamette,
 Umpqua, and Rogue Valleys of Oregon (Forsman et al. 2002, p. 22). These
 “corridors” primarily support relatively rapid movement through such areas,
 rather than colonization.
 During the colonization phase, mature and old growth forest was used at nearly
 twice its availability (Miller et al. 1997). Closed pole-sapling-sawtimber habitat
 was used roughly in proportion to availability in both phases and may represent
 the minimum condition for movement. Open sapling and clearcuts were used
 less than expected based on availability during colonization (Miller et al. 1997).
 Habitat supporting the colonization phase of dispersal is generally equivalent to
 roosting and foraging habitat, although it may be in smaller amounts than
 needed to support nesting pairs.
 Successful juvenile dispersal may depend on locating unoccupied NRF habitat in
 close proximity to other occupied sites (LaHaye et al. 2001). Spotted owls
 regularly disperse through highly fragmented forested landscapes that are


 A-8
Case 1:21-cv-00058-CL              Document 16-1            Filed 05/10/21   Page 368 of 631
       REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                    APPENDIX A. BACKGROUND




 typical of the mountain ranges in western Washington and Oregon (Forsman et
 al. 2002), and have dispersed from the Coastal Mountains to the Cascades
 Mountains in the broad forested regions between the Willamette, Umpqua, and
 Rogue Valleys of Oregon (Forsman et al. 2002). Corridors of forest through
 fragmented landscapes serve primarily to support relatively rapid movement
 through such areas, rather than colonization.
 Dispersing juvenile spotted owls experience high mortality rates (more than 70
 percent in some studies (Miller 1989, Franklin et al. 1999, USFWS 1990b) from
 starvation, predation, and accidents (Miller 1989, Forsman et al. 2002). Parasitic
 infection may contribute to these causes of mortality, but the relationship
 between parasite loads and survival is poorly understood (Gutiérrez 1989,
 Hoberg et al. 1989, Forsman et al. 2002). Juvenile dispersal is thus a highly
 vulnerable life stage for spotted owls, and enhancing the survivorship of
 juveniles during this period could play an important role in maintaining stable
 populations of spotted owls.
 Analysis of the genetic structure of spotted owl populations suggests that gene
 flow may have been adequate between the Olympic Mountains and the
 Washington Cascades, and between the Olympic Mountains and the Oregon
 Coast Range (Haig et al. 2001). Although telemetry and genetic studies indicate
 that close inbreeding between siblings or parents and their offspring is rare (Haig
 et al. 2001, Forsman et al. 2002), inbreeding between more distant relatives is
 fairly common (E. Forsman pers. comm. 2006).
 Spotted owls are mostly nocturnal, although they also forage opportunistically
 during the day (Forsman et al. 1984, Sovern et al. 1994). The composition of the
 spotted owl’s diet varies geographically and by forest type. Generally, flying
 squirrels are the most prominent prey for spotted owls in Douglas-fir and
 western hemlock forests (Forsman et al. 1984) in Washington and Oregon, while
 dusky-footed wood rats are a major part of the diet in the Oregon Klamath,
 California Klamath, and California Coastal Provinces (Forsman et al. 1984, 2001,
 2004, Ward et al. 1998, Hamer et al. 2001). Depending on location, other
 important prey include deer mice, tree voles, red-backed voles, gophers,
 snowshoe hare, bushy-tailed wood rats, birds, and insects, although these species
 comprise a small portion of the spotted owl diet (Forsman et al. 1984, 2004, Ward
 et al. 1998, Hamer et al. 2001).
 Effects to spotted owls from barred owls are described above in Listing Factor E.


 Habitat Characteristics
 Forsman et al. (1984) reported that spotted owls have been observed in the
 following forest types: Douglas-fir, western hemlock, grand fir, white fir,
 ponderosa pine, Shasta red fir, mixed evergreen, mixed conifer hardwood
 (Klamath montane, Marin County), and redwood. In addition, spotted owls in
 Marin County, California use Bishop pine forests and mixed evergreen-
 deciduous hardwood forests. The upper elevation limit at which spotted owls
 occur corresponds to the transition to subalpine forest, which is characterized by


 A-9
Case 1:21-cv-00058-CL               Document 16-1            Filed 05/10/21   Page 369 of 631
        REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                    APPENDIX A. BACKGROUND




 relatively simple structure and severe winter weather (Forsman 1975, Forsman et
 al. 1984).
 Spotted owls generally rely on older forested habitats (Carroll and Johnson 2008)
 because such forests contain the structures and characteristics required for
 nesting, roosting, and foraging. Features that support nesting and roosting
 typically include a moderate to high canopy closure (60 to 90 percent); a multi-
 layered, multi-species canopy with large overstory trees (with dbh of greater
 than 30 inches); a high incidence of large trees with various deformities (large
 cavities, broken tops, mistletoe infections, and other evidence of decadence);
 large snags; large accumulations of fallen trees and other woody debris on the
 ground; and sufficient open space below the canopy for spotted owls to fly
 (Thomas et al. 1990). Forested stands with high canopy closure also provide
 thermal cover (Weathers et al. 2001) and protection from predators.
 Foraging habitat generally has attributes similar to those of nesting and roosting
 habitat, but such habitat may not always support successfully nesting pairs
 (USFWS 1992b). Dispersal habitat, at a minimum, consists of stands with
 adequate tree size and canopy closure to provide protection from avian
 predators and at least minimal foraging opportunities (USFWS 1992b). Forsman
 et al. (2002) found that spotted owls could disperse through highly fragmented
 forest landscapes, yet the stand-level and landscape-level attributes of forests
 needed to facilitate successful dispersal have not been thoroughly evaluated
 (Buchanan 2004). Therefore, a more complete description of dispersal habitat
 may be determined in the future. There is little evidence that small openings in
 forest habitat influence the dispersal of spotted owls, but large, non-forested
 valleys such as the Willamette Valley apparently are barriers to both natal and
 breeding dispersal (Forsman et al. 2002). The degree to which water bodies, such
 as the Columbia River and Puget Sound, function as barriers to dispersal is
 unclear, although radio telemetry data indicate that spotted owls move around
 large water bodies rather than cross them (Forsman et al. 2002).
 Recent landscape-level analyses in portions of southwest Oregon and California
 Klamath Province suggest that a mosaic of late-successional habitat interspersed
 with other seral conditions may benefit spotted owls more than large,
 homogeneous expanses of older forests in areas
 where woodrats are a major component of spotted         One study indicated that
 owl diets (Meyer et al. 1998, Franklin et al. 2000,     while mid-seral and late-seral
 Zabel et al. 2003). In Oregon Klamath and Western       forests are important to
 Oregon Cascade Provinces, Dugger et al. (2005)          spotted owls, a mixture of
 found that apparent survival and reproduction was these forest types with
 positively associated with the proportion of older      younger forest and non-forest
 forest near the territory center (within 730 meters)    may be best for spotted owl
 (2,395 feet). Survival decreased dramatically when      survival and reproduction in

 the amount of non-habitat (non-forest areas, sapling certain parts of the range.
 stands, etc.) exceeded approximately 50 percent of
 the home range (Dugger et al. 2005). The authors
 concluded there was no support for either a positive or negative direct effect of
 intermediate-aged forest—that is, all forest stages between sapling and mature,

 A-10
Case 1:21-cv-00058-CL               Document 16-1            Filed 05/10/21   Page 370 of 631
        REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                    APPENDIX A. BACKGROUND




 with total canopy cover greater than 40 percent—on either the survival or
 reproduction of spotted owls. It is unknown how these results were affected by
 the low habitat fitness potential in their study area, which Dugger et al. (2005)
 stated was generally much lower than those in Franklin et al. (2000) and Olson et
 al. (2004), and the low reproductive rate and survival in their study area, which
 they reported were generally lower than those studied by Anthony et al. (2006).
 Olson et al. (2004) found that reproductive rates fluctuated biennially and were
 positively related to the amount of edge between late-seral and mid-seral forests
 and other habitat classes in the central Oregon Coast Range. Olson et al. (2004)
 concluded that their results indicate that while mid-seral and late-seral forests
 are important to spotted owls, a mixture of these forest types with younger forest
 and non-forest may be best for spotted owl survival and reproduction in their
 study area.
 While the effects of wildfire on spotted owls and their habitat vary, in the fire-
 adapted portions of the spotted owl’s range, low- to moderate-severity fires may
 contribute to this mixture of habitats. Bond et al. (2002) examined the
 demography of the three spotted owl subspecies after wildfires, in which
 wildfire burned through spotted owl nest and roost sites in varying degrees of
 severity1. Post-fire demography parameters for the three subspecies were similar
 or better than long-term demographic parameters for each of the three
 subspecies in those same areas (Bond et al. 2002). In a preliminary study
 conducted by Anthony and Andrews (2004) in the Oregon Klamath Province,
 their sample of spotted owls appeared to be using a variety of habitats within the
 area of the Timbered Rock fire, including areas where burning had been
 moderate. In 1994, the Hatchery Complex fire burned 17,603 hectares in the
 Wenatchee National Forest in Washington’s eastern Cascades, affecting six
 spotted owl activity centers (Gaines et al. 1997). Spotted owl habitat within a 2.9
 km (1.8 mile) radius of the activity centers was reduced by 8 to 45 percent (mean
 = 31 percent) as a result of the direct effects of the fire and by 10 to 85 percent
 (mean = 55 percent) as a result of delayed mortality of fire-damaged trees and
 insects. Direct mortality of spotted owls was assumed to have occurred at one
 site, and spotted owls were present at two of the six sites 1 year after the fire,
 with reproduction occurring at only one. In 1994, two wildfires burned in the
 Yakama Indian Reservation in Washington’s eastern Cascades, affecting the
 home ranges of two radio-tagged spotted owls (King et al. 1997). Although the
 amount of home ranges burned was not quantified, spotted owls were observed
 using areas that burned at low and medium intensities. No direct mortality of
 spotted owls was observed, even though thick smoke covered several spotted
 owl site-centers for a week. Spotted owls have been observed foraging in areas




 1 Fire severity is defined in several ways. See the individual studies cited for further
 information on the definitions of fire severity.


 A-11
Case 1:21-cv-00058-CL               Document 16-1            Filed 05/10/21   Page 371 of 631
        REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                    APPENDIX A. BACKGROUND




 burned by fires of all severity categories (Clark 2007, Bond et al. 2009). While
 Clark (2007) found that spotted owls did not use large patches of high-severity
 burns, Bond et al. (2009) found spotted owls selecting burned areas, even high-
 severity burns, when they were within 1.5 km of a nest or roost site. Results of
 several of these studies are confounded because of post-fire salvaging that
 occurred (e.g., King et al. 1997, Clark 2007). More research is needed to further
 understand the relationship between fire and spotted owl habitat use.
 Spotted owls may be found in younger forest stands that have the structural
 characteristics of older forests or retained structural elements from the previous
 forest. In redwood forests and mixed conifer-hardwood forests along the coast
 of northwestern California, considerable numbers of spotted owls also occur in
 younger forest stands, particularly in areas where hardwoods provide a multi-
 layered structure at an early age (Thomas et al. 1990, Diller and Thome 1999).
 The results of numerous studies of spotted owl habitat relationships in the
 Redwood zone suggest stump-sprouting and rapid growth rates of redwoods,
 combined with high availability of large-bodied prey (woodrats) in patchy,
 intensively-managed forests, enables spotted owls to maintain high densities in a
 wide range of forest structural conditions.
 In mixed conifer forests in the eastern Cascades in Washington, 27 percent of nest
 sites were in old-growth forests, 57 percent were in the understory reinitiation
 phase of stand development, and 17 percent were in the stem exclusion phase
 (Buchanan et al. 1995). In the western Cascades of Oregon, 50 percent of spotted
 owl nests were in late-seral/old-growth stands (greater than 80 years old), and
 none were found in stands of less than 40 years old (Irwin et al. 2000).
 In the western Washington Cascades, spotted owls roosted in mature forests
 dominated by trees greater than 50 centimeters (19.7 inches) dbh with greater
 than 60 percent canopy closure more often than expected for roosting during the
 non-breeding season. Spotted owls also used young forest (trees of 20 to 50
 centimeters (7.9 inches to 19.7 inches) dbh with greater than 60 percent canopy
 closure) less often than expected based on this habitat’s availability (Herter et al.
 2002). In the Coast Ranges, western Oregon Cascades and the Olympic
 Peninsula, radio-marked spotted owls selected for old-growth and mature forests
 for foraging and roosting and used young forests less than predicted based on
 availability (Forsman et al. 1984, Carey et al. 1990, 1992, Thomas et al. 1990).
 Glenn et al. (2004) studied spotted owls in young forests in western Oregon and
 found little preference among age classes of young forest.
 Habitat use also is influenced by prey availability. Ward (1990) found that
 spotted owls foraged in areas with lower variance in prey densities (i.e., where
 the occurrence of prey was more predictable) within older forests and near
 ecotones of old forest and brush seral stages. Zabel et al. (1995) showed that
 spotted owl home ranges are larger and smaller where flying squirrels and wood
 rats, respectively, are the predominant prey.




 A-12
Case 1:21-cv-00058-CL               Document 16-1            Filed 05/10/21   Page 372 of 631
        REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                    APPENDIX A. BACKGROUND




 Critical Habitat
 On January 15, 1992, the Service designated critical habitat for the spotted owl
 within 190 Critical Habitat Units encompassing nearly 6.9 million acres (2.2
 million acres in Washington, 3.3 million acres in Oregon, and 1.4 million acres in
 California (USFWS 1992a). Primary constituent elements (the physical and
 biological features of critical habitat essential to a species’ conservation)
 identified in the spotted owl critical habitat final rule include those features that
 support nesting, roosting, foraging, and dispersal (USFWS 1992b). In 2008 the
 Service completed a revision of spotted owl critical habitat, designating 5.3
 million acres (1.8 million acres in Washington, 2.3 million acres in Oregon, and
 1.2 million acres in California). The primary constituent elements included
 suitable forest types and the areas within these containing nesting, roosting,
 foraging, or dispersal habitat.
 Revised spotted owl critical habitat was designated based on large blocks of
 habitat identified for spotted owl conservation in the 2008 Recovery Plan
 (MOCAs) on the west side of the range (USFWS 2008a). The Service designated
 the Federal lands within these MOCAs as critical habitat, excluding
 congressionally-reserved areas such as Wilderness Areas and National Parks.
 Because the 2008 Recovery Plan did not include mapped areas in the eastern
 Cascades of Oregon and Washington, focusing instead on a landscape approach,
 we relied on the information used to map the areas in these provinces for the
 2007 draft Recovery Plan(USFWS 2007).
 As part of this recovery plan, the Service has completed a habitat modeling effort
 which provides a more in-depth evaluation of various habitat features that affect
 spotted owl habitat use, when compared to the process used to develop the
 MOCAs. This information will be used to evaluate potential habitat conservation
 network scenarios. The Service will use this information and other results of the
 modeling as it evaluates revisions to spotted owl critical habitat.


 Conservation Efforts
 Federal Lands
 Since it was signed on April 13, 1994, the NWFP has guided the management of
 Federal forest lands within the range of the spotted owl (USDA and USDI 1994a,
 b). The NWFP was designed to protect large blocks of late-successional forest
 and provide habitat for species that depend on those forests including the
 spotted owl, as well as to “produce a predictable and sustainable level of timber
 sales and non-timber resources that will not degrade or destroy the
 environment” (USDA and USDI 1994a). The NWFP includes land-use
 allocations that would provide for population clusters of spotted owls (i.e.,
 demographic support) and maintain connectivity between population clusters.
 Certain land-use allocations in the NWFP contribute to supporting population
 clusters: LSRs, Managed Late-Successional Areas, and Congressionally Reserved

 A-13
Case 1:21-cv-00058-CL               Document 16-1            Filed 05/10/21   Page 373 of 631
        REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                    APPENDIX A. BACKGROUND




 Areas. Riparian Reserves, Adaptive Management Areas and Administratively
 Withdrawn Areas can provide both demographic support and
 connectivity/dispersal between the larger blocks, but are not necessarily
 designed for that purpose. Matrix areas were to support timber production
 while also retaining biological legacy components important to old-growth
 obligate species that would persist into future managed timber stands.
 The NWFP was directly incorporated into 4 National Forest LRMPs and
 amended the LRMPs that guide the management of each of the 15 National
 Forests and six BLM Districts across the range of the spotted owl to adopt a
 series of reserves and management guidelines that were intended to protect
 spotted owls and their habitat. The LRMPs adopted a set of reserves and
 standards and guidelines described in the Record of Decision for the NWFP.
 The NWFP with its rangewide network of LSRs was adapted from work
 completed by three previous studies (Thomas et al. 2006): the 1990 ISC Report
 (Thomas et al. 1990), the 1991 report for the Conservation of Late-successional
 Forests and Aquatic Ecosystems (Johnson et al. 1991), and the 1993 report of the
 Scientific Assessment Team (Thomas et al. 1993). In addition, the 1992 Draft
 Recovery Plan for the Northern Spotted Owl (USFWS 1992b) was based on the
 ISC report.
 The FEMAT predicted, based on expert opinion, the spotted owl population
 would decline in non-reserve lands over time, while the population would
                                 stabilize and eventually increase within LSRs as
                                 habitat conditions improved over the next 50 to 100
  Results from the first decade
                                 years (USDA et al. 1993, USDA and USDI 1994a, b).
  of monitoring do not provide
                                 Based on the results of the first decade of
  any reason to depart from the
  objective of habitat
                                 monitoring, Lint (2005) could not determine
  maintenance and restoration    whether implementation of the NWFP would
  as described in the Northwest reverse the spotted owl’s declining population
  Forest Plan.                   trend because not enough time had passed to
                                 provide the necessary measure of certainty.
                                 However, the results from the first decade of
 monitoring do not provide any reason to depart from the objective of habitat
 maintenance and restoration as described in the NWFP and incorporated into
 LRMPs (Lint 2005, Noon and Blakesley 2006). Bigley and Franklin (2004)
 suggested that more fuels treatments are needed in east-side forests to preclude
 large-scale losses of habitat to stand-replacing wildfires. Other stressors that
 occur in NRF habitat, such as the range expansion of the barred owl (already in
 action) and infection with WNV (which may or may not occur) may complicate
 the conservation of the spotted owl. Recent reports about the status of the
 spotted owl offer few management recommendations to deal with these
 emerging threats.




 A-14
Case 1:21-cv-00058-CL                   Document 16-1            Filed 05/10/21   Page 374 of 631
            REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                    APPENDIX A. BACKGROUND




 Non-federal Lands
 In the report from the ISC (Thomas et al. 1990), the draft Recovery Plan (USFWS
 1992b), and the report from the FEMAT (USDA et al. 1993), it was noted that
 limited Federal ownership in some areas constrained the ability to form a
 network of old-forest reserves to meet the conservation needs of the spotted owl.
 In these areas in particular, non-federal lands would be important to the range-
 wide goal of achieving conservation and recovery of the spotted owl.
 There are 17 current and ongoing conservation plans (CP) including HCPs and
 SHAs that have incidental take permits issued for spotted owls—eight in
 Washington, three in Oregon, and six in California. The CPs range in size from
 76 acres to more than 1.8 million acres, although not all acres are included in the
 mitigation for spotted owls. In total, the CPs cover approximately 3 million acres
 (9.4 percent) of the 32 million acres of non-federal forest lands in the range of the
 spotted owl. The period of time that the HCPs will be in place ranges from 20 to
 100 years. While each CP is unique, there are several general approaches to
 mitigation of incidental take:
            Reserves of various sizes, some associated with adjacent Federal reserves
            Forest management that maintains or develops nesting habitat
            Forest management that maintains or develops foraging habitat
            Forest management that maintains or develops dispersal habitat
            Deferral of harvest near specific sites
 Washington. In Washington State, there are over 2.1 million acres of land in
 conservation plans (6 HCPs and 2 SHAs). Some of these CPs focus on providing
 nesting, roosting habitat throughout the area or in strategic locations; while
 others focus on providing connectivity through foraging habitat and/or
 dispersal habitat. Most of the Washington HCPs have foraging as a minimal
 target for habitat quality. In addition, there is a long-term habitat management
 agreement covering 13,000 acres in which authorization of take was provided
 through an incidental take statement (section 7) associated with a Federal land
 exchange.
 Two Washington HCPs are based upon municipal watershed management and
 will provide older forest conditions over time. One HCP occurs within
 checkerboard ownership in the central Cascades and focuses on connectivity
 through a combination of nesting habitat in strategic locations as well as a
 distribution of nesting habitat and foraging habitat across the ownership and the
 planning area. Several HCPs, a Habitat Management Agreement (via section 7),
 and one safe harbor agreement focus on connectivity from a dispersal
 standpoint, including providing foraging habitat and landscape conditions
 conducive to spotted owl movement and potential residence. The largest HCP in
 Washington State (WDNR State lands) was designed by a scientific advisory
 team which analyzed the manner in which State lands could contribute to
 support the NWFP reserves. That HCP has a system of designated areas




 A-15
Case 1:21-cv-00058-CL               Document 16-1            Filed 05/10/21   Page 375 of 631
        REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                    APPENDIX A. BACKGROUND




 designed to provide demographic support in some areas, and foraging and
 dispersal in other areas.
 Oregon. The three spotted owl-related HCPs currently in effect cover more than
 300,000 acres of non-federal lands. These HCPs are intended to provide some
 nesting habitat and connectivity over the next few decades. On July 27, 2010, the
 Service completed a Programmatic Safe Harbor Agreement with the Oregon
 Department of Forestry that will enroll up to 50,000 acres of non-federal lands
 within the State over a total of 50 years. It is primarily intended to increase the
 time between harvests (defer harvest), and to lightly to moderately thin younger
 forest stands that are currently not habitat to increase tree diameter size and
 stand diversity (species, canopy layers, presence of snags).
 California. Four HCPs and 2 SHAs authorizing take of spotted owls have been
 approved; these CPs cover more than 622,000 acres of non-federal lands.
 Implementation of these plans is intended to provide for spotted owl
 demography and connectivity support to NWFP lands.




 A-16
Case 1:21-cv-00058-CL               Document 16-1      Filed 05/10/21   Page 376 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                      APPENDIX B: THREATS




 Appendix B. Threats
 Habitat Changes
 Historical Levels of Spotted Owl Habitat and Rates of
 Loss
 In 1990, the Service estimated spotted owl habitat had declined 60 to 88 percent
 since the early 1800s (USFWS 1990b). This loss, which was concentrated mostly
 at lower elevations and in the Coast Ranges, was attributed primarily to timber
 harvest and land-conversion activities, and to a lesser degree to natural
 perturbations (USFWS 1990a). Davis and Lint (2005) compared the current
 condition of forests throughout the range of the species to maps from the 1930s
 and 1940s and found that, in Oregon and Washington, fragmentation of forests
 had increased substantially; in some physiographic provinces, the increase was
 more than five-fold. However, fragmentation in California decreased, which the
 authors speculate may be due to fire suppression in fire-dependent provinces
 (Davis and Lint 2005).


 Recent Rates of Loss of Spotted Owl Habitat as a Result
 of Timber Harvest
 Until 1990, the annual rate of removal of spotted owl habitat on national forests
 as a result of logging was approximately 1 percent per year in California and 1.5
 percent per year in Oregon and Washington. Anticipated future rates of habitat
 removal on BLM lands in Oregon at that time were projected to eliminate all
 NRF habitat on non-protected BLM lands (except the Medford District) within 26
 years (USFWS 1990b).
 Since 1990, there have been only a few efforts that have produced indices or
 more direct estimates of trends or change in the amount of NRF habitat for
 spotted owls. Cohen et al. (2002) reported landscape-level changes in forest cover
 across the Pacific Northwest using remote sensing technology. Their study
 indicated, “a steep decline in harvest rates between the late 1980s and the early
 1990s on State and Federal and private industrial forest lands” (as described in
 Bigley and Franklin 2004:6-11).
 Recent data has become available through the NWFP monitoring efforts (Davis
 and Dugger in press). This information tracked changes in spotted owl nesting
 and roosting habitat across all ownerships from timber harvest and natural
 disturbances (wildfire, insects, and disease); it did not track all foraging habitat.
 Based on vegetation data, they produced maps of forest stands that compared
 the stand’s level of similarity to stand conditions known to be used for nesting
 and roosting by spotted owls. These stands were placed into one of four


 B-1
Case 1:21-cv-00058-CL               Document 16-1      Filed 05/10/21   Page 377 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                      APPENDIX B: THREATS




 categories: highly suitable, suitable, marginal, and unsuitable. Highly suitable
 and suitable categories are likely nesting or roosting habitat, marginal stands
 may occasionally contain the habitat characteristics associated with nesting or
 roosting (see Davis and Dugger in press for more details). Data from California
 covered 14 years from 1994 to 2007, data from Oregon and Washington covered
 10 years from 1996 to 2006 (Table B-1). Changes in habitat were evaluated
 comparing mapped differences in habitat condition between the initial and final
 vegetation maps. Habitat was considered “lost” if its condition moved from
 suitable or highly suitable to marginal or unsuitable.
 Harvest rates for spotted owl nesting and roosting habitat on Federal lands were
 highest in the California Cascades (3.0 percent, 6,500 acres) and lowest in the
 Olympic Peninsula (0.06 percent, 500 acres). Overall, timber harvest on Federal
 lands removed 0.6 percent (53,800 acres) of nesting and roosting habitat during
 the reporting period.




 B-2
Case 1:21-cv-00058-CL                  Document 16-1                Filed 05/10/21         Page 378 of 631
     REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                                      APPENDIX B: THREATS




 Table B-1. Spotted owl habitat loss on Federal lands resulting from harvest and natural
 disturbances from 1994/961 to 2006-71 (acres) (adapted from Davis and Dugger in press).

                                                                 Natural Disturbance
                                         Harvest                                                  Total             Total
 Physiographic            1994/96                                      Insects    Total          Habitat           Percent
   Provinces               acres          (%)2            Wildfire       and
                                                                                  (%)2            Loss              loss2,3
                                                                       disease

       Olympic                             500                                     200
                          763,100                           200          0                          700             0.1%
       Peninsula                         (0.06%)                                 (0.03%)

     Eastern WA                            8,100                                  22,000
                          673,600                          20,000       2,000                     30,100            4.5%
      Cascades                            (1.2%)                                  (3.3%)

     Western WA                            3,700                                  1,100
                         1,283,000                          700         400                        4,800            0.4%
      Cascades                            (0.3%)                                 (0.09%)

     Western WA                             400
                          24,700                             0           0             0            400             1.6%
      Lowlands                            (1.6%)

       OR Coast                            3,300
                          611,200                            0           0             0           3,300            0.5%
        Range                             (0.5%)

                                           6,800                                  93,900
     OR Klamath           985,000                          93,600       300                      100,700           10.2%
                                          (0.7%)                                  (9.5%)

     Eastern OR                            5,800                                  20,100
                          402,900                          17,800       2,300                     25,900            6.4%
      Cascades                            (1.4%)                                  (5.0%)

     Western OR                           13,900                                  30,000
                         2,258,700                         28,900       1,100                     43,900            1.9%
      Cascades                            (0.6%)                                  (1.3%)

     Willamette                             100
                           3,400                             0           0             0            100             2.9%
      Valley                              (2.9%)

                                            300                                    2,200
       CA Coast           145,400                          2,100        100                        2,500            1.7%
                                          (0.2%)                                  (1.5%)

                                           6,500                                   2,100
     CA Cascades          213,200                          1,800        300                        8,600            4.0%
                                          (3.0%)                                  (1.0%)

                                           4,400                                  73,200
     CA Klamath          1,489,800                         71,600       1,600                     77,600            5.2%
                                          (0.3%)                                  (4.9%)

     Range-wide                           53,800                                 244,800
                         8,853,000                        236,700       8,100                    298,600            3.4%
        total                             (0.6%)                                 (2.8%)
 1 1996 and 2006 for Oregon and Washington, 1994 and 2007 for California.
 2 Percent of 1994/96 habitat.
 3 Loss is the term used in Davis and Dugger (in press) to describe their data, which is summarized here.




 Raphael (2006) estimated that approximately 7.5 million acres of spotted owl
 habitat existed on non-federal lands within California, Oregon, and Washington


 B-3
Case 1:21-cv-00058-CL               Document 16-1      Filed 05/10/21   Page 379 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                      APPENDIX B: THREATS




 in 1994. Cohen et al. (2002) reported that, from the early 1970s through the mid-
 1990s, the harvest rates on private industrial lands were consistently about twice
 the average rate of harvest on public land. Bigley and Franklin (2004:6-11) noted
 that:
        “In the late 1980s and early 1990s the harvest rate was estimated at 2.4
        percent per year for private industrial land. An increase in non-industrial
        private landowner’s harvest rates started in the 1970s when the rate was
        0.2 percent per year and continued to increase to the early 1990s when the
        rate was similar to that of the private industrial lands.”
 Recently, data on actual information on harvest of nesting and roosting habitat
 for non-federal lands became available through the NWFP monitoring program.
 On non-federal lands, 14.92 percent (625,600 acres) of the nesting and roosting
 habitat was harvested in the 10-14 years of the analysis. This compares to 0.6
 percent (53,800 acres) on Federal lands in the same period.




 B-4
Case 1:21-cv-00058-CL               Document 16-1         Filed 05/10/21         Page 380 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                                 APPENDIX B: THREATS




       Table B-2. Estimated amount of spotted owl nesting and roosting habitat1 at
       the start of the Northwest Forest Plan (baseline 1994/962) and losses owing to
       harvest through 2006/72, by State and ownership (adapted from Davis and
       Dugger in press).

                                                                                 Total Percent
                Land class          Baseline (1994/962)       Harvest                loss3

       Federal reserved

                   Washington             2,274,200             7,900                 0.3%

                         Oregon           2,699,600             6,100                 0.2%

                      California          1,214,000             2,500                 0.2%

               Range-wide total           6,187,800            16,500                 0.3%

       Federal non-reserved

                   Washington              470,200              4,800                 1.0%

                         Oregon           1,561,400            23,800                 1.5%

                      California           634,400              8,700                 1.4%

               Range-wide total           2,666,000            37,300                 1.4%

       Non-federal

                   Washington             1,258,900            234,200               18.6%

                         Oregon           1,382,400            301,200               21.8%

                      California          1,556,700            90,200                 5.8%

               Range-wide total           4,198,000            625,600               14.9%



       Range-wide total                   13,052,000           679,400                5.2%
       1 SeeDavis and Dugger (in press) for description of habitat.
       2 1996 and 2006 for Oregon and Washington, 1994 and 2007 for California.
       3 Loss is the term used in Davis and Dugger (in press) to describe their data, which is

       summarized here.


 Recent Rates of Loss of NRF Habitat as a Result of
 Natural Events
 The effects of wildfire and other natural disturbances on spotted owls and their
 habitat vary by location, severity, and habitat function, though most of the data
 is related specifically to fire. Spotted owl use of post fire habitat varies,
 depending on fire severity and the function of the site for spotted owls (i.e.,
 nesting, roosting, or foraging). Few studies are available to clarify this


 B-5
Case 1:21-cv-00058-CL               Document 16-1      Filed 05/10/21   Page 381 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                      APPENDIX B: THREATS




 relationship, and many of these are complicated by small sample sizes, post-fire
 logging, lack of long-term data, and inadequate pre-fire spotted owl data.
 Spotted owl reproduction and nesting have been observed in the short-term in
 some burned landscapes and even in core areas in which some portion was
 burned by high-severity fire. No nest trees were found in high-severity burns,
 though have been observed in moderate and low severity burned areas. Spotted
 owls have been observed roosting in forests experiencing the full range of fire
 severity, though most were associated with low or moderate severity burns.
 Spotted owls were observed to forage in burned areas within their home range in
 areas where dusky-footed woodrats are a primary food source, but there is no
 similar data in more northern conditions. Based on this information we conclude
 that, while spotted owls can make use of some post-fire landscapes, fire also
 reduces the function of some habitat and likely removes some from immediate
 usability, particularly in areas of high-severity fire.
 Recent data from the NWFP Effectiveness Monitoring program provides an
 insight into the change in spotted owl nesting and roosting habitat from natural
 disturbances on Federal (Table B-1) and non-federal lands (Table B-3). Changes
 in habitat were evaluated comparing mapped differences in habitat condition
 over time. Habitat was considered “lost” if its condition moved from suitable or
 highly suitable to marginal or unsuitable. We use the term “loss” in this case
 because this is how the authors describe their data, though as described above,
 not all burned areas are necessarily lost as habitat. The level of losses varies
 widely by province, from extremely low (0.03percent of the nesting and roosting
 habitat) in the Olympic Peninsula Province to 9.5 percent in the Oregon Klamath
 Province. Wildfire caused most of the loss (236,700 acres) while insects and
 disease resulted in 8,100 acres of habitat. On non-federal lands, the level was
 very low, less than 1percent in each state (Table B-3).




 B-6
Case 1:21-cv-00058-CL               Document 16-1               Filed 05/10/21   Page 382 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                               APPENDIX B: THREATS




 Table B-3. Spotted owl nesting and roosting habitat loss from natural disturbances on
 non-federal lands from 1994/961 to 2006-71 (acres) (adapted from Davis and Dugger in
 press).

                                                       Insects              Percent
                        1994/96                        and                  habitat
 State                  habitat         Fire           disease     Total    loss2

 Washington             1,258,900 2,400                6,000       8,400    0.7%

 Oregon                 1,382,400 5,100                2,700       7,800    0.6%

 California             1,556,700 5,600                1,900       7,500    0.4%

 Total                  4,198,000 13,100               10,600      23,700   0.6%
 1 1996   and 2006 for Oregon and Washington, 1994 and 2007 for California.
 2 Loss
      is the term used in Davis and Dugger (in press) to describe their data,
 which is summarized here.



 Summary of Recent Rates of Loss of Spotted Owl
 Habitat as a Result of Timber Harvest and Natural
 Disturbances
 Range-wide, 0.6 percent (53,800 acres) of the spotted owl nesting and roosting
 habitat on Federal lands were lost to timber harvest and 2.8 percent (244,800
 acres) to natural disturbances, primarily wildfire, resulting in a total range-wide
 loss of 3.4 percent (298,600 acres). The greatest percentage of Federal land
 habitat loss was in Oregon, specifically in the Oregon Klamath Province (10.9
 percent of the habitat) due primarily to wildfire. Two provinces, the Oregon and
 California Klamath accounted for 60 percent of the total habitat loss on Federal
 lands. In contrast, less than 1 percent of the nesting and roosting habitat in the
 Olympic Peninsula, Western Washington Cascades, and Oregon Coast Ranges
 were loss during the time period.


 Habitat Recruitment
 Several groups have attempted to estimate the rate or amount of spotted owl
 habitat recruitment. Most of these estimates were not specific to spotted owl
 habitat. In reality, projecting the transition of a forest’s age and size classes to
 different levels of habitat function requires extensive field verification. The SEI
 report (SEI 2004:6-29) provided a clear caution relative to habitat development.
          “Habitat development certainly is not a mechanistic process and there is
          considerable variability with predictions of habitat development. The
          habitat complexity that most definitions project as suitable habitat develops


 B-7
Case 1:21-cv-00058-CL               Document 16-1      Filed 05/10/21   Page 383 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                      APPENDIX B: THREATS




       over multiple decades and is not a threshold that is achieved with an
       average size class. Stand age or size does not account for the history,
       growing conditions, species composition, and other factors that determine
       the rate of habitat development. There is considerable uncertainty in the
       transition between mid-seral stage stands and suitable habitat. These
       uncertainties still exist with remote sensing information or inventory
       methods that are not specifically designed to sample the key components of
       suitable habitat.”
 In addition, determining when a forest progresses from non-habitat to habitat on
 an ecologically-short time frame (10-15 years) is fraught with assumptions and
 potential inaccuracy. Given the uncertainty about the rate of complex forest
 structure, it is likely that habitat development was overestimated, although the
 extent of overestimation cannot be determined (Bigley and Franklin 2004).
 Given the degree of uncertainty, potential inaccuracy, and disagreements
 between results, we cannot at this time reach any conclusions on the issue of
 habitat recruitment. We will continue to follow this issue as new information
 becomes available.


 Disease
 WNV has killed millions of wild birds in North America since it arrived in 1999
 (McLean et al. 2001, Caffrey 2003, Fitzgerald et al. 2003, Marra et al. 2004).
 Mosquitoes are the primary carriers of this virus that causes encephalitis in
 humans, horses, and birds. Although birds are the primary hosts of WNV,
 additional non-human hosts include horses and other ungulates, felines, canines,
 rodents, rabbits, bats, alligators, and frogs (Hubálek and Halouzka 1999, Gubler
 2007). Mammalian prey may play a role in spreading WNV, if predators like
 spotted owls contract the disease by eating infected prey (Garmendia et al. 2000,
 Komar et al. 2001). One captive spotted owl in Ontario, Canada, is known to
 have contracted WNV and died (Gancz et al. 2004), but there are no documented
 cases of the virus in wild spotted owls.
 Health officials expect that WNV eventually will spread throughout the range of
 the spotted owl (Blakesley et al. 2004), but it is unknown how the virus will
 ultimately affect spotted owl populations. Susceptibility to infection and the
 mortality rates of infected individuals vary among bird species (Blakesley et al.
 2004), but most owls appear to be quite susceptible. For example, eastern
 screech-owls breeding in Ohio that were exposed to WNV experienced 100
 percent mortality (T. Grubb pers. comm. in Blakesley et al. 2004). Barred owls, in
 contrast, showed lower susceptibility (B. Hunter pers. comm. in Blakesley et al.
 2004). Wild birds may develop resistance to WNV through immune responses
 (Deubel et al. 2001).
 Blakesley et al. (2004) offer competing scenarios for the likely outcome of spotted
 owl populations being infected by WNV. One scenario is that spotted owls can
 tolerate severe, short-term population reductions caused by the virus because
 spotted owl populations are widely distributed and number in the several

 B-8
Case 1:21-cv-00058-CL               Document 16-1      Filed 05/10/21   Page 384 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                      APPENDIX B: THREATS




 thousands. An alternative scenario is that the virus will cause unsustainable
 mortality because of the frequency and/or magnitude of infection, thereby
 resulting in long-term population declines and extirpation from parts of the
 spotted owl’s current range.
 Ishak et al. (2008) document Plasmodium spp. in a spotted owl. They also found
 10 spotted owls with multiple infections (Ishak et al. 2008). It is unclear,
 however, if this rate of infection is significant and if it might affect the recovery
 of the species.


 Inadequacy of Regulatory Mechanisms
 The original listing document (USFWS 1990b), Franklin and Courtney (2004), and
 the 5-year review (USFWS 2004b) noted some inadequacies in existing regulatory
 mechanisms. The 1990 listing rule concluded that current State regulations and
 policies did not provide adequate protection for spotted owls; less than 1 percent
 of the non-federal lands provided long-term protection for spotted owls (USFWS
 1990b). The listing rule stated that the rate of harvest on Federal lands, the
 limited amount of permanently reserved habitat, and the management of spotted
 owls based on a network of individually protected sites did not provide
 adequate protection for the spotted owl. If continued, these management
 practices would result in an estimated 60 percent decline in the remaining
 spotted owl habitat, and the resulting amount of habitat might not be sufficient
 to ensure long-term viability of the spotted owl.
 When it was adopted in 1994, the NWFP significantly altered management of
 Federal lands (USDA and USDI 1994a, b, Noon and Blakesley 2006, Thomas et al.
 2006). The substantial increase in reserved areas and associated reduced harvest
 (ranging from approximately 1 percent per year to 0.24 percent per year) has
 substantially lowered the timber-harvest threat to spotted owls. However, the
 NWFP allows some loss of habitat and assumed some unspecified level of
 continued decline in spotted owls. Franklin and Courtney (2004) noted that
 many, but not all, of the scientific building blocks of the NWFP have been
 confirmed or validated in the decade since the plan was adopted. One major
 limitation appears to be the inability of the conservation network presented in
 the plan to deal with invasive species. However, this deficiency does not
 diminish the important contribution of the relevant LRMPs to spotted owl
 conservation (Franklin and Courtney 2004).
 As the Federal agencies develop new LRMPs, they will consider the conservation
 needs of the spotted owl and the goals and objectives of this Revised Recovery
 Plan. If needed, actions to implement Federal land use plans will be
 accompanied with either plan or project level consultations to assure
 management actions align with recovery goals.




 B-9
Case 1:21-cv-00058-CL               Document 16-1      Filed 05/10/21   Page 385 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                      APPENDIX B: THREATS




 Barred Owls
 Barred owls expanded their range from eastern to western North America
 during the past century. They were first documented in British Columbia in 1943
 (Rand 1944, Munro and McTaggart-Cowan 1947), Washington in 1965 (Rogers
 1966), Oregon in 1972 (E. Forsman in Livezey 2009a), California in 1976 (B.
 Marcot in Livezey 2009a). This range expansion may have been facilitated by
 increases in distribution of trees in the Great Plains due to exclusion of fires
 historically set by Native Americans, fire suppression, tree planting , extirpation
 of bison and beaver, and other factors (Dark et al. 1998, R. Gutiérrez in Levy 1999,
 2004, Mazur and James 2000, USFWS 2003, Livezey 2009b). The range of the
 barred owl now completely overlaps that of its slightly smaller congener, the
 spotted owl (Gutiérrez et al. 1995).
 Barred owls have been observed physically attacking spotted owls (pers. comms.
 in Pearson and Livezey 2003) and circumstantial evidence suggests that a barred
 owl killed a spotted owl (Leskiw and Gutiérrez 1998). Based on early studies
 conducted on the west slope of the Washington Cascades (Hamer 1988, Iverson
 1993), barred owls were thought by some to be more closely associated with
 early successional forests than spotted owls are, though even then they were
 known to use old-growth. Recent studies in the Pacific Northwest (Herter and
 Hicks 2000, Pearson and Livezey 2003, Gremel 2005, Schmidt 2006, Hamer et al.
 2007, Singleton et al. 2010) show that barred owls also use, and in some cases,
 appear to prefer old-growth forest and older forest. Diets of spotted and barred
 owls in the western Washington Cascades overlap by approximately 76 percent
 (Hamer et al. 2001). Barred owl diets are more diverse than those of spotted owls
 (Forsman et al. 2004) and include more species associated with riparian and other
 moist habitats, along with more terrestrial and diurnal species (Hamer et al.
 2001). The more-diverse food habits of barred owls appears to be the reason that
 barred owls have much smaller home-ranges than spotted owls do (Hamer et al.
 2007).
 Barred owls reportedly have reduced probability of detection (response
 behavior), site occupancy, reproduction, and survival of spotted owls. The
 probability of detecting spotted owls during surveys in Washington, Oregon,
 and California was significantly reduced by the presence of barred owls (Olson et
 al. 2005, Crozier et al. 2006). In the eastern Cascades of Washington, probabilities
 of detecting any spotted owl or a pair of spotted owls were significantly lower
 when barred owls were detected during surveys than when no barred owls were
 detected (Kroll et al. 2010). In addition, studies in Oregon showed that detection
 of both species was negatively influenced by presence of the other (Bailey et al.
 2009) and barred owls frequently were not detected during surveys for spotted
 owls (Bailey et al. 2009).
 Forsman et al. (2011) and Anthony et al. (2006) have documented increasing
 barred owl numbers across Washington, Oregon, and California from 1990-2008.
 While barred owls have expanded into California more recently (Kelly et al.
 2003), Forsman et al. (2011) provides strong evidence of increasing barred owl


 B-10
Case 1:21-cv-00058-CL               Document 16-1      Filed 05/10/21   Page 386 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                      APPENDIX B: THREATS




 populations in this region. Occupancy of territories by spotted owls in study
 areas in Washington and Oregon was significantly lower after barred owls were
 detected within 0.5 miles of the territory center but was “only marginally lower”
 if barred owls were located more than 0.5 miles from the spotted owl territory
 center (Kelly et al. 2003:51). In the Gifford Pinchot National Forest, there were
 significantly more barred owl site-centers in unoccupied spotted owl circles than
 in occupied spotted owl circles with radii of 0.5 miles, 1 mile, and 1.8 miles
 centered on spotted owl sites (Pearson and Livezey 2003). In the eastern
 Washington Cascades, barred owls had a significant negative effect on site
 occupancy by any spotted owl (both single and pair spotted owl detections
 combined); however, barred owls did not have a negative effect on site
 occupancy by spotted owl pairs (Kroll et al. 2010). Spotted owl simple extinction
 probabilities (probability that a site center changed from occupied to
 unoccupied) were significantly higher in the eastern Washington Cascades when
 barred owls were detected in a site center during the year (Kroll et al. 2010). In
 Olympic National Park, spotted owl pair occupancy declined significantly at
 sites where barred owls had been detected, whereas pair occupancy remained
 stable at spotted owl sites without barred owls (Gremel 2005). Annual
 probability that a spotted owl territory would be occupied by a pair of spotted
 owls after barred owls were detected at the site declined by five percent in the HJ
 Andrews study area, 12 percent in the Coast Range study area, and 15 percent in
 the Tyee study area (Olson et al. 2005).
 Barred owls evidently are appropriating spotted owl sites in flatter, lower-
 elevation forests in some areas (Pearson and Livezey 2003, Gremel 2005, Hamer
 et al. 2007). Apparently in response to barred owls, some marked spotted owl
 site centers have moved higher up slopes (Gremel 2005). According to one
 study, “the trade-off for living in high elevation forests could be reduced
 survival or fecundity in years with severe winters (Hamer et al. 2007:764).” It is
 unknown whether this slope/elevation tendency found in Washington is
 prevalent throughout the range of the spotted owl, how long spotted owls can
 persist where they are relegated to only steep, higher-elevation areas, and
 whether barred owls will continue to move upslope and eventually supplant the
 remaining spotted owls in these areas.
 Reproduction of spotted owls in the Roseburg study area, Oregon, was
 negatively affected by the presence of barred owls (Olson et al. 2004). Apparent
 survival of spotted owls was negatively affected by barred owls in two (Olympic
 and Wenatchee) of 14 study areas throughout the range of the spotted owl
 (Anthony et al. 2006). The researchers attributed the equivocal results for most of
 their study areas to the coarse nature of their barred owl covariate. It is likely
 that this study underestimated the effects of barred owls on the reproduction of
 spotted owls because spotted owls often cannot be relocated after they are
 displaced by barred owls (E. Forsman pers. comm. 2006).
 Only 47 spotted owl/barred owl hybrids were detected in an analysis of more
 than 9,000 banded spotted owls throughout their range (Kelly and Forsman
 2004). Consequently, hybridization with the barred owl is considered to be “an
 interesting biological phenomenon that is probably inconsequential, compared

 B-11
Case 1:21-cv-00058-CL               Document 16-1      Filed 05/10/21   Page 387 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                      APPENDIX B: THREATS




 with the real threat—direct competition between the two species for food and
 space” (Kelly and Forsman 2004:808).
 Data indicating negative effects of barred owls on spotted owls are largely
 correlational and are almost exclusively gathered incidentally to data collected
 on spotted owls (Gutiérrez et al. 2004, Livezey and Fleming 2007). Competition
 theory predicts that barred owls will compete with spotted owls because they are
 similar in size and have overlapping diet and habitat requirements (Hamer et al.
 2001, 2007, Gutiérrez et al. 2007). Limited experimental evidence (Crozier et al.
 2006), preliminary response by spotted owls to a scientific collection of barred
 owls (L. Diller pers. comm. 2010), correlational studies (Kelly et al. 2003, Pearson
 and Livezey 2003, Gremel 2005, Olson et al. 2005, Hamer et al. 2007, Dugger et al.
 in press), and anecdotal information (Leskiw and Gutiérrez 1998, Gutiérrez et al.
 2004) suggest that barred owls are negatively affecting spotted owls through
 exploitive and interference competition. The preponderance of evidence
 suggests barred owls are contributing to the population decline of spotted owls,
 especially in Washington, portions of Oregon, and the northern coast of
 California (Gutiérrez et al. 2004, Olson et al. 2005) which may explain the sharper
 decline in the spotted owl population trend in the northern portion of the spotted
 owl’s range compared to those in the southern portion of the range.


 Loss of Genetic Variation
 One possible threat to spotted owls is a loss of genetic variation from population
 bottlenecks which could lead to increased inbreeding depression and decreased
 adaptive potential. Funk et al. (2010) found evidence of recent genetic
 bottlenecks in the spotted owl population, estimating these have occurred within
 the last few decades. They found the strongest evidence for recent bottlenecks in
 the Washington Cascades, which they correlate with data on significant
 population declines in the same area. However, they did not find strong
 evidence of bottlenecks in other areas that showed population declines. While
 they could not determine “whether inbreeding is contributing to vital rate
 reductions” (pg. 7), they do caution that “future efforts to conserve northern
 spotted owl populations will require greater consideration of genetic threats to
 persistence” (pg. 7).
 SEI (2008) reviewed a presentation and two unpublished manuscripts, provided
 by Dr. Susan Haig, on the evidence for genetic bottlenecks in spotted owl
 populations. Using microsatellite markers and a computer program called
 “Bottleneck,” Haig provided evidence of recent genetic bottlenecks at several
 spatial scales (individual “populations” [demographic study areas], regions, and
 subspecies). Haig explicitly stated she could not conclude these bottlenecks were
 the cause for, nor were they necessarily related to, the recently documented
 declines in spotted owl populations. However, she did present a “cross-walk” of
 her results with a table depicting the status of spotted owl populations from
 Anthony et al. (2006).




 B-12
Case 1:21-cv-00058-CL               Document 16-1      Filed 05/10/21   Page 388 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                      APPENDIX B: THREATS




 SEI (2008) concluded Haig’s observed bottlenecks are likely the result of
 population declines and not the cause of it; they are signatures of something that
 occurred in the past. SEI (2008) advises the population dynamics of the spotted
 owl likely will be more important to its short-term survival than will be its
 genetic makeup, regardless of the evidence for bottlenecks having occurred in
 the past (Barrowclough and Coats 1985).




 B-13
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 389 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING




 Appendix C. Development of a
  Modeling Framework to Support
  Recovery Implementation and Habitat
  Conservation Planning
 Introduction by U.S. Fish and Wildlife Service

 The Service believes a spatially explicit demographic model would greatly
 improve recovery planning and implementation for the spotted owl. Peer
 reviewers were critical of the 2008 Recovery Plan’s habitat conservation network
 strategy and the general lack of updated habitat modeling capacity. The Service
 considered this criticism and concluded that a spatially explicit demographic
 model would greatly improve recovery implementation for the spotted owl, as
 well as other land use management decisions.
 For this Revised Recovery Plan, the Service appointed a team of experts to
 develop and test a modeling framework that can be used in numerous spotted
 owl management decisions. This spatially-explicit approach is designed to allow
 for a more in-depth evaluation of various factors that affect spotted owl
 distribution and populations. This approach also allows for a unique
 opportunity to integrate new data sets, such as information from the NWFP 15-
 year Monitoring Report (Davis and Dugger in press) and the recent spotted owl
 population meta-analysis (Forsman et al. 2011).
 The Service expects this modeling framework will be applied by Federal, State,
 and private scientists to make better informed decisions concerning what areas
 should be conserved or managed to achieve spotted owl recovery. Specifically,
 the modeling framework can be applied to various spotted owl management
 challenges, such as to:
       1) Inform evaluations of meeting population goals and Recovery Criteria.
       2) Develop reliable analysis and modeling tools to enable evaluation of the
          influence of habitat suitability and barred owls on spotted owl
          demographics.
       3) Support future implementation and evaluation of the efficacy of spotted
          owl conservation measures described in various recovery actions.
       4) Provide a framework for landscape-scale planning by both Federal and
          non-federal land managers that enables evaluation of potential
          demographic responses to various habitat conservation scenarios,
          including information that could be used in developing a proposed
          critical habitat rule.




 C-1
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 390 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 These and other potential applications of the modeling framework described
 herein represent a significant advancement in spotted owl recovery planning.
 Although the completed model framework will be included in the Revised
 Recovery Plan, the Service hopes that future application of this modeling
 approach will lead to refinement and improvements, such as incorporation of
 population connectivity and source-sink dynamics, over time as experience and
 new scientific insights are realized.
 To meet these objectives, the Service established the Spotted Owl Modeling Team
 (hereafter the “modeling team”) to develop and apply modeling tools for the
 Service’s use in designing and evaluating various conservation options for
 achieving spotted owl recovery. The modeling team was informally organized
 along lines of function and level of participation. Jeffrey Dunk (Humboldt State
 University), Brian Woodbridge (USFWS), Bruce Marcot (USFS, Pacific Northwest
 Research Station), Nathan Schumaker (USEPA), and Dave LaPlante (a contractor
 with Natural Resource Geospatial) composed the primary group which was
 responsible for conducting the data analyses and modeling. They were assisted
 by spotted owl researchers, agency staff and modeling specialists who
 individually provided data sets and advice on particular issues within their areas
 of expertise, and reviewed modeling processes and outputs. These experts were:
 Robert Anthony (Oregon State University), Katie Dugger (Oregon State
 University), Marty Raphael (USFS, Pacific Northwest Research Station), Jim
 Thrailkill (USFWS), Ray Davis (USFS, Northwest Forest Plan Monitoring Group),
 Eric Greenquist (BLM), and Brendan White (USFWS). Additionally, technical
 specialists—Craig Ducey (BLM), Karen West (USFWS) and Dan Hansen and M.J.
 Mazurek (contractors with Humboldt State University Foundation) conducted
 literature reviews and assisted with data collection and analyses.
 To ensure that the modeling effort was based on the most current information,
 scientific knowledge and opinion, the modeling team also sought the assistance
 of numerous individual scientists and habitat managers from government,
 industry and a non-profit conservation organization (listed in
 acknowledgements) in development of habitat descriptions, modeling regions
 and many other aspects of spotted owl and forest ecology. To facilitate this
 effort, the Service held a series of meetings with spotted owl experts (habitat
 expert panels) to obtain additional information, data sets, and expertise
 regarding spotted owl habitats.
 Representatives of the modeling team have prepared this Appendix to provide a
 thorough description of the modeling framework developed by the team, the
 results of model development and testing, and examples of how the modeling
 process can be used to evaluate habitat conservation scenarios and their relative
 contribution to recovery.
 While this framework represents state-of-the-art science, it is not intended to
 represent absolute spotted owl population numbers or be a perfect reflection of
 reality. Instead, it provides a comparison of the relative spotted owl responses to
 a variety of potential conservation measures and habitat conservation networks.
 The implementation of spotted owl recovery actions should consider the results


 C-2
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 391 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 of the modeling framework as one of numerous sources of information to be
 incorporated into the decision-making process.

 General Approach

 The spotted owl modeling team (hereafter “modeling team“ or “we”) employed
 state-of–the-art modeling tools in a multi-step analysis similar to that proposed
 by Heinrichs et al. (2010) and Reed et al. (2006) for designing habitat conservation
 networks and evaluating their contributions to spotted owl recovery. In addition
 to this objective, the modeling tools in this framework, individually or in
 combination, are designed to enable evaluation of the efficacy of spotted owl
 conservation measures such as Recovery Action 10 and management of barred
 owls.
 Our conservation planning framework integrates a spotted owl habitat model, a
 habitat conservation planning model, and a population simulation model.
 Collectively, these modeling tools allow comparison of estimated spotted owl
 population performance among alternative habitat conservation network
 scenarios under a variety of potential conditions. This will enable the Service
 and other interested managers to use relative population viability (timing and
 probability of population recovery) as a criterion for evaluating habitat
 conservation network scenarios and other conservation measures for the spotted
 owl.
 The evaluation approach the modeling team developed consists of three main
 steps (Figure C1):
          Step 1 – Create a map of spotted owl habitat suitability throughout the
          species’ U.S. range, based on a statistical model of spotted owl habitat
          associations.
          Step 2 – Develop a spotted owl conservation planning model, based on
          the habitat suitability model developed in Step 1, and use it to design an
          array of habitat conservation network scenarios.
          Step 3 – Develop a spatially explicit spotted owl population model that
          reliably predicts relative responses of spotted owls to environmental
          conditions, and use it to test the effectiveness of habitat conservation
          network scenarios designed in step 2 in recovering the spotted owl. The
          simulations from this spotted owl population model are not meant to be
          estimates of what will occur in the future, but provide information on
          trends predicted to occur under differing habitat conservation scenarios.
 The Service or other practitioners can use the population simulation model
 developed in Step 3 to test the degree to which various recovery actions and
 habitat conservation network scenarios contribute to recovery of the spotted owl.
 For example, it can be used to evaluate relative population size and trend, as well
 as distribution and connectivity of modeled spotted owl populations through
 time.




 C-3
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 392 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Each of the steps noted above involved statistical and/or mathematical modeling
 and is not meant to be exact predictions of what currently exists or what will
 occur in the future, but represent our best estimates of current conditions and
 relationships. These models allow the use of powerful, up-to-date scientific tools
 in a repeatable and scientifically accepted manner to develop and evaluate
 habitat conservation networks and other conservation measures to recover the
 spotted owl. We view the benefit and utility of such models in the same way
 that Johnson (2001) articulated, “A model has value if it provides better insight,
 predictions, or control than would be available without the model.” The modeling tools
 described herein meet this standard.
 The overall framework and evaluations outlined in Figure C1 are somewhat
 similar to Raphael et al. (1998). Our modeling process differs fundamentally
 from the conservation planning approach used by the ISC (Thomas et al. 1990),
 1992 Draft Recovery Plan (USFWS 1992b), FEMAT (1993), and the 2008 Recovery
 plan (USFWS 2008b), which were based on a priori rule sets derived from best
 expert judgment regarding the size of reserves or habitat conservation blocks,
 target number of spotted owl pairs per reserve or block, and targeted spacing
 between reserves or blocks. The new modeling framework we developed
 instead uses a series of spatially explicit modeling processes to develop habitat
 conservation networks (or “reserves”) based on the distribution of habitat value.
 Issues of habitat connectivity and population isolation are identified within the
 population simulation model outputs.
 The spotted owl modeling team has completed the development and evaluation
 of the overall modeling framework described in Steps 1 through 3 above. The use
 of the modeling framework, for example, to inform design and evaluation of
 various habitat conservation network scenarios (including potential effects of
 barred owl management), other conservation measures described in recovery
 actions, and evaluate potential effects of climate change will be completed as a
 part of recovery plan implementation or other analytical and regulatory
 processes.




 C-4
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 393 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Figure C-1. Diagram of stepwise modeling process for developing and evaluating
 habitat conservation scenarios for the spotted owl.




                                                                                         Comparison and
                                                                                           Feedback


                                                                Scenario 1



                                                                Scenario 2
        Habitat                      Conservation                                          Population
       Suitability                   Prioritization                                        Simulation
        Model                           Model                                                Model
                                                                Scenario 3
                                     (Zonation)
        (MaxEnt)                                                                            (HexSim)

                                                                Scenario x..




                                                                                       Ranking of Habitat
                                                                                         Conservation
                                                                                           Scenarios




 Modeling Process Step 1 – Create a spotted owl habitat
 suitability map covering the U.S. range of the subspecies
 based on a statistical model of spotted owl habitat
 associations.
 Habitat modeling objective and overall approach:

 A variety of methods are available for modeling species-habitat relationships
 (Morrison et al. 1992, Elith et al. 2006), with divergent assumptions and
 underlying statistical bases (Breiman 2001). The selection of a modeling tool is
 influenced foremost by the objectives of the modeling exercise, and by the
 characteristics of data available for modeling. The primary objective of our
 recovery plan modeling was to develop a map that reliably predicts relative
 habitat suitability for the spotted owl. Our primary goals were to develop
 predictive models that: 1) had good discriminatory ability, 2) were well
 calibrated, 3) were robust, and 4) had good generality. Our modeling was not an


 C-5
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 394 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 attempt to quantify or refine our understanding of the spotted owl’s niche; but
 instead focused on predictions. Because we were primarily focused on obtaining
 reliable predictions, we were less concerned about covariates and their
 associated parameter estimates, or the relative importance of each habitat
 variable. This objective enabled us to consider newer algorithmic modeling
 approaches that emphasize prediction (Breiman 2001).
 The nature of the spotted owl data available to us also influenced our choice of a
 modeling approach. We gathered several datasets which resulted in a large
 number of spotted owl locations, but only a relatively small subset of those data
 sets also had survey effort information (that could be used for occupancy
 modeling) and absence data (locations that were adequately sampled and where
 spotted owls were not detected). Because the majority of spotted owl data
 available was best characterized as ‘presence-only’ data, we elected not to
 employ occupancy modeling approaches.
 Our objectives and the nature of the data available to us lead us to choose the
 species distribution model MaxEnt (Phillips et al. 2006, Phillips and Dudik 2008)
 to model spotted owl relative habitat suitability. MaxEnt is specifically designed
 for presence-only data. Moreover, MaxEnt has been thoroughly evaluated on a
 number of taxa, geographic regions, and sample sizes and has been found to
 perform extremely well (Elith et al. 2006, Wisz et al. 2008).

 Distributional Models and the Spotted Owl:

 Species distributional models are used to evaluate species-habitat relationships,
 evaluate an area’s suitability for the species, and to predict a species’ presence
 (Elith and Leathwick 2009). These models, also called environmental (or
 ecological) niche models, correlate environmental conditions with species
 distribution and thereby predict the relative suitability of habitat within some
 geographic area (Warren and Seifert 2011). When translated into maps depicting
 the spatial distribution of predicted habitat suitability, these models have great
 utility for evaluating conservation reserve design and function (Zabel et al. 2002,
 Zabel et al. 2003, Carroll and Johnson 2008, Carroll et al. 2010). Because the
 spotted owl is one of the most studied raptors in the world; we had available
 hundreds of peer-reviewed papers on various aspects of the species’ ecology,
 including habitat use and selection (see reviews by Gutiérrez et al. 1995,
 Blakesley 2004). Only a few range-wide (in the U.S.) evaluations of habitat
 association (Carroll and Johnson 2008) or habitat distribution (Davis and Lint
 2005, Davis and Dugger in press) have been conducted. While we capitalized on
 this large body of literature and other information to build models for
 conservation planning purposes, we were primarily interested in using such
 models to map relative habitat suitability rather than to provide new ecological
 understanding of spotted owl habitat associations.




 C-6
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 395 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Meetings with spotted owl habitat experts and review of literature and data
 sets:

 Because the spotted owl is among the most-studied birds in the world, there is a
 wealth of information on its ecology and habitat associations. To ensure that the
 modeling effort was based on this scientific foundation, our first step was to
 conduct an extensive review of published and unpublished information on the
 species. Concurrent with this effort, team members travelled throughout the
 spotted owl’s range and met with researchers and biologists with extensive
 experience studying spotted owls. Some of these meetings were one-on-one, and
 at other times we held meetings with several experts at one time to seek their
 individual advice. We have sometimes referred to these meetings as “expert
 panels.” At these meetings, biologists were each asked to identify (1) the
 environmental factors to which spotted owls respond within particular
 physiographic provinces (e.g. Klamath Mountains of southern Oregon and
 northern California, Olympic Peninsula, Redwood Coast), and (2) regions
 believed to be distinct where spotted owls may be responding to conditions
 uniquely. In order to identify distinct modeling areas and definitions of spotted
 owl habitat (see below), we used both empirical findings (i.e., published
 information) and the professional judgment of spotted owl experts.

 Modeling regions - Partitioning the species’ range:

 Several authors have noted that spotted owls exhibit different habitat
 associations in different portions of their range, which is often attributed to
 regional differences in forest environments and factors such as important prey
 species (Carey et al. 1992, Franklin et al. 2000, Noon and Franklin 2002, Zabel et al.
 2003), or presence of Douglas-fir dwarf mistletoe (expert panels). The
 distribution of these features is likely influenced by relatively large east-west and
 north-south gradients in ecological conditions (e.g., temperature, precipitation,
 net primary productivity) and subsequent variation in forest environments.
 Hence, we developed and evaluated region-specific habitat suitability models
 under the assumption that spotted owls within a modeling region respond to
 habitat conditions more similarly than do spotted owls between modeling regions
 where conditions differ.
 For monitoring, management and regulatory purposes, the spotted owl’s range
 has historically been divided into 12 physiographic provinces (USDI 1992, Davis
 and Lint 2005) based largely on the regional distribution of major forest types
 and state boundaries. Based on differences and similarities in spotted owl
 habitat, we combined some provinces (California and Oregon Klamath
 provinces), retained others, and divided some provinces into smaller modeling
 regions (see Figure C2). We did not establish modeling regions or develop
 models for the Puget Lowlands, Southwestern Washington, and Willamette
 Valley, where spotted owls are almost completely absent and sample sizes were
 too small to support for model development. Instead, we projected the models
 developed for the closest adjacent area to those areas. This decision had the



 C-7
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 396 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 influence of allowing those regions to have at least some potential value to
 simulated spotted owls as opposed to assuming zero value.
 The predictive ability and accuracy of habitat suitability models are influenced
 by the range of environmental conditions that are incorporated into the training
 data used in model development. Models developed from data sets
 encompassing broad environmental gradients tend to be overly general;
 conversely, models developed with data representing a small subset of
 conditions have limited applicability across the species’ larger distribution. The
 practice of partitioning a species’ range into “modeling regions” that encompass
 relatively dissimilar subsets of species-habitat relationships and developing
 models specific to each region was used to reduce this source of variability. The
 challenge is balancing the high degree of variability within large regions against
 the tendency to create many small modeling regions (with potentially small
 sample sizes) based on locally unique environmental conditions.
 We queried experts to suggest potential modeling region boundaries, and they
 provided input on broad-scale patterns in climate, topography, forest
 communities, spotted owl habitat relationships, and prey-base that supported
 delineation of the draft spotted owl modeling regions (Figure C2). Franklin and
 Dyrness (1973), Kuchler (1977) and other published sources of information on the
 distribution of major ecological boundaries were also consulted. Using
 information provided through our discussions with the expert panels and
 existing ecological section and subsection boundaries (McNab and Avers 1994),
 we delineated 11 spotted owl modeling regions (Figure C2).
 In general, the spotted owl modeling regions varied in terms of these ecological
 features:
       1) Degree of similarity between structural characteristics of habitats used by
          spotted owls primarily for nesting/roosting and habitats used for
          foraging and other nocturnal activities. This similarity is largely
          influenced by habitat characteristics of the spotted owl’s dominant prey
          (proportion of flying squirrels versus woodrats).
       2) Latitudinal patterns of topography and climate. For example, in the WA
          Cascades, spotted owls are rarely found at elevations above 1,219-1,372
          m, whereas in southern Oregon and the Klamath province spotted owls
          commonly reside up to 1,830 m.
       3) Regional patterns of topography, climate, and forest communities.
       4) Geographic distributions of habitat elements that influence the range of
          conditions occupied by spotted owls. For example, several panelists
          pointed out that the distribution of dwarf mistletoe influences the range
          of stand structural values associated with spotted owl use. Other
          examples include the geographic distribution of elements such as
          evergreen hardwoods, Oregon white oak woodlands, and ponderosa
          pine-dominated forests.




 C-8
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 397 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Modeling Region Descriptions:

 North Coast Ranges and Olympic Peninsula (NCO): This region consists of the
 Oregon and Washington Coast Ranges Section M242A (McNab and Avers 1994).
 This region is characterized by high rainfall, cool to moderate temperatures, and
 generally low topography (448 to 750 m). High elevations and cold temperatures
 occur in the interior portions of the Olympic Peninsula, but spotted owls in this
 area are limited to the lower elevations (<900 m.). Forests in the NCO are
 dominated by western hemlock, Sitka spruce, Douglas-fir, and western red
 cedar. Hardwoods are limited in species diversity (consist mostly of bigleaf
 maple and red alder) and distribution within this region, and typically occur in
 riparian zones. Root pathogens like laminated root rot (Phellinus weirii) are
 important gap formers, and vine maple, among others, fills these gaps. Because
 Douglas-fir dwarf mistletoe is unusual in this region, spotted owl nesting habitat
 consists of stands providing very large trees with cavities or deformities. A few
 nests are associated with western hemlock dwarf mistletoe. Spotted owl diets
 are dominated by species associated with mature to late-successional forests
 (flying squirrels, red tree voles), resulting in similar definitions of habitats used
 for nesting/roosting and foraging by spotted owls. This region contains the
 Olympic Demographic Study Area (DSA).
 Oregon Coast Ranges (OCR): This region consists of the southern 1/3 of the
 Oregon and Washington Coast Ranges Section M242A (McNab and Avers 1994).
 We split the section in the vicinity of Otter Rock, OR, based on gradients of
 increased temperature and decreased moisture that result in different patterns of
 vegetation to the south. Generally this region is characterized by high rainfall,
 cool to moderate temperatures, and generally low topography (300 to 750 m.).
 Forests in this region are dominated by western hemlock, Sitka spruce, and
 Douglas-fir; hardwoods are limited in species diversity (largely bigleaf maple
 and red alder) and distribution, and are typically limited to riparian zones.
 Douglas-fir and hardwood species associated with the California Floristic
 Province (tanoak, Pacific madrone, black oak, giant chinquapin) increase toward
 the southern end of the OCR. On the eastern side of the Coast Ranges crest,
 habitats tend to be drier and dominated by Douglas-fir. Root pathogens like
 laminated root rot (P. weirii) are important gap formers, and vine maple among
 others fills these gaps. Because Douglas-fir dwarf mistletoe is unusual in this
 region, spotted owl nesting habitat tends to be limited to stands providing very
 large trees with cavities or deformities. A few nests are associated with western
 hemlock dwarf mistletoe. Spotted owl diets are dominated by species associated
 with mature to late-successional forests (flying squirrels, red tree voles), resulting
 in similar definitions of habitats used for nesting/roosting and foraging by
 spotted owls. One significant difference between OCR and NCO is that
 woodrats comprise an increasing proportion of the diet in the southern portion
 of the modeling region. This region contains the Tyee and Oregon Coast Range
 DSAs.
 Redwood Coast (RDC): This region consists of the Northern California Coast
 Ecological Section 263 (McNab and Avers 1994). This region is characterized by


 C-9
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 398 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 low-lying terrain (0 to 900 m.) with a maritime climate; generally mesic
 conditions and moderate temperatures. Climatic conditions are rarely limiting to
 spotted owls at all elevations. Forest communities are dominated by redwood,
 Douglas-fir-tanoak forest, coast liveoak, and tanoak series. The vast majority of
 the region is in private ownership, dominated by a few large industrial
 timberland holdings. The results of numerous studies of spotted owl habitat
 relationships suggest stump-sprouting and rapid growth rates of redwoods,
 combined with high availability of woodrats in patchy, intensively-managed
 forests, enables spotted owls to maintain high densities in a wide range of habitat
 conditions within the Redwood zone. This modeling region contains the Green
 Diamond and Marin DSAs.
 Western Cascades North (WCN): This region generally coincides with the
 northern Western Cascades Section M242B (McNab and Avers 1994), combined
 with western portion of M242D (Northern Cascades Section), extending from the
 U.S. - Canadian border south to Snoqualmie Pass in central Washington. It is
 similar to the Northern Cascades Province of Franklin and Dyrness (1974). This
 region is characterized by high mountainous terrain with extensive areas of
 glaciers and snowfields at higher elevation. The marine climate brings high
 precipitation (both annual and summer) but is modified by high elevations and
 low temperatures over much of this modeling region. The resulting distribution
 of forest vegetation is dominated by subalpine species, mountain hemlock and
 silver fir; the western hemlock and Douglas-fir forests typically used by spotted
 owls are more limited to lower elevations and river valleys (spotted owls are
 rarely found at elevations greater than 1,280 m. in this region) grading into the
 mesic Puget lowland to the west. Root pathogens like laminated root rot (P.
 weirii) are important gap formers, and vine maple, among others, fills these gaps.
 Because Douglas-fir dwarf mistletoe occurs rarely in this region, spotted owl
 nests sites are limited to defects in large trees, and occasionally nests of other
 raptors. Diets of spotted owls in this northern region contain higher proportions
 of red-backed voles and deer mice than in the region to the south, where flying
 squirrels are dominant (expert panels). There are no Demographic Study Areas
 in this modeling region.
 Western Cascades Central (WCC): This region consists of the midsection of the
 Western Cascades Section M242B (McNab and Avers 1994), extending from
 Snoqualmie Pass in central Washington south to the Columbia River. It is similar
 to the Southern Washington Cascades Province of Franklin and Dyrness (1974).
 We separated this region from the northern section based on differences is
 spotted owl habitat due to relatively milder temperatures, lower elevations, and
 greater proportion of western hemlock/Douglas-fir forest and occurrence of
 noble fir to the south of Snoqualmie Pass. Because Douglas-fir dwarf mistletoe
 occurs rarely in this region, spotted owl nest sites are largely limited to defects in
 large trees, and occasionally nests of other raptors. This region contains the
 Rainier DSA and small portions of the Wenatchee and Cle Elum DSAs.




 C-10
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 399 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Western Cascades South (WCS): This region consists of the southern portion of
 the Western Cascades Section M242B (McNab and Avers 1994) and extends from
 the Columbia River south to the North Umpqua River. We separated this region
 from the northern section due to its relatively milder temperatures, reduced
 summer precipitation due to the influence of the Willamette Valley to the west,
 lower elevations, and greater proportion of western hemlock/Douglas-fir forest.
 The southern portion of this region exhibits a gradient between Douglas-
 fir/western hemlock and increasing Klamath-like vegetation (mixed
 conifer/evergreen hardwoods) which continues across the Umpqua divide area.
 The southern boundary of this region is novel and reflects a transition to mixed
 conifer sensu Franklin and Dyrness (1974). The importance of Douglas-fir dwarf
 mistletoe increases to the south in this region, but most spotted owl nest sites in
 defective large trees, and occasionally nests of other raptors. The HJ Andrews
 DSA occurs within this modeling region.
 Eastern Cascades North (ECN): This region consists of the eastern slopes of the
 Cascade range, extending from the Canadian border south to the Deschutes
 National Forest near Bend, OR. Terrain in portions of this region is glaciated and
 steeply dissected. This region is characterized by a continental climate (cold,
 snowy winters and dry summers) and a high-frequency/low-mixed severity fire
 regime. Increased precipitation from marine air passing east through
 Snoqualmie Pass and the Columbia River results in extensions of moist forest
 conditions into this region (Hessburg et al. 2000b). Forest composition,
 particularly the presence of grand fir and western larch, distinguishes this
 modeling region from the southern section of the eastern Cascades. While
 ponderosa pine forest dominates lower and middle elevations in both this and
 the southern section, the northern section supports grand fir and Douglas fir
 habitat at middle elevations. Dwarf mistletoe provides an important component
 of nesting habitat, enabling spotted owls to nest within stands of relatively
 younger, small trees. This modeling region contains the Wenatchee and Cle
 Elum DSAs.
 Eastern Cascades South (ECS): This region incorporates the Southern Cascades
 Ecological Section M261D (McNab and Avers 1994) and the eastern slopes of the
 Cascades from the Crescent Ranger District of the Deschutes National Forest
 south to the Shasta area. Topography is gentler and less dissected than the
 glaciated northern section of the eastern Cascades. A large expanse of recent
 volcanic soils (pumice region: Franklin and Dyrness 1974), large areas of
 lodgepole pine, and increasing presence of red fir and white fir (and decreasing
 grand fir) along a south-trending gradient further supported separation of this
 region from the northern portion of the eastern Cascades. This region is
 characterized by a continental climate (cold, snowy winters and dry summers)
 and a high-frequency/low-mixed severity fire regime. Ponderosa pine is a
 dominant forest type at mid-to lower elevations, with a narrow band of Douglas-
 fir and white fir at middle elevations providing the majority of spotted owl
 habitat. Dwarf mistletoe provides an important component of nesting habitat,
 enabling spotted owls to nest within stands of relatively younger, smaller trees.



 C-11
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 400 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 The Warm Springs DSA and eastern half of the South Cascades DSA occur in this
 modeling region.
 Western Klamath Region (KLW): This region consists of the western portion of
 the Klamath Mountains Ecological Section M261A (McNab and Avers 1994). A
 long north-south trending system of mountains (particularly South Fork
 Mountain) creates a rainshadow effect that separates this region from more mesic
 conditions to the west. This region is characterized by very high climatic and
 vegetative diversity resulting from steep gradients of elevation, dissected
 topography, and the influence of marine air (relatively high potential
 precipitation). These conditions support a highly diverse mix of mesic forest
 communities such as Pacific Douglas-fir, Douglas-fir tanoak, and mixed
 evergreen forest interspersed with more xeric forest types. Overall, the
 distribution of tanoak is a dominant factor distinguishing the Western Klamath
 Region. Douglas-fir dwarf mistletoe is uncommon and seldom used for nesting
 platforms by spotted owls. The prey base of spotted owls within the Western
 Klamath is diverse, but dominated by woodrats and flying squirrels. This region
 contains the Willow Creek, Hoopa, and the western half of the Oregon Klamath
 DSAs.
 Eastern Klamath Region (KLE): This composite region consists of the eastern
 portion of the Klamath Mountains Ecological Section M261A (McNab and Avers
 1994) and portions of the Southern Cascades Ecological Section M261D in
 Oregon. This region is characterized by a Mediterranean climate, greatly
 reduced influence of marine air, and steep, dissected terrain. Franklin and
 Dyrness (1974) differentiate the mixed conifer forest occurring on the “Cascade
 side of the Klamath from the more mesic mixed evergreen forests on the western
 portion (Siskiyou Mountains), and Kuchler (1977) separates out the eastern
 Klamath based on increased occurrence of ponderosa pine. The mixed
 conifer/evergreen hardwood forest types typical of the Klamath region extend
 into the southern Cascades in the vicinity of Roseburg and the North Umpqua
 River, where they grade into the western hemlock forest typical of the Cascades.
 High summer temperatures and a mosaic of open forest conditions and Oregon
 white oak woodlands act to influence spotted owl distribution in this region.
 Spotted owls occur at elevations up to 1,768 m. Dwarf mistletoe provides an
 important component of nesting habitat, enabling spotted owls to nest within
 stands of relatively younger, small trees. The western half of the South Cascades
 DSA and the eastern half of the Klamath DSA are located within this modeling
 region.
 Northern California Interior Coast Ranges Region (ICC): This region consists
 of the Northern California Coast Ranges ecological Section M261B (McNab and
 Avers 1994), and differs markedly from the adjacent redwood coast region.
 Marine air moderates winter climate, but precipitation is limited by rainshadow
 effects from steep elevational gradients (100 to 2,400 m.) along a series of north-
 south trending mountain ridges. Due to the influence of the adjacent Central
 Valley, summer temperatures in the interior portions of this region are among
 the highest within the spotted owl’s range. Forest communities tend to be
 relatively dry mixed conifer, blue and Oregon white oak, and the Douglas-fir-

 C-12
 Case 1:21-cv-00058-CL                    Document 16-1            Filed 05/10/21          Page 401 of 631
      REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                           RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



      tanoak series. Spotted owl habitat within this region is poorly known; there are
      no DSAs and few studies have been conducted here. Spotted owl habitat data
      obtained during this project suggests that some spotted owls occupy steep
      canyons dominated by liveoak and Douglas-fir; the distribution of dense conifer
      habitats is limited to higher-elevations on the Mendocino National Forest.

      Figure C-2. Modeling regions used in development of relative habitat suitability models
      for the spotted owl.



Modeling Regions

CODE         Description
NCO          North Coast and Olympic
OCR          Oregon Coast
RDC          Redwood Coast
WCN          Western Cascades ‐ North
WCC          Western Cascades ‐ Central
WCS          Western Cascades ‐ South
ECN          Eastern Cascades ‐ North
ECS          Eastern Cascades ‐ South
KLW          Klamath‐Siskiyou ‐ West
KLE          Klamath‐Siskiyou ‐ East
ICC          Interior California Coast




      C-13
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 402 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Habitat Modeling Process

 Because spotted owl habitat use is influenced by factors occurring at different
 spatial scales, we developed habitat suitability models in two stages. In the first
 stage we used information from our literature review and experts to develop a
 series of alternative models of forest conditions corresponding to nesting-
 roosting habitat and foraging habitat within each modeling region. We used
 statistical modeling to test the effectiveness of these models and identify the
 forest structural models that best predicted the relative likelihood of a spotted
 owl territory being present. Spotted owl habitat is often subdivided into distinct
 components including: nesting habitat, roosting habitat, foraging habitat, and
 dispersal habitat. Habitats used for nesting and roosting are very similar, and so
 we combined them into nesting-roosting. Such areas are used for nesting,
 roosting, foraging, and dispersal by spotted owls, and are usually forests with
 more late-seral forest characteristics than “foraging” or “dispersal” habitat.
 Foraging habitat is thought to be largely used for foraging and other nocturnal
 activities, but also for dispersal (USFWS 1992; see Figure C3). Dispersal habitat is
 thought to largely have value for dispersal, to lack nest/roost sites and to
 provide few foraging opportunities. These categories are not absolutes, but
 instead represent generalizations (e.g., one should not infer that spotted owls
 never roost in “foraging” habitat). That said, it is important to understand that

 Figure C-3. Venn diagram of relationships among spotted owl nesting-roosting,
 foraging, and dispersal habitats.




 nesting-roosting habitat is generally considered to provide all or most habitat
 requirements, whereas foraging and dispersal habitats are considered to provide
 only a subset of the spotted owl’s habitat requirements. For this effort, we
 attempted to accurately model the suitability of breeding habitat for spotted
 owls. Thus, we evaluated and modeled nesting-roosting and foraging habitat,
 but not dispersal habitat. While we recognized that dispersal plays an important


 C-14
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 403 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 role in population performance, we elected not to formally model dispersal
 habitat. This is because relatively little is known about habitat selection during
 dispersal and, more importantly, the likely influences of habitat conditions on
 dispersal success. The influence of habitat on dispersal and population
 performance is treated within the HexSim portion of the modeling framework
 (see Overview of HexSim Spotted Owl Scenario, page C-56).

 Spatial scale for developing and evaluating models:

 To determine the spatial scale at which to develop habitat models, the modeling
 team sought a uniform analysis area size that generally corresponded to large
 differences between use and availability. Spotted owls have been found to
 respond to habitats at a variety of spatial scales (Solis and Gutiérrez 1990, Meyer
 et al. 1998, Franklin et al. 2000, Swindle et al. 1999, Thome et al. 1999, Zabel et al.
 2003). Spotted owls do not build their own nests, but primarily utilize broken-top
 snags, tree cavities, dwarf mistletoe witch’s brooms, or nests made by other
 species (Gutiérrez et al. 1995). Spotted owl habitat selection in the immediate
 vicinity of the nest (tens of meters around the nest tree) has been found to be
 strongly non-random, and largely associated with late-seral forest characteristics
 (Solis and Gutiérrez 1990, Meyer et al. 1998, Swindle et al. 1999). Areas at this
 small spatial scale are necessary, but often not sufficient to be selected by spotted
 owls because areas at larger spatial scales around the nest-site must contain
 attributes that also contribute to their survival and reproductive success (e.g.,
 Franklin et al. 2000, Olson et al. 2004, Dugger et al. 2005).
 Ripple et al. (1991), Carey et al. (1992), Hunter et al. (1995), Thome et al. (1999),
 Meyer et al. (1998), and Zabel et al. (2003) all evaluated spotted owl habitat
 selection at a variety of spatial scales beyond the nest site itself. Spatial scales
 evaluated in these studies were based on the distribution of radio telemetry
 locations, presumed territorial behavior (nearest-neighbor distances), or various
 ‘nested rings’. All studies found differences between spotted owl-centered (nest
 or activity center) locations and random or unoccupied locations across the range
 of spatial scales examined. However, the largest differences were often found in
 areas approximately the size of what Bingham and Noon (1997) defined as “core
 areas” (areas of the home range that received disproportionately more use than
 would be expected). An area of 158 to 200-ha has been used to describe/define
 spotted owl ‘territory core areas’, in western Oregon and the Klamath region
 (Hunter et al. 1995, Meyer et al. 1998, Franklin et al. 2000, Zabel et al. 2003, Olson
 et al. 2004, and Dugger et al. 2005). In northwestern Oregon, Glenn et al. (2005)
 found mean cumulative core areas to be 94 ha (SE = 14.9; n = 24). For the
 northern portion of the range we found little information directly comparable to
 the abovementioned studies, but estimated home range and core areas sizes and
 nearest-neighbor distances are larger in the extreme northern portion of the
 spotted owl’s range (Forsman et al. 2005, Hamer et al. 2007, Davis and Dugger in
 press). Based on this review, we felt a 200-ha analysis area represented an area
 that is disproportionately used (more than expected) surrounding nest sites. We
 deal explicitly with geographic variation in home range size in HexSim (see
 below).

 C-15
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 404 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Data Used for Model Development and Testing

 Vegetation data – the GNN-LT Database:

 To develop rangewide models of relative habitat suitability for spotted owls, we
 required maps of forest composition and structure of sufficient accuracy to allow
 discrimination of attributes used for nesting, roosting and foraging by spotted
 owls. Past efforts to model, map and quantify habitat selection by spotted owls
 at regional scales have often suffered from lack of important vegetation
 variables, inadequate spatial coverage, and/or coarse resolution of available
 vegetation databases (Davis and Lint 2005). However, recent development of
 vegetation mapping products for the NWFP’s Effectiveness Monitoring program
 (Hemstrom et al. 1998, Lint et al. 1999) provided detailed maps of forest
 composition and structural attributes for all lands within the NWFP area
 (coextensive with the range of the spotted owl). These maps were developed
 using Gradient Nearest Neighbor (GNN) imputation (Ohmann and Gregory
 2002) and LandTrendr algorithms (Kennedy et al. 2007, 2010) and were available
 for two “bookend” dates (1996 and 2006 in Oregon and Washington, 1994 and
 2007 in California).
 The GNN approach is a method for predictive vegetation mapping that uses
 direct gradient analysis and nearest-neighbor imputation to ascribe detailed
 attributes of vegetation to each pixel in a digital landscape map (Ohmann and
 Gregory 2002). Forest attributes from inventory plots (Forest Inventory and
 Analysis, Current Vegetation Surveys, etc.) are imputed to map pixels based on
 modeled relationships between plots and predictor variables from Landsat
 thematic mapper imagery, climatic variables, topographic variables, and soil
 parent materials. The assumption behind GNN methods is that two locations
 with similar combined spatial “signatures” should also have similar forest
 structure and composition. The GNN models were developed for habitat
 modeling regions used for the NWFP northern spotted owl effectiveness
 monitoring modeling (Davis and Dugger in press). For the NWFP Effectiveness
 Monitoring program, GNN maps were created for the two bookend time periods
 mentioned above to ‘frame’ their analysis period for habitat status and trends.
 This novel bookend mapping approach presents challenges associated with
 spectral differences due to different satellite image dates, which might produce
 false vegetation changes. To minimize the potential for this, the bookend models
 were based on Landsat imagery that was geometrically rectified and
 radiometrically normalized using the LandTrendr process (Kennedy et al. 2007,
 2010).
 The large list of forest species composition and structure variables provided by
 GNN vegetation maps constitute an improvement in vegetation data for
 modeling and evaluating spotted owl habitat. For our modeling, we selected
 from a set of 163 variables, including basal area and tree density by size class and
 species, canopy cover of conifers and/or hardwoods, stand height, age, mean
 diameter and quadratic mean diameter by dominance class, stand density index,
 and measures of snags and coarse woody debris. Additional variables pertaining


 C-16
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 405 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 to stand structural diversity and variability proved particularly useful for
 modeling spotted owl habitat.
 The reliability or accuracy of vegetation databases poses a primary concern for
 wildlife habitat evaluation and modeling. The GNN maps come with a large
 suite of diagnostics detailing map quality and accuracy; these are contained in
 model region-specific accuracy assessment reports available at the LEMMA
 website (http://www.fsl.orst.edu/lemma/). For developing a priori models of
 spotted owl nesting/roosting habitat and foraging habitat, we generally selected
 GNN structural variables with plot correlation coefficients > 0.5 for an individual
 modeling region (42% were >0.7). On a few occasions when expert opinion or
 research results suggested a particular variable might be important, we used
 variables with plot correlations from 0.31 to 0.5 (Table C-1). For species
 composition variables, we attempted to use only variables with Kappas > 0.3.
 However, because we combined species variables into groups that expert
 opinion and research results suggested may represent influential community
 types, we occasionally accepted variables with Kappas > 0.2 and < 0.3 for
 individual variables within a group (Table C-2).
 The GNN vegetation database was specifically developed for mid- to large-scale
 spatial analysis (Ohmann and Gregory 2002), suggesting that accuracies at the
 30-m pixel scale may be less influential to results obtained at larger scales.
 Because we were interested in the utility of GNN at our analysis area (200 ha)
 spatial scale, we conducted less formal assessments where we compared the
 distribution of GNN variable values at a large sample of actual locations (known
 spotted owl nest sites and foraging sites) to published estimates of those
 variables at the same scale. In addition, we received comparisons of GNN maps
 to a number of local plot-based vegetation maps prepared by various field
 personnel. Based on these informal evaluations, we determined that GNN
 represents a dramatic improvement over past vegetation databases used for
 modeling and evaluating spotted owl habitat, and used the GNN-LandTrendr
 maps as the vegetation data for our habitat modeling.




 C-17
      Case 1:21-cv-00058-CL                   Document 16-1             Filed 05/10/21          Page 406 of 631
          REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL    APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                                RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING




          Table C-1. Pearson correlation coefficients for GNN structural variables used in
          modeling relative habitat suitability models for spotted owls.
                                                      Modeling region
  Variable
                    ECN     ECS      ICC     KLE     KLW       NCO    ORC      RDC      WCC      WCN      WCS      AVG       STD

 BAA_75_100                         0.42                                                                            0.49     0.09
BAA_GE_100                          0.37                                                                            0.46     0.12
 BAA_GE_3           0.75                                       0.71                     0.71      0.71              0.70     0.06
 BAC_50_75                                                                     0.46                                 0.45     0.06
 BAC_75_100                                                                    0.31                                 0.50     0.09
BAC_GE_100                                                                     0.57                                 0.47     0.12
 BAC_GE_3                                            0.65                                                           0.73     0.06
 BAH_3_25                           0.50                                                                            0.50     0.07
 BAH_PROP                                            0.67                                                           0.66     0.03
 CANCOV             0.76    0.80    0.71     0.71    0.71                      0.70     0.74      0.74     0.80     0.74     0.04
CANCOV_CON                                   0.67                      0.73                                         0.74     0.07
    DDI             0.65    0.73    0.65     0.65    0.65      0.77    0.74             0.77      0.77     0.73     0.69     0.08
QMDC_DOM            0.44    0.64    0.52     0.52    0.52                                                  0.64     0.59     0.11
 TPH_50_75                                   0.35                      0.52             0.44      0.44              0.42     0.06
 TPH_75_100                 0.52             0.41              0.56    0.58             0.56      0.56     0.52     0.48     0.09
TPH_GE_100                  0.48             0.45              0.57    0.63             0.57      0.57     0.48     0.49     0.10
TPHC_GE_100                                                                             0.57      0.57              0.50     0.10




          C-18
                                Case 1:21-cv-00058-CL                  Document 16-1                Filed 05/10/21         Page 407 of 631
REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                                                                       APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                                                                                         RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING




Table C-2. Local scale accuracy assessments (kappa coefficients) for individual species variables within stand species composition variable
groupings used in applicable modeling regions. N/A = variable not in best models for modeling region.

                                                                     Inner
               GNN                             East       East                                        North                             West        West       West
                                                                   California   Klamath   Klamath               Oregon     Redwood                                       Average
               DOM       Common Name         Cascades   Cascades                                      Coast                           Cascades    Cascades   Cascades
                                                                     Coast        East     West                  Coast       Coast                                        Kappa
                SPP                           North      South                                       Olympics                          Central     North      South
                                                                    Ranges

               ARME     Pacific madrone        n/a        n/a        0.43        n/a       0.43        n/a       0.49        n/a        n/a         n/a        n/a        0.45
 Evergreen      LIDE3   tanoak                 n/a        n/a        0.58        n/a       0.58        n/a       0.72        n/a        n/a         n/a        n/a        0.63
 hardwoods     QUCH2    canyon live oak        n/a        n/a        0.35        n/a       0.35        n/a       0.46        n/a        n/a         n/a        n/a        0.39
               UMCA     California laurel      n/a        n/a        0.29        n/a       0.29        n/a       0.43        n/a        n/a         n/a        n/a        0.34
  Northern     ACMA3    bigleaf maple         n/a        n/a         n/a         n/a       n/a         0.41      0.30        n/a         0.41       0.41       n/a        0.38
 Hardwoods     ALRU2    red alder             n/a        n/a         n/a         n/a       n/a         0.44      0.33        n/a         0.44       0.44       n/a        0.41
   Oak         QUDO     blue oak              n/a        n/a         0.68        0.68      0.68        n/a       n/a         0.41       n/a         n/a        n/a        0.62
 woodlands     QUGA4    Oregon white oak      n/a        n/a         0.35        0.35      0.35        n/a        n/a        0.34       n/a         n/a        0.52       0.38
                PICO    lodgepole pine        0.26       0.57        0.28        0.28      n/a         n/a       n/a         n/a        n/a         n/a        n/a        0.35
                 PIJE   Jeffrey pine           n/a       0.27        0.28        0.28      n/a         n/a       n/a         n/a        n/a         n/a        n/a        0.28
   Pines
                PIMU    Bishop pine            n/a        n/a        n/a         n/a       n/a         n/a       n/a         n/a        n/a         n/a        n/a
                PIPO    ponderosa pine         0.62       0.58       0.34        0.34      n/a         n/a       n/a         n/a        n/a         n/a        n/a        0.47
 Douglas‐fir    PSME    Douglas‐fir            0.47       0.65       n/a         0.31      n/a         n/a       n/a         n/a        n/a         n/a        n/a        0.48
               ABAM     Pacific silver fir     0.66       0.59       n/a         n/a       n/a         0.53      n/a         n/a        0.53        0.53       0.59       0.57
                ABLA    subalpine fir          0.58       0.39       n/a         n/a       n/a         0.48      n/a         n/a        0.48        0.48       0.39       0.47
               ABMA     California red fir     n/a        n/a        n/a         n/a       n/a         n/a       n/a         n/a         n/a        n/a        n/a
 Subalpine
                ABPR    noble fir              0.29       n/a        n/a         n/a       n/a         0.32      n/a         n/a         0.32       0.32       n/a        0.31
                ABSH    Shasta red fir         n/a        n/a        n/a         n/a       n/a         n/a       n/a         n/a         n/a        n/a        n/a
                CHNO    Alaska cedar           0.29       0.19       n/a         n/a       n/a         0.28      n/a         n/a         0.28       0.28       0.19       0.25
  Redwood       SESE3   redwood               n/a        n/a         n/a          n/a      n/a         n/a       n/a         0.59       n/a          n/a        n/a       0.59




C-19
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 408 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Spotted owl location data:

 Spotted owl data used in model development consisted of site center locations
 documented within three years (plus or minus) of the date of the GNN
 vegetation data. Site centers are the location of spotted owl nests or daytime
 roosts containing paired spotted owls. Site center data for the habitat suitability
 modeling was made available through the cooperation of a variety of sources
 throughout the spotted owl’s range. Data come from long-term demographic
 studies as well as locations from other research projects, public, private, and
 tribal sources.
 Substantial effort was expended on verification of both the spatial accuracy and
 territory status of each site center in the data set. We specifically requested and
 received very high-quality data from spotted owl demography study areas
 (DSAs). For areas outside of DSAs, we obtained a large set of additional
 locations from NWFP Effectiveness Monitoring program (Davis and Dugger in
 press); the majority of these site centers had been evaluated for spatial accuracy.
 We also obtained and verified data sets from private timber companies, USFS
 Region 5 NRIS database and a number of research and monitoring projects
 across the species’ range.
 Because of the spatial extent of our analysis area (>23 million ha), we do not have
 the luxury of having equal survey effort throughout the region. Instead we have
 data from research studies, monitoring of demographic rates, management
 efforts, and other sources. While spotted owl demographic study areas have
 been intensively and extensively studied for long periods of time (see Anthony et
 al. 2006 and Forsman et al. 2011) and provide the highest- quality data sets, they
 comprise ~12% of the spotted owl’s geographic range (based on our masked
 modeling regions). As importantly, for some modeling regions the proportion of
 total area and/or spotted owl locations within DSAs is very low. Given the
 DSAs represent nearly the only areas within the spotted owl’s range that have
 consistently been surveyed over long periods of time and that they represent a
 smaller portion of the species’ geographic range, the data from them (at the scale
 of a modeling region) is generally spatially aggregated. Spotted owl site location
 data from the DSAs represent a much smaller portion of the spotted owl’s range
 than the full data set we used (Table C-3), and the larger data set represents more
 fully the spectrum or gradient of biotic and abiotic features that spotted owls
 select for nesting and roosting. For example, the total number of spotted owl site
 locations inside DSAs was 1,199, and when thinned by 3 km was 755. In
 contrast, the total number of site locations outside of DSAs was 2,591, and when
 thinned was 2,110. With our 200-ha analysis area, if we would have sampled
 from only the DSAs we would have sampled ~151,000 ha around thinned DSA
 sites versus the 573,000 ha sampled around all thinned sites.




 C-20
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 409 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Table C-3. Comparison of area and spotted owl location data within modeling regions
 and demographic study areas (DSAs).
                                                                                               Number of
                                                      Percentage          Number of
                                                                                               NSO Sites
        Modeling Region               Acronym         of Region           NSO Sites
                                                                                                Outside
                                                       in DSA              in DSA
                                                                                                 DSA
    ALL MODELING
                                          ALL            12.34%                1199                 2591
        REGIONS
  North Coast Olympics                   NCO              7.29%                 166                  79
      Oregon Coast                       ORC             30.88%                 352                 102
   East Cascades South                   ECS             20.49%                  78                  45
   East Cascades North                   ECN             23.45%                 132                  84
  West Cascades North                    WCN              0.92%                   3                  77
  West Cascades Central                  WCC             19.21%                  57                 157
   West Cascades South                   WCS              6.58%                  57                 435
      Klamath East                       KLE             10.31%                  98                 374
      Klamath West                       KLW             15.24%                 127                 335
  Inner California Coast
                                          ICC             0.75%                  8                  300
         Ranges
     Redwood Coast                       RDC             10.23%                 121                 603

 Outside of DSAs, the quantity and density of site center data varies widely.
 While we have attempted to compile a large sample of site centers that is broadly
 representative of the entire distribution of spotted owls, the overall distribution
 of sample sites is somewhat clumped. Areas with few nest locations are a result
 of: 1) few surveys being conducted, 2) the absence of spotted owls, or 3) data
 being unavailable. We did not want the modeling results to be a function of the
 intensity of spotted owl sampling throughout the region, but to be as close of an
 approximation as possible of spotted owl-habitat relationships. Phillips et al.
 (2009) noted that spatially biased survey data present major challenges to
 distributional modeling by over-weighting areas where intensive sampling has
 occurred. Therefore, within each modeling region we “thinned” the spotted owl
 nest locations such that the minimum distance between nest locations would be
 3.0 km (thinning with a 3 km distance resulted in removing ~25% of the locations
 available to us). Carroll et al. (2010) used a similar approach in their modeling of
 other species whereby clusters of records were identified and one record from
 the cluster was randomly selected from the set. Using a 3 km thinning distance
 retained 75% of the total data, and did not have a large effect on those modeling
 regions with small initial sample sizes (<100) of site center locations (Table C4).




 C-21
Case 1:21-cv-00058-CL                Document 16-1             Filed 05/10/21           Page 410 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL    APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                       RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Table C-4. Sample size of spotted owl site center locations (1993-1999) by modeling
 region and the impact of various thinning distances (minimum allowable distance
 between site centers) on sample size.
                                                      Thinning Distance
  Modeling          Total
                                1 km       1.5 km       2 km       2.5 km       3 km        4 KM
   Region           Sites
   NCO              241         236         229         221         209          196         162
    OCR             454         430         414         371         325          281         202
    RDC             724         716         670         547         461          392         284
   WCN               80          80          79          78          77           77          74
   WCC              214         211         205         195         182          173         144
   WCS              489         489         487         482         477          470         342
    ECN             216         215         209         203         195          184         155
    ECS             123         122         119         112         104           93          67
   KLW              462         460         454         440         414          358         275
    KLE             472         468         463         455         434          381         285
    ICC             308         308         307         300         286          253         199
   Total            3783        3735        3636        3404        3164         2858        2189
 Percentage
                     100        98.7         96.1       90.0         83.6        75.5        57.9
  of total

 Due to the increased influence of the barred owl on spotted owls, we followed, in
 part, the modeling approach used by Davis and Dugger (in press) to reduce the
 influence of barred owls on apparent habitat associations of spotted owls. For
 our effort, we wanted our models to identify areas with more or less nesting
 suitability for spotted owls. Because barred owls have apparently displaced
 many spotted owls from previously-occupied nesting areas, sometimes into
 habitat types/conditions that spotted owls only rarely used prior to the barred
 owl’s invasion (Gremel 2005, Gutiérrez et al. 2007), we did not want to evaluate
 their “displaced habitat use”, but instead their use of habitat without the larger,
 current impact of barred owls. Although barred owls were known to be widely
 distributed in the northern portion of the spotted owl’s range in 1996, Gremel
 (pers. comm. 2010) suggested barred owl densities were substantially lower in
 1996 than in 2006. Pearson and Livezey (2003) reported that barred owls had
 increased by an average of 8.6% per year between 1982 and 2000 on parts of the
 Gifford Pinchot National Forest (GPNF), Washington. Subsequently, Livezey et
 al. (2007) reported that the 98 known barred owl sites on the GPNF in 2001 had
 increased to 143 sites in 2006. Thus, in an attempt to reduce the influence of
 barred owls on spotted owl habitat use, we developed and tested models using
 GNN vegetation data from 1996 (assumed to be the period with lower barred
 owl influence) along with spotted owl location information plus or minus three
 years from 1996. Those models were then projected to the most current (2006)
 GNN layer to predict contemporary relative habitat suitability (RHS). Each
 region’s model was then tested by comparing with RHS values at independent


 C-22
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 411 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 sites from the 2006 spotted owl locations (only those that did not overlap with
 the 1996 locations).

 Developing Habitat Definitions:

 Nesting and roosting habitat

 Prior to developing models, we attempted to synthesize both the literature and
 information from experts. From the literature, we emphasized studies
 evaluating habitat selection over those that described habitat features
 (associations) around spotted owl locations, but did not evaluate selection. This
 synthesis resulted in the development of a series of definitions of spotted owl
 nesting-roosting and foraging habitat. For example, several published studies
 concluded that nesting spotted owls strongly select for areas with canopy cover
 >70% and many large trees nearby and strongly select against areas with lower
 amounts of canopy cover and few or no large trees nearby. We therefore created
 definition “NR1” (nesting-roosting definition number 1) based on canopy cover
 and density of large trees (e.g., trees >75 cm dbh). Because experts and/or other
 published studies typically supported several (i) alternative NR definitions, we
 created roughly ten alternative NR habitat definitions (NR2, NR3, NRi, etc.) per
 modeling region. We used an identical process to develop a series of foraging (F)
 habitat definitions for each modeling region (Tables C5 and C6 provide an
 example of this process). It is important to recognize that these habitat
 definitions are binary for each pixel; either the pixel contained each of the
 features in the definition (and was therefore considered habitat), or it did not (it
 was considered non-habitat).

 Table C-5. Spotted owl nesting-roosting habitat variables for the northern Coast Ranges
 and Olympic Peninsula.
                                                            GNN Variable
 Habitat characteristics from expert panel, literature
                                                            expression
 Canopy cover of conifers is ≥ than 80%                               CANCOV_CON_GE_80
 Mean stand diameter is ≥ than 50cm                                   MNDBHBA_CON_GE_50
 Structure should include ≥ 70 medium trees/ha                        TPH_GE_50_GE_70
 Structure should include ≥ 20 larger trees/ha                        TPH_GE_75_GE_20
 Very large remnant trees are important (≥5/ha)                       TPH_GE_100_GE_5
 Canopy layering/diversity is important                               DDI_GE_6 *
 *DDI = Diameter Diversity Index (ranges from 1-10)




 C-23
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 412 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Table C-6. Sample definitions of spotted owl nesting-roosting habitat based on variables
 and values from Table 5.
       Candidate nesting/roosting habitat definitions
 NR1     CANCOV_CON_GE_80 + MNDBHBA_CON_GE_50 + DDI_GE6
         CANCOV_CON_GE_80 + MNDBHBA_CON_GE_50 + TPH_GE_75_GE_20 +
 NR2
         TPH_GE_100_GE_5 + DDI_GE_6
         CANCOV_CON_GE_80 + TPH_GE_50_GE_70 + TPH_GE_75_GE_20 +
 NR3
         TPH_GE_100_GE_5 + DDI_GE_6
         CANCOV_CON_GE_70 + MNDBHBA_CON_GE_50 + TPH_GE_75_GE_20 +
 NR4
         DDI_GE_5


 Foraging habitat

 Foraging habitat definitions were informed by published and unpublished
 literature and input from experts. In this process, foraging habitat was, by
 definition, different than nesting-roosting habitat. This is not to suggest that
 spotted owls do not forage in nesting-roosting habitat, but for the sake of being
 explicit in this process, foraging habitat was distinct from nesting-roosting
 habitat. In general, foraging habitat definitions had lower thresholds of canopy
 cover, tree size, and canopy layering than nesting-roosting definitions (Tables C7
 and C8 provide an example of this process).

 Table C-7. Spotted owl foraging habitat variables for the northern Coast Ranges and
 Olympic Peninsula.
 Habitat characteristics from expert panel, literature GNN Variable expression
 Canopy cover of conifers is ≥ than 70%                           CANCOV_CON_GE_70
 Mean stand diameter is ≥ than 40 cm                              MNDBHBA_CON_GE_40
 Structure should include ≥ 50 medium trees/ha                    TPH_GE_50_GE_50
 Structure should include ≥ 8 larger trees/ha                     TPH_GE_75_GE_8
 Canopy layering/diversity is important                           DDI_GE_4 *
 *DDI = Diameter Diversity Index (ranges from 1-10)




 C-24
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 413 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Table C-8. Sample definitions of spotted owl foraging habitat based on variables and
 values from Table C7.
       Candidate nesting/roosting habitat definitions
 F1     CANCOV_CON_GE_70 + MNDBHBA_CON_GE_40 + DDI_GE_4
        CANCOV_CON_GE_70 + MNDBHBA_CON_GE_40 + TPH_GE_75_GE_8 +
 F2
        DDI_GE_6
 F3     CANCOV_CON_GE_70 + TPH_GE_50_GE_50 + TPH_GE_75_GE_8 + DDI_GE_4
        CANCOV_CON_GE_60 + MNDBHBA_CON_GE_40 + TPH_GE_75_GE_8 +
 F4
        DDI_GE_4


 Because attributes of habitat such as amount of edge and core area have been
 shown to influence both habitat selection and fitness (Franklin et al. 2000) of
 spotted owls, we also included NR “core” and “edge” metrics.

 Abiotic variables

 Because published literature and information from experts suggested that abiotic
 features might be important in determining spotted owl habitat use and
 selection, we evaluated a series of abiotic features known or suspected to
 influence spotted owl habitat selection and use (Table C9). Numerous studies
 have shown that local geographic features such as slope position, aspect, distance
 to water, and elevation have been found to influence spotted owl site selection
 (Stalberg et al. 2009, Clark 2007). Several authors (Blakesley et al. 1992, Hershey et
 al. 1998, LaHaye and Gutiérrez 1999) have noted the absence of spotted owls
 above particular elevational limits (whether this limit is due to forest structure,
 prey, competitors, parasites, diseases, and/or extremes of temperature or
 precipitation is not known). At broader scales, temporal variation in climate has
 been shown to be related to fitness (Franklin et al. 2000, Olson et al. 2004, Dugger
 et al. 2005, Glenn et al. 2010), suggesting that spatial variation in climate may also
 influence habitat suitability for spotted owls. Ganey et al. (1993) found that
 Mexican spotted owls (S. o. lucida) have a narrow thermal neutral zone and
 others (e.g., Franklin et al. 2000) have assumed the northern spotted owl to be
 similar in this regard. Furthermore, the spotted owl’s selection for areas with
 older-forest characteristics has been hypothesized to, in part, be related to its
 needing cooler areas in summer to avoid heat stress (Barrows and Barrows 1978).
 Temperature extremes (winter low and summer high) as well as potential
 breeding-season specific stressors (spring low temperature and high spring
 precipitation) are also considered potentially useful predictor variables for our
 purposes (Carroll 2010, Glenn et al. 2010). By including climate variables as
 candidate variables in our habitat suitability modeling, we evaluated whether
 climate effects on spotted owl fitness are translated into patterns of the species’
 distribution.




 C-25
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 414 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Developing models:

 MaxEnt compares the characteristics (variables included in the models) of the
 training data sites to a random selection of ~10,000 random “background”
 (available) locations. We only used the linear, quadratic, and threshold features
 within MaxEnt (i.e., hinge and product features were not used).

 We used the following model-building and evaluation process within each
 modeling region
        1) Each nesting-roosting habitat definition is a single-variable model. Thus,
           if we developed 10 nesting-roosting habitat definitions for a region, we
           compared 10 nesting-roosting habitat models for that region. We used
           MaxEnt to determine the best nesting-roosting habitat definition within
           each region (see model evaluation, below).
        2) Within each modeling region that has foraging habitat definitions, we
           combined the best nesting-roosting habitat definition(s) with each
           foraging habitat definition to evaluate whether the addition of foraging
           habitat improved model performance. Models were considered to have
           been improved if the addition of foraging habitat increases the ranking of
           the model. If the addition of foraging habitat improved the model’s
           performance, we used the nesting-roosting + foraging habitat model for
           step 3 (below). If not, we used the best nesting-roosting model(s) for step
           3.
        3) For abiotic variables, we developed univariate or multivariate models
           using the variables in Table C9. Carroll (2010) found that mean January
           precipitation, mean July precipitation, mean January temperature, and
           mean July temperature were the variables in the best, of 30, climate
           models he evaluated. He found the two precipitation metrics were the
           most influential of the four. Franklin et al. (2000) also found climate
           variables to influence spotted owl survival and reproduction. We
           included three climate models: 1) the four variables Carroll (2010)
           reported, 2) mean January precipitation and mean July precipitation, 3)
           mean January precipitation and mean January temperature. We
           “challenged” the best model(s) after step 2 by adding each abiotic model
           to it (sensu Dunk et al. 2004), in an attempt to improve its predictive
           ability. The abiotic models were not compared to each other, but were
           compared in order to see if their addition to the best biotic (nesting-
           roosting or nesting-roosting + foraging) model resulted in an improved
           model (see step 2). If the biotic plus abiotic model was an improvement
           over the biotic-only model, we used the combination model, otherwise
           we used the biotic-only model. The reason abiotic-only models were not
           evaluated is that it is illogical to suggest that spotted owls (a species that
           nests in trees) might only respond to abiotic factors when selecting
           nesting areas. In contrast, we could develop a logical biological argument
           that spotted owls might respond only to biotic features when selecting
           nesting areas. We could also develop logical biological arguments


 C-26
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 415 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



          articulating how a combination of biotic and abiotic factors might
          influence the selection of nesting areas.

 Model-building hierarchy

 The spatial distribution of spotted owl territories is influenced by a wide variety
 of environmental gradients operating at different spatial scales. At the smallest
 scale we evaluated, features such as the amount of nesting-roosting and/or
 foraging habitat within a core area, the amount of edge between spotted owl
 habitat and non-habitat, or amount of “core habitat” (sensu Franklin et al. 2000)
 have all be shown to influence spotted owl distribution, abundance, or fitness.
 Each of those variables, however, is a structural variable. That is, they are based
 on habitats comprised of various structural elements (e.g., large trees, high
 canopy cover). However important and influential these variables are to spotted
 owls, other variables such as plant species composition (broadly speaking),
 topographic position, climate, and/or elevation are also likely to influence their
 distribution, abundance, and perhaps fitness (Franklin et al. 2000, Olson et al.
 2004, Dugger et al. 2005, Glenn 2009).
 In part, the partitioning of the spotted owl’s geographic range into 11 modeling
 regions should act to reduce the influence of broad patterns in plant species
 composition, climate and/or elevation on the species. Nonetheless, we were
 interested in evaluating whether habitat suitability is influenced by local
 variation in these non-structural variables.
  Stand structure and the spatial arrangement of forest patches have been found to
 influence spotted owl fitness (Franklin et al. 2000, Olson et al. 2004, Dugger et al.
 2005). Edge between nesting-roosting habitat and other habitat types is thought
 to afford foraging spotted owl opportunities when habitats, but which are rarely
 used, are juxtaposed closely with habitats spotted owls use. “Core” habitat
 includes those areas of spotted owl nesting habitat not subjected to edge-effects.
 Franklin et al. (2000) estimated core habitat by buffering all spotted owl habitat
 (largely mature forest areas) by 100 m and estimating the size of the habitat
 excluding the 100 m buffer.
 Spotted owl experts noted that mid-scale or landscape level patterns such as tree
 species composition and topography may also influence the local distribution
 and density of spotted owls. For example, within many of the modeling regions,
 there exists variation in tree species composition, but forests with different
 species compositions may still have similar structural attributes (e.g., high
 canopy cover, multi-storied, large trees). Some forest types (regardless of their
 structural attributes) are rarely, if ever, used by spotted owls, so we attempted to
 account for this variation by evaluating models that include some compositional
 variables.
 Many of our 11 modeling regions contain high-elevation areas above the
 elevational extremes normally used by spotted owls. In some higher elevation
 areas there exist structurally complex, multi-storied forests with large trees –
 areas with similar structural characteristics to those used by spotted owls.


 C-27
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 416 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 However, spotted owls rarely if ever use such areas. Our intention was to
 attempt to account for this in our modeling.
 We recognize the hierarchical nature of these environmental factors and their
 possible influence on spotted owl distribution. Our model building approach
 took this into consideration, by starting at the smallest scale and sequentially
 “challenging” models with variables from larger spatial scales. In order to focus
 on environmental features most directly linked to territory location, habitat
 selection, and individual fitness of spotted owls, we employed a bottom-up
 approach to building models (Table C9).




 C-28
Case 1:21-cv-00058-CL                Document 16-1             Filed 05/10/21          Page 417 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL    APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                       RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Table C-9. Categories of candidate variables, variable names, and order of the
 entry of variables into modeling process.
            Category                                  Variable                         Order
                                       Mean July Precipitation
                                       Mean July Temperature
 Best climate/elevation
                                       Mean July Precipitation
 model
                                       Mean July Temperature
                                       Mean Elevation


                                       Curvature
 Topographic position                  Insolation
                                       Slope Position


                                       Redwood
                                       Oak Woodland
                                       Pine-dominated
 Compositional variables               Northern Deciduous
   (percent of basal area)             Hardwoods
                                       Evergreen Hardwoods
                                       Douglas-fir
                                       Subalpine forest


                                       Core of NR habitat
 Habitat pattern
                                       Edge of NR habitat


                                       Foraging Habitat Amount
 Habitat structure
                                       Nesting/Roosting Habitat


 Goals of MaxEnt Modeling:

 Our goals for the relative habitat suitability models were to find models that: 1)
 had good discriminatory ability, 2) were well calibrated, 3) were robust, and 4)
 had good generality. We sought models that were not over-fit, the consequences


 C-29
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 418 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 of which would be to have models that fit the developmental data very closely,
 but which would not have worked well on data that were not used in their
 development. That is we sought models with good generality (i.e., models that
 worked well in the modeling regions in general, not simply at classifying the
 developmental/training data). MaxEnt attempts to balance model fit and
 complexity through the use of regularization (see Elith et al. 2011). Elith et al.
 (2011) noted that MaxEnt fits a penalized maximum likelihood model, closely
 related to other penalties for complexity such as Akaike’s Information Criterion
 (AIC, Akaike 1974). In order to evaluate whether any model region’s model was
 over-fit we conducted rigorous cross-validation on each model (see below), and,
 when available we evaluated how well models classified independent data (see
 below).

 Model discrimination

 Once the best model was found for each region, we conducted a cross-validation
 of each model to evaluate how robust the model was. Each of 10 times we
 removed a random subset of 25% of the spotted owl locations, developed the
 model with the remaining 75% and classified using the withheld 25%. The area
 under the receiver operating characteristic curve (AUC) was evaluated for both
 training and test data within each region. AUC is a measure of a model’s
 discrimination ability; in our case discrimination between spotted owl-presence
 locations and available locations (not discrimination of presence versus absence
 locations). AUC values, theoretically, range between 0 and 1.0, with values less
 than 0.5 having worse discriminatory ability than expected by chance, values
 closer to 0.5 suggesting no to poor discriminatory ability, and values closer to 1.0
 suggesting excellent discriminatory ability.
 For these analyses, AUC values essentially describe the proportion of times one
 could expect a random selection of an actual spotted owl nest site location to
 have a larger relative habitat suitability value than a random selection from
 available locations. It is therefore a threshold-independent measure of model
 discriminatory ability. Because our evaluation represents use versus availability
 and not use versus non-use, AUC values have an upper limit somewhat less than
 1.0 (because some of the available locations are actually used by spotted owls).
 Even for good (well-discriminating) models, AUC values should be lower in
 areas where the background areas contain larger amounts of suitable habitat.
 Two contrasting examples are provided to make this point: 1) a model estimating
 a riparian-dependent bird species’ distribution in the Great Basin may have a
 very high AUC value because there is large contrast between riparian vegetation
 where the bird nests and the vast majority of background locations in sage-
 steppe, vs. 2) a model estimating the distribution of a generalist omnivore (like a
 black-bear) in a national forest may have a lower AUC because so much of the
 background habitat is suitable for the species. The point is that AUC is a
 measure of discrimination, but that a use-versus-availability model’s ability to
 discriminate is a function of both the animal’s habitat specificity and the
 abundance of the animal’s habitat in the region of interest. To evaluate the
 degree to which AUC values from each modeling region’s MaxEnt model were

 C-30
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 419 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 related to the abundance of suitable habitat we regressed AUC values against the
 proportion of each modeling region comprised of RHS values >30, >40, and >50
 (the SOS values for all modeling regions showed selection for areas within this
 range – see Figure C-5 below). If the abundance of suitable habitat is high in
 areas with lower AUC values, and lower in areas with higher AUC values, the
 interpretation would be that the abundance of suitable habitat, not model
 discrimination ability, best explains this relationship.
 In order to evaluate the degree to which AUC values were a function of the
 amount of suitable habitat in modeling regions, and thus help us interpret
 whether somewhat lower AUC values represented poor models versus a larger
 amount of suitable habitat in the modeling region, we evaluated the correlation
 between AUC values and the percentage of each modeling region with RHS
 scores above various thresholds corresponding to RHS values showing higher
 use than expected (see Model Calibration section below).

 Model Calibration

 To assess model calibration we evaluated the agreement between RHS and
 observed proportions of sites occupied. Phillips and Elith (2010) noted that
 model discrimination and model calibration are independent measures. Model
 calibration refers to the agreement between predicted probabilities of occurrence
 (habitat suitability for our study) and observed proportions of sites occupied
 (Pearce and Ferrier 2000, Phillips and Elith 2010). Phillips and Elith (2010) note
 that model discrimination and model calibration are independent measures.
 Hirzel et al. (2006) (whose work Phillips and Elith [2010] expand upon),
 developed “strength of selection” metrics for species distribution models using a
 moving-window approach. Strength of selection (SOS) evaluations allow for an
 understanding of the use that areas with various habitat suitability values receive
 (by nesting spotted owls in our case) relative to the abundance of such areas in
 the study area (see Figure C4 below). Essentially, a well-calibrated model will
 show the species to use higher suitability areas disproportionately more and
 lower suitability areas disproportionately less. The shape of the relationship
 provides insights into the degree to which the species avoids or is attracted to
 areas with particular habitat suitability values.




 C-31
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 420 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Figure C-4. This example of the strength of selection (SOS) evaluation shows a well-
 calibrated model. Areas with a mid-point RHS (i.e., relative habitat suitability value) of
 0.05 (the moving window size here was 0.1) were used ~45-times less than would be
 expected based on its extent in the study area. Similarly, areas with a mid-point RHS of
 0.8 (window of 0.75-0.85) were used ~12-times more than expected based on its extent in
 the study area. This figure was developed from a model trained on >3,000 spotted owl
 night locations (many presumed to be foraging).




 Habitat Modeling Results:

 The following section provides summary descriptions of the final “best” models
 for each modeling region; including information on the relative contribution of
 each covariate to the model, model evaluation metrics, and the results of
 validation against independent data sets conducted to date. Because the primary
 objective of this habitat modeling step was to provide accurate prediction of
 relative habitat suitability and subsequent likelihood of spotted owl occupancy,
 we focus on presenting evaluation of model performance, rather than description
 of spotted owl habitat associations. Tables and table series C10 to C17 provide
 descriptions of the best nesting-roosting habitat model, foraging habitat model,
 and full model for each modeling region, as well as model evaluation metrics
 (AUC and Gain) and the relative contribution of each variable to the full model
 (a heuristic estimate provided in the standard output from MaxEnt). AUC values
 were highly correlated with the percentage of each modeling region comprised
 of RHS values >30, >40, and >50 (r2 = 0.9685, 0.9649, 0.9574, respectively). Hence,
 variation in AUC values among modeling regions (which ranged from 0.76 –
 0.93) has less to do with model discrimination ability (i.e., the quality of the
 model) and more to do with the quantity of suitably habitat in each modeling
 region.
 See Table C18 for codes and descriptions of variables used in the models.




 C-32
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 421 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Table Series C-10. Highest-ranking (best) Nesting/Roosting habitat (NR), foraging
 habitat (F), and full models for coastal Washington, Oregon and California modeling
 regions.
 North Coast and Olympics Modeling Region (N= 196 training sites):
 Model                                                       AUC GAIN
 NR06       DDI (≥6) + TPH ≥ (>25/ha) + BAA GE3 (≥ 55 m /ha)
                                                       2
                                                             0.8365 0.7667
 F04        MNDBHBA_CON (≥40); TPH_GE75 (≥10)                0.8619 0.8817
                 NR06 + NR06EDGE + F04 + SLOPE POSITION+
                 ELEVATION + CURVATURE + SUBALPINE
 Full
                 FOREST+JULY MAX TEMP+JANUARY PRECIP +                                0.8989 1.057
 Model           JULY PRECP + INSOLATION + JANUARY MIN
                 TEMP + NORTHERN HARDWOODS

 Oregon Coast Ranges Modeling Region (N = 281training sites)
 Model                                                       AUC GAIN
 NR08      CANCOV_CON (≥55) + DDI (≥6) + TPH_GE75 (≥20)      0.7683 0.4498
 F04       DDI (≥4) + TPH_GE50 (≥30)                         0.7787 0.467
                 NR08 + NR08 EDGE + SLOPE POSITION + JULY
                 MAX TEMP + JANUARY MIN TEMP + F04 +
 Full            CURVATURE + INSOLATION + JULY PRECIP +
                                                                                      0.864       0.811
 Model           JANUARY PRECIP + ELEVATION + NR08 CORE +
                 NORTHERN HARDWOODS + EVERGREEN
                 HARDWOODS

 Redwood Coast Modeling Region (N = 389 training sites)
 Model                                                                                AUC GAIN
 NR03     CANCOV (≥70) + MNDBHBA_CON (≥44)                                            0.5928 0.0509
 F05      CANCOV (≥65) + BAC_GE50 (≥3)                                                0.6256 0.0785
                 SLOPE POSITION + CURVATURE + NR03 EDGE +
                 F05 + NR03 + REDWOOD + ELEVATION +
 Full
                 JANUARY PRECIP + OAK WOODLAND + JULY                                 0.760       0.335
 Model           MAX TEMP + INSOLATION + JANUARY MIN TEMP
                 + NR03 CORE + JULY PRECIP




 C-33
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 422 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Table C-11. Individual covariates and their contribution to full model.
North Coast / Olympics               Oregon Coast Ranges                  Redwood Coast
Full Model        %                  Full Model       %                   Full Model                %
NR 06             42.4               NR 08            29.4                Slope Position            48.2
NR06Edge          21.5               NR08 Edge        24.2                Curvature                 11.2
NR06+F04          20.1               Slope position   11.9                NR03 Edge                 10.3
Slope position    6.0                July Max Temp    10.1                NR03 + F05                6.1
Elevation         3.6                Jan Min Temp     8                   NR 03                     5.7
Curvature         1.8                NR08 + F04       5.5                 Redwood (%BA)             4.8
Subalpine         1.1                Curvature        4.1                 Elevation                 4.1
July Max Temp.    0.9                Insolation       3.1                 January Precip            3.2
Jan Precip.       0.9                July Precip      1.5                 Oak Woodland              2.6
July Precip.      0.8                Jan Precip       1.3                 July Max Temp             1.3
Insolation        0.6                Elevation        0.4                 Insolation                0.9
Jan Min Temp      0.3                NR08 Core        0.2                 Jan Min Temp              0.7
Northern Hdwd 0.1                    Northern Hdwd    0.2                 NR03 Core                 0.7
                                     Evergreen Hdwd 0.1                   July precip               0.4

 Table Series C-12. Nesting/Roosting habitat, foraging habitat, and full models for
 Western Cascades modeling regions.
 Western Cascades Modeling Region (Northern Section) (N = 76 training sites)
 Model                                                      AUC GAIN
                 CANCOV (≥80) + MNDBHBA_CON (≥60) +
 NR05                                                                                 0.8377 0.7555
                 TPHC_GE100 (≥7)
                 CANCOV (≥70); DDI (≥5); TPH_GE50 (≥42); BAA_GE3
 F01                                                                                  0.8417 0.7698
                 (≥40)
                 NR05 EDGE + NR05 + SLOPE POSITION +
                 CURVATURE + ELEVATION + JANUARY PRECIP +
 Full
                 NORTHERN HARDWOODS + JULY MAX TEMP +                                 0.931       1.393
 Model           SUBALPINE FOREST + INSOLATION + JULY PRECIP
                 + F01 + JANUARY MIN TEMP + NR05 CORE

 Western Cascades Modeling Region (Central Section) (N = 171 training sites)
 Model                                                       AUC GAIN
           TPH_GE50 (≥ 64) + TPH_GE75 (≥ 16) + TPHC_GE100    0.7965 0.5825
 NR09
                 (≥ 4)
                 CANCOV (≥70) + DDI (≥4) + TPH_GE50 (≥37) +                           0.816       0.6575
 F01
                 BAA_GE3 (≥ 37)
                 NR09 EDGE + F01 + CURVATURE + ELEVATION +
                 NORTHERN HARDWOODS + SUBALPINE + SLOPE
 Full
                 POSITION + JANUARY MIN TEMP + NR09 + JULY                            0.892       1.024
 Model           PRECIP + JULY MAX TEMP + INSOLATION + NR09
                 CORE + JANUARY PRECIP




 C-34
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 423 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Western Cascades Modeling Region (Southern Section) (N = 470 training sites)
 Model                                                      AUC GAIN
           CANCOV (≥ 70) + MNDBHBA_CON (≥ 50) +             0.6877 0.2343
 NR02
                 TPH_GE75 (≥ 22)
 F01             CANCOV (≥ 60) + DDI (≥ 4) + QMDC_DOM (≥ 37)                          0.6931 0.2385
                 NR02 + SLOPE POSITION + CURVATURE + F01 +
 Full            JANUARY MIN TEMP + NORTHERN HARDWOODS
                                                                                      0.762       0.355
 Model           + INSOLATION + JULY PRECIP + JANUARY PRECIP
                 + JULY MAX TEMP + ELEVATION

 Table C-13. Individual covariates and their contribution to full model.
Western Cascades North               Western Cascades Mid                 Western Cascades South
Full Model       %                   Full Model        %                  Full Model       %
NR05 Edge         34.4               NR09 Edge         44.8               NR 02            62.9
NR 05             17.2               NR09 + F01        13.9               Slope Position   17.8
Slope Position    13.0               Curvature         8.5                Curvature        4.7
Curvature         12.6               Elevation         7.6                NR02 + F01       3.9
Elevation          8.0               Northern Hdwd     7.4                Jan Min Temp     3.9
Jan Precip         4.3               Subalpine         4.2                Northern Hdwd 1.9
Northern Hdwd      3.7               Slope Position    4.1                Insolation       1.5
July Max Temp      2.2               Jan Min Temp      2.4                July Precip      1.5
Subalpine          1.4               NR 09             1.8                January Precip   0.9
Insolation         0.9               July Precip       1.5                July Max Temp    0.5
July Precip        0.9               July Max Temp     1.4                Elevation        0.5
NR05 + F01         0.8               Insolation        1.0
Jan Min Temp       0.5               NR09 Core         0.7
NR05 Core          0.2               Jan Precip        0.7
NR05 Edge         34.4

 Table Series C-14: Nesting/Roosting habitat, foraging habitat, and full models for
 Eastern Cascades modeling regions.
 Eastern Cascades Modeling Region (Northern Section) (n = 182 training sites)
 Model                                                       AUC GAIN
 NR06       CANCOV (≥ 70) + DDI (≥ 5) + MNDBHBA_CON (≥ 42) 0.685      0.2263
            CANCOV (≥52) + QMDC_DOM (≥30) + BAA_GE3          0.7347 0.3114
 F03
                 (≥23)
                 NR06 + SLOPE POSITION + DOUGLAS-FIR +
                 JANUARY MIN TEMP + ELEVATION + F03 + NR06
 Full
                 EDGE + JULY MAX TEMP + SUBALPINE FOREST +                            0.879       0.843
 Model           JANUARY PRECIP + CURVATURE + INSOLATION
                 + JULY PRECIP + PINE




 C-35
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 424 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Eastern Cascades Modeling Region (Southern Section) (N = training sites)
 Model                                                       AUC GAIN
            CANCOV (≥ 70) + MNDBHBA_CON (≥ 45) +             0.7263 0.2912
 NR07
                 TPH_GE75 (≥ 9)
                 MNDBHBA_CON(≥ 38) + DDI(≥ 4) + QMDC_DOM(≥                            0.7868 0.4797
 F03
                 32)
                 (F03 + NR07) + NR07 + NR07 EDGE + PINE +                             0.889       0.957
                 DOUGLAS-FIR + JANUARY MIN TEMP +
 Full            ELEVATION + SLOPE POSITION + NR07 CORE +
 Model           JULY MAX TEMP + INSOLATION + JANUARY
                 PRECIP + CURVATURE + SUBALPINE FOREST +
                 JULY PRECIP

 Table C-15. Individual covariates and their contribution to full model.
 Eastern Cascades South                Eastern Cascades North
 Full Model        %                   Full Model        %
 NR07 + F03        18.4                NR06              20
 NR 07             13.9                Slope Position    14.6
 NR07 Edge         11.7                Douglas-fir       13.6
 Pine              10.7                Jan Min Temp      10.6
 Douglas-fir       10.7                Elevation         8.3
 Jan Min Temp      9.5                 NR06 + F03        6.8
 Elevation         5.4                 NR06 Edge         5.7
 Slope Position    4.6                 July Max Temp     4.1
 NR07 Core         4.5                 Subalpine         4.0
 July Max Temp     3.3                 January Precip    3.3
 Insolation        3.2                 Curvature         2.9
 January Precip    1.6                 Insolation        2.7
 Curvature         1.5                 July Precip       2.1
 Subalpine         0.6                 Pine              1.5
 July Precip       0.4

 Table Series C-16. Nesting/Roosting habitat, foraging habitat, and full models for
 Klamath-Siskiyou Mountains and Interior California modeling regions.
 Western Klamath Mountains (N = 357 training sites)
 Model                                                                                AUC GAIN
 NR01       CANCOV (≥75) + DDI (≥6) + QMDC_DOM (≥50)                                  0.6608 0.1677
 F03        DDI (≥4) + BAH_PROP (0.25 - 0.70) + BAC_GE3 (≥18)                         0.6751 0.1886
                 SLOPE POSITION + NR01 EDGE + NR01 +
                 CURVATURE + JANUARY PRECIP + JULY PRECIP +
 Full
                 NR01 CORE + JANUARY MIN TEMP + ELEVATION                             0.769       0.396
 Model           + INSOLATION + JULY MAX TEMP + F03 + OAK
                 WOODLAND + EVERGREEN HARDWOODS




 C-36
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 425 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Eastern Klamath Mountains Modeling Region (N = 378 training sites)
 Model                                                                                AUC GAIN
 NR01            CANCOV (≥65) + DDI (≥5.5) + QMDC_DOM (≥42)                           0.7052 0.2601
                 CANCOV_CON (≥45) + TPH_GE50 (≥23) +                                  0.7075 0.2613
 F05
                 QMDC_DOM (≥30)
                 NR01 + SLOPE POSITION+ DOUGLAS-FIR+                                  0.830       0.605
                 ELEVATION + NR01 EDGE + INSOLATION + JAN
 Full
                 PRECIP+ F05 + CURVATURE + JULY MAX TEMP+
 Model           JAN MIN TEMP+ NR01 CORE + OAK WOODLAND+
                 PINE + SUBALPINE

 Interior California Coast Ranges (N = 251 training sites)
 Model                                                                                AUC GAIN
                 CANCOV (≥65) + MNDBHBA_CON (≥46) + BAA_GE                            0.7136 0.2975
 NR02
                 ≥75)
 F04             DDI (≥3.5) + QMDC_DOM (≥30) + BAH_3_25 (≥5)                          0.7296 0.3286
                 NR02 + NR02 EDGE + SLOPE POSITION + JULY
                 MAX TEMP + CURVATURE + F04 + NR02 CORE +
 Full
                 JULY PRECIP + JAN PRECIP + INSOLATION + JAN                           0.820        0.540
 Model           MIN TEMP + EVERGRN HDWD + PINE +OAK
                 WOODLAND + ELEVATION

 Table C-17. Individual covariates and their contribution to full model.
Western Klamath                      Eastern Klamath                      Interior CA Coast Ranges
Full Model              %            Full Model               %           Full Model        %
Slope Position          33.0         NR01                     28.3        NR02              29.9
NR01 Edge               32.2         Slope Position           24.6        NR02 Edge         19.8
NR01                    10.9         Douglas-fir              12.1        Slope Position    12.4
Curvature               6.6          Elevation                9.2         July Max Temp     11.1
January Precip          6.1          NR01 Edge                6.8         Curvature         5.6
July Precip             4.4          Insolation               5.4         NR02 + F04        4.9
NR01 Core               1.6          Jan Precip               4.9         NR02 Core         3.3
Jan Min Temp            1.3          NR01 + F05               3.3         July Precip       2.6
Elevation               1.1          Curvature                2.2         Jan. Precip       2.4
Insolation              1.0          July Max Temp            1.2         Insolation        2.0
July Max Temp           0.8          Jan Min Temp             0.8         Jan. Min Temp     1.8
NR01 + F03              0.5          NR01 Core                0.5         Evergrn Hdwd      1.7
Oak Woodland            0.2          Oak Woodland             0.2         Pine              1.3
Evergrn Hrdwd           0.2          Pine                     0.2         Oak Woodland      0.7
                                     Subalpine                0.1         Elevation         0.5




 C-37
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 426 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Table C-18. Codes and descriptions of stand structural variables from GNN and
 compositional variables used in relative habitat suitability models.
   Variable                                            Definition
   CANCOV                                    Canopy cover of all live trees
 CANCOV_CON                                   Canopy cover of all conifers
                           Diameter diversity index (structural diversity within a stand,
         DDI
                               based on tree densities within different DBH classes)
    SDDBH                            Standard deviation of DBH of all live trees
MNDBHBA_CON                    Basal area weighted mean diameter of all live conifers
  TPH_GE_50                  Live trees per hectare greater than or equal to 50 cm DBH
 TPHC_GE_50                   Conifers per hectare greater than or equal to 50 cm DBH
  TPH_GE_75                  Live trees per hectare greater than or equal to 75 cm DBH
 TPHC_GE_75                   Conifers per hectare greater than or equal to 75 cm DBH
 TPHC_GE_100                 Conifers per hectare greater than or equal to 100 cm DBH
                            Quadratic mean diameter of all dominant and co-dominant
  QMDC_DOM
                                                         conifers
   BAA_GE_3                Basal area of all live trees greater than or equal to 2.5 cm DBH
    BAA_3_25                         Basal area of all live trees 2.5 to 25 cm DBH
   BAA_GE_75               Basal area of all live trees greater than or equal to 75 cm DBH
   BAC_GE_3                  Basal area of conifers greater than or equal to 2.5 cm DBH
   BAC_GE_50                 Basal area of conifers greater than or equal to 50 cm DBH
   BAH_PROP                          Proportion of BAA_GE_3 that is hardwood
    BAH_3_25                     Basal area of all live hardwoods 2.5 to 25 cm DBH
                                    Compositional Variables
Evergreen                  Basal area of tanoak, canyon, coast and interior live oaks,
Hardwoods                  giant chinquapin, California bay and Pacific madrone
                           Basal area of silver fir, mountain hemlock, subalpine fir, red
Subalpine
                           fir, Englemann spruce,
                           Basal area of ponderosa pine, Jeffrey pine, lodgepole pine,
Pine
                           and Bishop pine
Northern
                           Basal area of red alder and bigleaf maple
Hardwoods
Oak Woodland               Oregon white oak and blue oak

 Results of Model Evaluation and Testing:

 Strength of selection results

 We plotted the observed use that areas with various RHS values receive (by
 nesting spotted owls in our case) relative to the abundance of such areas in each
 modeling region. Figure C5 shows the SOS curves for all 11 modeling regions.
 Although the degree of calibration varies among modeling regions, the RHS




 C-38
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 427 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 models are generally well-calibrated, with strong selection for areas of RHS > 0.6
 to 0.7, and avoidance of RHS <0.15 to 0.25.

 Figure C-5. Strength of Selection evaluation for all modeling regions.




 Results of Model Cross-Validation

 Overall, each modeling region’s model proved to be fairly robust, and thus gave
 us confidence in the model’s generality. When we evaluated the differences in
 the percentages of spotted owl sites classified among 10 equally-sized RHS bins
 between the full model (using all of the spotted owl locations – thinned by 3 km)
 and the cross-validated (CV) models (i.e., the 25% of observations that were
 withheld from the developmental model, each of 10-times for each modeling
 region) there were generally very small differences (Table C19). The maximum
 percentage point difference (percentage of observations from the full model
 minus percentage of observations CV model) was 11.1 (see Table C19). The
 mean difference of the absolute values among modeling regions ranged from 1.6
 (for the Klamath West) to 4.5 (for the West Cascades North). Absolute values
 were used for calculating means because without doing so, the positive and
 negative values within a modeling region will always have a mean of 0, and thus
 don’t accurately represent overall differences between full and cross-validated
 models. There was an inverse (negative logarithmic) relationship between
 sample size of spotted owl sites and mean difference in absolute value (r2 = 0.537,
 P = 0.01). Nonetheless, the magnitude of differences was generally quite low.
 For example, 39% of the differences were <2.0, 81% of the differences were <5.0,


 C-39
      Case 1:21-cv-00058-CL                    Document 16-1              Filed 05/10/21        Page 428 of 631
           REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                                RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



           and only 7% of the differences were >7.0 (absolute value in each case). These
           findings suggest that none of the modeling region’s full models were over-fit,
           and that all full models have good generality.

           Table C-19. Results from cross-validation tests, showing absolute values of differences
           (% classified by full model - % classified in cross-validated model) among modeling
           regions.

                                                     Absolute value of differences

Po Bin         ECN        ECS       ICC       KLE       KLW       NCO        ORC        RDC        WCC WCN WCS
0-0.099           5.2      4.8       3.9       3.0        0.9       5.2        3.3        1.9        7.9       11.1          1.7
0.1-0.199         4.4      4.6       6.1       1.1        5.0       0.2        3.3        3.1        1.9        4.2          1.7
0.2-0.299         3.3      1.0       3.1       4.6        1.4       1.1        0.2        1.4        4.0        3.4          2.6
0.3-0.399         2.8      4.5       0.9       3.7        2.8       0.5        3.0        3.5        0.9        1.3          2.6
0.4-0.499         2.8      7.9       2.5       2.4        0.0       4.5        0.7        5.2        3.7        1.3          0.8
0.5-0.599         3.1      1.0       3.6       4.4        0.8       0.1        6.2        6.1        4.4        4.5          5.5
0.6-0.699         5.2      3.1       7.0       7.3        0.3       1.4        1.9        3.3        9.9        5.3          8.1
0.7-0.799         3.5      9.7       3.4       0.6        4.0      10.2        3.4        6.8        1.7        5.8          2.9
0.8-0.899         1.5      2.5       2.1       1.0        1.1       0.2        2.0        2.2        4.0        6.8          1.2
 0.9-1.0          0.3      2.4       0.4       0.3        0.1       0.8        0.4        0.5        1.0        1.1          0.1
 Mean             3.2      4.1       3.3       2.8        1.6       2.4        2.4        3.4        3.9        4.5          2.7


           Results of comparisons with independent data sets

           To further evaluate the reliability of the models’ predictions, we obtained
           independent (i.e. not used in model development) samples of spotted owl
           territory locations that represented the period 1993 to 1999 (Test96) and 2003 to
           2009 (Test06) and compared their associated RHS values to corresponding values
           for spotted owl sites used in model development. All test sites were greater than
           0.8 km from a training site. Because the RHS models were developed using
           spotted owl territories from the 1996 time period, comparison with Test96 most
           directly addresses model accuracy. Comparison with independent spotted owl
           locations from 2006, however, enabled us to evaluate accuracy of the models
           when projected to a new time period (model transferability), and to investigate
           systematic shifts in RHS at spotted owl sites. These shifts may occur, for
           example, in areas where densities of barred owls have increased during the 1996
           to 2006 period, and are displacing spotted owls from favorable habitat. If this is
           the case (as has been hypothesized), we might expect to see reduced use of RHS
           area at 2006 spotted owl sites, relative to 1996 values (see Methods: Spotted owl
           location data).



           C-40
   Case 1:21-cv-00058-CL                 Document 16-1             Filed 05/10/21          Page 429 of 631
     REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL    APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                           RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



     We obtained adequate (N ≥ 100) test samples for 2006 in four modeling regions.
     As data for additional modeling regions and Test96 become available, further
     evaluation of model accuracy should be conducted. Table C20 shows the
     proportions of spotted owl sites in each of five RHS “bins” for the training data
     (Train), and Test06. Because they allow comparison of RHS values across a
     gradient of relative habitat suitability, these comparisons are more informative
     than binary “correct classification” analyses.

     Table C-20. Comparison of percentage of 1996 training sites versus test samples of 2006
     spotted owl locations in 5 categories of Relative Habitat Suitability.
                                  Western                 Eastern              Redwood
            Oregon Coast                                                                             Rangewide
                                  Klamath                 Klamath              Coast
          Train Test              Train Test              Train Test           Train Test            Train       Test
        N 247    169               358    136              375    108           392   284            2742        916
RHS bin
0 – 0.2      7.3    7.1               8.7        2.2        6.1        4.6        4.8         3.2        6.1        4.6
0.2 – 0.4   19.0   23.1              18.2       19.8       14.1       20.4       13.8        12.7       16.5       17.8
0.4 – 0.6   35.6   35.5              38.5       46.3       38.4       39.8       42.1        44.7       36.7       41.8
0.6 – 0.8   32.8   30.2              33.5       30.8       38.7       35.2       37.2        37.7       36.7       33.8
0.8 – 1.0    5.3    4.1               1.1       0.74        2.7          0        2.0         1.8        4.0        1.2

     Model evaluation summary:

     All modeling regions’ models were well calibrated and showed a quite similar
     pattern in terms of strength of selection (see Figure C5). Cross-validation results
     by modeling region showed that all models were relatively robust to the 25%
     iterative reduction in sample size (see Table C19). Lastly, comparison of model
     results with independent test data showed the models had good ability to predict
     spotted owl locations (Table C20), and performed well when projected to 2006
     vegetation conditions. Overall, these evaluations suggest that our RHS models
     were robust and have good generality. Subsequently, we used the full dataset
     models.

     Interpretation of model output:

     Elith et al. (2011) state that the MaxEnt logistic output is an attempt to estimate
     the probability that a species is present, given the environment (i.e., the
     environmental conditions). For our purposes, we have taken a more
     conservative interpretation of the MaxEnt logistic output and interpret it to
     represent the relative habitat suitability (RHS) for nesting spotted owls within
     each modeling region. The map below (Figure C6) is the result of running each
     modeling region’s best RHS model on each 30-m pixel within the region. That is,
     MaxEnt estimates a RHS value for each pixel based on the biotic and abiotic
     features within the 200-ha (~800 m radius) area around it (i.e., based only on the
     variables in the best MaxEnt model for that modeling region). It is important to
     understand that a high RHS value is possible for a pixel that has little inherent
     value (e.g., there are no trees in the 30x30 m focal pixel). It may, however, be that


     C-41
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 430 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 the surrounding 200-ha has many of the attributes associated with high RHS.
 Similarly, a focal pixel could have many of the positive characteristics that
 spotted owls generally select for, but it receives a low RHS value owing to the
 surrounding 200-ha having few or none of the attributes associated with high
 RHS values.
 As noted above the RHS map is designed to facilitate and enable a wide variety
 of processes, discussions and analyses, including section 7 consultation,
 implementation and evaluation of the efficacy of spotted owl conservation
 measures such as Recovery Action 10 and management of barred owls. This
 model likely has utility for a wider variety of uses and processes than we
 currently envision, and it can be refined by future advances in the understanding
 of spotted owl habitat associations.
 Maps depicting the RHS model outputs for the range of the spotted owl are
 available at:
 http://www.fws.gov/oregonfwo/Species/Data/NorthernSpottedOwl/Recover
 y/Library/Default.aspx#Files
 Once there, click on “maps” and “AppendixCMaps.pdf” The layers can be
 turned on and off using the “layers” button in the upper left-hand corner. The
 RHS values are the base layer on this map.




 C-42
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 431 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Figure C-6. Map depicting Relative Habitat Suitability from MaxEnt model. Higher
 suitability habitat conditions are indicated by darker green areas; brown colors denote
 lower suitability. Outline of the Mount Ashland Late-successional Reserve is shown for
 comparison.




 C-43
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 432 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Modeling Process Step 2 – Develop a spotted owl
 conservation planning model, based on the habitat suitability
 model developed in Step 1, and use it to design an array of
 habitat conservation network scenarios.

 Because the RHS maps from Step 1 consisted of finely-distributed patterns of
 habitat suitability across the spotted owl’s geographic range, we also wanted to
 provide a rigorous, repeatable method for aggregating habitat value into habitat
 conservation networks. We used the conservation planning model “Zonation”
 (Moilanen and Kujala 2008) to develop a spotted owl conservation planning
 model which can be used to design an array of habitat conservation network
 scenarios. To test this model we mapped a series of alternative spotted owl
 conservation network scenarios based on a series of rule-sets (e.g., varying land
 ownership categories, the inclusion of existing reserves, identifying a specific
 amount of “habitat value” to include). The primary output of a Zonation
 analysis of the landscape is a “hierarchical ranking” of conservation priority of
 all cells or pixels in the landscape. Zonation allows analysts to incorporate
 species-specific factors such as dispersal capabilities and response to habitat
 fragmentation into the ranking of cells, and also allows the inclusion of factors
 such as land ownership and status into various evaluations. It is important to
 recognize that the maps produced by Zonation represent user-defined scenarios
 that were evaluated and compared in subsequent population modeling to test
 this modeling process; they do not represent decisions about the size or
 distribution of habitat conservation areas. While Zonation uses the term
 "reserve" to describe the conservation areas it identifies, this term does not
 dictate the types of management actions that could occur in those areas.
 Zonation produces a hierarchical prioritization of the landscape based on the
 conservation value or “habitat value” of cells. A cell’s habitat value is a function
 of its “base” value (i.e., its RHS value) as well as the value of cells surrounding it.
 Thus, two cells of identical RHS may have different habitat value depending on
 how many other high, medium, and low value cells are nearby. The term habitat
 value therefore incorporates a larger spatial context than does RHS.
 Hierarchical, in this case, means that the most valuable five percent is also within
 the most valuable 10 percent; the top two percent is within the top five percent,
 and so on. Zonation uses minimization of marginal loss as the criterion to decide
 which cell is removed, and iteratively removes the least valuable cells from the
 landscape until no cells remain. The order of cell removal and its proportion of
 the total habitat value are recorded and can later be used to select any top
 fraction of cells or habitat value, the best 10 percent of cells or the top 10 percent
 of habitat value, for example, of the landscape.
 To ensure that spotted owls and their habitat would be well-distributed
 throughout their range (one of the goals for recovery), Zonation analyses were
 conducted separately for each modeling region. This modeling region decision
 also had the impact of ensuring that conservation areas would be better
 distributed across the range of the species.


 C-44
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 433 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Zonation allows analysts to identify specific areas of the landscape that represent
 a particular percentage of the total estimated habitat value to the species. An
 important attribute of the Zonation algorithm is that it attempts to produce
 “efficient” solutions. That is, it prioritizes cells into units that maximize the
 habitat value per unit area within the solution (Figure C7). For example, in one
 Zonation scenario, 70% of the habitat value existed on ~40% of the landscape.

 Figure C-7. Hypothetical relationship between total size of habitat conservation system (x-
 axis) and percentage of habitat value “captured” (y-axis). Theoretically, the only way to
 capture 100% of the habitat value is to have the entire area to be considered reserve (or all
 areas with value >0). For this example, the entire area is ~ 19 million ha. In this example,
 a reserve system that is ~4 million ha “captures” ~50% of the habitat value, one that is ~9
 million ha captures ~75% of the habitat value, etc.




 Because Zonation is spatially explicit, in a GIS environment the user can control
 several aspects of how the program evaluates the distribution of habitat value.
 This enables the program to emulate important aspects of the species’ life
 history, landscape pattern of habitat, and desired attributes of a habitat
 conservation network.
 Zonation’s Distribution Smoothing function is a species-specific aggregation
 method that retains high-value areas (pixels) that are better-connected to others,
 resulting in a more compact solution. The user specifies the area or “smoothing
 kernel” within which Zonation averages or smooths habitat values, based on a
 two-dimensional habitat density calculation, in accordance with attributes of an
 organism’s movement patterns or abilities, such as home range area. We
 compared kernel sizes corresponding to the core use area (800 m radius), median
 home range (2100 m), and median dispersal distance (27.7 km; Forsman et al.
 2002). The main difference in the resulting solutions from these three different
 settings is that the results from the kernel estimated from dispersal distance or
 home range were less fine-grained than the results from the kernel value
 estimated from a core area. Given that we are estimating habitat conservation
 network scenarios at relatively large scales, the coarser-grained (home range-
 derived kernel values) maps provided more discrete areas as estimated
 networks, and thus we used the home range scale kernel size.



 C-45
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 434 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Zonation’s Cell Removal Method function allows users to control the spatial
 pattern or “grain” of priority areas by specifying whether cell removal begins
 around the edges of the analysis area or at cells scattered across the analysis area.
 The idea behind the “Edge Removal” setting is that it is more likely to result in
 connectivity of higher-value areas within the more central areas of the landscape.
 However, because cell removal is limited to the perimeters of large landscapes,
 the Edge Removal option can result in large blocks containing extensive areas of
 unsuitable habitat such as interior valleys and high mountain peaks. The “Edge
 Removal with Add Edge Points” option allows the user to randomly distribute a
 specified number of edge points where cell removal occurs within large
 landscapes. This setting allows more flexibility than edge removal and provides
 a greater chance that interior areas of poor-suitability habitat will be removed
 from the solution, and results in more finely-grained pattern of priority areas.
 The “No Edge Removal” option does not predispose Zonation to start cell
 removal from any particular area or region, but removes the lowest value cells in
 the landscape first, then the next lowest, and so on. This results in very finely-
 grained prioritized areas (and very long computer run times). We conducted
 side-by-side comparisons and found that Add Edge Points and No Edge
 Removal end up with nearly identical solutions (~95% overlap in identifying the
 top 25% habitat value areas in the landscape). To develop a series of alternative
 habitat conservation networks, we selected Add Edge Points, distributing 2,000
 edge points into each modeling region.
 Exclusion Areas are areas that were excluded from the habitat suitability base
 maps prior to running Zonation. Examples are areas such as high elevation
 alpine areas as well as generally low elevation valley areas (e.g., the Willamette
 Valley) that are considered incapable of supporting spotted owls. Including
 these areas in Zonation runs would give a false impression of habitat
 conservation block efficiency. That is, the algorithm would be able to remove
 large amounts of area (high elevation and valley areas) with no impact on the
 loss of spotted owl habitat value. Thus, we believed these areas should be
 masked out from the start. The GIS layer used to represent exclusion areas is the
 same one (mask) developed for the NWFP Monitoring Group (Davis and Dugger
 in press) and used in our MaxEnt modeling.
 Selection of values for conservation value ranking: Zonation enables the user
 to specify the proportion of habitat value to display as maps of habitat
 conservation networks. Selection of the quantity of habitat value has a large
 influence on the size and distribution of habitat conservation networks. Because
 there is a near-infinite number of values that could be selected for evaluation, we
 compared results across a broad gradient of habitat values (20%, 30% 40%, 50%,
 60%, 70%, and 80%), with the objective of identifying a smaller subset of
 reasonably diverse habitat conservation network scenarios for testing with the
 population model (see below). In addition, we compared habitat conservation
 networks from the above habitat values to the habitat values contained in
 existing networks such as spotted owl critical habitat (1992 and 2008) and the
 NWFP reserve network.



 C-46
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 435 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Precedence Masking allows the analyst to identify areas that must be or must
 not be included in the habitat conservation network. For example, existing
 protected areas such as Wilderness Areas and National Parks can be “forced”
 into the priority areas, regardless of their habitat value. Similarly, various land
 ownership categories can be “forced” out of priority areas. To accomplish this,
 the user identifies zones (land ownership, existing reserves, etc.) and ranks them
 by conservation priority (Zone 1, Zone 2, and so on) into a ‘precedence mask’. In
 processing, Zonation removes the lowest value cells in Zone 1 first, , and
 continues by removing the next lowest value cell until all cells are removed in
 Zone 1 before moving on to Zone 2 and any potentially subsequent zones.
 Because the cells in Zone 2 are assigned a higher ranking, in terms of removal
 order, than those in Zone 1, they are disproportionately included in the solution.
 This process is repeated until all zones defined by the precedence mask have
 been fully evaluated. Zonation does not re-calculate or otherwise change the
 habitat value of a cell according to which zone it is in. Instead, identifying zones
 identifies discrete areas of the landscape that are to be given higher or lower
 priority of consideration for reasons other than the cells’ habitat value.
 The basis for precedence masking in Zonation is to allow factors such as land
 status to be incorporated into the landscape prioritization. For example, forcing
 existing National Parks and Wilderness Areas into habitat conservation networks
 would recognize that these areas exist as protected areas, and thus should be
 included in a habitat conservation networks regardless of their value to spotted
 owls. However, because we used Zonation to help identify areas estimated to
 provide the most conservation value for the spotted owl, we proceeded by first
 conducting an evaluation based purely on habitat value (unforced), and then
 evaluated how much overlap the resulting habitat conservation networks had
 with existing protected areas and other land designations or ownerships.
 Forcing existing reserves into priority areas will likely predispose Zonation to
 not find optimal solutions (i.e., because some non-optimal areas are forced into
 the solution). For example, in areas such as the northern Cascades where high-
 value spotted owl habitat is relatively sparsely distributed, forcing
 Congressionally Reserved land allocations into priority areas resulted in an
 extremely inefficient network design (Figure C8).




 C-47
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 436 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Figure C-8. Comparison of Zonation 40% (orange) and 50% (yellow) solutions on all
 land ownerships (left) and with Congressional Reserves prioritized (right). Outlines of
 habitat conservation network solutions in the right frame correspond largely to National
 Park and National Forest boundaries.




 Selection of Zonation scenarios – summary:


 After evaluating Zonation results employing a range of values for distributional
 smoothing, cell removal methods, ranking values, and land status and
 ownership prioritization, we selected habitat conservation network scenarios
 comprised of 30 percent, 50 percent, and 70 percent of habitat value as reference
 points. These scenarios sample along a gradient from somewhat smaller than the
 current habitat conservation network (NWFP) to a habitat conservation network
 approximately twice as large as the LSR network (Table C21). We recognize that
 the results of population modeling may indicate other Zonation scenarios that
 should or could be developed and tested (feedback loop in Figure C1). Also, it is
 important to recognize these scenarios are not recommendations for the specific
 size or location of habitat conservation blocks – they are only scenarios for the
 purpose of comparing to other scenarios to evaluate how they influence spotted
 owl population performance in the population simulation model.




 C-48
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 437 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Settings and Values Used in Zonation
 Distribution Smoothing: Home range area (2100 m radius)
 Cell Removal Method: Add Edge points (2000 points/modeling region)
 Exclusion Areas: Used NWFP non-capable habitat mask from NWFP Monitoring
 Ranking Values: Used 30%, 50%, and 70% of habitat value
 Precedence Masking: Land ownership scenarios evaluated include:
          1) No limit on inclusion – No hierarchical masking - all land
             ownerships were allowed to be included and existing reserves were
             not forced into the priority areas. This scenario was chosen to
             represent the potential of the entire area to provide for spotted owls.
          2) Public lands only – precedence masking was done such that non-
             public lands were removed first, and public lands were removed last.
             This had the effect of emphasizing reserves on public lands, but if the
             total amount of habitat value specified (e.g., 50% or 70%) could not be
             acquired from cells in public lands, other lands could be included in
             the solution.
 Maps depicting all of the initial Zonation scenarios are available at:
 http://www.fws.gov/oregonfwo/Species/Data/NorthernSpottedOwl/Recover
 y/Library/Default.aspx#Files
 Once there, click on “maps” and “AppendixCMaps.pdf” The layers can be
 turned on and off using the “layers” button in the upper left-hand corner.
 Zonation outputs can be used to compare the contributions of different land
 classes (ownership, reserve status, etc.) based on the area and proportion of
 habitat value of each land class. Figure C9 depicts the relationship between area
 (proportion of the spotted owl’s range) that could, hypothetically, be included in
 a habitat conservation network and the amount of spotted owl habitat value that
 various habitat conservation networks would contain among four categories:
 1) all lands, which represents no limits on ownerships in the habitat conservation
 network; 2) Federal lands only, with no priority for currently existing reserves; 3)
 Federal reserves only, this scenario includes only NWFP reserves (Congressional
 Reserves and LSRs); and 4) private lands only; no reserves on Federal lands.
 These depictions are for demonstrative purposes only, not recommendations.
 They are essentially asking what would be the conservation value to spotted
 owls if habitat conservation areas were restricted to various land ownership
 categories. For example, private lands constitute about 45 percent of the spotted
 owl’s range and provide roughly 35 percent of the rangewide habitat value
 (RHS), whereas the NWFP reserve network provides 40 percent of rangewide
 habitat value on 30 percent of the area (Figure C9).




 C-49
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 438 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Figure C-9. Relationship between proportion of various land ownerships/categories (no
 restriction, Federal lands only, Federal reserves only, or private lands only) included in a
 habitat conservation network and proportion of spotted owl habitat value included in the
 habitat conservation network.




 While Zonation outputs do not evaluate or predict potential spotted owl
 population sizes associated with different habitat conservation network
 scenarios, they nonetheless permit comparison of the sizes of existing reserve or
 conservation networks to possible habitat conservation areas, and enable
 additional comparisons to be made in a GIS environment. For example, Table
 C21 shows a comparison of network size, percent of spotted owl training
 locations from the habitat modeling that falls within various habitat conservation
 network scenarios, and percent of the top two Zonation habitat value ranks
 among 10 habitat conservation network scenarios. Table C22 shows the
 relationship the proportion of RHS bins within each of 20 Zonation and 4 non-
 Zonation habitat conservation network scenarios. The results show the efficiency
 with which Zonation selects high RHS areas.




 C-50
 Case 1:21-cv-00058-CL                 Document 16-1            Filed 05/10/21          Page 439 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                        RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



  Table C-21. Comparison of area, percent of 1996 spotted owl sites used in model
  development, and percent of top 10% and 20% Zonation ranked habitat value for 10
  spotted owl reserve scenarios.
                           Network                        Percent of       Percent of
                                          Percent of
                         scenario size                     top 10%          top 25%
  Network scenario                      1996 spotted
                           (million                       Zonation-        Zonation-
                                           owl sites
                           hectares)                        ranked           ranked
NWFP                                6.63                 46                56.7               55.2
MOCA                                4.77                 33                46.3               43.8
1992 Critical Habitat                5.75                44                57.3               55.4
2008 Critical Habitat                5.17                37                49.6               47.7
Z30 All lands                        5.61                50                100                100
Z50 All lands                        7.80                71                100                100
Z70 All lands                       10.55                87                100                100
Z30 Public lands                     5.57                51                94.9               91.3
Z50 Public lands                     7.82                73                95.0               93.0
Z70 Public lands                    11.24                88                98.9               98.0




   C-51
Case 1:21-cv-00058-CL                Document 16-1                 Filed 05/10/21        Page 440 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL      APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                         RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Table C-22. Proportion of relative habitat suitability (RHS) bins represented among
 various habitat conservation network scenarios. Many more Zonation (Zall and Zpub)
  scenarios are presented in this table than in the remainder of the document. Zall = all
 lands available; public = Zpub lands prioritized in Zonation.

                                                      Relative Habitat Suitability Bin

  Habitat Conservation            0-      10 -    20 -      30 -     40 -    50 -     60 -    70 -     80 -    90 -
   Network Scenario               10       20      30        40       50      60       70      80       90     100
           NWFP                  0.22     0.26    0.31      0.36     0.41    0.46    0.51     0.57    0.63     0.58
          MOCA                   0.16     0.18    0.22      0.25     0.30    0.34    0.40     0.46    0.49     0.31
  1992 Critical Habitat          0.17     0.22    0.28      0.33     0.38    0.44    0.50     0.57    0.66     0.57
  2008 Critical Habitat          0.16     0.20    0.24      0.28     0.32    0.37    0.43     0.51    0.60     0.51
           Z10all                0.00     0.00    0.02      0.03     0.07    0.16    0.33     0.54    0.70     0.89
          Z10pub                 0.00     0.01    0.02      0.04     0.08    0.16    0.30     0.51    0.68     0.83
           Z20all                0.00     0.02    0.05      0.10     0.19    0.35    0.57     0.77    0.89     0.99
          Z20pub                 0.00     0.03    0.06      0.11     0.20    0.34    0.54     0.73    0.85     0.90
           Z30all                0.01     0.05    0.11      0.20     0.33    0.53    0.74     0.89    0.95     1.00
          Z30pub                 0.01     0.06    0.13      0.21     0.34    0.51    0.70     0.83    0.90     0.91
           Z40all                0.01     0.09    0.19      0.32     0.49    0.69    0.85     0.94    0.98     1.00
          Z40pub                 0.02     0.11    0.22      0.34     0.48    0.66    0.80     0.88    0.92     0.91
           Z50all                0.02     0.15    0.30      0.46     0.63    0.81    0.92     0.98    0.99     1.00
          Z50pub                 0.04     0.21    0.35      0.47     0.61    0.75    0.85     0.90    0.92     0.91
           Z60all                0.04     0.24    0.43      0.61     0.77    0.90    0.96     0.99    1.00     1.00
          Z60pub                 0.12     0.37    0.48      0.58     0.70    0.82    0.89     0.92    0.93     0.92
           Z70all                0.08     0.38    0.59      0.75     0.87    0.95    0.99     1.00    1.00     1.00
          Z70pub                 0.25     0.47    0.59      0.70     0.81    0.90    0.94     0.97    0.98     1.00
           Z80all                0.15     0.57    0.75      0.87     0.95    0.99    1.00     1.00    1.00     1.00
          Z80pub                 0.32     0.61    0.73      0.83     0.91    0.96    0.98     0.99    1.00     1.00
           Z90all                0.31     0.80    0.91      0.97     0.99    1.00    1.00     1.00    1.00     1.00
          Z90pub                 0.47     0.79    0.88      0.95     0.98    1.00    1.00     1.00    1.00     1.00
          Z100all                1.00     1.00    1.00      1.00     1.00    1.00    1.00     1.00    1.00     1.00
         Z100pub                 1.00     1.00    1.00      1.00     1.00    1.00    1.00     1.00    1.00     1.00




 C-52
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 441 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Figure C-10. Example Zonation output map of the Mount Ashland, OR, area, depicting
 30 percent of habitat value in red on all lands (A) and on Federal lands only (B).




                            A                                                    B


 Modeling Process Step 3 - Develop a spatially explicit spotted
 owl population model that reliably predicts relative
 responses of spotted owls to environmental conditions, and
 use it to test the effectiveness of habitat conservation network
 scenarios designed in step 2 in recovering the spotted owl.
 The simulations from this spotted owl population model are
 not meant to be precise estimates of what will occur in the
 future, but provide information on comparative trends
 predicted to occur under differing habitat conservation
 scenarios.
 To meet this objective, the modeling team elected to use a spatially explicit,
 individual-based modeling approach. While other approaches such as
 population level population viability analysis (PVA) and metapopulation models
 have been used for evaluating spotted owl populations, we required an approach
 that enabled comparison of a wide range of spatially explicit conditions such as
 variation in habitat conservation networks. Dunning et al. (1995) wrote the
 following regarding spatially explicit population models:
         “Spatial models, structured and parameterized according to a species’ life history,
         allow one to explore the efficiency of various reserve designs. The models can be


 C-53
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 442 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



         used to estimate the potential effects on a species’ persistence by systematically
         varying factors such as the percentage of the landscape that is suitable habitat, and
         the size, shape, and spacing of habitat patches. The addition of marginal (i.e., sink)
         habitat to a reserve can be assessed for negative effects on a managed population
         (Pulliam and Danielson 1991). These exercises can be done on artificial landscape
         maps to explore general reserve design principles (Lamberson et al. 1992, 1994) or
         on GIS-based maps that incorporate land-use and ownership constraints (Murphy
         and Noon 1992, Noon and McKelvey 1992).”

 Individual-based models (IBMs) allow for the representation of ecological
 systems in a manner consistent with the way ecologists view such systems as
 operating. That is, emergent properties such as population increases or declines
 are the result of a series of effects and interactions operating at the scale of
 individuals. Individuals select habitat based on what is available to them,
 disperse as a function of their individual circumstance (age), compete for
 resources, etc.
 Grimm and Railsback (2005) noted that IBMs need to be simple enough to be
 practical, but have enough resolution to capture essential structures and
 processes. The spotted owl is perhaps the most studied raptor in the world, and
 thus there exists a tremendous quantity and quality of data (e.g., vital rates are
 evaluated in a meta-analysis for several long-term demographic study areas
 every 5 years; e.g., Anthony et al. 2006, Forsman et al. (2011)); habitat selection
 (see review by Blakesley 2004) has been thoroughly evaluated; large numbers of
 individuals have been followed during dispersal (Forsman et al. 2002); among
 many other aspects of the species’ ecology. The spotted owl is therefore ideally
 suited for spatially explicit IBM. Bart (1995), however, noted that the question
 “Does the model improve our ability to make decisions?” needs to be explicitly
 considered. The modeling team believes that the spatially explicit IBM HexSim,
 which is parameterized largely with empirically-derived values from spotted
 owl studies, improves our ability to make land management decisions, and
 therefore we have decided to use this approach.

 The HexSim Model:

 HexSim (Schumaker 2011) was designed to simulate a population’s response to
 changing on-the-ground conditions by considering how those conditions
 influence an organism’s survival, reproduction, and ability to move around a
 landscape. The modeling team developed a HexSim spotted owl scenario based
 on the most up-to-date demographic data available on spotted owls (Forsman et
 al. 2011), published information on spotted owl dispersal, and home range size as
 well as on parameters for which less empirical information was available (see
 below). Initially, the HexSim spotted owl model allows users to evaluate the
 efficacy of existing conservation strategies, under currently-estimated barred owl
 impacts and with currently-estimated habitat conditions, to meet recovery goals.
 Subsequently, the model serves as a consistent framework into which variation
 in spatial data layers (e.g., reserve or conservation block boundaries, different
 assumptions about habitat conditions (RHS) inside and outside of reserves or


 C-54
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 443 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 blocks, different assumptions about RHS change on public versus private lands,
 and different assumptions about the impact of barred owls among modeling
 regions) can be introduced. Comparison of estimates of simulated spotted owl
 population performance estimates across the range of scenarios incorporating
 variation in habitat conservation network sizes, habitat trends, and barred owl
 influence, can inform evaluations of habitat conservation networks and other
 conservation measures designed to lead to spotted owl recovery.
 In very general terms, we tried to design the model to answer the following
 questions: (1) Given current circumstances (reserves, habitat, barred owls,
 spotted owl demographic rates, etc.), is recovery of the spotted owl likely in the
 foreseeable future?; (2) Given current estimates of habitat, barred owls, and
 spotted owl demographics, is recovery of the spotted owl likely in the
 foreseeable future under different habitat conservation network scenarios?; and
 (3) To what degree would management of habitat and barred owls contribute to
 or detract from reaching spotted owl recovery goals under a range of habitat
 conservation networks and management scenarios? Evaluation and ranking of
 the population simulation results from the model obtained across a range of
 habitat conditions, barred owl effects, and conservation network scenarios, and
 comparison with established recovery criteria, should provide important insight
 into these questions. The HexSim model is available at: www.epa.gov/hexsim.

 HexSim Overview:

 HexSim is a spatially explicit, individual-based computer model designed for
 simulating terrestrial wildlife population dynamics and interactions. HexSim is
 a generic life history simulator; it is not specifically a spotted owl model. HexSim
 was designed to quantify the cumulative impacts to wildlife populations of
 multiple interacting stressors.
 HexSim simulations are built around a user-defined life cycle. This life cycle is
 the principal mechanism driving all other model processing and data needs.
 Users develop the life cycle when initially setting up a simulation. The life cycle
 consists of a sequence of life history events that are selected from a list. This
 event list includes survival, reproduction, movement, resource acquisition,
 species interactions, and many other actions. Users can impose yearly, seasonal,
 daily, or other time cycles on the simulated population. Each event can work
 with all, or just a segment of a population, and events can be linked to static or
 dynamic spatial data layers. Each life cycle event has its own data requirements.
 Simple scenarios may use few events with minimal parameterization and little
 spatial data. When more complexity is warranted, HexSim allows a great deal of
 data and behavior to be added to its simulations.
 HexSim scenarios include descriptions of one or more populations, spatial data
 needs, life cycle definitions, event data, and basic simulation criteria such as the
 number of replicates and time steps. Each population is composed of individuals,
 and individuals have traits that can change probabilistically, or based on age,
 resource availability, disturbance, competition, etc. HexSim also includes
 optional genetics and heritable traits (though these were not used for the spotted

 C-55
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 444 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 owl model). The use of traits allows members of the simulated population to
 have unique properties that change in time and space. Traits also allow
 populations to be segregated into classes, such as males and females, fitness
 categories, disease categories, etc. Combinations of trait values can be used to
 stratify events such as survival, reproduction, movement, etc.
 Traits are a fundamental part of HexSim scenarios. Traits can be used to control
 most life cycle events because events can be stratified by trait combinations. For
 example, a movement event might be set up to operate only on a fledgling stage
 class. Or a survival event might assign mortalities based on the values of a trait
 that reflects resource acquisition. In addition, one trait’s values can also be
 influenced by multiple other traits, which makes it possible to set up stressor
 interactions and complex feedback loops. Traits can also be used to capture
 interactions such as parasitism, competition, mutualism, breeding, etc.

 Overview of the Spotted Owl Scenario

 Because females are the most influential sex in terms of population dynamics, the
 HexSim spotted owl scenario is a females-only model. The life cycle is simple
 except that the acquisition of resources by individual spotted owls is spatially
 stratified, and thus somewhat complex. The scenario depends on two static
 spatial data layers; one representing the distribution and relative suitability of
 habitat, and an “exclusion layer” to prevent spotted owls from moving out into
 the Pacific Ocean, or into areas outside of their geographic range .
 An additional layer comprised of the boundaries of both the modeling regions
 and demographic study areas (DSAs were used to generate HexSim reports (i.e.,
 we extracted information about spotted owls in DSAs as well as within modeling
 regions and for all modeling regions overall), had no effect on the simulated
 population. All spatial data layers are converted to grids consisting of 86.6- ha
 hexagons. To the extent possible, simulation parameter values were estimated
 based on published empirical data.
 The HexSim simulations began with 10,000 spotted owls being virtually
 introduced into the study landscape. The initial population's ages were randomly
 distributed, and they were placed preferentially into areas of high RHS. Once
 initialization was complete, individual spotted owls were subjected to the event
 cycle shown in Figure C11. The year begins with each individual becoming a
 year older. Next, floaters (spotted owls without a territory) prospect for a
 territory. This is followed by reproduction and fledgling dispersal. Dispersing
 fledglings do not prospect for a territory.
 We assumed that the RHS map developed in MaxEnt was a proxy for the
 amount of resources available to spotted owls within each hexagon. Because
 nesting spotted owls showed relatively strong selection for some RHS categories
 and against others (see Figure C5), we reasoned that this selection was based on
 a combination of factors (including, but not limited to, those we included as
 covariates in our models) that influence spotted owl natural selection. That is,
 spotted owls select some areas and avoid other areas in order to maximize their


 C-56
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 445 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 survival and reproductive success. Spatially-explicit data on competitors, prey,
 predators and other factors influencing spotted owls were unavailable, and thus
 we were unable to incorporate more direct measures of resource quantity and
 quality.
 In the HexSim Spotted Owl Scenario, a primary influence of RHS on simulated
 spotted owl populations occurs in territory acquisition (occupancy). To the extent
 that some areas aren’t selected by spotted owls (or disproportionately selected
 against), habitat suitability acts to limit survival and reproduction (i.e., spotted
 owls don’t survive or reproduce in areas that they don’t occupy). Subsequent to
 territory establishment, resource acquisition (RHS values) determines the
 resource class a spotted owl is placed in, which influences survival rates.
 Reproduction was not influenced by resource acquisition, and thus was not
 influenced by habitat quality. Individual studies (e.g., Franklin et al. 2000) and
 meta-analyses have reported influences of habitat on survival and in some cases
 fecundity (see Forsman et al. 2011).
 We recognized the importance of dispersal and habitats used by dispersing
 spotted owls in developing habitat conservation planning models. However,
 relatively little is known about the characteristics of areas used by dispersing
 spotted owls. In the spotted owl modeling effort, the modeling team therefore
 elected not to define or attempt to model dispersal habitat, but instead to rely on
 reasonable assumptions about the influence of relative habitat suitability (for
 nesting) on successful dispersal. Success (survival) of spotted owls dispersing
 through variable landscapes may be influenced by factors similar to those
 affecting territorial spotted owls (e.g. availability of prey, cover from predation,
 thermal stress) albeit at a different scale. Because the RHS values generated by
 MaxEnt retain the full gradient of habitat suitability (i.e. not ‘thresholded’ or
 categorized), it is reasonable to assume that relative habitat suitability is
 correlated with relative success of dispersal occurring in those areas (pixels). In
 HexSim, dispersing spotted owls are allowed to disperse through the full range
 of RHS values, with some degree of repulsion to the lowest RHS values.




 C-57
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 446 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Figure C-11. HexSim event cycle for spotted owls.




 After floater spotted owls finish prospecting for territories, the modeling region
 they are in is recorded. Then the determination of whether each territorial
 spotted owl is in the presence of a barred owl is made probabilistically, with the
 probability of being in the presence of a barred owl dependent on the modeling
 region (Table C25). The region-specific probabilities for spotted owl exposure to
 barred owls were based on the proportion of spotted owl territories where
 barred owls were detected each year on the 11 DSAs (see Appendix B; Forsman
 et al. 2011). This decision is only made once per “bird-territory” (i.e., once the
 decision is made for an individual spotted owl at a territory, the barred owl
 presence/absence is fixed for that territory until another spotted owl takes over
 the territory). All non-territorial spotted owls are placed in an ‘undetermined
 status’ category until they obtain a territory. A newly territorial spotted owl that
 has this undetermined status is assigned a "barred owl present" or "barred owl
 absent" status, based on the barred owl encounter probability for that modeling
 region.
 Next, spotted owls that have the “barred owl present” status are placed in either
 a "nesting normal" or "nesting halted" class. At present, every spotted owl is placed
 into the nesting normal class. If spotted owls were assigned to the nesting halted
 class, they would not reproduce. Unlike the barred owl presence/absence trait
 described above, the nesting normal vs. nesting halted decision could be revisited
 every year, for every territorial spotted owl. Spotted owl floaters do not
 reproduce, so although they are always assigned to the nesting normal category,
 this has no impact on the simulation results. We mention these features (even
 when they aren’t used) that were built into the HexSim Spotted Owl Scenario


 C-58
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 447 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 model to show how the model can adapt to and incorporate new information
 when it becomes available.
 In the HexSim simulation, barred owls affect spotted owls through survival only.
 However, the simulation has been developed to facilitate a barred owl impact on
 spotted owl reproduction. This feature has not yet been used. It would also be
 possible to have barred owls impact habitat selection by spotted owls, or site
 fidelity. Neither of these processes has been implemented. Reproductive rates
 were obtained from Table 3 of Forsman et al. (2011). Those estimates were for
 time periods as long as 1985 to 2008 and as short as 1992 to 2008. It is generally
 agreed that barred owl populations have increased in most areas of the spotted
 owl’s range over that time. Thus, to the degree that barred owls have an
 influence on fecundity, that influence is incorporated into these estimates.
 Spotted owl reproduction is stratified by both stage class and nesting status (see
 above). Spotted owls that are in the nesting halted class have 100% probability of
 producing a clutch of size 0. Otherwise, the reproductive rates vary by stage
 class.
 Spotted owl survival is stratified by barred owl presence, stage class, and
 resource class. Spotted owls in the barred owl present class have lower survival
 rates. Those in the barred owl absent, or undetermined classes, have higher
 survival rates.
 At present, barred owls are not explicitly simulated, but are instead captured
 probabilistically. Accounting for barred owl impacts on spotted owl habitat
 selection or site fidelity would require that barred owls be actually located on the
 simulated landscape, and possibly even fully simulated within HexSim. The
 modeling team felt that sufficient data did not exist range-wide to permit either
 option to be incorporated into the current simulations. When such data become
 available, they can be integrated into the framework we have developed.
 Next, each spotted owl establishes a home range. The simulated spotted owls
 have small defended territories, but large overlapping home ranges. Home range
 size varies with modeling region. The spotted owls extract resources from their
 home ranges, and thus they experience competition for resources from
 conspecifics. Finally, resource acquisition and survival are simulated. Survival
 varies based on stage class, resource acquisition class, and exposure to barred
 owls.
 Home range sizes were set to the mean of the available regional-specific
 estimates (see summary in Schilling 2009). Spotted owl survival rates were based
 on study area-specific estimates from Forsman et al. (2011), with adjustment for
 the impact of barred owls across all study areas as calculated from the survival
 meta-analysis model containing an additive barred owl effect, also from Forsman
 et al. (2011).




 C-59
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 448 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 The Population Parameters

 Three distinct component groups were involved in the specification of the
 HexSim spotted owl population. These involved a set of basic properties, the
 definition of several different population traits, and finally the establishment of
 rules for the spotted owl's use of space and resource needs. The basic properties
 were used to establish an initial population size of 10,000 spotted owls, and to
 define an exclusion layer. Individuals were initially placed into the best hexagons
 in the simulation landscape, but only one spotted owl was allowed per hexagon.
 Seven traits were created as part of the spotted owl population definition. These
 traits track stage class, location (modeling region and possibly DSA), resource
 class, territory status (territorial vs. floater), exposure to barred owls, and barred
 owl impacts on spotted owl nesting. Table C23 shows each possible trait value.
 The simulated spotted owls produced each year begin life at age zero, and stage
 class zero. Each year they transition into the next stage class. At age 3 they reach
 stage class three, which is the terminal stage class. The spotted owls always
 belong to one of three resource classes, depending on the amount of resources
 they are able to acquire from their home range. Resources are a function of the
 mean RHS of hexagons, derived from the MaxEnt models (see above). Spotted
 owls that acquire 2/3 or more of their resource target are placed in the high
 resource class. Those that attain less than 1/3 of their resource target are placed
 into the low resource class. All other spotted owls are placed into the medium
 resource class. Resource targets vary by modeling region, and are described
 below.
 The territory status trait is used to record whether individual spotted owls own a
 territory, or are floaters. The barred owl presence trait categorizes individual
 spotted owls as being exposed, or unexposed, to a barred owl. This decision is
 made once for each territorial spotted owl. The barred owl nesting effect trait is
 used to assign a probability that exposure to a barred owl will cause a spotted
 owl to avoid nesting. This evaluation is repeated every year for every spotted
 owl.




 C-60
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 449 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Table C-23. Spotted owl scenario traits and value categories.




           Trait        Values             Trait          Values             Trait         Values

                                                      North Coast
                      Stage 0                                                         Cle Elum
                                                      Olympics

                      Stage 1                         Oregon Coast                    Coast Ranges
        Stage Class
                                                      East Cascades
                      Stage 2                                                         HJ Andrews
                                                      South

                                                      East Cascades
                      Stage 3                                                         Klamath
                                                      North

                                                      West Cascades
                      Low                                                             Olympic
                                                      North
                                        Modeling
        Resource                                      West Cascades
                      Medium            Region                                        Rainier
        Class                                         Central

                                                      West Cascades          DSA      South
                      High
                                                      South                           Cascades

                      Floater                         Klamath East                    Tyee
        Territory
        Status
                      Territorial                     Klamath West                    Warm Springs

                                                      Inner-
                      Pending                         California                      Wenatchee
        Barred                                        Coast Range
        Owl
        Presence      Absent                          Redwood Coast                   Hoopa

                      Present                                                         Marin

        Barred        Normal                                                          NW California
        Owl
        Nesting
                      Halted                                                          Simpson
        Effect



 The modeling region and demographic study area traits are used to track
 individual spotted owl locations. The 11 modeling regions are space-filling and
 non-overlapping. Each individual spotted owl occupies one modeling region at
 any one time. If a spotted owl territory spanned multiple modeling regions, it
 was assigned to the region in which the majority of its territory hexagons fell.
 The demographic study areas (DSAs) take up just a fraction of the landscape. So
 at any moment most spotted owls will not be in a DSA. Resource targets
 (explained below) and home range size vary by modeling region.
 The population parameters also control individual’s use of space. The simulated
 spotted owls had territory sizes of no more than three 86.6-hectare hexagons.
 This territory size represents a reasonable approximation of a spotted owl core

 C-61
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 450 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 area (see discussion of spatial scale above). Hexagons had to have at least a score
 of 35 (out of 90 possible) to be usable in forming a territory. We decided on a
 minimum score of 35 after evaluating the scores of hexagons overlaid on 3,790
 spotted owl nest sites. We evaluated the score for the focal hexagon (the one in
 which the nest resided), the second, and third closest hexagons, as well as the
 mean scores of the first, second, and third hexagons. More than 75% of the nest
 sites were in hexagons with scores >35. Similarly, 73% of the spotted owl sites
 had a mean score >35 for the focal, second, and third closest hexagons. Although
 other scores might be reasonable, we reasoned that increasing the score would
 unreasonably inhibit settlement on suitable areas, whereas decreasing the score
 would result in unrealistic densities in areas with relatively low RHS. Territory
 size had little significance for the simulated population dynamics, as the spotted
 owls derive resources from their home ranges. The territories served as a core
 area around which home ranges could be constructed. Territories, in the HexSim
 simulations, were exclusively used areas, whereas the remainder of the home
 range area could overlap with that of neighboring spotted owls.
 Each simulated spotted owl has a resource target, which controlled how much
 resource it must have access to in order to be placed into the highest resource
 class. The resource targets vary by modeling region. Spotted owls that acquire
 2/3 or more of their resource target are placed into the high resource acquisition
 class. Those that attain less than 1/3 of their resource acquisition target are
 placed into the low resource acquisition class. All other spotted owls end up in
 the medium resource acquisition class. The resource targets are listed in Table
 C24.




 C-62
Case 1:21-cv-00058-CL                Document 16-1              Filed 05/10/21           Page 451 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL     APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                        RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Table C-24. Estimated resource targets based on RHS values at 3,790 spotted owl
 locations.


                                                      Home Range Size         Resource
                        Modeling Region
                                                       ha (# hexagons)         Target

                      North Coast Olympics              11,052 (128)            1250

                      East Cascades North                7,258 (84)             1000

                      West Cascades North                7,258 (84)             1250

                      West Cascades Central              7,258 (84)             1250

                      Oregon Coast                       4,123 (48)              375

                      West Cascades South                3,949 (46)              375

                      Inner CA Coast Range               3,165 (37)              375

                      East Cascades South                3,033 (35)              750

                      Klamath East                       3,033 (35)              375

                      Klamath West                       3,033 (35)              375

                      Redwood Coast                      1,173 (14)              250


 The Event Sequence

 There are 23 events in the HexSim spotted owl scenario. Not all of these events
 modify the population, and some have similar or related functions. These events
 are described in turn below. Each event is listed by type (e.g., movement) and
 specific name (in square brackets).
 Accumulate [Increment Age]
        This event makes each individual one year older. As a result, stage 0
        individuals will move into stage 1, stage 1 individuals will move into stage 2,
        and stage 2 individuals will move into stage 3.
 Movement [Floater Prospecting]
        HexSim’s movement event controls dispersal and prospecting behavior. But
        any one event may do either or both. This event only performs prospecting,
        but it does so for all spotted owls that are floaters (i.e., those who do not own
        a territory). Individual floaters are allowed to search an area of up to 500 86.6
        - hectare hexagons in search of a vacant area from which a territory could be
        constructed. The search strategy is imperfectly informed by resource
        availability. That is, spotted owls tended to construct home ranges from high
        RHS hexagons, but they did not select the best sites with certainty.




 C-63
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 452 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Reproduction [Stage Class]
        HexSim’s reproduction module is parameterized by assigning probabilities to
        each possible clutch size. Reproduction is also stratified by traits. In this case,
        the maximum clutch size was set to 2, and reproduction rates were varied by
        stage class, and based on the Barred Owl Nesting Effect trait values. The
        reproductive rates used in the event are shown in Figure C12. The
        unperturbed (by barred owls) reproductive rates were obtained from Table 3
        of Forsman et al. (2011).

 Figure C-12. Estimated spotted owl reproductive rates by stage class.




        The column headings in Figure C12 correspond to clutch sizes. The rows
        contain all of the permutations of the two trait values. The right-most column
        shows the expected values, which, in a females-only model, equal
        fecundities. Individuals whose nesting has been halted by a barred owl are
        assigned a 100% probability of having a clutch size of zero. The same is true
        for stage class 0 individuals. Otherwise, the probabilities of having clutches
        of size 1 and 2 were set as equal as possible, to whatever value was necessary
        to produce the fecundity values reported in Forsman et al. (2011). Finally, the
        probability of having a clutch of size zero was set so that each row summed
        to exactly 1.0.
 Floater Creation [Stage 0 Birds]
        In HexSim, recruits become a co-owner of their mother's territory. They will
        disperse from their natal territory when forced to by a floater creation event
        at the end of Year 1. This floater creation event removes all stage 0 birds from
        their natal groups. These animals disperse in the next event.




 C-64
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 453 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Movement [Stage 0 Dispersal]
        HexSim’s movement event controls dispersal and prospecting behavior. Any
        one movement event may do either or both. This event strictly performs
        dispersal for stage class 0 spotted owls. The dispersing birds move with
        moderate auto-correlation until they encounter enough resource that a
        territory may be constructed (see above). Territory construction does not
        actually take place at this time. The dispersers are limited to moving 250 km
        total distance. The birds have a slight repulsion to lower RHS areas of the
        landscape, but are not prevented from moving into zero-valued hexagons.
        Figure C13 shows an example of the distribution of simulated dispersal
        displacement distances produced by this movement event. These data were
        gathered from five replicate simulations, for years 100-250. The total number
        of dispersal events in this period was approximately 852,000. The shape of
        this frequency distribution will change if either the rules for stopping (3
        territory-quality hexagons encountered in succession) or the degree of
        autocorrelation (50%) are modified.

 Figure C-13. Distribution of 852,000 simulated Year 1 dispersal distances.




 C-65
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 454 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Accumulate [Get Individual Locations]
        This event records which modeling region each spotted owl is in. If an
        individual falls within a demographic study area then this event will
        captures that information, as well.
 Accumulate [Identify Territory Holders]
        This event updates a trait that segregates into two classes: floaters and
        territory-holders.
 Transition [Set Barred Owl Presence]
        This transition event assigns values to the Barred Owl Presence trait. Each
        modeling region was assigned a separate barred owl encounter probability,
        based on field data illustrating the proportion of spotted owl territories on
        DSAs where a barred owl was documented each year (Appendix B; Forsman
        et al. 2011). Using these probabilities, this event places each territorial spotted
        owl into one of two classes. The classes indicate whether the spotted owl is
        exposed to a barred owl or not. Once this determination is made for a
        specific spotted owl, it is not changed until that spotted owl dies or otherwise
        leaves the territory. The probabilities that were used are shown in Table C25.

 Table C-25. Barred owl encounter probabilities estimated from Forsman et al. (2011).


                                                                 Encounter
                                        Region
                                                                 Probability
                            North Coast Olympics                      0.505

                            East Cascades North                       0.296

                            West Cascades North                       0.320

                            West Cascades Central                     0.320

                            Oregon Coast                              0.710

                            West Cascades South                       0.364

                            Inner CA Coast Range                      0.213

                            East Cascades South                       0.180

                            Klamath East                              0.245

                            Klamath West                              0.315

                            Redwood Coast                             0.205




 C-66
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 455 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Transition [Adjust Barred Owl Presence]
        This transition event simply removes the barred owl presence designation
        from floater spotted owls. This way, if a spotted owl was to give up its
        territory and leave, it would not retain its barred owl presence / absence
        designation. In the present scenario territorial spotted owls have perfect site
        fidelity, so this event has no impact.
 Transition [Set Barred Owl Nesting Effect]
        This transition event uses the barred owl presence trait to set the value of a
        barred owl nesting effect trait. This allows spotted owls that are exposed to a
        barred owl to be placed into a non-nesting category with some probability.
        As this probability increases from zero, barred owls have an increasingly
        strong influence over spotted owl nesting rates, and hence reproductive
        output. In these simulations, the barred owl effect on spotted owl nesting
        was set to zero.
 Movement [Set Home Ranges]
        Eight different movement events are used to set home range sizes differently
        based on modeling region. These movement events only establish home
        ranges for territorial spotted owls. The home range sizes used are listed in
        Table C26. Spotted owls acquire resources from their home ranges, and the
        home ranges for different birds may overlap; territories however, cannot
        overlap. This results in competition among spotted owls for resources.
        Spotted owl home ranges were always contiguous, but their shapes were not
        constrained. The home range sizes used were developed from the published
        results of many field studies, and were compiled by the modeling team.




 C-67
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 456 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Table C-26. Spotted owl home range sizes used in population modeling.


                                                              Home Range Size
                                     Region
                                                               (in hexagons)

                          North Coast Olympics                        128

                          East Cascades North                         84

                          West Cascades North                         84

                          West Cascades Central                       84

                          Oregon Coast                                48

                          West Cascades South                         46

                          Inner CA Coast Range                        37

                          East Cascades South                         35

                          Klamath East                                35

                          Klamath West                                35

                          Redwood Coast                               14


 Accumulate [Acquire Resources]
        This “accumulate event” assigns individual spotted owls to a resource class,
        based on how much resource they acquire from their home ranges. Habitat
        suitability and quantity, plus competition with conspecifics will dictate what
        resource class individual spotted owls end up in.
 Survival [Stage x Resource x Barred Owls]
        The survival event is stratified by stage class, resource class, and exposure to
        barred owls (which is binary). The survival rates that were used are shown in
        Table C27. The derivation of these values is discussed in a separate section
        below.
 Census [x 4]
        Four census events are used to track the number of spotted owls by stage
        class, resource class, modeling region, and demographic study area.




 C-68
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 457 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Table C-27. Estimated survival rates of spotted owl based on stage class, resource class,
 and barred owl effect.


                      Without Barred Owls                           With Barred Owls

                 Stage      Resource       Survival        Stage       Resource      Survival
                 Class       Class          Rate           Class        Class         Rate

                            Low            0.366                      Low            0.28

                Stage 0     Medium         0.499          Stage 0     Medium         0.413

                            High           0.632                      High           0.546

                            Low            0.544                      Low            0.458

                Stage 1     Medium         0.718          Stage 1     Medium         0.632

                            High           0.795                      High           0.709

                            Low            0.676                      Low            0.590

                Stage 2     Medium         0.811          Stage 2     Medium         0.725

                            High           0.866                      High           0.780

                            Low            0.819                      Low            0.733

                Stage 3     Medium         0.849          Stage 3     Medium         0.763

                            High           0.865                      High           0.779



 Spatial Data

 The Baseline HexSim spotted owl scenario uses four different map files. All four
 maps are static (they do not change with time), and each is made up from 538,395
 hexagons arranged in 1430 rows and 377 columns. Individual hexagons are 1000
 meters in diameter, and 86.6 hectares in area. The spatial data were developed by
 sampling raster imagery, using a tool that is built into the HexSim model. The
 sampling process involves intersecting a grid of hexagonal cells with a raster
 image, and then computing a per-hexagon mean from a series of weights
 assigned to the land cover classes present in the raster data.
 The habitat map (MaxEnt 2006 NSO Habitat) depicts spotted owl RHS
 values developed using MaxEnt in Step 1 (see above). In HexSim, each
 pixel was assigned a weight equal to its RHS score. Pixel scores ranged
 between zero and 97. Thus when the HexSim RHS map was constructed
 from this raster file, the largest possible hexagon score was 97.00; this
 upper limit was never realized because each hexagon’s value represented
 an average of the pixels underneath it. The hexagons in the HexSim RHS



 C-69
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 458 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 map vary between 0.00 and 90.37. Hexagon scores were assumed to be
 proxies for the value of resources available to NSOs within the hexagon.
 The habitat map (MaxEnt 2006 NSO Habitat) captures spotted owl resource
 quality, and was derived from RHS values developed using MaxEnt in Step 1
 (see above). In HexSim, each land cover class was assigned a weight equal to its
 category ID. The category IDs ranged between zero and 97. Thus when the
 HexSim resource quality map was constructed from this raster file, the best
 possible hexagon score was 97.00; this upper limit was never realized because
 each hexagon’s value represented an average of the pixels underneath it. The
 hexagons in the HexSim resource quality map vary between 0.00 and 90.37.
 A map delineating the study area (Excluded Hexagons) was binary, with ones
 being assigned to each hexagon within the range of the spotted owl, and zeros
 elsewhere. Simulated spotted owls were not allowed to move into hexagons that
 were zero-valued in this map. This map included boundaries to the study area,
 such as the Pacific Ocean and other areas outside of spotted owl’s range, or
 outside our area of inquiry (e.g., the spotted owl’s range in British Columbia).
 The final two maps depict the locations of the modeling regions and DSAs. The
 map called Modeling Regions breaks the range of the spotted owl up into 11
 different regions. This map was used to identify which region individual spotted
 owls occupied, because each modeling region had different resource
 requirements and home range sizes. Similarly, a map called Demographic Study
 Areas indicates the locations of 14 different DSAs.

 Survival Rates

 The survival event is stratified by stage class, resource class, and exposure to
 barred owls. To begin with, 9 survival rates (estimated apparent survival) were
 derived from Table 12 in Forsman et al. (2011). Because true adult survival is
 unknown we made the assumption that apparent adult survival is equal to, or a
 reliable surrogate for, true adult survival. These rates corresponded to the three
 oldest stage classes x 3 resource classes. Forsman et al. (2011) provided stage
 class-specific survival estimates for each of 11 DSAs. For each study area and
 stage class, mean apparent survival values for males and females were provided.
 We computed the mean of each pair and identified the smallest and largest of
 these mean values. For any given stage class, the smallest mean value was
 assigned to individuals in the low resource class. Likewise, the largest stage-
 specific mean value was assigned to individuals in the high resource class. The
 stage-specific survival rates for individuals in the medium resource class were
 set equal to the mean taken over all of the survival estimates present in Table 12
 of Forsman et. al (2011) for that stage class. Through this process survival rates
 were obtained for stage 1-3 spotted owls in all three resource classes.
 Stage class 0 survival estimates were taken from Franklin et al. (1999: 27-28). This
 is the final report titled “Range-wide status and trends in northern spotted owl
 populations” that was written after a major workshop held in Corvallis, Oregon,
 in 1999 to estimate demographic rates of the subspecies. The estimates of juvenile


 C-70
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 459 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 survival rates for three study areas from banding studies were adjusted to
 compensate for emigration rates, based on radio telemetry studies conducted by
 Eric Forsman (unpublished data). Mean, minimum and maximum juvenile
 survival rates were taken from this reference and used in the model. The mean
 value for Stage class zero was set to the midpoint between the minimum and
 maximum value.
 Finally, survival rates were varied based on the presence or absence of barred
 owls, and the magnitude of their effect was based on the best meta-analysis
 model for survival with an additive barred owl covariate across all DSAs from
 Forsman et al. (2011). These values were stratified by both stage class and
 resource class.

 Evaluation of Model Calibration

 The HexSim model simulated a females-only population of spotted owls
 throughout their range. The principal metric used to evaluate the model was the
 simulated population size. The numbers of female spotted owls were tracked
 range-wide, per modeling region, and also per DSA. The model's performance
 was assessed by comparing all three measures of simulated population size to
 field data. We compared simulation year 50 HexSim estimates to field data for 8
 DSAs. For this comparison, we used the HexSim simulations during which
 barred owl impacts were inserted during year (or time-step) 40. After barred owl
 impacts were incorporated at time-step 40, they remained constant for the
 remaining 210 time-steps. For these simulations we did not attempt to back-cast
 barred owl “invasion” dynamics. Our “scenario”, therefore, predisposed barred
 owl impacts to occur all at once, not incremented. We determined by inspection
 that simulation year 50 most closely represented the present day.
 HexSim simulations are stochastic, and to quantify population size, the mean
 was taken from 5 replicate simulations. Each simulation was 250 time-steps
 (years) in duration. This does not suggest that spotted owl population sizes were
 forecasted 250 years into the future. Doing so would at minimum require
 performing the simulations with a series of maps illustrating habitat changes
 through time. In contrast, these initial simulations were performed with static
 data from year 0 to year 40, then (if changes were introduced) changes in barred
 owl or RHS were introduced and remained static until year 250. The length of
 the simulations (250 years) simply allowed a steady-state population size and
 trend to be estimated.
 Most, but not all DSAs had data that could be used to approximate density of
 female spotted owls. Additionally, not all DSAs functioned as “density study
 areas”, and they did not always sample spotted owls identically, nor present data
 consistently (among DSAs at least). Nonetheless, most DSA annual reports
 contained tables of historic data which revealed trends. For calibration purposes
 data from the following DSAs were used: Cle-Elum, Olympic, Oregon Coast, HJ
 Andrews, Tyee, Klamath, Cascades, and Hoopa. Several calibration iterations
 were performed by varying resource requirements one modeling region at a
 time.

 C-71
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 460 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Discrepancies in the fit between simulated and observed population size were
 addressed by varying the resource targets (described above). The resource
 targets were specified on a modeling-region basis, and they indicated how much
 resource an individual spotted owl living in a specific region would attempt to
 acquire. The resource targets were a proxy for resource availability, which varied
 from region to region and was not fully captured in the RHS maps. As the
 resource targets increased, individual spotted owl's needs for resources
 increased. An inability to acquire sufficient resources could cause spotted owls to
 drop into the lower resource acquisition classes, which would then lower their
 survival rates.
 The Baseline HexSim simulations, in which barred owl impacts were introduced
 at time-step 40, then held static, produced an estimated total female spotted owl
 population size within the eight DSAs of 675. From field sampling, the total
 estimated female spotted owls in those DSAs based on the largest number
 recorded between 1996 and 2006 was 778. The average of the three highest
 density years from the annual reports (using only data from 1996-2006) for total
 estimated spotted owl females was 756. The mean of the highest three years
 (1996-2006) was selected instead of the highest single year in order to reduce the
 chance that a single year was uncharacteristic of the DSA (Figure C14).
 Differences in number of female spotted owls on the eight DSAs between those
 estimated from field sampling and those estimated from our HexSim runs
 ranged from 5% to 47%, with a mean absolute percentage difference of 26%.
 Subsequent changes to HexSim did not eliminate these differences.




 C-72
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 461 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Figure C-14. Model calibration: Comparison of simulated spotted owl population size
 (time step 50) to estimates based on field sampling in eight Demographic Study Areas.




 Dispersal is a critical process through which landscape structure impacts spotted
 owl population size and meta-population structure, and is a primary concern in
 habitat conservation network design (Murphy and Noon 1992). Of particular
 importance is natal dispersal; the movements of juvenile spotted owls between
 their natal site and the site where they eventually establish breeding territories.
 We evaluated the performance of HexSim relative to natal dispersal by
 comparing graphs of simulated versus observed natal dispersal displacement
 distances (Figure C15). HexSim generates reports of annual dispersal events by
 non-territorial (juvenile and floater) spotted owls. The dispersal behavior of the
 simulated spotted owls was affected principally by landscape structure, the
 dispersal stopping criteria, and the amount of autocorrelation (both discussed
 above). Observed natal dispersal distances were estimated from movements of
 banded spotted owls (Forsman et al. 2002).




 C-73
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 462 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Figure C-15. Model calibration: Comparison of natal dispersal distances of banded
 female spotted owls (N= 328) from Forsman et al. (2002) to simulated natal dispersal
 distances for female spotted owls in HexSim (N=850,000).




 Because our HexSim spotted owl scenario consists solely of females, we limited
 the comparison to banded female spotted owls. The distributions of natal
 dispersal distances for 328 banded female spotted owls were generally similar to
 850,000 natal dispersal events recorded during a 250 time-step (years) HexSim
 simulation. The majority of both observed and simulated dispersal distances
 were between one and 25 km, however, about 10 % fewer simulated dispersal
 distances were greater than 10 km and 20% fewer were greater than 25 km.

 Uncertainties and Limitations

 An important goal of the spatial population modeling effort is to provide a tool
 to evaluate and compare the suitability of suites of habitat conservation network
 scenarios. Each scenario represents a unique ensemble of conditions that could
 affect future spotted owl population size and trends. The overall amounts of
 spotted owl habitat, the arrangement of habitat conservation networks, and
 barred owl influences will vary from scenario to scenario.
 Several conclusions about each scenario could be drawn from the HexSim
 spotted owl simulations. Very specific results, such as estimates of absolute
 population size, will be the most sensitive to parameter uncertainties. Less
 specific conclusions, such as the relative differences between scenarios, will be
 increasingly robust. The HexSim simulations provide, at a minimum, a


 C-74
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 463 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 repeatable methodology for qualitatively ranking the efficacy of the habitat
 conservation scenarios. This analysis might also extend further, to include a
 quantification of individual reserve or block carrying capacities, and attendant
 probabilities of extinction. The conclusions that are drawn from a simulation
 model must balance concern over uncertainties with the desire to preserve a
 threatened species.
 The HexSim spotted owl simulation model resulted from an attempt to construct
 the simplest model that could do a credible job of ranking habitat conservation
 network scenarios. HexSim makes adding realism relatively simple. But more
 life history detail does not automatically translate into more accurate forecasts.
 Realism comes at a cost since complex models have larger numbers of
 parameters, and thus greater data requirements.
 There are many details that could be added to the existing HexSim simulation
 model. Examples include environmental stochasticity, the explicit modeling of
 spotted owl males (including mate-finding and pairing) and barred owl
 populations, genetics, disturbance regimes such as fire, etc. Some of these
 "enhancements" might provide more accurate forecasts of future spotted owl
 population sizes and probabilities of extinction, and decisions whether to
 incorporate some of them can be made in the future by model users depending
 on their specific needs. These enhancements, however, are not necessary in
 order to reliably rank habitat conservation network scenarios based on their
 likelihood of facilitating recovery of the spotted owl.
 The modeling team considered several enhancements that could be added to the
 current HexSim spotted owl model. Some enhancements that might be made to
 the HexSim model are listed below.

 Environmental Stochasticity

 Incorporation of environmental stochasticity into HexSim scenarios will be
 necessary when estimates of population size or extinction probability need to be
 made. However, the addition of environmental stochasticity is unlikely to
 change the order in which habitat conservation network scenarios rank (i.e., from
 least to most likely to recover the spotted owl). Developing a modeling process
 to determine the rank-ordering of scenarios was the modeling team's primary
 goal, and environmental stochasticity was left out of these simulations in order to
 limit the computational burden associated with that analysis. Environmental
 stochasticity should be added to the HexSim model before it is used to estimate
 population sizes or extinction rates. At that time, the more variable model could
 be used to test a subset of the rank-ordering results obtained without
 environmental stochasticity. Recent research into the effects of variability in
 climate on spotted owl demographic rates (Glenn et al. 2010) suggested adding
 realistic variation in annual temperature and precipitation would provide an
 important element of environmental stochasticity into HexSim simulations.




 C-75
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 464 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Effect of relative habitat suitability on reproductive rates

 The HexSim spotted owl model links habitat to survival rates through resource
 acquisition. Individual spotted owls acquire resources from their simulated
 home ranges, and home ranges with higher RHS values provide greater
 resources. But home ranges overlap, and competition between spotted owls will
 lower resource availability. Resource acquisition, because it links landscape
 structure and intra-specific competition, is a more realistic driver of survival
 rates than habitat would be on its own. Resource acquisition could easily
 influence reproduction in exactly the same way that it influences survival.
 Unfortunately, the most recent meta-analysis (Forsman et al. 2011) was
 inconclusive regarding the role that habitat played in determining reproductive
 rates. For this reason, the modeling team elected to not vary spotted owl
 reproductive rates as a function of resource acquisition.

 Effect of barred owls on reproductive rates

 The HexSim spotted owl model includes the machinery necessary for barred owl
 influences to include a lowering of spotted owl reproductive rates. This is done
 by setting a probability that a spotted owl in the presence of a barred owl will
 nest. Each year, every affected territorial spotted owl will make an independent
 nesting decision, based on this probability. However, in the current model, the
 probability that a spotted owl in the presence of a barred owl will forgo nesting
 entirely is set to zero.
 Modeling team members determined that range-wide empirical estimates were
 not sufficient to assign region-by-region probabilities for barred owl impacts on
 spotted owl reproduction. Such impacts could come in several forms. For
 example, the presence of a barred owl could cause a spotted owl to abandon its
 territory, to keep the territory but forgo nesting (or calling for a mate), or a
 barred owl could lower effective spotted owl reproductive rates by interfering
 with nest-tending or preying on spotted owl offspring.
 In order to simulate territory abandonment, it would be necessary to explicitly
 model barred owl locations across the landscape. But sufficient data on barred
 owl locations and habitat associations were not available range-wide to permit
 doing more than setting region-by-region probabilities of barred owl occurrence.
 Simulating barred owl predation on spotted owl offspring runs the risk of
 double-counting this impact, since barred owl presence does lower survival rates
 in the HexSim spotted owl model. As described above, the model is able to
 simulate a lowering of spotted owl nesting rates (when in the presence of a
 barred owl). But sufficient data was not available range-wide to do more than
 speculate on the associated parameter values.

 Interaction between habitat and barred owl effect

 By incorporating the barred owl into the spotted owl scenario as a dynamic
 spatially explicit stressor, the influence of habitat on barred owl presence and


 C-76
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 465 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 barred owls effects to spotted owl occupancy (extinction rates), recruitment and
 survival could be more realistically simulated. While there is new information
 suggesting that habitat and barred owl effects may interact, the data necessary to
 develop reliable models of barred owl habitat suitability (and subsequently,
 distribution) are not available. For this reason, the modeling team elected not to
 attempt this. Moreover, outcomes of modeling region-specific simulations
 suggest that the current barred owl parameterization is realistic; low to
 intermediate barred owl encounter probabilities act to depress spotted owl
 populations but do not result in extinction.

 Sensitivity analyses

 When the HexSim spotted owl model is used to make estimates of population
 size, or probabilities of extinction, it will be necessary to also conduct a
 sensitivity analysis. The modeling team has conducted some work on a
 traditional sensitivity analysis. Whereas a traditional sensitivity analysis is
 focused on making small changes to individual parameter values, it would be
 instructive to complement this work with an assessment of the consequences of
 varying elements of the model structure itself. Examples of model design
 elements that might be varied include the lack of direct effects of resource
 acquisition on reproductive rates, the number of resource acquisition levels being
 simulated, and some of the behavioral features associated with dispersal and
 prospecting.
 The most important parameters in any model of the spotted owl are going to be
 the survival and reproductive rates. The rates used in the HexSim survival and
 reproduction events have been derived from the most recent compendium of
 spotted owl field data (Forsman et al. 2011). Still, some uncertainty is introduced
 when these survival data are used to assign rates to spotted owls in three
 different resource acquisition classes, as that process involves extrapolation. We
 therefore elected not to use a larger number of resource acquisition classes.
 Likewise, the impact of barred owls on spotted owl reproduction is not perfectly
 understood, and certainly varies from region to region (as we represent in the
 HexSim scenarios).
 One element of realism that the modeling team deemed necessary for this
 analysis was ensuring that the simulated spotted owls’ home ranges and
 resource requirements varied by modeling region. The variation in home range
 size is supported by much published information (see review in Schilling 2009).
 The variation in resource requirements was used to account for regional
 differences in resource availability that were not captured in the MaxEnt
 resource map. In areas where the resource availability was known to be lower,
 spotted owls were assigned a higher resource requirement. The resource
 requirements were used as a fitting parameter that made it possible to adjust
 regional population sizes independently.
 The HexSim spotted owl model described here is simple, but not overly so. It is
 likely the most realistic spatially-explicit individual-based spotted owl
 simulation that has been developed to-date. Its design and complexity mirror

 C-77
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 466 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 what is being asked of it. Additional complexity may be added at a future time
 as needed to meet the goals that accompany other planning exercises.

 Testing Modeling Process Applications – Using the HexSim Spotted Owl
 Scenario model to compare the demographic effectiveness of various habitat
 conservation network scenarios and other recovery strategies:

 For the Revised Recovery Plan, the modeling team’s objective was to develop
 and test a modeling framework (Steps 1-3) that would support a wide variety of
 recovery actions, including evaluation of habitat conservation network scenarios.
 To facilitate the implementation of recovery actions contained in the Revised
 Recovery Plan, the modeling team established a process for developing scenarios
 and conducted preliminary population simulations to compare a sample of
 habitat conservation network scenarios in order to test the modeling
 framework’s reliability. The results from these preliminary comparisons were
 necessary in order to obtain feedback on the overall framework and provided the
 basis for revisions to the HexSim model. This objective was completed as part of
 the recovery planning process. The following evaluation consists of the actual
 comparison of simulated spotted owl population responses among many
 alternative scenarios representing various recovery strategies and habitat
 conservation networks.

 Development of Scenarios for Evaluation and Comparison in HexSim

 An important use of the modeling framework is to simulate spotted owl
 population performance relative to three primary sources of variation: size (area)
 and distribution of habitat conservation networks; trends in habitat conditions
 inside and outside of the habitat conservation networks; and trends in the
 influence of barred owls. Considering the many possible variations in network
 designs, land ownership limitations, future habitat trends, and barred owl effects
 that could be evaluated, it is clear the number of scenarios needed to evaluate all
 of the possibilities could increase rapidly and become unfeasible. Instead, the
 modeling team developed an iterative process for evaluation of scenarios;
 establishing broad sideboards in earlier comparisons, then testing the models’
 sensitivity to habitat conditions and barred owl effects. The HexSim spotted owl
 model can also be used to evaluate the response of spotted owl populations to
 future climate scenarios.
 To test the modeling framework’s ability to evaluate the influence of habitat
 conservation network size (area) and spatial distribution on spotted owl
 population performance, we analyzed a subset of 10 habitat conservation
 network scenarios from Step 2 representing a wide range of sizes (proportions of
 “habitat value”), as well as existing habitat conservation networks (Table C28).




 C-78
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 467 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Table C-28. Initial set of habitat conservation networks evaluated in population
 modeling Rounds 1-3.
               Network scenario                                  Code
  Northwest Forest Plan Reserve Network                       NWFP
  Managed Owl Conservation Areas                              MOCA
  1992 Critical Habitat                                       1992CH
  2008 Critical Habitat                                       2008CH
  30% Zonation (All Lands Available)                          Z30all
  50% Zonation (All Lands Available)                          Z50all
  70% Zonation (All Lands Available)                          Z70all
  30% Zonation (Public Lands Only)                            Z30pub
  50% Zonation (Public Lands Only)                            Z50pub
  70% Zonation (Public Lands Only)                            Z70pub

 Maps depicting each of the network scenarios listed above are available at:
 http://www.fws.gov/oregonfwo/Species/Data/NorthernSpottedOwl/Recover
 y/Library/Default.aspx#Files
 Once there, click on “maps” and “AppendixCMaps.pdf” The layers can be
 turned on and off using the “layers” button in the upper left-hand corner.
 The habitat conservation networks listed in Table C28 form the basis for a series
 of comparisons in the population modeling environment (called Rounds)
 wherein different environmental conditions such as barred owl effects and
 habitat conditions are manipulated both spatially and temporally (scenarios).
 Each habitat conservation network that is subjected to different conditions is
 termed a habitat conservation network scenario. Rounds simply articulate the
 specific modifications that are made. The following paragraphs provide
 descriptions of the scenarios developed by the modeling team, and the results of
 HexSim runs for the scenarios in Rounds 1-3.

 Interpreting HexSim results:

 Each HexSim simulation run provides estimates of population size at any chosen
 time period as well as population trend over any range of time steps. Estimates
 are reported at both range-wide and regional scales. It is important to recognize
 that the results are intended to allow comparison of relative population performance
 among alternative habitat conservation network scenarios, not predictions of
 actual population size or trend in the future.
 When a HexSim simulation starts, the number of individuals, age class
 distribution, spatial arrangement of territories, and other population attributes
 will have values that reflect the model's initial conditions. It takes many years
 for these artifacts to subside, and thus for the population's stable-state dynamics
 to become evident. Simulations were started with 10,000 female spotted owls,
 thus this initial period of transitory dynamics involved a period of rapid
 (apparent) population decline for the first 25 or 30 time-steps; typically subsiding
 by approximately time step 50. It is important not to confuse this decline with an
 observed or predicted loss in spotted owl numbers that has resulted from


 C-79
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 468 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 changing environmental conditions. We could have chosen to begin simulations
 with many fewer spotted owls than are known to currently exist in the landscape
 (say 250), and waited many time-steps for them to increase and reach some sort
 of equilibrium with their simulated landscape. That would have resulted in a
 rapid (apparent) population increase, but again would simply be the transitory
 dynamics involved with the starting population conditions. The point is that the
 first 25-30 time steps are not meant to be interpreted, but can be thought of as a
 “burn-in” period for the simulation whereby the simulated spotted owls
 equilibrate with the simulated environment.

 Round 1: Baseline (2006) conditions

  This was the simple “Baseline” scenario that was used to evaluate
 parameterization of the HexSim spotted owl scenario. This scenario assumes no
 change in habitat through time (2006 RHS map); therefore the 10 habitat
 conservation networks listed above are not compared (because nothing different
 happens inside and outside of habitat blocks in this scenario). Also, barred owl
 effects remain constant over time (either at zero or constant at their currently-
 estimated impacts, beginning at time step 40).
 Figures C16 through C18 highlight differences in the relative influence of barred
 owls among modeling regions. Rangewide, barred owls act to depress spotted
 owl populations to roughly 50 percent of potential population size without
 barred owls (Figure C16). However, spotted owl populations in modeling
 regions with high barred owl encounter rates such as the Oregon Coast Ranges
 (PBO = 0.710; figure C17) decline rapidly in comparison to modeling regions with
 low to intermediate barred owl encounter rates such as the Western Klamath
 (PBO = 0.315; figure C18).




 C-80
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 469 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Figure C-16. Results of HexSim Round 1 model runs with five replicates each for
 “Without STVA” (barred owl) impacts and “With STVA” impacts for the spotted owl’s
 entire geographic range in the U.S. The apparent within-year variation that appears in
 the figure is a function of an “even-odd” year effect on reproduction that was included in
 this version of the HexSim model.




 Figure C-17. Simulated Round 1 spotted owl population sizes in the Oregon Coast
 Ranges modeling region showing 1) current barred owl influence and 2) barred owl
 influence removed.




 C-81
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 470 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Figure C-18. Simulated Round 1 spotted owl population sizes in the Western Klamath
 modeling region showing 1) current barred owl influence, and 2) barred owl influence
 removed.




 Round 2: Simulating a high degree of reliance on habitat conservation
 networks

 Because the primary objective in this evaluation is to compare estimated spotted
 owl population performance across a range of habitat conservation network, the
 goal of Round 2 was to “isolate” the habitat conservation networks by devaluing
 non-network habitat suitability and holding habitat in networks at its 2006
 estimated level throughout the simulation. In this scenario, we reduced relative
 habitat suitability (RHS) outside of habitat conservation networks to 34
 (RHS=0.34); just below that needed for territory establishment; RHS within
 networks remained unchanged. The influence of barred owls was held to the
 currently-estimated encounter rates calculated from Forsman et al. (2011); the
 barred owl influence was slotted in at year 40. We repeated Round 2 with No
 barred owl effect, to evaluate the relative contribution of habitat and barred owl
 effects on simulated spotted owl population performance. The results of the
 Round 2 simulations allow for an evaluation of the relative influence of habitat
 conservation network size and distribution (relying primarily on public versus
 both public and private lands) and barred owls on spotted owl population
 performance – when the habitat conservation network provides nearly all
 nesting and roosting habitat.




 C-82
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 471 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 Round 3: Simulating RA10 - retention of high-value habitat outside of habitat
 blocks

 The goal of Round 3 was to evaluate the relative contribution of habitat
 conditions outside of habitat conservation networks to spotted owl populations;
 Scenarios R3S1 through R3S10 are intended to emulate the management
 approach of maintaining occupied spotted owl territories outside of network
 areas . RHS within habitat conservation networks was held constant, and areas
 of high RHS (>50) outside of networks (on public lands) were retained through
 time. Areas of RHS between 35 and 49 (outside of networks) were decremented
 to RHS 34. Scenarios R3S11 through R3S20 were similar but apply to all non-
 network lands (public and private). We repeated Round 3 with No barred owl
 effect, to evaluate the relative contribution of habitat and barred owl effects on
 simulated spotted owl population performance.
 Figures C19 and C20 provide examples of different metrics that can be used to
 compare estimated spotted owl population outcomes among habitat
 conservation network scenarios, in this case Rounds 2 and 3 described above.
 Initial results using a wide range of population metrics can provide insights for
 meeting the recovery criteria established in the Revised Recovery Plan.
 Comparison of these estimates of spotted owl population performance across the
 range of scenarios can inform evaluation of habitat conservation networks
 designed to lead to spotted owl recovery.
 Figure C19 provides results for the entire range of the spotted owl, but as
 described in Round 1 and evidenced in Figure C20, it is important to recognize
 that population outcomes may differ markedly among modeling regions.
 Figure C-19. Comparison of percent population change (rangewide) between year 25 and
 year 250 under the scenarios in Rounds 2 and 3, with and without barred owl influence.
 MOCAs and critical habitat were not compared for Round 3.




 C-83
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 472 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING




 Figure C-20. Percentage of modeling regions whose simulated populations declined by
 more than 75% between years 25 and 250 (indication of extinction risk) under the
 scenarios in Rounds 2 and 3, with and without barred owl influence.




 The interaction of network size with other conservation measures is highlighted
 in Figures C19 and C20. In Round 3 (simulated RA10 - retention of likely
 occupied, high-value habitat with RHS>50 in non-network areas), the amount of
 habitat “retained” is inversely proportional to the size of area within habitat
 conservation networks Subsequently, RA 10’s benefit to simulated spotted owl
 populations is relatively less for larger habitat conservation network scenarios
 such as Z50 and Z70.

 Conclusions:

 The analysis presented in this appendix is intended to demonstrate how the
 three-part modeling framework can be used to evaluate spotted owl population
 response to a variety of environmental conditions such as habitat variation and
 barred owls. Although this initial analysis is intended to evaluate the modeling
 framework, it provides insight into factors influencing spotted owl populations
 and conservation planning for recovery of the spotted owl.
 HexSim population simulations can be completed for the entire range of the
 spotted owl as well as for subsets of the species’ range, such as individual
 modeling regions or DSAs. This capability enables evaluation of varying
 environmental conditions and subsequent population effects occurring in
 different parts of the species’ range. For example, the relative effect of barred
 owls on spotted owl survival and subsequent population size varies among
 modeling regions, in accordance with different barred owl encounter rates (Table
 C29). Comparison of the relative differences between simulated spotted owl
 populations without barred owls and those resulting from different barred owl
 encounter rates among modeling regions (Figures C17 and C18) suggests there


 C-84
Case 1:21-cv-00058-CL                Document 16-1            Filed 05/10/21          Page 473 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX C: DEVELOPMENT OF A MODELING FRAMEWORK TO SUPPORT
                                                      RECOVERY IMPLEMENTATION AND HABITAT CONSERVATION PLANNING



 may be barred owl population levels (encounter rates) below which spotted owl
 populations remain stable (albeit at lower population sizes). Further evaluation
 of these relationships may inform planning of barred owl management scenarios.

 Table C-29. Barred owl encounter probabilities estimated from Forsman et al. (2011).
                                                            Encounter
                                        Region
                                                            Probability
                                 North Coast Olympics            0.505

                                 East Cascades North             0.296

                                 West Cascades North             0.320

                                 West Cascades Central           0.320

                                 Oregon Coast                    0.710

                                 West Cascades South             0.364

                                 Inner CA Coast Range            0.213

                                 East Cascades South             0.180

                                 Klamath East                    0.245

                                 Klamath West                    0.315

                                 Redwood Coast                   0.205


 As shown in Figure C1, the modeling framework contains feedback loops that
 facilitate an iterative process, with each iteration informed by the results of
 previous scenarios and simulated population outcomes. This process enables an
 adaptive approach to developing and testing conservation measures. As new
 information from monitoring or other research becomes available, its influence
 on spotted owl conservation can be incorporated into subsequent evaluations in
 a consistent manner.
 In sum, our goal was to develop a modeling framework that can be applied by
 interested parties to make better informed decisions concerning spotted owl
 management and recovery. The analyses described in this appendix represent a
 small subset of possible scenarios and are presented to test the framework and to
 give potential users of this approach some preliminary exposure to the models’
 potential utility. Future conservation planning for spotted owls will require
 development and evaluation of additional scenarios that are relevant to the
 management questions of particular interest to various stakeholders. These
 future planning efforts will likely address temporal factors such as changing
 barred owl populations, climate change, and future habitat change. They might
 also apply to private land managers who are evaluating different options within
 a Habitat Conservation Planning scenario, or Federal land managers who are
 considering recommendations for amending long-term forest management plans.
 Whatever the use to which this framework is applied, our goal was to provide
 managers with tools that will ultimately result in better informed decisions for
 spotted owl conservation.



 C-85
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 474 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Appendix D.                           References Cited
 Literature Cited
 Agee, J.K. 1993. Fire Ecology of Pacific Northwest Forests. Island Press,
     Washington, D.C.
 Agee, J.K. 2002. The fallacy of passive management: managing for firesafe forest
     reserves. Conservation Biology in Practice 3:18–25.
 Agee, J.K., and C.N. Skinner. 2005. Basic principles of forest fuel reduction
     treatments. Forest Ecology and Management 211:83–96.
 Ager, A.A., M.A. Finney, B.K. Kerns and H. Maffei. 2007a. Modeling wildfire risk
     to northern spotted owl (Strix occidentalis caurina) habitat in Central Oregon,
     USA. Forest Ecology and Management 246:45–56.
 Ager, A.A., A.J. McMahan, J.J. Barrett and C.W. McHugh. 2007b. A simulation
     study of thinning and fuel treatments on a wildland-urban interface in
     eastern Oregon, USA. Landscape and Urban Planning 80:292–300.
 Akaike, H. 1974. A new look at statistical model identification. IEEE
     Transactions on Automatic Control. AU-19:716-722.
 Allen, C.D., A.K. Macalady, H. Chenchouni, D. Bachelet, N. McDowell, M.
     Vennetier, T. Kitzberger, A. Rigling, D.D. Breshears, E.H Hogg, P. Gonzalez,
     R. Fensham, Z. Zhang, J. Castro, N. Demidova, J-H. Lim, G. Allard, S.W.
     Running, A. Semerci and N. Cobb. 2010. A global overview of drought and
     heat-induced tree mortality reveals emerging climate change risks for forests.
     Forest Ecology and Management 259:660–684.
 Allen, C.D., M. Savage, D.A. Kalk, K.F. Suckling, T.W. Swetnam, T. Schulke, P.B.
     Stacey, P. Morgan, M. Hoffman and J.T. Klingel. 2002. Ecological restoration
     of southwestern ponderosa pine ecosystems: a broad perspective. Ecological
     Applications 12(5): 1418–1433.
 Alexander, J.D., N.E. Seavy, C.J. Ralph and B. Hogoboom. 2006. Vegetation and
     topographical correlates of fire severity from two fires in the Klamath-
     Siskiyou region of Oregon and California. International Journal of Wildland
     Fire 15:237–245.
 Amman, G.D., and W.E. Cole. 1983. Mountain pine beetle dynamics in lodgepole
     pine forests. Part II: population dynamics. General Technical Report INT-
     GTR-145, Intermountain Forest and Range Experiment Station, U.S.
     Department of Agriculture, Forest Service, Portland, Oregon.
 Amman, G.D., and J.A. Logan. 1998. Silvicultural control of mountain pine
     beetle: prescriptions and the influence of microclimate. American
     Entomologist 44:166–177.
 Anderson, D.R., and K.P. Burnham. 1992. Demographic analysis of northern
     spotted owl populations. Pages 319–328 in Draft final recovery plan for the
     northern spotted owl. U.S. Fish and Wildlife Service, Portland, Oregon.
 Andrews, L.S., J.P. Perkins, J.A. Thrailkill, N.J. Poage and J.C. Tappeiner, II. 2005.
     Silvicultural approaches to develop northern spotted owl nesting sites,
     central Coast Ranges, Oregon. Western Journal of Applied Forestry 20:13–27.


 D-1
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 475 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Anthony, R.G., and L.S. Andrews. 2004. Summary Report: Winter habitat use by
     spotted owls on USDI Bureau of Land Management Medford District Lands
     within the boundaries of the Timbered Rock Fire. Unpublished report,
     Oregon Cooperative Wildlife Research Unit, Corvallis, Oregon.
 Anthony, R.G., and F.F. Wagner. 1999. Reanalysis of northern spotted owl habitat
     use on the Miller Mountain Study Area. Unpublished report. Submitted to
     Bureau of Land Management, Medford District and Forest and Rangeland
     Ecosystem Science Center, Biological Resources Division, U.S. Geological
     Survey.
 Anthony, R.G., E.D. Forsman, A.B. Franklin, D.R. Anderson, K.P. Burnham, G.C.
     White, C.J. Schwarz, J. Nichols, J.E. Hines, G.S. Olson, S.H. Ackers, S.
     Andrews, B.L. Biswell, P.C. Carlson, L.V. Diller, K.M. Dugger, K.E. Fehring,
     T.L. Fleming, R.P. Gerhardt, S.A. Gremel, R.J. Gutiérrez, P.J. Happe, D.R.
     Herter, J.M. Higley, R.B. Horn, L.L. Irwin, P.J. Loschl, J.A. Reid and S.G.
     Sovern. 2006. Status and trends in demography of northern spotted owls,
     1985–2003. Wildlife Monograph No. 163.
 Anthony, R.G., M.A. O’Connell, M.M. Pollock and J.G. Hallett. 2003. Associations
     of mammals with riparian ecosystems in Pacific Northwest forests. Pp. 510–
     563 in C.J. Zabel and R.G. Anthony (editors), Mammal Community
     Dynamics: Management and Conservation in the Coniferous Forests of
     Western North America. Cambridge University Press, Cambridge, England.
 Bailey, J.D., and J.C. Tappeiner. 1998. Effects of thinning on structural
     development in 40- to 100-year-old Douglas-fir stands in western Oregon.
     Forest Ecology and Management 108:99–113.
 Bailey, L.L., J.A. Reid, E.D. Forsman and J.D. Nichols. 2009. Modeling co-
     occurrence of northern spotted and barred owls: accounting for detection
     probability differences. Biological Conservation 142:2983–2989.
 Baker, W.L. 1994. Restoration of landscape structure altered by fire suppression.
     Conservation Biology 8:763–769.
 Baker, W.L., T.T. Veblen and R.L. Sherriff. 2007. Fire, fuels, and restoration of
     ponderosa pine-Douglas-fir forests in the Rocky Mountains, USA. Journal of
     Biogeography 4:251–269.
 Barber, V.A., G.P. Juday and B.P. Finney. 2000. Reduced growth of Alaskan
     white spruce in the twentieth century from temperature-induced drought
     stress. Nature 405:668–673.
 Barrowclough, G.F., and S. Coats. 1985. The demography and population
     genetics of owls, with special reference to the conservation of the spotted owl
     (Strix occidentalis). Pages 74–85 in R.J. Gutiérrez and A.B. Carey (editors),
     Ecology and management of the Spotted Owl in the Pacific Northwest.
     General Technical Report PNW-GTR-185, Pacific Northwest Research Station,
     U.S. Department of Agriculture, Forest Service, Portland, Oregon.
 Barrowclough, G.F., and R. J. Gutiérrez. 1990. Genetic variation and
     differentiation in the spotted owl. Auk 107:737–744.
 Barrowclough, G.F., J.G. Groth and R.J. Gutiérrez. 2005. Genetic structure,
     introgression and a narrow hybrid zone between northern and California
     spotted owls (Strix occidentalis). Molecular Ecology 14:1109–1120.



 D-2
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 476 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Barrowclough, G.F., R.J. Gutiérrez and J.G. Groth. 1999. Phylogeography of
     spotted owl (Strix occidentalis) populations based on mitochondrial DNA
     sequences: gene flow, genetic structure, and a novel biogeographic pattern.
     Evolution 53:919–931.
 Barrows, C.W. 1981. Roost selection by spotted owls: an adaptation to heat stress.
     Condor 83:302–309.
 Barrows, C., and K. Barrows. 1978. Roost characteristics and behavioral
     thermoregulation in the spotted owl. Western Birds 9:1–8.
 Bart, J. 1995. Acceptance criteria for using individual-based models to make
     management decisions. Ecological Applications 5(2):411–420.
 BCMFR (British Columbia Ministry of Forests and Range). Undated. An
     Introductory Guide to Adaptive Management for Project Leaders and
     Participants. Available on-line at
     <http://www.for.gov.bc.ca/hfp/amhome/Training/am-intro-guide.htm>.
     Accessed January 2, 2011.
 Beaty, R.M., and A.H. Taylor. 2008. Fire history and the structure and dynamics
     of a mixed conifer forest landscape in the northern Sierra Nevada, Lake
     Tahoe Basin, California, USA. Forest Ecology and Management 255:707–719.
 Bebi, P., D. Kulakowski and T.T. Veblen. 2003. Interactions between fire and
     spruce beetles in a Subalpine Rocky Mountain Forest Landscape. Ecology
     84:362-371.
 Beschta R.L., J.J. Rhodes, J.B. Kauffman, R.E. Gresswell, G.W. Minshall, J.R. Karr,
     D.A. Perry, F.R. Hauer and C.A. Frissell. 2004. Postfire management on
     forested public lands of the western United States. Conservation Biology
     18:957–967.
 Bevis, K.R., G.M. King and E.E. Hanson. 1997. Spotted owls and 1994 fires on the
     Yakama Indian Reservation. Pages 117–122 in J.M. Greenlee (editor),
     Proceedings of the First Conference on Fire Effects on Rare and Endangered
     Species and Habitats. International Association of Wildland Fire, Coeur
     d’Alene, Idaho.
 Bigler, C., D. Kulakowski and T.T. Veblen. 2005. Multiple disturbance
     interactions and drought influence fire severity in Rocky Mountain Subalpine
     forests. Ecology 86:3018–3029.
 Bigley, R., and J. Franklin. 2004. Habitat trends. Chapter 6 in S. Courtney (editor),
     Scientific evaluation of the status of the northern spotted owl. Sustainable
     Ecosystems Institute, Portland, Oregon.
 Bingham, B.B., and B.R. Noon. 1997. Mitigation of habitat “take”: Application to
     habitat conservation planning. Conservation Biology 11(1): 127-139.
 Bingham, B., and B.R. Noon. 1998. The use of core areas in comprehensive
     mitigation strategies. Conservation Biology 12(1):241–243.Blakesley, J.A., W.
     LaHaye, J.M.M. Marzluff, B.R. Noon and S. Courtney. 2004. Demography.
     Chapter 8 in S. Courtney (editor), Scientific evaluation of the status of the
     northern spotted owl. Sustainable Ecosystems Institute, Portland, Oregon.
 Blakesley, J.A., A.B. Franklin and R.J. Gutierrez. 1992. Spotted owl roost and
     nest site selection in northwestern California. Journal of Wildlife
     Management 56(2):388-392.



 D-3
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 477 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Blakesley, J.A. 2004. Habitat Associations. Chapter 5 in S.P. Courtney, J.A.
     Blakesley, R.E. Bigley, M.L. Cody, J.P. Dumbacher, R.C. Fleischer, A.B.
     Franklin, J.F. Franklin, R.J. Gutiérrez, J.M. Marzluff and L. Sztukowski.
     Scientific evaluation of the status of the northern spotted owl. Sustainable
     Ecosystems Institute, Portland, Oregon.
 Blate, G.M., L.A. Joyce, J.S. Littell, S.G. McNulty, C.I. Millar, S.C. Moser, R.P.
     Neilson, K. O’Halloran and D.L. Peterson. 2009. Adapting to climate change
     in United States national forests. Unasylva 231/232. Vol. 60:57–62.
 Bond, M.L., R.J. Gutiérrez, A.B. Franklin, W.S. LaHaye, C.A. May and M.E.
     Seamans. 2002. Short-term effects of wildfires on spotted owl survival, site
     fidelity, mate fidelity, and reproductive success. Wildlife Society Bulletin
     30:1022–1028.
 Bond, M.L., D.E. Lee, R.B. Siegel and J.P. Ward, Jr. 2009. Habitat use and
     selection by California spotted owls in a postfire landscape. Journal of
     Wildlife Management 73:1116–1124.
 Bond, M.L., D.E. Lee and R.B. Siegel. 2010. Winter movements by California
     spotted owls in a burned landscape. Western Birds 41:174–180.
 Bormann, B.T., R.W. Haynes and J.R. Martin. 2007. Adaptive management of
     forest ecosystems: did some rubber hit the road? BioScience 57:186–191.
 Bormann, B.T., J.A. Laurence, K. Shimamoto, J. Thrailkill, J. Lehmkuhl, G.
     Reeves, A. Markus, D.W. Peterson and E.D. Forsman. 2008. A regional
     management study template for learning about postwildfire management.
     General technical Report PNW-GTR-777, Pacific Northwest Research Station,
     U.S. Department of Agriculture, Forest Service, Portland, Oregon.
 Breiman, L. 2001. Statistical modeling: the two cultures. Statistical Science.
     16(3):199-231.
 Breshears, D.D., N.S. Cobb, P.M. Rich, K.P. Price, C.D. Allen, R.G. Balice, W.H.
     Romme, J.H. Kastens, M.L. Floyd, J.Belnap, J.J. Anderson, O.B. Myers and
     C.W. Meyer. 2005. Regional vegetation die-off in response to global-change-
     type drought. Proceedings of the National Academy of Sciences 102:15144–
     15148.
 Brookes, M.H., R.W. Campbell, J.J. Colbert, R.G. Mitchell and R.W. Stark.
     (technical coordinators). 1987. Western spruce budworm. Technical Bulletin
     Number 1694. U.S. Department of Agriculture, Forest Service, Cooperative
     Research Station.
 Brown, P.M., C.L. Wienk and A.J. Symstad. 2008. Fire and forest history at Mount
     Rushmore. Ecological Applications 18:1984–1999.
 Buchanan, J.B. 2004. Managing habitat for dispersing northern spotted owls – are
     the current management strategies adequate? Wildlife Society Bulletin
     32:1333–1345.
 Buchanan, J.B. 2005. Barred Owl. Pages 218–219 in Birds of Washington: status
     and distribution. T. R. Wahl, B. Tweit, and S. G. Mlodinow (editors), Oregon
     State University Press, Corvallis.
 Buchanan, J.B. 2009. Balancing competing habitat management needs for
     northern spotted owls and other bird species in dry forest landscapes. Pages
     109–117 in: T.D. Rich, C. Arizmendi, D. Demarest, and C. Thompson



 D-4
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 478 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




    (editors), Proceedings of the Fourth International Partners in Flight
    Conference: Tundra to Tropics. McAllen, Texas.
 Buchanan, J., E. Hanson, D. Hays and L. Young. 1994. An evaluation of the
    Washington Forest Practices Board Wildlife Committee preferred alternative
    for a spotted owl protection rule. Washington Forest Practices Board Spotted
    Owl Scientific Advisory Group, Washington Department of Fish and
    Wildlife, Olympia, Washington.
 Buchanan, J.B., L.L. Irwin and E.L. McCutchen. 1995. Within-stand nest site
    selection by spotted owls in the eastern Washington Cascades. Journal of
    Wildlife Management 59(2):301–310.
 Burnham, K.P., D.R. Anderson and G.C. White. 1994. Estimation of vital rates of
    the northern spotted owl. Colorado Cooperative Fish and Wildlife Research
    Unit, Colorado State University, Ft. Collins, Colorado.
 Caffrey, C. 2003. Determining impacts of West Nile Virus on crows and other
    birds. American Birds 57:12–13.
 CFPR (California Forest Practice Rules). 2011. Title 14, California Code of
    Regulations, Chapters 4, 4.5, and 10. Compiled by The California Department
    of Foresty and Fire Protection Resource Management, Forest Practices
    Program. Sacramento, California.
 Camp, A.E., C.D. Oliver, P.F. Hessburg and R.L. Everett. 1997. Predicting late-
    successional fire refugia from physiography and topography. Forest Ecology
    and Management 95:63–77.
 Canadell, J.G., and M.R. Raupach. 2008. Managing forests for climate change
    mitigation. Science 320: 456–1457.
 Carey, A.B. 1995. Sciurids in Pacific Northwest managed and old-growth forests.
    Ecological Applications 5(3):648–661.
 Carey, A.B. 2000. Effects of new forest management strategies on squirrel
    populations. Ecological Applications 10(1):248–257.
 Carey, A.B. 2003. Bioclomplexity and restoration of biodiversity in temperate
    coniferous forest: inducing spatial heterogeneity with variable-density
    thinning. Forestry 76:127–136.
 Carey, A.B. 2007. AIMing for Healthy Forests: active, intentional management for
    multiple values. General Technical Report PNW-GTR-721, Pacific Northwest
    Research Station, U.S. Department of Agriculture, Forest Service, Portland,
    Oregon.
 Carey, A.B., S.P. Horton and B.L. Biswell. 1992. Northern spotted owls: influence
    of prey base and landscape character. Ecological Monographs 62(2):223–250.
 Carey, A.B., C.C. Maguire, B.L. Biswell and T.M. Wilson. 1999. Distribution and
    abundance of Neotoma in western Oregon and Washington. Northwest
    Science 73(2):65–80.
 Carey, A.B., J.A. Reid and S.P. Horton. 1990. Spotted owl home range and habitat
    use in southern Oregon coast ranges. Journal of Wildlife Management 54:11–
    17.
 Carroll, C. 2010. Role of climatic niche models in focal-species-based
    conservation planning: Assessing potential effects of climate change on
    northern spotted owls in the Pacific Northwest, USA. Biological Conservation
    143:1432–1437.


 D-5
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 479 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Carroll, C., and D.S. Johnson. 2008. The importance of being spatial (and
    reserved): assessing northern spotted owl habitat relationships with
    hierarchical Bayesian models. Conservation Biology 22:1026–1036.
 Carroll, C., J.R. Dunk and A. Moilanen. 2010. Optimizing resiliency of reserve
    networks to climate change: multispecies conservation planning in the Pacific
    Northwest. Global Change Biology 16:891-904.
 Case, M.J., and D.L. Peterson. 2009. Growth-climate relations of lodgepole pine in
    the North Cascades National Park, Washington. Northwest Science 81:62–74.
 Cayan, D.R., E.P. Maurer, M.D. Dettinger, M. Tyree and K. Hayhoe. 2008.
    Climate change scenarios for the California region. Climatic Change 87:S21–
    S42.
 Charnley, S., E.M. Donogue, C. Stuart, C. Dillingham, L.P. Buttolph, W. Kay, R.J.
    McLain, C. Moseley, R.H. Philips and Lisa Tobe. 2006. Northwest Forest
    Plan–The First 10 Years (1994–2003): Socioeconomic Monitoring Results.
    General Technical Report PNW-GTR-649, Volume III, Pacific Northwest
    Research Station, U.S. Department of Agriculture, Forest Service, Portland,
    Oregon.
 Chi, T., A. Henke, J. Smith and C. Brinegar. 2005. Spotted owl mitochondrial
    DNA haplotyping. San Jose State University. Unpublished results submitted
    to U.S. Fish and Wildlife Service.
 Chutter, M.J., I. Blackburn, D. Bonin, J. Buchanan, B. Costanzo, D. Cunnington,
    A. Harestad, T. Hayes, D. Heppner, L. Kiss, J. Surgenor, W. Wall, L.
    Waterhouse and L. Williams. 2004. Recovery strategy for the northern
    spotted owl (Strix occidentalis caurina) in British Columbia. British Columbia
    Ministry of Environment, Victoria, Canada.
 Clark, D.A. 2007. Demographic and habitat selection of northern spotted owls in
    post-fire landscapes of southwestern Oregon. Thesis, Oregon State
    University, Corvallis, Oregon.
 Clark, D.A., R.G. Anthony and L.S. Andrews. 2011. Survival rates of northern
    spotted owls in post-fire landscapes of southwest Oregon. Journal of Raptor
    Research. 45:38-47.
 Cohen, W.B., T.A. Spies, R.J. Alig, D.R. Oetter, T.K. Maiersperger and M. Fiorella.
    2002. Characterizing 23 years (1972–95) of stand replacement disturbance in
    western Oregon forests with Landsat Imagery. Ecosystems 5:122–137.
 Colgan, W., A.B. Carey, J.M. Trappe, R. Molina and D. Thysell. 1999. Diversity
    and productivity of hypogeous fungal sporocarps in a variably thinned
    Douglas-fir forest. Canadian Journal of Forest Research 29:1259–1268.
 Collins, B.M., and S.L. Stephens. 2010. Stand-replacing patches within a ‘mixed
    severity’ fire regime: quantitative characterization using recent fires in a long-
    established natural fire area. Landscape Ecology. 25:927–939.
 Colombaroli, D., and D.G. Gavin. 2010. Highly episodic fire and erosion regime
    over the past 2,000 y in the Siskiyou Mountains, Oregon. Available online at
    <www.pnas.org/cgi/doi/10.1073/pnas.1007692107>. Accessed 3 March
    2011.
 Conway, F.D.L., and G.E. Wells. 1994. Timber in Oregon: history and projected
    trends. Oregon State University Extension Service, EM 8544.



 D-6
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 480 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Courtney, S., and R. Gutiérrez. 2004. Chapter 11 in S. Courtney (editor), Scientific
    evaluation of the status of the northern spotted owl. Sustainable Ecosystems
    Institute, Portland, Oregon.
 Courtney, S.P., J.A. Blakesley, R.E. Bigley, M.L. Cody, J.P. Dumbacher, R.C.
    Fleischer, A.B. Franklin, J.F. Franklin, R.J. Gutiérrez, J.M. Marzluff and L.
    Sztukowski. 2004. Scientific evaluation of the status of the northern spotted
    owl. Sustainable Ecosystems Institute, Portland, Oregon.
 Crozier, M.L., M.E. Seamans, R.J. Gutiérrez, P.J. Loschl, R.B. Horn, S.G. Sovern
    and E.D. Forsman. 2006. Does the presence of barred owls suppress the
    calling behavior of spotted owls? Condor 108: 760–769.
 Dale, V.H., L.A. Joyce, S. McNulty, R.P. Neilson, M.P. Ayres, M.D. Flannigan, P.J.
    Hanson, L.C. Irland, A.E. Lugo, C.J. Peterson, D. Simberloff, F.J. Swanson, B.J.
    Stocks and B.M. Wotton. 2001. Climate change and forest disturbances.
    BioScience 51:723–734.
 Daley, C., D.R. Conklin and M.H. Unsworth. 2009. Short communication: local
    atmospheric decoupling in complex topography alters climate change
    impacts. International Journal of Climatology. Available online at
    <http://onlinelibrary.wiley.com/doi/10.1002/joc.2007/abstract>. Accessed
    3 March 2011.
 Dark, S.J., R.J. Gutiérrez and G.I. Gould, Jr. 1998. The Barred Owl (Strix varia)
    invasion in California. Auk 115:50–56.
 Davies, B., S. Dettman, M. Goslin, M. Mertens and H. Silverman. 2011. Carbon
    Analysis of Proposed Forest Management Regimes on the Elliott State Forest.
    Ecotrust. Portland, OR. 36 pages.
 Davis, R.J., and K.M. Dugger. In press. Habitat status and trend. In R. Davis
    (technical coordinator), Northwest Forest Plan—Status and Trend of
    Northern Spotted Owl Populations and Habitats from 1994 to 2008. General
    Technical Report PNW- GTR-###, Pacific Northwest Research Station, U.S.
    Department of Agriculture, Forest Service, Portland, Oregon.
 Davis, R., and J. Lint. 2005. Habitat status and trends. Pages 21–82 in J. Lint,
    technical coordinator. Northwest Forest Plan—the first 10 years (1994–2003):
    status and trends of northern spotted owl populations and habitat. General
    Technical Report PNW-GTR-648, Pacific Northwest Research Station, U.S.
    Department of Agriculture, Forest Service, Portland, Oregon.
 DellaSala, D.A., J.R. Karr, T. Schoennagel, D. Perry, R.F. Noss, D. Lindenmayer,
    R. Beschta, R.L. Hutto, M.E. Swanson and J. Evans. 2006. Post-fire logging
    debate ignores many issues. Science 314:51.
 DellaSala, D.A., J.E. Williams, C. D Williams and J.F. Franklin. 2004. Beyond
    smoke and mirrors: a synthesis of fire policy and science. Conservation
    Biology 18:976–986.
 Depro, B.M., B.C. Murray, R.J. Alig and A. Shanks. 2008. Public land, timber
    harvests, and climate mitigation: Quantifying carbon sequestration potential
    on U.S. public timberlands. Forest Ecology and Management 255:1122–1134.
 Deubel, V., L. Fiette, P. Gounon, M.T. Drouet, H. Khun, M. Huerre, C. Banet, M.
    Malkinson and P. Despres. 2001. Variations in biological features of West
    Nile viruses. Annals of the New York Academy of Sciences 951:195–206.



 D-7
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 481 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Diller, L.V., and D.M. Thome. 1999. Population density of northern spotted owls
     in managed young-growth forests in coastal northern California. Journal of
     Raptor Research 33:275–286.
 Donato, D.C., J.B. Fontaine, J.L. Campbell, W.D. Robinson, J.B. Kauffman and
     B.E. Law. 2006. Post-fire logging hinders regeneration and increases fire risk.
     Science 311:352.
 Drever, C.R., G. Peterson, C. Messier, Y. Bergeron and M. Flannigan. 2006. Can
     forest management based on natural disturbances maintain ecological
     resilience? Canadian Journal of Forest Research 36:2285–2299.
 Dugger, K.M., R.G. Anthony and L.S. Andrews. In Press. Transient dynamics of
     invasive competition: barred owls, spotted owls, habitat composition and the
     demons of competition present.
 Dugger, K.M., R.G. Anthony and E.D. Forsman. 2009. Estimating northern
     spotted owl detection probabilites: updating the USFWS Northern Spotted
     Owl Survey Protocol. Final Report. Department of Fisheries and Wildlife,
     Oregon State University, Corvallis, Oregon.
 Dugger, K.M., F. Wagner, R.G. Anthony and G.S. Olson. 2005. The relationship
     between habitat characteristics and demographic performance of northern
     spotted owls in southern Oregon. Condor 107:863–878.
 Dukes, J.S., and H.A. Mooney. 1999. Does global change increase the success of
     biological invaders? Tree 14:135–139.
 Dunk, J.R., W.J. Zielinski and H. Priestler. 2004. Predicting the occurrence of rare
     mollusks in northern California forests. Ecological Applications 14(3): 713-
     729.
 Dunning, J.B., D.J. Stewart, B.J. Danielson, B.R. Noon, T.L. Root, R.H. Lamberson
     and E.E. Stevens. 1995. Spatially explicit population models: current forms
     and future uses. Ecological Applications 5:3-12.
 Elith, J., C.H. Graham, R.P. Anderson, M. Dudik, S. Ferrier, A. Guisan, R.J.
     Hijmans, F. Huettmann, J.R. Leathwick, A. Lehmann, J. Li, L.G. Lohmann,
     B.A. Loiselle, G. Manion, C. Moritz, M. Nakamura, Y. Nakazawa, J. McC.
     Overton, A. Townsend Peterson, S.J. Phillips, K. Richardson, R. Scachetti-
     Pereira, R.E. Schapire, J. Sobero´n, S. Williams, M. S. Wisz and N.E.
     Zimmermann. 2006. Novel methods improve prediction of species’
     distributions from occurrence data. Ecography 29(2):129-151.
 Elith, J., S.J. Phillips, T. Hastie, M. Dudik, Y.E. Chee and C.J. Yates. 2011. A
     statistical explanation of MaxEnt for ecologists. Diversity and distribution
     17:43-57.
 Elith, J., and J.R. Leathwick. 2009. Species distribution models: ecological
     explanation and prediction across space and time. Annual Review Ecology
     Evolution Systematics 40:677-697.
 Elsner, M.M., L. Cuo, N. Voisin, J.S. Deems, A.F. Hamlet, J.A Vano, K.E.B.
     Michelson, S. Lee and D.P. Lettenmaier. 2009. Implications of 21st century
     climate change for the hydrology of Washington State. Pages 69–106 in M.M.
     Elsner, J. Littell and L.W. Binder (editors), The Washington climate change
     impacts assessment. Center for Science in the Earth System, Joint Institute for
     the Study of the Atmosphere and Oceans, University of Washington, Seattle.



 D-8
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 482 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Everett, R.L., R. Schellhaas, D. Keenum, D. Spurbeck and P. Ohlson. 2000. Fire
     history in the ponderosa pine/Douglas-fir forests on the east slope of the
     Washington Cascades. Forest Ecology and Management 129:207–225.
 Feeney, S.R., T.E. Kolb, W.W. Covington and M.R. Wagner. 1998. Influence of
     thinning and burning restoration treatments on presettlement ponderosa
     pines at the Gus Pearson Natural Area. Canadian Journal of Forest Research.
     28:1295–1306.
 Fenger, M., J.B. Buchanan, T.J. Cade, E.D. Forsman, S.M. Haig, K. Martin and
     W.A. Rapley. 2007. Northern spotted owl population enhancement and
     recovery in British Columbia: proposed five-year action plan. Prepared by
     the Spotted Owl Population Enhancement Team for the government of
     British Columbia, Victoria, British Columbia, Canada.
 Fettig, C.J., K.D. Klepzig, R.F. Billings, A.S. Munson, T.E. Nebeker, J.F. Negron
     and J.T. Nowak. 2007. The effectiveness of vegetation management practices
     for prevention and control of bark beetle infestations in coniferous forests of
     the western and southern United States. Forest Ecology and Management
     238:24–53.
 Fitzgerald, S.D., J.S. Patterson, M. Kiupel, H.A. Simmons, S.D. Grimes, C.F.
     Sarver, R.M. Fulton, B.A. Fulton, B.A. Steficek, T.M. Cooley, J.P. Massey and
     J.G. Sikarskie. 2003. Clinical and pathological features of West Nile Virus
     infection in native North American owls (family Strigidae). Avian Diseases
     47:602–610.
 Fleming, R.A., J-N. Candau and R.S. McAlpine. 2002. Landscape-scale analysis of
     interactions between insect defoliation and forest fire in central Canada.
     Climatic Change 55:251–272.
 Forsman, E.D. 1975. A preliminary investigation of the spotted owl in Oregon.
     Thesis, Oregon State University, Corvallis.
 Forsman, E.D. 1981. Molt of the spotted owl. Auk 98:735–742.
 Forsman, E.D., R.G. Anthony, E.C. Meslow and C.J. Zabel. 2004. Diets and
     foraging behavior of northern spotted owls in Oregon. Journal of Raptor
     Research 38:214–230.
 Forsman, E.D., R.G. Anthony, J.A. Reid, P.J. Loschl, S.G. Sovern, M. Taylor, B.L.
     Biswell, A. Ellingson, E.C. Meslow, G.S. Miller, K.A. Swindle, J.A. Thrailkill,
     F.F. Wagner and D.E. Seaman. 2002. Natal and breeding dispersal of northern
     spotted owls. Wildlife Monographs 149:1–35.
 Forsman, E.D., R.G. Anthony, K.M. Dugger, E.M. Glenn, A.B. Franklin, G.C.
     White, C.J. Schwarz, K.P. Burnham, D.R. Anderson, J.D. Nichols, J.E. Hines,
     J.B. Lint, R.J. Davis, S.H. Ackers, L.S. Andrews, B.L. Biswell, P.C. Carlson,
     L.V. Diller, S.A. Gremel, D.R. Herter, J.M. Higley, R.B. Horn, J.A. Reid, J.
     Rockweit, J. Schaberl, T.J. Snetsinger and S.G. Sovern. 2011. Population
     demography of northern spotted owls: 1985–2008. Studies in Avian Biology.
     Cooper Ornithological Society.
 Forsman, E.D., S. DeStefano, M.G. Raphael and R.J. Gutiérrez (editors), 1996.
     Demography of the northern spotted owl. Studies in Avian Biology No. 17.
 Forsman, E.D, T.J. Kaminski, J.C. Lewis, K.J. Maurice, C. Ferland and E. M.
     Glenn. 2005. Home range and habitat use of northern spotted owls on the
     Olympic Peninsula, Washington. Journal of Raptor Research 39(4):356-377.


 D-9
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 483 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Forsman, E.D., E.C. Meslow and H.M. Wight. 1984. Distribution and biology of
     the spotted owl in Oregon. Wildlife Monographs 87:1–64.
 Forsman, E.D., I.A. Otto, S.G. Sovern, M. Taylor, D.W. Hays, H. Allen, S.L.
     Roberts and D.E. Seaman. 2001. Spatial and temporal variation in diets of
     spotted owls in Washington. Journal of Raptor Research 35:141–150.
 Foster, D.R., and D.A. Orwig. 2006. Preemptive and salvage harvesting of New
     England forests: when doing nothing is a viable alternative. Conservation
     Biology 20:959–970.
 Franklin, A.B. 1992. Population regulation in northern spotted owls: theoretical
     implications for management. Pages 815–827 in D.R. McCullough and R.H.
     Barrett (editors), Wildlife 2001: populations. Elsevier Applied Sciences,
     London, England.
 Franklin, A.B., D.R. Anderson, R.J. Gutiérrez and K.P. Burnham. 2000. Climate,
     habitat quality, and fitness in northern spotted owl populations in
     northwestern California. Ecological Monographs 70:539–590.
 Franklin, A.B., K. P. Burnham, G.C. White, R.G. Anthony, E.D. Forsman, C.
     Schwarz, J.D. Nichols and J. Hines. 1999. Range-wide status and trends in
     northern spotted owl populations. Colorado Cooperative Fish and Wildlife
     Research Unit, Colorado State University, Fort Collins, Colorado.
 Franklin, J., and S. Courtney. 2004. Evolution and effectiveness of strategies for
     conservation of northern spotted owl. Chapter 9 in S. Courtney (editor),
     Scientific evaluation of the status of the northern spotted owl. Sustainable
     Ecosystems Institute, Portland, Oregon.
 Franklin, J.F., and C.T. Dyrness. 1973. Natural vegetation of Oregon and
     Washington. Oregon State University Press, Corvallis, OR. 452pp.
 Franklin, J.F., D.R. Berg, A.B. Carey and R.A. Hardt. 2006. Chapter 5: Old-growth
     forests. Pages 97–121 in D. Apostol and M. Sinclair (editors), Restoring the
     Pacific Northwest: The Art and Science of Ecological Restoration in Cascadia.
     Island Press, Washington, D.C. 475 pp.
 Franklin, J.F., D. Lindenmayer, J.A. MacMahon, A. McKee, J. Magnuson, D.A.
     Perry, R. Waide and D. Foster. 2000. Threads of Continuity. Conservation
     Biology in Practice 1:8–16.
 Franklin, J.F., R.J. Mitchell and B.J. Palik. 2007. Natural disturbance and stand
     development principles for ecological forestry. General Technical Report
     NRS-GTR-19, Northern Research Station, U.S. Department of Agriculture,
     Forest Service, Newtown Square, Pennsylvania.
 Franklin, J.F., T.A. Spies, R. Van Pelt, A.B. Carey, D.A. Thornburgh, D.R. Berg,
     D.B. Lindenmayer, M.E. Harmon, W.S. Keeton, D.C. Shaw, K. Bible and J.
     Chen. 2002. Disturbances and structural development of natural forest
     ecosystems with silvicultural implications, using Douglas-fir forests as an
     example. Forest Ecology and Management 155:399–423.
 Fried, J.S., M.S. Torn and E. Mills. 2004. The impact of climate change on wildfire
     severity: a regional forecast for northern California. Climatic Change 4:169–
     191.
 Funk, W.C., E.D. Forsman, M. Johnson, T.D. Mullins and S.M. Haig. 2010.
     Evidence for recent population bottlenecks in northern spotted owls (Strix
     occidentalis caurina). Conservation Genetics 11:1013–1021.


 D-10
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 484 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Gaines, W.L., R.J. Harrod, J. Dickinson, A.L. Lyons and K. Halupka. 2010.
    Integration of Northern spotted owl habitat and fuels treatments in the
    eastern Cascades, Washington, USA. Forest Ecology and Management
    260:2045–2052.
 Gaines, W.L., R.A. Strand and S.D. Piper. 1997. Effects of the Hatchery Complex
    Fires on northern spotted owls in the eastern Washington Cascades. Pages
    123–129 in J.M. Greenlee (editor), Proceedings of the First Conference on Fire
    Effects on Rare and Endangered Species and Habitats. International
    Association of Wildland Fire, Coeur d’Alene, Idaho.
 Gancz, A., I.K. Barker, R. Lindsay, A. Dibernardo, K. McKeever and B. Hunter.
    2004. West Nile Virus outbreak in North American owls, Ontario, 2002.
    Emerging Infectious Diseases 10:2135–2142.
 Ganey, J.L., R.P. Balda and R.M. King. 1993. Metabolic rate and evaporative
    water loss of Mexican spotted and great horned owls. Wilson Bulletin
    105(4):645-656.
 Garmendia, A.E., H.J. Van Kruiningen, R.A. French, J.F. Anderson, T.G.
    Andreadis, A. Kumar and A.B. West. 2000. Recovery and identification of
    West Nile virus from a hawk in winter. Journal of Clinical Microbiology
    38:3110–3111.
 Gärtner, S., K.M. Reynolds, P.F. Hessburg, S.S., Hummel and M. Twery. 2008.
    Decision support for evaluating landscape departure and prioritizing forest
    management activities in a changing environment. Forest Ecology and
    Management 256:1666–1676.
 Gedalof, Z., D.L. Peterson and N.J. Mantua. 2005. Atmospheric, climatic, and
    ecological controls on extreme wildfire years in the northwestern United
    States. Ecological Applications 15:154–174.
 Glenn, E.M. 2009. Local weather, regional climate, and population dynamics of
    northern spotted owls in Washington and Oregon. Dissertation, Oregon State
    University, Corvallis.
 Glenn, E.M., R.G. Anthony and E.D. Forsman. 2010. Population trends in
    northern spotted owls: Associations with climate in the Pacific Northwest.
    Biological Conservation 143:2543-2552.
 Glenn, E.M, M.C. Hansen and R.G. Anthony. 2004. Spotted owl home-range and
    habitat use in young forests of western Oregon. Journal of Wildlife
    Management 68:33–50.
 Goheen, E.M., E. Hansen, A. Kanaskie, N. Osterbauer, J. Parke, J. Pscheidt and G.
    Chastagner. 2006. Sudden oak death and Phytopthora ramorum: a guide for
    forest managers, Christmas tree growers, and forest-tree nursery operators in
    Oregon and Washington. Oregon State University Extension Service, Central
    Point, Oregon.
 Gomez, D.M., Anthony, R.G. and Hayes, J.P. 2005. Influence of thinning of
    Douglas-fir forests on population parameters and diet of northern flying
    squirrels: Journal of Wildlife Management 69:1670–1682.
 Graumlich, L.J., L.B. Brubaker and C.C. Grier. 1989. Long-term trends in forest
    net primary productivity: Cascade Mountains, Washington. Ecology 70:405–
    410.



 D-11
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 485 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Gregory, R., D. Ohlson and J. Arvai. 2006. Deconstructing adaptive management:
    criteria for applications to environmental management. Ecological
    Applications 6:2411–2425.
 Gremel, S. 2005. Factors controlling distribution and demography of northern
    spotted owls in a reserved landscape. Thesis, University of Washington,
    Seattle.
 Grimm, V., and S.F. Railsback. 2005. Individual-Based Modeling and Ecology.
    Princeton: Princeton University Press. 480 pp.
 Gubler, D.J. 2007. The continuing spread of West Nile Virus in the western
    hemisphere. Emerging Infections 45:1039–1046.
 Gunderson, L. 1999. Resilience, flexibility and adaptive management– antidotes
    for spurious certitude? Conservation Ecology 3(1):7.
    <http://www.consecol.org/vol3/iss1/art7/>. Accessed 3 March 2011.
 Gutiérrez, R.J., M. Cody, S. Courtney and A.B. Franklin. 2007. The invasion of
    barred owls and its potential effect on the spotted owl: a conservation
    conundrum. Biological Invasions 9:181–196.
 Gutiérrez, R. J., M. Cody, S. Courtney and D. Kennedy. 2004. Chapter 7 in S.
    Courtney (editor), Scientific evaluation of the status of the northern spotted
    owl. Sustainable Ecosystems Institute, Portland, Oregon.
 Gutiérrez, R.J. 1989. Hematozoa from the spotted owl. Journal of Wildlife
    Diseases 24:614–618.
 Gutiérrez, R.J. 1996. Biology and distribution of the northern spotted owl. Studies
    in Avian Biology 17:2–5.
 Gutiérrez, R.J., A.B. Franklin and W.S. LaHaye. 1995. Spotted owl (Strix
    occidentalis) in A. Poole and F. Gill (editors), The birds of North America, No.
    179. The Academy of Natural Sciences and The American Ornithologists’
    Union, Washington, D.C.
 Haig, S.M., T.D. Mullins and E.D. Forsman. 2004. Subspecific relationships and
    genetic structure in the spotted owl. Conservation Genetics 5:683–705.
 Haig, S.M., R.S. Wagner, E.D. Forsman and T.D. Mullins. 2001. Geographic
    variation and genetic structure in spotted owls. Conservation Genetics 2:25–
    40.
 Hamer, T.E. 1988. Home range size of the northern barred owl and northern
    spotted owl in western Washington. Thesis, Western Washington University,
    Bellingham.
 Hamer, T.E., E.D. Forsman and E.M Glenn. 2007. Home range attributes and
    habitat selection of barred owls and spotted owls in an area of sympatry.
    Condor 109:750–768.
 Hamer, T.E., E.D. Forsman, A.D. Fuchs and M.L. Walters. 1994. Hybridization
    between barred and spotted owls. Auk 111:487–492.
 Hamer, T.E., D.L. Hays, C.M. Senger and E.D. Forsman. 2001. Diets of northern
    barred owls and northern spotted owls in an area of sympatry. Journal of
    Raptor Research 35:221–227.
 Hamm, K.A., and L.V. Diller. 2009. Forest management effects on abundance of
    woodrats in northern California. Northwestern Naturalist 90:97-106.
 Hansen, D.L., and M.J. Mazurek. 2010. Effects of forest thinning on northern
    spotted owls. Unpublished white paper.


 D-12
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 486 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Hanson, C.T., D.C. Odion, D.A. DellaSala and W.L. Baker. 2009. Overestimation
    of fire risk in the Northern Spotted Owl Recovery Plan. Conservation Biology
    23:1314-1319.
 Hanson, C.T., D.C. Odion, D.A. DellaSala and W.L. Baker. 2010. More-
    comprehensive recovery actions for northern spotted owls in dry forests:
    reply to Spies et al. Conservation Biology 24:334-337.
 Hanson, E., D. Hays, L. Hicks, L. Young and J. Buchanan. 1993. Spotted owl
    habitat in Washington: a report to the Washington Forest Practices Board.
    Washington Forest Practices Board, Spotted Owl Advisory Group.
    Washington Department of Wildlife, Olympia.
 Haugo, R.D., S.A. Hall, E.M. Gray, P. Gonzalez and J.D. Bakker. 2010. Influences
    of climate, fire, grazing, and logging on woody species composition along an
    elevation gradient in the eastern Cascades, Washington. Forest Ecology and
    Management 260: 2204-2213.
 Healey, S.P., W.B. Cohen, T.A. Spies, M. Moeur, D. Pflugmacher, M.G. Whitley
    and M. Lefsky. 2008. The relative impact of harvest and fire upon landscape-
    level dynamics of older forests: lessons from the Northwest Forest Plan.
    Ecosystems 11: 1106-1119.
 Heinrichs, J.H., D.H. Bender, D.L. Gummer and N.H. Schumaker. 2010.
    Assessing critical habitat: evaluating the relative contributions of habitats to
    population persistence. Biological Conservation 143:2229-2237.
 Hemstrom, M., T. Spies, C. Palmer, R. Keister, J. Teply, P. McDonald and R.
    Warbington. 1998. Late-successional and old-growth forest effectiveness
    monitoring plan for the Northwest Forest Plan. General Technical Report
    PNW-GTR-438, Pacific Northwest Research Station, U.S. Department of
    Agriculture, Forest Service, Portland, Oregon. 37 p.
 Henke, A.L., T.Y. Chi, J. Smith and C. Brinegar. 2005. Spotted owl (Strix
    occidentalis) microsatellite variation in California. Department of Biological
    Sciences, San Jose State University, San Jose, California.
 Hershey, K.T., E.C. Meslow and F.L. Ramsey. 1998. Characterisics of forests at
    spotted owl nest sites in the Pacific Northwest. Journal Wildlife Management
    62(4):1398-1410.
 Herter, D.R., and L.L. Hicks. 2000. Barred owl and spotted owl populations and
    habitat in the central Cascade Range of Washington. Journal of Raptor
    Research 34:279–286.
 Herter, D.R., L.L. Hicks, H.C. Stabins, J.J. Millspaugh, A.J. Stabins and L.D.
    Melampy. 2002. Roost site characteristics of northern spotted owls in the
    nonbreeding season in central Washington. Forest Science 48:437–446.
 Hessburg, P.F., and J.K. Agee. 2003. An environmental narrative of Inland
    Northwest United States forests, 1800–2000. Forest Ecology and Management
    178:23–59.
 Hessburg, P.F., J.K. Agee and J.F. Franklin. 2005. Dry forests wildland fires of the
    inland Northwest USA: Contrasting the landscape ecology of the pre-
    settlement and modern eras. Forest Ecology and Management 211:117–139.
 Hessburg, P.F., R.G. Mitchell and G.M. Filip. 1994. Historical and current roles of
    insects and pathogens in eastern Oregon and Washington forested
    landscapes. General Technical Report PNW-GTR-327, Pacific Northwest


 D-13
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 487 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




    Research Station, U.S. Department of Agriculture, Forest Service, Portland,
    Oregon.
 Hessburg, P.F., K.M. Reynolds, R.B. Salter and M.B. Richmond. 2004. Using a
    decision support system to estimate departures of present forest landscape
    patterns from historical reference conditions. Pages. 158-175 in A.H. Perera,
    L.J. Buse and M.G. Weber (editors), Emulating Natural Forest Landscape
    Disturbances: Concepts and Applications. New York: Columbia University
    Press. 352 pp.
 Hessburg, P.F., R.B. Salter and K.M. James. 2007. Re-examining fire severity
    relations in pre-management era mixed conifer forests: inferences from
    landscape patterns of forest structure. Landscape Ecology 22:5–24.
 Hessburg, P.F., B.G. Smith, R.B. Salter, R.D. Ottmar and E. Alvarado. 2000.
    Recent changes (1930s–1990s) in spatial patterns of interior northwest forests,
    USA. Forest Ecology and Management 136:53–83.
 Hessburg, P. F., R.B.Salter, M.B. Richmond and B.G. Smith. 2000. Ecological
    Subregions of the Interior Columbia Basin, USA. Applied Vegetation Science.
    3(2): 163-180.
 Hessl, A.E., D. McKenzie and R. Schellhaas. 2004. Drought and Pacific Decadal
    Oscillation linked to fire occurrence in the inland Pacific Northwest.
    Ecological Applications 14:425–442.
 Heyerdahl, E.K., D. McKenzie, L.D. Daniels, A.E. Hessl, J.S. Littell and N.J.
    Mantua. 2008. Climate drivers of regionally synchronous fires in the inland
    Northwest (1651-1900). International Journal of Wildland Fire 17:40-49.
 Hicke, J.A., and J.C. Jenkins. 2008. Mapping lodgepole pine stand structure
    susceptibility tomountain pine beetle attack across the western United States.
    Forest Ecology and Management 255:1536–1547.
 Hicks, L.L., H.C. Stabins and D.R. Herter. 1999. Designing spotted owl habitat in
    a managed forest. Journal of Forestry 97:20-25.
 Hirzel, A.H., G. LeLay, V. Helfer, C. Randin and A. Guisan. 2006. Evaluating the
    ability of habitat suitability models to predict species presence. Ecological
    Modelling 199:142-152.
 Hoberg, E.P., G.S. Miller, E. Wallner-Pendleton and O.R. Hedstrom. 1989.
    Helminth parasites of northern spotted owls (Strix occidentalis caurina).
    Journal of Wildlife Diseases 25:246–251.
 Holling, C.S. 1973. Resilience and stability of ecological systems. Annual Review
    of Ecology and Systematics 4:1–23.
 Holling, C.S. (editor), 1978. Adaptive Environmental Assessment and
    Management. John Wiley & Sons. New York.
 Holling, C.S. 1996. Surprise for science, resilience for ecosystems, and incentives
    for people. Ecological Applications 6:733–735.
 Huang, J-G., Y. Bergeron, B. Denneler, F. Berninger and J. Tardif. 2007. Response
    of forest trees to increased atmospheric CO2. Critical Reviews in Plant
    Sciences. 26:265-283.
 Hubálek, Z., and J. Halouzka. 1999. West Nile fever—a reemerging mosquito-
    borne viral disease in Europe. Emerging Infectious Diseases 5:643–650.
 Hummel, S., and J.K. Agee. 2003. Western spruce budworm defoliation effects on
    forest structure and potential fire behavior. Northwest Science 7:159-169.


 D-14
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 488 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Hunter, J.E., R.J. Gutierrez and A.B. Franklin. 1995. Habitat configuration
     around spotted owl nest sites in northwestern California. Condor 97:684-
     693.
 Hurteau, M.D., G.W. Koch and B.A. Hungate. 2008. Carbon protection and fire
     risk reduction: toward a full accounting of forest carbon offsets. Frontiers in
     Ecology and the Environment 6:493-498.
 Hutto, R.L. 2006. Toward meaningful snag-management guidelines for postfire
     salvage logging in North American conifer forests. Conservation Biology
     20:984–993.
 Hutto, R.L. 2008. The ecological importance of severe wildfires: some like it hot.
     Ecological Applicatoins. 8:1827-1834.
 Innes, R.J., D.H. VanVuren, D.A. Kelt, M.L. Johnson, J.A. Wilson and P.A. Stine.
     2007. Habitat associations of dusky-footed woodrats (Neotoma fuscipes) in
     mixed-conifer forest of the Northern Sierra Nevada. Journal of Mammalogy
     88:1523-1531.
 Irwin, L.L., D.F. Rock and G.P. Miller. 2000. Stand structures used by northern
     spotted owls in managed forests. Journal of Raptor Research 34:175–186.
 Irwin, L.L., D. Rock and S. Rock. 2005. Adaptive management monitoring of
     spotted owls: annual progress report—August 2005. National Council for Air
     and Stream Improvement, unpublished report.
 Irwin, L.L., D. Rock and S. Rock. 2008. Adaptive management monitoring of
     spotted owls: annual progress report—August 2008. National Council for Air
     and Stream Improvement, unpublished report.
 Irwin, L.L., D. Rock and S. Rock. 2010. Adaptive management monitoring of
     spotted owls: annual progress report. Forthcoming. National Council for Air
     and Stream Improvement, unpublished report.
 Ishak, H.D., J.P. Dumbacher, N.L. Anderson, J.J. Keane, G. Valkiunas, S.M. Haig,
     L.A. Tell and R.N.M. Sehgal. 2008. Blood parasites in owls with conservation
     implications for the spotted owl (Strix occidentalis). PLoS ONE 3 (5):e2304.
     Doi:10.1371/journal.pone.0002304.
 Iverson, W.F. 1993. Is the barred owl displacing the spotted owl in western
     Washington? Thesis, Western Washington University, Bellingham,
     Washington.
 Jenness, J.S., P. Beier and J.L. Ganey. 2004. Associations between forest fire and
     Mexican spotted owls. Forest Science 50:765–772.
 Jenkins, M.J., E. Hebertson, W. Page and C.A. Jorgensen. 2008. Bark beetles, fuels,
     fires and implications for forest management in the intermountain west.
     Forest Ecology and Management 254:16–34.
 Johnson, D.H. 2001. Validating and evaluating models. Pages 105–119 in T. M.
     Shenk and A. B. Franklin (editors), Modeling in natural resource
     management. Island Press, Covelo, California.
 Johnson, K.N., and J.F. Franklin. 2009. Restoration of Federal forests in the Pacific
     Northwest: strategies and management implications. Unpublished
     manuscript. August 15, 2009. 120 pp. Available online at
     <http://www.cof.orst.edu/cof/fs/PDFs/RestorationOfFederalForestsInThe
     PacificNorthwest.pdf>. Accessed 3 March 2011.



 D-15
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 489 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Johnson, K.N., J.F. Franklin, J.W. Thomas and J. Gordon. 1991. Alternatives for
    management of late successional forests of the Pacific Northwest. A report to
    the Agriculture and Merchant and Marine Fisheries Committees of the U.S.
    House of Representative. Scientific Panel on Late Successional Forest
    Ecosystems, Washington, D.C.
 Joyce, L.A., G.M. Blate, J.S. Littell, S.G. McNulty, C.I. Millar, S.C. Moser, R.P.
    Neilson, K.A. O’Halloran and D.L. Peterson. 2008. Chapter 3 – National
    Forests. Pages 3-1 to 3-127 in S.H. Julius, J.M. West (editors), J.S. Baron, L.A.
    Joyce, P. Kareiva, B.D. Keller, M.A. Palmer, C.H. Peterson and J.M. Scott
    (authors), Preliminary review of adaptation options for climate-sensitive
    ecosystems and resources. A Report by the U.S. Climate Change Science
    Program and the Subcommittee on Global Change Research. U.S.
    Environmental Protection Agency, Washington, D.C., 873 pp.
 JPL (Jet Propulsion Laboratory). 2008. Larger Pacific climate event helps current
    La Niña linger. Available online at
    <http://www.jpl.nasa.gov/news/news.cfm?release=2008–066>. Accessed 18
    February 2011.
 Karr, J.R., J.J. Rhodes, G.W. Minshall, F.R. Hauer, R.L. Beschta, C.A. Frissell and
    D.A. Perry. 2004. The effects of postfire salvage logging on aquatic
    ecosystems in the American west. BioScience 54:1029–1033.
 Keane, R. E., R. Parsons and P.F. Hessburg. 2002. Estimating historical range and
    variation of landscape patch dynamics: Limitations of the simulation
    approach. Ecological Modeling 151: 29–49.
 Keane, R.R., P.F. Hessburg, P. Landres and F.J. Swanson. 2009. The use of
    historical range and variability (HRV) in landscape management. Forest
    Ecology and Management 258:1025–1037.
 Keeton, W.S., P.W. Mote and J.F. Franklin. 2007. Climate variability, climate
    change, and western wildfire with implications for the urban-wildland
    interface. Advances in the Economics of Environmental Resources 6:225–253.
 Keith, H., B.G. Mackey and D.B. Lindenmayer. 2010. Re-evaluation of forest
    biomass carbon stocks and lessons form the world’s most carbon-dense
    forests. Proceedings of the National Academy of Science
    (www.pnas.org/cgi/doi/10.1073/pnas.0901970106).
 Kelly, E.G., and E.D. Forsman. 2003. Barred owl. Pages 320–322 in D. B. Marshall,
    M.G. Hunter and A.L. Contreras (editors), Birds of Oregon: a general
    reference. Oregon State University, Corvallis, Oregon.
 Kelly, E.G., and E.D. Forsman. 2004. Recent records of hybridization between
    barred owls (Strix varia) and northern spotted owls (S. occidentalis caurina).
    Auk 121:806–810.
 Kelly, E.G., E.D. Forsman and R.G. Anthony. 2003. Are barred owls displacing
    spotted owls? Condor 105:45–53.
 Kennedy, R.S.H., and M.C. Wimberly. 2009. Historical fire and vegetation
    dynamics in dry forests of the interior Pacific Northwest, USA, and
    relationships to northern spotted owl (Strix occidentalis caurina) habitat
    conservation. Forest Ecology and Management 258:554–566.
 Kennedy, R.E., Z. Yang and W.B. Cohen. 2010. Detecting trends in forest
    disturbance and recovery using yearly Landsat time series: 1. LandTrendr -


 D-16
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 490 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




     temporal segmentation algorithms. Remote Sensing of Environment 114(12):
     2897-2910.
 Kennedy, R.E., W.B. Cohen and T.A. Schroeder. 2007. Trajectory-based change
     detection for automated characterization of forest disturbance dynamics.
     Remote Sensing of Environment 110: 370-386.
 King, G.M. 1993. Habitat characteristics of northern spotted owls in eastern
     Washington. Thesis, University of California, Berkeley.
 King, G.M., K.R. Bevis, M.A. Rowe and E.E. Hanson. 1998. Spotted owls use of
     habitat impacted by 1994 fires on the Yakama Indian Reservation: three years
     post fire. Presented at the Second Fire Effects on Rare and Endangered
     Species Conference, March 29 – April 1, 1998. International Association of
     Wildland Fire, Coeur d’Alene, Idaho.
 Klenner, W., R. Walton, A. Arsenault and L. Kremsater. 2008. Dry forests in the
     southern interior of British Columbia: historic disturbances and implications
     for restoration and management. Forest Ecology and Management. 256:1711–
     1722.
 Klock, G.O. 1975. Impact of five postfire salvage logging systems on soils and
     vegetation. Journal of Soil and Water Conservation 30:78–81.
 Kliejunas, J.T., B.W. Geils, J.M. Glaeser, E.M. Goheen, P. Hennon, M-S. Kim, H.
     Kope, J. Stone, R. Sturrock and S.J. Frankel. 2009. Review of literature on
     climate change and forest diseases of western North America. General
     Technical Report, PSW-GTR-225, Pacific Southwest Research Station, U.S.
     Department of Agriculture, Forest Service, Albany, California.
 Kolb, T.E., K.M. Holmberg, M.R. Wagner and J.E. Stone. 1998. Regulation of
     ponderosa pine foliar physiology and insect resistance mechanisms by basal
     area treatments. Tree Physiology. 18:375–381.
 Komar, N., N.A. Panella, J.E. Burns, S.W. Dusza, T.M. Mascarenhas and T.O.
     Talbot. 2001. Serologic evidence for West Nile virus infection in birds in the
     New York City vicinity during an outbreak in 1999. Emerging Infectious
     Diseases 7:621–625.
 Krawchuk, M.A., M.A. Moritz, M. Parisien, J. Van Dorn and K. Hayhoe. 2009.
     Global pyrogeography: the current and future distribution of wildlife. PLos
     ONE 4(4): e5102. doi:10.1371/journal.pone.0005102.
 Kroll, A.J., T.L. Fleming and L.L. Irwin. 2010. Site occupancy dynamics of
     northern spotted owls in the eastern Cascades, Washington, USA, 1990–
     2003. Journal of Wildlife Management 74:1264–1274.
 Kuchler, A.W. 1977. The map of the natural vegetation of California. Pages 909-
     938 in M.G. Barbour and J. Major, editors, Terrestrial vegetation of California.
     Wiley-Interscience, reprinted by the California Native plant Society 1988,
     Sacramento, CA.
 Kulakowski, D., and T.T. Veblen. 2007. Effect of prior disturbances on the
     extent and severity of wildfire in Colorado Subalpine forests. Ecology
     88:759–769.
 Kurz, W.A., C.C. Dymond, G. Stinson, G.J. Rampley, E.T. Neilson, A.L.
     Carroll, T. Ebata and L. Safranyik. 2008. Mountain pine beetle and forest
     carbon feedback to climate change. Nature 452:987–990.



 D-17
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 491 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 LaHaye, W.S., and R.J. Gutiérrez. 1999. Nest sites and nesting habitat of the
     northern spotted owl in northwestern California. Condor 101:324-330.
 LaHaye, W.S., R.J. Gutiérrez and J.R. Dunk. 2001. Natal dispersal of the spotted
     owl in southern California: Dispersal profile of an insular population. Condor
     103:691–700.
 Lamberson, R.H., R. McKelvey, B.R. Noon and C. Voss. 1992. A Dynamic
     Analysis of Northern Spotted Owl Viability in a Fragmented Forest
     Landscape. Conservation Biology 6(4):505-512.
 Lamberson, R.H., B.R. Noon, C. Voss, and K.S. McKelvey. 1994. Reserve
     design for territorial species: the effects of patch size and spacing on the
     viability of the northern spotted owl. Conservation Biology 8(1):185-195.
 Larsson, S., R. Oren, R.H. Waring and J.W. Barrett. 1983. Attacks of mountain
     pine beetle as related to tree vigor of ponderosa pine. Forest Science
     29:395–402.
 Latham, P., and J. Tappeiner. 2002. Response of old-growth conifers to
     reduction in stand density in western Oregon forests. Tree Physiology
     2:137–146.
 Latta, G., H. Temesgen, D. Adams and T. Barrett. 2010. Analysis of potential
     impacts of climate change on forests of the United States Pacific
     Northwest. Forest Ecology and Management 259: 720–729.
 Lawler, J.J. 2009. Climate change adaptation strategies for resource management
     and conservation planning. Annals of the New York Academy of Sciences
     1162:79–98.
 Lee, D.C., and L.L. Irwin. 2005. Assessing risks to spotted owls from forest
     thinning in fire-adapted forests of the western United States. Forest Ecology
     and Management 211:191–209.
 Lehmkuhl, J.F., K.D. Kistler and J.S. Begley. 2006a. Bushy-tailed woodrat
     abundance in dry forests of eastern Washington. Journal of Mammalogy
     87:371–379.
 Lehmkuhl, J.F., K.D. Kistler, J.S. Begley and J. Boulanger. 2006b. Demography of
     northern flying squirrels informs ecosystem management of western interior
     forests. Ecological Applications 16:584–600.
 Lehmkuhl, J.F., L.E. Gould, E. Cazares and D.R. Hosford. 2004. Truffle
     abundance and mycophagy by northern flying squirrels in eastern
     Washington forests. Forest Ecology and Management 200:49–65.
 Lehmkuhl, J.F., M. Kennedy, E.D. Ford, P.H. Singleton, W.L. Gaines and R.L.
     Lind. 2007. Seeing the forest for the fuel: Integrating ecological values and
     fuels management. Forest Ecology and Management 246:73–80.
 Lenihan, J.M., D. Bachelet, R.P. Neilson and R. Drapek. 2008. Response of
     vegetation distribution, ecosystem productivity,and fire to climate change
     scenarios for California. Climatic Change 87:S215–S230.
 Leskiw, T., and R.J. Gutiérrez. 1998. Possible predation of a spotted owl by a
     barred owl. Western Birds 29:225–226.
 Levy, S. 1999. Owl vs. owl. Natural History 108:28–32.
 Levy, S. 2004. Native incursions: avian range expansions imperil threatened
     species. BioScience 54:94–98.



 D-18
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 492 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Lindenmayer, D.B., and R.F. Noss. 2006. Salvage logging, ecosystem processes,
     and biodiversity conservation. Conservation Biology 20:949–958.
 Lindenmayer, D.B., D.R. Foster, J.F. Franklin, M.L. Hunter, R.F. Noss, F.A.
     Schmiegelow and D. Perry. 2004. Salvage harvesting policies after natural
     disturbance. Science 303:1303.
 Lindenmayer, D.B., P.J. Burton and J.F. Franklin. 2008. Salvage logging and its
     ecological consequences. Island Press, Washington, D.C.
 Lindroth, R.L. 2010. Impacts of elevated atmospheric CO2 and O3 on forests:
     phytochemistry, trophic interactions, and ecosystem dynamics. Journal of
     Chemical Ecology 36:2–21.
 Lint, J. 2005. Population status and trends. Pages 7–19 in J. Lint, technical
     coordinator. Northwest Forest Plan—the first 10 years (1994–2003): status and
     trends of northern spotted owl populations and habitat. General Technical
     Report PNW-GTR-648, Pacific Northwest Research Station, U.S. Department
     of Agriculture, Forest Service, Portland, Oregon.
 Lint, J., B. Noon, R. Anthony, E. Forsman, M. Raphael, M. Collopy and E.
     Starkey. 1999. Northern spotted owl effectiveness monitoring plan for the
     Northwest Forest Plan. General Technical Report PNW-GTR-440, Pacific
     Northwest Research Station, U.S. Department of Agriculture, Forest Service,
     Portland, Oregon. 43 p.
 Littell, J.S. 2009. “Climate change and the forest ecosystems of the Olympia
     Peninsula,” a presentation given at Climate change impacts on Olympic
     Peninsula salmon, a workshop held at Olympic National Forest
     Headquarters in Olympia, Washington. Available online at <
     http://www.fs.fed.us/ccrc/video/olympic_littell.shtml>. Accessed 3 March
     2011.
 Littell, J.S., D.L. Peterson and M. Tjoelker. 2008. Douglas-fir growth in mountain
     ecosystems: water limits tree growth from stand to region. Ecological
     Monographs 78:349-368.
 Littell, J.S., D. McKenzie, D.L. Peterson and A.L. Westerling. 2009. Climate and
     wildfire area burned in western U.S. ecoprovinces, 1916-2003. Ecological
     Applications 19:1003–1021.
 Littell, J.S., E.E. Oneil, D. McKenzie, J.A. Hicke, J.A. Lutz, R.A. Norheim and
     M.M. Elsner. 2010. Forest ecosystems, disturbance, and climate change in
     Washington State, USA. Climate Change 102: 129-158.
 Liu, Y., J. Stanturf and S. Goodrick. 2010. Trends in global wildfire potential in a
     changing climate. Forest Ecology and Management. 259:685-697.
 Livezey, K.B. 2009a. Range expansion of Barred Owls, part I: chronology and
     distribution. American Midland Naturalist 161:49–56.
 Livezey, K.B. 2009b. Range expansion of Barred Owls, part II: facilitating
     ecological changes. American Midland Naturalist 161:323–349.
 Livezey, K.B., and T.L. Fleming. 2007. Effects of barred owls on spotted owls: the
     need for more than incidental detections and correlational analyses. Journal
     of Raptor Research 41:319–325.
 Livezey, K.B., R.M. Engeman, D.F. Rock and D.A. Yasuda. 2007. Considering
     control of invasive barred owls to benefit California spotted owls: Possible
     justification and draft methods. Pages 72-81 in Witmer, G.W., W.C. Pitt and


 D-19
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 493 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




    K.A. Fegerstone, Editors, Managing vertebrate invasive species: Proceedings
    of an International Symposium. USDA APHIS/WS, National Wildlife
    Research Center, Fort Collins, CO.
 Loehle, C. 2004. Applying landscape principles to fire hazard reduction. Forest
    Ecology and Management. 198:261-267.
 Logan, J.A., and J.A. Powell. 2001. Ghost forests, global warming, and the
    mountain pine beetle (Coleoptera: Scolytidae). American Entomologist
    47:160–172.
 Logan, J.A., J. Regniere and J.A. Powell. 2003. Assessing the impacts of global
    warming on forest pest dynamics. Frontiers in Ecology and the Environment
    1:130–137.
 Long, J.N. 2009. Emulating natural disturbance regimes as a basis for forest
    management: A North American view. Forest Ecology and Management
    257:1868–1873.
 Luoma, D. L., J. M. Trappe, A.W. Claridge, K.M. Jacobs and E. Cazares. 2003.
    Relationships among fungi and small mammals in forested ecosystems.
    Pages 343–373 in C.J. Zabel and R.G. Anthony (editors), Mammal
    Community Dynamics in Western Coniferous Forests: Management and
    Conservation. Cambridge University Press, Cambridge, United Kingdom.
 Luyssaert, S., E.-D. Schulze, A. Börner, A. Knohl, D. Hessenmöller, B.E. Law, P.
    Ciais and J. Grace. 2008. Old-growth forests as global carbon sinks. Nature
    455:213–215.
 Lynch, H.J., R.A. Renkin, R.L. Crabtree and P.R. Moorcroft. 2006. The influences
    of previous mountain pine beetle (Dendroctonus ponderosae) activity on the
    1988 Yellowstone fires. Ecosystems 8:1318–1327.
 Manter, D.K., P.W. Reeser and J.K. Stone. 2005. A climate-based model for
    predicting geographic variation in Swiss needle cast severity in the Oregon
    Coast Range. Phytopathology 95:1256–1265.
 Mantua, N.J., S.R. Hare, Y. Zhang, J.M. Wallace and R.C. Francis. 1997. A Pacific
    interdecadal climate oscillation with impacts on salmon production. Bulletin
    of the American Meteorological Society 78:1069–1079.
 Marra, P.P., S. Griffing, C. Caffrey, A.M. Kilpatrick, R. McLean, C. Brand, E.
    Saito, A.P. Dupuis, L. Kramer and R. Novak. 2004. West Nile Virus and
    wildlife. BioScience 54:393–402.
 Marston, R.A., and D.H. Haire. 1990. Runoff and soil loss following the 1988
    Yellowstone fires. Great Plains-Rocky Mountain Geographic Journal 18:1–8.
 Martinson, E., P.N. Omi and W. Shepperd. 2003. Effects of fuel treatments on fire
    severity. Pages 96–126 in R.T. Graham (Technical Editor), Hayman fire case
    study. General Technical Report RMRS–GTR–114, U.S. Department of
    Agriculture, Forest Service, Rocky Mountain Research Station, Ogden, Utah.
 Mason, C.L., and B.R. Lippke. 2009. An investigation of the prospects for forests
    and the forest industry in Kittitas, Yakima, and Klickitat Counties.
    Unpublished report, September 2009. Lippke and Associates, 2600 Fairview
    Ave., Seattle, WA 98102. 62 pp.
 Mazur, K.M., and P. C. James. 2000. Barred owl (Strix varia). In A. Poole (editor),
    The Birds of North America Online, No. 508. Cornell Lab of Ornithology,
    Ithaca, New York. Available online at <


 D-20
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 494 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




    http://bna.birds.cornell.edu/bna/species/508/articles/introduction>.
    Accessed 3 March 2011.
 McIver J.D., and L. Starr (technical editors). 2000. Environmental effects of
    postfire logging: literature review and annotated bibliography. General
    Technical Report PNW-GTR-486, Pacific Northwest Research Station, U.S.
    Department of Agriculture, Forest Service, Portland, Oregon.
 McKenzie, D, Z. Gedalof, D.L. Peterson and P. Mote. 2004. Climate change,
    wildfire, and conservation. Conservation Biology 18:890–902.
 McKenzie, D., D.L. Peterson and J.J. Littell. 2009. Global warming and stress
    complexes in forests of western North America. Pages 319–338 in A.
    Bytnerowicz, M.J. Araugh, A.R. Riebau and C. Andersen (editors),
    Developments in Environmental Science, Volume 8. Elsevier, The
    Netherlands.
 McLean, R.G., S.R. Ubico, S.E. Docherty, W.R. Hansen, L. Sileo and T.S.
    McNamara. 2001. West Nile Virus and transmission and ecology in birds.
    Annals of the New York Academy of Sciences 951:54–57.
 McNab, H.W., and P.E. Avers. 1994. Ecological subregions of the United States:
    Section descriptions. Publication WO-WSA-5. USDA Forest Service,
    Washington, D.C.
 Meiman, S., R. Anthony, E. Glenn, T. Bayless, A. Ellinson, M.C. Hansen and C.
    Smith. 2003. Effects of commercial thinning on home-range and habitat-use
    patterns of a male northern spotted owl: a case study. Wildlife Society
    Bulletin 31:1254–1262.
 Meyer, J.S., L.L. Irwin and M.S. Boyce. 1998. Influence of habitat abundance and
    fragmentation on northern spotted owls in western Oregon. Wildlife
    Monographs 139:1–51.
 Meyer, M.D., M.P. North and D.A. Kelt. 2005. Short-term effects of fire and forest
    thinning on truffle abundance and consumption by Neotamias speciosus in the
    Sierra Nevada of California. Canadian Journal of Forest Research 35:1061–
    1070.
 Millar, C.I., N.L. Stephenson and S.L Stephens. 2007. Climate change and forests
    of the future: managing in the face of uncertainty. Ecological Applications
    17:2145–2151.
 Miller, G.S. 1989. Dispersal of juvenile spotted owls in western Oregon. Thesis,
    Oregon State University, Corvallis.
 Miller, G.S., R.J. Small and E.C. Meslow. 1997. Habitat selection by spotted owls
    during natal dispersal in western Oregon. Journal of Wildlife Management
    61:140–150.
 Miller, G.S., S.K. Nelson and W.C. Wright. 1985. Two-year-old female spotted
    owl breeds successfully. Western Birds 16:69–73.
 Mitchell, R.G., and H.K. Preisler. 1991. Analysis of spatial patterns of lodgepole
    pine attacked by outbreak populations of the mountain pine beetle. Forest
    Science 37:1390–1408.
 Mitchell, S.R., M.E. Harmon and K.E.B. O’Connell. 2009. Forest fuel reduction
    alters fire severity and long-term carbon storage in three Pacific Northwest
    ecosystems. Ecological Applications 19:643–655.



 D-21
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 495 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Moen, C.A., A.B. Franklin and R.J. Gutiérrez. 1991. Age determination of
    subadult northern spotted owls in northwest California. Wildlife Society
    Bulletin 19:489–493.
 Moilanen A., and H. Kujala. 2008. Zonation: software for spatial conservation
    prioritization. User Manual v2.0. Metapopulation Research Group,
    University of Helsinki, FI. Available at
    <http://www.helsinki.fi/bioscience/consplan/software/Zonation/index.ht
    ml>. Accessed 3 March 2011.
 Monsanto, P.G., and J.K. Agee. 2008. Long-term post-wildfire dynamics of coarse
    woody debris after salvage logging and implications for soil heating in dry
    forests of the eastern Cascades, Washington. Forest Ecology and
    Management 255:3952–3961.
 Moritz, M.A., P.F. Hessburg and N.A. Povak. 2011. Native fire regimes and
    landscape resilience. Chapter 3 in: Ecological Studies Series, Volume 213, The
    Landscape Ecology of Fire, McKenzie, D., Miller, C., Falk, D.A. (editors),
    Springer-Verlag.
 Morrison, M.L., B.G. Marcot and R.W. Mannan. 1992. Wildlife-habitat
    relationships: concepts and applications. Madison, WI: The University of
    Wisconsin Press. 364 p.
 Mote, P.W., and E.P. Salathe Jr. 2010. Future climate in the Pacific Northwest.
    Climatic Change 102:29–50.
 Mote, P.W., D.Gavin and A. Huyer. 2010. Climate change in Oregon’s land and
    marine environments. Pages 1–45 in K.D. Dello and P.W. Mote (editors),
    Oregon Climate Assessment Report. Oregon Climate Change Research
    Institute. College of Oceanic and Atmospheric Sciences, Oregon Statue
    University, Corvallis.
 Mote, P.W., A.F. Hamlet, M.P. Clark and D.P. Lettenmaier. 2005. Declining
    mountain snowpack in western North America. Bulletin of the American
    Meteorological Society 86:39–49.
 Mote, P.W., W.S. Keeton and J.F. Franklin. 1999. Decadal variations in forest fire
    activity in the Pacific Northwest. Pages 155–156 in Proceedings of the 11th
    Conference on Applied Climatology, American Meteorological Society,
    Boston, Massachusetts.
 Munro, J.A., and I. McTaggart-Cowan. 1947. A review of the bird fauna of British
    Columbia. Special Publication Number 2. Provincial Museum, Victoria,
    British Columbia, Canada.
 Murphy, D.D., and B.R. Noon. 1992. Integrating scientific methods with habitat
    conservation planning: reserve design for northern spotted owls. Ecological
    Applications 2: 3-17.
 Muzika, R.M., and A.M. Liebhold. 2000. A critique of silvicultural approaches to
    managing defoliating insects in North America. Agricultural and Forest
    Entomology 2:97–105.
 Naficy, C., A. Sala, E.G. Keeling, J. Graham and T.H. DeLuca. 2010. Interactive
    effects of historical logging and fire exclusion on ponderosa pine forest
    structure in the northern Rockies. Ecological Applications 20:1851–1864.




 D-22
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 496 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Negron, J.F., and J.B. Popp. 2004. Probabililty of ponderosa pine infestation by
    mountain pine beetle in the Colorado Front Range. Forest Ecology and
    Management 191:17–27.
 Neilson, R.P., J.M Lenihan, D. Bachelet, R.J. Drapek, D. Price and D. Scott. 2006.
    The potential for widespread, threshold dieback of forests in North America
    under rapid global warming. Pages 117–121 in L. Joyce, R. Haynes, R. White
    and R.J. Barbour (technical coordinators), Bringing climate change into
    natural resource management: proceedings. General Technical Report PNW-
    GTR-706, Pacific Northwest Research Station, U.S. Department of
    Agriculture, Forest Service, Portland, Oregon.
 Nitschke, C.R. 2005. Does forest harvesting emulate fire disturbance? A
    comparison of effects on selected attributes in coniferous-dominated
    headwater systems. Forest Ecology and Management 214:305–319.
 NMFS (National Marine Fisheries Service) and USFWS (U.S. Fish and Wildlife
    Service). 2010. Interim endangered and threatened species recovery planning
    guidance. Version 1.3. Silver Spring, Maryland.
 NOAA (National Oceanic and Atmospheric Administration). 2011. Pacific
    Decadal Oscillation (PDO). Available online at
    <http://www.nwfsc.noaa.gov/research/divisions/fed/oeip/ca–pdo.cfm>.
    Accessed 18 February 2011.
 Noon, B.R., and J.A. Blakesley. 2006. Conservation of the northern spotted owl
    under the Northwest Forest Plan. Conservation Biology 20:288–296.
 Noon, B.R., and A.B. Franklin. 2002. Scientific research and the spotted owl
    (Strix occidentalis): Opportunities for major contributions to avian population
    ecology. Auk 119(2):311-320.
 North, M., and W. Keeton. 2008. Emulating natural disturbance regimes: an
    emerging approach for sustainable forest management. Pages 341–372 in R.
    Lafortezza, J. Chen, G. Sanesi and T. Crow (editors), Landscape ecology:
    Sustainable management of forest landscapes. Springer-Verlag Press, The
    Netherlands.
 North, M., P. Stine, W. Zielinski, K. O’Hara and S. Stephens. 2010. Harnessing
    fire for wildlife: fuels management in California’s mixed-conifer forests. The
    Wildlife Professional. 4:30–33.
 Noss, R.F., and D.B. Lindenmayer. 2006. Special section: the ecological effects of
    salvage logging after natural disturbance. Conservation Biology 20:946–948.
 Noss, R.F., J.F. Franklin, W.L. Baker, T. Schoennagel and P.B. Moyle. 2006.
    Managing fire-prone forests in the western United States. Frontiers in
    Ecology and the Environment 4:481–487.
 O’Hara, K.L. 2009. Multiaged silviculture in North America. Journal of Forest
    Science 55:432–436.
 ODF (Oregon Department of Forestry). 2006. Forest Practices Administrative
    Rules and Forest Practices Act. Oregon Department of Forestry, Salem,
    Oregon.
 Odion, D.C., E.J. Frost, J.R. Strittholt, J. Hong, D.A. DellaSala and M.A. Moritz.
    2004. Patterns of fire severity and forest conditions in the western Klamath
    Mountains, California. Conservation Biology 18:927–936.



 D-23
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 497 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Odion, D.C., M.A. Moritz and D.A. DellaSalla. 2010. Alternative community
    states maintained by fire in the Klamath Mountains, USA. Journal of Ecology
    98:96–105.
 Ohmann, J.L., and M.J. Gregory. Predictive mapping of forest composition and
    structure with direct gradient analysis and nearest-neighbor imputation in
    coastal Oregon, U.S.A. Canadian Journal of Forest Research 32: 725-741.
 Olsen, W.K., J.M. Schmid and S.A. Mata. 1996. Stand characteristics associated
    with mountain pine beetle infestations in ponderosa pine. Forest Science
    42:310–327.
 Olson, G.S., E.M. Glenn, R.G. Anthony, E.D. Forsman, J.A. Reid, P.J. Loschl and
    W.J. Ripple. 2004. Modeling demographic performance of northern spotted
    owls relative to forest habitat in Oregon. Journal of Wildlife Management
    68:1039–1053.
 Olson, G.S., R.G. Anthony, E.D. Forsman, S.H. Ackers, P.J. Loschl, J.A. Reid, K.M
    Dugger, E.M. Glenn and W.J. Ripple. 2005. Modeling of site occupancy
    dynamics for northern spotted owls, with emphasis on the effects of barred
    owls. Journal of Wildlife Management 69:918–932.
 Omi, P.N., and E.J. Martinson. 2002. Effects of fuels treatment on wildfire
    severity. Final report submitted to the Joint Fire Science Program Governing
    Board.
 Parker, T.J., K.M. Clancy and R.L. Mathiasen. 2006. Interactions among fire,
    insects and pathogens in coniferous forests of the interior western United
    States and Canada. Agricultural and Forest Entomology 8:167–189.
 Pearce, J., and S. Ferrier. 2000. Evaluating the predictive performance of habitat
    models developed using logistic regression. Ecological Modelling 133:225–
    245.
 Pearson, R.R., and K.B. Livezey. 2003. Distribution, numbers, and site
    characteristics of spotted owls and barred owls in the Cascade Mountains of
    Washington. Journal of Raptor Research 37:265–276.
 Pearson, R.R., and K.B. Livezey. 2007. Spotted owls, barred owls, and Late-
    Successional Reserves. Journal of Raptor Research 41:156–161.
 Perera, A.H., L.J. Buse and M.G. Weber (editors), 2004. Emulating Natural Forest
    Landscape Disturbances: Concepts and Applications. New York: Columbia
    University Press. 352 pp.
 Perry, D.A., M.P. Amaranthus, J.G. Borchers, S.L. Borchers and R.E. Brainerd.
    1989. Bootstrapping in ecosystems. BioScience 39:230–237.
 Perry, D.A., P.F. Hessburg, C.N. Skinner, T.A. Spies, S.L. Stephens, A.H. Taylor,
    J.F. Franklin, B. McComb and G. Riegel. 2011. The ecology of mixed severity
    fire regimes in Washington, Oregon, and Northern California. Forest
    Ecology and Management, Volume 262, Issue 5, 1 September 2011, Pages 703-
    717.
 Peterson, D.L., J.K. Agee, G.H. Aplet, D.P. Dykstra, R.T. Graham, J.F. Lehmkuhl,
    D.S. Pilliod, D.F. Potts, R.F. Powers and J.D. Stuart. 2009. Effects of timber
    harvest following wildfire in western North America. General Technical
    Report PNW-GTR-776, Pacific Northwest Research Station, U.S. Department
    of Agriculture, Forest Service, Portland, Oregon.



 D-24
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 498 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Peterson, G.D. 2002. Contagious disturbance, ecological memory, and the
     emergence of landscape pattern. Ecosystems 5:329–338.
 Peterson, G., C.R. Allen and C.S. Holling. 1998. Ecological resilience, biodiversity,
     and scale. Ecosystems 1:6–18.
 Phillips S.J., and M. Dudik. 2008. Modeling of species distributions with Maxent:
     new extensions and a comprehensive evaluation. Ecography 31:161–175.
 Phillips, S.J., and J. Elith. 2010. POC plots: calibrating species distribution models
     with presence-only data. Ecology 91:2476-2484.
 Phillips, S.J., R.P. Anderson and R.E. Schapire. 2006. Maximum entropy
     modeling of species geographic distributions. Ecological Modeling 190:231–
     259.
 Phillips, S.J., M. Dudik, J. Elith, C.H. Graham, C.H., A. Lehmann, J. Leathwick
     and S. Ferrier. 2009. Sample selection bias and presence-only distribution
     models: implications for background and pseudo-absence data. Ecological
     Applications 19(1):181-197.
 Pipkin, J. 1998. The Northwest Forest Plan revisited. U.S. Department of the
     Interior, Office of Policy Analysis, Washington, D.C., and Department of
     Forest Resources, Oregon State University, Corvallis.
 Pollet, J., and P.N. Omi. 2002. Effect of thinning and prescribed burning on
     crown fire severity in ponderosa pine forests. International Journal of
     Wildland Fire 11:1–10.
 Power, T.M. 2006. Public timber supply, market adjustments, and local
     economies: economic assumptions of the Northwest Forest Plan.
     Conservation Biology 20: 341–350.
 Preisler, H.K., and R.G. Mitchell. 1993. Colonization patterns of the mountain
     pine beetle in thinned and unthinned lodgepole pine stands. Forest Science
     39:528–545.
 Prichard, S.J., D.L. Peterson and K. Jacobson. 2010. Fuel treatments reduce the
     severity of wildfire effects in dry mixed conifer forest, Washington, USA.
     Canadian Journal of Forest Research 40:1615–1626.
 Raffa, K.F., B.H. Aukema, B.J. Bentz, A.L. Carroll, J.A. Hicke, M.G. Turner and
     W.H. Romme. 2008. Cross-scale drivers of natural disturbances prone to
     anthropogenic amplification: the dynamics of bark beetle eruptions.
     BioScience 58:501–517.
 Raettig, T.L., and H.H. Christensen. 1999. Timber harvesting, processing, and
     employment in the Northwest Economic Initiative Region: changes and
     economic assistance. General Technical Report PNW-GTR-465, Volume III,
     Pacific Northwest Research Station, U.S. Department of Agriculture, Forest
     Service, Portland, Oregon.
 Rand, A.L. 1944. Birds of the Alaska highway in British Columbia. Canadian
     Field-Naturalist 58:111–125.
 Ransome, D.B., and T.P. Sullivan. 2002. Short-term population dynamics of
     Glaucomys sabrinus and Tamiasciurus douglasii in commercially thinned and
     unthinned stands of coastal coniferous forest. Canadian Journal of Forest
     Research 32:2043–2050.




 D-25
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 499 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Ransome, D.B., and T.P. Sullivan. 1997. Food limitation and habitat preference of
    Glaucomys sabrinus and Tamiasciurus hudsonicus. Journal of Mammalogy
    78:538–549.
 Ransome, D.B., P.M.F. Lindgren, D.S. Sullivan and T.P. Sullivan. 2004. Long-term
    responses of ecosystem components to stand thinning in young lodgepole
    pine forest. I. Population dynamics of northern flying squirrels and red
    squirrels. Forest Ecology and Management 202:355–367.
 Raphael, M.G. 1987. Wildlife-tan oak associations in Douglas-fir forests of
    northwestern California. Pages 183–189 in T.R. Plumb and N.H. Pillsbury
    (technical coordinators), Proceedings of the symposium on multiple-use
    management of California’s hardwood resources; 1986. General Technical
    Report PSW-GTR-100. Pacific Southwest Research Station, U.S. Department
    of Agriculture, Forest Service, Albany, California.
 Raphael, M.G. 2006. Conservation of listed species: the northern spotted owl and
    marbled murrelet. Chapter 7 in R.W. Haynes, B.T. Bormann, D.C. Lee and
    J.R. Martin (technical editors), Northwest Forest Plan—the first 10 Years
    (1994–2003): synthesis of monitoring and research results. General Technical
    Report PNW-GTR-651, Pacific Northwest Research Station, U.S. Department
    of Agriculture, Forest Service, Portland, Oregon.
 Raphael M.G., K.S. McKelvey and B.M. Galleher. 1998. Using geographic
    information systems and spatially explicit population models for avian
    conservation: a case study. Pages 65-74 in J.M. Marzluff, R. Sallabanks,
    editors. Avian conservation: research and management. Island Press,
    Washington.
 Raymond, C.L., and D.L. Peterson. 2005. Fuel treatments alter the effects of
    wildfire in a mixed-evergreen forest, Oregon, USA. Canadian Journal of
    Foresst Research 35:2981–2995.
 Reed, J.M., H.R. Akcakaya, M. Burgman, D. Bender, S.R. Beissinger and J.M.
    Scott. 2006. Critical Habitat. Pages 164–177 in J.M. Scott, D.D. Goble and F.W.
    Davis (editors). The Endangered Species Act at Thirty; Conserving
    Biodiversity in Human-Dominated Landscapes, Volume 2. Island Press
    Washington, DC. 360 pp.
 Reeves, G.H., P.A. Bisson, B.E. Rieman and L.E. Benda. 2006. Postfire logging in
    riparian areas. Conservation Biology 20:994–1004.
 Reinhardt, E.D., R.E. Keane, D.E. Calkin and J.D. Cohen. 2008. Objectives and
    considerations for wildland fuel treatment in forested ecosystems of the
    interior western United States. Forest Ecology and Management 256:1997-
    2006.
 Rhodes, J.J., and W.L. Baker. 2008. Fire probability, fuel treatment effectiveness
    and ecological tradeoffs in western U.S. public forests. The Open Forest
    Science Journal 1:1–7.
 Ricklefs, R.E., Z. Naveh and R.E. Turner. 1984. Conservation of ecological
    processes. The Environmentalist 4, supplement 8:6–16.
 Roberts, S., and J. van Wagtendonk. 2006. The effects of fire on California spotted
    owls and their prey in Yosemite National Park, California. Extended abstract
    from Third International Fire Ecology and Management Congress. November
    13-17, 2006. Association for Fire Ecology, San Diego, California.


 D-26
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 500 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Roberts, S.L., J.W. van Wagtendonk, A.K. Miles and D.A. Kelt. 2011. Effects of
     fire on spotted owl site occupancy in a late-successional forest. Biological
     Conservation 144:610–619.
 Rogers, T.H. 1966. The fall migration: northern Rocky Mountain-Intermountain
     region. Audubon Field Notes 20:74.
 Roloff, G.J., S.P. Mealey, C. Clay, J. Barry, C. Yanish and L. Neuenschwander.
     2005. A process for modeling short- and long-term risk in the southern
     Oregon Cascades. Forest Ecology and Management 211:166–190.
 Romme, W.H., J. Clement, J. Hicke, D. Kulakowski, L.H. MacDonald, T.L.
     Schoennagel and T.T. Veblen. 2006. Recent forest insect outbreaks and fire
     risk in Colorado Forests: a brief synthesis of relevant research. Colorado State
     University, Fort Collins.
 Rosenberg, D. K., and R.G. Anthony. 1992. Characteristics of northern flying
     squirrel populations in young second- and old-growth forests in western
     Oregon. Canadian Journal of Zoology 70:161–166.
 Rosenberg, D.K., and K.S. McKelvey. 1999. Estimation of habitat selection for
     centralplace foraging animals. Journal of Wildlife Management 63:1028–1038.
 Russell, R.E., V.A. Saab, J.G. Dudley and J.J. Rotella. 2006. Snag longevity in
     relation to wildfire and postfire salvage logging. Forest Ecology and
     Management 232:179–187.
 Safranyik, L., and A.L. Carroll. 2006. The biology and epidemiology of the
     mountain pine beetle in lodgepole pine forests. Pages 3–66 in S. Safranyik
     and B. Wilson, The mountain pine beetle: a synthesis of biology, management
     and impacts on lodgepole pine. Natural Resources Canada, Canadian Forest
     Service, Victoria, British Columbia.
 Sakai, H.F., and B.R. Noon. 1993. Dusky-footed woodrat abundance in different-
     aged forests in northwestern California. Journal of Wildlife Management
     57:373–382.
 Salathe, E.P. Jr., R. Steed, C.F. Mass and P.H. Zahn. 2008. A high-resolution
     climate model for the U.S. Pacific Northwest: mesoscale feedbacks and local
     responses to climate change. Journal of Climate 21:5708–5726.
 Salathe, E.P, L. R. Leung, Y. Qian and Y. Zhang. 2009. Regional climate model
     projections for the State of Washington. Pages 45–67 in M. M. Elsner, J. Littell,
     and L.W. Binder (editors), The Washington climate change impacts
     assessment. Center for Science in the Earth System, Joint Institute for the
     Study of the Atmosphere and Oceans, University of Washington, Seattle.
 Schilling, J.W. 2009. Demography, home range, and habitat selection of northern
     spotted owls in the Ashland Watershed. M.Sc. Thesis, Oregon State
     University, Corvallis, OR. 129 pp.
 Schmid, J.M., and S.A. Mata. 2005. Mountain pine beetle-caused tree mortality in
     partially cut plots surrounded by unmanaged stands. Research Paper RMRS-
     RP-54. U.S. Department of Agriculture, Forest Service, Rocky Mountain
     Research Station, Fort Collins, Colorado.
 Schmidt, D.A., A.H. Taylor and C.N. Skinner. 2008. The influence of fuels
     treatment and landscape arrangement on simulated fire behavior, Southern
     Cascade range, California. Forest Ecology and Management. 255:3170-3184.



 D-27
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 501 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Schmidt, K. 2006. Northern spotted owl monitoring and inventory, Redwood
     National and State Parks, 2005 annual report. Redwood National and State
     Parks, Orick, California.
 Schoennagel, T., T.T. Veblen and W.H. Romme. 2004. The interaction of fire,
     fuels, and climate across Rocky Mountain forests. BioScience 54:661–676.
 Schulte, L.A., R.J. Mitchell, M.L. Hunter, Jr., J.F. Franklin, R.K. McIntyre and B.J.
     Palik. 2006. Evaluating the conceptual tools for forest biodiversity
     conservation and their implementation in the U.S. Forest Ecology and
     Management. 232:1-11.
 Schulze, E.-D., C. Wirth and M. Heimann. 2000. Managing forests after Kyoto.
     Science 289: 2058–2059.
 Schumaker, N.H. 2008. HexSim (Version 1.3.6.9). U.S. Environmental Protection
     Agency, Environmental Research Laboratory, Corvallis, Oregon. Available
     online at <http://www.epa.gov/hexsim>. Accessed on 3 March 2011.
 Schwind, B. (compiler). 2008. Monitoring trends in burn severity: report on the
     Pacific Northwest and Pacific Southwest fires—1984 to 2005. Available online
     at < http://mtbs.gov/reports/MTBS_pnw-psw_final.pdf>. Accessed on 3
     March 2011.
 SEI (Sustainable Ecosystems Institute). 2008. Scientific review of the draft
     northern spotted owl Recovery Plan and reviewer comments. Sustainable
     Ecosystems Institute, Portland, Oregon. 150 pp.
 Seymour, R., and M. Hunter. 1999. Principles of ecological forestry. Pages XX in
     M. Hunter (editor), Managing Biodiversity in forested ecosystems.
     Cambridge University Press, Cambridge, United Kingdom.
 Shafer, S.L., M.E. Harmon, R.P. Nieilson, R. Seidl, Brad St. Clair and A. Yost.
     2010. The potential effects of climate change on Oregon’s vegetation. Pages
     173–208 in K.D. Dello and P.W. Mote (editors), Oregon Climate Change
     Research Institute (2010), Oregon Climate Assessment Report. College of
     Oceanic and Atmospheric Sciences, Oregon State University, Corvallis.
 Shindler, B., and K. Aldred Cheek. 1999. Integrating citizens in adaptive
     management: a propositional analysis. Conservation Ecology 3:9. Available
     online at <http://www.consecol.org/vol3/iss1/art9/>. Accessed 3 March
     2011.
 Shore, T.L., L. Safranyik and R.J. Whitehead. 2006. Principles and concepts of
     management. Pages 117–121 in S. Safranyik and B. Wilson, The mountain
     pine beetle: a synthesis of biology, management and impacts on lodgepole
     pine. Natural Resources Canada, Canadian Forest Service, Victoria, British
     Columbia.
 Simard, M., W.H. Romme, J.M. Griffin and M.G. Turner. 2011. Do mountain pine
     beetle outbreaks change the probability of active crown fire in lodgepole pine
     forests? Ecological Monographs 81:3–24.
 Singleton, P.H., J.F. Lehmkuhl, W.L. Gaines and S.A. Graham. 2010. Barred owl
     space use and habitat selection in the eastern Cascades, Washington. Journal
     of Wildlife Management 74:285–294.
 Sisco, C.L. 1990. Seasonal home range and habitat ecology of spotted owls in
     northwestern California. Thesis, Humboldt State University, Arcata,
     California.


 D-28
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 502 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Skinner, C.N. 1995. Change in spatial characteristics of forest openings in the
     Klamath Mountains of northwestern California, USA. Landscape Ecology
     10:219–228.
 Skinner, C.N., and A.H. Taylor. 2006. Southern Cascades bioregion. Pages 195–
     224 in N.G. Sugihara, J.W. van Wagtendonk, K.E. Shaffer, J. Fites-Kaufman
     and A.E. Thode (editors), Fire in California’s Ecosystems. University of
     California Press, Berkeley.
 Skinner, C.N., A.H. Taylor and J.K. Agee. 2006. Klamath Mountains bioregion.
     Pages 170–194 in N.G. Sugihara, J.W. van Wagtendonk, K.E. Shaffer, J. Fites-
     Kaufman and A.E. Thode (editors), Fire in California’s Ecosystems.
     University of California Press, Berkeley.
 Smith, F.A. 1997. Neotoma cinerea. Mammalian Species 564:1–8.
 Solis, D.M. 1983. Summer habitat ecology of spotted owls in Northwestern
     California. Thesis, Humboldt State University, Arcata, California.
 Solis, D.M., and R.J. Gutiérrez. 1990. Summer habitat ecology of northern spotted
     owls in northwestern California. Condor 92:739–748.
 Sovern, S.G., E.D. Forsman, B.L. Biswell, D.N. Rolph and M. Taylor. 1994.
     Diurnal behavior of the spotted owl in Washington. Condor 96:200–202.
 Spies, T.A., M.A. Hemstrom, A. Youngblood and S. Hummel. 2006. Conserving
     old-growth forest diversity in disturbance-prone landscapes. Conservation
     Biology 20:351–362.
 Spies, T.A., T.W. Geisen, F.J. Swanson, J.F. Franklin, D. Lach and K.N. Johnson.
     2010a. Climate change adaptation strategies for federal forests of the Pacific
     Northwest, USA: ecological, policy, and socio-economic perspectives.
     Landscape Ecology 25:1185–1199.
 Spies, T.A., J.D. Miller, J.B. Buchanan, J.F. Lehmkuhl, J.F. Franklin, S.P. Healey,
     P.F. Hessburg, H.D. Safford, W.B. Cohen, R.S.H. Kennedy, E.E. Knapp, J.K.
     Agee and M. Moeur. 2010b. Underestimating risks to the northern spotted
     owl in fire-prone forests: response to Hanson et al. Conservation Biology
     24:330–333.
 Spracklen, D.V., L.J. Mickley, J.A. Logan, R.C. Hudman, R. Yevich, M.D.
     Flannigan and A.L. Westerling. 2009. Impacts of climate change from 2000 to
     2050 on wildfire activity and carbonaceous aerosol concentrations in the
     western United States. Journal of Geophysical Research. Volume 114, D20301,
     doi:10.1029/2008JDO10966.
 Stalberg, D., K.E. Fehring, L.Y. Pomara, N. Nur, D.B. Adams, D. Hatch, G.R.
     Geupel and S. Allen. 2009. Modeling nest-site occurrence for the northern
     spotted owl at its southern limit in central California. Landscape and Urban
     Planning 90:76-85.
 Stankey, G.H., B.T. Bormann, C. Ryan, B. Shindler, V. Sturtevant, R.N. Clark and
     C. Philpot. 2003. Adaptive management and the Northwest Forest Plan:
     rhetoric and reality. Journal of Forestry 101:40–46.
 Stankey, G.H., R.N. Clark and B.T. Bormann. 2005. Adaptive management of
     natural resources: theory, concepts, and management institutions. General
     Technical Report PNW-GTR-654, Pacific Northwest Research Station, U.S.
     Department of Agriculture, Forest Service, Portland, Oregon.



 D-29
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 503 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Stein, B.A. 2010. “Assessing vulnerability to climate change: , a key tool for
     adaptation planning,” a webinar presentation given as part of the National
     Wildlife Federation-U.S. Fish and Wildlife Service climate change and
     wildlife webinar series, “Safeguarding Wildlife from Climate Change,”
     January 28, 2010, National Conservation Training Center, U.S. Fish and
     Wildlife Service, Shepherdstown, WV.
 Stephens, S.L., and L.W. Ruth. 2005. Federal forest-fire policy in the United
     States. Ecological Applications. 15:532-542.
 Stephens, S.L., D.L. Fry and E. Franco-Vizcaino. 2008. Wildfire and forests in
     northwestern Mexico: the United States wishes it had similar fire problems.
     Ecology and Society 13:10.
 Stephens, S.L., C.I. Millar and B.M. Collins. 2010. Operational approaches to
     managing forests of the future in Mediterranean regions within a context of
     changing climates. Environmental Research Letters. Volume 5(2). doi:
     10.1088/1748-9326/5/2/024003. Available online at
     <http://iopscience.iop.org/1748-9326/5/2/024003>. Accessed on 3 March
     2011.
 Strittholt, J.R., D.A. DellaSalla and H. Jiang. 2006. Status of mature and old-
     growth forest in the Pacific Northwest. Conservation Biology 20:363–374.
 Stewart, I.T., D.R. Cayan and M.D. Dettinger. 2005. Changes toward earlier
     streamflow timing across western North America. Journal of Climate
     18:1136–1155.
 Su, Q., D.A. MacLean and T.D. Needham. 1996. The influence of hardwood
     content on balsam fir defoliation by spruce budworm. Canadian Journal of
     Forest Research 26:1620–1628.
 Sun, Y., S. Solomon, A. Dai and R.W. Portmann. 2007. How often will it rain?
     Journal of Climate 20:4801–4818.
 Sundquist, E.T., K.V. Ackerman, N.B. Bliss, J.M. Kellndorfer, M.C. Reeves and
     M.G. Rollins. 2009. Rapid assessment of U.S. forest and soil organic carbon
     storage and forest biomass carbon sequestration capacity: U.S. Geological
     Survey Open-File Report 2009–1283, 15 p. Available online at
     <http://pubs.usgs.gov/ofr/2009/1283. Accessed 3 March 2011.
 Swanson, M.E, J.F. Franklin, R.L Beschta, C.M. Crisafulli, D.A. DellaSala, R.L
     Hutto, D.B. Lindenmayer and F.J. Swanson. 2010. The forgotten stage of
     forest succession: early-successional ecosystems on forest sites. Frontiers in
     Ecology and the Environment. doi: 10.1890/090157.
 Swetnam, T.W., and A.M. Lynch. 1989. A tree-ring reconstruction of western
     spruce budworm history in the southern Rocky Mountains. Forest Science
     35:962–986.
 Swetnam, T.W., and A.M. Lynch. 1993. Multicentury, regional scale patterns of
     western spruce budworm outbreaks. Ecological Monographs 63:399–424.
 Swindle, K.A., W.J. Ripple, E.C. Meslow and D. Schafer. 1999. Old forest
     distribution around spotted owl nests in the central Cascade Mountains,
     Oregon. Journal of Wildlife Management 63:1212–1221.
 Sztukowski, L., and S. Courtney. 2004. Chapter Four: Prey in S.P. Courtney, J.A.
     Blakesley, R.E. Bigley, M.L. Cody, J.P. Dumbacher, R.C. Fleischer, A.B.
     Franklin, J.F. Franklin, R.J. Gutierrez, J.M. Marzluff and L. Sztukowski


 D-30
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 504 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




    (authors), Scientific evaluation of the status of the northern spotted owl.
    Sustainable Ecosystems Institute. Portland, Oregon.
 Taylor, A.H. 2000. Fire regimes and forest changes along a montane forest
    gradient, Lassen Volcanic National Park, southern Cascade Mountains, USA.
    Journal of Biogeography 27:87–104.
 Taylor, A.H., and C.N. Skinner. 1998. Fire history and landscape dynamics in a
    late-successional reserve in the Klamath Mountains, California, USA. Forest
    Ecology and Management 111:285–301.
 Taylor, A.H., and C.N. Skinner. 2003. Spatial patterns and controls on historical
    fire regimes and forest structure in the Klamath Mountains. Ecological
    Applications 13:704–719.
 Taylor, S.W., A.L. Carroll, R.I. Alfaro and L. Safranyik. 2006. Forest, climate and
    mountain pine beetle outbreak dynamics in western Canada. Pages 67–94 in
    L. Safranyik and B. Wilson (editors), The Mountain Pine Beetle: A Synthesis
    of Biology, Management, and Impacts on Lodgepole Pine. Natural Resources
    Canada, Canadian Forest Service, Pacific Forestry Centre, Victoria, British
    Columbia.
 Thomas, J.W., E.D. Forsman, J.B. Lint, E.C. Meslow, B.R. Noon and J. Verner.
    1990. A conservation strategy for the northern spotted owl. Interagency
    Scientific Committee to Address the Conservation of the Northern Spotted
    Owl. U.S. Forest Service, U.S. Bureau of Land Management, U.S. Fish and
    Wildlife Service, and U.S. National Park Service, Portland, Oregon.
 Thomas, J.W., J.F. Franklin, J. Gordon and K.N. Johnson. 2006. The Northwest
    Forest Plan: origins, components, implementation experience, and
    suggestions for change. Conservation Biology 20:277–287.
 Thomas, J.W., M.G. Raphael, R.G. Anthony, E.D. Forsman, A.G. Gunderson, R.S.
    Holthausen, B.G. Marcot, G.H. Reeves, J.R. Sedell and D.M. Solis. 1993.
    Viability assessments and management considerations for species associated
    with late-successional and old-growth forests of the Pacific Northwest. U.S.
    Department of Agriculture, Forest Service, Portland, Oregon.
 Thome, D.M., C.J. Zabel and L.V. Diller. 1999. Forest stand characteristics and
    reproduction of northern spotted owls in managed north-coastal California
    forests. Journal of Wildlife Management 63(1):44-59.
 Thompson, J.R., and T.A. Spies. 2009. Vegetation and weather explain variation
    in crown damage within a large mixed-severity wildfire. Forest Ecology and
    Management. 258:1684-1694.
 Thompson, J.R., and T.A. Spies. 2010. Factors associated with crown damage
    following recurring mixed-severity wildfires and post-fire management in
    southwestern Oregon. Landscape Ecology. 25:775-789.
 Thompson J.R., T.A. Spies and L.M. Ganio. 2007. Reburn severity in managed
    and unmanaged vegetation in a large wildfire. Proceedings of the National
    Academy of Sciences 104:10743–10748.
 Turner, M.G., and W.H. Romme. 1994. Landscape dynamics in crown fire
    ecosystems. Landscape Ecology 9:59–77.
 Turner, M.G., W.H. Romme and R.H. Gardner. 1999. Prefire heterogeneity, fire
    severity, and early post–fire plant reestablishment in Subalpine forests of



 D-31
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 505 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




   Yellowstone National Park, Wyoming. International Journal of Wildland Fire
   9:21–36.
 USDA (U.S. Department of Agriculture). 2010. The Okanogan-Wenatchee
   National Forest Restoration Strategy: adaptive ecosystem management to
   restore landscape resiliency. U.S. Forest Service, Pacific Northwest Region.
   September 2010. 99 pp.
 USDA (U.S. Department of Agriculture), and USDI (U.S. Department of the
   Interior). 1994a. Record of decision for amendments to Forest Service and
   Bureau of Land Management planning documents within the range of the
   northern spotted owl: standards and guidelines for management of habitat
   for late-successional and old-growth forest related species within the range of
   the northern spotted owl. U.S. Forest Service and U.S. Bureau of Land
   Management, Portland, Oregon.
 USDA (U.S. Department of Agriculture), and USDI (U.S. Department of the
   Interior). 1994b. Final supplemental environmental impact statement on
   management of habitat for late-successional and old-growth forest related
   species within the range of the northern spotted owl. U.S. Forest Service and
   U.S. Bureau of Land Management, Portland, Oregon.
 USDA (U.S. Department of Agriculture), U.S. Department of the Interior, U.S.
   Department of Commerce, and U.S. Environmental Protection Agency. 1993.
   Forest ecosystem management: an ecological, economic and social
   assessment. Report of the Forest Ecosystem Management Assessment Team.
   U.S. Forest Service, Portland, Oregon.
 USFS (U.S. Forest Service). 2003. Final environmental impact statement for the
   Gotchen risk reduction and restoration project. Mt. Adams Ranger District,
   Skamania and Yakima Counties, Washington. USDA Forest Service, Gifford
   Pinchot National Forest, Vancouver, WA. October 2003. 329 pp +
   appendices.
 USFWS (U.S. Fish and Wildlife Service) and NMFS (National Marine Fisheries
    Service. 1998. Endangered species consultation handbook; procedures for
    conducting consultation and conference activities under section 7 of the
    Endangered Species Act. Washington, DC. 133 pp. + appendices.
 USFWS (U.S. Fish and Wildlife Service). 1983a. Endangered and threatened
    species listing and recovery priority guidelines. Federal Register 48:43098–
    43105.
 USFWS (U.S. Fish and Wildlife Service). 1983b. Endangered and threatened
    species listing and recovery priority guidelines: correction. Federal Register
    48:51985.
 USFWS (U.S. Fish and Wildlife Service). 1987. The northern spotted owl status
    review. U.S. Fish and Wildlife Service, Portland, Oregon.
 USFWS (U.S. Fish and Wildlife Service). 1989. The northern spotted owl; a status
    review supplement. U.S. Fish and Wildlife Service, Portland, Oregon.
 USFWS (U.S. Fish and Wildlife Service). 1990a. The 1990 status review: northern
    spotted owl: Strix occidentalis caurina. U.S. Fish and Wildlife Service, Portland,
    Oregon. 95 pp.




 D-32
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 506 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 USFWS (U.S. Fish and Wildlife Service). 1990b. Endangered and threatened
    wildlife and plants: determination of threatened status for the northern
    spotted owl. Federal Register 55:26114–26194.
 USFWS (U.S. Fish and Wildlife Service). 1992a. Endangered and threatened
    wildlife and plants: determination of critical habitat for the northern spotted
    owl. Federal Register 57:1796–1838.
 USFWS (U.S. Fish and Wildlife Service). 1992b. Draft final recovery plan for the
    northern spotted owl. U.S. Fish and Wildlife Service, Portland, Oregon.
 USFWS (U.S. Fish and Wildlife Service). 1994. Letter from D.C. Frederick
    (USFWS) to J. Belcher (Washington Department of Natural Resources) dated
    February 1, 1994, regarding correction to spotted owl home-range data for
    the Olympic Peninsula. U.S. Fish and Wildlife Service, Olympia, Washington.
 USFWS (U.S. Fish and Wildlife Service). 1995. Endangered and threatened
    wildlife and plants; proposed special rule for the conservation of the northern
    spotted owl on non-Federal lands. Federal Register 60:9483–9527.
 USFWS (U.S. Fish and Wildlife Service). 2003. Endangered and threatened
    wildlife and plants; 12-month finding for a petition to list the California
    Spotted Owl (Strix occidentalis occidentalis). Federal Register 68:7580–7608.
 USFWS (U.S. Fish and Wildlife Service). 2004. Northern spotted owl: Five Year
    Review Summary and Evaluation. U.S. Fish and Wildlife Service, Portland,
    Oregon.
 USFWS (U.S. Fish and Wildlife Service). 2007. 2007 Draft Recovery Plan for the
    Northern Spotted Owl, Strix occidentalis caurina: Merged Options 1 and 2.
    Portland, Oregon.
 USFWS (U.S. Fish and Wildlife Service). 2008a. Endangered and threatened
    wildlife and plants: revised designation of critical habitat for the northern
    spotted owl. Federal Register 73(157): 47326–47522.
 USFWS (U.S. Fish and Wildlife Service). 2008b. Final Recovery Plan for the
    Northern Spotted Owl (Strix occidentalis caurina). Portland, Oregon.
 USFWS (U.S. Fish and Wildlife Service). 2009. (Draft) Rising to the challenge:
    strategic plan for responding to accelerating climate change. U.S. Fish and
    Wildlife Service, Washington D.C.
 USFWS (U.S. Fish and Wildlife Service). 2010a. Draft Protocol for Surveying
    Proposed Management Activities that May Impact Northern Spotted Owls.
    Portland, Oregon.
 USFWS (U.S. Fish and Wildlife Service). 2010b. LCC information bulletin #1:
    form and function. Office of the Science Advisor, Washington, D.C.
 USFWS (U.S. Fish and Wildlife Service). 2011. Protocol for Surveying Proposed
    Management Activities that May Impact Northern Spotted Owls. Portland,
    Oregon.
 Van Mantgem, P.J., N.L. Stephenson, J.C. Byrne, L.D. Daniels, J.F. Franklin, P.Z.
    Fule, M.E. Harmon, A.J. Larson, J.M. Smith, A.H. Taylor and T.T. Veblen.
    2009. Widespread increase of tree mortality rates in the western United
    States. Science 323:521–524.
 Walters 1986. Adaptive management of renewable resources. McMillan, New
    York. USA.



 D-33
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 507 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Walters 1997. Challenges in adaptive management of riparian and coastal
    ecosystems. Conservation Ecology 1:1. Available online at
    <http://www.consecol.org/vol1/iss2/art1/>. Accessed on 3 March 2011.
 Ward, J.W. Jr. 1990. Spotted owl reproduction, diet and prey abundance in
    northwest California. Thesis, Humboldt State University, Arcata, California.
 Ward, J.W. Jr., R.J. Gutiérrez and B.R. Noon. 1998. Habitat selection by northern
    spotted owls: the consequences of prey selection and distribution. Condor
    100:79–92.
 Warren, D.L., and S.N. Seifert. 2011. Environmental niche modeling in MaxEnt:
    The importance of model complexity and the performance of model selection
    criteria. Ecological Applications 21:335–342.
 Washington Forest Practices Board. 1996. Permanent rules for the northern
    spotted owl. Washington Department of Natural Resources, Olympia.
 Waters, J.R., and C.J. Zabel. 1995. Northern flying squirrel densities in fir forests
    of northeastern California. Journal of Wildlife Management 59:858–866.
 Waters, J.R., K.S. McKelvey, C.J. Zabel and W.W. Oliver. 1994. The effects of
    thinning and broadcast burning on sporocarp production of hypogeous
    fungi. Canadian Journal of Forest Research 24:1516–1522.
 Weathers, W.W., P.J. Hodum and J.A. Blakesley. 2001. Thermal ecology and
    ecological energetics of the California spotted owl. Condor 103:678–690.
 Weatherspoon, C.P., and C.N. Skinner. 1995. An assessment of factors associated
    with damange to tree crowns from the 1987 wildfires in northern California.
    Forest Science 41:430–451.
 Westerling, A.L., and B.P. Bryant. 2008. Climate change and wildfire in
    California. Climatic Change 2008. 87:S231–S249.
 Westerling, A.L., H.G. Hidalgo, D.R. Cayan and T.W. Swetnam. 2006. Warming
    and earlier spring increase western U.S. forest wildfire activity. Science.
    313:940-943.
 Whitehead, R.J., L. Safranyik and T.L. Shore. 2006. Preventative Management.
    Pages 173–192 in L. Safranyik and B. Wilson (editors), The Mountain Pine
    Beetle: A Synthesis of Biology, Management, and Impacts on Lodgepole Pine.
    Natural Resources Canada, Canadian Forest Service, Pacific Forestry Centre,
    Victoria, British Columbia.
 Whitlock, C., S.L. Shafer and J. Marlon. 2003. The role of climate and vegetation
    change in shaping past and future fire regimes in the northwestern U.S. and
    the implications for ecosystem management. Forest Ecology and
    Management. 178:5–21.
 Whittaker, J.B. 1999. Impacts and responses at population level of herbivorous
    insects to elevated CO2. European Journal of Entomology 96:149–156.
 Wiedinmyer, C., and M.D. Hurteau. 2010. Prescribed fire as a means of reducing
    forest carbon emissions in the western United States. Environmental Science
    and Technology 44:1926–1932.
 Wildavsky, A. 1988. Searching for Safety. Transaction Publishers. New
    Brunswick, New Jersey. Williams, C.K., and T.R. Lillybridge. 1983. Forested
    plant associations of the Okanogan National Forest. U.S. Forest Service R6-
    ECOL-132-1983, Pacific Northwest Region, Portland, Oregon.



 D-34
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 508 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Williams, D.F., J. Verner, H.F. Sakai and J.R. Waters. 1992. General biology of
    major prey species of the California spotted owl. Pages 207–221 in J. Verner,
    K.S. McKelvey, B.R. Noon, R.J. Gutiérrez, G.I. Gold, Jr., and T.W. Beck
    (technical coordinators), The California spotted owl: a technical assessment of
    its current status. General Technical Report PSW-GTR-133, Pacific Southwest
    Research Station, U.S. Department of Agriculture, Forest Service, Albany,
    California.
 Williams, B.K., R.C. Szaro and C.D. Shapiro. 2009. Adaptive Management: the
    U.S. Department of the Interior technical guide. Adaptive management
    working group. U.S. Department of the Interior, Washington, D.C.
 Wilson, T. 2010. Limiting factors for northern flying squirrels (Glaucomys
    sabrinus) in the Pacific Northwest: a spatio-temporal analysis. Disseration,
    Union Institute and University, Cincinnati, Ohio.
 Wimberly, M.C., T.A. Spies and E. Nonaka. 2004. Using criteria based on natural
    fire regime to evaluate forest management in the Oregon Coast Range of the
    United States. Pages 146–157 in A.H. Perera, L.J. Buse, M.G. Weber (editors),
    Emulating Natural Forest Landscape Disturbances: Concepts and
    Applications. New York: Columbia University Press.
 Wisz, M.S., R.J. Hijmans, J. Lis, A.T. Peterson, C.H. Graham and A. Guisan. 2008.
    Effects of sample size on the performance of species distribution models.
    Diversity and Distributions 14:763-773.
 Wright, C.S., and J.K. Agee. 2004. Fire and vegetation history in the eastern
    Cascade Mountains, Washington. Ecological Applications 14:443–459.
 Yin, X. 1999. The decay of forest woody debris: numerical modeling and
    implications based on some 300 data cases from North America.
    Oecologia121:81–98.
 Zabel, C.J., J.R. Dunk H.B. Stauffer, L.M. Roberts, B.S. Mulder and A. Wright.
    2003. Northern spotted owl habitat models for research and management
    application in California (USA). Ecological Applications 13:1027–1040.
 Zabel, C.J., K.M. McKelvey and J.P. Ward, Jr. 1995. Influence of primary prey on
    home-range size and habitat-use patterns of northern spotted owls (Strix
    occidentalis caurina). Canadian Journal of Zoology 73:433–439.
 Zabel, C.J., K.S. McKelvey and J.D. Johnston. 1992. Patterns of habitat use by
    California spotted owls in logged forests of the northern Sierra Nevada.
    Pages 165–174 in J. Verner, K.S. McKelvey, B.R. Noon, R.J. Gutiérrez, G.I.
    Gold, Jr., and T.W. Beck (technical coordinators), The California spotted owl:
    a technical assessment of its current status. General Technical Report PSW-
    GTR-133, Pacific Southwest Research Station, U.S. Department of
    Agriculture, Forest Service, Albany, California.




 D-35
Case 1:21-cv-00058-CL               Document 16-1       Filed 05/10/21   Page 509 of 631
   REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL                APPENDIX D: REFERENCES CITED




 Personal Communications Cited
 Buchanan, Joe. 2010. Washington Department of Fish and Wildlife. Email to
     Brendan White, U.S. Fish and Wildlife Service, Oregon Fish and Wildlife
     Office, Portland, dated July 26, 2010.
 Diller, Lowell. 2010. Green Diamond Resource Company. Email to Kent Livezey,
     U.S. Fish and Wildlife Service, Western Washington Fish and Wildlife Office,
     Lacey, dated April 1, 2010.
 Forsman, Eric. 2006. U.S. Forest Service, Pacific Northwest Research Station,
     Corvallis, Oregon. Email to Paul Phifer, U.S. Fish and Wildlife Service,
     Regional Office, Portland, dated August 30, 2006.
 Loschl, Peter, and Eric Forsman. 2006. U.S. Forest Service, Pacific Northwest
     Research Station, Corvallis, Oregon. Email addressed to Kent Livezey, U.S.
     Fish and Wildlife Service, Washington Fish and Wildlife Office, dated
     September 8, 2006.
 Storm, Rex. 2007. Infrastructure issues and their policy solutions on Oregon
     federal forestlands. Public comment by Rex Storm, Certified Forester,
     Associated Oregon Loggers, Inc., before the November 5, 2007, meeting of the
     Federal Forestland Advisory Committee, Salem, Oregon. 5 pp.
 Carrier, Michael. 2010. Letter from Michael Carrier, Natural Resource Policy
     Director, Office of Governor Ted Kulongoski, Oregon, to U.S. Senator Ron
     Wyden. June 4, 2010. 9 pp.




 D-36
Case 1:21-cv-00058-CL                Document 16-1      Filed 05/10/21           Page 510 of 631
 REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX E: COMMENTS AND RESPONSES TO COMMENTS ON
                                                                         THE DRAFT REVISED RECOVERY PLAN




 Appendix E. Comments and Responses
  to Comments on the Draft Revised
  Recovery Plan
 A complete list of the comments on the draft Revised Recovery Plan and the
 responses to those comments can be found at the following web site:

 http://www.fws.gov/oregonfwo/Species/Data/NorthernSpottedOwl/Recovery/Plan/




 E-1
Case 1:21-cv-00058-CL                Document 16-1          Filed 05/10/21                 Page 511 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL      APPENDIX F Scientific Names for Common Names Used in the Text




 Appendix F. Scientific Names for
  Common Names Used in the Text
 Following is a list of scientific names for common names of plants and animals
 used in the text.
 Trees
 White fir                               Abies concolor
 Grand fir                               Abies grandis
 Shasta red fir                          Abies magnifica shastensis
 Western larch                           Larix occidentalis
 Tanoak                                  Lithocarpus densiflorus
 Pinyon pine                             Pinus edulis
 Ponderosa pine                          Pinus ponderosa
 Sugar pine                              Pinus lambertiana
 Bishop pine                             Pinus muricata
 Lodgepole pine                          Pinus contorta
 Douglas-fir                             Pseudotsuga menziesii
 Coast redwood                           Sequoia sempervirens
 Western redcedar                        Thuja plicata
 Western hemlock                         Tsuga heterophylla
 Mountain hemlock                        Tsuga mertensiana

 Mammals
 Tree voles                              Arborimus longicaudus, A. pomo
 Red-backed voles                        Clethrionomys spp.
 Northern flying squirrel                Glaucomys sabrinus
 Snowshoe hare                           Lepus americanus
 Dusky-footed wood rat                   Neotoma fuscipes
 Bushy-tailed wood rat                   Neotoma cinerea
 Gophers                                 Thomomys spp.

 Birds
 Northern goshawk                        Accipiter gentilis
 Red-tailed hawk                         Buteo jamaicensis
 Great horned owl                        Bubo virginianus
 Eastern screech-owl                     Otus asio
 Northern spotted owl                    Strix occidentalis caurina
 California spotted owl                  Strix occidentalis occidentalis
 Mexican spotted owl                     Strix occidentalis lucida
 Barred owl                              Strix varia

 Other species
 Bark beetle                             Dendroctonus spp.
 Mountain pine beetle                    Dendroctonus ponderosae


 F-1
Case 1:21-cv-00058-CL                Document 16-1        Filed 05/10/21                 Page 512 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL    APPENDIX F Scientific Names for Common Names Used in the Text




 Spruce beetle                           Dendroctonus rufipennis
 Western spruce budworm                  Choristoneura occidentalis
 West Nile virus                         Flavivirus
 Avian influenza                         Orthomyxoviridae
 Swiss needle cast                       Phaeocryptopus gaeumannii
 Sudden oak death                        Phytopthora ramorum
 Avian malaria                           Plasmodium spp.
 Truffles                                Tuber spp.




 F-2
Case 1:21-cv-00058-CL               Document 16-1      Filed 05/10/21            Page 513 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX H: CONTRIBUTORS TO THE 2008 RECOVERY PLAN




 Appendix G. Glossary of Terms
 Many of these terms have a long history and various meanings in regard to
 spotted owl biology and management. This glossary defines the context in
 which they are used in this document.

 Activity Center: Spotted owls have been characterized as central-place foragers,
 where individuals forage over a wide area and subsequently return to a nest or
 roost location that is often centrally-located within the home range (Rosenberg
 and McKelvey 1999). Activity centers are location or point within the core use
 area that represent this central location. Nest sites are typically used to identify
 activity centers, or in cases where nests have not been identified, breeding season
 roost sites or areas of concentrated nighttime detections may be used to identify
 activity centers.

 Adaptive Management: Adaptive management is a systematic approach for
 improving resource management by learning from the results of explicit
 management policies and practices and applying that learning to future
 management decisions.

 Conserve: To preserve to use, or manage wisely.

 Core Use Area: An area of concentrated use within a home range that receives
 disproportionally high use (Bingham and Noon 1993), and commonly includes
 nest sites, roost sites, and foraging areas close to the activity center. Core use
 areas vary geographically, and in relation to habitat conditions. This is a
 biological definition of core use area and is not the same as a 70-acre core as
 defined by the Oregon Forest Practices Act nor is it equivalent to the 100-acre
 LSRs referred to as northern spotted owl cores on Federal lands.

 Dispersal Habitat: Juvenile spotted owls often must disperse through a range of
 forest types prior to finding NRF habitat on which to establish a territory. These
 forest types include nesting, roosting, and foraging habitat in addition to forest
 that meets the definition of dispersal habitat. The Interagency Scientific
 Committee (ISC) defined dispersal habitat as forest stands with average tree
 diameters >11 inches and conifer overstory trees with closed canopies (>40
 percent canopy closure in moist forests and >30 in dry forests) and with open
 space beneath the canopy to allow spotted owls to fly can provide the minimum
 conditions needed for successful dispersal (Thomas et al. 1990:310). We
 acknowledge that this definition primarily applies to moist forests in Oregon and
 Washington and may not capture the full range of dispersal habitat conditions in
 Northern California or drier forests across the range of the spotted owl.

 Early-seral Forest: Stage of forest development that includes seedling, sapling,
 and pole-sized trees.



 G-1
Case 1:21-cv-00058-CL               Document 16-1      Filed 05/10/21            Page 514 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX H: CONTRIBUTORS TO THE 2008 RECOVERY PLAN




 Foraging Habitat: Foraging habitat is defined as lands that provide foraging
 opportunities for spotted owls, but without the structure to support nesting and
 roosting (USFWS 1992b). Spotted owls often forage in forest conditions that
 meet the definition of nesting/roosting habitat, but also use a broader range of
 forest types for foraging. This definition identifies habitat that functions as
 foraging habitat, but does not meet requirements for nesting or roosting.

 Habitat-capable Area: Forests below the elevation limits of occupancy by
 territorial spotted owls that are capable of growing and sustaining structural
 (Davis and Lint 2005) and ecological conditions of spotted owl habitat.

 High-Quality Habitat: Older, multi-layered structurally complex forests that are
 characterized as having large diameter trees, high amounts of canopy cover, and
 decadence components such as broken-topped live trees, mistletoe, cavities, large
 snags, and fallen trees. This is a subset of spotted owl habitat and specific
 characteristics may vary due to climatic gradients and abiotic factors across the
 range.

 High-Value Habitat: Habitat that is important for maintaining spotted owls on
 landscapes. Includes areas meeting definition of high-quality habitat, but also
 areas with current and historic use by spotted owls that may not meet the
 definition of high-quality habitat.

 Historical Site: Sites that contained spotted owls in the past. These may be
 currently unoccupied or sites where spotted owls were detected in the past, but
 not surveyed more recently.

 Home Range: The area in which a spotted owl conducts its activities during a
 defined period of time (USFWS 1992b) that provides important habitat elements
 for nesting, roosting, and foraging. Home range sizes vary generally increase
 from south to north and vary in relation to habitat conditions and prey
 availability and composition.

 Known Spotted Owl Site: An occupied spotted owl site or a spotted owl site
 where spotted owls were documented to be present in the past.

 Late-seral Forest: Stage in forest development that includes mature and old-
 growth forest (USDA et al. 1993). The appearance and structure of these forests
 will vary across the range of the spotted owl, particularly in the dry forest
 provinces.

 Long-term: For the purposes of planning and managing the spotted owl and its
 forest habitat, a time frame estimated to be greater than 30 years at a minimum
 and usually referring to time periods ranging from 50 years to several centuries.
 Use of this term can be context dependent and relative, for example, when
 referring to gradual demographic changes in a spotted owl population or the
 development of late-successional habitat conditions.


 G-2
Case 1:21-cv-00058-CL               Document 16-1      Filed 05/10/21            Page 515 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX H: CONTRIBUTORS TO THE 2008 RECOVERY PLAN




 Manage: To make and act upon decisions about which actions to take, if any,
 regarding a particular issue, area of land, etc. This may include a decision to take
 no action.

 Mature Forest: Forests where the annual net rate of growth has peaked. Stand
 age, diameter of dominant trees, and stand structure at maturity vary by forest
 types and local site conditions. Mature stands generally contain trees with a
 smaller average diameter, less age-class variation and less structural complexity
 than old growth stands of the same forest type (USDA et al. 1993). The
 appearance and structure of these forests will vary across the range of the
 spotted owl, particularly in the dry forest provinces. Mature stages of some
 forests provide NRF habitat for spotted owls. However, mature forests are not
 always spotted owl habitat, and spotted owl habitat is not always mature forest.

 Mid-seral Forest: Intermediate stages of tree growth between early-seral and
 late-seral. The appearance and structure of these forests will vary across the
 range of the spotted owl, particularly in the dry forest provinces.

 Nesting and Roosting Habitat: Habitat that provides nesting and roosting
 opportunities for spotted owls. Important stand elements may include high
 canopy closure, a multi-layered, multi-species canopy with larger overstory trees
 and a presence of broken-topped trees or other nesting platforms (e.g., mistletoe
 clumps (USFWS 1992b). The appearance and structure of these forests will vary
 across the range of the spotted owl, particularly in the dry forest provinces.

 Occupied Site: Any location where territorial spotted owls are known to be
 present.

 Old-growth Forest: Old-growth forests are forests that have accumulated
 specific characteristics related to tree size, canopy structure, snags and woody
 debris and plant associations. Ecological characteristics of old-growth forests
 emerge through the processes of succession. Certain features - presence of large,
 old trees, multilayered canopies, forest gaps, snags, woody debris, and a
 particular set of species that occur primarily in old-growth forests - do not
 appear simultaneously, nor at a fixed time in stand development. Old-growth
 forests support assemblages of plants and animals, environmental conditions,
 and ecological processes that are not found in younger forests (younger than 150-
 250 years) or in small patches of large, old trees. Specific attributes of old-growth
 forests develop through forest succession until the collective properties of an
 older forest are evident.

 Protect: Guard or shield from loss.

 Provincial: This is a qualifying term used with home range and core use area to
 reflect the fact that both vary in size according to latitude, amount of available



 G-3
Case 1:21-cv-00058-CL               Document 16-1      Filed 05/10/21            Page 516 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX H: CONTRIBUTORS TO THE 2008 RECOVERY PLAN




 habitat, prey availability, and forest structure and composition. Typically, home
 range and core use area sizes increase from south to north, and decrease as
 amount of high-quality habitat available to spotted owls increases.

 Restoration: The recovery of vegetative structure, species composition, and self-
 regulating ecological processes at multiple spatial and temporal scales with the
 intent to provide for long-term ecological sustainability and ecological integrity.

 Resilience: Resilience refers to the capacity of an ecosystem to not only
 accommodate gradual changes but to return toward a prior condition after
 disturbances including fire, extreme weather events, and climate change.

 Retain: To keep.

 Short-term: For the purposes of planning and managing the spotted owl and its
 forest habitat, a time frame estimated to be less than a few decades and usually
 between one to ten years. Use of this term can be context dependent and
 relative, for example, when referring to immediate changes in a forest stand due
 to a wildfire or vegetation treatment, or the behavioral response of individual
 spotted owls to habitat alteration or the removal of barred owls from a spotted
 owl territory.

 Snag: Any standing dead or partially dead tree. A hard snag is composed
 primarily of sound (merchantable) wood while a soft snag is composed of wood
 in advanced stages of decay and deterioration, and is not generally
 merchantable.

 Spotted Owl Site: Any location where territorial spotted owls are known to be
 present, were historically present, or may be present in unsurveyed habitat.
 Spotted owl sites can be identified through surveys where spotted owls were
 detected (USFWS 2010). In cases where survey data are unavailable, spotted owl
 sites can be identified by 1) conducting surveys, or 2) using a modeling approach
 that uses habitat and landscape characteristics to identify areas with a high
 probability of being occupied by spotted owls.

 Uncharacteristic Wildfire – Fires that threaten the loss of key ecological
 attributes and functions, due primarily to the diminishment of natural landscape
 resilience mechanisms.

 Unoccupied Site: Site where spotted owls were detected in the past, but more
 recent surveys have not detected owls. Surveys are required to establish
 unoccupied status, and criteria for determining unoccupied status are presented
 in the 2010 (2011) Northern Spotted Owl Survey Protocol (USFWS 2011).

 Viable Population - a self-sustaining population with a high probability of
 survival despite the foreseeable effects of demographic, environmental and
 genetic stochasticity and of natural catastrophes.


 G-4
Case 1:21-cv-00058-CL               Document 16-1      Filed 05/10/21            Page 517 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX H: CONTRIBUTORS TO THE 2008 RECOVERY PLAN




 Appendix H. Contributors To The 2008
  Recovery Plan
 A Recovery Plan for the Northern Spotted Owl (2008 Recovery Plan) was
 prepared with the assistance of a Recovery Team representing Federal agencies,
 State governments, and other affected and interested parties, as well as the
 assistance of a contractor (Sustainable Ecosystems Institute or SEI) and published
 May 14, 2008. The Recovery Team members served as independent advisors to
 the Service for the development of the 2007 Draft Recovery Plan. The 2008
 Recovery Plan did not necessarily represent the view or official position of any
 individual or organization—other than that of the Service—involved in its
 development. Additional valuable support was provided by three work groups
 of Federal and State agency scientists and academic researchers.
 The Service gratefully acknowledges the effort and commitment of the many
 individuals involved in the conservation and recovery of the northern spotted
 owl who participated in the preparation of the 2008 Recovery Plan. Without
 their individual expertise and support, this Revised Recovery Plan would not
 have been possible as it is the culmination of many years of labor.
 The Service began preparing a recovery plan for the spotted owl in April 2006.
 To advise the Service, a Recovery Team was initially appointed which was
 supported by an Interagency Support Team (IST) and led by a Recovery Plan
 Project Manager. During the development of the 2007 Draft Recovery Plan, the
 Recovery Team convened several panels of experts to advise them and provide
 information on scientific and land management issues (noted as Scientist and
 Implementer Panelists below). The Service is indebted to all of the individuals
 for the guidance provided during the preparation of the 2007 Draft Plan. Their
 names, affiliations, and roles are listed below.
 Recovery Team Members for 2007 Draft Recovery Plan
       Tim Cullinan, National Audubon Society, Washington State Office
       Dominick DellaSala, National Center for Conservation Science and Policy
       Lowell Diller, Green Diamond Resource Company
       Scott Gremel, National Park Service
       Mike Haske, Bureau of Land Management
       Cal Joyner, U.S. Forest Service
       John Mankowski, Washington Office of the Governor/Lenny Young,
           Washington Department of Natural Resources
       Ed Murphy, Sierra Pacific Industries
       Jim Paul, Oregon Department of Forestry (April 2006 to November 2006)/
           Mike Cafferata, Oregon Department of Forestry (November 2006 to
           November 2007)
       John Siperek, California Department of Fish and Game
       David Wooten, Bureau of Indian Affairs
       David Wesley, Fish and Wildlife Service, Team Leader



 H-5
Case 1:21-cv-00058-CL               Document 16-1      Filed 05/10/21            Page 518 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX H: CONTRIBUTORS TO THE 2008 RECOVERY PLAN




 Alternate Recovery Team Members for 2007 Draft Recovery Plan
       Sarah Madsen, U.S. Forest Service
       Rosemary Mannix, Oregon Department of Forestry
 Scientist Panelists for 2007 Draft Recovery Plan
       Robert Anthony, U.S. Geological Survey
       Bill Baker, University of Wyoming
       Joe Buchanan, Washington Department of Fish and Wildlife
       Louisa Evers, Bureau of Land Management/U.S. Forest Service
       Alan Franklin, U.S.D.A. Animal and Plant Health Inspection Service
       Eric Forsman, Pacific Northwest Research Station
       Rocky Gutiérrez, University of Minnesota
       Tom Hamer, Hamer Environmental
       Richy Harrod, U.S. Forest Service
       Dale Herter, Raedeke Associates
       Larry Irwin, National Council for Air and Stream Improvement
       Bill Laudenslayer, U.S. Forest Service
       John Lehmkuhl, Pacific Northwest Research Station
       Trent McDonald, Western Ecosystems Technology
       Ron Neilson, US Forest Service
       Robert Pearson, Private Consultant
       John Pierce, Washington Department of Fish and Wildlife
       Marty Raphael, U.S. Forest Service
       Peter Singleton, Pacific Northwest Research Station
       Carl Skinner, U.S. Forest Service
       Jim Thrailkill, U.S. Fish and Wildlife Service
       Brian Woodbridge, U.S. Fish and Wildlife Service
 Implementer Panelists for 2007 Draft Recovery Plan
       Klaus Barber, U.S. Forest Service
       Richard Bigley, Washington Department of Natural Resources
       William Gaines, U.S. Forest Service
       Eric Greenquist, U.S. Bureau of Land Management
       Jim Harper, U.S. Bureau of Land Management
       Scott Horton, Washington Department of Natural Resources
       Margaret Kain, U.S. Forest Service
       Patricia Krueger, U.S. Forest Service
       Trent McDonald, Western Ecosystems Technology (WEST)
       Steve Mealey, U.S. Forest Service, retired; Private Consultant
       Tony Melchiors, Weyerhaeuser Company
       Mark Nuetzmann, Yakama Nation
       Ken Risenhoover, Port Blakely Tree Farms
       Duane Shintaku, California Department of Forestry and Fire Protection
 Peer Reviewers of the Background Section for 2007 Draft Recovery Plan
       Robert Anthony, U.S. Geological Survey
       Eric Forsman, Pacific Northwest Research Station


 H-6
Case 1:21-cv-00058-CL               Document 16-1      Filed 05/10/21            Page 519 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX H: CONTRIBUTORS TO THE 2008 RECOVERY PLAN




       Alan Franklin, U.S.D.A. Animal and Plant Health Inspection Service
       Larry Irwin, National Council for Air and Stream Improvement
 Interagency Support Team Leader and Recovery Plan Project Manager for 2007 Draft
 Plan and 2008 Final Plan
       Paul Phifer, U.S. Fish and Wildlife Service
 Interagency Support Team Members for 2007 Draft Plan and 2008 Recovery Plan
       Kath Collier, Bureau of Land Management
       Joe Lint, Bureau of Land Management
       Kent Livezey, U.S. Fish and Wildlife Service
       Elaine Rybak, U.S. Forest Service
       Brendan White, U.S. Fish and Wildlife Service
 Additional Participants in the Interagency Support Team for 2007 Draft Plan and
 2008 Recovery Plan
       Bruce Marcot, Pacific Northwest Research Station
       Steve Morey, U.S. Fish and Wildlife Service
       Kristi Young, U.S. Fish and Wildlife Service
       Rich Young, U.S. Fish and Wildlife Service
       Michele Zwartjes, U.S. Fish and Wildlife Service
 Contributors for 2007 Draft Plan and 2008 Recovery Plan
       Scott Center, U.S. Fish and Wildlife Service
       Ray Davis, U.S. Forest Service
       Karl Halupka, U.S. Fish and Wildlife Service
       Jim Hines, U.S. Geological Survey
       Matt How, U.S. Fish and Wildlife Service
       Jim Nichols, U.S. Geological Survey
 The 2007 Draft Recovery Plan generated more than 75,800 public comments. To
 evaluate scientific and management issues highlighted during the comment
 period, the Service contracted with an independent consultant (SEI) to provide
 assistance. In addition, the Service appointed three scientific work groups to
 evaluate comments and provide guidance on the best science concerning the
 three major areas of concern raised during the comment period: spotted owl
 habitat, fire, and barred owls. Based on this input, and comments from the
 public, the Service finalized the 2008 Recovery Plan. We thank all of these
 individuals; they are listed below.
 Contractor (Sustainable Ecosystems Institute) for 2008 Final Plan
       Steven Courtney
       Kate Engel
       Katie Fehring
       Lisa Sztukowski




 H-7
Case 1:21-cv-00058-CL               Document 16-1      Filed 05/10/21            Page 520 of 631
  REVISED RECOVERY PLAN FOR THE NORTHERN SPOTTED OWL   APPENDIX H: CONTRIBUTORS TO THE 2008 RECOVERY PLAN




 Panel Members for Contractor for 2008 Final Plan
       Andrew Bohonak, San Diego State University
       Andy Carey, Pacific Northwest Research Station (retired)
       Martin Cody, University of California, Los Angeles
       Keith Crandall, Bringham Young University
       Jerry Franklin, University of Washington
       Mark Fuller, U.S. Geological Survey
       Rocky Gutiérrez, University of Minnesota
       Miles Hemstrom, Pacific Northwest Research Station
       Paul Hessburg, Pacific Northwest Research Station
       John Lehmkuhl, Pacific Northwest Research Station
       Jim Nichols, Patuxent Wildlife Research Center
       Ken Pollock, North Carolina State University
       Scott Stephens, University of California, Berkeley
       Robert Zink, University of Minnesota
 Liaison between Work Groups and the Service for 2008 Final Plan
       Lenny Young, Washington Department of Natural Resources
 Habitat Work Group Members for 2008 Final Plan
       Robert Anthony, U.S. Geological Survey
       Joe Buchanan, Washington Department of Fish and Wildlife
       Katie Dugger, Oregon State University
       Jeff Dunk, Humboldt State University
       Eric Forsman, U.S. Forest Service
       Chuck Meslow, U.S. Fish and Wildlife Service (retired)
 Fire Work Group Members for 2008 Final Plan
       Bill Gaines, U.S. Forest Service
       Richy Harrod, U.S. Forest Service
       Tom Spies, Pacific Northwest Research Station
       Tom Sensenig, Pacific Northwest Research Station
       Carl Skinner, Pacific Southwest Research Station
 Barred Owl Work Group Members for 2008 Final Plan
       Joe Buchanan, Washington Department of Fish and Wildlife
       Lowell Diller, Green Diamond Resource Company
       Scott Gremel, National Park Service
       Peter Singleton, Pacific Northwest Research Station




 H-8
                 Case 1:21-cv-00058-CL   Document 16-1   Filed 05/10/21   Page 521 of 631
Region 1
U.S. Fish & Wildlife Service
Ecological Services
911 NE 11th Ave.
Portland, Oregon 97232-4181

http://www.fws.gov

June 2011
Case 1:21-cv-00058-CL   Document 16-1   Filed 05/10/21   Page 522 of 631




    EXHIBIT D
                     Case 1:21-cv-00058-CL     Document 16-1   Filed 05/10/21               Page 523 of 631


Pages 815-827 in McCullough, D. R: and R._H. Ba~rett, eds.
Wildlife 2001: Populations. Elsevier Applied Science,
London, Engl and. 1163 PP· ( lC\qci).)


                                                                      POPULATION REGULATION IN NORTHERN SPOlTED OWLS:
                                                                         THEORETICAL IMPLICATIONS FOR MANAGEMENT



                                                                                          ALAN B. FRANKLIN
                                                                 Departmm <{ Wildljft, Humboldt State Unmrsity, Arcata, California 95521 Us.-t



                                                                 Abstract. A marked population of nonhcm spoued owls was examined within 1
                                                               bomxled, 292-kma study area la aonhweslem California over a six-year period (1985-
                                                               1990). Observed and predicted finite rates of populalioa change (1) for male spoiled owls
                                                               wcm slplficandy stable. Pffdic:ted 1 for fcmala indicated I signif1C1Rt decline even
                                                               though obsc:rved 1 iadiCllcd stability. Observed stability in numbers of territorial males
                                                               wu maintained by recruitment, whercu stability in nwnbcrs of females wu maintained
                                                               by immipuion. Most recruits did not become terriio,y holders until several years after
                                                               their birth. I hypothesized that the study area populalioa was regulated by territorial
                                                               behavior. Under this mechanism, spotted owl populations may be declining even thoup
                                                               observed numbers of tarilOrial birds appear IO be stable. Using a computer model, J
                                                               examined the effects of "tloalerS" on the stability of tcrriio,y holders, and suggest warning
                                                               signals which may pRdict imminent instability for the population.



                                                                                                   INTRODUCTION

                                                                      The nonhem spoued owl (Strix occidentalu cawina) is a non-migratory, medium-
                                                               sim:l owl lbat inhabits coniferous forests of the Pacific Northwes1 (Forsman ct al. 1984,
                                                               Oudbrcz and Carey 1985). Pairs of northern spoatcd owls occupy large home ranges
                                                               ~ 3500 ha) portions of which they activdy defend qainst c:onspccifics (FOJSman 1980).
                                                               However, adjacenl spotted owl taritoria may be ~ by broad ueu of overlap
                                                               rather dwl distinct boundaries because of their large home ranaes (Forsman 1980). la
                                                               addilioa. this species exhibits stron& site tenacity, and individuals probably occupy the
                                                               same territories for life (Fomnan et al. 1984). Allhou&h splitting of pairs and movements
                                                               of occupants between tcni&orics do occur. !hey IR ~lativcly iflfrequent (Franklin et al.
                                                               1990a).
                                                                       Nonhem spol1Cd owls exhibit a llrOD& affinity for old-growth forests (reviewed
                                                               in Anderson el al. 1990) and may Incorporate large tracts ~ 400 ha) of these forests into
                                                               their home ranaca (Forsman el al. 1984, Solis and Gatimcz 1990. Carey et al. 1990).
                                                               Thus, a conOict bu devdopt.d concerning manaaen,ent of spotted owl populations
                                                               because of the hi&h economic value associated with old-growth fORSIS (Simbcrloff 1987).
                                                                                                           SIS
                                   Case 1:21-cv-00058-CL                        Document 16-1    Filed 05/10/21              Page 524 of 631


                                             816                                                                                            817

This conflict was funhcr polarized when the northern spotted owl was Federally listed as         presence of spotted owb (Franklin cl al. 1990a,b). The WCSA contained 47 spotted owl
a threatened subspecies (U. S. Fish and Wildlife Service 1990).                                  territories, not all of which were occupied each year. The RSA surrounding the WCSA
         Through the use of life-table and matrix models, Marcot and Holthausen (1987),          contained an addidonal 41 tcnitorica dislributed in clusten of 2 to 5 territories. Complctc
Lande (1988), and Noon and Biles (1990) predicted that spotted owl populadons were               descriptions of the WCSA and RSA can be found in Franklin ct al. (1990a,b).
declining by 3.9 - 16.o-. a year, although in some cues these declines were not                           Spotted owl populations wen: surveyul by using imitated calls to elicit vocal
statistically different from stable. Over a 4-year period, Fraaklin ct al. (1990b) observed      response from territory holders (Forsman 1983, Franklin ct al. 1990a,b). Spoucd owls
a slight increase, or at least stability, in a marked populadoa of spotted owls ia nonhwest      were surveyed at night to determine prcscnce of individuals in an area, and during the day
California, even though demographic paramclcrS coUccted from this study predicted a              to locate roosts and nests and to mark individuals (Fonman 1983, Franklin ct al. 1990a).
statistically significant decline in females (Anderson ct al. 1990). The discrepancy             Owls were sexed accordinJ to Forsman (1983). Reproduclivc status wu dctcnnincd for
between predicled and observed population trends led to the hypothesis that northern             all individuals using IIIClbods outlined in Forsman (1983) and Franklin et al. (in
spoued owl populations arc regulated by tcnitorial behavior (Franklin and Guti&rez 1987)         prtparadon). Youns wae counted after flcdpg. Once located, Individuals were placed
with a floating, non-territorial component which is overlooked, and a territorial component      into 4 age classes aa:ording to crileria in Moen ct al (1990): J • juveniles or young of
which is measured in population ccnsuSCJ.                                                        the year (age. z • 0 )'Clll): SI • 1st-year subadult (x • 1): S2 • 2nd-year subadult (x =
         Among others, Howard (1920) and N'icc (1941) hypothesized that, in avian                2): and A • adults (x :i!: 3). All owls located wen: banded with U. S. Fish and Wildlife
populations, some individuals excluded from territories fonn a reserve supply to regulate        Service le, bands. Subadults and adults were also individually color-banded. which
breeding densities by replacing territorial individuals who die. This hypothesis was             allowed visual identification of individuals in subsequent years (Fnnklin et al. 1990b).
extended by Brown (1969) who proposed a model classifying three cridcal levels at which                   The entn WCSA wu systcmatically surveyed for spotted owls between I April
territoriality affects dispersion patterns of individuals. At level 1, density is sufficiently   and 30 August each year from 1985 throu&h 1990. I csdmated the number rfli) of adult
low that no individual is prevented from breeding in favorable habitats: individuals arc         and subadult owls at year t using empirical methods (Franklin ct al. 1990b) and Jolly-
dispersed non-randomly because of territorial behavior. At level 2, rich habitats arc            Seber capture-recapture estimates with program JOU.Y (Pollock ct al 1990). The use
saturated with lcnitorial individuals; individuals prevented from settling there breed in        of Jolly-Seber csdmatcs with spotted owl capture-recapture data from the WCSA wu
less favorable habitats. And, at level 3, aU habitats which support breeding individuals         examined in detail by (Franklin ct al. 1990b). The finite rate of increase (1) for obscsved
arc saturated, and a surplus of non-breeding, non-territorial floaters exists. In many           numbers on the WCSA wu calculated u the ratio of numbers in 2 successive years
studies of avian populadons, it was concluded that territorial behavior regulates the            (Caughlcy 1977:51):
number of individuals holding tcrmorics and having thc immediate potendal for breeding
(sec reviews in Brown 1969, Klomp 1972, Patterson 1980, Smith and Arccsc 1986,                                                         tJ •   Jtt•l
                                                                                                                                              ""A"" •                                 (1)
 Sinclair 1989). Wilcovc and Tcrborgh (1984) predicted that a decline in populations                                                           l'ft

 regulated by territorial behavior would occur fllSt in thc floating component Declines
 in the territorial component initially would be dampened by increased recruitment of            An arithmetic mean and standard error for     1i
                                                                                                                                                for the 6-ycar period was calculated to
 floaters. If the ,number of floaters is sizeable, then thc number of territory holders would    obtain obsclved esdmates of 1.
 appear stable for some time before a decline is obsuvcd.                                               I used a 4 age-clw modified Leslie matrix (Leslie 1945, Usher 1972, Cullen
         In this paper, J examine the hypothesis that lcnitorial behavior regulates the size     1985:63-66) to compute predicted estimates of 1. based solely on age-specific fecundities
 of spotted owl populations by examining observed and predicted p?pulation trends, and           and survival probabilides estimated for male and female spotted owls on Lhe WCSA
 recruitment and immigration in a bounded.. marked population. J also attempt to quantify        bctwccn 1985 through 1990. The form of the matrix followed Usher (1972) and Cullen
 how such a regulatory mechanism may influence potential declines in spotted owl                 (1985:50,64):
 populations, and the implication for management of this species. ·                                                            tom•    31111z 3:zlD3    3,m,
                                                                                                                               o 0
                                                                                                                                       .,     0         0                              (2)
                                                                                                                               0       0      ♦1        ♦,

                                        METHOOS                                                  •~~x{fer x • 0...3)-is-the probability that an iadividu» in age-class x survives to agc
                                                                                                 x+ 1 and m. is the average number of female (or male) fledJ!inp produced by a female
       Spotted owls were studied from 198S through 1990 In two areas of northwest                (or male) of age z. This form of the matrix assumed a binh-pulsc population with a
California: a regional study area (RSA) encompassing about 10 000 km2 and the Willow             postbRedinJ census and a projection interval of one year (Cullen 1985:SO). Rationales
Creek Study Arca (WCSA) c:ncompassinJ 292 km2 (Franlclin ct al. 1990ab). The WCSA                for this approach arc explained in Anderson ct al. (1990) and Thomas et al. (1989). The
was bounded by major topographic features to minimize spotted owl territories                    dominant eigenvalue of (2), representing the finite rate of population change (1), and it's
overlapping the edge of the area. The WCSA was complc1ely surveyed each year for thc             associated (right) eigenvector, representing the stable age-class distribution, were
                                       Case 1:21-cv-00058-CL                        Document 16-1   Filed 05/10/21             Page 525 of 631


                                            818                                                                                                 819
calculated by eigenanalysis of (2) using the power method (Cullen 198S:37-42, Cuwell                resulted in identical values of A. when no floaters were included. From time r to 1+ J,
1989:79). Variance of A. wu approximated using the delta method (CuweU 1989:18S.                    individuals in the model cxpcricnccd three stages (Fig. I): (1) survival; (2) replacement
Seber 1982:7-9):                                                                                    of deceased t,crrltory holders by floaius; and (3) production of fledglinp. Juveniles
                                                                                                    initially survived to be SI in an available component from which they became either
       E'-M-)a V(xJJJ +2E E cov(x1,1,X11:1l(Jl:;la~1 ) lo'/Jere
       1.j\_ OXi,         IJ<   11:J              X1J    11:1
                                                                     a6:JJ ■   <;'l .(3)
                                                                                •                   tcmtory holders or floaters. I assumed that (a) existing floaters had priority· over
                                                                                                    vacancies based on Smith (1978) and Arc:csc (1987) and (b) the likelihood of a floaicr
where x;; represented the non-zero matrix clements: V(rli) lh~ sampling variances, V; and           becoming a territory holder was simply a function of the proportion of individuals in that
w- lhe corresponding elements of the left (v) and nght (w) e1genvccton of (2) and <w,V>             floatin1 age-class. Rcmainin1 vacancies were then filled by available SI birds with the
ilie scalar product of wand v (Caswell 1989:119-121). Only covariances for survival                 rest cnterin1 lhe floatin1 componcnl Therefore.. lhc model included only recruitment.
rates were estimated and included in (3).                                                           The model generated annual nurnbcn of territory holders and floaters in each age-class.
         The strategy in calculating parametcn for the matrix model was to reduce the
number of estimates required to increuc precision for each parameter. In estimating ♦ 1
and Rix for spotted owls on the WCSA. I assumed there wu 1 1: 1 sex ratio at fledging                                                       3            3              3
and Rix for males could be calculated in a manner similar to females since spotted owls
were monogamous and males provided an equivalent amount of care for young (Forsman
ct al. 1984). Maximum likelihood estimates (MLE) of flt for 1, Sl, S2, and A agc-cluscs                                                S1             S2            A       TERRITORIAL
were calculated using the approach of Anderson ct al. (1990) and Le Breton ct al. (in
press) summarized as follows: (1) MLE were estimated using program SURGE (Cobert
ct al. 1987) for each sex starting with a four a1c-class model (♦ 1, ~ 1 ) which was                        J                               2            2              2   AVAILABLE
incrementally reduced to a two age-class model (♦o, ♦ 1.3, P). (2) Akaikc Information
Criterion (AIC) (Akaikc 1973) was used to objectively select lhc most appropriate modcL
(3) neighboring models were tested against each other using likelihood ratio tests to                                                           1
further examine model fiL And, (4) an overall goodncss-of-ru test was calculated for the                                               S1             S2            A       FLOATING
most reduced parameter model (♦ 00 ♦ 1.3, p) using programs JOU.YAGB (Pollock et al.
1990) and RELEASE (Burnham ct al. 1987). Capture histories for individuals captured                   Fig. 1. Flowchart of computer simulation model examining effects of floaters on
u juveniles were adjusted to reflect a 1: 1 sex ratio at binh because I was unable to sex           territory holders in a population. Stages and components of the model explained in
juveniles. For each years cohort of banded juveniles. lhe individuals subsequcndy                   text.
recaptured were sexed and the remaining capture histories (representing individuals never
recaptured) were arbitrarily assigned as males or females so that the total number of
males and females was equal.
         Age-specific estimates of mx for males and females were calclilatcd u the mean                                                     RESULTS
number of young fledged from individuals in the SI, S2 and A age-classes. Juveniles did
not breed. Values of mx were calculated by halving the number or young fledged by each                                           Population tr~nds on tht WCSA
individual prior to calculating means and variances to represent 1 1:1 sex ratio. Estimates
of ,n for each sex were tested using one-way analysis of variance (Zar 1984:163-170)                        Estimates of abundance on the WCSA included only territorial individuals since
and ton-significant subsets were pooled. After Seber (1982:3-4), I mcasW'Cd recruitment             they responded consistently to surveys. Mean total population size on the WCSA was
as the number of juveniles born on the WCSA which were laicr rccaptW'Cd 1n the WCSA                 73.6 (SB • 2.3) individuals based on lolly-Seber model B estimates (Goodness of fit test:
as territorial birds, and immigration as the number of new, unbandcd subadults and adults           i•   7.06, 4 df, P • 0.13) and 71.5 individuals (SE• 1.8) based on empirical estimates.
encountered as territorial birds after 198S. New territory holders (NTII) were assumed              Annual cstfmates from Jolly-Seber and empirical methods were similar (Fig. 2). Only
 to be the sum of recruits and immigrants.                                                          empirical estimates for males and females were available because of insufficient data for
         I dcvclepcd a cemputa- simulalien model to clUlfflinc the petcnti-al stabilwflg            goodness of fit tests for the" Jotty-Seber modcts. Mean number 01' males was 37.0
effects of floaters on lhc number of territory holden on the WCSA by allowing                       individaals (SE = 0.8) and the mean number of fcmalcs was 34.6 (SE = 1.0). Based on
 replacement of deceased territory holden by floaters. Inputs to the model weze the        ix       annual estimates of abundance, the territorial population on the WCSA was significantly
 and lit used in (2) and initial numbers of floaters and territory holders based on the stable      stable over the six-yeu period (Fia. 2) using either empirical (1 = 1.023, Z= I.OS, P =
 agc-cliss vector (w) from the eigcnanalysis of (2). I assumed that ♦x was the same for             0.15) or Jolly-Seber estimates of abundanc:c <1 • 1.029, Z = 0.44, P • 0.33).
 tcrriiory holders and floaters. The model included the same assumptions as (2) and
                                     Case 1:21-cv-00058-CL                                     Document 16-1    Filed 05/10/21                Page 526 of 631


                                         820
                                                                                                                                                           821
                                                                                                               TABLE 1. Estimates of 1 for observed and predicted spotled owl populations on the
            100                                                                                                  WCSA between 1985 and 1990. Zand P arc from I-tailed Z test (Zar 1984:86)
            90
                                                                                                                 where Ho wu1 < 1 or1 > 1, .
            80                                                                                                                               Observed                                   Prcdicled
             70

      iu.
       0
            80
             50
                                                                                                                Estimate              Male            Female                   Male                 Female

       dz
                                                                                                                  1                  1.0218             1.0351                 0.9833               0.9072
             40                                                                                                   SB(t)              0.0359             0.0247                 0.0210               0.0290
             30
                                                                                                                  z                  0.6071             1.4251                 0.7952               3.2043
                                                       TCIIIIt='     Slber)      -
                                                                                                                  p                  0.2719             0.0771                 0.2132               0.0007
                                                       MalN ~
             20                                        T0111                     •----
                                                               (Emplricil)       ........ .
                                                       Ftlfflllhil (Empfrlcal)   ......... .
             10
              0                                                                                                TABLE 2. Estimates of survival <i) and fecundity (nix) for male and female northem
                   1985       1988      1987      1988            1989               1990                         spotted owls on the WCSA from 1985 through 1990. f-1 based on 112 male and 141
                                               YEAR                                                               female capture histories.
  Fig. 2. Empirical and Jolly-Seber estimates for total number and empirical estimates
                                                                                                                                                  Males                                 Females
for numbers of male and female northern spotted owls on the WCSA. Vcnical bars for
Jolly-Seber estimates represent 951' confidence intervals.
                                                                                                                 Parameter         Estimate          a2          N          Estimate         a2         N

                                                                                                                        0           0.3742        0.0254                     0.1089       0.0021
          Population trends for male spotted owls on lhe WCSA were significantly stable
                                                                                                                                    0.5660        0.0384                     0.8680       0.0008
c.1.. • 1) based on observed and prcdictcd estimates of 1 (Table 1). However, predicted
                                                                                                                                    0.7391        0.0300                     0.8680       0.0008
estimates of ! for females on the WCSA indicated a significantly declining population                                   2
                                                                                                                                    0.9264        0.0004                     0.8680       0.0008
even though observed estimates of ! for females indicated stability (Table 1). The                                      )
                                                                                                                      ffl1          0.0909        0.1667          11         0.1154       0.0850        39
parameters used in calculating predictive estimates of 1 indicaled males had higher ♦.,
                                                 '"x
lower ♦ 1 and • 2• and higher f 3 than females with    about equal (Table 2). Both males
and females began breeding as St although at a lower rate than adults. Based on the 1
                                                                                                                      lfl;a
                                                                                                                      nl3
                                                                                                                                    0.0909
                                                                                                                                    0.3324
                                                                                                                                                  0.1667
                                                                                                                                                  0.1803
                                                                                                                                                                  11
                                                                                                                                                                 182
                                                                                                                                                                             0.1154
                                                                                                                                                                             0.3824
                                                                                                                                                                                          0.0850
                                                                                                                                                                                          0.1900
                                                                                                                                                                                                        39
                                                                                                                                                                                                        153
calculated for females and an initial population of 32 females in 1985 on lhc WCSA, I
predicted 19.6 females in 1990 aimpared to the 38 observed that year.
                                                                                                               following birth that banded juveniles entered the territorial populalion was 1.9 years
                             Recruitment and immigration
                                                                                                               (SE• 0.3, N • 16). Males (mean• 2.2, SE"' 0.4, N • 10) and females (mean• 1.5,
                                                                                                               SE• 0.2, N = 6) were not significantly different (t-test: t = 1.30, P = 0.21). However,
        Between 1986 through 1990, 57 NTIIs were recorded on the WCSA. NlHs on
                                                                                                               40.0CI, of the males did not enter the territorial population until 3 (20'11) to 4 (20%) years
the WCSA either replaced existing territory holders or briefly re-occupied previously
                                                                                                               after their blnh, while 501, of lhc females entcn:d the laritorial population after 1 ycar
abandoned territories. or these new territory holders, 34 (59.611,) were females and 23
                                                                                                               and ~ after 2 years. Direct evidence of ftoaten is limited. On 3 occasions, solitary
(40.4%) were males. Recruits were 34.8% (N • 8) of male NTI-ls which was significantly
                                                                                                               individuals (1 A male; 1 SI and 1 S2 female) were observed within tenitorics occupied
higher f:x.2 = 4.37, 1 df. P = 0.04) than the 11.8% of recruits making u~ f~e NlHs
                                                                                                               by marked pairs, 100 • 200 m from the roost and nest sites of the tcnitory holders. These
(N • 4). Of lhe female immigrants, 1 (3.3%) was a banded adult nugraung from a
                                                                                                               individuals did not respond to call surveys but wen: located accidentally by sighL A male
territory on the RSA. The age-class composition of NTHs was not signiricantly different
                                                                                                               and female subadult exhibiled similar behavior during an earlier study on the WCSA
between !he two sexes or between recruits and immigrants f:x.2 .. 1.28-1.67, 2 df, P"'
                                                                                                               (Solis 1983).
0.43-0.53) and was 43.9% SI, 22.8% S2 and 33.3% A. The mean number of years
                                   Case 1:21-cv-00058-CL                       Document 16-1   Filed 05/10/21             Page 527 of 631



                                           822                                                                                              823
                                    Effects of floaters

         I used the computer simulation model to examine how floaters on the WCSA                             45
might affect observed trends in territory holders. I used mean empirical estimates for                                       -    MALES
                                                                                                              40
males and females as the initial number of tcnitmy holders which rcmaincd constant for                                      -•-• FEMALES
all simulations in the model. I varied the number of floaters, expressed u a ratio of                         35
floaters to territory holders, for separate simulations. Males and females represented
portions of the population experiencing low and high rates of decline, respectively.                          30
Populations of male territory holders maintained stability much longer than females even                      25
at low floater populations levels (Fig. 3). However, the slopes of the female (b .., 0. 732)
and male (b = 0.715) relationships ()' = al') were not significantly different (t • 0.0SS,                    20
8 df, P = 0.52), indicating the relationships were parallel but of different magnitudes.
         I examined the annual composition of SI, S2, and A qe-classcs and iecruitment                        15
over time resulting from the model for changes that might serve u warning signals that
an observable decline in the tenitorial population wu imminent Besides population size,
                                                                                                                                            -----------
                                                                                                              10                                             ------------
these were the only other factors which changed in the model Initial sia: of the
territorial component had no effect on how the model behaved, pvcn constant values for
the other parameters. To illustrate the trends in age-clw composition and recruitment,
                                                                                                                5

                                                                                                                       0
                                                                                                                             ------
                                                                                                                o..__,.:::;-;;..-..
                                                                                                                                ~   ~ ~
                                                                                                                                       --

                                                                                                                                 -----....-1~
                                                                                                                                           - -1~
                                                                                                                                              - - 1M
                                                                                                                                                  - - 1~
                                                                                                                                                      ---~
                                                                                                                                                          -
I used the male parameters with equal numbers of floaters and territory holders to                                    RATIO OF FLOATER:TERRITORIAL POPULATIONS
lengthen the decline process and an initial population size of 200 to dampen any radical
oscillations resulting from small numbcn. Age-class composition of tcnitmy holders               F11. 3. Simulated effects of varying numbers of floaters on the amount of time to detect
showed little change during the period when numbers of territory holders remained               declines in the tcaitorial population of the WCSA.
constant (Fig. 4A). For example. adults declined from an initial high of 971' of tcrritmy
holders to 871' over a 24-year period and then fluctuated around the latter value.
However, the proportion of SI and A recruits from the floating component to the                          A large proponion of male and female recruits in the WCSA did not become
territorial component changed dramatically (Fig. 4B). SI recruits increased from 1l.S'li        lmitmy holden until at least 2 to 4 years after their birth, Indicating that these
to 89.5% during the period when numbers of territory holders remained constant and adult        individuals may have become Doatm before cmcring the territorial population. This
recruits showed a corresponding decrease. Overall recruitment remained stable between           evideoce. coupled with the limited fortuitous observations, dcmonstratcd that flOlleni exist
8 and 10.51' of the territory holders during the period when tmitoiy holders maintained         in the WCSA population. Therefore, recruitment ia northern spotted owl populations may
stable numbers.                                                                                 be both spatial and tanponl; female juveniles dispuse to other subpopulatiom where they
                                                                                                become floaters before eventually bccomin& tcnitoty holders whereas males remain in the
                                                                                                subpopulation where they were born and then emerge u territorial birds at a later daie.
                                      DISCUSSION                                                Although some of the immigrants may have been 1aritory holders from outside the
                                                                                                WCSA who wac displaced from their tcnitories due to logging, I believe the bullc of
        Male and female northern spotted owls on the WCSA in nonhwcst California had            female Nnls first entered the WCSA u floaters. This is supported by data in Gutifoez
different population dynamics. The WCSA wu independent of the s1UTounding area for              Cl al. (Jn preparation) ~ mean dispersal distances for banded female juveniles (23
maintaining numerical stability or male territmy holders. The high juvenile survival rate       km) from this study wm significantly greater than male juveniles (8 km).
estimated for males was a function of the high proportion of RmJits in the NTHs which                    At this point, the degree to which floatcn influcnc:c or rcauJate populations on the
resulted in similar observed and predicted population trends. However, the WCSA was             WCSA is unknown. Studies of other biJd species SUgp$U that floatcn tend to secretively
dependant on the surrounding area for mainialolng numcrica1 stability of female tcnitory        oc:c:upy space dcfeaded by territory owners. citbcr ran&ing over several territories (Smith
holders. Recruits were only a small rraction of female Nnls and immigration was                 1978. Temclcs 1987) or occupying home ranges withm territories (An:esc 1987). Even
necessary to maintain stable numbers of female territory holders. A similar conclusion          tboup suitable spoUcd habitat 011 the WCSA is saturated by territorial birds (Franklin et
was also reached by Anderson ct al. (1990) and Thomas et al. (1989). Ocarly, the                al. 1990b). the large arcu defended by nonhem spoucd owls leave sufficient room for
WCSA was pan of a larger population. However, if the WCSA became closed to                      the cxisteac:e of Ooaacn. The size of a tcnitorial population inhabitin1 a certain area is
immigration, the population there would eventually become extinct.                              rcplatcd by territorial behavior only when, (I) part of the polcntial sculers do noc sc1de
                                                                                                and fonn laritories in that area u a result of the tcnitarial behavior of already established
                                              Case 1:21-cv-00058-CL                 Document 16-1     Filed 05/10/21                   Page 528 of 631


                                                    824                                                                                               825
                                                                                                    table parameters (such as survival and fecundity) at the scale of the WC.SA may not
    I    A                  I                              B                                        provide a complete cvalllllion of population stability because of the spatial and temporal
                                                                                                    effects of bnnigration and ra:ruitmcnL


:I
         .      ··································•· ...                                                    Advance warning signals of potential instability arc necessary to exercise options
                                                                                                    for adjusdn1 mana1cmcnt suatcJies. A warning signal should be measurable in the field,
                                                                                   -11              and have a high rate of change over a short period of time. Monitoring the composition
                                                                                   ·- II            of recruits &om tho floating population may provide an lmponant warning signal of
                                            - · 12                                  •• A
   o.c                                      .•• A                                                   impending Jong-term population instability. If the floatin& population is bccomin&
                                                                                                    exhausted through incrcascd ra:ruitmcnt to the territorial component, then an incnasing
   0.2                                                                                              proportion of vacancies will be filled by Sl individuals.
                                                                                                            Mana,cmcnt of spotted owl populations is predicated on understanding the
                                                                                                    mechanisms which rcplalc them While my results suppon the current strategy proposed
                                                                                                    for manqing DOrthem spoucd owl populations, the question remains as to whether the
 Fig. 4. Simulated age-class composition in territory holden (A) and recruitment of                 size and number of HCAs will be sufficient to support viable spotted owl populations
floaters (B) using 200 initial males tenitory holden and a floater.territory holder ratio of        well into the future.
1. Arrows indicate when numbers of territory holders began to decline.



territory holders, and (2) the proportion of potential settler bccomin& surplus is density-                                                ACltNOWLEDGMENl'S
dependant (Klomp 1972, Patterson 1980). Thcrdorc. I cannot conclude that territorial
behavior regulates the population without infonnation on the size of the floating                              I apecil1ly thant J. A. Blal:cslcy, T. J. E-, T. Hall, M. I ' - . M. Kasper, D. Lampbear, C.
                                                                                                    A. Mocll, A. l'ldilla and JC. E. YOWi& for tbdr ISlislanc:e in Ille field. R. J. Gutifmz. B. R. Noon and J.
component (Sinclair 1989). However, there is sufficient evidence to support the concept             Bait reviewed .U. draftacl die -.aipl 11111 proYidecl manJ lldp(ul 111a,esticnl. D.R. Andcnoo pve
as a viable hypothesis which needs further examination. The same me.chanism also has                1111111111)' -Cul illligllll Clll dlla analysis. Funding - provided by ~ California Depanment of Fish and
been proposed for maintaining long•leml stability in other raptor populations such as                                                          u.
                                                                                                    a- (pujecU W-65-ll-3 and -4), and s. Forcll Service. PacUk Southwest Forest and Ranae
peregrine falcons (Falco ,nr~grinus) (Net.son 1983), European kestrels (Falco tinnunculus)          EqierimcDl Stadon (coopmliw ...-U PSW-87-00llCA &ad PSW-90-0013CA).
(Village 1983), and tawny owls (Strlz aluco) (Hirons 1985). In these species. long-term
stability appeared to be regulated by tenitorial behavior with the number of floaters being
limited by resoun:cs, such as prey.                                                                                                         Ll1'ERATlJRE CITED
         The current management plan for northern spotted owl populations proposes to
protect Habitat Conservation Aieas (HCAs) containing at least 20 pairs of owls spaced               Abike, H. 1973. lnCClmlllion lbeory and III extension of~ mulmmn likelihood principle. Pages 267-
at least 19 km apart (Thomas ct al. 1990). Under this plan, it is expected that habitat not                281 In B. N. Pelran, and F. Cmlci. editors. Sctond inlemalional symposium on infomwion
contained in HCAs will be reduced in suitability for spoucd owls due to logging. HCA$                       theory. ~ l a Kiadi, Budapest, Hungary.
 may, therefore, eventually represent discrete subpopulations. In this case, the ~intcnan<:e        ~ . D. It, J. Bait, T. C. Edwards, Jr~ C. B. Kq,ler. and E. C. Mcslow. 1990. 1990 S1a1Ut review:
                                                                                                            ll0l1bcra spoiled owl (Sllu oc:dtk111alb calll"ina). U. S. f"uh and Wildlife Service. Por11and,
 of stable female populations on a given HCA probably will depend on immigration from                       On:gon, USA.
 other HCAs. Although Lande (1988) and Noon and Biles (1990) found that l from life-                Atccse, P. 1987. Age. iDlrusioD p-eaure and defence apinst floalCIS by lerrilllrial ma.le song sparrows.
 table analyses was most sensitive to adult survival. population stability on individual                    Anilllal Bchavloar 35:TIJ.84.
 HCAs will depend heavily on the maintenance of female floater populations through                  BIVMI. 1. L 1969. Tarilorial behavior and population rqulatioo in birds: a n:vicw and n:-evaluation.
 immigration.                                                                                               Willoa Bulleda 11:293·329.
         An important assumption of the management plan is the ability to monitor spotted           Bamham, IC. P.. D.R. ~ 0. C. While. C. Brownie. 111d IC. H. Pollock. 1987. Dcsian 111d analysis
                                                                                                             medlodl fer fbh lllrVival expcrimcnls bued on rdcasc--iec:apture. American FIShcries Societ)'
 owl populations and to adjust management stratepcs if necessary (Thomas ct al. 1990).                       MaqraphsS.
 CUJTC11tly, territorial birds are the only component of spotted owl populations that can be        C-,, A. B., J. A. Reid. and S. P. Horton. 1990. Spotled owl hollle ranae and babilal use in soulhem
 measured in the field; floaters can only be measured indirectly. If spotted owl                             0n:p c:cmt 1111,a. Jouma1 ol. Wildlife Malla&CIIICl!l 5':ll-17.
 populations arc regulated by tenitorial behavior, the existence of a large floating                Caswd1, ll 1919. Mallh popula1loa models. Sinamr. Sundatand, Masachusetts, USA.
 population could buffer observable declines as predicted by Wilcove and Terborgh (I 984).          ea.J!lay, 0. 1977. Allllysil ol. vendnc papa1a&ions. John WilcJ and Son&, London. England.
 For slowly declining spotted owl populations, declines in territorial owls would not be            CIGbcn, J., J. D. LcBiaaa, and D. Allaine. 1917. A acncral lppOICb ID survival raic estimation by
                                                                                                            recap(- or ralglllillp ol marlced Wn1s. Anica 75:133-42.
 detected for 15 - 25 years, even at low floater densities. Consequently, moniloring life•          Cllea, M. R. 1985. U.-- models in biolosJ. John WilcJ 1111d Sons, New Yort, New York, USA.
                                          Case 1:21-cv-00058-CL                                 Document 16-1    Filed 05/10/21                 Page 529 of 631



                                                    826                                                                                                               827
Forsm:in, E. D. 1980. Habitat utilization by spoued owls in lhc west-a:nlr1l Cascades of Oregon.                  Smith, I. N. M.. and P, A!tae. 1986. How does leJrilorial behavior Inn- breeding bird nwnbers.
           Disscrulion, Oregon Stale Univasity, Corvallis, Oregon, USA.                                                    Pagca 89-94 ill L C. Dricbmcr, edillJr. Behavioral ecology and populadoa biology. Privat.
_ _. 1983. Methods and materials£« loealins and studying spoiled owls. U.S. Forest Service General                         llllCmlliocla1 EtJioloay Confaence, Touloutc. France.
           Technical Report PNW-1'2, Pon1and, Oregon. USA.                                                        Smilll, S. M. 1971. The "Ullderworld" ln a larilorial spamnr: adapcive slnlegy for l1oalas. American
Forsman, E. D.• E. C. Meslow, and E. M. WighL 1984, DislnDlllion and biology of Ille spotk:d owl in                        NaluraJisl 112:S71-582.
           Oregon. Wildlife Monographs 17.                                                                        Solis, D. M.. Jr. 1983. Sunun« llabltat ecdogy of spoCled owls in nonhwesaem California. Master's
F,anldin, A. B.. J. A. Blakesley, and R. J. G ~ 1990a. Populadon ccoloaY ol lhc IIIX1hem spolled                           lhesls, Humboldl Slale Univcnily, Alall. Calilomia, USA.
          owl (Strlz occidtn1ali.r cawiNJ} in ld1ltem California: preliminary results, 1989. California           Solis, D. M.. Jr.. and Jt J. Outi6ru. 1990. Summer habiw ecology of nonhcn spoacd owls in
           Dcpartmcnl ol Fish and Game Technical Report 1990-9, Sacraniealo, Califcmia. USA.                                IIOl1hweslcnl Califonia. Condor 92:739-748.
Flllllklin. A. B, and R. J. G u ~ 1987. Populalion SlalllS of lhe aordletll lpOlfed owl ill nonhwest              Temeles. E. J. 1987. TIie relative impor1IDCC of~ availability and inll'uder pres- in fcedina lenitory
          California: a demogtaphic and empirical analysis. U. S. Fish 111d WikDife Service, Ponland,                       size iqulallon by barrien, Clrau t'JOMIII, Oecologia 74:286-297.
           Oregon, USA.                                                                                           Thomas, J. W., E. D. FcnmM, J. B. Lint, E. C. Malow, B. R. Noon, and J, Verner. 1990. A
Franklin, A. B., J, P. WIid, R. J. Outiwz.. and O. L Oould., Jr. I~. Deasicy of northan spoaed owls                         ~ llnk:IJ for Ille aor1bcrn ll)OIICd owl IJIICta&CIICJ Sdealif"ic Commillee IO Addias
           in nonhwest California. Journal ol WddliCe ManagCIIIClll 54:1-10.                                                lhc c.oa.:n,acm of lhc Nortba11 Spotlied Owl U. S. Deparlmcnt of Aaricullln and U. S.
Franklin. A. B., J.P. Ward, W. S. Lahaye. and C. A. Moen. /11 prrpan,tlort. Assessing n:poductive status                    Depatsncl1l ol lalaior, Pudand. Ckqon, USA.
           or llOlthem spoclCd owls.                                                                              U. s. FIU 111d Wildlife Sem:c. 1990. Endangered 1111d dueateaed wlldlife aad p1anu; determinadon ol
Gu~IRZ, R. J., and A. B. Caley, editon.. 1985. EcolosY and -.emenl of lhc spoUed owl ln lhc                                 dllealencd sta1m for die DOr1hcnl JpOCled owl Fcdenll Register 55:26114-26194,
           Pacific Nonhwest. U.S. Forest Service General Techllical Report PNW-115, Puiland, Oregon,              Usber, M. B. 1972. DMlopnlalll In lhc lalle malrix model. Pases 2UO bi I. N. R. Ieff'crs, cdi10r.
         USA.                                                                                                                M,!baaadca) 'IIOdcls la ec:iolcc>', lllctwdl Sciea&ific Publisha$, Oxford, England.
Gut~nez, R. J., J. P. Ward, A. B. Franklin, and W. S. Laluyc. 111 prrporali0rt. Dispersal ecology of              Villqe. A. 1913. The role ol aest-sile avm1abillty ud lerrilorial behavior ill llmlling lhc breeding density
         juvenile northcni spoUed owll.                                   ·                                                  ol kalrds. ,....i al Anlmal Eco1oaJ 52:635-645.
Hirons, G. J. M. 1985. The elfecu of ICnil«ia1 behavior on lhe llability and dispenioa of tawny owl                Wilco¥C, D.S., lllCI J. W. Tat,cqb. 1984. PaUans cl papu1alion decline in birds. American Biros 31:10-
         (Striz ahlco) populalions. Journal of Zoology, Loncloa (8) 1:21-48.                                                 13.
Howard, H. E. 1920, Tenilory In bird life. J. Murray, London, EnsJand,                                             Zar, 1. It 1984. llicJl111il!k:aJ •Qllysis. IIIICOlld edilioa. l'lenlice-Hall. En&lewood Cliffs. New Jersey,
Klomp, H. 1972. Regulatioft of die size of bird poplll.a£ions by means of temlorial behavior. Ne&herlands                    USA.
         Journal of Zoology 22:456-481.
Lande. R. 1981. Demographic models of the northern spoaed owl (Slrlz «dlhnla/is caMriM). Oecologla
         7S;(i01-607.
uBrcton. J. D., K. P, Burnham, I. Clobcrt. and D. R. Andcnon. In prus. Modclin& sumval and lesting
         biological hypoehcscs using marted animalJ: a llllified approadl widl case studies. EcoJoaical
         Monographs.
Leslie, P. IL 1945. On &he use of malrices in a:nain populalion malhclllalics. Blomelrika 33: 113-212.
Martot. B. G., 111d R. Hollhausen. 1987. Analyzin1 population \'iabilily ol lhe spotlCd owl In lhe Pacific
          Northwest. Transactions of lhe North American W'ddlife and Natural Rescuca Conrerencc
         5.2:333-347.
Moen, C. A.. A. B. Franklin. and R. J. G11tlfflu. 1990. Age delerminab of subadult IIOllhcm spollcd
         owls in nonhwcst California. Wildlil"e Societ7 Bulletin 19:489-493.
Nelson, R. W. 1983. Natura.I rqulalion of l1pCOr pq,ulallons. Pap 126-JSO In F. L. Bunnell, D.S.
          Eastman. and J. M. Pule, cd.ilal'S. Symposhn on natural n:gulation ol wildlife populations.
          UnlvCQily of Idaho. Moscow, Idaho, USA.
Nice, M. M. 1941. The role ol lenilory ln bird lire. American Midland Nalumlist .26:441-487.
Noon. B. R~ and C. M. Biles. 1990. Malhcmaaical demopaphy of spoCled owls In tho hcif'IC NOl'lhwcst.
          Jaumal of Wildlife Managemcnl 54:11•27,
PalWSOn, I. J. 1980. Tcrrilorial behavior and lhc limlladoo cl populalion density. Anb A:53-62.
Pollock. K. H., J. D. N'ICbols, C. Biownie, and I. E. Hines. 1990. Slali$lical Inference for capllllHeClplllre
          e~periments. Wildlife Moaogniplll 107.
Seber. 0. A. F. 1982. The CSlimaliol\ of animal abundance, ICCOlld edldon. CNrles OrUliD and Company,
          London, England.
Simberloff, D. 1987. The spotted owl     meas:     mhina ICldemlc, applied and polldcal ccolol)'. Ecology
          A:766-772.
Sinclair. A. R. E. 1919. Populalioa rqulalion in IIDimals. Pqcs 197-241 111 J. M. Oiermt. editor.
          Ecological conccpU. Bbd:well ScienliflC Pllblicllions. Oxford. Enaland.
Case 1:21-cv-00058-CL   Document 16-1   Filed 05/10/21   Page 530 of 631




     EXHIBIT E
                Case 1:21-cv-00058-CL                    Document 16-1               Filed 05/10/21            Page 531 of 631




Natal and Breeding Dispersal of Northern Spotted Owls
Author(s): Eric D. Forsman, Robert G. Anthony, Janice A. Reid, Peter J. Loschl, Stan G.
Sovern, Margaret Taylor, Brian L. Biswell, Amy Ellingson, E. Charles Meslow, Gary S.
Miller, Keith A. Swindle, James A. Thrailkill, Frank F. Wagner and D. Erran Seaman
Source: Wildlife Monographs, No. 149, Natal and Breeding Dispersal of Northern Spotted
Owls (Oct., 2002), pp. 1-35
Published by: Wiley on behalf of the Wildlife Society
Stable URL: http://www.jstor.org/stable/3830803
Accessed: 23-06-2016 15:49 UTC


REFERENCES
Linked references are available on JSTOR for this article:
http://www.jstor.org/stable/3830803?seq=1&cid=pdf-reference#references_tab_contents
You may need to log in to JSTOR to access the linked references.


Your use of the JSTOR archive indicates your acceptance of the Terms & Conditions of Use, available at
http://about.jstor.org/terms


JSTOR is a not-for-profit service that helps scholars, researchers, and students discover, use, and build upon a wide range of content in a trusted
digital archive. We use information technology and tools to increase productivity and facilitate new forms of scholarship. For more information about
JSTOR, please contact support@jstor.org.




                     Wiley, Wildlife Society are collaborating with JSTOR to digitize, preserve and extend access to Wildlife
                     Monographs




                                       This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                                        All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL            Document 16-1               Filed 05/10/21             Page 532 of 631




               WILDLIFE MONOGRAPHS
                                             (ISSN:0084-01 73)




                A Publication of The Wildlife Society




                                               C t1Rl
                                                ;0s;
                                              ° k I @ I

                                               W$-t


                 NATAL AND BREEDING DISPERSAL OF

                          NORTHERN SPOTTED OWLS

                                                    by


               ERIC D. FORSMAN, ROBERT G. ANTHONY, JANICE A. REID,

               PETER J. LOSCHL, STAN G. SOVERN, MARGARET TAYLOR,

               BRIAN L. BISWELL, AMY ELLINGSON, E. CHARLES MESLOW,

               GARY S. MILLER, KEITH A. SWINDLE, JAMES A. THRAILKILL,

                        FRANK F. WAGNER, AND D. ERRAN SEAMAN




     NO. 149                                                                         OCTOBER 2002




                This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                 All use subject to http://about.jstor.org/terms
      *Bg} : ..s Wl:f.rx
   seS 0 \0 r X    e-
Case 1:21-cv-00058-CL                    Document 16-1                   Filed 05/10/21
                                                                                                              . &S.Zei . a
                                                                                                     Page 533 of 631




                                                    :r>.;    z




                                                                       .,jF




                                                            i'X

                                                                                                              w. X

                                                                                                              S>..i-....>

                                                                    Lfo
                                                                                                                 tE:; w


     p$.flX;                                                       a:.S
                                                                    t.
                                                                              t:
                                                                              se;




                                   X ase> r

       * S -. SS;Bo&a              iii    o     S
                                  -wZ       e




                             *::



  FRONTISPIECE. A northern spotted owl dispersing in western Oregon (Photo from U.S. Forest Service files).




                      This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                       All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL                Document 16-1                Filed 05/10/21             Page 534 of 631



          NATAL AND BREEDING DISPERSAL OF
              NORTHERN SPOTTED OWLS

   ERIC D. FORSMAN
     USDA Forest Service, Pacific Northwest Forestry Sciences Laboratory, Corvallis, OR 97331, USA

   ROBERT G. ANTHONY
     Oregon Cooperative Wildlife Research Unit, Department of Fisheries and Wildlife, Oregon State University,
       Corvallis,                                  OR              97331,                        USA


   JANICE A. REID
     USDA Forest Service, Pacific Northwest Forestry Sciences Laboratory, Roseburg Field Station, 777 Garden
      Valley             Blvd.,            Roseburg,                     OR        97470,              USA

   PETER J. LOSCHL
     USDA Forest Service, Pacific Northwest Forestry Sciences Laboratory, Corvallis, OR 97331, USA

   STAN G. SOVERN
     USDA Forest Service, Pacific Northwest Forestry Sciences Laboratory, Cle Elum Field Station, 803 W. 2nd
      Street,                  Cle         Elum,                WA             98922,                USA

   MARGARET TAYLOR
     USDA Forest Service, Pacific Northwest Forestry Sciences Laboratory, Cle Elum Field Station, 803 W. 2nd
      Street,                  Cle         Elum,                WA             98922,                USA

   BRIAN L. BISWELL
     USDA Forest Service, Pacific Northwest Forestry Sciences Laboratory, Olympia, WA 98502, USA

   AMY ELLINGSON1
    Oregon Cooperative Wildlife Research Unit, Department of Fisheries and Wildlife, Oregon State University,
       Corvallis,                                  OR             97331,                         USA


   E. CHARLES MESLOW2
    Oregon Cooperative Wildlife Research Unit, Department of Fisheries and Wildlife, Oregon State University,
       Corvallis,                                  OR             97331,                         USA


   GARY S. MILLER3
    Oregon Cooperative Wildlife Research Unit, Department of Fisheries and Wildlife, Oregon State University,
       Corvallis,                                  OR             97331,                         USA

   KEITH A. SWINDLE4
    Oregon Cooperative Wildlife Research Unit, Department of Fisheries and Wildlife, Oregon State University,
       Corvallis,                                 OR              97331,                         USA


   JAMES A. THRAILKILL5
    Oregon Cooperative Wildlife Research Unit, Department of Fisheries and Wildlife, Oregon State University,
       Corvallis,                                 OR              97331,                         USA


   FRANK F. WAGNER
    Oregon Cooperative Wildlife Research Unit, Department of Fisheries and Wildlife, Oregon State University,
       Corvallis,                                 OR              97331,                         USA

   D. ERRAN SEAMAN6
    U. S. Geological Survey, Biological Resources Division, Forest and Rangeland Ecosystem Science Center,
    Olympic Field Station, 600 E. Park Ave., Port Angeles, WA 98362, USA



                    This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                     All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL                   Document 16-1                Filed 05/10/21              Page 535 of 631
    2 WILDLIFE MONOGRAPHS


   Abstract: We studied the dispersal behavior of 1,475 northern spotted owls (Strix occidentalis caunna)
   during banding and radio-telemetry studies in Oregon and Washington in 1985-1996. The sample included
   324 radio-marked juveniles and 1,151 banded individuals (711 juveniles, 440 nonjuveniles) that were recap-
   tured or resighted after dispersing from the initial banding location. Juveniles typically left the nest during
   the last week in May and the first two weeks in June (x + SE = 8 June + 0.53 days, n = 320, range = 15
   May-1 July), and spent an average of 103.7 days in the natal territory after leaving the nest (SE = 0.986 days,
   n = 137, range = 76-147 days). The estimated mean date that juveniles began to disperse was 19 September
   in Oregon (95% CI = 17-21 September) and 30 September in Washington (95% CI = 25 September-4
   October). Mean dispersal dates did not differ between males and females or among years. Siblings dispersed
   independently. Dispersal was typically initiated with a series of rapid movements away from the natal site
   during the first few days or weeks of dispersal. Thereafter, most juveniles settled into temporary home ranges
   in late October or November and remained there for several months. In February-April there was a second
   pulse of dispersal activity, with many owls moving considerable distances before settling again in their second
   summer. Subsequent dispersal patterns were highly variable, with some individuals settling permanently in
   their second summer and others occupying a series of temporary home ranges before eventually settling on
   territories when they were 2-5 years old. Final dispersal distances ranged from 0.6-111.2 km for banded
   juveniles and 1.8-103.5 km for radio-marked juveniles. The distribution of dispersal distances was strongly
   skewed towards shorter distances, with only 8.7% of individuals dispersing more than 50 km. Median natal
   dispersal distances were 14.6 km for banded males, 13.5 km for radio-marked males, 24.5 km for banded
   females, and 22.9 km for radio-marked females. On average, banded males and females settled within 4.2
   and 7.0 territory widths of their natal sites, respectively. Maximum and final dispersal distances were largely
   independent of the number of days that juveniles were tracked. Although statistical tests of dispersal direction
   based on all owls indicated that direction of natal dispersal was non-random, the mean angular deviations and
   95% CI's associated with the samples were large, and r-values (vector length) were small. This lead us to
   conclude that significant test results were the result of large sample size and were not biologically meaningful.
   Our samples were not large enough to test whether dispersal direction from individual territories was random.
      In the sample of radio-marked owls, 22% of males and 44% of females were paired at 1 year of age, but
   only 1.5% of males and 1.6No of females were actually breeding at 1 year of age. At 2 years of age, 68% of
   males and 77% of females were paired, but only 5.4% of males and 2.6% of females were breeding. In
   contrast to the radio-marked owls, most juveniles that were banded and relocated at 1 or 2 years of age were
   paired, although few were breeding. Although recruitment into the territorial population typically occurred
   when owls were 1-5 years old, 9% of banded juveniles were not recaptured until they were > 5 years old.
   We suspect that our estimates of age at recruitment of banded owls are biased high because of the likelihood
   that some individuals were not recaptured in the first year that they entered the territorial population.
      A minimum of 6% of the banded, nonjuvenile owls on our demographic study areas changed territories each
   year (breeding dispersal). The likelihood of breeding dispersal was higher for females, young owls, owls that did
   not have a mate in the previous year, and owls that lost their mate from the previous year through death or divorce.
   Mean and median distances dispersed by adults were shorter than for juveniles, and did not differ between the
   sexes or study areas (x - 6.1 km, median = 3.5 km). Owls that were 1-2 years old tended to disperse farther than
   owls that were > 2 years old. The direction of post-natal dispersal did not differ from random.
      The large nonforested valleys of western Oregon (Willamette, Umpqua, Rogue Valleys) acted as barriers to
   dispersal between the Coast Ranges and the Cascade Mountains. However, dispersal did occur between the Coast
   Ranges and Cascade Mountains in the forested foothills between the non-forested valleys. Forest landscapes tra-
   versed by dispersing owls typically included a fragmented mosaic of roads, clear-cuts, non-forest areas, and a variety
   of forest age classes ranging from young forests on cutover areas, to old-growth forests 2 250 years old.
      Our data fit the general pattern observed in birds in that females dispersed farther than males and dispersal
   distances were negatively skewed towards short distance dispersers. Comparison of data from radio-marked
   and banded owls demollstrated that the negatively skewed distribution of dispersal distances represented the
   actual distribution of dispersal distances, and was not the result of small study area bias on recaptures. Vle
   found no correlation betveen dispersal distance and age at first breeding, which suggests that reproductive
   fitness is not affected by dispersal distance. We observed only 3 cases of close inbreeding (parent-offspring
   or sibling pairs) in thousands of pairs of spotted owls, suggesting that dispersal results in a very low incidence
   of close inbreeding in the spotted owl. However, inbreeding with more distant relatives was common.
                                                                                WILDLIFE MONOGRAPHS 149, 1-35

   Key words: banding, dispersal, inbreeding, mortality, northern spotted owl, Oregon, predation, radiotelem-
   etry, Strix occidentalis caurina, Washington.


     1 Present address: Kingfisher Ecological, Inc., 2605 SW Pickford #3, Corvallis, OR 97333, USA.
     2 Present address: 8035 NW Oxbow Drive, Corvallis, OR 97330, USA.
     3 Present address: U. S. Fish and Wildlife Service, Portland Field Office, 2600 SE 98th Avenue, Suite 100,
   Portland, OR 97266, USA.
     4 Present address: U. S. Fish and Wildlife Service, 300 Ala Moana Blvd., #7235, Honolulu, HI 96850, USA.
     5 Present address: McKenzie Watershed Council, P. O. Box 53, Springfield, OR 97477, USA.
     6 Present address: 117 West gth Street, Port Angeles, WA 98362, USA.




                      This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                       All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL                 Document 16-1                    Filed 05/10/21             Page 536 of 631
                               SPOTTED OWL DISPERSAL * Forsman et al.                                        3




                                                    CONTENTS


   INTRODUCTION                                                      Factors Associated With Breeding
      Acknowledgments                                   3                 Dispersal                          20
  STUDY AREA                                            4            Distance and Direction of Breeding
  METHODS                                               5                 Dispersal                          21
    Field Methods                                       5
                                                                   Barriers to Dispersal                     22
    Statistical Analyses                                5
                                                                  DISCUSSION                                 23
   RESULTS                                               8
                                                                   Natal Dispersal                           23
    Chronology of Natal Dispersal                      10
                                                                   Dispersal Direction                       25
    Natal Dispersal Distance                           12
                                                                   Social Integration of Dispersers          26
    Direction of Natal Dispersal                       15
                                                                   Causes of Mortality                       27
    Social Integration of Juveniles                    16

      Age at Recruitment                               17
                                                                   Causes of Natal Dispersal                 27

      Inbreeding                                       17          Breeding Dispersal                        29
    Causes of Mortality                                18          Spatially Explicit Simulation Models of
    Breeding Dispersal                                  18             Dispersal                             29
      Proportion of Non-juveniles Dispersing Per        19        MANAGEMENT IMPLICATIONS                    30
             Year                                                 LITERATURE CITED                           30
                                                             19




   INTRODUCTION                                                   aging areas, males invest more time in
                                                                  prospecting for and defending a suitable
     Dispersal behavior is highly variable in                     territory, whereas females have more time
   birds, ranging from highly philopatric spe-                    to travel between multiple territories in
   cies that often settle on or near the terri-                   search of a suitable male.
   tory where they were born (Koenig and                            Sexual differences in dispersal and the
   Pitelka 1979, Stacey and Ligon 1987, Bow-                      highly variable nature of dispersal have
   en et al. 1989, Russell and Rowley 1993,                       stimulated an extensive debate regarding
   Daniels and Walters 2000) to species that                      the causes of dispersal (e.g., Greenwood
   typically disperse considerable distances                      1980; Shields 1982, 1983; Moore and Ali
   before settling (Beske 1982, Newton and                        1984; Bull et al. 1987; Arcese 1989; John-
   Marquiss 1983, Vander Wall et al. 1983,                        son and Gaines 1990; Koenig et al. 1992;
   Korpimaki and Lagerstrom 1988, Marti                           McPeek and Holt 1992; Holt and McPeek
   1999). Although there is great variation in                    1996). This discussion has tended to focus
   dispersal patterns among and within spe-                       on dispersal as a mechanism for (1) avoid-
   cies, a consistent trend in most birds is for                  ing inbreeding with closely related individ-
   females to disperse farther than males                         uals (Howard 1960, Greenwood et al.
   (Greenwood 1980, Newton and Marquiss                           1978, Packer 1979, 1985, Greenwood
   1983, Small and Rusch 1989, Ellsworth                          1980, Shields 1983), (2) reducing intrasex-
   and Belthoff 1997, Marti 1999). This is the                    ual competition for mates or resources
   reverse of the pattern observed in most                        (Murray 1967, Moore and Ali 1984, Waser
   mammals, in which males tend to disperse                       1985, Small and Rusch 1989, Tonkyn and
   farther than females (Baker 1978, Green-                       Plissner 1991), or (3) increasing individual
   wood 1980). Greenwood (1980) suggested                         fitness in patchy landscapes with spatio-
   that sex-biased dispersal may be a function                    temporal or chaotic variation in habitat
   of the type of resource that is defended,                      quality (Holt 1985, McPeek and Holt
   with female-biased dispersal prevailing in                     1992, Holt and McPeek 1996). Because
   species that defend foraging areas (most                       there are so many exceptions to almost ev-
   birds) and male-biased dispersal predom-                       ery generalization regarding dispersal,
   inating in species that defend mates (many                     some have cautioned against seeking a sin-
   mammals). The logic underlying this hy-                        gle causal mechanism (Koenig et al. 1992,
   pothesis is that in species that defend for-                   Russell and Rowley 1993).



                     This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                      All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL              Document 16-1               Filed 05/10/21             Page 537 of 631
  4                                    WILDLIFE MONOGRAPHS


      Regardless of the reasons for dispersal,           behavior of northern spotted owls based
   patterns of movement and behavior of                  on relocations of banded owls and radio-
   non-territorial "floaters" can have pro-              marked owls in Oregon and Washington.
   found effects on population dynamics and               Our specific objectives were to (1) inves-
   may mask long-term changes in popula-                 tigate sexual differences in dispersal, (2)
   tions (Thomas et al. 1990, Stacey and Ta-             describe the chronology of natal dispersal,
   per 1992, Lamberson et al. 1994, Rhoner                (3) describe integration of young owls into
   1996). In addition, dispersal is the mech-            the territorial population, (4) describe ef-
   anism by which genes are transmitted                  fects of landscape features on dispersal, (5)
   within populations. As a result, dispersal             describe social factors associated with
   e aavlor 1S a prlmary concern ln reserve               breeding dispersal, (6) determine if esti-
   design for threatened and endangered                   mates of dispersal parameters differed be-
   species ( Murphy and Noon 1992, Harrison               tween banded and radio-marked owls, and
   et al. 1993, Lamberson et al. 1994). A re-             (7) determine if dispersal distance was
   cent example is the Northwest Forest                   positively correlated with the age when
   Plan, which resulted in the retention of an            owls first nested. We discuss how our re-
   extensive network of large, old-forest re-             sults fit with previous studies of dispersal
   serves on federal lands in western Wash-               in birds and with some of the hypotheses
   ington, Oregon and northern California
                                                          that have been suggested regarding causes
   (FEMAT 1993, USDA/USDI 1994).
                                                          of dispersal. We also discuss our findings
   These reserve areas are typically spaced
                                                          in the context of current management
   10-20 km apart. They are designed to pro-
                                                          plans for the owl, and we provide sugges-
   vide habitat for spotted owls, marbled
                                                          tions that modelers might use to develop
   murrelets (Brachyramphus marrnoratus),
                                                          more realistic spatial simulation models for
   and other species that utilize old forests
                                                          spotted owls.
   and associated riparian areas. This reserve
                                                             Acknowledgments. This study was a
   design was established based on the pre-
                                                          group effort that would not have been pos-
   mise that spotted owls would interact as a
                                                          sible without the dedicated efforts of many
   metapopulation within and among the re-
                                                          biologists and field technicians who band-
   serves, with adequate dispersal between
                                                          ed, recaptured, and radio-tracked spotted
   reserves to maintain genetic variation and
                                                          owls. The main cast of characters included
   recolonize unoccupied territories (Thomas
                                                          L. S. Andrews, G. Arnold, D. Aubuchon,
   et al. 1990, Murphy and Noon 1992, FE-
                                                          D. K. Barrett, M. Blow, R. R. Bown, M.
   MAT 1993, USDA/USDI 1994).
                                                          Brown, J. A. Burns, B. R. Casler, A. D.
     A major difficulty in the development of
                                                          Center, G. S. Center, N. L. Duncan, R. H.
   the Northwest Forest Plan was that infor-
                                                          Espinosa, C. C. Foster, R. K. Forson, A.
   mation on dispersal of spotted owls was
   limited. Previous studies were limited to              R. Giese, J. H. Guetterman, J. F. Harper,
   small samples of radio-marked owls, most               T. Hines, D. S. Hopkins, R. B. Horn, S. P.
   of which were tracked for less than a year,            Horton, M. Kinsey, D. L. Kelso, R. Leach,
   and which rarely lived long enough to ac-              J. C. Lewis, J. B. Lint, W. D. Logan, R.
   quire territories (Allen and Brewer 1985,              Lowell, D. Manson, K. J. Maurice, C.
   Gutierrez et al. 1985, Miller and Meslow               McCafferty, G. S. Miller, G. W. Mires, J.
   1985, Laymon 1988, Miller 1989, Miller et              Mowdy, M. Nixon, C. Oakley, I. A. Otto,
   al. 1997). As a result, management plans               L. B. Page, J. P. Perkins, M. R. Roan, S.
   for the spotted owl, and simulation models             E. Salmons, R. Schnoes, P. A. Shaklee, G.
   used to evaluate those plans, necessarily              Sitter, R. J. Straub, M. St. Peters, J. K.
   included many untested assumptions re-                 Swingle, M. Townsend, J. Witt, C. Zabel,
   garding dispersal (e.g., Lande 1988; Doak              and J. Zisa. In addition to helping with
   1989; Lamberson et al. 1992, 1994; Hol-                field work, F. M. Oliver made most of the
   thausen et al. 1995).                                  plastic color bands that were used in our
     In this paper, we describe the dispersal             study. His craftsmanship and attention to



                  This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                   All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL              Document 16-1               Filed 05/10/21             Page 538 of 631
                            SPOTrED OWL DISPERSAL * Forsman et al.                                   5


   detail were greatly appreciated by us and                All study areas were dominated by rug-
   by the owls.                                          ged mountains covered by temperate co-
      We also thank the biologists and tech-             niferous forests. Forests in more mesic re-
   nicians from timber companies, consulting             gions (western Washington and northwest
   firms, state agencies, and Indian Tribes              Oregon ) were typically dominated by
   who sometimes recaptured or resighted                 Douglas-fir (Pseudotsuga menziesii), west-
   our banded owls or helped us track radio-             ern hemlock (Tsuga heterophylla), and
   marked juveniles, including D. Anderson,              western redeedar (Thaja plicata). In more
   T. Fleming, R. Gearhart, M. Hane, S.                  xeric areas (southwestern Oregon and the
   Hedwall, D. Herter, L. Hicks, G. King, L.             east slope of the Cascades Mountains ),
   Melampy and D. Rock. We thank F. Ram-                 forests were typically dominated by mix-
   sey and M. Huso for statistical advice.               tures of grand fir (Abies grandis), Douglas-
   Thorough and thoughtful reviews by A.                 fir, ponderosa pine (Pinus ponderosa), in-
   Franklin, M. Raphael and an anonymous                 cense cedar (Libocedrus decurrens), and
   reviewer helped us to greatly improve the             western white pine (Pinus monticola). In
   clarity and content of the final draft.               the Klamath Mountains of southwestern
      Funding for banding and radio-teleme-              Oregon, evergreen hardwoods such as tan-
   try studies of spotted owls was provided by           oak (Lithocarpus densifXorus), California
   the USDA Forest Service, Pacific North-               laurel ( Umbellularia californica), and Pa-
   west Regional Office and Pacific North-               cific madrone (Arbutus menziesii) com-
   west Research Station; USDI Bureau of                 monly occurred in mixed-species stands
   Land Management, Oregon State Office;                 with conifers, including Douglas-fir, grand
   Oregon Department of Forestry; and                    fir, incense cedar, western white pine or
   US DI Geological Survey, Biological Re-               redwoods (Sequoia sempervirens ) .
   sources Division, Forest and Rangeland                   Landscapes within our study areas typ-
   Ecosystem Science Center. The USDI                    ically included a complex mosaic of forests,
   Fish and Wildlife Service provided fund-              roads, clear-cuts and non-forest cover
   ing for aircraft searches to relocate radio-          types. Age and structure of forests was
   marked owls.                                          highly variable, but typically included ar-
                                                         eas of old-growth and mature forest inter-
   STUDY AREAS                                           mixed with younger forests growing on ar-
                                                         eas that had been burned or harvested.
     We banded and monitored owls on 12                  Large lowland valleys dominated by agri-
  large (1,075-15,216 km2) demographic                   culture and urban development were in-
  study areas that were originally selected as           terspersed within and among many study
  long-term monitoring areas for spotted                 areas (Fig.1).
  owls on federal lands in Oregon and Wash-
  ington (Fig. l)(Franklin et al. 1996). Many
                                                          METHODS
  of these areas were adjacent to each other,
  such that owls banded in 1 study area were             Field Methods
  often detected in another study area after
  they dispersed (Fig. 1). In addition, con-                Demographic studies on the 12 study
  current surveys for spotted owls were con-             areas began in 1985-1990, and continued
  ducted by timber companies, consulting                 through 1996. 0 wl territories in each
  firms and state agencies in many other ar-             study area were surveyed each year to re-
  eas in Oregon and Washington, such that                sight marked owls, band unmarked owls,
  banded owls were often recaptured or re-               locate nests, and determine the number of
  sighted even if they left our demographic              young produced by each resident owl
  study areas. Ultimately, therefore, our                (Franklin et al. 1996). Adult owls were
  study area included much of the range of               marked with a U. S. Fish & Wildlife Ser-
  the northern spotted owl in Oregon and                 vice leg band and a colored leg band when
  Washington.                                            first captured, so that they could be visu-



                  This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                   All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL                   Document 16-1                Filed 05/10/21              Page 539 of 631
  6                                          WILDLIFE MONOGRAPHS




                   -     s




   Fig. 1. Demographic study areas in Oregon and Washington where spotted owls were banded or radio-marked in 1985-1996.




   ally identified in subsequerst years 7ithout                ter they were relocated on a new territory
   recapture (Forsman et al. 1996, Franklin                    Adults were identified by observing their
   et al. 1996). Juveniles were banded with a                  color bands at close range with binoculars.
   U. S. Fish & Wildlife Sece band and a                       Adults that dispersed were sornetimes re-
   red-and-white color band. If they were re-                  captured to confirm their identity or
   siglrted in subsequent years, owls banded                   thange their color bands.
   as juveniles were recaptured, at which                         We used acc)ustic lure and live lure sur-
   time their red-and-white bands were re-                     veys to resight banded owls and to locate
   placed with unique color bands. Spotted                     nests and juvenile owls (Forsmarl 1983)
   owls are easily captured with noose poles                   Franklin et al. 1996, Reid et al. 1999). In
   (Forstnan 1983), so we were almost always                   most casesr sumeys did not include a com-
   able to recapture-and identify juveniles af-                plete coverage of the entire study area but



                      This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                       All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL              Document 16-1               Filed 05/10/21             Page 540 of 631
                            SPOTTED OWL DISPERSAL * Forsman et al.                                   7


  were conducted at many ditlerent loca-                 between 2 or more distinct territories in
  tions where there was a history of occu-               different years. We excluded cases where
  pancy by spotted owls. Although study                  movements involved use of alternate nest
  area boundaries changed somewhat over                  sites within the same territory in different
  the years, most areas and most territories             years. We also excluded cases where owls
  were searched each year, using a standard-             were located at 2 different territories dur-
  ized protocol to confirm bands, band new               ing the same summer because such move-
   owls and document the number of young                 ments usually involved non-breeding birds
   produced by each owl (Franklin et al.                 and probably represented prospecting be-
   1996). Monitoring efforts on demographic              havior (Reed et al. 1999) rather than dis-
   study areas were further supplemented by              persal.
   surveys on adjacent areas, where private                 For radio-marked juveniles, we consid-
   landowners and consulting firms conduct-              ered dispersal to have started when owls
   ed surveys or mark-recapture studies of               moved-2.4 km from their natal site. The
   spotted owls and occasionally resighted               only exceptions to the 2.4-km rule were 5
   our banded owls. Sex of banded owls was               cases where juveniles settled on territories
   determined from vocalizations and behav-              that were < 2.4 km from their natal sites.
   ior (Forsman et al. 1984, Franklin et al.             We used the 2.4-km cutoff for initiation of
   1996) or from blood samples (Dvorak et                dispersal because we were reasonably sure
   al. 1992, Fleming et al. 1996).                       that, once juveniles moved more than 2.4
      In addition to observations of banded              km from the natal site, they were outside
   owls, we radio-marked 386 juvenile spot-              the home range of their parents (Forsman
   ted owls in 1991-95 and attempted to                  et al. 1984:21).
   track them for 1-2 years. Juveniles were                 Dates when radio-marked owls started
   radio-marked on the Olympic and Cle                   to disperse were estimated as the midpoint
   Elum Study Areas in Washington (n =                   between the last location at the natal site
   170) and on the Siuslaw, Eugene, and Ro-              and the Srst location after dispersal start-
   seburg Study Areas in western Oregon (n               ed. This approach was necessary because
   = 216)(Fig. 1). Sex of 318 of the radio-              we did not relocate every owl each day.
   marked juveniles was determined from                  Thus there was undoubtedly some error in
   blood samples, necropsies, or vocaliza-               the estimates of individual dispersal dates.
   tions. Sex of 68 of the radio-marked juve-            However, we had no reason to believe that
   niles was unknown. Transmitters weighed               individual errors were biased in 1 direc-
   5.5 g (Holohil Systems Ltd., Model RI-                tion, so estimates of means should have
   2C), were tied and glued to the central tail          been unbiased.
   feathers in late July or August (Reid et al.             Radio-marked juveniles were relocated
   1996a), and had an expected field life of             by triangulating with a portable receiver
   12 months (maximum = 23 months).                      (Telonics model TR2) and hand-held an-
     We defined natal dispersal as the move-             tenna (Telonics model RA-2A) or a pair of
   ment the individual makes from its birth              RA-2A antennas mounted on an airplane
   site to the place where it reproduces or              (Guetterman et al. 1991). Locations deter-
   would have reproduced if it had survived              mined by triangulation were often fol-
   and found a mate (Howard 1960). We de-                lowed up by homing in on owls at their
   fined breeding dispersal as any case in               roosts to visually confirm that they were
   which a nonjuvenile owl (- 1 year old)                alive. Most relocations (98.0%) of radio-
   moved between territories where it had                marked owls were obtained during day-
   the opportunity to breed, regardless of               light hours and thus represented roost lo-
   whether it bred or not (Daniels and Wal-              cations.
   ters 2000). Breeding dispersal could occur               After radio-marked juveniles started to
   multiple times during the lifetime of an              disperse, the average interval between se-
   individual if it occupied a series of differ-         quential relocations was 5.390+0.092 days
   ent territories or moved back-and-forth               in Oregon (n = 5,200), 14.345+1.014 days



                  This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                   All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL              Document 16-1               Filed 05/10/21             Page 541 of 631
   8                                    WILDLIFE MONOGRAPHS


   on the Olympic Peninsula (n = 368), and               see if they would deliver them to a nest or
   12.177+0.385 days on Cle Elum (n =                    fledged young (live lure technique)
   1,239). After the first year of life (1 June-         (Franklin et al. 1996, Reid et al. 1999).
   31 May) the average interval between se-              These data were used to estimate the pro-
   quential relocations of radio-marked owls             portion of owls in each age cohort that
   increased to 9.565+0.271 days in Oregon               were single, breeding, or paired but not
   (n = 2,742), 34.678+3.186 days on the                 breeding. We estimated recruitment rates
   Olympic Peninsula (n = 174), and                      of radio-marked owls based on the pro-
   30.869+2.516 days on Cle Elum (n =                    portion of 1-year-old and 2-year-old owls
   183). We reduced the frequency of relo-                that were paired. For banded owls we es-
   cations after the first year of life because           timated recruitment rates as the propor-
   many owls became more sedentary and                    tion of owls first recaptured in each age
   because owl trackers were busy banding,                class, regardless of whether they were
   radio-marking and tracking the next cohort             paired or not.
   of juveniles.                                             To evaluate whether territorial behavior
      We usually were able to follow radio-               influenced movements of floaters we com-
   marked juveniles by tracking them from                 pared the distribution of relocations of ra-
   the ground, but aircraft flights were sched-           dio-marked juveniles with the distribution
   uled as needed to search for missing birds.            of the territories of resident owls. For this
   Aircraft searches were typically conducted             evaluation we made the simplifying as-
   by flying a grid pattern, working outward              sumption that the area of primary use of
   from the last known location for distances             resident owls corresponded to a 1.5 km ra-
   of 30A0 km. If a missing bird was not lo-              dius around each nest site, and we limited
   cated on 1 flight, we continued to search              the analysis to a portion of the Roseburg
   for it on subsequent flights when we                   Study Area that was completely surveyed
   searched for other missing birds, such that            each year to locate all resident owls (Reid
   the cumulative search effort from aircraft             et al. 1996b).
   flights typically included our study areas
   plus the areas 50-100 km beyond the                    Statistical Analyses
   study area boundaries.
      Radio-marked juveniles were tracked                    All statistical analyses were performed
   until they died or until the signal was lost.          with program SPSS (Norusvis 1990) or pro-
   Transmitters were replaced on 100 indi-                gram SAS (SAS Institute 1997). We used
   viduals during their second summer, so                 l-way ANOVA to evaluate year-effects and
   that they could be followed for approxi-               sex-effects on dates when owlets left the
   mately 2 years. After transmitters failed we           nest, number of days spent in the natal
   were still able to determine the fate of               area, and dispersal dates. Dates when owl-
   some of the radio-marked owls because                  ets left the nest and number of days spent
   they were recaptured as territorial birds in           in the natal area were estimated for 4 years
   our demographic studies.                               in Oregon (1991-94) and 2 years in Wash-
      To determine when juvenile owls en-                 ington (1991-92). Time spent in the natal
   tered the territorial population, we tried to          area could not be computed for other co-
   determine the status of all radio-marked               horts of radio-marked juveniles because
   and banded owls that were relocated each               we did not visit nests frequently enough to
   year. Owls were typically relocated several            determine approximate dates when owlets
   times in their day roosts during the breed-            left the nest.
   ing season to determine if they were                      Variables measured relative to distance
   paired or nesting. Nesting status and pair             and direction of natal dispersal were: (1)
   status were determined by imitating spot-              the straight-line distance (MAXD) and az-
   ted owl vocalizations (acoustic lure tech-             imuth (MAXAZ) to the farthest location
   nique) in roost areas to see if a mate was             from the natal site, (2) the straight-line dis-
   present, and by feeding owls live mice to              tance and azimuth from the natal site to



                  This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                   All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL              Document 16-1                  Filed 05/10/21          Page 542 of 631
                            SPOTTED OWL DISPERSAL * Forsman et al.                                   9


  the final location where the owl was locat-            FIND for owls that dispersed 1, 2, or 3
  ed (FIND, FINAZ), regardless of the                    times.
  number of times the owl dispersed during                  Shields (1983) proposed the "effective
  the study or its age when last recaptured,             dispersal distance" (mean or median dis-
  (3 ) average distance moved per day                    persal distance . mean distance between
   (DDAY) during each time interval be-                  pairs or territories in the population) as a
  tween sequential relocations, and (4) dis-             method for comparing the relative degree
  tance from natal site to owl at each relo-             of philopatry in species with different ter-
  cation (DNEST). Estimates of DDAY                      ritory sizes and population densities. He
  were calculated by dividing the distance               defined a "philopatric" species as one in
   traveled between sequential relocations by            which the effective dispersal distance was
   the number of days in the interval, and               ' 10. To determine the denominator for
   were limited to cases where the interval              calculations of effective dispersal distance,
   between sequential relocations was ' 10               we selected a l,011-km2 area in the Ro-
   days. Average DDAY and DNEST were                     seburg Study Area that was completely
   estimated for each weekly interval after              surveyed every year, and divided the area
   dispersal started by averaging all estimates
                                                         by the average number of pairs detected
                                                         per year in 1990-96 (x = 56). This pro-
   from all owls that were sampled in each
                                                         duced an estimate of 1 pair for every 1,805
   weekly interval.
                                                         ha, which, assuming that pairs were hex-
     To evaluate the influence of dispersal
                                                         agonally packed, indicated an average
   distance on lifetime reproduction we used
                                                         spacing of 3.5 km between territory cen-
   ANOVA to test the null hypothesis that
                                                         ters. We chose this approach because we
   mean dispersal distances did not differ
                                                         did not have data on density of owls from
   among owls that first attempted to nest at
                                                         all study areas, and because it was simple
   1, 2, 3, or 4+ years of age. This analysis
                                                         and repeatable.
   was based on banded owls because the
                                                            Mean dispersal azimuths (a) and lengths
   number of radio-marked owls that nested
                                                         of mean dispersal vectors (r) were calcu-
   at 1 year of age was small.
                                                         lated as described by Batschelet (1981:10).
      For breeding dispersal the frame of ref-
                                                         We used the mean angular deviation (s) to
   erence for calculations of MAXD, MAX-
                                                         estimate the amount of dispersion around
   AZ, FIND, and FINAZ, was the initial
                                                         mean dispersal azimuths (Zar 1984:431).
   banding location rather than the natal site.
                                                         Confidence limits around mean azimuths
   Differences in mean dispersal distances
                                                         were calculated as per Zar (1984:432). We
   between groups were tested with l-way
                                                         tested the hypothesis that dispersal azi-
   ANOVA. All distances were log-trans-
                                                         muths did not differ from random with a
   formed for analysis to improve normality.
                                                         x2 test (X2 = 2nr2 with 2 df) (F. L. Ramsey,
     For radio-marked juveniles we used re-              Oregon State University, personal com-
   gression analysis to examine the degree of            munication). To determine if fiinal dispers-
   correlation between MAXD and FIND                     al azimuths of siblings were correlated we
   and the number of days that owls were                 used a t-test to evaluate the null hypoth-
   tracked after they initiated dispersal. For           esis that the mean difference between final
   these tests we only used owls that were               dispersal azimuths of siblings did not differ
   tracked-30 days after initiating dispersal.           from 90°, where t = x - 90°/A/var/n - 1.
   To determine if banded owls tended to                 The logic for this test was that if there was
   keep moving away from their natal sites               no tendency for siblings to disperse in the
   when they dispersed more than once, we                same direction or in opposite directions,
   tested the null hypothesis that mean                  then the average difference between dis-
   FIND did not differ depending on the                  persal azimuths of siblings should be 90°.
   number of times that an owl dispersed                    For nonjuvenile owls we calculated a
   during its lifetime. For the latter test we           minimum estimate of the proportion of
   used l-way ANOVA to compare mean                      the territorial population dispersing per



                  This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                   All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL                   Document 16-1                 Filed 05/10/21             Page 543 of 631
   10                                        WILDLIFE MONOGRAPHS


   Table 1. Number of spotted owls banded in Oregon and Washington that dispersed 1 or more times, 1985-1996.


      No. of No. of owls subdivided by age (in years)
      dispersal            when         first        banded Totals
   events per
           owl             O        1      2       3+    No.     %


        1     595                60           54            252               961               83.5
        2       105                  9         17              7        168                   14.6
        3            9            2            3            5             19                   1.7
        4             2             0             1              0             3             0.3
     Totals                 711           71        75         294           1,151                100.0




   year by dividing the number of owls that                        3 = mate from previous year moved to
   moved in a given year by the number of                               new territory.
   owls in the marked population that did not                      4 = mate from previous year still at the
   move or that disappeared and were never                              original territoiy.
   seen again. This was a minimum estimate
                                                                   Age in the breeding season prior to the
   of the annual breeding dispersal rate since
                                                                year that an owl was relocated at a new
   we did not know if birds that disappeared
                                                                territory (AGE) was classified as 1, 2, or
   were dead or had dispersed and gone un-
                                                                3+, with all owls that were-3 years old
   detected. For this analysis we assumed
                                                                classified as 3+. Owls not banded as ju-
   that dispersal occurred in the first year an
                                                                veniles were assigned to age classes based
   owl was missing from its territory, regard-
                                                                on plumage characteristics (Forsman
   less of when it was eventually re-observed
                                                                1981).
   at a new territory. This analysis was based
                                                                   In addition to univariate tests of factors
   on 4,917 records where we knew whether
                                                                related to breeding dispersal, we used 2
   the owl moved, stayed on its territory, or
                                                                different logistic regression analyses to ex-
   disappeared in a given year, and where we
                                                                amine the simultaneous influence of sex,
   determined the status of the mate from
                                                                age, social factors and breeding status on
   the previous year based on repeated field
                                                                breeding dispersal. In 1 analysis we treated
   surveys. We restricted this analysis to 6
                                                                dispersal as the response variable (Yes/No)
   study areas where researchers provided a
                                                                with explanatory categorical variables SEX,
   complete record of all field surveys be-
                                                                AGE, and SF. In the other we used the
   tween 1990-1996. We used x2 tests to
                                                                same response variable, with explanatory
   compare proportions of owls that dis-
                                                                variables SEX, AGE and nesting status
   persed in different years.
                                                                (Yes/No) in the previous breeding season.
      We used l-way ANOVA to conduct uni-
                                                                The latter analysis was based on 4,877 cas-
   variate tests of the null hypotheses that
                                                                es where we were reasonably sure that
   breeding dispersal was not influenced by
                                                                nesting did or did not occur, based on re-
   sex, age in the previous breeding season,
                                                                peated relocations of the owls in each ter-
   or social factors. Social factors (SF) that
                                                                ritory. To compare the relative likelihood
   we examined were based on the status of
                                                                or "odds" of dispersal among groups with
   the owl in the breeding season prior to the
                                                                different combinations of age, sex and so-
   year in which it was found at a new terri-
                                                                cial factors, we computed 95Wo CI's on the
   tory, or the status of the owl's previous
                                                                odds ratios from the logistic regression
   mate in the year that the owl was found at
                                                                models (Ramsey and Schafer (1997:575-
   a new territory, as follows:
                                                                577). All means are expressed as x+SE.
        1 = owl did not have a mate in previ-
             ous year.                                          RESULTS
        2 = mate from previous year died or
              disappeared and was never seen                      During 1985-1996 we banded 7,682
              again, despite repeated surveys.                  spotted owls (3,683 juveniles, 3,999 non-



                      This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                       All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL                      Document 16-1                   Filed 05/10/21                Page 544 of 631
                                  SPOTTED OWL DISPERSAL * Forsman et al.                                                  ll




  Fig 2 Straight-line dispersal paths of 711 juvenile spotted owls banded in Oregon or Washington and recaptured after dis-
  persing from their natal sitesl 1985-1996. Shaded areas indicate lowland valleys characteri2ed by non-forest habitat.




  juveniles) and docu:nented 1>366 dispersal                        but thelne were 19 cases where owls dis-
  events by 1>151 individllals (711 juvenilest                      persed 3 times (1.7%)) and 3 cases (0.3%)
  440 nonjuveniles) (Table 1, Figs 2-3). For                        where owls dispersed 4 tirnes (Table 1).
  banded owls whose sex was knownn re-                                 Of the 386 juveniles that were radio-
  cords of dispersal were about equally dis-                        marked in 1990-95> we obtained dispersal
  tributed between males and females for                            data on 324. The other 62 juveniles either
  juveniles (376 males7 327 females) and                            died (n = 45)) molted their transmitters (n
  nonjuveniles (231 males 209 females). In                          = 5), had transmitter failllre (n = 3) or
  most cases we observed only 1 (83.5%) cor                         were lost due to unknown causes (n-9)
  2 ( 14.6to) dispersM events per banded owlr                       before initiating dispersal. Daily rates of




                       This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                        All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL                      Document 16-1                  Filed 05/10/21               Page 545 of 631

   2                                           WILDLIFE MONOGRAPHS




   Fig. 3. Straight-line dispersal paths of 440 nonjuvenile spotted owls that were banded in Oregon or Washington and recaptured
   or resighted after moving to new territorles, 1985-1996. Shaded areas indicate lowlancl valleys characterized by non-forest
  habitati




   mcovement and dispersal direetion were                           Chronology of Natal Dispersal
   caloulated for a11 radio-marked owls that
   dispersed) regardless of their sex or how                          Mean dates when juveniles were first 1o-
   many days they were tracked after they                           cated out of the nest were 8 June+0.53
   started dispersa] Estimates of mean                              days in Oregon (n = 320, range - 15
   MAXD and mean FIND of radio-marked                               May-l July) and 18 June+ 1.67 days in
   cswls were restricted to 236 individuals of                      Washington (n = 77, range- 13 May-15
   known ses (114 malesn 122 females) that                          July). Slean dates when oWIets left the
   we tracked for-30 days after they began                          nest varied among years in Oregon (range
   to disperse.                                                     of means = 4-9 June, F37312 = 5 41> P-



                       This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                        All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL                          Document 16-1                     Filed 05/10/21                Page 546 of 631
                                       SPOrrED OWL DISPERSAL * Forsman et al.                                                     13


                                                                           30-


     60 -




     50 -                                           Washington




                                                                            2, liSl 1I,I, Wl,1,
                                                    Oreaon
      i'           j      |      _            _




                                                                                 1    10       20        30           40   50
                                                                                                  WEEK OF DISPERSAL


                                                                         Fig. 5. Average straight-line distance between radio-marked
        o w g                                                            juvenile spotted owls and their natal sites during sequential
            8{16-8f27 8/28-9J8 9/9-9/20 9t21-1012 10f3-10t14 >10114      weekly intervals after they began to disperse in Oregon and
                          DATE OF DISPERSAL tMO/DAn                      Washington, 199>1996.

   Fig. 4. Timing of dispersal of radio-marked juvenile spotted
   owls in Oregon and Washington, 199>1995. Graph indicates
   percent of individuals initiating dispersal in different 12-day in-
   tervals. N = 154 in Oregon and 20 in Washington.
                                                                         = 0.33). Although we did not continuously
                                                                         monitor juveniles during the days imme-
                                                                         diately before dispersal started, we never
   0.001) and Washington (range of means =                               saw any parental aggression towards juve-
   11-29 June, F1 73 = 40.28, P < 0.001). Be-                            niles on those occasions when we visited
   cause we sometimes did not find owlets                                natal areas to check on radio-marked owls.
   until they had been out of the nest for sev-                          Rather, it appeared that the adults simply
   eral days, actual mean dates when owlets                              stopped feeding and associating with their
   left the nest were probably several days                              young in late August or September, several
   earlier than our estimates.                                           weeks before dispersal began.
      Radio-marked juveniles spent an aver-                                 Dispersal of radio-marked juveniles was
   age of 103.7+0.986 days in the natal ter-                             highly variable, but was typically initiated
   ritory after leaving the nest (n = 137,                               with a series of rapid movements away
   range = 76-147 days). Time spent in the                               from the natal site during the first few days
   natal area varied between the sexes (F1 129                           or weeks of dispersal. On average, the
    = 6.69, P = 0.011) and among years                                   straight-line distance between dispersers
   (F3,129 = 6.49, P < 0.001), with males stay-                          and their natal sites (DNEST) increased to
   ing 5 days longer than females on average.                            8.8 km during the first week of dispersal,
      Of 287 cases where we determined ap-                               13.3 km during the second week of dis-
   proximate dispersal dates of radio-marked                             persal, and 16.2 km during the third week
   juveniles, 286 occurred in the period 9 Au-                           of dispersal (Fig. 5). The rapid movements
   gust-18 December of the year of birth                                 that took place during the first few days or
   (Fig. 4). The exception was a male that did                           weeks of dispersal were indicated by high
   not disperse from his natal territory until                           average daily rates of movement during
   24 May of the year following birth (this                              September-October (Fig. 6). After the ini-
   outlier was excluded from estimates of                                tial pulse of rapid dispersal, most juveniles
    sample means). The estimated mean date                               settled into temporary home ranges in late
   that owlets began to disperse was 19 Sep-                             October or November and remained there
   tember in Oregon (95% CI = 17-21 Sep-                                 for several months. During this period
   tember) and 30 September in Washington                                mean daily rates of movement were com-
    (95% CI-25 September-4 October) (Fig.                                paratively low (Fig. 6), and mean DNEST
   4). Mean dispersal dates did not differ be-                           stabilized at about 18-20 km (weeks 10-
   tween males and females (F1,134 = 2.26, P                             20 in Fig. 5). Then, in February-May, av-
    = 0.14) or among years (F3 l34 = 1.17, P                             erage daily rates of movement increased


                           This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                            All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL
   14
                                          Document 16-1
                                               WILDLIFE MONOGRAPHS
                                                                           Filed 05/10/21
                                                                                                          NI
                                                                                                          Page 547 of 631




                                                                                          Natal site 1!


                                                                           A


                                                                                                              22 Oct 92-
                                                                                                              15 Mar 93




           1|3||WWi0|tg
          SEP OGT NO\J DEC JAN FEB MAR APR MAY JUN JUL AUS
                                                                           14 Sept 93-21 Mar 94 l
                                                                               1996 nesting

   Fig. 6. Average distance moved per day by radio-marked ju-
   venile spotted owls after they started to disperse in Oregon                                           0   5   tO       km
   and Washington, 199>1996. Data are subdivided by monthly
   intervals.                                                        12 Mar 96- v
                                                                                     \\ 7 Jul 97
                                                                                      \\ Paired

                                                                                       \\ l 100ct95
   again (Fig. 6), and many owls moved to
   new areas, often dispersing considerable                                     B                995

   distances before settling in their second
   summer. The direction of this second
   pulse of natal dispersal was somewhat ran-                                     <<     1    Nov         95-        L
                                                                                              29 Feb96 W
   dom relative to the natal site, and as a re-
   sult, average DNEST leveled off at about                                               290ct96- 8 l
                                                                          N 25 Oct 95 6 Feb 97
   22 km after week 20 (Fig. 5).
      Subsequent dispersal patterns were                          Fig. 7. Examples of movements of 2 radio-marked juvenile
                                                                  spotted owls during natal dispersal in Oregon. Sequential re-
   highly variable, with some owls settling                       locations are connected by straight lines. Shaded areas indi-
   permanently in their second summer and                         cate temporary or permanent home ranges occupied by the
                                                                  owls.
   others occupying a series of temporary
   home ranges before eventually settling on
   territories when they were 2-5 years old
   (Fig. 7). Occupancy of temporary ranges
                                                                  ited the periphery of the territories of res-
   was punctuated by occasional forays into
                                                                  ident owls, making occasional forays into
   adjacent areas. In some cases, these forays
                                                                  the territories to test the residents. In a
   involved a return visit to areas near the
                                                                  few cases, we found floaters roosting with-
   natal site or to a temporary home range
                                                                  in a few meters of resident pairs. We ob-
   occupied during a previous period (Fig. 7).
                                                                  served no cases where the floaters that as-
   None of the banded or radio-marked ju-
   veniles settled at their natal sites, although                 sociated with resident pairs were offspring
   6.3% did settle on territories adjacent to                     of those pairs and we saw no evidence that
   their natal sites (males = 7.2%, females-                      they mated with the resident owls. Float-
   4.9%)                                                          ers did not appear to vocalize a great deal7
      Areas traversed by dispersing juveniles                     but we did occasionally hear unsolicited
   typically encompassed the home ranges of                       vocalizations from them. In a small sample
   multiple pairs of resident owls (Fig. 8).                      of cases where we used an acoustic lure to
   However, 85% of the relocations of radio-                      see if radio-marked floaters would respond
   marked floaters in our Roseburg study                          to conspecific calls, we found that males
   area were > 1.5 km from the center of                          responded 47% of the time (n = 10 males,
   territories occupied by resident pairs, sug-                    19 surveys) and females responded 12% of
   gesting a strategy in which floaters inhab-                    the time (n = 5 females7 8 surveys).



                       This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                        All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL                               Document 16-1                       Filed 05/10/21                     Page 548 of 631
                                         SPOTTED OWL DISPERSAL * Forsman et al.                                                                      15


                                                                                estimates of mean and median dispersal
                                                                                distances, the only limitation being that
                                                                                owls had to be tracked for-30 days after
                                                                                initiating dispersal. We also pooled the
                                                                                data for analysis regardless of whether ju-
                                                                                veniles successfully reproduced after dis-
                                                                                persing, because there was no difference
                                                                                in dispersal distance (FIND) of banded
                                                                                owls that successfully reproduced in the
                                                                                year of first recapture and those that did
                                                                                not (dS Fl3l2 = 1.272, P = 0.260; 99
                                                                                F1,290-0 006, P = 0.937). As a result we
                                                                                did not complicate the analysis by differ-
                                                                                entiating between owls that dispersed and
                                                                                reproduced (genetic dispersal) and owls
                                                                                that dispersed but did not reproduce (eco-
                                                                                logical dispersal) (Johnson and Gaines
                                            o   Xo
                                                    -
                                                                                (1990).
                                                                                     Maximum dispersal distances (MAXD)
                                                                                ranged from 1.3-111.2 km for banded ju-
   Fig. 8. Areas traversed by spotted owls during natal dispersal
                                                                                veniles and from 5.5-122.1 km for radio-
   in the Roseburg Study Area, Oregon, 1995-1996. Minimum
   convex polygons indicate areas traversed by individual owls.                 marked juveniles (Table 2). Final dispersal
   Circles (2.4 km radius) indicate approximate home range ar-                  distances (FIND) ranged from 0.S111.2
   eas of resident pairs, centered on nest trees.
                                                                                km for banded juveniles and from 1.8-
                                                                                103.5 km for radio-marked juveniles. Dis-
                                                                                 tributions of MAXD and FIND were
   Natal Dispersal Distance
                                                                                 skewed towards shorter distances, with
      All regressions of distance dispersed                                     only 8.7No of individuals dispersing more
   (FIND) on the number of days that owls                                        than 50 km (Fig. 9). Because of the
   were radio-tracked produced low r2 values                                    skewed distribution, median estimates of
   (0.005-0.083), indicating that little of the                                 MAXD and FIND were consistently lower
   variation in dispersal distance was ex-                                      than means (Table 2).
   plained by the length of the tracking pe-                                         On average, females dispersed farther
   riod. As a result, we pooled all data for                                    than males, regardless of whether we ex-


   Table 2. Maximum (MAXD), final (FIND) and effective (EDD) dispersal distances of juvenile spotted owls in Washington and
   Oregon, 1 98S1 996.a


                                                    n     x     (km)             SE       Median                  Range                EDD


   Males
       MAiYD                  banded                 376          20.0          0.83          15.1           1.4-111.2                    4.3
       MAXiD radio-marked 114 23.4 1.47 20.5 5.9-94.3 5.9
       FIND              banded                     376       19.5           0.83           14.6           0.6-111.2                     4.2
       FIND radio-marked 114 18.1 1.47 13.5 2.7-93.1 3.9

   Females
       MAi(D                banded                  328         28.9           0.99          24.6           1.3-104.7                     7.0
       MAi(D radio-marked 122 32.2 1.71 27.7 5.5-122.1 7.9
       FIND              banded                     328       28.6           0.99           24.5           1.3-104.6                     7.0
      FIND radio-marked 122 26.3 1.57 22.9 1.8 - 103.5 6.5
                                                                                                     I




    a MAXD = straight-line distance to the location farthest from the natal site. FIND = straight-line distance from the natal site to the final location
   where the owl settled, died, or disappeared. Effective dispersal distance (EDD) was the median dispersal distance divided by the average distance
   between territories of resident owls (3.5 km).




                           This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                            All use subject to http://about.jstor.org/terms
   so 20- g \B|l\/\\ *-z-|\\ RADIMARKED
                        BANDED-B¢- BANDEDFEMALES
                                           FEMALES
                                              MALES
Case 1:21-cv-00058-CL                                                  Document 16-1                Filed 05/10/21                   Page 549 of 631
           16                                                               WILDLIFE MONOGRAPHS

    25-
                                                                                            Table 3. Mean natal dispersal distances (km) of banded spot-
                                                                                            ted owls, subdivided based on age (in years) when owls first
                                  A              MD
                                                                                            nested. This analysis was limited to owls that were first cap-
       20        -   |l       \       \   BANDED              MALES
                                                                                            tured when they were < 4 years old, Oregon and Washington,
                                                                                            1 985-1 996.
   Q   }     t   -   -    -       RADIO-MARKED                         FEMALES




                                                                                                 Age         when       Males         Females
                                                                                                owls first
                                                                                                   nested              n     x    SE       n     x     SE




                     S t _
                                                                                             1     4       20.1     4.15         6     22.2         5.88
                                                                                             2 25 14.9 1.81 33 31.0 3.08
                                                                                             3 23 17.7 2.91 20 20.9 3.00
        °        --r                  t    I     I    :   !   [   F     --       _Y-         4 40 16.7 1.75 17 28.4 4.25
                 2.5 1 0 20 30 40 50 60 70 80 90 1 00 1 1 0 1 20
                                                                                             5 11 16.7 3.74 12 30.9 5.41
                                                                                             6+ 13 17.5 4.02 8 29.9 7.08
                                                                                            Did not nesta 51 22.4 2.48 39 30.2 2.82
                                                                                                                                      -




       30-
                                                                                             a Included any owls that dispersed and then did not nest before they
                                                                                            disappeared.
        25-                   1       A          FIND

                          I       |   \\    BANDED            MALES

                          |   |   \\      ---*   RADIO-MARKED           MALES

                                                                                            to record locations of radio-marked owls
   D   0     |   \   \    -B-@-           RADIO-MARKED                 FEMALES

                                                                                            at locations beyond where they eventually
    -15- !1 a.                                                                              settled. Thus, comparisons of MAXD ob-
                                                                                            tained with the 2 different methods were
           s g <,i,\,..                                                                     useful only to demonstrate that estimates
                                                                                            from banding data underestimate maxi-
                     ,-1.'                   ''\^:<:.
                 o                        ,           {;               '         ,6         mum dispersal distances. The age when
                     2.5          10      20     30   40   50     so   70   80   90   100
                                                                                            banded owls first nested did not appear to
  Fig. 9. Distribution of natal dispersal distances of spotted                              be influenced by dispersal distance for ei-
  owls in Oregon and Washington, 1985-1996. Maximum
  (MAXD) and final (FIND) dispersal distances were straight-line
                                                                                            ther males (F6160 = 1.129, P = 0.348) or
  distances (km) from the natal site to the farthest and final lo-                          females (F6 l2g = 1.0113, P = 0.421) (Table
  cations where owls were relocated, respectively.                                          3).
                                                                                                Estimates of effective dispersal distance
                                                                                            were similar for banded and radio-marked
   amined banded owls (FIND F1 703 =                                                        juveniles (Table 2). The average effective
   64.965, P < 0.001; MAXD F1 934 = 74.865,                                                 dispersal distance for the pooled samples
   P < 0.001) or radio-marked owls (FIND                                                    of radio-marked and banded owls was 4.1
   F1,234 = 18 976, P < 0.001; MAXD F1,234                                                  for males, and 6.8 for females.
   = 14.586, P < 0.001) (Table 2, Fig. 9). In
   the sample of banded juveniles, mean and
                                                                                            Direction of Natal Dispersal
   median estimates of FIND for females
   were 47% and 68% greater than for males,                                                    Mean dispersal vectors (FINAZ) dif-
   respectively (Table 2). In the sample of ra-                                             fered from random for banded juveniles (x
   dio-marked juveniles, estimates of mean                                                  = 262, s = 76°, 95% CI = 192-332°, r =
   and median FIND for females were 46%                                                     0.121, x2 = 21.72, P = 0.001, n = 711)
   and 70% greater than for males, respec-                                                  and radio-marked juveniles (x = 115°, s =
   tively (Table 2).                                                                        77°, 95% CI = 38-192°, r = 0.088, x2 =
      Estimates of mean FIND were similar                                                   4.96, P = 0.010, n = 324) (Fig. 10). How-
   for banded and radio-marked owls (F1 947                                                 ever, the small r-values, large mean angu-
   = 1.777, P-0.183) (Table 2). Estimates                                                   lar deviations, and large 95% CI's for both
   of mean MAXD were greater for radio-                                                     samples led us to conclude that statistical
   marked owls than for banded owls (F1 947                                                 differences were due to large sample size
   = 14.381, P < O.OOl)(Table 2), but this                                                  as opposed to biologically significant vari-
   was expected given that we rarely relocat-                                               ation (Fig. 10).
   ed banded juveniles until they settled on                                                   The mean difference between final dis-
   a territory. In contrast, we were often able                                             persal azimuths of siblings did not differ



                                           This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                                            All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL                      Document 16-1                Filed 05/10/21         Page 550 of 631
                                   SPOTTED OWL DISPERSAL * Forsman et al.                                    17


                                                                    males and 44.2% of females were paired
                                                                    at age 1, and 67.6% of males and 76.9%
                                                                    of females were paired at age 2 (Table 4).
                                                                    We considered these estimates as analo-
                                                                    gous to recruitment rates, because most
                                                                    radio-marked owls that were single at 1-2
                                                                    years of age were unsettled itinerants. Es-
                                                                    timates from the radio-marked sample
                                                                    suggested that considerably more females
                                                                    than males were recruited into the terri-
                                                                    torial population at age 1, and that sexual
                                                                    differences in recruitment began to even
                                                                    out after year 1. Few of the radio-marked
                                                                    owls that were paired nested at 1-2 years
                                                                    of age (Table 4).
                                                                       Estimates of recruitment rates of band-
                                                                    ed owls based on age at first recapture (age
                                                                    = 1, 2, 3, 4, or >4) were 33%, 31%, 17Wo,
                                                                    10%, and 9%, respectively. Comparable
                                                                    estimates of recruitment from the radio-
                                                                    marked sample were 33% for 1-year-old
                                                                    owls and 39% for 2-year-old owls. The lat-
                                                                    ter estimate was derived by subtracting the
                                                                    proportion of owls that were paired in year
                                                                    1 from the proportion of owls paired in
                                                                    year 2 (Table 4). Assuming that banded
                                                                    owls were recruited into the territorial
                                                                    population when they were first recap-
                                                                    tured, mean age at recruitment was
                                                                    2.36+0.07 years for males (range = 1-8,
                                                                    95% CI = 2.22-2.49, n = 375) and
                                                                    2.39+0.08 years for females (range = 1-8
                                                                    years, 95% CI = 2.23-2.55, n = 327).
                                                                       Although mean estimates of recruitment
                                                                    from the banded and radio-marked sam-
   Fig. 10. Distribution of final dispersal azimuths of 1,035 ju-   ples were similar, the 2 methods produced
   venile spotted owls that were banded (A)(n = 711) or radio-      very different estimates of sexual differ-
   marked (B)(n = 324) in Oregon and Washington, 1985-1996.
                                                                    ences in recruitment and of social status of
   Columns indicate number of owls dispersing in each 9° arc.
                                                                    recruits. Whereas the radio-marked sam-
                                                                    ple indicated that nearly twice as many fe-
   from 90° (x = 84.131 +4.555°, tl44 = 1.318,                      males as males were recruited at 1 year of
   P = 0.095, n = 145 paired sarnples). This                        age (Table 4), the banded sample indicat-
   suggested that dispersal azimuths of sib-                        ed that percentages of banded owls first
   lings were not correlated. In addition, sib-                     recaptured in different age cohorts did not
   lings were never found together while dis-                       differ between males and females (x24 =
   persing, indicating that they dispersed in-                      6.35, P = 0.175). In addition, the social
   dependently.                                                     distribution of owls in the 2 samples was
                                                                    different (Table 4). In the banded sample,
   Social Integration of Juveniles                                  most males and over 90% of females were
                                                                    paired when they were first recaptured at
      Age at Recruitment. Of the radio-                             1-2 years of age (Table 4). In the radio-
   marked owls that were alive, 21.5% of                            marked sample, most owls were single at



                       This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                        All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL                          Document 16-1                          Filed 05/10/21           Page 551 of 631
        18                                           WILDLIFE MONOGRAPHS


   Table 4. Social status of known-age spotted owls detected in study areas in Oregon and Washington, 19891996. Data are
   expressed as the percentage of total individuals recaptured or resighted in each age class. The sample for each age cohort
   included all owls detected, regardless of whether the same owls were also detected in other age cohorts.

                                      ,                   .                 .               .



                                                    Hadio-marked                 owlsa      Banded      owlsb

                                                Age      =    1   Age      =    2     Age   =   1   Age    =   2   Age   =   3


   Males
      Single    78.5   32.4   37.4   23.2    15.1
      Paired, not breeding 20.0 62.2 56.9 57.2 50.8
      Paired, breeding 1.5 5.4 5.7 19.6 34.1
   Females
      Single      55.8   23.1    8.4    6.0   5.7
      Paired, not breeding 42.6 74.3 83.2 60.7 54.8
      Paired, breeding 1.6 2.6 8.4 33.3 39.5
                                                                                            _                  ,         _




    a Sample sizes were: age 1 year = 65 d 8, 61 9 ?; age 2 years = 37 d , 39 9 9 .
    b Sample sizes were: age 1 year = 123 dd, 107 9 ?, age 2 years = 138 d , 117 9 9; age 3+ years = 464 d , 403 9 ?.




   1 year of age) and 23Wo of females and 32to                              (68.0Wo) died from predation, 32 (26.2%)
   of males were still single at 2 years of age                             starved and 7 (5.7%) died from accidents.
   (Table 4).                                                               Of the 83 cases of predation, 67 (81%)
      Inbreeding. Despite monitoring thou-                                  were due to avian predators, and 16 (19%)
   sands of pairs of spotted owls for periods                               were due to predation by mammals or un-
   ranging from 5-13 years, we documented                                   known predators. In most of the latter cas-
   only 3 cases of close inbreeding, including                              esn it was unclear whether owls were killed
   a half-sib pair (same father), a full-sib pair,                          by predators or were scavenged after the
   and a father-daughter pair. The half-sib-                                were already dead or dying from starvation
   lings were produced on the same territory                                or disease. Thus, if anything, we suspect
   and settled 2.2 km away, where they pro-                                 that mortality from starvation is underes-
   duced 2 young in 2 different years. The                                  timated by our analysis, whereas death
   full-sib pair consisted of offspring from the                            from predation is probably slightly over-
   1990 cohort. They nested and produced 2                                  estimated.
   young in 1992, 4.4 km from their natal                                      We suspected that great horned owls
   site. The female disappeared after 1992.                                 (Bubo wirginianus) were responsible for
   The father-daughter pair was a case where
                                                                            most cases of avian predation, but we
   an adult male dispersed 3.5 km and paired
                                                                            could only confirm this in 1 case where we
   with his 2-year-old daughter from his pre-
                                                                            found a transmitter in a great horned owl
   vious territory. They nested in 3 of the 4
                                                                            nest and 2 cases where we found remains
   years they were together, but produced
                                                                            in great horned owl pellets. The most
   only 1 young. Although inbreeding be-
                                                                            common cause of accidents was collisions
   tween siblings or parents and ofEspring was
                                                                            with vehicles (n = 4), but we also docu-
   a rare event, pairings between dispersers
                                                                            mented 1 case where an owl caught its
   and more distant relatives (cousins, aunts,
                                                                            wing in a narrow crevice in a tree trunk, 1
   uncles, grandparents, or great grandpar-
                                                                            case where an owl impaled itself on a
   ents was common (Reid and Forsman, un-
   published data).                                                         sharp stick and 1 case where an owl was
                                                                            apparently killed by a falling tree in an
                                                                            area that was being logged.
   Causes of Mortality
                                                                               Although starvation and predation ap-
      Of the 386 juveniles that we radio-                                   peared to be the ultimate cause of death
   marked, at least 188 (48.7%) died before                                 in 94% of cases, parasites or disease may
   or during dispersal. In 122 cases where we                               have been a predisposing factor in some
   were able to infer cause of death from                                   cases. Of 48 juvenile and adult owls that
   signs found at the recovery site, 83 owls                                we recovered intact enough for at least a



                         This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                          All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL                             Document 16-1                        Filed 05/10/21                     Page 552 of 631
                                         SPOTTED OWL DISPERSAL * Forsman et al.                                                                     19


  Table 5. Annual estimates of the percentage of banded non-juvenile spotted owls that dispersed to new territories (Disp.),
   remained on the same territory (Stayed) or disappeared and were never seen again (Gone) on study areas in Oregon and
  Washington, 1985-1996.a


                              l-year-old             owls         2-year-old             owls       -3-year-old                owls

       Year        Gone          Stayed          Disp.        Gone        Stayed           Disp.        Gone          Stayed           Disp.


                86                                    17                                   78                                     4
                87                                    16                                   78                                     6
          88             20              55             25               8       92              0         14             83              3
          89             38            56             6         11            69             20             26             71             3
         90             35            45             20            19            70            11             16            77            7
         91             36            50             14            14            71            16            16             78            6
          92            39            46             15            11            66            23            15             79            6
         93             30            32            39             18            68            14            23             71            6
         94             29            52             19            19            71            10            13             82            5
         95             30            45            25             23            57            20            20             76            4
         96             33            46            21             28            61            11            16             79            5
          x         32             48             20              17           69             14            17             78             5

    a Sample sizes by year for each age class were: 1 year old (20, 16, 20, 36, 39, 44, 48, 20, 33); 2 years old (12, 45, 27, 51, 53, 57, 48, 91, 18);-
   3 years old (52, 107, 220, 296, 411, 697, 773, 886, 839, 841, 820).




   partial necropsy, at least 32 (67%) were in-                                27.4%), intermediate for 2-year-old owls (x
   fected by blood parasites or intestinal par-                                = 14%, 95% CI = 8.6-l9.1Wo), and lowest
   asites, or had evidence of disease. Infec-                                   for owls that were-3 years old (x = 5.0%,
   tions with multiple species of hemopara-                                     95% CI = 4.0-6.1%)(F2,24 = 12.61, P
   sites and intestinal parasites were com-                                     <0.001) (Table 5). The proportion of owls
   mon, and 1 owl had avian cholera.                                            that dispersed did not vary among years
                                                                                for the combined sample (x2lo = 8.9, P =
   Breeding Dispersal                                                           0.54) or for any age groups (X2 P-values
                                                                                ranged from 0.156-0.48). When owls that
       Proportion of non-juveniles dispersing                                   were-3-years old were subdivided into
   per year. Of the nonjuvenile owls that                                       minimum age classes based on length of
   we banded, 6.6% dispersed each year, and                                     tenure in our studies, annual rates of dis-
   18% disappeared each year and were nev-
                                                                                persal differed among age classes (Table 6,
   er seen again. The annual proportion of
                                                                                Fs,6,422 = 6185, P < 0.001). However, this
   owls that dispersed was highest for 1-year-
                                                                                relationship was not evident when the 2
    old owls (x = 20%, 95% CI = 13.6-
                                                                                youngest minimum age classes (3-4) were
                                                                                removed from the analysis (F7,3,406 =
   Table 6. Minimum percentage of banded adult northern spot-                   0.304, P = 0.952). This suggested that an-
   ted owls that dispersed each year in study areas in Oregon                   nual dispersal rates of older adults (mini-
   and Washington, subdivided by minimum age class, 1985-
   1996. Minimum age class indicates minimum age of owls in                     mum age = 5-12 years) did not differ
   the previous breeding season.                                                among age classes (Table 6).
                                                                                  We observed only 1 dispersal event for
      Minimum                 %     dis-
     age      (years)        n    persing          95%       CI                 most (83%) of the banded owls that un-
                                                                                dertook breeding dispersal (363 of 440
          3    1,709            8.31        7.00-9.62

          4    1,309            5.19        3.99-6.40                           owls). In 39 cases (9%) where owls that
          5    1,042            4.13        2.92-5.34                           were-3 years old dispersed twice, 41%
          6     820         3.29          2.07-4.52
                                                                                moved back to their previous territory on
          7     620         3.23          1.83-4.62

          8     445         3.60          1.86-5.33
                                                                                the second move. Owls that were banded
          9     266         2.63          0.70-4.57                             at 1 or 2 years of age, and then moved
         lo 130 3.08 0.07-6.09                                                  twice, returned to their original territory
         1 l 60 3.33 o.oo-8.00
                                                                                on the second move only 11% and 24% of
         12       31       3.23           0.00-0.98
                                                              _                 the time, respectively. Of 12 owls that



                           This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                            All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL                           Document 16-1                       Filed 05/10/21                    Page 553 of 631
                                                      WILDLIFE MONOGRAPHS
   20

   Table 7. Annual percentage of banded non juvenile spotted owls that dispersed to new territories, stayed on the same territories,
   or disappeared and were never seen again, relative to the status of the mate from the previous year. X2 results are for tests of
   the null hypothesis that proportions did not differ among age groups.


        Status of Percentage of owls
        previous Age in
         matea years Dispersed Stayed                                                 Disappeared                     n     x2      p


     Dispersed                                1       31          19           50          16           5.5           0.240
                                   2        44             36              20             25
                                  3+           29           31            40           237
     Stayed                        1       9       71           20           123              53.4                <0.001
                                   2        4         84               12            262
                                  3+          1       87           12           4,855
     Gone                     1        28           26           46           35            29.7                <0.001
                                   2        21             44              35             72
                                  3+           10           60            30           921
     No            Inate                 1      35          28          37          89          39.6               <0.001
                                   2        41              45             14             56
                                  3+           18           58            24           388

    a "Dispersed" = old mate moved to a new territory, "Stayed" = old mate still present at old territory, "Gone" = old mate disappeared and never
   seen again, "No mate" = owl did not have a mate in previous year.




   were-3 years old that moved 34 times,                                     result of a divorce or eviction by a com-
   6 moved to a different territory every time,                              petitor, since the owl that moved was im-
   3 moved back and forth between 2 adja-                                    mediately replaced on its old territory (Ta-
   cent territories, 1 moved once and then                                   ble 9).
   moved back and forth between 2 adjacent                                      The logistic regression analysis of breed-
   territories, and 2 moved back and forth be-                               ing dispersal indicated that the likelihood
   tween 2 territories before moving to a                                    of dispersal in a given year was simulta-
   third territory.                                                          neously influenced by sex, age and social
        Factors Associated With Breeding Dis-                                factors (SF), in the following manner:
   persal. Annual dispersal rates were high-
                                                                               log(odds of dispersal)
   er for owls whose mates disappeared or
   moved to another territory than for owls                                         = -3.705-0.711*SEX + 3.069*SF
   whose mates were still present on the his-
   toric territory (Table 7). On average, dis-                                          + 2.275*SF2 + 3.983*SF3
   persal rates of females were slightly higher
                                                                                        + 1.573*AGE1 + 0.9468*AGE2
   than males, but the differences were sig-
   nificant in only 2 of 11 years examined (Ta-                              where SF1 = 1 if the owl was single in the
   ble 8).                                                                   previous year, SF2 = 1 if the mate from
      Ten percent of breeding dispersal                                      the previous year was missing or dead, SF3
   events by owls that were - 3 years old                                    = 1 if the mate from previous year moved
   involved cases where both members of a                                    to a new territory, and AGE1 = 1 if age in
   pair moved together to an adjacent terri-                                 the previous year was 1, and AGE2 = 1 if
   tory, 10% involved cases where pairs split                                age in the previous year was 2. (Table 10).
   up and moved to new locations, and 17.5%                                  Other factors being equal (i.e., same sex
   involved cases where an owl dispersed                                     and social factor), the probability of move-
   while its mate stayed at the original terri-                              ment was greatest for l-year-old owls, in-
   tory (Table 9). Of 118 cases where adult                                  termediate for 2-year-old owls and lowest
   pairs split up, 57% appeared to be divor-                                 for owls that were-3 years old (Table 10).
   ces, as evidenced by the fact that the pre-                               Females were 1.6-2.6 times more likely to
   vious mate was single in the year following                               move than males, other factors being equal
   the breakup, or was paired with a new                                     (Table 10). Owls that were single in the
   mate on a new territory. In the other 43%                                 previous year or whose mates from the
   of cases it was unclear if dispersal was the                              previous year disappeared or moved to a



                          This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                           All use subject to http://about.jstor.org/terms
                 _ .
Case 1:21-cv-00058-CL                             Document 16-1
                                        SPOTTED OWL DISPERSAL * Forsman et al.
                                                                                Filed 05/10/21                Page 554 of 631
                                                                                                                                    21


  Table 8. Minimum percentage of adult spotted owls (-3                       log(odds of dispersal)
  years old) that dispersed each year on study areas in Oregon
  and Washington, 198S1996, subdivided by sex.a                                  = -3.0192-0.6848*SEXd

                           Percent of owls dis-                                    + 1.7090*AGEl + 1.0735*AGE2
                    n    persing

    Year          dd:?         9     86      9      9   x2      p                  + 0.5524*PNS
    1986 28:24 3.6 4.2 0.01 0.91
                                                                                   + 0.6673*SEX8*PNS
    1987 64:43 1.6 14.0 6.46 0.01
    1988 123:97 1.6 4.1 1.27 0.26
    1989 163:133 2.5 4.5 0.95 0.33                                          where PNS = 1 if the owl did not nest in
    1990 222:189 6.8 7.4 0.07 0.78                                          the previous year, or 0 otherwise. This
    1991 374:305 4.5 8.2 3.86 0.05                                          model also included an interaction with
    1992 429:353 6.7 4.8 1.20 0.27
                                                                            sex and previous nesting status, indicating
    1993 468:418 5.8 5.5 0.03 0.86
    1994 441:398 5.7 4.3 0.86 0.35                                          that the effect of previous nesting status
    1995 435:406 4.4 3.9 0.10 0.76                                          differed between the sexes. Males that did
    1996 430:390 4.9 5.4 0.11 0.74                                          not nest in the previous year were 2.6-4.3
     x         4.4              6.0
                                     ,              ,
                                                                            times more likely to move than males that
    t' Data combined from the Cle Elum, Siuslaw, Roseburg, H. J. An-        nested in the previous year, whereas fe-
   drevvs, Coos, Eugene, and Salem Study Areas. Oxvls present at the same
   site or missing and never seen again were counted as non-dispersers.
                                                                            males that did not nest in the previous
                                                                            year were 1.2-2.4 times more likely to
                                                                            move than females that nested in the pre-
                                                                            ViOUS year.
   new site were much more likely to dis-                                     Distance and direction of Breeding Dis-
   perse than owls whose mates from the pre-                                persal. Mean breeding dispersal distanc-
   vious year were still present at the same                                es were considerably shorter than distanc-
   territory (Table 10). The highest odds of                                es moved by natal dispersers (Table 11,
   movement were for owls whose mates                                       Fig. 3) and did not differ between the sex-
   moved to a new territory. In those cases,
                                                                            es or among study areas (all P-values >
   owls were 36-80 times more likely to
                                                                            0.10). On average, young owls dispersed
   move than owls whose mates were still
                                                                            farther than older owls (F243s = 3.674, P
   present on the same territory (Table 10).
                                                                            = 0.026) (Table 11). Mean FIND did not
      The selected logistic regression model
                                                                            differ depending on the number of times
   from the analysis of dispersal relative to
                                                                            that owls dispersed for any age classes ex-
   sex, age, and breeding status in the pre-
                                                                            cept adults. Adults that moved twice tend-
   vious year (PNS) was:
                                                                            ed to move closer to their original territory



   Table 9. Percentage of observed breeding dispersal events of spotted owls relative to the status of the mate from the previous
   territory in the year that dispersal occurred, Oregon and Washington, 1985-1996. Estimates are presented separately for owls
   that dispersed when they were 1, 2, or 2 3 years old.


                                                                                           Percentage of dispersal events

                      Status of mate from previous territory Age 1 Age 2 Age-3

   Owl did not have a mate at previous territory 51.4 34.2 16.8
   Previous mate died (confirmed death) 1.4 1.0 2.8
   Previous mate missing and never seen again 13.5 31.3 38.5
   Pair moved to new territory together 5.1 10.0
   Previous mate single at previous territory 6.6 1.0 5.6
   Previous mate single at a new territory 2.7 1.0 1.4
   Previous mate paired with new mate at same territory 12.2 16.2 11.9
   Previous mate paired with new mate at new territory 9.5 6.1 8.6
   Previous mate missing, but seen in later years 2.7 4.1 4.4
    Total             100.0          100.0             100.0
                                                           -




     a Sample sizes by age group were 72, 99, 429




                           This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                            All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL
   22
                                ,_.           Document 16-1
                                                   WILDLIFE MONOGRAPHS
                                                                                Filed 05/10/21                  Page 555 of 631


   Table 10. Relative odds of breeding dispersal of spotted owls in Oregon and Washington in 1 98S1996, based on the selected
   logistic regression model. In each row the 95% Cl's indicate the relative odds (or likelihood) that owls with characteristics indicated
   under group 1 will disperse, compared to owls with characteristics indicated under group 2. The SF column indicates the status
   of the mate from the previous territory in the year that dispersal occurred (D - disappeared or presumed dead, M = moved to
   new territory, P - still present at old territory, S = the owl that dispersed did not have a mate in the year prior to dispersal). A
   blank variable in a row means that both groups have the same status for that variable. The table displays only a few of many
   possible comparisons.
                  _                                              _                                              .




                       &roup             1   Group           2    95%        CI     on      relative odds of
                                                                                                   dispersal (group 1 versus
         Sex           Agea               SF        Sex           Age             SF        group           B)


              9         d            1.6-2.6                                     greater
                          1          3+            3.2-7.3                               greater
                          2          3+            1.8-3.7                               greater
                                         S       P        15.2-30.4                               greater
                                         D        P        7.1-13.3                             greater
                                         M          P       35.9-80.3                              greater
                         1       S       3+        P       62.0-174.2                                greater
              9   1      S       d       3+         P      156.S283.2                                greater
          9       1     M            d   3+         P       378.8-732.9                                greater

    a Age- 1, 2, or > 3 years old.




   if they moved twice (F2,2gl = 23.09, P                                Coast Ranges from the Cascades Moun-
   <0.001). That is, they tended to move                                 tains (Figs. 2-3). However, owls did dis-
   back to their original territoly after occu-                          perse from the Coastal Mountains to the
   pying an adjacent territory for 1 or more                             Cascades Mountains in the broad forested
   years. The direction of post-natal dispersal                          regions between the Willamette, Umpqua
   did not differ from random regardless of                              and Rogue valleys (Figs. 2-3).
   whether we examined the azimuth from                                     Although large areas of non-forested
   the origin to the final location (x - 123°,                           habitat appeared to inhibit dispersal, spot-
   r = 0.011, xz = 0.077 P = 0.97, n = 294)                              ted owls regularly dispersed through the
   or the azimuth from the origin to the far-                            highly fragmented forest landscapes that
   thest recorded location (x = 121°7 r =                                were typical of the mountain ranges in
   0.008, x2 = 0.03, P = 0.98, n = 294).                                 western Oregon and Washington. They
                                                                         also crossed highway corridors such as In-
   Barriers To Dispersal                                                 terstate 5 in Oregon and Interstate 90 in
                                                                         Washington. Although dispersal typically
     The large, non-forested valleys of west-                            occurred in fragmented forest landscapes,
   ern Oregon (Willamette) Rogue, and                                    an analysis of the survival of dispersing
   IJmpqua Valleys) appeared to act as bar-                              owls relative to the degree of forest frag-
   riers to dispersal between the Coastal                                mentation was beyond the scope of our
   Mountains and Cascades Mountains (Figs.                               study.
   2-3). For examplev we never documented                                   We observed several owls that crossed
   any movements directly across the Willam-                             the crest of the Cascades Mountains, dis-
   ette Valley7 which separates the Oregon                               persing through high-elevation areas of
                                                                         mixed subalpine forest and alpine tundra.
   Table 11. Breeding dispersal distances of banded nonjuve-
                                                                         The relative infrequency of these move-
   nile spotted owls that moved from 1 territory to another in           ments suggested that high elevation areas
   Oregon or Washington, 1985-1996.
                                                                         dominated by mixtures of subalpine forest
                                                                         and alpine tundra inhibited dispersal, but
     Age of Distance moved (km)
     owl in                                                              did not completely stop it.
        years      x    SE     Median         Range          n
                                                                            Owls regularly dispersed around or over
         1 8.2 1.21 5.1 0.01-63.7 71                                     lakes and rivers, except in the case of veiy
        2 6.9 0.93 4.1 0.17-50.7 75
                                                                         wide bodies of water. The most notable ex-
        3+ 6.1 0.49 3^5 0.01-85.2 294
                                                                         ample was the large marine inlets (Hood



                          This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                           All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL              Document 16-1               Filed 05/10/21             Page 556 of 631
                            SPOrrED OWL DISPERSAL * Forsman et al.                                   23


   Canal and Puget Sound) that separated                 horned owls are similar to spotted owls in
   the Olympic Peninsula from mainland                   that their young disperse primarily in Sep-
   Washington (Figs. 3A). We did not doc-                tember or October after spending several
   ument any dispersal from the peninsula                months at their birth site (Rhoner 1997b).
   across Hood Canal or Puget Sound. We                  In comparison, the young of some other
   also did not observe any dispersal between            owls spend comparatively little time at the
   the peninsula and southwestern Washing-               natal site before dispersing. For example,
   ton (Figs. 34). While the absence of re-              the mean interval between fledging and
   corded dispersal movements between the                initiation of dispersal was 55+1.3 days for
   peninsula and southwestern Washington                 eastern screech owls ( Otus asio ) and
   or the Washington Cascades may indicate               60+2.4 days for western screech owls (O.
   that the owl population on the peninsula              kenntcottii) (Ellsworth and Belthoff 1997:
   is relatively isolated, it could also be due          156, Belthoff and Ritchison 1989:256).
   to the fact that there were no demography             Barn owls (Tyto alba) have a particularly
   studies of spotted owls in areas immedi-              short period of postnatal care, typically dis-
   ately adjacent to the peninsula, and thus             persing within 2-5 weeks after leaving the
   little chance of detecting dispersal.                 nest (Seel et al. 1983, Taylor 1994).
                                                            The negatively skewed distribution of
                                                         dispersal distances observed in our study
   DISCUSSION
                                                         is typical of natal dispersal in most organ-
   Natal Dispersal                                       isms (Bateman 1950, Stewart 1952, Levin
                                                         and Kerster 1974, Adamcik and Keith
     Although the behavior of dispersing ju-             1978, Greenwood 1980, Moore and Dol-
   veniles was highly variable, the most com-            beer 1989). A concern in banding studies
   mon pattern in our study and in all pre-              is that a negatively skewed distribution of
   vious studies of dispersal in the spotted             dispersal distances can result from survey
   owl was for juveniles to move rapidly away            bias if search effort is focused primarily in
   from the natal site during September-No-              a small, finite study area (Barrowelough
   vember (Gutierrez et al. 1985, Miller                 1978, Moore and Dolbeer 1989, Koenig et
   1989, Arsenault et al. 1997, Ganey et al.             al. 1996). Because our estimates of means
   1998). Both sexes dispersed, and we never             and ranges of dispersal distance were sim-
   saw any cases where juveniles settled on              ilar for banded and radio-marked owls, we
   their natal sites. After the initial surge of         concluded that recaptures of banded owls
   movement away from the natal site most                were not influenced by small study area
   individuals settled in 1 or more temporary            bias. This outcome was not particularly
   home ranges before eventually acquiring               surprising because our study areas were
   territories. This pattern of dispersal seems          large and because we received assistance
   to be fairly typical of non-migratory owls            from observers outside our study areas
   (Korpimaki and Lagerstrom 1988, Belthoff              who were also conducting surveys of spot-
   and Ritchison 1989, Bull and Henjum                   ted owls.
   1990, Taylor 1994, Ellsworth and Belthoff                Although we observed no cases where
   1997, Rhoner 1997a, b).                               northern spotted owls dispersed >122 km,
      Our estimates of the amount of mean                there is 1 record of a female Mexican spot-
   time spent in the natal area prior to dis-            ted owl (S. o. Iucida) that was recovered
   persal (103 days) and mean dates of dis-              187 km from her original banding location
   persal (19-30 Sept.) are similar to esti-              (Gutierrez et al. 1996). In addition, we
   mates from previous studies (Miller 1989,              confirmed 1 case of long-distance dispersal
   Ganey et al. 1998), suggesting that these              that we did not include in our analysis be-
   parameters do not vary much, even be-                  cause the bird was an F1 female hybrid
   tween populations in widely disparate ar-              between a spotted owl and a northern
   eas. However, some yearly variation may                barred owl (Strzx varia). This hybrid was
   occur (this study, Ganey et al. 1998). Great           banded as a juvenile in 1986 in the south-



                  This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                   All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL               Document 16-1               Filed 05/10/21             Page 557 of 631
   24                                    WILDLIFE MONOGRAPHS


   ern Cascades of Washington ( H . Allen                  Forero et al. 1999, Marti 1999, Real and
   pers. comm), and subsequently dispersed                 Manosa 2001). However, there are excep-
   292 km to the northwest tip of the Olym-                tions (Greenwood and Harvey 1982, Pi-
   pic Peninsula, where she was recaptured                 cozzi 1984). Thrailkill et al. (1997) found
   in 1991 and resighted in most years from                no sexual differences in dispersal distances
   1992-2001. We do not know if this excep-                of spotted owls, but their samples were
   tionally long dispersal event was an anom-              very small.
   aly or is indicative of stronger dispersal by              In some birds there is evidence that in-
   hybrids or barred owls. Regardless, it is               dividuals that disperse farther may settle
   clear from our data that dispersal distances            on lower quality territories or may breed
   > 100 km are rare for northern spotted                  later or have smaller clutches (Newton
   owls.                                                   1986). We did not examine clutch size or
      Although few juveniles tracked in pre-               territory quality, but the fact that we found
   vious studies of spotted owls were moni-                no relationship between dispersal distance
   tored long enough to determine where                    and age when owls first nested does not
   they eventually settled (Allen and Brewer               suggest a negative relationship between
   1985, Gutierrez et al. 1985,1996, Laymon                dispersal distance and lifetime reproduc-
   1988, Miller 1989, Verner et al 1992, U.S.              tion in the spotted owl. A number of other
   Fish and Wildlife Service 1995, Arsenault               studies have also found little correlation
   et al. 1997, Miller et al. 1997, Ganey et al.           between reproductive performance and
   1998), mean dispersal distances in those                dispersal distance in birds (Greenwood et
   studies were similar to our estimates from              al. 1979, Marti 1999), and Spear et al.
   owls that were tracked for much longer                  (1998) found that survival and reproduc-
   periods and that eventually settled on ter-             tion were positively correlated with natal
   ritories. We believe this was the case be-              dispersal distance. Our results suggest
   cause, after the initial surge of dispersal             that, in long-lived birds like spotted owls,
   away from natal sites in September-                     which typically do not breed until they are
   December, the direction of subsequent                   several years old, dispersal distance has lit-
   movements was essentially random rela-                  tle influence on lifetime reproduction
   tive to the natal territories. As a result,             compared to other factors such as annual
   mean dispersal distances stabilized within              or local variation in weather (Franklin et
   4-6 months after dispersal began, even                  al. 2000) or prey abundance (Carey et al.
   though many individuals continued to dis-               1992, Ward et al. 1998).
   perse and did not acquire territories until                Dispersal distances in owls vary greatly
   they were several years old. Similarly, Bair-           among species. Estimates from barn owls
   lien (1985) found that mean natal dispersal             and great horned owls suggest that they
   distances of barn owls stabilized after 4-5             disperse farther than spotted owls on av-
   months, even though some birds were still               erage, and that occasional individuals un-
    .

   c .lsperslng.                                           dertake extremely long movements. How-
      Although data from most previous stud-               ever, the majority of barn owls and great
   ies of natal dispersal in the spotted owl               horned owls do not disperse more than 80
   were not subdivided by sex, small samples               km from their natal sites (Stewart 1952,
   from Miller ( 1989) and Gutierrez et al.                 1969, Braaksma and de Bruijn 1976,
   1996) are in agreement with our results, in             Houston 1978, Adamcik and Keith 1978,
   that females dispersed farther than males.              Bairlien 1985, Taylor 1994, Marty 1999).
   This same pattern has been reported for                 Of 434 recoveries of banded great horned
   many other birds (Greenwood and Harvey                  owls reported by Stewart (1969:156), 405
   1982), including many birds of prey (Fuic-              (93%) were within 80 km of the natal site.
   zynski 1978, Newton 1986, Korpimaki                     The other 29 recoveries included 16 owls
   1988, James et al. 1989, Taylor 1994, Die-              that dispersed more than 160 km, includ-
   trich and Woodbridge 1994, Rosenfield                   ing 1 that dispersed 1,370 km. Thus, it ap-
   and Bielfeldt 1996, Wellicome et al. 1997,              pears that great horned owls and barn



                   This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                    All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL              Document 16-1               Filed 05/10/21             Page 558 of 631
                            SPOTTED OWL DISPERSAL * Forsman et al.                                   25


  owls, while capable of very long move-                 sult, which led us to question the biologi-
  ments, typically settle near their natal sites.        cal relevance of the test results.
  Tengmalm's owls (Aegolius funereus) also                  Houston (1978) and Adamcik et al.
  appear to be fairly strong dispersers, often           (1978) concluded that directional orienta-
  moving long distances in years of low prey             tion of dispersal by great horned owls was
  abundance (Korpimaki and Lagerstrom                    random except in poor prey years, when a
  1988). In contrast, the mean dispersal dis-            disproportionate number of juveniles dis-
  tance of 31 radio-marked screech owls                  persed long distances to the south. Wheth-
  (Otus kennicottii) from the natal site to the          er this represented permanent dispersal or
  location where the owls overwintered was               a southward migration was unclear (Adam-
  only 10.6+1.8 km (Ellsworth and Belthoff               cik et al. 1978). Bunn et al. (1982) and
  1997:157). None of the above studies pro-              Taylor (1994) found that dispersal direc-
  vided estimates of effective dispersal dis-            tion of barn owls in Scotland and Great
  tances, but estimates from several species             Britain did not differ from random. In
  of small resident birds are similar to spot-           contrast, studies of barn owl dispersal in
  ted owls (Shields 1983).                               continental Europe and Utah indicated
      For specialist vole predators like the             non-random dispersal, possibly in re-
  Tengmalm's owl, saw-whet owl (Aegolius                 sponse to mountain ranges that acted as
  acadicus), snowy owl (Nyctea scandiaca)                barriers to dispersal (Taylor 1994, Marti
  and barn owl, or species that feed on cyclic           1999).
  populations of snowshoe hares, like the                   Absence of strong or consistent direc-
  great horned owl, the tendency to disperse             tional tendencies in dispersal based on
  long distances in some years is probably a             pooled samples from many different ter-
  response to a highly variable prey resource            ritories in no way implies that direction of
  (Lofgren et al. 1986, Korpimaki 1986,                  dispersal from individual territories is ran-
  Hayward et al. 1993, Marks 1997, Rhoner                dom. Spotted owls in western Washington
  1997a, b, Smith 1997). In comparison,                  and Oregon occupy extremely heteroge-
  spotted owls have a rather diverse diet and            nous environments where the distribution
  their primary prey are not known to un-                of forest habitat adjacent to individual ter-
  dergo large annual variations in abundance             ritories is highly variable. In this situation,
  (Rosenberg et al. 1992, Ward et al. 1998).             it is possible that dispersal direction from
  As a result, spotted owls are probably rare-           individual territories might be a nonran-
  ly faced with the almost complete collapse             dom response to the local distribution of
  of their prey supply, and are less likely to           habitat and topography, whereas the
  exhibit migratory or nomadic behavior                  pooled data from many different territo-
  than are species with more irruptive or cy-            ries would suggest a random pattern.
  clic prey.                                             Thus, it should not be concluded from our
                                                         results that owls simply move randomly
   Dispersal Direction                                   away from the natal site without regard to
                                                         the distribution of suitable habitat.
      Previous studies of natal dispersal of                Although it is clear from our study that
   spotted owls have suggested that the dis-             spotted owls disperse across fragmented
   tribution of individual dispersal azimuths            forest landscapes, we do not know if sur-
   is random (Miller 1989, Gutierrez et al.              vival rates of dispersing owls are influ-
   1985, Ganey et al. 1998). We also con-                enced by the amount of forest fragmen-
   cluded that there was little evidence of a            tation or the amount of suitable habitat en-
   biologically significant trend in dispersal           countered along the dispersal path. Lam-
   direction, even though our statistical tests          berson et al. (1992) suggested that survival
   on large samples suggested a non-random               of dispersing spotted owls may be lower in
   pattern. With samples as large as ours,               fragmented forests or areas with little old
   even a small divergence from a random                 forest. However, Miller (1989) found no
   distribution can produce a significant re-            correlation between forest fragmentation



                  This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                   All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL               Document 16-1               Filed 05/10/21             Page 559 of 631
   26                                   WILDLIFE MONOGRAPHS


   and survival or dispersal distance of spot-
                                                          tors suggest that more females than males
  ted owls. Observations of Mexican spotted
                                                          breed at 1-2 years of age (Newton 1979,
  owls (S. o. Iucida) in the southwestern U.S.            Rhoner 1987a). Although our data from
  indicate that they will, at least occasionally,
                                                          radio-marked owls indicated that a higher
  disperse across large areas of inhospitable             proportion of females than males were re-
  habitat between isolated mountain ranges                cruited into the territorial population as 1-
  (Gutierrez et al. 1996, Arsenault et al.                year-olds, proportions of males and fe-
  1997, Ganey et al. 1998). In an interesting             males that actually bred at 1 year of age
  contrast, however, LaHaye et al. ( 1994)               were essentially identical, and more males
  observed no dispersal between insular                  nested at 2 years of age than did females.
  populations of spotted owls in southern                In contrast, our data from banded owls in-
  California. Obviously, more work is need-              dicated no sexual differences in recruit-
  ed to evaluate the influence of habitat                ment rates of males and females for any
  fragmentation and habitat quality on dis-
                                                         age classes, and proportions of females
  persal distance and survival of dispersing             breeding at age 1 or 2 were higher than
  spotted owls.
                                                         males. The difference between our results
                                                         from radio-marked owls and banded owls
  Social Integration of Dispersers                       may have been due to a sampling bias in
                                                         the data from banded owls. Female spot-
    The fact that most of our radio-marked               ted owls that are not radio-marked tend to
  owls were paired by the time they were 2               be more difficult to locate than males un-
  years old suggests that the majority of                less they are paired or breeding, in which
  young spotted owls are integrated into the             case they are often located by following
  territorial population relatively quickly, but         the male to the female (Reid et al. 1999).
  some (about 23% of females and 32Wo of                 Given this bias it is not surprising that
  males) do not acquire territories until they
                                                         samples based on recaptures of banded
  are >3 years old. Although they often form
                                                         owls should include fewer single females
  somewhat tenuous pair bonds and defend
                                                          and more females that are paired or
  territories, spotted owls that are 1-2 years
                                                         breeding, compared to males. We do not
  old rarely breed (this study, Miller et al.            know if this bias is unique to spotted owls
  1985, Burnham et al. 1996). It is unclear              or is a problem in studies of other species,
  whether this is due to physiological im-               as well.
  maturity, lack of experience, or both.
                                                           In our study, the proportion of radio-
    In our study, integration of young owls              marked owls that were paired or breeding
  into the territorial population closely par-
                                                         at 1 year of age was much lower than in
  alleled Franklin (1992). He estimated that             the sample of banded owls, regardless of
  mean age of recruitment into the territo-
                                                         sex. This clearly shows that studies of owls
  rial population was 1.9+0.3 years (n = 16),
                                                         based on acoustic-lure techniques (Reid et
  compared to 2.4 years in our study. He                 al. 1999) are biased towards detection of
  also estimated that 40% of males did not
                                                         owls that are paired and defending terri-
  enter the territorial population until they
                                                         tories. This is not surprising given that
  were >2 years old (32% in our study). The
                                                         there is ample evidence in the literature
  main difference between his study and
                                                         that non-territorial "floaters" are less de-
  ours was that he reported all females were
                                                         tectable than are territorial birds (Rhoner
  integrated into the territorial population
                                                         1997a, b). In spotted owls, the low detec-
  by the time they were 2 years old. In con-
                                                         tion of young owls occurs because many
  trast, we found that 23% of radio-marked
                                                         floaters either do not respond to acoustic-
  females were still unpaired floaters when              lure surveys, or respond in a very tenuous
  they were 2 years old, and did not enter
                                                         fashion such that they are difficult to cap-
  the territorial population until they were
  3-5 years old.                                         ture or resight. Because of this bias, mark-
                                                         recapture studies of spotted owls that rely
   Some studies of owls and diurnal rap-                 on the acoustic-lure technique have fo-


                   This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                    All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL              Document 16-1               Filed 05/10/21             Page 560 of 631
                           SPOTTED OWL DISPERSAL * Forsman et al.                                   27



  cused on the territorial population (Burn-             (8.7%). We also observed goshawks (Ac-
  ham et al. 1994, 1996).                                cipiter gentilis) and red-tailed hawks (Bu-
     Because we observed no evidence of                  teo jamaicensis) attempting to capture
  breeding by floaters, we agree with Rhon-              spotted owls on a number of occasions,
  er (1997b) that floating behavior in owls is           and suspected that they were responsible
  not an alternative reproductive strategy               for some predation. The high incidence of
  whereby non-territorial birds share mates              parasitic infections that we observed in
  with territorial birds. If, as Rhoner (1997b)          owls that were necropsied suggested that
  suggested, spatial knowledge is paramount              parasitism or disease may have predis-
  to hunting success and survival, then float-           posed some individuals to starvation or
  ers would be expected to occupy tempo-                 predation, as has been suggested by Hunt-
  rary home ranges from which they could                 er et al. (1987, 1997), Gutierrez (1989),
  regularly sample or "prospect'> (Eadie and             and Hoberg et al. (1989).
  Gauthier 1985) the underlying network of
  territorial pairs for opportunities to ac-             Causes of Natal Dispersal
  quire a territory. In this context, floating is
  the result of territorial behavior, which ex-             Hypotheses regarding the evolution of
  cludes floaters from obtaining territories.            dispersal in organisms fall into 3 main
  The fact that many spotted owls do not                 groups, ( 1 ) intrasexual competition, (2) in-
  obtain territories until they are 2-5 years            breeding avoidance or optimal inbreeding,
  old suggests that the number of floaters               and (3) spatio-temporal variation in re-
  generally exceeds the number of available              sources. The logic underlying the intrasex-
  territories and that territorial behavior of           ual competition hypothesis is that animals
  established residents excludes floaters                disperse because they are physically ex-
  from the breeding population.                          cluded from settling on their natal sites
                                                         and other occupied territories by individ-
   Causes of Mortality                                   uals of the same sex, including their own
                                                         parents (Moore and Ali 1984, Liberg and
      In our study, predation by great horned            von Schantz 1985, Waser 1985). Once they
   owls and other raptors was the primary                began to disperse, there is little doubt that
   source of mortality of young owls. Starva-            young spotted owls are excluded from ac-
   tion, mammalian predation and accidents               quiring territories by resident territory
   accounted for the rest. Although we sus-              holders. However, we never observed any
   pected great horned owls were responsible             evidence that adults evicted their offspring
   for the majority of cases of avian preda-             from the territory, and we never observed
   tion, we could only positively confirm this           any cases where juveniles settled on their
   in 3 cases where we found remains in great            natal territories and reproduced with 1 of
   horned owl nests or pellets. It is possible           their parents. Instead, it appeared that ju-
   that some of the kills that we suspected              veniles voluntarily dispersed after the
   were caused by great horned owls could                adults stopped feeding and associating
   have been caused by barred owls (Leskiw               with them. Similarly, Beske (1982) saw no
   and Gutierrez 1998) or other spotted owls.            sign of parentloffspring aggression prior to
   Forsman et al. (1984) also reported pre-              dispersal of juvenile harriers (Circus cy-
   dation on juvenile spotted owls by great-             aneus). Moore and Ali ( 1984) suggested
   horned owls. Sources of mortality reported            that the absence of overt aggression be-
   for great gray owls (Strax nebulosa) by               tween adults and offspring was not nec-
    Duncan (1987:105) were similar to our                essarily a contradiction of the intrasexual
   data for spotted owls in that predation by            competition hypothesis, because juveniles
   great-horned owls was the primary source              might disperse simply because they were
   of mortality (56.5%), followed by mam-                made to feel unwelcome or were aware of
   malian predation (21.7), starvation (8.7%),           the threat imposed by the presence of a
   accidents (4.4%)> and other/unknown                   dominant individual. However, it does



                  This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                   All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL              Document 16-1               Filed 05/10/21             Page 561 of 631
   28                                   WILDLIFE MONOGRAPHS


   seem that if intrasexual competition was               which males defend the primary resources,
   the primary cause of dispersal, there                  and females select among males (Green-
   would be at least some occasions when ju-              wood 1980). In support of this hypothesis,
   veniles would remain on their natal sites              Greenwood (1980) argued that males
   when 1 or both of their parents died or                would have an advantage if they settled on
   dispersed. The fact that we never observed             or near their natal site, in that they would
   this suggests that something other than, or            be more familiar with the resources in that
   in addition to, intrasexual competition may            area and would have reduced dispersal
   be driving dispersal in the spotted owl. In            cost. Since females do not have to defend
   contrast to the spotted owl, male burrow-              resources in this system, Greenwood ar-
   ing owls (Speotyto cunicularia) in Sas-                gued that they could spend more time and
   katchewan frequently returned to breed at              energy searching for a suitable male, and
   their natal sites (Wellicome et al. 1997).             would not be as severely penalized by un-
      An alternative to the intrasexual com-              familiarity with the resource. Secondarily,
   petition hypothesis is that dispersal                  he suggested that philopatry of males
   evolved because it reduces the risk of close           might occur if females tended to mate
   inbreeding (Lincoln 1934, Howard 1960,                 preferentially with males of a similar ge-
   Greenwood and Harvey 1976). The fact                   notype. Aside from the fact that there is
   that female birds typically disperse farther           no evidence to suggest that female spotted
   than males is sometimes cited in support               owls mate preferentially with related
   of the inbreeding avoidance hypothesis                 males, the most troublesome aspect of the
   (Greenwood 1980). However, Moore and                   resource familiarity hypothesis relative to
   Ali (1984) argued that differences in dis-             owls is that most juveniles move rapidly
   persal between males and females could                 away from the natal area during the first
   be explained based solely on the basis of              few days or weeks of dispersal (Miller and
   intrasexual competition for mates (territo-            Meslow 1985, Ganey et al. 1998, Belthoff
   ries) without invoking the inbreeding re-              and Ritchison 1989, Rhoner 1997a, b). In
   duction hypothesis. The rarity of full-sib or          this situation, it is unlikely that dispersing
   parent-offspring inbreeding in spotted                 males would initially be any more familiar
   owls (this study, Carlson et al. 1998) and             with resources in territories near the natal
   barn owls (Marti 1999) suggests that dis-              site than areas farther away. A more plau-
   persal in these species does result in very            sible explanation, suggested by Small and
   low rates of close inbreeding. However,                Rusch (1989), is that males are less likely
   the comparatively short distances dis-                 to travel as far as females simply because
   persed by spotted owls does result in fre-             the intensive sampling process required to
   quent pairings between more distant rel-               locate and defend a territory prohibits
   atives (cousins, aunts, uncles, grandpar-              males from sampling large areas quickly,
   ents, or great grandparents) (Reid and                 whereas females are free to travel widely,
   Forsman, unpublished data). Similar ob-                sampling many territories to find a suitable
   servations with other species of birds led             mate.
   Shields (1983) to suggest that the philo-                 Another explanation for the ubiquitous
   patric nature of dispersal in most organ-              nature of dispersal in organisms is that
   isms was designed not to avoid inbreeding,             spatio-temporal or chaotic variation in fit-
   but to insure an "optimal" level of in-                ness values of habitat patches may favor
   breeding in which individuals are more                 dispersal in patchy environments (Holt
   likely to breed with relatives than with un-           1985, McPeek and Holt 1992, Holt and
   related individuals.                                   McPeek 1996). As a general explanation
      Although some have suggested that sex-              for dispersal this hypothesis seems reason-
   biased dispersal is a means of avoiding                able for spotted owls, which evolved in for-
   close inbreeding, others have argued that              est landscapes that were regularly impact-
   greater male philopatry might be a prod-               ed by fire, windstorms, and other natural
   uct of a resource defense mating system in             disturbances. However, it does not address



                  This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                   All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL              Document 16-1               Filed 05/10/21             Page 562 of 631
                            SPOTTED OWL DISPERSAL * Forsman et al.                                   29


   the causes of sex-biased dispersal. Also, if          ritorial defense system in which the male
   we assume that natal patches typically                locates and defends the territory, it may be
   have high fitness values, it seems odd that           more difficult for males to switch territo-
   juvenile spotted owls almost never settle             ries than it is for females to switch mates
   at their natal site, even when there is a              (Emlen and Oring 1977, Greenwood and
   turnover event that removes 1 or both of               Harvey 1982). A possible explanation for
   their parents.                                         higher rates of breeding dispersal by
                                                         young birds is that there may be strong
   Breeding Dispersal                                    competition for high-quality territories,
                                                         which results in many young birds initially
      Spotted owls seem to fit the general pat-          settling on lower-quality sites and then
   tern for long-lived birds that occupy rela-           moving to higher-quality sites as they grow
   tively stable environments in that they                older (Greenwood and Harvey 1982).
   have high site fidelity from 1 year to the               Although many adult movements fol-
   next, and site fidelity tends to increase              lowed the death or disappearance of a
   with age (Richdale 1957, Darley et al.                 mate, many also involved cases of divorce
   1977, Newton and Marquiss 1982, Saurola               or territory switching by pairs. This sug-
   1987). In contrast, site fidelity of owls that        gests a strategy in which owls attempted to
   occupy more variable habitats is less pre-            increase their fitness by switching to better
   dictable. For example, annual site fidelity           territories or more fecund mates or both
   of breeding barn owls in Scotland was                 (Korpimaki 1988, Goodburn 1991, New-
   >95% (Taylor 1994: 198), but was appar-               ton and Willie 1992, Ens et al. 1996, Dan-
   ently much lower in Germany and Holland               iels and Walters 2000). Tests of these hy-
   where >40% of banded adults dispersed                 potheses were beyond the scope of this pa-
   from their initial banding locations (Bair-           per. In addition, we caution against the as-
   lien 1985, as summarized by Taylor 1994:               sumption that divorce always represents a
   199). Great gray owls and boreal owls may             voluntary choice on the part of the indi-
   remain on the same territories from 1 year            vidual that moves, because floaters some-
   to the next in good prey years, but many               times displace residents (Forsman 1975,
   individuals change territories in poor prey            Choudhury 1995).
   years, often moving long distances before
   breeding again (Duncan 1987, Hayward et                Spatially Explicit Simulation Models of
   al. 1993).                                             Dispersal
      Our data suggest that spotted owls were
   more likely to undertake breeding dispers-                Simulation models used to evaluate dis-
   al if (1) they were female, (2) they were             persal typically include numerous simpli-
   young, (3) they did not nest in the previ-            fying assumptions regarding search pat-
   ous year, (4) they did not have a mate in             terns of dispersers and rates of territory
   the previous year, or (5) their mate from             vacancy (e.g., Wasser 1985, Lande 1988,
   the previous year died or moved to a new               Doak 1989, Noon and Biles 1990, Tonkyn
   territory. These results generally agree               and Plissner 1991, Lamberson et al. 1992,
   with other studies of birds that have shown            Boyce et al. 1994, Dunning et al. 1995).
   that rates of breeding dispersal were high-            Most researchers who have attempted to
   er for females, young birds, birds that lost           model spotted owl populations have as-
   a mate through death or divorce, or birds             sumed that juveniles perish fairly quickly
   that failed at nesting (Coulson 1966, New-            if they do not acquire territories, and that
   ton and Marquiss 1982, Greenwood and                  the search for available territories occurs
   Harvey 1982, Greig-Smith 1982, Bowen et               in 1 of 2 ways: (1) the animal searches ter-
   al. 1989, Taylor 1994, Wellicome et al.               ritories that are intersected by a randomly
   1997, Marti 1999, Daniels and Walters                  assigned straight line radiating outward
   2000). One hypothesis for higher rates of              from the natal site, or (2) the animal
   female breeding dispersal is that, in a ter-          searches all territories within a certain ra-



                  This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                   All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL              Document 16-1               Filed 05/10/21             Page 563 of 631
  30                                   WILDLIFE MONOGRAPHS


   dius of the natal site (Wasser 1985, Lande            natural barriers (e.g., the Olympic Penin-
   1988, Tonlyn and Plissner 1991, Lamber-               sula), or by extensive areas of intensively
   son et al. 1992). Contrary to these simpli-           managed young forest (e.g., the coastal
   fying assumptions, our data suggest that at           mountains of northwest Oregon and
   least some juveniles disperse and persist             southwest Washington). Even if some ar-
   for-5 years as floaters in the population,            eas are somewhat isolated, this may not be
   and that dispersers use a series of tempo-            of particular concern from a genetic or de-
   rary home ranges to systematically sample             mographic standpoint if populations with-
   or "prospect" the underlying network of               in those areas are large, as is the case on
   resident territories along a somewhat er-             the Olympic Peninsula (Holthausen et al.
   ratic dispersal path. Rhoner (1997b) de-              1995).
   scribed similar dispersal patterns in young              In recent efforts to develop manage-
   great horned owls. These results suggest              ment plans for the northern spotted owl it
   that more realistic spatial population mod-           has been assumed that forested regions
   els for spotted owls might be developed in            between the large lowland valleys of west-
   which it is assumed that natal dispersers             ern Oregon function as dispersal pathways
   can search for potential territories for 5 or         for spotted owls between the Coastal
   more years and that search patterns of in-            Mountains and Cascades Mountains
   dividuals are highly variable, ranging from           (Thomas et al. 1990, FEMAT 1993). Our
   some individuals that sample only a few               data clearly demonstrate that this is the
   territories near the natal site to a small mi-        case, and that concerns regarding the im-
   nority of individuals that sample large               portance of these areas as dispersal "cor-
   numbers of territories out to about 120 km            ridors" for spotted owls are warranted.
   from the natal territory. Obviously, the sex-
   ual differences in dispersal distances that
                                                          LITERATURE CITED
   we observed should also be assumed in
   any model.
                                                         ADAMCIK, R. S., AND L. B. KEITH. 1978. Regional
                                                              movements and mortality of great horned owls

   MANAGEMENT IMPLICATIONS                                    in relation to snowshoe hare fluctuations. Cana-
                                                              dian Field-Naturalist 92:228-234.
                                                                 , A. W. TODD AND L. B. KEITH. 1978. De-
     Distances moved by young spotted owls
                                                              mographic and dietary responses of great horned
   are such that genes can travel long dis-
                                                              owls during a snowshoe hare fluctuation. Cana-
   tances in only a few generations. Thus, it                 dian Field-Naturalist 92:156-166.
   is not surprising that recent genetic studies         ALLEN, H. L., AND L. W. BREWER. 1985. A review of
   have found little evidence of meta-popu-                   current northern spotted owl (Strzx occidentalis
                                                              caurina) research in Washington State. Pages
   lation structure in the northern spotted
                                                              55-57 in R. J. Gutierrez and A. B. Carey, eds.
   owl (Barrowelough et al. 1999, Haig et al.                 Ecology and management of the spotted owl in
   2001). Our results also suggest that a con-                the Pacific Northwest. U.S. Forest Service, Pa-
   servation strategy that consists of numer-                 cific Northwest Research Station, Portland,

   ous, closely spaced reserves of old forest                 Oregon. General Technical Report PNW- 185.
                                                         ARCESE, P. 1989. Intrasexual competition, mating sys-
   (e.g., the Northwest Forest Plan) is not
                                                              tem and natal dispersal in song sparrows. Journal
   likely to result in genetic or demographic                 of Animal Behavior 38:958-9t79.
   isolation of local populations, simply be-            A1ASENAULT, D. P., A. HODGSON, AND P. B. STACEY.
   cause dispersal between reserves will be a                 1997. Dispersal movements of juvenile Mexican
                                                              spotted owls (Strix occidentalis lucida) in New
   common occurrence, even if landscapes
                                                              Mexico. Pages 47-57 in J. R. Duncan, D. H.
   between the reserves consist of highly                     Johnson and T.H. Nicholls, eds. Biology and con-
   fragmented forests. Thus, we believe that                  servation of owls of the northern hemisphere.
   concerns regarding genetic or demograph-                   U.S. Forest Service, North Central Forest Re-

   ic isolation of spotted owls that might re-                search Stationv St. Paul Minnesota. General
                                                              Technical Report NC-190.
   sult from a management plan like the
                                                         BAIRLIEN, F. VON. 1985. Dismigration und sterbli-
   Northwest Forest Plan are largely un-                      chkeit in suddeutschland beringter schleiereulen
   founded, except for areas isolated by large                (Tyto alba). Die Vogelwarte 33:81-108.




                  This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                   All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL                   Document 16-1               Filed 05/10/21              Page 564 of 631
                                 SPOTTED OWL DISPERSAL * Forsman et al.                                            31


  BAKER, R. R. 1978. The evolutionary ecology of ani-              1998. Incestuous behavior in spotted owls. Wil-
       mal migration. Hodder & Stoughton, London.                  son Bulletin 110:562-564.
  BARROWCLOUGH, G. F. 1978. Sampling bias in dis-             CHOUDHURY S. 1995. Divorce in birds: a review of
       persal studies based on finite areas. Bird-banding          the hypotheses. Animal Behavior 50:413 429.
       49:333-341.                                            COULSON, J. C. 1966. The influence of the pair-bond
          , R. J. GUTIERREZ, AND J. G. GROTH. 1999.                and age on the breeding biology of the Kittiwake
       Phylogeography of spotted owl (Strzx occidental-            Gull (Risa tnductyla). Journal of Animal Ecology
       is) populations based on mitochondrial DNA se-              35:269-279.

       quences: gene flow, genetic structure, and a nov-      DANIELS S. J. AND J. R. WALTERS. 2000. Between-
       el biogeographic pattern. Evolution 53: 919-931.            year breeding dispersal in red-cockaded wood-

   BATSCHELET, E . 1981. Circular statistics in biology.           peckers: multiple causes and estimated cost.

       Academic Press, London.                                     Ecology 81:2473-2484.
                                                              DARLEY J. A., D. M. Scorr, AND N. K. TAYLOR. 1977.
   BATEMAN, A. J. 1950. Is gene dispersion normal? He-
                                                                   Effects of age, sex and breeding success on site
       redity 4:353-363.
                                                                   fidelity of gray catbirds. Bird Banding 48:145-
   BELTHOFF, J. R., AND G. RITCHISON. 1989. Natal dis-
                                                                   151.
       persal of eastern screech owls. Condor 91:254-
                                                              DIETRICH, P. J. AND B. WOODBRIDGE. 1994. Territory
       265.
                                                                   fidelity, mate fidelity, and movements of color-
   BESKE, E. 1982. Seasonal and migratory movements
                                                                   marked northern goshawks in the southern Cas-
       of radio-tagged juvenile harriers. Journal of Rap-
                                                                   cades of California. Studies in Avian Biology 16:
       tor Research 16:39-53.
                                                                   130-132.
   BOWEN, B. S., R. R. KOFORD, AND S. L. VEHRENCAMP.
                                                              DOAK D. 1989. Spotted owls and old growth logging
       1989. Dispersal in the communally breeding
                                                                   in the Pacific Northwest. Conservation Biology
       groove-billed ani (Crotophaga sulcirostris). Con-
                                                                   3:389-396.
       dor 91:52-64.
                                                              DUNCAN J. R. 1987. Movement strategies, mortality,
   BOYCE, M. S., J. S. MEYER, AND L. IRWIN. 1994. Hab-
                                                                   and behavior of radio-marked great gray owls in
       itat-based PVA for the northern spotted owl. Pag-
                                                                   southeastern Manitoba and northern Minnesota.
       es 63-85 in D. J. Fletcher and B. F. J. Manly,
                                                                   Pages 101-107 in Nero, R. W., R. J. Clark, R. J.
       eds. Statistics in ecology and environmental
                                                                   Knapton, and R. H. Hamre, eds. Biology and
       monitoring. University of Otago Press, Dunedin,
                                                                   conservation of northern forest owls. U.S. Forest
       N.Z.
                                                                   Service, Rocky Mountain Forest and Range Ex-
   BRAAKSMA, S., AND O. DE BRulJN. 1976. De kerkuil-
                                                                   periment Station, Fort Collins, Colorado. Gen-
       stand in Nederland. Limosa 49:135-187.
                                                                   eral Technical Report RM-142.
   BULL, E. L., AND M. G. HENJuM. 1990. Ecology of
                                                              DUNNING, J. B., JR., D. J. STEWART, B. J. DANIELSON,
       the great gray owl. U. S. Forest Service, Pacific
                                                                   B. R. NOON, T. L. ROOT, R. H. LAMBERSON, AND
       Northwest Research Station, Portland, Oregon.
                                                                   E. E. STEVENS. 1995. Spatially explicit population
       General Technical Report PNW-GTR-265.
                                                                   models: current forms and future uses. Ecologi-
   BULL, J. J., C. THOMPSON, D. NG, AND R. MOORE.
                                                                   cal Applications 5:3-11.
       1987. A model for natural selection of genetic
                                                              DVORAK, J., J. L. HALVERSON, P. GULICK, K. A. RAUEN,
       migration. American Naturalist 129:143-157.
                                                                   U . K. ABBO rr, B . J. KELLY, AND F. T. SHULTZ.
   BUNN, D. S., A. B. WARBURTON,AND R. D. S. WILSON.
                                                                   1992. cDNA cloning of a Z- and W-linked gene
       1982. The barn owl. T & A. D. Poyser, Carlton,
                                                                   in gallinaceous birds. Journal of Heredity 83:22-
       UK.
                                                                   25.
   BURNHAM, K. P., D. R. ANDERSON, AND G. C. WHITE.
                                                              EADIE, J. M., AND G. GAUTHIER. 1985. Prospecting
       1994. Estimation of vital rates of the northern
                                                                   for nest sites by cavity-nesting ducks of the genus
       spotted owl. Pages 1A4 (Appendix J.) in Final
                                                                   (Bucephala). Condor 87:528-534.
       supplemental environmental impact statement
                                                              ELLSWORTH, E., AND J. R. BELTHOFF. 1997. Sex-
       on management of habitat for late-successional
                                                                   biased dispersal of young western screech-owls
       and old-growth forest related species within the
                                                                   (Otus kennicottii) in southwestern Idaho. Pages
       range of the northern spotted owl. Vol 2. U.S.              155-159 in J. R. Duncan, D. H. Johnson, and T.
       Forest Service Pacific Northwest Region, Port-              H. Nicholls, eds. Biology and conservation of
       land, Oregon, USA.                                          owls of the northern hemisphere. U.S. Forest
                     , AND . 1996. Meta-analysis of                Service, North Central Forest Research Station,
       vital rates of the northern spotted owl. Pages 92-          St. Paul Minnesota. General Technical Report
       101 in E. D. Forsman, S. DeStefano, M. G. Ra-               NC-190.
       phael, and R. J. Gutierrez, eds. Demography of         EMLEN, S. T., AND L. W. ORING. 1977. Ecology, sex-
       the northern spotted owl. Studies in Avian Biol-            ual selection and the evolution of mating sys-
       ogyNo. 17.                                                  tems. Science 197:215-223.
   CAREY, A. B., S. P. HORTON,AND B. L. BISWELL. 1992.        ENS B. J., S. CHOUDHURY, AND J. M. BLACK. 1996.
       Northern spotted owls: influence of prey base               Mate fidelity and divorce in monogamous birds.
       and landscape character. Ecological Monographs              Pages 344-395 in J. M. Black, ed. Partnerships
       62:223-250.                                                 in birds, the study of monogamy. Oxford Univer-
   CARLSON, P. C., W. S. LAHAYE, AND A. B. FRANKLIN.               sity Press, Oxford.




                       This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                        All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL                   Document 16-1              Filed 05/10/21               Page 565 of 631
   32                                       WILDLIFE MONOGRAPHS


   FEMAT. 1993. Forest ecosystem management: an                   dispersal of birds. Annual Review of Ecology and
        ecological, economic, and social assessment. Re-          Systematics 13:1-21.
        port of the Forest Ecosystem Management As-                             , AND C. M. PERRINS. 1978. Inbreed-
        sessment Team. USDA Forest Service and USDI               ing and dispersal in the great tit. Nature 271:52-
        Bureau of Land Management, Portland, Oregon,              54.
        USA.                                                                     , AND . 1979. The role of dis-
   FLEMING, T. L., J. L. HALVERSON, AND J. B. BUCH-               persal in the great tit (Parus major): the causes,
        ANAN. 1996. Use of DNA analysis to identify sex           consequences and heritability of natal dispersal.
        of northern spotted owls (Strix occidentalis caur-        Journal of Animal Ecology 48:123-142.
        ina). Journal of Raptor Research 30:118-122.          GREIG-SMITH, P. W. 1982. Dispersal between nest
   FORERO, M. G., J. A. DONAZAR, J. BLAS, AND F. HIR-             sites by stonechats (Saxicola torquata) in relation
        ALDO. 1999. Causes and consequences of terri-             to previous breeding success. Ornis Scandinavica
        tory change and breeding dispersal distance in            13:232-238.
        the black kite. Ecology 80:1298-1310.                 GOODBURN, S. F. 1991. Territory quality or bird qual-
   FORSMAN E. D. 1975. A preliminary investigation of             it,v? Factors determining breeding success in the
        the spotted owl in Oregon. M.S. Thesis, Oregon            magpie (Pica pica). Ibis 133:85-90.
        State University, Corvallis.                          GUTIERREZ, R. J. 1989. Hematozoa from the spotted
           . 1981. Molt of the spotted owl. Auk 98:735-           owl. Journal of Wildlife Disease. 25:614-618.
        742.                                                            , R. J. A. B. FRANKLIN, W. LAHAYE, V. J. MER-
           . 1983. Methods and materials for locating and         ETSKY, AND J. P. WARD. 1985. Juvenile spotted owl
        studying spotted owls. U.S. Forest Service, Pa-           dispersal in northwestern California: preliminary
        cific Northwest Research Station, Portland,               results. Pages 60-65 in Gutierrez, R. J. and A.
        Oregon. General Technical Report PNW-162.                 B. Carey, eds. Ecology and management of the
           , E. C. MESLOW, AND H. M. WIGHT. 1984. Dis-            spotted owl in the Pacific Northwest. U.S. Forest
        tribution and biology of the spotted owl in               Service, Pacific Northwest Research Station,
        Oregon. Wildlife Monograph No. 87.                        Portland, Oregon. General Technical Report
           , A. B. FRANKLIN, F. M. OLIVER, AND J. P.              PNW-185.
        WARD. 1996. A color band for spotted owls. Jour-                , R. J., M. E. SEAMANS, AND M. Z. PEERY. 1996.
        nal of Field Ornithology 67:507-510.                      Intermountain movement by Mexican spotted
   FRANKLI.N, A. B. 1992. Population regulation in                owls. Great Basin Naturalist 56:87-89.
        northern spotted owls: theoretical implications       GUETTERMAN, J. H., J. A. BURNS, J. A. REID, R. H.
        for management. Pages 815-827 in D. Mc-                   HORN, AND C. C. FOSTER. 1991. Radio telemetry
        Cullough and R. H. Barrett, eds. Wildlife 2001:           methods for stud,ving spotted owls in the Pacific
        Populations. Elsevier Press, New York, USA.               Northwest. U. S. Forest Service, Pacific North-
           , D. R. ANDERSON, E. D. FORSMAN, K. P.                 west Research Station, Portland, Oregon. Gen-
        BURNHAM, AND F. W. WAGNER. 1996. Methods                  eral Technical Report PNW-GTR-272.
        for collecting and analyzing demographic data on      HAIG, S. M., R. S. WAGNER, E. D. FORSMAN, AND T.
        the northern spotted owl. Pages 12-20 in E. D.            D. MULLINS. 2001. Geographic variation and ge-
        Forsman, S. DeStefano, M. G. Raphael, and R.              netic structure in spotted owls. Conservation Ge-
        J. Gutierrez, eds. Demography of the northern             netics: 1-16.
        spotted owl. Studies in Avian Biology No. 17.         HARRISON, S., A. STAHL, AND D. DOAK. 1993. Spatial
                    , R. J. GUTIERREZ, AND K. P. BURN-            models and the spotted owl: exploring some bi-
        HAM. 2000. Climate, habitat quality, and fitness          ological issues behind recent biological events.
        in northern spotted owl populations in north-             Conservation Biology 7:950-953.
        western California. Ecological Monographs 70:         HAYWARD, G. D., P. H. HAYVVARD, AND E. O. GARTON.
        539-590.                                                  1993. Ecology of boreal owls in the northern
   FUICZYNSKI, D. 1978. Zur populationsokologie des               Rock,v Mountains, U . S .A. Wildlife Monograph
        baumfalken (Falco subbuteo, L. 1758). Zoolo-              No. 124.
        gisches Fahrbuecher Systematik Band 105:193-          HOBERG, E. P., G. S. MILLER, E. WALLNER-PENDLE-
        257.                                                      TON, AND O. R. HEDSTROM. 1989. Helminth par-
   GANEY, ]. L., W. M. BLOCK, J. K. DWYER, B. E.                  asites of northern spotted owls (Strix occidentalis
        STROHMEYER, AND J. S. JENNESS. 1998. Dispersal            caunna) from Oregon. Journal of Wildlife Dis-
        movements and survival rates of juvenile Mexi-            eases 25:24S251.
        can spotted owls in northern Arizona. Wilson          HOLT, R. D. 1985. Population d,vnamics in two-patch
        Bulletin 110:206-217.                                     environments: some anomalous consequences of
   GREENWOOD, P. J. 1980. Mating systems, philopatry              an optimal habitat distribution. Theoretical Pop-
        and dispersal in birds and mammals. Animal Be-            ulation Biology 28:181-208.
        havior 28:1140-1162.                                            , AND M. A. MCPEEK. 1996. Chaotic popula-
           , AND P. H. HARVEY. 1976. The adaptive sig-            tion dynamics favors the evolution of dispersal.
        nificance of variation in breeding area fidelity of       American Naturalist 148:709-718.
        the blackbird (Tllrdus merula L.). Journal of An-     HOLTHAUSEN, R. S., M. G. RAPHAEL, K. S. McKELvEY,
        imal Ecology 45:887-898.                                  E. D. FORSMAN, E. E. STARKEY, AND D. E. SEA-
           v AND . 1982. The natal and breeding                   MAN. 1995. The contribution of federal and non-




                      This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                       All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL                   Document 16-1               Filed 05/10/21               Page 566 of 631
                                SPOTTED OWL DISPERSAL * Forsman et al.                                              33


      federal habitat to persistence of the northern          LAMBERSON, R. H., R. McKELvEY, B. R. NOON, AND
      spotted owl on the Olympic Peninsula, Washing-              C. Voss. 1992. A dynamic analysis of northern
      ton: report of the Reanalysis Team. U.S. Forest             spotted owl viability in a fragmented forest land-
      Service, Pacific Northwest Research Station,                scape. Conservation Biology 6:505-512.
      Portland, Oregon. General Technical Report                     , B. R. NOON, C. Voss, AND K. S. McKELvEY.
      PNW-GTR-352.                                                1994. Reserve design for territorial species: the
  HOUSTON, C. S. 1978. Recoveries of Saskatchewan                 effects of patch size and spacing on the viability
      banded great horned owls. Canadian Field-                   of the northern spotted owl. Conservation Biol-
      Naturalist 92:61-66.                                        ogy 8:185-195.
  HOWARD, W. E. 1960. Innate and environmental dis-           LANDE, R. 1988. Demographic models of the north-
      persal of individual vertebrates. American Mid-             ern spotted owl (Strix occidentalis caurzna). Oec-
      land Naturalist 63:152-161.                                 ologia 75:601-607.
  HUNTER, D. B., K. McKEEvER, L. McKEEvER, AND                LAYMON, S. A. 1988. Ecology of the spotted owl in
      G. CRAWSHAW. 1987. Disease susceptibility in                the central Sierra Nevada, California. Ph.D. Dis-
      owls. Pages 67-70 in Nero, R. W., R. J. Clark, R.           sertation, University of California, Berkeley.
      J. Knapton, and R. H. Hamre, eds. Biology and           LESKIW, T., AND R. J. GUTIERREZ. 1998. Possible pre-
      conservation of northern forest owls. U.S. Forest           dation of a spotted owl by a barred owl. Western
      Service, Rocky Mountain Forest and Range Ex-                Birds 29:225-226.
      periment Station, Fort Collins, Colorado. Gen-          LEVIN, D. A., AND H. W. KERSTER. 1974. Gene flow
      eral Technical Report RM-142.                               in seed plants. Evolutionary Biology 139-220.
         , C. ROHNER, AND D. C. CURRIE. 1997. Black-          LIBERG, O., AND T. VON SCHANTZ. 1985. Sex-based
      flies and Leucocytozoon spp. as causes of mor-              philopatry and dispersal in birds and mammals:
      tality in juvenile great horned owls in the Yukon,          the Oedipus hypothesis. American Naturalist
      Canada. Pages 243-245 in J. R. Duncan, D. H.                126: 129-135.
      Johnson, and T. H. Nicholls, eds. Biology and           LINCOLN, F. C. 1934. The operation of homing in-
      conservation of owls of the northern hemisphere.            stinct. Bird-Banding 5:149-155.
      U.S. Forest Service, North Central Forest Re-           LOFGREN, O., B. HORNFELDT, AND B. G. CARLSSON.
      search Station, St. Paul Minnesota. General                 1986. Site tenacity and nomadism in Tengmalm's
      Technical Report NC-190.                                    owl (Aegolius funereus ( L. ) ) in relation to cyclic
  JAMES, P. C., I. C. WARKENTIN, AND L. W. OLIPHANT.              food production. Oecologia (Berlin) 69:321-326.
      1989. Turnover and dispersal in urban merlins           MARKS J. S. 1997. Is the northern saw-whet owl (Ae-
      Falco columbarius. Ibis 131:426-447.                        golius acadicus) nomadic? Page 260 in J. R. Dun-
  JOHNSON, M. L., AND M. S. GAINES. 1990. Evolution               can, D. H. Johnson, and T. H. Nicholls, eds. Bi-
      of dispersal: theoretical models and empirical              ology and conservation of owls of the northern
      tests using birds and mammals. Annual Review                hemisphere. U.S. Forest Service, North Central
      of Ecology and Systematics 21:449A80.                       Forest Research Station, St. Paul Minnesota.
  KOENIG, W. D., AND F. A. PITEEKA. 1979. Relatedness             General Technical Report NC-190.
      and inbreeding avoidance: counterploys in the           MARTI, C. D. 1999. Natal and breeding dispersal in
      cooperatively breeding acorn woodpecker. Sci-               barn owls. Journal of Raptor Research 33:181-
      ence 206:1103-1105.                                         189.
                    , w J. CARMEN, R. L. MUMME, AND           MCPEEK M. A., AND R. D. HOLT. 1992. The evolu-
      M. T. STANBACK. 1992. The evolution of delayed              tion of dispersal in spatially and temporally vary-
      dispersal in cooperative breeders. Quarterly Re-            ing environments. American Naturalist 140:
      view of Biology 67:111-150.                                 1010-1027.
         , D. VAN VUREN, and P. N. HOOGE. 1996. De-           MILLER G. S. 1989. Dispersal of juvenile northern
      tectability, philopatry, and the distribution of dis-       spotted owls in Oregon. M . S. Thesis, Oregon
      persal distances in vertebrates. Trends in Ecol-            State University, Corvallis.
      ogy and Evolution 11:514-517.                                  , AND E. C. MESLOW. 1985. Dispersal data for
  KORPIMAKI, E. 1986. Gradients in population fluctu-             juvenile spotted owls: the problem of small sam-
      ations of Tengmalm's owl Aegolius funereus in               ple size. Pages 69-73 in R. J. Gutierrez and A.
      Europe. Oecologia (Berlin) 69:195-201.                      B. Carey, eds. Ecology and management of the
         . 1988. Effects of territory quality on occu-            spotted owl in the Pacific Northwest. U.S. Forest
      pancy, breeding performance and breeding dis-               Service, Pacific Northwest Research Station,
      persal in Tengmalm's owl. Journal of Animal                 Portland, Oregon. General Technical Report
      Ecology. 57:97-108.                                         PNW- 185.
         , AND M. LAGERSTROM. 1988. Survival and na-                 , K. NELSON, AND W. C. WRIGHT. 1985. Two-
      tal dispersal of fledglings of Tengmalm's owl in            year old female spotted owl breeds successfully.
      relation to fluctuating food conditions and hatch-          Western Birds 16:93-94.
      ing date. Journal of Animal Ecology 57:433-441.                , R. J. SMALL, AND E. C. MESLOW. 1997. Hab-
  LAHAYE W. S., R. J. GUTIERREZ, AND H. R. AKCAKAYA.              itat selection by spotted owls during natal dis-
      1994. Spotted owl metapopulation dynamics in                persal in western Oregon. Journal of Wildlife
      southern California. Journal of Animal Ecology              Management 61: 140-150.
      63:775-785.                                             MOORE, J., AND R. ALI. 1984. Are dispersal and in-




                     This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                      All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL                  Document 16-1              Filed 05/10/21             Page 567 of 631
  34                                        WILDLIFE MONOGRAPHS


       breeding avoidance related'? Animal Behavior 32:          lure and live-lure surveys. Wildlife Society Bul-
       94-112.                                                   letin 27:98S990.
   MOORE, W. S., AND R. A. DOLBEER. 1989. The use of         RHONER, C. 1996. The numerical response of great
       banding recovery data to estimate dispersal rates         horned owls to the snowshoe hare cycle: conse-
       and gene flow in avian species: case studies in           quences of non-territorial 'floaters' on demogra-
       the red-winged blackbird and common grackle.              phy. Journal of Animal Ecology 65:359-370.
       Condor 91:242-253.                                           . 1997a. Non-territorial 'floaters' in great
   MURPHY, D. D., AND B. R. NOON. 1992. Integrating              horned owls: space use during a cyclic peak of
       scientific methods with habitat conservation              snowshoe hares. Animal Behavior 53:901-912.
       planning: reserve design for northern spotted                . 1997b. Non-territorial floaters in great
       owls. Ecological Applications 2:3-17.                     horned owls (Bubo virginianus). Pages 347-362
   MURRAY B. G., JR. 1967. Dispersal in vertebrates.             in J. R. Duncan, D. H. Johnson, and T. H. Nich-
       Ecology 48:975-978.                                       olls, eds. Biology and conservation of owls of the
   NEWrON, I. 1979. Population ecology of raptors. T.            northern hemisphere. U.S. Forest Service, North
       and A. D. Poyser Ltd., Berkhamsted, UK.                   Central Forest Research Station, St. Paul Min-
          . 1986. The sparrowhawk. T. and A. D. Poyser           nesota. General Technical Report NC-190.
       Ltd., Carlton, UK.                                    RICHDALE, L. E. 1957. A population study of pen-
          , AND M. MARQUISS. 1982. Fidelity to breed-            guins. Oxford University Press, London, UK.
       ing area and mate in sparrowhawks (Accipiter ni-      ROSENBERG, D. K., AND R. G. ANTHONY. 1992. Char-
       sus ) . Journal of Animal Ecology 51 :327-341.            acteristics of northern flying squirrel populations
          , AND . 1983. Dispersal of sparro-                     in young second- and old-growth forests in west-
       whawks between birthplace and breeding place.             ern Oregon. Canadian Journal of Zoology 70:
       Journal of Animal Ecology 52:463A77.                      161-166.
          , AND I. WILLIE. 1992. Fidelity to nesting ter-    ROSENFIELD, R. N., AND J. BIELEFELDT. 1996. Life-
       ritory among European sparrowhawks in three               time nesting area fidelity in male Cooper's hawks
       areas. Journal of Raptor Research 26:108-114.             in Wisconsin. Condor 98:165-167.
   NOON, B. R., AND C. M. BILES. 1990. Mathematical          RUSSELL, E. M., AND I. ROWLEY. 1993. Philopatry or
       demography of spotted owls in the Pacific North-          dispersal: competition for territory vacancies in
       west. Journal of Wildlife Management 54:18-27.            the splendid fairy-wren, (Malurus splendens).
   NORUSIS, M. J. 1990. SPSS/PC+ advanced statistics             Animal Behavior 45:519-539.
       4.0 for the IBM PC/XT/AT and PS/2. SPSS Inc.,         SAS INSTITUTE. 1997. SAS/STAT'G' Software: changes
       Chicago, Illinois, USA.                                   and enhancements through release 6.12. SAS In-
   PACKER, C. 1979. Inter-troop transfer and inbreeding          stitute, Inc., Cary, North Carolina, USA.
       avoidance in (Papio anubis). Animal Behavior 27:      SAUROLA, P. 1987. Mate and nest-site fidelity in ural
       1-36.                                                     and tawny owls. Pages 81-86 in Nero, R. W., R.
          . 1985. Dispersal and inbreeding avoidance.            J. Clark, R. J. Knapton, and R. H. Hamre, eds.
       Animal Behavior 33:676-678.                               Biology and conservation of northern forest owls.
   PICOZZI, N. 1984. Breeding biology of polygynous              U.S. Forest Service, Roclt Mountain Forest and
       hen harriers (Circus c. cyaneus) in Orkney. Ornis         Range Experiment Station, Fort Collins, Colo-
       Scandinavica 15:1-10                                      rado. General Technical Report RM-142.
   RAMSEY, F. L., AND D. W. SCHAFER. 1997. The statis-       SEEL, D. C., A. G. THOMSON AND J. C. E. TURNER.
       tical sleuth: a course in methods of data analysis.       1983. Distribution and breeding of the barn owl
       Duxbury Press, Belmont, California, USA.                  Tyto alba on Anglesey, North Wales. Bangor Oc-
   REAL, J., AND S. MANOSA. 2001. Dispersal of juvenile          casional Paper No. 16. Institute of Terrestrial
       and immature Bonelli's eagles in northeastern             Ecology, Bangor, UK.
       Spain. Journal of Raptor Research 35:9-14.            SHIELDS W. M.1982. Philopatry, inbreeding, and the
   REED, J. M., T. BOULINIER, E. DANCHIN, AND L. W.              evolution of sex. State University of New York
       ORING. 1999. Informed dispersal: prospecting by           Press, Albany New York, USA.
       birds for breeding sites. Current Ornithology 15:            . 1983. Optimal inbreeding and the evolution
       189-259.                                                  of philopatry. Pages 132-159 in I. R. Swingland
   REID, J. A., R. B. HORN, AND E. D. FORSMAN. 1996a.            and P. J. Greenwood, eds. The ecology of animal
       A method for replacing tail-mounted radio trans-          movement. Clarendon Press, Oxford, UK.
       mitters on birds. Journal of Field Ornithology 67:    SMALL R. J., AND D. H. RUSCH.1989. The natal dis-
       177-180.                                                  persal of ruffed grouse. Auk 106:72-79.
          , E. D. FORSMAN, AND J B. LINT. 1996b. De-         SMITH, N. 1997. Observations of wintering snowy
       mography of northern spotted owls on the Ro-              owls (Nyetea scandiaca) at Logan Airport, east
       seburg District of the Bureau of Land Manage-             Boston, Massachusetts from 1981-1997. Pages
       ment, Oregon. Pages 59-66 in E. D. Forsman,               591-596 in J. R. Duncan, D. H. Johnson, and T.
       S. DeStefano, M. G. Raphael, and R. J. Gutier-            H. Nicholls, eds. Biology and conservation of
       rez, eds. Demography of the northern spotted              owls of the northern hemisphere. U.S. Forest
       owl. Studies in Avian Biology No. 17.                     Service, North Central Forest Research Station,
          , R. B. HORN, AND E. D. FORSMAN. 1999. De-             St. Paul Minnesota. General Technical Report
       tection rates of spotted owls based on acoustic-          NC-190.




                     This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                      All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL                  Document 16-1               Filed 05/10/21            Page 568 of 631
                               SPOTTED OWL DISPERSAL * Forsman et al.                                            35


  SPEAR L. B., P. PYLEt AND N. NUR. 1998. Natal dis-             tal impact statement on management of habitat
      persal in the western gull: proximal factors and           for late-old and old-growth forest related species
      fitness consequences. Journal of Animal Ecology            within the range of the northern spotted owl. 2
      67: 165-179.                                               vols + Record of Decision. U.S. Forest Service
  STACEY, P. l3., AND J. D. LIGON. 1987. Territory quality       and U.S. Bureau of Land Management, Port-
      and dispersal options in the acorn woodpecker,             land, Oregon, USA.
      and a challenge to the habitat saturation rnodel       U.S. FISH & WILDLIFE SERVICE. 1995. Recovery
      of cooperative breeding. American Naturalist               plan for the Mexican spotted owl. Vol 1. U.S.
      130:654-676.                                               Fish & Wildlife Service, Albuquerque, New
        , AND M. TAPER. 1992. Environmental varia-               Mexico, USA.
     tion and the persistence of small populations.          AIANDER WALL, S. B., S. W. HOFFMAN, AND W. K.
     Ecological Applications 2:1929.                             PO rrS. 1983. Emigration behavior of Clark's Nut-
  STEWART, P. A. 1952. Dispersal, breeding behavior)             cracker. Condor 83:162-170.
     and longevity of banded barn owls in North              07ERNER J., R. J. GUTIERREZ AND G. I. GOULD JR.
      America. Auk 69:227-245.                                   1992. The California spotted owl: general biology
        . 1969. Movements, population fluctuations,              and ecological relations. Pages 5S77 in J. Ver-
     and mortality among great horned owls. Wilson               ner? J., K. S. McKelvey, B. R. Noon, R. J. GU-
     Bulletin 81:155-162.                                        tierrez, G. I. Gould, Jr., and T. W. Beck, eds. The
                                                                 California spotted owl: a technical assessment of
  TAYLOR, I. 1994. Barn owls: predator-prey relation-
                                                                 its current status. U.S. Forest Service, Pacific
     ships and conservation. Cambridge University
                                                                 Southwest Research Station, Albany California.
     Press, Cambridge, UK.
                                                                 General Technical Report PSW-GTR-133.
  THOMAS J. W.) E. D. FORSMAN, J. D. LINT, E. C.
                                                             WARD J. P., R. J. GUTIERREZ AND B. R. NOON. 1998.
     MESLOW B. R. NOONY AND J. VERNER. 1990. A
                                                                 Habitat selection by northern spotted owls: the
     conservation strategy for the northern spotted
                                                                 consequences of prey selection and distribution.
     owl: report of the Interagency Scientific Com-
                                                                 Condor 100:79-92.
     mittee to address the conservation of the north-
                                                             WASER, P. M. 1985. Does competition drive dispers-
     ern spotted owl. U. S. Forest Service, U.S. Bu-
                                                                al? Ecology 66: 1170-1175.
     reau of Land Management, U.S. Fish and Wild-
                                                             WELLI{COME, T. I., G. L. HOLROYD, K. SCALISE ANI)
     life Service, and U.S. National Park Service,
                                                                E.R. WILTSE. 1997. The effects of predator ex-
     Portland, Oregon, USA.
                                                                clusion and food supplementation on burrowing
  THRAILKILL7 J. A., R. G. ANTIIONY,AND E. C. MESLOW.
                                                                owl (Speotyto cunicularia) population change in
      1997 An update of demographic estimates for
                                                                Saskatchewan. Pages 487497 in J. R. Duncan,
     northern spotted owls (Strix occidentalis caurErla)        D. H. Johnson, and T. H Nicholls, eds. Biology
     from Oregons central Coast Ranges. Pages 432-              and conservation of owls of the northern hemi-
     448 in J. R. Duncan, D. H. Johnson, and T. H.              sphere. U.S. Forest Service, North Central For-
      Nicholls eds. Biology and conservation of owls            est Research Station, St. Paul Minnesota. Gen-
     of the northern hemisphere. U.S. Forest Service7           eral Technical Report NC-190.
      North Central Forest Research Station, St. Paul        ZAR J. H. 1984. Biostatistical analysis. 2nd edition.
      Minnesota. General Technical Report NC-190.               Prentice-Hall Inc., Englewood Cliffs, New Jer-
  TONKYN D. W.1 AND J. H. PLISSNER. 1991. Models of             sey, USA.
      multiple dispersers from the nest: predictions
     and inference. Ecology 72:1721-1730.                      Received 20 April 2000
  USDA/USI)I. 1994. Final supplemental environmen-             Aceepted 10 January 2002




                     This content downloaded from 164.159.62.2 on Thu, 23 Jun 2016 15:49:15 UTC
                                      All use subject to http://about.jstor.org/terms
Case 1:21-cv-00058-CL   Document 16-1   Filed 05/10/21   Page 569 of 631




     EXHIBIT F
             Case 1:21-cv-00058-CL   Document 16-1   Filed 05/10/21   Page 570 of 631




Prepared in cooperation with the U.S. Fish and Wildlife Service,
Bureau of Land Management, and U.S. Forest Service

Effects of Barred Owl (Strix varia) Removal on Population
Demography of Northern Spotted Owls (Strix occidentalis caurina)
in Washington and Oregon—2019 Annual Report




Open-File Report 2020–1089



U.S. Department of the Interior
U.S. Geological Survey
                 Case 1:21-cv-00058-CL                       Document 16-1          Filed 05/10/21   Page 571 of 631




Cover: Photograph of a female barred owl (4USJYvaria) in the Oregon Coast Range.
Photograph copyright by Patrick Kolar, Oregon State University, 2006. Used with
permission.
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 572 of 631




Effects of Barred Owl (Strix varia) Removal on
Population Demography of Northern Spotted Owls
(Strix occidentalis caurina) in Washington and
Oregon—2019 Annual Report
By J. David Wiens, Katie M. Dugger, Damon B. Lesmeister, Krista E. Dilione, and David C. Simon




Prepared in cooperation with the U.S. Fish and Wildlife Service, Bureau of Land
Management, and U.S. Forest Service




Open-File Report 2020–1089




U.S. Department of the Interior
U.S. Geological Survey
Case 1:21-cv-00058-CL              Document 16-1           Filed 05/10/21             Page 573 of 631



               U.S. Department of the Interior
               DAVID BERNHARDT, Secretary


               U.S. Geological Survey
               James F. Reilly II, Director

               U.S. Geological Survey, Reston, Virginia: 2020




               For more information on the USGS—the Federal source for science about the Earth,
               its natural and living resources, natural hazards, and the environment—visit
               https://www.usgs.gov/ or call 1–888–ASK–USGS (1–888–275–8747).


               For an overview of USGS information products, including maps, imagery, and publications,
               visit https:/store.usgs.gov.


               Any use of trade, firm, or product names is for descriptive purposes only and does not imply
               endorsement by the U.S. Government.


               Although this information product, for the most part, is in the public domain, it also may
               contain copyrighted materials as noted in the text. Permission to reproduce copyrighted items
               must be secured from the copyright owner.


               Suggested citation:
               Wiens, J.D., Dugger, K.M., Lesmeister, D.B., Dilione, K.E., and Simon, D.C., 2020, Effects of barred owl (Strix
               varia) removal on population demography of northern spotted owls (Strix occidentalis caurina) in Washington and
               Oregon—2019 annual report: U.S. Geological Survey Open-File Report 2020–1089, 19 p.,
               https://doi.org/10.3133/ofr20201089.


               ISSN 2331-1258 (online)
           Case 1:21-cv-00058-CL                             Document 16-1                    Filed 05/10/21                  Page 574 of 631



Contents
Abstract ........................................................................................................................................................ 1
Introduction ................................................................................................................................................... 1
Study Areas .................................................................................................................................................. 2
Methods ........................................................................................................................................................ 4
  Owl Surveys and Population Monitoring .................................................................................................... 4
  Barred Owl Removal ................................................................................................................................. 4
  Assessing the Initial Effects of Removals .................................................................................................. 5
      Barred Owl Occupancy Dynamics ........................................................................................................ 5
      Spotted Owl Territory Occupancy and Reproduction ............................................................................ 5
Results .......................................................................................................................................................... 6
  Barred Owl Surveys and Removals ........................................................................................................... 6
  Initial Effects of Removals ......................................................................................................................... 8
      Barred Owl Occupancy Dynamics ........................................................................................................ 8
      Spotted Owl Territory Occupancy and Reproduction ............................................................................ 9
Discussion .................................................................................................................................................. 12
Summary .................................................................................................................................................... 13
Acknowledgments....................................................................................................................................... 13
References Cited ........................................................................................................................................ 14
Appendix 1. Disposition of Barred Owl Specimens ..................................................................................... 17
Appendix 2. Multi-Season Occupancy Models Used to Characterize Occupancy Dynamics of
     Barred Owls ......................................................................................................................................... 18
Appendix 3. Post-Removal Extinction and Colonization Rates of Barred Owls .......................................... 19

Figures
1. Locations of treatment (barred owls removed) and control (no removal) portions of three study
areas in Washington and Oregon used to characterize the effect of barred owl removal on population
dynamics of northern spotted owls ............................................................................................................... 3
2. Average number of barred owls detected per 5-km2 hexagon in control (barred owls not removed)
and treatment (barred owls removed) portions of three study areas before and after barred owls were
removed in Washington and Oregon, 2015–19 ............................................................................................ 6
3. Numbers of barred owls removed by season in three experimental study areas in Washington and
Oregon, 2015–19 .......................................................................................................................................... 7
4. Variation among study areas and sites in numbers of barred owls removed during 2015–19 .................. 7
5. Model-averaged estimates of landscape occupancy by territorial pairs of barred owls in control
(barred owls not removed) compared to treatment (barred owls removed) portions of three study
areas in Washington and Oregon, 2015–19 ................................................................................................. 8
6. Long-term (2002–19) annual trends in number of individual (resident) northern spotted owls
detected, and total number of young fledged at control (barred owls not removed) and treatment
(barred owls removed) portions of three experimental study areas in Washington and Oregon ................. 11




                                                                                iii
           Case 1:21-cv-00058-CL                            Document 16-1                    Filed 05/10/21                 Page 575 of 631



Tables
1. Study areas, years of removal effort, and samples sizes used to estimate the effects of barred owl
removal on population dynamics of northern spotted owls in Washington and Oregon ................................ 2
2. Model-averaged estimates of expected occupancy by territorial pairs of barred owls, with
unconditional standard errors and lower and upper confidence limits, before and after removals in
three experimental study areas in Washington and Oregon, 2015–19 ......................................................... 9
3. Annual estimates of territory occupancy by pairs of northern spotted owls in control (barred owls not
removed) and treatment (barred owls removed) portions of three study areas in Washington and
Oregon, 2015–18 ........................................................................................................................................ 10
4. Annual estimates of reproduction of northern spotted owls in control (barred owls not removed)
versus treatment (barred owls removed) portions of three study areas in Washington and Oregon,
2015–18 ...................................................................................................................................................... 10

Conversion Factors
International System of Units to U.S. customary units

                     Multiply                                                  By                                                  To obtain
                                                                              Length
meter (m)                                                                      3.281                         foot (ft)
                                                                               Area
square kilometer (km2)                                                         0.3861                        square mile (mi2)




                                                                              iv
       Case 1:21-cv-00058-CL           Document 16-1         Filed 05/10/21       Page 576 of 631




Effects of Barred Owl (Strix varia) Removal on Population
Demography of Northern Spotted Owls (Strix occidentalis
caurina) in Washington and Oregon—2019 Annual Report
By J. David Wiens 1, Katie M. Dugger 2, Damon B. Lesmeister 3, Krista E. Dilione1, and David C. Simon1


Abstract
         Strix occidentalis caurina (northern spotted owl; hereinafter referred to as spotted owl) have
rapidly declined throughout the subspecies’ geographic range. Competition with invading Strix varia
(barred owl) has been identified as an immediate cause of those declines. A pilot study in California
showed that removal of barred owls coupled with conservation of suitable habitat conditions can slow or
even reverse population declines of spotted owls. It is unknown, however, whether similar results can be
obtained in areas with different forest conditions, greater densities of barred owls, and fewer remaining
spotted owls. We used a before-after-control-impact (BACI) experimental design on three study areas
with long-term demographic information on spotted owls to determine if removal of barred owls can
improve population trends of spotted owls. This report summarizes research accomplishments and
initial results from the first 4.5 years (from March 2015 to August 2019) of implementing barred owl
removal experiments in Washington and Oregon.

Introduction
        Over the past century Strix varia (barred owls) have expanded their geographic range west from
eastern North America, and their newly expanded range now completely overlaps that of the federally
threatened S. occidentalis caurina (northern spotted owl). Evidence indicates that competition with
invading barred owls has contributed greatly to declines in spotted owl populations (Wiens and others,
2014; Dugger and others, 2016; Yackulic and others, 2019). A pilot study in coastal California
demonstrated that removal of barred owls in combination with conservation of suitable forest conditions
can slow or even reverse the rate of population decline in spotted owls (Diller and others, 2014, 2016).
It remains unknown, however, whether similar results can be obtained in areas with different forest
types, greater densities of barred owls, and fewer remaining spotted owls.
        In 2015 we initiated a comprehensive before-after-control-impact (BACI) experiment to
determine the demographic response of spotted owls to localized removals of barred owls (Wiens and
others, 2019). The removal experiment was based on three long-term demographic study areas for
spotted owls in Washington and Oregon. The goal of the experiment is to provide a definitive test of
whether competitive interactions with barred owls cause population declines of spotted owls, and if so,
1
  U.S. Geological Survey, Forest and Rangeland Ecosystem Science Center.
2
  U.S. Geological Survey, Oregon Cooperative Fish and Wildlife Research Unit, Oregon State
University.
3
  U.S. Forest Service, Pacific Northwest Research Station.


                                                        1
       Case 1:21-cv-00058-CL                Document 16-1        Filed 05/10/21        Page 577 of 631



whether removal of barred owls is an effective tool to consider in long-term management of the two owl
species (Johnson and others, 2008; U.S. Fish and Wildlife Service, 2013). Specific objectives of the
study are to:
    1. Determine the effect of removal of barred owls on vital rates and population trend of spotted
        owls; and
    2. Estimate changes in the occurrence and distribution of barred owls to assess the effectiveness of
        removals in reducing populations of barred owls.
The purpose of this report is to provide a summary of preliminary results from the first 4.5 years (from
March 2015 to August 2019) of removal experiments implemented in Oregon and Washington. The
results are considered preliminary, pending final analyses and completion of the study.

Study Areas
        The barred owl removal experiment was spatially replicated in four study areas, each with long-
term (1990–2019) data on population demography of spotted owls. This report focuses on initial results
from three of these study areas: Cle Elum (Washington), Coast Range (Oregon), and Klamath-
Union/Myrtle (Klamath-UM, Oregon, table 1; fig. 1). Experimental study areas were selected based on
many considerations, including availability of pre-treatment demographic data on spotted owls, land
ownership, and the need to identify the effect of barred owls on spotted owls across a broad range of
forest conditions co-occupied by the two owl species (see U.S. Fish and Wildlife Service, 2013 for
details on selection of study areas). Each study area was divided into two or more similar areas where
barred owls were either removed (treatment areas) or not removed (control areas). The study areas are
composed of mostly Federal lands, but fieldwork also occurred on adjacent State, Tribal, and private
lands with written permission from the landowner.

Table 1. Study areas, years of removal effort, and samples sizes used to estimate the effects of barred owl removal
on population dynamics of northern spotted owls in Washington and Oregon.
[Number of spotted owl territories: Historically occupied territories surveyed for northern spotted owls annually during
2002–19. Number of spotted owls banded: Number of individually color-marked spotted owls used to estimate demographic
rates. Number of barred owl sites: Hexagonal plots used to survey barred owls. km2, square kilometer; --, no data]

                                                                                      Number of:
                            Removal start       Total area                                             Barred owl
     Treatment level                                                                   Spotted owls
                               year               (km2)          Historical spotted                       sites
                                                                                         banded,
                                                                   owl territories                       (5 km2
                                                                                        2002–2019
                                                                                                       hexagons)
                                                Cle Elum, Washington
 Control                         --                670                  31                  50            109
 Treatment                      2015               604                  45                  52            112
                                                Coast Range, Oregon
 Control                         --              1,015                  58                  152           178
 Treatment                      2015               582                  45                  84            102
                                                Klamath-UM, Oregon
 Control                         --                698                  78                  238           122
 Treatment                      2016               783                  84                  242           142




                                                             2
       Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21       Page 578 of 631




Figure 1. Locations of treatment (barred owls removed) and control (no removal) portions of three study areas in
Washington and Oregon used to characterize the effect of barred owl removal on population dynamics of northern
spotted owls.




                                                        3
       Case 1:21-cv-00058-CL        Document 16-1       Filed 05/10/21     Page 579 of 631



Methods
Owl Surveys and Population Monitoring
         We used species-specific surveys to document BACI changes in populations of spotted owls and
barred owls. Annual surveys and mark-recapture studies of spotted owls at historically occupied
territories were completed as part of a long-term demographic monitoring program (Franklin and others,
1996, Lint and others, 1999; Dugger and others, 2016). Recent summaries of spotted owl population
trends, breeding and mate status of detected owls, number of owls banded, inter-territory movements
and general age distribution are reported elsewhere (Lesmeister and others, 2020a–c).
         We used a standard site-occupancy design described by Wiens and others (2011) to survey
barred owls. Mean home-range size for barred owls in the Pacific Northwest ranges from 4–7 square
kilometers (km2) (Wiens and others, 2014). Using home-range size as a guide, a grid of 5-km2 hexagons
was overlaid across each study area. We considered each hexagon grid cell a site and surveyed each site
repeatedly over three sampling periods within the breeding season: March 1–May 7, May 8 – July 9,
and July 10 – September 10, 2019. Sampling periods reflected approximate transition dates between
incubation, nestling, and fledgling-dependency breeding stages of barred owls (Wiens and others, 2011;
2014). During each survey, observers used an amplified megaphone (FoxPro, Lewiston, Pennsylvania;
Wildlife Technologies, Manchester, New Hampshire) to broadcast digitally recorded calls of barred
owls at two to five call points established in each site. Observers recorded the number and sex of barred
owls detected during each survey. A site was considered used by at least one territorial pair of barred
owls if (1) both sexes were observed within 400 meters (m) of each other on a single visit or (2) at least
one adult was observed with young (Wiens and others, 2011).

Barred Owl Removal
        We used well-established field protocols for the removal and scientific collection of barred owls
(Diller and others, 2014, 2016; U.S. Fish and Wildlife Service, 2013). Barred owls detected in treatment
areas were removed using 12-gauge shotguns loaded with nontoxic shot. We observed frequent
recolonization by barred owls, so we did regular followup visits to detect newly colonizing barred owls
and conduct additional removals as needed. We determined sex of barred owls in the field based on
vocalizations and morphometric measurements, and later verified those determinations in the lab by
examining sex organs. We classified barred owls as either subadults (owls in their 1st or 2nd year) or
adults (owl 3 years and older) based on molt and plumage characteristics observed under ultraviolet
light (Weidensaul and others, 2011), and by identifying juvenile flight feathers. Barred owls were stored
locally at each study area until distributed as scientific specimens to museums and universities (app. 1).
        The protocol for removals we used prohibited collection of barred owls with dependent young
(U.S. Fish and Wildlife Service, 2013). As a consequence, we completed removals in the nonbreeding
season (September–April) or in cases where observers had high confidence in determining reproductive
status of individuals (U.S. Fish and Wildlife Service, 2013). Such cases were typically at sites where we
documented rapid (within 2–3 weeks) recolonization of new barred owls after removing of the previous
occupants in early spring, prior to the estimated mean hatching date for barred owls (~April 15; Wiens
and others, 2014). Breeding season removals were generally focused in areas known to be recently
occupied by spotted owls. We were unable to complete breeding season removals in the Cle Elum study
area during 2016–18 because snow limited access to removal sites in early spring. All barred owl
removals were conducted by personnel certified by the U.S. Geological Survey. Field protocols used for




                                                    4
       Case 1:21-cv-00058-CL         Document 16-1       Filed 05/10/21     Page 580 of 631



surveys and lethal removals of barred owls were reviewed and approved by the Institutional Animal
Care and Use Committee at Oregon State University and were completed under Federal and State
Scientific Collection permits.

Assessing the Initial Effects of Removals

Barred Owl Occupancy Dynamics
         We used multi-season occupancy models (MacKenzie and others, 2002, 2006) to track annual
changes in barred owls on control versus treatment areas and quantify the effectiveness of removals in
reducing populations. We focused inferences from the analysis on detections/non-detections of at least
one pair of barred owls because territorial pairs have the potential to reproduce and may defend their
territories more aggressively than single birds,. Site-specific detection histories were used to estimate
the probability (1) of use by at least one pair of barred owls in the year prior to removals (initial
occupancy, ψ1); (2) that used sites become unused (local extinction, ε); (3) that unused sites become
used (local colonization, γ); and (4) of detecting at least one pair of barred owls given the site was used
(p). Actual territory boundaries (defended areas) may overlap more than one hexagon used for surveys,
so we interpreted occupancy as the probability of a used territory (defended area) overlapping with a 5-
km2 survey site (that is, site usage; Kendall and others, 2013; Davis and others, 2018). We retain the
term occupancy to maintain standardized terminology used for this modeling approach. At survey sites
with year-round removal of non-nesting barred owls (n = 39), we considered only surveys within a
breeding season that occurred prior to removal of the last barred owl to minimize bias of parameter
estimates (Diller and others, 2016).
         We used program MARK (White and Burnham, 1999) to determine how removals and time
(year) influenced the occupancy dynamics of barred owls. We first examined the effects of treatment
level (control versus treatment), year, and visits within years on detection probability. After retaining
the best structure for detection, we moved on to model initial occupancy, colonization, and then
extinction. We examined evidence for treatment effects on extinction and colonization rates as a group
effect, which allowed parameter estimates to vary between sites with and without removals. We
compared support for models with and without the effect of barred owl removal included and used
information theoretic methods to rank and select among competitive models (Burnham and Anderson,
2002). We calculated model-averaged estimates where appropriate, and evaluated the degree to which
95-percent confidence intervals of regression coefficients (β) overlapped zero to supplement evidence of
treatment effects.

Spotted Owl Territory Occupancy and Reproduction
        We used long-term (2002 – 2019) monitoring data on spotted owls to summarize estimates of
numbers of territorial pairs detected, naïve occupancy (proportion of historical territories surveyed with
detections of resident pairs of spotted owls), and reproduction (mean number of young produced per
pair and total number of young produced per year). Because detection probabilities of spotted owls are
below 1 (Dugger and others, 2016), empirical data presented in this report may underestimate actual
numbers or territory occupancy of spotted owls. Analyses that account for imperfect detection in
estimates of the effects of barred owl removal on population dynamics of spotted owls are forthcoming.




                                                    5
       Case 1:21-cv-00058-CL         Document 16-1       Filed 05/10/21     Page 581 of 631



Results
Barred Owl Surveys and Removals
        From 2015 to 2019, we completed 8,004 surveys of barred owls at 765 hexagons (409 control
and 356 treatment). By August of 2019, the mean number of individual barred owls detected per
hexagon in treatment (removal) areas had decreased by 77 (Cle Elum study area), 44 (Coast Range
study area) and 47 (Klamath-UM study area) percent relative to pretreatment estimates (fig. 2). In
control areas, the mean number of barred owls detected increased by 14 (Coast Range study area) to 69
(Klamath-UM study area) percent in Oregon, but declined by 19 percent in Washington. We detected 2–
3 times as many barred owls in the Coast Range relative to the other 2 study areas (fig. 2).




Figure 2. Average number of barred owls detected per 5-km2 hexagon in control (barred owls not removed) and
treatment (barred owls removed) portions of three study areas before and after barred owls were removed in
Washington and Oregon, 2015–19. Annual means were calculated as the maximum number of individuals detected
per hexagon, divided by the total number of hexagons surveyed. Error bars represent standard error.

         Field crews completed 4,384 site visits to remove a total of 2,066 barred owls: 486 in the Cle
Elum study area, 1,034 in the Coast Range study area, and 546 in the Klamath-UM study area (fig. 3).
The sample included 908 females, 1,107 males, and 51 owls of unknown sex. A minimum of 412
territorial pairs of barred owls were removed. We recovered 2,048 carcasses – 18 carcasses could not be
recovered because they were either too high in a tree to reach, fell onto areas unsafe for access, or could
not be located after a single lethal shot. Forty-two (2.1 percent) barred owls required euthanasia using an
Institutional Animal Care and Use Committee -approved penetrating bolt device (Bunny Rancher Inc.,
Frankfort, Maine). There were no known cases where a nontarget species was injured or mistakenly
killed. Carcasses of barred owls were provided as scientific specimens to 28 different institutions for
education and research purposes (app. 1).




                                                     6
       Case 1:21-cv-00058-CL          Document 16-1         Filed 05/10/21      Page 582 of 631




Figure 3. Numbers of barred owls removed by season in three experimental study areas in Washington and
Oregon, 2015–19. Nonbreeding (NB) and breeding (BR) seasons were from September 1 to April 15 and April 16
to August 31, respectively. Removals during the breeding season (*) were not conducted in 2016 and were limited
to the Coast Range and Klamath-UM study areas in 2017 and 2018.

       We observed a high level of spatial variation within and among study areas in numbers of barred
owls removed, which we attributed to regional- and site-specific differences in the rate of recolonization
following removals (fig. 4, also see Barred Owl Occupancy Dynamics below). The mean number of
barred owls removed per 5-km2 hexagon during the study period was 4.6 in the Cle Elum study area
(range = 0–26 owls), 10.0 in the Oregon Coast Range study area (range = 0–46 owls), and 3.8 in the
Klamath-UM study area (range = 0–22 owls).


                         Cle Elum                          Coast Range                           Klamath-UM




Figure 4. Variation among study areas and sites (5 km2 hexagons) in numbers of barred owls removed during
2015–19. The mean number of barred owls removed per site over 3 (Klamath-UM study area) to 4 (Cle Elum and
Coast Range study areas) years of removal effort is indicated by a dashed vertical red line.


                                                       7
       Case 1:21-cv-00058-CL            Document 16-1          Filed 05/10/21       Page 583 of 631



Initial Effects of Removals

Barred Owl Occupancy Dynamics
        Before removals, there was no evidence of differences between control and treatment areas in
expected site occupancy of barred owls (fig. 5; app. 2). After removals, expected occupancy of barred
owls in treatment areas declined by 13 (Coast Range study area) to 60 (Cle Elum study area) percent
relative to pretreatment estimates (table 2). In contrast, expected occupancy in control areas remained
relatively constant (Coast Range and Klamath-UM study areas) or was slowly decreasing (Cle Elum
study area). The effectiveness of removals in reducing site occupancy, as shown by differences between
control and treatment areas in post-removal years, varied substantially among the three study areas
(table 2, fig. 5).




                                                             � ) by territorial pairs of barred owls in control
Figure 5. Model-averaged estimates of landscape occupancy (ψ
(barred owls not removed) compared to treatment (barred owls removed) portions of three study areas in
Washington and Oregon, 2015–19. Error bars are unconditional 95-percent confidence intervals.

         There was strong evidence that removals increased local extinction probabilities of barred owls
in all three study areas (apps. 2, 3). Models that included the effect of treatment on extinction
probability consistently outperformed models without this effect, and 95-percent confidence intervals of
associated beta coefficients did not include zero (app. 2). By 2019, extinction rates were 2.7–4.6 times
greater in treatment sites relative to controls (app. 3). We found weak evidence of treatment (removal)
effects on local colonization of barred owls. Post-removal recolonization rates of barred owls in treated
areas were substantially greater in the Coast Range study area (𝛾𝛾� = 0.42, SE = 0.12) than in the Cle
Elum (𝛾𝛾� = 0.09, SE = 0.05) or Klamath-UM study areas (𝛾𝛾� = 0.17, SE = 0.07; app. 3). The consistently
high annual rate of recolonization by new territorial pairs we observed in the Coast Range study area
largely compensated for the negative effect of removals on expected site occupancy (table 2; fig. 5).




                                                          8
          Case 1:21-cv-00058-CL           Document 16-1           Filed 05/10/21         Page 584 of 631



                                                           � ) by territorial pairs of barred owls, with
Table 2. Model-averaged estimates of expected occupancy (ψ
unconditional standard errors (SE) and lower (LCL) and upper (UCL) confidence limits, before and after removals in
three experimental study areas in Washington and Oregon, 2015–19.

                                                                      −ψ                
[%Δ = percent change in expected occupancy during the study period ( ψ pre   2019 × 100). λ 2019 = model averaged annual
rate of change in occupancy between 2018 and 2019]


                                                            Model-averaged estimates
    Treatment level
                      
                      ψ pre        SE      LCL        UCL        
                                                                 ψ 2019      SE        LCL     UCL      %Δ      λ 2019

                                                     Cle Elum, Washington
    Control           0.752       0.040    0.665      0.823      0.485      0.054      0.382   0.589   −27       1.05
    Treatment         0.757       0.044    0.660      0.833      0.153      0.037      0.094   0.239   −60       0.52
                                                     Coast Range, Oregon
    Control           0.917       0.029    0.840      0.959      0.899      0.023      0.844   0.936    −2       1.00
    Treatment         0.917       0.029    0.840      0.959      0.789      0.060      0.649   0.883   −13       0.99
                                                     Klamath-UM, Oregon
    Control           0.707       0.052    0.606      0.808      0.708      0.042      0.625   0.791    <1       1.11
    Treatment         0.707       0.052    0.606      0.808      0.385      0.061      0.265   0.504   −32       0.81

Spotted Owl Territory Occupancy and Reproduction
        Long-term data prior to barred owl removals show sharp declines in annual numbers of resident
spotted owls detected in control and treatment areas (fig. 6A). In the year prior to removals (2016 in the
Klamath-UM study area, 2015 in the other areas), the total number of pairs of spotted owls detected
across all control and treatment areas combined was 30 and 17, respectively (table 3) 4. After 3–4 years
of removal effort, the total number of pairs detected was 5 and 19, respectively. This total represented
an 83-percent decrease in numbers of pairs on control areas compared to a 12-percent increase in
numbers on treated areas with barred owl removal. Post-removal changes were most pronounced in the
Oregon Coast Range study area, where the number of pairs detected in treated areas has doubled during
the study yet decreased by 91 percent in control areas (table 3; fig. 6A).
        Long-term empirical data show that the annual number of fledgling spotted owls produced in
control compared to treatment areas was highly variable among years and study areas (fig. 6B). In 2019,
ten (91 percent) of 11 pairs of spotted owls that successfully fledged young were in treatment areas with
barred owl removal (table 4). Differences in spotted owl reproduction in control compared to treatment
areas were most pronounced in the Klamath-UM study area. All pairs that successfully produced young
in 2019 in the Klamath-UM study area were in areas with consistent, year-round barred owl removal
effort.



4
 Data on spotted owls are specific to control and treatment portions of each study area, so may vary
from estimates reported in these areas by Regional Ecosystem Office
(www.fs.fed.us/r6/reo/monitoring/reports/).




                                                             9
       Case 1:21-cv-00058-CL             Document 16-1             Filed 05/10/21          Page 585 of 631



Table 3. Annual estimates of territory occupancy by pairs of northern spotted owls in control (barred owls not
removed) and treatment (barred owls removed) portions of three study areas in Washington and Oregon, 2015–18.
[Shading indicates years in which barred owls were removed in treatment areas (four years in Cle Elum and Oregon Coast
Range, three years in Klamath-UM]


                          Historical                  Number of territories with pairs of spotted owls detected
  Treatment level         territories               (proportion of historical territories with pairs in parentheses)
                          surveyed          2015               2016              2017              2018                2019
                                                    Cle Elum, Washington
  Control            32                 5 (0.16)       2 (0.06)             2 (0.06)          3 (0.09)          1 (0.03)
  Treatment          45                 2 (0.04)       2 (0.04)             2 (0.04)          3 (0.07)          3 (0.07)
                                                  Coast Range, Oregon
  Control                     58        11 (0.19)      9 (0.16)             6 (0.10)          1 (0.02)          1 (0.02)
  Treatment                   45        3 (0.07)       5 (0.11)             4 (0.09)          6 (0.13)          6 (0.13)
                                                  Klamath-UM, Oregon
  Control                     78        18 (0.23)         14 (0.18)         12 (0.15)         5 (0.06)          3 (0.04)
  Treatment                   84        22 (0.26)         12 (0.14)         13 (0.15)         12 (0.14)         11 (0.13)




Table 4. Annual estimates of reproduction of northern spotted owls in control (barred owls not removed) versus
treatment (barred owls removed) portions of three study areas in Washington and Oregon, 2015–18.
[Shading indicates years in which barred owls were removed in treatment areas (four years in Cle Elum and Oregon Coast
Range, three years in Klamath-UM]

                                                            Number of territories with ≥ one young fledged
              Treatment level                           (proportion of sites with fledged young in parentheses)
                                             2015              2016              2017               2018                2019
                                                  Cle Elum, Washington
  Control                                  2 (0.06)         0                   2 (0.06)          0                    1 (0.03)
  Treatment                                1 (0.02)         2 (0.04)            1 (0.02)          0                    3 (0.07)
                                                   Coast Range, Oregon
  Control                                  3 (0.05)           0                 1 (0.02)          0                    0
  Treatment                                0                  1 (0.02)          2 (0.04)          0                    1 (0.02)
                                                      Klamath-UM, Oregon
  Control                                  8 (0.10)           1 (0.01)          4 (0.05)          1 (0.01)             0
  Treatment                                6 (0.07)           1 (0.01)          2 (0.02)          1 (0.01)             6 (0.07)




                                                             10
       Case 1:21-cv-00058-CL           Document 16-1         Filed 05/10/21      Page 586 of 631




Figure 6. Long-term (2002–19) annual trends in (A) number of individual (resident) northern spotted owls detected,
and (B) total number of young fledged (NYF) at control (barred owls not removed) and treatment (barred owls
removed) portions of three experimental study areas in Washington and Oregon. Dashed vertical bars indicate the
start date of removals in treatment areas.




                                                       11
      Case 1:21-cv-00058-CL         Document 16-1       Filed 05/10/21     Page 587 of 631



Discussion
        Long-term data prior to removals illustrate sharp declines in annual numbers of resident spotted
owls detected in control and treatment portions of all three study areas in Oregon and Washington. The
declining trend of spotted owls continued in control areas during the study, where an overall 83 percent
decline was observed over 4 years in the numbers of territorial pairs detected. In contrast, there was a
12-percent increase in numbers of pairs in treated sites during barred owl removal. These data are
preliminary and conclusions from the experiment are pending final and forthcoming analyses of the
demographic response of spotted owl to barred owl removal. Moreover, data presented here do not
account for imperfect detection of spotted owls during demographic surveys, so may underestimate
actual numbers of pairs or individuals, or reproductive output. Nonetheless, the initial results indicate
that the numbers of resident spotted owls have been maintained in treated landscapes yet have continued
along a declining trajectory in control areas. Posttreatment changes in numbers of spotted owls detected
appeared to be the greatest in the Oregon Coast Range study area, where the number of territorial pairs
in treated areas has doubled during the study but numbers in control areas have declined by 91 percent.
This initial result was surprising because barred owls in the Oregon Coast Range study area also had the
highest recolonization rates following removals, which partially compensated for the effect of removals
on landscape occupancy of barred owls.
        In 2019, ten of 11 pairs (91 percent) of spotted owls that successfully produced young in our
study areas were in areas with barred owl removal. This pattern was largely driven by a discrepancy in
reproductive effort of spotted owls in control compared to treatment areas of the Klamath-UM study
area (table 3B). In previous studies, a high degree of annual variation in productivity of spotted owls,
before and after removal efforts, obscured the ability to quantify how removals affect fecundity of
spotted owls (Diller and others, 2016). Low and highly variable reproduction in our study areas in years
prior to and during removals (fig. 6B) suggests this may be the case in our study areas as well. Planned
analyses of spotted owl reproduction will examine BACI effects of barred owl removal on the mean
number of young fledged per territory monitored (for example, table 3B), in addition to fecundity, to
better understand how barred owl removal may affect productivity of spotted owls.
        Our initial assessment of occupancy dynamics of barred owls indicated that removals effectively
reduced populations in treated areas by 13 (Oregon Coast Range study area) to 60 (Cle Elum study area)
percent with 3–4 years of removal effort. We also found no evidence that site-occupancy by barred owls
varied between control and treatment areas in the year prior to removals. This finding provided
confidence that control and treatment areas had similar use by barred owls prior to treatments, and that
post-treatment changes could be reliably attributed to removals. In the Oregon study areas, barred owl
occupancy remained constant or increased slightly in control areas over time, as would be expected if
populations were continuing to expand (or nearing carrying capacity). In contrast, there was a slight
reduction observed in barred owl occupancy in the control area of the Cle Elum study area, suggesting
that other factors may be influencing populations in these study areas. A consistently high level of
spatial variation among sample sites in numbers of barred owls removed (fig. 4, for example) was also
observed, which may reflect spatial heterogeneity in habitat quality for colonizing barred owls. Planned
analyses will incorporate site-level habitat and disturbance characteristics to more fully characterize
how these factors interact with removals to affect colonization or extinction dynamics of barred owls.




                                                   12
       Case 1:21-cv-00058-CL         Document 16-1       Filed 05/10/21     Page 588 of 631



Summary
         During 2015–19, we completed annual demographic surveys of Strix varia (barred owl) and
Strix occidentalis caurina (spotted owl) at 765 and 341 5-square kilometer sites, respectively, and a total
of 2,066 barred owls were removed from treatment areas. Preliminary results indicate that removals
have greatly increased the site-level extinction probability of barred owls and decreased the probability
of site use by barred owls across all experimental study areas. In 2019, we detected consistent or
increasing numbers of resident spotted owls in treatment areas relative to previous years, with
correspondingly sharp decreases in control areas without removals. Collectively, these initial results
provide an indicator that removal efforts may be positively influencing territory occupancy, apparent
survival, and population trend of spotted owls in the study areas. The numbers of spotted owls
remaining in our study areas have reached exceptionally low levels, and annual reproduction during our
study period was the lowest recorded over a 28-year period. Moreover, long-term pre-treatment
monitoring data show large inter-annual fluctuations in detections of pairs and individual spotted owls
in all the study areas. Final conclusions drawn from the experiment are pending final and forthcoming
analyses of the demographic response of spotted owls to barred owl removal.

Acknowledgments
        We thank R. Aragon Perez, K. Austin, K. Bagnall, J. Butch, M. Campbell, B. Gill, S. Hanson, J.
Hazen, Q. Huber-Heidorn, M. Hunt, S. Jones, K. Krohn, M. Landever, C. Lebow, D. Merz, M. Nickols,
C. Pursley, Z. Pesch, T. Plawman, S. Reffler, L. Richardson, J. Rowe, T. Smith, and N. Wronkiewicz
for their field assistance with barred owls. C. McCafferty, S. Sovern, A. Woodrow, and R. Horn
provided helpful logistical assistance. Robin Bown provided guidance on funding, permitting, removal
protocols, and logistical support. We thank R. Crutchley, K. Fukuda, M. Johnston, T. Kaufmann, N.
Kleponis, L. Kufta-Christie, C. Larson, B. Mason, A. Mikkelsen, A. Thomas, K. Wert, A. Price, J.
Mowdy, H. Wise, and many others for their field assistance with spotted owls. We thank the many
Federal, State, and private landowners who provided permission to access their lands. Two reviewers
provided helpful edits and comments that improved the quality of this report.




                                                    13
      Case 1:21-cv-00058-CL         Document 16-1      Filed 05/10/21     Page 589 of 631



References Cited
Burnham, K.P., and Anderson, D.R., 2002, Model selection and multimodel inference—A practical
  information-theoretic approach (2d ed.): New York, Springer-Verlag, 488 p.
Davis, A.J., McCreary, R., Psiropoulos, J., Brennan, G., Cox, T., Partin, A., and Pepin, K.M., 2018,
  Quantifying site-level usage and certainty of absence for an invasive species through occupancy
  analysis of camera-trap data: Biological Invasions, v. 20, no. 4, p. 877–890. accessed February 19,
  2019, at https://doi.org/10.1007/s10530-017-1579-x.
Diller, L.V., Dumbacher, J.P., Bosch, R.P., Bown, R.R., and Gutiérrez, R.J., 2014, Removing barred
  owls from local areas—Techniques and feasibility: Wildlife Society Bulletin, v. 38, no. 1, p. 211–216,
  accessed January 1, 2015, at https://doi.org/10.1002/wsb.381.
Diller, L.V., Hamm, K.A., Early, D.A., Lamphear, D.W., Dugger, K.M., Yackulic, C.B., Schwarz, C.J.,
  Carlson, P.C., and McDonald, T.L., 2016, Demographic response of northern spotted owls to barred
  owl removal: The Journal of Wildlife Management, v. 80, p. 691–707, accessed January 1, 2017, at
  https://doi.org/10.1002/jwmg.1046.
Dugger, K.M., Forsman, E.D., Franklin, A.B., and others, 2016, The effects of habitat, climate and
  barred owls on long-term demography of northern spotted owls: The Condor—Ornithological
  Applications, v. 118, p. 57–116, accessed April 21, 2017, at https://doi.org/10.1650/CONDOR-15-
  24.1.
Franklin, A.B., Anderson, D.R., Forsman, E.D., Burnham, K.P., and Wagner, F.W., 1996, Methods for
  collecting and analyzing demographic data on the northern spotted owl: Studies in Avian Biology, v.
  17, p. 12–20.
Johnson, D.H., White, G.C., Franklin, A.B., Diller, L.V., Blackburn, I, Pierce, D.J., Olson, G.S.,
  Buchanan, J.B., Thrailkill, J., Woodbridge, B., and Oswald, M.,, 2008, Study designs for barred owl
  removal experiments to evaluate potential effects on northern spotted owls: U.S. Fish and Wildlife
  Service, prepared by Washington Department of Fish and Wildlife, 32 p.
Kendall, W.L., Hines, J.E., Nichols, J.D., and Grant, E.H.C., 2013, Relaxing the closure assumption in
  occupancy models; staggered arrival and departure times: Ecology, v. 94, no. 3, p. 610–617, accessed
  January 2018, at https://doi.org/10.1890/12-1720.1.
Lesmeister, D.B., McCafferty, C., Booth, H., Lay, M., Padilla, W., Phillips, E., Thomas, A., and Wert,
  K., 2020a, Demographic characteristics of spotted owls in the Oregon Coast Range, 1990–2019:U.S.
  Forest Service report, 25 p.
Lesmeister, D.B., Horn, R., Crutchley, R., Fliegel, E., Fukuda, K., Kupar, A., Langley, S., Larson, C.,
  and Wise, H., 2020b, Demographic characteristics of northern spotted owls (Strix occidentalis
  caurina) in the Klamath Mountain Province of Oregon, 1990–2019: U.S. Forest Service and Bureau of
  Land Management report, 27 p.
Lesmeister, D. B., S. Sovern, A. Mikkelsen, and J. Mcleod, 2020c, Demography of spotted owls on the
  east slope of the Cascade Range, Washington, 1989-2019: U.S. Forest Service and U.S. Department
  of Fisheries and Wildlife report, 26 p.
Lint, J.B., Noon, B.R., Anthony, R.G., Forsman, E.D., Raphael, M.G., Collopy, M., and Starkey, E.,
  1999, Northern spotted owl effectiveness monitoring plan for the northwest forest plan: U.S. Forest
  Service, General Technical Report PNW-GTR-440, 43 p. [Also available at
  https://doi.org/10.2737/PNW-GTR-440.]
MacKenzie, D.I., Nichols, J.D., Lachman, G.B., Droege, S., Royle, J.A., and Langtimm, C.A., 2002,
  Estimating site occupancy rates when detection probabilities are less than one: Ecology, v. 83,
  p. 2248–2255, accessed February 15, 2005, at https://doi.org/10.1890/0012-
  9658(2002)083[2248:ESORWD]2.0.CO;2.


                                                  14
      Case 1:21-cv-00058-CL         Document 16-1       Filed 05/10/21     Page 590 of 631



MacKenzie, D.I., Nichols, J.D., Royle, J.A., Pollack, K.H., Bailey, L.L., and Hines, J.E., 2006,
 Occupancy estimation and modeling—Inferring patterns and dynamics of species occurrence:
 Burlington, Massachusetts, Academic Press, 324 p.
U.S. Fish and Wildlife Service, 2013, Experimental removal of barred owl to benefit threatened
 northern spotted owls—Final environmental impact statement: U.S. Fish and Wildlife Service, 467 p.
Weidensaul, C.S., Colvin, B.A., Brinker, D.R., and Huy, J.S., 2011, Use of ultraviolet light as an aid in
 age classification of owls: The Wilson Journal of Ornithology, v. 123, p. 373–377, accessed
 September 13, 2011, at https://doi.org/10.1676/09-125.1.
White, G.C., and Burnham, K.P., 1999, Program MARK—Survival estimation from populations of
 marked animals: Bird Study, v. 46, p. S120–S138. [Also available at
 https://doi.org/10.1080/00063659909477239.]
Wiens, J.D., Anthony, R.G., and Forsman, E.D., 2011, Barred owl occupancy surveys within the range
 of the northern spotted owl: The Journal of Wildlife Management, v. 75, p. 531–538, accessed May
 11, 2011, at https://doi.org/10.1002/jwmg.82.
Wiens, J.D., Anthony, R.G., and Forsman, E.D., 2014, Competitive interactions and resource
 partitioning between northern spotted owls and barred owls in western Oregon: Wildlife Monographs,
 v. 185, p. 1–50, accessed January 23, 2014, at https://doi.org/10.1002/wmon.1009.
Wiens, J.D., Dugger, K.M., Dilione, K.E., and Simon, D.C., 2019, Effects of barred owl (Strix varia)
 removal on population demography of northern spotted owls (Strix occidentalis caurina) in
 Washington and Oregon, 2015–18: U.S. Geological Survey Open-File Report 2019–1074, 17 p.[Also
 available at https://doi.org/10.3133/ofr20191074.]
Yackulic, C.B., Bailey, L.L., Dugger, K.M., Davis, R.J., Franklin, A.B., Forsman, E.D., Ackers, S.H.,
 Andrews, L.S., Diller, L.V., Gremel, S.A., Hamm, K.A., Herter, D.R., Higley, J.M., Horn, R.B.,
 McCafferty, C., Reid, J.A., Rockweit, J.T., and Sovern, S.G., 2019, The past and future roles of
 competition and habitat in the range‐wide occupancy dynamics of northern spotted owls: Ecological
 Applications, v. 29, no. 3, article e01861, 8 p., https://doi.org/10.1002/eap.1861.




                                                   15
Case 1:21-cv-00058-CL   Document 16-1        Filed 05/10/21   Page 591 of 631




                        This page intentionally left blank.




                                        16
       Case 1:21-cv-00058-CL                Document 16-1      Filed 05/10/21       Page 592 of 631




Appendix 1. Disposition of Barred Owl Specimens
Table 1.1. Disposition of barred owl specimens collected during removal experiments in Washington and Oregon,
2015–19.

                                                                                                       Number of
                              Destination                                         Purpose
                                                                                                         owls
  Field Museum (Chicago, Illinois)                                    Museum specimen                     425
  University of California, Riverside (Riverside, California)         Museum specimen or research          79
  Oregon State University (Corvallis, Oregon)                         Museum specimen or research          78
  Cornell University Museum of Vertebrates (Ithaca, New York)         Museum specimen                      72
  University of Arizona (Tucson, Arizona)                             Museum specimen or research          68
  University of California, Berkeley (Berkeley, California)           Museum specimen                      67
  Western Foundation of Vertebrate Zoology (Camarillo, California)    Museum specimen                      59
  Bell Museum at University of Minnesota (St Paul, Minnesota)         Museum specimen                      50
  Burke Museum (Seattle, Washington)                                  Museum specimen                      30
  Cleveland Museum of Natural History (Cleveland, Ohio)               Museum specimen                      30
  Montezuma Audubon Center (Savannah, New York)                       Museum specimen                      30
  Academy of Natural Sciences of Drexel University (Philadelphia,     Museum specimen                      25
    Pennsylvania)
  California Academy of Sciences (San Francisco, California)          Museum specimen or                   24
                                                                       taxidermy
  Moore Laboratory of Zoology at Occidental College (Los Angeles,     Museum specimen                      20
    California)
  Finger Lakes Community College (Canandaigua, New York)              Classroom education or               19
                                                                        research
  Florida Museum of Natural History (Gainesville, Florida)            Museum specimen                      19
  Natural History Museum of Los Angeles County (Los Angeles,          Museum specimen                      19
    California)
  University of Colorado Museum of Natural History (Boulder,          Museum specimen                      19
    Colorado)
  The Smithsonian Institution (Washington D.C.)                       Museum specimen                      17
  University of Wyoming Museum of Vertebrates (Laramie, Wyoming)      Museum specimen                      15
  Peabody Museum of Natural History at Yale University (New Haven,    Museum specimen                      12
    Connecticut)
  State University of New York College at Cortland [SUNY Cortland]    Classroom education                  11
    (Cortland, New York)
  Liberty Wildlife Non-Eagle Feather Repository (Phoenix, Arizona)    Native American repository           10
  Museum of Comparative Zoology at Harvard University (Cambridge,     Museum specimen                       9
    Massachusetts)
  Kansas University Biodiversity Institute & Natural History Museum   Museum specimen                       9
    (Lawrence, Kansas)
  U.S. Geological Survey Forest and Rangeland Ecosystem Science       Scientific research                   3
    Center Snake River Field Station (Boise, Idaho)
  Oregon Department of Forestry (Tillamook, Oregon)                   Taxidermy display                     1
  High Desert Museum (Bend, Oregon)                                   Live capture; educational bird        1
  Total barred owls provided                                                                            1,221




                                                          17
        Case 1:21-cv-00058-CL                    Document 16-1                 Filed 05/10/21      Page 593 of 631



Appendix 2. Multi-Season Occupancy Models Used to Characterize Occupancy
Dynamics of Barred Owls
Table 2.1. Ranking and structure of multi-season occupancy models used to characterize the effects of removals
on barred owls in three study areas in Washington and Oregon, 2015–19.
[Model parameter structure and the estimated direction of treatment (removal) effects are shown for all competitive models
(ΔAICc ≤ 2.5) for each individual study area. Bold denotes beta coefficients with 95-percent confidence intervals that did not
overlap zero.    , probability of occupancy in the year before removals began (initial occupancy); ε�, the probability that a
                ψ pre
previously used site was not used in the subsequent year (extinction); γ�, the probability that a previously unused site was
used in the subsequent year (colonization); 𝑝𝑝̂ , the probability of detection; trt, treatment; Time effects were modeled as
constant (.) or varying with survey period (survey), year, or a before-after indicator of when removals began on treatment
areas (trtBA). AICc = Akaike’s Information Criterion for small sample size, ΔAICc = difference between the AICc value of
each model and the lowest AICc model, K = the number of model parameters, and deviance was the difference in
−2[log(Likelihood)] of the current model and −2[log(Likelihood)] of the fully saturated model.]


                                            Model parameter                                     Model selection criteria
  Occupancy
    model             
                      ψ pre        𝛆𝛆�            𝛄𝛄�                     �
                                                                          𝒑𝒑             ΔAICc        wi     K     Deviance

                                                        Cle Elum, Washington
       1                .     trt (+)        trt (−) × yr     survey, trt (−)            0.00        0.30   15    165.5
       2                .     trt (+)        .                survey, trt (−)            0.47        0.24   8     180.3
       3                .     trt (+)        yr               survey, trt (−)            0.96        0.18   11    174.7
       4                .     trt (+)        trt (−)          survey, trt (−)            2.21        0.10   9     180.0
                                                        Coast Range, Oregon
       1                .     trt (+)        .                yr, survey, trtBA (−)      0.00        0.63   24    1040.0
       2                .     trt (+)        trt (+)          yr, survey, trtBA (−)      1.41        0.31   25    1039.3
                                                        Klamath-UM, Oregon
       1                .     trt (+), yr    .                yr × survey                0.00        0.40   19    −82.1
       2                .     trt (+), yr    yr               yr × survey                0.50        0.31   21    −85.8
       3                .     trt (+), yr    trt (−)          yr × survey                2.04        0.14   20    −82.2




                                                                     18
       Case 1:21-cv-00058-CL            Document 16-1                Filed 05/10/21      Page 594 of 631



Appendix 3. Post-Removal Extinction and Colonization Rates of Barred Owls
Table 3.1. Estimated local extinction and colonization rates of barred owls following removal on treatment portions
of three study areas in Oregon and Washington, 2018–19.
                                                                                Lower (LCL) and upper
 Study area and treatment                                            Standard      (UCL) 95-percent
                                  Estimate 2018–19                                 confidence limits
           level                                                       error
                                                                                  LCL            UCL
                                         Local extinction (𝜀𝜀̅̂)

 Cle Elum, Washington
   Control                              0.192                         0.048      0.115        0.303
   Treatment                            0.613                         0.057      0.498        0.717
 Coast Range, Oregon
   Control                              0.044                         0.013      0.025        0.077
   Treatment                            0.118                         0.049      0.050        0.253
 Klamath-UM, Oregon
   Control                              0.002                         0.017      0.000        0.036
   Treatment                            0.398                         0.109      0.213        0.618
                                        Local colonization (𝛾𝛾̅� )

 Cle Elum, Washington
   Control                              0.166                         0.069      0.070        0.347
   Treatment                            0.089                         0.047      0.031        0.233
 Coast Range, Oregon
   Control                              0.382                         0.084      0.235        0.554
   Treatment                            0.424                         0.118      0.222        0.655
 Klamath-UM, Oregon
   Control                              0.175                         0.070      0.076        0.353
   Treatment                            0.173                         0.069      0.075        0.351




                                                               19
Case 1:21-cv-00058-CL   Document 16-1   Filed 05/10/21   Page 595 of 631
Case 1:21-cv-00058-CL   Document 16-1    Filed 05/10/21           Page 596 of 631




                                   Publishing support provided by the U.S. Geological Survey
                                   Science Publishing Network, Tacoma Publishing Service Center

                                   For more information concerning the research in this report, contact the
                                      %JSFDUPS 'PSFTUBOE3BOHFMBOE&DPTZTUFN
                                      4DJFODF$FOUFS64(FPMPHJDBM4VSWFZ
                                      /8UI4U 4VJUF
                                      $PSWBMMJT 0SFHPO
                                      IUUQTXXXVTHTHPWDFOUFSTGSFTD
                        Wiens and others--Effects of Barred Owl Removal on Population Demography of Northern Spotted Owls—2019 Annual Report—OFR 2020-1089




                                                                                                                                                             https://doi.org/10.3133/ofr20201089
Page 597 of 631




                                                                                                                                                             ISSN 2331-1258 (online)
Filed 05/10/21
Document 16-1
Case 1:21-cv-00058-CL
Case 1:21-cv-00058-CL   Document 16-1   Filed 05/10/21   Page 598 of 631




    EXHIBIT G
Case 1:21-cv-00058-CL   Document 16-1   Filed 05/10/21   Page 599 of 631




                                 1
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 600 of 631



       Northern Spotted Owl and the Northern Spotted Owl Recovery Planning process is also
       discussed." (A)

Miller, G.S.; DeStefano, S. 1992a. Field and analysis methods for spotted owl demographic
    studies. Proceedings of the 62nd annual meeting of the Cooper Ornithological Society
    symposium; 1992 June 22-28; Seattle, WA.

       "Spotted Owls were located on each study area using calling surveys (vocal imitations
       and playback) conducted both during the day and at night. Spotted owls were captured
       using a noose or snare pole and banded with USFWS lock-on bands and a colored plastic
       leg band. Reproductive status was determined by mousing the birds. Sites where spotted
       owls had been banded in previous years were resurveyed each year to confirm bands and
       band new birds. Capture history arrays of l’s and O’s were developed for all banded
       birds, where a 1 indicated that a marked bird was seen >1 times during the year and a
       0 indicated that the individual was not observed for that year. Survival estimates and
       resighting probabilities were calculated using capture-recapture methodology. We used
       programs RELEASE and SURGE for data summarization, model selection and fit, and
       parameter estimation." (A)

Miller, G.S.; DeStefano, S.; Brown, M.T., [and others]. 1992b. Demography of spotted owls
    in the central Cascades, Oregon. Proceedings of the 62nd annual meeting of the Cooper
    Ornithological Society symposium; 1992 June 22-28; Seattle, WA.

      "Demographics of the northern spotted owl were studied in the central Cascades
      of western Oregon between 1987 and 1991. A total of 358 individual owls were
      banded over the S-year period with yearly surveys conducted to re-sight marked birds.
      Re-sighting rates were high, especially for the adult age class. Mean fecundity for adult
      females was 0.30. Survival was higher for adults than juveniles and for adult males vs.
      adult females. The rate of change in territorial adult females/year was calculated, with
      lambda significantly less than 1. Population dynamics and the significance of the lambda
      calculation are discussed." (A)

Montgomery, C.A.; Brown, G.M.; Adams, D.M. 1992. The marginal cost of species preservation:
  the northern spotted owl. Missoula, MT: University of Montana, School of Forestry; draft. 35
  p.

       "Because species survival is not certain, the decision to "save " a species is not an
       all-or-nothing choice but rather a marginal one. The appropriate unit for both benefit
       and cost functions is like the likelihood of survival and the appropriate question is how
       certain we want to be of species survival. The intensity of the species preservation
       debate is also fired by strong equity concerns. We illustrate these points for the case of
       the northern spotted owl by constructing a marginal cost curve for its survival and by
       disaggregating welfare loss by region and by market level." (A)

Reid, J.A.; Forsman, E.D.; Lint, J.B. 1992. Demography of spotted owls in west central Oregon.
   Proceedings of the 62nd annual meeting of the Cooper Ornithological Society symposium;
   1992 June 22-28; Seattle, WA.

       "A capture-recapture study of northern spotted owls (Strix occidentalis caurina) began
       on the Roseburg District of the Bureau of Land Management in west-central Oregon
       in 1985. The study area is commercial forest land of alternating sections of Federal



                                                   2
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21      Page 601 of 631



        and private ownership. The sample of marked owls included 469 adult/subadults (207
        females, 262 males) and 239 juveniles. Sex and age specific models indicated similar
        survival rates of males and females. The preferred model produced a survival estimate
        of 0.857 (s.e.= 0.0211 for females and 0.846 (s.e. = 0.017) for males. Juvenile survival
        varied depending on the model used. The preferred model produced a juvenile survival
        estimate of 0.405 (s.e. = 0.136). There was no time effect on survival or recapture
        probabilities for either females or juveniles. The preferred model indicated a time
        dependence on survival rates for males. An average fecundity rate was 0.330 (s.e.=
        0.039) for adult females and 0.094 (s.e. = 0.055) for subadult females. Mean lifespan
        for adults/subadults was 6.5 years contingent upon the individual reaching one year of
        age."

        "Estimated population growth rate (lambda) was 0.0964 (s.e.= 0.037). This indicates
        a declining population of resident owls. However, the estimate of lambda is not
        significantly different from 1 (p = 0.168). Future years of study will provide more precise
        estimates." (A)

Rinkevich, S.E. 1992. Distribution and habitat characteristics of Mexican spotted owls in Zion
   National Park, Utah. Raptor Research Foundation 1992 annual meeting: Proceedings of a
   spotted owl symposium; 1992 November 11-15; Bellevue, WA.

        "Distribution, habitat characteristics, and food habits of the Mexican spotted owl
        (Strix occidentalis lucida) were investigated in Zion National Park. Two hundred and
        twenty-nine surveys were conducted in canyon and plateau habitat between May-August
        1989 and April-August 1990. I located owls in nine different locations; each owl was
        associated with narrow canyons, "hanging" canyons, and cliff sites. The minimum
        estimated density in Zion National Park was 0.02 owls/kin2 in 1989 and 0.03/kin2 in
        1990. Spotted owls were widely distributed and coincident with discontinuous habitat
        within the park."

        "I used stepwise discriminate analysis to examine the habitat differences between
        (1) observed owl microsites and available microsites and (2) observed owl canyon
        habitat and available canyon habitat. Spotted owl microsites had higher humidity,
        more vegetation strata, narrower canyon widths, and higher percentage of ground litter
        than available microsites. Habitat within owl use canyons had higher humidity and
        higher total snag basal area than available canyon habitats. Owls may be selecting
        canyon habitat not only for the structural habitat features but also for the microclimate.
        The presence of canyons and cliffs may provide necessary refuge from high daytime
        temperatures that occurred in the study area. Mexican spotted owls do not appear
        to depend on extensive stands of old-growth forests as do northern spotted owls (S.
        occidentalis caurina) because this type of habitat is lacking in Zion Park. Seventy-one
        prey items were identified from 60 pellets collected from two owl territories. Mammals
        comprised 99.9 percent of estimated biomass and 80.3 percent of the total diet
        composition. Bushy-tailed woodrats (Neotoma cinerea) were the primary prey taken
        by owls. They comprised 67.3 percent of the estimated biomass and 40.3 percent by
        frequency of the diet. Further studies are needed to investigate the habitat requirements
        of spotted owls in the northern region of its range." (A)

Rowland, M.J. 1992. Northern spotted owl litigation review. Raptor Research Foundation 1992
   annual meeting: Proceedings of a spotted owl symposium; 1992 November 11-15; Bellevue,
   WA.



                                                    3
Case 1:21-cv-00058-CL   Document 16-1   Filed 05/10/21   Page 602 of 631




    EXHIBIT H
       Case 1:21-cv-00058-CL        Document 16-1       Filed 05/10/21     Page 603 of 631


                      United States Department of the Interior
                                    BUREAU OF LAND MANAGEMENT
                                          Oregon State Office
                                              P.O. Box 2965
                                         Portland, Oregon 97208
                                            http://blm.gov/or




                                           JUL 21 2017

IN REPLY REFER TO:
1610 (OR932) I


EMS TRANSMISSION 07/21/2017
Information Bulletin No. OR-2017-063

 To:         District Managers for Coos Bay, Lakeview, Medford, Northwest Oregon, and Roseburg
             Districts

 From:       Deputy State Director for Division of Resources, Lands, Minerals, and Fire
             Oregon/Washington

 Subject:    Timber Sale Planning Approaches to Avoid Take of Northern Spotted Owls Under
             the 2016 Resource Management Plans

The purpose of this information bulletin (IB) is to suggest approaches to the National
Environmental Policy Act and Endangered Species Act compliance for timber sale planning and
to facilitate consistency with resource management plan (RMP) management direction and
guidance related to northern spotted owls.

Background
The 2016 Resource Management Plans for Western Oregon provide the following management
direction for timber harvest and northern spotted owl conservation:

       “Do not authorize timber sales that would cause the incidental take of northern
       spotted owl territorial pairs or resident singles from timber harvest until
       implementation of a barred owl management program consistent with the
       assumptions contained in the Biological Opinion on the RMP has begun.”

In order for the BLM to successfully achieve the desired outcomes envisioned under the 2016
RMPs, timber sale planning will need to consider and accommodate the dynamic nature of the
owl occupancy information. Without careful planning, this requirement could potentially disrupt
timber sale scheduling. The Bureau of Land Management (BLM) Oregon State Office (OSO),
with assistance from the U.S. Fish and Wildlife Service, suggests consideration of a situational
management approach to timber sales, analyzed in a programmatic National Environmental
Policy Act document. Situational management is a simple, focused adaptive management



                                                 1
     Case 1:21-cv-00058-CL        Document 16-1       Filed 05/10/21    Page 604 of 631


                                                                                              2
approach with clearly, defined triggers and management options. More detailed discussion is
provided in the attached paper which was developed by an interagency team comprised of BLM
OSO, district, and field office staff and the U.S. Fish and Wildlife staff.

Contact: Please direct any questions concerning this IB to OSO Planning and Environmental
Coordinator Richard Hardt at (541) 683-6690, OSO Wildlife Biologist Bruce Hollen at (503)
808-6604, or OSO O&C Forester Abe Wheeler at (503) 808-6451.

Districts with unions are reminded to notify their unions of this IB and satisfy any bargaining
obligations before implementation. Your servicing Human Resources Office or Labor Relations
Specialist can provide you with assistance in this matter.

 Signed by                                                  Authenticated by
 Cathy L. Harris                                            K. Wentworth
 Associate Deputy State Director for                        Records Section
 Resources, Lands, Minerals and Fire


Attachment
    1 – Timber Sale Planning Approaches to Avoid Take of the Northern Spotted Owls Under
        the 2016 Resource Management Plans (28pp.)

Distribution
OR 930 (Cathy Harris)
OR 931 (Lee Folliard)
OR 932 (Todd Curtis)
WO 210 (Leah Baker)




                                               2
      Case 1:21-cv-00058-CL           Document 16-1    Filed 05/10/21   Page 605 of 631




Timber Sale Planning Approaches to Avoid
Take of Northern Spotted Owls under the
2016 Resource Management Plans
Contents
Executive Summary                                                                           2
Introduction                                                                                4
Timber Sale Planning Considerations                                                         4
Situational Management as a Specific Adaptive Management Approach                           6
  Situational Management Approaches for Timber Sales                                        6
  Evaluating Take from Timber Harvest                                                       7
NEPA Approaches and Best Practices                                                          7
  Programmatic NEPA Analysis for Timber Sales                                               8
  Batched NEPA Analysis for Timber Sales                                                    9
ESA Consultation for Timber Sales                                                          10
  Project-Specific Monitoring or Reporting                                                 10
New Information                                                                            11
Appendix 1 – Examples of Species-Specific Situational Management                           12
Appendix 2 – Evaluation of Take Potential                                                  13
  Literature Cited                                                                         20
Appendix 3 - Programmatic and Batched NEPA Analyses                                        23
Appendix 4 - Approaches to Timber Sale Programmatic NEPA Analysis                         255
Appendix 5 - Considering New Information in NEPA Documents and ESA Consultation           266




                                                3
      Case 1:21-cv-00058-CL           Document 16-1         Filed 05/10/21      Page 606 of 631



Executive Summary
The 2016 Resource Management Plans (RMPs) for Western Oregon provide the following management
direction for timber harvest and northern spotted owl (owl) conservation:

        “Do not authorize timber sales that would cause the incidental take of northern spotted owl
        territorial pairs or resident singles from timber harvest until implementation of a barred owl
        management program consistent with the assumptions contained in the Biological Opinion on the
        RMP has begun.” (Northwestern and Coastal Oregon ROD/RMP, p. 100; Southwestern Oregon
        ROD/RMP, p. 121).

Without careful planning, this requirement could potentially disrupt timber sale scheduling. The Bureau of
Land Management (BLM) Oregon State Office, with assistance from the U.S. Fish and Wildlife Service,
suggests consideration of a situational management approach to timber sales, analyzed in a programmatic
National Environmental Policy Act (NEPA) document to provide flexibility in timber sale planning and
facilitate consistency with RMP management direction and guidance.

In order for the BLM to successfully achieve the desired outcomes envisioned under the 2016 RMPs,
timber sale planning will need to consider and accommodate the dynamic nature of owl occupancy
information. One tactic that the BLM could implement to more consistently achieve target levels of treated
acres and timber harvest volume would be to keep more acres in the timber sale pipeline until owl
occupancy information is brought up to date while minimizing up-front investment in project planning
through a shift to a situational management approach within a programmatic NEPA analysis. This strategy
could help the BLM avoid providing protections intended to prevent take in owl sites that are eventually
shown to be unoccupied and afford a larger pool of candidate treatment areas from which to implement
timber sales.

Situational management is a simple, focused adaptive management approach with clearly, defined triggers
and management options. Situational management may be considered a series of “if … then” options.
Situational management approaches may be useful in analyzing proposed timber harvests prior to
completion of owl surveys (i.e., what actions the BLM would implement if owls are not found, and what
actions the BLM would implement if owls are found). Situational management approaches can be
analyzed within single-project, batched, or programmatic NEPA analysis.

Programmatic NEPA analyses are environmental assessments or environmental impact statements that
provide a broad or high-level NEPA analysis for a category or group of actions. Programmatic NEPA
analyses can reduce or eliminate redundant analyses and effectively address cumulative effects.
Programmatic NEPA analyses can provide long-term efficiencies, but may require more up-front work than
project-by-project analyses. Using programmatic analyses for timber sales would allow the BLM to move
quickly from completing owl surveys, conducting fieldwork for timber sales, and issuing timber sale
decisions. Shortening the time between completion of owl surveys and the timber sale decision would
minimize the risk of lost work in the event of surveys finding owl occupancy.

The Endangered Species Act (ESA) consultation for timber sales would evaluate the proposed scope and
intensity of the activities that could be authorized under a decision based on a single-project, batched, or
programmatic NEPA analysis, evaluate consistency with the RMP Biological Opinion (BO), and reach
concurrence on the project design criteria that could be implemented to avoid take. Consultation for a plan
of work for routine timber sales, such as those authorized under a decision based on batched or
programmatic NEPA analysis, would also establish processes for project-specific monitoring or reporting
by the BLM to the U.S. Fish and Wildlife Service as needed.




                                                    4
     Case 1:21-cv-00058-CL         Document 16-1       Filed 05/10/21     Page 607 of 631



This paper was developed by an interagency working group including:
        Anne Boeder            Planning and Environmental Coordinator, BLM Oregon State Office
        Steven Fowler          Planning and Environmental Coordinator, BLM Coos Bay District
        Richard Hardt          Planning and Environmental Coordinator, BLM Oregon State Office
        Stephen Hayner         Wildlife Biologist, BLM Klamath Falls Field Office
        Bruce Hollen           Wildlife Biologist, BLM Oregon State Office
        Jim Thrailkill         Field Supervisor, U.S. Fish and Wildlife Service
        Bridgette Tuerler      Fish and Wildlife Biologist, U.S. Fish and Wildlife Service
        Abe Wheeler            O&C Forester, BLM Oregon State Office




                                                5
      Case 1:21-cv-00058-CL                Document 16-1           Filed 05/10/21         Page 608 of 631



Introduction
The 2016 Resource Management Plans (RMPs) for Western Oregon provide the following new
management direction for timber harvest and northern spotted owl (owl) conservation:

           “Do not authorize timber sales that would cause the incidental take of northern spotted owl
           territorial pairs or resident singles from timber harvest until implementation of a barred owl
           management program consistent with the assumptions contained in the Biological Opinion on the
           RMP has begun.” (Northwestern and Coastal Oregon ROD/RMP, p. 100; Southwestern Oregon
           ROD/RMP, p. 121).

Without careful planning, this requirement could potentially disrupt timber sale scheduling. The BLM
Oregon State Office, with technical assistance from the U.S. Fish and Wildlife Service, has developed this
paper to facilitate a more strategic approach to the timber sale planning and analysis processes that could
create more efficient NEPA and ESA compliance and to better inform risk management decisions.
Specifically, this paper suggests consideration of a situational management approach to timber sales
analyzed in a programmatic NEPA document to provide flexibility in timber sale planning and facilitate
consistency with RMP management direction and guidance.


Timber Sale Planning Considerations
The BLM timber sale planning involves strategic, tactical, and operational level planning. Strategic plans
are designed with the entire organization in mind and serve as the framework for lower level planning. The
2016 RMPs provide the strategic plans for BLM’s Western Oregon forest management program. Tactical
plans support strategic plans by translating them into specific plans relevant to a distinct localized area of
the organization. Tactical planning for BLM forest management projects involves the evaluation,
prioritization, and selection of eligible timber sale opportunities in the local landscape. Tactical planning
should result in a five to ten year sale plan for each sustained yield unit. Operational plans focus on
specific procedures to prepare and implement annual sale plans in each sustained yield unit. For the BLM,
preparation and implementation of annual sale plans in each sustained yield unit fill the operational
planning role.

Figure: Timber Sale Planning Phases
Strategic Tactical                                   Operational
Pre-Planning                    Planning                    Preparation            Administration       Monitoring
                                           ID Team
             Information                   field                                   Protest,
             gathering,                    evaluation,                             appeals, and
             resource                      harvest                   NEPA          litigation, active
             surveys,                      planning,                 decision/     timber sale          RMP and
Eligible     property lines,    NEPA       NEPA             Final    timber sale   contract,            project
Unit         inventory,         Unit       analysis,        Unit     contract      contract             level
Pool         access, scoping.   Pool       public input.    Pool     preparation   termination          monitoring
                                                                                   1-4 years (up to
                                                                                    36 months plus
           1-2 years                   1-2 years                3-6 months            any delays)        Ongoing

There are a number of specific tasks grouped into the timber sale planning phases of pre-planning,
planning, preparation, administration, and monitoring. The above figure roughly illustrates the process and
approximate timelines leading to implementation of timber sales. This orderly sequence of pre-planning
through monitoring is often referred to as the timber sale pipeline.



                                                           6
      Case 1:21-cv-00058-CL            Document 16-1         Filed 05/10/21      Page 609 of 631



In the pre-planning phase, eligible units are evaluated for treatment based on the management direction of
the underlying RMP designated land use allocations and consideration of both current condition and
desired future condition for both the landscape and individual forest stands. In this phase of project
planning, eligible sale units would be evaluated against relevant local data including but not limited to owl
location and occupancy history information. This process effectively results in the tactical plan, otherwise
known as the long-range timber sale plan.

This tactical planning process will yield different results depending on the local context; some sustained
yield units may have ample timber harvest opportunities with very low risk of negative impacts to owls.
Other units may have more limited opportunities for timber harvest that would have low risk of negative
impacts to owls. Ultimately, the BLM decision maker would balance these risks with the need to
accomplish timber harvest targets while achieving other resource management objectives and direction set
forth in the RMPs. It will always be necessary to over-plan harvest acres and volume to allow for inevitable
reduction in acres and volume due to site-specific concerns.

Preliminary treatment areas must be selected three to five years in advance of the targeted timber sale
auction date to allow for data collection, NEPA analysis, and sale preparation. Information about eligible
units selected for treatment at this phase is generally limited to information in the BLM’s corporate data
coupled with local on-the-ground knowledge. Acres will often drop out of consideration for treatment due
to economic viability, operational feasibility, silvicultural reasons, and owl occupancy, as well as other
resource concerns. These complicating factors could lead to a situation in which too few candidate
treatment acres remain in the timber sale pipeline to achieve timber harvest targets and other applicable
RMP management direction.

In order for the BLM to successfully achieve the desired outcomes envisioned under the 2016 RMPs,
timber sale planning will need to consider and accommodate the dynamic nature of owl occupancy. There
is a risk that the BLM would invest a substantial amount of time and resources into planning a project that
would eventually be dropped for consideration or substantially modified due to confirmed owl occupancy
and avoidance of incidental take. For example, an owl activity center with continuous documented
occupancy and reproduction for the last five years in high quality habitat might be considered to have a
high probability of future occupancy (high risk). While an owl activity center that has not had detections
within last five years and is surrounded by marginal habitat or recent clear-cuts may be considered to have
a low probability of future occupancy (low risk). Evaluation of risk associated with owl sites where no
surveys have been conducted for ten or more years would likely be based on habitat context (quality and
quantity) and topography.

In the recent past, the BLM has typically pared the eligible unit pool down based in part on owl occupancy
history (including assumed occupancy), and then pared the NEPA unit pool down again based on results of
an up-to-date survey effort (actual occupancy). This has led to a reduction in eligible treatment acres in
some sustained yield units resulting in the inability to achieve desired treatment outcomes and timber
harvest targets. An area eligible for treatment that is dropped early in the process due to assumed
occupancy cannot be readily brought back into the timber sale pipeline without major delays.

One tactic that the BLM could implement to more consistently achieve target levels of treated acres and
timber harvest volume would be to keep more acres in the timber sale pipeline until owl occupancy
information is brought up to date, while minimizing up-front investment in project planning through a shift
to a situational management approach within a programmatic NEPA analysis. This strategy could keep the
BLM from taking measures designed to avoid incidental take in owl sites that are eventually shown to be
unoccupied, and afford a larger pool of candidate treatment areas from which to implement timber sales.




                                                     7
      Case 1:21-cv-00058-CL          Document 16-1         Filed 05/10/21      Page 610 of 631



Situational Management as a Specific Adaptive Management Approach
Adaptive management is a decision process that promotes flexible decision-making that can be adjusted in
the face of uncertainties as outcomes from management actions and other events become better understood.
Situational management is a simple-focused, adaptive management approach with clearly defined triggers
and management options. Situational management may be considered a series of “if … then” options.
Where there is a lack of information to support good assumptions about expected environmental conditions
and likely treatments, situational management approaches may not be appropriate.

Situational management approaches can be analyzed within single project, batched, or programmatic
NEPA analysis.

Situational Management Approaches for Timber Sales
Situational management approaches may be useful in analyzing proposed timber harvests in a NEPA
document prior to completion of owl surveys or the use of other best available information informing
occupancy. In such situational management approaches, the BLM would provide descriptions of the
specific actions the BLM would take at the project implementation stage once site-specific information is
available. Such approaches would typically describe how and when site-specific information would be
developed, such as completion of surveys (or other best available information). The NEPA analyses often
include a situational management approach for species-specific management including surveys for project
implementation. See Appendix 1 for examples of species-specific situational management approaches. The
appropriate situational management approach will depend on a variety of factors, including risk tolerance,
current information about owl occupancy, project features, and landscape conditions.

The following bullets are hypothetical examples of situational management approaches for timber harvests
with respect to information about owl occupancy (see section below “Evaluating Take from Timber
Harvest”):
    ● In an analysis of proposed regeneration harvest in a batch of several specific units in the Moderate
        Intensity Timber Area or Low Intensity Timber Area:
        o The proposed action may describe that units in which owl surveys find occupancy would be
            dropped to avoid incidental take.
        o The proposed action may describe that units in which owl surveys find occupancy would be
            harvested with a commercial thinning prescription designed to avoid incidental take.
    ● In an analysis of proposed integrated vegetation management in a batch of several specific units in
        the Uneven-aged Timber Area, the proposed action may describe different harvest prescriptions for
        units based on owl occupancy (e.g., “treat and maintain” prescriptions within occupied owl home
        ranges).
    ● In a programmatic analysis of commercial thinning and regeneration harvest in the Moderate
        Intensity Timber Area, Low Intensity Timber Area, or integrated vegetation management in
        Uneven-aged Timber Area, the proposed action may describe specific harvest types and
        prescriptions that would be applied under specific conditions (including stand characteristics and
        results of owl surveys) and set annual or cumulative maximum acres of harvest.




                                                   8
      Case 1:21-cv-00058-CL            Document 16-1         Filed 05/10/21       Page 611 of 631



Evaluating Take from Timber Harvest
In all of the above examples, any actual conclusion regarding take of owls would depend on site-specific
conditions including information on owl occupancy, stand-specific habitat conditions, landscape habitat
conditions, and timing of actions. An analysis of whether a particular harvest prescription applied under a
specific set of habitat conditions within an occupied home range would or would not result in take would
typically best be developed with technical assistance from the U.S. Fish and Wildlife Service early in the
project development.

Determining the likelihood of take from habitat alteration is typically based on an approach in which the
best available information on the species biology and needs is used to infer effects of a specific habitat
alteration action to an identifiable individual of the listed population. There is a strong body of literature
supporting conditions generally associated with owl occupancy and reproduction that can be used to assess
the likelihood that an action would interfere with continued use of the site for survival and reproduction.
While the literature is generally consistent, consultation provides an opportunity to refine the analysis
specific to the ecological conditions of the action area. Appendix 2 provides a summarization of the
literature and is consistent with the scientific information that has been used by the U.S. Fish and Wildlife
Service in other owl consultations.


NEPA Approaches and Best Practices
Field offices in western Oregon have routinely conducted NEPA analysis for single projects, batches of
projects, and programs of work. The most efficient and effective structure for NEPA analysis depends in
part on the level of certainty about environmental conditions and land management actions.

Field offices have prepared analyses for batches of timber sales and restoration actions in specific locations.
These analyses are not actually programmatic in that they identify specific actions in specific locations.
They represent a compilation of project-specific analyses, which may facilitate cumulative effects analysis.
The ESA consultation for the individual actions under these batched decisions has typically been conducted
as part of the regular batched consultations.

Figure: Structure for NEPA Analysis by Level of Certainty
Level of Certainty
(environmental conditions/ treatments)

Structure for NEPA Analysis                 Programmatic              Batched            Single Project


In the above figure, the less certainty about environmental conditions (and corresponding treatments), the
greater the need for up-front site-specific information and the less appropriate the project is for batched or
programmatic analysis. This is due to the inability to make solid assumptions regarding specific conditions
on the ground and how the treatments would occur based on those conditions.

Programmatic NEPA analyses are environmental assessments or environmental impact statements that
provide a broad or high-level NEPA analysis for a category or group of actions. Programmatic NEPA
analyses can reduce or eliminate redundant analyses and effectively address cumulative effects.
Programmatic NEPA analyses can provide long-term efficiencies, but may require more up-front work than
project-by-project analyses. Programmatic decisions typically require some loss of flexibility in individual
project design (such as through descriptions of standard or required project design features). However,
projects that do not conform to the programmatic decision can still be carried forward with project-specific
NEPA analysis.

                                                      9
      Case 1:21-cv-00058-CL            Document 16-1         Filed 05/10/21       Page 612 of 631




Programmatic NEPA analyses may not be effective when the design and effects of actions depends heavily
on site-specific conditions that are unknown and cannot be anticipated. In considering whether
programmatic NEPA analysis would be effective, field offices should consider whether the analysis can
provide sufficiently specific information on treatments, environmental conditions, and effects to avoid the
need for additional NEPA analysis at the individual project level.

Programmatic NEPA analyses can be structured around an entire program of work. In such analyses, the
proposed action analysis may be truly programmatic in nature; that is, the proposed action describes the
type of actions, typical design features, and the amount and extent of activities without identifying specific
locations and timing of actions. The ESA consultation has typically, but not always, included issuance of a
biological opinion on these programmatic decisions.

Programmatic NEPA analyses can also be structured around a suite of proposed actions in a specific
geography. In such analyses, the proposed action may either describe specific actions, in specific locations,
with specific timing, or describe types of actions and the conditions under which they would be
implemented. These analyses describe the types of actions, and the typical conditions under which they
would be implemented, and analyzed the effects based on typical project design features and typical levels
of activity. The ESA consultation has typically, but not always, included issuance of a biological opinion
on these programmatic decisions.

When implementing actions that rely on batched or programmatic NEPA analysis, field offices have
typically completed a Determination of NEPA Adequacy (DNA) to support each project decision. The
DNA should review and verify that the predicted conditions and treatments are as predicted (i.e., validating
the assumptions in the batched or programmatic NEPA analysis) and address any new information (see the
New Information section below). When completing a DNA to support an individual project decision that
relies on a batched or programmatic NEPA analysis, evaluate whether the public involvement associated
with the NEPA analysis is adequate for the individual project. For timber sales that rely on a batched or
programmatic NEPA analysis, some type of public involvement prior to a decision on the timber sale will
typically be appropriate, such as public notification or review of a completed DNA Worksheet (BLM
NEPA Handbook H-1790-1, pp. 23-24).

See Appendix 3 for approaches to conducting programmatic analysis and examples of programmatic
analyses for programs of work, programmatic analyses for suites of actions, and analyses of batched
actions.

Programmatic NEPA Analysis for Timber Sales
Field offices would need to identify the appropriate geographic scale of a timber sale programmatic
analysis and the scope of activities. A programmatic analysis could facilitate producing a long-term timber
sale plan, as described in the Forest Product Sale Procedure Handbook H-5410-1 Annual Forest Product
Sale Plan (p. 3). This programmatic NEPA analysis could evaluate the full set of candidate treatment acres
and potential harvest volume estimates, overlaying owl activity centers, as described in Appendix A of the
RMPs, and considering other applicable management directions. The scale at which we would make this
evaluation could vary, but a larger-scale evaluation (e.g., the field office or the sustained yield unit) would
better facilitate tactical planning and take advantage of available corporate data. Field offices should
determine which activities within the timber sale program to address within the programmatic analysis. It
may be challenging to set appropriate sideboards for some specific timber harvests or specific situations
without site-specific and project-specific information. Developing appropriate sideboards would typically
best be accomplished with technical assistance from the U.S. Fish and Wildlife Service and may be done as
part of the development of the biological assessment in the ESA consultation process. Field offices should
consider factors such as:



                                                     10
        Case 1:21-cv-00058-CL          Document 16-1          Filed 05/10/21       Page 613 of 631



    ●    The complexity of setting appropriate sideboards.
    ●    How much sideboards would restrict design of specific timber harvests.
    ●    How commonly the specific timber harvests are likely to be implemented (e.g., are the specific
         timber harvest essential to meeting the ASQ).

See Appendix 4 for examples of approaches to timber sale programmatic analysis.

    Advantages of a programmatic NEPA approach
    ● Over the long-term, the programmatic analysis reduces the overall interdisciplinary team workload.
    ● The BLM can move quickly from completing surveys, conducting fieldwork for timber sales, and
       issuing timber sale decisions. Shortening the time between completion of the surveys and the
       timber sale decision reduces the risk of the need to re-survey because survey results are too old or
       no longer valid. Additionally, this would minimize the risk of lost work in the event of the surveys
       finding owl occupancy.
    ● A programmatic approach at a broad geographic scale provides flexibility in identifying timber
       sales for an annual sale plan (i.e., the BLM can quickly substitute additional stands for harvest if
       planned harvests need to be dropped, because harvest of the additional stands has already been
       analyzed).
    ● Developing a programmatic approach at a broad geographic scale can facilitate consistency with
       the guidance in Appendix A of the RMPs on management of known owl sites.

    Disadvantages of a programmatic NEPA approach
    ● The programmatic analysis may require more up-front interdisciplinary teamwork than sale-by-sale
       analysis.
    ● Programmatic analysis is challenging for interdisciplinary team specialists, especially those that
       have experience only with site-specific analysis.
    ● Developing appropriate sideboards for some specific timber harvests or specific situations without
       site-specific and project-specific information may be challenging.
    ● Sideboards may restrict design of specific timber harvests.


Batched NEPA Analysis for Timber Sales
An additional option is to prepare an analysis of a batch of timber sales identifying a suite of specific units
with specific prescriptions and specific timber sale design features. Batched analysis of timber sales is
already a familiar approach for several field offices.

    Advantages of a batched NEPA approach
    ● Batched analysis provides some greater efficiency and flexibility than sale-by-sale analysis,
       especially if the batched analysis includes enough timber sales for multiple years of harvests.
    ● Interdisciplinary team specialists would have site-specific information which would simplify
       analysis compared to a programmatic approach.
    ● Individual timber sales would be designed based on site-specific conditions which would avoid the
       need for programmatic sideboards.

    Disadvantages of a batched NEPA approach
    ● Batched analysis requires more up-front interdisciplinary teamwork than sale-by-sale analysis.
    ● Batched analysis requires site-specific design and analysis which makes it difficult to move quickly
       from completing surveys, conducting fieldwork for timber sales, and issuing timber sale decisions.
       Thus, it would not minimize the risk of lost work in the event of surveys finding owl occupancy.




                                                      11
      Case 1:21-cv-00058-CL           Document 16-1         Filed 05/10/21      Page 614 of 631



ESA Consultation for Timber Sales
As with NEPA analysis, the ESA consultation may be structured for individual projects, batches of
projects, or programs of work.

An ESA consultation for a program of work for routine timber sales would evaluate the proposed scope and
intensity of the activities that could be authorized under a decision based on a programmatic NEPA
analysis, evaluate consistency with the RMP Biological Opinion, and evaluate the project design criteria
(PDC) that could be implemented to avoid take. Consultation for a plan of work for routine timber sales,
such as those authorized under a decision based on batched or programmatic NEPA analysis, would also
establish processes for project-specific monitoring or reporting by the BLM to the U.S. Fish and Wildlife
Service as needed. Consultation for a plan of work for routine timber sales should outline under what
conditions surveys will be conducted. While the BLM anticipates that pre-project surveys will typically be
completed for actions that may affect owls, surveys may not be necessary to complete consultation under
some circumstances. Clear descriptions of expected analysis in the consultation documents should prevent
conflicts at project-specific monitoring or reporting. Both the survey circumstances and analysis of
expectations would be best addressed and agreed to up front by Level 1 teams in the streamlining process.

In a situational management approach to timber sales, PDCs would clearly identify what actions the BLM
would implement if owls are not found, and what actions the BLM would implement if owls are found. In
some circumstances and for some projects, these choices may be relatively straightforward. For example,
for a proposed harvest unit that would remove nesting-roosting habitat within a historic owl site in which
the amount of nesting-roosting habitat is currently deficient (see the discussion of habitat availability in
core areas and home ranges in Appendix 2). —
     ● If surveys (or other best available information) determine that owls are not present, the proposed
         harvest unit would be available for harvest.
     ● If surveys (or other best available information) determine that owls are present, the proposed
         harvest unit would be dropped.
In this straightforward example, project-specific monitoring or reporting would be simple, but the identified
PDCs would limit management flexibility, and the ability to apply various combinations of harvest
prescriptions and site-specific information that may also avoid take (e.g., a “treat and maintain”
prescription on all or part of the proposed harvest unit).

Other situational management approaches to timber sales would involve more nuanced situations (i.e., grey
areas). For example, a situational management approach might include employing specific harvest
prescriptions designed to avoid take within occupied nesting-roosting habitat based on specific conditions
within the core area and provincial home range. Such an approach would provide more management
flexibility, but would require a more complex set of PDCs and more complicated project-specific
monitoring or reporting. The width of this “grey area” between actions that would clearly result in take and
actions that would clearly not result in take will be dependent on site and landscape conditions and the
specifics of the proposed timber harvest. A situational management approach to timber sales that includes
this “grey area” necessarily involves some level of uncertainty at the level of the ESA and programmatic
NEPA analysis. As a result, such approaches entail risk that the BLM will expend effort preparing a sale
that will later be found to be reasonably certain to take owls. Developing PDCs early in the process and
obtaining input from Level 1 teams could help reduce this risk.

Project-Specific Monitoring or Reporting
An ESA consultation for a plan of work for routine timber sales would include processes for project-
specific monitoring or reporting by the BLM to the U.S. Fish and Wildlife Service as needed. Project-
specific monitoring or reporting by the BLM would document information, such as the actual location and
effects of the project and consistency with the programmatic decision and might potentially include site-
specific information on occupancy (such as survey results). The BLM monitoring or reporting would also

                                                    12
      Case 1:21-cv-00058-CL            Document 16-1         Filed 05/10/21       Page 615 of 631



confirm that there is no new information that reveals effects of the action that may affect listed species or
critical habitat in a manner or to an extent not considered in the consultation documents (e.g., validating the
information and assumptions in the analysis and consultation documents). For projects in which take of
owls is clearly avoided (e.g., where surveys or best available information determine that owls are not
present), such validation would be relatively straightforward. Such validation for other projects may
require more extensive discussion in the project-specific monitoring or reporting (e.g., for a proposed
harvest that would treat and maintain nesting-roosting habitat within an occupied owl site that is currently
deficient in habitat). That discussion would likely require more detailed and specific explanation of the
PDCs included to avoid take of owls.

The U.S. Fish and Wildlife Service will evaluate the consistency of the project with the consultation
documents as needed based on BLM’s project monitoring or reporting and any subsequent discussions.


New Information
Provisions for consideration of new information relative to existing and proposed Federal activities are
included in the NEPA and ESA. New information, such as from research, studies, or changed
circumstances (i.e. changed conditions on the ground), needs to be considered in the decision making
process for proposed actions and for ongoing actions to determine if either NEPA supplementation or re-
initiation of ESA consultation is necessary.

For NEPA, the CEQ regulations address “significant new circumstances or information relevant to
environmental concerns and bearing on the proposed action or its impacts” [40 CFR §1502.9(c)]. The
regulation is specific to environmental impact statements, but the BLM policies extend this concept to other
levels of NEPA analysis. Ongoing-action NEPA documents will need to be reviewed with respect to the
likelihood of “significant new information” warranting supplementation or revision.

The ESA test related to new information is different from that of NEPA. The ESA focuses on “new
information,” not “significant new information.” Under the ESA, re-initiation of consultation is required if
“new information reveals effects of the action that may affect listed species or critical habitat in a manner
or to an extent not previously considered” [50 CFR §402.16(b)]. Thus, while new information may not be
significant under the NEPA, it may reveal effects not previously considered under the ESA.

See Appendix 5 for more detailed information on considering new information related to decisions that
have been made, but not yet fully implemented.




                                                     13
      Case 1:21-cv-00058-CL           Document 16-1         Filed 05/10/21      Page 616 of 631



Appendix 1 – Examples of Species-Specific Situational Management
The NEPA analyses often include a situational management approach for surveys for project
implementation in which specific management actions are conditional on survey results. For example,
decisions may describe surveys required for the Bureau special status species and the design features that
would be implemented, if species are found. This type of approach is facilitated by existing species-
specific, management protocols which can provide a clear description of the management action that the
BLM would implement if species are found. For example:

        “Wildlife and botanical clearances will be conducted prior to implementation of timber sales, in
        accordance with the RMP, as amended. Special status species sites discovered as a result of
        clearances or pre-disturbance surveys will be managed consistent with the Special Status Species
        policy.”
        http://www.blm.gov/or/districts/eugene/plans/files/DR-FONSI-LTLP-072711.pdf

        “Minimize human interference with the Mulchatna, Northern Alaska Peninsula or Nushagak
        caribou herds during the following critical periods:
        Calving aggregations (May 15 to June 15),
        Post calving aggregations (June 15 to July 15) or
        Insect relief aggregations (June 15 to August 31).
        If no feasible alternative exists, qualified personnel will conduct a preliminary site survey within
        the two week period prior to an activity’s projected start date to establish caribou presence. No
        activity will commence prior to May 1 in suspected caribou calving habitat or June 1 in suspected
        post-calving or insect relief caribou habitat. If caribou are present, temporary activities will be
        delayed until caribou have left the habitat.”
        http://www.blm.gov/style/medialib/blm/ak/aktest/planning/bay_prop_RMP_and_final_EIS.Par.344
        15.File.pdf/Appendix_A_ROPs_Stips.pdf




                                                    14
       Case 1:21-cv-00058-CL               Document 16-1           Filed 05/10/21         Page 617 of 631



Appendix 2 – Evaluation of Take1 Potential
This appendix summarizes the information available to support the consistent application of science to the
analysis of potential effects of timber harvest on owls. Consistent use and interpretation of science does not
mean, nor does it support, absolute thresholds for habitat that always equate to take/take avoidance.
However, where there are similar biological and physical conditions and similar types of impacts, the
determination of take probability would typically be consistent.

The considerations and information sources provided here are not substantially different from what is
currently being used by multiple Level 1 teams in developing biological assessments and biological
opinions. This section does not represent a specific methodology or direction, but does provide a summary
of the best available information that should be considered during analysis. It does not proscribe an
analytical outcome based on habitat amount, distribution, or harvest treatment. Habitat quantity,
juxtaposition, and treatment at the individual site will inform the actual likelihood of take through site
specific analysis. The assessment of effects needs to consider not just the effects to the treated stands but
also put those effects into context of entirety of an owl’s “habitat.” Until and unless additional information
is developed warranting change, the provincial home range/core-use area retain their usefulness in defining
the extent and spatial importance of an owl’s habitat, mainly because the average quantity of “habitat”
within those areas has been shown to be associated with occupancy and reproduction. As with assessing
stand function, it is important to remember that the estimate of habitat quantities within the provincial home
range/core-use area are derived mean quantities, not absolute thresholds. Any estimate of effect needs to
take into account variance in actual home range/core areas estimated from empirical studies and the
composition and arrangement of habitat elements. This is consistent with past and expected future Level 1
team analysis.

That take can result from habitat alteration is well established, but it is important to remember that habitat
is not a single element but the result of the spatial arrangement, quantity, and configuration of those
elements.

The U.S. Fish and Wildlife Service is responsible for the ultimate determination in a biological opinion of
whether and how much take should be exempted in an incidental take statement [50 CFR §402.14(g)].
However, the BLM has extensive experience assessing effects and working with the U.S. Fish and Wildlife
Service in Level 1 teams. This section is a summary of the current practices and science that was used in
recent ESA effects/take analysis by the BLM and the U.S. Fish and Wildlife Service.

Survey history for owls may be the primary, but not the only source of best available information in
determining spotted owl site occupancy at the time of implementation. For example, other sources of
information could include site history (including history of re-occupancy and habitat availability), quantity,
quality, and distribution. Survey results may be used in conjunction with site history data and habitat to
inform analyses in determining if occupancy is reasonably certain at the time of implementation. Level 1
teams are encouraged to reach agreements on the use of this information in consultation. In cases where
surveys are not current when consultation occurs, Level 1 teams are encouraged to evaluate habitat
information, history of occupancy, barred owl presence, habitat models (e.g., Glenn et al. 2016), and other
information as appropriate to inform the likelihood of occupancy.

A well-established analytical approach to analyze the effects of proposed activities on the owl is based on
the extent, duration, and timing of habitat-altering activities, and how those alterations are likely to affect

1
 The ESA defines take as “to harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect, or to attempt to
engage in any such conduct” 16 U.S.C. 1532(19). The definition of harm is “an act which actually kills or injures
wildlife. Such an act may include significant habitat modification or degradation where it actually kills or injures
wildlife by significantly impairing essential behavioral patterns, including breeding, feeding or sheltering” 50 CFR
17.3.

                                                          15
      Case 1:21-cv-00058-CL            Document 16-1          Filed 05/10/21       Page 618 of 631



owl nesting, roosting, foraging, and dispersal behavior based on known spatial and habitat use relationships
exhibited by the owl (see Lehmkuhl and Raphael 1993; USDI BLM et al. 1994; Meyer et al. 1998;
Courtney et al. 2004). The anticipated amount of forest habitat likely to be used by owls considers the
known range of habitat conditions used by owls for nesting, roosting, and foraging (see Thomas et al. 1990;
Courtney et al. 2004). In addition, the basis for a finding that a proposed action is likely to significantly
impair the breeding, feeding, sheltering, and/or dispersal of affected owls relies on the scientifically-
recognized range of habitat conditions that are known to adequately provide for owl-life history
requirements.

Owls exhibit clear, consistent patterns of habitat association, and these patterns can provide the foundation
for assessing the potential effects caused by land management activities. In the 1990 Conservation Strategy
for the Northern Spotted Owl, the Interagency Scientific Committee (Thomas et al. 1990) stated that:
         “With the exception of recent studies in the coastal redwoods of California, all studies of
         habitat use suggest that old-growth forests are superior habitat for northern spotted owls.
         Throughout their range and across all seasons, spotted owls consistently concentrated their
         foraging and roosting in old-growth or mixed-age stands of mature and old-growth trees....
         Structural components that distinguish superior spotted owl habitat in Washington, Oregon,
         and northwestern California include: a multilayered, multispecies canopy dominated by large
         (>30 inches diameter breast high (DBH)) conifer overstory trees, and an understory of shade-
         tolerant conifers or hardwoods; a moderate to high (60-80 percent) canopy (cover or closure
         depending on the study) closure; substantial decadence in the form of large, live coniferous
         trees with deformities- such as cavities, broken tops, and dwarf mistletoe infections;
         numerous large snags; ground cover characterized by large accumulations of logs and other
         woody debris; and a canopy that is open enough to allow owls to fly within and beneath it.”

Fifteen years later, the conclusions of the Interagency Scientific Committee were echoed in the Scientific
Evaluation of the Status of the Northern Spotted Owl (Courtney et al. 2004), which found that the habitat
attributes identified by Thomas et al. (1990) remain important components of owl habitat. Notably,
positive relationships were found with the aforementioned attributes whether the samples of owl and
random locations were within old-growth forest, non-old growth forest, National Parks, public land, or
private land. In 2011, the Revised Recovery Plan for the Northern Spotted Owl (USDI FWS 2011) again
reiterated the association of owls with older forest conditions, stating, “Spotted owls generally rely on older
forested habitats (Carroll and Johnson 2008) because such forests contain the structures and characteristics
required for nesting, roosting, and foraging (NRF).” Forested stands with high canopy cover also provide
thermal cover (Weathers et al. 2001) and protection from predators (Franklin et al. 2000).

Owl Spatial Use of Forest Landscapes
A major advance in our understanding of owl habitat relationships from Thomas et al. (1990) to the present
is that we now have a much better understanding of the spatial scale of habitat selection (see Hunter et al.
1995; Meyer et al. 1998; Zabel et al. 2003) and the relationships of habitat to owl fitness (Franklin et al.
2000; Olson et al. 2004; Dugger et al. 2005). Evaluating effects to territorial organisms is typically
spatially explicit and at a spatial scale that corresponds to the movement and activity patterns of the
individual(s) occupying the territory (or territories). Owls are territorial raptors that range widely in search
of prey but are ‘anchored’ during the breeding season to a nest site (Rosenberg and McKelvey 1999). That
is, owls are a central-place forager. Foraging close to the nest reduces travel time and energetic
expenditures of adults and also increases the ability of the adults to remain nearby and protect their young.
Several studies have shown that owls optimize selection of their nest sites to maximize the amount of older
forest habitat close to the nest (see Ripple et al. 1991; Ripple et al. 1997; Swindle et al. 1999; Perkins
2000) in addition to selecting habitat on a larger landscape basis (Ripple et al. 1997; Swindle 1997). On
that basis, evaluations of owl spatial use of an area and habitat are most meaningfully conducted at two
spatial scales: the provincial home range/core-use area and recognizing that habitat selection at a larger
home range scale is likely dependent on the smaller core area (see Johnson 1980 for hierarchy of habitat
selection).


                                                     16
      Case 1:21-cv-00058-CL            Document 16-1         Filed 05/10/21       Page 619 of 631




The home range is the “area traversed by the individual in its normal activities of food gathering, mating,
and caring for young” (Burt 1943, p. 351). Within home ranges, areas receiving concentrated use, typically
surrounding the nest site and favored foraging areas, are called core areas (Bingham and Noon 1997).
Establishing the exact spatial extent of an owl’s home range and core area based on relative use within a
home range typically requires use of radio-telemetry. Because of the intensity and high cost of radio-
telemetry, action agencies are not able to conduct this type of study for specific projects. Therefore, for the
purposes of assessing a project’s potential impacts to the owl, the U.S. Fish and Wildlife Service
approximates circles of similar size to the provincial median home range and core-use area estimates of
owls (see home range estimates in Thomas et al. 1990 and reaffirmed in Courtney et al. 2004), centered on
owl nest sites or activity centers (see below).

There are numerous analytical techniques for estimating home range sizes based on animal locations
(reviewed in Powell 2000). For estimating median-annual, home range size of owl pairs in Oregon (and
elsewhere in the owl’s range), the estimator typically used was the minimum convex polygon (MCP)
method (Thomas et al. 1990; USDI FWS 1992). Because the MCP estimates are generally large (as
compared to other methods), they provide relatively conservative values on which to base the outer habitat-
analysis area in that they include distant but likely important patches of habitat in such home ranges.

Resources, such as food and breeding and resting sites, can be patchily distributed in heterogeneous
landscapes such as those prevalent throughout the Northwest Forest Plan provinces. In such landscapes,
animals are likely to disproportionately use areas that contain relatively high densities of important
resources (Powell 2000), with concentrated use close to their nests. These disproportionately used areas are
referred to as “core areas” (Bingham and Noon 1997). Thomas et al. (1990) found that amounts of habitat
within 0.7 miles (986 acres) of owl activity centers were important to owl life history functions, and that
the amount of habitat around nest sites was significantly greater than the amount of owl habitat in random
circles. The findings of Thomas et al. (1990) illustrate the importance of the amount of habitat within an
owl territory to support the life history requirements of the owl. The results of subsequent studies (see
below) have also indicated that a 0.5-mile radius circular area encompassing 500 acres around owl activity
centers is likely a more appropriate scale at which to evaluate the amounts of habitat required by breeding
owls (USDI FWS 2009; USDI FWS 2011 Appendix B). These studies relied on three primary sources of
information to support the 500-acre core area size: (1) the distribution of locations of radio-telemetered
owls; (2) the territorial spacing patterns of owls; and (3) the results of studies comparing relative habitat
selection by owls at different scales.

Currently, the best available information supports utilizing the documented owl spatial use patterns of
home range and core-use areas to inform potential project effects to the species. However, because of the
impracticality of conducting radio-telemetry on each individual owl potentially affected, the U.S. Fish and
Wildlife Service uses circles as surrogates for approximating owl home range and core to inform impacts to
the species. Owls may adjust the shape of their home ranges to encompass as much older forest habitat as
possible (Carey et al. 1992). As such, the use of circles may not correspond exactly with the areas used by
owls and may be more defined by other factors such as topographic features (e.g., drainages), abundance
and availability of prey species, and the distribution and/or abundance of competitors and predators
(Anthony and Wagner 1998; Courtney et al. 2004). However, the practice of using circles has a biological
basis (Lehmkuhl and Raphael 1993) and has been utilized by many researchers (Thomas et al. 1990; Ripple
et al. 1991; Lehmkuhl and Raphael 1993; Ripple et al. 1997; Swindle et al. 1999; Perkins 2000; Franklin et
al. 2000; Olson et al. 2004; Dugger et al. 2005; see summary in Courtney et al. 2004) by providing a
uniform method for quantifying (comparing/contrasting) owl habitat. Use of circles, as opposed to other
shapes (e.g., squares or rectangles) imposes no bias on what is included or excluded for analysis. The use
of circles also seems appropriate for species, like the owl, characterized as a “central place species” and
provides a simple, unbiased measure of habitat availability at multiple ecologically- relevant scales
surrounding owl sites. The use of circles, as described herein that correspond to MCP estimates (and used
interchangeably) should be large enough to include habitat to meet all major life history needs and include


                                                     17
      Case 1:21-cv-00058-CL            Document 16-1          Filed 05/10/21       Page 620 of 631



areas important to both members of most pairs. Level 1 teams have agreed to some exceptions to using
circles, including analyses based on site-specific information on habitat type, quality, and spatial
arrangement.

Based on the median MCP home range size estimate for owl pairs, the following estimates by Northwest
Forest Plan Province help inform an owl spatial analysis for Oregon: Coast Ranges Province = 4,524 acres
or a circle with a 1.5-mile radius; West Cascades Province = 2,895 acres or a circle with a 1.2-mile radius;
and the Klamath Province = 3,398 acres or a circle with a 1.3- mile radius. Within a home range, the
smaller core-use area estimate of 500 acres or a circle with a 0.5-mile radius inform the owl core-use area
analysis (Thomas et al. 1990; USDI FWS 1992; Carey et al. 1992; Anthony and Wagner 1998; Irwin et al.
2000; Courtney et al. 2004; Glenn et al. 2004; USDI FWS 2011). For purposes of analysis, except as
indicated in the example above, the core/home range area circle will be centered on an owl activity center
that represents the area that owls are likely to use for nesting and foraging in any given year. In situations
where there is local information available on home range and core-use areas, those estimates should be
given consideration for use.

Spotted owl landscape use is influenced by abiotic features, which need to be considered in the evaluation
of habitat use and effects. For example, best available information suggests that aspect, elevation, and the
position of habitat on the slope are contributing factors to owl use of landscapes.

Best available information suggests that the presence and distribution of barred owls may affect habitat
quality and site occupancy by spotted owls (Wiens 2012; Yackulic et al. 2012; Dugger et al. 2016). As
such, it is appropriate to factor in information on barred owl occupancy relative to spotted owl known sites
in the evaluation of spotted owl site occupancy and potential effects due to habitat modification.

Habitat Availability in Owl Core Areas and Home Ranges
Best available information indicates that owl sites that are occupied over the long-term are positively
associated with mosaics of forest habitat at the core-use area and provincial home range scales that are
capable of providing the resources necessary to meet the essential life functions of individual owls.

Nest Patch
As central place foragers, nesting owls are likely most sensitive to activities that occur near the nest site.
The “nest patch” is generally considered the area within 300 m (~28 ha) of the actual nest. Stand conditions
within this radius are indicative of nesting (Swindle et al. 1999) and the mean area used by juveniles before
dispersal (Miller 1989). Level 1 teams have agreed to some exceptions to using a 300 m circle, including
analyses based on site-specific information on habitat type, quality, and spatial arrangement. Nest patches
are usually associated with older forest; however, young forest may also be an important component due to
their proximity to the nest site and potential usage by spotted owls (Glenn et al. 2004, p. 48). Relatively
minor changes in stand composition or shape of a nest patch may result in substantial reductions in the
likelihood of occupancy and reproduction of the territory. (Swindle et al. 1999; Perkins 2000).

Core Area
Recently developed habitat-fitness (see below) and landscape models and other publications have
demonstrated the validity of the core-use area and the importance of having sufficient amounts of NRF
habitat within owl core areas to adequately provide for owl survival and reproduction, and access to prey
(Franklin et al. 2000; Olson et al. 2004; Dugger et al. 2005; Zabel et al. 2003). Best available information
to date indicates that owl survival and fitness are positively correlated with large patch sizes of older forest
or large forest patches containing a high proportion of older forest (Franklin et al. 2000; Olson et al. 2004;
Dugger et al. 2005). Habitat-based fitness or habitat fitness potential (HFP) is the “fitness conferred on an
individual occupying a territory of certain habitat characteristics” (Franklin et al. 2000). The HFP is
function of both the survival and reproduction of individuals within a given territory. For example, the data
sets analyzed by Franklin et al. (2000) were re-analyzed to evaluate the relationship between HFP and the
simple proportion of older forest within owl core areas. The results of that analysis (USDI FWS 2007,

                                                      18
      Case 1:21-cv-00058-CL            Document 16-1         Filed 05/10/21       Page 621 of 631



Appendix D), indicate a quadratic relationship between owl HFP and older forest conditions, with optimum
HFP occurring when approximately 50 percent of the estimated core area consisted of older forest (Franklin
et al. 2000). More than half (55 percent) of the high-quality (with a HFP greater than one) owl territories
had core areas comprised of 50 to 65 percent older forest. In a similar study in southern Oregon, Dugger et
al. (2005) found that owl HFP was positively related to the proportion of older forest in the core area,
although the strength of the relationship decreases with increased proportions. Roughly 72 percent of core
areas with a HFP greater than 1.0 had more than 50 percent older forest; whereas core areas with a HFP of
less than 1.0 never contained more than 50 percent older forest.

Olson et al. (2004, pp. 1049-1050) concluded that their results indicate that while mid-seral and late-seral
forests are important to owls, a mixture of these forest types with younger forest and non-forest may be best
for owl survival and reproduction in their study area. In a large-scale demography modeling study,
Forsman et al. (2011, pp. 1-2) found a positive correlation between the amount of habitat and recruitment
of young. Dugger et al. (2005, pp. 873-874) concluded that they found no support for either a positive or
negative direct effect of intermediate-aged forest—that is, all forest stages between sapling and mature,
with total canopy cover greater than 40 percent—on either the survival or reproduction of owls.

Collectively, researchers (Hunter et al. 1995; Ripple et al. 1997; Gutiérrez et al. 1998; Meyer et al. 1998;
Franklin et al. 2000; Dugger et al. 2005) have reported a wide range (ca. 35 to 60 percent) of mean
proportions of older forest at the core area scale around owl nests in southwest Oregon and northwest
California. It is difficult to assess how much of this variation was due to differences in ecological setting,
spatial scale, habitat classification, and individual variation among owls. Nonetheless, the central tendency
of these results was roughly 50-60 percent older forest habitat within owl core-use areas. The best
available information suggests that older forest is more likely than other vegetation classes to provide the
owl with structures for perching and nesting, a stable, moderate microclimate at nest and roost sites, and
visual screening from both predators and prey.

Annual Home Range
Bart (1995) evaluated the suggestion in the 1992 draft recovery plan for the owl (USDI FWS 1992) that at
least 40 percent of the estimated home range be retained as habitat. Using demographic data from
throughout the owl’s range including Oregon, Bart (1995) calculated that owl populations are stable when
the average proportion of NRF habitat in the home range is 30 to 50 percent. Olson et al. (2004) found for
their Oregon Coast Ranges study area that mid and late-seral forest is important to owls, but also found that
a mixture of these forests with early seral forest improved owl productivity and survival. Owl demography
and the presence of owls appear to be positively associated with an intermediate amount of horizontal
heterogeneity in forest habitat at the home range scale (Schilling et al. 2013); findings reported in more
recent papers (see USDI FWS 2009) have been consistent with those of Bart (1995).

Site Occupancy
Habitat-based assessments have been used in various studies to estimate the presence (occupancy) of
breeding owls; these tools are important for evaluating the species-habitat relationships. Bart (1995)
reported that occupied owl core areas contained at least 30 to 50 percent mature and old growth forest and
owl demographic performance, particularly occupancy, increases with increasing amounts of NRF habitat
in the core area. Meyer et al. (1998) examined landscape indices associated with owl sites versus random
plots on BLM-managed lands throughout Oregon. Across provinces, landscape indices highly correlated
with the probability of owl occupancy included the percent of older forest (approximately 30 percent)
within the 500 acres (analogous to a core area) surrounding the site (and this predictive value decreased
with increasing distance) and that territory occupancy decreased following the harvest of NRF habitat in the
vicinity of the affected core area. Zabel et al. (2003) found for their northwest California study area that
the highest probability of owl occupancy occurred when the core area is comprised of 60 - 70 percent
nesting/roosting habitat. Stepping up to the larger home range scale, Thomas et al. (1990), Bart and



                                                     19
      Case 1:21-cv-00058-CL            Document 16-1         Filed 05/10/21       Page 622 of 631



Forsman (1992), Bart (1995), Olson et al. 2004, and Dugger et al. (2005) suggest that when owl home
ranges are comprised of less than 40 to 60 percent NRF habitat, they were more likely to have lower
occupancy and fitness.

Many different combinations of forest habitat structure and amount at various spatial scales may support
viable owl territories sufficient for the survival and reproduction of individual owls. Despite consistent
patterns of habitat selection by owls, structural conditions of forest habitats occupied by owls are highly
variable. However, overall the best available information suggests that (1) the probability of owls
occupying a given patch of forest habitat is increased when core areas contain a range of forest habitat
conditions that support the essential life history requirements of individual owls; and (2) the survival and
fitness of owls are positively correlated with larger patch sizes of older forest or larger patches of forest
habitat with a high proportion of older forest (Franklin et al. 2000; Olson et al. 2005; Dugger et al. 2005).

Spotted Owl Nesting, Roosting, Foraging Habitat Selection
Forsman et al. (1984, pp.15-16) reported that spotted owls have been observed in the following forest
types: Douglas-fir (Pseudotsuga menziesii), western hemlock (Tsuga heterophylla), grand fir (Abies
grandis), white fir (A. concolor), ponderosa pine (Pinus ponderosa), Shasta red fir (A. magnifica
shastensis), mixed evergreen, mixed conifer hardwood (Klamath montane), and redwood (Sequoia
sempervirens). The upper elevation limit at which spotted owls occur corresponds to the transition to
subalpine forest, which is characterized by relatively simple structure and severe winter weather (Forsman
1975; Forsman et al. 1984).

Spotted owls nest almost exclusively in trees. Like roosts, nest sites are found in forests having complex
structure dominated by large diameter trees (Forsman et al. 1984; Hershey et al. 1998). Even in forests that
have been previously logged, spotted owls select forests having a structure (i.e., larger trees, greater canopy
cover) different than forests generally available to them (Folliard 1993; Buchanan et al. 1995; Hershey et
al. 1998). In the western Cascades of Oregon, 50 percent of spotted owl nests were in late-seral/old-growth
stands (greater than 80 years old), and none were found in stands of less than 40 years old (Irwin et al.
2000).

Roost sites selected by spotted owls have more complex vegetation structure than forests generally
available to them (Barrows and Barrows 1978; Forsman et al. 1984; Solis and Gutiérrez 1990, pp. 742­
743). These habitats are usually multi-layered forests having high canopy cover and large diameter trees in
the overstory.

Foraging habitat is the most variable of all habitats used by territorial spotted owls (Thomas et al. 1990;
USFWS 2011). Descriptions of foraging habitat have ranged from complex structure (Solis and Gutiérrez
1990) to forests with lower canopy cover or closure and smaller trees than forests containing nests or roosts
(Gutiérrez 1996). Foraging habitat for owls provides a food supply for survival and reproduction. Foraging
activity is positively associated with tree height diversity (North et al. 1999), canopy cover or closure
(Irwin et al. 2000; Courtney et al. 2004), snag volume, density of snags greater than 20 in (50 cm) DBH
(North et al. 1999; Irwin et al. 2000; Courtney et al. 2004), density of trees greater than or equal to 31 in
(80 cm) DBH (North et al. 1999, p. 524), volume of woody debris (Irwin et al. 2000, pp. 179-180), and
young forests with some structural characteristics of old forests (Carey et al.1992; Irwin et al. 2000).
Spotted owls select old forests for foraging in greater proportion than their availability at the landscape
scale (Carey et al. 1992; Carey and Peeler 1995; Forsman et al. 2004, pp. 372-373), but will forage in
younger stands with high prey densities and access to prey (Carey et al. 1992, p. 247; Rosenberg and
Anthony 1992, p. 165; Thome et al. 1999).

Note that Zabel et al. (2003) for the Klamath Province found that the probability of occupancy by owls was
highest when the core area scale contained some foraging habitat, as well nesting-roosting habitat. This
result suggests that horizontal heterogeneity in the core should be partially provide by a range of forest


                                                     20
      Case 1:21-cv-00058-CL            Document 16-1          Filed 05/10/21       Page 623 of 631



conditions suitable for use by owls, dominated by older forest conditions, not simply the juxtaposition of
suitable and unsuitable habitat.

In the Coast Ranges, Western Oregon Cascades and the Olympic Peninsula, radio-marked owls selected
old-growth and mature forests for foraging and roosting and used young forests less than predicted based
on availability (Forsman et al. 1984; Carey et al. 1990; Thomas et al. 1990; Forsman et al. 2005). Glenn et
al. (2004) studied owls in young forests in western Oregon and found little preference among age classes of
young forest.

Habitat use is influenced by prey availability. Ward (1990) found that owls foraged in areas with lower
variance in prey densities (that is, where the occurrence of prey was more predictable) within older forests
and near ecotones of old forest and brush seral stages. Zabel et al. (1995) showed that owl home ranges are
larger where flying squirrels (Glaucomys sabrinus) are the predominant prey and smaller where wood rats
(Neotoma spp.) are the predominant prey.

Dispersal Habitat
Dispersing owls, using dispersal habitat, are essential to maintaining stable populations by filling territorial
vacancies when resident owls die or leave their territories (colonization phase), and to providing adequate
gene flow across the range of the species (transience phase). The effects analysis for owl dispersal habitat
considerations is informed by landscape conditions, as suggested by Thomas et al. (1990) along with Lint
et al. (2005) and Davis et al. (2016). Typical dispersal-only habitat is characterized as forest stands less
than 80 years old, of simple structure, and providing some foraging structure and prey base for owls as they
disperse across the landscape (Miller et al. 1997; Courtney et al. 2004) with adequate tree size and canopy
to provide protection from avian predators (USFWS 2011). However, dispersal habitat not only includes
the forests as previously described, but also forests greater than 80 years old which provides better dispersal
conditions due to stand structure and available prey (Miller et al. 1997; Courtney et al. 2004; Sovern et al.
2015). Although, as Buchanan (2004, p. 1,341) noted, the stand- and landscape-level attributes of forests
needed to facilitate successful dispersal may not have been thoroughly evaluated. An assessment of
dispersal habitat condition was recommended on the quarter-township scale by Thomas et al. (1990); the
U.S. Fish and Wildlife Service has subsequently used fifth-field watersheds or larger landscapes for
assessing dispersal habitat conditions because watersheds or provinces offer a more biological meaningful
way to conduct the analysis (see Davis et al. 2011). Forsman et al. (2002, p. 22) found that owls could
disperse through highly fragmented forest landscapes.

Biological Opinion Examples
As was summarized above, there is variation in the amount, composition, and arrangement of stands
associated with occupancy and reproduction by owls. However, there is consistency between studies in the
amount of NRF habitat at the provincial home range/core-use area scale below which occupancy and
reproduction becomes unlikely. Using this information and applying it to site-specific conditions and
proposed harvest prescription Level 1 teams have largely coalesced around actions and conditions that
would be considered likely to result in take that are consistent with concepts expressed above. The
following example BOs all started with the premise the activity centers at or below minimum average
habitat levels associated with occupancy would be at risk from further removal or degradation of habitat.
Site-specific information may have resulted in different findings, but the analytical questions around
quantity, configuration, and ownership of habitat and the location, extent and magnitude of proposed
harvest activities are similar.

Lower Grave Timber Harvest Project (Reference Number 01EOFW00-2015-F-0028). The BO analyzed
the entirety of the conditions at an occupied activity center and the potential effects of a putative treat and
maintain prescription and determined that take was reasonably certain to occur. Treatments intended to
maintain habitat function need to be tailored to the stand affected and the current condition of the occupied
territory.


                                                     21
      Case 1:21-cv-00058-CL           Document 16-1         Filed 05/10/21      Page 624 of 631



Nedsbar Forest Management Project (Reference # 01EOFW00-2016-F-0283). Detailed discussion of how
the Level 1 team evaluated impacts to owls based on the best information regarding the average conditions
known to support occupancy and reproduction tempered with regional and site-specific analysis.

Soup Creek Variable Retention Harvest Project (Reference #: 01EOFW00-2014-F-0053). The Soup Creek
BO provides an example where in the absence of complete surveys a determination of No Take was
supported with an analysis of amount and juxtaposition of habitat using information specific to the area
such as nearest neighbor distances derived from the nearest demography study area.

NOTE: As stated above, this information summarizes scientific information and analysis contained in
recent biological assessments and biological opinions. The U.S. Fish and Wildlife Service participated in
preparing Appendix 2 as technical assistance only. Nothing in it should be interpreted as policy direction
by the U.S. Fish and Wildlife Service. In implementing the RMPs, the BLM should use the best scientific
information available at the time and applicable to the specific factual circumstances.


Literature Cited
Anthony, R.G., and F. Wagner. 1998. Reanalysis of northern spotted owl habitat use on the Miller
          Mountain Study Area. Unpublished Report. USDI Bureau of Land Management, Medford District
          and Forest and Rangeland Ecosystem Science Center, Biological Resources Division, U.S.
          Geological Survey.
Bart, J., and E.D. Forsman. 1992. Dependence of northern spotted owl Strix occidentalis caurina on old-
          growth forests in the western USA. Biological Conservation.
Bingham, B.B., and B.R. Noon. 1997. Mitigation of habitat "take": application to habitat conservation
          planning. Conservation Biology 11:127-139.
Carey, A.B., S.P. Horton, and B.L. Biswell. 1992. Northern spotted owls: Influence of prey base and
          landscape character. Ecological Monographs 62:223-250.
Carroll, C., and D.S. Johnson. 2008. The importance of being spatial (and reserved): Assessing northern
          spotted owl habitat relationships with hierarchical Bayesian models. Conservation Biology
          22:1026-1036.
Courtney, S.P., J.A. Blakesley, R.E. Bigley, M.L. Cody, J.P. Dumbacher, R.C. Fleischer, A.B. Franklin,
          J.F. Franklin, R.J. Gutiérrez, and J.M. Marzluff. 2004. Scientific evaluation of the status of the
          Northern Spotted Owl.
Davis, R.J., K.M. Dugger, B. Hollen, J. Hobson, J.E. Gower, and D. Keenum. 2016. Northwest Forest
          Plan—the first 20 years (1994–2013): status and trends of northern spotted owl habitats. General
          Technical Report. PNW-GTR-850, U.S. Department of Agriculture, Forest Service, Pacific
          Northwest Research Station, Portland, Oregon.
Davis, R.J., K.M. Dugger, S. Mohoric, L. Evers, and W.C. Aney. 2011. Northwest Forest Plan - the first 15
          years (1994-2008): Status and trends of northern spotted owl populations and habitat. General
          Technical Report. PNW-GTR-850, U.S. Department of Agriculture, Forest Service, Pacific
          Northwest Research Station, Portland, Oregon.
Dugger, K.M., F. Wagner, R.G. Anthony, and G.S. Olson. 2005. The relationship between habitat
          characteristics and demographic performance of northern spotted owls in southern Oregon. The
          Condor 107:863-878.
Dugger, K.M., E.D. Forsman, A.B. Franklin, R.J. Davis, G.C. White, C.J. Schwarz, K.P. Burnham, J.D.
          Nichols, J.E. Hines, C.B. Yackulic, P.F. Doherty, Jr., L. Bailey, D.A. Clark, S.H. Ackers, L.S.
          Andrews, B. Augustine, B.L. Biswell, J. Blakesley, P.C. Carlson, M.J. Clement, L.V. Diller, E.M.
          Glenn, A. Green, S.A. Gremel, D.R. Herter, J.M. Higley, J. Hobson, R.B. Horn, K.P. Huyvaert, C.
          McCafferty, T. McDonald, K. McDonnell, G.S. Olson, J.A. Reid, J. Rockweit, V. Ruiz, J. Saenz,
          S.G. Sovern. 2016. The effects of habitat, climate, and barred owls on long-term demography of
          northern spotted owls. Condor 118:57-116.



                                                    22
      Case 1:21-cv-00058-CL           Document 16-1        Filed 05/10/21       Page 625 of 631



Franklin, A.B., D.P. Anderson, R.J. Gutierrez, and K.P. Burnham. 2000. Climate, habitat quality, and
         fitness of northern spotted owl populations in northwestern California. Ecological Monographs
         70:539-590.
Glenn, E.M., M.C. Hansen, and R.G. Anthony. 2004. Spotted owl home-range and habitat use in young
         forests of western Oregon. Journal of Wildlife Management 68:33-50.
Glenn, E.M, D.B. Lesmeister, R.J. Davis, B. Hollen, and A. Poopatanapong. 2016. Estimating density of a
         territorial species in a dynamic landscape. Landscape Ecology. November 2016. DOI
         10.1007/s10980-016-0467-6.
Hunter, J.E., R.J. Gutierrez, and A.B. Franklin. 1995. Habitat configuration around spotted owl sites in
         northwestern California. Condor 97:684-693.
Irwin, L.L., D.F. Rock, and G.P. Miller. 2000. Stand structures used by northern spotted owls in managed
         forests. Journal of Raptor Research 34:175-186.
Johnson, D.H. 1980. The comparison of usage and availability measurements for evaluating resource
         preference. Ecology 61:65-71.
Lehmkuhl, J.F., and M.G. Raphael. 1993. Habitat pattern around northern spotted owl locations on the
         Olympic Peninsula, Washington. Journal of Wildlife Management 57:302-315.
Lint, J. 2005. Northwest Forest Plan - the first 10 years (1994-2003): Status and trends of northern spotted
         owl populations and habitat. General Technical Report. PNW-GTR-440, U.S. Department of
         Agriculture, Forest Service, Pacific Northwest Research Station, Portland, Oregon.
Meyer, J.S., L.L. Irwin, and M.S. Boyce. 1998. Influence of habitat abundance and fragmentation on
         Northern Spotted Owls in Western Oregon. Wildlife Monographs: 3-51.
Miller, G.S. 1989. Dispersal of juvenile northern spotted owls in western Oregon. Oregon State University,
         Corvallis, OR.
Olson, G.S., E.M. Glenn, R.G. Anthony, E.D. Forsman, J.A. Reid, P.J. Loschl, and W.J. Ripple. 2004.
         Modeling demographic performance of northern spotted owls relative to forest habitat in Oregon.
         Journal of Wildlife Management 68:1039-1053.
Perkins, J.P. 2000. Land cover at northern spotted owl nest and non-nest sites, east-central Coast Ranges,
         Oregon. Oregon State University, Corvallis, OR.
Powell, R.A. 2000. Animal home ranges and territories and home range estimators. Pages 65-110 in L.
         Boitani and T. K. Fuller, editors. Research techniques in animal ecology: controversies and
         consequences.
Ripple, W.J., D.H. Johnson, K.T. Hershey, and E.C. Meslow. 1991. Old-growth and mature forests near
         spotted owl nests in Western Oregon. The Journal of Wildlife Management 55:316-318.
Ripple, W.J., P.D. Lattin, K.T. Hershey, F.F. Wagner, and E.C. Meslow. 1997. Landscape composition and
         pattern around northern spotted owl nest sites in southwest Oregon. Journal of Wildlife
         Management 61:151-158.
Schilling, J.W., K.M. Dugger, and R.G. Anthony. 2013. Survival and home-range size of northern spotted
         owls in Southwestern Oregon. Journal of Raptor Research 47:1-14.
Sovern, S.G., E.D. Forsman, K.M. Dugger, and M. Taylor. 2015. Roosting habitat use and selection by
         northern spotted owls during natal dispersal. The Journal of Wildlife Management 79:254-262.
Swindle, K.A., W.J. Ripple, E.C. Meslow, and D. Shafer. 1999. Old-forest distribution around spotted owl
         nests in the Central Cascade Mountains, Oregon. Journal of Wildlife Management 63:1212-1221.
Thomas, J.W., E.D. Forsman, J.B. Lint, E.C. Meslow, B.R. Noon, and J. Verner. 1990. A conservation
         strategy for the northern spotted owl. Interagency Committee to Address the Conservation of the
         Northern Spotted Owl, U. S. Department of Interior, Portland, Oregon.
Wiens, J.D. 2012. Competitive interactions and resource partitioning between northern spotted owls and
         barred owls in western Oregon. PhD dissertation. Oregon State University, Corvallis, Oregon. 141
         pp.
Yackulic, C.B., R. Chandler, E.F. Zipkin, J.A. Royle, J.D. Nichols, E.H. Campbell Grant, and S. Veran.
         2012. Presence-only modeling using MAXENT: when can we trust the inferences? Methods in
         Ecology and Evolution. DOI: 10:1111/2041-210x.12004.



                                                   23
      Case 1:21-cv-00058-CL          Document 16-1        Filed 05/10/21      Page 626 of 631



Zabel, C.J., J.R. Dunk, H.B. Stauffer, L.M. Roberts, B.S. Mulder, and A. Wright. 2003. Northern spotted
        owl habitat models for research and management application in California (USA). Ecological
        Applications 13:1027-1040.




                                                  24
      Case 1:21-cv-00058-CL            Document 16-1         Filed 05/10/21       Page 627 of 631




Appendix 3 - Programmatic and Batched NEPA Analyses
Approaches to Programmatic NEPA Analysis
Programmatic NEPA analysis can be more challenging because of the lack of site-specific information and
project-specific details. There are three general approaches to conducting programmatic analysis:
    ● Keep the analysis general and conditional – actual effects would depend on specific actions and
        specific conditions without identifying which actions and which conditions would result in which
        effects. This approach is sometimes valuable for selecting a broad strategy, but typically requires
        additional NEPA analysis for project-specific decisions.
        o NEPA Best Practices: Prepare the programmatic NEPA document to make a choice about a
            strategic approach. Tier NEPA documents for project-specific decisions to the programmatic
            decision.
        o Level 1 Consultation Best Practices: Consultation on a program of work may be helpful and
            may simplify consultation at the project level, but project-level consultation would be
            necessary.
    ● Make analytical assumptions about a maximum level of activity – effects for individual actions
        would be covered as long as the cumulative total of activities or effects remains below a specified
        threshold.
        o NEPA Best Practices: Complete a DNA to identify location and timing of projects as the
            programmatic decision is implemented. The DNA would also verify the application of project
            design features, assess if there is new information or changed circumstances, and verify that the
            type and level of activity is in accordance with what was analyzed in the programmatic NEPA.
        o Level 1 Consultation Best Practices: Consult on the program of work. If take can be assessed
            at level of the program of work (or no take would occur), project-level consultation would
            typically be unnecessary.
    ● Make analytical assumptions about typical activities – effects for individual actions would be
        covered as long as the individual action and specific conditions are substantially similar to those
        analyzed.
        o NEPA Best Practices: Complete a DNA to identify location and timing of projects as the
            programmatic decision is implemented. The DNA would also verify the application of project
            design features, assess if there is new information or changed circumstances, and verify the
            action and site-specific conditions are substantially similar to what was analyzed in the
            programmatic NEPA.
        o Level 1 Consultation Best Practices: Consult on the program of work. If take can be assessed
            at the level of the program of work (or no take would occur), project-level consultation would
            typically be unnecessary.

Examples of Programmatic NEPA Analyses for Programs of Work
Programmatic NEPA analyses can be structured around an entire program of work. In such analyses, the
proposed action analysis may be truly programmatic in nature; that is, the proposed action describes the
type of actions, typical design features, and the amount and extent of activities without identifying specific
locations and timing of actions.

For example, several districts have prepared district-wide programmatic EAs for aquatic restoration,
identifying categories of actions (instream habitat restoration, road and culvert actions, and riparian
treatments), project design features, and typical and maximum annual amounts of restoration actions
without identifying specific project locations or timing. The ESA consultation was provided by the
programmatic ARBO consultation.
http://www.blm.gov/or/districts/salem/plans/files/salem_aqua.pdf
http://www.blm.gov/or/districts/eugene/plans/files/Restoration_EA.pdf
http://www.blm.gov/or/districts/roseburg/plans/files/AquaticRestEA.pdf
http://www.blm.gov/or/districts/medford/plans/files/Aquatic_Restor_EA.pdf


                                                     25
      Case 1:21-cv-00058-CL            Document 16-1         Filed 05/10/21       Page 628 of 631




The seed orchards in western Oregon prepared programmatic environmental impact statements for
integrated pest management, identifying pest management methods, without identifying specific project
locations, or timing. The Records of Decision described that the BLM would complete a DNA for
individual or groups of actions (such as an annual program of work) and anticipated that most or all actions
would be implemented without additional NEPA analysis. An ESA consultation included issuance of a
biological opinion including an incidental take statement from National Marine Fisheries Service (NMFS).
The biological opinion stated that it was not possible to quantify take. The incidental take statement used
water concentrations of pesticides as a surrogate. The BLM provides NMFS with annual comprehensive
monitoring and operation reporting.
http://www.blm.gov/or/districts/medford/plans/files/provolt_ipm_final_eis_acc.pdf

The West Eugene Wetlands RMP identified habitat restoration and maintenance actions that would occur
within specific land use allocations in accordance with management direction, without identifying specific
project locations or timing. The Record of Decision described that the BLM would complete a DNA for
individual or groups of actions (such as an annual program of work) and anticipated that most or all actions
would be implemented without additional NEPA analysis. The ESA consultation included issuance of a
biological opinion including an incidental take statement from the U.S. Fish and Wildlife Service. The
biological opinion stated that it was not possible to quantify take in terms of numbers of individuals. The
incidental take statement used acres of habitat area treated as a surrogate. The BLM provides the U.S. Fish
and Wildlife Service with annual project implementation and monitoring reports of activities.
http://www.blm.gov/or/districts/eugene/plans/files/wew-rod.pdf

Examples of Programmatic Analyses for Suites of Actions
Programmatic NEPA analyses can also be structured around a suite of proposed actions in a specific
geography. In such analyses, the proposed action may either describe specific actions, in specific locations,
with specific timing, or describe types of actions and the conditions under which they would be
implemented.

Several field offices have prepared programmatic analyses for all anticipated actions within a watershed,
including forest management, road management, and habitat restoration actions. These analyses describe
the types of actions and the typical conditions under which they would be implemented, and analyze the
effects based on typical project design features and typical levels of activity. The BLM issues individual
project decisions (such as individual timber sales) after completion of a DNA. The ESA consultation has
typically, but not always, included issuance of a biological opinion on these programmatic decisions. In
some instances, consultation has been deferred to the project level (e.g., consultation with NMFS on
commercial thinning in the Upper Siuslaw LSR ROD).
http://www.blm.gov/or/districts/eugene/plans/files/edo_us_lsr_rods.pdf
http://www.blm.gov/or/districts/eugene/plans/files/DR-FONSI-LTLP-072711.pdf
http://www.blm.gov/or/districts/roseburg/plans/files/UpUmpDR.pdf

Examples of Batched Actions
Field offices have prepared analyses for batches of timber sales and restoration actions in specific locations.
These analyses are not actually programmatic, in that they identify specific actions in specific locations.
They represent a compilation of project-specific analyses, which may facilitate cumulative effects analysis.
The ESA consultation for the individual actions under these batched decisions has typically been conducted
as part of the regular batched consultations.
http://www.blm.gov/or/districts/coosbay/plans/files/UmpquaSawyerEA.pdf
http://www.blm.gov/or/districts/eugene/plans/files/2015_09_23_Lost_Creek_EA.pdf




                                                     26
      Case 1:21-cv-00058-CL          Document 16-1         Filed 05/10/21      Page 629 of 631




Appendix 4 - Approaches to Timber Sale Programmatic NEPA Analysis
The following are hypothetical examples of how timber sales could be addressed in a programmatic NEPA
analysis.

Programmatic NEPA Analysis Example 1: the proposed action in a timber sale programmatic analysis
would describe the stand or landscape conditions and under which we would implement commercial
thinning and the conditions under which we would implement regeneration harvest, and identify a range of
acres for each treatment per year. The proposed action would set sideboards for timber harvest design, such
as:
    ● silvicultural prescriptions under specific stand conditions
    ● yarding specifications or limitations under specific seasonal, slope, or soil conditions
    ● road design specifications or limitations
The proposed action would stipulate that owl surveys would occur within habitat prior to implementation of
treatments, and that timber harvest of nesting-roosting habitat would occur only outside of home ranges
currently occupied by owls.

Programmatic NEPA Analysis Example 2: the proposed action in a timber sale programmatic analysis
would describe the stand or landscape conditions under which we would implement commercial thinning,
the conditions under which we would implement selection harvest, and the conditions under which we
would implement regeneration harvest, and identify a range of acres for each treatment per year. The
proposed action would set sideboards for timber harvest design, such as:
    ● silvicultural prescriptions under specific stand conditions
    ● yarding specifications or limitations under specific seasonal, slope, or soil conditions
    ● road design specifications or limitations
The proposed action would stipulate that owl surveys would occur within nesting roosting habitat prior to
implementation of treatments, and that—
    ● timber harvest of nesting-roosting habitat would occur outside of home ranges currently occupied
        by owls, or
    ● timber harvest of nesting-roosting habitat within home ranges currently occupied by owls would
        treat and maintain that habitat.

Under such examples, the BLM could complete consultation on a program of work for routine timber sales,
issue a decision on the management approach, and then make individual timber sale decisions based on the
completion of a Determination of NEPA Adequacy (DNA) and monitoring or reporting to the U.S. Fish
and Wildlife Service. The DNA would document the BLM determination that the design of the timber sale
is consistent with the sideboards described in the programmatic NEPA analysis, and that the site conditions
and effects are adequately analyzed in the programmatic NEPA analysis.

The BLM could still implement timber sales that are not covered by the programmatic NEPA analysis,
based on project-specific NEPA analysis, consultation, and decision-making. That is, such a programmatic
NEPA analysis would only provide NEPA compliance for the timber harvests addressed by the
programmatic analysis, but it would not preclude other timber harvests.




                                                   27
      Case 1:21-cv-00058-CL            Document 16-1         Filed 05/10/21       Page 630 of 631




Appendix 5 - Considering New Information in NEPA Documents and ESA
Consultation
Appropriate changes to NEPA documents should be made in accordance with the CEQ regulations relating
to significant new information [40 CFR §1502.9(c)], and the BLM NEPA Handbook Sections 5.3.1 and
5.3.2, pp. 29-30. Similarly, appropriate changes with respect to ESA Section 7 consultation should be
made in accordance with the ESA regulations relating to re- initiation of formal consultation (50 CFR
§402.16). Note: Questions 1 - 6 pertain to NEPA and Questions 7 – 11 pertain to ESA.
1) Does the BLM have discretion or control over the ongoing action?
     ⋅ NO – no further action or analysis necessary. A finding of “no discretion or control” could be
         documented for the record using a Determination of NEPA Adequacy (DNA).
     ⋅ YES – go to 2.
2) Is the information new (i.e., was this fact about the environmental relationships considered when
     the original decision was made)?
     ⋅ NO – no further NEPA action or analysis necessary. A finding of “no new information” should be
         documented for the record using a DNA. Describe the rationale and provide specific references to
         the NEPA analysis and Biological Assessment. Go to 7.
     ⋅ YES – go to 3.
3) Is the new information relevant to environmental concerns for this action (i.e. describes
     environmental relationships pertaining to direct, indirect or cumulative effects of management
     activities on components of the environment)?
     ⋅ NO – no further NEPA action or analysis necessary. A finding of “non-relevance” should be
         documented for the record using a DNA. Go to 7.
     ⋅ YES – go to 4.
4) Does the new information tell you something substantially different about effects of the ongoing
     action (i.e. they would change the context of intensity of the environmental effects such that basic
     assumptions, analyses, and conclusions are substantially altered)? For example, are resource
     conditions substantially different than were assumed in the original analysis?
     ⋅ NO – document “no significant new information under NEPA” using a DNA and go to 7.
     ⋅ YES – go to 5.
5) Does the magnitude of changed effects require a different level of NEPA analysis than was
     originally applied? (See explanation below)
     ⋅ NO – supplement or modify existing NEPA analysis to reflect the significant new
         information/circumstances and go to 6.
     ⋅ YES – complete new level of NEPA analysis and documentation and go to 6.
     ⋅ [The questions to be answered depend on the original NEPA document:
     ⋅ Environmental Impact Statement: The CEQ regulations ask whether the information is significant.
         New information is significant if it changes the context or intensity of the environmental effects to
         the extent that basic assumptions, analyses, and impact conclusions are substantially altered. In
         such cases, a Supplemental EIS is warranted to provide additional opportunity for public comment
         and for reconsideration of impacts and public comments by the decision maker. The criteria in 40
         CFR §1508.27 may be used in this determination.
     ⋅ Environmental Assessment: Are the differences in effects such that the effects of the action “may
         be” significant? If so, preparation of an EIS is required.
     ⋅ Categorical Exclusion: Since the nature of the action has not changed, it would still be on the list
         of categorically excluded actions. However, the new information may identify “extraordinary
         circumstances” relevant to an action that would necessitate preparation of an EA (or an EIS).]




                                                     28
      Case 1:21-cv-00058-CL             Document 16-1          Filed 05/10/21       Page 631 of 631



6) Will the decision for the action be modified based on the new information and impact
    conclusions?
    ⋅ NO – document determination not to revise the decision and go to 7.
    ⋅ YES – ensure that normal NEPA analysis and documentation requirements for making a new
         decision are met and go to 7.
7) Is there new information relative to the ongoing action involving potentially affected federally
    listed or proposed species and/or ESA designated or proposed critical habitats?
    ⋅ NO – no further action or analysis necessary; document findings.
    ⋅ YES – go to 8.
8) Does the new information reveal effects to federally listed or proposed species and/or designated
    or proposed critical habitats in a manner or to an extent not previously considered? [e.g., the
    original consultation resulted in “no take” but the new information may result in “take.”]
    ⋅ NO – no further action or analysis necessary; document findings.
    ⋅ YES – New information may result in different conclusions of effects for species/critical habitat:
         (1) Additional adverse effects or different magnitudes of adverse effect (or effects to different life
         stages of the species) when the original effect determination was “Likely to Adversely Affect;” (2)
         Adverse effects where the original conclusion was “Not Likely to Adversely Affect;” or (3) “May
         Affect” when the original conclusion was “No Effect” or didn’t include the species/critical habitat.
         Initiate or re-initiate formal consultation or initiate informal consultation, as appropriate, using the
         Streamlined Consultation process. Go to 9.
9) For ongoing activities with initiation or re- initiation of consultation, is there a need to continue
    the activity during the consultation period?
    ⋅ NO – suspend operation pending completion of consultation.
    ⋅ YES – go to 10.
10) Would continuance of the ongoing activity cause irreversible or irretrievable commitments of
    resources which have the effect of foreclosing reasonable or prudent alternatives needed to avoid
    causing jeopardy or destroying or modifying critical habitat?
    ⋅ NO – continue ongoing activity and document as “section 7(d) findings.”
    ⋅ YES – suspend operation pending completion of consultation.




                                                      29
